
  Sept. 21,2020
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Parts 200 to 227
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        1107
        Alphabetical List of Agencies Appearing in the CFR
        1127
        List of CFR Sections Affected
        1137
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 200.1 refers to title 50, part 200, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Kenneth Payne was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. II (10-1-20 Edition)
    National Marine Fisheries Service/NOAA, Commerce
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains parts 200 to 227)
      
      
        Part
        
          
            chapter ii—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce
          200
        
      
    
    
      
        
          
          CHAPTER II—NATIONAL MARINE FISHERIES SERVICE, NATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION, DEPARTMENT OF COMMERCE
        
        
          SUBCHAPTER A—GENERAL PROVISIONS
        
        Part
        Page
        
          200
          Small Business Size Standards Established by NMFS for Regulatory Flexibility Act Compliance Purposes Only
          5
        
        
          SUBCHAPTER B—NORTH PACIFIC COMMERCIAL FISHERIES [RESERVED]
        
        
          SUBCHAPTER C—MARINE MAMMALS
        
        
          216
          Regulations governing the taking and importing of marine mammals
          6
          217
          Regulations governing the take of marine mammals incidental to specified activities
          87
          218
          Regulations governing the taking and importing of marine mammals
          173
          219
          Regulations governing the taking and importing of marine mammals
          280
          220
          [Reserved]
          221
          Conditions and prescriptions in FERC hydropower licenses
          325
          222
          General endangered and threatened marine species
          348
          223
          Threatened marine and anadromous species
          375
          224
          Endangered marine and anadromous species
          449
          225
          [Reserved]
          226
          Designated critical habitat
          492
          227
          [Reserved]
        
      
      
        
        SUBCHAPTER A—GENERAL PROVISIONS
        
          Pt. 200
          PART 200—SMALL BUSINESS SIZE STANDARDS ESTABLISHED BY NMFS FOR REGULATORY FLEXIBILITY ACT COMPLIANCE PURPOSES ONLY
          
            Sec.
            200.1
            Purpose and scope.
            200.2
            Small business size standards and frequency of review.
          
          
            Authority:
            5 U.S.C. 601 et seq.
            
          
          
            Source:
            80 FR 81198, Dec. 29, 2015, unless otherwise noted.
          
          
            § 200.1
            Purpose and scope.
            (a) This part sets forth the National Marine Fisheries Service (NMFS) small business size standards for NMFS to use in conducting Regulatory Flexibility Act (RFA) analyses for NMFS actions subject to the RFA. This part also sets forth the timeframe for NMFS to review its small business size standards.
            (b) NMFS has established the alternative size standards in this part, for RFA compliance purposes only, in order to simplify the RFA analyses done in support of NMFS' rules, better meet the RFA's intent by more accurately representing expected disproportionate effects of NMFS' rules between small and large businesses, create a standard that more accurately reflects the size distribution of all businesses in the industry, and allow NMFS to determine when changes to the standard are necessary and appropriate.
          
          
            § 200.2
            Small business size standards and frequency of review.
            (a) NMFS' small business size standard for businesses, including their affiliates, whose primary industry is commercial fishing is $11 million in annual gross receipts. This standard applies to all businesses classified under North American Industry Classification System (NAICS) code 11411 for commercial fishing, including all businesses classified as commercial finfish fishing (NAICS 114111), commercial shellfish fishing (NAICS 114112), and other commercial marine fishing (NAICS 114119) businesses.
            (b) NMFS will review each of the small business size standards in paragraph (a) of this section at least once every 5 years to determine if a change is warranted. A change may be warranted because of changes in industry structure, market conditions, inflation, or other relevant factors.
          
        
      
      
        SUBCHAPTER B—NORTH PACIFIC COMMERCIAL FISHERIES [RESERVED]
      
      
        
        SUBCHAPTER C—MARINE MAMMALS
        
          Pt. 216
          PART 216—REGULATIONS GOVERNING THE TAKING AND IMPORTING OF MARINE MAMMALS
          
            
              Subpart A—Introduction
              Sec.
              216.1
              Purpose of regulations.
              216.2
              Scope of regulations.
              216.3
              Definitions.
              216.4
              Other laws and regulations.
              216.5
              Payment of penalty.
              216.6
              Forfeiture and return of seized property.
              216.7
              Holding and bonding.
              216.8
              Enforcement officers.
            
            
              Subpart B—Prohibitions
              216.11
              Prohibited taking.
              216.12
              Prohibited importation.
              216.13
              Prohibited uses, possession, transportation, sales, and permits.
              216.14
              Marine mammals taken before the MMPA.
              216.15
              Depleted species.
              216.16
              Prohibitions under the General Authorization for Level B harassment for scientific research.
              216.17
              General prohibitions.
              216.18
              Approaching humpback whales in Alaska.
              216.19
              Special restrictions for humpback whales in waters surrounding the islands of Hawaii.
            
            
              Subpart C—General Exceptions
              216.21
              Actions permitted by international treaty, convention, or agreement.
              216.22
              Taking by State or local government officials.
              216.23
              Native exceptions.
              216.24
               Taking and related acts in commercial fishing operations including tuna purse seine vessels in the eastern tropical Pacific Ocean.
              216.25
              Exempted marine mammals and marine mammal products.
              216.26
              Collection of certain marine mammal parts without prior authorization.
              216.27
              Release, non-releasability, and disposition under special exception permits for rehabilitated marine mammals.
            
            
              Subpart D—Special Exceptions
              216.30
              [Reserved]
              216.31
              Definitions.
              216.32
              Scope.
              216.33
              Permit application submission, review, and decision procedures.
              216.34
              Issuance criteria.
              216.35
              Permit restrictions.
              216.36
              Permit conditions.
              216.37
              Marine mammal parts.
              216.38
              Reporting.
              216.39
              Permit amendments.
              216.40
              Penalties and permit sanctions.
              216.41
              Permits for scientific research and enhancement.
              216.42
              Photography. [Reserved]
              216.43
              Public display. [Reserved]
              216.44
              Applicability/transition.
              216.45
              General Authorization for Level B harassment for scientific research.
              216.46
              U.S. citizens on foreign flag vessels operating under the International Dolphin Conservation Program.
              216.47
              Access to marine mammal tissue, analyses, and data.
              216.48-216.49
              [Reserved]
            
            
              Subpart E—Designated Ports
              216.50
              Importation at designated ports.
            
            
              Subpart F—Pribilof Islands, Taking for Subsistence Purposes
              216.71
              Allowable take of fur seals.
              216.72
              Restrictions on subsistence use of fur seals.
              216.73
              Disposition of fur seal parts.
              216.74
              Cooperation between fur seal subsistence users, tribal and Federal officials.
            
            
              Subpart G—Pribilof Islands Administration
              216.81
              Visits to fur seal rookeries.
              216.82
              Dogs prohibited.
              216.83
              Importation of birds or mammals.
              216.84
              [Reserved]
              216.85
              Walrus and Otter Islands.
              216.86
              Local regulations.
              216.87
              Wildlife research.
            
            
              Subpart H—Dolphin Safe Tuna Labeling
              216.90
              Purposes.
              216.91
              Dolphin-safe labeling standards.
              216.92
              Dolphin-safe requirements for tuna harvested in the ETP by large purse seine vessels.
              216.93
              Tracking and verification program.
              216.94
              False statements or endorsements.
              216.95
              Official mark for “Dolphin-safe” tuna products.
            
            
              Subpart I—General Regulations Governing Small Takes of Marine Mammals Incidental to Specified Activities
              216.101
              Purpose.
              216.102
              Scope.
              216.103
              Definitions.
              
              216.104
              Submission of requests.
              216.105
              Specific regulations.
              216.106
              Letter of Authorization.
              216.107
              Incidental harassment authorization for Arctic waters.
              216.108
              Requirements for monitoring and reporting under incidental harassment authorizations for Arctic waters.
            
            
              Subparts J-X[Reserved]
              Figure 1 to Part 216—Northern Fur Seal Breeding Areas (Rookeries) and Hauling Grounds on St. George Island, Alaska 
            
          
          
            Authority:
            16 U.S.C. 1361 et seq., unless otherwise noted.
          
          
            Source:
            39 FR 1852, Jan. 15, 1974, unless otherwise noted.
          
          
            Note to part 216:
            See also 50 CFR parts 228 and 229 for regulations governing certain incidental takings of marine mammals.
          
          
            Subpart A—Introduction
            
              § 216.1
              Purpose of regulations.
              The regulations in this part implement the Marine Mammal Protection Act of 1972, 86 Stat. 1027, 16 U.S.C. 1361-1407, Pub. L. 92-522, which, among other things, restricts the taking, possession, transportation, selling, offering for sale, and importing of marine mammals.
            
            
              § 216.2
              Scope of regulations.
              This part 216 applies solely to marine mammals and marine mammal products as defined in § 216.3. For regulations under the MMPA, with respect to other marine mammals and marine mammal products, see 50 CFR part 18.
              [39 FR 1852, Jan. 15, 1974, as amended at 59 FR 50375, Oct. 3, 1994]
            
            
              § 216.3
              Definitions.
              In addition to definitions contained in the MMPA, and unless the context otherwise requires, in this part 216:
              
                Acts means, collectively, the Marine Mammal Protection Act of 1972, as amended, 16 U.S.C. 1361 et seq., the Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq., and the Fur Seal Act of 1966, as amended, 16 U.S.C. 1151 et seq.
              
              
                Active sportfishing means paying passengers have their terminal fishing gear (lures, hooks, etc.) in the water in an attempt to catch fish or, in the case of fishing involving chumming, fishing is considered to be in progress from the instant fish have been sighted taking bait (boiling) during that chumming process.
              
                Administrator, Southwest Region means the Regional Administrator, Southwest Region, National Marine Fisheries Service, 501 W. Ocean Blvd., Suite 4200, Long Beach, CA 90802-4213, or his or her designee.
              
                Agreement on the International Dolphin Conservation Program (Agreement on the IDCP) means the Agreement establishing the formal binding IDCP that was signed in Washington, DC on May 21, 1998.
              
                Alaskan Native means a person defined in the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b)) (85 Stat. 588) as a citizen of the United States who is of one-fourth degree or more Alaska Indian (including Tsimishian Indians enrolled or not enrolled in the Metlaktla Indian Community), Eskimo, or Aleut blood or combination thereof. The term includes any Native, as so defined, either or both of whose adoptive parents are not Natives. It also includes, in the absence of proof of a minimum blood quantum, any citizen of the United States who is regarded as an Alaska Native by the Native village or group, of which he claims to be a member and whose father or mother is (or, if deceased, was) regarded as Native by any Native village or Native group. Any such citizen enrolled by the Secretary of the Interior pursuant to section 5 of the Alaska Native Claims Settlement Act shall be conclusively presumed to be an Alaskan Native for purposes of this part.
              
                Albacore tuna means the species Thunnus alalunga.
              
              
                Article of handicraft means items made by an Indian, Aleut or Eskimo from the nonedible byproducts of fur seals taken for personal or family consumption which—
              (1) Were commonly produced by Alaskan Natives on or before October 14, 1983;
              (2) Are composed wholly or in some significant respect of natural materials, and;

              (3) Are significantly altered from their natural form and which are produced, decorated, or fashioned in the exercise of traditional native handicrafts without the use of pantographs, multiple carvers, or similar mass copying devices. Improved methods of production utilizing modern implements such as sewing machines or modern tanning techniques at a tannery registered pursuant to § 216.23(c) may be used so long as no large scale mass production industry results. Traditional native handicrafts include, but are not limited to, weaving, carving, stitching, sewing, lacing, beading, drawing, and painting. The formation of traditional native groups, such as a cooperative, is permitted so long as no large scale mass production results.
              
                Assistant Administrator means the Assistant Administrator for Fisheries, National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Silver Spring, MD 20910, or his/her designee.
              
                Authentic native articles of handicrafts and clothing means items made by an Indian, Aleut or Eskimo which (a) were commonly produced on or before December 21, 1972, and (b) are composed wholly or in some significant respect of natural materials, and (c) are significantly altered from their natural form and which are produced, decorated, or fashioned in the exercise of traditional native handicrafts without the use of pantographs, multiple carvers, or similar mass copying devices. Improved methods of production utilizing modern implements such as sewing machines or modern tanning techniques at a tannery registered pursuant to § 216.23(c) may be used so long as no large scale mass production industry results. Traditional native handicrafts include, but are not limited to, weaving, carving, stitching, sewing, lacing, beading, drawing, and painting. The formation of traditional native groups, such as a cooperative, is permitted so long as no large scale mass production results.
              
                Bigeye tuna means the species Thunnus obesus.
              
              
                Bluefin tuna means the species Thunnus thynnus or Thunnus orientalis.
              
              
                Bona fide scientific research: (1) Means scientific research on marine mammals conducted by qualified personnel, the results of which:
              (i) Likely would be accepted for publication in a refereed scientific journal;
              (ii) Are likely to contribute to the basic knowledge of marine mammal biology or ecology. (Note: This includes, for example, marine mammal parts in a properly curated, professionally accredited scientific collection); or
              (iii) Are likely to identify, evaluate, or resolve conservation problems.
              (2) Research that is not on marine mammals, but that may incidentally take marine mammals, is not included in this definition (see sections 101(a)(3)(A), 101(a)(5)(A), and 101(a)(5)(D) of the MMPA, and sections 7(b)(4) and 10(a)(1)(B) of the ESA).
              
                Bycatch limit means the calculation of a potential biological removal level for a particular marine mammal stock, as defined in § 229.2 of this chapter, or comparable scientific metric established by the harvesting nation or applicable regional fishery management organization or intergovernmental agreement.
              
                Carrying capacity means the Regional Director's determination of the maximum amount of fish that a vessel can carry in short tons based on the greater of the amount indicated by the builder of the vessel, a marine surveyor's report, or the highest amount reported landed from any one trip.
              
                Certified charter vessel means a fishing vessel of a non-U.S. flag nation, which is operating under the jurisdiction of the marine mammal laws and regulations of another, harvesting, nation by a formal declaration entered into by mutual agreement of the nations.
              
                Co-investigator means the on-site representative of a principal investigator.
              
                Commercial fishing operation means the lawful harvesting of fish from the marine environment for profit as part of an ongoing business enterprise. Such terms may include licensed commercial passenger fishing vessel (as defined) activities, but no other sportfishing activities, whether or not the fish so caught are subsequently sold.
              
                Commercial passenger fishing vessel means any vessel licensed for commercial passenger fishing purposes within the State out of which it is operating and from which, while under charter or hire, persons are legally permitted to conduct sportfishing activities.
              
                Comparability finding means a finding by the Assistant Administrator that the harvesting nation for an export or exempt fishery has met the applicable conditions specified in § 216.24(h)(6)(iii) subject to the additional considerations for comparability determinations set out in § 216.24(h)(7).
              
                Custody means holding a live marine mammal pursuant to the conditional authority granted under the MMPA, and the responsibility therein for captive maintenance of the marine mammal.
              
                Declaration of Panama means the declaration signed in Panama City, Republic of Panama, on October 4, 1995.
              
                Director, Office of Protected Resources means Director, Office of Protected Resources, National Marine Fisheries Service, 1315 East-West Highway, Silver Spring, MD 20910.
              
                Dolphin Mortality Limit (DML) means the maximum allowable number of incidental dolphin mortalities per calendar year assigned to a vessel, unless a shorter time period is specified.
              
                Endangered Species means a species or subspecies of marine mammal listed as “endangered” pursuant to the Endangered Species Act of 1973, 87 Stat. 884, Pub. L. 93-205 (see part 17 of this title).
              
                ESA means the Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq.
              
              
                ETP means the eastern tropical Pacific Ocean which includes the Pacific Ocean area bounded by 40° N. latitude, 40° S. latitude, 160° W. longitude and the coastlines of North, Central and South America.
              
                Exempt fishery means a foreign commercial fishing operation determined by the Assistant Administrator to be the source of exports of commercial fish and fish products to the United States and to have a remote likelihood of, or no known, incidental mortality and serious injury of marine mammals in the course of commercial fishing operations. A commercial fishing operation that has a remote likelihood of causing incidental mortality and serious injury of marine mammals is one that collectively with other foreign fisheries exporting fish and fish products to the United States causes the annual removal of:
              (1) Ten percent or less of any marine mammal stock's bycatch limit; or
              (2) More than 10 percent of any marine mammal stock's bycatch limit, yet that fishery by itself removes 1 percent or less of that stock's bycatch limit annually; or
              (3) Where reliable information has not been provided by the harvesting nation on the frequency of incidental mortality and serious injury of marine mammals caused by the commercial fishing operation, the Assistant Administrator may determine whether the likelihood of incidental mortality and serious injury is “remote” by evaluating information concerning factors such as fishing techniques, gear used, methods used to deter marine mammals, target species, seasons and areas fished, qualitative data from logbooks or fisher reports, stranding data, the species and distribution of marine mammals in the area, or other factors at the discretion of the Assistant Administrator. A foreign fishery will not be classified as an exempt fishery unless the Assistant Administrator has reliable information from the harvesting nation, or other information to support such a finding.
              
                Exemption period means the one-time, five-year period that commences January 1, 2017, during which commercial fishing operations that are the source of exports of commercial fish and fish products to the United States will be exempt from the prohibitions of § 216.24(h)(1).
              
                Export fishery means a foreign commercial fishing operation determined by the Assistant Administrator to be the source of exports of commercial fish and fish products to the United States and to have more than a remote likelihood of incidental mortality and serious injury of marine mammals (as defined in the definition of an “exempt fishery”) in the course of its commercial fishing operations. Where reliable information has not been provided by the harvesting nation on the frequency of incidental mortality and serious injury of marine mammals caused by the commercial fishing operation, the Assistant Administrator may determine whether the likelihood of incidental mortality and serious injury is more than “remote” by evaluating information concerning factors such as fishing techniques, gear used, methods used to deter marine mammals, target species, seasons and areas fished, qualitative data from logbooks or fisher reports, stranding data, and the species and distribution of marine mammals in the area, or other factors at the discretion of the Assistant Administrator that may inform whether the likelihood of incidental mortality and serious injury of marine mammals caused by the commercial fishing operation is more than “remote.” Commercial fishing operations not specifically identified in the current List of Foreign Fisheries as either exempt or export fisheries are deemed to be export fisheries until the next List of Foreign Fisheries is published unless the Assistant Administrator has reliable information from the harvesting nation to properly classify the foreign commercial fishing operation. Additionally, the Assistant Administrator, may request additional information from the harvesting nation and may consider other relevant information as set forth in § 216.24(h)(3) about such commercial fishing operations and the frequency of incidental mortality and serious injury of marine mammals, to properly classify the foreign commercial fishing operation.
              
                Facility means, in the context specific to captive marine mammals,: (1) One or more permanent primary enclosures used to hold marine mammals captive (i.e., pools, lagoons) and associated infrastructure (i.e., equipment and supplies necessary for the care and maintenance of marine mammals) where these enclosures are either located within the boundaries of a single contiguous parcel of land and water, or are grouped together within the same general area within which enclosure-to-enclosure transport is expected to be completed in less than one hour; or
              (2) A traveling display/exhibit, where the enclosure(s) and associated infrastructure is transported together with the marine mammals.
              
                Feeding is offering, giving, or attempting to give food or non-food items to marine mammals in the wild. It includes operating a vessel or providing other platforms from which feeding is conducted or supported. It does not include the routine discard of bycatch during fishing operations or the routine discharge of waste or fish byproducts from fish processing plants or other platforms if the discharge is otherwise legal and is incidental to operation of the activity.
              
                First exporter means the person or company that first exports the fish or fish product, or, in the case of shipments that are subject to the labeling requirements of 50 CFR part 247 and that only contain fish harvested by vessels of the United States, the first seller of the fish or fish product.
              
                Fish and fish product means any marine finfish, mollusk, crustacean, or other form of marine life other than marine mammals, reptiles, and birds, whether fresh, frozen, canned, pouched, or otherwise prepared.
              
                Fisheries Certificate of Origin, or FCO, means NOAA Form 370, as described in § 216.24(f)(4).
              
                Force majeure means forces outside the vessel operator's or vessel owner's control that could not be avoided by the exercise of due care.
              
                FSA means the Fur Seal Act of 1966, as amended, 16 U.S.C. 1151 et seq.
              
              
                Fur seal means North Pacific fur seal, scientifically known as Callorhinus ursinus.
              
              
                Hard part means any bone, tooth, baleen, treated pelt, or other part of a marine mammal that is relatively solid or durable.
              
                Harvesting nation means the country under whose flag one or more fishing vessels are documented, or which has by formal declaration agreed to assert jurisdiction over one or more certified charter vessels, from which vessel(s) fish are caught that are a part of any cargo or shipment of fish to be imported into the United States, regardless of any intervening transshipments.
              
                Humane means the method of taking, import, export, or other activity which involves the least possible degree of pain and suffering practicable to the animal involved.
              
                Import means to land on, bring into, or introduce into, or attempt to land on, bring into, or introduce into, any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an importation within the Customs laws of the United States; except that, for the purpose of any ban on the importation of fish or fish products issued under the authority of 16 U.S.C. 1371(a)(2)(B), the definition of “import” in § 216.24(f)(1)(ii) shall apply.
              
                Incidental catch means the taking of a marine mammal (1) because it is directly interfering with commercial fishing operations, or (2) as a consequence of the steps used to secure the fish in connection with commercial fishing operations: Provided, That a marine mammal so taken must immediately be returned to the sea with a minimum of injury and further, that the taking of a marine mammal, which otherwise meets the requirements of this definition shall not be considered an incidental catch of that mammal if it is used subsequently to assist in commercial fishing operations.
              
                Intentional purse seine set means that a tuna purse seine vessel or associated vessels chase marine mammals and subsequently make a purse seine set.
              
                Intermediary nation means a nation that imports fish or fish products from a fishery on the List of Foreign Fisheries and re-exports such fish or fish products to the United States.
              
                International Dolphin Conservation Program (IDCP) means the international program established by the agreement signed in La Jolla, California, in June 1992, as formalized, modified, and enhanced in accordance with the Declaration of Panama and the Agreement on the IDCP.
              
                International Dolphin Conservation Program Act (IDCPA) means Public Law 105-42, enacted into law on August 15, 1997.
              
                International Review Panel (IRP) means the International Review Panel established by the Agreement on the IDCP.
              
                Intrusive research means a procedure conducted for bona fide scientific research involving: A break in or cutting of the skin or equivalent, insertion of an instrument or material into an orifice, introduction of a substance or object into the animal's immediate environment that is likely either to be ingested or to contact and directly affect animal tissues (i.e., chemical substances), or a stimulus directed at animals that may involve a risk to health or welfare or that may have an impact on normal function or behavior (i.e., audio broadcasts directed at animals that may affect behavior). For captive animals, this definition does not include:
              (1) A procedure conducted by the professional staff of the holding facility or an attending veterinarian for purposes of animal husbandry, care, maintenance, or treatment, or a routine medical procedure that, in the reasonable judgment of the attending veterinarian, would not constitute a risk to the health or welfare of the captive animal; or
              (2) A procedure involving either the introduction of a substance or object (i.e., as described in this definition) or a stimulus directed at animals that, in the reasonable judgment of the attending veterinarian, would not involve a risk to the health or welfare of the captive animal.
              
                Label means a display of written, printed, or graphic matter on or affixed to the immediate container of any article.
              
                Land or landing means to begin offloading any fish, to arrive in port with the intention of offloading fish, or to cause any fish to be offloaded.
              
                Large-scale driftnet means a gillnet that is composed of a panel or panels of webbing, or a series of such gillnets, with a total length of 2.5 kilometers or more that is used on the high seas and allowed to drift with the currents and winds for the purpose of harvesting fish by entangling the fish in the webbing of the net.
              
                Level A Harassment means any act of pursuit, torment, or annoyance which has the potential to injure a marine mammal or marine mammal stock in the wild.
              
                Level B Harassment means any act of pursuit, torment, or annoyance which has the potential to disturb a marine mammal or marine mammal stock in the wild by causing disruption of behavioral patterns, including, but not limited to, migration, breathing, nursing, breeding, feeding, or sheltering but which does not have the potential to injure a marine mammal or marine mammal stock in the wild.
              
              
                List of Foreign Fisheries means the most recent list, organized by harvesting nation, of foreign commercial fishing operations exporting fish or fish products to the United States, that is published in the Federal Register by the Assistant Administrator and that classifies commercial fishing operations according to the frequency and likelihood of incidental mortality and serious injury of marine mammals during such commercial fishing operations as either an exempt fishery or an export fishery.
              
                Longtail tuna means the species Thunnus tonngol.
              
              
                Marine environment means the oceans and the seas, including estuarine and brackish waters.
              
                Marine mammal means those specimens of the following orders, which are morphologically adapted to the marine environment, and whether alive or dead, and any part thereof, including but not limited to, any raw, dressed or dyed fur or skin: Cetacea (whales, dolphins, and porpoises) and Pinnipedia, other than walrus (seals and sea lions).
              
                MMPA means the Marine Mammal Protection Act of 1972, as amended, 16 U.S.C. 1361 et seq.
              
              
                Native village or town means any community, association, tribe, band, clan or group.
              
                Optimum sustainable population is a population size which falls within a range from the population level of a given species or stock which is the largest supportable within the ecosystem to the population level that results in maximum net productivity. Maximum net productivity is the greatest net annual increment in population numbers or biomass resulting from additions to the population due to reproduction and/or growth less losses due to natural mortality.
              
                Per-stock per-year dolphin mortality limit means the maximum allowable number of incidental dolphin mortalities and serious injuries from a specified stock per calendar year, as established under the IDCP.
              
                Pregnant means pregnant near term.
              
                Pribilovians means Indians, Aleuts, and Eskimos who live on the Pribilof Islands.
              
                Principal investigator means the individual primarily responsible for the taking, importation, export, and any related activities conducted under a permit issued for scientific research or enhancement purposes.
              
                Public display means an activity that provides opportunities for the public to view living marine mammals at a facility holding marine mammals captive.
              
                Regional Director means the Regional Administrator, Northeast Regional Office, NMFS, One Blackburn Drive, Gloucester, MA 01930; or Regional Administrator, Northwest Regional Office, NMFS, 7600 Sandpoint Way, N.E., Building 1, Seattle, WA 98115; or Regional Administrator, Southeast Regional Office, NMFS, 9721 Executive Center Drive North, St. Petersburg, FL 33702; or Regional Administrator, Southwest Regional Office, NMFS, 501 West Ocean Boulevard, Suite 4200, Long Beach, CA 90802; or Regional Administrator, Pacific Islands Regional Office, NMFS, 1601 Kapiolani Boulevard, Suite 1110, Honolulu, HI 96814; or Regional Administrator, Alaska Regional Office, NMFS, PO Box 21668, Juneau, AK 99802.
              
                Rehabilitation means treatment of beached and stranded marine mammals taken under section 109(h)(1) of the MMPA or imported under section 109(h)(2) of the MMPA, with the intent of restoring the marine mammal's health and, if necessary, behavioral patterns.
              
                Secretary shall mean the Secretary of Commerce or his authorized representative.
              
                Serious injury means any injury that will likely result in mortality.
              
                Sexual harassment means any unwelcome sexual advance, request for sexual favors, or other verbal and physical conduct of a sexual nature which has the purpose or effect of substantially interfering with an individual's work performance or creating an intimidating, hostile, or offensive working environment.
              
                Skipjack tuna means the species Euthynnus (Katsuwonus) pelamis.
              
              
                Soft part means any marine mammal part that is not a hard part. Soft parts do not include urine or fecal material.
              
                South Pacific Ocean means any waters of the Pacific Ocean that lie south of the equator.
              
              
                South Pacific Tuna Treaty means the Treaty on Fisheries Between the Governments of Certain Pacific Island States and the Government of the United States of America (50 CFR part 300, subpart D).
              
                Southern bluefin tuna means the species Thunnus maccoyii.
              
              
                Stranded or stranded marine mammal means a marine mammal specimen under the jurisdiction of the Secretary:
              (1) If the specimen is dead, and is on a beach or shore, or is in the water within the Exclusive Economic Zone of the United States; or
              (2) If the specimen is alive, and is on a beach or shore and is unable to return to the water, or is in the water within the Exclusive Economic Zone of the United States where the water is so shallow that the specimen is unable to return to its natural habitat under its own power.
              
                Subsistence means the use of marine mammals taken by Alaskan Natives for food, clothing, shelter, heating, transportation, and other uses necessary to maintain the life of the taker or those who depend upon the taker to provide them with such subsistence.
              
                Subsistence uses means the customary and traditional uses of fur seals taken by Pribilovians for direct personal or family consumption as food, shelter, fuel, clothing, tools or transportation; for the making and selling of handicraft articles out of nonedible byproducts of fur seals taken for personal or family consumption; and for barter, or sharing for personal or family consumption. As used in this definition—
              (1) Family means all persons related by blood, marriage, or adoption, or any person living within a household on a permanent basis.
              (2) Barter means the exchange of fur seals or their parts, taken for subsistence uses—
              (i) For other wildlife or fish or their parts, or
              (ii) For other food or for nonedible items other than money if the exchange is of a limited and noncommercial nature.
              
                Take means to harass, hunt, capture, collect, or kill, or attempt to harass, hunt, capture, collect, or kill any marine mammal. This includes, without limitation, any of the following: The collection of dead animals, or parts thereof; the restraint or detention of a marine mammal, no matter how temporary; tagging a marine mammal; the negligent or intentional operation of an aircraft or vessel, or the doing of any other negligent or intentional act which results in disturbing or molesting a marine mammal; and feeding or attempting to feed a marine mammal in the wild.
              
                Threatened species means a species of marine mammal listed as “threatened” pursuant to the Endangered Species Act of 1973, 87 Stat. 884, Pub. L. 93-205.
              
                Transboundary stock means a marine mammal stock occurring in the:
              (1) Exclusive economic zones or territorial sea of the United States and one or more other coastal States; or
              (2) Exclusive economic zone or territorial sea of the United States and on the high seas.
              
                Trip means a voyage starting when a vessel leaves port with all fish wells empty of fish and ending when a vessel unloads all of its fish.
              
                Tuna means any fish of the genus Thunnus and the species Euthynnus (Katsuwonus) pelamis.
              
              
                Tuna product means any food product processed for retail sale and intended for human or animal consumption that contains an item listed in § 216.24(f)(2)(i) or (ii), but does not include perishable items with a shelf life of less than 3 days.
              
                Wasteful manner means any taking or method of taking which is likely to result in the killing of marine mammals beyond those needed for subsistence, subsistence uses, or for the making of authentic native articles of handicrafts and clothing, or which results in the waste of a substantial portion of the marine mammal and includes, without limitation, the employment of a method of taking which is not likely to assure the capture or killing of a marine mammal, or which is not immediately followed by a reasonable effort to retrieve the marine mammal.
              
                U.S. regulatory program means the regulatory program governing the incidental mortality and serious injury of marine mammals in the course of commercial fishing operations as specified in the Marine Mammal Protection Act and its implementing regulations.
              
              
                Yellowfin tuna means the species Thunnus albacares (synonomy: Neothunnus macropterus).
              [39 FR 1852, Jan. 15, 1974]
              
                Editorial Note:
                For Federal Register citations affecting § 216.3, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 216.4
              Other laws and regulations.
              (a) Federal. Nothing in this part, nor any permit issued under authority of this part, shall be construed to relieve a person from any other requirements imposed by a statute or regulation of the United States, including any applicable statutes or regulations relating to wildlife and fisheries, health, quarantine, agriculture, or customs.
              (b) State laws or regulations. See part 403 of this chapter.
              [39 FR 1852, Jan. 15, 1974, as amended at 41 FR 36662, Aug. 31, 1976; 58 FR 65134, Dec. 13, 1993]
            
            
              § 216.5
              Payment of penalty.
              The respondent shall have 30 days from receipt of the final assessment decision within which to pay the penalty assessed. Upon a failure to pay the penalty, the Secretary may request the Attorney General to institute a civil action in the appropriate United States District Court to collect the penalty.
              [39 FR 1852, Jan. 15, 1974. Redesignated at 46 FR 61652, Dec. 18, 1981]
            
            
              § 216.6
              Forfeiture and return of seized property.
              (a) Whenever any cargo or marine mammal or marine mammal product has been seized pursuant to section 107 of the MMPA, the Secretary shall expedite any proceedings commenced under these regulations.
              (b) Whenever a civil penalty has been assessed by the Secretary under these regulations, any cargo, marine mammal, or marine mammal product seized pursuant to section 107 of the MMPA shall be subject to forfeiture. If respondent voluntarily forfeits any such seized property or the monetary value thereof without court proceedings, the Secretary may apply the value thereof, if any, as determined by the Secretary, toward payment of the civil penalty.
              (c) Whenever a civil penalty has been assessed under these regulations, and whether or not such penalty has been paid, the Secretary may request the Attorney General to institute a civil action in an appropriate United States District Court to compel forfeiture of such seized property or the monetary value thereof to the Secretary for disposition by him in such manner as he deems appropriate. If no judicial action to compel forfeiture is commenced within 30 days after final decision-making assessment of a civil penalty, pursuant to § 216.60, such seized property shall immediately be returned to the respondent.
              (d) If the final decision of the Secretary under these regulations is that respondent has committed no violation of the MMPA or of any permit or regulations issued thereunder, any marine mammal, marine mammal product, or other cargo seized from respondent in connection with the proceedings under these regulations, or the bond or other monetary value substituted therefor, shall immediately be returned to the respondent.

              (e) If the Attorney General commences criminal proceedings pursuant to section 105(b) of the MMPA, and such proceedings result in a finding that the person accused is not guilty of a criminal violation of the MMPA, the Secretary may institute proceedings for the assessment of a civil penalty under this part: Provided, That if no such civil penalty proceedings have been commenced by the Secretary within 30 days following the final disposition of the criminal case, any property seized pursuant to section 107 of the MMPA shall be returned to the respondent.

              (f) If any seized property is to be returned to the respondent, the Regional Director shall issue a letter authorizing such return. This letter shall be dispatched to the respondent by registered mail, return receipt requested, and shall identify the respondent, the seized property, and, if appropriate, the bailee of the seized property. It shall also provide that upon presentation of the letter and proper identification, the seized property is authorized to be released. All charges for storage, care, or handling of the seized property accruing 5 days or more after the date of the return receipt shall be for the account of the respondent: Provided, That if it is the final decision of the Secretary under these regulations that the respondent has committed the alleged violation, all charges which have accrued for the storage, care, or handling of the seized property shall be for the account of the respondent.
              [39 FR 1852, Jan. 15, 1974. Redesignated at 46 FR 61652, Dec. 18, 1981, and amended at 59 FR 50375, Oct. 3, 1994]
            
            
              § 216.7
              Holding and bonding.
              (a) Any marine mammal, marine mammal product, or other cargo seized pursuant to section 107 of the MMPA shall be delivered to the appropriate Regional Director of the National Marine Fisheries Service (see § 201.2 of this title) or his designee, who shall either hold such seized property or arrange for the proper handling and care of such seized property.
              (b) Any arrangement for the handling and care of seized property shall be in writing and shall state the compensation to be paid. Subpart F of 15 CFR part 904 contains additional procedures that govern seized property that is subject to forfeiture or has been forfeited under the MMPA.
              [39 FR 1852, Jan. 15, 1974. Redesignated at 46 FR 61652, Dec. 18, 1981, and amended at 50 FR 12785, Apr. 1, 1985; 59 FR 50375, Oct. 3, 1994]
            
            
              § 216.8
              Enforcement officers.
              Enforcement Agents of the National Marine Fisheries Service shall enforce the provisions of the MMPA and may take any actions authorized by the MMPA with respect to enforcement. In addition, the Secretary may utilize, by agreement, the personnel, services, and facilities of any other Federal Agency for the purposes of enforcing this MMPA. Pursuant to the terms of section 107(b) of the MMPA, the Secretary may also designate officers and employees of any State or of any possession of the United States to enforce the provisions of this MMPA.
              [39 FR 1852, Jan. 15, 1974. Redesignated at 46 FR 61652, Dec. 18, 1981, and amended at 59 FR 50375, Oct. 3, 1994]
            
          
          
            Subpart B—Prohibitions
            
              § 216.11
              Prohibited taking.
              Except as otherwise provided in subparts C, D, and I of this part 216 or in part 228 or 229, it is unlawful for:
              (a) Any person, vessel, or conveyance subject to the jurisdiction of the United States to take any marine mammal on the high seas, or
              (b) Any person, vessel, or conveyance to take any marine mammal in waters or on lands under the jurisdiction of the United States, or
              (c) Any person subject to the jurisdiction of the United States to take any marine mammal during the moratorium.
              [39 FR 1852, Jan. 15, 1974, as amended at 47 FR 21254, May 18, 1982; 54 FR 21921, May 19, 1989]
            
            
              § 216.12
              Prohibited importation.
              (a) Except as otherwise provided in subparts C and D of this part 216, it is unlawful for any person to import any marine mammal or marine mammal product into the United States.
              (b) Regardless of whether an importation is otherwise authorized pursuant to subparts C and D of this part 216, it is unlawful for any person to import into the United States any:
              (1) Marine mammal:
              (i) Taken in violation of the MMPA, or
              (ii) Taken in another country in violation to the laws of that country;
              (2) Any marine mammal product if
              (i) The importation into the United States of the marine mammal from which such product is made would be unlawful under paragraph (b)(1) of this section, or
              (ii) The sale in commerce of such product in the country of origin if the product is illegal.
              (c) Except in accordance with an exception referred to in subpart C and §§ 216.31 (regarding scientific research permits only) and 216.32 of this part 216, it is unlawful to import into the United States any:
              (1) Marine mammal which was pregnant at the time of taking.

              (2) Marine mammal which was nursing at the time of taking, or less than 8 months old, whichever occurs later.
              
              (3) Specimen of an endangered or threatened species of marine mammal.
              (4) Specimen taken from a depleted species or stock of marine mammals, or
              (5) Marine mammal taken in an inhumane manner.
              (d) It is unlawful to import into the United States any fish, whether fresh, frozen, or otherwise prepared, if such fish was caught in a manner proscribed by the Secretary of Commerce for persons subject to the jurisdiction of the United States, whether or not any marine mammals were in fact taken incident to the catching of the fish.
              [39 FR 1852, Jan. 15, 1974, as amended at 59 FR 50375, Oct. 3, 1994]
            
            
              § 216.13
              Prohibited uses, possession, transportation, sales, and permits.
              It is unlawful for:
              (a) Any person to use any port, harbor or other place under the jurisdiction of the United States for any purpose in any way connected with a prohibited taking or an unlawful importation of any marine mammal or marine mammal product; or
              (b) Any person subject to the jurisdiction of the United States to possess any marine mammal taken in violation of the MMPA or these regulations, or to transport, sell, or offer for sale any such marine mammal or any marine mammal product made from any such mammal.
              (c) Any person subject to the jurisdiction of the United States to use in a commercial fishery, any means or method of fishing in contravention of regulations and limitations issued by the Secretary of Commerce for that fishery to achieve the purposes of this MMPA.
              (d) Any person to violate any term, condition, or restriction of any permit issued by the Secretary.
              [39 FR 1852, Jan. 15, 1974, as amended at 59 FR 50375, 50376, Oct. 3, 1994; 61 FR 21933, May 10, 1996]
            
            
              § 216.14
              Marine mammals taken before the MMPA.
              (a) Section 102(e) of the MMPA provides, in effect, that the MMPA shall not apply to any marine mammal taken prior to December 21, 1972, or to any marine mammal product, consisting of or composed in whole or in part of, any marine mammal taken before that date. This prior status of any marine mammal or marine mammal product may be established by submitting to the Director, National Marine Fisheries Service prior to, or at the time of importation, an affidavit containing the following:
              (1) The Affiant's name and address;
              (2) Identification of the Affiant;
              (3) A description of the marine mammals or marine mammal products which the Affiant desires to import;
              (4) A statement by the Affiant that, to the best of his knowledge and belief, the marine mammals involved in the application were taken prior to December 21, 1972;

              (5) A statement by the Affiant in the following language:
              
              
                The foregoing is principally based on the attached exhibits which, to the best of my knowledge and belief, are complete, true and correct. I understand that this affidavit is being submitted for the purpose of inducing the Federal Government to permit the importation of—under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 through 1407) and regulations promulgated thereunder, and that any false statements may subject me to the criminal penalties of 13 U.S.C. 1001, or to penalties under the Marine Mammal Protection Act of 1972.
              
              
              (b) Either one of two exhibits shall be attached to such affidavit, and will contain either:
              (1) Records or other available evidence showing that the product consists of or is composed in whole or in part of marine mammals taken prior to the effective date of the MMPA. Such records or other evidentiary material must include information on how, when, where, and by whom the animals were taken, what processing has taken place since taking, and the date and location of such processing; or
              (2) A statement from a government agency of the country of origin exercising jurisdiction over marine mammals that any and all such mammals from which the products sought to be imported were derived were taken prior to December 21, 1972.

              (c) No pre-Act marine mammal or pre-Act marine mammal product may be imported unless the requirements of this section have been fulfilled.
              
              (d) This section has no application to any marine mammal or marine mammal product intended to be imported pursuant to §§ 216.21, 216.31 or § 216.32.
              [39 FR 1852, Jan. 15, 1974, as amended at 59 FR 50375, 50376, Oct. 3, 1994]
            
            
              § 216.15
              Depleted species.
              The following species or population stocks have been designated by the Assistant Administrator as depleted under the provisions of the MMPA.
              (a) Hawaiian monk seal (Monachus schauinslandi).
              (b) Bowhead whale (Balaena mysticetus).
              (c) North Pacific fur seal (Callorhinus ursinus). Pribilof Island population.
              (d) Bottlenose dolphin (Tursiops truncatus), coastal-migratory stock along the U.S. mid-Atlantic coast.
              (e) Eastern spinner dolphin (Stenella longirostris orientalis).
              (f) Northeastern offshore spotted dolphin (Stenella attenuata).
              (g) Cook Inlet, Alaska, stock of beluga whales (Delphinapterus leucas). The stock includes all beluga whales occurring in waters of the Gulf of Alaska north of 58° North latitude including, but not limited to, Cook Inlet, Kamishak Bay, Chinitna Bay, Tuxedni Bay, Prince William Sound, Yakutat Bay, Shelikof Strait, and off Kodiak Island and freshwater tributaries to these waters.
              (h) Eastern North Pacific Southern Resident stock of killer whales (Orcinus orca). The stock includes all resident killer whales in pods J, K, and L in the waters of, but not limited to, the inland waterways of southern British Columbia and Washington, including the Georgia Strait, the Strait of Juan de Fuca, and Puget Sound.
              (i) AT1 stock of killer whales (Orcinus orca). The stock includes all killer whales belonging to the AT1 group of transient killer whales occurring primarily in waters of Prince William Sound, Resurrection Bay, and the Kenai Fjords region of Alaska.

              (j) Sakhalin Bay-Nikolaya Bay-Amur River beluga whales (Delphinapterus leucas). The stock includes all beluga whales primarily occurring in, but not limited to, waters of Sakhalin Bay, Nikolaya Bay, and Amur River in the Sea of Okhotsk.
              [53 FR 17899, May 18, 1988, as amended at 58 FR 17791, Apr. 6, 1993; 58 FR 45074, Aug. 26, 1993; 58 FR 58297, Nov. 1, 1993; 59 FR 50376, Oct. 3, 1994; 65 FR 34597, May 31, 2000; 68 FR 31983, May 29, 2003; 69 FR 31324, June 3, 2004; 81 FR 74719, Oct. 27, 2016]
            
            
              § 216.16
              Prohibitions under the General Authorization for Level B harassment for scientific research.
              It shall be unlawful for any person to:
              (a) Provide false information in a letter of intent submitted pursuant to § 216.45(b);
              (b) Violate any term or condition imposed pursuant to § 216.45(d).
              [59 FR 50376, Oct. 3, 1994]
            
            
              § 216.17
              General prohibitions.
              It is unlawful for any person to:
              (a) Assault, resist, oppose, impede, intimidate, threaten, or interfere with any authorized officer in the conduct of any search, inspection, investigation or seizure in connection with enforcement of the MMPA, DPCIA, or IDCPA.
              (b) Interfere with, delay, or prevent by any means the apprehension of another person, knowing that such person has committed any act prohibited by the MMPA.
              (c) Resist a lawful arrest for any act prohibited under the MMPA.
              (d) Make any false statement, oral or written, to an authorized officer concerning any act under the jurisdiction of the MMPA, DPCIA, IDCPA, or attempt to do any of the above.
              (e) Interfere with, obstruct, delay, or prevent by any means an investigation, search, seizure, or disposition of seized property in connection with enforcement of the MMPA, DPCIA, or IDCPA.
              [70 FR 19008, Apr. 12, 2005]
            
            
              § 216.18
              Approaching humpback whales in Alaska.
              (a) Prohibitions. Except as provided under paragraph (b) of this section, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or to cause to be committed, within 200 nautical miles (370.4 km) of Alaska, or within inland waters of the state, any of the acts in paragraphs (a)(1) through (a)(3) of this section with respect to humpback whales (Megaptera novaeangliae):

              (1) Approach, by any means, including by interception (i.e., placing a vessel in the path of an oncoming humpback whale so that the whale surfaces within 100 yards (91.4 m) of the vessel), within 100 yards (91.4 m) of any humpback whale;
              (2) Cause a vessel or other object to approach within 100 yards (91.4 m) of a humpback whale; or
              (3) Disrupt the normal behavior or prior activity of a whale by any other act or omission. A disruption of normal behavior may be manifested by, among other actions on the part of the whale, a rapid change in direction or speed; escape tactics such as prolonged diving, underwater course changes, underwater exhalation, or evasive swimming patterns; interruptions of breeding, nursing, or resting activities, attempts by a whale to shield a calf from a vessel or human observer by tail swishing or by other protective movement; or the abandonment of a previously frequented area.
              (b) Exceptions. The following exceptions apply, but any person who claims the applicability of an exception has the burden of proving that the exception applies:
              (1) Paragraph (a) of this section does not apply if an approach is authorized by the National Marine Fisheries Service through a permit issued under subpart D of this part (Special Exceptions) or through a similar authorization.
              (2) Paragraph (a) of this section does not apply to the extent that a vessel is restricted in its ability to maneuver and, because of the restriction, cannot comply with paragraph (a) of this section.

              (3) Paragraph (a) of this section does not apply to commercial fishing vessels lawfully engaged in actively setting, retrieving or closely tending commercial fishing gear. For purposes of this section, commercial fishing means taking or harvesting fish or fishery resources to sell, barter, or trade. Commercial fishing does not include commercial passenger fishing operations (i.e., charter operations or sport fishing activities).
              (4) Paragraph (a) of this section does not apply to state, local, or Federal government vessels operating in the course of official duty.
              (5) Paragraph (a) of this section does not affect the rights of Alaska Natives under 16 U.S.C. 1539(e).
              (6) This section shall not take precedence over any more restrictive conflicting Federal regulation pertaining to humpback whales, including the regulations at 36 CFR 13.1102-13.1188 that pertain specifically to the waters of Glacier Bay National Park and Preserve.
              (c) General measures. Notwithstanding the prohibitions and exceptions in paragraphs (a) and (b) of this section, to avoid collisions with humpback whales, vessels must operate at a slow, safe speed when near a humpback whale. “Safe speed” has the same meaning as the term is defined in 33 CFR 83.06 and the International Regulations for Preventing Collisions at Sea 1972 (see 33 U.S.C. 1602), with respect to avoiding collisions with humpback whales.
              [81 FR 62020, Sept. 8, 2016]
            
            
              § 216.19
              Special restrictions for humpback whales in waters surrounding the islands of Hawaii.
              (a) Prohibitions. Except as noted in paragraph (b) of this section, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or to cause to be committed, within 200 nautical miles (370.4 km) of the islands of Hawaii, any of the following acts with respect to humpback whales (Megaptera novaeangliae):
              (1) Operate any aircraft within 1,000 feet (304.8 m) of any humpback whale;
              (2) Approach, by any means, within 100 yards (91.4 m) of any humpback whale;
              (3) Cause a vessel, person, or other object to approach within 100 yards (91.4 m) of a humpback whale;
              (4) Approach a humpback whale by interception (i.e., placing an aircraft, vessel, person, or other object in the path of a humpback whale so that the whale approaches within 1,000 feet (304.8 m) of the aircraft or 100 yards (91.4 m) of the vessel, person, or object); or
              (5) Disrupt the normal behavior or prior activity of a whale by any other act or omission. A disruption of normal behavior may be manifested by, among other actions on the part of the whale, a rapid change in direction or speed; escape tactics such as prolonged diving, underwater course changes, underwater exhalation, or evasive swimming patterns; interruptions of breeding, nursing, or resting activities, attempts by a whale to shield a calf from a vessel or human observer by tail swishing or by other protective movements; or the abandonment of a previously frequented area.
              (b) Exceptions. The prohibitions of paragraph (a) of this section do not apply to:
              (1) Federal, State, or local government vessels or persons operating in the course of their official duties such as law enforcement, search and rescue, or public safety;
              (2) Vessel operations necessary to avoid an imminent and serious threat to a person, vessel, or the environment;
              (3) Vessels restricted in their ability to maneuver, and because of this restriction are not able to comply with approach restrictions; or
              (4) Vessels or persons authorized under permit or authorization issued by NMFS to conduct scientific research or response efforts that may result in taking of humpback whales.
              (c) Affirmative defense. (1) In connection with any action alleging a violation of this section, any person claiming the benefit of any exemption, exception, or permit listed in paragraph (b) of this section has the burden of proving that the exemption or exception is applicable, or that the permit was granted and was valid and in force at the time of the alleged violation.
              (2) [Reserved]
              [81 FR 62017, Sept. 8, 2016]
            
          
          
            Subpart C—General Exceptions
            
              § 216.21
              Actions permitted by international treaty, convention, or agreement.
              The MMPA and these regulations shall not apply to the extent that they are inconsistent with the provisions of any international treaty, convention or agreement, or any statute implementing the same relating to the taking or importation of marine mammals or marine mammal products, which was existing and in force prior to December 21, 1972, and to which the United States was a party. Specifically, the regulations in subpart B of this part and the provisions of the MMPA shall not apply to activities carried out pursuant to the Interim Convention on the Conservation of North Pacific Fur Seals signed at Washington on February 9, 1957, and the Fur Seal Act of 1966, 16 U.S.C. 1151 through 1187, as in each case, from time to time amended.
              [39 FR 1852, Jan. 15, 1974, as amended at 59 FR 50376, Oct. 3, 1994]
            
            
              § 216.22
              Taking by State or local government officials.
              (a) A State or local government official or employee may take a marine mammal in the normal course of his duties as an official or employee, and no permit shall be required, if such taking:
              (1) Is accomplished in a humane manner;
              (2) Is for the protection or welfare of such mammal or for the protection of the public health or welfare; and

              (3) Includes steps designed to insure return of such mammal, if not killed in the course of such taking, to its natural habitat. In addition, any such official or employee may, incidental to such taking, possess and transport, but not sell or offer for sale, such mammal and use any port, harbor, or other place under the jurisdiction of the United States. All steps reasonably practicable under the circumstances shall be taken by any such employee or official to prevent injury or death to the marine mammal as the result of such taking. Where the marine mammal in question is injured or sick, it shall be permissible to place it in temporary captivity until such time as it is able to be returned to its natural habitat. It shall be permissible to dispose of a carcass of a marine mammal taken in accordance with this subsection whether the animal is dead at the time of taking or dies subsequent thereto.
              
              (b) Each taking permitted under this section shall be included in a written report to be submitted to the Secretary every six months beginning December 31, 1973. Unless otherwise permitted by the Secretary, the report shall contain a description of:
              (1) The animal involved;
              (2) The circumstances requiring the taking;
              (3) The method of taking;
              (4) The name and official position of the State official or employee involved;
              (5) The disposition of the animal, including in cases where the animal has been retained in captivity, a description of the place and means of confinement and the measures taken for its maintenance and care; and
              (6) Such other information as the Secretary may require.
              (c) Salvage of dead stranded marine mammals or parts therefrom and subsequent transfer.
              (1) Salvage. In the performance of official duties, a state or local government employee; an employee of the National Marine Fisheries Service, the U.S. Fish and Wildlife Service, or any other Federal agency with jurisdiction and conservation responsibilities in marine shoreline areas; or a person authorized under 16 U.S.C. 1382(c) may take and salvage a marine mammal specimen if it is stranded and dead or it was stranded or rescued and died during treatment, transport, captivity or other rehabilitation subsequent to that stranding or distress if salvage is for the purpose of utilization in scientific research or for the purpose of maintenance in a properly curated, professionally accredited scientific collection.
              (2) Registration. A person salvaging a dead marine mammal specimen under this section must register the salvage of the specimen with the appropriate Regional Office of the National Marine Fisheries Service within 30 days after the taking or death occurs. The registration must include:
              (i) The name, address, and any official position of the individual engaged in the taking and salvage;
              (ii) A description of the marine mammal specimen salvaged including the scientific and common names of the species;
              (iii) A description of the parts salvaged;
              (iv) The date and the location of the taking;
              (v) Such other information as deemed necessary by the Assistant Administrator.
              (3) Identification and curation. The Regional Director will assign a single unique number to each carcass, and the parts thereof, that are salvaged under the provisions of this section. The person who salvaged the specimen may designate the number to be assigned. After this number is assigned, the person who salvaged the specimen must permanently mark that number on each separate hard part of that specimen and must affix that number with tags or labels to each soft part of that specimen or the containers in which that soft part is kept. Each specimen salvaged under this section must be curated in accordance with professional standards.
              (4) No sale or commercial trade. No person may sell or trade for commercial purposes any marine mammal specimen salvaged under this section.
              (5) Transfer without prior authorization. A person who salvages a marine mammal specimen under this section may transfer that specimen to another person if:
              (i) The person transferring the marine mammal specimen does not receive remuneration for the specimen;
              (ii) The person receiving the marine mammal specimen is an employee of the National Marine Fisheries Service, the U.S. Fish and Wildlife Service, or any other Federal agency with jurisdiction and conservation responsibilities in marine shoreline areas; is a person authorized under 16 U.S.C. 1382(c); or is a person who has received prior authorization under paragraph (c)(6) of this section;
              (iii) The marine mammal specimen is transferred for the purpose of scientific research, for the purpose of maintenance in a properly curated, professionally accredited scientific collection, or for educational purposes;

              (iv) The unique number assigned by the National Marine Fisheries Service is on, marked on, or affixed to the marine mammal specimen or container; and
              
              (v) Except as provided under paragraph (c)(8) of this section, the person transferring the marine mammal specimen notifies the appropriate Regional Office of the National Marine Fisheries Service of the transfer, including notification of the number of the specimen transferred and the person to whom the specimen was transferred, within 30 days after the transfer occurs.
              (6) Other transfers within the United States. Except as provided under paragraphs (c)(5) and (c)(8) of this section, a person who salvages a marine mammal specimen, or who has received a marine mammal specimen under the provisions of this section, may not transfer that specimen to another person within the United States unless the Regional Director of the appropriate Regional Office of the National Marine Fisheries Service grants prior written authorization for the transfer. The Regional Director may grant authorization for the transfer if there is evidence that the conditions listed under paragraphs (c)(5)(i), (c)(5)(iii), and (c)(5)(iv) of this section are met.
              (7) Tranfers outside of the United States. A person who salvages a marine mammal specimen, or a person who has received a marine mammal specimen under the provisions of this section, may not transfer that specimen to a person outside of the United States unless the Assistant Administrator grants prior written authorization for the transfer. The Assistant Administrator may grant authorization for the transfer if there is evidence that the conditions listed under paragraphs (c)(5)(i), (c)(5)(iii), and (c)(5)(iv) of this section are met.
              (8) Exceptions to requirements for notification or prior authorization. A person may transfer a marine mammal specimen salvaged under this section without the notification required in paragraph (c)(5)(v) of this section or the prior authorization required in paragraph (c)(6) of this section if:
              (i) The transfer is a temporary transfer to a laboratory or research facility within the United States so that analyses can be performed for the person salvaging the specimen; or
              (ii) The transfer is a loan of not more than 1 year to another professionally accredited scientific collection within the United States.
              [39 FR 1852, Jan. 15, 1974, as amended at 56 FR 41307, Aug. 20, 1991]
            
            
              § 216.23
              Native exceptions.
              (a) Taking. Notwithstanding the prohibitions of subpart B of this part 216, but subject to the restrictions contained in this section, any Indian, Aleut, or Eskimo who resides on the coast of the North Pacific Ocean or the Arctic Ocean may take any marine mammal without a permit, if such taking is:
              (1) By Alaskan Natives who reside in Alaska for subsistence, or
              (2) For purposes of creating and selling authentic native articles of handicraft and clothing, and
              (3) In each case, not accomplished in a wasteful manner.
              (b) Restrictions. (1) No marine mammal taken for subsistence may be sold or otherwise transferred to any person other than an Alaskan Native or delivered, carried, transported, or shipped in interstate or foreign commerce, unless:
              (i) It is being sent by an Alaskan Native directly or through a registered agent to a tannery registered under paragraph (c) of this section for the purpose of processing, and will be returned directly or through a registered agent to the Alaskan Native; or
              (ii) It is sold or transferred to a registered agent in Alaska for resale or transfer to an Alaskan Native; or
              (iii) It is an edible portion and it is sold in an Alaskan Native village or town.
              (2) No marine mammal taken for purposes of creating and selling authentic native articles of handicraft and clothing may be sold or otherwise transferred to any person other than an Indian, Aleut or Eskimo, or delivered, carried, transported or shipped in interstate or foreign commerce, unless:

              (i) It is being sent by an Indian, Aleut or Eskimo directly or through a registered agent to a tannery registered under paragraph (c) of this section for the purpose of processing, and will be returned directly or through a registered agent to the Indian, Aleut or Eskimo; or
              
              (ii) It is sold or transferred to a registered agent for resale or transfer to an Indian, Aleut, or Eskimo; or
              (iii) It has first been transformed into an authentic native article of handicraft or clothing; or
              (iv) It is an edible portion and sold (A) in an Alaskan Native village or town, or (B) to an Alaskan Native for his consumption.
              (c) Any tannery, or person who wishes to act as an agent, within the jurisdiction of the United States may apply to the Director, National Marine Fisheries Service, U.S. Department of Commerce, Washington, DC 20235, for registration as a tannery or an agent which may possess and process marine mammal products for Indians, Aleuts, or Eskimos. The application shall include the following information:
              (i) The name and address of the applicant;
              (ii) A description of the applicant's procedures for receiving, storing, processing, and shipping materials;
              (iii) A proposal for a system of bookkeeping and/or inventory segregation by which the applicant could maintain accurate records of marine mammals received from Indians, Aleuts, or Eskimos pursuant to this section;
              (iv) Such other information as the Secretary may request;
              (v) A certification in the following language:
              
              
                I hereby certify that the foregoing information is complete, true and correct to the best of my knowledge and belief. I understand that this information is submitted for the purpose of obtaining the benefit of an exception under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 through 1407) and regulations promulgated thereunder, and that any false statement may subject me to the criminal penalties of 18 U.S.C. 1001, or to penalties under the Marine Mammal Protection Act of 1972.
              
              
              (vi) The signature of the applicant.
              The sufficiency of the application shall be determined by the Secretary, and in that connection, he may waive any requirement for information, or require any elaboration or further information deemed necessary. The registration of a tannery or other agent shall be subject to such conditions as the Secretary prescribes, which may include, but are not limited to, provisions regarding records, inventory segregation, reports, and inspection. The Secretary may charge a reasonable fee for processing such applications, including an appropriate apportionment of overhead and administrative expenses of the Department of Commerce.
              (d) Notwithstanding the preceding provisions of this section, whenever, under the MMPA, the Secretary determines any species of stock of marine mammals to be depleted, he may prescribe regulations pursuant to section 103 of the MMPA upon the taking of such marine animals by any Indian, Aleut, or Eskimo and, after promulgation of such regulations, all takings of such marine mammals shall conform to such regulations.
              (e) Marking and reporting of Cook Inlet Beluga Whales—(1) Definitions. In addition to definitions contained in the MMPA and the regulations in this part:
              (i) Reporting means the collection and delivery of biological data, harvest data, and other information regarding the effect of taking a beluga whale (Delphinapterus leucas) from Cook Inlet, as required by NMFS.
              (ii) Whaling captain or vessel operator means the individual who is identified by Alaskan Natives as the leader of each hunting team (usually the other crew on the boat) and who is the whaling captain; or the individual operating the boat at the time the whale is harvested or transported to the place of processing.
              (iii) Cook Inlet means all waters of Cook Inlet north of 59° North latitude, including, but not limited to, waters of Kachemak Bay, Kamishak Bay, Chinitna Bay, and Tuxedni Bay.
              (2) Marking. Each whaling captain or vessel operator, upon killing and landing a beluga whale (Delphinapterus leucas) from Cook Inlet, Alaska, must remove the lower left jawbone, leaving the teeth intact and in place. When multiple whales are harvested during one hunting trip, the jawbones will be marked for identification in the field to ensure correct reporting of harvest information by placing a label marked with the date, time, and location of harvest within the container in which the jawbone is placed. The jawbone(s) must be retained by the whaling captain or vessel operator and delivered to NMFS at the Anchorage Field Office, 222 West 7th Avenue, Anchorage, Alaska 99513 within 72 hours of returning from the hunt.
              (3) Reporting. Upon delivery to NMFS of a jawbone, the whaling captain or vessel operator must complete and mail a reporting form, available from NMFS, to the NMFS Anchorage Field Office within 30 days. A separate form is required for each whale harvested.
              (i) To be complete, the form must contain the following information: the date and location of kill, the method of harvest, and the coloration of the whale. The respondent will also be invited to report on any other observations concerning the animal or circumstance of the harvest.
              (ii) Data collected pursuant to paragraph (e) of this section will be reported on forms obtained from the Anchorage Field Office. These data will be maintained in the NMFS Alaska Regional Office in Juneau, Alaska, where such data will be available for public review.
              (4) No person may falsify any information required to be set forth on the reporting form as required by paragraph (e) of this section.
              (5) The Anchorage Field Office of NMFS is located in room 517 of the Federal Office Building, 222 West 7th Avenue; its mailing address is: NMFS, Box 43, Anchorage, AK. 99513.
              (f) Harvest management of Cook Inlet beluga whales—(1) Cooperative management of subsistence harvest. Subject to the provisions of 16 U.S.C. 1371(b) and any further limitations set forth in § 216.23, any taking of a Cook Inlet beluga whale by an Alaska Native must be authorized under an agreement for the co-management of subsistence uses (hereinafter in this paragraph “co-management agreement”) between the National Marine Fisheries Service and an Alaska Native organization(s).
              (2) Limitations. (i) Sale of Cook Inlet beluga whale parts and products. Authentic Native articles of handicraft and clothing made from nonedible by-products of beluga whales taken in accordance with the provisions of this paragraph may be sold in interstate commerce. The sale of any other part or product, including food stuffs, from Cook Inlet beluga whales is prohibited, provided that nothing herein shall be interpreted to prohibit or restrict customary and traditional subsistence practices of barter and sharing of Cook Inlet beluga parts and products.
              (ii) Beluga whale calves or adults with calves. The taking of a calf or an adult whale accompanied by a calf is prohibited.
              (iii) Season. All takings of beluga whales authorized under § 216.23(f) shall occur no earlier than July 1 of each year.
              (iv) Taking during 2001-2004. The harvest of Cook Inlet beluga whales is restricted during the four-year period of 2001-2004 as follows:
              (A) Strike limitations. Subject to the suspension provision of subparagraph (C), a total of six (6) strikes, which could result in up to six landings, are to be allocated through co-management agreement(s).
              (B) Strike allocations. Four strikes, not to exceed one per year, are allocated to the Native Village of Tyonek. The remaining two strikes will be allocated over the 4-year period through co-management agreement with other Cook Inlet community hunters, with no more than one such strike being allocated during every other year.
              (C) Emergency provisions. Takings of beluga whales authorized under § 216.23 will be suspended whenever unusual mortalities exceed six (6) whales in any year. “Unusual mortalities” include all documented human-caused mortality (including illegal takings and net entanglements but excluding all legally harvested whales) and all documented mortality resulting from unknown or natural causes that occur above normal levels, considered for the purposes of this provision to be twelve beluga whales per year. The level of unusual mortalities shall be calculated by documenting mortality for the calendar year and subtracting twelve. The sum of this result and the carry over of unusual mortality from any previous year from which the population has not recovered is the level of unusual mortalities for the current year. If in any year the number of unusual mortalities exceeds six whales, no strikes will be allowed in that year or in subsequent years until the population has recovered from those mortalities through foregone future harvests and natural recruitment.
              (v) Taking during 2008 and subsequent years. (A) Co-management agreements pursuant to paragraph (f)(1) of this section may be established for 5-year intervals beginning in 2008. Agreements must include specific provisions regarding the number and allocation of strikes, hunting practices to promote consistency with limitations in paragraph (f)(2)(ii) of this section, and to improve efficiency of the harvest, mitigating measures, and enforcement. Agreements may include provisions regarding the sex composition of the beluga harvest.
              (B) Strike/harvest levels for each 5-year planning interval beginning in 2008 will be determined by the recovery of this stock as measured by the average abundance in the prior 5-year interval and the best estimate of the population growth rate using information obtained in the 10 years prior to each 5-year interval. Criteria for categorizing growth rates are presented below as an algorithm using the estimated abundance, the distribution statistics for growth rates, and the date. Harvest levels are subject to the Expected Mortality Limit. The established strike levels are presented in the Harvest Table and the following algorithm will be used to determine harvest levels for each 5-year period beginning in 2008.
              (1) NMFS will calculate the average stock abundance over the previous 5-year period.
              (2) NMFS will calculate a population growth rates from abundance estimates for the most recent 10-year period prior to the next 5-year period.
              (3) Using the abundance and growth information obtained in accordance with paragraphs (f)(2)(v)(B)(1) and (f)(2)(v)(B)(2), NMFS will calculate the probabilities that the growth rate within the population would be less than 1 percent, less than 2 percent, or greater than 3 percent. NMFS will then use paragraphs (f)(2)(v)(B)(3(i)) and (f)(2)(v)(B)(3)(vi) of this section to select the proper cell from the Harvest Table to determine the harvest levels for the next 5-year interval.
              (i) Is the average stock abundance over the previous 5-year period less than 350 beluga whales? If yes, the Harvest Table provides that the harvest is zero during the next 5-year period. If no, go to (f)(2)(v)(B)(3)(ii) of this section.
              (ii) Is the current year 2035 or later and is there more than a 20 percent probability the growth rate is less than 1 percent? If yes, the harvest is zero during the next 5-year period. If no, go to paragraph (f)(2)(v)(B)(3)(iii) of this section.
              (iii) Is the current year between 2020 and 2034 and there is more than a 20 percent probability the growth rate is less than 1 percent? If yes, the harvest is three whales during the next 5-year period. If no, go to paragraph (f)(2)(v)(B)(3)(iv) of this section.
              (iv) Is the current year 2015 or later and is there more than a 25 percent probability the growth rate is less than 2 percent? If yes, go to the harvest table using the “Low” growth rate column. If no, go to paragraph (f)(2)(v)(B)(3)(vi)) of this section.
              (v) Is the current year prior to 2015 and is there more than a 75 percent probability the growth rate is less than 2 percent? If yes, go to the harvest table using the “Low” growth rate column. If no, go to paragraph (f)(2)(v)(B)(3)(vi) of this section.
              (vi) Is there more than a 25-percent probability the growth rate is more than 3 percent? If yes, go to the harvest table using the “High” growth rate column. If no, go to the harvest table using the “Intermediate” growth rate column.
              
                Harvest Table
                
                  5-year population averages
                  “High” growth rate
                  “Intermediate” growth rate
                  “Low” growth rate
                  Expected Mortality Limit
                
                
                  Less than 350
                  0
                  0
                  0
                  -
                
                
                  350-399
                  8 strikes in 5 years
                  5 strikes in 5 years
                  5 strikes in 5 years
                  21
                
                
                  400-449
                  9 strikes in 5 years
                  8 strikes in 5 years
                  5 strikes in 5 years
                  24
                
                
                  450-499
                  10 strikes in 5 years
                  8 strikes in 5 years
                  5 strikes in 5 years
                  27
                
                
                  500-524
                  14 strikes in 5 years
                  9 strikes in 5 years
                  5 strikes in 5 years
                  30
                
                
                  525-549
                  16 strikes in 5 years
                  10 strikes in 5 years
                  5 strikes in 5 years
                  32
                
                
                  
                  550-574
                  20 strikes in 5 years
                  15 strikes in 5 years
                  5 strikes in 5 years
                  33
                
                
                  575-599
                  22 strikes in 5 years
                  16 strikes in 5 years
                  5 strikes in 5 years
                  35
                
                
                  600-624
                  24 strikes in 5 years
                  17 strikes in 5 years
                  6 strikes in 5 years
                  36
                
                
                  625-649
                  26 strikes in 5 years
                  18 strikes in 5 years
                  6 strikes in 5 years
                  38
                
                
                  650-699
                  28 strikes in 5 years
                  19 strikes in 5 years
                  7 strikes in 5 years
                  39
                
                
                  700-779
                  32 strikes in 5 years
                  20 strikes in 5 years
                  7 strikes in 5 years
                  42
                
                
                  780 + 
                  Consult with co-managers to expand harvest levels while allowing for the population to grow
                
              
              (C) At the beginning of each 5-year period, an Expected Mortality Limit is determined from the Harvest Table using the 5-year average abundance. During the course of each calendar year, the number of beach casts carcasses and carcasses found floating either reported to NMFS or observed by NMFS personnel will be the number of mortalities for that year. If at the end of each calendar year this number exceeds the Expected Mortality Limit, then an unusual mortality event has occurred. The Estimated Excess Mortalities will be calculated as twice the number of reported dead whales above the Expected Mortality Limit. The harvest will then be adjusted as follows:
              (1) The harvest level for the remaining years of the current 5-year period will be recalculated by reducing the 5-year average abundance from the previous 5-year period by the Estimated Excess Mortalities. The revised abundance estimate would then be used in the harvest table for the remaining years and the harvest adjusted accordingly.
              (2) For the subsequent 5-year period, for the purpose of calculating the 5-year average, the Estimated Excess Mortalities would be subtracted from the abundance estimates of the year of the excess mortality event so that the average would reflect the loss to the population. This average would then be used in the table to set the harvest level.
              [39 FR 1852, Jan. 15, 1974, as amended at 59 FR 50376, Oct. 3, 1994; 64 FR 27927, May 24, 1999; 69 FR 17980, Apr. 6, 2004; 73 FR 60985, Oct. 15, 2008]
            
            
              § 216.24
               Taking and related acts in commercial fishing operations including tuna purse seine vessels in the eastern tropical Pacific Ocean.
              (a)(1) No marine mammal may be taken in the course of a commercial fishing operation by a U.S. purse seine fishing vessel in the ETP unless the taking constitutes an incidental catch as defined in § 216.3, and vessel and operator permits have been obtained in accordance with these regulations, and such taking is not in violation of such permits or regulations.
              (2)(i) It is unlawful for any person using a U.S. purse seine fishing vessel of 400 short tons (st) (362.8 metric tons (mt)) carrying capacity or less to intentionally deploy a net on or to encircle dolphins, or to carry more than two speedboats, if any part of its fishing trip is in the ETP.
              (ii) It is unlawful for any person using a U.S. purse seine fishing vessel of greater than 400 st (362.8 mt) carrying capacity that does not have a valid permit obtained under these regulations to catch, possess, or land tuna if any part of the vessel's fishing trip is in the ETP.
              (iii) It is unlawful for any person subject to the jurisdiction of the United States to receive, purchase, or possess tuna caught, possessed, or landed in violation of paragraph (a)(2)(ii) of this section.

              (iv) It is unlawful for any person subject to the jurisdiction of the United States to intentionally deploy a purse seine net on, or to encircle, dolphins from a vessel operating in the ETP when there is not a DML assigned to that vessel.
              
              (v) It is unlawful for any person subject to the jurisdiction of the United States to intentionally deploy a purse seine net on, or to encircle, dolphins from a vessel operating in the ETP with an assigned DML after a set in which the DML assigned to that vessel has been reached or exceeded.
              (vi) Alleged violations of the Agreement on the IDCP and/or these regulations identified by the International Review Panel will be considered for potential enforcement action by NMFS.
              (3) Upon written request made in advance of entering the ETP, the limitations in paragraphs (a)(2)(ii) and (e)(1) of this section may be waived by the Administrator, West Coast Region, for the purpose of allowing transit through the ETP. The waiver will provide, in writing, the terms and conditions under which the vessel must operate, including a requirement to report to the Administrator, West Coast Region, the vessel's date of exit from or subsequent entry into the permit area.
              (b) Permits—(1) Vessel permit. The owner or managing owner of a U.S. purse seine fishing vessel of greater than 400 st (362.8 mt) carrying capacity that participates in commercial fishing operations in the ETP must possess a valid vessel permit issued under paragraph (b) of this section. This permit is not transferable and must be renewed annually. If a vessel permit holder surrenders his/her permit to the Administrator, West Coast Region, the permit will not be returned and a new permit will not be issued before the end of the calendar year. Vessel permits will be valid through December 31 of each year.
              (2) Operator permit. The person in charge of and actually controlling fishing operations (hereinafter referred to as the operator) on a U.S. purse seine fishing vessel engaged in commercial fishing operations under a vessel permit must possess a valid operator permit issued under paragraph (b) of this section. Such permits are not transferable and must be renewed annually. To receive a permit, the operator must have satisfactorily completed all required training under paragraph (c)(5) of this section. The operator's permit is valid only when the permit holder is on a vessel with a valid vessel permit. Operator permits will be valid through December 31 of each year.
              (3) Possession and display. A valid vessel permit issued pursuant to paragraph (b)(1) of this section must be on board the vessel while engaged in fishing operations, and a valid operator permit issued pursuant to paragraph (b)(2) of this section must be in the possession of the operator to whom it was issued. Permits must be shown upon request to NMFS enforcement agents, U.S. Coast Guard officers, or designated agents of NMFS or the Inter-American Tropical Tuna Commission (IATTC) (including observers). A vessel owner or operator who is at sea on a fishing trip when his or her permit expires and to whom a permit for the next year has been issued, may take marine mammals under the terms of the new permit without having to display it on board the vessel until the vessel returns to port.
              (4) Application for vessel permit. ETP tuna purse seine vessel permit application forms and instructions for their completion are available from NMFS. To apply for an ETP vessel permit, a vessel owner or managing owner must complete, sign, and submit the appropriate form via fax to (562) 980-4047, by email to wcr.hms@noaa.gov, or through an online permit system, allowing at least 15 days for processing. To submit an ETP vessel permit application online, a request must first be made to wcr.hms@noaa.gov, and NMFS will give instructions about whether and how an online application can be made. To request that a vessel in excess of 400 st (362.8 mt) carrying capacity be categorized as active on the Vessel Register under § 300.22(b)(4)(ii) of this title in the following calendar year, the owner or managing owner must submit the vessel permit application, payment of the vessel permit application fee, and payment of the vessel assessment fee no later than September 15 for vessels for which a DML is requested for the following year, and no later than November 30 for vessels for which a DML is not requested for the following year.
              (5) Application for operator permit. An applicant for an operator permit must complete, sign, and submit the appropriate form obtained from NMFS and submit payment of the permit application fee to the Administrator, West Coast Region, allowing at least 45 days for processing. Application forms and instructions for their completion are available from NMFS.
              (6) Fees—(i) Vessel permit application fees. Payment of the permit application fee is required before NMFS will issue a permit. The Assistant Administrator may change the amount of this fee at any time if a different fee is determined in accordance with the NOAA Finance Handbook. The amount of the fee will be printed on the vessel permit application form provided by the Administrator, West Coast Region.
              (ii) Operator permit fee. The Assistant Administrator may require a fee to be submitted with an application for an operator permit. The level of such a fee shall be determined in accordance with the NOAA Finance Handbook and specified by the Administrator, West Coast Region, on the application form.
              (iii) Vessel assessment fee. The vessel assessment fee supports the placement of observers on individual tuna purse seine vessels, and maintenance of the observer program, as established by the IATTC or other approved observer program.
              (A) The owner or managing owner of a purse seine vessel for which a DML has been requested must submit the vessel assessment fee to the IATTC, no later than September 15 of the year prior to the calendar year for which the DML is requested. Payment of the vessel assessment fee must be consistent with the fee for active status on the Vessel Register under § 300.22(b)(4) of this title.
              (B) The owner or managing owner of a purse seine vessel for which active or inactive status on the Vessel Register, as defined in § 300.21 of this title, has been requested, but for which a DML has not been requested, must submit payment of the vessel assessment fee to the IATTC, no later than November 30 of the year prior to the calendar year in which the vessel will be listed on the Vessel Register. Payment of the vessel assessment fee is required only if the vessel is listed as active and is required to carry an observer, or if the vessel is listed as inactive and exceeds 400 st (362.8 mt) in carrying capacity. Payment of the vessel assessment fee must be consistent with the vessel's status, either active or inactive, on the Vessel Register in § 300.22(b)(4) of this title.
              (C) The owner or managing owner of a purse seine vessel that is permitted and authorized under an alternative international tuna purse seine fisheries management regime in the Pacific Ocean must submit the vessel assessment fee to the IATTC, prior to obtaining an observer and entering the ETP to fish. Consistent with § 300.22(b)(1) of this title, this class of purse seine vessels is not required to be listed on the Vessel Register under § 300.22(b)(4) of this title in order to purse seine for tuna in the ETP during a single fishing trip per calendar year of 90 days or less. Payment of the vessel assessment fee must be consistent with the fee for active status on the Vessel Register under § 300.22(b)(4)(ii) of this title.
              (D) The owner or managing owner of a purse seine vessel listed as inactive on the Vessel Register at the beginning of the calendar year and who requests active status on the Vessel Register under § 300.22(b)(4) of this title during the year, must pay the vessel assessment fee associated with active status, less the vessel assessment fee associated with inactive status that was already paid, before NMFS will request the IATTC Director change the status of the vessel from inactive to active. Payment of the vessel assessment fee is required only if the vessel is required to carry an observer.
              (E) The owner or managing owner of a purse seine vessel not listed on the Vessel Register at the beginning of the calendar year and who requests to replace a vessel removed from active status on the Vessel Register under § 300.22(b)(4) of this title during the year, must pay the vessel assessment fee associated with active status only if the vessel is required to carry an observer, before NMFS will request the IATTC Director change the status of the vessel to active.

              (F) Payments will be subject to a 10 percent surcharge if received under paragraph (b)(6)(iii)(E) of this section for vessels that were listed as active on the Vessel Register in the calendar year prior to the year for which active status was requested; or if received after the dates specified in paragraph (b)(6)(iii)(A) or (B) of this section for vessels for which active status is requested if the vessel was listed as active during the year the request was made. Payments will not be subject to a 10 percent surcharge if received under paragraph (b)(6)(iii)(C) or (D) of this section, or if received under paragraph (b)(6)(iii)(E) of this section for vessels that were not listed as active on the Vessel Register in the calendar year prior to the year for which active status was requested. Payments will also not be subject to a 10 percent surcharge if received after the date specified in paragraph (b)(6)(iii)(B) of this section for vessels for which inactive status is requested, or for vessels for which active status is requested if the vessel was not listed as active during the year the request was made. Payment of all vessel assessment fees described in this section must be made to the IATTC.
              (7) Application approval. The Administrator, West Coast Region, will determine the adequacy and completeness of an application and, upon determining that an application is adequate and complete, will approve that application and issue the appropriate permit, except for applicants having unpaid or overdue civil penalties, criminal fines, or other liabilities incurred in a legal proceeding.
              (8) Conditions applicable to all permits—(i) General conditions. Failure to comply with the provisions of a permit or with these regulations may lead to suspension, revocation, modification, or denial of a permit. The permit holder, vessel, vessel owner, operator, or master may be subject, jointly or severally, to the penalties provided for under the MMPA. Procedures governing permit sanctions and denials are found at subpart D of 15 CFR part 904.
              (ii) Observer placement. By obtaining a permit, the permit holder consents to the placement of an observer on the vessel during every trip involving operations in the ETP and agrees to payment of the fees for observer placement. No observer will be assigned to a vessel unless that vessel owner has submitted payment of observer fees to the Administrator, West Coast Region. The observers may be placed under an observer program of NMFS, IATTC, or another observer program approved by the Administrator, West Coast Region.
              (iii) Explosives. The use of explosive devices is prohibited during all tuna purse seine operations that involve marine mammals.
              (iv) Reporting requirements.  (A) The vessel permit holder of each permitted vessel must notify the Administrator, West Coast Region, or the IATTC contact designated by the Administrator, West Coast Region, at least 5 days in advance of the vessel's departure on a fishing trip to allow for observer placement on every trip. If the vessel permit holder would like to use an IATTC and Western and Central Pacific Fisheries Commission (WCPFC) cross-endorsed observer when fishing in the IATTC Convention Area, the notification must also include a request for the placement of a cross-endorsed observer pursuant to the Memorandum of Cooperation between the IATTC and WCPFC.
              (B) The vessel permit holder must notify the Administrator, West Coast Region, or the IATTC contact designated by the Administrator, West Coast Region, of any change of vessel operator at least 48 hours prior to departing on a fishing trip. In the case of a change in operator due to an emergency, notification must be made within 72 hours of the change.
              (v) Data release. By using a permit, the permit holder authorizes the release to NMFS and the IATTC of all data collected by observers aboard purse seine vessels during fishing trips under the IATTC observer program or another international observer program approved by the Administrator, West Coast Region. The permit holder must furnish the international observer program with all release forms required to authorize the observer data to be provided to NMFS and the IATTC. Data obtained under such releases will be used for the same purposes as would data collected directly by observers placed by NMFS and will be subject to the same standards of confidentiality.
              (9) Mortality and serious injury reports. The Administrator, West Coast Region, will provide to the public periodic status reports summarizing the estimated incidental dolphin mortality and serious injury by U.S. vessels of individual species and stocks.
              (c) Purse seining by vessels with Dolphin Mortality Limits (DMLs). In addition to the terms and conditions set forth in paragraph (b) of this section, any permit for a vessel to which a DML has been assigned under paragraph (c)(9) of this section and any operator permit when used on such a vessel are subject to the following terms and conditions:
              (1) A vessel may be used to chase and encircle schools of dolphins in the ETP only under the immediate direction of the holder of a valid operator's permit.
              (2) No retention of live marine mammals. Except as otherwise authorized by a specific permit, live marine mammals incidentally taken must be immediately returned to the ocean without further injury. The operator of a purse seine vessel must take every precaution to refrain from causing or permitting incidental mortality or serious injury of marine mammals. Live marine mammals may not be brailed, sacked up, or hoisted onto the deck during ortza retrieval.
              (3) Gear and equipment required for valid permit. A vessel possessing a vessel permit for purse seining involving the intentional taking of marine mammals may not engage in fishing operations involving the intentional deployment of the net on or encirclement of dolphins unless it is equipped with a dolphin safety panel in its purse seine, has the other required gear and equipment, and uses the required procedures.
              (i) Dolphin safety panel. The dolphin safety panel must be a minimum of 180 fathoms in length (as measured before installation), except that the minimum length of the panel in nets deeper than 18 strips must be determined in a ratio of 10 fathoms in length for each strip of net depth. It must be installed so as to protect the perimeter of the backdown area. The perimeter of the backdown area is the length of corkline that begins at the outboard end of the last bowbunch pulled and continues to at least two-thirds the distance from the backdown channel apex to the stern tiedown point. The dolphin safety panel must consist of small mesh webbing not to exceed 11/4 inches (3.18 centimeters (cm)) stretch mesh extending downward from the corkline and, if present, the base of the dolphin apron to a minimum depth equivalent to two strips of 100 meshes of 41/4 inches (10.80 cm) stretch mesh webbing. In addition, at least a 20-fathom length of corkline must be free from bunchlines at the apex of the backdown channel.
              (ii) Dolphin safety panel markers. Each end of the dolphin safety panel and dolphin apron, if present, must be identified with an easily distinguishable marker.
              (iii) Dolphin safety panel hand holds. Throughout the length of the corkline under which the dolphin safety panel and dolphin apron are located, hand hold openings must be secured so that they will not allow the insertion of a 13/8 inch (3.50 cm) diameter cylindrical-shaped object.
              (iv) Dolphin safety panel corkline hangings. Throughout the length of the corkline under which the dolphin safety panel and dolphin apron if present, are located, corkline hangings must be inspected by the vessel operator following each trip. Hangings found to have loosened to the extent that a cylindrical-shaped object with a 13/8 inch (3.50 cm) diameter can be inserted between the cork and corkline hangings, must be tightened so as not to allow the insertion of a cylindrical-shaped object with a 13/8 inch (3.50 cm) diameter.
              (v) Speedboats. A minimum of three speedboats in operating condition must be carried. All speedboats carried aboard purse seine vessels and in operating condition must be rigged with tow lines and towing bridles or towing posts. Speedboat hoisting bridles may not be substituted for towing bridles.
              (vi) Raft. A raft suitable to be used as a dolphin observation-and-rescue platform must be carried.
              (vii) Facemask and snorkel, or viewbox. At least two facemasks and snorkels or viewboxes must be carried.
              (viii) Lights. The vessel must be equipped with long-range, high-intensity floodlights with a sodium lamp of at least 1000 watts, or a multivapour lamp of at least 1500 watts, for use in darkness to ensure sufficient light to observe that procedures for dolphin release are carried out and to monitor incidental dolphin mortality.
              (4) Vessel inspection—(i) Twice per year. At least twice during each calendar year, purse seine nets and other gear and equipment required under § 216.24(c)(3) must be made available for inspection and for a trial set/net alignment by an authorized NMFS inspector or IATTC staff as specified by the Administrator, West Coast Region, in order to obtain a vessel permit. The first such inspection shall be carried out before the vessel's request for a DML is submitted to the IATTC. The second such inspection shall be carried out before notification of any reallocation of DMLs for vessels with full-year DMLs or during the last quarter of the year for vessels with second-semester DMLs.
              (ii) Reinspection. Purse seine nets and other gear and equipment required by these regulations must be made available for reinspection by an authorized NMFS inspector or IATTC staff as specified by the Administrator, West Coast Region. The vessel permit holder must notify the Administrator, West Coast Region, of any net modification at least 5 days prior to departure of the vessel in order to determine whether a reinspection or trial set/net alignment is required.
              (iii) Failure to pass inspection. Upon failure to pass an inspection or reinspection, a vessel may not engage in purse seining involving the intentional taking of marine mammals until the deficiencies in gear or equipment are corrected as required by NMFS.
              (5) Operator permit holder training requirements. An operator must maintain proficiency sufficient to perform the procedures required herein, and must attend and satisfactorily complete a formal training session approved by the Administrator, West Coast Region, in order to obtain his or her permit. At the training session, an attendee will be instructed on the relevant provisions and regulatory requirements of the MMPA and the IDCP, and the fishing gear and techniques that are required for reducing serious injury and mortality of dolphin incidental to purse seining for tuna. Operators who have received a written certificate of satisfactory completion of training and who possess a current or previous calendar year permit will not be required to attend additional formal training sessions unless there are substantial changes in the relevant provisions or implementing regulations of the MMPA or the IDCP, or in fishing gear and techniques. Additional training may be required for any operator who is found by the Administrator, West Coast Region, to lack proficiency in the required fishing procedures or familiarity with the relevant provisions or regulations of the MMPA or the IDCP.
              (6) Marine mammal release requirements. All operators fishing pursuant to paragraph (c) of this section must use the following procedures during all sets involving the incidental taking of marine mammals in association with the capture and landing of tuna.
              (i) Backdown procedure. Backdown must be performed following a purse seine set in which dolphins are captured in the course of catching tuna, and must be continued until it is no longer possible to remove live dolphins from the net by this procedure. At least one crewmember must be deployed during backdown to aid in the release of dolphins. Thereafter, other release procedures required will be continued so that all live dolphins are released prior to the initiation of the sack-up procedure.
              (ii) Prohibited use of sharp or pointed instrument. The use of a sharp or pointed instrument to remove any marine mammal from the net is prohibited.
              (iii) Sundown sets prohibited. On every set encircling dolphin, the backdown procedure must be completed no later than one-half hour after sundown, except as provided here. For the purpose of this section, sundown is defined as the time at which the upper edge of the sun disappears below the horizon or, if the view of the sun is obscured, the local time of sunset calculated from tables developed by the U.S. Naval Observatory or other authoritative source approved by the Administrator, West Coast Region. A sundown set is a set in which the backdown procedure has not been completed and rolling the net to sack-up has not begun within one-half hour after sundown. Should a set extend beyond one-half hour after sundown, the operator must use the required marine mammal release procedures including the use of the high intensity lighting system. In the event a sundown set occurs where the seine skiff was let go 90 or more minutes before sundown, and an earnest effort to rescue dolphins is made, the International Review Panel of the IDCP may recommend to the United States that in the view of the International Review Panel, prosecution by the United States is not recommended. Any such recommendation will be considered by the United States in evaluating the appropriateness of prosecution in a particular circumstance.
              (iv) Dolphin safety panel. During backdown, the dolphin safety panel must be positioned so that it protects the perimeter of the backdown area. The perimeter of the backdown area is the length of corkline that begins at the outboard end of the last bow bunch pulled and continues to at least two-thirds the distance from the backdown channel apex to the stern tiedown point.
              (7) Experimental fishing operations. The Administrator, West Coast Region, may authorize experimental fishing operations, consistent with the provisions of the IDCP, for the purpose of testing proposed improvements in fishing techniques and equipment that may reduce or eliminate dolphin mortality or serious injury, or do not require the encirclement of dolphins in the course of fishing operations. The Administrator, West Coast Region, may waive, as appropriate, any requirements of this section except DMLs and the obligation to carry an observer.
              (i) A vessel permit holder may apply for an experimental fishing operation waiver by submitting the following information to the Administrator, West Coast Region, no less than 90 days before the date the proposed operation is intended to begin:
              (A) The name(s) of the vessel(s) and the vessel permit holder(s) to participate;
              (B) A statement of the specific vessel gear and equipment or procedural requirement to be exempted and why such an exemption is necessary to conduct the experiment;
              (C) A description of how the proposed modification to the gear and equipment or procedures is expected to reduce incidental mortality or serious injury of marine mammals;
              (D) A description of the applicability of this modification to other purse seine vessels;
              (E) The planned design, time, duration, and general area of the experimental operation;
              (F) The name(s) of the permitted operator(s) of the vessel(s) during the experiment;
              (G) A statement of the qualifications of the individual or company doing the analysis of the research; and
              (H) Signature of the permitted operator or of the operator's representative.

              (ii) The Administrator, West Coast Region, will acknowledge receipt of the application and, upon determining that it is complete, will publish a notice in the Federal Register summarizing the application, making the full application available for inspection and inviting comments for a minimum period of 30 days from the date of publication.
              (iii) The Administrator, West Coast Region, after considering the information submitted in the application identified in paragraph (c)(7)(i) of this section and the comments received, will either issue a waiver to conduct the experiment that includes restrictions or conditions deemed appropriate, or deny the application, giving the reasons for denial.
              (iv) A waiver for an experimental fishing operation will be valid only for the vessels and operators named in the permit, for the time period and areas specified, for trips carrying an observer designated by the Administrator, West Coast Region, and when all the terms and conditions of the permit are met.
              (v) The Administrator, West Coast Region, may suspend or revoke an experimental fishing waiver in accordance with 15 CFR part 904 if the terms and conditions of the waiver or the provisions of the regulations are not followed.
              (8) Operator permit holder performance requirements. [Reserved]
              
              (9) Vessel permit holder dolphin mortality limits. For purposes of this paragraph, the term “vessel permit holder” includes both the holder of a current vessel permit and also the holder of a vessel permit for the following year.
              (i) By September 1 each year, a vessel permit holder desiring a DML for the following year must provide to the Administrator, West Coast Region, the name of the U.S. purse seine fishing vessel(s) of carrying capacity greater than 400 st (362.8 mt) that the owner intends to use to intentionally deploy purse seine fishing nets in the ETP to encircle dolphins in an effort to capture tuna during the following year. NMFS will forward the list of purse seine vessels to the Director of the IATTC on or before October 1, or as otherwise required by the IDCP, for assignment of a DML for the following year under the provisions of Annex IV of the Agreement on the IDCP.
              (ii) Each vessel permit holder that desires a DML only for the period between July 1 to December 31 must provide the Administrator, West Coast Region, by September 1 of the prior year, the name of the U.S. purse seine fishing vessel(s) of greater than 400 st (362.8 mt) carrying capacity that the owner intends to use to intentionally deploy purse seine fishing nets in the ETP to encircle dolphins in an effort to capture tuna during the period. NMFS will forward the list of purse seine vessels to the Director of the IATTC on or before October 1, or as otherwise required under the IDCP, for possible assignment of a DML for the 6-month period July 1 to December 31. Under the IDCP, the DML will be calculated by the IDCP from any unutilized pool of DMLs in accordance with the procedure described in Annex IV of the Agreement on the IDCP and will not exceed one-half of an unadjusted full-year DML as calculated by the IDCP.
              (iii)(A) The Administrator, West Coast Region, will notify vessel owners of the DML assigned for each vessel for the following year, or the second half of the year, as applicable.
              (B) The Administrator, West Coast Region, may adjust the DMLs in accordance with Annex IV of the Agreement on the IDCP. All adjustments of full-year DMLs will be made before January 1, and the Administrator, West Coast Region, will notify the Director of the IATTC of any adjustments prior to a vessel departing on a trip using its adjusted DML. The notification will be no later than February 1 in the case of adjustments to full-year DMLs, and no later than May 1 in the case of adjustments to DMLs for the second half of the year.
              (C) In accordance with the requirements of Annex IV of the Agreement on the IDCP, the Administrator, West Coast Region, may adjust a vessel's DML if it will further scientific or technological advancement in the protection of marine mammals in the fishery or if the past performance of the vessel indicates that the protection or use of the yellowfin tuna stocks or marine mammals is best served by the adjustment, within the mandates of the MMPA. Experimental fishing operation waivers or scientific research permits will be considered a basis for adjustments.
              (iv)(A) A vessel assigned a full-year DML that does not make a set on dolphins by April 1 or that leaves the fishery will lose its DML for the remainder of the year, unless the failure to set on dolphins is due to force majeure or other extraordinary circumstances as determined by the International Review Panel.
              (B) A vessel assigned a DML for the second half of the year will be considered to have lost its DML if the vessel has not made a set on dolphins before December 31, unless the failure to set on dolphins is due to force majeure or extraordinary circumstances as determined by the International Review Panel.
              (C) Any vessel that loses its DML for 2 consecutive years will not be eligible to receive a DML for the following year.
              (D) NMFS will determine, based on available information, whether a vessel has left the fishery.
              (1) A vessel lost at sea, undergoing extensive repairs, operating in an ocean area other than the ETP, or for which other information indicates that vessel will no longer be conducting purse seine operations in the ETP for the remainder of the period covered by the DML will be determined to have left the fishery.
              (2) NMFS will make all reasonable efforts to determine the intentions of the vessel owner. The owner of any vessel that has been preliminarily determined to have left the fishery will be provided notice of such preliminary determination and given the opportunity to provide information on whether the vessel has left the fishery prior to NMFS making a final determination under 15 CFR part 904 and notifying the IATTC.
              (v) Any vessel that exceeds its assigned DML after any applicable adjustment under paragraph (c)(9)(iii) of this section will have its DML for the subsequent year reduced by 150 percent of the overage, unless another adjustment is determined by the International Review Panel, as mandated by the Agreement on the IDCP.
              (vi) A vessel that is covered by a valid vessel permit and that does not normally fish for tuna in the ETP but desires to participate in the fishery on a limited basis may apply for a per-trip DML from the Administrator, West Coast Region, at any time, allowing at least 60 days for processing. The request must state the expected number of trips involving sets on dolphins and the anticipated dates of the trip or trips. The request will be forwarded to the Secretariat of the IATTC for processing in accordance with Annex IV of the Agreement on the IDCP. A per-trip DML will be assigned if one is made available in accordance with the terms of Annex IV of the Agreement on the IDCP. If a vessel assigned a per-trip DML does not set on dolphins during that trip, the vessel will be considered to have lost its DML unless this was a result of force majeure or other extraordinary circumstances as determined by the International Review Panel. After two consecutive losses of a DML, a vessel will not be eligible to receive a DML for the next fishing year.
              (vii) Observers will make their records available to the vessel operator at any reasonable time, including after each set, in order for the operator to monitor the balance of the DML(s) remaining for use.
              (viii) Vessel and operator permit holders must not deploy a purse seine net on or encircle any school of dolphins containing individuals of a particular stock of dolphins for the remainder of the calendar year:
              (A) after the applicable per-stock per-year dolphin mortality limit for that stock of dolphins (or for that vessel, if so assigned) has been reached or exceeded; or

              (B) after the time and date provided in actual notification or notification in the Federal Register by the Administrator, West Coast Region, based upon the best available evidence, stating when any applicable per-stock per-year dolphin mortality limit has been reached or exceeded, or is expected to be reached in the near future.
              (ix) If individual dolphins belonging to a stock that is prohibited from being taken are not reasonably observable at the time the net skiff attached to the net is released from the vessel at the start of a set, the fact that individuals of that stock are subsequently taken will not be cause for enforcement action provided that all procedures required by the applicable regulations have been followed.
              (x) Vessel and operator permit holders must not intentionally deploy a purse seine net on or encircle dolphins intentionally:
              (A) after a set in which the vessel's DML, as adjusted, has been reached or exceeded; or

              (B) after the date and time provided in actual notification by letter, facsimile, radio, or electronic mail, or notice in the Federal Register by the Administrator, West Coast Region, based upon the best available evidence, that intentional sets on dolphins must cease because the total of the DMLs assigned to the U.S. fleet has been reached or exceeded, or is expected to be exceeded in the near future.
              (d) Purse seining by vessels without assigned DMLs. In addition to the requirements of paragraph (b) of this section, a vessel permit used for a trip not involving an assigned DML and the operator's permit when used on such a vessel are subject to the following terms and conditions: a permit holder may take marine mammals provided that such taking is an accidental occurrence in the course of normal commercial fishing operations and the vessel does not intentionally deploy its net on, or to encircle, dolphins; marine mammals taken incidental to such commercial fishing operations must be immediately returned to the environment where captured without further injury, using release procedures such as hand rescue, or aborting the set at the earliest effective opportunity; and the use of one or more rafts and facemasks or viewboxes to aid in the rescue of dolphins is recommended.
              (e) Observers—(1) The holder of a vessel permit must allow an observer duly authorized by the Administrator, West Coast Region, to accompany the vessel on all fishing trips in the ETP for the purpose of conducting research and observing operations, including collecting information that may be used in civil or criminal penalty proceedings, forfeiture actions, or permit sanctions. A vessel that fails to carry an observer in accordance with these requirements may not engage in fishing operations.
              (2) Research and observation duties will be carried out in such a manner as to minimize interference with commercial fishing operations. Observers must be provided access to vessel personnel and to dolphin safety gear and equipment, electronic navigation equipment, radar displays, high powered binoculars, and electronic communication equipment. The navigator must provide true vessel locations by latitude and longitude, accurate to the nearest minute, upon request by the observer. Observers must be provided with adequate space on the bridge or pilothouse for clerical work, as well as space on deck adequate for carrying out observer duties. No vessel owner, master, operator, or crew member of a permitted vessel may impair, or in any way interfere with, the research or observations being carried out. Masters must allow observers to use vessel communication equipment necessary to report information concerning the take of marine mammals and other observer collected data upon request of the observer.
              (3) Any marine mammals killed during fishing operations that are accessible to crewmen and requested from the permit holder or master by the observer must be brought aboard the vessel and retained for biological processing, until released by the observer for return to the ocean. Whole marine mammals or marine mammal parts designated as biological specimens by the observer must be retained in cold storage aboard the vessel until retrieved by authorized personnel of NMFS or the IATTC when the vessel returns to port for unloading.
              (4) It is unlawful for any person to forcibly assault, impede, intimidate, interfere with, or to influence or attempt to influence an observer, or to harass (including sexual harassment) an observer by conduct that has the purpose or effect of unreasonably interfering with the observer's work performance, or that creates an intimidating, hostile, or offensive environment. In determining whether conduct constitutes harassment, the totality of the circumstances, including the nature of the conduct and the context in which it occurred, will be considered. The determination of the legality of a particular action will be made from the facts on a case-by-case basis.
              (i) Requirements for owners and operators of U.S. purse seine vessels for reporting and actions in response to observer safety are at § 300.29 of this title.
              (ii) [Reserved]
              (5)(i) All observers must be provided sleeping, toilet and eating accommodations at least equal to that provided to a full crew member. A mattress or futon on the floor or a cot is not acceptable in place of a regular bunk. Meal and other galley privileges must be the same for the observer as for other crew members.

              (ii) Female observers on a vessel with an all-male crew must be accommodated either in a single-person cabin or, if reasonable privacy can be ensured by installing a curtain or other temporary divider, in a two-person cabin shared with a licensed officer of the vessel. If the cabin assigned to a female observer does not have its own toilet and shower facilities that can be provided for the exclusive use of the observer, then a schedule for time-sharing common facilities must be established before the placement meeting and approved by NMFS or other approved observer program and must be followed during the entire trip.
              
              (iii) In the event there are one or more female crew members, the female observer must be provided a bunk in a cabin shared solely with female crew members, and provided toilet and shower facilities shared solely with these female crew members.
              (f) Importation, purchase, shipment, sale and transport. (1)(i) It is illegal to import into the United States any fish, whether fresh, frozen, or otherwise prepared, if the fish have been caught with commercial fishing technology that results in the incidental kill or incidental serious injury of marine mammals in excess of that allowed under this part for U.S. fishermen, or as specified at paragraph (f)(6) of this section.
              (ii) For purposes of this paragraph (f), and in applying the definition of an “intermediary nation,” an import occurs when the fish or fish product is released from a nation's Customs' custody and enters into the commerce of the nation. For other purposes, “import” is defined in § 216.3.
              (2) Imports requiring a Fisheries Certificate of Origin and an International Fisheries Trade Permit. Shipments of tuna, tuna products, and certain other fish products identified in paragraphs (f)(2)(i) through (iii) of this section may not be imported into the United States unless: a scanned copy of a properly completed Fisheries Certificate of Origin (FCO), NOAA Form 370, associated certifications and statements described in § 216.91(a), and required data set are filed electronically with U.S. Customs and Border Protection (CBP) at the time of, or in advance of, importation as required under § 300.323; and the importer of record designated on the entry summary (Customs Form 7501) holds a valid International Fisheries Trade Permit as specified at § 300.322 of this title. “Required data set” has the same meaning as § 300.321 of this title (see definition of “Documentation and data sets required”).
              (i) Imports requiring a Fisheries Certificate of Origin, subject to yellowfin tuna embargo. All shipments containing yellowfin tuna or yellowfin tuna products (other than fresh tuna) imported into the United States must be accompanied by an FCO, including, but not limited to, those imported under the following Harmonized Tariff Schedule of the United States (HTS) numbers. Updated HTS numbers can be identified by referencing the most current HTS in effect at the time of importation, available at www.usitc.gov. The scope of yellowfin tuna embargoes and procedures for attaining an affirmative finding are described under paragraphs (f)(6) and (f)(8) of this section, respectively.
              (A) Frozen: (products containing Yellowfin).
              
              
                0303.42.0020 Yellowfin tunas, whole, frozen
                0303.42.0040 Yellowfin tunas, head-on, frozen, except whole
                0303.42.0060 Yellowfin tunas, other, frozen, except whole, head-on, fillets, livers and roes
                0304.87.0000 Tuna fish fillets, frozen, not elsewhere specified or indicated (NESOI)
                0304.99.1190 Tuna, frozen, in bulk or in immediate containers weighing with their contents over 6.8 kg each
              
              
                
                  (B) Airtight Containers: (products containing Yellowfin).
                
                
                  1604.14.1010
                  Tunas and skipjack, in oil, in airtight containers, in foil or other flexible containers weighing with their contents not more than 6.8 kg each
                
                
                  1604.14.1099
                  Tunas and skipjack, in oil, in airtight containers, NESOI
                
                
                  1604.14.2291
                  Other tunas and skipjack, no oil, in foil/flexible airtight containers, not over 6.8 kg, 4.8% of U.S. consumption of canned tuna during preceding year
                
                
                  1604.14.2299
                  Tunas, NESOI and skipjack, not in oil, in other airtight containers not over 7 kg, 4.8% of U.S. consumption of canned tuna during preceding year
                
                
                  1604.14.3091
                  Tunas and skipjack, NESOI, not in oil, in foil or other flexible airtight containers, weighing with their contents not more than 6.8 kg each
                
                
                  1604.14.3099
                  Other tunas and skipjack, not in oil, in airtight containers, NESOI
                
                
                  (C) Loins: (products containing Yellowfin).
                
                
                  1604.14.4000
                  Tunas and skipjacks, prepared or preserved, not in airtight containers, not in oil, in bulk or immediate containers with their contents over 6.8 kg each
                
                
                  1604.14.5000
                  Tunas and skipjack, prepared or preserved, not in airtight containers, NESOI
                
              
              (D) Other: (products containing Yellowfin).
              
              
                0511.91.0090 Fish, shellfish products unfit for human consumption
                1604.20.1000 Fish pastes
                1604.20.1500 Fish balls, cakes and puddings, in oil

                1604.20.2000 Fish balls, cakes and puddings, not in oil, less than 6.8 kg, in airtight containers
                
                1604.20.2500 Fish balls, cakes and puddings, not in oil, not in airtight containers, in immediate containers weighing with their contents not over 6.8 kg each
                1604.20.3000 Fish balls, cakes and puddings, NESOI
                1604.20.4000 Fish sticks, not cooked, nor in oil
                1604.20.5010 Fish sticks, cooked and frozen
                1604.20.5090 Fish sticks, NESOI
                2309.10.0010 Dog or cat food, in airtight containers
              
              
              (ii) Imports requiring a Fisheries Certificate of Origin, not subject to yellowfin tuna embargo. All shipments containing tuna or tuna products (other than fresh tuna or yellowfin tuna identified in paragraph (f)(2)(i) of this section) imported into the United States must be accompanied by an FCO, including, but not limited to, those imported under the following HTS numbers. Updated HTS numbers can be identified by referencing the most current HTS in effect at the time of importation, available at www.usitc.gov.
              
              (A) Frozen: (other than Yellowfin).
              
              
                0303.41.0000 Albacore or longfinned tunas, frozen, except fillets, livers and roes
                0303.43.0000 Skipjack tunas or stripe-bellied bonito, frozen, except fillets, livers and roes
                0303.44.0000 Bigeye tunas, frozen, except fillets, livers and roes
                0303.45.0110 Atlantic Bluefin, frozen, except fillets, livers and roes
                0303.45.0150 Pacific Bluefin, frozen, except fillets, livers and roes
                0303.46.0000 Southern bluefin tunas, frozen, except fillets, livers and roes
                0303.49.0200 Tunas, frozen, except fillets, livers and roes, NESOI
                0304.87.0000 Tuna fish fillets, frozen, NESOI
                0304.99.1190 Tuna, frozen, in bulk or in immediate containers weighing with their contents over 6.8 kg each, NESOI
              
              
                
                  (B) Airtight Containers: (other than Yellowfin).
                
                
                  1604.14.1010
                  Tunas and skipjack, in oil, in airtight containers, in foil or other flexible containers weighing with their contents not more than 6.8 kg each
                
                
                  1604.14.1091
                  Tunas, albacore, in oil, in airtight containers, NESOI
                
                
                  1604.14.1099
                  Tunas and skipjack, in oil, in airtight containers, NESOI
                
                
                  1604.14.2251
                  Albacore tuna, not in oil, in foil/flexible airtight containers, weighing not over 6.8 kg, 4.8% of U.S. consumption of canned tuna during preceding year
                
                
                  1604.14.2259
                  Albacore tuna, not in oil, in airtight containers weighing not over 7 kg, NESOI, 4.8% of U.S. consumption of canned tuna during preceding year
                
                
                  1604.14.2291
                  Other tunas and skipjack, no oil, in foil/flexible airtight containers, not over 6.8 kg, 4.8% of U.S. consumption of canned tuna during preceding year
                
                
                  1604.14.2299
                  Tunas, NESOI and skipjack, not in oil, in other airtight containers, not over 7 kg, 4.8% of U.S. consumption of canned tuna during preceding year
                
                
                  1604.14.3051
                  Tuna, albacore not in oil, in foil or other flexible airtight containers, weighing with contents not more than 6.8 kg each, NESOI
                
                
                  1604.14.3059
                  Tuna, albacore not in oil, in airtight containers, NESOI
                
                
                  1604.14.3091
                  Tunas and skipjack, NESOI, not in oil, in foil or other flexible airtight containers, weighing with their contents not more than 6.8 kg each
                
                
                  1604.14.3099
                  Other tunas and skipjack, not in oil, in airtight containers, NESOI
                
                
                  (C) Loins: (other than Yellowfin).
                
                
                  1604.14.4000
                  Tunas and skipjacks, prepared or preserved, not in airtight containers, not in oil, in bulk or immediate containers with their contents over 6.8 kg each
                
                
                  1604.14.5000
                  Tunas and skipjack, prepared or preserved, not in airtight containers, NESOI
                
              
              (D) Other: (only if the product contains tuna).
              
              
                0511.91.0090 Fish, shellfish products unfit for human consumption
                1604.20.1000 Fish pastes
                1604.20.1500 Fish balls, cakes and puddings, in oil
                1604.20.2000 Fish balls, cakes and puddings, not in oil, less than 6.8 kg, in airtight containers
                1604.20.2500 Fish balls, cakes and puddings, not in oil, not in airtight containers, in immediate containers weighing with their contents not over 6.8 kg each
                1604.20.3000 Fish balls, cakes and puddings, NESOI
                1604.20.4000 Fish sticks, not cooked, nor in oil
                1604.20.5010 Fish sticks, cooked and frozen
                1604.20.5090 Fish sticks, NESOI
                2309.10.0010 Dog or cat food, in airtight containers
              
              
              (iii) Exports from driftnet nations only, requiring a Fisheries Certificate of Origin and official certification. The following HTS numbers identify categories of fish and shellfish, in addition to those identified in paragraphs (f)(2)(i) and (f)(2)(ii) of this section, known to have been harvested using a large-scale driftnet and imported into the United States. Shipments exported from a large-scale driftnet nation, as identified under paragraph (f)(7) of this section, and imported into the United States, including but not limited to those imported into the United States under any of the HTS numbers listed in paragraph (f)(2) of this section, must be accompanied by an FCO and the official statement described in paragraph (f)(4)(xiii) of this section.
              (A) Frozen:
                
              
              
                0303.11.0000 Sockeye (red) salmon (Oncorhynchus nerka), frozen, except fillets, livers and roes
                0303.12.0012 Chinook (King) salmon (Oncorhynchus tschawytscha), frozen, except fillets, livers and roes
                0303.12.0022 Chum (dog) salmon (Oncorhynchus keta), frozen, except fillets, livers and roes
                0303.12.0032 Pink (humpie) salmon (Oncorhynchus gorbuscha), frozen, except fillets, livers and roes
                0303.12.0052 Coho (silver) salmon (Oncorhynchus kisutch), frozen, except fillets, livers and roes
                0303.12.0062 Pacific salmon (Oncorhynchus masou, Oncorhynchus rhodurus), frozen, except fillets, livers and roes, NESOI
                0303.13.0000 Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), frozen, except fillets, livers and roes
                0303.14.0000 Trout (Salmo trutta; Oncorhynchus mykiss, clarki, aguabonita, gilae, apache, and chrysogaster), frozen, except fillets, livers and roes
                0303.19.0100 Salmonidae, frozen, except fillets, livers and roes, NESOI
                0303.57.0010 Swordfish steaks, frozen, except fillets
                0303.57.0090 Swordfish, frozen, except steaks, fillets, livers and roes
                0303.81.0010 Dogfish (Squalus spp.), frozen, except fillets, livers and roes
                0303.81.0090 Sharks, frozen, except dogfish, fillets, livers and roes
                0303.89.0079 Fish, other, frozen, except fillets, livers and roes, NESOI
                0304.81.5010 Atlantic Salmonidae (Salmo salar) fillets, frozen, NESOI
                0304.81.5090 Salmonidae fillets, frozen, except Atlantic salmon, NESOI
                0304.89.1090 Fish fillets, skinned, frozen blocks weighing over 4.5 kg each, to be minced, ground or cut into pieces of uniform weights and dimensions, NESOI
                0304.91.1000 Swordfish, frozen, in bulk or in immediate containers weighing over 6.8 kg each
                0304.91.9000 Swordfish, frozen, NESOI
                0304.99.9191 Fish fillets, ocean, frozen, NESOI
                0307.49.0010 Squid fillets, frozen
                0307.49.0022 Squid, Loligo opalescens, NESOI
                0307.49.0024 Squid, Loligo pealei, NESOI
                0307.49.0029 Squid, Loligo, other, NESOI
                0307.49.0050 Squid, other, NESOI
              
              
              (B) Canned:
                
              
              
                1604.11.2020 Pink (humpie) salmon, whole or in pieces, but not minced, in oil, in airtight containers
                1604.11.2030 Sockeye (red) salmon, whole or in pieces, but not minced, in oil, in airtight containers
                1604.11.2090 Salmon NESOI, whole or in pieces, but not minced, in oil, in airtight containers
                1604.11.4010 Chum (dog) salmon, not in oil, canned
                1604.11.4020 Pink (humpie) salmon, not in oil, canned
                1604.11.4030 Sockeye (red) salmon, not in oil, canned
                1604.11.4040 Salmon, NESOI, not in oil, canned
                1604.11.4050 Salmon, whole or in pieces, but not minced, NESOI
                1604.19.2100 Fish, NESOI, not in oil, in airtight containers
                1604.19.3100 Fish, NESOI, in oil, in airtight containers
                1605.54.6020 Squid, Loligo, prepared or preserved
                1605.54.6030 Squid, except Loligo, prepared or preserved
              
              
              (C) Other:
                
              
              
                0305.39.6080 Fish fillets, dried, salted or in brine, but not smoked, NESOI
                0305.41.0000 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), including fillets, smoked
                0305.49.4041 Fish including fillets, smoked, NESOI
                0305.59.0000 Fish, dried, whether or not salted but not smoked, NESOI
                0305.69.4000 Salmon, salted but not dried or smoked; in brine
                0305.69.5001 Fish in immediate containers weighing with their contents 6.8 kg or less each, salted but not dried or smoked; in brine, NESOI
                0305.69.6001 Fish, salted but not dried or smoked; in brine, NESOI
                0305.71.0000 Shark fins, dried, whether or not salted but not smoked
                0305.49.0010 Squid, frozen, fillets
                0307.49.0022 Squid, Loligo opalescens, frozen (except fillets), dried, salted or in brine
                0307.49.0024 Squid, Loligo pealei, frozen (except fillets), dried, salted or in brine
                0307.49.0029 Squid, Loligo, frozen (except fillets), dried, salted or in brine, NESOI
                0307.49.0050 Squid, other, frozen (except fillets), dried, salted or in brine, except Loligo squid
                0307.49.0060 Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.), frozen, dried, salted or in brine
              
              
              (3) Disposition of Fisheries Certificates of Origin. The FCO described in paragraph (f)(4) of this section may be obtained from the Administrator, West Coast Region, or downloaded from the internet at https://www.fisheries.noaa.gov/national/marine-mammal-protection/noaa-form-370-fisheries-certificate-origin.
              
              (i) A properly completed FCO, and its attached certifications and statements as described in § 216.91(a), must accompany the required CBP entry documents that are filed at the time of, or in advance of, importation.
              (ii) FCOs and associated certifications and statements as described in § 216.91(a) must be provided electronically to CBP as indicated in paragraph (f)(2) of this section.
              (iii) FCOs that accompany imported shipments of tuna destined for further processing in the United States must be endorsed at each change in ownership and submitted to the Administrator, West Coast Region, by the last endorser when all required endorsements are completed. Such FCOs must be submitted as specified in § 216.93(d)(2).
              (iv) Importers and exporters are required to retain their records, including FCOs, import or export documents, invoices, and bills of lading for 2 years, and such records must be made available within 30 days of a request by the Secretary or the Administrator, West Coast Region.
              (4) Contents of Fisheries Certificate of Origin. An FCO, certified to be accurate by the exporter(s) of the accompanying shipment, must include the following information:
              (i) CBP entry identification;
              (ii) Date of entry;
              (iii) Exporter's full name and complete address;
              (iv) Importer's or consignee's full name and complete address;
              (v) Species description, product form, and HTS number;
              (vi) Total net weight of the shipment in kilograms;
              (vii) Ocean area where the fish were harvested (ETP, western Pacific Ocean, south Pacific Ocean, north Pacific Ocean, eastern Atlantic Ocean, western Atlantic Ocean, Caribbean Sea, Indian Ocean, or other);
              (viii) Type of fishing gear used to harvest the fish (purse seine, longline, baitboat, large-scale driftnet, gillnet, pole and line/hook and line, or other);
              (ix) Country under whose laws the harvesting vessel operated based upon the flag of the vessel or, if a certified charter vessel, the country that accepted responsibility for the vessel's fishing operations;
              (x) Dates on which the fishing trip began and ended;
              (xi) The name of the harvesting vessel;
              (xii) Dolphin-safe condition of the shipment, described by checking the appropriate statement on the form and attaching additional certifications as described in § 216.91(a) if required;
              (xiii) For shipments containing fish or fish products exported from, or harvested on the high seas by vessels of a nation known to use large-scale driftnets, as determined by the Secretary pursuant to paragraph (f)(7) of this section, the High Seas Driftnet Certification contained on the FCO must be dated and signed by a responsible government official of the large-scale driftnet nation, certifying that the fish or fish products were harvested by a method other than large-scale driftnet; and
              (xiv) Each importer, exporter, or processor who takes custody of the shipment must sign and date the form to certify that the form and attached documentation accurately describes the shipment of fish that they accompany.
              (5) Dolphin-safe label. Tuna or tuna products sold in or exported from the United States that include on the label the term “dolphin-safe” or any other term or symbol that claims or suggests the tuna were harvested in a manner not injurious to dolphins are subject to the requirements of subpart H of this part (§ 216.90 et seq.).
              (6) Scope of embargoes—(i) ETP yellowfin tuna embargo. Yellowfin tuna or products of yellowfin tuna harvested using a purse seine in the ETP identified by an HTS number listed in paragraph (f)(2)(i) of this section may not be imported into the United States if such tuna or tuna products were:

              (A) Harvested on or after March 3, 1999, the effective date of section 4 of the IDCPA, and harvested by, or exported from, a nation that the Assistant Administrator has determined has jurisdiction over purse seine vessels of greater than 400 st (362.8 mt) carrying capacity harvesting tuna in the ETP, unless the Assistant Administrator has made an affirmative finding required for importation for that nation under paragraph (f)(8) of this section;
              (B) Exported from an intermediary nation, as defined in Section 3 of the MMPA, and a ban is currently in force prohibiting the importation from that nation under paragraph (f)(9) of this section; or
              (C) Harvested before March 3, 1999, the effective date of Section 4 of the IDCPA, and would have been banned from importation under Section 101(a)(2) of the MMPA at the time of harvest.
              (ii) Driftnet embargo. A shipment containing fish or fish products identified by an HTS number listed in paragraph (f)(2) of this section may not be imported into the United States if it is harvested by a large-scale driftnet, or if it is exported from or harvested on the high seas by any nation determined by the Assistant Administrator to be engaged in large-scale driftnet fishing, unless a government official of the large-scale driftnet nation completes, signs and dates the High Seas Driftnet section of the FCO certifying that the fish or fish products were harvested by a method other than large-scale driftnet.
              (iii) Pelly certification. After 6 months of an embargo being in place against a nation under this section, the Secretary will certify that nation under section 8(a) of the Fishermen's Protective Act (22 U.S.C. 1978(a)). When such an embargo is lifted, the Secretary will terminate the certification under Section 8(d) of that Act (22 U.S.C. 1978(d)).
              (iv) Coordination. The Assistant Administrator will promptly advise the Department of State and the Department of Homeland Security of embargo decisions, actions, and finding determinations.
              (7) Large-scale driftnet nation: determination. Based upon the best information available, the Assistant Administrator will determine which nations have registered vessels that engage in fishing using large-scale driftnets. Such determinations will be published in the Federal Register. A responsible government official of any such nation may certify to the Assistant Administrator that none of the nation's vessels use large-scale driftnets. Upon receipt of the certification, the Assistant Administrator may find, and publish such finding in the Federal Register, that none of that nation's vessels engage in fishing with large-scale driftnets.
              (8) Affirmative finding procedure for nations harvesting yellowfin tuna using a purse seine in the ETP. (i) The Assistant Administrator will determine, on an annual basis, whether to make an affirmative finding based upon documentary evidence provided by the government of the harvesting nation or by the IDCP and the IATTC, and will publish the finding in the Federal Register. A finding will remain valid for 1 year or for such other period as the Assistant Administrator may determine. An affirmative finding will be terminated if the Assistant Administrator determines that the requirements of this paragraph are no longer being met. Every 5 years, the government of the harvesting nation must submit such documentary evidence directly to the Assistant Administrator and request an affirmative finding. Documentary evidence must be submitted by the harvesting nation for the first affirmative finding application. The Assistant Administrator may require the submission of supporting documentation or other verification of statements made in connection with requests to allow importations. An affirmative finding applies to yellowfin tuna and yellowfin tuna products that were harvested by vessels of the nation after March 3, 1999. To make an affirmative finding, the Assistant Administrator must find that:
              (A) The harvesting nation participates in the IDCP and is either a member of the IATTC or has initiated (and within 6 months thereafter completed) all steps required of applicant nations, in accordance with article V, paragraph 3, of the Convention establishing the IATTC, to become a member of that organization;

              (B) The nation is meeting its obligations under the IDCP and its obligations of membership in the IATTC, including all financial obligations;
              
              (C)(1) The annual total dolphin mortality of the nation's purse seine fleet (including certified charter vessels operating under its jurisdiction) did not exceed the aggregated total of the mortality limits assigned by the IDCP for that nation's purse seine vessels for the year preceding the year in which the finding would start; or
              (2)(i) Because of extraordinary circumstances beyond the control of the nation and the vessel captains, the total dolphin mortality of the nation's purse seine fleet (including certified charter vessels operating under its jurisdiction) exceeded the aggregated total of the mortality limits assigned by the IDCP for that nation's purse seine vessels; and
              (ii) Immediately after the national authorities discovered the aggregate mortality of its fleet had been exceeded, the nation required all its vessels to cease fishing for tuna in association with dolphins for the remainder of the calendar year; and
              (D)(1) In any years in which the parties agree to a global allocation system for per-stock per-year individual stock quotas, the nation responded to the notification from the IATTC that an individual stock quota had been reached by prohibiting any additional sets on the stock for which the quota had been reached;
              (2) If a per-stock per-year quota is allocated to each nation, the annual per-stock per-year dolphin mortality of the nation's purse seine fleet (including certified charter vessels operating under its jurisdiction) did not exceed the aggregated total of the per-stock per-year limits assigned by the IDCP for that nation's purse seine vessels (if any) for the year preceding the year in which the finding would start; or
              (3)(i) Because of extraordinary circumstances beyond the control of the nation and the vessel captains, the per-stock per-year dolphin mortality of the nation's purse seine fleet (including certified charter vessels operating under its jurisdiction) exceeded the aggregated total of the per-stock per-year limits assigned by the IDCP for that nation's purse seine vessels; and
              (ii) Immediately after the national authorities discovered the aggregate per-stock mortality limits of its fleet had been exceeded, the nation required all its vessels to cease fishing for tuna in association with the stocks whose limits had been exceeded, for the remainder of the calendar year.
              (ii) Documentary Evidence and Compliance with the IDCP—(A) Documentary Evidence. The Assistant Administrator will make an affirmative finding under paragraph (f)(8)(i) of this section only if the government of the harvesting nation provides directly to the Assistant Administrator, or authorizes the IATTC to release to the Assistant Administrator, complete, accurate, and timely information that enables the Assistant Administrator to determine whether the harvesting nation is meeting the obligations of the IDCP, and whether ETP-harvested tuna imported from such nation comports with the tracking and verification regulations of subpart H of this part.
              (B) Revocation. After considering the information provided under paragraph (f)(8)(ii)(A) of this section, each party's financial obligations to the IATTC, and any other relevant information, including information that a nation is consistently failing to take enforcement actions on violations that diminish the effectiveness of the IDCP, the Assistant Administrator, in consultation with the Secretary of State, will revoke an affirmative finding issued to a nation that is not meeting the obligations of the IDCP.
              (iii) A harvesting nation may apply for an affirmative finding at any time by providing to the Assistant Administrator the information and authorizations required in paragraphs (f)(8)(i) and (f)(8)(ii) of this section, allowing at least 60 days from the submission of complete information to NMFS for processing.
              (iv) The Assistant Administrator will make or renew an affirmative finding for the period from April 1 through March 31 of the following year, or portion thereof, if the harvesting nation has provided all the information and authorizations required by paragraphs (f)(8)(i) and (f)(8)(ii) of this section, and has met the requirements of paragraphs (f)(8)(i) and (f)(8)(ii) of this section.
              (v) Reconsideration of finding. The Assistant Administrator may reconsider a finding upon a request from, and the submission of additional information by, the harvesting nation, if the information indicates that the nation has met the requirements under paragraphs (f)(8)(i) and (f)(8)(ii) of this section.
              (9) Intermediary nation. Except as authorized under this paragraph, no yellowfin tuna or yellowfin tuna products harvested by purse seine in the ETP classified under one of the HTS numbers listed in paragraph (f)(2)(i) of this section may be imported into the United States from any intermediary nation.
              (i) An “intermediary nation” is a nation that exports yellowfin tuna or yellowfin tuna products to the United States and that imports yellowfin tuna or yellowfin tuna products that are subject to a direct ban on importation into the United States pursuant to Section 101(a)(2)(B) of the MMPA.
              (ii) Shipments of yellowfin tuna that pass through any nation (e.g. on a 'through Bill of Lading') and are not entered for consumption in that nation are not considered to be imports to that nation and thus, would not cause that nation to be considered an intermediary nation under the MMPA.

              (iii) The Assistant Administrator will publish in the Federal Register a notice announcing when NMFS has determined, based on the best information available, that a nation is an “intermediary nation.” After the effective date of that notice, the import restrictions of this paragraph shall apply.
              (iv) Changing the status of intermediary nation determinations. Imports from an intermediary nation of yellowfin tuna and yellowfin tuna products classified under any of the HTS numbers in paragraph (f)(2)(i) of this section may be imported into the United States only if the Assistant Administrator determines, and publishes a notice of such determination in the Federal Register, that the intermediary nation has provided certification and reasonable proof that it has not imported in the preceding 6 months yellowfin tuna or yellowfin tuna products that are subject to a ban on direct importation into the United States under Section 101(a)(2)(B) of the MMPA. At that time, the nation shall no longer be considered an “intermediary nation” and these import restrictions shall no longer apply.
              (v) The Assistant Administrator will review decisions under this paragraph upon the request of an intermediary nation. Such requests must be accompanied by specific and detailed supporting information or documentation indicating that a review or reconsideration is warranted. For purposes of this paragraph, the term “certification and reasonable proof” means the submission to the Assistant Administrator by a responsible government official from the nation of a document reflecting the nation's customs records for the preceding 6 months, together with a certification attesting that the document is accurate.
              (10) Fish refused entry. If fish is denied entry under paragraph (f)(2) of this section, the Port Director of CBP shall refuse to release the fish for entry into the United States.
              (11) Disposition of fish refused entry into the United States. Fish that is denied entry under paragraph (f)(2) of this section and that is not exported under CBP supervision within 90 days shall be disposed of under CBP laws and regulations at the importer's expense. Provided, however, that any disposition shall not result in an introduction into the United States of fish caught in violation of the MMPA.
              (12) Market Prohibitions. (i) It is unlawful for any person to sell, purchase, offer for sale, transport, or ship in the United States, any tuna or tuna products unless the tuna products are either:
              (A) Dolphin-safe under subpart H of this part; or
              (B) Harvested in compliance with the IDCP by vessels under the jurisdiction of a nation that is a member of the IATTC or has initiated, and within 6 months thereafter completes, all steps required by an applicant nation to become a member of the IATTC.

              (ii) It is unlawful for any exporter, transshipper, importer, processor, or wholesaler/distributor to possess, sell, purchase, offer for sale, transport, or ship in the United States, any tuna or tuna products bearing a label or mark that refers to dolphins, porpoises, or marine mammals unless the label or mark complies with the requirements of 16 U.S.C. 1385(d).
              (g) Penalties. Any person or vessel subject to the jurisdiction of the United States will be subject to the penalties provided for under the MMPA for the conduct of fishing operations in violation of these regulations. Penalties for violating these regulations may include, but are not limited to, civil monetary fines, permit suspension or revocation, and reductions in current and future DMLs. Recommended sanctions are identified in the IDCPA/DPCIA Tuna/Dolphin Civil Administrative Penalty Schedule. Procedures for the imposition of penalties under the MMPA are found at 15 CFR part 904.
              (h) Taking and related acts of marine mammals in foreign commercial fishing operations not governed by the provisions related to tuna purse seine vessels in the eastern tropical Pacific Ocean—(1) Prohibitions. (i) As provided in section 101(a)(2) and 102(c)(3)of the MMPA, the importation of commercial fish or fish products which have been caught with commercial fishing technology which results in the incidental kill or incidental serious injury of ocean mammals in excess of U.S. standards or caught in a manner which the Secretary has proscribed for persons subject to the jurisdiction of the United States are prohibited. For purposes of paragraph (h) of this section, a fish or fish product caught with commercial fishing technology which results in the incidental mortality or incidental serious injury of marine mammals in excess of U.S. standards is any fish or fish product harvested in an exempt or export fishery for which a valid comparability finding is not in effect.
              (ii) Accordingly, it is unlawful for any person to import, or attempt to import, into the United States for commercial purposes any fish or fish product if such fish or fish product:
              (A) Was caught or harvested in a fishery that does not have a valid comparability finding in effect at the time of import; or

              (B) Is not accompanied by a Certification of Admissibility where such Certification is required pursuant to paragraph (h)(9)(iv) of this section or by such other documentation as the Assistant Administrator may identify and announce in the Federal Register that indicates the fish or fish product was not caught or harvested in a fishery subject to an import prohibition under paragraphs (h)(1) and (h)(9)(i) of this section.
              (iii) It is unlawful for any person, including exporters, transshippers, importers, processors, or wholesalers/distributors to possess, sell, purchase, offer for sale, re-export, transport, or ship in interstate or foreign commerce in the United States, any fish or fish product imported in violation of paragraph (h) of this section.
              (2) Exemptions. (i) Exempt fisheries are exempt from requirements of paragraphs (h)(6)(iii)(B) through (E) of this section.

              (A) For the purposes of paragraph (h) of this section, harvesting nation means the country under whose flag or jurisdiction one or more fishing vessels or other entity engaged in commercial fishing operations are documented, or which has by formal declaration or agreement asserted jurisdiction over one or more authorized or certified charter vessels, and from such vessel(s) or entity(ies) fish are caught or harvested that are a part of any cargo or shipment of fish or fish products to be imported into the United States, regardless of any intervening transshipments, exports or re-exports.
              (B) [Reserved]
              (ii) The prohibitions of paragraph (h)(1) of this section shall not apply during the exemption period.

              (iii) Paragraph (h) of this section shall not apply to a commercial fishing operation subject to section 101(a)(2)(B) of the MMPA and its implementing regulations set out in the relevant provisions of paragraph (f) of this section which govern the incidental take of delphinids in course of commercial purse seine fishing operations for yellowfin tuna in the eastern tropical Pacific Ocean and restrictions on importation and sale of fish and fish products caught or harvested in that commercial fishing operation. Paragraph (h) of this section shall not apply with respect to large-scale driftnet fishing, which is governed by paragraph (f)(7) of this section and the restrictions it sets out on importation and sale of fish and fish products harvested by using a large-scale driftnet.
              (3) Procedures to identify foreign commercial fishing operations with incidental mortality and serious injury of marine mammals as exempt or export fisheries. In developing the List of Foreign Fisheries in paragraph (h)(4) of this section, the Assistant Administrator:
              (i) Shall periodically analyze imports of fish and fish products and identify commercial fishing operations that are the source of exports of such fish and fish products to the United States that have or may have incidental mortality or serious injury of marine mammals in the course of their commercial fishing operations.

              (A) For the purposes of paragraph (h) of this section, a commercial fishing operation means vessels or entities that catch, take, or harvest fish (as defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)) from the marine environment (or other areas where marine mammals occur) that results in the sale or barter of all or part of the fish caught, taken or harvested. The term includes aquaculture activities that interact with or occur in marine mammal habitat.
              (B) [Reserved]
              (ii) Shall notify, in consultation with the Secretary of State, each harvesting nation that has commercial fishing operations identified pursuant to paragraph (h)(3)(i) of this section and request that within 90 days of notification the harvesting nation submit reliable information about the commercial fishing operations identified, including as relevant the number of participants, number of vessels, gear type, target species, area of operation, fishing season, any information regarding the frequency of marine mammal incidental mortality and serious injury and any programs (including any relevant laws, decrees, regulations or measures) to assess marine mammal populations and to reduce incidental mortality and serious injury of marine mammals in those fisheries or prohibit the intentional killing or injury of marine mammals.
              (iii) Shall review each harvesting nation's submission, evaluate any information it contains (including descriptions of its regulatory programs) and, if necessary, request additional information.
              (iv) May consider other readily available and relevant information about such commercial fishing operations and the frequency of incidental mortality and serious injury of marine mammals, including: fishing vessel records; reports of on-board fishery observers; information from off-loading facilities, port-side officials, enforcement agents and officers, transshipment vessel workers and fish importers; government vessel registries; regional fisheries management organizations documents and statistical document programs; and appropriate certification programs. Other sources may include published literature and reports on fishing vessels with incidental mortality and serious injury of marine mammals from government agencies; foreign, state, and local governments; regional fishery management organizations; nongovernmental organizations; industry organizations; academic institutions; and citizens and citizen groups.
              (4) List of Foreign Fisheries. (i) Within one year of January 1, 2017, and the year prior to the expiration of the exemption period and every four years thereafter, the Assistant Administrator, based on the information obtained in paragraph (h)(3) of this section, will publish in the Federal Register:
              (A) A proposed List of Foreign Fisheries by harvesting nation for notice and comment; and

              (B) A final List of Foreign Fisheries, effective upon publication in the Federal Register.
              (ii) To the extent that information is available, the List of Foreign Fisheries shall:

              (A) Classify each commercial fishing operation that is the source of exports of fish and fish products to the United States based on the definitions for export fishery and exempt fishery set forth in § 216.3 and identified in the List of Foreign Fisheries by harvesting nation and other defining factors including geographic location of harvest, gear-type, target species or a combination thereof;
              
              (B) Include fishing gear type, target species, and number of vessels or other entities engaged in each commercial fishing operation;
              (C) List the marine mammals that interact with each commercial fishing operation and indicate the level of incidental mortality and serious injury of marine mammals in each commercial fishing operation;
              (D) Provide a description of the harvesting nation's programs to assess marine mammal stocks and estimate and reduce marine mammal incidental mortality and serious injury in its export fisheries; and
              (E) List the harvesting nations that prohibit, in the course of commercial fishing operations that are the source of exports to the United States, the intentional mortality or serious injury of marine mammals unless the intentional mortality or serious injury of a marine mammal is imminently necessary in self-defense or to save the life of a person in immediate danger.
              (5) Consultations with Harvesting Nations with Commercial Fishing Operations on the List of Foreign Fisheries. (i) Within 90 days of publication of the final List of Foreign Fisheries in the Federal Register, the Assistant Administrator, in consultation with the Secretary of State, shall consult with harvesting nations with commercial fishing operations identified as export or exempt fisheries as defined in § 216.3 for purposes of notifying the harvesting nation of the requirements of the Marine Mammal Protection Act and this subpart.
              (ii) The Assistant Administrator, in consultation with the Secretary of State, may consult with harvesting nations for the purposes of providing notifications of deadlines under this section, ascertaining or reviewing the progress of the harvesting nation's development, adoption, implementation, or enforcement of its regulatory program governing the incidental mortality and serious injury of marine mammals in the course of commercial fishing operations for an export fishery, supplementing or clarifying information needed in conjunction with the List of Foreign Fisheries in paragraphs (h)(3) and (4) of this section, the progress report in paragraph (h)(10) of this section or an application for or reconsideration of a comparability finding in paragraphs (h)(6) and (8) of this section.
              (iii) The Assistant Administrator shall, in consultation with the Secretary of State and the United States Trade Representative, consult with any harvesting nations that failed to receive a comparability finding for one or more of commercial fishing operations or for which a comparability finding is terminated and encourage the harvesting nation to take corrective action and reapply for a comparability finding in accordance with paragraph (h)(9)(iii) of this section.
              (6) Procedure and conditions for a comparability finding—(i) Procedures to apply for a comparability finding. On March 1st of the year when the exemption period or comparability finding is to expire, a harvesting nation shall submit to the Assistant Administrator an application for each of its export and exempt fisheries, along with documentary evidence demonstrating that the harvesting nation has met the conditions specified in paragraph (h)(6)(iii) of this section for each of such fishery, including reasonable proof as to the effects on marine mammals of the commercial fishing technology in use in the fishery for fish or fish products exported from such nation to the United States. The Assistant Administrator may request the submission of additional supporting documentation or other verification of statements made in an application for a comparability finding.
              (ii) Procedures to issue a comparability finding. No later than November 30th of the year when the exemption period or comparability finding is to expire, the Assistant Administrator, in response to an application from a harvesting nation for an export or exempt fishery, shall determine whether to issue to the harvesting nation, in accordance with the procedures set forth in paragraph (h)(8) of this section, a comparability finding for the fishery. In making this determination, the Assistant Administrator shall consider documentary evidence provided by the harvesting nation and relevant information readily available from other sources. If a harvesting nation provides insufficient documentary evidence in support of its application, the Assistant Administrator shall draw reasonable conclusions regarding the fishery based on readily available and relevant information from other sources, including where appropriate information concerning analogous fisheries that use the same or similar gear-type under similar conditions as the fishery, in determining whether to issue the harvesting nation a comparability finding for the fishery.
              (iii) Conditions for a comparability finding. The following are conditions for the Assistant Administrator to issue a comparability finding for the fishery, subject to the additional considerations set out in paragraph (h)(7) of this section:
              (A) For an exempt or export fishery, the harvesting nation:
              (1) Prohibits the intentional mortality or serious injury of marine mammals in the course of commercial fishing operations in the fishery unless the intentional mortality or serious injury of a marine mammal is imminently necessary in self-defense or to save the life of a person in immediate danger; or
              (2) Demonstrates that it has procedures to reliably certify that exports of fish and fish products to the United States are not the product of an intentional killing or serious injury of a marine mammal unless the intentional mortality or serious injury of a marine mammal is imminently necessary in self-defense or to save the life of a person in immediate danger; and
              (B) For an export fishery, the harvesting nation maintains a regulatory program with respect to the fishery that is comparable in effectiveness to the U.S. regulatory program with respect to incidental mortality and serious injury of marine mammals in the course of commercial fishing operations, in particular by maintaining a regulatory program that includes, or effectively achieves comparable results as, the conditions in paragraph (h)(6)(iii)(C), (D), or (E) of this section as applicable (including for transboundary stocks).
              (C) Conditions for an export fishery operating under the jurisdiction of a harvesting nation within its EEZ (or the equivalent) or territorial sea. In making the finding in paragraph (h)(6)(ii) of this section, with respect to an export fishery operating under the jurisdiction of a harvesting nation within its EEZ (or the equivalent) or territorial sea, the Assistant Administrator shall determine whether the harvesting nation maintains a regulatory program that provides for, or effectively achieves comparable results as, the following:
              (1) Marine mammal assessments that estimate population abundance for marine mammal stocks in waters under the harvesting nation's jurisdiction that are incidentally killed or seriously injured in the export fishery.
              (2) An export fishery register containing a list of all fishing vessels participating in the export fishery, including information on the number of vessels participating, the time or season and area of operation, gear type and target species.
              (3) Regulatory requirements that include:
              (i) A requirement for the owner or operator of a vessel participating in the export fishery to report all intentional and incidental mortality and injury of marine mammals in the course of commercial fishing operations; and
              (ii) A requirement to implement measures in the export fishery designed to reduce the total incidental mortality and serious injury of a marine mammal stock below the bycatch limit; and
              (iii) with respect to any transboundary stock or any other marine mammal stocks interacting with the export fishery, measures to reduce the incidental mortality and serious injury of that stock that the United States requires its domestic fisheries to take with respect to that transboundary stock or marine mammal stock.
              (4) Implementation of monitoring procedures in the export fishery designed to estimate incidental mortality or serious injury in the export fishery, and to estimate the cumulative incidental mortality and serious injury of marine mammal stocks in waters under its jurisdiction resulting from the export fishery and other export fisheries interacting with the same marine mammal stocks, including an indication of the statistical reliability of those estimates.
              (5) Calculation of bycatch limits for marine mammal stocks in waters under its jurisdiction that are incidentally killed or seriously injured in the export fishery.
              (6) Comparison of the incidental mortality and serious injury of each marine mammal stock or stocks that interact with the export fishery in relation to the bycatch limit for each stock; and comparison of the cumulative incidental mortality and serious injury of each marine mammal stock or stocks that interact with the export fishery and any other export fisheries of the harvesting nation showing that these export fisheries:
              (i) Do not exceed the bycatch limit for that stock or stocks; or
              (ii) Exceed the bycatch limit for that stock or stocks, but the portion of incidental marine mammal mortality or serious injury for which the export fishery is responsible is at a level that, if the other export fisheries interacting with the same marine mammal stock or stocks were at the same level, would not result in cumulative incidental mortality and serious injury in excess of the bycatch limit for that stock or stocks.
              (D) Conditions for a harvesting nation's export fishery operating within the jurisdiction of another state. In making the finding in paragraph (h)(6)(ii) of this section, with respect to a harvesting nation's export fishery operating within the jurisdiction of another state, the Assistant Administrator shall determine whether the harvesting nation maintains a regulatory program that provides for, or effectively achieves comparable results as, the following:
              (1) Implementation in the export fishery of:
              (i) With respect to any transboundary stock interacting with the export fishery, any measures to reduce the incidental mortality and serious injury of that stock that the United States requires its domestic fisheries to take with respect that transboundary stock; and
              (ii) With respect to any other marine mammal stocks interacting with the export fishery while operating within the jurisdiction of the state, any measures to reduce incidental mortality and serious injury that the United States requires its domestic fisheries to take with respect to that marine mammal stock; and
              (2) For an export fishery not subject to management by a regional fishery management organization:
              (i) An assessment of marine mammal abundance of stocks interacting with the export fishery, the calculation of a bycatch limit for each such stock, an estimation of incidental mortality and serious injury for each stock and reduction in or maintenance of the incidental mortality and serious injury of each stock below the bycatch limit. This data included in the application may be provided by the state or another source; and
              (ii) Comparison of the incidental mortality and serious injury of each marine mammal stock or stocks that interact with the export fishery in relation to the bycatch limit for each stock; and comparison of the cumulative incidental mortality and serious injury of each marine mammal stock or stocks that interact with the export fishery and any other export fisheries of the harvesting nation showing that these export fisheries do not exceed the bycatch limit for that stock or stocks; or exceed the bycatch limit for that stock or stocks, but the portion of incidental marine mammal mortality or serious injury for which the export fishery is responsible is at a level that, if the other export fisheries interacting with the same marine mammal stock or stocks were at the same level, would not result in cumulative incidental mortality and serious injury in excess of the bycatch limit for that stock or stocks; or
              (3) For an export fishery that is subject to management by a regional fishery management organization, implementation of marine mammal data collection and conservation and management measures applicable to that fishery required under any applicable intergovernmental agreement or regional fisheries management organization to which the United States is a party.
              (E) Conditions for a harvesting nation's export fishery operating on the high seas under the jurisdiction of the harvesting nation or another state. In making the finding in paragraph (h)(6)(ii) of this section, with respect to a harvesting nation's export fishery operating on the high seas under the jurisdiction of the harvesting nation or another state, the Assistant Administrator shall determine whether the harvesting nation maintains a regulatory program that provides for, or effectively achieves comparable results as, the U.S. regulatory program with respect to the following:
              (1) Implementation in the fishery of marine mammal data collection and conservation and management measures applicable to that fishery required under any applicable intergovernmental agreement or regional fisheries management organization to which the United States is a party; and
              (2) Implementation in the export fishery of:
              (i) With respect to any transboundary stock interacting with the export fishery, any measures to reduce the incidental mortality and serious injury of that stock that the United States requires its domestic fisheries to take with respect that transboundary stock; and
              (ii) With respect to any other marine mammal stocks interacting with the export fishery while operating on the high seas, any measures to reduce incidental mortality and serious injury that the United States requires its domestic fisheries to take with respect to that marine mammal stock when they are operating on the high seas.
              (7) Additional considerations for comparability finding determinations. When determining whether to issue any comparability finding for a harvesting nation's export fishery the Assistant Administrator shall also consider:

              (i) U.S. implementation of its regulatory program for similar marine mammal stocks and similar fisheries (e.g., considering gear or target species), including transboundary stocks governed by regulations implementing a take reduction plan (§ 229.2 of this chapter), and any other relevant information received during consultations;
              (ii) The extent to which the harvesting nation has successfully implemented measures in the export fishery to reduce the incidental mortality and serious injury of marine mammals caused by the harvesting nation's export fisheries to levels below the bycatch limit;
              (iii) Whether the measures adopted by the harvesting nation for its export fishery have reduced or will likely reduce the cumulative incidental mortality and serious injury of each marine mammal stock below the bycatch limit, and the progress of the regulatory program toward achieving its objectives;
              (iv) Other relevant facts and circumstances, which may include the history and nature of interactions with marine mammals in this export fishery, whether the level of incidental mortality and serious injury resulting from the fishery or fisheries exceeds the bycatch limit for a marine mammal stock, the population size and trend of the marine mammal stock, and the population level impacts of the incidental mortality or serious injury of marine mammals in a harvesting nation's export fisheries and the conservation status of those marine mammal stocks where available;
              (v) The record of consultations under paragraph (h)(5) of this section with the harvesting nation, results of these consultations, and actions taken by the harvesting nation and under any applicable intergovernmental agreement or regional fishery management organization to reduce the incidental mortality and serious injury of marine mammals in its export fisheries;
              (vi) Information gathered during onsite inspection by U.S. government officials of a fishery's operations;

              (vii) For export fisheries operating on the high seas under an applicable intergovernmental agreement or regional fishery management organization to which the United States is a party, the harvesting nation's record of implementation of or compliance with measures adopted by that regional fishery management organization or intergovernmental agreement for data collection, incidental mortality and serious injury mitigation or the conservation and management of marine mammals; whether the harvesting nation is a party or cooperating non-party to such intergovernmental agreement or regional fishery management organization; the record of United States implementation of such measures; and whether the United States has imposed additional measures on its fleet not required by an intergovernmental agreement or regional fishery management organization; or
              (viii) For export fisheries operating on the high seas under an applicable intergovernmental agreement or regional fisheries management organization to which the United States is not a party, the harvesting nation's implementation of and compliance with measures, adopted by that regional fisheries management organization or intergovernmental agreement, and any additional measures implemented by the harvesting nation for data collection, incidental mortality and serious injury mitigation or the conservation and management of marine mammals and the extent to which such measures are comparable in effectiveness to the U.S. regulatory program for similar fisheries.
              (8) Comparability finding determinations—(i) Publication. No later than November 30th of the year when the exemption period or comparability finding is to expire, the Assistant Administrator shall publish in the Federal Register, by harvesting nation, a notice of the harvesting nations and fisheries for which it has issued or denied a comparability finding and the specific fish and fish products that as a result are subject to import prohibitions under paragraphs (h)(1) and (9) of this section.
              (ii) Notification. Prior to publication in the Federal Register, the Assistant Administrator, in consultation with the Secretary of State and, in the event of a denial of a comparability finding, with the Office of the U.S. Trade Representative, shall notify each harvesting nation in writing of the fisheries of the harvesting nation for which the Assistant Administrator is:
              (A) Issuing a comparability finding;
              (B) Denying a comparability finding with an explanation for the reasons for the denial of such comparability finding; and
              (C) Specify the fish and fish products that will be subject to import prohibitions under paragraphs (h)(1) and (9) of this section on account of a denial of a comparability finding and the effective date of such import prohibitions.
              (iii) Preliminary comparability finding consultations. (A) Prior to denying a comparability finding under paragraph (h)(8)(ii) of this section or terminating a comparability finding under paragraph (h)(8)(vii) of this section, the Assistant Administrator shall:
              (1) Notify the harvesting nation that it is preliminarily denying or terminating its comparability finding and explain the reasons for that preliminary denial or termination;
              (2) Provide the harvesting nation a reasonable opportunity to submit reliable information to refute the preliminary denial or termination of the comparability finding and communicate any corrective actions it is taking to meet the applicable conditions for a comparability finding set out in paragraph (h)(6)(iii) of this section subject to the additional considerations set out in paragraph (h)(7) of this section.
              (B) The Assistant Administrator shall take into account any information it receives from the harvesting nation and issue a final comparability finding determination, notifying the harvesting nation pursuant to paragraph (h)(8)(ii) of this section of its determination and, if a denial or termination, an explanation of the reasons for the denial or termination of the comparability finding.
              (C) A preliminary denial or termination of a comparability finding shall not result in import prohibitions pursuant to paragraphs (h)(1) and (9) of this section.
              (iv) Duration of a comparability finding. Unless terminated in accordance with paragraph (h)(8)(vii) of this section or issued for a specific period pursuant to a re-application under paragraph (h)(9)(iii) of this section, a comparability finding shall remain valid for 4 years from publication or for such other period as the Assistant Administrator may specify.
              (v) Renewal of comparability finding. To seek renewal of a comparability finding, every 4 years or prior to the expiration of a comparability finding, the harvesting nation must submit to the Assistant Administrator the application and the documentary evidence required pursuant to paragraph (h)(6)(i) of this section, including, where applicable, reasonable proof as to the effects on marine mammals of the commercial fishing technology in use in the fishery for fish or fish products exported to the United States, by March 1 of the year when its current comparability finding is due to expire.
              (vi) Procedures for a comparability finding for new foreign commercial fishing operations wishing to export to the United States. (A) For foreign commercial fishing operations not on the List of Foreign Fisheries that are the source of new exports to the United States, the harvesting nation must notify the Assistant Administrator that the commercial fishing operation wishes to export fish and fish products to the United States.
              (B) Upon notification the Assistant Administrator shall issue a provisional comparability finding allowing such imports for a period not to exceed 12 months.
              (C) At least 120 days prior to the expiration of the provisional comparability finding the harvesting nation must submit to the Assistant Administrator the reliable information specified in paragraph (h)(3)(ii) of this section and the application and the applicable documentary evidence required pursuant to paragraph (h)(6)(i) of this section.
              (D) Prior to expiration of the provisional comparability finding, the Assistant Administrator shall review the application and information provided and classify the commercial fishing operation as either an exempt or export fishery in accordance with paragraphs (h)(3)(iii) through (iv) and (h)(4)(ii) of this section and determine whether to issue the harvesting nation a comparability finding for the fishery in accordance with paragraph (h)(6)(ii) through (iii) of this section.
              (E) If the harvesting nation submits the reliable information specified in paragraph (h)(3)(ii) of this section at least 180 days prior to expiration of the provisional comparability finding, the Assistant Administrator will review that information and classify the fishery as either an exempt or export fishery.
              (vii) Discretionary review of comparability findings. (A) The Assistant Administrator may reconsider a comparability finding that it has issued at any time based upon information obtained by the Assistant Administrator including any progress report received from a harvesting nation; or upon request with the submission of information from the harvesting nation, any nation, regional fishery management organizations, nongovernmental organizations, industry organizations, academic institutions, citizens or citizen groups that the harvesting nation's exempt or export fishery no longer meets the applicable conditions in paragraph (h)(6)(iii) of this section. Upon receiving a request, the Assistant Administrator has the discretion to determine whether to proceed with a review or reconsideration.
              (B) After such review or reconsideration and consultation with the harvesting nation, the Assistant Administrator shall, if the Assistant Administrator determines that the basis for the comparability finding no longer applies, terminate a comparability finding.

              (C) The Assistant Administrator shall notify in writing the harvesting nation and publish in the Federal Register a notice of the termination and the specific fish and fish products that as a result are subject to import prohibitions under paragraphs (h)(1) and (9) of this section.
              (9) Imposition of import prohibitions. (i) With respect to a harvesting nation for which the Assistant Administrator has denied or terminated a comparability finding for a fishery, the Assistant Administrator, in cooperation with the Secretaries of the Treasury and Homeland Security, shall identify and prohibit the importation of fish and fish products into the United States from the harvesting nation caught or harvested in that fishery. Any such import prohibition shall become effective 30 days after the of publication of the Federal Register notice referenced in paragraph (h)(8)(i) of this section and shall only apply to fish and fish products caught or harvested in that fishery.
              
              (ii) Duration of import restrictions and removal of import restrictions. (A) Any import prohibition imposed pursuant to paragraphs (h)(1) and (9) of this section with respect to a fishery shall remain in effect until the Assistant Administrator issues a comparability finding for the fishery.
              (B) A harvesting nation with an export fishery with a comparability finding that expired, was denied or terminated may re-apply for a comparability finding at any time by submitting an application to the Assistant Administrator, along with documentary evidence demonstrating that the harvesting nation has met the conditions specified in paragraph (h)(6)(iii) of this section, including, as applicable, reasonable proof as to the effects on marine mammals of the commercial fishing technology in use in the fishery for the fish or fish products exported from such nation to the United States.
              (C) The Assistant Administrator shall make a determination whether to issue the harvesting nation that has re-applied for a comparability finding for the fishery within 90 days from the submission of complete information to the Assistant Administrator. The Assistant Administrator shall issue a comparability finding for the fishery for a specified period where the Assistant Administrator finds that the harvesting nation meets the applicable conditions in paragraph (h)(6)(iii) of this section, subject to the additional consideration for a comparability finding in paragraph (h)(7) of this section.

              (D) Upon issuance of a comparability finding to the harvesting nation with respect to the fishery and notification in writing to the harvesting nation, the Assistant Administrator, in cooperation with the Secretaries of Treasury and Homeland Security, shall publish in the Federal Register a notice of the comparability finding and the removal of the corresponding import prohibition effective on the date of publication in the Federal Register.
              (iii) Certification of admissibility. (A) If fish or fish products are subject to an import prohibition under paragraphs (h)(1) and (9) of this section, the Assistant Administrator, to avoid circumvention of the import prohibition, may require that the same or similar fish and fish products caught or harvested in another fishery of the harvesting nation and not subject to the prohibition be accompanied by a certification of admissibility by paper or electronic equivalent filed through the National Marine Fisheries Service message set required in the International Trade Data System. No certification of admissibility shall be required for a fish product for which it is infeasible to substantiate the attestation that the fish or fish products do not contain fish or fish products caught or harvested in a fishery subject to an import prohibition. The certification of admissibility may be in addition to any other applicable import documentation requirements.
              (B) The Assistant Administrator shall notify the harvesting nation of the fisheries and the fish and fish products to be accompanied by a certification of admissibility and provide the necessary documents and instruction.

              (C) The Assistant Administrator, in cooperation with the Secretaries of Treasury and Homeland Security, shall as part of the Federal Register notice referenced in paragraph (h)(8)(i) of this section, publish a list of fish and fish products, organized by harvesting nation, required to be accompanied by a certification of admissibility. Any requirement for a certification of admissibility shall be effective 30 days after the publication of such notice in the Federal Register.
              (D) For each shipment, the certification of admissibility must be properly completed and signed by a duly authorized official or agent of the harvesting nation and subject to validation by a responsible official(s) designated by the Assistant Administrator. The certification must also be signed by the importer of record and submitted in a format (electronic facsimile [fax], the Internet, etc.) specified by the Assistant Administrator.
              (iv) Intermediary nation. (A) For purposes of this paragraph (h)(9), and in applying the definition of an “intermediary nation,” an import into the intermediary nation occurs when the fish or fish product is released from a harvesting nation's customs jurisdiction and enters the customs jurisdiction of the intermediary nation or when the fish and fish products are entered into a foreign trade zone of the intermediary nation for processing or transshipment. For other purposes, “import” is defined in § 216.3.
              (B) No fish or fish products caught or harvested in a fishery subject to an import prohibition under paragraphs (h)(1) and (9) of this section, may be imported into the United States from any intermediary nation.
              (C) Within 30 days of publication of the Federal Register notice described in paragraph (h)(8)(i) of this section specifying fish and fish products subject to import prohibitions under paragraphs (h)(1) and (9) of this section, the Assistant Administrator shall, based on readily available information, identify intermediary nations that may import, and re-export to the United States, fish and fish products from a fishery subject to an import prohibition under paragraphs (h)(1) and (h)(9)(i) of this section and notify such nations in writing that they are subject to action under paragraph (h)(9)(iv)(D) of this section with respect to the fish and fish products for which the Assistant Administer identified them.
              (D) Within 60 days from the date of notification, an intermediary nation notified pursuant to paragraph (h)(9)(iv)(C) of this section must certify to the Assistant Administrator that it:
              (1) Does not import, or does not offer for import into the United States, fish or fish products subject to an import prohibition under paragraphs (h)(1) and (h)(9)(i) of this section; or
              (2) Has procedures to reliably certify that exports of fish and fish products from the intermediary nation to the United States do not contain fish or fish products caught or harvested in a fishery subject to an import prohibition under paragraphs (h)(1) and (h)(9)(i) of this section.
              (E) The intermediary nation must provide documentary evidence to support its certification including information demonstrating that:
              (1) It has not imported in the preceding 6 months the fish and fish products for which it was notified under paragraph (h)(9)(iv)(C) of this section; or
              (2) It maintains a tracking, verification, or other scheme to reliably certify on either a global, individual shipment or other appropriate basis that fish and fish products from the intermediary nation offered for import to the United States do not contain fish or fish products caught or harvested in a fishery subject to an import prohibition under paragraphs (h)(1) and (h)(9)(i) of this section and for which it was notified under paragraph (h)(9)(iv)(C) of this section.
              (F) No later than 120 days after a notification pursuant to paragraph (h)(9)(iv)(C) of this section, the Assistant Administrator will review the documentary evidence provided by the intermediary nation under paragraphs (h)(9)(iv)(D) and (E) of this section and determine based on that information or other readily available information whether the intermediary nation imports, or offers to import into the United States, fish and fish products subject import prohibitions and, if so, whether the intermediary nation has procedures to reliably certify that exports of fish and fish products from the intermediary nation to the United States do not contain fish or fish products subject to import prohibitions under paragraphs (h)(1) and (9) of this section, and notify the intermediary nation of its determination.

              (G) If the Assistant Administrator determines that the intermediary nation does not have procedures to reliably certify that exports of fish and fish products from the intermediary nation to the United States do not contain fish or fish products caught or harvested in a fishery subject to an import prohibition under paragraphs (h)(1) and (h)(9)(i) of this section, the Assistant Administrator, in cooperation with the Secretaries of the Treasury and Homeland Security, will file with the Office of the Federal Register a notice announcing the fish and fish products exported from the intermediary nation to the United States that are of the same species as, or similar to, fish or fish products subject to an import prohibition under paragraphs (h)(1) and (h)(9)(i) of this section that may not be imported into the United States as a result of the determination. A prohibition under this paragraph shall not apply to any fish or fish product for which the intermediary nation was not identified under paragraph (h)(9)(iv)(C) of this section.

              (H) The Assistant Administrator will review determinations under this paragraph upon the request of an intermediary nation. Such requests must be accompanied by specific and detailed supporting information or documentation indicating that a review or reconsideration is warranted. Based upon such information and other relevant information, the Assistant Administrator may determine that the intermediary nation should no longer be subject to an import prohibition under paragraph (h)(9)(iv)(G) of this section. If the Assistant Administrator makes such a determination, the Assistant Administrator, in cooperation with the Secretaries of the Treasury and Homeland Security, shall lift the import prohibition under this paragraph and publish notification of such action in the Federal Register.
              (10) Progress report for harvesting nations with export fisheries. (i) A harvesting nation shall submit, with respect to an exempt or export fishery, a progress report to the Assistant Administrator documenting actions taken to:
              (A) Develop, adopt and implement its regulatory program; and
              (B) Meet the conditions in paragraph (h)(6)(iii) of this section, including with respect to reducing or maintaining incidental mortality and serious injury of marine mammals below the bycatch limit for its fisheries.
              (ii) The progress report should include the methods the harvesting nation is using to obtain information in support of a comparability finding and a certification by the harvesting nation of the accuracy and authenticity of the information contained in the progress report.
              (iii) The first progress report will be due two years prior to the end of exemption period and every four years thereafter on or before July 31.
              (iv) The Assistant Administrator may review the progress report to monitor progress made by a harvesting nation in developing its regulatory program or to reconsider a comparability finding in accordance with paragraph (h)(8)(vi) of this section.
              (11) International cooperation and assistance. Consistent with the authority granted under Marine Mammal Protection Act at 16 U.S.C. 1378 and the availability of funds, the Assistant Administrator may:
              (i) Provide appropriate assistance to harvesting nations identified by the Assistant Administrator under paragraph (h)(5) of this section with respect to the financial or technical means to develop and implement the requirements of this section;
              (ii) Undertake, where appropriate, cooperative research on marine mammal assessments for abundance, methods to estimate incidental mortality and serious injury and technologies and techniques to reduce marine mammal incidental mortality and serious injury in export fisheries;
              (iii) Encourage and facilitate, as appropriate, the voluntary transfer of appropriate technology on mutually agreed terms to assist harvesting nations in qualifying for a comparability finding under paragraph (h)(6) of this section; and
              (iv) Initiate, through the Secretary of State, negotiations for the development of bilateral or multinational agreements with harvesting nations to conserve marine mammals and reduce the incidental mortality and serious injury of marine mammals in the course of commercial fishing operations.
              (12) Consistency with international obligations. The Assistant Administrator shall ensure, in consultation with the Department of State and the Office of the United States Trade Representative that any action taken under this section, including any action to deny a comparability finding or to prohibit imports, is consistent with the international obligations of the United States, including under the World Trade Organization Agreement.
              [69 FR 55297, Sept. 13, 2004, as amended at 70 FR 19008, Apr. 12, 2005; 74 FR 1613, Jan. 13, 2009; 81 FR 36184, June 6, 2016; 81 FR 51132, Aug. 3, 2016; 81 FR 54413, Aug. 15, 2016; 83 FR 3625, Jan. 26, 2018; 84 FR 70043, Dec. 20, 2019; 85 FR 29669, May 18, 2020;  85 FR 49975, Aug. 17, 2020; 85 FR 58297, Sept. 18, 2020]
            
            
              
              § 216.25
              Exempted marine mammals and marine mammal products.
              (a) The provisions of the MMPA and these regulations shall not apply:
              (1) To any marine mammal taken before December 21, 1972 1
                , or
              
                
                  1 In the context of captive maintenance of marine mammals, the only marine mammals exempted under this section are those that were actually captured or otherwise in captivity before December 21, 1972.
              
              (2) To any marine mammal product if the marine mammal portion of such product consists solely of a marine mammal taken before such date.

              (b) The prohibitions contained in § 216.12(c) (3) and (4) shall not apply to marine mammals or marine mammal products imported into the United States before the date on which a notice is published in the Federal Register with respect to the designation of the species or stock concerned as depleted or endangered.
              (c) Section 216.12(b) shall not apply to articles imported into the United States before the effective date of the foreign law making the taking or sale, as the case may be, of such marine mammals or marine mammal products unlawful.
              [39 FR 1852, Jan. 15, 1974, as amended at 56 FR 43888, Sept. 5, 1991; 59 FR 50376, Oct. 3, 1994]
            
            
              § 216.26
              Collection of certain marine mammal parts without prior authorization.
              Notwithstanding any other provision of this subpart:

              (a) Any bones, teeth or ivory of any dead marine mammal may be collected from a beach or from land within1/4 of a mile of the ocean. The term ocean includes bays and estuaries.
              (b) Notwithstanding the provisions of subpart D, soft parts that are sloughed, excreted, or discharged naturally by a living marine mammal in the wild may be collected or imported for bona fide scientific research and enhancement, provided that collection does not involve the taking of a living marine mammal in the wild.
              (c) Any marine mammal part collected under paragraph (a) of this section or any marine mammal part collected and imported under paragraph (b) of this section must be registered and identified, and may be transferred or otherwise possessed, in accordance with § 216.22(c). In registering a marine mammal part collected or imported under paragraph (b) of this section, the person who collected or imported the part must also state the scientific research or enhancement purpose for which the part was collected or imported.
              (d) No person may purchase, sell or trade for commercial purposes any marine mammal part collected or imported under this section.
              (e) The export of parts collected without prior authorization under paragraph (b) of this section may occur if consistent with the provisions at § 216.37(d) under subpart D.
              [39 FR 1852, Jan. 15, 1974, as amended at 59 FR 50376, Oct. 3, 1994; 61 FR 21933, May 10, 1996]
            
            
              § 216.27
              Release, non-releasability, and disposition under special exception permits for rehabilitated marine mammals.
              (a) Release requirements. (1) Any marine mammal held for rehabilitation must be released within six months of capture or import unless the attending veterinarian determines that:
              (i) The marine mammal might adversely affect marine mammals in the wild;
              (ii) Release of the marine mammal to the wild will not likely be successful given the physical condition and behavior of the marine mammal; or
              (iii) More time is needed to determine whether the release of the marine mammal to the wild will likely be successful. Releasability must be reevaluated at intervals of no less than six months until 24 months from capture or import, at which time there will be a rebuttable presumption that release into the wild is not feasible.
              (2) The custodian of the rehabilitated marine mammal shall provide written notification prior to any release into the wild.
              (i) Notification shall be provided to:

              (A) The NMFS Regional Director at least 15 days in advance of releasing any beached or stranded marine mammal, unless advance notice is waived in writing by the Regional Director; or
              
              (B) The Office Director at least 30 days in advance of releasing any imported marine mammal.
              (ii) Notification shall include the following:
              (A) A description of the marine mammal, including its physical condition and estimated age;
              (B) The date and location of release; and
              (C) The method and duration of transport prior to release.
              (3) The Regional Director, or the Office Director as appropriate, may:
              (i) Require additional information prior to any release;
              (ii) Change the date or location of release, or the method or duration of transport prior to release;
              (iii) Impose additional conditions to improve the likelihood of success or to monitor the success of the release; or
              (iv) Require other disposition of the marine mammal.
              (4) All marine mammals must be released near wild populations of the same species, and stock if known, unless a waiver is granted by the Regional Director or the Office Director.
              (5) All marine mammals released must be tagged or marked in a manner acceptable to the Regional Director or the Office Director. The tag number or description of the marking must be reported to the Regional Director or Office Director following release.
              (b) Non-releasability and postponed determinations. (1) The attending veterinarian shall provide the Regional Director or Office Director with a written report setting forth the basis of any determination under paragraphs (a)(1)(i) through (iii) of this section.
              (2) Upon receipt of a report under paragraph (b)(1) of this section, the Regional Director or Office Director, in their sole discretion, may:
              (i) Order the release of the marine mammal;
              (ii) Order continued rehabilitation for an additional 6 months; or
              (iii) Order other disposition as authorized.
              (3) No later than 30 days after a marine mammal is determined unreleasable in accordance with paragraphs (a)(1)(i) through (iii) of this section, the person with authorized custody must:
              (i) Request authorization to retain or transfer custody of the marine mammal in accordance with paragraph (c) of this section, or;
              (ii) Humanely euthanize the marine mammal or arrange any other disposition of the marine mammal authorized by the Regional Director or Office Director.
              (4) Notwithstanding any of the provisions of this section, the Office Director may require use of a rehabilitated marine mammal for any activity authorized under subpart D in lieu of animals taken from the wild.
              (5) Any rehabilitated beached or stranded marine mammal placed on public display following a non-releasability determination under paragraph (a)(1) of this section and pending disposition under paragraph (c) of this section, or any marine mammal imported for medical treatment otherwise unavailable and placed on public display pending disposition after such medical treatment is concluded, must be held in captive maintenance consistent with all requirements for public display.
              (c) Disposition for a special exception purpose. (1) Upon receipt of an authorization request made under paragraph (b)(3)(i) of this section, or release notification under (a)(2), the Office Director may authorize the retention or transfer of custody of the marine mammal for a special exception purpose authorized under subpart D.
              (2) The Office Director will first consider requests from a person authorized to hold the marine mammal for rehabilitation. The Office Director may authorize such person to retain or transfer custody of the marine mammal for scientific research, enhancement, or public display purposes.
              (3) The Office Director may authorize retention or transfer of custody of the marine mammal only if:

              (i) Documentation has been submitted to the Office Director that the person retaining the subject animal or the person receiving custody of the subject animal by transfer, hereinafter referred to as the recipient, complies with public display requirements of 16 U.S.C. 1374(c)(2)(A) or, for purposes of scientific research and enhancement, holds an applicable permit, or an application for such a special exception permit under § 216.33 or a request for a major amendment under § 216.39 has been submitted to the Office Director and has been found complete;
              (ii) The recipient agrees to hold the marine mammal in conformance with all applicable requirements and standards; and
              (iii) The recipient acknowledges that the marine mammal is subject to seizure by the Office Director:
              (A) If, at any time pending issuance of the major amendment or permit, the Office Director determines that seizure is necessary in the interest of the health or welfare of the marine mammal;
              (B) If the major amendment or permit is denied; or
              (C) If the recipient is issued a notice of violation and assessment, or is subject to permit sanctions, in accordance with 15 CFR part 904.
              (4) There shall be no remuneration associated with any transfer, provided that, the transferee may reimburse the transferor for any and all costs associated with the rehabilitation and transport of the marine mammal.
              (5) Marine mammals undergoing rehabilitation or pending disposition under this section shall not be subject to public display, unless such activities are specifically authorized by the Regional Director or the Office Director, and conducted consistent with the requirements applicable to public display. Such marine mammals shall not be trained for performance or be included in any aspect of a program involving interaction with the public; and
              (6) Marine mammals undergoing rehabilitation shall not be subject to intrusive research, unless such activities are specifically authorized by the Office Director in consultation with the Marine Mammal Commission and its Committee of Scientific Advisors on Marine Mammals, and are conducted pursuant to a scientific research permit.
              (d) Reporting. In addition to the report required under § 216.22(b), the person authorized to hold marine mammals for rehabilitation must submit reports to the Regional Director or Office Director regarding release or other disposition. These reports must be provided in the form and frequency specified by the Regional Director or Office Director.
              [61 FR 21933, May 10, 1996]
            
          
          
            Subpart D—Special Exceptions
            
              § 216.30
              [Reserved]
            
            
              § 216.31
              Definitions.
              For the purpose of this subpart, the definitions set forth in 50 CFR part 217 shall apply to all threatened and endangered marine mammals, unless a more restrictive definition exists under the MMPA or part 216.
              [61 FR 21935, May 10, 1996]
            
            
              § 216.32
              Scope.
              The regulations of this subpart apply to:
              (a) All marine mammals and marine mammal parts taken or born in captivity after December 20, 1972; and
              (b) All marine mammals and marine mammal parts that are listed as threatened or endangered under the ESA.
              [61 FR 21935, May 10, 1996]
            
            
              § 216.33
              Permit application submission, review, and decision procedures.
              (a) Application submission. Persons seeking a special exemption permit under this subpart must submit an application to the Office Director. The application must be signed by the applicant, and provide in a properly formatted manner all information necessary to process the application. Written instructions addressing information requirements and formatting may be obtained from the Office Director upon request.
              (b) Applications to export living marine mammals. For applicants seeking a special exception permit to export living marine mammals, the application must:

              (1) Be submitted through the Convention on International Trade in Endangered Fauna and Flora management authority of the foreign government or, if different, the appropriate agency or agencies of the foreign government that exercises oversight over marine mammals.
              (2) Include a certification from the foreign government that:
              (i) The information set forth in the application is accurate;
              (ii) The laws and regulations of the foreign governmentinvolved allow enforcement of the terms and conditions of the permit, and that the foreign government will enforce all terms and conditions; and
              (iii) The foreign government involved will afford comity to any permit amendment, modification, suspension or revocation decision.
              (c) Initial review. (1) NMFS will notify the applicant of receipt of the application.
              (2) During the initial review, the Office Director will determine:
              (i) Whether the application is complete.
              (ii) Whether the proposed activity is for purposes authorized under this subpart.
              (iii) If the proposed activity is for enhancement purposes, whether the species or stock identified in the application is in need of enhancement for its survival or recovery and whether the proposed activity will likely succeed in its objectives.
              (iv) Whether the activities proposed are to be conducted consistent with the permit restrictions and permit specific conditions as described in § 216.35 and § 216.36(a).
              (v) Whether sufficient information is included regarding the environmental impact of the proposed activity to enable the Office Director:
              (A) To make an initial determination under the National Environmental Policy Act (NEPA) as to whether the proposed activity is categorically excluded from preparation of further environmental documentation, or whether the preparation of an environmental assessment (EA) or environmental impact statement (EIS) is appropriate or necessary; and
              (B) To prepare an EA or EIS if an initial determination is made by the Office Director that the activity proposed is not categorically excluded from such requirements.
              (3) The Office Director may consult with the Marine Mammal Commission (Commission) and its Committee of Scientific Advisors on Marine Mammals (Committee) in making these initial, and any subsequent, determinations.
              (4) Incomplete applications will be returned with explanation. If the applicant fails to resubmit a complete application or correct the identified deficiencies within 60 days, the application will be deemed withdrawn. Applications that propose activities inconsistent with this subpart will be returned with explanation, and will not be considered further.
              (d) Notice of receipt and application review. (1) Upon receipt of a valid, complete application, and the preparation of any NEPA documentation that has been determined initially to be required, the Office Director will publish a notice of receipt in the Federal Register. The notice will:
              (i) Summarize the application, including:
              (A) The purpose of the request;
              (B) The species and number of marine mammals;
              (C) The type and manner of special exception activity proposed;
              (D) The location(s) in which the marine mammals will be taken, from which they will be imported, or to which they will be exported; and
              (E) The requested period of the permit.
              (ii) List where the application is available for review.
              (iii) Invite interested parties to submit written comments concerning the application within 30 days of the date of the notice.
              (iv) Include a NEPA statement that an initial determination has been made that the activity proposed is categorically excluded from the requirement to prepare an EA or EIS, that an EA was prepared resulting in a finding of no significant impact, or that a final EIS has been prepared and is available for review.

              (2) The Office Director will forward a copy of the complete application to the Commission for comment. If no comments are received within 45 days (or such longer time as the Office Director may establish) the Office Director will consider the Commission to have no objection to issuing a permit.
              
              (3) The Office Director may consult with any other person, institution, or agency concerning the application.

              (4) Within 30 days of publication of the notice of receipt in the Federal Register, any interested party may submit written comments or may request a public hearing on the application.

              (5) If the Office Director deems it advisable, the Office Director may hold a public hearing within 60 days of publication of the notice of receipt in the Federal Register. Notice of the date, time, and place of the public hearing will be published in the Federal Register not less than 15 days in advance of the public hearing. Any interested person may appear in person or through representatives and may submit any relevant material, data, views, or comments. A summary record of the hearing will be kept.

              (6) The Office Director may extend the period during which any interested party may submit written comments. Notice of the extension must be published in the Federal Register within 60 days of publication of the notice of receipt in the Federal Register.
              
              (7) If, after publishing a notice of receipt, the Office Director determines on the basis of new information that an EA or EIS must be prepared, the Office Director must deny the permit unless an EA is prepared with a finding of no significant impact. If a permit is denied under these circumstances the application may be resubmitted with information sufficient to prepare an EA or EIS, and will be processed as a new application.
              (e) Issuance or denial procedures. (1) Within 30 days of the close of the public hearing or, if no public hearing is held, within 30 days of the close of the public comment period, the Office Director will issue or deny a special exception permit.
              (2) The decision to issue or deny a permit will be based upon:
              (i) All relevant issuance criteria set forth at § 216.34;
              (ii) All purpose-specific issuance criteria as appropriate set forth at § 216.41, § 216.42, and § 216.43;
              (iii) All comments received or views solicited on the permit application; and
              (iv) Any other information or data that the Office Director deems relevant.
              (3) If the permit is issued, upon receipt, the holder must date and sign the permit, and return a copy of the original to the Office Director. The permit shall be effective upon the permit holder's signing of the permit. In signing the permit, the holder:
              (i) Agrees to abide by all terms and conditions set forth in the permit, and all restrictions and relevant regulations under this subpart; and
              (ii) Acknowledges that the authority to conduct certain activities specified in the permit is conditional and subject to authorization by the Office Director.

              (4) Notice of the decision of the Office Director shall be published in the Federal Register within 10 days after the date of permit issuance or denial and shall indicate where copies of the permit, if issued, may be reviewed or obtained. If the permit issued involves marine mammals listed as endangered or threatened under the ESA, the notice shall include a finding by the Office Director that the permit:
              (i) Was applied for in good faith;
              (ii) If exercised, will not operate to the disadvantage of such endangered or threatened species; and
              (iii) Is consistent with the purposes and policy set forth in section 2 of the ESA.
              (5) If the permit is denied, the Office Director shall provide the applicant with an explanation for the denial.

              (6) Under the MMPA, the Office Director may issue a permit for scientific research before the end of the public comment period if delaying issuance could result in injury to a species, stock, or individual, or in loss of unique research opportunities. The Office Director also may waive the 30-day comment period required under the ESA in an emergency situation where the health or life of an endangered or threatened marine mammal is threatened and no reasonable alternative is available. If a permit is issued under these circumstances, notice of such issuance before the end of the comment period shall be published in the Federal Register within 10 days of issuance.
              
              (7) The applicant or any party opposed to a permit may seek judicial review of the terms and conditions of such permit or of a decision to deny such permit. Review may be obtained by filing a petition for review with the appropriate U.S. District Court as provided for by law.
              [61 FR 21935, May 10, 1996]
            
            
              § 216.34
              Issuance criteria.
              (a) For the Office Director to issue any permit under this subpart, the applicant must demonstrate that:
              (1) The proposed activity is humane and does not present any unnecessary risks to the health and welfare of marine mammals;
              (2) The proposed activity is consistent with all restrictions set forth at § 216.35 and any purpose-specific restrictions as appropriate set forth at § 216.41, § 216.42, and § 216.43;
              (3) The proposed activity, if it involves endangered or threatened marine mammals, will be conducted consistent with the purposes and policies set forth in section 2 of the ESA;
              (4) The proposed activity by itself or in combination with other activities, will not likely have a significant adverse impact on the species or stock;
              (5) Whether the applicant's expertise, facilities, and resources are adequate to accomplish successfully the objectives and activities stated in the application;
              (6) If a live animal will be held captive or transported, the applicant's qualifications, facilities, and resources are adequate for the proper care and maintenance of the marine mammal; and
              (7) Any requested import or export will not likely result in the taking of marine mammals or marine mammal parts beyond those authorized by the permit.
              (b) The opinions or views of scientists or other persons or organizations knowledgeable of the marine mammals that are the subject of the application or of other matters germane to the application will be considered.
              [61 FR 21936, May 10, 1996]
            
            
              § 216.35
              Permit restrictions.
              The following restrictions shall apply to all permits issued under this subpart:
              (a) The taking, importation, export, or other permitted activity involving marine mammals and marine mammal parts shall comply with the regulations of this subpart.
              (b) The maximum period of any special exception permit issued, or any major amendment granted, is five years from the effective date of the permit or major amendment. In accordance with the provisions of § 216.39, the period of a permit may be extended by a minor amendment up to 12 months beyond that established in the original permit.
              (c) Except as provided for in § 216.41(c)(1)(v), marine mammals or marine mammal parts imported under the authority of a permit must be taken or imported in a humane manner, and in compliance with the Acts and any applicable foreign law. Importation of marine mammals and marine mammal parts is subject to the provisions of 50 CFR part 14.
              (d) The permit holder shall not take from the wild any marine mammal which at the time of taking is either unweaned or less than eight months old, or is a part of a mother-calf/pup pair, unless such take is specifically authorized in the conditions of the special exception permit. Additionally, the permit holder shall not import any marine mammal that is pregnant or lactating at the time of taking or import, or is unweaned or less than eight months old unless such import is specifically authorized in the conditions of the special exception permit.
              (e) Captive marine mammals shall not be released into the wild unless specifically authorized by the Office Director under a scientific research or enhancement permit.
              (f) The permit holder is responsible for all activities of any individual who is operating under the authority of the permit;

              (g) Individuals conducting activities authorized under the permit must possess qualifications commensurate with their duties and responsibilities, or must be under the direct supervision of a person with such qualifications;
              
              (h) Persons who require state or Federal licenses to conduct activities authorized under the permit must be duly licensed when undertaking such activities;
              (i) Special exception permits are not transferable or assignable to any other person, and a permit holder may not require any direct or indirect compensation from another person in return for requesting authorization for such person to conduct the taking, import, or export activities authorized under the subject permit;
              (j) The permit holder or designated agent shall possess a copy of the permit when engaged in a permitted activity, when the marine mammal is in transit incidental to such activity, and whenever marine mammals or marine mammal parts are in the possession of the permit holder or agent. A copy of the permit shall be affixed to any container, package, enclosure, or other means of containment, in which the marine mammals or marine mammal parts are placed for purposes of transit, supervision, or care. For marine mammals held captive and marine mammal parts in storage, a copy of the permit shall be kept on file in the holding or storage facility.
              [61 FR 21936, May 10, 1996]
            
            
              § 216.36
              Permit conditions.
              (a) Specific conditions. (1) Permits issued under this subpart shall contain specific terms and conditions deemed appropriate by the Office Director, including, but not limited to:
              (i) The number and species of marine mammals that are authorized to be taken, imported, exported, or otherwise affected;
              (ii) The manner in which marine mammals may be taken according to type of take;
              (iii) The location(s) in which the marine mammals may be taken, from which they may be imported, or to which they may be exported, as applicable, and, for endangered or threatened marine mammal species to be imported or exported, the port of entry or export;
              (iv) The period during which the permit is valid.
              (2) [Reserved]
              (b) Other conditions. In addition to the specific conditions imposed pursuant to paragraph (a) of this section, the Office Director shall specify any other permit conditions deemed appropriate.
              [61 FR 21937, May 10, 1996]
            
            
              § 216.37
              Marine mammal parts.
              With respect to marine mammal parts acquired by take or import authorized under a permit issued under this subpart:
              (a) Marine mammal parts are transferrable if:
              (1) The person transferring the part receives no remuneration of any kind for the marine mammal part;
              (2) The person receiving the marine mammal part is:
              (i) An employee of NMFS, the U.S. Fish and Wildlife Service, or any other governmental agency with conservation and management responsibilities, who receives the part in the course of their official duties;
              (ii) A holder of a special exception permit which authorizes the take, import, or other activity involving the possession of a marine mammal part of the same species as the subject part; or
              (iii) In the case of marine mammal parts from a species that is not depleted, endangered or threatened, a person who is authorized under section 112(c) of the MMPA and subpart C of this part to take or import marine mammals or marine mammal parts;
              (iv) Any other person specifically authorized by the Regional Director, consistent with the requirements of paragraphs (a)(1) and (a)(3) through (6) of this section.
              (3) The marine mammal part is transferred for the purpose of scientific research, maintenance in a properly curated, professionally accredited scientific collection, or education, provided that, for transfers for educational purposes, the recipient is a museum, educational institution or equivalent that will ensure that the part is available to the public as part of an educational program;

              (4) A unique number assigned by the permit holder is marked on or affixed to the marine mammal part or container;
              
              (5) The person receiving the marine mammal part agrees that, as a condition of receipt, subsequent transfers may only occur subject to the provisions of paragraph (a) of this section; and
              (6) Within 30 days after the transfer, the person transferring the marine mammal part notifies the Regional Director of the transfer, including a description of the part, the person to whom the part was transferred, the purpose of the transfer, certification that the recipient has agreed to comply with the requirements of paragraph (a) of this section for subsequent transfers, and, if applicable, the recipient's permit number.
              (b) Marine mammal parts may be loaned to another person for a purpose described in paragraph (a)(3) of this section and without the agreement and notification required under paragraphs (a)(5) and (6) of this section, if:
              (1) A record of the loan is maintained; and
              (2) The loan is for not more than one year. Loans for a period greater than 12 months, including loan extensions or renewals, require notification of the Regional Director under paragraph (a)(6).
              (c) Unless other disposition is specified in the permit, a holder of a special exception permit may retain marine mammal parts not destroyed or otherwise disposed of during or after a scientific research or enhancement activity, if such marine mammal parts are:
              (1) Maintained as part of a properly curated, professionally accredited collection; or
              (2) Made available for purposes of scientific research or enhancement at the request of the Office Director.
              (d) Marine mammal parts may be exported and subsequently reimported by a permit holder or subsequent authorized recipient, for the purpose of scientific research, maintenance in a properly curated, professionally accredited scientific collection, or education, provided that:
              (1) The permit holder or other person receives no remuneration for the marine mammal part;
              (2) A unique number assigned by the permit holder is marked on or affixed to the marine mammal specimen or container;
              (3) The marine mammal part is exported or reimported in compliance with all applicable domestic and foreign laws;
              (4) If exported or reimported for educational purposes, the recipient is a museum, educational institution, or equivalent that will ensure that the part is available to the public as part of an educational program; and
              (5) Special reports are submitted within 30 days after both export and reimport as required by the Office Director under § 216.38.
              [61 FR 21937, May 10, 1996]
            
            
              § 216.38
              Reporting.
              All permit holders must submit annual, final, and special reports in accordance with the requirements established in the permit, and any reporting format established by the Office Director.
              [61 FR 21937, May 10, 1996]
            
            
              § 216.39
              Permit amendments.
              (a) General. Special exception permits may be amended by the Office Director. Major and minor amendments may be made to permits in response to, or independent of, a request from the permit holder. Amendments must be consistent with the Acts and comply with the applicable provisions of this subpart.
              (1) A major amendment means any change to the permit specific conditions under § 216.36(a) regarding:
              (i) The number and species of marine mammals that are authorized to be taken, imported, exported, or otherwise affected;
              (ii) The manner in which these marine mammals may be taken, imported, exported, or otherwise affected, if the proposed change may result in an increased level of take or risk of adverse impact;
              (iii) The location(s) in which the marine mammals may be taken, from which they may be imported, and to which they may be exported, as applicable; and

              (iv) The duration of the permit, if the proposed extension would extend the duration of the permit more than 12 months beyond that established in the original permit.
              (2) A minor amendment means any amendment that does not constitute a major amendment.
              (b) Amendment requests and proposals. (1) Requests by a permit holder for an amendment must be submitted in writing and include the following:
              (i) The purpose and nature of the amendment;
              (ii) Information, not previously submitted as part of the permit application or subsequent reports, necessary to determine whether the amendment satisfies all issuance criteria set forth at § 216.34, and, as appropriate, § 216.41, § 216.42, and § 216.43.
              (iii) Any additional information required by the Office Director for purposes of reviewing the proposed amendment.
              (2) If an amendment is proposed by the Office Director, the permit holder will be notified of the proposed amendment, together with an explanation.
              (c) Review of proposed amendments—(1) Major amendments. The provisions of § 216.33(d) and (e) governing notice of receipt, review and decision shall apply to all proposed major amendments.
              (2) Minor amendments. (i) After reviewing all appropriate information, the Office Director will provide the permit holder with written notice of the decision on a proposed or requested amendment, together with an explanation for the decision.

              (ii) If the minor amendment extends the duration of the permit 12 months or less from that established in the original permit, notice of the minor amendment will be published in the Federal Register within 10 days from the date of the Office Director's decision.
              (iii) A minor amendment will be effective upon a final decision by the Office Director.
              [61 FR 21937, May 10, 1996]
            
            
              § 216.40
              Penalties and permit sanctions.
              (a) Any person who violates any provision of this subpart or permit issued thereunder is subject to civil and criminal penalties, permit sanctions and forfeiture as authorized under the Acts, and 15 CFR part 904.
              (b) All special exception permits are subject to suspension, revocation, modification and denial in accordance with the provisions of subpart D of 15 CFR part 904.
              [61 FR 21938, May 10, 1996]
            
            
              § 216.41
              Permits for scientific research and enhancement.
              In addition to the requirements under §§ 216.33 through 216.38, permits for scientific research and enhancement are governed by the following requirements:
              (a) Applicant. (1) For each application submitted under this section, the applicant shall be the principal investigator responsible for the overall research or enhancement activity. If the research or enhancement activity will involve a periodic change in the principal investigator or is otherwise controlled by and dependent upon another entity, the applicant may be the institution, governmental entity, or corporation responsible for supervision of the principal investigator.
              (2) For any scientific research involving captive maintenance, the application must include supporting documentation from the person responsible for the facility or other temporary enclosure.
              (b) Issuance Criteria. For the Office Director to issue any scientific research or enhancement permit, the applicant must demonstrate that:
              (1) The proposed activity furthers a bona fide scientific or enhancement purpose;
              (2) If the lethal taking of marine mammals is proposed:
              (i) Non-lethal methods for conducting the research are not feasible; and
              (ii) For depleted, endangered, or threatened species, the results will directly benefit that species or stock, or will fulfill a critically important research need.
              (3) Any permanent removal of a marine mammal from the wild is consistent with any applicable quota established by the Office Director.

              (4) The proposed research will not likely have significant adverse effects on any other component of the marine ecosystem of which the affected species or stock is a part.
              
              (5) For species or stocks designated or proposed to be designated as depleted, or listed or proposed to be listed as endangered or threatened:
              (i) The proposed research cannot be accomplished using a species or stock that is not designated or proposed to be designated as depleted, or listed or proposed to be listed as threatened or endangered;
              (ii) The proposed research, by itself or in combination with other activities will not likely have a long-term direct or indirect adverse impact on the species or stock;
              (iii) The proposed research will either:
              (A) Contribute to fulfilling a research need or objective identified in a species recovery or conservation plan, or if there is no conservation or recovery plan in place, a research need or objective identified by the Office Director in stock assessments established under section 117 of the MMPA;
              (B) Contribute significantly to understanding the basic biology or ecology of the species or stock, or to identifying, evaluating, or resolving conservation problems for the species or stock; or
              (C) Contribute significantly to fulfilling a critically important research need.
              (6) For proposed enhancement activities:
              (i) Only living marine mammals and marine mammal parts necessary for enhancement of the survival, recovery, or propagation of the affected species or stock may be taken, imported, exported, or otherwise affected under the authority of an enhancement permit. Marine mammal parts would include in this regard clinical specimens or other biological samples required for the conduct of breeding programs or the diagnosis or treatment of disease.
              (ii) The activity will likely contribute significantly to maintaining or increasing distribution or abundance, enhancing the health or welfare of the species or stock, or ensuring the survival or recovery of the affected species or stock in the wild.
              (iii) The activity is consistent with:
              (A) An approved conservation plan developed under section 115(b) of the MMPA or recovery plan developed under section 4(f) of the ESA for the species or stock; or
              (B) If there is no conservation or recovery plan, with the Office Director's evaluation of the actions required to enhance the survival or recovery of the species or stock in light of the factors that would be addressed in a conservation or recovery plan.
              (iv) An enhancement permit may authorize the captive maintenance of a marine mammal from a threatened, endangered, or depleted species or stock only if the Office Director determines that:
              (A) The proposed captive maintenance will likely contribute directly to the survival or recovery of the species or stock by maintaining a viable gene pool, increasing productivity, providing necessary biological information, or establishing animal reserves required to support directly these objectives; and
              (B) The expected benefit to the species or stock outweighs the expected benefits of alternatives that do not require removal of marine mammals from the wild.
              (v) The Office Director may authorize the public display of marine mammals held under the authority of an enhancement permit only if:
              (A) The public display is incidental to the authorized captive maintenance;
              (B) The public display will not interfere with the attainment of the survival or recovery objectives;
              (C) The marine mammals will be held consistent with all requirements and standards that are applicable to marine mammals held under the authority of the Acts and the Animal Welfare Act, unless the Office Director determines that an exception is necessary to implement an essential enhancement activity; and
              (D) The marine mammals will be excluded from any interactive program and will not be trained for performance.
              (vi) The Office Director may authorize non-intrusive scientific research to be conducted while a marine mammal is held under the authority of an enhancement permit, only if such scientific research:

              (A) Is incidental to the permitted enhancement activities; and
              
              (B) Will not interfere with the attainment of the survival or recovery objectives.
              (c) Restrictions. (1) The following restrictions apply to all scientific research permits issued under this subpart:
              (i) Research activities must be conducted in the manner authorized in the permit.
              (ii) Research results shall be published or otherwise made available to the scientific community in a reasonable period of time.
              (iii) Research activities must be conducted under the direct supervision of the principal investigator or a co-investigator identified in the permit.
              (iv) Personnel involved in research activities shall be reasonable in number and limited to:
              (A) Individuals who perform a function directly supportive of and necessary to the permitted research activity; and
              (B) Support personnel included for the purpose of training or as backup personnel for persons described in paragraph (c)(1)(iv)(A).
              (v) Any marine mammal part imported under the authority of a scientific research permit must not have been obtained as the result of a lethal taking that would be inconsistent with the Acts, unless authorized by the Office Director.
              (vi) Marine mammals held under a permit for scientific research shall not be placed on public display, included in an interactive program or activity, or trained for performance unless such activities:
              (A) Are necessary to address scientific research objectives and have been specifically authorized by the Office Director under the scientific research permit; and
              (B) Are conducted incidental to and do not in any way interfere with the permitted scientific research; and
              (C) Are conducted in a manner consistent with provisions applicable to public display, unless exceptions are specifically authorized by the Office Director.
              (vii) Any activity conducted incidental to the authorized scientific research activity must not involve any taking of marine mammals beyond what is necessary to conduct the research (i.e., educational and commercial photography).
              (2) Any marine mammal or progeny held in captive maintenance under an enhancement permit shall be returned to its natural habitat as soon as feasible, consistent with the terms of the enhancement permit and the objectives of an approved conservation or recovery plan. In accordance with section 10(j) of the ESA, the Office Director may authorize the release of any population of an endangered or threatened species outside the current range of such species if the Office Director determines that such release will further the conservation of such species.
              [61 FR 21938, May 10, 1996]
            
            
              § 216.42
              Photography. [Reserved]
            
            
              § 216.43
              Public display. [Reserved]
            
            
              § 216.44
              Applicability/transition.
              (a) General. The regulations of this subpart are applicable to all persons, including persons holding permits or other authorizing documents issued before June 10, 1996, by NMFS for the take, import, export, or conduct of any otherwise prohibited activity involving a marine mammal or marine mammal part for special exception purposes.
              (b) Scientific research. Any intrusive research as defined in § 216.3, initiated after June 10, 1996, must be authorized under a scientific research permit. Intrusive research authorized by the Office Director to be conducted on captive marine mammals held for public display purposes prior to June 10, 1996, must be authorized under a scientific research permit one year after June 10, 1996.
              [61 FR 21939, May 10, 1996]
            
            
              § 216.45
              General Authorization for Level B harassment for scientific research.
              (a) General Authorization. (1) Persons are authorized under section 104(c)(3)(C) of the MMPA to take marine mammals in the wild by Level B harassment, as defined in § 216.3, for purposes of bona fide scientific research Provided, That:

              (i) They submit a letter of intent in accordance with the requirements of paragraph (b) of this section, receive confirmation that the General Authorization applies in accordance with paragraph (c) of this section, and comply with the terms and conditions of paragraph (d) of this section; or
              (ii) If such marine mammals are listed as endangered or threatened under the ESA, they have been issued a permit under Section 10(a)(1)(A) of the ESA and implementing regulations at 50 CFR parts 217-227, particularly at § 222.23 through § 222.28, to take marine mammals in the wild for the purpose of scientific research, the taking authorized under the permit involves such Level B harassment of marine mammals or marine mammal stocks, and they comply with the terms and conditions of that permit.
              (2) Except as provided under paragraph (a)(1)(ii) of this section, no taking, including harassment, of marine mammals listed as threatened or endangered under the ESA is authorized under the General Authorization. Marine mammals listed as endangered or threatened under the ESA may be taken for purposes of scientific research only after issuance of a permit for such activities pursuant to the ESA.
              (3) The following types of research activities will likely qualify for inclusion under the General Authorization: Photo-identification studies, behavioral observations, and vessel and aerial population surveys (except aerial surveys over pinniped rookeries at altitudes of less than 1,000 ft).
              (b) Letter of intent. Except as provided under paragraph (a)(1)(ii) of this section, any person intending to take marine mammals in the wild by Level B harassment for purposes of bona fide scientific research under the General Authorization must submit, at least 60 days before commencement of such research, a letter of intent by certified return/receipt mail to the Chief, Permits Division, F/PR1, Office of Protected Resources, NMFS, 1335 East-West Highway, Silver Spring, MD 20910-3226.
              (1) The letter of intent must be submitted by the principal investigator (who shall be deemed the applicant). For purposes of this section, the principal investigator is the individual who is responsible for the overall research project, or the institution, governmental entity, or corporation responsible for supervision of the principal investigator.
              (2) The letter of intent must include the following information:
              (i) The name, address, telephone number, qualifications and experience of the applicant and any co-investigator(s) to be conducting the proposed research, and a curriculum vitae for each, including a list of publications by each such investigator relevant to the objectives, methodology, or other aspects of the proposed research;
              (ii) The species or stocks of marine mammals (common and scientific names) that are the subject of the scientific research and any other species or stock of marine mammals that may be harassed during the conduct of the research;
              (iii) The geographic location(s) in which the research is to be conducted, e.g., geographic name or lat./long.;
              (iv) The period(s) of time over which the research will be conducted (up to five years), including the field season(s) for the research, if applicable;
              (v) The purpose of the research, including a description of how the proposed research qualifies as bona fide research as defined in § 216.3; and
              (vi) The methods to be used to conduct the research.

              (3) The letter of intent must be signed, dated, and certified by the applicant as follows:
              
              

                In accordance with section 104(c)(3)(C) of the Marine Mammal Protection Act of 1972, as amended (16 U.S.C. 1361 et seq.) and implementing regulations (50 CFR part 216), I hereby notify the National Marine Fisheries Service of my intent to conduct research involving only Level B harassment on marine mammals in the wild, and request confirmation that the General Authorization for Level B Harassment for Scientific Research applies to the proposed research as described herein. I certify that the information in this letter of intent is complete, true, and correct to the best of my knowledge and belief, and I understand that any false statement may subject me to the criminal penalties of 18 U.S.C. 1001, or penalties under the MMPA and implementing regulations. I acknowledge and accept that authority to conduct scientific research on marine mammals in the wild under the General Authorization is a limited conditional authority restricted to Level B harassment only, and that any other take of marine mammals, including the conduct of any activity that has the potential to injure marine mammals (i.e., Level A harassment), may subject me to penalties under the MMPA and implementing regulations.
              
              
              (c) Confirmation that the General Authorization applies or notification of permit requirement. (1) Not later than 30 days after receipt of a letter of intent as described in paragraph (b) of this section, the Chief, Permits Division, NMFS will issue a letter to the applicant either:
              (i) Confirming that the General Authorization applies to the proposed scientific research as described in the letter of intent;
              (ii) Notifying the applicant that all or part of the research described in the letter of intent is likely to result in a taking of a marine mammal in the wild involving other than Level B harassment and, as a result, cannot be conducted under the General Authorization, and that a scientific research permit is required to conduct all or part of the subject research; or
              (iii) Notifying the applicant that the letter of intent fails to provide sufficient information and providing a description of the deficiencies, or notifying the applicant that the proposed research as described in the letter of intent is not bona fide research as defined in § 216.3.
              (2) A copy of each letter of intent and letter confirming that the General Authorization applies or notifying the applicant that it does not apply will be forwarded to the Marine Mammal Commission.

              (3) Periodically, NMFS will publish a summary document in the Federal Register notifying the public of letters of confirmation issued.
              (d) Terms and conditions. Persons issued letters of confirmation in accordance with paragraph (c) of this section are responsible for complying with the following terms and conditions:
              (1) Activities are limited to those conducted for the purposes, by the means, in the locations, and during the periods of time described in the letter of intent and acknowledged as authorized under the General Authorization in the confirmation letter sent pursuant to paragraph (c) of this section;
              (2) Annual reports of activities conducted under the General Authorization must be submitted to the Chief, Permits Division (address listed in paragraph (b) of this section) within 90 days of completion of the last field season(s) during the calendar year or, if the research is not conducted during a defined field season, no later than 90 days after the anniversary date of the letter of confirmation issued under paragraph (c) of this section. Annual reports must include:
              (i) A summary of research activities conducted;
              (ii) Identification of the species and number of each species taken by Level B harassment;
              (iii) An evaluation of the progress made in meeting the objectives of the research as described in the letter of intent; and
              (iv) Any incidental scientific, educational, or commercial uses of photographs, videotape, and film obtained as a result of or incidental to the research and if so, names of all photographers.
              (3) Authorization to conduct research under the General Authorization is for the period(s) of time identified in the letter of intent or for a period of 5 years from the date of the letter of confirmation issued under paragraph (c) of this section, whichever is less, unless extended by the Director or modified, suspended, or revoked in accordance with paragraph (e) of this section;
              (4) Activities conducted under the General Authorization may only be conducted under the on-site supervision of the principal investigator or co-investigator(s) named in the letter of intent. All personnel involved in the conduct of activities under the General Authorization must perform a function directly supportive of and necessary for the research being conducted, or be one of a reasonable number of support personnel included for the purpose of training or as back-up personnel;

              (5) The principal investigator must notify the appropriate Regional Director, NMFS, (Regional Director) in writing at least 2 weeks before initiation of on-site activities. The Regional Director shall consider this information in efforts to coordinate field research activities to minimize adverse impacts on marine mammals in the wild. The principal investigator must cooperate with coordination efforts by the Regional Director in this regard;
              (6) If research activities result in a taking which exceeds Level B harassment, the applicant shall:
              (i) Report the taking within 12 hours to the Director, Office of Protected Resources, or his designee as set forth in the letter authorizing research; and
              (ii) Temporarily discontinue for 72 hours all field research activities that resulted in the taking. During this time period, the applicant shall consult with NMFS as to the circumstances surrounding the taking and any precautions necessary to prevent future taking, and may agree to amend the research protocol, as deemed necessary by NMFS.
              (7) NMFS may review scientific research conducted pursuant to the General Authorization. If requested by NMFS, the applicant must cooperate with any such review and shall:
              (i) Allow any employee of NOAA or any other person designated by the Director, Office of Protected Resources to observe research activities; and
              (ii) Provide any documents or other information relating to the scientific research;
              (8) Any photographs, videotape, or film obtained during the conduct of research under the General Authorization must be identified by a statement that refers to the General Authorization or ESA permit number, and includes the file number provided by NMFS in the confirmation letter, the name of the photographer, and the date the image was taken. This statement must accompany the image(s) in all subsequent uses or sales. The annual report must note incidental scientific, educational, or commercial uses of the images, and if there are any such uses, the names of all photographers; and
              (9) Persons conducting scientific research under authority of the General Authorization may not transfer or assign any authority granted thereunder to any other person.
              (e) Suspension, revocation, or modification. (1) NMFS may suspend, revoke, or modify the authority to conduct scientific research under the General Authorization if:
              (i) The letter of intent included false information or statements of a material nature;
              (ii) The research does not constitute bona fide scientific research;
              (iii) Research activities result in takings of marine mammals other than by Level B harassment;
              (iv) Research activities differ from those described in the letter of intent submitted by the applicant and letter of confirmation issued by NMFS; or
              (v) The applicant violates any term or condition set forth in this section.
              (2) Any suspension, revocation, or modification is subject to the requirements of 15 CFR part 904.
              [59 FR 50376, Oct. 3, 1994]
            
            
              § 216.46
              U.S. citizens on foreign flag vessels operating under the International Dolphin Conservation Program.
              The MMPA's provisions do not apply to a citizen of the United States who incidentally takes any marine mammal during fishing operations in the ETP which are outside the U.S. exclusive economic zone (as defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)), while employed on a fishing vessel of a harvesting nation that is participating in, and in compliance with, the IDCP.
              [65 FR 56, Jan. 3, 2000]
            
            
              § 216.47
              Access to marine mammal tissue, analyses, and data.
              (a) Applications for the National Marine Mammal Tissue Bank samples (NMMTB). (1) A principal investigator, contributor or holder of a scientific research permit issued in accordance with the provisions of this subpart may apply for access to a tissue specimen sample in the NMMTB. Applicants for tissue specimen samples from the NMMTB must submit a signed written request with attached study plan to the Marine Mammal Health and Stranding Response Program (MMHSRP) Program Manager, Office of Protected Resources, NMFS. The written request must include:

              (i) A clear and concise statement of the proposed use of the banked tissue specimen. The applicant must demonstrate that the proposed use of the banked tissue is consistent with the goals of the NMMTB and the MMHSRP.
              (A) The goals of the MMHSRP are to facilitate the collection and dissemination of reference data on marine mammals and health trends of marine mammal populations in the wild; to correlate the health of marine mammals and marine mammal populations in the wild with available data on physical, chemical, and biological environmental parameters; and to coordinate effective responses to unusual mortality events.
              (B) The goal of the NMMTB is to maintain quality controlled marine mammal tissues that will permit retrospective analyses to determine environmental trends of contaminants and other analytes of interest and that will provide the highest quality samples for analyses using new and innovative techniques.
              (ii) A copy of the applicant's scientific research permit. The applicant must demonstrate that the proposed use of the banked tissue is authorized by the permit;
              (iii) Name of principal investigator, official title, and affiliated research or academic organization;
              (iv) Specific tissue sample and quantity desired;
              (v) Research facility where analyses will be conducted. The applicant must demonstrate that the research facility will follow the Analytical Quality Assurance (AQA) program, which was designed to ensure the accuracy, precision, level of detection, and intercompatibility of data resulting from chemical analyses of marine mammal tissues. The AQA consists of annual interlaboratory comparisons and the development of control materials and standard reference materials for marine mammal tissues;
              (vi) Verification that funding is available to conduct the research;
              (vii) Estimated date for completion of research, and schedule/date of subsequent reports;
              (viii) Agreement that all research findings based on use of the banked tissue will be reported to the NMMTB, MMHSRP Program Manager and the contributor; and the sequences of tissue specimen samples that are used/released for genetic analyses (DNA sequencing) will be archived in the National Center for biotechnology Information's GenBank. Sequence accessions in GenBank should document the source, citing a NIST field number that indentifies the animal; and
              (ix) Agreement that credit and acknowledgment will be given to U.S. Fish and Wildlife Service (USFWS), US Geologic Service (USGS), National Institute of Standards and Technology (NIST), the Minerals Management Service (MMS), NMFS, the NMMTB, and the collector for use of banked tissues.

              (2) The applicant shall insert the following acknowledgment in all publications, abstracts, or presentations based on research using the banked tissue:
              
              
                The specimens used in this study were collected by [the contributor] and provided by the National Marine Mammal Tissue Bank, which is maintained in the National Biomonitoring Specimen Bank at NIST and which is operated under the direction of NMFS with the collaboration of MMS, USGS, USFWS, and NIST through the Marine Mammal Health and Stranding Response Program [and the Alaska Marine Mammal Tissue Archival Project if the samples are from Alaska].
              
              
              (3) Upon submission of a complete application, the MMHSRP Program Manager will send the request and attached study plan to the following entities which will function as the review committee:
              (i) Appropriate Federal agency (NMFS or USFWS) marine mammal management office for that particular species; and
              (ii) Representatives of the NMMTB Collaborating Agencies (NMFS, USFS, USGS Biological Resources Division, and NIST) If no member of the review committee is an expert in the field that is related to the proposed research activity, any member may request an outside review of the proposal, which may be outside of NMFS or USFWS but within the Federal Government.

              (4) The MMHSRP Program Manager will send the request and attached study plan to any contributor(s) of the tissue specimen sample. The contributor(s) of the sample may submit comments on the proposed research activity to the Director, Office of Protected Resources within 30 days of the date that the request was sent to the contributor(s).
              (5) The USFWS Representative of the NMMTB Collaborating Agencies will be chair of review committees for requests involving species managed by the DOI. The MMHSRP Program Manager will be chair of all other review committees.
              (6) Each committee chair will provide recommendations on the request and an evaluation of the study plan to the Director, Office of Protected Resources, NMFS.
              (7) The Director, Office of Protected Resources, NMFS, will make the final decision on release of the samples based on the advice provided by the review committee, comments received from any contributor(s) of the sample within the time provided in paragraph (a)(4) of this section, and determination that the proposed use of the banked tissue specimen is consistent with the goals of the MMHSRP and the NMMTB. The Director will send a written decision to the applicant and send copies to all review committee members. If the samples are released, the response will indicate whether the samples have been homogenized and, if not, the homogenization schedule.
              (8) The applicant will bear all shipping and homogenization costs related to use of any specimens from the NMMTB.
              (9) The applicant will dispose of the tissue specimen sample consistent with the provisions of the applicant's scientific research permit after the research is completed, unless the requester submits another request and receives approval pursuant to this section. The request must be submitted within three months after the original project has been completed.
              (b) [Reserved]
              [69 FR 41979, July 13, 2004]
            
            
              §§ 216.48-216.49
              [Reserved]
            
          
          
            Subpart E—Designated Ports
            
              § 216.50
              Importation at designated ports.
              (a) Any marine mammal or marine mammal product which is subject to the jurisdiction of the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce and is intended for importation into the United States shall be subject to the provisions of 50 CFR part 14.

              (b) For the information of importers, designated ports of entry for the United States are:
              
              
                New York, N.Y.
                Miami, Fla.
                Chicago, Ill.
                San Francisco, Calif.
                Los Angeles, Calif.
                New Orleans, La.
                Seattle, Wash.
                Honolulu, Hi.
              
              

              (c) Additionally, marine mammals or marine mammal products which are entered into Alaska, Hawaii, Puerto Rico, Guam, American Samoa or the Virgin Islands and which are not to be forwarded or transhipped within the United States may be imported through the following ports:
              
              
                Alaska—Juneau, Anchorage, Fairbanks
                Hawaii—Honolulu
                Puerto Rico—San Juan
                Guam—Honolulu, Hi.
                American Samoa—Honolulu, Hi.
                Virgin Islands—San Juan, P.R.
              
              
              (d) Importers are advised to see 50 CFR part 14 for importation requirements and information.
              [39 FR 1852, Jan. 15, 1974. Redesignated at 59 FR 50376, Oct. 3, 1994]
            
          
          
            Subpart F—Pribilof Islands, Taking for Subsistence Purposes
            
              § 216.71
              Allowable take of fur seals.
              Pribilovians may take fur seals on the Pribilof Islands if such taking is
              (a) For subsistence uses, and
              (b) Not accomplished in a wasteful manner.
              [51 FR 24840, July 9, 1986. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
            
              § 216.72
              Restrictions on subsistence use of fur seals.
              (a) The harvests of seals on St. Paul and St. George Islands shall be treated independently for the purposes of this section. Any suspension, termination, or extension of the harvest is applicable only to the island for which it is issued.
              (b)-(c)[Reserved]
              
              (d) St. George Island. The subsistence fur seal harvest restrictions described in paragraphs (d)(1) through (5) of this section apply exclusively to the harvest of sub-adult fur seals; restrictions that apply exclusively to the harvest of young of the year fur seals can be found in paragraphs (d)(6) through (11) of this section. For the taking of fur seals for subsistence uses, Pribilovians on St. George Island may harvest up to a total of 500 male fur seals per year over the course of both the sub-adult male harvest and the male young of the year harvest. Pribilovians are authorized each year up to three mortalities of female fur seals associated with the subsistence seasons. Any female fur seal mortalities will be included in the total authorized subsistence harvest of 500 fur seals per year.
              (1) Pribilovians may only harvest sub-adult male fur seals 124.5 centimeters or less in length from June 23 through August 8 annually on St. George Island.
              (2) Pribilovians may harvest sub-adult male fur seals at the hauling grounds shown in Figure 1 to part 216. No hauling ground may be harvested more than twice per week.
              (3) [Reserved]
              (4) The scheduling of the sub-adult male harvest is at the discretion of the Pribilovians, but must be such as to minimize stress to the harvested seals. The Pribilovians must give adequate advance notice of their harvest schedules to the NMFS representatives to allow for necessary monitoring activities. No fur seal may be taken except by experienced sealers using the traditional harvesting methods, including stunning followed immediately by exsanguination. The harvesting method shall include organized drives of sub-adult male fur seals to killing fields, unless the NMFS representatives determine, in consultation with the Pribilovians conducting the harvest, that alternative methods will not result in increased disturbance to the rookery or the increased accidental take of female seals.
              (5) [Reserved]
              (6) Pribilovians may only harvest male young of the year from September 16 through November 30 annually on St. George Island. Pribilovians may harvest up to 150 male fur seal young of the year annually.
              (7) No more than 50 male young of the year may be harvested from each of the following regions where fur seals congregate: East region includes the breeding areas known as East Reef and East Cliffs rookeries and the associated non-breeding hauling grounds; South region includes the breeding areas known as Zapadni and South rookeries and the associated non-breeding hauling grounds; and North region includes the breeding areas known as North and Staraya Artil rookeries and associated non-breeding hauling grounds, as shown in Figure 1 to part 216. No area may be harvested more than twice per week and must be in accordance with paragraph (d)(10) of this section.
              (8) The scheduling of the young of the year harvest is at the discretion of the Pribilovians, but must be such as to minimize stress to the harvested and un-harvested fur seals and minimize the take of female fur seals. The Pribilovians must give adequate advance notice of their harvest schedules to the NMFS representatives to allow for necessary monitoring activities. No fur seal may be taken except by sealers using the harvesting methods implemented to reduce disturbance, injury, and accidental mortality of female fur seals. Pribilovians may use, but are not limited to, organized drives of young of the year fur seals from congregating areas to inland killing fields. Methods of harvest must include identification of male young of the year, followed by stunning and immediate exsanguination, unless the NMFS representatives, in consultation with the Pribilovians conducting the harvest, determine that alternative methods will not result in increased stress to harvested and un-harvested fur seals, increased disturbance or injury to resting fur seals, or the accidental mortality of female seals.
              (9) [Reserved]

              (10) No young of the year fur seals may be taken from any designated breeding area or its associated hauling ground(s) where the most recent NMFS analysis projects that pup production has greater than a 5 percent probability of falling below a level capable of sustaining a harvest in 10 years.
              
              (11) No more than 120 days after the final subsistence harvest each calendar year, NMFS representatives and St. George Island community members must review the implementation of the harvest and consider best harvest practices and determine if implementation can be improved to better meet the subsistence needs of the St. George Island community or reduce negative effects on fur seals.
              (e) St. Paul Island. For the taking of fur seals for subsistence uses, Pribilovians on St. Paul Island are authorized to take by hunt and harvest up to 2,000 juvenile (less than 7 years old, including pups) male fur seals per year.
              (1) Juvenile male fur seals may be killed with firearms from January 1 through May 31 annually, or may be killed using alternative hunting methods developed through the St. Paul Island Co-management Council if those methods are consistent with § 216.71 and result in substantially similar effects. A firearm is any weapon, such as a pistol or rifle, capable of firing a missile using an explosive charge as a propellant.
              (2) Juvenile male fur seals may be harvested without the use of firearms from June 23 through December 31 annually. Authorized harvest may be by established harvest methods of herding and stunning followed immediately by exsanguination, or by alternative harvest methods developed through the St. Paul Island Co-management Council if those methods are consistent with § 216.71 and result in substantially similar effects.
              (3) Pribilovians are authorized each year up to 20 mortalities of female fur seals associated with the subsistence seasons. Any female fur seal mortalities will be included in the total number of fur seals authorized per year for subsistence uses (2,000).
              (f) Subsistence use suspension provisions. (1) The Assistant Administrator is required to suspend the take provided for in § 216.71 on St. George and/or St. Paul Islands, as appropriate, when:
              (i) He or she determines that subsistence use is being conducted in a wasteful manner; or
              (ii) With regard to St. George Island, two female fur seals have been killed during the subsistence seasons on St. George Island.
              (2) A suspension based on a determination under paragraph (f)(1)(i) of this section may be lifted by the Assistant Administrator if he or she finds that the conditions that led to the determination that subsistence use was being conducted in a wasteful manner have been remedied.
              (3) A suspension based on a determination under paragraph (f)(1)(ii) of this section may be lifted by the Assistant Administrator if he or she finds that the conditions that led to the killing of two female fur seals on St. George Island have been remedied and additional or improved methods to detect female fur seals during the subsistence seasons are being implemented.
              (g) Subsistence use termination provisions. The Assistant Administrator shall terminate the annual take provided for in § 216.71 on the Pribilof Islands, as follows:
              (1) For St. Paul Island:
              (i) For the hunting of juvenile male fur seals with firearms, at the end of the day on May 31 or when 2,000 fur seals have been killed, whichever comes first;
              (ii) For the harvest of juvenile male fur seals without firearms, at the end of the day on December 31 or when 2,000 fur seals have been killed, whichever comes first; or
              (iii) When 20 female fur seals have been killed during the subsistence seasons.
              (2) For St. George Island:
              (i) For the sub-adult male harvest, at the end of the day on August 8 or when 500 sub-adult male seals have been harvested, whichever comes first;

              (ii) For the male young of the year harvest, at the end of the day on November 30 or earlier when either of the following occurs first: 150 male young of the year fur seals have been harvested or a total of 500 male sub-adult and male young of the year fur seals have been harvested; or
              
              (iii) When three female fur seals have been killed during the subsistence seasons.
              [51 FR 24840, July 9, 1986, as amended at 57 FR 33902, July 31, 1992; 59 FR 35474, July 12, 1994. Redesignated at 61 FR 11750, Mar. 22, 1996, as amended at 79 FR 65337, Nov. 4, 2014; 84 FR 52382, Oct. 2, 2019]; 85 FR 15948, Mar. 20, 2020
            
            
              § 216.73
              Disposition of fur seal parts.
              Except for transfers to other Alaskan Natives for barter or sharing for personal or family consumption, no part of a fur seal taken for subsistence uses may be sold or otherwise transferred to any person unless it is a nonedible byproduct which:
              (a) Has been transformed into an article of handicraft, or
              (b) Is being sent by an Alaskan Native directly, or through a registered agent, to a tannery registered under 50 CFR 216.23(c) for the purpose of processing, and will be returned directly to the Alaskan Native for conversion into an article of handicraft, or
              (c) Is being sold or transferred to an Alaskan Native, or to an agent registered under 50 CFR 216.23(c) for resale or transfer to an Alaskan Native, who will convert the seal part into a handicraft.
              [51 FR 24840, July 9, 1986. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
            
              § 216.74
              Cooperation between fur seal subsistence users, tribal and Federal officials.
              Federal scientists and Pribilovians cooperatively manage the subsistence use of northern fur seals under section 119 of the Marine Mammal Protection Act (16 U.S.C. 1388). The federally recognized tribes on the Pribilof Islands have signed agreements describing a shared interest in the conservation and management of fur seals and the designation of co-management councils that meet and address the purposes of the co-management agreements for representatives from NMFS, St. George and St. Paul tribal governments. NMFS representatives are responsible for compiling information related to sources of human-caused mortality and serious injury of marine mammals. The Pribilovians are responsible for reporting their subsistence needs and actual level of subsistence take. This information is used to update stock assessment reports and make determinations under § 216.72. Pribilovians who take fur seals for subsistence uses collaborate with NMFS representatives and the respective Tribal representatives to consider best subsistence use practices under co-management and to facilitate scientific research.
              [84 FR 52383, Oct. 2, 2019; 85 FR 15948, Mar. 20, 2020]
            
          
          
            Subpart G—Pribilof Islands Administration
            
              § 216.81
              Visits to fur seal rookeries.
              From June 1 to October 15 of each year, no person, except those authorized by a representative of the National Marine Fisheries Service, or accompanied by an authorized employee of the National Marine Fisheries Service, shall approach any fur seal rookery or hauling grounds nor pass beyond any posted sign forbidding passage.
              [41 FR 49488, Nov. 9, 1976. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
            
              § 216.82
              Dogs prohibited.
              In order to prevent molestation of fur seal herds, the landing of any dogs at Pribilof Islands is prohibited.
              [41 FR 49488, Nov. 9, 1976. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
            
              § 216.83
              Importation of birds or mammals.
              No mammals or birds, except household cats, canaries and parakeets, shall be imported to the Pribilof Islands without the permission of an authorized representative of the National Marine Fisheries Service.
              [41 FR 49488, Nov. 9, 1976. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
            
              § 216.84
              [Reserved]
            
            
              § 216.85
              Walrus and Otter Islands.

              By Executive Order 1044, dated February 27, 1909, Walrus and Otter Islands were set aside as bird reservations. All persons are prohibited to land on these islands except those authorized by the appropriate representative of the National Marine Fisheries Service.
              [41 FR 49488, Nov. 9, 1976. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
            
              § 216.86
              Local regulations.
              Local regulations will be published from time to time and will be brought to the attention of local residents and persons assigned to duty on the Islands by posting in public places and brought to the attention of tourists by personal notice.
              [41 FR 49488, Nov. 9, 1976. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
            
              § 216.87
              Wildlife research.
              (a) Wildlife research, other than research on North Pacific fur seals, including specimen collection, may be permitted on the Pribilof Islands subject to the following conditions:
              (1) Any person or agency, seeking to conduct such research shall first obtain any Federal or State of Alaska permit required for the type of research involved.
              (2) Any person seeking to conduct such research shall obtain prior approval of the Director, Pribilof Islands Program, National Marine Fisheries Service, National Oceanic and Atmospheric Administration, 1700 Westlake Avenue North, Seattle, WA 98109, by filing with the Director an application which shall include:
              (i) Copies of the required Federal and State of Alaska permits; and
              (ii) A resume of the intended research program.
              (3) All approved research shall be subject to all regulations and administrative procedures in effect on the Pribilof Islands, and such research shall not commence until approval from the Director is received.
              (4) Any approved research program shall be subject to such terms and conditions as the Director, Pribilof Islands Program deems appropriate.
              (5) Permission to utilize the Pribilof Islands to conduct an approved research program may be revoked by the Director, Pribilof Islands Program at any time for noncompliance with any terms and conditions, or for violations of any regulation or administrative procedure in effect on the Pribilof Islands.
              [43 FR 5521, Feb. 9, 1978. Redesignated at 61 FR 11750, Mar. 22, 1996]
            
          
          
            Subpart H—Dolphin Safe Tuna Labeling
            
              Authority:
              16 U.S.C. 1385.
            
            
              § 216.90
              Purposes.
              This subpart governs the requirements for using the official mark described in § 216.95 or an alternative mark that refers to dolphins, porpoises, or marine mammals, to label tuna or tuna products offered for sale in or exported from the United States using the term dolphin-safe or suggesting the tuna were harvested in a manner not injurious to dolphins.
              [69 FR 55307, Sept. 13, 2004]
            
            
              § 216.91
              Dolphin-safe labeling standards.
              (a) It is a violation of Section 5 of the Federal Trade Commission Act (15 U.S.C. 45) for any producer, importer, exporter, wholesaler/distributor, or seller of any tuna products that are exported from or offered for sale in the United States to include on the label of those products the term “dolphin-safe” or any other term or symbol that claims or suggests that the tuna contained in the products were harvested using a method of fishing that is not harmful to dolphins if the products contain tuna harvested:
              (1) ETP large purse seine vessel. In the ETP by a purse seine vessel of greater than 400 st (362.8 mt) carrying capacity unless:
              (i) The documentation requirements for dolphin-safe tuna under §§ 216.92 and 216.93 are met;
              (ii) No dolphins were killed or seriously injured during the sets in which the tuna were caught; and

              (iii) None of the tuna were caught on a trip using a purse seine net intentionally deployed on or to encircle dolphins, provided that this paragraph (a)(1)(iii) will not apply if the Assistant Administrator publishes a notification in the Federal Register announcing a finding under 16 U.S.C. 1385(g)(2) that the intentional deployment of purse seine nets on or encirclement of dolphins is not having a significant adverse impact on any depleted stock.
              (2) Driftnet. By a vessel engaged in large-scale driftnet fishing; or
              (3) Other fisheries. By a vessel in a fishery other than one described in paragraph (a)(1) or (2) of this section unless such product is accompanied as described in § 216.93(d), (e), or (f), as appropriate, by:
              (i) For tuna caught in a purse seine fishery outside the ETP by a vessel on a fishing trip that began before July 13, 2013, a written statement executed by the Captain of the vessel certifying that no purse seine net was intentionally deployed on or used to encircle dolphins during the particular trip on which the tuna was harvested.
              (ii) For tuna caught by a vessel on a fishing trip that began on or after July 13, 2013, and before May 21, 2016, a written statement executed by the Captain of the vessel certifying:
              (A) For a purse seine vessel outside the ETP, that no purse seine net was intentionally deployed on or used to encircle dolphins during the fishing trip in which the tuna were caught, and that no dolphins were killed or seriously injured in the sets in which the tuna were caught;
              (B) For a vessel other than one described in paragraph (a)(3)(ii)(A) of this section, that no dolphins were killed or seriously injured in the sets or other gear deployments in which the tuna were caught.
              (iii) For tuna caught by a vessel on a fishing trip that began on or after May 21, 2016, a written statement executed by the Captain of the vessel certifying that:
              (A) No purse seine net or other fishing gear was intentionally deployed on or used to encircle dolphins during the fishing trip in which the tuna were caught, and that no dolphins were killed or seriously injured in the sets or other gear deployments in which the tuna were caught; and

              (B) The Captain of the vessel has completed the NMFS Tuna Tracking and Verification Program dolphin-safe captain's training course. The NMFS Tuna Tracking and Verification Program dolphin-safe captain's training course is available on the website of the NMFS Tuna Tracking and Verification Program at https://www.fisheries.noaa.gov/dolphin-safe.
              

              (iv) For tuna caught in a fishery where the Assistant Administrator has determined that observers participating in a national or international observer program are qualified and authorized to issue observer statements for purposes of the dolphin-safe labeling program, and where such an observer is on board the vessel, a written statement executed by the observer, or by an authorized representative of a nation participating in the observer program based on information from the observer. Any determination by the Assistant Administrator shall be announced in a notice published in the Federal Register. Determinations under this paragraph (a)(3)(iv) will also be publicized on the website of the NMFS Tuna Tracking and Verification Program (https://www.fisheries.noaa.gov/dolphin-safe). The written statement shall certify:
              (A) That no dolphins were killed or seriously injured in the sets or other gear deployments in which the tuna were caught; and,
              (B) In purse seine fisheries, that no purse seine net was intentionally deployed on or used to encircle dolphins during the trip on which the tuna were caught.

              (v) For tuna caught in a fishery in which the Assistant Administrator has determined that either a regular and significant association between dolphins and tuna (similar to the association between dolphins and tuna in the ETP) or a regular and significant mortality or serious injury of dolphins is occurring, a written statement, executed by the Captain of the vessel and an observer participating in a national or international program acceptable to the Assistant Administrator, unless the Assistant Administrator determines an observer statement is unnecessary. Determinations under this paragraph (a)(3)(v) will also be publicized on the website of the NMFS Tuna Tracking and Verification Program (https://www.fisheries.noaa.gov/dolphin-safe). The written statement shall certify that:
              
              (A) No fishing gear was intentionally deployed on or used to encircle dolphins during the trip on which the tuna were caught;
              (B) No dolphins were killed or seriously injured in the sets or other gear deployments in which the tuna were caught; and
              (C) Any relevant requirements of paragraph (a)(4) of this section were complied with during the trip on which the tuna were caught.
              (4) Other fisheries—segregation. In a fishery other than one described in paragraph (a)(1) or (2) of this section on a fishing trip that began on or after July 13, 2013 unless the tuna caught in sets or gear deployments designated as dolphin-safe was stored physically separate from tuna caught in a non-dolphin-safe set or other gear deployment by the use of netting, other material, or separate storage areas from the time of capture through unloading. If tuna caught in a set or other gear deployment where a dolphin was killed or seriously injured is not stored physically separate from dolphin-safe tuna as stated in § 216.93(c)(2)(i) or (c)(3)(i), as applicable, all tuna inside the storage well or other storage location shall be considered non-dolphin-safe.
              (5) Other fisheries—chain of custody recordkeeping. By a vessel in a fishery other than one described in paragraph (a)(1) or (2) of this section unless:
              (i) For tuna designated dolphin-safe that was harvested on a fishing trip that began on or after May 21, 2016, in addition to any other applicable requirements:
              (A) The importer of record or U.S. processor of tuna or tuna products, as applicable, maintains information on the complete chain of custody, including storage facilities, transshippers, processors, re-processors, and wholesalers/distributors to enable dolphin-safe tuna to be distinguished from non-dolphin-safe tuna from the time it is caught to the time it is ready for retail sale;
              (B) The importer of record or the U.S. processor, as appropriate, ensures that information is readily available to NMFS upon request to allow it to trace any non-dolphin-safe tuna loaded onto the vessel back to one or more storage wells or other storage locations for a particular fishing trip and to show that such non-dolphin-safe tuna was kept physically separate from dolphin-safe tuna through unloading.

              (ii) For tuna designated dolphin-safe that was harvested in a fishery about which the Assistant Administrator made a determination under paragraph (a)(3)(v) of this section, and harvested on a fishing trip that begins on or after 60 days after the date of the Federal Register notice of that determination, the tuna or tuna products are accompanied by valid documentation signed by a representative of the vessel flag nation or the processing nation (if processed in another nation) certifying that:
              (A) The catch documentation is correct;
              (B) The tuna or tuna products meet the dolphin-safe labeling standards under this section; and
              (C) The chain of custody information is correct.
              (iii) The information referred to in paragraphs (a)(5)(i) and (ii) of this section is maintained at the place of business of the importer of record or the U.S. processor, as applicable, for a period of 2 years from the date of the import or receipt, and be made available to NMFS for inspection upon request.
              (b) It is a violation of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to willingly and knowingly use a label referred to in this section in a campaign or effort to mislead or deceive consumers about the level of protection afforded dolphins under the IDCP.
              (c) A tuna product that is labeled with the official mark, described in § 216.95, may not be labeled with any other label or mark that refers to dolphins, porpoises, or marine mammals.
              [81 FR 15448, Mar. 23, 2016, as amended at 81 FR 15449, Mar. 23, 2016; 83 FR 3626, Jan. 26, 2018]
            
            
              § 216.92
              Dolphin-safe requirements for tuna harvested in the ETP by large purse seine vessels.
              (a) U.S. vessels. Tuna products that contain tuna harvested by U.S. flag purse seine vessels of greater than 400 st (362.8 mt) carrying capacity in the ETP may be labeled dolphin-safe only if the following requirements are met:
              
              (1) Tuna Tracking Forms containing a complete record of all the fishing activities on the trip, certified by the vessel Captain and the observer, are submitted to the Administrator, Southwest Region, at the end of the fishing trip during which the tuna was harvested;
              (2) The tuna is delivered for processing to a U.S. tuna processor in a plant located in one of the 50 states, Puerto Rico, or American Samoa that is in compliance with the tuna tracking and verification requirements of § 216.93; and
              (3) The tuna or tuna products meet the dolphin-safe labeling standards under § 216.91.
              (b) Imported tuna. (1) Yellowfin tuna or tuna products harvested in the ETP by vessels of greater than 400 st (362.8 mt) carrying capacity and presented for import into the United States may be labeled dolphin-safe only if the yellowfin tuna was harvested by a U.S. vessel fishing in compliance with the requirements of the IDCP and applicable U.S. law, or by a vessel belonging to a nation that has obtained an affirmative finding under § 216.24(f)(8).
              (2) Tuna or tuna products, other than yellowfin tuna, harvested in the ETP by purse seine vessels of greater than 400 st (362.8 mt) carrying capacity and presented for import into the United States may be labeled dolphin-safe only if:
              (i) The tuna was harvested by a U.S. vessel fishing in compliance with the requirements of the IDCP and applicable U.S. law, or by a vessel belonging to a nation that is a Party to the Agreement on the IDCP or has applied to become a Party and is adhering to all the requirements of the Agreement on the IDCP Tuna Tracking and Verification Plan;
              (ii) The tuna or tuna products are accompanied as described in § 216.24(f)(3) by a properly completed FCO; and
              (iii) The tuna or tuna products are accompanied as described in § 216.24(f)(3) by valid documentation signed by a representative of the appropriate IDCP member nation, containing the harvesting vessel names and tuna tracking form numbers represented in the shipment, and certifying that:
              (A) There was an IDCP approved observer on board the vessel(s) during the entire trip(s); and
              (B) The tuna contained in the shipment were caught according to the dolphin-safe labeling standards of § 216.91.
              [69 FR 55307, Sept. 13, 2004, as amended at 74 FR 1617, Jan. 13, 2009]
            
            
              § 216.93
              Tracking and verification program.
              The Administrator, Southwest Region, has established a national tracking and verification program to accurately document the dolphin-safe condition of tuna, under the standards set forth in §§ 216.91 and 216.92. The tracking program includes procedures and reports for use when importing tuna into the United States and during U.S. fishing, processing, and marketing in the United States and abroad. Verification of tracking system operations is attained through the establishment of audit and document review requirements. The tracking program is consistent with the international tuna tracking and verification program adopted by the Parties to the Agreement on the IDCP.
              (a) Tuna tracking forms. Whenever a U.S. flag tuna purse seine vessel of greater than 400 st (362.8 mt) carrying capacity fishes in the ETP, IDCP approved Tuna Tracking Forms (TTFs), bearing a unique number assigned to that trip, are used by the observer to record every set made during that trip. One TTF is used to record dolphin-safe sets and a second TTF is used to record non-dolphin-safe sets. The information entered on the TTFs following each set includes the date, well number, weights by species composition, estimated tons loaded, and additional notes, if any. The observer and the vessel engineer initial the entry as soon as possible following each set, and the vessel captain and observer review and sign both TTFs at the end of the fishing trip certifying that the information on the forms is accurate. TTFs are confidential official documents of the IDCP, consistent with Article XVIII of the Agreement on the IDCP, and the Agreement on the IDCP Rules of Confidentiality.
              (b) Dolphin-Safe Certification. Upon request, the Office of the Administrator, Southwest Region, will provide written certification that tuna harvested by U.S. purse seine vessels greater than 400 st (362.8 mt) carrying capacity is dolphin-safe, but only if NMFS' review of the TTFs for the subject trip shows that the tuna for which the certification is requested is dolphin-safe under the requirements of the Agreement on the IDCP and U.S. law.
              (c) Tracking fishing operations. (1) ETP large purse seine vessel. In the ETP by a purse seine vessel of greater than 400 st (362.8 mt) carrying capacity:
              (i) During fishing trips, any part of which included fishing in the ETP, by purse seine vessels greater than 400 st (362.8 mt) carrying capacity, tuna caught in sets designated as dolphin-safe by the vessel observer must be stored separately from tuna caught in non-dolphin-safe sets from the time of capture through unloading. Vessel personnel will decide into which wells tuna will be loaded. The observer will initially designate whether each set is dolphin-safe or not, based on his/her observation of the set. The observer will initially identify a vessel fish well as dolphin-safe if the first tuna loaded into the well during a trip was captured in a set in which no dolphin died or was seriously injured. The observer will initially identify a vessel fish well as non-dolphin-safe if the first tuna loaded into the well during a trip was captured in a set in which a dolphin died or was seriously injured. Any tuna loaded into a well previously designated non-dolphin-safe is considered non-dolphin-safe tuna. The observer will change the designation of a dolphin-safe well to non-dolphin-safe if any tuna are loaded into the well that were captured in a set in which a dolphin died or was seriously injured.
              (ii) The captain, managing owner, or vessel agent of a U.S. purse seine vessel greater than 400 st (362.8 mt) returning to port from a trip, any part of which included fishing in the ETP, must provide at least 48 hours' notice of the vessel's intended place of landing, arrival time, and schedule of unloading to the Administrator, Southwest Region.
              (iii) If the trip terminates when the vessel enters port to unload part or all of its catch, new TTFs will be assigned to the new trip, and any information concerning tuna retained on the vessel will be recorded as the first entry on the TTFs for the new trip. If the trip is not terminated following a partial unloading, the vessel will retain the original TTFs and submit a copy of those TTFs to the Administrator, Southwest Region, within 5 working days. In either case, the species and amount unloaded will be noted on the respective originals.
              (iv) Tuna offloaded to trucks, storage facilities, or carrier vessels must be loaded or stored in such a way as to maintain and safeguard the identification of the dolphin-safe or non-dolphin-safe designation of the tuna as it left the fishing vessel.
              (v) The handling of TTFs and the tracking and verification of tuna caught in the Convention Area by a U.S. purse seine vessel greater than 400 st (362.8 mt) carrying capacity shall be conducted consistent with the international tuna tracking and verification program adopted by the Parties to the Agreement on the IDCP.
              (2) Purse seine vessel other than ETP large purse seine vessel. This paragraph (c)(2) applies to tuna product labeled dolphin-safe that includes tuna harvested on a fishing trip that began on or after July 13, 2013, in the ETP by a purse seine vessel of 400 st (362.8 mt) or less carrying capacity or by a purse seine vessel outside the ETP of any carrying capacity.

              (i) Tuna caught in sets designated as dolphin-safe must be stored separately from tuna caught in non-dolphin-safe sets from the time of capture through unloading. Tuna caught in sets where a dolphin died or was seriously injured must be stored in a well designated as non-dolphin-safe by the captain or, where applicable, by a qualified and authorized observer under § 216.91. Any tuna loaded into a well previously designated non-dolphin-safe is considered non-dolphin-safe tuna. The captain or, where applicable, a qualified and authorized observer under § 216.91, will change the designation of a dolphin-safe well to non-dolphin-safe if any tuna are loaded into the well that were captured in a set in which a dolphin died or was seriously injured. If a purse seine vessel has only one well used to store tuna, dolphin-safe tuna must be kept physically separate from non-dolphin-safe tuna by using netting or other material. If a purse seine vessel has more than one well used to store tuna, all tuna inside a well shall be considered non-dolphin-safe, if at any time non-dolphin-safe tuna is loaded into the well, regardless of the use of netting or other material inside the well.
              (ii) Tuna offloaded to trucks, storage facilities, or carrier vessels must be loaded or stored in such a way as to maintain and safeguard the identification of the dolphin-safe or non-dolphin-safe designation of the tuna as it left the fishing vessel.
              (3) Other vessels. This paragraph (c)(3) applies to tuna product labeled dolphin-safe that includes tuna harvested by a vessel on a fishing trip that began on or after July 13, 2013 other than ones described in paragraphs (c)(1) or (2) of this section:
              (i) Tuna caught in sets or other gear deployments designated as dolphin-safe must be stored separately from tuna caught in non-dolphin-safe sets or other gear deployments from the time of capture through unloading. Dolphin-safe tuna must be kept physically separate from non-dolphin-safe tuna by using netting, other material, or separate storage areas. The captain or, where applicable, a qualified and authorized observer under § 216.91, must designate the storage areas for dolphin-safe and non-dolphin-safe tuna.
              (ii) Tuna offloaded to trucks, storage facilities, or carrier vessels must be loaded or stored in such a way as to maintain and safeguard the identification of the dolphin-safe or non-dolphin-safe designation of the tuna as it left the fishing vessel.
              (d) Tracking cannery operations. (1) Whenever a U.S. tuna canning company in the 50 states, Puerto Rico, or American Samoa receives a domestic or imported shipment of tuna for processing, a NMFS representative may be present to monitor delivery and verify that dolphin-safe and non-dolphin-safe tuna are clearly identified and remain segregated. Such inspections may be scheduled or unscheduled, and canners must allow the NMFS representative access to all areas and records.
              (2) Tuna processors must submit a report to the Administrator, Southwest Region, of all tuna received at their processing facilities in each calendar month whether or not the tuna is actually canned or stored during that month. Monthly cannery receipt reports must be submitted electronically or by mail before the last day of the month following the month being reported. Monthly reports must contain the following information:
              (i) Domestic receipts: whether the tuna is eligible to be labeled dolphin-safe under § 216.91, species, condition (round, loin, dressed, gilled and gutted, other), weight in short tons to the fourth decimal, ocean area of capture (ETP, western Pacific, Indian, eastern and western Atlantic, other), catcher vessel, gear type, trip dates, carrier name, unloading dates, and location of unloading. Where the processor indicates the tuna is eligible to be labeled dolphin-safe under § 216.91, it must enclose the certifications required by that section.
              (ii) Import receipts: In addition to the information required in paragraph (d)(2)(i) of this section, a copy of the FCO for each imported receipt must be provided.
              (3) Tuna processors must report on a monthly basis the amounts of ETP-caught tuna that were immediately utilized upon receipt or removed from cold storage. This report may be submitted in conjunction with the monthly report required in paragraph (d)(2) of this section. This report must contain:
              (i) The date of removal from cold storage or disposition;
              (ii) Storage container or lot identifier number(s) and dolphin-safe or non-dolphin-safe designation of each container or lot; and
              (iii) Details of the disposition of fish (for example, canning, sale, rejection, etc.).
              (4) During canning activities, non-dolphin-safe tuna may not be mixed in any manner or at any time during processing with any dolphin-safe tuna or tuna products and may not share the same storage containers, cookers, conveyers, tables, or other canning and labeling machinery.
              (e) Tracking processor operations other than cannery operations. U.S. tuna processors other than cannery operations engaged in processing tuna products, including frozen, dried, or smoked tuna products, must submit a report to the Administrator, Southwest Region that includes the information set out in § 216.93(d)(2) and (3) on a monthly basis for all tuna received at their processing facilities that will be included in any tuna product labeled dolphin-safe.
              (f) Tracking imports. All tuna products, except fresh tuna, that are imported into the United States must be accompanied as described in § 216.24(f)(3) by a properly certified FCO as required by § 216.24(f)(2). For tuna tracking purposes, copies of FCOs and associated certifications and statements must be submitted by the importer of record to U.S. Customs and Border Protection as described in and required by § 216.24(f)(2).
              (g) Verification requirements. (1) Record maintenance. Any exporter, transshipper, importer, processor, or wholesaler/distributor of any tuna or tuna products must maintain records related to that tuna for at least 2 years. These records include, but are not limited to: FCOs and required certifications, any reports required in paragraphs (a), (b), (d) and (e) of this section, invoices, other import documents, and trip reports.
              (2) Record submission. At the time of, or in advance of, importation of a shipment of tuna or tuna products, any importer of tuna or tuna products must submit all corresponding FCOs and required certifications and statements for those tuna or tuna products as required by § 216.24(f)(2).
              (3) Audits and spot checks. Upon request of the Administrator, Southwest Region, any exporter, transshipper, importer, processor, or wholesaler/distributor of tuna or tuna products must provide the Administrator, Southwest Region, timely access to all pertinent records and facilities to allow for audits and spot-checks on caught, landed, stored, and processed tuna.
              (h) Confidentiality of proprietary information. Information submitted to the Assistant Administrator under this section will be treated as confidential in accordance with NOAA Administrative Order 216-100 “Protection of Confidential Fisheries Statistics.”
              [78 FR 41002, July 9, 2013, as amended at 81 FR 51133, Aug. 3, 2016]
            
            
              § 216.94
              False statements or endorsements.
              Any person who knowingly and willfully makes a false statement or false endorsement required by § 216.92 is liable for a civil penalty not to exceed $100,000, that may be assessed in an action brought in any appropriate District Court of the United States on behalf of the Secretary.
              [61 FR 27794, June 3, 1996. Redesignated at 69 FR 55307, Sept. 13, 2004]
            
            
              § 216.95
              Official mark for “Dolphin-safe” tuna products.
              (a) This is the “official mark” (see figure 1) designated by the United States Department of Commerce that may be used to label tuna products that meet the “dolphin-safe” standards set forth in the Dolphin Protection Consumer Information Act, 16 U.S.C. 1385, and implementing regulations at §§ 216.91 through 216.94:
              
                
                ER30MY00.019
              
              (b) Location and size of the official mark. The official mark on labels must allow the consumer to identify the official mark and be similar in design and scale to figure 1. A full color version of the official mark is available at https://www.fisheries.noaa.gov/national/marine-mammal-protection/dolphin-safe-official-mark.
              
              [65 FR 34410, May 30, 2000. Redesignated at 69 FR 55307, Sept. 13, 2004, as amended at 83 FR 3626, Jan. 26, 2018]
            
          
          
            Subpart I—General Regulations Governing Small Takes of Marine Mammals Incidental to Specified Activities
            
              Source:
              61 FR 15887, Apr. 10, 1996, unless otherwise noted.
            
            
              § 216.101
              Purpose.
              The regulations in this subpart implement section 101(a)(5) (A) through (D) of the Marine Mammal Protection Act of 1972, as amended, 16 U.S.C. 1371(a)(5), which provides a mechanism for allowing, upon request, the incidental, but not intentional, taking of small numbers of marine mammals by U.S. citizens who engage in a specified activity (other than commercial fishing) within a specified geographic region.
            
            
              § 216.102
              Scope.

              The taking of small numbers of marine mammals under section 101(a)(5) (A) through (D) of the Marine Mammal Protection Act may be allowed only if the National Marine Fisheries Service:
              
              (a) Finds, based on the best scientific evidence available, that the total taking by the specified activity during the specified time period will have a negligible impact on species or stock of marine mammal(s) and will not have an unmitigable adverse impact on the availability of those species or stocks of marine mammals intended for subsistence uses;
              (b) Prescribes either regulations under § 216.106, or requirements and conditions contained within an incidental harassment authorization issued under § 216.107, setting forth permissible methods of taking and other means of effecting the least practicable adverse impact on the species or stock of marine mammal and its habitat and on the availability of the species or stock of marine mammal for subsistence uses, paying particular attention to rookeries, mating grounds, and areas of similar significance; and
              (c) Prescribes either regulations or requirements and conditions contained within an incidental harassment authorization, as appropriate, pertaining to the monitoring and reporting of such taking. The specific regulations governing certain specified activities are contained in subsequent subparts of this part.
            
            
              § 216.103
              Definitions.
              In addition to definitions contained in the MMPA, and in § 216.3, and unless the context otherwise requires, in subsequent subparts to this part:
              
                Arctic waters means the marine and estuarine waters north of 60° N. lat.
              
                Citizens of the United States and U.S. citizens mean individual U.S. citizens or any corporation or similar entity if it is organized under the laws of the United States or any governmental unit defined in 16 U.S.C. 1362(13). U.S. Federal, state and local government agencies shall also constitute citizens of the United States for purposes of this part.
              
                Incidental harassment, incidental taking and incidental, but not intentional, taking all mean an accidental taking. This does not mean that the taking is unexpected, but rather it includes those takings that are infrequent, unavoidable or accidental. (A complete definition of “take” is contained in § 216.3).
              
                Negligible impact is an impact resulting from the specified activity that cannot be reasonably expected to, and is not reasonably likely to, adversely affect the species or stock through effects on annual rates of recruitment or survival.
              
                Small numbers means a portion of a marine mammal species or stock whose taking would have a negligible impact on that species or stock.
              
                Specified activity means any activity, other than commercial fishing, that takes place in a specified geographical region and potentially involves the taking of small numbers of marine mammals.
              
                Specified geographical region means an area within which a specified activity is conducted and that has certain biogeographic characteristics.
              
                Unmitigable adverse impact means an impact resulting from the specified activity:
              (1) That is likely to reduce the availability of the species to a level insufficient for a harvest to meet subsistence needs by:
              (i) Causing the marine mammals to abandon or avoid hunting areas;
              (ii) Directly displacing subsistence users; or
              (iii) Placing physical barriers between the marine mammals and the subsistence hunters; and
              (2) That cannot be sufficiently mitigated by other measures to increase the availability of marine mammals to allow subsistence needs to be met.
            
            
              § 216.104
              Submission of requests.
              (a) In order for the National Marine Fisheries Service to consider authorizing the taking by U.S. citizens of small numbers of marine mammals incidental to a specified activity (other than commercial fishing), or to make a finding that an incidental take is unlikely to occur, a written request must be submitted to the Assistant Administrator. All requests must include the following information for their activity:

              (1) A detailed description of the specific activity or class of activities that can be expected to result in incidental taking of marine mammals;
              
              (2) The date(s) and duration of such activity and the specific geographical region where it will occur;
              (3) The species and numbers of marine mammals likely to be found within the activity area;
              (4) A description of the status, distribution, and seasonal distribution (when applicable) of the affected species or stocks of marine mammals likely to be affected by such activities;
              (5) The type of incidental taking authorization that is being requested (i.e., takes by harassment only; takes by harassment, injury and/or death) and the method of incidental taking;
              (6) By age, sex, and reproductive condition (if possible), the number of marine mammals (by species) that may be taken by each type of taking identified in paragraph (a)(5) of this section, and the number of times such takings by each type of taking are likely to occur;
              (7) The anticipated impact of the activity upon the species or stock of marine mammal;
              (8) The anticipated impact of the activity on the availability of the species or stocks of marine mammals for subsistence uses;
              (9) The anticipated impact of the activity upon the habitat of the marine mammal populations, and the likelihood of restoration of the affected habitat;
              (10) The anticipated impact of the loss or modification of the habitat on the marine mammal populations involved;
              (11) The availability and feasibility (economic and technological) of equipment, methods, and manner of conducting such activity or other means of effecting the least practicable adverse impact upon the affected species or stocks, their habitat, and on their availability for subsistence uses, paying particular attention to rookeries, mating grounds, and areas of similar significance;
              (12) Where the proposed activity would take place in or near a traditional Arctic subsistence hunting area and/or may affect the availability of a species or stock of marine mammal for Arctic subsistence uses, the applicant must submit either a plan of cooperation or information that identifies what measures have been taken and/or will be taken to minimize any adverse effects on the availability of marine mammals for subsistence uses. A plan must include the following:
              (i) A statement that the applicant has notified and provided the affected subsistence community with a draft plan of cooperation;
              (ii) A schedule for meeting with the affected subsistence communities to discuss proposed activities and to resolve potential conflicts regarding any aspects of either the operation or the plan of cooperation;
              (iii) A description of what measures the applicant has taken and/or will take to ensure that proposed activities will not interfere with subsistence whaling or sealing; and
              (iv) What plans the applicant has to continue to meet with the affected communities, both prior to and while conducting the activity, to resolve conflicts and to notify the communities of any changes in the operation;
              (13) The suggested means of accomplishing the necessary monitoring and reporting that will result in increased knowledge of the species, the level of taking or impacts on populations of marine mammals that are expected to be present while conducting activities and suggested means of minimizing burdens by coordinating such reporting requirements with other schemes already applicable to persons conducting such activity. Monitoring plans should include a description of the survey techniques that would be used to determine the movement and activity of marine mammals near the activity site(s) including migration and other habitat uses, such as feeding. Guidelines for developing a site-specific monitoring plan may be obtained by writing to the Director, Office of Protected Resources; and
              (14) Suggested means of learning of, encouraging, and coordinating research opportunities, plans, and activities relating to reducing such incidental taking and evaluating its effects.

              (b)(1) The Assistant Administrator shall determine the adequacy and completeness of a request and, if determined to be adequate and complete, will begin the public review process by publishing in the Federal Register either:
              
              (i) A proposed incidental harassment authorization; or
              (ii) A notice of receipt of a request for the implementation or reimplementation of regulations governing the incidental taking.
              (2) Through notice in the Federal Register, newspapers of general circulation, and appropriate electronic media in the coastal areas that may be affected by such activity, NMFS will invite information, suggestions, and comments for a period not to exceed 30 days from the date of publication in the Federal Register. All information and suggestions will be considered by the National Marine Fisheries Service in developing, if appropriate, the most effective regulations governing the issuance of letters of authorization or conditions governing the issuance of an incidental harassment authorization.
              (3) Applications that are determined to be incomplete or inappropriate for the type of taking requested, will be returned to the applicant with an explanation of why the application is being returned.
              (c) The Assistant Administrator shall evaluate each request to determine, based upon the best available scientific evidence, whether the taking by the specified activity within the specified geographic region will have a negligible impact on the species or stock and, where appropriate, will not have an unmitigable adverse impact on the availability of such species or stock for subsistence uses. If the Assistant Administrator finds that the mitigating measures would render the impact of the specified activity negligible when it would not otherwise satisfy that requirement, the Assistant Administrator may make a finding of negligible impact subject to such mitigating measures being successfully implemented. Any preliminary findings of “negligible impact” and “no unmitigable adverse impact” shall be proposed for public comment along with either the proposed incidental harassment authorization or the proposed regulations for the specific activity.

              (d) If, subsequent to the public review period, the Assistant Administrator finds that the taking by the specified activity would have more than a negligible impact on the species or stock of marine mammal or would have an unmitigable adverse impact on the availability of such species or stock for subsistence uses, the Assistant Administrator shall publish in the Federal Register the negative finding along with the basis for denying the request.
            
            
              § 216.105
              Specific regulations.
              (a) For all petitions for regulations under this paragraph, applicants must provide the information requested in § 216.104(a) on their activity as a whole, which includes, but is not necessarily limited to, an assessment of total impacts by all persons conducting the activity.
              (b) For allowed activities that may result in incidental takings of small numbers of marine mammals by harassment, serious injury, death or a combination thereof, specific regulations shall be established for each allowed activity that set forth:
              (1) Permissible methods of taking;
              (2) Means of effecting the least practicable adverse impact on the species and its habitat and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting, including requirements for the independent peer-review of proposed monitoring plans where the proposed activity may affect the availability of a species or stock for taking for subsistence uses.
              (c) Regulations will be established based on the best available information. As new information is developed, through monitoring, reporting, or research, the regulations may be modified, in whole or in part, after notice and opportunity for public review.
            
            
              § 216.106
              Letter of Authorization.

              (a) A Letter of Authorization, which may be issued only to U.S. citizens, is required to conduct activities pursuant to any regulations established under § 216.105. Requests for Letters of Authorization shall be submitted to the Director, Office of Protected Resources. The information to be submitted in a request for an authorization will be specified in the appropriate subpart to this part or may be obtained by writing to the above named person.
              
              (b) Issuance of a Letter of Authorization will be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under the specific regulations.
              (c) Letters of Authorization will specify the period of validity and any additional terms and conditions appropriate for the specific request.

              (d) Notice of issuance of all Letters of Authorization will be published in the Federal Register within 30 days of issuance.
              (e) Letters of Authorization shall be withdrawn or suspended, either on an individual or class basis, as appropriate, if, after notice and opportunity for public comment, the Assistant Administrator determines that:
              (1) The regulations prescribed are not being substantially complied with; or
              (2) The taking allowed is having, or may have, more than a negligible impact on the species or stock or, where relevant, an unmitigable adverse impact on the availability of the species or stock for subsistence uses.
              (f) The requirement for notice and opportunity for public review in § 216.106(e) shall not apply if the Assistant Administrator determines that an emergency exists that poses a significant risk to the wellbeing of the species or stocks of marine mammals concerned.
              (g) A violation of any of the terms and conditions of a Letter of Authorization or of the specific regulations shall subject the Holder and/or any individual who is operating under the authority of the Holder's Letter of Authorization to penalties provided in the MMPA.
            
            
              § 216.107
              Incidental harassment authorization for Arctic waters.
              (a) Except for activities that have the potential to result in serious injury or mortality, which must be authorized under § 216.105, incidental harassment authorizations may be issued, following a 30-day public review period, to allowed activities that may result in only the incidental harassment of a small number of marine mammals. Each such incidental harassment authorization shall set forth:
              (1) Permissible methods of taking by harassment;
              (2) Means of effecting the least practicable adverse impact on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting, including requirements for the independent peer-review of proposed monitoring plans where the proposed activity may affect the availability of a species or stock for taking for subsistence uses.
              (b) Issuance of an incidental harassment authorization will be based on a determination that the number of marine mammals taken by harassment will be small, will have a negligible impact on the species or stock of marine mammal(s), and will not have an unmitigable adverse impact on the availability of species or stocks for taking for subsistence uses.
              (c) An incidental harassment authorization will be either issued or denied within 45 days after the close of the public review period.

              (d) Notice of issuance or denial of an incidental harassment authorization will be published in the Federal Register within 30 days of issuance of a determination.
              (e) Incidental harassment authorizations will be valid for a period of time not to exceed 1 year but may be renewed for additional periods of time not to exceed 1 year for each reauthorization.
              (f) An incidental harassment authorization shall be modified, withdrawn, or suspended if, after notice and opportunity for public comment, the Assistant Administrator determines that:
              (1) The conditions and requirements prescribed in the authorization are not being substantially complied with; or
              (2) The authorized taking, either individually or in combination with other authorizations, is having, or may have, more than a negligible impact on the species or stock or, where relevant, an unmitigable adverse impact on the availability of the species or stock for subsistence uses.

              (g) The requirement for notice and opportunity for public review in paragraph (f) of this section shall not apply if the Assistant Administrator determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals concerned.
              (h) A violation of any of the terms and conditions of an incidental harassment authorization shall subject the holder and/or any individual who is operating under the authority of the holder's incidental harassment authorization to penalties provided in the MMPA.
            
            
              § 216.108
              Requirements for monitoring and reporting under incidental harassment authorizations for Arctic waters.
              (a) Holders of an incidental harassment authorization in Arctic waters and their employees, agents, and designees must cooperate with the National Marine Fisheries Service and other designated Federal, state, or local agencies to monitor the impacts of their activity on marine mammals. Unless stated otherwise within an incidental harassment authorization, the holder of an incidental harassment authorization effective in Arctic waters must notify the Alaska Regional Director, National Marine Fisheries Service, of any activities that may involve a take by incidental harassment in Arctic waters at least 14 calendar days prior to commencement of the activity.
              (b) Holders of incidental harassment authorizations effective in Arctic waters may be required by their authorization to designate at least one qualified biological observer or another appropriately experienced individual to observe and record the effects of activities on marine mammals. The number of observers required for monitoring the impact of the activity on marine mammals will be specified in the incidental harassment authorization. If observers are required as a condition of the authorization, the observer(s) must be approved in advance by the National Marine Fisheries Service.
              (c) The monitoring program must, if appropriate, document the effects (including acoustical) on marine mammals and document or estimate the actual level of take. The requirements for monitoring plans, as specified in the incidental harassment authorization, may vary depending on the activity, the location, and the time.
              (d) Where the proposed activity may affect the availability of a species or stock of marine mammal for taking for subsistence purposes, proposed monitoring plans or other research proposals must be independently peer-reviewed prior to issuance of an incidental harassment authorization under this subpart. In order to complete the peer-review process within the time frames mandated by the MMPA for an incidental harassment authorization, a proposed monitoring plan submitted under this paragraph must be submitted to the Assistant Administrator no later than the date of submission of the application for an incidental harassment authorization. Upon receipt of a complete monitoring plan, and at its discretion, the National Marine Fisheries Service will either submit the plan to members of a peer review panel for review or within 60 days of receipt of the proposed monitoring plan, schedule a workshop to review the plan. The applicant must submit a final monitoring plan to the Assistant Administrator prior to the issuance of an incidental harassment authorization.
              (e) At its discretion, the National Marine Fisheries Service may place an observer aboard vessels, platforms, aircraft, etc., to monitor the impact of activities on marine mammals.
              (f)(1) As specified in the incidental harassment authorization, the holder of an incidental harassment authorization for Arctic waters must submit reports to the Assistant Administrator within 90 days of completion of any individual components of the activity (if any), within 90 days of completion of the activity, but no later than 120 days prior to expiration of the incidental harassment authorization, whichever is earlier. This report must include the following information:
              (i) Dates and type(s) of activity;
              (ii) Dates and location(s) of any activities related to monitoring the effects on marine mammals; and

              (iii) Results of the monitoring activities, including an estimate of the actual level and type of take, species name and numbers of each species observed, direction of movement of species, and any observed changes or modifications in behavior.
              (2) Monitoring reports will be reviewed by the Assistant Administrator and, if determined to be incomplete or inaccurate, will be returned to the holder of the authorization with an explanation of why the report is being returned. If the authorization holder disagrees with the findings of the Assistant Administrator, the holder may request an independent peer review of the report. Failure to submit a complete and accurate report may result in a delay in processing future authorization requests.
              (g) Results of any behavioral, feeding, or population studies, that are conducted supplemental to the monitoring program, should be made available to the National Marine Fisheries Service before applying for an incidental harassment authorization for the following year.
            
          
          
            Subparts J-X [Reserved]
            
              Pt. 216, Fig 1
              Figure 1 to Part 216—Northern Fur Seal Breeding Areas (Rookeries) and Hauling Grounds on St. George Island, Alaska
              
                
                ER04NO14.000
              
              [79 FR 65338, Nov. 4, 2014]
            
          
        
        
          
          Pt. 217
          PART 217—REGULATIONS GOVERNING THE TAKE OF MARINE MAMMALS INCIDENTAL TO SPECIFIED ACTIVITIES
          
            
              Subpart A—Taking Marine Mammals Incidental to Russian River Estuary Management Activities
              Sec.
              217.1
              Specified activity and specified geographical region.
              217.2
              Effective dates.
              217.3
              Permissible methods of taking.
              217.4
              Prohibitions.
              217.5
              Mitigation requirements.
              217.6
              Requirements for monitoring and reporting.
              217.7
              Letters of Authorization.
              217.8
              Renewals and modifications of Letters of Authorization.
              217.9-217.10
              [Reserved]
            
            
              Subpart B—Taking of Marine Mammals Incidental to Commercial Fireworks Displays
              217.11
              Specified activity and specified geographical region.
              217.12
              Effective dates.
              217.13
              Permissible methods of taking.
              217.14
              Prohibitions.
              217.15
              Mitigation requirements.
              217.16
              Requirements for monitoring and reporting.
              217.17
              Letters of Authorization.
              217.18
              Renewals and modifications of Letters of Authorization.
            
            
              Subpart C—Taking Marine Mammals Incidental to Research and Monitoring in Southern Alaska National Parks
              217.20
              Specified activity and specified geographical region.
              217.21
              Effective dates.
              217.22
              Permissible methods of taking.
              217.23
              Prohibitions.
              217.24
              Mitigation requirements.
              217.25
              Requirements for monitoring and reporting.
              217.26
              Letters of Authorization.
              217.27
              Renewals and modifications of Letters of Authorization.
              217.28-217.29
              [Reserved]
            
            
              Subpart D—Taking Marine Mammals Incidental to Construction and Operation of the Liberty Drilling and Production Island
              217.30
              Specified activity and specified geographical region.
              217.31
              Effective dates.
              217.32
              Permissible methods of taking.
              217.33
              Prohibitions.
              217.34
              Mitigation requirements.
              217.35
              Requirements for monitoring and reporting.
              217.36
              Letters of Authorization.
              217.37
              Renewals and modifications of Letters of Authorization.
              217.38-217.39
              [Reserved]
            
            
              Subpart E—Taking and Importing Marine Mammals; Alaska Gasline Development Corporation Liquefied Natural Gas Facilities Construction
              217.40
              Specified activity and specified geographical region.
              217.41
              Effective dates.
              217.42
              Permissible methods of taking.
              217.43
              Prohibitions.
              217.44
              Mitigation requirements.
              217.45
              Requirements for monitoring and reporting.
              217.46
              Letters of Authorization.
              217.47
              Renewals and modifications of Letters of Authorization.
              217.48-217.49
              [Reserved]
            
            
              Subpart F [Reserved]
            
            
              Subpart G—Taking and Importing Marine Mammals; Taking Marine Mammals Incidental to U.S. Air Force Launches and Operations at Vandenberg Air Force Base, California
              217.60
              Specified activity and specified geographical region.
              217.61
              Effective dates.
              217.62
              Permissible methods of taking.
              217.63
              Prohibitions.
              217.64
              Mitigation requirements.
              217.65
              Requirements for monitoring and reporting.
              217.66
              Letters of Authorization.
              217.67
              Renewals and modifications of Letters of Authorization.
              217.68-217.69
              [Reserved]
            
            
              Subpart H—Taking of Marine Mammals Incidental to Space Vehicle and Missile Launches
              217.70
              Specified activity and specified geographical region.
              217.71
              Effective dates.
              217.72
              Permissible methods of taking.
              217.73
              Prohibitions.
              217.74
              Mitigation.
              217.75
              Requirements for monitoring and reporting.
              217.76
              Letters of Authorization.
              217.77

              Renewals and modifications of Letters of Authorization.
              
              217.78-217.79
              [Reserved]
            
            
              Subpart I—Taking of Marine Mammals Incidental to Naval Explosive Ordnance Disposal School Training Operations
              217.80
              Specified activity and specified geographical region.
              217.81
              Effective dates.
              217.82
              Permissible methods of taking.
              217.83
              Prohibitions.
              217.84
              Mitigation.
              217.85
              Requirements for monitoring and reporting.
              217.86
              Applications for Letters of Authorization.
              217.87
              Letters of Authorization.
              217.88
              Renewal and review of Letters of Authorization and adaptive management.
              217.89
              Modifications of Letters of Authorization.
            
            
              Subpart J—Taking and Importing Marine Mammals; U.S. Navy's Submarine Base New London Pier Construction
              217.90
              Specified activity and specified geographical region.
              217.91
              Effective dates.
              217.92
              Permissible methods of taking.
              217.93
              Prohibitions.
              217.94
              Mitigation requirements.
              217.95
              Requirements for monitoring and reporting.
              217.96
              Letters of Authorization.
              217.97
              Renewals and modifications of Letters of Authorization.
              217.98-217.99
              [Reserved]
            
            
              Subpart K—Taking Marine Mammals Incidental to Rocky Intertidal Monitoring Surveys Along the Oregon and California Coasts
              217.100
              Specified activity and specified geographical region.
              217.101
              Effective dates.
              217.102
              Permissible methods of taking.
              217.103
              Prohibitions.
              217.104
              Mitigation requirements.
              217.105
              Requirements for monitoring and reporting.
              217.106
              Letters of Authorization.
              217.107
              Renewals and modifications of Letters of Authorization.
              217.108—217.109
              [Reserved]
            
            
              Subpart L—Taking Marine Mammals Incidental to Conducting Precision Strike Weapon and Air-to-Surface Gunnery Missions at Eglin Gulf Test and Training Range (EGTTR) in the Gulf of Mexico
              217.110
              Specified activity and specified geographical region.
              217.111
              Effective dates.
              217.112
              Permissible methods of taking.
              217.113
              Prohibitions.
              217.114
              Mitigation.
              217.115
              Requirements for monitoring and reporting.
              217.116
              Applications for Letters of Authorization.
              217.117
              Letters of Authorization.
              217.118
              Renewals and Modifications of Letters of Authorization.
            
            
              Subpart M [Reserved]
            
            
              Subpart N—Taking Marine Mammals Incidental to Seismic Surveys in Cook Inlet, Alaska
              217.130
              Specified activity and specified geographical region.
              217.131
              Effective dates.
              217.132
              Permissible methods of taking.
              217.133
              Prohibitions.
              217.134
              Mitigation requirements.
              217.135
              Requirements for monitoring and reporting.
              217.136
              Letters of Authorization.
              217.137
              Renewals and modifications of Letters of Authorization and Adaptive Management.
            
            
              Subpart Q—Taking and Importing Marine Mammals; Taking Marine Mammals Incidental to Oil and Gas Activities in Cook Inlet, Alaska.
              217.160
              Specified activity and specified geographical region.
              217.161
              Effective dates.
              217.162
              Permissible methods of taking.
              217.163
              Prohibitions.
              217.164
              Mitigation requirements.
              217.165
              Requirements for monitoring and reporting.
              217.166
              Letters of Authorization.
              217.167
              Renewals and modifications of Letters of Authorization and adaptive management.
              217.168-217.169
              [Reserved]
            
            
              Subparts R-T [Reserved]
            
            
              Subpart U—Taking Of Marine Mammals Incidental to The Port of Anchorage Marine Terminal Redevelopment Project
              217.200
              Specified activities and specified geographical region.
              217.201
              Effective dates.
              217.202
              Permissible methods of taking.
              217.203
              Prohibitions.
              217.204
              Mitigation.
              217.205
              Requirements for monitoring and reporting.
              217.206
              Applications for Letters of Authorization.
              217.207
              Letters of Authorization.
              217.208
              Renewal of Letters of Authorization.
              
              217.209
              Modifications of Letters of Authorization.
            
            
              Subpart W [Reserved]
            
            
              Subpart X—Taking Marine Mammals Incidental to Rehabilitation of the Jetty System at the Mouth of the Columbia River in Oregon and Washington
              217.230
              Specified activity and specified geographical region.
              217.231
              Effective dates.
              217.232
              Permissible methods of taking.
              217.233
              Prohibitions.
              217.234
              Mitigation requirements.
              217.235
              Requirements for monitoring and reporting.
              217.236
              Letters of Authorization.
              217.237
              Renewals and modifications of Letters of Authorization.
            
            
              Subpart Y [Reserved]
            
            
              Subpart Z—Taking Marine Mammals Incidental to Navy Waterfront Construction Activities at Naval Submarine Base Kings Bay
              217.250
              Specified activity and specified geographical region.
              217.251
              Effective dates.
              217.252
              Permissible methods of taking.
              217.253
              Prohibitions.
              217.254
              Mitigation requirements.
              217.255
              Requirements for monitoring and reporting.
              217.256
              Letters of Authorization.
              217.257
              Renewals and modifications of Letters of Authorization.
              217.258-217.259
              [Reserved]
            
            
              Subpart AA-XXX [Reserved]
            
          
          
            Authority:
            16 U.S.C. 1361 et seq., unless otherwise noted.
          
          
            Source:
            74 FR 35143, July 20, 2009, unless otherwise noted.
          
          
            Subpart A—Taking Marine Mammals Incidental to Russian River Estuary Management Activities
            
              Source:
              82 FR 13774, Mar.15, 2017, unless otherwise noted.
            
            
              Effective Date Note:
              At 82 FR 13774, Mar.15, 2017, subpart A was added, effective Apr. 21, 2017, through Apr. 20, 2022. At 82 FR 27442, June 15, 2017, the expiration date was extended to July 3, 2022.
            
            
              § 217.1
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the Sonoma County Water Agency (SCWA) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to estuary management activities.
              (b) The taking of marine mammals by SCWA may be authorized in a Letter of Authorization (LOA) only if it occurs at Goat Rock State Beach or in the Russian River estuary in California.
            
            
              § 217.2
              Effective dates.
              Regulations in this subpart are effective from April 21, 2017, through April 20, 2022.
            
            
              § 217.3
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 and 217.7 of this chapter, the Holder of the LOA (hereinafter “SCWA”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.1(b) by Level B harassment associated with estuary management activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 217.4
              Prohibitions.
              Notwithstanding takings contemplated in § 217.1 and authorized by an LOA issued under §§ 216.106 and 217.7 of this chapter, no person in connection with the activities described in § 217.1 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 and 217.7 of this chapter;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;

              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 217.5
              Mitigation requirements.
              When conducting the activities identified in § 217.1(a) of this chapter, the mitigation measures contained in any LOA issued under §§ 216.106 and 217.7 of this chapter must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions. (1) A copy of any issued LOA must be in the possession of SCWA, its designees, and work crew personnel operating under the authority of the issued LOA; and
              (2) If SCWA observes a pup that may be abandoned, it shall contact the National Marine Fisheries Service (NMFS) West Coast Regional Stranding Coordinator immediately and also report the incident to NMFS Office of Protected Resources within 48 hours. Observers shall not approach or move the pup.
              (b) SCWA crews shall cautiously approach the haul-out ahead of heavy equipment.
              (c) SCWA staff shall avoid walking or driving equipment through the seal haul-out.
              (d) Crews on foot shall make an effort to be seen by seals from a distance.
              (e) During breaching events, all monitoring shall be conducted from the overlook on the bluff along Highway 1 adjacent to the haul-out.
              (f) A water level management event may not occur for more than two consecutive days unless flooding threats cannot be controlled.
              (g) All work shall be completed as efficiently as possible and with the smallest amount of heavy equipment possible.
              (h) Boats operating near river haul-outs during monitoring shall be kept within posted speed limits and driven as far from the haul-outs as safely possible.
              (i) SCWA shall implement the following mitigation measures during pupping season (March 15-June 30):
              (1) SCWA shall maintain a one week no-work period between water level management events (unless flooding is an immediate threat) to allow for an adequate disturbance recovery period. During the no-work period, equipment must be removed from the beach.
              (2) If a pup less than one week old is on the beach where heavy machinery will be used or on the path used to access the work location, the management action shall be delayed until the pup has left the site or the latest day possible to prevent flooding while still maintaining suitable fish rearing habitat. In the event that a pup remains present on the beach in the presence of flood risk, SCWA shall consult with NMFS and the California Department of Fish and Wildlife to determine the appropriate course of action. SCWA shall coordinate with the locally established seal monitoring program (Stewards of the Coast and Redwoods) to determine if pups less than one week old are on the beach prior to a breaching event.
              (3) Physical and biological monitoring shall not be conducted if a pup less than one week old is present at the monitoring site or on a path to the site.
            
            
              § 217.6
              Requirements for monitoring and reporting.
              (a) Monitoring and reporting shall be conducted in accordance with the approved Pinniped Monitoring Plan.
              (b) Baseline monitoring shall be conducted each week, with two events per month occurring in the morning and two per month in the afternoon. These censuses shall continue for four hours, weather permitting; the census days shall be chosen to ensure that monitoring encompasses a low and high tide each in the morning and afternoon. All seals hauled out on the beach shall be counted every 30 minutes from the overlook on the bluff along Highway 1 adjacent to the haul-out using high-powered spotting scopes. Observers shall indicate where groups of seals are hauled out on the sandbar and provide a total count for each group. If possible, adults and pups shall be counted separately.

              (c) Peripheral coastal haul-outs shall be visited concurrently with baseline monitoring in the event that a lagoon outlet channel is implemented and maintained for a prolonged period of over 21 days.
              (d) During estuary management events, monitoring shall occur on all days that activity is occurring using the same protocols as described for baseline monitoring, with the difference that monitoring shall begin at least one hour prior to the crew and equipment accessing the beach work area and continue through the duration of the event, until at least one hour after the crew and equipment leave the beach. In addition, a one-day pre-event survey of the area shall be made within one to three days of the event and a one-day post-event survey shall be made after the event, weather permitting.
              (e) For all monitoring, the following information shall be recorded in 30-minute intervals:
              (1) Pinniped counts by species;
              (2) Behavior;

              (3) Time, source and duration of any disturbance, with takes incidental to SCWA actions recorded only for responses involving movement away from the disturbance or responses of greater intensity (e.g., not for alerts);
              (4) Estimated distances between source of disturbance and pinnipeds;
              (5) Weather conditions (e.g., temperature, percent cloud cover, and wind speed); and
              (6) Tide levels and estuary water surface elevation.
              (f) Reporting—(1) Annual reporting. (i) SCWA shall submit an annual summary report to NMFS not later than ninety days following the end of the reporting period established in any LOA issued under § 217.7. SCWA shall provide a final report within thirty days following resolution of comments on the draft report.
              (ii) These reports shall contain, at minimum, the following:
              (A) The number of seals taken, by species and age class (if possible);
              (B) Behavior prior to and during water level management events;
              (C) Start and end time of activity;
              (D) Estimated distances between source and seals when disturbance occurs;
              (E) Weather conditions (e.g., temperature, wind, etc.);
              (F) Haul-out reoccupation time of any seals based on post-activity monitoring;
              (G) Tide levels and estuary water surface elevation;
              (H) Seal census from bi-monthly and nearby haul-out monitoring; and
              (I) Specific conclusions that may be drawn from the data in relation to the four questions of interest in SCWA's Pinniped Monitoring Plan, if possible.
              (2) SCWA shall submit a comprehensive summary report to NMFS in conjunction with any future submitted request for incidental take authorization.
              (g) Reporting of injured or dead marine mammals. (1) In the unanticipated event that the activity defined in § 217.1(a) clearly causes the take of a marine mammal in a prohibited manner, SCWA shall immediately cease such activity and report the incident to the Office of Protected Resources (OPR), NMFS and the West Coast Regional Stranding Coordinator, NMFS. Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with SCWA to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. SCWA may not resume their activities until notified by NMFS. The report must include the following information:
              (i) Time and date of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions;
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Fate of the animal(s); and
              (vii) Photographs or video footage of the animal(s).

              (2) In the event that SCWA discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), SCWA shall immediately report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS. The report must include the information identified in paragraph (g)(1) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with SCWA to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (3) In the event that SCWA discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 217.1(a) (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), SCWA shall report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. SCWA shall provide photographs or video footage or other documentation of the stranded animal sighting to NMFS.

              (4) Pursuant to paragraphs (g)(2) and (3) of this section, SCWA may use discretion in determining what injuries (i.e., nature and severity) are appropriate for reporting. At minimum, SCWA must report those injuries considered to be serious (i.e., will likely result in death) or that are likely caused by human interaction (e.g., entanglement, gunshot). Also pursuant to sections paragraphs (g)(2) and (3) of this section, SCWA may use discretion in determining the appropriate vantage point for obtaining photographs of injured/dead marine mammals.
            
            
              § 217.7
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to the regulations in this subpart, SCWA must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of the regulations in this subpart.
              (c) If an LOA expires prior to the expiration date of the regulations in this subpart, SCWA may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, SCWA must apply for and obtain a modification of the LOA as described in § 217.8.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under the regulations in this subpart.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.8
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 and 217.7 of this chapter for the activity identified in § 217.1(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under the regulations in this subpart were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.

              (c) An LOA issued under §§ 216.106 and 217.7 of this chapter for the activity identified in § 217.1(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with SCWA regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA are:
              (A) Results from SCWA's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by the regulations in this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 and 217.7 of this chapter, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 217.9-217.10
              [Reserved]
            
          
          
            Subpart B—Taking of Marine Mammals Incidental to Commercial Fireworks Displays
            
              Source:
              82 FR 27442, June 15, 2017, unless otherwise noted.
            
            
              Effective Date Note:
              At 82 FR 27442, June 15, 2017, subpart B was revised, effective July 4, 2017. At 82 FR 29010, June 27, 2017, the effective date was corrected to June 29, 2017, through June 28, 2022.
            
            
              § 217.11
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the Monterey Bay National Marine Sanctuary (MBNMS) and those persons it authorizes to display fireworks within the MBNMS for the taking of marine mammals that occurs in the area described in paragraph (b) of this section and that occurs incidental to authorization of commercial fireworks displays.
              (b) The taking of marine mammals by MBNMS may be authorized in a Letter of Authorization (LOA) only if it occurs in the MBNMS.
            
            
              § 217.12
              Effective dates.
              Regulations in this subpart are effective from June 29, 2017, through June 28, 2022.
              [82 FR 27442, June 15, 2017; 82 FR 29010, June 27, 2017]
            
            
              § 217.13
              Permissible methods of taking.

              (a) Under LOAs issued pursuant to § 216.106 of this chapter and § 217.17, the Holder of the LOA (hereinafter “MBNMS”) may incidentally, but not intentionally, take California sea lions (Eumatopias jubatus) and harbor seals (Phoca vitulina) within the area described in § 217.11(b), provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
              (b) [Reserved]
            
            
              § 217.14
              Prohibitions.
              Notwithstanding takings contemplated in § 217.11 and authorized by an LOA issued under § 216.106 of this chapter and § 217.17, no person in connection with the activities described in § 217.11 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under § 216.106 of this chapter and § 217.17;
              (b) Take any marine mammal not specified in such LOAs;

              (c) Take any marine mammal specified in such LOAs other than by incidental, unintentional Level B harassment;
              
              (d) Take a marine mammal specified in such LOAs if such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the availability of such species or stocks for taking for subsistence purposes.
            
            
              § 217.15
              Mitigation requirements.
              (a) When conducting the activities identified in § 217.11(a), the mitigation measures contained in any LOA issued under § 216.106 of this chapter and § 217.17 must be implemented. These mitigation measures include but are not limited to:
              (1) Limiting the location of the authorized fireworks displays to the four specifically designated areas at Half Moon Bay, the Santa Cruz/Soquel area, the northeastern Monterey Breakwater, and Cambria (Santa Rosa Creek);
              (2) Limiting the frequency of authorized fireworks displays to no more than an average frequency of less than or equal to once every two months in each of the four prescribed areas;
              (3) Limiting the duration of authorized individual fireworks displays to no longer than 30 minutes each, with the exception of two longer shows per year across all four areas not to exceed 1 hour;
              (4) Prohibiting fireworks displays at MBNMS between March 1 and June 30 of any year; and
              (5) Continuing to implement authorization requirements and general and special restrictions for each event, as determined by MBNMS. Standard requirements include, but are not limited to, the use of a ramp-up period, wherein salutes are not allowed in the first five minutes of the display; the removal of plastic and aluminum labels and wrappings from fireworks; and post-show reporting and cleanup. MBNMS shall continue to assess displays and restrict the number of aerial salute effects on a case-by-case basis, and shall implement general and special restrictions unique to each fireworks event as necessary.
              (b) [Reserved]
            
            
              § 217.16
              Requirements for monitoring and reporting.
              (a) MBNMS is responsible for ensuring that all monitoring required under an LOA is conducted appropriately, including, but not limited to:
              (1) Counts of pinnipeds in the impact area prior to and after all displays. For the pre-event census, counts should be made as close to the start of the display as possible, with at least one conducted the day before the display and, if possible, another within 30 minutes of the fireworks display. For the post-census, counts should occur in conjunction with beach clean-ups the day following the fireworks display; and
              (2) Reporting to NMFS of all marine mammal injury, serious injury, or mortality encountered during debris cleanup the morning after each fireworks display.
              (b) Unless specified otherwise in the LOA, MBNMS must submit a draft annual monitoring report to the Director, Office of Protected Resources, NMFS, no later than 60 days after the conclusion of each calendar year. This report must contain:
              (1) An estimate of the number of marine mammals disturbed by the authorized activities; and
              (2) Results of the monitoring required in paragraph (a) of this section, and any additional information required by the LOA. A final annual monitoring report must be submitted to NMFS within 30 days after receiving comments from NMFS on the draft report. If no comments are received from NMFS, the draft report will be considered to be the final annual monitoring report.
              (c) A draft comprehensive monitoring report on all marine mammal monitoring conducted during the period of these regulations must be submitted to the Director, Office of Protected Resources, NMFS at least 120 days prior to expiration of these regulations. A final comprehensive monitoring report must be submitted to the NMFS within 30 days after receiving comments from NMFS on the draft report. If no comments are received from NMFS, the draft report will be considered to be the final comprehensive monitoring report.
            
            
              
              § 217.17
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, the MBNMS must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, the MBNMS must apply for and obtain a modification of the LOA as described in § 217.18.
              (d) The LOA shall set forth:
              (1) The number of marine mammals, by species, authorized to be taken;
              (2) Permissible methods of incidental taking;

              (3) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (4) Requirements for monitoring and reporting.
              (e) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (f) Notice of issuance or denial of an LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.18
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 217.17 for the activity identified in § 217.11(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 217.106 and 217.17 for the activity identified in § 217.11(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with MBNMS regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from the MBNMS's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; and
              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in an LOA issued pursuant to § 216.106 of this chapter and § 217.17, an LOA may be modified without prior notice or opportunity for public comment. The Notice would be published in the Federal Register within 30 days of the action.
            
          
          
            Subpart C—Taking Marine Mammals Incidental to Research and Monitoring in Southern Alaska National Parks
            
              Source:
              84 FR 8274, Mar. 7, 2019, unless otherwise noted.
            
            
              Effective Date Note:
              At 84 FR 8274, Mar. 7, 2019, subpart C was added, effective Mar. 7, 2019, through Feb. 29, 2024.
            
            
              § 217.20
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Park Service (NPS) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to the NPS's research and monitoring activities listed in the Letters of Authorization (LOA).
              (b) The taking of marine mammals by NPS may be authorized in an LOA only if it occurs at Glacier Bay National Park (GLBA NP) or in the NPS's Southwest Alaska Inventory and Monitoring Network (SWAN) sites.
            
            
              § 217.21
              Effective dates.
              Regulations in this subpart are effective from March 7, 2019 through February 29, 2024.
            
            
              § 217.22
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 217.26, the Holder of the LOA (hereinafter “NPS”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.20(b) by Level B harassment associated with research and monitoring activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 217.23
              Prohibitions.
              Notwithstanding takings contemplated in § 217.20 and authorized by an LOA issued under §§ 216.106 of this chapter and 217.26, no person in connection with the activities described in § 217.20 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 of this chapter and 217.26;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 217.24
              Mitigation requirements.
              When conducting the activities identified in § 217.20(a), the mitigation measures contained in any LOA issued under §§ 216.106 of this chapter and 217.24 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions. (1) A copy of any issued LOA must be in the possession of NPS, its designees, and additional survey crew personnel operating under the authority of the issued LOA;
              (2) Before all surveys, the lead NPS biologist must instruct additional survey crew on appropriate conduct when in the vicinity of hauled-out marine mammals. This training must brief survey personnel on marine mammals (inclusive of identification as needed, e.g., neonates); and

              (3) NPS must avoid interaction with any marine mammal species for which take is not authorized (or any species for which authorized take numbers have been met). For humpback, killer, and beluga whales, NPS must avoid operation of a motor vessel within 1/4 nautical mile of these cetaceans. If accidentally positioned within 1/4 nautical mile of these cetaceans, NPS must slow the vessel speed to 10 knots or less and maintain course away from the marine mammal until at least 1/4 nautical mile of separation exists;
              
              (b) Glacier Bay gull and climate monitoring. (1) On an annual basis, NPS may conduct a maximum of five days of gull monitoring for each survey location listed in the LOA;
              (2) On an annual basis, the NPS may conduct a maximum of three days of activities related to climate monitoring on Lone Island;
              (3) NPS is required to conduct pre-survey monitoring before deciding to access a study site;
              (4) Prior to deciding to land onshore, NPS must use high-powered image stabilizing binoculars before approaching at distances of greater than 500 m (1,640 ft) to determine and document the number, species, and location of hauled-out marine mammals;
              (5) During pre-survey monitoring, vessels must maintain a distance of 328 to 1,640 ft (100 to 500 m) from the shoreline;
              (6) If a harbor seal pup less than one week of age (neonate) is present within or near a study site or a path to a study site, NPS must not access the site nor conduct the study at that time. In addition, if during the activity, a pup less than one week of age is observed, all research activities must conclude for the day;
              (7) NPS must maintain a distance of at least 100 m from any Steller sea lion;
              (8) NPS must perform controlled and slow ingress to islands where harbor seals are present;

              (9) NPS must monitor for offshore predators at the study sites during pre-survey monitoring and must avoid research activities when killer whales (Orcinus orca) or other predators are observed within a 1 mile radius; and
              (10) NPS must maintain a quiet working atmosphere, avoid loud noises, and must use hushed voices in the presence of hauled-out pinnipeds; and
              (c) SWAN marine bird surveys. (1) On an annual basis, NPS may conduct one summer survey at each location listed in the LOA;
              (2) On an annual basis, the NPS may conduct one winter survey at each location listed in the LOA;
              (3) NPS must maintain a minimum vessel distance of 100 meters from the shoreline at all times while surveying; and
              (4) If hauled out Steller sea lions or harbor seals are observed, NPS must maintain the vessel speed and minimum distance. If survey conditions allow, the survey must be attempted from a distance greater than 150 meters.
            
            
              § 217.25
              Requirements for monitoring and reporting.
              NPS is required to conduct marine mammal monitoring during research and monitoring activities. NPS and/or its designees must record the following for the designated monitoring activity:
              (a) Glacier Bay gull and climate monitoring. (1) Species counts (with numbers of adults/juveniles); and numbers of disturbances, by species and age, according to a three-point scale of intensity;
              (2) Information on the weather, including the tidal state and horizontal visibility;
              (3) The observer will note the presence of any offshore predators (date, time, number, and species); and
              (4) The observer must note unusual behaviors, numbers, or distributions of pinnipeds, such that any potential follow-up research can be conducted by the appropriate personnel; marked or tag-bearing pinnipeds or carcasses, allowing transmittal of the information to appropriate agencies; and any rare or unusual species of marine mammal for agency follow-up. The observer must report that information to NMFS's Alaska Fisheries Science Center and/or the Alaska Department of Fish and Game Marine Mammal Program.
              (b) SWAN marine bird surveying. (1) Species counts and numbers of type 3, flushing, disturbances;
              (2) Information on the weather, including the tidal state and horizontal visibility; and

              (3) The observer must note unusual behaviors, numbers, or distributions of pinnipeds, such that any potential follow-up research can be conducted by the appropriate personnel; marked or tag-bearing pinnipeds or carcasses, allowing transmittal of the information to appropriate agencies; and any rare or unusual species of marine mammal for agency follow-up. The observer must report that information to NMFS's Alaska Fisheries Science Center and/or the Alaska Department of Fish and Game Marine Mammal Program.
              (c) Annual reporting. NPS must submit separate annual draft reports for GLBA NP and SWAN on all monitoring conducted within ninety calendar days of the completion of annual research and monitoring activities. Final reports for both GLBA NP and SWAN must be prepared and submitted within thirty days following resolution of comments on each draft report from NMFS. This report must contain:
              (1) A summary and table of the dates, times, and weather during all research activities;
              (2) Species, number, location, and behavior of any marine mammals observed throughout all monitoring activities;
              (3) An estimate of the number (by species) of marine mammals exposed to acoustic or visual stimuli associated with the research activities; and
              (4) A description of the implementation and effectiveness of the monitoring and mitigation measures of the Authorization and full documentation of methods, results, and interpretation pertaining to all monitoring.
              (d) Comprehensive reporting. NPS must submit a comprehensive 5-year report covering all activities conducted under the incidental take regulations at least 90 days prior to expiration of these regulations if new regulations are sought or 90 days after expiration of regulations.
              (e) Reporting of injured or dead marine mammals. (1) In the unanticipated event that the activity defined in § 219.20(a) clearly causes the take of a marine mammal in a prohibited manner such as an injury (Level A harassment), serious injury, or mortality, NPS must immediately cease the specified activities and report the incident to the Office of Protected Resources, NMFS, and the Alaska Regional Stranding Coordinator, NMFS. The report must include the following information:
              (i) Time and date of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (iv) Description of all marine mammal observations and active sound source use in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Fate of the animal(s); and
              (vii) Photographs or video footage of the animal(s);
              (2) Activities must not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with NPS to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. NPS must not resume their activities until notified by NMFS;
              (3) In the event that NPS discovers an injured or dead marine mammal, and the lead observer determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), NPS must immediately report the incident to the Office of Protected Resources, NMFS, and the Alaska Stranding Coordinator, NMFS. The report must include the same information identified in paragraph (e)(1) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with NPS to determine whether additional mitigation measures or modifications to the activities are appropriate;
              (4) In the event that NPS discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 217.20(a) (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), NPS must report the incident to OPR and the Alaska Stranding Coordinator, NMFS, within 24 hours of the discovery. NPS must provide photographs or video footage or other documentation of the stranded animal sighting to NMFS. NPS can continue their research activities; and

              (5) Pursuant to paragraphs (e)(2) through (4) of this section, NPS may use discretion in determining what injuries (i.e., nature and severity) are appropriate for reporting. At minimum, NPS must report those injuries considered to be serious (i.e., will likely result in death) or that are likely caused by human interaction (e.g., entanglement, gunshot). Also pursuant to paragraphs (e)(3) and (4) of this section, NPS may use discretion in determining the appropriate vantage point for obtaining photographs of injured/dead marine mammals.
            
            
              § 217.26
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, NPS must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, NPS may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, NPS must apply for and obtain a modification of the LOA as described in § 217.27.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.27
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 217.26 for the activity identified in § 217.20(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 217.26 for the activity identified in § 217.20(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with NPS regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from NPS's monitoring from the previous year(s).
              (B) Results from other marine mammal research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS shall publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 217.26, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 217.28-217.29
              [Reserved]
            
          
          
            Subpart D—Taking Marine Mammals Incidental to Construction and Operation of the Liberty Drilling and Production Island
            
              Source:
              84 FR 70322, Dec. 20, 2019, unless otherwise noted.
            
            
              Effective Date Note:
              At 84 FR 70322, Dec. 20, 2019, subpart D was added, effective Dec. 1, 2021, through Nov. 30, 2026.
            
            
              § 217.30
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to Hilcorp LLC (Hilcorp) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the areas outlined in paragraph (b) of this section and that occurs incidental to construction, maintenance, and operation of the Liberty Drilling and Production Island (LDPI) and associated infrastructure.
              (b) The taking of marine mammals by Hilcorp may be authorized in a Letter of Authorization (LOA) only if it occurs within the Beaufort Sea, Alaska.
            
            
              § 217.31
              Effective dates.
              Regulations in this subpart are effective from December 1, 2021, through November 30, 2026.
            
            
              § 217.32
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 217.36, the Holder of the LOA (hereinafter “Hilcorp”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.30(b) by mortality, serious injury, Level A harassment, or Level B harassment associated with the LDPI construction and operation activities, including associated infrastructure, provided the activities are in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 217.33
              Prohibitions.
              Notwithstanding takings contemplated in § 217.32 and authorized by an LOA issued under §§ 216.106 of this chapter and 217.36, no person in connection with the activities described in § 217.30 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 of this chapter and 217.36;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if the National Marine Fisheries Service (NMFS) determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 217.34
              Mitigation requirements.
              When conducting the activities identified in § 217.30(a), the mitigation measures contained in any LOA issued under § 216.106 of this chapter must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions. (1) Hilcorp must renew, on an annual basis, the Plan of Cooperation (POC), throughout the life of the regulations in this subpart;
              
              (2) A copy of any issued LOA must be in the possession of Hilcorp, its designees, and work crew personnel operating under the authority of the issued LOA;
              (3) Hilcorp must conduct briefings for construction and ice road supervisors and crews, and the marine mammal and acoustic monitoring teams prior to the start of annual ice road or LDPI construction, and when new personnel join the work, in order to explain responsibilities, communication procedures, the marine mammal monitoring protocol, and operational procedures;
              (4) Hilcorp must allow subsistence hunters to use the LDPI for safe harbor during severe storms, if requested by hunters;
              (5) In the unanticipated event of an oil spill during LDPI operational years, Hilcorp must notify NMFS of the spill within 48 hours, regardless of size, and implement measures contained within the Liberty Oil Spill Response Plan; and
              (6) Hilcorp must strive to complete pile driving and pipeline installation during the ice-covered season.
              (7) Except during takeoff and landing and in emergency situations, aircraft must maintain an altitude of at least 457 m (1,500 ft). If a marine mammal is observed, then a horizontal distance of 305 m (100 ft) of whales or seals will be maintained between the aircraft and the observed marine mammals.
              (b) Ice road construction, maintenance, and operation. (1) Hilcorp must implement the NMFS-approved Ice Road and Ice Trail Best Management Practices (BMPs) and the Wildlife Action Plan. These documents may be updated as needed throughout the life of the regulations in this subpart, in consultation with NMFS.

              (2) Hilcorp must not approach ringed seal structures (i.e., lairs or breathing holes) within 150 m or ringed seals within 50 m.
              (c) Liberty Drilling Production Island construction. (1) For all pile driving and construction activities involving heavy equipment, Hilcorp must implement a minimum shutdown zone of 10 meters (m) from any marine mammal in water or seals on land. If a marine mammal comes within or is about to enter the shutdown zone, such operations must cease immediately;
              (2) For all pile driving activity, Hilcorp shall implement shutdown zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 217.36. If a marine mammal comes within or is about to enter the shutdown zone, such operations must cease immediately. NMFS may adjust the shutdown zones pending review and approval of an acoustic monitoring report (see § 217.35);
              (3) Hilcorp must employ NMFS-approved protected species observers (PSOs) and designate monitoring zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 217.36. NMFS may adjust the monitoring zones pending review and approval of an acoustic monitoring report (see § 217.35);
              (4) If a bowhead whale or other low frequency cetacean enters the Level A harassment zone, pile or pipe driving must be shut down immediately. If a beluga whale or pinniped enters the Level A harassment zone while pile driving is ongoing, work may continue until the pile is completed (estimated to require approximately 15-20 minutes), but additional pile driving must not be initiated until the animal has left the Level A harassment zone. During this time, PSOs must monitor the animal and record behavior;
              (5) If a marine mammal is approaching a Level A harassment zone and pile driving has not commenced, pile driving must be delayed. Pile driving may not commence or resume until either the animal has voluntarily left and been visually confirmed beyond the shutdown zone; 15 minutes have passed without subsequent detections of small cetaceans and pinnipeds; or 30 minutes have passed without subsequent detections of large cetaceans;

              (6) If a species for which authorization has not been granted, or a species for which authorization has been granted but the authorized takes are met, is observed approaching or within the monitoring zone (which equates to the Level B harassment zone), pile driving and removal activities must shut down immediately using delay and shut-down procedures. Activities must not resume until the animal has been confirmed to have left the area or the observation time period, as indicated in paragraph (c)(5) of this section, has elapsed;
              (7) Hilcorp must use soft start techniques when impact pile driving. Soft start requires contractors to provide an initial set of strikes at reduced energy, followed by a thirty-second waiting period, then two subsequent reduced energy strike sets. A soft start must be implemented at the start of each day's impact pile driving and at any time following cessation of impact pile driving for a period of thirty minutes or longer;
              (8) All pipe- and pile-driving activities (impact and vibratory) and LDPI support vessel traffic outside the barrier islands must cease by August 1, annually, and not resume until the official end of the hunt or until the quota has been met, whichever occurs first. Hilcorp must coordinate annually with subsistence users on the dates of these hunts; and
              (9) Should an ice seal be observed on or near the LDPI by any Hilcorp personnel, during construction or operation, the sighting must be reported to Hilcorp's Environmental Specialist. No construction activity should occur within 10 m of an ice seal and any vehicles used should use precaution and not approach any ice seal within 10 m.
              (d) Vessel restrictions. When operating vessels, Hilcorp must:
              (1) Reduce vessel speed to 5 knots (kn) if a whale is observed within 500 m (1641 feet (ft)) of the vessel and is on a potential collision course with the vessel, or if a vessel is within 275 m (902 ft) of whales, regardless of course relative to the vessel;
              (2) Avoid multiple changes in vessel direction;
              (3) Not approach within 800 m (2,624 ft) of a North Pacific right whale or within 5.6 km (3 nautical miles) of Steller sea lion rookeries or major haulouts; and
              (4) Avoid North Pacific right whale critical habitat or, if critical habitat cannot be avoided, reduce vessel speed during transit.
            
            
              § 217.35
              Requirements for monitoring and reporting.
              (a) All marine mammal and acoustic monitoring must be conducted in accordance to Hilcorp's Marine Mammal Mitigation and Monitoring Plan (4MP) and Acoustic Monitoring Plan, which includes acoustic monitoring during both the open-water and ice-covered seasons. These plans may be modified throughout the life of the regulations in this subpart upon NMFS review and approval.
              (b) Monitoring must be conducted by NMFS-approved PSOs, who must have no other assigned tasks during monitoring periods and be equipped with, at minimum, binoculars and rangefinders. At minimum, two PSOs must be placed on elevated platforms on the island during the open-water season when island construction activities are occurring. These observers will monitor for marine mammals and implement shutdown or delay procedures when applicable through communication with the equipment operator.
              (c) One PSO will be placed on the side where construction activities are taking place and the other placed on the opposite side of the LDPI; both observers will be on elevated platforms.
              (d) PSOs will rotate duties such that they will observe for no more than 4 hours at a time and no more than 12 hours in a 24-hour period.
              (e) An additional island-based PSO will work with an aviation specialist to use an unmanned aircraft system (UAS) to detect marine mammals in the monitoring zones during pile and pipe driving and slope shaping. Should UAS monitoring not be feasible or be deemed ineffective, a boat-based PSO must monitor for marine mammals during pile and pipe driving.

              (f) During the open-water season, marine mammal monitoring must take place from 30 minutes prior to initiation of pile and pipe driving activity through 30 minutes post-completion of pile driving activity. Pile driving may commence when observers have declared the shutdown zone clear of marine mammals. In the event of a delay or shutdown of activity resulting from marine mammals in the shutdown zone, animals must be allowed to remain in the shutdown zone (i.e., must leave of their own volition) and their behavior must be monitored and documented.
              (g) After island construction is complete but drilling activities are occurring, a PSO will be stationed on the LDPI for approximately 4 weeks during the month of August to monitor for the presence of marine mammals around the island in the monitoring zone.
              (1) Marine mammal monitoring during pile driving and removal must be conducted by NMFS-approved PSOs in a manner consistent with the following:
              (i) At least one observer must have prior experience working as an observer;
              (ii) Other observers may substitute education (degree in biological science or a related field) or training for experience;
              (iii) Where a team of three or more observers are required, one observer must be designated as lead observer or monitoring coordinator. The lead observer must have prior experience working as an observer; and
              (iv) Hilcorp must submit PSO curricula vitae (CVs) for approval by NMFS prior to the onset of pile driving.
              (2) PSOs must have the following additional qualifications:
              (i) Ability to conduct field observations and collect data according to assigned protocols;
              (ii) Experience or training in the field identification of marine mammals, including the identification of behaviors;
              (iii) Sufficient training, orientation, or experience with the construction operation to provide for personal safety during observations;
              (iv) Writing skills sufficient to prepare a report of observations including, but not limited to, the number and species of marine mammals observed; dates and times when in-water construction activities were conducted; dates, times, and reason for implementation of mitigation (or why mitigation was not implemented when required); and marine mammal behavior; and
              (v) Ability to communicate orally, by radio or in person, with project personnel to provide real-time information on marine mammals observed in the area as necessary.
              (h) Hilcorp must deploy autonomous sound recorders on the seabed to conduct underwater passive acoustic monitoring in the open-water season the first four years of the project such that island construction activities, including pile driving, and drilling operations are recorded. Acoustic monitoring will be conducted for the purposes of sound source verification to verify distances from noise sources at which underwater sound levels reach thresholds for potential marine mammal harassment.
              (i) Hilcorp must submit incident and monitoring reports.
              (1) Hilcorp must submit a draft annual marine mammal and acoustic summary report to NMFS not later than 90 days following the end of each calendar year. Hilcorp must provide a final report within 30 days after receipt of NMFS' comments on the draft report. The reports must contain, at a minimum, the following:
              (i) Date and time that monitored activity begins or ends;
              (ii) Description of construction activities occurring during each observation period;
              (iii) Weather parameters (e.g., wind speed, percent cloud cover, visibility);
              (iv) Water conditions (e.g., sea state, tide state);
              (v) Species, numbers, and, if possible, sex and age class of marine mammals observed;
              (vi) Description of any observable marine mammal behavior patterns, including bearing and direction of travel and distance from construction activity;
              (vii) Distance from construction activities to marine mammals and distance from the marine mammals to the observation point;
              (viii) An extrapolated total take estimate for each species based on the number of marine mammals observed and the extent of the harassment zones during the applicable construction activities;
              (ix) Histograms of the perpendicular distance at which marine mammals were sighted by the PSOs;

              (x) Description of implementation of mitigation measures (e.g., shutdown or delay);
              
              (xi) Locations of all marine mammal observations;
              (xii) An estimate of the effective strip width of the island-based PSOs and the UAS imagery; and
              (xiii) Sightings and locations of marine mammals associated with acoustic detections.
              (2) Annually, Hilcorp must submit a report within 90 days of ice road decommissioning. The report must include the following:
              (i) Date, time, location of observation;
              (ii) Ringed seal characteristics (i.e., adult or pup, behavior (avoidance, resting, etc.));
              (iii) Activities occurring during observation, including equipment being used and its purpose, and approximate distance to ringed seal(s);
              (iv) Actions taken to mitigate the effects of interaction, emphasizing: which BMPs were successful; which BMPs may need to be improved to reduce interactions with ringed seals; the effectiveness and practicality of implementing BMPs; any issues or concerns regarding implementation of BMPs; and potential effects of interactions based on observation data;
              (v) Proposed updates (if any) to the NMFS-approved Wildlife Management Plan(s) or the ice-road BMPs; and
              (vi) Reports should be able to be queried for information.
              (3) Hilcorp must submit a final 5-year comprehensive summary report to NMFS not later than 90 days following the expiration of this subpart and LOA.
              (4) Hilcorp must submit acoustic monitoring reports per the Acoustic Monitoring Plan.
              (5) Hilcorp must report on observed injured or dead marine mammals.
              (i) In the unanticipated event that the activity defined in § 217.30 clearly causes the take of a marine mammal in a prohibited manner, Hilcorp must immediately cease such activity and report the incident to the Office of Protected Resources (OPR), NMFS, and to the Alaska Regional Stranding Coordinator, NMFS. Activities must not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with Hilcorp to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure Marine Mammal Protection Act (MMPA) compliance. Hilcorp may not resume their activities until notified by NMFS. The report must include the following information:
              (A) Time, date, and location (latitude/longitude) of the incident;
              (B) Description of the incident;
              (C) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (D) Description of all marine mammal observations in the 24 hours preceding the incident;
              (E) Species identification or description of the animal(s) involved;
              (F) Fate of the animal(s); and
              (G) Photographs or video footage of the animal(s). Photographs may be taken once the animal has been moved from the waterfront area.

              (H) In the event that Hilcorp discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), Hilcorp must immediately report the incident to OPR and the Alaska Regional Stranding Coordinator, NMFS. The report must include the information identified in paragraph (i)(5)(i) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with Hilcorp to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (ii) In the event Hilcorp discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 217.30 (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), Hilcorp must report the incident to OPR and the Alaska Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. Hilcorp must provide photographs or video footage or other documentation of the stranded animal sighting to NMFS. Photographs may be taken once the animal has been moved from the waterfront area.
            
            
              
              § 217.36
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to this subpart, Hilcorp must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of this subpart.
              (c) If an LOA expires prior to the expiration date of this subpart, Hilcorp may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, Hilcorp must apply for and obtain a modification of the LOA as described in § 217.37.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under this subpart.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 217.37
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 217.36 for the activity identified in § 217.30(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under this subpart were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for this subpart or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 217.36 for the activity identified in § 217.30(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with Hilcorp regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in this subpart.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from Hilcorp's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 217.36, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the 
                Federal Register within thirty days of the action.
            
            
              § § 217.38-217.39
              [Reserved]
            
          
          
            Subpart E—Taking and Importing Marine Mammals; Alaska Gasline Development Corporation Liquefied Natural Gas Facilities Construction
            
              Source:
              85 FR 50751,Aug. 17, 2020, unless otherwise noted.
            
            
              Effective Date Note:
              At 85 FR 50751, Aug. 17, 2020, subpart E was added, effective Jan. 1, 2021, through Dec. 31, 2025.
            
            
              § 217.40
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the Alaska Gasline Development Corporation (AGDC) or successor entities and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to the activities described in paragraph (c) of this section.
              (b) The taking of marine mammals by AGDC may be authorized in a Letter of Authorization (LOA) only if it occurs within AGDC's Alaska liquefied natural gas (LNG) facilities' construction areas, which are located between the Beluga Landing shoreline crossing on the north and the Kenai River south of Nikiski on the south in Cook Inlet, Alaska.
              (c) The taking of marine mammals during this project is only authorized if it occurs incidental to construction activities associated with the proposed LNG facilities or the Mainline crossing of Cook Inlet.
            
            
              § 217.41
              Effective dates.
              Regulations in this subpart are effective January 1, 2021 through December 31, 2025.
            
            
              § 217.42
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 217.46, the Holder of the LOAs (hereinafter “AGDC”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.40(b) by Level A harassment and Level B harassment associated with pile driving and pipe laying activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the applicable LOAs.
            
            
              § 217.43
              Prohibitions.
              Notwithstanding takings contemplated in § 217.42 and authorized by LOAs issued under §§ 216.106 of this chapter and 217.46, no person in connection with the activities described in § 217.40 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 of this chapter and 217.46;
              (b) Take any marine mammal not specified in such LOAs; and
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified.
            
            
              § 217.44
              Mitigation requirements.
              When conducting the activities identified in § 217.40(c), the mitigation measures contained in any LOAs issued under §§ 216.106 of this chapter and 217.46 must be implemented. These mitigation measures must include but are not limited to:
              (a) Time and area restriction. AGDC must follow the following time and area restrictions.
              (1) In-water pile driving must occur only during daylight hours. Times for other construction activities, such as pipe laying, anchor handling, and dredging are not restricted.
              (2) Pile driving associated with the Mainline Material Offloading Facility (Mainline MOF) must not occur from June 1 to September 7 (pile driving can occur from September 8 to May 31).

              (3) Other than in-water sheet pile driving and pile removal, anchor handling, trenching, pipe laying, and vessel transits related to these activities, AGDC may not engage in in-water sound-producing activities within 10 miles (16 km) of the mean higher high water (MHHW) line of the Susitna Delta (Beluga River to the Little Susitna River) between April 15 and October 15 which produce sound levels in excess of 120 dB rms re 1µPa @ 1 m.
              (b) Establishment of monitoring and exclusion zones. (1) For all relevant in-water construction activity, AGDC must designate Level A harassment zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 217.46.
              (2) For all relevant in-water construction activity, AGDC must designate Level B harassment zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 217.46.
              (3) For all in-water pile driving work, AGDC must implement an exclusion zone for each specific activity as identified in any LOA issued under §§ 216.106 of this chapter and 217.46. If a marine mammal comes within or enters the exclusion zone, AGDC must cease all operations.
              (i) For humpback whale and killer whale during in-water pile driving activity, the exclusion zones must be based on the Level A harassment distances, but must not be less than 10 m from the pile.
              (ii) For harbor porpoise and harbor seal during in-water pile driving activity, the exclusion zones must be based on the Level A harassment distances up to 1,000 m, but must not be less than 10 m from the pile.
              (iii) For Cook Inlet beluga whale during in-water pile driving activity, the exclusion zones must be based on the Level B harassment distances.
              (iv) A 2,900-m exclusion zone must be established for Cook Inlet beluga whale before pipe laying activity associated with anchor handling can occur.
              (v) A minimum of 10-m exclusion zone must be established for in-water construction and heavy machinery not addressed elsewhere in this paragraph (b)(3).
              (c) Monitoring of exclusion zones. Pile driving must only take place when the exclusion zones are visible and can be adequately monitored. If visibility degrades to where the entire exclusion zone cannot be effectively monitored during pile driving, AGDC may continue to drive the pile section that was being driven to its target depth, but may not drive additional sections of pile.
              (d) Shutdown measures. (1) AGDC must deploy protected species observers (PSOs) to monitor marine mammals during in-water pile driving and pipe laying activities.
              (2) Monitoring must take place from 30 minutes prior to initiation of pile driving or pipe laying activities through 30 minutes post-completion of pile driving or pipe laying activities.

              (i) For pile driving activity, pre-activity monitoring must be conducted for 30 minutes to confirm that the exclusion zone is clear of marine mammals, and pile driving may commence only if observers have declared the exclusion zone clear of marine mammals for that full duration of time. Monitoring must occur throughout the time required to drive a pile. A determination that the exclusion zone is clear must be made during a period of good visibility (i.e., the entire exclusion zone and surrounding waters must be visible to the naked eye).
              (ii) If marine mammals are found within the exclusion zone, pile driving of the segment must be delayed until they move out of the area. If a marine mammal is seen above water and then dives below, the contractor must wait 30 minutes for large cetaceans (humpback whale) and 15 minutes for small cetaceans (beluga and killer whales and harbor porpoise) and pinnipeds. If no marine mammals of that species are seen by the observer in that time it can be assumed that the animal has moved beyond the exclusion zone.
              (iii) If pile driving of a segment ceases for 30 minutes or more and a marine mammal is sighted within the designated exclusion zone prior to commencement of pile driving, the observer(s) must notify the pile driving operator (or other authorized individual) immediately and continue to monitor the exclusion zone. Operations may not resume until the marine mammal has exited the exclusion zone or 30 minutes have elapsed for large cetaceans or 15 minutes have elapsed for small cetaceans and pinnipeds since the last sighting.

              (3) If a marine mammal authorized to be taken by Level B harassment enters or approaches the exclusion zone, if a marine mammal not specified in the LOAs enters the Level B harassment zone, or if the take of a marine mammal species or stock has reached the take limits specified in any LOA issued under §§ 216.106 of this chapter and 217.46 and enters the Level B harassment zone, AGDC must halt all construction activities at that location. If construction is halted or delayed due to the presence of a marine mammal, the activity may not commence or resume until either the animal has voluntarily left and been visually confirmed beyond the shutdown or Level B harassment zone, whichever applicable, or 30 minutes have passed without re-detection of the animal if it is a larger cetacean (humpback whale), or 15 minutes have passed without re-detection of the animal if it is a small cetacean (beluga and killer whales and porpoises) or pinniped.
              (e) Soft start. (1) AGDC must implement soft start techniques for impact pile driving. AGDC must conduct an initial set of three strikes from the impact hammer at 40 percent energy, followed by a 30-second waiting period, then two subsequent three strike sets with associated 30-seconds waiting periods at the reduced energy.
              (2) Soft start must be required for any impact driving, including at the beginning of the day, and at any time following a cessation of impact pile driving of 30 minutes or longer.
              (f) Noise attenuation device. For pile-driving at the Mainline MOF near the Beluga River, and on the east side of Cook Inlet near Nikiski associated with the liquefaction facility, AGDC must deploy air bubble curtains around piles. If the sound source verification (SSV) measurements indicate that the best-performing bubble curtain configuration provides less than a 2 dB reduction in in-water sound beyond the bubble curtain, use of the bubble curtain may be discontinued.
              (g) Vessel transit. (1) Operators of vessels must, at all times, avoid approaching within 100 yards of marine mammals. Operators must observe direction of travel of marine mammals and attempt to maintain a distance of 100 yards or greater between the animal and the vessel by working to alter vessel course or velocity.

              (2) The vessel operator must avoid placing the vessel between members of a group of marine mammals in a way that may cause separation of individuals in the group from other individuals in that group. A group is defined as being three or more whales observed within 500-m of one-another and displaying behaviors of directed or coordinated activity (e.g., migration or group feeding).
              (3) If the vessel approaches within 1.6 km (1 mi) of one or more whales, the vessel operator must take reasonable precautions to avoid potential interaction with the whales by taking one or more of the following actions, as appropriate:
              (i) Steering to the rear of whale(s) to avoid causing changes in their direction of travel.
              (ii) Maintaining vessel speed of 10 knots (19 km/hr) or less when transiting to minimize the likelihood of lethal vessel strikes.
              (iii) Reducing vessel speed to less than 5 knots (9 km/hour) within 274 m (300 yards) of the whale(s).
              (4) Project vessels must remain a minimum of 2.8 km (1.5 nm) seaward of the mean lower low water (MLLW) line between the Little Susitna River and −150.80 degrees west longitude to minimize the impacts of vessel sound and avoid strikes on Cook Inlet beluga whales between June 1 and September 7. The Susitna Delta Exclusion Zone is defined as the union of the areas defined by:
              (i) A 16-km (10-mile) buffer of the Beluga River thalweg seaward of the mean lower low water (MLLW) line;
              (ii) A 16-km (10-mile) buffer of the Little Susitna River thalweg seaward of the MLLW line; and
              (iii) A 16-km (10-mile) seaward buffer of the MLLW line between the Beluga River and Little Susitna River.
              (iv) The buffer extends landward along the thalweg to include intertidal waters within rivers and streams up to their mean higher high water line (MHHW). The seaward boundary has been simplified so that it is defined by lines connecting readily discernable landmarks.
              (5) For vessels operating in the Susitna Delta Exclusion Zone, the following must be implemented:

              (i) All project vessels operating within the designated Susitna Delta area must maintain a speed over ground below 4 knots. PSOs must note the numbers, date, time, coordinates, and proximity to vessels of all belugas observed during operations, and report these observations to NMFS in monthly PSO reports.
              (ii) Vessel crew must be trained to monitor for Endangered Species Act (ESA)-listed species prior to and during all vessel movements within the Susitna Delta Exclusion Zone. The vessel crew must report sightings to the PSO team for inclusion in the overall sighting database and reports.
              (iii) Vessel operators must not move their vessels when they are unable to adequately observe the 100-m zone around vessels under power (in gear) due to darkness, fog, or other conditions, unless necessary for ensuring human safety.
            
            
              § 217.95
              Requirements for monitoring and reporting.
              (a) Marine mammal visual monitoring—(1) Protected species observers. AGDC must employ trained protected species observers (PSO) to conduct marine mammal monitoring for its LNG facilities construction projects.
              (i) The PSOs must observe and collect data on marine mammals in and around the project area for 30 minutes before, during, and for 30 minutes after all construction work. PSOs must have no other assigned tasks during monitoring periods, and must be placed at appropriate and safe vantage point(s) practicable to monitor for marine mammals and implement shutdown or delay procedures, when applicable, through communication with the equipment operator.
              (ii) [Reserved]
              (2) Protected species observer qualifications. AGDC must adhere to the following observer qualifications:
              (i) Independent PSOs (i.e., not construction personnel) who have no other assigned tasks during monitoring periods must be used;
              (ii) Where a team of three or more PSOs are required, a lead observer or monitoring coordinator must be designated. The lead observer must have prior experience working as a marine mammal observer during construction;
              (iii) Other PSOs may substitute education (degree in biological science or related field) or training for experience;
              (iv) AGDC must submit PSO CVs for approval by NMFS prior to the onset of pile driving;
              (v) The PSOs must have the ability to conduct field observations and collect data according to assigned protocols;
              (vi) The PSOs must have the experience or training in the field identification of marine mammals, including the identification of behaviors;
              (vii) The PSOs must have sufficient training, orientation, or experience with the construction operation to provide for personal safety during observations;
              (viii) The PSOs must have writing skills sufficient to prepare a report of observations including but not limited to the number and species of marine mammals observed; dates and times when in-water construction activities were conducted; dates, times, and reason for implementation of mitigation (or why mitigation was not implemented when required); and marine mammal behavior; and
              (ix) The PSOs must have the ability to communicate orally, by radio or in person, with project personnel to provide real-time information on marine mammals observed in the area as necessary.
              (3) Marine mammal monitoring protocols. AGDC must adhere to the following marine mammal monitoring protocols:
              (i) For pile driving activities, a minimum of two PSOs must be on duty at all times;
              (ii) For pile driving activities, PSOs must be stationed on a bluff with minimum height 500 feet above sea level immediately above the construction site;
              (iii) For marine mammal monitoring during pipe laying activities, at least one PSO must be on the barge and on watch;

              (iv) PSOs may not exceed 4 consecutive watch hours; must have a minimum two-hour break between watches; and may not exceed a combined watch schedule of more than 12 hours in a 24-hour period;
              
              (v) PSOs must have no other construction-related tasks while conducting monitoring;
              (vi) Monitoring must be conducted from 30 minutes prior to commencement of pile driving, throughout the time required to drive a pile, and for 30 minutes following the conclusion of pile driving;
              (vii) Monitoring must be conducted from 30 minutes prior to commencement of pipe laying activity, throughout the time of pipe laying, and for 30 minutes following the conclusion of pipe laying for the segment;
              (viii) During all observation periods, PSOs must use high-magnification (25X), as well as standard handheld (7X) binoculars, and the naked eye to search continuously for marine mammals;
              (ix) Monitoring distances must be measured with range finders. Distances to animals must be based on the best estimate of the PSO, relative to known distances to objects in the vicinity of the PSO; and
              (x) Bearings to animals must be determined using a compass.
              (4) Marine mammal monitoring data collection. PSOs must collect the following information during marine mammal monitoring:
              (i) Date and time that monitored activity begins and ends for each day conducted (monitoring period);
              (ii) Construction activities occurring during each daily observation period, including how many and what type of piles driven and distances covered during pipe laying;
              (iii) Deviation from initial proposal in pile numbers, pile types, average driving times, and pipe laying distances, etc.;
              (iv) Weather parameters in each monitoring period (e.g., wind speed, percent cloud cover, visibility);
              (v) Water conditions in each monitoring period (e.g., sea state, tide state);
              (vi) For each marine mammal sighting:
              (A) Species, numbers, and, if possible, sex and age class of marine mammals;
              (B) Description of any observable marine mammal behavior patterns, including bearing and direction of travel and distance from pile driving and pipe laying activities, and notable changes in patterns;
              (C) Location and distance from pile driving and pipe laying activities to marine mammals and distance from the marine mammals to the observation point; and
              (D) Estimated amount of time that the animals remained in the Level A and/or Level B harassment zones;

              (vii) Description of implementation of mitigation measures within each monitoring period (e.g., shutdown or delay); and
              (viii) Other human activity in the area within each monitoring period.
              (b) Acoustic monitoring. AGDC must conduct a sound source verification (SSV) in accordance with the requirements in the LOA, at the beginning of the pile driving to characterize the sound levels associated with different pile and hammer types, as well as to establish the marine mammal monitoring and mitigation zones.
              (1) A minimum of 2 piles of each type and size must be measured.
              (2) The following data, at minimum, shall be collected during acoustic monitoring and reported:
              (i) Hydrophone equipment and methods: Recording device, sampling rate, distance from the pile where recordings were made; depth of recording device(s);
              (ii) Type of pile being driven and method of driving during recordings; and

              (iii) Mean, median, and maximum sound levels (dB re: 1µPa): Cumulative sound exposure level (SELcum), peak sound pressure level (SPLpeak), root mean square sound pressure level (SPLrms), and single-strike sound exposure level (SELs-s).
              (3) An SSV report must be submitted to NMFS within 72 hours after field measurements for approval of the results.
              (4) The results of the SSV report may be used to adjust the extent of Level A and Level B harassment zones in-water pile driving.
              (c) Reporting measures—(1) Notification. AGDC must notify NMFS 48 hours prior to the start of each activity in Cook Inlet that may cause harassment of marine mammals. If there is a delay in activity, AGDC must also notify NMFS as soon as practicable.
              (2) Monthly report. AGDC must submit monthly reports via email to NMFS Office of Protected Resources (OPR) and Alaska Regional Office (AKRO) for all months with project activities by the 15th of the month following the monthly reporting period. The monthly report must contain and summarize the following information:
              (i) Dates, times, locations, heading, speed, weather, sea conditions (including Beaufort sea state and wind force), and a list of all in-water sound-producing activities occurring concurrent with marine mammal observations;

              (ii) Species, number, location, distance from the vessel, and behavior of all observed marine mammals, as well as associated project activity (e.g., number of power-downs and shutdowns), observed throughout all monitoring activities;
              (iii) Observation data in paragraphs (a) and (b) of this section must be provided in digital spreadsheet format that can be queried;
              (iv) An estimate of the number of animals (by species) exposed to sound at received levels greater than or equal to either the Level A or Level B harassment thresholds, with a discussion the time spent above those received levels and of any specific behaviors those individuals exhibited;
              (v) If the extent of Level B harassment zone is beyond visual observation, AGDC must also include an appropriate adjustment to estimate the total numbers of marine mammals taken based on the portion of the areas that are monitored; and
              (vi) A description of the implementation and effectiveness of the terms and conditions of the Biological Opinion's Incidental Take Statement and mitigation and monitoring measures of the LOA.
              (3) Marine mammal tally numbers. (i) AGDC must keep a tally of the estimated number of marine mammals that are taken, based on the number of marine mammals observed within the applicable harassment zones, and alert NMFS when the authorized limit is close to being met based on prescribed monitoring measured in the final rule; and
              (ii) AGDC must keep a tally of the number of marine mammal that are sighted during the pile driving and pipe laying activities.
              (4) Beluga whale takes. AGDC must immediately notify NMFS if the number of Cook Inlet beluga estimated as taken (based on observed exposures above thresholds) reaches 80% of the authorized takes in any given calendar year during which take is authorized.
              (5) Annual report. (i) AGDC must submit a comprehensive annual report to NMFS within 90 calendar days of the cessation of in-water work each year for review. The report must synthesize all sighting data and effort during each activity for each year.
              (ii) NMFS will provide comments within 30 days after receiving annual reports, and AGDC must address the comments and submit revisions within 30 days after receiving NMFS comments.
              (iii) If no comments are received from the NMFS within 30 days, the annual report is considered completed.
              (iv) The report must include the following information:
              (A) Summaries of monitoring effort including total hours, observation rate by species and marine mammal distribution through the study period, accounting for sea state and other factors affecting visibility and detectability of marine mammals.

              (B) Analyses of the effects of various factors that may have influenced detectability of marine mammals (e.g., sea state, number of observers, fog/glare, and other factors as determined by the PSOs).
              (C) Species composition, occurrence, and distribution of marine mammal sightings, including date, water depth, numbers, age/size/gender categories (if determinable), group sizes, and ice cover.
              (D) Marine mammal observation data with a digital record of observation data provided in digital spreadsheet format that can be queried.
              (E) Summary of implemented mitigation measures (i.e., shutdowns and delays).

              (F) Number of marine mammals during periods with and without project activities (and other variables that could affect detectability), such as:
              
              (1) Initial sighting distances versus project activity at the time of sighting;
              (2) Closest point of approach versus project activity;
              (3) Observed behaviors and types of movements versus project activity;
              (4) Numbers of sightings/individuals seen versus project activity;
              (5) Distribution around the source vessels versus project activity; and
              (6) Numbers of animals detected in the exclusion zone.
              (G) Analyses of the effects of project activities on listed marine mammals.
              (6) Final report. (i) AGDC must provide NMFS, within 90 days of project completion at the end of the five-year period, a report of all parameters listed in the monthly and annual report requirements in paragraph (c) of this section, noting also all operational shutdowns or delays necessitated due to the proximity of marine mammals.
              (ii) NMFS will provide comments within 30 days after receiving this report, and AGDC must address the comments and submit revisions within 30 days after receiving NMFS comments.
              (iii) If no comments are received from the NMFS within 30 days, the final report is considered as final.
              (7) Reporting of injured or dead marine mammals. (i) In the unanticipated event that the construction or demolition activities clearly cause the take of a marine mammal in a prohibited manner, such as an injury, serious injury, or mortality, AGDC must immediately cease operations with the potential to impact marine mammals in the vicinity and immediately report the incident to the NMFS Office of Protected Resources, NMFS Alaska Regional Office, and the Alaska Region Stranding Coordinators. The report must include the following information:
              (A) Time, date, and location (latitude/longitude) of the incident;
              (B) Description of the incident;
              (C) Status of all sound source use in the 24 hours preceding the incident;
              (D) Environmental conditions (e.g., wind speed and direction, sea state, cloud cover, visibility, and water depth);
              (E) Description of marine mammal observations in the 24 hours preceding the incident;
              (F) Species identification or description of the animal(s) involved;
              (G) The fate of the animal(s); and
              (H) Photographs or video footage of the animal (if equipment is available).
              (ii) Activities must not resume until NMFS is able to review the circumstances of the prohibited take. NMFS must work with AGDC to determine what is necessary to minimize the likelihood of further prohibited take and ensure Marine Mammal Protection Act (MMPA) compliance. AGDC may not resume its activities until notified by NMFS via letter, email, or telephone.

              (iii) In the event that AGDC discovers an injured or dead marine mammal, and the lead PSO determines that the cause of the injury or death is unknown and the death is relatively recent (i.e., in less than a moderate state of decomposition as described in paragraph (c)(7)(iv) of this section), AGDC must immediately report the incident to the NMFS Office of Protected Resources, NMFS Alaska Regional Office, and the Alaska Regional Stranding Coordinators. The report must include the same information identified in paragraph (b)(3)(i) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with AGDC to determine whether modifications in the activities are appropriate.

              (iv) In the event that AGDC discovers an injured or dead marine mammal, and the lead PSO determines that the injury or death is not associated with or related to the activities authorized in the LOA (e.g., previously wounded animal, carcass with moderate to advanced decomposition, or scavenger damage), AGDC must report the incident to the NMFS Office of Protected Resources, NMFS Alaska Regional Office, and the Alaska Regional Stranding Coordinators, within 48 hours of the discovery. AGDC must provide photographs or video footage (if available) or other documentation of the stranded animal sighting to NMFS and the Marine Mammal Stranding Network. AGDC may continue its operations under such a case.
            
            
              
              § 217.46
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to the regulations in this subpart, AGDC must apply for and obtain (LOAs) in accordance with § 216.106 of this chapter for conducting the activity identified in § 217.40(c).
              (b) LOAs, unless suspended or revoked, may be effective for a period of time not to extend beyond the expiration date of the regulations in this subpart.
              (c) If an LOA(s) expires prior to the expiration date of the regulations in this subpart, AGDC may apply for and obtain a renewal of the LOA(s).
              (d) In the event of projected changes to the activity or to mitigation, monitoring, reporting (excluding changes made pursuant to the adaptive management provision of § 217.47(c)(1)) required by an LOA, AGDC must apply for and obtain a modification of LOAs as described in § 217.47.
              (e) Each LOA must set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, their habitat, and the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA(s) must be based on a determination that the level of taking must be consistent with the findings made for the total taking allowable under the regulations in this subpart.

              (g) Notice of issuance or denial of the LOA(s) must be published in the Federal Register within 30 days of a determination.
            
            
              § 217.47
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 217.46 for the activity identified in § 217.40(c) must be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA(s) under the regulations in this subpart were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting measures (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations in this subpart or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 217.46 for the activity identified in § 217.40(c) may be modified by NMFS under the following circumstances:
              (1) Adaptive management. After consulting with AGDC regarding the practicability of the modifications, NMFS may modify (including by adding or removing measures) the existing mitigation, monitoring, or reporting measures if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the regulations in this subpart.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from AGDC's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; or
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by the regulations in this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS must publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 217.46, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within 30 days of the action.
            
            
              § § 217.48-217.49
              [Reserved]
            
          
          
            Subpart F [Reserved]
          
          
            Subpart G—Taking and Importing Marine Mammals; Taking Marine Mammals Incidental to U.S. Air Force Launches and Operations at Vandenberg Air Force Base, California
            
              Source:
              84 FR 14333, Apr. 10, 2019, unless otherwise noted.
            
            
              Effective Date Note:
               At 84 FR 14333, Apr. 10, 2019, subpart G was added, effective Apr. 10, 2019, until Apr. 10, 2024.
            
            
              § 217.60
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the 30th Space Wing, United States Air Force (USAF) and those persons it authorizes to conduct activities on its behalf for the taking of marine mammals that occurs in the areas outlined in paragraph (b) of this section and that occurs incidental to rocket and missile launches and aircraft operations.
              (b) The taking of marine mammals by the USAF may be authorized in a Letter of Authorization (LOA) only if it occurs from activities originating at Vandenberg Air Force Base.
            
            
              § 217.61
              Effective dates.
              Regulations in this subpart are effective from April 10, 2019, until April 10, 2024.
            
            
              § 217.62
              Permissible methods of taking.
              (a) Under an LOA issued pursuant to §§ 216.106 and 217.60 of this chapter, the Holder of the LOA (herein after “USAF”) may incidentally, but not intentionally, take marine mammals by Level B harassment, within the area described in § 217.60(b), provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 217.63
              Prohibitions.
              Notwithstanding takings contemplated in § 217.62(c) and authorized by an LOA issued under §§ 216.106 and 217.66 of this chapter, no person in connection with the activities described in § 217.60 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 of this chapter and 217.66;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 217.64
              Mitigation requirements.
              When conducting the activities identified in § 217.60(a), the mitigation measures contained in any Letter of Authorization issued under §§ 216.106 of this chapter and 217.66 must be implemented. These mitigation measures include (but are not limited to):

              (a) For missile and rocket launches, the USAF must avoid, whenever possible, launches during the harbor seal pupping season of March through June, unless constrained by factors including, but not limited to, human safety, national security, or launch mission objectives.
              
              (b) For rocket launches, the USAF must avoid, whenever possible, launches which are predicted to produce a sonic boom on the Northern Channel Islands from March through June.
              (c) Aircraft and helicopter flight paths must maintain a minimum distance of 1,000 feet (ft) (305 meters (m)) from recognized pinniped haulouts and rookeries, whenever possible, except for one area near the VAFB harbor over which aircraft may be flown to within 500 ft of a haulout, and except in emergencies or for real-time security incidents, which may require approaching pinniped haulouts and rookeries closer than 1,000 ft (305 m).
              (d) Except for during take-off and landing actions, the following minimum altitudes must be maintained over all known marine mammal haulouts when marine mammals are present: For Class 0-2 UAS, a minimum of 300 ft; for Class 3 UAS, a minimum of 500 ft; and for Class 4 or 5 UAS, a minimum of 1,000 ft.
              (e) If post-launch surveys determine that an injurious or lethal take of a marine mammal has occurred, the launch procedure and the monitoring methods must be reviewed, in cooperation with the National Marine Fisheries Service (NMFS), and appropriate changes must be made through modification to a Letter of Authorization, prior to conducting the next launch under that Letter of Authorization.
            
            
              § 217.65
              Requirements for monitoring and reporting.
              (a) To conduct monitoring of rocket launch activities, the USAF must either use video recording, or must designate a qualified on-site individual approved in advance by NMFS, with demonstrated proficiency in the identification of all age and sex classes of both common and uncommon pinniped species found at VAFB and knowledge of approved count methodology and experience in observing pinniped behavior, as specified in the Letter of Authorization, to monitor and document pinniped activity as described below:
              (1) For any launches of space launch vehicles or recoveries of the Falcon 9 First Stage occurring from January 1 through July 31, pinniped activity at VAFB must be monitored in the vicinity of the haulout nearest the launch platform, or, in the absence of pinnipeds at that location, at another nearby haulout, for at least 72 hours prior to any planned launch, and continue for a period of time not less than 48 hours subsequent to the launch;
              (2) For any launches of new space launch vehicles that have not been monitored during at least 3 previous launches occurring from August 1 through December 31, pinniped activity at VAFB must be monitored in the vicinity of the haulout nearest the launch or landing platform, or, in the absence of pinnipeds at that location, at another nearby haulout, for at least 72 hours prior to any planned launch, and continue for a period of time not less than 48 hours subsequent to launching;
              (3) For any launches of existing space launch vehicles that are expected to result in a louder launch noise or sonic boom than previous launches of the same vehicle type occurring from August 1 through December 31, pinniped activity at VAFB must be monitored in the vicinity of the haulout nearest the launch or landing platform, or, in the absence of pinnipeds at that location, at another nearby haulout, for at least 72 hours prior to any planned launch, and continue for a period of time not less than 48 hours subsequent to launching;
              (4) For any launches of new types of missiles occurring from August 1 through December 31, pinniped activity at VAFB must be monitored in the vicinity of the haulout nearest the launch or landing platform, or, in the absence of pinnipeds at that location, at another nearby haulout, for at least 72 hours prior to any planned launch, and continue for a period of time not less than 48 hours subsequent to launching;

              (5) For any recoveries of the Falcon 9 First Stage occurring from August 1 through December 31 that are predicted to result in a sonic boom of 1.0 pounds per square foot (psf) or above at VAFB, pinniped activity at VAFB must be monitored in the vicinity of the haulout nearest the launch or landing platform, or, in the absence of pinnipeds at that location, at another nearby haulout, for at least 72 hours prior to any planned launch, and continue for a period of time not less than 48 hours subsequent to launching;
              (6) For any launches or Falcon 9 First Stage recoveries occurring from January 1 through July 31, follow-up surveys must be conducted within 2 weeks of the launch;
              (7) For any launches or Falcon 9 First Stage recoveries, pinniped activity at the Northern Channel Islands must be monitored, if it is determined by modeling that a sonic boom of greater than 2.0 psf is predicted to impact one of the islands between March 1 and July 31, greater than 3.0 psf between August 1 and September 30, and greater than 4.0 psf between October 1 and February 28. Monitoring will be conducted at the haulout site closest to the predicted sonic boom impact area, or, in the absence of pinnipeds at that location, at another nearby haulout;
              (8) For any launches or Falcon 9 First Stage recoveries for which marine mammal monitoring is required, acoustic measurements must be made; and
              (9) Marine mammal monitoring must include multiple surveys each day that record the species, number of animals, general behavior, presence of pups, age class, gender and reaction to launch noise, sonic booms or other natural or human caused disturbances, in addition to recording environmental conditions such as tide, wind speed, air temperature, and swell. Number of marine mammals hauled out must be recorded immediately prior to the launch, unless weather conditions prevent accurate recording or it is technologically infeasible. When flushing behavior is observed, the amount of time for animals to return to the haulout must be recorded.
              (10) Marine mammal monitoring of activities that occur during darkness at VAFB must include night video monitoring, when feasible.
              (b) The USAF must submit a report to the Administrator, West Coast Region, NMFS, and Office of Protected Resources, NMFS, within 90 days after each launch. This report must contain the following information:
              (1) Date(s) and time(s) of the launch;
              (2) Design of the monitoring program; and
              (3) Results of the monitoring program, including, but not necessarily limited to:
              (i) Numbers of pinnipeds present on the haulout prior to commencement of the launch;
              (ii) Numbers of pinnipeds that may have been harassed as noted by the number of pinnipeds estimated to have moved in response to the source of disturbance, ranging from short withdrawals at least twice the animal's body length to longer retreats over the beach, or if already moving a change of direction of greater than 90 degree, or, entered the water as a result of launch noise;
              (iii) For any marine mammals that entered the water, the length of time they remained off the haulout;
              (iv) Description of behavioral modifications by pinnipeds that were likely the result of launch noise or sonic boom; and

              (v) Results of acoustic monitoring, including the intensity of any sonic boom (psf) and sound levels in SELs, SPLpeak and SPLrms.
              (c) If the authorized activity identified in § 217.60(a) is thought to have resulted in the mortality or injury of any marine mammals or in any take of marine mammals not authorized in LOAs, then the USAF must notify the Director, Office of Protected Resources, NMFS, and the stranding coordinator, West Coast Region, NMFS, within 48 hours of the discovery of the injured or dead marine mammal or of the take of marine mammals not authorized in an LOA.
              (d) An annual report must be submitted on March 1 of each year to the Office of Protected Resources, NMFS.
              (e) A final report must be submitted at least 180 days prior to expiration of these regulations to the Office of Protected Resources, NMFS. This report will:
              (1) Summarize the activities undertaken and the results reported in all previous reports;
              (2) Assess the impacts at each of the major rookeries;

              (3) Assess the cumulative impacts on pinnipeds and other marine mammals from the activities specified in § 217.60(a); and
              (4) State the date(s), location(s), and findings of any research activities related to monitoring the effects on launch noise, sonic booms, and harbor activities on marine mammal populations.
            
            
              § 217.66
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, the USAF must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, the USAF may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, the USAF must apply for and obtain a modification of the LOA as described in § 217.67.
              (e) The LOA will set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.67
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 217.66 for the activity identified in § 217.60(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in § 217.67(c)(1)); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in § 217.67(c)(1)) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 217.66 for the activity identified in § 217.60(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive Management—NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with the USAF regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from the USAF's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 217.62(c), an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within 30 days of the action.
            
            
              §§ 217.68-217.69
              [Reserved]
            
          
          
            Subpart H—Taking of Marine Mammals Incidental to Space Vehicle and Missile Launches
            
              Source:
              82 FR 15003, Mar. 24, 2017, unless otherwise noted.
            
            
              Effective Date Note:
              At 82 FR 15003, Mar. 24, 2017, subpart H was added, effective from Apr. 24, 2017, through Apr. 25, 2022. 
            
            
              § 217.70
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the Alaska Aerospace Corporation (AAC) and those persons it authorizes to conduct activities on its behalf for the taking of marine mammals that occurs in the area identified in paragraph (b) of this section and that occurs incidental to conducting up to nine space vehicle launches each year from PSCA, for a total of 45 launches over the period of these regulations.
              (b) The taking of marine mammals by AAC may be authorized in a Letter of Authorization (LOA) only if it occurs at the Pacific Spaceport Alaska Complex (PSCA) on Kodiak Island, AK.
            
            
              § 217.71
              Effective dates.
              Regulations in this subpart are effective from April 24, 2017, through April 25, 2022.
            
            
              § 217.72
              Permissible methods of taking.

              Under an LOA issued pursuant to § 216.106 of this chapter and § 217.70, the Holder of the LOA (hereinafter “AAC”) and its contractors may incidentally, but not intentionally, take harbor seals (Phoca vitulina) by Level B harassment in the course of conducting space vehicle and missile launch operations within the area described in § 217.70(b), provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the applicable LOA.
            
            
              § 217.73
              Prohibitions.
              Notwithstanding authorization under these regulations and any LOA issued under § 216.106 of this chapter and § 217.76, no person conducting the activities described in § 217.70 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under § 216.106 of this chapter and § 217.76;
              (b) Take any marine mammal not specified in such LOA;
              (c) Take any marine mammal specified in such LOA in any manner other than as specified;
              (d) Take a marine mammal specified in such LOA if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOA if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 217.74
              Mitigation.
              (a) When conducting operations identified in § 217.70(a), the mitigation measures contained in any LOA issued under § 216.106 of this chapter and § 217.76 must be implemented. These mitigation measures include:
              (1) Security overflights immediately associated with the launch shall not approach pinniped haulouts on Ugak Island by closer than 0.25 mi (0.4 km), and shall maintain a vertical distance of 1,000 ft (305 m) from the haulouts when within 0.5 mi (0.8 km), unless indications of human presence or activity warrant closer inspection of the area to assure that national security interests are protected in accordance with law; and
              (2) All Castor 120 equivalent launches shall be conducted at LP1.
              (b) [Reserved]
            
            
              
              § 217.75
              Requirements for monitoring and reporting.
              (a) If the authorized activity identified in § 217.70(a) is thought to have resulted in the mortality or injury of any marine mammals or take of marine mammals not identified in § 217.70(b), then the Holder of the LOA must notify NMFS Office of Protected Resources and NMFS Alaska Regional Office, within 48 hours of the injury or death.
              (b) Holders of LOAs must designate qualified, on-site individuals, technical experts who have implemented time-lapsed photography technology for wildlife studies, approved in advance by NMFS Office of Protected Resources to:
              (1) Install time-lapsed photography systems designed to monitor pinniped abundance and detect pinniped responses to rocket launches at each of the pinniped haulout locations around Ugak Island. The number of camera systems, equipment capabilities, placement of the systems to be used, and the daily photo frequency shall be determined through a cooperative effort between AAC, NMFS Office of Protected Resources, and the technical experts;
              (2) Ensure the time-lapsed photography systems shall be in place and operating in locations that allow for visual monitoring of all pinniped haulouts during launches;
              (3) Relocate the time-lapsed photography systems in cooperation with NMFS after five launches if the system is not accurately capturing all pinniped haulouts and total pinniped abundance during the launches;
              (4) Monitor and review the effectiveness of these systems, comparing the results to aerial surveys for pinniped presence, abundance, behavior, and re-occupation time from the data obtained from the time-lapsed photography systems for the first five launches and report results to NMFS Office of Protected Resources within 90 days (after the 5th launch); and
              (5) Conduct a study in coordination with NMFS Office of Protected Resources to evaluate the effectiveness of the time-lapsed photography systems (specifically, the accuracy of the photography systems compared with aerial count surveys). The results of this study shall determine the need to continue aerial surveys. The study shall be conducted through a minimum of five launches.
              (c) AAC shall conduct one pre-launch aerial survey and one post-launch aerial survey for each launch to obtain data on pinniped presence, abundance, and behavior at all pinniped haulouts. Results of these pre- and post-launch surveys shall be reported to NMFS Office of Protected Resources once as part of the year-end summary report required under paragraph (e) of this section.
              (d) AAC shall conduct quarterly aerial surveys, ideally during mid-day coinciding with low tide, to obtain data on pinniped presence, abundance, and behavior within the action area to determine long-term trends in pinniped haulout use capturing all pinniped haulouts. Results of these quarterly surveys shall be reported to NMFS Office of Protected Resources once as part of the year-end summary report required under paragraph (e) of this section.
              (e) A year-end summary report must be submitted on March 1 of each year to NMFS Office of Protected Resources that shall include results of the pre- and post-launch aerial surveys, quarterly aerial survey trend counts of pinnipeds, and comparison of the results using the time-lapsed photography systems on Ugak Island. Future aerial surveys may be reduced if the time-lapsed photography systems capture similar or better data than aerial surveys. This report must contain the following information:
              (1) Date(s) and time(s) of the launches;
              (2) Locations of the time-lapsed photography systems;
              (3) Design of the monitoring program for the time-lapsed photography systems and a description of how data is stored and analyzed; and
              (4) Results of the monitoring program for pre- and post-launch aerial surveys, quarterly aerial surveys, and the time-lapsed photography systems, including, but not necessarily limited to:

              (i) Numbers of pinnipeds, by species and age class (if possible), present on the haulout prior to commencement of the launch;
              (ii) Numbers of pinnipeds, by species and age class (if possible), that may have been harassed, including the number that entered the water as a result of launch noise;
              (iii) The length of time pinnipeds remained off the haulout during post-launch monitoring;
              (iv) Number of harbor seal pups that may have been injured or killed as a result of the launch; and
              (v) Other behavioral modifications by pinnipeds that were likely the result of launch noise.
              (f) A final 5-year report must be submitted to NMFS Office of Protected Resources at least 90 days prior to expiration of these regulations if new regulations are sought or 180 days after expiration of regulations. This report shall:
              (1) Summarize the activities undertaken and the results reported in all previous reports;
              (2) Assess the impacts of launch activities on pinnipeds within the action area, including potential for pup injury and mortality;
              (3) Assess the cumulative impacts on pinnipeds and other marine mammals from multiple rocket launches; and
              (4) State the date(s), location(s), and findings of any research activities related to monitoring using time-lapsed photography systems on marine mammal populations
              (g) AAC shall conduct quarterly aerial surveys in the event no launch occurs during a calendar year. These quarterly surveys shall be reported in the year-end summary report as described in paragraph (e) of this section; and
              (h) If NMFS believes that launch monitoring or quarterly aerial surveys indicate that the distribution, size, or productivity of the potentially affected pinniped populations has been affected due to the specified activity, the launch procedures and the monitoring methods shall be reviewed in cooperation with NMFS, and, if necessary, appropriate changes may be made through modifications to a given LOA, prior to conducting the next launch of the same vehicle under that LOA.
            
            
              § 217.76
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, AAC must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, AAC must apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, AAC must apply for and obtain a modification of the LOA as described in § 217.77.
              (e) The LOA shall set forth:
              (1) The number of marine mammals, by species, authorized to be taken;
              (2) Permissible methods of incidental taking;

              (3) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species of marine mammals authorized for taking, its habitat, and on the availability of the species for subsistence uses; and
              (4) Requirements for monitoring and reporting.
              (f) Issuance of an LOA shall be based on a determination that the level of taking shall be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.77
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 217.76 for the activity identified in § 217.70(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and

              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal request by the applicant that includes changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 217.76 for the activity identified in § 217.70(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive Management—NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with AAC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations:
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from AAC's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; and
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or any LOA issued under §§ 216.106 and 217.76 of this chapter.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS shall publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in §§ 217.70(b) and 217.72(a), an LOA may be modified without prior notice or opportunity for public comment. A notice shall be published in the Federal Register within 30 days of the action.
            
            
              § 217.78-217.79
              [Reserved]
            
          
          
            Subpart I—Taking of Marine Mammals Incidental to Naval Explosive Ordnance Disposal School (NEODS) Training Operations
            
              Source:
              77 FR 16736, Mar. 22, 2012, unless otherwise noted.
            
            
              § 217.80
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the incidental taking of those marine mammals specified in paragraph (b) of this section by the United States Air Force, Headquarters 96th Air Base Wing, Eglin Air Force Base, and those persons who engage in activities described in paragraphs (a)(1) through (7) of this section and the area set forth in paragraph (b) of this section.
              (1) NEODS missions involving underwater detonations of small, live explosive charges adjacent to inert mines in order to disable the mine function,
              (2) Live training events occurring eight times annually, averaging one event occurring every 6 to 7 weeks,
              (3) Four of the training events involving 5-lb charges, and four events involving 10-lb charges,
              (4) Up to 20 5-lb detonations and twenty 10-lb detonations annually, for a total of 40 detonations,
              (5) The five charges occurring for each training event shall be detonated individually with a maximum separation time of 20 minutes between each detonation,
              (6) Mine shapes and debris shall be recovered and removed from the Gulf of Mexico waters when training is completed, and

              (7) Each training team has two days to complete their entire evolution (i.e., detonation of five charges). If operations cannot be completed on the first live demolition day, the second live demolition day shall be utilized to complete the evolution.

              (b) The incidental take of marine mammals at Eglin Air Force Base, within the Eglin Military Complex, including three sites in the Eglin Gulf Test and Training Range at property off Santa Rosa Island, Florida, in the northern Gulf of Mexico, under the activity identified in paragraph (a) of this section, is limited to the following species: Atlantic bottlenose dolphins (Tursiops truncatus).
              (1) The latitude/longitude of corners of W-151 in the Eglin Gulf Test and Training Range are:
              (i) 30.24006° North, −86.808838° West
              (ii) 29.539011° North, −84.995536° West
              (iii) 28.03949° North, −85.000147° West
              (iv) 28.027598° North, −85.199395° West
              (v) 28.505304° North, −86.799043° West
              (2) The latitude/longitude of corners of W-151A in the Eglin Gulf Test and Training Range are:
              (i) 30.24006° North, −86.808838° West
              (ii) 30.07499° North, −85.999327° West
              (iii) 29.179968° North, −85.996341° West
              (iv) 29.384439° North, −86.802579° West
            
            
              § 217.81
              Effective dates.
              Regulations in this subpart are effective from April 23, 2012, through April 24, 2017.
            
            
              § 217.82
              Permissible methods of taking.
              (a) Under Letters of Authorization issued pursuant to § 216.106 of this chapter and § 217.87, the U.S. Department of the Air Force, Headquarters 96th Air Base Wing, Eglin Air Force Base (U.S. Air Force), its contractors, and clients, may incidentally, but not intentionally, take marine mammals by Level B harassment, within the area described in § 217.80, provided the activity is in compliance with all terms, conditions, and requirements of these regulations and the appropriate Letter of Authorization.
              (b) The incidental taking of marine mammals is authorized for the species listed in § 217.80(b) and is limited to Level B harassment.
              (c) The incidental taking of an average of 10 individuals annually and 50 individuals during the 5-year rule, for Atlantic bottlenose dolphins.
              (d) The U.S. Air Force shall suspend NEODS training operations until it obtains additional authorization for the take of marine mammals if:
              (1) A marine mammal is injured, seriously injured, or killed during training operations;
              (2) The injury, serious injury, or death could be associated with the activities; and
              (3) After coordination and concurrence with NMFS, the U.S. Air Force determines that supplementary measures are unlikely to reduce the risk of injury, serious injury or death to a very low level, require the U.S. Air Force to suspend its activities until an authorization for such taking has been obtained.
            
            
              § 217.83
              Prohibitions.
              Notwithstanding takings contemplated in § 217.80 and authorized by a Letter of Authorization issued under §§ 216.106 of this chapter and 217.87, no person in connection with the activities described in § 217.80 may:
              (a) Take any marine mammal not specified in § 217.80(b);
              (b) Take any marine mammal specified in § 217.80(b) other than by incidental take as specified in § 217.82(a) through (d);
              (c) Take a marine mammal specified in § 217.80(b) if such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (d) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a Letter of Authorization issued under §§ 216.106 of this chapter and 217.87.
            
            
              § 217.84
              Mitigation.

              (a) The activity identified in § 217.80(a) must be conducted in a manner that minimizes, to the greatest extent practicable, adverse impacts on marine mammals and their habitats. When conducting operations identified in § 217.80(a), the mitigation measures contained in the Letter of Authorization issued under §§ 216.106 of this chapter and 217.87 must be implemented. These mitigation measures include (but are not limited to):
              
              (1) Underwater detonations using timed delay devices will only be conducted during daylight hours. The time of detonation shall be limited to an hour after sunrise and an hour before sunset.
              (2) NEODS missions shall be postponed if:
              (i) The Beaufort sea state is greater than scale number three. Such a delay would maximize detection of marine mammals.

              (ii) Large concentrations of fish, jellyfish, and/or large Sargassum rafts are observed within the mitigation-monitoring zone. The delay would continue until the fish, jellyfish, and/or Sargassum rafts that cause the postponement are confirmed to be outside the mitigation-monitoring zone.
              (3) Time delays longer than 10 minutes will not be used. Initiation of the timer device will not start until the mitigation-monitoring zone is clear of marine mammals for 30 minutes.
              (4) A calculated mitigation-monitoring zone will be established around each underwater detonation location based on charge weight and length of time-delay used. When conducting surveys within the mitigation-monitoring zone radius (but always outside the detonation plume radius/human safety zone) and travel in a circular pattern around the detonation point, surveying the inner (toward the detonation site) and outer (away from the detonation site) areas. For a survey radius of 914.4 meters, the boat will be positioned at 457.2 meters from the detonation point. Similarly, for a survey radius of 1,280.2 meters, boats will be positioned at 640.1 meter distance.
              (5) For a survey radius of 914.4 meters, two boats are required. For a radius of 1,280.2 meters, either three boats or two boats/one helicopter are required.
              (6) When using two boats, each boat will be positioned on opposite sides of the detonation location, separated by 180 degrees. When using three boats, each boat will be separated by 120 degrees (equidistant from each other).

              (7) Two observers in each boat will conduct continuous visual surveys of the mitigation-monitoring zone for the entire duration of the training event, including at least 30 minutes prior to detonation. Observers will search the mitigation-monitoring zone for the presence of marine mammals, and other marine species such as sea turtles, diving birds, large concentrations of fish or jellyfish, and large Sargassum mats. The presence of diving birds, fish, jellyfish, and Sargassum may indicate an increased likelihood of dolphin presence.
              (8) To the extent practicable, boats will maintain 18.5 kilometer per hour search speed. This search speed is expected to ensure adequate coverage of the buffer zone. While weather conditions and sea state may require slower speeds in some instances, 18.5 kilometers per hour is considered a prudent, safe, and executable speed that will allow adequate surveillance. For a 914.4 meter survey zone, a boat traveling at 18.5 kilometers per hour and 457.2 meters from the detonation point would circle the point approximately 3.2 times during a 30 minute survey period. By using two boats, approximately 6.4 circles would be completed in total. Similarly, for a 1,280.2 meter radius, each boat would circle the detonation point approximately 2.3 times within 30 minutes, and use of three boats would result in 6.9 total circles.
              (9) If available, a U.S. Navy helicopter can be used in lieu of one of the survey boats, so long as safety of flight is not jeopardized. U.S. Navy helicopter pilots are trained to conduct searches for relatively small objects in the water, such as a missing person. A helicopter search pattern is dictated by standard U.S. Navy protocols and accounts for multiple variables, such as size and shape of the search area, size of the object, and environmental conditions, among others.

              (10) The mitigation-monitoring zone will be surveyed for 30 minutes prior to detonation and continue for 30 minutes after detonation (concentrated on the area down current of the test site), in order to monitor for marine mammals and other protected species. It is the U.S. Air Force's (on behalf of the U.S. Navy) intent to conduct five successive detonations with a maximum time of 20 minutes between detonations, although a variety of factors can cause a delay of longer than 20 minutes between detonations, although a variety of factors can cause a delay of longer than 20 minutes, including a delay until the following day. Monitoring would continue during the 20 minutes time between detonations, and would serve as both post-detonation monitoring as well as pre-mission monitoring for the next detonation. If the time between detonations is delayed beyond 20 minutes, post-mission monitoring will be conducted for 30 minutes. At the conclusion of the final detonation, post-monitoring will be conducted for 30 minutes.
              (11) Other personnel besides designated observers shall also maintain situational awareness of the presence of marine mammals within the mitigation-monitoring zone to the extent practicable given dive safety considerations.
              (12) Divers placing the charges on mines will observe the immediate underwater area around the detonation site for marine mammals and other marine species such as diving birds, sea turtles, and Gulf sturgeon, and report sightings to surface observers.
              (13) If a marine mammal is sighted within an established mitigation-monitoring zone or moving towards it, underwater detonation events will be postponed or suspended until the marine mammal that caused the postponement/suspension of training operations has voluntarily left the area and the area is clear of marine mammals for at least 30 minutes.
              (14) If a marine mammal is detected within or about to enter an established mitigation-monitoring zone and subsequently cannot be reacquired, the mission will be postponed or suspended until the last verified location is outside the mitigation-monitoring zone, the animals is moving away from the area, and the area is clear of marine mammals for at least 30 minutes.
              (15) Any marine mammal observed after an underwater detonation either injured or exhibiting signs of distress will be reported to Eglin Air Force Base. Eglin Air Force Base will coordinate with other members of marine mammal stranding networks, as appropriate, and report these events to NMFS or U.S. Fish and Wildlife Service. The report will contain date and time of sighting, location, species description, and indications of the animal's status.
              (16) Training operations shall be suspended if the conditions of § 217.83(a)-(d) regarding the injury, serious injury, or death of a marine mammal during NEODS training operations are met.
              (17) Additional mitigation measures as contained in a Letter of Authorization.
              (b) [Reserved]
            
            
              § 217.85
              Requirements for monitoring and reporting.
              (a) Holders of Letters of Authorization pursuant to § 216.106 of this chapter and § 217.87 for activities described in § 216.80(a) are required to cooperate with NMFS, and any other Federal, state, or local agency with authority to monitor the impacts of the activity on marine mammals. Unless specified otherwise in the Letter of Authorization, the Holder of the Letter of Authorization must notify the Administrator, Southeast Region, NMFS, by letter or telephone, prior to activities possibly involving the taking of marine mammals. If the authorized activity identified in § 217.80(a) is thought to have resulted in the mortality or injury of any marine mammals or in any take of marine mammals not identified in § 217.80(b), then the Holder of the Letter of Authorization must, in addition to complying with the requirements of § 217.82(a)-(d), notify the Director, Office of Protected Resources, NMFS, or designee, by telephone (301-427-8400), within 24 hours of the discovery of the injured or dead animal.
              (b) Holders of Letters of Authorization must designate trained, qualified, on-site individuals approved in advance by NMFS, as specified in the Letter of Authorization, to perform the following monitoring requirements:

              (1) For NEODS testing, areas to be used in missions shall be visually monitored for marine mammal presence from a surface support vessel prior to detonation of mine neutralization charges. Monitoring shall be conducted 30 minutes before missions to clear the mitigation-monitoring zone. Post-mission monitoring shall also be conducted for 30 minutes after the final detonation (concentrated on the area down current of the test site). If marine mammals are inside the mitigation-monitoring zone, detonations shall be postponed until they have left the area. The observer on the vessel must be equipped with the proper optical equipment and lines of communication in order to recommend the decision to move forward with the mission.
              (2) Monitoring shall occur pre-mission (for 30 minutes), throughout the mission, and post-mission (for 30 minutes). Post-mission monitoring shall concentrate on the area down current of the test site.

              (3) Survey clearance procedures shall be conducted using best operational methods possible. After the mitigation-monitoring zone is cleared, all dolphins and protected species indicators (e.g., Sargassum rafts) shall be avoided to the maximum extent possible.

              (4) Clearance procedures shall be re-conducted if dolphins or protected species indicators (e.g., Sargassum rafts) are encountered.
              (5) After conducting post-mission monitoring, NEODS training operations data as required by Eglin Air Force Base's Natural Resources Section, 96 CEG/CEVSN shall be reported. Post-mission monitoring shall commence immediately following each detonation and shall be concentrated on the area down current of the test site. If any injured or dead marine mammals are observed, that information will be reported and coordinated with marine animals stranding networks.
              (6) An annual summary (coordinated through 96 CEG/CEVSN) of mission observations shall be submitted to: NMFS, Southeast Regional Office, Protected Resources Division, 9721 Executive Center Drive North, St. Petersburg, Florida 33702; and NMFS, Office of Protected Resources, 1315 East West Highway, Silver Spring, Maryland 20910.
              (c) Holders of Letters of Authorization must conduct additional monitoring as required under an annual Letter of Authorization.
              (d) Holders of Letters of Authorization must submit an annual report summarizing the specified activity as well as monitoring and mitigation data to the Southeast Regional Administrator and Director of the Office of Protected Resources, NMFS, within 90 days after the conclusion of the NEODS training operations. This report must contain the following information:
              (1) Date(s), time(s), and location(s) of explosive activities,
              (2) Design of the monitoring program,
              (3) Results of the monitoring program including, but not necessarily limited to:
              (i) Species counts,
              (ii) Numbers of observed disturbances,
              (iii) Descriptions of the disturbance behaviors before, during, and after explosive activities,
              (iv) Bearing and distances,
              (v) Observations of unusual behaviors, numbers, or distributions of marine mammals in the activity area shall be reported to NMFS and the U.S. Fish and Wildlife Service so that any potential follow-up observations can be conducted by the appropriate personnel. In addition, observations of tag-bearing marine mammals, sea turtles, and fish carcasses as well as any rare or unusual species of marine mammals and fish shall be reported to NMFS and U.S. Fish and Wildlife Service.
              (e) An annual report (referred to in § 217.85(d)) must be submitted at the time of notification of the renewal of the Letter of Authorization.
              (f) A draft comprehensive final report must be submitted at least 180 days prior to expiration of these regulations. This comprehensive technical report shall provide full documentation of methods, results, and interpretation of all monitoring during the first four and a half years of the Letter of Authorization. A revised final comprehensive technical report, including all monitoring results during the entire period of the Letters of Authorization, must be submitted 90 days after the end of the period of effectiveness of the regulations. This report shall summarize the activities undertaken and the results reported in all previous reports.

              (g)(1) In the unanticipated event that the specified activity clearly causes the take of a marine mammal in a manner prohibited by a Letter of Authorization, such as an injury, serious injury, or mortality, Eglin Air Force Base will immediately cease the specified activities and immediately report the incident to the Chief of the Permits and Conservation Division, Office of Protected Resources, NMFS at 301-427-8401 and/or by email to Jolie.Harrison@noaa.gov and Howard.Goldstein@noaa.gov, and the NMFS Southeast Regional Marine Mammal Stranding Network at 877-433-8299 (Blair.Mase@noaa.gov and Erin.Fougeres@noaa.gov) (Florida Marine Mammal Stranding Hotline at 888-404-3922). The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Status of all noise-generating source use in the 24 hours preceding the incident;
              (iv) Water depth;
              (v) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (vi) Description of all marine mammal observations in the 24 hours preceding the incident;
              (vii) Species identification or description of the animal(s) involved;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s) (if equipment is available).
              Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS shall work with Eglin Air Force Base to determine what is necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. Eglin Air Force Base may not resume their activities until notified by NMFS via letter or email, or telephone.

              (2) In the event that Eglin Air Force Base discovers an injured or dead marine mammal, and the lead observer determines that the cause of injury or death is unknown and the death is relatively recent (i.e., less than a moderate state of decomposition as described in the next paragraph), Eglin Air Force Base will immediately report the incident to the Chief of the Permits and Conservation Division, Office of Protected Resources, NMFS, at 301-427-8401, and/or by email to Jolie.Harrison@noaa.gov and Howard.Goldstein@noaa.gov and the NMFS Southeast Region Marine Mammal Stranding Network (877-433-8299) and/or by email to the Southeast Regional Stranding Coordinator (Blair.Mase@noaa.gov) and Southeast Regional Stranding Program Administrator (Erin.Fougeres@noaa.gov). The report must include the same information identified in the paragraph above. Activities may continue while NMFS reviews the circumstances of the incident, NMFS will work with Eglin Air Force Base to determine whether modifications in the activities are appropriate.

              (3) In the event that Eglin Air Force Base discovers an injured or dead marine mammal, and the lead observer determines that the injury or death is not associated with or related to the activities authorized in the Letter of Authorization (e.g., previously wounded animal, carcass with moderate to advanced decomposition, or scavenger damage), Eglin Air Force Base will report the incident to the Chief of the Permits and Conservation Division, Office of Protected Resources, NMFS, at 301-427-8401, and/or by email to Jolie.Harrison@noaa.gov and Howard.Goldstein@noaa.gov, and the NMFS Southeast Regional Marine Mammal Stranding Network (877-433-8299), and/or by email to the Southeast Regional Stranding Coordinator (Blair.Mase@noaa.gov) and Southeast Regional Stranding Program Administrator (Erin.Fougeres@noaa.gov), within 24 hours of discovery. Eglin Air Force Base will provide photographs or video footage (if available) or other documentation of the stranded animals sighting to NMFS and the Marine Mammal Stranding Network.
            
            
              § 217.86
              Applications for Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, the U.S. citizen (as defined by § 216.103) conducting the activity identified in § 217.80(a) must apply for and obtain either an initial Letter of Authorization in accordance with § 217.87 or a renewal under § 217.88.

              (b) The application must be submitted to NMFS at least 30 days before the activity is scheduled to begin.
              
              (c) Application for a Letter of Authorization and for renewals of Letters of Authorization must include the following:
              (1) Name of the U.S. citizen requesting the authorization;
              (2) A description of the activity, the dates of the activity, and the specific location of the activity; and
              (3) Plans to monitor the behavior and effects of the activity on marine mammals.
              (d) A copy of the Letter of Authorization must be in the possession of the persons conducting activities that may involve incidental takings of marine mammals.
              (e) [Reserved]
            
            
              § 217.87
              Letters of Authorization.
              (a) A Letter of Authorization, unless suspended or revoked, shall be valid for a period of time not to exceed the period of validity of this subpart.
              (b) The Letter of Authorization shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact on the species, its habitat, and on the availability of the species for subsistence uses (i.e., mitigation); and
              (3) Requirements for mitigation, monitoring, and reporting.
              (c) Issuance and renewal of the Letter of Authorization shall be based on a determination that the total number of marine mammals taken by the activity as a whole shall have no more than a negligible impact on the affected species or stock of marine mammal(s).
            
            
              § 217.88
              Renewal of Letters of Authorization and adaptive management.
              (a) A Letter of Authorization issued under § 216.106 of this chapter and § 217.87 for the activity identified in § 217.80(a) shall be renewed upon a request by the applicant or determination by NMFS and the applicant that modifications are appropriate pursuant to the adaptive management component of these regulations, provided that:
              (1) NMFS is notified that the activity described in the application submitted under § 217.86 shall be undertaken and there shall not be a substantial modification to the described work, mitigation or monitoring undertaken during the upcoming 12 months;
              (2) NMFS has received, reviewed, and accepted the monitoring reports required under § 217.85(d) and (e) and the Letter of Authorization issued under § 217.87;
              (3) NMFS determines that the mitigation, monitoring, and reporting measures required under §§ 217.84 and 217.85 and the Letter of Authorization issued under §§ 216.106 and 217.87 of this chapter, were undertaken and shall be undertaken during the upcoming annual period of validity of a renewed Letter of Authorization; and
              (4) NMFS makes the determination required by § 217.87(c).

              (b) If either a request for a renewal of a Letter of Authorization issued under § 216.106 of this chapter and § 217.88, or a determination by NMFS and the applicant that modifications are appropriate pursuant to the adaptive management component of these regulations indicates that a substantial modification, as determined by NMFS, to the described work, mitigation or monitoring undertaken during the upcoming season shall occur, NMFS shall publish a proposed modification to the Letter of Authorization in the Federal Register and provide the public a period of 30 days for review and comment. Review and comment on renewals or modifications of Letters of Authorization are restricted to:
              (1) New cited information and data indicating that the determinations made in this document are in need of reconsideration, and
              (2) Proposed substantive changes to the mitigation and monitoring requirements contained in these regulations or in the current Letter of Authorization.

              (c) A notice of issuance or denial of a renewal of a Letter of Authorization shall be published in the Federal Register.
              

              (d) Adaptive Management—NMFS may modify or augment the existing mitigation or monitoring measures (after consulting with the U.S. Air Force regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of mitigation and monitoring set forth in the preamble of these regulations. Below are some of the possible sources of new data that could contribute to the decision to modify the mitigation or monitoring measures:
              (1) Results from the U.S. Air Force's monitoring from the previous year;
              (2) Results from marine mammal and sound research; or
              (3) Any information which reveals that marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent Letters of Authorization.
            
            
              § 217.89
              Modifications of Letters of Authorization.
              (a) Except as provided in paragraph (b) of this section, no substantive modification (including withdrawal or suspension) to the Letter of Authorization by NMFS issued pursuant to § 216.106 of this chapter and § 217.87 of this chapter and subject to the provisions of this subpart shall be made until after notification and an opportunity for public comment has been provided. For purposes of this paragraph, a renewal of a Letter of Authorization under § 217.88, without modification (except for the period of validity), is not considered a substantive modification.

              (b) If the Assistant Administrator determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 217.80(b), a Letter of Authorization issued pursuant to § 216.106 of this chapter and § 217.87 of this chapter may be substantively modified without prior notification and an opportunity for public comment. Notification shall be published in the Federal Register within 30 days subsequent to the action.
            
          
          
            Subpart J—Taking and Importing Marine Mammals; U.S. Navy's Submarine Base New London Pier Construction
            
              Source:
              83 FR 36788, July 31, 2018, unless otherwise noted.
            
            
              Effective Date Note:
              At 83 FR 36788, July 31, 2018, subpart J was added, effective Mar. 1, 2020, until Feb. 28, 2025. 
            
            
              § 217.90
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy (Navy) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to the activities described in paragraph (c) of this section.
              (b) The taking of marine mammals by the Navy may be authorized in Letters of Authorization (LOAs) only if it occurs within the Navy Submarine Base New London Study Area, which is located in the towns of Groton and Ledyard in New London County, Connecticut.
              (c) The taking of marine mammals by the Navy is only authorized if it occurs incidental to the Navy's conducting in-water pier construction or demolition activities.
            
            
              § 217.91
              Effective dates and definitions.
              Regulations in this subpart are effective March 1, 2020 through February 28, 2025.
            
            
              § 217.92
              Permissible methods of taking.
              Under LOAs issued pursuant to § 216.106 of this chapter and § 217.96, the Holder of the LOAs (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.90(b) by Level A harassment and Level B harassment associated with in-water pile driving and pile removal activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the applicable LOAs.
            
            
              § 217.93
              Prohibitions.

              Notwithstanding takings contemplated in § 217.92 and authorized by LOAs issued under § 216.106 of this chapter and § 217.96, no person in connection with the activities described in § 217.90 may:
              
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under § 216.106 of this chapter and § 217.96;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the availability of such species or stock of marine mammal for taking for subsistence uses.
            
            
              § 217.94
              Mitigation requirements.
              When conducting the activities identified in § 217.90(c), the mitigation measures contained in any LOAs issued under § 216.106 of this chapter and § 217.96 must be implemented. These mitigation measures shall include but are not limited to:
              (a) Time restriction. In-water construction and demolition work shall occur only during daylight hours.
              (b) Establishment of monitoring and shutdown zones. (1) For all relevant in-water construction and demolition activity, the Navy shall designate Level A harassment zones with radial distances as identified in any LOA issued under § 216.106 of this chapter and § 217.96.
              (2) For all relevant in-water construction and demolition activity, the Navy shall designate Level B harassment zones with radial distances as identified in any LOA issued under § 216.106 of this chapter and § 217.96.
              (3) For all in-water construction and demolition activity, the Navy shall implement a minimum shutdown zone of a 10-m radius around the pile. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease.
              (c) Monitoring visibility. Pile driving shall only take place when the shutdown and Level A zones are visible and can be adequately monitored. If conditions (e.g., fog) prevent the visual detection of marine mammals, activities with the potential to result in Level A harassment shall not be initiated. If such conditions arise after the activity has begun, pile driving or pile removal activities shall be halted if the 10-m shutdown zone is not visible.
              (d) Shutdown measures. (1) The Navy shall deploy three protected species observers (PSOs) to monitor marine mammals during in-water pile driving and pile removal. One PSO shall be located on land and two shall be located in a boat to monitor the farther locations.

              (2) Monitoring shall take place from 15 minutes prior to initiation of pile driving or removal activity through 30 minutes post-completion of pile driving or removal activity. Pre-activity monitoring shall be conducted for 15 minutes to ensure that the shutdown zone is clear of marine mammals, and pile driving or removal may commence when observers have declared the shutdown zone clear of marine mammals. In the event of a delay or shutdown of activity resulting from marine mammals in the shutdown zone, animals shall be allowed to remain in the shutdown zone (i.e., must leave of their own volition) and their behavior shall be monitored and documented. Monitoring shall occur throughout the time required to drive or remove a pile. A determination that the shutdown zone is clear must be made during a period of good visibility (i.e., the entire shutdown zone and surrounding waters must be visible to the naked eye).

              (3) If a marine mammal approaches or enters the shutdown zone, or if a marine mammal not specified in the LOAs enters the Level B harassment zone, or if the take of a marine mammal species or stock has reached the take limits specified in any LOA issued under § 216.106 of this chapter and § 217.96 and enters the Level B harassment zone, all pile driving or removal activities at that location shall be halted. If pile driving or removal is halted or delayed due to the presence of a marine mammal, the activity may not commence or resume until either the animal has voluntarily left and been visually confirmed beyond the shutdown zone or fifteen minutes have passed without re-detection of the animal.
              (4) The Navy shall implement shutdown measures if the number of authorized takes for any particular species reaches the limit under the applicable LOA and if such marine mammals are sighted within the vicinity of the project area and are approaching the Level B harassment zone during in-water construction or demolition activities.
              (e) Soft start. (1) The Navy shall implement soft start techniques for impact pile driving. The Navy shall conduct an initial set of three strikes from the impact hammer at 40 percent energy, followed by a 1-minute waiting period, then two subsequent three strike sets.
              (2) Soft start shall be required for any impact driving, including at the beginning of the day, and at any time following a cessation of impact pile driving of 30 minutes or longer.
            
            
              § 217.95
              Requirements for monitoring and reporting.
              (a) Marine mammal monitoring—(1) General requirements. The Navy shall employ trained protected species observers (PSOs) to conduct marine mammal monitoring for its Submarine Base New London pier construction project. The PSOs shall observe and collect data on marine mammals in and around the project area for 15 minutes before, during, and for 30 minutes after all pile removal and pile installation work. PSOs shall have no other assigned tasks during monitoring periods, and shall be placed at the best vantage point(s) practicable to monitor for marine mammals and implement shutdown or delay procedures when applicable through communication with the equipment operator.
              (2) Protected species observer qualifications. NMFS-approved PSOs shall meet the following requirements:
              (i) Independent observers (i.e., not construction personnel) are required;
              (ii) At least one observer must have prior experience working as an observer;
              (iii) Other observers may substitute education (undergraduate degree in biological science or related field) or training for experience;
              (iv) Where a team of three or more observers are required, one observer should be designated as lead observer or monitoring coordinator. The lead observer must have prior experience working as an observer; and
              (v) NMFS will require submission and approval of observer CVs.
              (3) Marine mammal monitoring protocols. (i) The Navy shall conduct briefings between construction supervisors and crews and the PSO team prior to the start of all pile driving activities, and when new personnel join the work, in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures. All personnel working in the project area shall watch the Navy's Marine Species Awareness Training video. An informal guide shall be included with the monitoring plan to aid in identifying species if they are observed in the vicinity of the project area.
              (ii) The Navy shall monitor the Level A and Level B harassment zones before, during, and after pile driving activities for all in-water constructions. The Marine Mammal Monitoring Plan shall include the following procedures:
              (A) PSO location. PSOs will be primarily located on boats, docks, and piers at the best vantage point(s) in order to properly see the entire shutdown zone(s).
              (B) PSO vantage point. PSOs will be located at the best vantage point(s) to observe the zone associated with behavioral impact thresholds.
              (C) Observation equipment. During all observation periods, PSOs will use high-magnification (25X), as well as standard handheld (7X) binoculars, and the naked eye to search continuously for marine mammals.
              (D) Ranging equipment. Monitoring distances will be measured with range finders. Distances to animals will be based on the best estimate of the PSO, relative to known distances to objects in the vicinity of the PSO.
              (E) Bearing. Bearings to animals will be determined using a compass.
              (F) Pre-activity monitoring. The shutdown zone will be monitored for 15 minutes prior to in-water construction/demolition activities. If a marine mammal is present within the 10-m shutdown zone, the activity will be delayed until the animal(s) leaves the shutdown zone. Activity will resume only after the PSO has determined that, through sighting or by waiting 15 minutes, the animal(s) has moved outside the shutdown zone. If a marine mammal is observed approaching the shutdown zone, the PSO who sighted that animal will notify all other PSOs of its presence.
              (G) During activity monitoring. If a marine mammal is observed entering the Level A or Level B harassment zones outside the 10-m shutdown zone, the pile segment being worked on will be completed without cessation, unless the animal enters or approaches the shutdown zone, at which point all pile driving activities will be halted. If an animal is observed within the shutdown zone during pile driving, then pile driving will be stopped as soon as it is safe to do so. Pile driving can only resume once the animal has left the shutdown zone of its own volition or has not been re-sighted for a period of 15 minutes.
              (H) Post-activity monitoring. Monitoring of all zones will continue for 30 minutes following the completion of the activity.
              (b) Acoustic monitoring—(1) Sound source verification. (i) The Navy shall conduct pile driving sound source verification for the following types and sizes of piles:
              (A) Vibratory and impact installation of at least 5 16-in fiberglass reinforced plastic piles; and
              (B) Rock socket drilling of at least 3 30-in and 3 16-in piles.
              (ii) Sound source measurements of these piles sound shall be conducted at distances approximately 10 m from the source.
              (iii) For vibratory pile driving/removal source level measurements, reports shall include 1-s sound exposure level (SEL), source spectrum, duration of recordings used to derived the SEL, and 24-hour cumulative SEL extrapolated from measurements.

              (iv) For impact pile driving source level measurements, report should include peak sound pressure level (SPLpk), root-mean-square SPL (SPLrms), single strike SEL (SELss), integration time for SPLrms, SELss spectrum, and 24-hour cumulative SEL extrapolated from measurements.
              (2) Level B harassment distance verification. (i) The Navy shall empirically determine the Level B harassment distance either by extrapolating from in situ measurements conducted at several points between 10 and 500 m from the source, or by direct measurements to locate the distance where the received levels reach 120 dB or below, or at the ambient noise level.
              (ii) Level B harassment zones to be empirically verified include:
              (A) Rock socket drilling of at least 3 30-in and 3 16-in piles;
              (B) Vibratory installation of at least 3 36-in steel piles; and
              (C) Vibratory removal of at least 3 24-in concrete and 3 33-in concrete piles.

              (iii) For extent of Level B harassment zone verification, the Navy shall report the measured or extrapolated distances where the received levels SPLrms decay to 120-dB or to the ambient noise level, whichever is higher, as well as integration time for such SPLrms.
              (3) Source level calculation. The sound levels reported should be in median and linear average (i.e., taking averages of sound intensity before converting to dB).
              (4) Sediment type. The passive acoustic monitoring reports shall also include sediment type where measurements are made.
              (c) Reporting measures—(1) Annual reports. (i) The Navy shall submit an annual report within 90 days after each activity year, starting from the date when the LOA is issued (for the first annual report) or from the date when the previous annual report ended.
              (ii) Annual reports shall detail the monitoring protocol, summarize the data recorded during monitoring, and estimate the number of marine mammals that may have been harassed during the period of the report.
              (iii) Annual reports shall also include results from acoustic monitoring detailed in paragraph (b) of this section.

              (iv) NMFS shall provide comments within 30 days after receiving annual reports, and the Navy shall address the comments and submit revisions within 30 days after receiving NMFS comments. If no comment is received from the NMFS within 30 days, the annual report is considered completed.
              (2) Final report. (i) The Navy shall submit a comprehensive summary report to NMFS not later than 90 days following the conclusion of marine mammal monitoring efforts described in this subpart.
              (ii) The final report shall synthesize all data recorded during marine mammal monitoring, and estimate the number of marine mammals that may have been harassed through the entire project.
              (iii) NMFS would provide comments within 30 days after receiving this report, and the Navy shall address the comments and submit revisions within 30 days after receiving NMFS comments. If no comment is received from the NMFS within 30 days, the final report is considered as final.
              (3) Reporting of injured or dead marine mammals. (i) In the unanticipated event that the construction or demolition activities clearly cause the take of a marine mammal in a prohibited manner, such as an injury, serious injury, or mortality, the Navy shall immediately cease all operations and immediately report the incident to the NMFS Office of Protected Resources, NMFS, and the Greater Atlantic Region Stranding Coordinators. The report must include the following information:
              (A) Time, date, and location (latitude/longitude) of the incident;
              (B) Description of the incident;
              (C) Status of all sound source use in the 24 hours preceding the incident;
              (D) Environmental conditions (e.g., wind speed and direction, sea state, cloud cover, visibility, and water depth);
              (E) Description of marine mammal observations in the 24 hours preceding the incident;
              (F) Species identification or description of the animal(s) involved;
              (G) The fate of the animal(s); and
              (H) Photographs or video footage of the animal (if equipment is available).
              (ii) Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS shall work with the Navy to determine what is necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The Navy may not resume their activities until notified by NMFS via letter, email, or telephone.

              (iii) In the event that the Navy discovers an injured or dead marine mammal, and the lead PSO determines that the cause of the injury or death is unknown and the death is relatively recent (i.e., in less than a moderate state of decomposition as described in the next paragraph), the Navy will immediately report the incident to the NMFS Office of Protected Resources, NMFS, and the Greater Atlantic Regional Stranding Coordinators. The report must include the same information identified in paragraph (c)(3)(i)(A) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with the Navy to determine whether modifications in the activities are appropriate.

              (iv) In the event that the Navy discovers an injured or dead marine mammal, and the lead protected species observer determines that the injury or death is not associated with or related to the activities authorized in the IHA (e.g., previously wounded animal, carcass with moderate to advanced decomposition, or scavenger damage), the Navy shall report the incident to the NMFS Office of Protected Resources, NMFS, and the Greater Atlantic Regional Stranding Coordinators, within 24 hours of the discovery. The Navy shall provide photographs or video footage (if available) or other documentation of the stranded animal sighting to NMFS and the Marine Mammal Stranding Network. The Navy can continue its operations under such a case.
            
            
              § 217.96
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, the Navy must apply for and obtain LOAs in accordance with § 216.106 of this chapter for conducting the activity identified in § 217.90(c).
              (b) LOAs, unless suspended or revoked, may be effective for a period of time not to extend beyond the expiration date of these regulations.

              (c) If an LOAs expires prior to the expiration date of these regulations, the Navy may apply for and obtain a renewal of the LOAs.
              (d) In the event of projected changes to the activity or to mitigation, monitoring, reporting (excluding changes made pursuant to the adaptive management provision of § 217.97(c)(1)) required by an LOA, the Navy must apply for and obtain a modification of LOAs as described in § 217.97.
              (e) Each LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, their habitat, and the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOAs shall be based on a determination that the level of taking shall be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of the LOAs shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.97
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 217.96 for the activity identified in § 217.90(c) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOAs under these regulations were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting measures (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 217.96 for the activity identified in § 217.90(c) may be modified by NMFS under the following circumstances:
              (1) Adaptive management. After consulting with the Navy regarding the practicability of the modifications, NMFS may modify (including by adding or removing measures) the existing mitigation, monitoring, or reporting measures if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from the Navy's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; or
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS shall publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to § 216.106 of this chapter and § 217.96, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              
              §§ 217.98-217.99
              [Reserved]
            
          
          
            Subpart K—Taking Marine Mammals Incidental to Rocky Intertidal Monitoring Surveys Along the Oregon and California Coasts
            
              Source:
              85 FR 18467, Apr. 2, 2020, unless otherwise noted.
            
            
              Effective Date Note:
              At 85 FR 18467, Apr. 2, 2020, subpart K was added, effective Apr. 12, 2020, through Apr. 11, 2021. At 85 FR 20201, Apr. 10, 2020, the end date was corrected to Apr. 11, 2025.
            
            
              § 217.100
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the University of California Santa Cruz's Partnership for Interdisciplinary Studies of Coastal Oceans (UCSC/PISCO) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the areas outlined in paragraph (b) of this section and that occur incidental to rocky intertidal monitoring research surveys.
              (b) The taking of marine mammals by UCSC/PISCO may be authorized in a Letter of Authorization (LOA) only if it occurs on the coasts of Oregon or California.
            
            
              § 217.101
              Effective dates.
              Regulations in this subpart are effective from April 12, 2020 through April 11, 2025.
            
            
              § 217.102
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 217.106, the Holder of the LOA (hereinafter “UCSC/PISCO”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.100(b) by Level B harassment associated with rocky intertidal monitoring activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 217.103
              Prohibitions.
              Notwithstanding takings contemplated in § 217.100 and authorized by a LOA issued under §§ 216.106 of this chapter and 217.106, no person in connection with the activities described in § 217.100 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 of this chapter and 217.106;
              (b) Take any marine mammal not specified in such LOA;
              (c) Take any marine mammal specified in such LOA in any manner other than as specified in § 217.102;
              (d) Take a marine mammal specified in such LOA if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOA if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 217.104
              Mitigation requirements.
              When conducting the activities identified in § 217.100(a), the mitigation measures contained in any LOA issued under §§ 216.106 of this chapter and 217.106 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions. (1) Researchers must observe a site from a distance for at least five minutes, using binoculars if necessary, to detect any marine mammals prior to approach to determine if mitigation is required (i.e., site surveys will not be conducted if other species of pinnipeds are present, researchers will approach with caution, walking slowly, quietly, and close to the ground to avoid surprising any hauled-out individuals and to reduce flushing/stampeding of individuals).

              (2) Researchers must avoid pinnipeds along access ways to sites by locating and taking a different access way. Researchers must keep a safe distance from and not approach any marine mammal while conducting research, unless it is absolutely necessary to approach a marine mammal in order to continue conducting research (i.e., if a site cannot be accessed or sampled due to the presence of pinnipeds).
              
              (3) Researchers must avoid making loud noises (i.e., using hushed voices) and keep bodies low to the ground in the visual presence of pinnipeds.
              (4) Researchers must monitor the offshore area for predators (such as killer whales and white sharks) and avoid flushing of pinnipeds when predators are observed in nearshore waters.
              (5) Researchers must promptly vacate sites at the conclusion of sampling.
              (b) Pup protection measure. Intentional approach must not occur if dependent pups are present to avoid mother/pup separation and trampling of pups. Staff shall reschedule work at sites where pups are present, unless other means of accomplishing the work can be done without causing disturbance to mothers and dependent pups.
            
            
              § 217.105
              Requirements for monitoring and reporting.
              (a) Visual monitoring program. (1) Standard information recorded must include species counts (with numbers of pups/juveniles when possible) of animals present before approaching, numbers of observed disturbances, and descriptions of the disturbance behaviors during the monitoring surveys, including location, date, and time of the event.
              (2) UCSC/PISCO must note observations of:
              (i) Unusual behaviors, numbers, or distributions of pinnipeds, such that any potential follow-up research can be conducted by the appropriate personnel;
              (ii) Tag-bearing carcasses of pinnipeds, allowing transmittal of the information to appropriate agencies and personnel; and
              (iii) Rare or unusual species of marine mammals for agency follow-up.
              (3) For consistency, any reactions by pinnipeds to researchers will be recorded according to a three-point scale shown in Table 1 to this paragraph (a)(3). Only observations of disturbance Levels 2 and 3 should be recorded as takes.
              
                Table 1 to Paragraph (a)(3)—Levels of Pinniped Behavioral Disturbance
                
                  Level
                  Type of response
                  Definition
                
                
                  1
                  Alert
                  Seal head orientation or brief movement in response to disturbance, which may include turning head towards the disturbance, craning head and neck while holding the body rigid in a u-shaped position, changing from a lying to a sitting position, or brief movement of less than twice the animal's body length.
                
                
                  2
                  Movement
                  Movements in response to the source of disturbance, ranging from short withdrawals at least twice the animal's body length to longer retreats over the beach, or if already moving a change of direction of greater than 90 degrees.
                
                
                  3
                  Flush
                  All retreats (flushes) to the water.
                
              
              (4) Information regarding physical and biological conditions pertaining to a site, as well as the date and time that research was conducted are also noted.
              (b) Prohibited take. (1) If at any time the specified activity clearly causes the take of a marine mammal in a manner prohibited by this subpart or LOA, such as an injury (Level A harassment), serious injury, or mortality, UCSC/PISCO shall immediately cease the specified activities and report the incident to the Office of Protected Resources, NMFS, and the West Coast Regional Stranding Coordinator, NMFS. The report must include the following information:
              (i) Time and date of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Fate of the animal(s); and
              (vii) Photographs or video footage of the animal(s) (if equipment is available).

              (2) Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with UCSC/PISCO to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. UCSC/PISCO may not resume the activities until notified by NMFS via letter, email, or telephone.
              (c) Notification of dead or injured marine mammals. (1) In the event that UCSC/PISCO discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), UCSC/PISCO shall immediately report the incident to the Office of Protected Resources, NMFS, and the West Coast Regional Stranding Coordinator, NMFS. The report must include the information identified in paragraph (b)(1) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with UCSC/PISCO to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (2) In the event that an injured or dead marine mammal is discovered and it is determined that the injury or death is not associated with or related to the activities authorized in this subpart and LOA (e.g., previously wounded animal, carcass with moderate to advanced decomposition, or scavenger damage), UCSC/PISCO shall report the incident to the Office of Protected Resources, NMFS, and the West Coast Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. UCSC/PISCO shall provide photographs, video footage (if available), or other documentation of the stranded animal sighting to NMFS and the Marine Mammal Stranding Network. Activities may continue while NMFS reviews the circumstances of the incident.
              (d) Annual report. (1) A draft annual report shall be submitted to NMFS Office of Protected Resources within 90 days after the conclusion of each annual field season. The final annual report after year five may be included as part of the final report (see paragraph (e) of this section). The report must include a summary of the information gathered pursuant to the monitoring requirements set forth in paragraph (a) of this section and in the LOA.
              (2) A final annual report shall be submitted to the Director of the NMFS Office of Protected Resources within 30 days after receiving comments from NMFS on the draft annual report. If no comments are received from NMFS, the draft annual report will be considered the final report.
              (e) Final report. A draft final report shall be submitted to NMFS Office of Protected Resources within 60 days after the conclusion of the fifth year. A final report shall be submitted to the Director of the NMFS Office of Protected Resources and to the NMFS West Coast Regional Administrator within 30 days after receiving comments from NMFS on the draft final report. If no comments are received from NMFS, the draft final report will be considered the final report.
            
            
              § 217.106
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to this subpart, UCSC/PISCO must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of this subpart.
              (c) If an LOA expires prior to the expiration date of this subpart, UCSC/PISCO may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, UCSC/PISCO must apply for and obtain a modification of the LOA as described in § 217.107.
              (e) The LOA shall set forth:
              (1) Permissible methods and numbers of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under this subpart.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.107
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 217.106 for the activity identified in § 217.100(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS' Office of Protected Resources determines that the mitigation, monitoring, and reporting measures required by the previous LOA under this subpart were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for this subpart or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS' Office of Protected Resources may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 217.106 for the activity identified in § 217.100(a) may be modified by NMFS' Office of Protected Resources under the following circumstances:
              (1) Adaptive management. NMFS' Office of Protected Resources may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with UCSC/PISCO regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in this subpart.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from UCSC/PISCO's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS' Office of Protected Resources will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS' Office of Protected Resources determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 217.106, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 217.108—217.109
              [Reserved]
            
          
          
            Subpart L—Taking Marine Mammals Incidental to Conducting Precision Strike Weapon and Air-to-Surface Gunnery Missions at Eglin Gulf Test and Training Range (EGTTR) in the Gulf of Mexico
            
              Source:
              79 FR 13588, Mar. 11, 2014, unless otherwise noted.
            
            
              § 217.110
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the U.S. Air Force for the incidental taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occur incidental to the activities described in paragraph (c) of this section.

              (b) The taking of marine mammals by the Air Force is only authorized if it occurs within the Eglin Air Force Base Gulf Test and Training Range (as depicted in Figure 1-9 of the Air Force's Request for a Letter of Authorization). The EGTTR is the airspace over the Gulf of Mexico beyond 3 nm from shore that is controlled by Eglin Air Force Base. The specified activities will take place within the boundaries of Warning Area W-151. The inshore and offshore boundaries of W-151 are roughly parallel to the shoreline contour. The shoreward boundary is 3 nm from shore, while the seaward boundary extends approximately 85 to 100 nm offshore, depending on the specific location. W-151 has a surface area of approximately 10,247 nm2 (35,145 km2), and includes water depths ranging from approximately 20 to 700 m.
              (c) The taking of marine mammals by the Air Force is only authorized of it occurs incidental to the following activities within the designated amounts of use:
              (1) The use of the following Precision Strike Weapons (PSWs) for PSW training activities, in the amounts indicated below:
              (i) Joint Air-to-Surface Stand-Off Missile (JASSM) AGM-158 A and B—two live shots (single) and 4 inert shots (single) per year;
              (ii) Small-diameter bomb (SDB) GBU-39/B—six live shots per year, with two of the shots occurring simultaneously, and 12 inert shots per year, with up to two occurring simultaneously.
              (2) The use of the following ordnance for daytime Air-to-Surface (AS) Gunnery training activities, in the amounts indicated below:
              (i) 105 mm HE Full Up (FU)—25 missions per year with 30 rounds per mission;
              (ii) 40 mm HE—25 missions per year with 64 rounds per mission;
              (iii) 25 mm HE—25 mission per year with 560 rounds per mission.
              (3) The use of the following ordnance for nighttime Air-to-Surface (AS) Gunnery training activities, in the amounts indicated below:
              (i) 105 mm HE Training Round (TR)—45 missions per year with 30 rounds per mission;
              (ii) 40 mm HE—45 missions per year with 64 rounds per mission;
              (iii) 25 mm HE—45 mission per year with 560 rounds per mission.
            
            
              § 217.111
              Effective dates.
              Regulations in this subpart are effective March 11, 2014 and applicable to Eglin AFB March 5, 2014, through March 4, 2019.
            
            
              § 217.112
              Permissible methods of taking.
              (a) Under a Letter of Authorization issued pursuant to §§ 216.106 and 217.117 of this chapter, the Holder of the Letter of Authorization may incidentally, but not intentionally, take marine mammals by Level A and Level B harassment within the area described in § 217.110(b) of this chapter, provided the activity is in compliance with all terms, conditions, and requirements of this subpart and the appropriate Letter of Authorization.
              (b) The activities identified in § 217.110(c) of this chapter must be conducted in a manner that minimizes, to the greatest extent practicable, any adverse impact on marine mammals and their habitat.
              (c) The incidental take of marine mammals under the activities identified in § 217.110(c) is limited to the following species, by the indicated method of take and the indicated number:
              (1) Level B Harassment:
              (i) Atlantic bottlenose dolphin (Tursiops truncatus)—2,200 (an average of 444 annually);
              (ii) Atlantic spotted dolphin (Stenella frontalis)—1,765 (an average of 353 annually);
              (iii) Pantropical spotted dolphin (S. attenuate)—15 (an average of 3 annually);
              (iv) Spinner dolphin (S. longirostris)—15 (an average of 3 annually);
              (v) Dwarf or pygmy sperm whale (Kogia simus or Kogia
                breviceps)—10 (an average of 2 annually).
              (2) Level A Harassment:
              (i) Atlantic bottlenose dolphin (Tursiops truncatus)—25 (an average of 5 annually);
              (ii) Atlantic spotted dolphin (Stenella frontalis)—20 (an average of 4 annually).
            
            
              § 217.113
              Prohibitions.
              No person in connection with the activities described in § 217.110 shall:

              (a) Take any marine mammal not specified in § 217.112(c);
              
              (b) Take any marine mammal specified in § 217.112(c) other than by incidental take as specified in § 217.112(c)(1) and (c)(2);
              (c) Take a marine mammal specified in § 217.112(c) if such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (d) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a Letter of Authorization issued under §§ 216.106 and 217.117 of this chapter.
            
            
              § 217.114
              Mitigation.
              (a) The activities identified in § 217.110(c) must be conducted in a manner that minimizes, to the greatest extent practicable, adverse impacts on marine mammals and their habitats. When conducting operations identified in § 217.110(c), the mitigation measures contained in the Letter of Authorization issued under §§ 216.106 and 217.117 of this chapter must be implemented.
              (b) Precision Strike Weapon Missions:
              (1) Safety Zones;
              (i) For the JASSM, the Air Force must establish and monitor a safety zone for marine mammals with a radius of 2.0 nm (3.7 km) from the center of the detonation and a buffer zone with a radius of 1.0 nm (1.85 km) radius from the outer edge of the safety zone.,
              (ii) For the SDB, the holder of the Letter of Authorization must establish and monitor a safety zone for marine mammals with a radius of no less than 5 nm (9.3 km) for single bombs and 10 nm (18.5 km) for double bombs and a buffer zone from the outer edge of the safety zone with a radius of at least 2.5 nm (4.6 km) for single bombs and 5 nm (18.5 km) for double bombs.
              (2) For PSW missions, the holder of the Letter of Authorization must comply with the monitoring requirements, including pre-mission monitoring, set forth in § 217.115(c).
              (3) When detonating explosives:
              (i) If any marine mammals or sea turtles are observed within the designated safety zone or the buffer zone prescribed in the condition in paragraph (b)(1) of this section or that are on a course that will put them within the safety zone prior to JASSM or SDB launch, the launching must be delayed until all marine mammals are no longer within the designated safety zone.
              (ii) If any marine mammals are detected in the buffer zone and subsequently cannot be reacquired, the mission launch will not continue until the next verified location is outside of the safety zone and the animal is moving away from the mission area.
              (iii) If large Sargassum rafts or large concentrations of jellyfish are observed within the safety zone, the mission launch will not continue until the Sargassum rafts or jellyfish that caused the postponement are confirmed to be outside of the safety zone due to the current and/or wind moving them out of the mission area.
              (iv) If weather and/or sea conditions preclude adequate aerial surveillance for detecting marine mammals or sea turtles, detonation must be delayed until adequate sea conditions exist for aerial surveillance to be undertaken. Adequate sea conditions means the sea state does not exceed Beaufort sea state 3.5 (i.e., whitecaps on 33 to 50 percent of surface; 0.6 m (2 ft) to 0.9 m (3 ft) waves), the visibility is 5.6 km (3 nm) or greater, and the ceiling is 305 m (1,000 ft) or greater.
              (v) To ensure adequate daylight for pre- and post-detonation monitoring, mission launches may not take place earlier than 2 hours after sunrise, and detonations may not take place later than 2 hours prior to sunset, or whenever darkness or weather conditions will preclude completion of the post-test survey effort described in § 217.115.
              (vi) If post-detonation surveys determine that a serious injury or lethal take of a marine mammal has occurred, the test procedure and the monitoring methods must be reviewed with the National Marine Fisheries Service and appropriate changes to avoid unauthorized take must be made prior to conducting the next mission detonation.
              (vii) Mission launches must be delayed if aerial or vessel monitoring programs described under § 217.115 cannot be fully carried out.
              (c) Air-to-Surface Gunnery Missions:
              (1) Sea State Restrictions:
              
              (i) If daytime weather and/or sea conditions preclude adequate aerial surveillance for detecting marine mammals and other marine life, air-to-surface gunnery exercises must be delayed until adequate sea conditions exist for aerial surveillance to be undertaken. Daytime air-to-surface gunnery exercises will be conducted only when sea surface conditions do not exceed Beaufort sea state 4 (i.e., wind speed 13-18 mph (11-16 knots); wave height 1 m (3.3 ft)), the visibility is 5.6 km (3 nm) or greater, and the ceiling is 305 m (1,000 ft) or greater.
              (ii) [Reserved]
              (2) Pre-mission and Mission Monitoring:
              (i) The aircrews of the air-to-surface gunnery missions will initiate location and surveillance of a suitable firing site immediately after exiting U.S. territorial waters (>12 nm).
              (ii) Prior to each firing event, the aircraft crew will conduct a visual and/or instrument survey of the 5-nm (9.3-km) wide prospective target area to locate any marine mammals that may be present.
              (A) The AC-130 gunship will conduct at least two complete orbits at a minimum safe airspeed around a prospective target area at an altitude of approximately 6,000 ft (1,829 m).
              (B) If marine mammals are not detected, the AC-130 can then continue orbiting the selected target point as it climbs to the mission testing altitude.
              (C) During the low altitude orbits and the climb to testing altitude, aircraft crew will scan the sea surface within the aircraft's orbit circle for the presence of marine mammals.
              (D) The AC-130's optical and electronic sensors must be employed for target detection, especially at night when visibility will be poor.
              (E) If any marine mammals are detected within the AC-130's orbit circle, either during initial clearance or after commencement of live firing, the mission will be immediately halted and relocated as necessary or suspended until the marine mammal has left the area. If relocated to another target area, the clearance procedures described in paragraph (c)(2)(ii) of this section must be repeated.
              (F) If multiple firing events occur within the same flight, these clearance procedures must precede each event.
              (iii) If no marine mammals are detected, gunnery exercises may begin with the deployment of MK-25 flares into the center of the designated 5-nm target area.
              (3) Operational Mitigation Measures:
              (i) Ramp-up air-to-surface gunnery firing activities by beginning with the lowest caliber monition and proceeding to the highest, which means the munitions would be fired in the following order: 25 mm; 40 mm; and 105 mm.
              (ii) Air-to-surface gunnery exercises conducted after sunset must use the 105-mm training round instead of the 105-mm full up round.
              (iii) One mission per year may be conducted beyond the 200 m isobaths, which is south of a line delineating the shelf break with coordinates of 29°42.73′ N, 86°48.27′ W and 29°12.73′ N, 85°59.88′ W (Figure 1-12 in Eglin AFB's LOA application). The single mission beyond the shelf break will occur during daylight hours only.
              (4) Post-mission Monitoring:
              (i) Aircrews will initiate the post-mission clearance procedures beginning at the operational altitude of approximately 15,000 to 20,000 ft (4572 to 6096 m) elevation, and then initiate a spiraling descent down to an observation altitude of approximately 6,000 ft (1,829 m) elevation. Rates of descent will occur over a 3- to 5-minute time frame.
              (ii) If post-detonation surveys determine that an injury or lethal take of a marine mammal has occurred, the test procedure and the monitoring methods must be reviewed with the National Marine Fisheries Service and appropriate changes to avoid unauthorized take must be made, prior to conducting the next air-to-surface gunnery exercise.
            
            
              § 217.115
              Requirements for monitoring and reporting.

              (a) The Holder of the Letter of Authorization issued pursuant to §§ 216.106 and 217.117 of this chapter for activities described in § 217.110(c) is required to conduct the monitoring and reporting measures specified in this section and § 217.114 and any additional monitoring measures contained in the Letter of Authorization.
              (b) The Holder of the Letter of Authorization is required to cooperate with the National Marine Fisheries Service, and any other Federal, state or local agency monitoring the impacts of the activity on marine mammals. Unless specified otherwise in the Letter of Authorization, the Holder of the Letter of Authorization must notify the Director, Office of Protected Resources, National Marine Fisheries Service, or designee, by letter or telephone (301-427-8401), at least 2 weeks prior to any modification to the activity identified in § 217.110(c) that has the potential to result in the serious injury, mortality or Level A or Level B harassment of a marine mammal that was not identified and addressed previously.
              (c) Monitoring Procedures for PSW Missions:
              (1) The Holder of this Authorization must:
              (i) Designate qualified on-site individual(s) to record the effects of mission launches on marine mammals that inhabit the northern Gulf of Mexico;
              (ii) Have on-site individuals, approved in advance by the National Marine Fisheries Service, to conduct the mitigation, monitoring and reporting activities specified in this subpart and in the Letter of Authorization issued pursuant to §§ 216.106 and 217.117 of this chapter.
              (iii) Conduct aerial surveys to reduce impacts on protected species. The aerial survey/monitoring team will consist of two experienced marine mammal observers, approved in advance by the Southeast Region, National Marine Fisheries Service. The aircraft will also have a data recorder who would be responsible for relaying the location, the species if possible, the direction of movement, and the number of animals sighted.
              (iv) Conduct shipboard monitoring to reduce impacts to protected species. Trained observers will conduct monitoring from the highest point possible on each mission or support vessel(s). The observer on the vessel must be equipped with optical equipment with sufficient magnification (e.g., 25x power “Big-Eye” binoculars).
              (2) The aerial and shipboard monitoring teams will maintain proper lines of communication to avoid communication deficiencies. The observers from the aerial team and operations vessel will have direct communication with the lead scientist aboard the operations vessel.
              (3) Pre-mission Monitoring: Approximately 5 hours prior to the mission, or at daybreak, the appropriate vessel(s) would be on-site in the primary test site near the location of the earliest planned mission point. Observers onboard the vessel will assess the suitability of the test site, based on visual observation of marine mammals and sea turtles, the presence of large Sargassum mats, seabirds and jellyfish aggregations and overall environmental conditions (visibility, sea state, etc.). This information will be relayed to the lead scientist.
              (4) Three Hours Prior to Mission:
              (i) Approximately three hours prior to the mission launch, aerial monitoring will commence within the test site to evaluate the test site for environmental suitability. Evaluation of the entire test site would take approximately 1 to 1.5 hours. The aerial monitoring team will begin monitoring the safety zone and buffer zone around the target area.
              (ii) Shipboard observers will monitor the safety and buffer zone, and the lead scientist will enter all marine mammals and sea turtle sightings, including the time of sighting and the direction of travel, into a marine animal tracking and sighting database.
              (5) One to 1.5 Hours Prior to Mission Launch:
              (i) Depending upon the mission, aerial and shipboard viewers will be instructed to leave the area and remain outside the safety area. The aerial team will report all marine animals spotted and their directions of travel to the lead scientist onboard the vessel.
              (ii) The shipboard monitoring team will continue searching the buffer zone for protected species as it leaves the safety zone. The surface vessels will continue to monitor from outside of the safety area until after impact.
              (6) Post-mission monitoring:
              
              (i) The vessels will move into the safety zone from outside the safety zone and continue monitoring for at least two hours, concentrating on the area down current of the test site.
              (ii) The holder of the Letter of Authorization will closely coordinate mission launches with marine animal stranding networks.
              (iii) The monitoring team will document any dead or injured marine mammals or turtles and, if practicable, recover and examine any dead animals.
              (d) Monitoring Procedures for A-S Gunnery Missions:
              (1) In addition to the monitoring requirements in 217.114(c), the holder of the Letter of Authorization must:
              (i) Cooperate with the National Marine Fisheries Service and any other Federal, state or local agency monitoring the impacts of the activity on marine mammals.
              (ii) Require aircrews to initiate the post-mission clearance procedures beginning at the operational altitude of approximately 15,000 to 20,000 ft (4572 to 6096 m) elevation, and then initiate a spiraling descent down to an observation altitude of approximately 6,000 ft (1,829 m) elevation. Rates of descent will occur over a 3- to 5-minute time frame.
              (iii) Track their use of the EGTTR for test firing missions and marine mammal observations, through the use of mission reporting forms.
              (iv) Coordinate air-to-surface gunnery exercises with future flight activities to provide supplemental post-mission observations of marine mammals in the operations area of the exercise.
              (2) [Reserved]
              (e) In accordance with provisions in § 217.118(b)(2), the Holder of the Letter of Authorization must conduct the research required under the Letter of Authorization.
              (f) Reporting:
              (1) Unless specified otherwise in the Letter of Authorization, the Holder of the Letter of Authorization must conduct all of the monitoring and reporting required under the LOA and submit an annual report to the Director, Office of Protected Resources, National Marine Fisheries Service by a date certain specified in the LOA. This report must include the following information:
              (i) Date and time of each PSW/air-to-surface gunnery exercise;
              (ii) A complete description of the pre-exercise and post-exercise activities related to mitigating and monitoring the effects of PSW/air-to-surface gunnery exercises on marine mammal populations;
              (iii) Results of the monitoring program, including numbers by species/stock of any marine mammals noted injured or killed as a result of the training exercises and number of marine mammals (by species if possible) that may have been harassed due to presence within the applicable safety zone;
              (iv) A detailed assessment of the effectiveness of sensor-based monitoring in detecting marine mammals in the area of air-to-surface gunnery operations; and
              (v) Results of coordination with coastal marine mammal stranding networks.
              (2) The final comprehensive report on all marine mammal monitoring and research conducted during the applicability period of this subpart must be submitted to the Director, Office of Protected Resources, National Marine Fisheries Service at least 240 days prior to expiration of applicability of this subpart or 240 days after the expiration of applicability of this subpart if new regulations will not be requested.
            
            
              § 217.116
              Applications for Letters of Authorization.
              To incidentally take marine mammals pursuant to this subpart, the U.S. citizen (as defined at § 216.103 of this chapter) conducting the activities identified in § 217.110(c) must apply for and obtain either an initial Letter of Authorization in accordance with §§ 216.106 and 217.117 of this chapter or a renewal under § 217.118.
            
            
              § 217.117
              Letters of Authorization.
              (a) A Letter of Authorization, unless suspended or revoked, will be valid for a period of time not to exceed the period of validity of this subpart.
              (b) Each Letter of Authorization will set forth:
              (1) Permissible methods of incidental taking;
              
              (2) Means of effecting the least practicable adverse impact on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (c) Issuance and renewal of the Letter of Authorization will be based on a determination that the total number of marine mammals taken by the activity as a whole will have no more than a negligible impact on the species or stock of affected marine mammals.
            
            
              § 217.118
              Renewals and Modifications of Letters of Authorization.
              (a) A Letter of Authorization issued under § 216.106 and § 217.117 of this chapter for the activities identified in § 217.110(c) will be renewed or modified upon request of the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for this subpart (excluding changes made pursuant to adaptive management) and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous Letter of Authorization under this subpart were implemented.

              (b) For Letter of Authorization modifications or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to adaptive management) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of a proposed Letter of Authorization in the Federal Register, including the associate analysis illustrating the change, and solicit public comment before issuing the Letter of Authorization.
              (c) A Letter of Authorization issued under §§ 216.106 and 217.117 of this chapter for the activity identified in § 217.110(c) may be modified by NMFS under the following circumstances:
              (1) Adaptive Management—NMFS may modify or augment the existing mitigation or monitoring measures (after consulting with the U.S. Air Force regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of mitigation and monitoring. Below are some of the possible sources of new data that could contribute to the decision to modify the mitigation or monitoring measures:
              (i) Results from the U.S. Air Force's monitoring from the previous year;
              (ii) Results from marine mammal and sound research; or
              (iii) Any information which reveals that marine mammals may have been taken in a manner, extent or number not authorized by this subpart or subsequent Letters of Authorization.

              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 217.112(c), a Letter of Authorization issued pursuant to §§ 216.106 and 217.117 of this chapter may be substantively modified without prior notification and an opportunity for public comment. Notification will be published in the Federal Register within 30 days subsequent to the action.
            
          
          
            Subpart M [Reserved]
          
          
            Subpart N—Taking Marine Mammals Incidental to Seismic Surveys in Cook Inlet, Alaska
            
              Source:
              81 FR 47275, July 20, 2016, unless otherwise noted.
            
            
              Effective Date Note:
              At 81 FR 47275, July 20, 2016, subpart N was added, effective Aug. 19, 2016, through July 20, 2021.
            
            
              § 217.130
              Specified activity and specified geographical region.

              (a) Regulations in this subpart apply only to Apache Alaska Corporation (Apache), and those persons it authorizes to conduct activities on its behalf, for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section incidental to Apache's oil and gas exploration seismic survey program operations.
              
              (b) The taking of marine mammals by Apache may be authorized in a Letter of Authorization (LOA) only if it occurs in Cook Inlet, Alaska.
            
            
              § 217.131
              Effective dates.
              Regulations in this subpart are effective from August 19, 2016 through July 20, 2021.
            
            
              § 217.132
              Permissible methods of taking.
              (a) Under LOAs issued pursuant to § 216.106 of this chapter and § 217.136, the Holder of the LOA (hereinafter “Apache”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.130(b), provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
              (b) The incidental take of marine mammals under the activities identified in § 217.130(a) is limited to the indicated number of takes of individuals of the following species and is limited to Level B harassment:
              (1) Cetaceans:
              (i) Beluga whale (Delphinapterus leucas)—150 over the five-year period, with no more than 30 in any year;
              (ii) Harbor porpoise (Phocoena phocoena)—1,455 over the five-year period, with an average of 283 annually;
              (iii) Killer whale (Orcinus orca)—350 over the five-year period, with an average of 70 annually;
              (iv) Gray whale (Eschrichtius robustus)—40 over the five-year period, with an average of 8 annually;
              (v) Humpback whale (Megaptera noveangliae)—10 over the five-year period, with an average of 2 annually;
              (vi) Minke whale (Balaenoptera acutorostra)—5 over the five-year period, with an average of 1 annually;
              (vii) Dall's porpoise (Phocoenoides dalli)—85 over the five-year period, with an average of 17 annually;
              (2) Pinnipeds:
              (i) Harbor seal (Phoca vitulina)—28, 625 over the five-year period, with no more than 5,725 in any year; and
              (ii) Steller sea lion (Eumetopias jubatus)—20.
            
            
              § 217.133
              Prohibitions.
              Notwithstanding takings contemplated in § 217.130 and authorized by a LOA issued under § 216.106 of this chapter and § 217.136, no person in connection with the activities described in § 217.130 may:
              (a) Take any marine mammal not specified in § 217.132(b);
              (b) Take any marine mammal specified in § 217.132(b) other than by incidental Level B harassment;
              (c) Take any marine mammal in excedance of the numbers specified in 217.132(b)(1);
              (d) Take a marine mammal specified in § 217.132(b) if the National Marine Fisheries Service (NMFS) determines such taking is resulting or will result in more than a negligible impact on the species or stocks of such marine mammal;
              (e) Take a marine mammal specified in § 217.132(b) if NMFS determines such taking is resulting in or will result in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses; or
              (f) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under § 216.106 and § 217.136 of this chapter.
            
            
              § 217.134
              Mitigation requirements.
              When conducting the activities identified in § 217.130(a), the mitigation measures contained in any LOA issued under § 216.106 and § 217.136 of this chapter must be implemented. These mitigation measures include but are not limited to:
              (a) General conditions:

              (1) If any marine mammal species not listed in § 217.132(b) are observed during conduct of the activities identified in § 217.130(a) and are likely to be exposed to sound pressure levels (SPLs) greater than or equal to 160 dB re 1 µPa (rms), Apache must avoid such exposure (e.g., by altering speed or course or by power down or shutdown of the sound source).

              (2) If the allowable number of takes on an annual basis listed for any marine mammal species in § 217.132(b) is exceeded, or if any marine mammal species not listed in § 217.132(b) is exposed to SPLs greater than or equal to 160 dB re 1 µPa (rms), Apache shall immediately cease survey operations involving the use of active sound sources (e.g., airguns and pingers), record the observation, and notify NMFS Office of Protected Resources.
              (3) Apache must notify the Office of Protected Resources, NMFS, at least 48 hours prior to the start of seismic survey activities each year.
              (4) Apache shall conduct briefings as necessary between vessel crews, marine mammal monitoring team, and other relevant personnel prior to the start of all survey activity, and when new personnel join the work, in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, operational procedures, and reporting requirements.
              (b) Visual monitoring. (1) Apache shall establish zones corresponding to the area around the source within which SPLs are expected to equal or exceed relevant acoustic criteria for Level A and Level B harassment. These zones shall be established as exclusion zones (shutdown zones, described in in § 217.134 (c)(2)) to avoid Level A harassment of any marine mammal, Level B harassment of beluga whales, or Level B harassment of aggregations of five or more killer whales or harbor porpoises. For all marine mammals other than beluga whales or aggregations of five or more harbor porpoises or killer whales, the Level B harassment zone shall be established as a disturbance zone and monitored as described in § 217.135(a)(1). These zones shall be defined in each annual LOA to allow for incorporation of new field measurements.
              (2) Vessel-based monitoring for marine mammals must be conducted before, during, and after all activity identified in § 217.130(a) that is conducted during daylight hours (defined as nautical twilight-dawn to nautical twilight-dusk), and shall begin at least thirty minutes prior to the beginning of survey activity, continue throughout all survey activity that occurs during daylight hours, and conclude no less than thirty minutes following the cessation of survey activity. Apache shall use a sufficient number of qualified protected species observers (PSO), at least two PSOs per vessel, to ensure continuous visual observation coverage during all periods of daylight survey operations with maximum limits of four consecutive hours on watch and twelve hours of watch time per day per PSO. One PSO must be a supervisory field crew leader. A minimum of two qualified PSOs shall be on watch at all times during daylight hours on each source and support vessel (except during brief meal and restroom breaks, when at least one PSO shall be on watch).
              (i) A qualified PSO is a third-party trained biologist, with prior experience as a PSO during seismic surveys and the following minimum qualifications:
              (A) Visual acuity in both eyes (correction is permissible) sufficient for discernment of moving targets at the water's surface with ability to estimate target size and distance; use of binoculars may be necessary to correctly identify the target;
              (B) Advanced education in biological science or related field (undergraduate degree or higher required);
              (C) Experience and ability to conduct field observations and collect data according to assigned protocols (this may include academic experience);
              (D) Experience or training in the field identification of marine mammals, including the identification of behaviors;
              (E) Sufficient training, orientation, or experience with the survey operation to provide for personal safety during observations;
              (F) Writing skills sufficient to prepare a report of observations including but not limited to the number and species of marine mammals observed; dates and times when survey activities were conducted; dates and times when survey activities were suspended to avoid exposure of marine mammals to sound within defined exclusion zones; and marine mammal behavior; and
              (G) Ability to communicate orally, by radio or in person, with project personnel to provide real-time information on marine mammals observed in the area as necessary.

              (ii) PSOs must have access to binoculars (7 x 50 with reticle rangefinder; Fujinon or equivalent quality), and optical rangefinders, and shall scan the surrounding waters from the best available suitable vantage point with the naked eye and binoculars. At least one PSO shall scan the surrounding waters during all daylight hours using bigeye binoculars.
              (iii) PSOs shall also conduct visual monitoring:
              (A) While the airgun array and nodes are being deployed or recovered from the water; and
              (B) During periods of good visibility when the sound sources are not operating for comparison of animal abundance and behavior.

              (iv) PSOs shall be on watch at all times during daylight hours when survey operations are being conducted, unless conditions (e.g., fog, rain, darkness) make observations impossible. The lead PSO on duty shall make this determination. If conditions deteriorate during daylight hours such that the sea surface observations are halted, visual observations must resume as soon as conditions permit.

              (3) Survey activity must begin during periods of good visibility, which is defined as daylight hours when weather (e.g., fog, rain) does not obscure the relevant exclusion zones within maximum line-of-sight. In order to begin survey activity, the relevant taxa-specific exclusion zones must be clear of marine mammals for not less than thirty minutes. If marine mammals are present within or are observed approaching the relevant exclusion zone during this thirty-minute pre-clearance period, the start of survey activity shall be delayed until the animals are observed leaving the zone of their own volition and/or outside the zone or until fifteen minutes (for pinnipeds and harbor porpoises) or thirty minutes (for beluga whales, killer whales, and gray whales) have elapsed without observing the animal. While activities will be permitted to continue during low-visibility conditions, they must have been initiated following proper clearance of the exclusion zone under acceptable observation conditions and must be restarted, if shut down for greater than ten minutes for any reason, using the appropriate exclusion zone clearance procedures.
              (c) Ramp-up and shutdown. (1) Survey activity involving the full-power airgun array or shallow-water source must be initiated, following appropriate clearance of the exclusion zone, using accepted ramp-up procedures. Ramp-up is required at the start of survey activity and at any time following a shutdown of ten minutes or greater. Ramp-up shall be implemented by starting the smallest single gun available and increasing the operational array volume in a defined sequence such that the source level of the array shall increase in steps not exceeding approximately 6 dB per five-minute period. PSOs shall continue monitoring the relevant exclusion zones throughout the ramp-up process and, if marine mammals are observed within or approaching the zones, a power down or shutdown shall be implemented and ramp-up restarted following appropriate exclusion zone clearance procedures as described in paragraph (b)(3) of this section.
              (2) Apache must shut down or power down the source, as appropriate, immediately upon detection of any marine mammal approaching or within the relevant Level A exclusion zone or upon detection of any beluga whale or aggregation of five or more harbor porpoises or killer whales approaching or within the relevant Level B exclusion zone. Power down is defined as reduction of total airgun array volume from either the full-power airgun array (2,400 in3) or the shallow-water source (440 in3) to a single mitigation gun (maximum 10 in3). Power down must be followed by shutdown in the event that the animal(s) approach the exclusion zones defined for the mitigation gun. Detection of any marine mammal within an exclusion zone shall be recorded and reported weekly, as described in § 217.135(c)(2), to NMFS Office of Protected Resources.
              (i) When a requirement for power down or shutdown is triggered, the call for implementation shall be made by the lead PSO on duty and Apache shall comply. Any disagreement with a determination made by the lead PSO on duty shall be discussed after implementation of power down or shutdown, as appropriate.

              (ii) Following a power down or shutdown not exceeding ten minutes, Apache shall follow the ramp-up procedure described in paragraph (c)(1) of this section to return to full-power operation.
              (iii) Following a shutdown exceeding ten minutes, Apache shall follow the exclusion zone clearance, described in paragraph (b)(3) of this section, and ramp-up procedures, described in paragraph (c)(1) of this section, before returning to full-power operation.

              (3) Survey operations may be conducted during low-visibility conditions (e.g., darkness, fog, rain) only when such activity was initiated following proper clearance of the exclusion zone under acceptable observation conditions, as described in paragraph (b)(3) of this section, and there has not been a shutdown exceeding ten minutes. Passive acoustic monitoring is required during all non-daylight hours. Following a shutdown exceeding ten minutes during low-visibility conditions, survey operations must be suspended until the return of good visibility or the use of passive acoustic monitoring must be implemented. Use of a NMFS-approved passive acoustic monitoring scheme, which will be detailed in each LOA, monitored by a trained PSO, will be used to listen for marine mammal vocalizations. If no vocalizations are observed for 30 minutes, Apache may consider the zone clear and commence ramp-up of airguns. During low-visibility conditions, vessel bridge crew must implement shutdown procedures if marine mammals are observed.
              (d) Additional mitigation. (1) The mitigation airgun must be operated at no more than approximately one shot per minute, and use of the gun may not exceed three consecutive hours. Ramp-up may not be used to circumvent the three-hour limitation on mitigation gun usage by returning guns to higher power momentarily and then returning to mitigation airgun.
              (2) Apache shall alter speed or course during seismic operations if a marine mammal, based on its position and relative motion, appears likely to enter the relevant exclusion zone and such alteration may result in the animal not entering the zone. If speed or course alteration is not safe or practicable, or if after alteration the marine mammal still appears likely to enter the zone, power down or shutdown must be implemented.
              (3) Apache shall not operate airguns within 16 km of the Mean Lower low water (MLLW) line of the Susitna Delta (Beluga River to the Little Susitna River) between April 15 and October 15.
              (4) Apache must suspend survey operations if a live marine mammal stranding is reported within a distance of two times the 160dB isopleth of the seismic source vessel coincident to or within 72 hours of survey activities involving the use of airguns, regardless of any suspected cause of the stranding. A live stranding event is defined as a marine mammal found on a beach or shore and unable to return to the water; on a beach or shore and able to return to the water but in apparent need of medical attention; or in the water but unable to return to its natural habitat under its own power or without assistance.
              (i) Apache must immediately implement a shutdown of the airgun array upon becoming aware of the live stranding event within 19 km of the seismic array.
              (ii) Shutdown procedures shall remain in effect until NMFS determines that all live animals involved in the stranding have left the area (either of their own volition or following responder assistance).
              (iii) Within 48 hours of the notification of the live stranding event, Apache must inform NMFS where and when they were operating airguns, beginning 72 hours before the stranding was first observed, and at what discharge volumes.
              (iv) Apache must appoint a contact who can be reached at any time for notification of live stranding events. Immediately upon notification of the live stranding event, this person must order the immediate shutdown of the survey operations.
            
            
              § 217.135
              Requirements for monitoring and reporting.
              (a) Visual monitoring program. (1) Disturbance zones shall be established as described in § 217.134(b)(1), and shall encompass the Level B harassment zones not defined as exclusion zones in § 217.134(b)(1). These zones shall be monitored to maximum line-of-sight distance from established vessel- and shore-based monitoring locations. If belugas or groups of five or more killer whales or harbor porpoises are observed approaching the 180 dB exclusion zone, operations will power down or shut down. If marine mammals other than beluga whales or aggregations of five or greater harbor porpoises or killer whales are observed within the 160 dB disturbance zone, the observation shall be recorded and communicated as necessary to other PSOs responsible for implementing shutdown/power down requirements and any behaviors documented.
              (2) Apache shall utilize a shore-based station to visually monitor for marine mammals. The shore-based station must be staffed by PSOs under the same minimum requirements described in § 217.134(b)(2), must be located at an appropriate height to monitor the area ensonified by that day's survey operations, must be of sufficient height to observe marine mammals within the ensonified area; and must be equipped with pedestal-mounted bigeye (25 x 150) binoculars. The shore-based PSOs shall scan the defined exclusion and disturbance zones prior to, during, and after survey operations, and shall be in contact with vessel-based PSOs via radio to communicate sightings of marine mammals approaching or within the defined zones.
              (3) When weather conditions allow for safety, Apache shall utilize helicopter or fixed-wing aircraft to conduct daily aerial surveys of the area that they expect to survey prior to the commencement of operations in order to identify locations of beluga whale aggregations (five or more whales) or cow-calf pairs. Daily surveys that cover all the area potentially surveyed by vessel in that particular day shall be scheduled to occur at least thirty but no more than 120 minutes prior to any seismic survey-related activities (including but not limited to node laying/retrieval or airgun operations) and surveys of similar size shall also occur on days when there may be no seismic activities. Additionally, weekly comprehensive aerial surveys shall occur along and parallel to the shoreline throughout the project area as well as the eastern and western shores of central and northern Cook Inlet in the vicinity of the survey area.
              (i) When weather conditions allow for safety, aerial surveys shall fly at an altitude of 305 m (1,000 ft). In the event of a marine mammal sighting, aircraft shall attempt to maintain a lateral distance of 457 m (1,500 ft) from the animal(s). Aircraft shall avoid approaching marine mammals head-on, flying over or passing the shadow of the aircraft over the animal(s).
              (ii) [Reserved]
              (4) PSOs must use NMFS-approved data forms and shall record the following information:
              (i) Effort information, including vessel name; PSO name; survey type; date; time when survey (observing and activities) began and ended; vessel location (latitude/longitude) when survey (observing and activities) began and ended; vessel heading and speed (knots).
              (ii) Environmental conditions while on visual survey, including wind speed and direction, Beaufort sea state, Beaufort wind force, swell height, weather conditions, ice cover (percent of surface, ice type, and distance to ice if applicable), cloud cover, sun glare, and overall visibility to the horizon (in distance).

              (iii) Factors that may be contributing to impaired observations during each PSO shift change or as needed as environmental conditions change (e.g., vessel traffic, equipment malfunctions).

              (iv) Activity information, such as the number and volume of airguns operating in the array, tow depth of the array, and any other notes of significance (e.g., pre-ramp-up survey, ramp-up, power down, shutdown, testing, shooting, ramp-up completion, end of operations, nodes).
              (v) When a marine mammal is observed, the following information shall be recorded:
              (A) Information related to the PSO including: Watch status (sighting made by PSO on/off effort, opportunistic, crew, alternate vessel/platform, aerial, land); PSO who sighted the animal; time of sighting;

              (B) Vessel information including: Vessel location at time of sighting; water depth; direction of vessel's travel (compass direction);
              (C) Mammal-specific physical observations including: Direction of animal's travel relative to the vessel (drawing is preferred); pace of the animal; estimated distance to the animal and its heading relative to vessel at initial sighting; identification of the animal (genus/species/sub-species, lowest possible taxonomic level, or unidentified; also note the composition of the group if there is a mix of species); estimated number of animals (high/low/best); estimated number of animals by cohort (when possible; adults, yearlings, juveniles, calves, group composition, etc.); description (as many distinguishing features as possible of each individual seen, including length, shape, color, pattern, scars or markings, shape and size of dorsal fin, shape of head, and blow characteristics);

              (D) Mammal-specific behavioral observations including: Detailed behavioral observations (e.g., number of blows, number of surfaces, breaching, spyhopping, diving, feeding, traveling; as explicit and detailed as possible; note any observed changes in behavior); animal's closest point of approach and/or closest distance from the center point of the airgun array; platform activity at time of sighting (e.g., deploying, recovering, testing, shooting, data acquisition, other).

              (vi) Description of any actions implemented in response to the sighting (e.g., delays, power down, shutdown, ramp-up, speed or course alteration); time and location of the action should also be recorded.
              (vii) If mitigation action was not implemented when required, description of circumstances.
              (viii) Description of all use of mitigation gun including running time, start and stop time, and reason for implementation.
              (5) The data listed in § 217.135(a)(4)(i) and (ii) shall also be recorded at the start and end of each watch and during a watch whenever there is a change in one or more of the variables.
              (b) Onshore seismic effort. (1) When conducting onshore seismic effort, in the event that a shot hole charge depth of 10 m is not consistently attainable due to loose sediments collapsing the bore hole, a sound source verification study must be conducted on the new land-based charge depths.
              (2) [Reserved]
              (c) Reporting. (1) Apache must immediately report to NMFS at such time as 25 total beluga whales (cumulative total during period of validity of annual LOA) have been detected within the 160-dB re 1 µPa (rms) exclusion zone, regardless of shutdown or power down procedures implemented, during seismic survey operations.

              (2) Apache must submit a weekly field report to NMFS Office of Protected Resources each Thursday during the weeks when in-water seismic survey activities take place. The weekly field reports shall summarize species detected (number, location, distance from seismic vessel, behavior), in-water activity occurring at the time of the sighting (discharge volume of array at time of sighting, seismic activity at time of sighting, visual plots of sightings, and number of power downs and shutdowns), behavioral reactions to in-water activities, and the number of marine mammals exposed to sound at or exceeding relevant thresholds. Additionally, Apache must include which km2 grid cells were surveyed during that week and the resulting number of belugas that may have been taken using the Goetz et al. (2012) model. Apache must provide the cells, corresponding density, and possible number of beluga exposures using the Goetz model for that week, as well as the total from the preceding weeks.
              (3) Apache must submit a monthly report, no later than the fifteenth of each month, to NMFS Office of Protected Resources for all months during which in-water seismic survey activities occur. These reports must summarize the information described in paragraph (a)(4) of this section and shall also include:
              (i) An estimate of the number (by species) of:

              (A) Pinnipeds that have been exposed to sound (based on visual observation) at received levels greater than or equal to 160 dB re 1 µPa (rms) and/or 190 dB re 1 µPa (rms) with a discussion of any specific behaviors those individuals exhibited; and
              
              (B) Cetaceans that have been exposed to sound (based on visual observation) at received levels greater than or equal to 160 dB re 1 µPa (rms) and/or 180 dB re 1 µPa (rms) with a discussion of any specific behaviors those individuals exhibited.
              (ii) A description of the implementation and effectiveness of the terms and conditions of the Biological Opinion's Incidental Take Statement and mitigation measures of the LOA. For the Biological Opinion, the report shall confirm the implementation of each Term and Condition, as well as any conservation recommendations, and describe their effectiveness in minimizing the adverse effects of the action on Endangered Species Act-listed marine mammals.
              (4) Apache shall submit an annual report to NMFS Office of Protected Resources covering a given calendar year by October 31st annually. The annual report shall include summaries of the information described in paragraph (a)(4) of this section and shall also include:
              (i) Summaries of monitoring effort (e.g., total hours, total distances, and marine mammal distribution through the study period, accounting for sea state and other factors affecting visibility and detectability of marine mammals);

              (ii) Analyses of the effects of various factors influencing detectability of marine mammals (e.g., sea state, number of observers, and fog/glare);
              (iii) Species composition, occurrence, and distribution of marine mammal sightings, including date, water depth, numbers, age/size/gender categories (if determinable), group sizes, and ice cover;
              (iv) Analyses of the effects of survey operations; and
              (v) Sighting rates of marine mammals during periods with and without seismic survey activities (and other variables that could affect detectability), such as:
              (A) Initial sighting distances versus survey activity state;
              (B) Closest point of approach versus survey activity state;
              (C) Observed behaviors and types of movements versus survey activity state;
              (D) Numbers of sightings/individuals seen versus survey activity state;
              (E) Distribution around the source vessels versus survey activity state; and
              (F) Numbers of marine mammals (by species) detected in the 160, 180, and 190 dB re 1 µPa (rms) zones.
              (5) Apache shall submit a final annual report to the Office of Protected Resources, NMFS, within thirty days after receiving comments from NMFS on the draft report, by November 30th annually.
              (d) Notification of dead or injured marine mammals. (1) In the event that the specified activity clearly causes the take of a marine mammal in a manner prohibited by this Authorization, such as an injury (Level A harassment), serious injury, or mortality, Apache shall immediately cease the specified activities and report the incident to the Office of Protected Resources, NMFS, and the Alaska Regional Stranding Coordinator, NMFS. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (iv) Description of marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Status of all sound source use in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s).
              (2) Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with Apache to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. Apache may not resume their activities until notified by NMFS that they may do so.

              (3) In the event that Apache discovers an injured or dead marine mammal, and the lead PSO determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), Apache shall immediately report the incident to the Office of Protected Resources, NMFS, and the Alaska Regional Stranding Coordinator, NMFS. The report must include the same information identified in § 217.135(d)(1). If the observed marine mammal is dead, activities may continue while NMFS reviews the circumstances of the incident. If the observed marine mammal is injured, measures described in § 217.134(d)(4) must be implemented. NMFS will work with Apache to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (4) In the event that Apache discovers an injured or dead marine mammal, and the lead PSO determines that the injury or death is not associated with or related to the activities authorized in the LOA (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), Apache shall report the incident to the Office of Protected Resources, NMFS, and the Alaska Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. Apache shall provide photographs or video footage or other documentation of the stranded animal sighting to NMFS. If the observed marine mammal is dead, activities may continue while NMFS reviews the circumstances of the incident. If the observed marine mammal is injured, measures described in § 217.134(d)(4) must be implemented and Apache may not resume activities until notified by NMFS that they may do so.
            
            
              § 217.136
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to this subpart, Apache must apply for and obtain an LOA, as required by § 216.106 of this chapter.
              (b) LOAs issued to Apache, unless suspended or revoked, may be effective for a period of time not to exceed one year or the period of validity of this subpart.
              (c) An LOA application must be submitted to the Director, Office of Protected Resources, NMFS, by December 31st of the year preceding the desired start date.
              (d) An LOA application must include the following information:
              (1) The date(s), duration, and the area(s) where the activity will occur;
              (2) The species and/or stock(s) of marine mammals likely to be found within each area;
              (3) The estimated percentage and numbers of marine mammal species/stocks potentially affected in each area for the period of effectiveness of the Letter of Authorization.
              (4) If an application is for an LOA renewal, it must meet the requirements set forth in § 217.137.
              (e) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, Apache must apply for and obtain a modification of the Letter of Authorization as described in § 217.137.
              (f) An LOA will set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, their habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (g) Issuance of an LOA (including renewals and modifications) will be based on a determination by NMFS that the level of taking will be consistent with the findings made for the total taking allowable under this subpart.
              (h) If NMFS determines that the level of taking is resulting or may result in more than a negligible impact on the species or stocks of such marine mammal, the LOA may be modified or suspended after notice and a public comment period.

              (i) Notice of issuance or denial of a LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 217.137
              Renewals and modifications of Letters of Authorization and Adaptive Management.

              (a) An LOA issued under § 216.106 of this chapter and § 217.136 for the activity identified in § 217.130(a) may be renewed or modified upon request by the applicant, provided the following are met (in addition to the determination in § 216.136(e)):
              (1) Notification to NMFS that the activity described in the application submitted under § 217.130(a) will be undertaken and that there will not be a substantial modification to the described work, mitigation or monitoring undertaken during the upcoming or remaining LOA period;
              (2) Timely receipt (by the dates indicated) of monitoring reports, as required under § 217.135(c)(3).
              (3) A determination by the NMFS that the mitigation, monitoring and reporting measures required under § 217.135(c) and the LOA issued under § 216.106 and § 217.136, were undertaken and are expected to be undertaken during the period of validity of the LOA.
              (b) If a request for a renewal of a Letter of Authorization indicates that a substantial modification, as determined by NMFS, to the described work, mitigation or monitoring undertaken during the upcoming season will occur, the NMFS will provide the public a period of 30 days for review and comment on the request as well as the proposed modification to the LOA. Review and comment on renewals of Letters of Authorization are restricted to:
              (1) New cited information and data indicating that the original determinations made for the regulations are in need of reconsideration, and
              (2) Proposed changes to the mitigation and monitoring requirements contained in this subpart or in the current Letter of Authorization.

              (c) A notice of issuance or denial of a renewal of a Letter of Authorization will be published in the Federal Register within 30 days of a determination.
              (d) An LOA issued under § 216.106 of this chapter and § 217.136 for the activity identified in § 217.130 may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS, in response to new information and in consultation with Apache, may modify the mitigation or monitoring measures in subsequent LOAs if doing so creates a reasonable likelihood of more effectively accomplishing the goals of mitigation and monitoring.
              (i) Possible sources of new data that could contribute to the decision to modify the mitigation or monitoring measures include:
              (A) Results from Apache's monitoring from the previous year(s).
              (B) Results from marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) NMFS will withdraw or suspend an LOA if, after notice and opportunity for public comment, NMFS determines this subpart is not being substantially complied with or that the taking allowed is or may be having more than a negligible impact on an affected species or stock specified in § 217.132(b) or an unmitigable adverse impact on the availability of the species or stock for subsistence uses. The requirement for notice and comment will not apply if NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals. Notice would be published in the Federal Register within 30 days of such action.
            
          
          
            Subpart Q—Taking and Importing Marine Mammals; Taking Marine Mammals Incidental to Oil and Gas Activities in Cook Inlet, Alaska.
            
              Source:
              84 FR 37502, July 31, 2019, unless otherwise noted.
            
            
              Effective Date Note:
              At 84 FR 37502, July 31, 2019, subpart Q was added, effective from July 30, 2019, to July 30, 2024.
            
            
              § 217.160
              Specified activity and specified geographical region.

              (a) Regulations in this subpart apply only to Hilcorp Alaska LLC (Hilcorp) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to the activities described in paragraph (c) of this section.
              (b) The taking of marine mammals by Hilcorp may be authorized in Letters of Authorization (LOAs) only if it occurs within the action area defined in Cook Inlet, Alaska.
              (c) The taking of marine mammals by Hilcorp is only authorized if it occurs incidental to Hilcorp's oil and gas activities including use of seismic airguns, sub-bottom profiler, vertical seismic profiling, pile driving, conductor pipe driving, and water jets.
            
            
              § 217.161
              Effective dates.
              Regulations in this subpart are effective July 30, 2019, through July 30, 2024.
            
            
              § 217.162
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 217.166, the Holder of the LOAs (hereinafter “Hilcorp”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.160(b) by Level A harassment and Level B harassment associated with oil and gas activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the applicable LOAs.
            
            
              § 217.163
              Prohibitions.
              Notwithstanding takings contemplated in § 217.162 and authorized by LOAs issued under §§ 216.106 of this chapter and 217.166, no person in connection with the activities described in § 217.160 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 of this chapter and 217.166;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the availability of such species or stock of marine mammal for taking for subsistence uses.
            
            
              § 217.164
              Mitigation requirements.
              When conducting the activities identified in § 217.160(c), the mitigation measures contained in any LOAs issued under §§ 216.106 of this chapter and 217.166 must be implemented. These mitigation measures must include but are not limited to:
              (a) Hilcorp must conduct a sound source verification (SSV) for 3D seismic and sub-bottom profiler use. Results of this SSV must be sent to NMFS and mitigation and monitoring zones may be adjusted based on the results of the SSV.

              (b) If any marine mammal species for which take is not authorized are sighted within or entering the relevant zones within which they are be exposed to sound above the 120 dB re 1 µPa (rms) threshold for continuous (e.g., vibratory pile-driving, drilling) sources or the 160 dB re 1 µPa (rms) threshold for non-explosive impulsive (e.g., seismic airguns) or intermittent (e.g., scientific sonar) sources, Hilcorp must take appropriate action to avoid such exposure (e.g., by altering speed or course or by shutdown of the sound source).
              (c) If the allowable number of takes in an LOA listed for any marine mammal species is met or exceeded, Hilcorp must immediately cease survey operations involving the use of active sound source(s), record the observation, and notify NMFS Office of Protected Resources.
              (d) Hilcorp must notify NMFS Office of Protected Resources at least 48 hours prior to the start of oil and gas activities each year.
              (e) Hilcorp must conduct briefings as necessary between vessel crews, marine mammal monitoring team, and other relevant personnel prior to the start of all survey activity, and when new personnel join the work, in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures.

              (f) Hilcorp must establish monitoring and exclusion zones.
              
              (1) For all relevant in-water activity, Hilcorp must implement shutdown zones/exclusion zones (EZs) with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 217.166. If a marine mammal is sighted within or entering the EZ, such operations must cease.
              (2) For all relevant in-water activity, Hilcorp must designate safety zones for monitoring (SZ) with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 217.166 and record and report occurrence of marine mammals within these zones.
              (3) For all relevant in-water activity, Hilcorp must implement a minimum EZ of a 10 m radius around the source.
              (g) Hilcorp must implement shutdown measures.
              (1) Hilcorp must deploy protected species observers (PSO) and PSOs must be posted to monitor marine mammals within the monitoring zones during use of active acoustic sources and pile driving in water.
              (2) Monitoring must begin 15 minutes prior to initiation of stationary source activity and 30 minutes prior to initiation of mobile source activity, occur throughout the time required to complete the activity, and continue through 30 minutes post-completion of the activity. Pre-activity monitoring must be conducted to ensure that the EZ is clear of marine mammals, and activities may only commence once observers have declared the EZ clear of marine mammals. In the event of a delay or shutdown of activity resulting from marine mammals in the EZ, the marine mammals' behavior must be monitored and documented.

              (3) A determination that the EZ is clear must be made during a period of good visibility (i.e., the entire EZ must be visible to the naked eye).
              (4) If a marine mammal is observed within or entering the EZ, Hilcorp must halt all noise producing activities for which take is authorized at that location. If activity is delayed due to the presence of a marine mammal, the activity may not commence or resume until either the animal has voluntarily left and been visually confirmed outside the EZ or the required amount of time (15 for porpoises and pinnipeds, 30 minutes for cetaceans) have passed without re-detection of the animal.
              (5) Monitoring must be conducted by trained observers, who must have no other assigned tasks during monitoring periods. Trained observers must be placed at the best vantage point(s) practicable to monitor for marine mammals and implement shutdown or delay procedures when applicable through communication with the equipment operator. Hilcorp must adhere to the following additional observer qualifications:
              (i) Hilcorp must use independent, dedicated, trained visual PSOs, meaning that the PSOs must be employed by a third-party observer provider, must not have tasks other than to conduct observational effort, collect data, and communicate with and instruct relevant vessel crew with regard to the presence of protected species and mitigation requirements (including brief alerts regarding maritime hazards), and must have successfully completed an approved PSO training course appropriate for their designated task.

              (ii) Hilcorp must submit PSO resumes for NMFS review and approval. Resumes must be accompanied by a relevant training course information packet that includes the name and qualifications (i.e., experience, training completed, or educational background) of the instructor(s), the course outline or syllabus, and course reference material as well as a document stating successful completion of the course. NMFS will approve or disapprove PSOs within one week from the time that the necessary information is received by NMFS, after which PSOs meeting the minimum requirements will automatically be considered approved.
              (iii) To the maximum extent practicable, the lead PSO must devise the duty schedule such that experienced PSOs are on duty with those PSOs with appropriate training but who have not yet gained relevant experience.
              (6) Operations must shut down completely if a beluga whale is sighted within the relevant Level B harassment isopleth.

              (h) Hilcorp must implement soft start techniques for impact pile driving.
              
              (1) Hilcorp must conduct an initial set of three strikes from the impact hammer 30 seconds apart, at 40 percent energy, followed by a 1-minute waiting period, then two subsequent three strike sets.
              (2) Soft start is required for any impact driving, including at the beginning of the day, after 30 minutes of pre-activity monitoring, and at any time following a cessation of impact pile driving of 30 minutes or longer.
              (i) Hilcorp must implement ramp ups for seismic airgun use.
              (1) Ramp up must be used at the start of airgun operations, including after a shutdown, and after any period greater than 30 minutes in duration without airgun operations.
              (2) The rate of ramp up must be no more than 6 dB per 5-minute period.
              (3) Ramp up must begin with the smallest gun in the array that is being used for all airgun array configurations.
              (4) During the ramp up, the EZ for the full airgun array must be implemented.
              (5) If the complete EZ has not been visible for at least 30 minutes prior to the start of operations, ramp up must not commence.
              (6) Ramp up of the airguns must not be initiated if a marine mammal is sighted within or entering the EZ at any time.
              (j) Hilcorp must use aircraft for mitigation.
              (1) Hilcorp must use aircraft daily to survey the planned seismic survey area prior to the start of seismic surveying. Surveying must not begin unless the aerial flights confirm the planned survey area for that day is clear of beluga whales. If weather conditions make flying before the start of seismic in daylight unsafe, Hilcorp may delay the aerial survey until weather conditions improve and it is safe to fly.
              (2) If beluga whales are sighted during flights, start of seismic surveying must be delayed until it is confirmed the area is free of beluga whales.
              (k) Hilcorp must implement exclusion zones for beluga whales.
              (1) Hilcorp must not operate with noise producing activity within 10 miles (16 km) of the mean higher high water (MHHW) line of the Susitna Delta (Beluga River to the Little Susitna River) between April 15 and October 15. Hilcorp must not conduct seismic activity within the Level B isopleth distance of the mouth of the Kasilof River between January 1 and May 31.
              (m) Hilcorp must abide by all mitigation measures described in the Biological Opinion for Hilcorp Alaska and Harvest Alaska Oil and Gas Activities, Cook Inlet, Alaska.
            
            
              § 217.165
              Requirements for monitoring and reporting.
              (a) Marine mammal monitoring protocols. Hilcorp must conduct briefings between construction supervisors and crews and the observer team prior to the start of all pile driving and removal activities, and when new personnel join the work. Trained observers must receive a general environmental awareness briefing conducted by Hilcorp staff. At minimum, training must include identification of marine mammals that may occur in the project vicinity and relevant mitigation and monitoring requirements. All observers must have no other construction-related tasks while conducting monitoring.
              (b) Visibility. Activities must only commence when the entire exclusion zone (EZ) is visible to the naked eye and can be adequately monitored. If conditions (e.g., fog) prevent the visual detection of marine mammals, activities must not be initiated. For activities other than seismic surveying, activity must be halted in low visibility but vibratory pile driving or removal will be allowed to continue if started in good visibility.
              (c) Monitoring periods. Monitoring must begin 15 minutes prior to initiation of stationary source activity and 30 minutes prior to initiation of mobile source activity, occur throughout the time required to complete the activity, and continue through 30 minutes post-completion of the activity. Pre-activity monitoring must be conducted to ensure that the EZ is clear of marine mammals, and activities may only commence once observers have declared the EZ clear of marine mammals. In the event of a delay or shutdown of activity resulting from marine mammals in the EZ, the animals' behavior must be monitored and documented.
              (d) Placement of PSOs. (1) At least one on-duty PSO must be placed on the source vessel (for seismic and geohazard surveys) or drill rig (for pipe driving and VSP).
              (2) During seismic surveys a mitigation vessel must be used with at least one on-duty PSO aboard the vessel monitoring for marine mammal occurrence.
              (e) Reporting measures—(1) Take limits. Hilcorp must contact NMFS when they have reached the limit of authorized takes of beluga whale within a year.
              (2) Monthly reports. Monthly reports must be submitted to NMFS for all months during which in-water seismic activities take place. The monthly report must contain and summarize the following information: Dates, times, locations, heading, speed, weather, sea conditions (including Beaufort sea state and wind force), and associated activities during all seismic operations and marine mammal sightings; Species, number, location, distance from the vessel, and behavior of any sighted marine mammals, as well as associated seismic activity (number of power-downs and shutdowns), observed throughout all monitoring activities; An estimate of the number (by species) exposed to the seismic activity (based on visual observation) at received levels greater than or equal to the NMFS thresholds discussed above with a discussion of any specific behaviors those individuals exhibited; A description of the implementation and effectiveness of the terms and conditions of the Biological Opinion's Incidental Take Statement (ITS) and mitigation measures of the LOA.
              (3) Annual reports. (i) Hilcorp must submit an annual report within 90 days after each activity year, starting from the date when the LOA is issued (for the first annual report) or from the date when the previous annual report ended.
              (ii) Annual reports will detail the monitoring protocol, summarize the data recorded during monitoring, and estimate the number of marine mammals that may have been harassed during the period of the report.
              (iii) NMFS will provide comments within 30 days after receiving annual reports, and Hilcorp must address the comments and submit revisions within 30 days after receiving NMFS comments. If no comment is received from the NMFS within 30 days, the annual report will be considered completed.
              (4) Final report. (i) Hilcorp must submit a comprehensive summary report to NMFS not later than 90 days following the conclusion of marine mammal monitoring efforts described in this subpart.
              (ii) The final report must synthesize all data recorded during marine mammal monitoring, and estimate the number of marine mammals that may have been harassed through the entire project.
              (iii) NMFS will provide comments within 30 days after receiving this report, and Hilcorp must address the comments and submit revisions within 30 days after receiving NMFS comments. If no comment is received from the NMFS within 30 days, the final report will be considered as final.
              (5) Reporting of injured or dead marine mammals. (i) In the event that personnel involved in the survey activities discover an injured or dead marine mammal, Hilcorp must report the incident to the Office of Protected Resources (OPR), NMFS (301-427-8401) and to regional stranding network (877- 925-7773) as soon as feasible. The report must include the following information:
              (A) Time, date, and location (latitude/longitude) of the first discovery (and updated location information if known and applicable);
              (B) Species identification (if known) or description of the animal(s) involved;
              (C) Condition of the animal(s) (including carcass condition if the animal is dead);
              (D) Observed behaviors of the animal(s), if alive;
              (E) If available, photographs or video footage of the animal(s); and
              (F) General circumstances under which the animal was discovered.

              (ii) In the event of a ship strike of a marine mammal by any vessel involved in the survey activities, Hilcorp must report the incident to OPR, NMFS and to regional stranding networks as soon as feasible. The report must include the following information:
              (A) Time, date, and location (latitude/longitude) of the incident;
              (B) Species identification (if known) or description of the animal(s) involved;
              (C) Vessel's speed during and leading up to the incident;
              (D) Vessel's course/heading and what operations were being conducted (if applicable);
              (E) Status of all sound sources in use;
              (F) Description of avoidance measures/requirements that were in place at the time of the strike and what additional measures were taken, if any, to avoid strike;
              (G) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility) immediately preceding the strike;
              (H) Estimated size and length of animal that was struck;
              (I) Description of the behavior of the marine mammal immediately preceding and following the strike;
              (J) If available, description of the presence and behavior of any other marine mammals immediately preceding the strike;
              (K) Estimated fate of the animal (e.g., dead, injured but alive, injured and moving, blood or tissue observed in the water, status unknown, disappeared); and
              (L) To the extent practicable, photographs or video footage of the animal(s).
              (iii) In the event of a live stranding (or near-shore atypical milling) event within 50 km of the survey operations, where the NMFS stranding network is engaged in herding or other interventions to return animals to the water, the Director of OPR, NMFS (or designee) will advise Hilcorp of the need to implement shutdown procedures for all active acoustic sources operating within 50 km of the stranding. Shutdown procedures for live stranding or milling marine mammals include the following:
              (A) If at any time, the marine mammal(s) die or are euthanized, or if herding/intervention efforts are stopped, the Director of OPR, NMFS (or designee) will advise Hilcorp that the shutdown around the animals' location is no longer needed.
              (B) Otherwise, shutdown procedures must remain in effect until the Director of OPR, NMFS (or designee) determines and advises Hilcorp that all live animals involved have left the area (either of their own volition or following an intervention).

              (C) If further observations of the marine mammals indicate the potential for re-stranding, additional coordination with Hilcorp must occur to determine what measures are necessary to minimize that likelihood (e.g., extending the shutdown or moving operations farther away) and Hilcorp must implement those measures as appropriate.
              (iv) If NMFS determines that the circumstances of any marine mammal stranding found in the vicinity of the activity suggest investigation of the association with survey activities is warranted, and an investigation into the stranding is being pursued, NMFS will submit a written request to Hilcorp indicating that the following initial available information must be provided as soon as possible, but no later than 7 business days after the request for information.
              (A) Status of all sound source use in the 48 hours preceding the estimated time of stranding and within 50 km of the discovery/notification of the stranding by NMFS; and

              (B) If available, description of the behavior of any marine mammal(s) observed preceding (i.e., within 48 hours and 50 km) and immediately after the discovery of the stranding.
              (C) In the event that the investigation is still inconclusive, the investigation of the association of the survey activities is still warranted, and the investigation is still being pursued, NMFS may provide additional information requests, in writing, regarding the nature and location of survey operations prior to the time period above.
            
            
              § 217.166
              Letters of Authorization.

              (a) To incidentally take marine mammals pursuant to these regulations, Hilcorp must apply for and obtain (LOAs) in accordance with § 216.106 of this chapter for conducting the activity identified in § 217.160(c).
              
              (b) LOAs, unless suspended or revoked, may be effective for a period of time not to extend beyond the expiration date of these regulations.
              (c) An LOA application must be submitted to the Director, Office of Protected Resources, NMFS, by March 1st of the year preceding the desired start date.
              (d) An LOA application must include the following information:
              (1) \The date(s), duration, and the area(s) where the activity will occur;
              (2) The species and/or stock(s) of marine mammals likely to be found within each area;
              (3) The estimated number of takes for each marine mammal stock potentially affected in each area for the period of effectiveness of the Letter of Authorization.
              (4) An updated Stakeholder Engagement Plan detailing Hilcorp's meetings with stakeholders and any concerns raised that relate to marine mammals or subsistence activities.
              (e) In the event of projected changes to the activity or to mitigation, monitoring, reporting (excluding changes made pursuant to the adaptive management provision of § 217.97(c)(1)) required by an LOA, Hilcorp must apply for and obtain a modification of LOAs as described in § 217.167.
              (f) Each LOA must set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, their habitat, and the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (g) Issuance of the LOA(s) must be based on a determination that the level of taking must be consistent with the findings made for the total taking allowable under these regulations.
              (h) If NMFS determines that the level of taking is resulting or may result in more than a negligible impact on the species or stocks of such marine mammal, the LOA may be modified or suspended after notice and a public comment period.

              (i) Notice of issuance or denial of the LOA(s) must be published in the Federal Register within 30 days of a determination.
            
            
              § 217.167
              Renewals and modifications of Letters of Authorization and adaptive management.
              (a) An LOA issued under §§ 216.106 of this chapter and 217.166 for the activity identified in § 217.160(c) may be renewed or modified upon request by the applicant, provided that the following are met:
              (1) Notification to NMFS that the activity described in the application submitted under § 217.160(a) will be undertaken and that there will not be a substantial modification to the described work, mitigation or monitoring undertaken during the upcoming or remaining LOA period;
              (2) Timely receipt (by the dates indicated) of monitoring reports, as required under § 217.165(C)(3);
              (3) A determination by the NMFS that the mitigation, monitoring and reporting measures required under § 217.165(c) and the LOA issued under §§ 216.106 of this chapter and 217.166, were undertaken and are expected to be undertaken during the period of validity of the LOA.
              (b) If a request for a renewal of a Letter of Authorization indicates that a substantial modification, as determined by NMFS, to the described work, mitigation or monitoring undertaken during the upcoming season will occur, NMFS will provide the public a period of 30 days for review and comment on the request as well as the proposed modification to the LOA. Review and comment on renewals of Letters of Authorization are restricted to:
              (1) New cited information and data indicating that the original determinations made for the regulations are in need of reconsideration; and
              (2) Proposed changes to the mitigation and monitoring requirements contained in these regulations or in the current Letter of Authorization.

              (c) A notice of issuance or denial of a renewal of a Letter of Authorization will be published in the Federal Register within 30 days of a determination.

              (d) An LOA issued under §§ 216.16 of this chapter and 217.166 for the activity identified in § 217.160 may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS, in response to new information and in consultation with Hilcorp, may modify the mitigation or monitoring measures in subsequent LOAs if doing so creates a reasonable likelihood of more effectively accomplishing the goals of mitigation and monitoring set forth in the preamble of these regulations.
              (i) Possible sources of new data that could contribute to the decision to modify the mitigation or monitoring measures include:
              (A) Results from Hilcorp's monitoring from the previous year(s).
              (B) Results from marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Withdrawal or suspension. NMFS will withdraw or suspend an LOA if, after notice and opportunity for public comment, NMFS determines these regulations are not being substantially complied with or that the taking allowed is or may be having more than a negligible impact on an affected species or stock specified in § 217.162(b) or an unmitigable adverse impact on the availability of the species or stock for subsistence uses. The requirement for notice and comment will not apply if NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals. Notice will be published in the Federal Register within 30 days of such action.
            
            
              §§ 217.168—217.169
              [Reserved]
            
          
          
            Subparts R-T [Reserved]
          
          
            Subpart U—Taking Of Marine Mammals Incidental To The Port of Anchorage Marine Terminal Redevelopment Project
            
              § 217.200
              Specified activities and specified geographical region.
              (a) Regulations in this subpart apply only to the incidental taking of those marine mammals specified in § 217.202(b) by the Port of Anchorage and the U.S. Department of Transportation Maritime Administration (MARAD), and those persons it authorizes to engage in construction activities associated with the Port of Anchorage Marine Terminal Redevelopment Project, specifically in-water pile driving, at the Port of Anchorage, Alaska.
              (b) [Reserved]
            
            
              § 217.201
              Effective dates.
              Regulations in this subpart are effective from July 15, 2009, through July 14, 2014.
            
            
              § 217.202
              Permissible methods of taking.
              (a) Under Letters of Authorization issued pursuant to § 216.106 of this chapter and § 217.207, the Port of Anchorage and MARAD, and persons under their authority, may incidentally, but not intentionally, take marine mammals by harassment, within the area described in § 217.200, provided the activity is in compliance with all terms, conditions, and requirements of these regulations and the appropriate Letter of Authorization.
              (b) The taking of marine mammals under a Letter of Authorization is limited to the incidental take, by Level B harassment only, of the following species under the activities identified in § 217.200(a): Cook Inlet beluga whales (Delphinapterus leucas), harbor seals (Phoca vitulina), harbor porpoises (Phocoena phocoena), and killer whales (Orcinus orca).
              (c) The taking by injury or death of the species listed in paragraph (b) of this section or the taking by Level B harassment, injury or death of any other marine mammal species is prohibited and may result in the modification, suspension, or revocation of a Letter of Authorization.
            
            
              
              § 217.203
              Prohibitions.
              Notwithstanding takings contemplated in § 217.202(b) and authorized by a Letter of Authorization issued under § 216.106 of this chapter and § 217.207, no person in connection with the activities described in § 217.200 may:
              (a) Take any marine mammal not specified in § 217.202(b);
              (b) Take any marine mammal specified in § 217.202(b) other than by incidental, unintentional Level B harassment;
              (c) Take a marine mammal specified in § 217.202(b) if such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (d) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a Letter of Authorization issued under § 216.106 of this chapter and § 217.207.
            
            
              § 217.204
              Mitigation.
              (a) When conducting operations identified in § 217.200(a), the mitigation measures contained in the Letter of Authorization, issued under § 216.106 of this chapter and § 217.207, must be implemented. These mitigation measures are:
              (1) Through monitoring described under § 217.205, the Holder of a Letter of Authorization will ensure that no marine mammal is subjected to a sound pressure levels of 190 or 180 dB re: 1 microPa or greater for pinnipeds and cetaceans, respectively. If a marine mammal is detected within or approaching a distance 200 m from in-water pile driving or in-water chipping, operations shall be immediately delayed or suspended until the marine mammal moves outside these designated zones or the animal is not detected within 15 minutes of the last sighting.
              (2) If a marine mammal is detected within or approaching the Level B harassment zone designated for impact pile driving (350 m) prior to in-water impact pile driving, operations shall not commence until the animal moves outside this zone or it is not detected within 15 minutes of the last sighting.
              (3) If a marine mammal is detected within or approaching the Level B harassment zone designated for vibratory pile driving (1,300 m) prior to in-water vibratory pile driving, operations shall not commence until the marine mammal moves outside this zone or it is not detected within 15 minutes of the last sighting.
              (4) A start” technique shall be used at the beginning of each day's in-water pile driving activities or if pile driving has ceased for more than one hour to allow any marine mammal that may be in the immediate area to leave before piling driving reaches full energy. For vibratory hammers, the soft start requires the holder of the Letter of Authorization to initiate noise from the hammers for 15 seconds at reduced energy followed by 1-minute waiting period and repeat the procedure two additional times. If an impact hammer is used, the soft start requires an initial set of three strikes from the impact hammer at 40 percent energy, followed by a one minute waiting period, then two subsequent 3 strike sets.
              (5) In-water pile driving or chipping shall not occur when conditions restrict clear, visible detection of all waters within the appropriate harassment zones or the 200 m safety zone. Such conditions that can impair sightibility include, but are not limited to, fog and rough sea state.
              (6) In-water piles will be driven with a vibratory hammer to the maximum extent possible (i.e., until a desired depth is achieved or to refusal) prior to using an impact hammer.
              (7) In-water impact pile driving shall not occur during the period from two hours before low tide until two hours after low tide.
              (8) The following measures apply to all in-water pile driving, except during the “stabbing” phase, and all in-water chipping associated with demolition of the existing dock:
              (i) No in-water pile driving (impact or vibratory) or chipping shall occur if any marine mammal is located within 200m of the hammer in any direction. If any marine mammal is sighted within or approaching this 200m safety zone, pile-driving or chipping must be suspended until the animal has moved outside the 200m safety zone or the animal is not resighted within 15 minutes.

              (ii) If a group of more than 5 beluga whales is sighted within the Level B harassment isopleths, in-water pile driving shall be suspended. If the group is not re-sighted within 15 minutes, pile driving may resume.
              (iii) If a beluga whale calf or group with a calf is sighted within or approaching a harassment zone, in-water pile driving shall cease and shall not be resumed until the calf or group is confirmed to be outside of the harassment zone and moving along a trajectory away from such zone. If the calf or group with a calf is not re-sighted within 15 minutes, pile driving may resume.
              (9) If maximum authorized take is reached or exceeded for a particular species, any marine mammal of that species entering into the harassment or safety isopleths will trigger mandatory in-water pile driving shut down.
              (10) For Port of Anchorage operated in-water heavy machinery work other than pile driving or chipping (i.e., dredging, dump scowles, tug boats used to move barges, barge mounted hydraulic excavators, or clamshell equipment used to place or remove material), if a marine mammal comes within 50 m, those operations will cease and vessels will reduce to the slowest speed practicable while still maintaining control of the vessel and safe working conditions.
              (11) In the event the Port of Anchorage conducts out-of-water blasting, detonation of charges will be delayed if a marine mammal is detected anywhere within a visible distance from the detonation site.
              (12) Additional mitigation measures as contained in a Letter of Authorization.
              (b) [Reserved]
            
            
              § 217.205
              Requirements for monitoring and reporting.
              (a) The Holder of a Letter of Authorization issued pursuant to § 216.106 of this chapter and § 217.207, for activities described in § 217.200(a) is required to cooperate with NMFS, and any other Federal, state or local agency with authority to monitor the impacts of the activity on marine mammals. Unless specified otherwise in the Letter of Authorization, the Holder of the Letter of Authorization must notify the Administrator, Alaska Region, NMFS, by letter, e-mail, or telephone, at least 2 weeks prior to commencement of seasonal activities and dock demolition possibly involving the taking of marine mammals. If the activity identified in § 217.200(a) is thought to have resulted in the mortality or injury of any marine mammals or in any take of marine mammals not identified in § 217.202(b), the Holder of the Letter of Authorization must notify the Director, Office of Protected Resources, NMFS, or designee, by e-mail or telephone (301-713-2289), within 24 hours of the discovery of the injured or dead animal.
              (b) The Holder of a Letters of Authorization must designate qualified, on-site marine mammal observers (MMOs), approved in advance by NMFS, as specified in the Letter of Authorization, to:
              (1) Conduct visual marine mammal monitoring at the Port of Anchorage beginning 30 minutes prior to and during all in-water pile driving or chipping and out-of-water blasting.
              (2) Record the following information on NMFS-approved marine mammal sighting sheets whenever a marine mammal is detected:
              (i) Date and time of initial sighting to end of sighting, tidal stage, and weather conditions (including Beaufort Sea State);
              (ii) Species, number, group composition, initial and closest distance to pile driving hammer, and behavior (e.g., activity, group cohesiveness, direction and speed of travel, etc.) of animals throughout duration of sighting;
              (iii) Any discrete behavioral reactions to in-water work;
              (iv) The number (by species) of marine mammals that have been taken;
              (v) Pile driving, chipping, or out of water blasting activities occurring at the time of sighting and if and why shut down was or was not implemented.

              (3) Employ a scientific marine mammal monitoring team separate from the on-site MMOs to characterize beluga whale abundance, movements, behavior, and habitat use around the Port of Anchorage and observe, analyze, and document potential changes in behavior in response to in-water construction work. This monitoring team is not required to be present during all in-water pile driving operations but will continue monitoring one-year post in-water construction. The on-site MMOs and this marine mammal monitoring team shall remain in contact to alert each other to marine mammal presence when both teams are working.
              (c) The Holder of a Letter of Authorization must conduct additional monitoring as required under an annual Letter of Authorization.
              (d) The Holder of a Letter of Authorization shall submit a monthly report to NMFS' Headquarters Permits, Education and Conservation Division and the Alaska Region, Anchorage for all months in-water pile driving or chipping takes place. This report must contain the information listed in paragraph (b)(2) of this section.
              (e) An annual report must be submitted at the time of application for renewal of a Letter of Authorization. This report will summarize all in-water construction activities and marine mammal monitoring from January 1- December 31, annually, and any discernable short or long term impacts from the Marine Terminal Expansion Project.
              (f) A final report must be submitted to NMFS upon application for a subsequent incidental take authorization or, if no future authorization is requested, no later than 90 days post expiration of these regulations. This report will:
              (1) Summarize the activities undertaken and the results reported in all previous reports;
              (2) Assess the impacts to marine mammals from the port expansion project; and
              (3) Assess the cumulative impacts on marine mammals.
            
            
              § 217.206
              Applications for Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, the U.S. citizen (as defined by § 216.103 of this chapter) conducting the activity identified in § 217.200(a) (the Port of Anchorage and MARAD) must apply for and obtain either an initial Letter of Authorization in accordance with § 217.207 or a renewal under § 217.208.
              (b) The application must be submitted to NMFS at least 60 days before the expiration of the initial or current Letter of Authorization.
              (c) Applications for a Letter of Authorization and for renewals of Letters of Authorization must include the following:
              (1) Name of the U.S. citizen requesting the authorization,
              (2) The date(s), duration, and the specified geographic region where the activities specified in § 217.200 will occur; and
              (3) The most current population estimate of Cook Inlet beluga whales and the estimated percentage of marine mammal populations potentially affected for the 12-month period of effectiveness of the Letter of Authorization;
              (4) A summary of take levels, monitoring efforts and findings at the Port of Anchorage to date.
              (d) The National Marine Fisheries Service will review an application for a Letter of Authorization in accordance with this section and, if adequate and complete, issue a Letter of Authorization.
            
            
              § 217.207
              Letters of Authorization.
              (a) A Letter of Authorization, unless suspended or revoked, will be valid for a period of time not to exceed the period of validity of this subpart, but must be renewed annually subject to annual renewal conditions in § 217.208.
              (b) Each Letter of Authorization will set forth:
              (1) Permissible methods of incidental taking; and
              (2) Requirements for mitigation, monitoring and reporting, including, but not limited to, means of effecting the least practicable adverse impact on the species, its habitat, and on the availability of the species for subsistence uses.

              (c) Issuance of a Letter of Authorization will be based on the determination that the number of marine mammals taken during the period the Letter of Authorization is valid will be small, that the total taking of marine mammals by the activities specified in § 217.200(a) will have no more than a negligible impact on the species or stock of affected marine mammal(s), and that the total taking will not have an unmitigable adverse impact on the availability of species or stocks of marine mammals for subsistence uses.

              (d) Notice of issuance or denial of an application for a Letter of Authorization will be published in the Federal Register within 30 days of a determination.
            
            
              § 217.208
              Renewal of Letters of Authorization.
              (a) A Letter of Authorization issued under § 216.106 of this chapter and § 217.207 for the activity identified in § 217.200(a) will be renewed annually upon:
              (1) Notification to NMFS that the activity described in the application submitted under § 217.206 will be undertaken and that there will not be a substantial modification to the described work, mitigation or monitoring undertaken during the upcoming 12 months;
              (2) Timely receipt of the monitoring reports required under § 217.205(d) and (e), and the Letter of Authorization issued under § 217.207, which has been reviewed and accepted by NMFS; and
              (3) A determination by NMFS that the mitigation, monitoring and reporting measures required under §§ 217.204 and 217.205 and the Letter of Authorization issued under § 216.106 of this chapter and § 217.207, were undertaken and will be undertaken during the upcoming annual period of validity of a renewed Letter of Authorization; and
              (4) A determination by NMFS that the number of marine mammals taken during the period of the Letter of Authorization will be small, that the total taking of marine mammals by the activities specified in § 217.200(a) will have no more than a negligible impact on the species or stock of affected marine mammal(s), and that the total taking will not have an unmitigable adverse impact on the availability of species or stocks of marine mammals for subsistence uses.
              (b) If a request for a renewal of a Letter of Authorization issued under § 216.106 of this chapter and this section indicates that a substantial modification to the described work, mitigation or monitoring undertaken during the upcoming season will occur, NMFS will provide the public a period of 30 days for review and comment on the request.

              (c) Notice of issuance or denial of a renewal of a Letter of Authorization will be published in the Federal Register within 30 days of a determination.
            
            
              § 217.209
              Modifications of Letters of Authorization.
              (a) Except as provided in paragraph (b) of this section, no substantive modification (including withdrawal or suspension) to the Letter of Authorization by NMFS, issued pursuant to § 216.106 of this chapter and § 217.207 and subject to the provisions of this subpart, shall be made until after notification and an opportunity for public comment has been provided. For purposes of this paragraph, a renewal of a Letter of Authorization under § 217.208, without modification (except for the period of validity), is not considered a substantive modification.

              (b) If the Assistant Administrator determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 217.202(b), a Letter of Authorization issued pursuant to § 216.106 of this chapter and § 217.207 may be substantively modified without prior notification and an opportunity for public comment. Notification will be published in the Federal Register within 30 days subsequent to the action.
            
          
          
            Subpart W [Reserved]
          
          
            Subpart X—Taking Marine Mammals Incidental to Rehabilitation of the Jetty System at the Mouth of the Columbia River in Oregon and Washington
            
              Source:
              82 FR 10306, Feb. 10, 2017, unless otherwise noted.
            
            
              Effective Date Note:
              At 82 FR 10306, Feb. 10, 2017, subpart X was added, effective May 1, 2017, through Apr. 30, 2022.
            
            
              
              § 217.230
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the U.S. Army Corps of Engineers (Corps) and those persons it authorizes to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to the jetty rehabilitation program.
              (b) The taking of marine mammals by the Corps may be authorized in a Letter of Authorization (LOA) only if it occurs within the nearshore marine environment at the Mouth of the Columbia River in Oregon and Washington.
            
            
              § 217.231
              Effective dates.
              Regulations in this subpart are effective May 1, 2017 through April 30, 2022.
            
            
              § 217.232
              Permissible methods of taking.
              Under LOAs issued pursuant to § 216.106 of this chapter and § 217.236, the Holder of the LOA (hereinafter “Corps”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.230(b), provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 217.233
              Prohibitions.
              (a) Notwithstanding takings contemplated in § 217.230 and authorized by an LOA issued under § 216.106 of this chapter and § 217.236, no person in connection with the activities described in § 217.230 may:
              (1) Take any marine mammal not specified in § 217.236;
              (2) Take any marine mammal specified in § 217.236(a) other than by incidental Level B harassment;
              (3) Take a marine mammal specified in § 217.236 if the National Marine Fisheries Service (NMFS) determines such taking results in more than a negligible impact on the species or stocks of such marine mammal;
              (4) Take a marine mammal specified in § 217.236 if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses; or
              (5) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under § 216.106 of this chapter and § 217.236.
              (b) [Reserved]
            
            
              § 217.234
              Mitigation requirements.
              (a) When conducting the activities identified in § 217.130(a), the mitigation measures contained in any LOA issued under § 216.106 of this chapter and § 217.236 must be implemented. These mitigation measures include, but are not limited to:
              (1) General conditions:
              (i) The Corps shall conduct briefings as necessary between vessel crews, the marine mammal monitoring team, and other relevant personnel prior to the start of all pile driving and removal activity, and when new personnel join the work, in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures;
              (ii) Each Marine Mammal Observer (MMO) will maintain a copy of the LOA at their respective monitoring location, as well as a copy in the main construction office;
              (iii) Pile activities are limited to the use of a vibratory hammer. Impact hammers are prohibited;
              (iv) Pile installation/maintenance/removal activities are limited to the time frame starting May 1 and ending September 30 each season; and
              (v) The Corps must notify NMFS' West Coast Regional Office (562-980-3232), at least 24-hours prior to start of activities impacting marine mammals.
              (2) [Reserved]
              (b) Establishment of Level B harassment zone:

              (1) The Corps shall establish Level B behavioral harassment Zone of Influence (ZOI) where received underwater sound pressure levels (SPLs) are higher than 120 dB (rms) re 1 µPa for non-pulse sources (i.e., vibratory hammer). The ZOI delineates where Level B harassment would occur; and

              (2) For vibratory driving, the level B harassment area is comprised of a radius between the shutdown zone for a specified species and 7.35 km from driving operations.
              (c) Establishment of shutdown zone:
              (1) Under LOAs issued pursuant to § 216.106 of this chapter and § 217.236, the Corps shall establish shutdown zones that are in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA;

              (2) For in-water heavy machinery work other than pile driving (using, e.g., standard barges, tug boats, barge-mounted excavators, or clamshell equipment used to place or remove material), operations shall cease if a marine mammal comes within 20 m and vessels shall reduce speed to the minimum level required to maintain steerage and safe working conditions;
              (3) If a marine mammal approaches or enters the shutdown zone during the course of vibratory pile driving operations, the activity will be halted and delayed until the animal has voluntarily left and been visually confirmed beyond the shutdown zone or 15 minutes have passed with the animal being resighted;
              (4) If a marine mammal is seen above water within or approaching a shutdown zone then dives below, the contractor would wait 15 minutes. If no marine mammals are seen by the observer in that time it will be assumed that the animal has moved beyond the exclusion zone;
              (5) If the shutdown zone is obscured by fog or poor lighting conditions, pile driving shall not be initiated until the entire shutdown zone is visible;
              (6) Disturbance zones shall be established as described in paragraph (b) of this section, and shall encompass the Level B harassment zones established by LOAs issued pursuant to § 216.106 of this chapter and § 217.236 provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA. These zones shall be monitored to maximum line-of-sight distance from established vessel- and shore-based monitoring locations. If marine mammals other than those listed in § 216.106 and § 217.236 are observed within the disturbance zone, the observation shall be recorded and communicated as necessary to other MMOs responsible for implementing shutdown/power down requirements and any behaviors documented;
              (7) Between May 1 and July 1, the observation of any killer whales within the ZOI shall result in immediate shut-down all of pile installation, removal, or maintenance activities. Pile driving shall not resume until all killer whales have moved outside of the ZOI; and
              (8) After July 1, no shutdown is required for Level B killer whale take, but animals must be recorded as Level B take in the monitoring forms described below.

              (d) If the allowable number of takes for any marine mammal species in § 216.106 of this chapter and § 217.236 is exceeded, or if any marine mammal species not listed in § 216.236 is exposed to SPLs greater than or equal to 120 dB re 1 µPa (rms), the Corps shall immediately shutdown activities involving the use of active sound sources (e.g., vibratory pile driving equipment), record the observation, and notify NMFS Office of Protected Resources.
            
            
              § 217.235
              Requirements for monitoring and reporting.
              (a) Monitoring. (1) Qualified Marine Mammal Observers (MMOs) shall be used for both shore and vessel-based monitoring;
              (2) All MMOs must be approved by NMFS;
              (3) A qualified MMO is a third-party trained biologist with the following minimum qualifications:
              (i) Visual acuity in both eyes (correction is permissible) sufficient to discern moving targets at the water's surface with ability to estimate target size and distance. Use of binoculars or spotting scope may be necessary to correctly identify the target;
              (ii) Advanced education in biological science, wildlife management, mammalogy or related fields (Bachelor's degree or higher is preferred);
              (iii) Experience and ability to conduct field observations and collect data according to assigned protocols (this may include academic experience);
              (iv) Experience or training in the field identification of marine mammals (cetaceans and pinnipeds);

              (v) Sufficient training, orientation or experience with vessel operation and pile driving operations to provide for personal safety during observations;
              (vi) Writing skills sufficient to prepare a report of observations; and
              (vii) Ability to communicate orally, by radio, or in-person with project personnel to provide real time information on marine mammals observed in the area, as needed.
              (4) MMOs must be equipped with the following:
              (i) Binoculars (10x42 or similar), laser rangefinder, GPS, big eye binoculars and/or spotting scope 20-60 zoom or equivalent; and
              (ii) Camera and video capable of recording any necessary take information, including data required in the event of an unauthorized take; and
              (5) MMOs shall conduct monitoring as follows;
              (i) During all pile driving and removal activities;
              (ii) Only during daylight hours from sunrise to sunset when it is possible to visually monitor mammals;
              (iii) Scan the waters for 30 minutes before and during all pile driving. If any species for which take is not authorized are observed within the area of potential sound effects during or 30 minutes before pile driving, the MMO(s) will immediately notify the on-site supervisor or inspector, and require that pile driving either not initiate or temporarily cease until the animals have moved outside of the area of potential sound effects;
              (iv) If weather or sea conditions restrict the observer's ability to observe, or become unsafe for the monitoring vessel(s) to operate, pile installation shall not begin or shall cease until conditions allow for monitoring to resume;
              (v) Trained land-based observers will be placed at the best vantage points practicable. The observers' position(s) will either be from the top of jetty or adjacent barge at the location of the pile activities and from Cape Disappointment Visitors Center during work at North and South Jetty, and Clatsop Spit for work at Jetty A;
              (vi) Vessel-based monitoring for marine mammals must be conducted for all pile-driving activities at the North Jetty and two South Jetty offloading facilities. Two vessels may be utilized as necessary to adequately monitor the offshore ensonified zone;
              (vii) Any marine mammals listed in § 217.236 entering into the Level B harassment zone will be recorded as take by the MMO and listed on the appropriate monitoring forms described below;
              (viii) During pedestrian surveys, personnel will avoid as much as possible direct approach towards pinnipeds that are hauled out. If it is absolutely necessary to make movements towards pinnipeds, personnel will approach in a slow and steady manner to reduce the behavioral harassment to the animals as much as possible; and
              (ix) Hydroacoustic monitoring shall be performed using methodology described in the November 2016 Addendum containing the Hydroacoustic Monitoring Plan.
              (b) Reporting. (1) MMOs must use NMFS-approved monitoring forms and shall record the following information when a marine mammal is observed:
              (i) Date and time that pile removal and/or installation begins and ends;
              (ii) Construction activities occurring during each observation period;
              (iii) Weather parameters (e.g., percent cover, visibility);
              (iv) Water conditions [e.g., sea state, tidal state (incoming, outgoing, slack, low, and high)];
              (v) Species, numbers, and, if possible, sex and age class of marine mammals;
              (vi) Marine mammal behavior patterns observed, including bearing and direction of travel, and, if possible, the correlation to SPLs;
              (vii) Distance from pile removal and/or installation activities to marine mammals and distance from the marine mammal to the observation point;
              (viii) Locations of all marine mammal observations; and
              (ix) Other human activity in the area.
              (2) [Reserved]
              (c) Annual report. (1) The Corps shall submit a draft annual report to NMFS Office of Protected Resources covering a given calendar year within 90 days of the last day of pile driving operations. The annual report shall include summaries of the information described in paragraph (b)(1) of this section.
              
              (2) The Corps shall submit a final annual report to the Office of Protected Resources, NMFS, within 30 days after receiving comments from NMFS on the draft report.
              (d) Notification of dead or injured marine mammals. (1) In the unanticipated event that the specified activity clearly causes the take of a marine mammal in a manner prohibited by this Authorization, such as an injury, serious injury, or mortality, The Corps shall immediately cease the specified activities and report the incident to the Office of Protected Resources, NMFS, and the West Coast Regional Stranding Coordinator, NMFS.
              (i) The report must include the following information:
              (A) Time, date, and location (latitude/longitude) of the incident;
              (B) Description of the incident;
              (C) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (D) Description of marine mammal observations in the 24 hours preceding the incident;
              (E) Species identification or description of the animal(s) involved;
              (F) Status of all sound source use in the 24 hours preceding the incident;
              (G) Fate of the animal(s); and
              (H) Photographs or video footage of the animal(s). Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS shall work with the Corps to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The Corps may not resume their activities until notified by NMFS.

              (ii) In the event that the Corps discovers an injured or dead marine mammal, and the lead MMO determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), the Corps shall immediately report the incident to the Office of Protected Resources, NMFS, and the West Coast Regional Stranding Coordinator, NMFS. The report must include the same information identified in this paragraph (d). If the observed marine mammal is dead, activities may continue while NMFS reviews the circumstances of the incident. If the observed marine mammal is injured, measures described in this paragraph (d) must be implemented. NMFS will work with the Corps to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (iii) In the event that the Corps discovers an injured or dead marine mammal, and the lead MMO determines that the injury or death is not associated with or related to the activities authorized in the LOA (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), the Corps shall report the incident to the Office of Protected Resources, NMFS, and the West Coast Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. The Corps shall provide photographs or video footage or other documentation of the stranded animal sighting to NMFS. If the observed marine mammal is dead, activities may continue while NMFS reviews the circumstances of the incident. If the observed marine mammal is injured, measures described in this paragraph (d) must be implemented. In this case, NMFS will notify the Corps when activities may resume.
            
            
              § 217.236
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, the Corps must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, the Corps may apply for and obtain a renewal of the Letter of Authorization.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, the Corps must apply for and obtain a modification of the Letter of Authorization as described in § 217.237.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 217.237
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 217.236 for the activity identified in § 217.230(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in § 217.247(c)(1)) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 217.236 for the activity identified in § 217.230(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive management—NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with the Corps regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations;
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from the Corps' monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; and
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs; and

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of LOA in the Federal Register and solicit public comment; and
              (2) Emergencies—If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 217.236, an LOA may be modified without prior notice or opportunity for public comment. Notice will be published in the Federal Register within thirty days of the action.
            
          
          
            Subpart Y [Reserved]
            
              Effective Date Note:
              At 82 FR 26373, June 7, 2017, subpart Y was added, effective July 12, 2017, through July 11, 2022.
            
          
          
            Subpart Z—Taking Marine Mammals Incidental to Navy Waterfront Construction Activities at Naval Submarine Base Kings Bay
            
              Source:
              82 FR 26373, June 7, 2017, unless otherwise noted.
            
            
              Effective Date Note:
              At 82 FR 26373, June 7, 2017, subpart Z was added, effective July 12, 2017, through July 11, 2022.
            
            
              § 217.250
              Specified activity and specified geographical region.

              (a) Regulations in this subpart apply only to the U.S. Navy (Navy), and those persons it authorizes or funds to conduct activities on its behalf, for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to waterfront construction activities.
              (b) The taking of marine mammals by Navy may be authorized in a Letter of Authorization (LOA) only if it occurs within waters adjacent to Naval Submarine Base Kings Bay and Crab Island.
            
            
              § 217.251
              Effective dates.
              Regulations in this subpart are effective from July 12, 2017, through July 11, 2022.
            
            
              § 217.252
              Permissible methods of taking.
              Under LOAs issued pursuant to § 216.106 of this chapter and § 217.256, the Holder of the LOA (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 217.250(b) by Level B harassment associated with waterfront construction activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 217.253
              Prohibitions.
              Notwithstanding takings contemplated in § 217.250 and authorized by a LOA issued under § 216.106 of this chapter and § 217.256, no person in connection with the activities described in § 217.250 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under § 216.106 of this chapter and § 217.256;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 217.254
              Mitigation requirements.
              When conducting the activities identified in § 217.250, the mitigation measures contained in any LOA issued under § 216.106 of this chapter and § 217.256 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions:
              (1) A copy of any issued LOA must be in the possession of the Navy, its designees, and work crew personnel operating under the authority of the issued LOA.
              (2) The Navy shall conduct briefings for construction supervisors and crews, marine mammal monitoring team, acoustic monitoring team, and Navy staff prior to the start of the first pile driving activity conducted pursuant to this chapter, and when new personnel join the work, in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures.
              (b) Except for pile driving covered under paragraphs (c) and (d) of this section, for all pile driving activity, the Navy shall implement a minimum shutdown zone of 15 m radius around the pile. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease.
              (c) For impact pile driving associated with Project 3F (Warping Wharf with Capstan), the Navy shall implement a minimum shutdown zone of 40 m radius around the pile. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease.
              (d) For impact pile driving associated with Project 4B (Small Craft Berth Site VI), the Navy shall implement a minimum shutdown zone of 20 m radius around the pile. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease.
              (e) The Navy shall deploy marine mammal observers as indicated in the final Marine Mammal Monitoring Plan and as described in § 217.255 of this chapter.

              (1) For all pile driving activities, a minimum of one observer shall be stationed at the active pile driving rig or within reasonable proximity of the rig in order to monitor the shutdown zone.

              (2) Monitoring shall take place from 15 minutes prior to initiation of pile driving activity through 30 minutes post-completion of pile driving activity. Pre-activity monitoring shall be conducted for 15 minutes to ensure that the shutdown zone is clear of marine mammals, and pile driving may commence when observers have declared the shutdown zone clear of marine mammals. In the event of a delay or shutdown of activity resulting from marine mammals in the shutdown zone, animals shall be allowed to remain in the shutdown zone (i.e., must leave of their own volition) and their behavior shall be monitored and documented. Monitoring shall occur throughout the time required to drive a pile. The entire shutdown zone must be visible before it can be deemed clear of marine mammals.
              (3) If a marine mammal approaches or enters the shutdown zone, all pile driving activities at that location shall be halted. If pile driving is halted or delayed due to the presence of a marine mammal, the activity may not commence or resume until either the animal has voluntarily left and been visually confirmed beyond the shutdown zone or fifteen minutes have passed without re-detection of the animal.
              (4) Monitoring shall be conducted by trained observers, who shall have no other assigned tasks during monitoring periods. Trained observers shall be placed from the best vantage point(s) practicable to monitor for marine mammals and implement shutdown or delay procedures when applicable through communication with the equipment operator.
              (f) The Navy shall use soft start techniques for impact pile driving. Soft start for impact drivers requires contractors to provide an initial set of strikes at reduced energy, followed by a thirty-second waiting period, then two subsequent reduced energy strike sets. Soft start shall be implemented at the start of each day's impact pile driving and at any time following cessation of impact pile driving for a period of thirty minutes or longer.
              (g) Pile driving shall only be conducted during daylight hours.
            
            
              § 217.255
              Requirements for monitoring and reporting.
              (a) Trained observers shall complete applicable portions of the Navy's Marine Species Awareness Training, as well as a general environmental awareness briefing conducted by Navy staff. At minimum, training shall include identification of bottlenose dolphins and relevant mitigation and monitoring requirements. All observers shall have no other construction-related tasks while conducting monitoring.
              (b) For shutdown zone monitoring, the Navy shall report on implementation of shutdown or delay procedures, including whether the procedures were not implemented and why (when relevant).
              (c) The Navy shall deploy additional observers to monitor disturbance zones according to the minimum requirements defined in this chapter. These observers shall collect sighting data and behavioral responses to pile driving for marine mammal species observed in the region of activity during the period of activity, and shall communicate with the shutdown zone observer as appropriate with regard to the presence of marine mammals. All observers shall be trained in identification and reporting of marine mammal behaviors.
              (1) During Project 1A (Tug Pier), Navy shall deploy a minimum of three additional marine mammal monitoring observers on a minimum of ten days of vibratory pile driving activity.
              (2) During Project 2 (UMC Layberth (P-661)), Navy shall deploy a minimum of two additional marine mammal monitoring observers on a minimum of three days of impact pile driving activity.
              (3) During the fiscal year 2022 phase of Project 3A (Explosives Handling Wharf #2), Navy shall deploy a minimum of three additional marine mammal monitoring observers on a minimum of three days of vibratory pile driving activity.

              (4) During Project 3B ((Dry Dock) Interface Wharf), Navy shall deploy a minimum of three additional marine mammal monitoring observers on a minimum of five days of vibratory pile driving activity.
              
              (5) During Projects 3C, 3D, and 3E (Refit Wharves #1-3), Navy shall deploy a minimum of two additional marine mammal monitoring observers on all days of pile driving activity.
              (6) During Project 3F (Warping Wharf with Capstan), Navy shall deploy a minimum of three additional marine mammal monitoring observers on a minimum of two days of vibratory pile driving activity.
              (7) During Project 3G (Tug Pier), Navy shall deploy a minimum of three additional marine mammal monitoring observers on a minimum of four days of vibratory pile driving activity.
              (8) During Project 4A (Transit Protection System (TPS) Pier), Navy shall deploy a minimum of four additional marine mammal monitoring observers on a minimum of eight days of vibratory pile driving activity.
              (9) During Project 4B (Small Craft Berth Site VI), Navy shall deploy a minimum of four additional marine mammal monitoring observers on a minimum of three days of vibratory pile driving activity.
              (10) During Project 5 (Magnetic Silencing Facility Repairs), Navy shall deploy a minimum of four additional marine mammal monitoring observers on a minimum of three days of vibratory pile driving activity.
              (11) During Projects 6A (Demolition of TPS Pier) and 6B (Demolition of North Trestle), Navy shall deploy a minimum of five additional marine mammal monitoring observers on a minimum of twelve days of vibratory pile driving activity.
              (d) The Navy shall conduct acoustic data collection (sound source verification and propagation loss), in accordance with NMFS's guidelines, in conjunction with Project 1A (Tug Pier), Project 2 (Unspecified Minor Construction Layberth Fender Pile Modification), Project 4A (TPS Pier), and Project 5 (Magnetic Silencing Facility).
              (e) Reporting:
              (1) Annual reporting:
              (i) Navy shall submit an annual summary report to NMFS not later than ninety days following the end of in-water work for each project. Navy shall provide a final report within thirty days following resolution of comments on the draft report.
              (ii) These reports shall contain, at minimum, the following:
              (A) Date and time that monitored activity begins or ends;
              (B) Construction activities occurring during each observation period;
              (C) Weather parameters (e.g., wind speed, percent cloud cover, visibility);
              (D) Water conditions (e.g., sea state, tide state);
              (E) Species, numbers, and, if possible, sex and age class of marine mammals;
              (F) Description of any observable marine mammal behavior patterns, including bearing and direction of travel and distance from pile driving activity;
              (G) Distance from pile driving activities to marine mammals and distance from the marine mammals to the observation point;

              (H) Description of implementation of mitigation measures (e.g., shutdown or delay);
              (I) Locations of all marine mammal observations; and
              (J) Other human activity in the area.
              (2) Navy shall submit a comprehensive summary report to NMFS no later than 90 days following the conclusion of marine mammal monitoring efforts described in this chapter.
              (3) Navy shall submit acoustic monitoring reports as necessary pursuant to § 217.255(d).
              (f) Reporting of injured or dead marine mammals:
              (1) In the unanticipated event that the activity defined in § 217.250 clearly causes the take of a marine mammal in a prohibited manner, Navy shall immediately cease such activity and report the incident to the Office of Protected Resources (OPR), NMFS, and to the Southeast Regional Stranding Coordinator, NMFS. Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with Navy to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. Navy may not resume their activities until notified by NMFS. The report must include the following information:

              (i) Time, date, and location (latitude/longitude) of the incident;
              
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Fate of the animal(s); and
              (vii) Photographs or video footage of the animal(s). Photographs may be taken once the animal has been moved from the waterfront area.

              (2) In the event that Navy discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), Navy shall immediately report the incident to OPR and the Southeast Regional Stranding Coordinator, NMFS. The report must include the information identified in paragraph (f)(1) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with Navy to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (3) In the event that Navy discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 217.250 (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), Navy shall report the incident to OPR and the Southeast Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. Navy shall provide photographs or video footage or other documentation of the stranded animal sighting to NMFS. Photographs may be taken once the animal has been moved from the waterfront area.
            
            
              § 217.256
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, Navy must apply for and obtain a LOA.
              (b) A LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If a LOA expires prior to the expiration date of these regulations, Navy may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by a LOA, Navy must apply for and obtain a modification of the LOA as described in § 217.257.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of a LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 217.257
              Renewals and modifications of Letters of Authorization.
              (a) A LOA issued under § 216.106 of this chapter and § 217.256 for the activity identified in § 217.250 shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For a LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or that result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) A LOA issued under § 216.106 of this chapter and § 217.256 for the activity identified in § 217.250 may be modified by NMFS under the following circumstances:
              (1) Adaptive Management—NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with Navy regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in a LOA:
              (A) Results from Navy's monitoring from previous years.
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in a LOA issued pursuant to § 216.106 of this chapter and § 217.256, a LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 217.258-217.259
              [Reserved]
            
          
          
            Subpart AA-XXX [Reserved]
          
        
        
          Pt. 218
          PART 218—REGULATIONS GOVERNING THE TAKING AND IMPORTING OF MARINE MAMMALS
          
            
              Subparts A-B [Reserved]
            
            
              Subpart C—Taking Marine Mammals Incidental to U.S. Navy Marine Structure Maintenance and Pile Replacement in Washington
              218.20
              Specified activity and specified geographical region.
              218.21
              Effective dates.
              218.22
              Permissible methods of taking.
              218.23
              Prohibitions.
              218.24
              Mitigation requirements.
              218.25
              Requirements for monitoring and reporting.
              218.26
              Letters of Authorization.
              218.27
              Renewals and modifications of Letters of Authorization.
              218.28-218.29
              [Reserved]
            
            
              Subpart D—Taking Marine Mammals Incidental to U.S. Navy Construction Activities at Naval Weapons Station Seal Beach, California
              218.30
              Specified activity and specified geographical region.
              218.31
              Effective dates.
              218.32
              Permissible methods of taking.
              218.33
              Prohibitions.
              218.34
              Mitigation requirements.
              218.35
              Requirements for monitoring and reporting.
              218.36
              Letters of Authorization.
              218.37
              Renewals and modifications of Letters of Authorization.
              218.38-218.39
              [Reserved]
            
            
              Subpart E [Reserved]
            
            
              Subpart F—Taking of Marine Mammals Incidental to the U.S. Air Force 86 Fighter Weapons Squadron Conducting Long Range Strike Weapons System Evaluation Program at the Pacific Missile Range Facility at Kauai, Hawaii
              218.50
              Specified activity and specified geographical region.
              218.51
              Effective dates.
              218.52
              Permissible methods of taking.
              218.53
              Prohibitions.
              218.54
              Mitigation requirements.
              218.55
              Requirements for monitoring and reporting.
              218.56
              Letters of Authorization.
              218.57

              Renewals and Modifications of Letters of Authorization.
              
              218.58-218.59
              [Reserved]
            
            
              Subpart G—Taking of Marine Mammals Incidental to Testing and Training Activities Conducted at the Eglin Gulf Test and Training Range in the Gulf of Mexico
              218.60
              Specified activity and specified geographical region.
              218.61
              Effective dates.
              218.62
              Permissible methods of taking.
              218.63
              Prohibitions.
              218.64
              Mitigation requirements.
              218.65
              Requirements for monitoring and reporting.
              218.66
              Letters of Authorization.
              218.67
              Renewals and modifications of Letters of Authorization.
              218.68-218.69
              [Reserved]
            
            
              Subpart H—Taking and Importing Marine Mammals; U.S. Navy's Hawaii-Southern California Training and Testing (HSTT)
              218.70
              Specified activity and geographical region.
              218.71
              Effective dates.
              218.72
              Permissible methods of taking.
              218.73
              Prohibitions.
              218.74
              Mitigation requirements.
              218.75
              Requirements for monitoring and reporting.
              218.76
              Letters of Authorization.
              218.77
              Renewals and modifications of Letters of Authorization.
              218.78-218.79
              [Reserved]
            
            
              Subpart I—Taking and Importing Marine Mammals; U.S. Navy's Atlantic Fleet Training and Testing (AFTT)
              218.80
              Specified activity and specified geographical region.
              218.81
              Effective dates.
              218.82
              Permissible methods of taking.
              218.83
              Prohibitions.
              218.84
              Mitigation requirements.
              218.85
              Requirements for monitoring and reporting.
              218.86
              Letters of Authorization.
              218.87
              Renewals and modifications of Letters of Authorization.
              218.88-218.89
              [Reserved]
            
            
              Subpart J—Taking and Importing Marine Mammals; U.S. Navy's Mariana Islands Training and Testing (MITT)
              218.90
              Specified activity and geographical region.
              218.91
              Effective dates.
              218.92
              Permissible methods of taking.
              218.93
              Prohibitions.
              218.94
              Mitigation requirements.
              218.95
              Requirements for monitoring and reporting.
              218.96
              Letters of Authorization.
              218.97
              Renewals and modifications of Letters of Authorization.
            
            
              Subparts K-N [Reserved]
            
            
              Subpart O—Taking and Importing Marine Mammals; U.S. Navy's Northwest Training and Testing (NWTT) Study Area
              218.140
              Specified activity and specified geographical region.
              218.141
              Applicability dates.
              218.142
              Permissible methods of taking.
              218.143
              Prohibitions.
              218.144
              Mitigation.
              218.145
              Requirements for monitoring and reporting.
              218.146
              Applications for Letters of Authorization
              218.147
              Letters of Authorization.
              218.148
              Renewal and Modifications of Letters of Authorization and Adaptive Management.
            
            
              Subpart P—Taking and Importing Marine Mammals; U.S. Navy's Gulf of Alaska Temporary Maritime Activities Area (GOA TMAA) Study Area
              218.150
              Specified activity and specified geographical region.
              218.151
              Effective dates and definitions.
              218.152
              Permissible methods of taking.
              218.153
              Prohibitions.
              218.154
              Mitigation.
              218.155
              Requirements for monitoring and reporting.
              218.156
              Applications for letters of authorization (LOA).
              218.157
              Letters of authorization (LOA).
              218.158
              Renewal and modifications of letters of authorization (LOA) and adaptive management.
            
            
              Subparts Q-W [Reserved
            
            
              Subpart X—Taking and Importing of Marine Mammals; U.S. Navy Surveillance Towed Array Sensor System Low Frequency Active (SURTASS LFA) Sonar Training and Testing in the Central and Western North Pacific and Eastern Indian Oceans
              218.230
              Specified activity, level of taking, and species/stocks.
              218.231
              Effective dates.
              218.232
              Permissible methods of taking.
              218.233
              Prohibitions.
              218.234
              Mitigation.
              218.235
              Requirements for monitoring.
              218.236
              Requirements for reporting.
              218.237
              Letter of Authorization.
              218.238
              Renewals and modifications of a Letter of Authorization.
            
          
          
            
            Authority:
            16 U.S.C. 1361 et seq., unless otherwise noted.
          
          
            Source:
            74 FR 28343, June 15, 2009, unless otherwise noted.
          
          
            Effective Date Note:
            At 83 FR 5568, Feb. 8, 2018, the authority citation for part 218 was revised, effective Feb. 13, 2018, through Feb. 12, 2023.
          
          
            Subparts A-B [Reserved]
          
          
            Subpart C—Taking Marine Mammals Incidental to U.S. Navy Marine Structure Maintenance and Pile Replacement in Washington
            
              Source:
              84 FR 15983, Apr. 17, 2019, unless otherwise noted.
            
            
              Effective Date Note:
              At 84 FR 15983, Apr. 17, 2019, subpart C was added, effective May 17, 2019, through May 17,  2024.
            
            
              § 218.20
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy (Navy) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the areas outlined in paragraph (b) of this section and that occurs incidental to maintenance construction activities, as defined in a Letter of Authorization (LOA).
              (b) The taking of marine mammals by the Navy may be authorized in a LOA only if it occurs within Washington inland waters in the vicinity of one of the following six naval installations: Naval Base Kitsap Bangor, Zelatched Point, Naval Base Kitsap Bremerton, Naval Base Kitsap Keyport, Naval Base Kitsap Manchester, and Naval Station Everett.
            
            
              § 218.21
              Effective dates.
              Regulations in this subpart are effective from May 17, 2019 through May 17, 2024.
            
            
              § 218.22
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 218.26, the Holder of the LOA (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 218.20(b) by Level A or Level B harassment associated with maintenance construction activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 218.23
              Prohibitions.
              Notwithstanding takings contemplated in § 218.22 and authorized by a LOA issued under §§ 216.106 of this chapter and 218.26, no person in connection with the activities described in § 218.20 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 of this chapter and 218.26;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 218.24
              Mitigation requirements.
              When conducting the activities identified in § 218.20(a), the mitigation measures contained in any LOA issued under §§ 216.106 of this chapter and 218.26 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions. (1) A copy of any issued LOA must be in the possession of the Navy, its designees, and work crew personnel operating under the authority of the issued LOA; and

              (2) The Navy shall conduct briefings for construction supervisors and crews, the monitoring team, and Navy staff prior to the start of all pile driving activity, and when new personnel join the work, in order to explain responsibilities, communication procedures, the marine mammal monitoring protocol, and operational procedures.
              
              (b) Shutdown zones. (1) For all pile driving activity, the Navy shall implement a minimum shutdown zone of a 10 m radius around the pile. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease;
              (2) For all pile driving activity, the Navy shall implement shutdown zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 218.26. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease;
              (3) For all pile driving activity, the Navy shall designate monitoring zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 218.26. Anticipated observable zones within the designated monitoring zones shall be identified in annual Marine Mammal Monitoring Plans, subject to approval by NMFS. If any cetacean is observed outside the shutdown zone identified pursuant to paragraphs (b)(1) and (2) of this section, but within the designated monitoring zone, such operations shall cease.
              (c) Shutdown protocols. (1) The Navy shall deploy marine mammal observers as indicated in annual Marine Mammal Monitoring Plans, which shall be subject to approval by NMFS, and as described in § 218.25.
              (2) For all pile driving activities, a minimum of one observer shall be stationed at the active pile driving rig or in reasonable proximity in order to monitor the shutdown zone.
              (3) Prior to the start of pile driving on any day, the Navy shall take measures to ensure that southern resident killer whales are not located within the vicinity of the project area, including, but not limited to, contacting and/or reviewing the latest sightings data from the Orca Network and/or Center for Whale Research, including passive acoustic detections, to determine the location of the nearest marine mammal sightings.

              (4) Monitoring shall take place from fifteen minutes prior to initiation of pile driving activity through thirty minutes post-completion of pile driving activity. Pre-activity monitoring shall be conducted for fifteen minutes to ensure that the shutdown zone is clear of marine mammals, and pile driving may commence only if observers have declared the shutdown zone clear of marine mammals during this period. In the event of a delay or shutdown of activity resulting from marine mammals in the shutdown zone, the marine mammals shall be allowed to remain in the shutdown zone (i.e., must leave of their own volition) and their behavior shall be monitored and documented. Monitoring shall occur throughout the time required to drive a pile. A determination that the shutdown zone is clear cannot be made unless the observer(s) have good visibility of the shutdown zone during the entire fifteen-minute observation period (i.e., the entire shutdown zone must be visible to the naked eye and unobscured by dark, rain, fog, poor lighting conditions, etc.).
              (5) If a marine mammal approaches or enters the shutdown zone, the Navy shall halt all pile driving activities at that location. If pile driving is halted or delayed due to the presence of a marine mammal, the activity may not commence or resume until either the animal has voluntarily left and been visually confirmed beyond the shutdown zone or fifteen minutes have passed without re-detection of the animal.
              (6) If a species for which authorization has not been granted, or a species for which authorization has been granted but the authorized takes are met, is observed approaching or within the monitoring zone, the Navy must halt pile driving activities immediately using delay and shutdown procedures. Activities must not resume until the animal has been confirmed to have left the area or the fifteen-minute observation period has elapsed.
              (7) Monitoring shall be conducted by trained observers, who shall have no other assigned tasks during monitoring periods. Trained observers shall be placed at the best vantage point(s) practicable to monitor for marine mammals and implement shutdown or delay procedures when applicable through communication with the equipment operator. The Navy shall adhere to the following additional observer qualifications:
              (i) Independent observers (i.e., not construction personnel) are required.
              
              (ii) At least one observer must have prior experience working as an observer.
              (iii) Other observers may substitute education (degree in biological science or related field) or training for experience.
              (iv) Where a team of three or more observers are required, one observer shall be designated as lead observer or monitoring coordinator. The lead observer must have prior experience working as an observer.
              (d) Soft start. The Navy shall use soft start techniques for impact pile driving. Soft start for impact drivers requires contractors to provide an initial set of three strikes at reduced energy, followed by a thirty-second waiting period, then two subsequent reduced energy three-strike sets. Soft start shall be implemented at the start of each day's impact pile driving and at any time following cessation of impact pile driving for a period of thirty minutes or longer.
              (e) Sound attenuation. The Navy shall employ a bubble curtain (or other sound attenuation device with proven typical performance of at least 8 decibels effective attenuation) during impact pile driving of steel piles greater than 14 inches diameter in water depths greater than 2 feet, except at Naval Base Kitsap Bremerton and Naval Base Kitsap Keyport. The Navy shall assess the potential for the use of bubble curtains at Keyport on a project-by-project basis. In addition, the Navy shall implement the following performance standards:
              (1) The bubble curtain must distribute air bubbles around 100 percent of the piling perimeter for the full depth of the water column.
              (2) The lowest bubble ring shall be in contact with the mudline for the full circumference of the ring, and the weights attached to the bottom ring shall ensure 100 percent mudline contact. No parts of the ring or other objects shall prevent full mudline contact.
              (3) The Navy shall require that construction contractors train personnel in the proper balancing of air flow to the bubblers, and shall require that construction contractors submit an inspection/performance report for approval by the Navy within 72 hours following the performance test. Corrections to the attenuation device to meet the performance standards shall occur prior to impact driving.
            
            
              § 218.25
              Requirements for monitoring and reporting.
              (a) Not later than March 1 of each year, the Navy shall develop and submit for NMFS's approval an installation-specific Marine Mammal Monitoring Plan for each year's anticipated work. Final monitoring plans shall be prepared and submitted to NMFS within 30 days following receipt of comments on the draft plans from NMFS.
              (b) During each in-water work period, the Navy shall update NMFS every two months on the progress of ongoing projects.
              (c) Trained observers shall receive a general environmental awareness briefing conducted by Navy staff. At a minimum, training shall include identification of the marine mammals that may occur in the project vicinity and relevant mitigation and monitoring requirements. All observers shall have no other construction-related tasks while conducting monitoring.
              (d) For shutdown zone monitoring, the Navy shall report on implementation of shutdown or delay procedures, including whether the procedures were not implemented and why (when relevant).
              (e) The Navy shall deploy additional observers to monitor disturbance zones according to the minimum requirements defined in annual Marine Mammal Monitoring Plans, subject to approval by NMFS. These observers shall collect sighting data and behavioral responses to pile driving for marine mammal species observed in the region of activity during the period of activity, and shall communicate with the shutdown zone observer as appropriate with regard to the presence of marine mammals. All observers shall be trained in identification and reporting of marine mammal behaviors.

              (f) The Navy must conduct hydroacoustic monitoring for a subset of impact-driven steel piles for projects that include more than three such piles. When this requirement for monitoring of impact-driven steel piles is triggered, the Navy must also conduct hydroacoustic monitoring of a subset of impact-driven plastic piles (if applicable).
              (g) The Navy must submit annual summary, final, and comprehensive summary reports as described in this paragraph (g):
              (1) Navy shall submit an annual summary report to NMFS not later than 90 days following the end of construction for that year. Navy shall provide a final report within 30 days following resolution of comments on the draft report. These reports shall contain, at minimum, the following:
              (i) Date and time that monitored activity begins or ends;
              (ii) Construction activities occurring during each observation period;
              (iii) Weather parameters (e.g., wind speed, percent cloud cover, visibility);
              (iv) Water conditions (e.g., sea state, tide state);
              (v) Species, numbers, and, if possible, sex and age class of marine mammals;
              (vi) Description of any observable marine mammal behavior patterns, including bearing and direction of travel and distance from pile driving activity;
              (vii) Distance from pile driving activities to marine mammals and distance from the marine mammals to the observation point;
              (viii) Description of implementation of mitigation measures (e.g., shutdown or delay);
              (ix) Locations of all marine mammal observations; and
              (x) Other human activity in the area.
              (2) Navy shall submit a comprehensive summary report to NMFS not later than ninety days following the conclusion of marine mammal monitoring efforts described in this subpart.
              (h) The Navy must submit reports of stranded, injured, or dead marine mammals as described in this paragraph (h):
              (1) In the event that a live marine mammal is found stranded, whether on shore or in or on any structure or vessel, the following steps shall be taken:
              (i) Project personnel who discover the marine mammal shall immediately notify the most appropriate onsite personnel with relevant expertise (e.g., marine mammal observers) as well as the Navy (if non-Navy project personnel initially discover the animal).

              (ii) The Navy shall then immediately notify the West Coast Regional Stranding Coordinator, NMFS, and, in consultation with the Stranding Coordinator, shall immediately notify the most appropriate qualified individual (i.e., biologist or veterinarian) to respond to the event.
              (iii) In the interim, or in the event that no qualified individual other than onsite marine mammal observers is available to respond to the event, the Navy shall manage the event response and shall take action to prevent any further deterioration of the animal's condition, to the extent possible. Appropriate action may be specific to the event. At minimum, the Navy should provide shade for the animal (if possible), shall not move the animal or cause the animal to move, and shall suspend project activity until the situation is resolved.
              (iv) The Navy shall report the incident to the Office of Protected Resources (OPR), NMFS, within 48 hours after discovery.
              (2) In the unanticipated event that the activity defined in § 218.20 clearly causes the take of at least one marine mammal in a prohibited manner, the Navy shall immediately cease such activity and report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS. Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with the Navy to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The Navy may not resume their activities until notified by NMFS. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Fate of the animal(s); and

              (vii) Photographs or video footage of the animal(s). Photographs may be taken once the animal(s) have been moved from the waterfront area.
              (3) In the event that the Navy discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), the Navy shall immediately report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS. The report must include the information identified in paragraph (h)(2) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with the Navy to determine whether additional mitigation measures or modifications to the activities are appropriate.
              (4) In the event that the Navy discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 218.20 (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), Navy shall report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. The Navy shall provide photographs or video footage or other documentation of the stranded animal sighting to NMFS. Photographs may be taken once the animal has been moved from the waterfront area.
            
            
              § 218.26
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to the regulations in this subpart, the Navy must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of the regulations in this subpart.
              (c) If an LOA expires prior to the expiration date of the regulations in this subpart, the Navy may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, the Navy must apply for and obtain a modification of the LOA as described in § 218.27.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under the regulations in this subpart.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 218.27
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 218.26 for the activity identified in § 218.20(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under the regulations in this subpart were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations in this subpart or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              
              (c) An LOA issued under §§ 216.106 of this chapter and 218.26 for the activity identified in § 218.20(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with the Navy regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the regulations in this subpart.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from the Navy's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by the regulations in this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 218.26, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 218.28-218.29
              [Reserved]
            
          
          
            Subpart D—Taking Marine Mammals Incidental to U.S. Navy Construction Activities at Naval Weapons Station Seal Beach, California
            
              Source:
              85 FR 10325, Feb. 24, 2020, unless otherwise noted.
            
            
              Effective Date Note:
              At 85 FR 10325, Feb. 24, 2020, subpart D was added, effective Mar. 25, 2020, through Mar. 25, 2025.
            
            
              § 218.30
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy (Navy) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the areas outlined in paragraph (b) of this section and that occurs incidental to maintenance construction activities.
              (b) The taking of marine mammals by the Navy may be authorized in a Letter of Authorization (LOA) only if it occurs within California coastal waters in the vicinity of Naval Weapons Station Seal Beach.
            
            
              § 218.31
              Effective dates.
              Regulations in this subpart are effective from March 25, 2020, through March 25, 2025.
            
            
              § 218.32
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 218.36, the Holder of the LOA (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 218.30(b) by Level B harassment associated with construction activities, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 218.33
              Prohibitions.
              Notwithstanding takings contemplated in § 218.32 and authorized by an LOA issued under §§ 216.106 of this chapter and 218.36, no person in connection with the activities described in § 218.30 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 of this chapter and 218.36;
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;

              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOAs if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 218.34
              Mitigation requirements.
              When conducting the activities identified in § 218.30(a), the mitigation measures contained in any LOA issued under §§ 216.106 of this chapter and 218.36 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions. (1) A copy of any issued LOA must be in the possession of the Navy, its designees, and work crew personnel operating under the authority of the issued LOA.
              (2) The Navy shall conduct briefings for construction supervisors and crews, the monitoring team, and Navy staff prior to the start of all pile driving activity, and when new personnel join the work, in order to explain responsibilities, communication procedures, the marine mammal monitoring protocol, and operational procedures.
              (b) Shutdown zones. (1) For all pile driving activity, the Navy shall implement a minimum shutdown zone of a 10 m radius around the pile. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease.
              (2) For all pile driving activity, the Navy shall implement shutdown zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 218.36. If a marine mammal comes within or approaches the shutdown zone, such operations shall cease.
              (3) For all pile driving activity, the Navy shall designate monitoring zones with radial distances as identified in any LOA issued under §§ 216.106 of this chapter and 218.36.
              (c) Shutdown protocols. (1) The Navy shall deploy marine mammal observers as described in § 218.35.
              (2) For all pile driving activities, a minimum of one observer shall be stationed at the active pile driving rig or in reasonable proximity in order to monitor the shutdown zone.

              (3) Monitoring shall take place from 30 minutes prior to initiation of pile driving activity through 30 minutes post-completion of pile driving activity. Pre-activity monitoring shall be conducted for 30 minutes to ensure that the shutdown zone is clear of marine mammals, and pile driving may commence when observers have declared the shutdown zone clear of marine mammals. In the event of a delay or shutdown of activity resulting from marine mammals in the shutdown zone, animals shall be allowed to remain in the shutdown zone (i.e., must leave of their own volition) and their behavior shall be monitored and documented. Monitoring shall occur throughout the time required to drive a pile. A determination that the shutdown zone is clear must be made during a period of good visibility (i.e., the entire shutdown zone and surrounding waters must be visible to the naked eye).
              (4) If a marine mammal approaches or enters the shutdown zone, all pile driving activities at that location shall be halted. If pile driving is halted or delayed due to the presence of a marine mammal, the activity may not commence or resume until either the animal has voluntarily left and been visually confirmed beyond the shutdown zone or 15 minutes have passed without re-detection of the animal.

              (5) During conditions where the entire shutdown zone is not visible (e.g., dark, fog, heavy rain), impact pile driving must be delayed until the PSO is confident marine mammals within the shutdown zone could be detected.
              (6) Monitoring shall be conducted by trained observers, who shall have no other assigned tasks during monitoring periods. Trained observers shall be placed at the best vantage point(s) practicable to monitor for marine mammals and implement shutdown or delay procedures when applicable through communication with the equipment operator. The Navy shall adhere to the following additional observer qualifications:
              (i) Independent observers (i.e., not construction personnel) are required.

              (ii) At least one observer must have prior experience working as an observer.
              
              (iii) Other observers may substitute education (degree in biological science or related field) or training for experience.
              (iv) Where a team of three or more observers are required, one observer shall be designated as lead observer or monitoring coordinator. The lead observer must have prior experience working as an observer.
              (v) The Navy shall submit observer CVs for approval by NMFS.
              (d) Soft start. The Navy shall use soft start techniques for impact pile driving. Soft start for impact drivers requires contractors to provide an initial set of three strikes at reduced energy, followed by a thirty-second waiting period, then two subsequent reduced energy three-strike sets. Soft start shall be implemented at the start of each day's impact pile driving and at any time following cessation of impact pile driving for a period of thirty minutes or longer.
            
            
              § 218.35
              Requirements for monitoring and reporting.
              (a) Trained observers shall receive a general environmental awareness briefing conducted by Navy staff. At minimum, training shall include identification of marine mammals that may occur in the project vicinity and relevant mitigation and monitoring requirements. All observers shall have no other construction-related tasks while conducting monitoring.
              (b) For shutdown zone monitoring, the Navy shall report on implementation of shutdown or delay procedures, including whether the procedures were not implemented and why (when relevant).
              (c) The Navy shall deploy a minimum of one additional observer to aid in monitoring disturbance zones. This observer shall collect sighting data and behavioral responses to pile driving for marine mammal species observed in the region of activity during the period of activity, and shall communicate with the shutdown zone observer as appropriate with regard to the presence of marine mammals. All observers shall be trained in identification and reporting of marine mammal behaviors.
              (d) The Navy must submit annual and summary reports.
              (1) Navy shall submit an annual summary report to NMFS not later than 90 days following the end of each calendar year. Navy shall provide a final report within 30 days following resolution of comments on the draft report. These reports shall contain, at minimum, the following:
              (i) Dates and times (begin and end) of all marine mammal monitoring;

              (ii) Construction activities occurring during each daily observation period, including how many and what type of piles were driven or removed and by what method (i.e., impact or vibratory);

              (iii) Weather parameters and water conditions during each monitoring period (e.g., wind speed, percent cover, visibility, sea state);
              (iv) The number of marine mammals observed, by species, relative to the pile location and if pile driving or removal was occurring at time of sighting;
              (v) Age and sex class, if possible, of all marine mammals observed;
              (vi) PSO locations during marine mammal monitoring;
              (vii) Distances and bearings of each marine mammal observed to the pile being driven or removed for each sighting (if pile driving or removal was occurring at time of sighting);
              (viii) Description of any marine mammal behavior patterns during observation, including direction of travel;
              (ix) Number of individuals of each species (differentiated by month as appropriate) detected within the monitoring zone, and estimates of number of marine mammals taken, by species (a correction factor may be applied to total take numbers, as appropriate);

              (x) Detailed information about any implementation of any mitigation triggered (e.g., shutdowns and delays), a description of specific actions that ensued, and resulting behavior of the animal, if any;
              (xi) Description of attempts to distinguish between the number of individual animals taken and the number of incidences of take, such as ability to track groups or individuals; and,

              (xii) An extrapolation of the estimated takes by Level B harassment based on the number of observed exposures within the Level B harassment zone and the percentage of the Level B harassment zone that was not visible, when applicable.
              (2) Navy shall submit a comprehensive summary report to NMFS not later than ninety days following the conclusion of marine mammal monitoring efforts described in this subpart.
              (e) Reporting of injured or dead marine mammals: In the event that personnel involved in the survey activities discover an injured or dead marine mammal, the LOA-holder must report the incident to the Office of Protected Resources (OPR), NMFS and to the West Coast Regional Stranding Network as soon as feasible. The report must include the following information:
              (1) Time, date, and location (latitude/longitude) of the first discovery (and updated location information if known and applicable);
              (2) Species identification (if known) or description of the animal(s) involved;
              (3) Condition of the animal(s) (including carcass condition if the animal is dead);
              (4) Observed behaviors of the animal(s), if alive;
              (5) If available, photographs or video footage of the animal(s); and
              (6) General circumstances under which the animal was discovered.
            
            
              § 218.36
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, the Navy must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, the Navy may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, the Navy must apply for and obtain a modification of the LOA as described in § 218.37.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 218.37
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 218.36 for the activity identified in § 218.30(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.

              (c) An LOA issued under §§ 216.106 of this chapter and 218.36 for the activity identified in § 218.30(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive management—NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with the Navy regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from the Navy's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 218.36, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 218.38-218.39
              [Reserved]
            
          
          
            Subpart E [Reserved]
          
          
            Subpart F—Taking of Marine Mammals Incidental to the U.S. Air Force 86 Fighter Weapons Squadron Conducting Long Range Strike Weapons System Evaluation Program at the Pacific Missile Range Facility at Kauai, Hawaii
            
              Source:
              82 FR 39698, Aug. 22, 2017, unless otherwise noted.
            
            
              Effective Date Note:
              At 82 FR 39698, Aug. 22, 2017, subpart F was added, effective Aug. 21, 2017, through Aug. 22, 2022.
            
            
              § 218.50
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the 86 Fighter Weapons Squadron (86 FWS) and those persons it authorizes to conduct activities on its behalf, for the taking of marine mammals as outlined in paragraph (b) of this section and incidental to Long Range Strike Weapons System Evaluation Program (LRS WSEP) missions.
              (b) The taking of marine mammals by 86 FWS pursuant to a Letter of Authorization (LOA) is authorized only if it occurs at the Barking Sands Underwater Range Expansion (BSURE) area of the Pacific Missile Range Facility (PMRF) off Kauai, Hawaii.
            
            
              § 218.51
              Effective dates.
              Regulations in this subpart are effective August 21, 2017, through August 22, 2022.
            
            
              § 218.52
              Permissible methods of taking.
              Under a LOA issued pursuant to § 216.106 of this chapter and § 218.56, the Holder of the LOA (herein after 86 FWS) may incidentally, but not intentionally, take marine mammals by Level A and Level B harassment associated with LRS WSEP activities within the area described in § 218.50, provided the activities are in compliance with all terms, conditions, and requirements of these regulations in this subpart and the associated LOA.
            
            
              § 218.53
              Prohibitions.

              Notwithstanding takings contemplated in § 218.50 and authorized by an LOA issued under § 216.106 of this chapter and § 218.56, no person in connection with the activities described in § 218.50 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or the LOA issued under § 216.106 of this chapter and § 218.56.
              (b) Take a marine mammal species or stock not specified in the LOA; and
              (c) Take a marine mammal species or stock specified in the LOA in any manner other than as specified.
            
            
              § 218.54
              Mitigation requirements.
              When conducting activities identified in § 218.50, the mitigation measures contained in the LOA issued under § 216.106 of this chapter and § 218.56 must be implemented. These mitigation measures shall include but are not limited to the following general conditions:
              (a) Execute missions during day-light hours only, no more than four hours per day, no more than one day during 2017, no more than four days per year for 2018 through 2022 over a five-day period, on weekdays, and only during summer (June through August) or fall (September through November) months.
              (b) Delay live munition detonations if a marine mammal is observed within the designated exclusion zone (2.3 mile (mi) (3,704 m) from the weapon impact site), resuming only after the animal is observed exiting the exclusion zone or the exclusion zone has been clear of any additional sightings for a period of 30 minutes.

              (c) Delay live munition detonations if a marine mammal is observed in an impact zone but outside of the 2.3 mi exclusion zone and if the manner of taking is not authorized (e.g., animal is observed in Level A impact zone for that species and no Level A take is authorized), resuming only after the animal is observed exiting the zone.
              (d) Shift the target site as far as possible from an observed marine mammal's location (but within the two-mile wide weapon impact area) if a marine mammal is observed during the pre-mission survey or during missions and continuing the mission will not result in an unauthorized take of a marine mammal.
              (e) Suspend live munition detonations if an unauthorized take of a marine mammal occurs, and report the incident to NMFS Office of Protected Resources (OPR), NMFS Pacific Islands Regional Office (PIRO), and the Pacific Islands Region Marine Mammal Stranding Network representative immediately followed by a report to NMFS within 24 hours.
              (f) Implement a best management practice, on a daily basis, of conducting inert munition training or small bomb detonations prior to detonating large bombs if the Project Engineer/Commanding Office determines this practice does not interfere with mission training.
              (g) Additional mitigation measures as contained in an LOA.
            
            
              § 218.55
              Requirements for monitoring and reporting.
              (a) Holders of LOAs issued pursuant to § 218.56 for activities described in § 218.50(a) are required to cooperate with NMFS, and any other Federal, state, or local agency with authority to monitor the impacts of the activity on marine mammals. Unless specified otherwise in the LOA, the Holder of the LOA must notify the Pacific Islands Region Stranding Coordinator, NMFS, by email, at least 72 hours prior to LRS WSEP missions.
              (b) All marine mammal monitoring will be carried out in compliance with the 86 FWS Marine Mammal Mitigation and Monitoring Plan, dated August 2017.
              (c) Aerial Surveys: The 86 FWS will conduct pre-, during, and post-training surveys each mission day.
              (1) The marine mammal survey monitoring area will extend no less than approximately 8 mi (13 kilometers (km)) from the designated impact site.

              (2) Surveys will utilize military aircraft equipped with advanced targeting sensor pods (e.g., SNIPER pods) at altitudes and speeds ideal for detecting marine mammals using such equipment; aircraft will fly transect lines covering the entire eight mi monitoring area. A helicopter-based survey may substitute the military aircraft survey platform and use of sensor pods only if a sensor pod is not be available.
              (3) A pre-mission marine mammal survey will commence no later than 30 minutes prior to beginning training activities.

              (4) Aircraft personnel will also observe for marine mammals during training (e.g., on approach to weapon launch location).
              (5) Aircraft personnel will conduct a post-mission survey for marine mammals immediately following the end of training each mission day. A helicopter may be used in lieu of mission aircraft only if sensor pod is not available.
              (d) Range Camera Surveys: 86 FWS personnel will use the Makaha Ridge range cameras to monitor for marine mammals within the weapon impact area at least 30 minutes prior to, during, and immediately after training activities.
              (e) Helicopter surveys: If military aircraft equipped with a sensor pod cannot be used for marine mammal surveys, the 86 FWS may substitute a helicopter as the survey platform. The helicopter will fly at an approximately 200 feet altitude and will cover the 8 mi monitoring area. If adverse weather conditions preclude the ability for aircraft to safely operate, missions would either be delayed until the weather clears or cancelled for the day.
              (f) Acoustic Monitoring:
              (1) The 86 FWS will comply with all acoustic monitoring as described in the 86 FWS Mitigation and Monitoring Plan.
              (2) Acoustic data from the PRMF hydrophones will be collected and stored by the 86 FWS. Data will be analyzed to better understand the effects of LRS WSEP missions. The results of the analysis will accompany any subsequent LOA request or, if no request is made, no later than 90 after expiration of the LOA.
              (g) The 86 FWS will contact the Pacific Islands Region stranding coordinator, NMFS, by email, at least 72 hours prior to mission onset and one business day after completion of missions to declare that missions are complete.
              (h) The Holder of the LOA is required to:
              (1) Submit a draft report to NMFS OPR on all monitoring conducted under the LOA within 90 days of the completion of marine mammal monitoring or accompanying a subsequent application for regulations. A final report shall be prepared and submitted within 30 days following resolution of comments on the draft report from NMFS. This report must contain the informational elements described in the Monitoring Plan, and shall also include:
              (i) Date and time of each LRS WSEP mission;
              (ii) A complete description of the pre-exercise, exercise, and post-exercise activities related to mitigating and monitoring the effects of LRS WSEP missions on marine mammals; and;
              (iii) Results of the monitoring program, including numbers by species/stock of any marine mammals noted injured or killed as a result of the LRS WSEP mission and number of marine mammals (by species if possible) that may have been harassed due to presence within the designated harassment zones.
              (iv) The draft report will be subject to review and comment by NMFS. Any recommendations made by NMFS must be addressed in the final report prior to acceptance by NMFS. The draft report will be considered the final report for this activity under the LOA if NMFS has not provided comments and recommendations within 90 days of receipt of the draft report.
              (2) Report injured or dead marine mammals:
              (i) In the unanticipated event that the specified activity clearly causes the take of a marine mammal in a manner prohibited by the LOA, such as an injury for species not authorized (Level A harassment), serious injury, or mortality, the 86 FWS shall immediately cease the specified activities and immediately report the incident to Pacific Islands Regional Stranding Coordinator (888-256-9840), NMFS followed by a report submitted to NMFS Office of Protected Resources and the Pacific Islands Regional Office within 24 hours. The report must include the following information:
              (A) Time and date of the incident;
              (B) Description of the incident;
              
              (C) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (D) Description of all marine mammal observations in the 24 hours preceding the incident;
              (E) Species identification or description of the animal(s) involved;
              (F) Fate of the animal(s); and
              (G) Photographs or video footage of the animal(s).
              (ii) Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS will work with 86 FWS to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The 86 FWS may not resume their activities until notified by NMFS.

              (iii) In the event that 86 FWS discovers an injured or dead marine mammal, and the lead observer determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), 86 FWS shall immediately report the incident to the Pacific Islands Regional Stranding Coordinator, followed by a report to NMFS Office of Protected Resources and the Pacific Island Regional Office within 24 hours of the discovery. The report must include the same information identified in paragraph (h)(2)(i) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS will work with 86 FWS to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (iv) In the event that 86 FWS discovers an injured or dead marine mammal, and the lead observer determines that the injury or death is not associated with or related to the activities authorized in the LOA (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), 86 FWS shall report the incident to the Office of Protected Resources, NMFS, and the Pacific Islands Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. The 86 FWS shall provide photographs or video footage or other documentation of the stranded animal sighting to NMFS.
              (3) Additional Conditions:
              (i) The Holder of the LOA must inform the Director, Office of Protected Resources, NMFS, (301-427-8400) or designee (301-427-8401) prior to the initiation of any changes to the monitoring plan for a specified mission activity.
              (ii) A copy of the LOA must be in the possession of the safety officer on duty each mission day.
              (iii) The LOA may be modified, suspended or withdrawn if the holder fails to abide by the conditions prescribed herein, or if NMFS determines the authorized taking is having more than a negligible impact on the species or stock of affected marine mammals.
            
            
              § 218.56
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, 86 FWS must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, 86 FWS must apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, 86 FWS must apply for and obtain a modification of the LOA as described in § 218.57.
              (e) The LOA will set forth:
              (1) Permissible methods of incidental taking;
              (2) The number of marine mammals, by species and stock, authorized to be taken;

              (3) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species of marine mammals authorized for taking, on its habitat, and on the availability of the species for subsistence uses; and
              (4) Requirements for monitoring and reporting.
              (f) Issuance of an LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA will be published in the Federal Register within 30 days of a determination.
            
            
              § 218.57
              Renewals and Modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 218.56 for the activity identified in § 218.50(a) will be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal request by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis illustrating the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 218.56 for the activity identified in § 218.50(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive Management—NMFS may modify and augment the existing mitigation, monitoring, or reporting measures (after consulting with the 86 FWS regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, and reporting measures in an LOA include, but is not limited to:
              (A) Results of new range-to-effects models based on maximum amount of weapons, by type, utilized during each mission;
              (B) Results from 86 FWS's monitoring from the previous year(s);
              (C) Results from other marine mammal and/or sound research or studies; or
              (D) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by the regulations or subsequent LOA.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in the LOA issued pursuant to § 216.106 of this chapter and § 218.50, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within 30 days of the action.
            
            
              §§ 218.58-218.59
              [Reserved]
            
          
          
            Subpart G—Taking of Marine Mammals Incidental to Testing and Training Activities Conducted at the Eglin Gulf Test and Training Range in the Gulf of Mexico
            
              Source:
              83 FR 5568, Feb. 8, 2018, unless otherwise noted.
            
            
              Effective Date Note:
              At 83 FR 5568, Feb. 8, 2018, subpart G was added, effective Feb. 13, 2018, through Feb. 12, 2023.
            
            
              § 218.60
              Specified activity and specified geographical region.

              (a) Regulations in this subpart apply only to Eglin Air Force Base (Eglin AFB) and those persons it authorizes to conduct activities on its behalf, for the taking of marine mammals as outlined in paragraph (b) of this section and incidental to testing and training missions in the Eglin Gulf Test and Training Range (EGTTR).
              (b) The taking of marine mammals by Eglin AFB pursuant to a Letter of Authorization (LOA) is authorized only if it occurs at the EGTTR in the Gulf of Mexico.
            
            
              § 218.61
              Effective dates.
              Regulations in this subpart are effective February 13, 2018 through February 12, 2023.
            
            
              § 218.62
              Permissible methods of taking.
              Under a Letter of Authorization (LOA) issued pursuant to § 216.106 of this chapter and § 218.66, the Holder of the LOA (herein after Eglin AFB) may incidentally, but not intentionally, take marine mammals by Level A and Level B harassment associated with EGTTR activities within the area described in § 218.60 provided the activities are in compliance with all terms, conditions, and requirements of these regulations in this subpart and the appropriate LOA.
            
            
              § 218.63
              Prohibitions.
              Notwithstanding takings contemplated in § 218.60 and authorized by an LOA issued under § 216.106 of this chapter and § 218.66, no person in connection with the activities described in § 218.60 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under § 216.106 of this chapter and § 218.66.
              (b) Take any marine mammal not specified in such LOAs;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOAs if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
            
            
              § 218.64
              Mitigation requirements.
              When conducting activities identified in § 218.60, the mitigation measures contained in the LOA issued under § 216.106 of this chapter and § 218.66 must be implemented. These mitigation measures shall include but are not limited to the following general conditions:
              (a) If daytime weather and/or sea conditions preclude adequate monitoring for detecting marine mammals and other marine life, EGTTR operations must be delayed until adequate sea conditions exist for monitoring to be undertaken.
              (b) Restrictions on time of activities.
              (1) Missions involving the use of live bombs, missiles and rockets shall only occur during daylight hours.
              (2) Missions during daylight hours shall occur no earlier than two hours after sunrise and no later than two hours prior to sunset.
              (c) Required delay of live ordnance mission activities shall occur if a protected species, large schools of fish or large flocks of birds feeding at the surface are observed within the ZOI. Mission activities cannot resume until one of the following conditions is met:
              (1) Protected species marine mammal(s) is confirmed to be outside of the ZOI on a heading away from the target area; or
              (2) Protected species marine mammal(s) is not seen again for 30 minutes and presumed to be outside the Level A harassment ZOI.
              (3) Large groupings of fish or birds leading to required delay are confirmed outside of the ZOI.
              (d) Gunnery operations shall require employment of the following mitigation measures.
              (1) Use of 105-millimeter (mm) training rounds (TR) during nighttime missions.
              (2) Ramp-up procedures requiring the use of the lowest caliber munition and proceeding to the highest, which means the munitions would be fired in the order of 25 mm, 40 mm, and 105 mm.
              (3) Any pause in live fire activities greater than 10 minutes shall require reinitiation of protected species surveys.
              (4) Missions shall be conducted within the 200-meter (m) isobaths to provide greater protection to several species.

              (e) If one or more sperm or baleen whales are detected during pre-mission monitoring activities, mission activities shall be aborted/suspended for the remainder of the day.
              
              (f) Additional mitigation measures as contained in an LOA.
            
            
              § 218.65
              Requirements for monitoring and reporting.
              (a) Holders of LOAs issued pursuant to § 218.66 for activities described in § 218.60(a) are required to cooperate with NMFS, and any other Federal, state, or local agency with authority to monitor the impacts of the activity on marine mammals. If the authorized activity identified in § 218.60(a) is thought to have resulted in the mortality or injury of any marine mammals or take of marine mammals not identified in § 218.60(b), then the Holder of the LOA must notify the Director, Office of Protected Resources, NMFS, or designee, by telephone (301) 427-8401, and the Southeast Regional Office (phone within 24 hours of the injury or death).
              (b) Monitoring shall be conducted by personnel who have completed Eglin's Marine Species Observer Training Course, which was developed in cooperation with the National Marine Fisheries Service.
              (c) The Holder of the LOA shall use mission-reporting forms to track their use of the EGTTR for testing and training missions and to track marine mammal observations.
              (d) Depending on the mission category, visual aerial-based, vessel-based, or video-based marine mammal surveys shall be conducted before and after live ordnance mission activities each day.
              (e) Vessel-based surveys shall begin approximately one and one-half hour prior to live weapon deployment and shall be completed 30 minutes prior to the start of mission.
              (f) Surveys shall continue for approximately one hour or until the entire ZOI has been adequately surveyed, whichever comes first.
              (g) Post-mission monitoring surveys shall commence once the mission has ended or as soon as the mission area is declared safe.
              (h) Vessel-based post-mission surveys shall be conducted for 30 minutes after completion of live ordnance missions.
              (i) Any marine mammals detected in the ZOI during post-mission surveys, for which take are authorized, shall be counted as takes by Level B harassment. Any marine mammals detected in the ZOI during post-mission surveys, for which take is not authorized, shall be reported immediately to the Office of Protected Resources, NMFS.
              (j) A minimum of two dedicated observers shall be stationed on each vessel.
              (k) Observers shall utilize optical equipment with sufficient magnification to allow observation of surfaced animals.
              (l) The size of the survey area for each mission shall be determined according to the radius of impact for the given threshold of each munition/detonation scenario. These ranges shall be monitored during pre-mission surveys for each activity.
              (m) Some missions shall be delayed to allow survey platforms to evacuate the human safety zone after pre-missions surveys are completed.
              (n) Any aerial-based pre-mission surveys shall be conducted by observers aboard non-mission aircraft or mission aircraft who have completed the Marine Species Observer Training.
              (o) Gunship standard procedures initiated prior to initiation of live-firing events shall require at least two complete orbits around the survey mission site at the appropriate airspeed and monitoring altitude and include the following:
              (1) Monitoring for marine mammals shall continue throughout the mission by mission crew;
              (2) Where applicable aircraft optical and electronic sensors shall be used for marine mammal observation;
              (3) If any marine mammals are detected during pre-mission surveys or during the mission, activities shall be immediately halted until the ZOI area is clear of all marine mammals, or the mission shall be relocated to another target area. If the mission is relocated, the pre-mission survey procedures shall be repeated;
              (4) If multiple firing missions are conducted within the same flight, standard clearance procedures shall precede each mission; and

              (5) Gunship crews shall conduct a post-mission survey beginning at the operational altitude and proceeding through a spiraling descent to the designated monitoring altitude.
              
              (p) Video-based monitoring from the GRATV shall be conducted where appropriate via live high-definition video feed.
              (1) Supplemental video monitoring shall be conducted through the employment of additional aerial assets including aerostats and drones when available.
              (2) [Reserved]
              (q) Acoustic Monitoring:
              (1) Eglin AFB shall conduct a passive acoustic monitoring (PAM) study as an initial step towards understanding acoustic impacts from underwater detonations, if funding is approved;
              (2) Eglin AFB shall conduct PAM for marine mammal vocalizations before, during, and after live missions in the EGTTR, once funding is approved; and
              (3) The results of the PAM study shall be submitted to NMFS OPR as a draft monitoring report within 90 days of completion of the study.
              (r) The Holder of the LOA is required to:
              (1) Submit an annual draft report to NMFS OPR on all monitoring conducted under the LOA within 90 days of the completion of marine mammal monitoring, or 60 days prior to the issuance of any subsequent LOA for projects at the EGTTR, whichever comes first. A final report shall be prepared and submitted within 30 days following resolution of comments on the draft report from NMFS. This report must contain, at a minimum, the following information:
              (i) Date and time of each EGTTR mission;
              (ii) A complete description of the pre-mission and post-mission activities related to mitigating and monitoring the effects of EGTTR missions on marine mammal populations; and
              (iii) Results of the monitoring program, including numbers by species/stock of any marine mammals noted injured or killed as a result of the EGTTR mission and number of marine mammals (by species if possible) that may have been harassed due to presence within the zone of influence.
              (2) The draft report shall be subject to review and comment by NMFS. Any recommendations made by NMFS must be addressed in the final report prior to acceptance by NMFS. The draft report shall be considered the final report for this activity under the LOA if NMFS has not provided comments and recommendations within 90 days of receipt of the draft report.
              (s) Reporting injured or dead marine mammals:
              (1) In the unanticipated event that the specified activity clearly causes the take of a marine mammal in a manner prohibited by the LOA, such as an injury for species not authorized (Level A harassment), serious injury, or mortality, Eglin AFB shall immediately cease the specified activities and report the incident to the Office of Protected Resources, NMFS, and the Southeast Regional Office, NMFS. The report must include the following information:
              (i) Time and date of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Fate of the animal(s); and
              (vii) Photographs or video footage of the animal(s).
              (2) Activities shall not resume until NMFS is able to review the circumstances of the prohibited take. NMFS shall work with Eglin AFB to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. Eglin AFB may not resume their activities in the EGTTR until notified by NMFS.

              (3) In the event that Eglin AFB discovers an injured or dead marine mammal, and the lead observer determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), Eglin AFB shall immediately report the incident to the Office of Protected Resources, NMFS, and the Southeast Regional Office, NMFS. The report must include the same information identified in paragraph (p)(1) of this section. Activities may continue while NMFS reviews the circumstances of the incident. NMFS shall work with Eglin AFB to determine whether additional mitigation measures or modifications to the activities are appropriate.
              (4) In the event that Eglin AFB discovers an injured or dead marine mammal, and the lead observer determines that the injury or death is not associated with or related to the activities authorized in the LOA (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), Eglin AFB shall report the incident to the Office of Protected Resources, NMFS, and the Southeast Regional Office, NMFS, within 24 hours of the discovery. Eglin AFB shall provide photographs or video footage or other documentation of the stranded animal sighting to NMFS.
              (5) Additional Conditions:
              (i) The Holder of the LOA must inform the Director, Office of Protected Resources, NMFS, (301-427-8401) or designee prior to the initiation of any changes to the monitoring plan for a specified mission activity.
              (ii) A copy of the LOA must be in the possession of the safety officer on duty each day that EGTTR missions are conducted.
              (iii) The LOA may be modified, suspended or withdrawn if the holder fails to abide by the conditions prescribed herein, or if NMFS determines the authorized taking is having more than a negligible impact on the species or stock of affected marine mammals.
            
            
              § 218.66
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, Eglin AFB must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, Eglin AFB must apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, Eglin AFB must apply for and obtain a modification of the LOA as described in § 218.67.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;
              (2) Number of marine mammals, by species and age class, authorized to be taken;

              (3) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species of marine mammals authorized for taking, on its habitat, and on the availability of the species for subsistence uses; and
              (4) Requirements for monitoring and reporting.
              (f) Issuance of an LOA shall be based on a determination that the level of taking shall be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within 30 days of a determination.
            
            
              § 218.67
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 218.66 for the activity identified in § 218.60(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal request by the applicant that includes changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of authorized takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis illustrating the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 218.66 for the activity identified in § 218.60(a) may be modified by NMFS under the following circumstances:
              (1) Adaptive Management—NMFS may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with Eglin AFB regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations;
              (2) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA are:
              (i) Results from Eglin AFB's annual monitoring reports;
              (ii) Results from other marine mammal and sound research or studies; or
              (iii) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (3) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (4) Emergencies—If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified under LOAs issued pursuant to § 216.106 of this chapter and § 218.60, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within 30 days of the action.
            
            
              §§ 218.68-218.69
              [Reserved]
            
          
          
            Subpart H—Taking and Importing Marine Mammals; U.S. Navy's Hawaii-Southern California Training and Testing (HSTT)
            
              Source:
              85 FR 41893, July 10, 2020,unless otherwise noted.
            
            
              Effective Date Note:
              At 85 FR 41893, July 10, 2020, subpart H was revised, effective from July 10, 2020, to Dec. 20, 2025.
            
            
              § 218.70
              Specified activity and geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy (Navy) for the taking of marine mammals that occurs in the area described in paragraph (b) of this section and that occurs incidental to the activities listed in paragraph (c) of this section.
              (b) The taking of marine mammals by the Navy under this subpart may be authorized in Letters of Authorization (LOAs) only if it occurs within the Hawaii-Southern California Training and Testing (HSTT) Study Area, which includes established operating and warning areas across the north-central Pacific Ocean, from the mean high tide line in Southern California west to Hawaii and the International Date Line. The Study Area includes the at-sea areas of three existing range complexes, the Hawaii Range Complex (HRC), the Southern California Range Complex (SOCAL), and the Silver Strand Training Complex, and overlaps a portion of the Point Mugu Sea Range (PMSR). Also included in the Study Area are Navy pierside locations in Hawaii and Southern California, Pearl Harbor, San Diego Bay, and the transit corridor on the high seas where sonar training and testing may occur.
              (c) The taking of marine mammals by the Navy is only authorized if it occurs incidental to the Navy conducting training and testing activities, including:
              (1) Training. (i) Amphibious warfare;
              (ii) Anti-submarine warfare;
              (iii) Electronic warfare;
              (iv) Expeditionary warfare;
              (v) Mine warfare;
              (vi) Surface warfare; and
              (vii) Pile driving.
              (2) Testing. (i) Naval Air Systems Command Testing Activities;
              (ii) Naval Sea Systems Command Testing Activities;
              (iii) Office of Naval Research Testing Activities; and
              (iv) Naval Information Warfare Systems Command.
            
            
              
              § 218.71
              Effective dates.
              Regulations in this subpart are effective from July 10, 2020, through December 20, 2025.
            
            
              § 218.72
              Permissible methods of taking.
              (a) Under LOAs issued pursuant to §§ 216.106 of this chapter and 218.76, the Holder of the LOAs (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 218.70(b) by Level A harassment and Level B harassment associated with the use of active sonar and other acoustic sources and explosives as well as serious injury or mortality associated with vessel strikes and explosives, provided the activity is in compliance with all terms, conditions, and requirements of these regulations in this subpart and the applicable LOAs.
              (b) The incidental take of marine mammals by the activities listed in § 218.70(c) is limited to the following species:
              
                Table 1 to § 218.72
                
                  Species
                  Stock
                
                
                  Blue whale
                  Central North Pacific.
                
                
                  Blue whale
                  Eastern North Pacific.
                
                
                  Bryde's whale
                  Eastern Tropical Pacific.
                
                
                  Bryde's whale
                  Hawaii.
                
                
                  Fin whale
                  CA/OR/WA.
                
                
                  Fin whale
                  Hawaiian.
                
                
                  Humpback whale
                  CA/OR/WA.
                
                
                  Humpback whale
                  Central North Pacific.
                
                
                  Minke whale
                  CA/OR/WA.
                
                
                  Minke whale
                  Hawaii.
                
                
                  Sei whale
                  Eastern North Pacific.
                
                
                  Sei whale
                  Hawaii.
                
                
                  Gray whale
                  Eastern North Pacific.
                
                
                  Gray whale
                  Western North Pacific.
                
                
                  Sperm whale
                  CA/OR/WA.
                
                
                  Sperm whale
                  Hawaii.
                
                
                  Dwarf sperm whale
                  Hawaii.
                
                
                  Pygmy sperm whale
                  Hawaii.
                
                
                  Kogia whales
                  CA/OR/WA.
                
                
                  Baird's beaked whale
                  CA/OR/WA.
                
                
                  Blainville's beaked whale
                  Hawaii.
                
                
                  Cuvier's beaked whale
                  CA/OR/WA.
                
                
                  Cuvier's beaked whale
                  Hawaii.
                
                
                  Longman's beaked whale
                  Hawaii.
                
                
                  Mesoplodon spp.
                  CA/OR/WA.
                
                
                  Bottlenose dolphin
                  California Coastal.
                
                
                  Bottlenose dolphin
                  CA/OR/WA Offshore.
                
                
                  Bottlenose dolphin
                  Hawaii Pelagic.
                
                
                  Bottlenose dolphin
                  Kauai & Niihau.
                
                
                  Bottlenose dolphin
                  Oahu.
                
                
                  Bottlenose dolphin
                  4-Island.
                
                
                  Bottlenose dolphin
                  Hawaii.
                
                
                  False killer whale
                  Hawaii Pelagic.
                
                
                  False killer whale
                  Main Hawaiian Islands Insular.
                
                
                  False killer whale
                  Northwestern Hawaiian Islands.
                
                
                  Fraser's dolphin
                  Hawaii.
                
                
                  Killer whale
                  Eastern North Pacific (ENP) Offshore.
                
                
                  Killer whale
                  ENP Transient/West Coast Transient.
                
                
                  Killer whale
                  Hawaii.
                
                
                  Long-beaked common dolphin
                  California.
                
                
                  Melon-headed whale
                  Hawaiian Islands.
                
                
                  Melon-headed whale
                  Kohala Resident.
                
                
                  Northern right whale dolphin
                  CA/OR/WA.
                
                
                  Pacific white-sided dolphin
                  CA/OR/WA.
                
                
                  Pantropical spotted dolphin
                  Hawaii Island.
                
                
                  Pantropical spotted dolphin
                  Hawaii Pelagic.
                
                
                  Pantropical spotted dolphin
                  Oahu.
                
                
                  Pantropical spotted dolphin
                  4-Island.
                
                
                  Pygmy killer whale
                  Hawaii.
                
                
                  Pygmy killer whale
                  Tropical.
                
                
                  Risso's dolphin
                  CA/OR/WA.
                
                
                  Risso's dolphin
                  Hawaii.
                
                
                  Rough-toothed dolphin
                  Hawaii.
                
                
                  
                  Short-beaked common dolphin
                  CA/OR/WA.
                
                
                  Short-finned pilot whale
                  CA/OR/WA.
                
                
                  Short-finned pilot whale
                  Hawaii.
                
                
                  Spinner dolphin
                  Hawaii Island.
                
                
                  Spinner dolphin
                  Hawaii Pelagic.
                
                
                  Spinner dolphin
                  Kauai & Niihau.
                
                
                  Spinner dolphin
                  Oahu & 4-Island.
                
                
                  Striped dolphin
                  CA/OR/WA.
                
                
                  Striped dolphin
                  Hawaii.
                
                
                  Dall's porpoise
                  CA/OR/WA.
                
                
                  California sea lion
                  U.S.
                
                
                  Guadalupe fur seal
                  Mexico.
                
                
                  Northern fur seal
                  California.
                
                
                  Harbor seal
                  California.
                
                
                  Hawaiian monk seal
                  Hawaii.
                
                
                  Northern elephant seal
                  California.
                
                Note to Table 1: CA/OR/WA = California/Oregon/Washington.
              
            
            
              § 218.73
              Prohibitions.
              Notwithstanding incidental takings contemplated in § 218.72(a) and authorized by LOAs issued under §§ 216.106 of this chapter and 218.76, no person in connection with the activities listed in § 218.70(c) may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 of this chapter and 218.76;
              (b) Take any marine mammal not specified in § 218.72(b);
              (c) Take any marine mammal specified in § 218.72(b) in any manner other than as specified in the LOAs; or
              (d) Take a marine mammal specified in § 218.72(b) if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal.
            
            
              § 218.74
              Mitigation requirements.
              When conducting the activities identified in § 218.70(c), the mitigation measures contained in any LOAs issued under §§ 216.106 of this chapter and 218.76 must be implemented. These mitigation measures include, but are not limited to:
              (a) Procedural mitigation. Procedural mitigation is mitigation that the Navy must implement whenever and wherever an applicable training or testing activity takes place within the HSTT Study Area for each applicable activity category or stressor category and includes acoustic stressors (i.e., active sonar, air guns, pile driving, weapons firing noise), explosive stressors (i.e., sonobuoys, torpedoes, medium-caliber and large-caliber projectiles, missiles and rockets, bombs, sinking exercises, mines, anti-swimmer grenades, and mat weave and obstacle loading), and physical disturbance and strike stressors (i.e., vessel movement; towed in-water devices; small-, medium-, and large-caliber non-explosive practice munitions; non-explosive missiles and rockets; and non-explosive bombs and mine shapes).
              (1) Environmental awareness and education. Appropriate Navy personnel (including civilian personnel) involved in mitigation, monitoring, and training or testing activity reporting under the specified activities will complete one or more modules of the U.S. Navy Afloat Environmental Compliance Training Series, as identified in their career path training plan. Modules include: Introduction to the U.S. Navy Afloat Environmental Compliance Training Series, Marine Species Awareness Training; U.S. Navy Protective Measures Assessment Protocol; and U.S. Navy Sonar Positional Reporting System and Marine Mammal Incident Reporting.
              (2) Active sonar. Active sonar includes low-frequency active sonar, mid-frequency active sonar, and high-frequency active sonar. For vessel-based activities, mitigation applies only to sources that are positively controlled and deployed from manned surface vessels (e.g., sonar sources towed from manned surface platforms). For aircraft-based activities, mitigation applies only to sources that are positively controlled and deployed from manned aircraft that do not operate at high altitudes (e.g., rotary-wing aircraft). Mitigation does not apply to active sonar sources deployed from unmanned aircraft or aircraft operating at high altitudes (e.g., maritime patrol aircraft).
              (i) Number of Lookouts and observation platform—(A) Hull-mounted sources. One Lookout for platforms with space or manning restrictions while underway (at the forward part of a small boat or ship) and platforms using active sonar while moored or at anchor (including pierside); and two Lookouts for platforms without space or manning restrictions while underway (at the forward part of the ship).
              (B) Sources that are not hull-mounted sources. One Lookout on the ship or aircraft conducting the activity.
              (ii) Mitigation zone and requirements. (A) During the activity, at 1,000 yards (yd) Navy personnel must power down 6 decibels (dB), at 500 yd Navy personnel must power down an additional 4 dB (for a total of 10 dB), and at 200 yd Navy personnel must shut down for low-frequency active sonar ≥200 dB and hull-mounted mid-frequency active sonar; or at 200 yd Navy personnel must shut down for low-frequency active sonar <200 dB, mid-frequency active sonar sources that are not hull-mounted, and high-frequency active sonar.
              (B) Prior to the start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of active sonar transmission until the mitigation zone is clear. Navy personnel must also observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of active sonar transmission.
              (C) During the activity for low-frequency active sonar at or above 200 dB and hull-mounted mid-frequency active sonar, Navy personnel must observe the mitigation zone for marine mammals and power down active sonar transmission by 6 dB if marine mammals are observed within 1,000 yd of the sonar source; power down by an additional 4 dB (for a total of 10 dB total) if marine mammals are observed within 500 yd of the sonar source; and cease transmission if marine mammals are observed within 200 yd of the sonar source.
              (D) During the activity for low-frequency active sonar below 200 dB, mid-frequency active sonar sources that are not hull mounted, and high-frequency active sonar, Navy personnel must observe the mitigation zone for marine mammals and cease active sonar transmission if marine mammals are observed within 200 yd of the sonar source.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing or powering up active sonar transmission) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the sonar source; the mitigation zone has been clear from any additional sightings for 10 minutes (min) for aircraft-deployed sonar sources or 30 min for vessel-deployed sonar sources; for mobile activities, the active sonar source has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting; or for activities using hull-mounted sonar where a dolphin(s) is observed in the mitigation zone, the Lookout concludes that the dolphin(s) is deliberately closing in on the ship to ride the ship's bow wave, and is therefore out of the main transmission axis of the sonar (and there are no other marine mammal sightings within the mitigation zone).
              (3) Air guns—(i) Number of Lookouts and observation platform. One Lookout positioned on a ship or pierside.
              (ii) Mitigation zone and requirements. 150 yd around the air gun.
              
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel must also observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of air gun use.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease air gun use.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing air gun use) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the air gun; the mitigation zone has been clear from any additional sightings for 30 min; or for mobile activities, the air gun has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (4) Pile driving. Pile driving and pile extraction sound during Elevated Causeway System training.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the shore, the elevated causeway, or a small boat.
              (ii) Mitigation zone and requirements. 100 yd around the pile driver.
              (A) Prior to the initial start of the activity (for 30 min), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must delay the start of pile driving or vibratory pile extraction.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease impact pile driving or vibratory pile extraction.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. The Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing pile driving or pile extraction) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the pile driving location; or the mitigation zone has been clear from any additional sightings for 30 min.
              (5) Weapons firing noise. Weapons firing noise associated with large-caliber gunnery activities.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the ship conducting the firing. Depending on the activity, the Lookout could be the same as the one provided for under “Explosive medium-caliber and large-caliber projectiles” or under “Small-, medium-, and large-caliber non-explosive practice munitions” in paragraphs (a)(8)(i) and (a)(18)(i) of this section.
              (ii) Mitigation zone and requirements. Thirty degrees on either side of the firing line out to 70 yd from the muzzle of the weapon being fired.
              (A) Prior to the start of the activity, Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of weapons firing until the mitigation zone is clear. Navy personnel must also observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of weapons firing.

              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease weapons firing.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing weapons firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the firing ship; the mitigation zone has been clear from any additional sightings for 30 min; or for mobile activities, the firing ship has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (6) Explosive sonobuoys—(i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft or on a small boat. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 600 yd around an explosive sonobuoy.
              (A) Prior to the initial start of the activity (e.g., during deployment of a sonobuoy field, which typically lasts 20-30 min), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of sonobuoy or source/receiver pair detonations until the mitigation zone is clear. Navy personnel must conduct passive acoustic monitoring for marine mammals and use information from detections to assist visual observations. Navy personnel also must visually observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of sonobuoy or source/receiver pair detonations.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease sonobuoy or source/receiver pair detonations.

              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the sonobuoy; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints (e.g., helicopter), or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (D) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (7) Explosive torpedoes—(i) Number of Lookouts and observation platform. One Lookout positioned in an aircraft. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 2,100 yd around the intended impact location.
              (A) Prior to the initial start of the activity (e.g., during deployment of the target), Navy personnel must observe the mitigation zone for floating vegetation and jellyfish aggregations; if floating vegetation or jellyfish aggregations are observed, Navy personnel must relocate or delay the start of firing until the mitigation zone is clear. Navy personnel must conduct passive acoustic monitoring for marine mammals and use the information from detections to assist visual observations. Navy personnel also must visually observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (B) During the activity, Navy personnel must observe for marine mammals and jellyfish aggregations; if marine mammals or jellyfish aggregations are observed, Navy personnel must cease firing.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (D) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (8) Explosive medium-caliber and large-caliber projectiles. Gunnery activities using explosive medium-caliber and large-caliber projectiles. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be on the vessel or aircraft conducting the activity. For activities using explosive large-caliber projectiles, depending on the activity, the Lookout could be the same as the one described in “Weapons firing noise” in paragraph (a)(5)(i) of this section. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 200 yd around the intended impact location for air-to-surface activities using explosive medium-caliber projectiles.
              (B) 600 yd around the intended impact location for surface-to-surface activities using explosive medium-caliber projectiles.
              (C) 1,000 yd around the intended impact location for surface-to-surface activities using explosive large-caliber projectiles.
              (D) Prior to the start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of firing until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (E) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease firing.

              (F) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; the mitigation zone has been clear from any additional sightings for 10 min for aircraft-based firing or 30 min for vessel-based firing; or for activities using mobile targets, the intended impact location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (G) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (9) Explosive missiles and rockets. Aircraft-deployed explosive missiles and rockets. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 900 yd around the intended impact location for missiles or rockets with 0.6-20 lb net explosive weight.
              (B) 2,000 yd around the intended impact location for missiles with 21-500 lb net explosive weight.
              (C) Prior to the initial start of the activity (e.g., during a fly-over of the mitigation zone), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of firing until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (D) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (F) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets will assist in the visual observation of the area where detonations occurred.
              (10) Explosive bombs—(i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft conducting the activity. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 2,500 yd around the intended target.
              (A) Prior to the initial start of the activity (e.g., when arriving on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of bomb deployment until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of bomb deployment.
              (B) During the activity (e.g., during target approach), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease bomb deployment.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing bomb deployment) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended target; the mitigation zone has been clear from any additional sightings for 10 min; or for activities using mobile targets, the intended target has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (D) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (11) Sinking exercises—(i) Number of Lookouts and observation platform. Two Lookouts (one must be positioned in an aircraft and one must be positioned on a vessel). If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 2.5 nautical miles (nmi) around the target ship hulk.
              (A) Prior to the initial start of the activity (90 min prior to the first firing), Navy personnel must conduct aerial observations of the mitigation zone for floating vegetation and jellyfish aggregations; if floating vegetation or jellyfish aggregations are observed, Navy personnel must delay the start of firing until the mitigation zone is clear. Navy personnel also must conduct aerial observations of the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must delay the start of firing.
              (B) During the activity, Navy personnel must conduct passive acoustic monitoring for marine mammals and use the information from detections to assist visual observations. Navy personnel must visually observe the mitigation zone for marine mammals from the vessel; if marine mammals are observed, Navy personnel must cease firing. Immediately after any planned or unplanned breaks in weapons firing of longer than two hours, Navy personnel must observe the mitigation zone for marine mammals from the aircraft and vessel; if marine mammals are observed, Navy personnel must delay recommencement of firing.

              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the target ship hulk; or the mitigation zone has been clear from any additional sightings for 30 min.

              (D) After completion of the activity (for two hours after sinking the vessel or until sunset, whichever comes first), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets will assist in the visual observation of the area where detonations occurred.
              (12) Explosive mine countermeasure and neutralization activities—(i) Number of Lookouts and observation platform. (A) One Lookout must be positioned on a vessel or in an aircraft when implementing the smaller mitigation zone.
              (B) Two Lookouts (one must be positioned in an aircraft and one must be on a small boat) when implementing the larger mitigation zone.

              (C) If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 600 yd around the detonation site for activities using 0.1-5 lb net explosive weight.
              (B) 2,100 yd around the detonation site for activities using 6-650 lb net explosive weight (including high explosive target mines).
              (C) Prior to the initial start of the activity (e.g., when maneuvering on station; typically, 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of detonations until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonations.
              (D) During the activity, Navy personnel must observe the mitigation zone for marine mammals, concentrations of seabirds, and individual foraging seabirds; if marine mammals, concentrations of seabirds, or individual foraging seabirds are observed, Navy personnel must cease detonations.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity or a sighting of seabird concentrations or individual foraging seabirds during the activity. Navy personnel must allow a sighted animal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to detonation site; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.

              (F) After completion of the activity (typically 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (13) Explosive mine neutralization activities involving Navy divers—(i) Number of Lookouts and observation platform. (A) Two Lookouts (two small boats with one Lookout each, or one Lookout must be on a small boat and one must be in a rotary-wing aircraft) when implementing the smaller mitigation zone.
              (B) Four Lookouts (two small boats with two Lookouts each), and a pilot or member of an aircrew must serve as an additional Lookout if aircraft are used during the activity, when implementing the larger mitigation zone.
              (C) All divers placing the charges on mines will support the Lookouts while performing their regular duties and will report applicable sightings to their supporting small boat or Range Safety Officer.

              (D) If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 500 yd around the detonation site during activities under positive control using 0.1-20 lb net explosive weight.
              (B) 1,000 yd around the detonation site during all activities using time-delay fuses (0.1-29 lb net explosive weight) and during activities under positive control using 21-60 lb net explosive weight charges.
              (C) Prior to the initial start of the activity (e.g., when maneuvering on station for activities under positive control; 30 min for activities using time-delay firing devices), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of detonations or fuse initiation until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonations or fuse initiation.
              (D) During the activity, Navy personnel must observe the mitigation zone for marine mammals, concentrations of seabirds, and individual foraging seabirds (in the water and not on shore); if marine mammals, concentrations of seabirds, or individual foraging seabirds are observed, Navy personnel must cease detonations or fuse initiation. To the maximum extent practicable depending on mission requirements, safety, and environmental conditions, Navy personnel must position boats near the mid-point of the mitigation zone radius (but outside of the detonation plume and human safety zone), must position themselves on opposite sides of the detonation location (when two boats are used), and must travel in a circular pattern around the detonation location with one Lookout observing inward toward the detonation site and the other observing outward toward the perimeter of the mitigation zone. If used, Navy aircraft must travel in a circular pattern around the detonation location to the maximum extent practicable. Navy personnel must not set time-delay firing devices (0.1-29 lb. net explosive weight) to exceed 10 min.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity or a sighting of seabird concentrations or individual foraging seabirds during the activity. Navy personnel must allow a sighted animal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the detonation site; or the mitigation zone has been clear from any additional sightings for 10 min during activities under positive control with aircraft that have fuel constraints, or 30 min during activities under positive control with aircraft that are not typically fuel constrained and during activities using time-delay firing devices.

              (F) After completion of an activity, the Navy must observe for marine mammals for 30 min. Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (14) Maritime security operations—anti-swimmer grenades—(i) Number of Lookouts and observation platform. One Lookout must be positioned on the small boat conducting the activity. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 200 yd around the intended detonation location.
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of detonations until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonations.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease detonations.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended detonation location; the mitigation zone has been clear from any additional sightings for 30 min; or the intended detonation location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (D) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets will assist in the visual observation of the area where detonations occurred.
              (15) Underwater demolition multiple charge—mat weave and obstacle loading exercises—(i) Number of Lookouts and observation platform. Two Lookouts (one must be positioned on a small boat and one must be positioned on shore from an elevated platform). If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 700 yd around the intended detonation location.
              (A) Prior to the initial start of the activity, or 30 min prior to the first detonation, the Lookout positioned on a small boat must observe the mitigation zone for floating vegetation and marine mammals; if floating vegetation or marine mammals are observed, Navy personnel must delay the start of detonations until the mitigation zone is clear. For 10 min prior to the first detonation, the Lookout positioned on shore must use binoculars to observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must delay the start of detonations.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease detonations.

              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the detonation location; or the mitigation zone has been clear from any additional sightings for 10 min (as determined by the Navy shore observer).

              (D) After completion of the activity (for 30 min), the Lookout positioned on a small boat must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (16) Vessel movement. The mitigation will not be applied if: The vessel's safety is threatened; the vessel is restricted in its ability to maneuver (e.g., during launching and recovery of aircraft or landing craft, during towing activities, when mooring); the vessel is operated autonomously; or when impracticable based on mission requirements (e.g., during Amphibious Assault—Battalion Landing exercise).
              (i) Number of Lookouts and observation platform. One Lookout must be on the vessel that is underway.
              (ii) Mitigation zone and requirements. (A) 500 yd around whales.
              (B) 200 yd around all other marine mammals (except bow-riding dolphins and pinnipeds hauled out on man-made navigational structures, port structures, and vessels).
              (iii) During the activity. When underway Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must maneuver to maintain distance.
              (iv) Incident reporting procedures. If a marine mammal vessel strike occurs, Navy personnel must follow the established incident reporting procedures.
              (17) Towed in-water devices. Mitigation applies to devices that are towed from a manned surface platform or manned aircraft. The mitigation will not be applied if the safety of the towing platform or in-water device is threatened.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on a manned towing platform.
              (ii) Mitigation zone and requirements. 250 yd around marine mammals.
              (iii) During the activity. During the activity (i.e., when towing an in-water device), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must maneuver to maintain distance.
              (18) Small-, medium-, and large-caliber non-explosive practice munitions. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the platform conducting the activity. Depending on the activity, the Lookout could be the same as the one described for “Weapons firing noise” in paragraph (a)(5)(i) of this section.
              (ii) Mitigation zone and requirements. 200 yd around the intended impact location.
              (A) Prior to the start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of firing until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease firing.

              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; the mitigation zone has been clear from any additional sightings for 10 min for aircraft-based firing or 30 min for vessel-based firing; or for activities using a mobile target, the intended impact location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (19) Non-explosive missiles and rockets. Aircraft-deployed non-explosive missiles and rockets. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft.
              (ii) Mitigation zone and requirements. 900 yd around the intended impact location.
              (A) Prior to the initial start of the activity (e.g., during a fly-over of the mitigation zone), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of firing until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              (C) Commencement/recommencement conditions after a marine mammal sighting prior to or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (20) Non-explosive bombs and mine shapes. Non-explosive bombs and non-explosive mine shapes during mine laying activities.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft.
              (ii) Mitigation zone and requirements. 1,000 yd around the intended target.
              (A) Prior to the initial start of the activity (e.g., when arriving on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start of bomb deployment or mine laying until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of bomb deployment or mine laying.
              (B) During the activity (e.g., during approach of the target or intended minefield location), Navy personnel must observe the mitigation zone for marine mammals and, if marine mammals are observed, Navy personnel must cease bomb deployment or mine laying.

              (C) Commencement/recommencement conditions after a marine mammal sighting prior to or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing bomb deployment or mine laying) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended target or minefield location; the mitigation zone has been clear from any additional sightings for 10 min; or for activities using mobile targets, the intended target has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (b) Mitigation areas. In addition to procedural mitigation, Navy personnel must implement mitigation measures within mitigation areas to avoid or reduce potential impacts on marine mammals.
              (1) Mitigation areas for marine mammals in the Hawaii Range Complex for sonar, explosives, and vessel strikes—(i) Mitigation area requirements—(A) Hawaii Island Mitigation Area (year-round)—(1) Except as provided in paragraph (b)(1)(i)(A)(2) of this section, Navy personnel must not conduct more than 300 hours of MF1 surface ship hull-mounted mid-frequency active sonar or 20 hours of MF4 dipping sonar annually, or use explosives that could potentially result in takes of marine mammals during training and testing.
              (2) Should national security require conduct of more than 300 hours of MF1 surface ship hull-mounted mid-frequency active sonar or 20 hours of MF4 dipping sonar, or use of explosives that could potentially result in the take of marine mammals during training or testing, Naval units must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., sonar hours or explosives usage) in its annual activity reports submitted to NMFS.
              (B) 4-Islands Region Mitigation Area (November 15-April 15 for active sonar; year-round for explosives)—(1) Except as provided in paragraph (b)(1)(i)(B)(2) of this section, Navy personnel must not use MF1 surface ship hull-mounted mid-frequency active sonar or explosives that could potentially result in takes of marine mammals during training and testing.
              (2) Should national security require use of MF1 surface ship hull-mounted mid-frequency active sonar or explosives that could potentially result in the take of marine mammals during training or testing, Naval units must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., sonar hours or explosives usage) in its annual activity reports submitted to NMFS.
              (C) Humpback Whale Special Reporting Areas (December 15-April 15). Navy personnel must report the total hours of surface ship hull-mounted mid-frequency active sonar used in the special reporting areas in its annual training and testing activity reports submitted to NMFS.
              (D) Humpback Whale Awareness Notification Message Area (November-April). (1) Navy personnel must issue a seasonal awareness notification message to alert ships and aircraft operating in the area to the possible presence of concentrations of large whales, including humpback whales.
              (2) To maintain safety of navigation and to avoid interactions with large whales during transits, Navy personnel must instruct vessels to remain vigilant to the presence of large whale species (including humpback whales).
              (3) Platforms must use the information from the awareness notification message to assist their visual observation of applicable mitigation zones during training and testing activities and to aid in the implementation of procedural mitigation.
              (ii) [Reserved]
              (2) Mitigation areas for marine mammals in the Southern California portion of the study area for sonar, explosives, and vessel strikes—(i) Mitigation area requirements—(A) San Diego Arc, San Nicolas Island, and Santa Monica/Long Beach Mitigation Areas (June 1-October 31). (1) Except as provided in paragraph (b)(2)(i)(A)(2) of this section, Navy personnel must not conduct more than a total of 200 hours of MF1 surface ship hull-mounted mid-frequency active sonar in the combined areas, excluding normal maintenance and systems checks, during training and testing.
              (2) Should national security require conduct of more than 200 hours of MF1 surface ship hull-mounted mid-frequency active sonar in the combined areas during training and testing (excluding normal maintenance and systems checks), Naval units must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., sonar hours) in its annual activity reports submitted to NMFS.
              (3) Except as provided in paragraph (b)(2)(i)(A)(4) of this section, within the San Diego Arc Mitigation Area, Navy personnel must not use explosives that could potentially result in the take of marine mammals during large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training and testing.
              (4) Should national security require use of explosives that could potentially result in the take of marine mammals during large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training or testing within the San Diego Arc Mitigation Area, Naval units must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., explosives usage) in its annual activity reports submitted to NMFS.
              (5) Except as provided in paragraph (b)(2)(i)(A)(6) of this section, within the San Nicolas Island Mitigation Area, Navy personnel must not use explosives that could potentially result in the take of marine mammals during mine warfare, large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training.
              (6) Should national security require use of explosives that could potentially result in the take of marine mammals during mine warfare, large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training in the San Nicolas Island Mitigation Area, Naval units must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., explosives usage) in its annual activity reports submitted to NMFS.
              (7) Except as provided in paragraph (b)(2)(i)(A)(8) of this section, within the Santa Monica/Long Beach Mitigation Area, Navy personnel must not use explosives that could potentially result in the take of marine mammals during mine warfare, large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training and testing.
              (8) Should national security require use of explosives that could potentially result in the take of marine mammals during mine warfare, large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training or testing in the Santa Monica/Long Beach Mitigation Area, Naval units must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., explosives usage) in its annual activity reports submitted to NMFS.
              (B) Santa Barbara Island Mitigation Area (year-round). (1) Except as provided in paragraph (b)(2)(i)(B)(2) of this section, Navy personnel must not use MF1 surface ship hull-mounted mid-frequency active sonar during training or testing, or explosives that could potentially result in the take of marine mammals during medium-caliber or large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training.
              (2) Should national security require use of MF1 surface ship hull-mounted mid-frequency active sonar during training or testing, or explosives that could potentially result in the take of marine mammals during medium-caliber or large-caliber gunnery, torpedo, bombing, and missile (including 2.75-inch rockets) activities during training, Naval units must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., sonar hours or explosives usage) in its annual activity reports submitted to NMFS.
              (C) Blue Whale (June-October), Gray Whale (November-March), and Fin Whale (November-May) Awareness Notification Message Areas. (1) Navy personnel must issue a seasonal awareness notification message to alert ships and aircraft operating in the area to the possible presence of concentrations of large whales, including blue whales, gray whales, and fin whales.
              (2) To maintain safety of navigation and to avoid interactions with large whales during transits, Navy personnel must instruct vessels to remain vigilant to the presence of large whale species.
              (3) Platforms must use the information from the awareness notification messages to assist their visual observation of applicable mitigation zones during training and testing activities and to aid in the implementation of procedural mitigation.
              (ii) [Reserved]
            
            
              § 218.75
              Requirements for monitoring and reporting.
              (a) Unauthorized take. Navy personnel must notify NMFS immediately (or as soon as operational security considerations allow) if the specified activity identified in § 218.70 is thought to have resulted in the mortality or serious injury of any marine mammals, or in any Level A harassment or Level B harassment take of marine mammals not identified in this subpart.
              (b) Monitoring and reporting under the LOAs. The Navy must conduct all monitoring and reporting required under the LOAs, including abiding by the HSTT Study Area monitoring program. Details on program goals, objectives, project selection process, and current projects are available at www.navymarinespeciesmonitoring.us.
              
              (c) Notification of injured, live stranded, or dead marine mammals. The Navy must consult the Notification and Reporting Plan, which sets out notification, reporting, and other requirements when dead, injured, or live stranded marine mammals are detected. The Notification and Reporting Plan is available at www.fisheries.noaa.gov/national/marine-mammal-protection/incidentaltake-authorizations-military-readinessactivities.
              
              (d) Annual HSTT Study Area marine species monitoring report. The Navy must submit an annual report of the HSTT Study Area monitoring describing the implementation and results from the previous calendar year. Data collection methods must be standardized across range complexes and study areas to allow for comparison in different geographic locations. The report must be submitted to the Director, Office of Protected Resources, NMFS, either within three months after the end of the calendar year, or within three months after the conclusion of the monitoring year, to be determined by the Adaptive Management process. This report will describe progress of knowledge made with respect to intermediate scientific objectives within the HSTT Study Area associated with the Integrated Comprehensive Monitoring Program (ICMP). Similar study questions must be treated together so that progress on each topic can be summarized across all Navy ranges. The report need not include analyses and content that does not provide direct assessment of cumulative progress on the monitoring plan study questions. As an alternative, the Navy may submit a multi-Range Complex annual Monitoring Plan report to fulfill this requirement. Such a report will describe progress of knowledge made with respect to monitoring study questions across multiple Navy ranges associated with the ICMP. Similar study questions must be treated together so that progress on each topic can be summarized across multiple Navy ranges. The report need not include analyses and content that does not provide direct assessment of cumulative progress on the monitoring study question. This will continue to allow the Navy to provide a cohesive monitoring report covering multiple ranges (as per ICMP goals), rather than entirely separate reports for the HSTT, Gulf of Alaska, Mariana Islands, and Northwest Study Areas.
              (e) Annual HSTT Study Area training exercise report and testing activity report. Each year, the Navy must submit two preliminary reports (Quick Look Report) detailing the status of authorized sound sources within 21 days after the anniversary of the date of issuance of each LOA to the Director, Office of Protected Resources, NMFS. Each year, the Navy must submit detailed reports to the Director, Office of Protected Resources, NMFS, within 3 months after the one-year anniversary of the date of issuance of the LOA. The HSTT annual Training Exercise Report and Testing Activity Report can be consolidated with other exercise reports from other range complexes in the Pacific Ocean for a single Pacific Exercise Report, if desired. The annual reports must contain information on major training exercises (MTEs), Sinking Exercise (SINKEX) events, and a summary of all sound sources used, including within specific mitigation reporting areas as described in paragraph (e)(3) of this section. The analysis in the detailed reports must be based on the accumulation of data from the current year's report and data collected from previous reports. The detailed reports must contain information identified in paragraphs (e)(1) through (7) of this section.
              (1) MTEs. This section of the report must contain the following information for MTEs conducted in the HSTT Study Area.
              (i) Exercise Information for each MTE.
              (A) Exercise designator.
              (B) Date that exercise began and ended.
              (C) Location.
              (D) Number and types of active sonar sources used in the exercise.
              (E) Number and types of passive acoustic sources used in exercise.
              (F) Number and types of vessels, aircraft, and other platforms participating in exercise.
              (G) Total hours of all active sonar source operation.
              (H) Total hours of each active sonar source bin.
              (I) Wave height (high, low, and average) during exercise.
              (ii) Individual marine mammal sighting information for each sighting in each exercise where mitigation was implemented.
              (A) Date/Time/Location of sighting.
              (B) Species (if not possible, indication of whale/dolphin/pinniped).
              (C) Number of individuals.
              (D) Initial Detection Sensor (e.g., sonar, Lookout).
              (E) Indication of specific type of platform observation was made from (including, for example, what type of surface vessel or testing platform).
              (F) Length of time observers maintained visual contact with marine mammal.
              (G) Sea state.
              (H) Visibility.
              (I) Sound source in use at the time of sighting.
              (J) Indication of whether animal was less than 200 yd, 200 to 500 yd, 500 to 1,000 yd, 1,000 to 2,000 yd, or greater than 2,000 yd from sonar source.
              (K) Whether operation of sonar sensor was delayed, or sonar was powered or shut down, and how long the delay.
              (L) If source in use was hull-mounted, true bearing of animal from the vessel, true direction of vessel's travel, and estimation of animal's motion relative to vessel (opening, closing, parallel).

              (M) Lookouts must report, in plain language and without trying to categorize in any way, the observed behavior of the animal(s) (such as animal closing to bow ride, paralleling course/speed, floating on surface and not swimming, etc.) and if any calves were present.
              (iii) An evaluation (based on data gathered during all of the MTEs) of the effectiveness of mitigation measures designed to minimize the received level to which marine mammals may be exposed. This evaluation must identify the specific observations that support any conclusions the Navy reaches about the effectiveness of the mitigation.
              (2) SINKEXs. This section of the report must include the following information for each SINKEX completed that year.
              (i) Exercise information gathered for each SINKEX.
              (A) Location.
              (B) Date and time exercise began and ended.
              (C) Total hours of observation by Lookouts before, during, and after exercise.
              (D) Total number and types of explosive source bins detonated.
              (E) Number and types of passive acoustic sources used in exercise.
              (F) Total hours of passive acoustic search time.

              (G) Number and types of vessels, aircraft, and other platforms, participating in exercise.
              
              (H) Wave height in feet (high, low, and average) during exercise.
              (I) Narrative description of sensors and platforms utilized for marine mammal detection and timeline illustrating how marine mammal detection was conducted.
              (ii) Individual marine mammal observation (by Navy Lookouts) information for each sighting where mitigation was implemented.
              (A) Date/Time/Location of sighting.
              (B) Species (if not possible, indicate whale, dolphin, or pinniped).
              (C) Number of individuals.
              (D) Initial detection sensor (e.g., sonar or Lookout).
              (E) Length of time observers maintained visual contact with marine mammal.
              (F) Sea state.
              (G) Visibility.
              (H) Whether sighting was before, during, or after detonations/exercise, and how many minutes before or after.
              (I) Distance of marine mammal from actual detonations (or target spot if not yet detonated): Less than 200 yd, 200 to 500 yd, 500 to 1,000 yd, 1,000 to 2,000 yd, or greater than 2,000 yd.

              (J) Lookouts must report, in plain language and without trying to categorize in any way, the observed behavior of the animal(s) (such as animal closing to bow ride, paralleling course/speed, floating on surface and not swimming etc.), including speed and direction and if any calves were present.
              (K) The report must indicate whether explosive detonations were delayed, ceased, modified, or not modified due to marine mammal presence and for how long.
              (L) If observation occurred while explosives were detonating in the water, indicate munition type in use at time of marine mammal detection.
              (3) Summary of sources used. This section of the report must include the following information summarized from the authorized sound sources used in all training and testing events:

              (i) Total annual hours or quantity (per the LOA) of each bin of sonar or other acoustic sources (e.g., pile driving and air gun activities); and

              (ii) Total annual expended/detonated ordinance (missiles, bombs, sonobuoys, etc.) for each explosive bin.
              (4) Humpback Whale Special Reporting Area (December 15-April 15). The Navy must report the total hours of operation of surface ship hull-mounted mid-frequency active sonar used in the special reporting area.
              (5) HSTT Study Area Mitigation Areas. The Navy must report any use that occurred as specifically described in these areas. Information included in the classified annual reports may be used to inform future adaptive management of activities within the HSTT Study Area.
              (6) Geographic information presentation. The reports must present an annual (and seasonal, where practical) depiction of training and testing bin usage (as well as pile driving activities) geographically across the HSTT Study Area.
              (7) Sonar exercise notification. The Navy must submit to NMFS (contact as specified in the LOA) an electronic report within fifteen calendar days after the completion of any MTE indicating:
              (i) Location of the exercise;
              (ii) Beginning and end dates of the exercise; and
              (iii) Type of exercise.
              (f) Seven-year close-out comprehensive training and testing activity report. This report must be included as part of the 2025 annual training and testing report. This report must provide the annual totals for each sound source bin with a comparison to the annual allowance and the seven-year total for each sound source bin with a comparison to the seven-year allowance. Additionally, if there were any changes to the sound source allowance, this report must include a discussion of why the change was made and include the analysis to support how the change did or did not affect the analysis in the 2018 HSTT FEIS/OEIS and MMPA final rule. The draft report must be submitted within three months after the expiration of this subpart to the Director, Office of Protected Resources, NMFS. NMFS must submit comments on the draft close-out report, if any, within three months of receipt. The report will be considered final after the Navy has addressed NMFS' comments, or 3 months after the submittal of the draft if NMFS does not provide comments.
            
            
              
              § 218.76
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to the regulations in this subpart, the Navy must apply for and obtain LOAs in accordance with § 216.106 of this chapter.
              (b) LOAs, unless suspended or revoked, may be effective for a period of time not to exceed December 20, 2025.
              (c) If an LOA expires prior to December 20, 2025, the Navy may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision of § 218.77(c)(1)) required by an LOA issued under this subpart, the Navy must apply for and obtain a modification of the LOA as described in § 218.77.
              (e) Each LOA must set forth:
              (1) Permissible methods of incidental taking;
              (2) Geographic areas for incidental taking;

              (3) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species or stocks of marine mammals and their habitat; and
              (4) Requirements for monitoring and reporting.
              (f) Issuance of the LOA(s) must be based on a determination that the level of taking is consistent with the findings made for the total taking allowable under the regulations in this subpart.

              (g) Notice of issuance or denial of the LOA(s) must be published in the Federal Register within 30 days of a determination.
            
            
              § 218.77
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 218.76 for the activity identified in § 218.70(c) may be renewed or modified upon request by the applicant, provided that:
              (1) The planned specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA(s) were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or to the mitigation, monitoring, or reporting measures (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or stock or years), NMFS may publish a notice of planned LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 218.76 may be modified by NMFS under the following circumstances:
              (1) Adaptive management. After consulting with the Navy regarding the practicability of the modifications, NMFS may modify (including adding or removing measures) the existing mitigation, monitoring, or reporting measures if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA include:
              (A) Results from the Navy's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; or
              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by the regulations in this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of planned LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 218.76, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within 30 days of the action.
            
            
              §§ 218.78-218.79
              [Reserved]
            
          
          
            Subpart I—Taking and Importing Marine Mammals; U.S. Navy's Atlantic Fleet Training and Testing (AFTT)
            
              Source:
              84 FR 70781, Dec. 23, 2019, unless otherwise noted.
            
            
              Effective Date Note:
              At 84 FR 70781, Dec. 23. 2019, subpart I was revised, effective Dec. 23, 2019, to Nov. 13, 2025.
            
            
              § 218.80
              Specified activity and geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy for the taking of marine mammals that occurs in the area described in paragraph (b) of this section and that occurs incidental to the activities listed in paragraph (c) of this section.
              (b) The taking of marine mammals by the Navy under this subpart may be authorized in Letters of Authorization (LOAs) only if it occurs within the Atlantic Fleet Training and Testing (AFTT) Study Area, which includes areas of the western Atlantic Ocean along the East Coast of North America, portions of the Caribbean Sea, and the Gulf of Mexico. The AFTT Study Area begins at the mean high tide line along the U.S. East Coast and extends east to the 45-degree west longitude line, north to the 65-degree north latitude line, and south to approximately the 20-degree north latitude line. The AFTT Study Area also includes Navy pierside locations, bays, harbors, and inland waterways, and civilian ports where training and testing occurs.
              (c) The taking of marine mammals by the Navy is only authorized if it occurs incidental to the Navy conducting training and testing activities, including:
              (1) Training. (i) Amphibious warfare;
              (ii) Anti-submarine warfare;
              (iii) Electronic warfare;
              (iv) Expeditionary warfare;
              (v) Mine warfare;
              (vi) Surface warfare, and
              (vii) Pile driving.
              (2) Testing. (i) Naval Air Systems Command Testing Activities;
              (ii) Naval Sea System Command Testing Activities; and
              (iii) Office of Naval Research Testing Activities.
            
            
              § 218.81
              Effective dates.
              Regulations in this subpart are effective from December 23, 2019 through November 13, 2025.
            
            
              § 218.82
              Permissible methods of taking.
              (a) Under LOAs issued pursuant to §§ 216.106 of this chapter and 218.86, the Holder of the LOAs (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 218.80(b) by Level A harassment and Level B harassment associated with the use of active sonar and other acoustic sources and explosives as well as serious injury or mortality associated with ship shock trials and vessel strikes, provided the activity is in compliance with all terms, conditions, and requirements of this subpart and the applicable LOAs.
              (b) The incidental take of marine mammals by the activities listed in § 218.80(c) is limited to the following species:
              
                Table 1 to § 218.82
                
                  Species
                  Stock
                
                
                  
                    Suborder Mysticeti (baleen whales)
                  
                
                
                  
                    Family Balaenidae (right whales):
                  
                
                
                  North Atlantic right whale
                  Western.
                
                
                  
                    Family Balaenopteridae (roquals):
                  
                
                
                  Blue whale
                  Western North Atlantic (Gulf of St. Lawrence).
                
                
                  Bryde's whale
                  Northern Gulf of MexicoNSD.
                  
                
                
                  Minke whale
                  Canadian East Coast.
                
                
                  
                  Fin whale
                  Western North Atlantic.
                
                
                  Humpback whale
                  Gulf of Maine.
                
                
                  Sei whale
                  Nova Scotia.
                
                
                  
                    Suborder Odontoceti (toothed whales)
                  
                
                
                  
                    Family Physeteridae (sperm whale):
                  
                
                
                  Sperm whale
                  Gulf of Mexico Oceanic.North Atlantic.
                  
                
                
                  
                    Family Kogiidae (sperm whales):
                  
                
                
                  Dwarf sperm whale
                  Gulf of Mexico Oceanic.Western North Atlantic.
                  
                
                
                  Pygmy sperm whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  
                    Family Ziphiidae (beaked whales):
                  
                
                
                  Blainville's beaked whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Cuvier's beaked whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Gervais' beaked whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Northern bottlenose whale
                  Western North Atlantic.
                
                
                  Sowersby's beaked whale
                  Western North Atlantic.
                
                
                  True's beaked whale
                  Western North Atlantic.
                
                
                  
                    Family Delphinidae (dolphins):
                  
                
                
                  Atlantic spotted dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Atlantic white-sided dolphin
                  Western North Atlantic.
                
                
                  Bottlenose dolphin
                  Choctawhatchee Bay.Gulf of Mexico Eastern Coastal.
                    Gulf of Mexico Northern Coastal.
                    Gulf of Mexico Western Coastal.
                    Indian River Lagoon Estuarine System.
                    Jacksonville Estuarine System.
                    Mississippi Sound, Lake Borgne, Bay Boudreau.
                    Northern Gulf of Mexico Continental Shelf.
                    Northern Gulf of Mexico Oceanic.
                    Northern North Carolina Estuarine System.
                    Southern North Carolina Estuarine System.
                    Western North Atlantic Northern Florida Coastal.
                    Western North Atlantic Central Florida Coastal.
                    Western North Atlantic Northern Migratory Coastal.
                    Western North Atlantic Offshore.
                    Western North Atlantic South Carolina/Georgia Coastal.
                    Western North Atlantic Southern Migratory Coastal.
                  
                
                
                  Clymene dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  False killer whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Fraser's dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Killer whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Long-finned pilot whale
                  Western North Atlantic.
                
                
                  Melon-headed whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Pantropical spotted dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Pygmy killer whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Risso's dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Rough-toothed dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Short-beaked common dolphin
                  Western North Atlantic.
                
                
                  Short-finned pilot whale
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Spinner dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  Striped dolphin
                  Northern Gulf of Mexico.Western North Atlantic.
                  
                
                
                  White-beaked dolphin
                  Western North Atlantic.
                
                
                  
                  
                    Family Phocoenidae (porpoises):
                  
                
                
                  Harbor porpoise
                  Gulf of Maine/Bay of Fundy.
                
                
                  
                    Suborder Pinnipedia
                  
                
                
                  
                    Family Phocidae (true seals):
                  
                
                
                  Gray seal
                  Western North Atlantic.
                
                
                  Harbor seal
                  Western North Atlantic.
                
                
                  Harp seal
                  Western North Atlantic.
                
                
                  Hooded seal
                  Western North Atlantic.
                
              
            
            
              § 218.83
              Prohibitions.
              Notwithstanding incidental takings contemplated in § 218.82(a) and authorized by LOAs issued under §§ 216.106 of this chapter and 218.86, no person in connection with the activities listed in § 218.80(c) may:
              (a) Violate, or fail to comply with the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 of this chapter and 218.86;
              (b) Take any marine mammal not specified in § 218.82(b);
              (c) Take any marine mammal specified § 218.82(b) in any manner other than as specified in the LOAs; or
              (d) Take a marine mammal specified § 218.82(b) if the National Marine Fisheries Service (NMFS) determines such taking results in more than a negligible impact on the species or stocks of such marine mammal.
            
            
              § 218.84
              Mitigation requirements.
              When conducting the activities identified in § 218.80(c), the mitigation measures contained in any LOAs issued under §§ 216.106 of this chapter and 218.86 must be implemented. These mitigation measures include, but are not limited to:
              (a) Procedural mitigation. Procedural mitigation is mitigation that the Navy must implement whenever and wherever an applicable training or testing activity takes place within the AFTT Study Area for each applicable activity category or stressor category and includes acoustic stressors (i.e., active sonar, air guns, pile driving, weapons firing noise), explosive stressors (i.e., sonobuoys, torpedoes, medium-caliber and large-caliber projectiles, missiles and rockets, bombs, sinking exercises, mines, anti-swimmer grenades, line charge testing and ship shock trials), and physical disturbance and strike stressors (i.e., vessel movement; towed in-water devices; small-, medium-, and large-caliber non-explosive practice munitions; non-explosive missiles and rockets; non-explosive bombs and mine shapes).
              (1) Environmental awareness and education. Appropriate personnel (including civilian personnel) involved in mitigation and training or testing activity reporting under the specified activities must complete one or more modules of the U.S. Navy Afloat Environmental Compliance Training Series, as identified in their career path training plan. Modules include: Introduction to the U.S. Navy Afloat Environmental Compliance Training Series, Marine Species Awareness Training, U.S. Navy Protective Measures Assessment Protocol, and U.S. Navy Sonar Positional Reporting System and Marine Mammal Incident Reporting.
              (2) Active sonar. Active sonar includes low-frequency active sonar, mid-frequency active sonar, and high-frequency active sonar. For vessel-based active sonar activities, mitigation applies only to sources that are positively controlled and deployed from manned surface vessels (e.g., sonar sources towed from manned surface platforms). For aircraft-based active sonar activities, mitigation applies only to sources that are positively controlled and deployed from manned aircraft that do not operate at high altitudes (e.g., rotary-wing aircraft). Mitigation does not apply to active sonar sources deployed from unmanned aircraft or aircraft operating at high altitudes (e.g., maritime patrol aircraft).
              (i) Number of Lookouts and observation platform—(A) Hull-mounted sources. One Lookout for platforms with space or manning restrictions while underway (at the forward part of a small boat or ship) and platforms using active sonar while moored or at anchor (including pierside); two Lookouts for platforms without space or manning restrictions while underway (at the forward part of the ship); and four Lookouts for pierside sonar testing activities at Port Canaveral, Florida and Kings Bay, Georgia.
              (B) Sources that are not hull-mounted sources. One Lookout on the ship or aircraft conducting the activity.
              (ii) Mitigation zones and requirements. During the activity, at 1,000 yard (yd) Navy personnel must power down 6 decibels (dB), at 500 yd Navy personnel must power down an additional 4 dB (for a total of 10 dB), and at 200 yd Navy personnel must shut down for low-frequency active sonar ≥200 dB and hull-mounted mid-frequency active sonar; or at 200 yd Navy personnel must shut down for low-frequency active sonar <200 dB, mid-frequency active sonar sources that are not hull-mounted, and high-frequency active sonar.
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of active sonar transmission.
              (B) During low-frequency active sonar at or above 200 dB and hull-mounted mid-frequency active sonar, Navy personnel must observe the mitigation zone for marine mammals and power down active sonar transmission by 6 dB if marine mammals are observed within 1,000 yd of the sonar source; power down by an additional 4 dB (10 dB total) if marine mammals are observed within 500 yd of the sonar source; and cease transmission if marine mammals are observed within 200 yd of the sonar source.
              (C) During low-frequency active sonar below 200 dB, mid-frequency active sonar sources that are not hull mounted, and high-frequency active sonar, Navy personnel must observe the mitigation zone for marine mammals and cease active sonar transmission if marine mammals are observed within 200 yd of the sonar source.
              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing or powering up active sonar transmission) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the sonar source; the mitigation zone has been clear from any additional sightings for 10 minutes (min) for aircraft-deployed sonar sources or 30 min for vessel-deployed sonar sources; for mobile activities, the active sonar source has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting; or for activities using hull-mounted sonar where a dolphin(s) is observed in the mitigation zone, the Lookout concludes that the dolphin(s) is deliberately closing in on the ship to ride the ship's bow wave, and is therefore out of the main transmission axis of the sonar (and there are no other marine mammal sightings within the mitigation zone).
              (3) Air guns—(i) Number of Lookouts and observation platform. One Lookout must be positioned on a ship or pierside.
              (ii) Mitigation zone and requirements. 150 yd around the air gun.
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of air gun use.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease use of air guns.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing air gun use) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the air gun; the mitigation zone has been clear from any additional sightings for 30 min; or for mobile activities, the air gun has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (4) Pile driving. Pile driving and pile extraction sound during Elevated Causeway System training.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the shore, the elevated causeway, or a small boat.
              (ii) Mitigation zone and requirements. 100 yd around the pile driver.
              (A) Prior to the initial start of the activity (for 30 min), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must delay the start of pile driving or vibratory pile extraction.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease impact pile driving or vibratory pile extraction.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing pile driving or pile extraction) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the pile driving location; or the mitigation zone has been clear from any additional sightings for 30 min.
              (5) Weapons firing noise. Weapons firing noise associated with large-caliber gunnery activities.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the ship conducting the firing. Depending on the activity, the Lookout could be the same as the one provided for under explosive medium-caliber and large-caliber projectiles or under small-, medium-, and large-caliber non-explosive practice munitions in paragraphs (a)(8)(i) and (a)(19)(i) of this section.
              (ii) Mitigation zone and requirements. Thirty degrees on either side of the firing line out to 70 yd from the muzzle of the weapon being fired.
              (A) Prior to the initial start of the activity, Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of weapons firing.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease weapons firing.

              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing weapons firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the firing ship; the mitigation zone has been clear from any additional sightings for 30 min; or for mobile activities, the firing ship has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (6) Explosive sonobuoys—(i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft or on small boat. If additional platforms are participating in the activity, personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 600 yd around an explosive sonobuoy.
              (A) Prior to the initial start of the activity (e.g., during deployment of a sonobuoy field, which typically lasts 20-30 min), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel must conduct passive acoustic monitoring for marine mammals and use information from detections to assist visual observations. Navy personnel also must visually observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of sonobuoy or source/receiver pair detonations.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease sonobuoy or source/receiver pair detonations.

              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the sonobuoy; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints (e.g., helicopter), or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (D) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (7) Explosive torpedoes—(i) Number of Lookouts and observation platform. One Lookout positioned in an aircraft. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 2,100 yd around the intended impact location.
              (A) Prior to the initial start of the activity (e.g., during deployment of the target), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, relocate or delay the start until the mitigation zone is clear. Navy personnel also must conduct passive acoustic monitoring for marine mammals and use the information from detections to assist visual observations. Navy personnel must visually observe the mitigation zone for marine mammals and jellyfish aggregations; if marine mammals or jellyfish aggregations are observed, Navy personnel must relocate or delay the start of firing.
              (B) During the activity, Navy personnel must observe for marine mammals and jellyfish aggregations; if marine mammals or jellyfish aggregations are observed, Navy personnel must cease firing.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (D) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (8) Explosive medium-caliber and large-caliber projectiles. Gunnery activities using explosive medium-caliber and large-caliber projectiles. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be on the vessel or aircraft conducting the activity. For activities using explosive large-caliber projectiles, depending on the activity, the Lookout could be the same as the one described for weapons firing noise in paragraph (a)(5)(i) of this section. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 200 yd around the intended impact location for air-to-surface activities using explosive medium-caliber projectiles.
              (B) 600 yd around the intended impact location for surface-to-surface activities using explosive medium-caliber projectiles.
              (C) 1,000 yd around the intended impact location for surface-to-surface activities using explosive large-caliber projectiles.
              (D) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (E) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease firing.

              (F) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; the mitigation zone has been clear from any additional sightings for 10 min for aircraft-based firing or 30 min for vessel-based firing; or for activities using mobile targets, the intended impact location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (G) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (9) Explosive missiles and rockets. Aircraft-deployed explosive missiles and rockets. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 900 yd around the intended impact location for missiles or rockets with 0.6-20 lb net explosive weight.
              (B) 2,000 yd around the intended impact location for missiles with 21-500 lb net explosive weight.
              (C) Prior to the initial start of the activity (e.g., during a fly-over of the mitigation zone), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (D) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (F) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (10) Explosive bombs—(i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft conducting the activity. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 2,500 yd around the intended target.
              (A) Prior to the initial start of the activity (e.g., when arriving on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of bomb deployment.
              (B) During the activity (e.g., during target approach), Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease bomb deployment.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing bomb deployment) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended target; the mitigation zone has been clear from any additional sightings for 10 min; or for activities using mobile targets, the intended target has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (D) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (11) Sinking exercises—(i) Number of Lookouts and observation platform. Two Lookouts (one must be positioned in an aircraft and one must be positioned on a vessel). If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 2.5 nautical miles (nmi) around the target ship hulk.
              (A) Prior to the initial start of the activity (90 min prior to the first firing), Navy personnel must conduct aerial observations of the mitigation zone for floating vegetation; if floating vegetation is observed Navy personnel must delay the start until the mitigation zone is clear. Navy personnel also must conduct aerial observations of the mitigation zone for marine mammals and jellyfish aggregations; if marine mammals or jellyfish aggregations are observed, Navy personnel must delay the start of firing.
              (B) During the activity, Navy personnel must conduct passive acoustic monitoring for marine mammals and use information from detections to assist visual observations. Navy personnel must visually observe the mitigation zone for marine mammals from the vessel; if marine mammals are observed, Navy personnel must cease firing. Immediately after any planned or unplanned breaks in weapons firing of longer than two hours, Navy personnel must observe the mitigation zone for marine mammals from the aircraft and vessel; if marine mammals are observed, Navy personnel must delay recommencement of firing.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the target ship hulk; or the mitigation zone has been clear from any additional sightings for 30 min.

              (D) After completion of the activity (for two hours after sinking the vessel or until sunset, whichever comes first), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (12) Explosive mine countermeasure and neutralization activities—(i) Number of Lookouts and observation platform. (A) One Lookout must be positioned on a vessel or in an aircraft when implementing the smaller mitigation zone defined at paragraph (a)(12)(ii)(A) of this section (using 0.1-5 lb net explosive weight charges).
              (B) Two Lookouts (one must be in an aircraft and one must be on a small boat) when implementing the larger mitigation zone defined at paragraph (a)(12)(ii)(B) of this section (using 6-650 lb net explosive weight charges).

              (C) If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 600 yd around the detonation site for activities using 0.1-5 lb net explosive weight.
              (B) 2,100 yd around the detonation site for activities using 6-650 lb net explosive weight (including high explosive target mines).
              (C) Prior to the initial start of the activity (e.g., when maneuvering on station; typically, 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonations.
              (D) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, the Navy must cease detonations.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to detonation site; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.

              (F) After completion of the activity (typically 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (13) Explosive mine neutralization activities involving navy divers—(i) Number of Lookouts and observation platform. (A) Two Lookouts must be positioned (two small boats with one Lookout each, or one Lookout must be on a small boat and one must be in a rotary-wing aircraft) when implementing the smaller mitigation zone defined at paragraph (a)(13)(ii)(A) of this section.

              (B) Four Lookouts must be positioned (two small boats with two Lookouts each), and a pilot or member of an aircrew must serve as an additional Lookout if aircraft are used during the activity, when implementing the larger mitigation zone defined at paragraph (a)(13)(ii)(B) of this section.
              (C) All divers placing the charges on mines must support the Lookouts while performing their regular duties and must report applicable sightings to their supporting small boat or Range Safety Officer.

              (D) If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) 500 yd around the detonation site during activities under positive control using 0.1-20 lb net explosive weight.
              (B) 1,000 yd around the detonation site during all activities using time-delay fuses (0.1-20 lb net explosive weight) and during activities under positive control using 21-60 lb net explosive weight charges.
              (C) Prior to the initial start of the activity (e.g., when maneuvering on station for activities under positive control; 30 min for activities using time-delay firing devices), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonation or fuse initiation.
              (D) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease detonation or fuse initiation. To the maximum extent practicable depending on mission requirements, safety, and environmental conditions, boats must position themselves near the mid-point of the mitigation zone radius (but outside of the detonation plume and human safety zone), must position themselves on opposite sides of the detonation location (when two boats are used), and must travel in a circular pattern around the detonation location with one Lookout observing inward toward the detonation site and the other observing outward toward the perimeter of the mitigation zone. If used, aircraft must travel in a circular pattern around the detonation location to the maximum extent practicable. Navy personnel must not set time-delay firing devices (0.1-20 lb. net explosive weight) to exceed 10 min.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the detonation site; or the mitigation zone has been clear from any additional sightings for 10 min during activities under positive control with aircraft that have fuel constraints, or 30 min during activities under positive control with aircraft that are not typically fuel constrained and during activities using time-delay firing devices.

              (F) After completion of an activity (for 30 min), Navy personnel must observe for marine mammals in the vicinity of where any detonations have occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (14) Maritime security operations—anti-swimmer grenades—(i) Number of Lookouts and observation platform. One Lookout must be positioned on the small boat conducting the activity. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              
              (ii) Mitigation zone and requirements. 200 yd around the intended detonation location.
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonation.
              (B) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease detonation.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended detonation location; the mitigation zone has been clear from any additional sightings for 30 min; or the intended detonation location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (D) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (15) Line charge testing—(i) Number of Lookouts and observation platform. One Lookout must be positioned on a vessel. If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 900 yd around the intended detonation location.
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must delay the start of detonations.
              (B) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease detonations.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended detonation location; or the mitigation zone has been clear from any additional sightings for 30 min.
              (D) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (16) Ship shock trials—(i) Number of Lookouts and observation platform. (A) A minimum of ten Lookouts or trained marine species observers (or a combination thereof) must be positioned either in an aircraft or on multiple vessels (i.e., a Marine Animal Response Team boat and the test ship).
              (1) If aircraft are used, Lookouts or trained marine species observers must be in an aircraft and on multiple vessels.
              (2) If aircraft are not used, a sufficient number of additional Lookouts or trained marine species observers must be used to provide vessel-based visual observation comparable to that achieved by aerial surveys.

              (B) If additional platforms are participating in the activity, Navy personnel positioned in those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. 3.5 nmi around the ship hull.
              (A) The Navy must not conduct ship shock trials in the Jacksonville Operating Area during North Atlantic right whale calving season from November 15 through April 15.
              (B) The Navy must develop detailed ship shock trial monitoring and mitigation plans approximately one-year prior to an event and must continue to provide these to NMFS for review and approval.
              (C) Pre-activity planning must include selection of one primary and two secondary areas where marine mammal populations are expected to be the lowest during the event, with the primary and secondary locations located more than 2 nmi from the western boundary of the Gulf Stream for events in the Virginia Capes Range Complex or Jacksonville Range Complex.

              (D) If it is determined during pre-activity surveys that the primary area is environmentally unsuitable (e.g., observations of marine mammals or presence of concentrations of floating vegetation), the shock trial can be moved to a secondary site in accordance with the detailed mitigation and monitoring plan provided to NMFS.
              (E) Prior to the initial start of the activity at the shock trial location (in intervals of 5 hrs, 3 hrs, 40 min, and immediately before the detonation), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must delay triggering the detonation.
              (F) During the activity, Navy personnel must observe for marine mammals, large schools of fish, jellyfish aggregations, and flocks of seabirds; if marine mammals, large schools of fish, jellyfish aggregations, and flocks of seabirds are observed, Navy personnel must cease triggering the detonation. After completion of each detonation, Navy personnel must observe the mitigation zone for marine mammals; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures and halt any remaining detonations until Navy personnel can consult with NMFS and review or adapt the mitigation, if necessary.

              (G) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the ship hull; or the mitigation zone has been clear from any additional sightings for 30 min.
              

              (H) After completion of the activity (during the following two days at a minimum, and up to seven days at a maximum), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), these Navy assets must assist in the visual observation of the area where detonations occurred.
              (17) Vessel movement. The mitigation must not be applied if: The vessel's safety is threatened; the vessel is restricted in its ability to maneuver (e.g., during launching and recovery of aircraft or landing craft, during towing activities, when mooring, etc.); or the vessel is operated autonomously.
              (i) Number of Lookouts and observation platform. One Lookout must be on the vessel that is underway.
              (ii) Mitigation zone and requirements. (A) 500 yd around whales.
              (B) 200 yd around all other marine mammals (except bow-riding dolphins and pinnipeds hauled out on man-made navigational structures, port structures, and vessels).
              (C) During the activity, when underway, Navy personnel must observe the mitigation zone for marine mammals; if any marine mammals are observed, Navy personnel must maneuver to maintain distance.

              (D) Additionally, Navy personnel must broadcast awareness notification messages with North Atlantic right whale Dynamic Management Area information (e.g., location and dates) to applicable Navy assets operating in the vicinity of the Dynamic Management Area. The information will alert assets to the possible presence of a North Atlantic right whale to maintain safety of navigation and further reduce the potential for a vessel strike. Platforms must use the information to assist their visual observation of applicable mitigation zones during training and testing activities and to aid in the implementation of procedural mitigation, including but not limited to, mitigation for vessel movement. If a marine mammal vessel strike occurs, Navy personnel must follow the established incident reporting procedures.
              (18) Towed in-water devices. Mitigation applies to devices that are towed from a manned surface platform or manned aircraft. The mitigation will not be applied if the safety of the towing platform or in-water device is threatened.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on a manned towing platform.
              (ii) Mitigation zone and requirements. 250 yd around marine mammals. During the activity, when towing an in-water device, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must maneuver to maintain distance.
              (19) Small-, medium-, and large-caliber non-explosive practice munitions. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the platform conducting the activity. Depending on the activity, the Lookout could be the same as the one described for weapons firing noise in paragraph (a)(5)(i) of this section.
              (ii) Mitigation zone and requirements. 200 yd around the intended impact location.
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (B) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease firing.

              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; the mitigation zone has been clear from any additional sightings for 10 min for aircraft-based firing or 30 min for vessel-based firing; or for activities using a mobile target, the intended impact location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (20) Non-explosive missiles and rockets. Aircraft-deployed non-explosive missiles and rockets. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft.
              (ii) Mitigation zone and requirements. 900 yd around the intended impact location.
              (A) Prior to the initial start of the activity (e.g., during a fly-over of the mitigation zone), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (B) During the activity, Navy personnel must observe for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              (C) Commencement/recommencement conditions after a marine mammal sighting prior to or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (21) Non-explosive bombs and mine shapes. Non-explosive bombs and non-explosive mine shapes during mine laying activities.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft.
              (ii) Mitigation zone and requirements. 1,000 yd around the intended target.
              (A) Prior to the initial start of the activity (e.g., when arriving on station), Navy personnel must observe the mitigation zone for floating vegetation; if floating vegetation is observed, Navy personnel must relocate or delay the start until the mitigation zone is clear. Navy personnel also must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of bomb deployment or mine laying.
              (B) During the activity (e.g., during approach of the target or intended minefield location), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease bomb deployment or mine laying.
              (C) Commencement/recommencement conditions after a marine mammal sighting prior to or during the activity: Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing bomb deployment or mine laying) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended target or minefield location; the mitigation zone has been clear from any additional sightings for 10 min; or for activities using mobile targets, the intended target has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (b) Mitigation areas. In addition to procedural mitigation, the Navy must implement mitigation measures within mitigation areas to avoid potential impacts on marine mammals.
              (1) Mitigation areas off the Northeastern United States for sonar, explosives, and physical disturbance and strikes—(i) Mitigation area requirements—(A) Northeast North Atlantic Right Whale Mitigation Area (year-round). (1) Navy personnel must report the total hours and counts of active sonar and in-water explosives used in the mitigation area (which includes North Atlantic right whale ESA-designated critical habitat) in its annual training and testing activity reports submitted to NMFS.
              (2) Navy personnel must minimize the use of low-frequency active sonar, mid-frequency active sonar, and high-frequency active sonar to the maximum extent practicable within the mitigation area.
              (3) Navy personnel must not use Improved Extended Echo Ranging sonobuoys in or within 3 nmi of the mitigation area or use explosive and non-explosive bombs, in-water detonations, and explosive torpedoes within the mitigation area.
              (4) For activities using non-explosive torpedoes within the mitigation area, Navy personnel must conduct activities during daylight hours in Beaufort sea state 3 or less. The Navy must use three Lookouts (one positioned on a vessel and two positioned in an aircraft during dedicated aerial surveys) to observe the vicinity of the activity. An additional Lookout must be positioned on the submarine, when surfaced. Immediately prior to the start of the activity, Navy personnel must observe for floating vegetation and marine mammals; if floating vegetation or marine mammals are observed, Navy personnel must not commence the activity until the vicinity is clear or the activity is relocated to an area where the vicinity is clear. During the activity, Navy personnel must observe for marine mammals; if observed, Navy personnel must cease the activity. To allow a sighted marine mammal to leave the area, Navy personnel must not recommence the activity until one of the following conditions has been met: The animal is observed exiting the vicinity of the activity; the animal is thought to have exited the vicinity of the activity based on a determination of its course, speed, and movement relative to the activity location; or the area has been clear from any additional sightings for 30 min. During transits and normal firing, ships must maintain a speed of no more than 10 knots (kn). During submarine target firing, ships must maintain speeds of no more than 18 kn. During vessel target firing, vessel speeds may exceed 18 kn for brief periods of time (e.g., 10-15 min).
              (5) For all activities, before a vessel transits within the mitigation area, Navy personnel must conduct a web query or email inquiry to the National Oceanographic and Atmospheric Administration Northeast Fisheries Science Center's North Atlantic Right Whale Sighting Advisory System to obtain the latest North Atlantic right whale sightings information. Navy personnel on vessels must use the sightings information to reduce potential interactions with North Atlantic right whales during transits. Navy personnel on vessels must implement speed reductions within the mitigation area after observing a North Atlantic right whale, if transiting within 5 nmi of a sighting reported to the North Atlantic Right Whale Sighting Advisory System within the past week, and if transiting at night or during periods of reduced visibility.
              (B) Gulf of Maine Planning Awareness Mitigation Area (year-round). (1) Navy personnel must report the total hours and counts of active sonar and in-water explosives used in the mitigation area in its annual training and testing activity reports submitted to NMFS.
              (2) Navy personnel must not conduct greater than 200 hrs of hull-mounted mid-frequency active sonar per year within the mitigation area.
              (3) Navy personnel must not conduct major training exercises (Composite Training Unit Exercises or Fleet Exercises/Sustainment Exercises) within the mitigation area. If the Navy needs to conduct a major training exercise within the mitigation area in support of training requirements driven by national security concerns, Navy personnel must confer with NMFS to verify that potential impacts are adequately addressed.
              
              (C) Northeast Planning Awareness Mitigation Areas (year-round). (1) Navy personnel will avoid planning major training exercises (Composite Training Unit Exercises or Fleet Exercises/Sustainment Exercises) within the mitigation area to the maximum extent practicable.
              (2) Navy personnel must not conduct more than four major training exercises per year (all or a portion of the exercise) within the mitigation area.
              (3) If the Navy needs to conduct additional major training exercises in the mitigation area in support of training requirements driven by national security concerns, Navy personnel must provide NMFS with advance notification and include the information in its annual training and testing activity reports submitted to NMFS.
              (ii) [Reserved]
              (2) Mitigation areas off the Mid-Atlantic and Southeastern United States for sonar, explosives, and physical disturbance and strikes—(i) Mitigation area requirements—(A) Southeast North Atlantic Right Whale Mitigation Area (November 15 through April 15). (1) Navy personnel must report the total hours and counts of active sonar and in-water explosives used in the mitigation area in its annual training and testing activity reports submitted to NMFS.
              (2) The Navy must not conduct: Low-frequency active sonar (except as noted in paragraph (b)(2)(i)(A)(3) of this section), mid-frequency active sonar (except as noted in paragraph (b)(2)(i)(A)(3) of this section), high-frequency active sonar, missile and rocket activities (explosive and non-explosive), small-, medium-, and large-caliber gunnery activities, Improved Extended Echo Ranging sonobuoy activities, explosive and non-explosive bombing activities, in-water detonations, and explosive torpedo activities within the mitigation area.
              (3) To the maximum extent practicable, Navy personnel must minimize the use of: Helicopter dipping sonar, low-frequency active sonar and hull-mounted mid-frequency active sonar used for navigation training, and low-frequency active sonar and hull-mounted mid-frequency active sonar used for object detection exercises within the mitigation area.
              (4) Before transiting or conducting training or testing activities within the mitigation area, Navy personnel must initiate communication with the Fleet Area Control and Surveillance Facility, Jacksonville to obtain Early Warning System North Atlantic right whale sightings data. The Fleet Area Control and Surveillance Facility, Jacksonville must advise Navy personnel on vessels of all reported whale sightings in the vicinity to help Navy personnel on vessels and aircraft reduce potential interactions with North Atlantic right whales. Commander Submarine Force U.S. Atlantic Fleet must coordinate any submarine activities that may require approval from the Fleet Area Control and Surveillance Facility, Jacksonville. Navy personnel on vessels must use the sightings information to reduce potential interactions with North Atlantic right whales during transits.
              (5) Navy personnel on vessels must implement speed reductions after they observe a North Atlantic right whale, if they are within 5 nmi of a sighting reported within the past 12 hrs, or when operating in the mitigation area at night or during periods of poor visibility.
              (6) To the maximum extent practicable, Navy personnel on vessels must minimize north-south transits in the mitigation area.
              (B) Southeast North Atlantic Right Whale Critical Habitat Special Reporting Area (November 15 through April 15). (1) Navy personnel must report the total hours and counts of active sonar and in-water explosives used in the Special Reporting Area (which includes southeast North Atlantic right whale ESA-designated critical habitat) in its annual training and testing activity reports submitted to NMFS.
              (2) [Reserved]
              (C) Jacksonville Operating Area (November 15 through April 15). (1) Navy units conducting training or testing activities in the Jacksonville Operating Area must initiate communication with the Fleet Area Control and Surveillance Facility, Jacksonville to obtain Early Warning System North Atlantic right whale sightings data. The Fleet Area Control and Surveillance Facility, Jacksonville must advise Navy personnel on vessels of all reported whale sightings in the vicinity to help Navy personnel on vessels and aircraft reduce potential interactions with North Atlantic right whales. Commander Submarine Force U.S. Atlantic Fleet must coordinate any submarine activities that may require approval from the Fleet Area Control and Surveillance Facility, Jacksonville. Navy personnel must use the reported sightings information as they plan specific details of events (e.g., timing, location, duration) to minimize potential interactions with North Atlantic right whales to the maximum extent practicable. Navy personnel must use the reported sightings information to assist visual observations of applicable mitigation zones and to aid in the implementation of procedural mitigation.
              (2) [Reserved]
              (D) Navy Cherry Point Range Complex Nearshore Mitigation Area (March through September). (1) Navy personnel must not conduct explosive mine neutralization activities involving Navy divers in the mitigation area.
              (2) To the maximum extent practicable, Navy personnel must not use explosive sonobuoys, explosive torpedoes, explosive medium-caliber and large-caliber projectiles, explosive missiles and rockets, explosive bombs, explosive mines during mine countermeasure and neutralization activities, and anti-swimmer grenades in the mitigation area.
              (E) Mid-Atlantic Planning Awareness Mitigation Areas (year-round). (1) Navy personnel will avoid planning major training exercises (Composite Training Unit Exercises or Fleet Exercises/Sustainment Exercises) to the maximum extent practicable.
              (2) Navy personnel must not conduct more than four major training exercises per year (all or a portion of the exercise) within the mitigation area.
              (3) If the Navy needs to conduct additional major training exercises in the mitigation area in support of training requirements driven by national security concerns, Navy personnel must provide NMFS with advance notification and include the information in its annual training and testing activity reports submitted to NMFS.
              (ii) [Reserved]
              (3) Mitigation areas in the Gulf of Mexico for sonar and explosives—(i) Mitigation area requirements—(A) Gulf of Mexico Planning Awareness Mitigation Areas (year-round). (1) Navy personnel must not conduct major training exercises within the mitigation area (all or a portion of the exercise).
              (2) If the Navy needs to conduct a major training exercise within the mitigation areas in support of training requirements driven by national security concerns, Navy personnel must confer with NMFS to verify that potential impacts are adequately addressed.
              (B) Bryde's Whale Mitigation Area (year-round). (1) Navy personnel must report the total hours and counts of active sonar and in-water explosives used in the mitigation area in its annual training and testing activity reports submitted to NMFS.
              (2) Navy personnel must not conduct greater than 200 hrs of hull-mounted mid-frequency active sonar per year within the mitigation area.
              (3) Navy personnel must not use explosives (except during mine warfare activities) within the mitigation area.
              (ii) [Reserved]
            
            
              § 218.85
              Requirements for monitoring and reporting.
              (a) Unauthorized take. The Navy must notify NMFS immediately (or as soon as operational security considerations allow) if the specified activity identified in § 218.80 is thought to have resulted in the mortality or serious injury of any marine mammals, or in any Level A or Level B harassment take of marine mammals not identified in this subpart.
              (b) Monitoring and reporting under the LOAs. The Navy must conduct all monitoring and required reporting under the LOAs, including abiding by the AFTT Study Area monitoring program. Details on program goals, objectives, project selection process, and current projects are available at www.navymarinespeciesmonitoring.us.
              
              (c) Notification of injured, live stranded, or dead marine mammals. The Navy must consult the Notification and Reporting Plan, which sets out notification, reporting, and other requirements when dead, injured, or live stranded marine mammals are detected. The Notification and Reporting Plan is available at www.fisheries.noaa.gov/national/marine-mammal-protection/incidental-take-authorizations-military-readiness-activities.
              
              (d) Annual AFTT Study Area marine species monitoring report. The Navy must submit an annual report of the AFTT Study Area monitoring describing the implementation and results from the previous calendar year. Data collection methods must be standardized across range complexes and study areas to allow for comparison in different geographic locations. The report must be submitted to the Director, Office of Protected Resources of NMFS either within 90 days after the calendar year, or within 90 days after the conclusion of the monitoring year to be determined by the Adaptive Management process. This report will describe progress of knowledge made with respect to monitoring plan study questions across all Navy ranges associated with the Integrated Comprehensive Monitoring Program. Similar study questions must be treated together so that progress on each topic can be summarized across all Navy ranges. The report need not include analyses and content that does not provide direct assessment of cumulative progress on the monitoring plan study questions.
              (e) Annual AFTT Study Area training and testing reports. Each year, the Navy must submit a preliminary report (Quick Look Report) detailing the status of authorized sound sources within 21 days after the anniversary of the date of issuance of each LOA to the Director, Office of Protected Resources, NMFS. Each year, the Navy must submit a detailed report within 3 months after the anniversary of the date of issuance of each LOA to the Director, Office of Protected Resources, NMFS. The annual reports must contain information on major training exercises (MTEs), sinking exercise (SINKEX) events, and a summary of all sound sources used, including within specified mitigation reporting areas, as described in paragraph (e)(3) of this section. The analysis in the detailed report must be based on the accumulation of data from the current year's report and data collected from the previous report. The detailed reports must contain information identified in paragraphs (e)(1) through (5) of this section.
              (1) Major training exercises (MTEs). This section of the report must contain the following information for MTEs conducted in the AFTT Study Area:
              (i) Exercise information (for each MTE):
              (A) Exercise designator;
              (B) Date that exercise began and ended;
              (C) Location;
              (D) Number and types of active sonar sources used in the exercise;
              (E) Number and types of passive acoustic sources used in exercise;
              (F) Number and types of vessels, aircraft, and other platforms participating in exercise;
              (G) Total hours of all active sonar source operation;
              (H) Total hours of each active sonar source bin; and
              (I) Wave height (high, low, and average) during exercise.
              (ii) Individual marine mammal sighting information for each sighting in each exercise where mitigation was implemented:
              (A) Date/time/location of sighting;
              (B) Species (if not possible, indication of whale/dolphin/pinniped);
              (C) Number of individuals;
              (D) Initial detection sensor (e.g., sonar, Lookout);
              (E) Indication of specific type of platform observation made from (including, for example, what type of surface vessel or testing platform);
              (F) Length of time observers maintained visual contact with marine mammal;
              (G) Sea state;
              (H) Visibility;
              (I) Sound source in use at the time of sighting;
              (J) Indication of whether animal was less than 200 yd, 200 to 500 yd, 500 to 1,000 yd, 1,000 to 2,000 yd, or greater than 2,000 yd from sonar source;
              (K) Mitigation implementation (e.g. whether operation of sonar sensor was delayed, or sonar was powered or shut down, and how long the delay was);
              
              (L) If source in use was hull-mounted, true bearing of animal from the vessel, true direction of vessel's travel, and estimation of animal's motion relative to vessel (opening, closing, parallel); and

              (M) Lookouts must report, in plain language and without trying to categorize in any way, the observed behavior of the animal(s) (such as animal closing to bow ride, paralleling course/speed, floating on surface and not swimming, etc.) and if any calves were present.
              (iii) An evaluation (based on data gathered during all of the MTEs) of the effectiveness of mitigation measures designed to minimize the received level to which marine mammals may be exposed. This evaluation must identify the specific observations that support any conclusions the Navy reaches about the effectiveness of the mitigation.
              (2) Sinking exercises (SINKEXs). This section of the report must include the following information for each SINKEX completed that year:
              (i) Exercise information (gathered for each SINKEX):
              (A) Location;
              (B) Date and time exercise began and ended;
              (C) Total hours of observation by Lookouts before, during, and after exercise;
              (D) Total number and types of explosive source bins detonated;
              (E) Number and types of passive acoustic sources used in exercise;
              (F) Total hours of passive acoustic search time;
              (G) Number and types of vessels, aircraft, and other platforms participating in exercise;
              (H) Wave height in feet (high, low, and average) during exercise; and
              (I) Narrative description of sensors and platforms utilized for marine mammal detection and timeline illustrating how marine mammal detection was conducted.
              (ii) Individual marine mammal sighting information for each sighting where mitigation was implemented:
              (A) Date/time/location of sighting;
              (B) Species (if not possible, indicate whale, dolphin, or pinniped);
              (C) Number of individuals;
              (D) Initial detection sensor (e.g., sonar or Lookout);
              (E) Length of time observers maintained visual contact with marine mammal;
              (F) Sea state;
              (G) Visibility; and
              (H) Whether sighting was before, during, or after detonations/exercise, and how many minutes before or after.

              (I) Distance of marine mammal from actual detonations (e.g. less than 200 yd, 200 to 500 yd, 500 to 1,000 yd, 1,000 to 2,000 yd, or greater than 2,000 yd, or target spot if not yet detonated).

              (J) Lookouts must report, in plain language and without trying to categorize in any way, the observed behavior of the animal(s) (such as animal closing to bow ride, paralleling course/speed, floating on surface and not swimming etc.), including speed and direction and if any calves were present.
              (K) Resulting mitigation implementation: The report must indicate whether explosive detonations were delayed, ceased, modified, or not modified due to marine mammal presence and for how long.
              (L) If observation occurred while explosives were detonating in the water, indicate munition type in use at time of marine mammal detection.
              (3) Summary of sources used. This section must include the following information summarized from the authorized sound sources used in all training and testing events:
              (i) Total annual hours or quantity (per the LOA) of each bin of sonar or other acoustic sources (pile driving and air gun activities); and

              (ii) Total annual expended/detonated ordnance (missiles, bombs, sonobuoys, etc.) for each explosive bin.
              (4) Geographic information presentation. The reports must present an annual (and seasonal, where practical) depiction of training and testing bin usage (as well as pile driving activities) geographically across the AFTT Study Area.
              (5) Sonar exercise notification. The Navy must submit to NMFS (contact as specified in the LOA) an electronic report within fifteen calendar days after the completion of any MTE indicating:
              (i) Location of the exercise;
              
              (ii) Beginning and end dates of the exercise; and
              (iii) Type of exercise.
              (f) Seven-year close-out comprehensive training and testing report. This report must be included as part of the 2025 annual training and testing report. This report must provide the annual totals for each sound source bin with a comparison to the annual allowance and the seven-year total for each sound source bin with a comparison to the seven-year allowance. Additionally, if there were any changes to the sound source allowance, this report must include a discussion of why the change was made and include the analysis to support how the change did or did not result in a change in the EIS and final rule determinations. The draft report must be submitted within three months after the expiration of this subpart to the Director, Office of Protected Resources, NMFS. NMFS must submit comments on the draft close-out report, if any, within three months of receipt. The report will be considered final after the Navy has addressed NMFS' comments, or 3 months after the submittal of the draft if NMFS does not provide comments.
            
            
              § 218.86
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to the regulations in this subpart, the Navy must apply for and obtain Letters of Authorization (LOAs) in accordance with § 216.106 of this chapter.
              (b) LOAs, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of the regulations in this subpart.
              (c) If an LOA expires prior to the expiration date of the regulations in this subpart, the Navy may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision of § 218.87(c)(1) as required by an LOA issued under this subpart, the Navy must apply for and obtain a modification of the LOA as described in § 218.87.
              (e) Each LOA will set forth:
              (1) Permissible methods of incidental taking;
              (2) Specified geographic areas for incidental taking;

              (3) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species or stocks of marine mammals and their habitat; and
              (4) Requirements for monitoring and reporting.
              (f) Issuance of the LOA(s) will be based on a determination that the level of taking must be consistent with the findings made for the total taking allowable under the regulations in this subpart.

              (g) Notice of issuance or denial of the LOA(s) will be published in the Federal Register within 30 days of a determination.
            
            
              § 218.87
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this subchapter and 218.86 may be renewed or modified upon request by the applicant, provided that:
              (1) The planned specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA(s) under the regulations in this subpart were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or to the mitigation, monitoring, or reporting measures (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations in this subpart or result in no more than a minor change in the total estimated number of takes (or distribution by species or stock or years), NMFS may publish a notice of planned LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.

              (c) An LOA issued under §§ 216.106 of this subchapter and 218.86 may be modified by NMFS under the following circumstances:
              (1) Adaptive management. After consulting with the Navy regarding the practicability of the modifications, NMFS may modify (including adding or removing measures) the existing mitigation, monitoring, or reporting measures if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA include:
              (A) Results from the Navy's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; or
              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by the regulations in this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of planned LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 218.86, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 218.88-218.89
              [Reserved]
            
          
          
            Subpart J—Taking and Importing Marine Mammals; U.S. Navy's Mariana Islands Training and Testing (MITT)
            
              Source:
              85 FR 46410, July 31, 2020, unless otherwise noted.
            
            
              Effective Date Note:
              At 85 FR 46410, July 31, 2020, subpart J was revised, effective from July 31, 2020, to July 30, 2027.
            
            
              § 218.90
              Specified activity and geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy for the taking of marine mammals that occurs in the area described in paragraph (b) of this section and that occurs incidental to the activities listed in paragraph (c) of this section.

              (b) The taking of marine mammals by the Navy under this subpart may be authorized in a Letter of Authorization (LOA) only if it occurs within the Mariana Islands Training and Testing (MITT) Study Area. The MITT Study Area is comprised of three components: The Mariana Islands Range Complex (MIRC), additional areas on the high seas, and a transit corridor between the MIRC and the Hawaii Range Complex (HRC). The MIRC includes the waters south of Guam to north of Pagan (Commonwealth of the Northern Mariana Islands (CNMI)), and from the Pacific Ocean east of the Mariana Islands to the Philippine Sea to the west, encompassing 501,873 square nautical miles (nmi2) of open ocean. The additional areas of the high seas include the area to the north of the MIRC that is within the U.S. Exclusive Economic Zone (EEZ) of the CNMI and the areas to the west of the MIRC. The transit corridor is outside the geographic boundaries of the MIRC and represents a great circle route (i.e., the shortest distance) across the high seas for Navy ships transiting between the MIRC and the HRC. Additionally, the MITT Study Area includes pierside locations in the Apra Harbor Naval Complex.
              (c) The taking of marine mammals by the Navy is only authorized if it occurs incidental to the Navy conducting training and testing activities, including:
              (1) Training. (i) Amphibious warfare;
              (ii) Anti-submarine warfare;
              (iii) Mine warfare;
              (iv)-(v) [Reserved];
              (vi) Surface warfare; and
              (vii) Other training activities.
              (2) Testing. (i) Naval Air Systems Command Testing Activities;
              (ii) Naval Sea Systems Command Testing Activities; and
              (iii) Office of Naval Research Testing Activities.
            
            
              
              § 218.91
              Effective dates.
              Regulations in this subpart are effective from July 31, 2020, to July 30, 2027.
            
            
              § 218.92
              Permissible methods of taking.
              (a) Under an LOA issued pursuant to §§ 216.106 of this section and 218.96, the Holder of the LOA (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 218.90(b) by Level A harassment and Level B harassment associated with the use of active sonar and other acoustic sources and explosives, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the applicable LOA.
              (b) The incidental take of marine mammals by the activities listed in § 218.90(c) is limited to the species listed in Table 1 of this section.
              
                Table 1 to § 218.92(b)
                
                
                  Species
                  Scientific name
                
                
                  Blue whale
                  
                    Balaenoptera musculus.
                
                
                  Bryde's whale
                  
                    Balaenoptera edeni.
                
                
                  Fin whale
                  
                    Balaenoptera physalus.
                
                
                  Humpback whale
                  
                    Megaptera novaeangliae.
                
                
                  Minke whale
                  
                    Balaenoptera acutorostrata.
                
                
                  Omura's whale
                  
                    Balaenoptera omurai.
                
                
                  Sei whale
                  
                    Balaenoptera borealis.
                
                
                  Blainville's beaked whale
                  
                    Mesoplodon densirostris.
                
                
                  Common bottlenose dolphin
                  
                    Tursiops truncatus.
                
                
                  Cuvier's beaked whale
                  
                    Ziphius cavirostris.
                
                
                  Dwarf sperm whale
                  
                    Kogia sima.
                
                
                  False killer whale
                  
                    Pseudorca crassidens.
                
                
                  Fraser's dolphin
                  
                    Lagenodelphis hosei.
                
                
                  Ginkgo-toothed beaked whale
                  
                    Mesoplodon ginkgodens.
                
                
                  Killer whale
                  
                    Orcinus orca.
                
                
                  Longman's beaked whale
                  
                    Indopacetus pacificus.
                
                
                  Melon-headed whale
                  
                    Peponocephala electra.
                
                
                  Pantropical spotted dolphin
                  
                    Stenella attenuata.
                
                
                  Pygmy killer whale
                  
                    Feresa attenuata.
                
                
                  Pygmy sperm whale
                  
                    Kogia breviceps.
                
                
                  Risso's dolphin
                  
                    Grampus griseus.
                
                
                  Rough-toothed dolphin
                  
                    Steno bredanensis.
                
                
                  Short-finned pilot whale
                  
                    Globicephala macrorhynchus.
                
                
                  Sperm whale
                  
                    Physeter macrocephalus.
                
                
                  Spinner dolphin
                  
                    Stenella longirostris.
                
                
                  Striped dolphin
                  
                    Stenella coeruleoalba.
                
              
            
            
              § 218.93
              Prohibitions.
              Notwithstanding incidental takings contemplated in § 218.92(a) and authorized by an LOA issued under §§ 216.106 of this section and 218.96, no person in connection with the activities listed in § 218.90(c) may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or an LOA issued under §§ 216.106 of this section and 218.96;
              (b) Take any marine mammal not specified in § 218.92(b);
              (c) Take any marine mammal specified in § 218.92(b) in any manner other than as specified in the LOA issued under §§ 216.106 of this chapter and 218.96; or
              (d) Take a marine mammal specified in § 218.92(b) if NMFS determines such taking results in more than a negligible impact on the species of such marine mammal.
            
            
              § 218.94
              Mitigation requirements.
              When conducting the activities identified in § 218.90(c), the mitigation measures contained in any LOA issued under §§ 216.106 of this section and 218.96 must be implemented. These mitigation measures include, but are not limited to:
              (a) Procedural mitigation. Procedural mitigation is mitigation that the Navy must implement whenever and wherever an applicable training or testing activity takes place within the MITT Study Area for each applicable activity category or stressor category and includes acoustic stressors (i.e., active sonar and other transducers, weapons firing noise), explosive stressors (i.e., sonobuoys, torpedoes, medium-caliber and large-caliber projectiles, missiles and rockets, bombs, sinking exercises, mines, anti-swimmer grenades), and physical disturbance and strike stressors (i.e., vessel movement; towed in-water devices; small-, medium-, and large-caliber non-explosive practice munitions; non-explosive missiles and rockets; and non-explosive bombs and mine shapes).
              (1) Environmental awareness and education. Appropriate Navy personnel (including civilian personnel) involved in mitigation and training or testing reporting under the specified activities will complete one or more modules of the U.S. Navy Afloat Environmental Compliance Training Series, as identified in their career path training plan. Modules include: Introduction to the U.S. Navy Afloat Environmental Compliance Training Series, Marine Species Awareness Training; U.S. Navy Protective Measures Assessment Protocol; and U.S. Navy Sonar Positional Reporting System and Marine Mammal Incident Reporting.
              (2) Active sonar. Active sonar includes low-frequency active sonar, mid-frequency active sonar, and high-frequency active sonar. For vessel-based activities, mitigation applies only to sources that are positively controlled and deployed from manned surface vessels (e.g., sonar sources towed from manned surface platforms). For aircraft-based activities, mitigation applies only to sources that are positively controlled and deployed from manned aircraft that do not operate at high altitudes (e.g., rotary-wing aircraft). Mitigation does not apply to active sonar sources deployed from unmanned aircraft or aircraft operating at high altitudes (e.g., maritime patrol aircraft).
              (i) Number of Lookouts and observation platform—(A) Hull-mounted sources. One Lookout must be positioned for platforms with space or manning restrictions while underway (at the forward part of a small boat or ship) and platforms using active sonar while moored or at anchor (including pierside); and two Lookouts must be positioned for platforms without space or manning restrictions while underway (at the forward part of the ship).
              (B) Sources that are not hull-mounted sources. One Lookout must be positioned on the ship or aircraft conducting the activity.
              (ii) Mitigation zone and requirements. The mitigation zones must be the zones as described in paragraphs (a)(2)(ii)(B) and (C) of this section.
              (A) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of active sonar transmission.
              (B) During the activity for low-frequency active sonar at or above 200 dB and hull-mounted mid-frequency active sonar, Navy personnel must observe the mitigation zone for marine mammals and power down active sonar transmission by 6 dB if marine mammals are observed within 1,000 yd of the sonar source; power down by an additional 4 dB (for a total of 10 dB) if marine mammals are observed within 500 yd of the sonar source; and cease transmission if marine mammals are observed within 200 yd of the sonar source.
              (C) During the activity for low-frequency active sonar below 200 dB, mid-frequency active sonar sources that are not hull mounted, and high-frequency active sonar, Navy personnel must observe the mitigation zone for marine mammals and cease active sonar transmission if marine mammals are observed within 200 yd of the sonar source.
              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing or powering up active sonar transmission) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the sonar source; the mitigation zone has been clear from any additional sightings for 10 minutes (min) for aircraft-deployed sonar sources or 30 min for vessel-deployed sonar sources; for mobile activities, the active sonar source has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting; or for activities using hull-mounted sonar where a dolphin(s) is observed in the mitigation zone, the Lookout concludes that the dolphin(s) is deliberately closing in on the ship to ride the ship's bow wave, and is therefore out of the main transmission axis of the sonar (and there are no other marine mammal sightings within the mitigation zone).
              (3) Weapons firing noise. Weapons firing noise associated with large-caliber gunnery activities.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the ship conducting the firing. Depending on the activity, the Lookout could be the same as the one provided for under “Explosive medium-caliber and large-caliber projectiles” or under “Small-, medium-, and large-caliber non-explosive practice munitions” in paragraphs (a)(6)(i) and (a)(15)(i) of this section.
              (ii) Mitigation zone and requirements. The mitigation zone must be thirty degrees on either side of the firing line out to 70 yd from the muzzle of the weapon being fired.
              (A) Prior to the initial start of the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of weapons firing.
              (B) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease weapons firing.
              (C) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing weapons firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the firing ship; the mitigation zone has been clear from any additional sightings for 30 min; or for mobile activities, the firing ship has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (4) Explosive sonobuoys—(i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft or on a small boat. If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 600 yd around an explosive sonobuoy.
              (B) Prior to the initial start of the activity (e.g., during deployment of a sonobuoy pattern, which typically lasts 20-30 min), Navy personnel must conduct passive acoustic monitoring for marine mammals and use information from detections to assist visual observations. Navy personnel also must visually observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of sonobuoy or source/receiver pair detonations.
              (C) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease sonobuoy or source/receiver pair detonations.

              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the sonobuoy; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints (e.g., helicopter), or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (E) After completion of the activity (e.g., prior to maneuvering off station), when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets must assist in the visual observation of the area where detonations occurred.
              
              (5) Explosive torpedoes—(i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft. If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 2,100 yd around the intended impact location.
              (B) Prior to the initial start of the activity (e.g., during deployment of the target), Navy personnel must conduct passive acoustic monitoring for marine mammals and use the information from detections to assist visual observations. Navy personnel also must visually observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (C) During the activity, Navy personnel must observe the mitigation zone for marine mammals. If marine mammals are observed, Navy personnel must cease firing.
              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (E) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets must assist in the visual observation of the area where detonations occurred.
              (6) Explosive medium-caliber and large-caliber projectiles. Gunnery activities using explosive medium-caliber and large-caliber projectiles. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be on the vessel or aircraft conducting the activity. For activities using explosive large-caliber projectiles, depending on the activity, the Lookout could be the same as the one described in “Weapons firing noise” in paragraph (a)(3)(i) of this section. If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 200 yd around the intended impact location for air-to-surface activities using explosive medium-caliber projectiles.
              (B) The mitigation zone must be 600 yd around the intended impact location for surface-to-surface activities using explosive medium-caliber projectiles.
              (C) The mitigation zone must be 1,000 yd around the intended impact location for surface-to-surface activities using explosive large-caliber projectiles.
              (D) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.

              (E) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              
              (F) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; the mitigation zone has been clear from any additional sightings for 10 min for aircraft-based firing or 30 min for vessel-based firing; or for activities using mobile targets, the intended impact location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (G) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets must assist in the visual observation of the area where detonations occurred.
              (7) Explosive missiles and rockets. Aircraft-deployed explosive missiles and rockets. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft. If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 900 yd around the intended impact location for missiles or rockets with 0.6-20 lb net explosive weight.
              (B) 2,000 yd around the intended impact location for missiles with 21-500 lb net explosive weight.
              (C) Prior to the initial start of the activity (e.g., during a fly-over of the mitigation zone), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (D) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              (E) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (F) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets will assist in the visual observation of the area where detonations occurred.
              (8) Explosive bombs—(i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft conducting the activity. If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 2,500 yd around the intended target.
              (B) Prior to the initial start of the activity (e.g., when arriving on station), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of bomb deployment.
              (C) During the activity (e.g., during target approach), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease bomb deployment.
              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing bomb deployment) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended target; the mitigation zone has been clear from any additional sightings for 10 min; or for activities using mobile targets, the intended target has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (E) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets must assist in the visual observation of the area where detonations occurred.
              (9) Sinking exercises—(i) Number of Lookouts and observation platform. Two Lookouts (one must be positioned in an aircraft and one must be positioned on a vessel). If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 2.5 nmi around the target ship hulk.
              (B) Prior to the initial start of the activity (90 min prior to the first firing), Navy personnel must conduct aerial observations of the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must delay the start of firing.
              (C) During the activity, Navy personnel must conduct passive acoustic monitoring for marine mammals and use the information from detections to assist visual observations. Navy personnel must visually observe the mitigation zone for marine mammals from the vessel; if marine mammals are observed, Navy personnel must cease firing. Immediately after any planned or unplanned breaks in weapons firing of longer than two hours, Navy personnel must observe the mitigation zone for marine mammals from the aircraft and vessel; if marine mammals are observed, Navy personnel must delay recommencement of firing.

              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the target ship hulk; or the mitigation zone has been clear from any additional sightings for 30 min.

              (E) After completion of the activity (for two hours after sinking the vessel or until sunset, whichever comes first), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets will assist in the visual observation of the area where detonations occurred.
              (10) Explosive mine countermeasure and neutralization activities—(i) Number of Lookouts and observation platform. (A) One Lookout must be positioned on a vessel or in an aircraft.

              (B) If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 600 yd around the detonation site.
              (B) Prior to the initial start of the activity (e.g., when maneuvering on station; typically 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonations.
              (C) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease detonations.
              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to detonation site; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (E) [Reserved]

              (F) After completion of the activity (typically 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained), Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets must assist in the visual observation of the area where detonations occurred.
              (11) Explosive mine neutralization activities involving Navy divers—(i) Number of Lookouts and observation platform. (A) Two Lookouts (two small boats with one Lookout each, or one Lookout must be on a small boat and one must be in a rotary-wing aircraft) when implementing the smaller mitigation zone.
              (B) Four Lookouts (two small boats with two Lookouts each), and a pilot or member of an aircrew which must serve as an additional Lookout if aircraft are used during the activity, must be used when implementing the larger mitigation zone.
              (C) All divers placing the charges on mines will support the Lookouts while performing their regular duties and will report applicable sightings to their supporting small boat or Range Safety Officer.

              (D) If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) For Lookouts on small boats or aircraft, the mitigation zone must be 500 yd around the detonation site under positive control.
              (B) For Lookouts on small boats or aircraft, the mitigation zone must be 1,000 yd around the detonation site during all activities using time-delay fuses.
              (C) For divers, the mitigation zone must be the underwater detonation location, which is defined as the sea space within the divers' range of visibility but no further than the mitigation zone specified for Lookouts on small boats or aircraft (500 yd or 1,000 yd depending on the charge type).
              (D) Prior to the initial start of the activity (when maneuvering on station for activities under positive control; 30 min for activities using time-delay firing devices), Navy Lookouts on small boats or aircraft, must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonations or fuse initiation.
              (E) During the activity, Navy Lookouts on small boats or aircraft, must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease detonations or fuse initiation. While performing their normal duties during the activity, divers must observe the underwater detonation location for marine mammals. Divers must notify their supporting small boat or Range Safety Officer of marine mammal sightings at the underwater detonation location; if observed, the Navy must cease detonations or fuse initiation. To the maximum extent practicable depending on mission requirements, safety, and environmental conditions, Navy personnel must position boats near the mid-point of the mitigation zone radius (but outside of the detonation plume and human safety zone), must position themselves on opposite sides of the detonation location (when two boats are used), and must travel in a circular pattern around the detonation location with one Lookout observing inward toward the detonation site and the other observing outward toward the perimeter of the mitigation zone. If used, Navy aircraft must travel in a circular pattern around the detonation location to the maximum extent practicable. Navy personnel must not set time-delay firing devices to exceed 10 min.
              (F) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the underwater detonation location or mitigation zone (as applicable) prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations or fuse initiation) until one of the following conditions has been met: The animal is observed exiting the 500 yd or 1,000 yd mitigation zone; the animal is thought to have exited the 500 yd or 1,000 yd mitigation zone based on a determination of its course, speed, and movement relative to the detonation site; or the 500 yd or 1,000 yd mitigation zones (for Lookouts on small boats or aircraft) and the underwater detonation location (for divers) has been clear from any additional sightings for 10 min during activities under positive control with aircraft that have fuel constraints, or 30 min during activities under positive control with aircraft that are not typically fuel constrained and during activities using time-delay firing devices.

              (G) After completion of an activity, the Navy must observe for marine mammals for 30 min. Navy personnel must observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets must assist in the visual observation of the area where detonations occurred.
              (12) Maritime security operations—anti-swimmer grenades—(i) Number of Lookouts and observation platform. One Lookout must be positioned on the small boat conducting the activity. If additional platforms are participating in the activity, Navy personnel positioned on those assets (e.g., safety observers, evaluators) must support observing the mitigation zone for marine mammals and other applicable biological resources while performing their regular duties.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 200 yd around the intended detonation location.
              (B) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of detonations.
              (C) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease detonations.
              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing detonations) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended detonation location; the mitigation zone has been clear from any additional sightings for 30 min; or the intended detonation location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (E) After completion of the activity (e.g., prior to maneuvering off station), Navy personnel must, when practical (e.g., when platforms are not constrained by fuel restrictions or mission-essential follow-on commitments), observe for marine mammals in the vicinity of where detonations occurred; if any injured or dead marine mammals are observed, Navy personnel must follow established incident reporting procedures. If additional platforms are supporting this activity (e.g., providing range clearance), Navy personnel on these assets will assist in the visual observation of the area where detonations occurred.
              (13) Vessel movement. The mitigation will not be applied if: The vessel's safety is threatened; the vessel is restricted in its ability to maneuver (e.g., during launching and recovery of aircraft or landing craft, during towing activities, when mooring); the vessel is submerged or operated autonomously; or if impracticable based on mission requirements (e.g., during Amphibious Assault and Amphibious Raid exercises).
              (i) Number of Lookouts and observation platform. One Lookout must be on the vessel that is underway.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 500 yd around whales.
              (B) The mitigation zone must be 200 yd around all other marine mammals (except bow-riding dolphins).
              (C) During the activity. When underway Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must maneuver to maintain distance.
              (iii) Reporting. If a marine mammal vessel strike occurs, Navy personnel must follow the established incident reporting procedures.
              (14) Towed in-water devices. Mitigation applies to devices that are towed from a manned surface platform or manned aircraft. The mitigation will not be applied if the safety of the towing platform or in-water device is threatened.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on a manned towing platform.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 250 yd around marine mammals.
              (B) During the activity (i.e., when towing an in-water device), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must maneuver to maintain distance.
              (15) Small-, medium-, and large-caliber non-explosive practice munitions. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned on the platform conducting the activity. Depending on the activity, the Lookout could be the same as the one described for “Weapons firing noise” in paragraph (a)(3)(i) of this section.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 200 yd around the intended impact location.
              (B) Prior to the initial start of the activity (e.g., when maneuvering on station), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (C) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              (D) Commencement/recommencement conditions after a marine mammal sighting before or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; the mitigation zone has been clear from any additional sightings for 10 min for aircraft-based firing or 30 min for vessel-based firing; or for activities using a mobile target, the intended impact location has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (16) Non-explosive missiles and rockets. Aircraft-deployed non-explosive missiles and rockets. Mitigation applies to activities using a surface target.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 900 yd around the intended impact location.
              (B) Prior to the initial start of the activity (e.g., during a fly-over of the mitigation zone), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of firing.
              (C) During the activity, Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must cease firing.
              (D) Commencement/recommencement conditions after a marine mammal sighting prior to or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing firing) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended impact location; or the mitigation zone has been clear from any additional sightings for 10 min when the activity involves aircraft that have fuel constraints, or 30 min when the activity involves aircraft that are not typically fuel constrained.
              (17) Non-explosive bombs and mine shapes. Non-explosive bombs and non-explosive mine shapes during mine laying activities.
              (i) Number of Lookouts and observation platform. One Lookout must be positioned in an aircraft.
              (ii) Mitigation zone and requirements. (A) The mitigation zone must be 1,000 yd around the intended target.
              (B) Prior to the initial start of the activity (e.g., when arriving on station), Navy personnel must observe the mitigation zone for marine mammals; if marine mammals are observed, Navy personnel must relocate or delay the start of bomb deployment or mine laying.
              (C) During the activity (e.g., during approach of the target or intended minefield location), Navy personnel must observe the mitigation zone for marine mammals and, if marine mammals are observed, Navy personnel must cease bomb deployment or mine laying.

              (D) Commencement/recommencement conditions after a marine mammal sighting prior to or during the activity. Navy personnel must allow a sighted marine mammal to leave the mitigation zone prior to the initial start of the activity (by delaying the start) or during the activity (by not recommencing bomb deployment or mine laying) until one of the following conditions has been met: The animal is observed exiting the mitigation zone; the animal is thought to have exited the mitigation zone based on a determination of its course, speed, and movement relative to the intended target or minefield location; the mitigation zone has been clear from any additional sightings for 10 min; or for activities using mobile targets, the intended target has transited a distance equal to double that of the mitigation zone size beyond the location of the last sighting.
              (b) Mitigation areas. In addition to procedural mitigation, Navy personnel must implement mitigation measures within mitigation areas to avoid or reduce potential impacts on marine mammals.
              (1) Mitigation areas for marine mammals off Saipan in MITT Study Area for sonar, explosives, and vessel strikes—(i) Mitigation area requirements—(A) Marpi Reef and Chalan Kanoa Reef Geographic Mitigation Areas. (1) Navy personnel will conduct a maximum combined total of 20 hours annually from December 1 through April 30 of surface ship hull-mounted MF1 mid-frequency active sonar during training and testing within the Marpi Reef and Chalan Kanoa Reef Geographic Mitigation Areas.
              (2) Navy personnel will not use in-water explosives.
              (3) Navy personnel must report the total hours of all active sonar use (all bins, by bin) from December 1 through April 30 in these geographic mitigation areas in the annual training and testing exercise report submitted to NMFS.
              (4) Should national security present a requirement to conduct training or testing prohibited by the mitigation requirements in this paragraph (b)(1)(i)(A), Navy personnel must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include relevant information (e.g., sonar hours, explosives use) in its annual activity reports submitted to NMFS.
              (B) Marpi Reef and Chalan Kanoa Reef Awareness Notification Message Area. (1) Navy personnel must issue a seasonal awareness notification message to alert Navy ships and aircraft operating in the Marpi Reef and Chalan Kanoa Reef Geographic Mitigation Areas to the possible presence of increased concentrations of humpback whales from December 1 through April 30.
              (2) To maintain safety of navigation and to avoid interactions with large whales during transits, Navy personnel must instruct vessels to remain vigilant to the presence of humpback whales that when concentrated seasonally, may become vulnerable to vessel strikes.
              (3) Navy personnel must use the information from the awareness notification message to assist their visual observation of applicable geographic mitigation zones during training and testing activities and to aid in the implementation of procedural mitigation.
              (ii) [Reserved]
              (2) Mitigation areas for marine mammals off Guam of the MITT Study Area for sonar and explosives—(i) Mitigation area requirements—(A) Agat Bay Nearshore Geographic Mitigation Area. (1) Navy personnel will not conduct MF1 surface ship hull-mounted mid-frequency active sonar year-round.
              (2) Navy personnel will not use in-water explosives year-round.
              (3) Should national security require the use of MF1 surface ship hull-mounted mid-frequency active sonar or explosives within the Agat Bay Nearshore Geographic Mitigation Area, Navy personnel must obtain permission from the appropriate designated Command authority prior to commencement of the activity. Navy personnel must provide NMFS with advance notification and include the information (e.g., sonar hours, explosives usage) in its annual activity reports submitted to NMFS.
              (B) [Reserved]
            
            
              § 218.95
              Requirements for monitoring and reporting.
              (a) Unauthorized take. Navy personnel must notify NMFS immediately (or as soon as operational security considerations allow) if the specified activity identified in § 218.90 is thought to have resulted in the serious injury or mortality of any marine mammals, or in any Level A harassment or Level B harassment of marine mammals not identified in this subpart.
              (b) Monitoring and reporting under the LOA. The Navy must conduct all monitoring and reporting required under the LOA, including abiding by the U.S. Navy's Marine Species Monitoring Program for the MITT Study Area. Details on program goals, objectives, project selection process, and current projects are available at www.navymarinespeciesmonitoring.us.
              
              (c) Notification of injured, live stranded, or dead marine mammals. Navy personnel must consult the Notification and Reporting Plan, which sets out notification, reporting, and other requirements when dead, injured, or live stranded marine mammals are detected. The Notification and Reporting Plan is available at https://www.fisheries.noaa.gov/action/incidental-take-authorization-us-navy-mariana-islands-training-and-testing-mitt.
              
              (d) Annual MITT Study Area marine species monitoring report. The Navy must submit an annual report to NMFS of the MITT Study Area monitoring which will be included in a Pacific-wide monitoring report including results specific to the MITT Study Area describing the implementation and results from the previous calendar year. Data collection methods will be standardized across Pacific Range Complexes including the MITT, HSTT, NWTT, and Gulf of Alaska (GOA) Study Areas to the best extent practicable, to allow for comparison in different geographic locations. The report must be submitted to the Director, Office of Protected Resources, NMFS, either within three months after the end of the calendar year, or within three months after the conclusion of the monitoring year, to be determined by the Adaptive Management process. NMFS will submit comments or questions on the draft monitoring report, if any, within three months of receipt. The report will be considered final after the Navy has addressed NMFS' comments, or three months after the submittal of the draft if NMFS does not provide comments on the draft report. Such a report will describe progress of knowledge made with respect to monitoring study questions across multiple Navy ranges associated with the ICMP. Similar study questions must be treated together so that progress on each topic can be summarized across multiple Navy ranges. The report need not include analyses and content that does not provide direct assessment of cumulative progress on the monitoring study question. This will continue to allow the Navy to provide a cohesive monitoring report covering multiple ranges (as per ICMP goals), rather than entirely separate reports for the MITT, Hawaii-Southern California, Gulf of Alaska, and Northwest Training and Testing Study Areas.
              (e) Annual MITT Study Area Training and Testing Exercise Report. Each year, the Navy must submit a preliminary report (Quick Look Report) detailing the status of authorized sound sources within 21 days after the anniversary of the date of issuance of the LOA to the Director, Office of Protected Resources, NMFS. The Navy must also submit a detailed report (MITT Annual Training and Testing Exercise Report) to the Director, Office of Protected Resources, NMFS, within three months after the one-year anniversary of the date of issuance of the LOA. The MITT Annual Training and Testing Exercise Report can be consolidated with other exercise reports from other range complexes in the Pacific Ocean for a single Pacific Exercise Report, if desired. NMFS will submit comments or questions on the report, if any, within one month of receipt. The report will be considered final after the Navy has addressed NMFS' comments, or one month after submittal of the draft if NMFS does not provide comments on the draft report. The annual will contain information on major training exercises (MTEs), Sinking Exercise (SINKEX) events, and a summary of all sound sources used (total hours or quantity of each bin of sonar or other non-impulsive source; total annual number of each type of explosive exercises; and total annual expended/detonated rounds (missiles, bombs, sonobuoys, etc.) for each explosive bin). The annual report will also contain information on sound sources used including within specific mitigation reporting areas as described in paragraph (e)(4) of this section. The annual report will also contain both the current year's data as well as cumulative sonar and explosive use quantity from previous years' reports. Additionally, if there were any changes to the sound source allowance in a given year, or cumulatively, the report will include a discussion of why the change was made and include analysis to support how the change did or did not affect the analysis in the 2020 MITT FSEIS/OEIS and MMPA final rule. The annual report will also include the details regarding specific requirements associated with specific mitigation areas. The final annual/close-out report at the conclusion of the authorization period (year seven) will serve as the comprehensive close-out report and include both the final year annual use compared to annual authorization as well as a cumulative seven-year annual use compared to seven-year authorization. The detailed reports must contain the information identified in paragraphs (e)(1) through (6) of this section.
              (1) MTEs. This section of the report must contain the following information for MTEs conducted in the MITT Study Area.
              (i) Exercise information for each MTE.
              (A) Exercise designator.
              (B) Date that exercise began and ended.
              (C) Location.
              (D) Number and types of active sonar sources used in exercise.
              (E) Number and types of passive acoustic sources used in exercise.
              (F) Number and types of vessels, aircraft, and other platforms participating in exercise.
              (G) Total hours of all active sonar source operation.
              (H) Total hours of each active sonar source bin.
              (I) Wave height (high, low, and average) during exercise.
              (ii) Individual marine mammal sighting information for each sighting in each exercise where mitigation was implemented.
              (A) Date/Time/Location of sighting.
              (B) Species (if not possible, indication of whale or dolphin).
              (C) Number of individuals.
              (D) Initial Detection Sensor (e.g., sonar, Lookout).
              (E) Indication of specific type of platform observation was made from (including, for example, what type of surface vessel or testing platform).
              (F) Length of time observers maintained visual contact with marine mammal.
              (G) Sea state.
              (H) Visibility.
              (I) Sound source in use at the time of sighting.
              (J) Indication of whether the animal was less than 200 yd, 200 to 500 yd, 500 to 1,000 yd, 1,000 to 2,000 yd, or greater than 2,000 yd from sonar source.
              (K) Whether operation of sonar sensor was delayed, or sonar was powered or shut down, and how long the delay.
              (L) If source in use was hull-mounted, true bearing of animal from the vessel, true direction of vessel's travel, and estimation of animal's motion relative to vessel (opening, closing, parallel).
              (M) Lookouts must report, in plain language and without trying to categorize in any way, the observed behavior of the animal(s) (such as animal closing to bow ride, paralleling course/speed, floating on surface and not swimming, etc.) and if any calves were present.
              (iii) An evaluation (based on data gathered during all of the MTEs) of the effectiveness of mitigation measures designed to minimize the received level to which marine mammals may be exposed. This evaluation must identify the specific observations that support any conclusions the Navy reaches about the effectiveness of the mitigation.
              (2) SINKEXs. This section of the report must include the following information for each SINKEX completed that year.
              (i) Exercise information gathered for each SINKEX.
              (A) Location.
              (B) Date and time exercise began and ended.

              (C) Total hours of observation by Lookouts before, during, and after exercise.
              
              (D) Total number and types of explosive source bins detonated.
              (E) Number and types of passive acoustic sources used in exercise.
              (F) Total hours of passive acoustic search time.
              (G) Number and types of vessels, aircraft, and other platforms, participating in exercise.
              (H) Wave height in feet (high, low, and average) during exercise.
              (I) Narrative description of sensors and platforms utilized for marine mammal detection and timeline illustrating how marine mammal detection was conducted.
              (ii) Individual marine mammal observation (by Navy Lookouts) information for each sighting where mitigation was implemented.
              (A) Date/Time/Location of sighting.
              (B) Species (if not possible, indicate whale or dolphin).
              (C) Number of individuals.
              (D) Initial detection sensor (e.g., sonar or Lookout).
              (E) Length of time observers maintained visual contact with marine mammal.
              (F) Sea state.
              (G) Visibility.
              (H) Whether sighting was before, during, or after detonations/exercise, and how many minutes before or after.
              (I) Distance of marine mammal from actual detonations (or target spot if not yet detonated): Less than 200 yd, 200 to 500 yd, 500 to 1,000 yd, 1,000 to 2,000 yd, or greater than 2,000 yd.
              (J) Lookouts must report, in plain language and without trying to categorize in any way, the observed behavior of the animal(s) (such as animal closing to bow ride, paralleling course/speed, floating on surface and not swimming etc.), including speed and direction and if any calves were present.
              (K) The report must indicate whether explosive detonations were delayed, ceased, modified, or not modified due to marine mammal presence and for how long.
              (L) If observation occurred while explosives were detonating in the water, indicate munition type in use at time of marine mammal detection.
              (3) Summary of sources used. This section of the report must include the following information summarized from the authorized sound sources used in all training and testing events:
              (i) Total annual hours or quantity (per the LOA) of each bin of sonar or other transducers; and
              (ii) Total annual expended/detonated ordnance (missiles, bombs, sonobuoys, etc.) for each explosive bin.
              (4) Marpi Reef and Chalan Kanoa Reef Geographic Mitigation Areas. The Navy must report any active sonar use (all bins, by bin) between December 1 and April 30 that occurred as specifically described in these areas. Information included in the classified annual reports may be used to inform future adaptive management within the MITT Study Area.
              (5) Geographic information presentation. The reports must present an annual (and seasonal, where practical) depiction of training and testing bin usage geographically across the MITT Study Area.
              (6) Sonar exercise notification. The Navy must submit to NMFS (contact as specified in the LOA) an electronic report within fifteen calendar days after the completion of any MTE indicating:
              (i) Location of the exercise;
              (ii) Beginning and end dates of the exercise; and
              (iii) Type of exercise.
              (f) Final Close-Out Report. The final (year seven) draft annual/close-out report must be submitted within three months after the expiration of this subpart to the Director, Office of Protected Resources, NMFS. NMFS must submit comments on the draft close-out report, if any, within three months of receipt. The report will be considered final after the Navy has addressed NMFS' comments, or three months after the submittal of the draft if NMFS does not provide comments.
            
            
              § 218.96
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to the regulations in this subpart, the Navy must apply for and obtain an LOA in accordance with § 216.106 of this section.

              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed July 30, 2027.
              
              (c) If an LOA expires prior to July 30, 2027, the Navy may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision of § 218.97(c)(1)) required by an LOA issued under this subpart, the Navy must apply for and obtain a modification of the LOA as described in § 218.97.
              (e) Each LOA will set forth:
              (1) Permissible methods of incidental taking;
              (2) Geographic areas for incidental taking;

              (3) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species of marine mammals and their habitat; and
              (4) Requirements for monitoring and reporting.
              (f) Issuance of the LOA(s) must be based on a determination that the level of taking is consistent with the findings made for the total taking allowable under the regulations in this subpart.

              (g) Notice of issuance or denial of the LOA(s) will be published in the Federal Register within 30 days of a determination.
            
            
              § 218.97
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this section and 218.96 for the activity identified in § 218.90(c) may be renewed or modified upon request by the applicant, provided that:
              (1) The planned specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA(s) were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or to the mitigation, monitoring, or reporting measures (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of planned LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this section and 218.96 may be modified by NMFS under the following circumstances:
              (1) Adaptive management. After consulting with the Navy regarding the practicability of the modifications, NMFS may modify (including adding or removing measures) the existing mitigation, monitoring, or reporting measures if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA include:
              (A) Results from the Navy's annual monitoring report and annual exercise report from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies;
              (C) Results from specific stranding investigations; or
              (D) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by the regulations in this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of planned LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this section and 218.96, an LOA may be modified without prior notice or opportunity for public comment. Notice will be published in the Federal Register within thirty days of the action.
            
          
          
            
            Subparts K-N [Reserved]
          
          
            Subpart O—Taking and Importing Marine Mammals; U.S. Navy's Northwest Training and Testing (NWTT) Study Area
            
              Source:
              80 FR 73622, Nov. 24, 2015, unless otherwise noted.
            
            
              § 218.140
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to the activities described in paragraph (c) of this section.
              (b) The taking of marine mammals by the Navy is only authorized if it occurs within the NWTT Study Area, which is composed of established maritime operating and warning areas in the eastern North Pacific Ocean region, including areas of the Strait of Juan de Fuca, Puget Sound, and Western Behm Canal in southeastern Alaska. The Study Area includes air and water space within and outside Washington state waters, and outside state waters of Oregon and Northern California. The Study Area includes four existing range complexes and facilities: The Northwest Training Range Complex (NWTRC), the Keyport Range Complex, Carr Inlet Operations Area, and SEAFAC. In addition to these range complexes, the Study Area also includes Navy pierside locations where sonar maintenance and testing occurs as part of overhaul, modernization, maintenance and repair activities at NAVBASE Kitsap, Bremerton; NAVBASE Kitsap, Bangor; and Naval Station Everett.
              (c) The taking of marine mammals by the Navy is only authorized if it occurs incidental to the following activities within the designated amounts of use:
              (1) Sonar and other Active Sources Used During Training:
              (i) Mid-frequency (MF) Source Classes:
              (A) MF1—an average of 166 hours per year.
              (B) MF3—an average of 70 hours per year.
              (C) MF4—an average of 4 hours per year.
              (D) MF5—an average of 896 items per year.
              (E) MF11—an average of 16 hours per year.
              (ii) High-frequency (HF) Source Classes:
              (A) HF1—an average of 48 hours per year.
              (B) HF4—an average of 384 hours per year.
              (C) HF6—an average of 192 hours per year
              (iii) Anti-Submarine Warfare (ASW) Source Classes:
              (A) ASW2—an average of 720 items per year per year.
              (B) ASW3—an average of 78 hours per year.
              (2) Sonar and other Active Sources Used During Testing:
              (i) Low-frequency (LF) Source Classes:
              (A) LF4—an average of 110 hours per year.
              (B) LF5—an average of 71 hours per year.
              (ii) Mid-frequency (MF):
              (A) MF1—an average of 32 hours per year
              (B) MF3—an average of 145 hours per year.
              (C) MF4—an average of 10 hours per year.
              (D) MF5—an average of 273 items per year.
              (E) MF6—an average of 12 items per year.
              (F) MF8—an average of 40 hours per year.
              (G) MF9—an average of 1,183 hours per year.
              (H) MF10—an average of 1,156 hours per year.
              (I) MF11—an average of 34 hours per year.
              (J) MF12—an average of 24 hours per year.
              (iii) High-frequency (HF) and Very High-frequency (VHF):
              (A) HF1—an average of 161 hours per year.
              (B) HF3—an average of 145 hours per year.
              (C) HF5—an average of 360 hours per year.
              
              (D) HF6—an average of 2,099 hours per year.
              (iv) VHF:
              (A) VHF2—an average of 35 hours per year.
              (B) [Reserved]
              (v) ASW:
              (A) ASW1—an average of 16 hours per year.
              (B) ASW2—an average of 64 hours per year.
              (C) ASW2—an average of 170 items per year.
              (D) ASW3—an average of 444 hours per year.
              (E) ASW4—an average of 1,182 items per year.
              (vi) Acoustic Modems (M):
              (A) M3—an average of 1,519 hours per year.
              (B) [Reserved]
              (vii) Torpedoes (TORP):
              (A) TORP1—an average of 315 items per year.
              (B) TORP2—an average of 299 items per year.
              (viii) Swimmer Detection Sonar (SD):
              (A) SD1—an average of 757 hours per year.
              (B) [Reserved]
              (ix) Synthetic Aperture Sonar (SAS):
              (A) SAS2—an average of 798 hours per year.
              (B) [Reserved]
              (3) Impulsive Source Detonations During Training:
              (i) Explosive Classes:
              (A) E1 (0.1 to 0.25 pound [lb] NEW)—an average of 48 detonations per year.
              (B) E3 (>0.5 to 2.5 lb NEW)—an average of 6 detonations per year.
              (C) E5 (>5 to 10 lb NEW)—an average of 80 detonations per year.
              (D) E10 (>250 to 500 lb NEW)—an average of 4 detonations per year.
              (E) E12 (>650 to 1,000 lb NEW)—an average of 10 detonations per year.
              (ii) [Reserved]
              (4) Impulsive Source Detonations During Testing:
              (i) Explosive Classes:
              (A) E3 (>0.5 to 2.5 lb NEW)—an average of 72 detonations per year.
              (B) E4 (>2.5 to 5 lb NEW)—an average of 140 detonations (70 sonobuoys) per year.
              (C) E8 (>60 to 100 lb NEW)—an average of 3 detonations per year.
              (D) E11 (>500 to 650 lb NEW)—an average of 3 detonations per year.
              (ii) [Reserved]
            
            
              § 218.141
              Applicability dates.
              Regulations in this subpart are applicable November 9, 2015, through November 8, 2020.
            
            
              § 218.142
              Permissible methods of taking.
              (a) Under Letters of Authorization (LOAs) issued pursuant to § 218.147, the Holder of, and those operating under, the LOA may incidentally, but not intentionally, take marine mammals within the area described in § 218.140, provided the activity is in compliance with all terms, conditions, and requirements of these regulations and the appropriate LOA.
              (b) The activities identified in § 218.140(c) must be conducted in a manner that minimizes, to the greatest extent practicable, any adverse impacts on marine mammals and their habitat.
              (c) The incidental take of marine mammals under the activities identified in § 218.140(c) is limited to the following species, by the identified method of take and the indicated number of times:
              (1) Level B Harassment for all Training Activities:
              (i) Mysticetes:
              (A) Blue whale (Balaenoptera musculus), Eastern North Pacific—25 (an average of 5 per year).
              (B) Fin whale (Balaenoptera physalus), California, Oregon, and Washington (CA/OR/WA)—125 (an average of 25 per year).
              (C) Gray whale (Eschrichtius robustus), Eastern North Pacific—30 (an average of 6 per year).
              (D) Humpback whale (Megaptera novaeangliae), CA/OR/WA—60 (an average of 12 per year).
              (E) Minke whale (Balaenoptera acutorostrata), CA/OR/WA—90 (an average of 18 per year).
              (ii) Odontocetes:
              (A) Baird's beaked whale (Berardius bairdii), CA/OR/WA—2,955 (an average of 591 per year).
              (B) Mesoplodont beaked whale (Mesoplodon spp.), CA/OR/WA—7,085 (an average of 1,417 per year).
              (C) Cuvier's beaked whale (Ziphius cavirostris), CA/OR/WA—1,765 (an average of 353 per year).
              
              (D) Dall's porpoise (Phocoenoidea dalli), CA/OR/WA—18,178 (an average of 3,730 per year).
              (E) Harbor porpoise (Phocoena phocoena), Northern OR/WA Coast—175,030 (an average of 35,006 per year).
              (F) Harbor porpoise (Phocoena phocoena), Northern CA/Southern OR—262,545 (an average of 52,509 per year).
              (G) Harbor porpoise (Phocoena phocoena), WA Inland Waters—4,409 (an average of 1,417 per year).
              (H) Killer whale (Orcinus orca), West Coast Transient—39 (an average of 9 per year).
              (I) Killer whale (Orcinus orca), Eastern North Pacific Offshore—65 (an average of 13 per year).
              (J) Killer whale (Orcinus orca), Eastern North Pacific Southern Resident—6 (an average of 2 per year).
              (K) Kogia spp., CA/OR/WA—365 (an average of 73 per year).
              (L) Northern right whale dolphin (Lissodelphis borealis), CA/OR/WA—6,660 (an average of 1,332 per year).
              (M) Pacific white-sided dolphin (Lagenorhynchus obliquidens), CA/OR/WA—17,408 (an average of 3,482 per year).
              (N) Risso's dolphin (Grampus griseus), CA/OR/WA—3,285 (an average of 657 per year).
              (O) Short-beaked common dolphin (Delphinus delphis), CA/OR/WA—3,670 (an average of 734 per year).
              (P) Sperm whale (Physeter macrocephalus), CA/OR/WA—405 (an average of 81 per year).
              (Q) Striped dolphin (Stenella coerulealba), CA/OR/WA—110 (an average of 22 per year).
              (iii) Pinnipeds:
              (A) California sea lion (Zalophus californianus), U.S.—4,038 (an average of 814 per year).
              (B) Steller sea lion (Eumetopias jubatus), Eastern U.S.—1,986 (an average of 404 per year).
              (C) Guadalupe fur seal (Arctocephalus townsendi), Mexico—35 (an average of 7 per year).
              (D) Harbor seal (Phoca vitulina), WA Northern Inland Waters—1,855 (an average of 427 per year).
              (E) Harbor seal (Phoca vitulina), Southern Puget Sound—252 (an average of 58 per year).
              (F) Harbor seal (Phoca vitulina), Hood Canal—2,054 (an average of 452 per year).
              (G) Northern elephant seal (Mirounga angustirostris), CA Breeding—6,353 (an average of 1,271 per year).
              (H) Northern fur seal (Callorhinus ursinus), Eastern Pacific—12,475 (an average of 2,495 per year).
              (I) Northern fur seal (Callorhinus ursinus), California—185 (an average of 37 per year).
              (2) Level A Harassment for all Training Activities:
              (i) Mysticetes:
              (A)-(B) [Reserved]
              (ii) Odontocetes:
              (A) Dall's porpoise (Phocoenoidea dalli), CA/OR/WA—20 (an average of 4 per year).
              (B) Harbor porpoise (Phocoena phocoena), WA Inland Waters—5 (an average of 1 per year).
              (iii) Pinnipeds:
              (A) Harbor seal (Phoca vitulina), WA Northern Inland Waters—20 (an average of 4 per year).
              (B) Harbor seal (Phoca vitulina), Hood Canal—10 (an average of 2 per year).
              (C) [Reserved]
              (3) Level B Harassment for all Testing Activities:
              (i) Mysticetes:
              (A) Blue whale (Balaenoptera musculus), Eastern North Pacific—30 (an average of 6 per year).
              (B) Fin whale (Balaenoptera physalus), CA/OR/WA—170 (an average of 34 per year).
              (C) Fin whale (Balaenoptera physalus), Northeast Pacific—10 (an average of 2 per year).
              (D) Gray whale (Eschrichtius robustus), Eastern North Pacific—60 (an average of 12 per year).
              (E) Humpback whale (Megaptera novaeangliae), Central North Pacific—5 (an average of 1 per year).
              (F) Humpback whale (Megaptera novaeangliae), CA/OR/WA—220 (an average of 44 per year).
              (G) Minke whale (Balaenoptera acutorostrata), CA/OR/WA—90 (an average of 18 per year).
              (H) Sei whale (Balaenoptera borealis), Eastern North Pacific—10 (an average of 2 per year).
              (ii) Odontocetes:
              
              (A) Baird's beaked whale (Berardius bairdii), Alaska—125 (an average of 25 per year).
              (B) Baird's beaked whale (Berardius bairdii), CA/OR/WA—745 (an average of 149 per year).
              (C) Mesoplodont beaked whale (Mesoplodon spp.), CA/OR/WA—1,845 (an average of 369 per year).
              (D) Cuvier's beaked whale (Ziphius cavirostris), Alaska—75 (an average of 15 per year).
              (E) Cuvier's beaked whale (Ziphius cavirostris), CA/OR/WA—455 (an average of 91 per year).
              (F) Dall's porpoise (Phocoenoidea dalli), Alaska—6,000 (an average of 1,200 per year).
              (G) Dall's porpoise (Phocoenoidea dalli), CA/OR/WA—50,785 (an average of 10,157 per year).
              (H) Harbor porpoise (Phocoena phocoena), Southeast Alaska—4,630 (an average of 926 per year).
              (I) Harbor porpoise (Phocoena phocoena), Northern OR/WA Coast—86,060 (an average of 17,212 per year).
              (J) Harbor porpoise (Phocoena phocoena), Northern CA/Southern OR—129,095 (an average of 25,819 per year).
              (K) Harbor porpoise (Phocoena phocoena), WA Inland Waters—27,045 (an average of 5,409 per year).
              (L) Killer whale (Orcinus orca), Alaska Resident—10 (an average of 2 per year).
              (M) Killer whale (Orcinus orca), West Coast Transient—1,035 (an average of 207 per year).
              (N) Killer whale (Orcinus orca), Eastern North Pacific Offshore—110 (an average of 22 per year).
              (O) Kogia spp., CA/OR/WA—530 (an average of 106 per year).
              (P) Northern right whale dolphin (Lissodelphis borealis), CA/OR/WA—10,190 (an average of 2,038 per year).
              (Q) Pacific white-sided dolphin (Lagenorhynchus obliquidens), North Pacific—15 (an average of 3 per year).
              (R) Pacific white-sided dolphin (Lagenorhynchus obliquidens), CA/OR/WA—24,345 (an average of 4,869 per year).
              (S) Risso's dolphin (Grampus griseus), CA/OR/WA—5,770 (an average of 1,154 per year).
              (T) Short-beaked common dolphin (Delphinus delphis), CA/OR/WA—8,140 (an average of 1,628 per year).
              (U) Sperm whale (Physeter macrocephalus), CA/OR/WA—390 (an average of 78 per year).
              (V) Striped dolphin (Stenella coerulealba), CA/OR/WA—70 (an average of 14 per year).
              (iii) Pinnipeds:
              (A) California sea lion (Zalophus californianus), U.S.—10,730 (an average of 2,146 per year).
              (B) Steller sea lion (Eumetopias jubatus), Eastern U.S.—2,605 (an average of 521 per year).
              (C) Guadalupe fur seal (Arctocephalus townsendi), Mexico—15 (an average of 3 per year).
              (D) Harbor seal (Phoca vitulina), Southeast Alaska (Clarence Sound)—110 (an average of 22 per year).
              (E) Harbor seal (Phoca vitulina), OR/WA Coast—8,275 (an average of 1,655 per year).
              (F) Harbor seal (Phoca vitulina), WA Northern Inland Waters—9,115 (an average of 1,823 per year).
              (G) Harbor seal (Phoca vitulina), Southern Puget Sound—980 (an average of 196 per year).
              (H) Harbor seal (Phoca vitulina), Hood Canal—296,085 (an average of 59,217 per year).
              (I) Northern elephant seal (Mirounga angustirostris), CA Breeding—6,625 (an average of 1,325 per year).
              (J) Northern fur seal (Callorhinus ursinus), Eastern Pacific—9,150 (an average of 1,830 per year).
              (K) Northern fur seal (Callorhinus ursinus), California—135 (an average of 27 per year).
              (4) Level A Harassment for all Testing Activities:
              (i) Mysticetes:
              (A) Gray whale (Eschrichtius robustus), Eastern North Pacific—5 (an average of 1 per year).
              (B) [Reserved]
              (ii) Odontocetes:
              (A) Kogia spp., CA/OR/WA—5 (an average of 1 per year).
              (B) Dall' porpoise (Phocoenoidea dalli), CA/OR/WA—215 (an average of 43 per year).
              (C) Harbor porpoise (Phocoena phocoena), Northern OR/WA Coast—75 (an average of 15 per year).
              
              (D) Harbor porpoise (Phocoena phocoena), Northern CA/Southern OR—115 (an average of 23 per year).
              (E) Harbor porpoise (Phocoena phocoena), WA Inland Waters—30 (an average of 6 per year).
              (iii) Pinnipeds:
              (A) Harbor seal (Phoca vitulina), OR/WA Coast—20 (an average of 4 per year).
              (B) Harbor seal (Phoca vitulina), WA Northern Inland Waters—110 (an average of 22 per year).
              (C) Harbor seal (Phoca vitulina), Southern Puget Sound—5 (an average of 1 per year).
              (D) Harbor seal (Phoca vitulina), Hood Canal—335 (an average of 67 per year).
              (E) Northern elephant seal (Mirounga angustirostris), CA Breeding—10 (an average of 2 per year).
              (F) [Reserved]
            
            
              § 218.143
              Prohibitions.
              Notwithstanding takings contemplated in § 218.142 and authorized by an LOA issued under §§ 216.106 and 218.147 of this chapter, no person in connection with the activities described in § 218.140 may:
              (a) Take any marine mammal not specified in § 218.142(c);
              (b) Take any marine mammal specified in § 218.142(c) other than by incidental take as specified in § 218.142(c);
              (c) Take a marine mammal specified in § 218.142(c) if such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (d) Violate, or fail to comply with, the terms, conditions, and requirements of these regulations or an LOA issued under §§ 216.106 and 218.147.
            
            
              § 218.144
              Mitigation.
              (a) When conducting training and testing activities, as identified in § 218.140, the mitigation measures contained in the LOA issued under §§ 216.106 and 218.147 of this chapter must be implemented. These mitigation measures include, but are not limited to:
              (1) Lookouts—The following are protective measures concerning the use of Lookouts.
              (i) Lookouts positioned on surface ships will be dedicated solely to diligent observation of the air and surface of the water. Their observation objectives will include, but are not limited to, detecting the presence of biological resources and recreational or fishing boats, observing mitigation zones, and monitoring for vessel and personnel safety concerns.
              (ii) Lookouts positioned ashore, in aircraft or on boats will, to the maximum extent practicable and consistent with aircraft and boat safety and training and testing requirements, comply with the observation objectives described in paragraph (a)(1)(i) of this section.
              (iii) Lookout Measures for Non-Impulsive Sound:
              (A) With the exception of vessels less than 65 ft (20 m) in length or minimally manned vessels, ships using low-frequency or hull-mounted mid-frequency active sonar sources associated with anti-submarine warfare and mine warfare activities at sea will have two Lookouts at the forward position of the vessel. For the purposes of this rule, low-frequency active sonar does not include surface towed array surveillance system low-frequency active sonar.
              (B) While using low-frequency or hull-mounted mid-frequency active sonar sources associated with anti-submarine warfare and mine warfare activities at sea, vessels less than 65 ft (20 m) in length or minimally manned vessels will have one Lookout at the forward position of the vessel due to space and manning restrictions.
              (C) Ships conducting active sonar activities while moored or at anchor (including pierside or shore-based testing or maintenance) will maintain one Lookout.
              (D) Minimally manned vessels conducting hull-mounted mid-frequency testing will employ one Lookout.
              (E) Ships, small boats, range craft, or aircraft conducting non-hull-mounted mid-frequency active sonar, such as helicopter dipping sonar systems, will maintain one Lookout.

              (F) Surface ships or aircraft conducting high-frequency or non-hull-mounted mid-frequency active sonar activities associated with anti-submarine warfare and mine warfare activities at sea will have one Lookout.
              
              (iv) Lookout measures for impulsive sound (e.g., explosives):
              (A) Aircraft conducting improved extended echo ranging sonobuoy activities will have one Lookout.
              (B) Aircraft conducting explosive sonobuoy activities using >0.5 to 2.5-lb net explosive weight (NEW) will have one Lookout.
              (C) General mine countermeasure and neutralization activities involving positive control diver placed charges using >0.5 to 2.5 lb NEW will have a total of two Lookouts (one Lookout positioned in each of the two support vessels). All divers placing the charges on mines will support the Lookouts while performing their regular duties. The divers and Lookouts will report all marine mammal sightings to their dive support vessel.
              (D) Surface vessels or aircraft conducting small-, medium-, and large-caliber gunnery exercises will have one Lookout. Towing vessels, if applicable, will also maintain one Lookout.
              (E) Aircraft conducting missile exercises against a surface target will have one Lookout.
              (F) Aircraft conducting explosive bombing exercises will have one Lookout and any surface vessels involved will have trained Lookouts.
              (G) During explosive torpedo testing from aircraft one Lookout will be used and positioned in an aircraft. During explosive torpedo testing from a surface ship the Lookout procedures implemented for hull-mounted mid-frequency active sonar activities will be used.
              (H) To mitigate effects from weapon firing noise, ships conducting explosive and non-explosive large-caliber gunnery exercises will have one Lookout. This may be the same Lookout used for small, medium, and large-caliber gunnery exercises using a surface target when that activity is conducted from a ship against a surface target.
              (v) Lookout measures for physical strike and disturbance:
              (A) While underway, surface ships and range craft will have at least one Lookout.
              (B) During activities using towed in-water devices towed from a manned platform, one Lookout will be used. During activities in which in-water devices are towed by unmanned platforms, a manned escort vessel will be included and one Lookout will be employed.

              (C) Activities involving non-explosive practice munitions (e.g., small-, medium-, and large-caliber gunnery exercises) using a surface target will have one Lookout.
              (D) During non-explosive bombing exercises one Lookout will be positioned in an aircraft and trained Lookouts will be positioned in any surface vessels involved.
              (2) Mitigation zones—The following are protective measures concerning the implementation of mitigation zones.
              (i) Mitigation zones will be measured as the radius from a source and represent a distance to be monitored.
              (ii) Visual detections of marine mammals (or sea turtles) within a mitigation zone will be communicated immediately to a watch station for information dissemination and appropriate action.
              (iii) Mitigation Zones for Non-Impulsive Sound:
              (A) The Navy shall ensure that hull-mounted mid-frequency active sonar transmission levels are limited to at least 6 dB below normal operating levels if any detected marine mammals (or sea turtles) are within 1,000 yd. (914 m) of the sonar dome (the bow).
              (B) The Navy shall ensure that hull-mounted mid-frequency active sonar transmissions are limited to at least 10 dB below the equipment's normal operating level if any detected marine mammals (or sea turtles) are within 500 yd. (457 m) of the sonar dome.

              (C) The Navy shall ensure that hull-mounted mid-frequency active sonar transmissions are ceased if any detected cetaceans (or sea turtles) are within 200 yd. (183 m) and pinnipeds are within 100 yd. (91 m) of the sonar dome. Transmissions will not resume until the marine mammal has been observed exiting the mitigation zone, is thought to have exited the mitigation zone based on its course and speed, has not been detected for 30 minutes, the vessel has transited more than 2,000 yd. beyond the location of the last detection, or the Lookout concludes that dolphins are deliberately closing in on the ship to ride the ship's bow wave (and there are no other marine mammal sightings within the mitigation zone). Active transmission may resume when dolphins are bow riding because they are out of the main transmission axis of the active sonar while in the shallow-wave area of the ship bow. The pinniped mitigation zone does not apply to pierside sonar in the vicinity of pinnipeds hauled out on or in the water near man-made structures and vessels.
              (D) The Navy shall ensure that low-frequency active sonar transmission levels are ceased if any detected cetaceans (or sea turtles) are within 200 yd. (183 m) and pinnipeds are within 100 yd. (91 m) of the source. Transmissions will not resume until the marine mammal has been observed exiting the mitigation zone, is thought to have exited the mitigation zone based on its course and speed, has not been detected for 30 minutes, or the vessel has transited more than 2,000 yd. beyond the location of the last detection. The pinniped mitigation zone does not apply for pierside sonar in the vicinity of pinnipeds hauled out on or in the water near man-made structures and vessels.
              (E) For training, the Navy shall ensure that high-frequency and non-hull-mounted mid-frequency active sonar transmission levels are ceased if any detected marine mammals are within 200 yd. (183 m) of the source. For testing, the Navy shall ensure that high-frequency and non-hull-mounted mid-frequency active sonar transmission levels are ceased if any detected cetaceans are within 200 yd. (183 m) and pinnipeds are within 100 yd. (91 m) of the source. Transmissions will not resume until the marine mammal has been observed exiting the mitigation zone, is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 10 minutes for an aircraft-deployed source, the mitigation zone has been clear from any additional sightings for a period of 30 minutes for a vessel-deployed source, the vessel or aircraft has repositioned itself more than 400 yd. (370 m) away from the location of the last sighting, or the vessel concludes that dolphins are deliberately closing in to ride the vessel's bow wave (and there are no other marine mammal sightings within the mitigation zone). The pinniped mitigation zone does not apply for pierside or shore-based testing in the vicinity of pinnipeds hauled out on or in the water near man-made structures and vessels.
              (iv) Mitigation Zones and Procedures for Explosive and Impulsive Sound:
              (A) For activities using IEER sonobuoys, mitigation will include pre-exercise aerial observation and passive acoustic monitoring, which will begin 30 minutes before the first source/receiver pair detonation and continue throughout the duration of the exercise. IEER sonobuoys will not be deployed if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone around the intended deployment location. Explosive detonations will cease if a marine mammal, sea turtle, or concentrations of floating vegetation are sighted within a 600-yd. (549 m) mitigation zone. Detonations will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 30 minutes.
              (B) A mitigation zone with a radius of 350 yd. (320 m) shall be established for explosive signal underwater sonobuoys using >0.5 to 2.5 lb net explosive weight. Mitigation will include pre-exercise aerial monitoring of the mitigation zone during deployment. Explosive SUS buoys will not be deployed if concentrations of floating vegetation (kelp paddies) are observed within the mitigation zone around the intended deployment location. A SUS detonation will cease if a marine mammal or sea turtle is sighted within the mitigation zone. Detonations will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes.

              (C) A mitigation zone with a radius of 400 yd. (366 m) shall be established for mine countermeasures and neutralization activities using positive control firing devices. For Demolition and Mine Countermeasures Operations, pre-exercise surveys shall be conducted within 30 minutes prior to the commencement of the scheduled explosive event. The survey may be conducted from the surface, by divers, or from the air, and personnel shall be alert to the presence of any marine mammal or sea turtle. Should a marine mammal or sea turtle be present within the survey area, the explosive event shall not be started until the animal voluntarily leaves the area. The Navy will ensure the area is clear of marine mammals for a full 30 minutes prior to initiating the explosive event. Explosive detonations will cease if a marine mammal is sighted in the water portion of the mitigation zone (i.e., not on shore). Detonations will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 30 minutes.
              (D) A mitigation zone with a radius of 200 yd. (183 m) shall be established for small- and medium-caliber gunnery exercises with a surface target. Vessels will observe the mitigation zone from the firing position. When aircraft are firing, the aircrew will maintain visual watch of the mitigation zone during the activity. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are observed within the mitigation zone. Firing will cease if a marine mammal or sea turtle is sighted within the mitigation zone. Firing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 10 minutes for a firing aircraft, the mitigation zone has been clear from any additional sightings for a period of 30 minutes for a firing ship, or the intended target location has been repositioned more than 400 yd. (370 m) away from the location of the last sighting.
              (E) A mitigation zone with a radius of 600 yd. (549 m) shall be established for large-caliber gunnery exercises with a surface target. Ships will observe the mitigation zone from the firing position. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing will cease if a marine mammal or sea turtle is sighted within the mitigation zone. Firing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 30 minutes.
              (F) A mitigation zone with a radius of 2,000 yd. (1.8 km) shall be established for missile exercises up to 500 lb NEW using a surface target. When aircraft are involved in the missile firing, mitigation will include visual observation by the aircrew prior to commencement of the activity within a mitigation zone of 2,000 yd. (1.8 km) around the intended impact location. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing will not commence or will cease if a marine mammal or sea turtle is sighted within the mitigation zone. Firing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes or 30 minutes (depending on aircraft type).

              (G) A mitigation zone with a radius of 2,500 yd. (2.3 km) for explosive bombs and a mitigation zone of 1,000 yd (914 m) for non-explosive bombs around the intended impact location shall be established for bombing exercises. Aircraft shall visually survey the target and buffer zone for marine mammals prior to and during the exercise. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Bombing will not commence or will cease if a marine mammal or sea turtle is sighted within the mitigation zone. Bombing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes.
              (H) A mitigation zone with a radius of 2,100 yd. (1.9 km) shall be established for torpedo (explosive) testing. Mitigation will include visual observation by aircraft immediately before, during, and after the event of the mitigation zone. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are sighted within the mitigation zone. Firing will not commence or will cease if a marine mammal, sea turtle, or aggregation of jellyfish is sighted within the mitigation zone. Firing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes or 30 minutes (depending on aircraft type). In addition to visual observation, passive acoustic monitoring shall be conducted by Navy assets, such as passive ship sonar systems or sonobuoys already participating in the activity. These assets would only detect vocalizing marine mammals within the frequency band monitored by Navy personnel. Passive acoustic detections would not provide range or bearing to detected animals, and therefore cannot provide locations of these animals. Passive acoustic detections shall be reported to the Lookout posted in the aircraft in order to increase vigilance of the visual surveillance, and to the person in control of the activity for their consideration in determining when the mitigation zone is determined free of visible marine mammals.
              (I) A mitigation zone with a radius of 70 yd. (46 m) within 30 degrees on either side of the gun target line on the firing side shall be established for weapons firing noise during large-caliber gunnery exercises. Mitigation shall include visual observation immediately before and during the exercise. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing will cease if a marine mammal or sea turtle is sighted within the mitigation zone. Firing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 30 minutes, or the vessel has repositioned itself more than 140 yd. (128 m) away from the location of the last sighting.
              (v) Mitigation Zones for Vessels and In-Water Devices:
              (A) For all training activities and for testing activities involving surface ships, vessels shall avoid approaching marine mammals head on and shall maneuver to keep at least 500 yd. (457 m) away from observed whales and 200 yd (183 m) away from all other marine mammals (except bow riding dolphins, and pinnipeds hauled out on man-made navigational and port structures and vessels) during vessel movements. These requirements shall not apply if a vessel's safety is threatened and to the extent that vessels are restricted in their ability to maneuver. Restricted maneuverability includes, but is not limited to, situations when vessels are engaged in dredging, submerged activities, launching and recovering aircraft or landing craft, minesweeping activities, replenishment while underway and towing activities that severely restrict a vessel's ability to deviate course.

              (B) For testing activities not involving surface ships (e.g. range craft) vessels shall maneuver to keep at least 100 yd. (91 m) away from marine mammals (except bow-riding dolphins, pinnipeds hauled out on man-made navigational and port structures and vessels, and pinnipeds during test body retrieval) during vessel movements. This requirement shall not apply if a vessel's safety is threatened and to the extent that vessels are restricted in their ability to maneuver. Restricted maneuverability includes, but is not limited to, situations when vessels are engaged in dredging, submerged activities, launching and recovering aircraft or landing craft, minesweeping activities, replenishment while underway and towing activities that severely restrict a vessel's ability to deviate course.

              (C) The Navy shall ensure that towed in-water devices being towed from manned platforms avoid coming within a mitigation zone of 250 yd. (230 m) for all training events and testing activities involving surface ships, and a mitigation zone of 100 yd (91 m) for testing activities not involving surface ships (e.g. range craft) around any observed marine mammal, providing it is safe to do so.
              (vi) Mitigation zones for non-explosive practice munitions:
              (A) A mitigation zone of 200 yd. (183 m) shall be established for small-, medium, and large-caliber gunnery exercises using a surface target. Mitigation will include visual observation from a vessel or aircraft immediately before and during the exercise within the mitigation zone of the intended impact location. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing will cease if a marine mammal is sighted within the mitigation zone. Firing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 10 minutes for a firing aircraft, the mitigation zone has been clear from any additional sightings for a period of 30 minutes for a firing ship, or the intended target location has been repositioned more than 400 yd. (370 m) away from the location of the last sighting.
              (B) A mitigation zone of 1,000 yd. (914 m) shall be established for non-explosive bombing exercises. Mitigation shall include visual observation from the aircraft immediately before the exercise and during target approach within the mitigation zone around the intended impact location. The exercise will not commence if concentrations of floating vegetation (kelp paddies) are observed within the mitigation zone. Bombing will not commence or will cease if a marine mammal is sighted within the mitigation zone. Bombing will recommence if the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes.
              (3) NWTT-Specific Mitigation—The following are additional measures the Navy shall comply with when conducting training or testing activities in the NWTT Study Area:
              (i) Maritime Homeland Defense/Security Mine Countermeasure Integrated Exercises—The Navy shall conduct pre-event planning and training to ensure environmental awareness of all exercise participants. When this event is proposed to be conducted in Puget Sound, Navy event planners shall consult with Navy biologists who shall contact NMFS during the planning process in order to determine likelihood of gray whale or southern resident killer whale presence in the proposed exercise area as planners consider specifics of the event.
              (ii) Small Boat Attack Gunnery Exercises—The Navy shall conduct pre-event planning and training to ensure environmental awareness of all exercise participants. When this event is proposed to be conducted in and around Naval Station Everett, Naval Base Kitsap Bangor, or Naval Base Kitsap Bremerton in Puget Sound, Navy event planners shall consult with Navy biologists who shall contact NMFS early in the planning process in order to determine the extent marine mammals may be present in the immediate vicinity of the proposed exercise area as planners consider the specifics of the event.
              (iii) Missile Exercise—The Navy shall conduct Missile Exercises using high explosives at least 50 nm from shore in the NWTT Offshore Area.
              (iv) BOMBEX—The Navy shall conduct BOMBEX (high explosive munitions) greater than 50 nm from shore.
              (v) BOMBEX (non-explosive practice munitions)—The Navy shall conduct BOMBEX (non-explosive practice munitions) events at least 20 nm from shore and shall not conduct BOMBEX events within the Olympic Coast National Marine Sanctuary.
              (vi) Mine Countermeasure and Neutralization Underwater Detonations—The Navy shall require approval from U.S. Third Fleet prior to conducting mine countermeasure and neutralization underwater detonations at Hood Canal or Crescent Harbor.

              (vii) Hull Mounted Mid-Frequency Active Sonar Training—The Navy shall require approval from U.S. Pacific Fleet's designated authority prior to conducting hull-mounted mid-frequency active sonar on vessels while training underway in Puget Sound and the Strait of Juan de Fuca.
              (viii) Pierside Maintenance or Testing of Sonar Systems—The Navy shall require approval from U.S. Pacific Fleet's designated authority or Systems Command designated authority (as applicable to ship and submarine active sonar use) prior to conducting pierside maintenance or testing in Puget Sound or the Strait of Juan de Fuca.
              (b) [Reserved]
            
            
              § 218.145
              Requirements for monitoring and reporting.
              (a) The Navy is required to cooperate with the NMFS, and any other Federal, state or local agency monitoring the impacts of the activity on marine mammals.
              (b) General Notification of Injured or Dead Marine Mammals—Navy personnel shall ensure that NMFS is notified immediately (or as soon as clearance procedures allow) if an injured, stranded, or dead marine mammal is found during or shortly after, and in the vicinity of, any Navy training exercise utilizing MFAS, HFAS, or underwater explosive detonations. The Navy will provide NMFS with species or description of the animal(s), the condition of the animal(s) (including carcass condition if the animal is dead), location, time of first discovery, observed behaviors (if alive), and photo or video (if available). In the event that an injured, stranded, or dead marine mammal is found by the Navy that is not in the vicinity of, or during or shortly after, MFAS, HFAS, or underwater explosive detonations, the Navy will report the same information as listed above as soon as operationally feasible and clearance procedures allow.
              (c) General Notification of Ship Strike—In the event of a ship strike by any Navy vessel, at any time or place, the Navy shall do the following:
              (1) Immediately report to NMFS the species identification (if known), location (lat/long) of the animal (or the strike if the animal has disappeared), and whether the animal is alive or dead (or unknown), and the time of the strike.
              (2) Report to NMFS as soon as operationally feasible the size and length of animal, an estimate of the injury status (ex., dead, injured but alive, injured and moving, unknown, etc.), vessel class/type and operational status.
              (3) Report to NMFS the vessel length, speed, and heading as soon as feasible.
              (4) Provide NMFS a photo or video, if equipment is available.

              (5) Within 2 weeks of the strike, provide NMFS with a detailed description of the specific actions of the vessel in the 30-minute timeframe immediately preceding the strike, during the event, and immediately after the strike (e.g., the speed and changes in speed, the direction and changes in direction, other maneuvers, sonar use, etc., if not classified); a narrative description of marine mammal sightings during the event and immediately after, and any information as to sightings prior to the strike, if available; and use established Navy shipboard procedures to make a camera available to attempt to capture photographs following a ship strike.
              (d) Event Communication Plan—The Navy shall develop a communication plan that will include all of the communication protocols (phone trees, etc.) and associated contact information required for NMFS and the Navy to carry out the necessary expeditious communication required in the event of a stranding or ship strike, including as described in the proposed notification measures above.

              (e) The Navy must conduct all monitoring and/or research required under the Letter of Authorization including abiding by the NWTT monitoring plan. (http://www.nmfs.noaa.gov/pr/permits/incidental/military.htm).

              (f) Annual NWTT Monitoring Report—The Navy shall submit an annual report of the NWTT monitoring describing the implementation and results of the NWTT monitoring efforts from the previous calendar year. Data collection methods will be standardized across range complexes and study areas to allow for comparison in different geographic locations. Although additional information will be gathered, the protected species observers collecting marine mammal data pursuant to the NWTT monitoring plan shall, at a minimum, provide the same marine mammal observation data required in this section. The report shall be submitted either 90 days after the calendar year, or 90 days after the conclusion of the monitoring year to be determined by the Adaptive Management process. The NWTT Monitoring Report may be provided to NMFS within a larger report that includes the required Monitoring Plan reports from multiple range complexes and study areas (the multi-Range Complex Annual Monitoring Report). Such a report would describe progress of knowledge made with respect to monitoring plan study questions across all Navy ranges associated with the Integrated Comprehensive Monitoring Program. Similar study questions shall be treated together so that progress on each topic shall be summarized across all Navy ranges. The report need not include analyses and content that does not provide direct assessment of cumulative progress on the monitoring plan study questions.
              (g) Annual NWTT Exercise and Testing Reports—The Navy shall submit preliminary reports detailing the status of authorized sound sources within 21 days after the anniversary of the date of issuance of the LOA. The Navy shall submit detailed reports 3 months after the annual anniversary of the date of issuance of the LOA. The detailed annual reports shall describe the level of training and testing conducted during the reporting period, and a summary of sound sources used (total annual hours or quantity [per the LOA] of each bin of sonar or other non-impulsive source; total annual number of each type of explosive exercises; total annual expended/detonated rounds [missiles, bombs, etc.] for each explosive bin; and improved Extended Echo-Ranging System (IEER)/sonobuoy summary, including total number of IEER events conducted in the Study Area, total expended/detonated rounds (buoys), and total number of self-scuttled IEER rounds. The analysis in the detailed reports will be based on the accumulation of data from the current year's report and data collected from previous reports. The annual classified exercise reports will also include the amount of hull-mounted mid-frequency and high frequency active sonar use during training and testing activities in the Olympic Coast National Marine Sanctuary and in the months specified for the following three feeding areas (to the extent that active sonar training or testing does occur in these areas): The Humpback Whale Northern Washington feeding area (May through November); the Stonewall and Heceta Bank feeding area (May through November) and the Gray Whale Northern Puget Sound Feeding Area (March through May).
              (h) 5-year Close-out Exercise and Testing Report—This report will be included as part of the 2020 annual exercise or testing report. This report will provide the annual totals for each sound source bin with a comparison to the annual allowance and the 5-year total for each sound source bin with a comparison to the 5-year allowance. Additionally, if there were any changes to the sound source allowance, this report will include a discussion of why the change was made and include the analysis to support how the change did or did not result in a change in the EIS and final rule determinations. The report will be submitted 3 months after the expiration of the rule. NMFS will submit comments on the draft close-out report, if any, within 3 months of receipt. The report will be considered final after the Navy has addressed NMFS' comments, or 3 months after the submittal of the draft if NMFS does not provide comments.
            
            
              § 218.146
              Applications for Letters of Authorization.
              To incidentally take marine mammals pursuant to the regulations in this subpart, the U.S. citizen (as defined by § 216.106) conducting the activity identified in § 218.140(c) (the U.S. Navy) must apply for and obtain either an initial LOA in accordance with § 218.147 or a renewal under § 218.148.
            
            
              § 218.147
              Letters of Authorization.
              (a) An LOA, unless suspended or revoked, will be valid for a period of time not to exceed the period of validity of this subpart.
              (b) Each LOA will set forth:
              
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact on the species, its habitat, and on the availability of the species for subsistence uses (i.e., mitigation); and
              (3) Requirements for mitigation, monitoring and reporting.
              (c) Issuance, modification, or renewals of LOAs will be based on a determination that the total number of marine mammals taken by the activity as a whole will have no more than a negligible impact on the affected species or stock of marine mammal(s).
            
            
              § 218.148
              Renewals and Modifications of Letters of Authorization and Adaptive Management.
              (a) A Letter of Authorization issued under §§ 216.106 and 218.147 of this chapter for the activity identified in § 218.140(c) will be renewed or modified upon request of the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision of this chapter), and;
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were adequately implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision of this chapter) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis illustrating the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 and 218.147 of this chapter for the activity identified in § 218.144 of this chapter may be modified by NMFS under the following circumstances:
              (1) Adaptive Management—NMFS may modify (including add to, change, or remove) the existing mitigation, monitoring, or reporting measures (after consulting with the Navy regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, and reporting measures in an LOA include (but are not limited to):
              (A) Results from Navy's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; or
              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS would publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 218.142(c), an LOA may be modified without prior notification and an opportunity for public comment. Notification would be published in the Federal Register within 30 days of the action.
            
          
          
            Subpart P—Taking and Importing Marine Mammals; U.S. Navy's Gulf of Alaska Temporary Maritime Activities Area (GOA TMAA) Study Area
            
              Source:
              82 FR 19601, Apr. 27, 2017, unless otherwise noted.
            
            
              Effective Date Note:
              At 82 FR 19601, Apr. 27, 2017, subpart P was added, effective Apr. 26, 2017, through Apr. 26, 2022.
            
            
              
              § 218.150
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the U.S. Navy for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to the activities described in paragraph (c) of this section.
              (b) The taking of marine mammals by the Navy is only authorized if it occurs within the GOA TMAA Study Area, which is bounded by a hexagon with the following six corners: 57°30′° N. lat., 141°30′° W. long.; 59°36′° N. lat., 148°10′° W. long.; 58°57′° N. lat., 150°04′° W. long.; 58°20′° N. lat., 151°00′° W. long.; 57°16′° N. lat., 151°00′° W. long.; and 55°30′° N. lat., 142°00′° W. long.
              (c) The taking of marine mammals by the Navy is only authorized if it occurs incidental to the following activities:
              (1) Sonar and other active sources used during training—(i) Mid-frequency (MF) source classes. (A) MF1—an average of 271 hours per year.
              (B) MF3—an average of 24 hours per year.
              (C) MF4—an average of 26 hours per year.
              (D) MF5—an average of 126 items per year.
              (E) MF6—an average of 11 items per year.
              (F) MF11—an average of 39 hours per year.
              (ii) High-frequency (HF) source classes. (A) HF1—an average of 12 hours per year.
              (B) HF6—an average of 40 items per year.
              (iii) Anti-Submarine Warfare (ASW) source classes. (A) ASW2—an average of 40 hours per year.
              (B) ASW3—an average of 273 hours per year.
              (C) ASW4—an average 6 items per year.
              (iv) Torpedoes (TORP). (A) TORP2—an average of 0 items per year.
              (B) [Reserved]
              (2) Impulsive source detonations during training—(i) Explosive classes. (A) E5 (>5 to 10 pound (lb) net explosive weight (NEW))—an average of 56 detonations per year.
              (B) E9 (>100 to 250 lb NEW)—an average of 64 detonations per year.
              (C) E10 (>250 to 500 lb NEW)—an average of 6 detonations per year.
              (D) E12 (>650 to 1,000 lb NEW)—an average of 2 detonations per year.
              (ii) [Reserved]
            
            
              § 218.151
              Effective dates and definitions.
              (a) Regulations in this subpart are effective April 26, 2017 through April 26, 2022.
              (b) The following definitions are utilized in these regulations:
              (1) Uncommon Stranding Event (USE). A stranding event that takes place during a Major Training Exercise (MTE) and involves any one of the following:
              (i) Two or more individuals of any cetacean species (i.e., could be two different species, but not including mother/calf pairs, unless of species of concern listed in next bullet) found dead or live on shore within a three- to four-day period and within 10 miles of one another.
              (ii) A single individual or mother/calf pair of any of the following marine mammals of concern: beaked whale of any species, North Pacific right whale, humpback whale, sperm whale, blue whale, fin whale, sei whale, Cook Inlet beluga whale, Northern fur seal, and Steller sea lion.
              (iii) A group of two or more cetaceans of any species exhibiting indicators of distress.
              (2) [Reserved]
            
            
              § 218.152
              Permissible methods of taking.
              (a) Under letter of authorization (LOA) issued pursuant to § 216.106 of this chapter and § 218.157, the holder of the LOA may incidentally, but not intentionally, take marine mammals within the area described in § 218.150, provided the activity is in compliance with all terms, conditions, and requirements of these regulations and the LOA.

              (b) The activities identified in § 218.150(c) must be conducted in a manner that minimizes, to the greatest extent practicable, any adverse impacts on marine mammal species or stocks and their habitat.
              
              (c) The incidental take of marine mammals under the activities identified in § 218.150(c) is limited to the following species, by the identified method of take and the indicated number of times:
              (1) Level B harassment for all training activities—(i) Mysticetes. (A) Blue whale (Balaenoptera musculus), Eastern North Pacific—235 (an average of 47 per year).
              (B) Fin whale (Balaenoptera physalus), Northeast Pacific—6,455 (an average of 1,291 per year).
              (C) Humpback whale (Megaptera novaeangliae), Central North Pacific—305 (an average of 61 per year).
              (D) Humpback whale (Megaptera novaeangliae), Western North Pacific—5 (an average of 1 per year).
              (E) Humpback whale (Megaptera novaeangliae), CA/OR/WA—35 (an average of 7 per year).
              (F) Minke whale (Balaenoptera acutorostrata), Alaska—215 (an average of 43 per year).
              (G) North Pacific right whale (Eubalaena japonica), Eastern North Pacific—15 (an average of 3 per year).
              (H) Sei whale (Balaenoptera borealis), Eastern North Pacific—30 (an average of 6 per year).
              (ii) Odontocetes. (A) Baird's beaked whale (Berardius bairdii), Alaska—1,000 (an average of 200 per year).
              (B) Cuvier's beaked whale (Ziphius cavirostris), Alaska—6,355 (an average of 1,271 per year).
              (C) Dall's porpoise (Phocoenoidea dalli), Alaska—41,350 (an average of8,270 per year).
              (D) Harbor porpoise (Phocoena phocoena), GOA—13,710 (an average of 2,742 per year).
              (E) Harbor porpoise (Phocoena phocoena), Southeast Alaska—4,815 (an average of 963 per year).
              (F) Killer whale (Orcinus orca), Alaska Resident—1,405 (an average of 281 per year).
              (G) Killer whale (Orcinus orca), Eastern North Pacific Offshore—130 (an average of 26 per year).
              (H) Killer whale (Orcinus orca), GOA, Aleutian Island, and Bearing Sea Transient—360 (an average of 72 per year).
              (I) Pacific white-sided dolphin (Lagenorhynchus obliquidens), North Pacific—4,905 (an average of 981 per year).
              (J) Stejneger's beaked whale (Mesoplodon stejnegeri), Alaska—2,880 (an average of 576 per year).
              (K) Sperm whale (Physeter macrocephalus), North Pacific—490 (an average of 98 per year).
              (iii) Pinnipeds. (A) California sea lion (Zalophus californianus), U.S.—10 (an average of 2 per year).
              (B) Steller sea lion (Eumetopias jubatus), Eastern U.S.—1,675 (an average of 335 per year).
              (C) Steller sea lion (Eumetopias jubatus), Western U.S.—1,430 (an average of 286 per year).
              (D) Harbor seal (Phoca vitulina), South Kodiak—5 (an average of 1 per year).
              (E) Harbor seal (Phoca vitulina), Prince William Sound—5 (an average of 1 per year).
              (F) Northern elephant seal (Mirounga angustirostris), California Breeding—610 (an average of 122 per year).
              (G) Northern fur seal (Callorhinus ursinus), Eastern Pacific—3,565 (an average of 713 per year).
              (2) Level A harassment for all training activities—(i) Odontocetes. (A) Dall's porpoise (Phocoenoidea dalli), Alaska—12 (an average of 4 per year).
              (B) [Reserved]
              (ii) [Reserved]
            
            
              § 218.153
              Prohibitions.
              Notwithstanding takings contemplated in § 218.152 and authorized by an LOA issued under § 216.106 of this chapter and § 218.157, no person in connection with the activities described in § 218.150 may:
              (a) Take any marine mammal not specified in § 218.152(c);
              (b) Take any marine mammal specified in § 218.152(c) other than by incidental take as specified in § 218.152(c);
              (c) Take a marine mammal specified in § 218.152(c) if such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (d) Violate, or fail to comply with, the terms, conditions, and requirements of these regulations or an LOA issued under § 216.106 of this chapter and § 218.157.
            
            
              
              § 218.154
              Mitigation.
              (a) After review of best available science, the following mitigation was determined to result in the least practicable adverse effect on marine mammal species or stocks. When conducting training activities, as identified in § 218.150, the mitigation measures contained in the LOA issued under § 216.106 of this chapter and § 218.157 must be implemented. These mitigation measures include, but are not limited to:
              (1) Lookouts. The Navy shall have two types of lookouts for the purposes of conducting visual observations: Those positioned on ships; and those positioned ashore, in aircraft, or on boats. The following are protective measures concerning the use of lookouts.
              (i) Lookouts positioned on surface ships shall be dedicated solely to diligent observation of the air and surface of the water. Their observation objectives shall include, but are not limited to, detecting the presence of biological resources and recreational or fishing boats, observing mitigation zones, and monitoring for vessel and personnel safety concerns.
              (ii) Due to manning and space restrictions on aircraft, small boats, and some Navy ships, lookouts for these platforms may be supplemented by the aircraft crew or pilot, boat crew, range site personnel, or shore-side personnel. Lookouts positioned in minimally manned platforms may be responsible for tasks in addition to observing the air or surface of the water (e.g., navigation of a helicopter or small boat). However, all lookouts shall, considering personnel safety, practicality of implementation, and impact on the effectiveness of the activity, comply with the observation objectives described in paragraph (a)(1)(i) of this section for lookouts positioned on ships.
              (iii) All personnel standing watch on the bridge, Commanding Officers, Executive Officers, maritime patrol aircraft aircrews, anti-submarine warfare helicopter crews, civilian equivalents, and lookouts shall successfully complete the United States Navy Marine Species Awareness Training prior to standing watch or serving as a lookout.
              (iv) Lookout measures for non-impulsive sound. (A) With the exception of vessels less than 65 ft (20 m) in length, ships using hull-mounted mid-frequency active sonar sources associated with anti-submarine warfare activities at sea shall have two Lookouts at the forward position of the vessel.
              (B) While using hull-mounted mid-frequency active sonar sources associated with anti-submarine warfare activities at sea, vessels less than 65 ft (20 m) in length shall have one lookout at the forward position of the vessel due to space and manning restrictions.
              (C) During non-hull mounted mid-frequency active sonar training activities, Navy aircraft participating in exercises at sea shall conduct and maintain, when operationally feasible and safe, surveillance for marine species of concern as long as it does not violate safety constraints or interfere with the accomplishment of primary operational duties. Helicopters shall observe/survey the vicinity of an anti-submarine warfare training event for 10 minutes before the first deployment of active (dipping) sonar in the water.
              (D) Ships or aircraft conducting non-hull-mounted mid-frequency active sonar, such as helicopter dipping sonar systems, shall maintain one lookout.
              (E) Ships conducting high-frequency active sonar shall maintain one lookout.
              (v) Lookout measures for explosives and impulsive sound. (A) Aircraft conducting explosive signal underwater sound buoy activities using >0.5-2.5 lb. NEW shall have one lookout.
              (B) Surface vessels or aircraft conducting small-, medium-, or large-caliber gunnery exercises against a surface target shall have one Lookout. From the intended firing position, trained Lookouts shall survey the mitigation zone for marine mammals prior to commencement and during the exercise as long as practicable. Towing vessels, if applicable, shall also maintain one Lookout. If a marine mammal is sighted in the vicinity of the exercise, the tow vessel shall immediately notify the firing vessel in order to secure gunnery firing until the area is clear.

              (C) Aircraft conducting explosive bombing exercises shall have one lookout and any surface vessels involved shall have trained Lookouts. If surface vessels are involved, Lookouts shall survey for floating kelp and marine mammals. Aircraft shall visually survey the target and buffer zone for marine mammals prior to and during the exercise. The survey of the impact area shall be made by flying at 1,500 ft (460 m) or lower, if safe to do so, and at the slowest safe speed. Release of ordnance through cloud cover is prohibited: Aircraft must be able to actually see ordnance impact areas. Survey aircraft should employ most effective search tactics and capabilities.
              (D) When aircraft are conducting missile exercises against a surface target, the Navy shall have one Lookout positioned in an aircraft. Aircraft shall visually survey the target area for marine mammals. Visual inspection of the target area shall be made by flying at 1,500 ft (457 m) or lower, if safe to do so, and at the slowest safe speed. Firing or range clearance aircraft must be able to actually see ordnance impact areas.
              (E) Ships conducting explosive and non-explosive gunnery exercises shall have one Lookout on the ship. This may be the same lookout described in paragraph (a)(1)(v)(B) of this section for surface vessels conducting small-, medium-, or large-caliber gunnery exercises when that activity is conducted from a ship against a surface target.
              (vi) Lookout measures for physical strike and disturbance. (A) While underway, surface ships shall have at least one Lookout with binoculars, and surfaced submarines shall have at least one Lookout with binoculars. Lookouts already posted for safety of navigation and man-overboard precautions may be used to fill this requirement. As part of their regular duties, Lookouts will watch for and report to the Officer of the Deck the presence of marine mammals.
              (B) [Reserved]
              (vii) Lookout measures for non-explosive practice munitions. (A) Gunnery exercises using non-explosive practice munitions (e.g., small-, medium-, and large-caliber) using a surface target shall have one Lookout.
              (B) During non-explosive bombing exercises one Lookout shall be positioned in an aircraft and trained lookouts shall be positioned in any surface vessels involved.
              (C) When aircraft are conducting non-explosive missile exercises (including exercises using rockets) against a surface target, the Navy shall have one Lookout positioned in an aircraft.
              (2) Mitigation zones. The following are protective measures concerning the implementation of mitigation zones.
              (i) Mitigation zones shall be measured as the radius from a source and represent a distance to be monitored.
              (ii) Visual detections of marine mammals or sea turtles within a mitigation zone shall be communicated immediately to a watch station for information dissemination and appropriate action.
              (iii) Mitigation zones for non-impulsive sound. (A) The Navy shall ensure that hull-mounted mid-frequency active sonar transmission levels are limited to at least 6 dB below normal operating levels if any detected marine mammals or sea turtles are within 1,000 yd (914 m) of the sonar dome (the bow).
              (B) The Navy shall ensure that hull-mounted mid-frequency active sonar transmissions are limited to at least 10 dB below the equipment's normal operating level if any detected marine mammals or sea turtles are within 500 yd (457 m) of the sonar dome.
              (C) The Navy shall ensure that hull-mounted mid-frequency active sonar transmissions are ceased if any detected cetaceans or sea turtles are within 200 yd (183 m) and pinnipeds are within 100 yd (90 m) of the sonar dome. Transmissions shall not resume until the marine mammal has been observed exiting the mitigation zone, is thought to have exited the mitigation zone based on its course and speed, has not been detected for 30 minutes, the vessel has transited more than 2,000 yd (1830 m) beyond the location of the last detection, or the ship concludes that dolphins are deliberately closing in on the ship to ride the ship's bow wave (and there are no other marine mammal sightings within the mitigation zone). Active transmission may resume when dolphins are bow riding because they are out of the main transmission axis of the active sonar while in the shallow-wave area of the ship bow.

              (D) The Navy shall ensure that high-frequency and non-hull-mounted mid-frequency active sonar transmission levels are ceased if any detected cetaceans are within 200 yd (183 m) and pinnipeds are within 100 yd (90 m) of the source. Transmissions shall not resume until the marine mammal has been observed exiting the mitigation zone, is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 10 minutes for an aircraft-deployed source, the mitigation zone has been clear from any additional sightings for a period of 30 minutes for a vessel-deployed source, the vessel or aircraft has repositioned itself more than 400 yd (370 m) away from the location of the last sighting, or the vessel concludes that dolphins are deliberately closing in to ride the vessel's bow wave (and there are no other marine mammal sightings within the mitigation zone).
              (iv) Mitigation zones for explosive and impulsive sound. (A) A mitigation zone with a radius of 350 yd (320 m) shall be established for explosive signal underwater sonobuoys using >0.5 to 2.5 lb NEW. Explosive signal underwater sonobuoys shall not be deployed if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone (around the intended deployment location). Explosive signal underwater sonobuoy deployment shall cease if a marine mammal is sighted within the mitigation zone. Detonations shall recommence if any one of the following conditions is met: The animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes. Passive acoustic monitoring shall also be conducted with Navy assets, such as sonobuoys, already participating in the activity. These assets would only detect vocalizing marine mammals within the frequency bands monitored by Navy personnel. Passive acoustic detections would not provide range or bearing to detected animals, and therefore cannot provide locations of these animals. Passive acoustic detections would be reported to Lookouts posted in aircraft in order to increase vigilance of their visual surveillance.
              (B) A mitigation zone with a radius of 200 yd (183 m) shall be established for small- and medium-caliber gunnery exercises with a surface target. The exercise shall not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing shall cease if a marine mammal is sighted within the mitigation zone. Firing shall recommence if any one of the following conditions is met: The animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 10 minutes for a firing aircraft, the mitigation zone has been clear from any additional sightings for a period of 30 minutes for a firing ship, or the intended target location has been repositioned more than 400 yd (370 m) away from the location of the last sighting.
              (C) A mitigation zone with a radius of 600 yd (549 m) shall be established for large-caliber gunnery exercises with a surface target. The exercise shall not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing shall cease if a marine mammal is sighted within the mitigation zone. Firing shall recommence if any one of the following conditions is met: The animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 30 minutes.

              (D) A mitigation zone with a radius of 2,500 yd (2.3 km) around the intended impact location for explosive bombs and 1000 yd (920 m) for non-explosive bombs shall be established for bombing exercises. The exercise shall not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Bombing shall cease if a marine mammal is sighted within the mitigation zone. Bombing shall recommence if any one of the following conditions is met: The animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes.
              (E) A mitigation zone of 70 yd (64 m) shall be established for all explosive large-caliber gunnery exercises conducted from a ship. The exercise shall not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing shall cease if a marine mammal is sighted within the mitigation zone. Firing shall recommence if any one of the following conditions is met: The animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 30 minutes, or the vessel has repositioned itself more than 140 yd (128 m) away from the location of the last sighting.
              (v) Mitigation zones for vessels and in-water devices. (A) Vessels shall avoid approaching marine mammals head on and shall maneuver to keep at least 500 yd (457 m) away from observed whales and 200 yd (183 m) away from all other marine mammals (except bow riding dolphins), providing it is safe to do so. These requirements shall not apply if a vessel's safety is threatened and to the extent that vessels are restricted in their ability to maneuver. Restricted maneuverability includes, but is not limited to, situations when vessels are engaged in dredging, submerged activities, launching and recovering aircraft or landing craft, minesweeping activities, replenishment while underway and towing activities that severely restrict a vessel's ability to deviate course.
              (B) A mitigation zone of 250 yd (229 m) shall be established for all towed in-water devices, providing it is safe to do so.
              (vi) Mitigation zones for non-explosive practice munitions. (A) A mitigation zone of 200 yd (183 m) shall be established for small-, medium-, and large-caliber gunnery exercises using a surface target. The exercise shall not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Firing shall cease if a marine mammal is sighted within the mitigation zone. Firing shall recommence if any one of the following conditions is met: The animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, the mitigation zone has been clear from any additional sightings for a period of 10 minutes for a firing aircraft, the mitigation zone has been clear from any additional sightings for a period of 30 minutes for a firing ship, or the intended target location has been repositioned more than 400 yd (370 m) away from the location of the last sighting.
              (B) A mitigation zone of 1,000 yd (920 m) shall be established for bombing exercises. Bombing shall cease if a marine mammal is sighted within the mitigation zone. The exercise shall not commence if concentrations of floating vegetation (kelp paddies) are observed in the mitigation zone. Bombing shall recommence if any one of the following conditions is met: the animal is observed exiting the mitigation zone, the animal is thought to have exited the mitigation zone based on its course and speed, or the mitigation zone has been clear from any additional sightings for a period of 10 minutes.
              (3) Cautionary Areas. The following are additional measures the Navy shall comply with when conducting training activities in the GOA TMAA Study Area:
              (i) The Navy shall avoid training activities using hull-mounted surface ship active sonar and explosive detonations within the North Pacific Right Whale Cautionary Area, defined as the portion of the NMFS-identified biologically important feeding area for North Pacific right whale overlapping the GOA TMAA, except when required by national security needs.
              (ii) In the event of national security needs, the Navy shall seek approval in advance from the Commander, U.S. Third Fleet, prior to conducting training activities using hull-mounted active sonar or explosive detonations within the Cautionary Area.
              (4) Stranding response plan. (i) The Navy shall abide by the letter of the “Stranding Response Plan for the Gulf of Alaska Temporary Maritime Activities Area,” to include the following measures:
              
              (A) Shutdown procedures. When an Uncommon Stranding Event (USE—defined in § 218.151) occurs during an MTE in the Study Area, the Navy shall implement the procedures described in paragraphs (a)(4)(i)(A)(1) through (4) of this section:
              (1) The Navy shall implement a shutdown when advised by a NMFS Office of Protected Resources Headquarters Senior Official designated in the GOA TMAA Study Area Stranding Communication Protocol that a USE involving live animals has been identified and that at least one live animal is located in the water. NMFS and the Navy shall maintain a dialogue, as needed, regarding the identification of the USE and the potential need to implement shutdown procedures.
              (2) Any shutdown in a given area shall remain in effect in that area until NMFS advises the Navy that the subject(s) of the USE at that area die or are euthanized, or that all live animals involved in the USE at that area have left the area (either of their own volition or herded).
              (3) If the Navy finds an injured or dead animal floating at sea during an MTE, the Navy shall notify NMFS immediately or as soon as operational security considerations allow. The Navy shall provide NMFS with species or description of the animal(s), the condition of the animal(s), including carcass condition if the animal(s) is/are dead, location, time of first discovery, observed behavior (if alive), and photo or video (if available). Based on the information provided, NFMS shall determine if, and advise the Navy whether a modified shutdown is appropriate on a case-by-case basis.
              (4) In the event, following a USE, that qualified individuals are attempting to herd animals back out to the open ocean and animals are not willing to leave, or animals are seen repeatedly heading for the open ocean but turning back to shore, NMFS and the Navy shall coordinate (including an investigation of other potential anthropogenic stressors in the area) to determine if the proximity of mid-frequency active sonar training activities or explosive detonations, though farther than 14 nautical miles from the distressed animal(s), is likely contributing to the animals' refusal to return to the open water. If so, NMFS and the Navy shall further coordinate to determine what measures are necessary to improve the probability that the animals will return to open water and implement those measures as appropriate.
              (B) Within 72 hours of NMFS notifying the Navy of the presence of a USE, the Navy shall provide available information to NMFS (per the GOA TMAA Study Area Communication Protocol) regarding the location, number and types of acoustic/explosive sources, direction and speed of units using mid-frequency active sonar, and marine mammal sightings information associated with training activities occurring within 80 nautical miles (148 km) and 72 hours prior to the USE event. Information not initially available regarding the 80-nautical miles (148-km), 72-hour period prior to the event shall be provided as soon as it becomes available. The Navy shall provide NMFS investigative teams with additional relevant unclassified information as requested, if available.
              (ii) [Reserved]
              (b) [Reserved]
            
            
              § 218.155
              Requirements for monitoring and reporting.
              (a) The Holder of the Authorization must notify NMFS immediately (or as soon as operational security considerations allow) if the specified activity identified in § 218.150 is thought to have resulted in the mortality or injury of any marine mammals, or in any take of marine mammals not identified in § 218.152(c).
              (b) The Holder of the LOA must conduct all monitoring and required reporting under the LOA, including abiding by the GOA TMAA monitoring plan.
              (c) General notification of injured or dead marine mammals. Navy personnel shall ensure that NMFS (regional stranding coordinator) is notified immediately (or as soon as operational security considerations allow) if an injured or dead marine mammal is found by Navy personnel during or shortly after, and in the vicinity of, a Navy training activity utilizing mid- or high-frequency active sonar, or underwater explosive detonations. The Navy shall provide NMFS with species or description of the animal(s), the condition of the animal(s) (including carcass condition if the animal is dead), location, time of first discovery, observed behaviors (if alive), and photo or video (if available). In the event that an injured, stranded, or dead marine mammal is found by the Navy that is not in the vicinity of, or during or shortly after, MFAS, HFAS, or underwater explosive detonations, the Navy shall report the same information as listed in this paragraph (c) as soon as operationally feasible and clearance procedures allow.
              (d) General notification of ship strike. In the event of a ship strike by any Navy vessel, at any time or place, the Navy shall do the following:
              (1) Immediately report to NMFS the species identification (if known), location (lat/long) of the animal (or the strike if the animal has disappeared), and whether the animal is alive or dead (or unknown), and the time of the strike.
              (2) Report to NMFS as soon as operationally feasible the size and length of animal, an estimate of the injury status (ex., dead, injured but alive, injured and moving, unknown, etc.), vessel class/type and operational status.
              (3) Report to NMFS the vessel length, speed, and heading as soon as feasible.
              (4) Provide NMFS a photo or video, if equipment is available.
              (5) Within 2 weeks of the strike, provide NMFS with a detailed description of the specific actions of the vessel in the 30-minute timeframe immediately preceding the strike, during the event, and immediately after the strike (e.g., the speed and changes in speed, the direction and changes in direction, other maneuvers, sonar use, etc., if not classified); a narrative description of marine mammal sightings during the event and immediately after, and any information as to sightings prior to the strike, if available; and use established Navy shipboard procedures to make a camera available to attempt to capture photographs following a ship strike.
              (e) Communication plan. The Navy and NMFS shall develop a communication plan that will include all of the communication protocols (phone trees, etc.) and associated contact information required for NMFS and the Navy to carry out the necessary expeditious communication required in the event of a stranding or ship strike, including information described in the notification measures in paragraphs (c) and (d) of this section.
              (f) Annual GOA TMAA monitoring report. The Navy shall submit an annual report of the GOA TMAA monitoring describing the implementation and results from the previous calendar year. Data collection methods shall be standardized across range complexes and study areas to allow for comparison in different geographic locations. The report shall be submitted either 90 days after the calendar year, or 90 days after the conclusion of the monitoring year to be determined by the adaptive management process. The GOA TMAA Monitoring Report may be provided to NMFS within a larger report that includes the required Monitoring Plan reports from multiple range complexes and study areas (the multi-Range Complex Annual Monitoring Report). Such a report would describe progress of knowledge made with respect to monitoring plan study questions across all Navy ranges associated with the Integrated Comprehensive Monitoring Program. Similar study questions shall be treated together so that progress on each topic shall be summarized across all Navy ranges. The report need not include analyses and content that does not provide direct assessment of cumulative progress on the monitoring plan study questions.
              (g) Annual GOA TMAA exercise reports. Each year, the Navy shall submit a preliminary report detailing the status of authorized sound sources within 21 days after the anniversary of the date of issuance of the LOA. Each year, the Navy shall submit a detailed report within 3 months after the anniversary of the date of issuance of the LOA. The annual report shall contain information on Major Training Exercises (MTEs) and a summary of all sound sources used, as described in paragraph (g)(3) of this section. The analysis in the detailed report shall be based on the accumulation of data from the current year's report and data collected from previous the report. The detailed reports shall contain information identified in paragraphs (g)(1) through (4) of this section.
              (1) MFAS/HFAS Major Training Exercises. This section shall contain the following information for Major Training Exercises conducted in the GOA TMAA:
              (i) Exercise Information (for each MTE):
              (A) Exercise designator.
              (B) Date that exercise began and ended.
              (C) Location.
              (D) Number and types of active sources used in the exercise.
              (E) Number and types of passive acoustic sources used in exercise.
              (F) Number and types of vessels, aircraft, etc., participating in exercise.
              (G) Total hours of observation by lookouts.
              (H) Total hours of all active sonar source operation.
              (I) Total hours of each active sonar source bin.
              (J) Wave height (high, low, and average during exercise).
              (ii) Individual marine mammal sighting information for each sighting in each exercise when mitigation occurred:
              (A) Date/Time/Location of sighting.
              (B) Species (if not possible, indication of whale/dolphin/pinniped).
              (C) Number of individuals.
              (D) Initial Detection Sensor.
              (E) Indication of specific type of platform observation made from (including, for example, what type of surface vessel or testing platform).
              (F) Length of time observers maintained visual contact with marine mammal.
              (G) Sea state.
              (H) Visibility.
              (I) Sound source in use at the time of sighting.
              (J) Indication of whether animal is <200 yd, 200 to 500 yd, 500 to 1,000 yd, 1,000 to 2,000 yd, or >2,000 yd from sonar source.
              (K) Mitigation implementation. Whether operation of sonar sensor was delayed, or sonar was powered or shut down, and how long the delay was.
              (L) If source in use is hull-mounted, true bearing of animal from ship, true direction of ship's travel, and estimation of animal's motion relative to ship (opening, closing, parallel).
              (M) Observed behavior. Lookouts shall report, in plain language and without trying to categorize in any way, the observed behavior of the animals (such as animal closing to bow ride, paralleling course/speed, floating on surface and not swimming, etc.) and if any calves present.
              (iii) An evaluation (based on data gathered during all of the MTEs) of the effectiveness of mitigation measures designed to minimize the received level to which marine mammals may be exposed. This evaluation shall identify the specific observations that support any conclusions the Navy reaches about the effectiveness of the mitigation.
              (2) Summary of sources used. (i) This section shall include the following information summarized from the authorized sound sources used in all training events:
              (A) Total annual hours or quantity (per the LOA) of each bin of sonar or other non-impulsive source; and
              (B) Total annual number of each type of explosive exercises and total annual expended/detonated rounds (missiles, bombs, sonobuoys, etc.) for each explosive bin.
              (ii) [Reserved]
              (3) Geographic information presentation. The reports shall present an annual (and seasonal, where practical) depiction of training exercises and testing bin usage geographically across the Study Area.
              (h) MTE prior notification. The Navy shall submit to NMFS (contact as specified in the LOA and Stranding Plan) an electronic notice of pending MTEs 72 hours prior to the start of the MTE indicating:
              (1) Location of the exercise.
              (2) Beginning and end dates of the exercise.
              (3) Type of exercise.
              (i) Five-year close-out exercise report. This report shall be included as part of the 2021 annual exercise report. This report shall provide the annual totals for each sound source bin with a comparison to the annual allowance and the 5-year total for each sound source bin with a comparison to the 5-year allowance. Additionally, if there were any changes to the sound source allowance, this report shall include a discussion of why the change was made and include the analysis to support how the change did or did not result in a change in the SEIS and final rule determinations. The report shall be submitted 3 months after the expiration of this subpart. NMFS shall submit comments on the draft close-out report, if any, within 3 months of receipt. The report shall be considered final after the Navy has addressed NMFS' comments, or 3 months after the submittal of the draft if NMFS does not provide comments.
            
            
              § 218.156
              Applications for letters of authorization (LOA).
              To incidentally take marine mammals pursuant to the regulations in this subpart, the U.S. citizen (as defined by § 216.106 of this chapter) conducting the activity identified in § 218.150(c) (the U.S. Navy) must apply for and obtain either an initial LOA in accordance with § 218.157 or a renewal under § 218.158.
            
            
              § 218.157
              Letters of authorization (LOA).
              (a) An LOA, unless suspended or revoked, shall be valid for a period of time not to exceed the period of validity of this subpart.
              (b) Each LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact on the species, its habitat, and on the availability of the species for subsistence uses (i.e., mitigation); and
              (3) Requirements for mitigation, monitoring and reporting.
              (c) Issuance and renewal of the LOA shall be based on a determination that the total number of marine mammals taken by the activity as a whole shall have no more than a negligible impact on the affected species or stock of marine mammal(s).
            
            
              § 218.158
              Renewals and modifications of letters of authorization (LOA) and adaptive management.
              (a) A letter of authorization issued under § 216.106 of this chapter and § 218.157 for the activity identified in § 218.150(c) shall be renewed or modified upon request of the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision of this chapter); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision of this chapter) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), NMFS may publish a notice of proposed LOA in the Federal Register, including the associated analysis illustrating the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 218.157 for the activity identified in § 218.154 may be modified by NMFS under the following circumstances:
              (1) Adaptive management. NMFS may modify and augment the existing mitigation, monitoring, or reporting measures (after consulting with the Navy regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, and reporting measures in an LOA:
              (A) Results from Navy's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; or

              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by these regulations or subsequent LOA.
              

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS would publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 218.152(c), an LOA may be modified without prior notification and an opportunity for public comment. Notification would be published in the Federal Register within 30 days of the action.
            
          
          
            Subparts Q-W [Reserved]
          
          
            Subpart X—Taking and Importing of Marine Mammals; U.S. Navy Surveillance Towed Array Sensor System Low Frequency Active (SURTASS LFA) Sonar Training and Testing in the Central and Western North Pacific and Eastern Indian Oceans
            
              Effective Date Note:
              At 84 FR 40208, Aug. 13, 2019, subpart X was added, effective from Aug. 12, 2019, through Aug. 13, 2026.
            
            
              § 218.230
              Specified activity, level of taking, and species/stocks.
              Regulations in this subpart apply to the U.S. Navy (Navy) for the taking of marine mammals that occurs incidental to the Navy's SURTASS LFA sonar training and testing activities under authority of the Secretary of the Navy within the central and western North Pacific and eastern Indian Oceans (SURTASS LFA Sonar Study Area) (Table 1 to § 218.230).
              
                Table 1 to § 218.230—Species/Stocks Proposed for Authorization by Level B Harassment for the 7-Year Period of the Proposed Rule by SURTASS LFA Sonar Training and Testing Activities
                
                  Species
                  Stock 1
                  
                
                
                  Antarctic minke whale
                  ANT.
                
                
                  Blue whale
                  CNP.
                
                
                   
                  NIND.
                
                
                   
                  WNP.
                
                
                   
                  SIND.
                
                
                  Bryde's whale
                  ECS.
                
                
                   
                  Hawaii.
                
                
                   
                  WNP.
                
                
                   
                  NIND.
                
                
                   
                  SIND.
                
                
                  Common minke whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP JW.
                
                
                   
                  WNP OE.
                
                
                   
                  YS.
                
                
                  Fin whale
                  ECS.
                
                
                   
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  SIND.
                
                
                   
                  WNP.
                
                
                  Humpback whale
                  CNP stock and Hawaii DPS.
                
                
                   
                  WAU stock and DPS.
                
                
                   
                  WNP stock and DPS.
                
                
                  North Pacific right whale
                  WNP.
                
                
                  Omura's whale
                  NIND.
                
                
                   
                  SIND.
                
                
                   
                  WNP.
                
                
                  Sei whale
                  Hawaii.
                
                
                   
                  SIND.
                
                
                   
                  NP.
                
                
                   
                  NIND.
                
                
                  Western North Pacific gray whale
                  WNP stock and Western DPS.
                
                
                  Baird's beaked whale
                  WNP.
                
                
                  Blainville's beaked whale
                  Hawaii.
                
                
                  
                   
                  WNP.
                
                
                   
                  IND.
                
                
                  Common bottlenose dolphin
                  4-Islands.
                
                
                   
                  Hawaii Island.
                
                
                   
                  Hawaii Pelagic.
                
                
                   
                  IA.
                
                
                   
                  IND.
                
                
                   
                  Japanese Coastal.
                
                
                   
                  Kauai/Niihau.
                
                
                   
                  Oahu.
                
                
                   
                  WNP Northern Offshore.
                
                
                   
                  WNP Southern Offshore.
                
                
                   
                  WAU.
                
                
                  Common dolphin
                  IND.
                
                
                   
                  WNP.
                
                
                  Cuvier's beaked whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  SH.
                
                
                   
                  WNP.
                
                
                  Dall's porpoise
                  SOJ dalli type.
                
                
                   
                  WNP dalli ecotype.
                
                
                   
                  WNP truei ecotype.
                
                
                  Deraniyagala's beaked whale
                  IND.
                
                
                   
                  NP.
                
                
                  Dwarf sperm whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP.
                
                
                  False killer whale
                  Hawaii Pelagic.
                
                
                   
                  IA.
                
                
                   
                  IND.
                
                
                   
                  Main Hawaiian Islands Insular stock and DPS.
                
                
                   
                  Northwestern Hawaiian Islands.
                
                
                   
                  WNP.
                
                
                  Fraser's dolphin
                  CNP.
                
                
                   
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP.
                
                
                  Ginkgo-toothed beaked whale
                  IND.
                
                
                   
                  NP.
                
                
                  Harbor porpoise
                  WNP.
                
                
                  Hubbs' beaked whale
                  NP.
                
                
                  Indo-Pacific bottlenose dolphin
                  IND.
                
                
                  Killer whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP.
                
                
                  
                    Kogia spp.
                  WNP.
                
                
                  Longman's beaked whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP.
                
                
                  Melon-headed whale
                  Hawaiian Islands.
                
                
                   
                  IND.
                
                
                   
                  Kohala Resident.
                
                
                   
                  WNP.
                
                
                  
                    Mesoplodon spp.
                  WNP.
                
                
                  Northern right whale dolphin
                  NP.
                
                
                  Pacific white-sided dolphin
                  NP.
                
                
                  Pantropical spotted dolphin
                  4-Islands.
                
                
                   
                  Hawaii Island.
                
                
                   
                  Hawaiian Pelagic.
                
                
                   
                  IND.
                
                
                   
                  Oahu.
                
                
                   
                  WNP.
                
                
                  Pygmy killer whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP.
                
                
                  Pygmy sperm whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP.
                
                
                  Risso's dolphin
                  Hawaii.
                
                
                   
                  IA.
                
                
                  
                   
                  WNP.
                
                
                   
                  IND.
                
                
                  Rough-toothed dolphin
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP.
                
                
                  Short-finned pilot whale
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  WNP Northern Ecotype.
                
                
                   
                  WNP Southern Ecotype.
                
                
                  Southern bottlenose whale
                  IND.
                
                
                  Spade-toothed beaked whale
                  IND.
                
                
                  Sperm whale
                  Hawaii.
                
                
                   
                  NIND.
                
                
                   
                  NP.
                
                
                   
                  SIND.
                
                
                  Spinner dolphin
                  Hawaii Island.
                
                
                   
                  Hawaii Pelagic.
                
                
                   
                  IND.
                
                
                   
                  Kauai/Niihau.
                
                
                   
                  Kure/Midway Atoll.
                
                
                   
                  Oahu/4-Islands.
                
                
                   
                  Pearl and Hermes Reef.
                
                
                   
                  WNP.
                
                
                  Stejneger's beaked whale
                  WNP.
                
                
                  Striped dolphin
                  Hawaii.
                
                
                   
                  IND.
                
                
                   
                  Japanese Coastal.
                
                
                   
                  WNP Northern Offshore.
                
                
                   
                  WNP Southern Offshore.
                
                
                  Hawaiian monk seal
                  Hawaii.
                
                
                  Northern fur seal
                  Western Pacific.
                
                
                  Ribbon seal
                  NP.
                
                
                  Spotted seal
                  Alaska stock/Bering Sea DPS.
                
                
                   
                  Southern stock and DPS.
                
                
                  Steller sea lion
                  Western/Asian stock and Western DPS.
                
                
                  1 ANT = Antarctic; CNP = Central North Pacific; NP = North Pacific; NIND = Northern Indian; SIND = Southern Indian; IND = Indian; WNP = Western North Pacific; ECS = East China Sea; WP = Western Pacific; SOJ = Sea of Japan; IA = Inshore Archipelago; WAU = Western Australia; YS = Yellow Sea; OE = Offshore Japan; OW = Nearshore Japan; JW = Sea of Japan/Minke; JE = Pacific coast of Japan; SH = Southern Hemisphere; DPS = distinct population segment.
              
            
            
              § 218.231
              Effective dates.
              Regulations in this subpart are effective from August 13, 2019, through August 12, 2026.
            
            
              § 218.232
              Permissible methods of taking.
              Under a Letter or Letters of Authorization (LOA) issued pursuant to §§ 216.106 of this chapter and 218.237, the Holder of the LOA (hereinafter “Navy”) may incidentally, but not intentionally, take marine mammals within the area described in § 218.230 by Level B harassment associated with SURTASS LFA sonar training and testing provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the applicable LOA.
            
            
              § 218.233
              Prohibitions.
              Notwithstanding takings contemplated in § 218.230 and authorized by a LOA issued under §§ 216.106 of this chapter and 218.237, no person in connection with the activities described in § 218.230 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 of this chapter and 218.237;
              (b) Take any marine mammal not specified in such LOAs;

              (c) Take any marine mammal specified in such LOAs in any manner other than Level B harassment;
              
              (d) Take any marine mammal specified in the LOA if NMFS makes a determination that such taking is having, or may have, more than a negligible impact on the species or stocks concerned; or
              (e) Take a marine mammal specified in the LOA if NMFS determines such taking is having, or may have, an unmitigable adverse impact on availability of the species or stock for taking for subsistence uses.
            
            
              § 218.234
              Mitigation.
              When conducting activities identified in § 218.230, the mitigation measures described in this section and in any LOA issued under §§ 216.106 of this chapter and 218.237 must be implemented.
              (a) Personnel training—lookouts. The Navy will utilize one or more trained marine biologists qualified in conducting at-sea marine mammal visual monitoring to conduct at-sea marine mammal visual monitoring training and qualify designated ship personnel to conduct at-sea visual monitoring. Training will ensure quick and effective communication within the command structure in order to facilitate implementation of protective measures if they detect marine mammals and may be accomplished either in-person, or via video training.
              (b) General operating procedures. (1) Prior to SURTASS LFA sonar activities, the Navy will promulgate executive guidance for the administration, execution, and compliance with the environmental regulations under these regulations and LOA.
              (2) The Navy must not transmit the SURTASS LFA sonar signal at a frequency greater than 500 Hz.
              (c) 2,000-yard LFA sonar mitigation zone; suspension and delay. If a marine mammal is detected, through monitoring required under § 218.235, within or about to enter within 2,000 yards of the SURTASS LFA source (i.e., the LFA mitigation zone), the Navy must immediately delay or suspend SURTASS LFA sonar transmissions.
              (d) Resumption of SURTASS LFA sonar transmissions. (1) The Holder of a LOA may not resume SURTASS LFA sonar transmissions earlier than 15 minutes after:
              (i) All marine mammals have left the area of the 2,000-yard LFA sonar mitigation zone; and
              (ii) There is no further detection of any marine mammal within the 2,000-yard LFA sonar mitigation zone as determined by the visual, passive acoustic, and active acoustic high frequency monitoring described in § 218.235.
              (2) [Reserved]
              (e) Ramp-up procedures for the high-frequency marine mammal monitoring (HF/M3) sonar required under § 218.235. (1) The Navy must ramp up the HF/M3 sonar power level beginning at a maximum source sound pressure level of 180 dB: re 1 µPa at 1 meter in 10-dB increments to operating levels over a period of no less than five minutes:
              (i) At least 30 minutes prior to any SURTASS LFA sonar transmissions; and
              (ii) Anytime after the HF/M3 source has been powered down for more than two minutes.
              (2) The Navy must not increase the HF/M3 sound pressure level once a marine mammal is detected; ramp-up may resume once marine mammals are no longer detected.
              (f) Geographic restrictions on the SURTASS LFA sonar sound field. (1) LFA sonar training and testing activities must be conducted such that:
              (i) The received level of SURTASS LFA sonar transmissions will not exceed 180 dB re: 1 µPa rms within 22 km (12 nmi) from any emergent land, including offshore islands;

              (ii) The received level of SURTASS LFA sonar transmissions will not exceed 180 dB re: 1 µPa rms at a distance of 1 km (0.5 nmi) seaward of the outer perimeter of any Offshore Biologically Important Area (OBIA) designated in the Study Area for SURTASS LFA sonar in paragraph (f)(2) of this section, or subsequently identified through the Adaptive Management process specified in § 218.241, during the period specified. The boundaries and periods of such OBIAs will be kept on file in NMFS' Office of Protected Resources and on its website at https://www.fisheries.noaa.gov/national/marine-mammal-protection/incidental-take-authorizations-military-readiness-activities.
              

              (iii) No more than 25 percent of the authorized amount (transmission hours) of SURTASS LFA sonar for training and testing will be conducted within 10 nmi (18.5 km) of any single OBIA during any year (no more than 124 hours in years 1-4 and 148 hours in years 5-7) unless the following conditions are met: Should national security present a requirement to conduct more than 25 percent of authorized hours of SURTASS LFA sonar within 10 nmi (18.5 km) of any single OBIA during any year, naval units will obtain permission from the appropriate designated Command authority prior to commencement of the activity. The Navy will provide NMFS with notification as soon as is practicable and include the information (e.g., sonar hours) in its annual activity reports submitted to NMFS.
              (iv) No activities with the SURTASS LFA system will occur within territorial seas of foreign nations, which are areas from 0 up to 12 nmi from shore, depending on the distance that individual nations claim; and
              (v) No activities with the SURTASS LFA sonar system will occur in the waters of Penguin Bank, Hawaii (defined as water depth of 600 ft (183 m)), and ensonification of Hawaii state waters (out to 3 nmi) will not exceed 145 dB re: 1 µPa rms.
              (2) Offshore Biologically Important Areas (OBIAs) for marine mammals (with specified periods) for SURTASS LFA sonar training and testing activities include the following (Table 1 to paragraph (f)(2)):
              
                Table 1 to Paragraph (f)(2)—Offshore Biologically Important Areas (OBIAs)
                
                  OBIA name
                  Ocean area
                  Effective seasonal period
                
                
                  Main Hawaiian Islands
                  Central North Pacific
                  November to April.
                
                
                  Northwestern Hawaiian Islands
                  Central North Pacific
                  December to April.
                
                
                  Mariana Islands
                  Western North Pacific
                  February to April.
                
                
                  Ryukyu-Philippines
                  Western North Pacific
                  January to April.
                
                
                  Ogasawara Islands (Sperm Whale)
                  Western North Pacific
                  June to September.
                
                
                  Ogasawara-Kazin Islands (Humpback Whale)
                  Western North Pacific
                  December to May.
                
                
                  Honshu
                  Western North Pacific
                  January to May.
                
                
                  Southeast Kamchatka
                  Western North Pacific
                  June to September.
                
                
                  Gulf of Thailand
                  Eastern Indian Ocean
                  April to November.
                
                
                  Western Australia (Blue Whale)
                  Eastern Indian Ocean
                  May to November.
                
                
                  Western Australia (Humpback Whale)
                  Eastern Indian Ocean
                  May to December.
                
                
                  Southern Bali
                  Eastern Indian Ocean
                  October to November.
                
                
                  Swatch-of-No-Ground (SoNG)
                  Northern Bay of Bengal
                  Year-round.
                
                
                  Sri Lanka
                  Eastern Indian Ocean
                  October to April.
                
              
              (g) Minimization of additional harm to live-stranded (or milling) mammals. The Navy must consult the Notification and Reporting Plan, which sets out the requirements for when live stranded marine mammals are reported in the Study Area. The Stranding and Notification Plan is available at: https://www.fisheries.noaa.gov/action/incidental-take-authorization-us-navy-operations-surveillance-towed-array-sensor-system-0.
              
            
            
              § 218.235
              Requirements for monitoring.
              (a) The Navy must:
              (1) Conduct visual monitoring from the ship's bridge during all daylight hours (30 minutes before sunrise until 30 minutes after sunset). During training and testing activities that employ SURTASS LFA sonar in the active mode, the SURTASS vessels must have Lookouts to maintain a topside watch with standard binoculars (7x) and with the naked eye. If the lookout sights a possible marine mammal, the lookout will use big-eye binoculars (25x) to confirm the sighting and potentially identify the marine mammal species.
              (2) Use the passive SURTASS sonar component to detect vocalizing marine mammals; and
              (3) Use the HF/M3 sonar to locate and track marine mammals in relation to the SURTASS LFA sonar vessel and the LFA mitigation zone, subject to the ramp-up requirements in § 216.234(e) of this chapter.

              (b) Monitoring under paragraph (a) of this section must:
              
              (1) Commence at least 30 minutes before the first SURTASS LFA sonar training and testing transmission;
              (2) Continue between transmission pings; and
              (3) Continue either for at least 15 minutes after completion of the SURTASS LFA sonar training and testing transmission, or, if marine mammals are exhibiting unusual changes in behavioral patterns, until behavior patterns return to normal or conditions prevent continued observations.
              (c) The Navy must designate qualified on-site individuals to conduct the mitigation, monitoring, and reporting activities specified in these regulations and LOA issued under §§ 216.106 of this chapter and 218.237.
              (d) The Navy must continue to assess data from the Marine Mammal Monitoring Program and work toward making some portion of that data, after appropriate security reviews, available to scientists with appropriate clearances. Any portions of the analyses conducted by these scientists based on these data that are determined to be unclassified after appropriate security reviews will be made publically available.
              (e) The Navy must collect ambient noise data and will explore the feasibility of declassifying and archiving the ambient noise data for incorporation into appropriate ocean noise budget efforts.
              (f) The Navy must conduct all monitoring required under LOAs.
            
            
              § 218.236
              Requirements for reporting.
              (a) The Navy must submit classified and unclassified annual training and testing activity reports to the Director, Office of Protected Resources, NMFS, no later than 90 days after the end of each year covered by the LOA beginning on the date of effectiveness of a LOA. Each annual training and testing activity report will include a summary of all active-mode training and testing activities completed during that year. At a minimum, each classified training and testing activity report must contain the following information:
              (1) Dates, times, and location of each vessel during each training and testing activity;
              (2) Information on sonar transmissions during each training and testing activity;
              (3) Results of the marine mammal monitoring program specified in the LOA; and
              (4) Estimates of the percentages of marine mammal species and stocks affected (both for the year and cumulatively for each successive year) covered by the LOA.
              (b) The seventh annual report must be prepared as a final comprehensive report, which will include information for the final year as well as the prior six years of activities under the rule. This final comprehensive report must also contain an unclassified analysis of new passive sonar technologies and an assessment of whether such a system is feasible as an alternative to SURTASS LFA sonar, and be submitted to the Director, Office of Protected Resources, NMFS as described in this paragraph (b).
              (c) The Navy will continue to assess the data collected by its undersea arrays and work toward making some portion of that data, after appropriate security reviews, available to scientists with appropriate clearances. Any portions of the analyses conducted by these scientists based on these data that are determined to be unclassified after appropriate security reviews will be made publically available.

              (d) The Navy must consult the Notification and Reporting Plan, which sets out notification, reporting, and other requirements for when dead, injured, or live stranded marine mammals are reported in the Study Area. The Stranding and Notification Plan is available at: https://www.fisheries.noaa.gov/action/incidental-take-authorization-us-navy-operations-surveillance-towed-array-sensor-system-0.
              
            
            
              § 218.237
              Letter of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, Navy must apply for and obtain a Letter of Authorization (LOA).
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.

              (c) If an LOA expires prior to the expiration date of these regulations, Navy may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA (excluding changes made pursuant to the adaptive management provision of § 218.239), the Navy must apply for and obtain a modification of the LOA as described in § 218.238.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact on the species, its habitat, and on the availability of the species for subsistence uses (i.e., mitigation); and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA will be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA will be published in the Federal Register within thirty days of a determination.
            
            
              § 218.238
              Renewals and modifications of a Letter of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 218.237 for the activity identified in §  218.230 may be renewed or modified upon request by the applicant, provided that:
              (1) The planned specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for the regulations in this subpart (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section); and
              (2) NMFS determines that the mitigation, monitoring, and reporting measures required by the previous LOA(s) were implemented.

              (b) For LOA modification or renewal requests by the Navy that include changes to the activity or to the mitigation, monitoring, or reporting measures (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or that do not result in more than a minor change in the total estimated number of takes (or distribution by species or stock or years), NMFS may publish notification of a planned LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§  216.106 of this chapter and 218.237 may be modified by NMFS under the following circumstances:
              (1) Adaptive management. After consulting with the Navy regarding the practicability of the modifications, NMFS may modify (including adding or removing measures) the existing mitigation, monitoring, or reporting measures if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA include:
              (A) Results from the Navy's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; or
              (C) Any information that reveals marine mammals may have been taken in a manner, extent, or number not authorized by the regulations in this subpart or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, NMFS will publish a notice of planned LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If NMFS determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§  216.106 of this chapter and 218.237, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
          
        
        
          
          Pt. 219
          PART 219—REGULATIONS GOVERNING THE TAKING AND IMPORTING OF MARINE MAMMALS
          
            
              Subpart A—Taking Marine Mammals Incidental to Southwest Fisheries Science Center Fisheries Research in the California Current
              Sec.
              219.1
              Specified activity and specified geographical region.
              219.2
              Effective dates.
              219.3
              Permissible methods of taking.
              219.4
              Prohibitions.
              219.5
              Mitigation requirements.
              219.6
              Requirements for monitoring and reporting.
              219.7
              Letters of Authorization.
              219.8
              Renewals and modifications of Letters of Authorization.
              219.9-219.10
              [Reserved]
            
            
              Subpart B—Taking Marine Mammals Incidental to Southwest Fisheries Science Center Fisheries Research in the Eastern Tropical Pacific
              219.11
              Specified activity and specified geographical region.
              219.12
              Effective dates.
              219.13
              Permissible methods of taking.
              219.14
              Prohibitions.
              219.15
              Mitigation requirements.
              219.16
              Requirements for monitoring and reporting.
              219.17
              Letters of Authorization.
              219.18
              Renewals and modifications of Letters of Authorization.
              219.19-219.20
              [Reserved]
            
            
              Subpart C—Taking Marine Mammals Incidental to Southwest Fisheries Science Center Fisheries Research in the Antarctic
              219.21
              Specified activity and specified geographical region.
              219.22
              Effective dates.
              219.23
              Permissible methods of taking.
              219.24
              Prohibitions.
              219.25
              Mitigation requirements.
              219.26
              Requirements for monitoring and reporting.
              219.27
              Letters of Authorization.
              219.28
              Renewals and modifications of Letters of Authorization.
              219.29-219.30
              [Reserved]
            
            
              Subpart D—Taking Marine Mammals Incidental to Northeast Fisheries Science Center Fisheries Research in the Atlantic Coast Region
              219.31
              Specified activity and specified geographical region.
              219.32
              Effective dates.
              219.33
              Permissible methods of taking.
              219.34
              Prohibitions.
              219.35
              Mitigation requirements.
              219.36
              Requirements for monitoring and reporting.
              219.37
              Letters of Authorization.
              219.38
              Renewals and modifications of Letters of Authorization.
              219.39-219.40
              [Reserved]
            
            
              Subpart E—Taking Marine Mammals Incidental to Northwest Fisheries Science Center Fisheries Research in the Pacific Ocean
              219.41
              Specified activity and specified geographical region.
              219.42
              Effective dates.
              219.43
              Permissible methods of taking.
              219.44
              Prohibitions.
              219.45
              Mitigation requirements.
              219.46
              Requirements for monitoring and reporting.
              219.47
              Letters of Authorization.
              219.48
              Renewals and modifications of Letters of Authorization.
              219.49-219.50
              [Reserved]
            
            
              Subpart F—Taking Marine Mammals Incidental to Alaska Fisheries Science Center Fisheries Research
              219.51
              Specified activity and specified geographical region.
              219.52
              Effective dates.
              219.53
              Permissible methods of taking.
              219.54
              Prohibitions.
              219.55
              Mitigation requirements.
              219.56
              Requirements for monitoring and reporting.
              219.57
              Letters of Authorization.
              219.58
              Renewals and modifications of Letters of Authorization.
              219.59-219.60
              [Reserved]
            
            
              Subpart H—Taking Marine Mammals Incidental to Southeast Fisheries Science Center Fisheries Research in the Atlantic Ocean, Gulf of Mexico, and Caribbean Sea
              219.71
              Specified activity and specified geographical region.
              219.72
              Effective dates.
              219.73
              Permissible methods of taking.
              219.74
              Prohibitions.
              
              219.75
              Mitigation requirements.
              219.76
              Requirements for monitoring and reporting.
              219.77
              Letters of Authorization.
              219.78
              Renewals and modifications of Letters of Authorization.
              219.79-219.80
              [Reserved] 
            
          
          
            Authority:
            16 U.S.C. 1361 et seq.
            
          
          
            Effective Date Note:
            At 80 FR 59004, Sept. 30, 2015, part 219 was added, effective Oct. 30, 2015, through Oct. 30, 2020.
          
          
            Subpart A—Taking Marine Mammals Incidental to Southwest Fisheries Science Center Fisheries Research in the California Current
            
              § 219.1
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Marine Fisheries Service's (NMFS) Southwest Fisheries Science Center (SWFSC) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to research survey program operations.
              (b) The taking of marine mammals by SWFSC may be authorized in a Letter of Authorization (LOA) only if it occurs within the California Current Ecosystem.
            
            
              § 219.2
              Effective dates.
              Regulations in this subpart are effective October 30, 2015, through October 30, 2020.
            
            
              § 219.3
              Permissible methods of taking.
              (a) Under LOAs issued pursuant to § 216.106 and § 219.7 of this chapter, the Holder of the LOA (hereinafter “SWFSC”) may incidentally, but not intentionally, take marine mammals within the area described in § 219.1(b) of this chapter, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
              (b) The incidental take of marine mammals under the activities identified in § 219.1(a) of this chapter is limited to the indicated number of takes on an annual basis (by Level B harassment) or over the five-year period of validity of these regulations (by mortality) of the following species:
              (1) Level B harassment:
              (i) Cetaceans:
              (A) Gray whale (Eschrichtius robustus)—346;
              (B) Humpback whale (Megaptera novaeangliae)—14;
              (C) Minke whale (Balaenoptera acutorostrata)—13;
              (D) Sei whale (Balaenoptera borealis)—1;
              (E) Fin whale (Balaenoptera physalus)—33;
              (F) Blue whale (Balaenoptera musculus)—24;
              (G) Sperm whale (Physeter macrocephalus)—65;
              (H) Pygmy or dwarf sperm whale (Kogia spp.)—42;
              (I) Cuvier's beaked whale (Ziphius cavirostris)—146;
              (J) Baird's beaked whale (Berardius bairdii)—34;

              (K) Hubbs', Blainville's, ginkgo-toothed, Perrin's, lesser, or Stejneger's beaked whales (Mesoplodon spp.)—40;
              (L) Bottlenose dolphin (Tursiops truncatus)—32;
              (M) Striped dolphin (Stenella coeruleoalba)—301;
              (N) Long-beaked common dolphin (Delphinis capensis)—348;
              (O) Short-beaked common dolphin (Delphinis delphis)—5,592;
              (P) Pacific white-sided dolphin (Lagenorhynchus obliquidens)—378;
              (Q) Northern right whale dolphin (Lissodelphis borealis)—176;
              (R) Risso's dolphin (Grampus griseus)—188;
              (S) Killer whale (Orcinus orca)—13;
              (T) Short-finned pilot whale (Globicephala macrorhynchus)—12;
              (U) Harbor porpoise (Phocoena phocoena)—682; and
              (V) Dall's porpoise (Phocoenoides dalli)—1,365.
              (ii) Pinnipeds:
              (A) Guadalupe fur seal (Arctocephalus philippii townsendi)—134;
              (B) Northern fur seal (Callorhinus ursinus), California stock—236;
              (C) Northern fur seal, Pribilof Islands/Eastern Pacific stock—11,555;
              (D) California sea lion (Zalophus californianus)—4,302;
              (E) Steller sea lion (Eumetopias jubatus)—1,055;
              
              (F) Harbor seal (Phoca vitulina)—910; and
              (G) Northern elephant seal (Mirounga angustirostris)—4,743.
              (2) Mortality (midwater trawl gear only):
              (i) Cetaceans:
              (A) Bottlenose dolphin (California, Oregon, and Washington offshore stock)—8;
              (B) Bottlenose dolphin (California coastal stock)—3;
              (C) Striped dolphin—11;
              (D) Long-beaked common dolphin—11;
              (E) Short-beaked common dolphin—11;
              (F) Pacific white-sided dolphin—35;
              (G) Northern right whale dolphin—10;
              (H) Risso's dolphin—11;
              (I) Harbor porpoise—5;
              (J) Dall's porpoise—5;
              (K) Unidentified cetacean (Family Delphinidae or Family Phocoenidae)—1.
              (ii) Pinnipeds:
              (A) Northern fur seal—5;
              (B) California sea lion—20;
              (C) Steller sea lion—9;
              (D) Harbor seal—9;
              (E) Northern elephant seal—5; and
              (F) Unidentified pinniped—1.
              (3) Mortality (pelagic longline gear only):
              (i) Cetaceans:
              (A) Pygmy or dwarf sperm whale—1;
              (B) Bottlenose dolphin—1;
              (C) Striped dolphin—1;
              (D) Long-beaked common dolphin—1;
              (E) Short-beaked common dolphin—1;
              (F) Risso's dolphin—1; and
              (G) Short-finned pilot whale—1.
              (ii) Pinnipeds:
              (A) California sea lion—5;
              (B) Steller sea lion—1; and
              (C) Unidentified pinniped—1.
            
            
              § 219.4
              Prohibitions.
              Notwithstanding takings contemplated in § 219.1 of this chapter and authorized by a LOA issued under §§ 216.106 and 219.7 of this chapter, no person in connection with the activities described in § 219.1 of this chapter may:
              (a) Take any marine mammal not specified in § 219.3(b) of this chapter;
              (b) Take any marine mammal specified in § 219.3(b) of this chapter in any manner other than as specified;
              (c) Take a marine mammal specified in § 219.3(b) of this chapter if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal;
              (d) Take a marine mammal specified in § 219.3(b) of this chapter if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses; or
              (e) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 and 219.7 of this chapter.
            
            
              § 219.5
              Mitigation requirements.
              When conducting the activities identified in § 219.1(a) of this chapter, the mitigation measures contained in any LOA issued under §§ 216.106 and 219.7 of this chapter must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions:
              (1) SWFSC shall take all necessary measures to coordinate and communicate in advance of each specific survey with the National Oceanic and Atmospheric Administration's (NOAA) Office of Marine and Aviation Operations (OMAO) or other relevant parties on non-NOAA platforms to ensure that all mitigation measures and monitoring requirements described herein, as well as the specific manner of implementation and relevant event-contingent decision-making processes, are clearly understood and agreed upon.
              (2) SWFSC shall coordinate and conduct briefings at the outset of each survey and as necessary between ship's crew (Commanding Officer/master or designee(s), as appropriate) and scientific party in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures.

              (3) SWFSC shall coordinate as necessary on a daily basis during survey cruises with OMAO personnel or other relevant personnel on non-NOAA platforms to ensure that requirements, procedures, and decision-making processes are understood and properly implemented.
              (4) When deploying any type of sampling gear at sea, SWFSC shall at all times monitor for any unusual circumstances that may arise at a sampling site and use best professional judgment to avoid any potential risks to marine mammals during use of all research equipment.
              (5) SWFSC shall implement handling and/or disentanglement protocols as specified in guidance provided to SWFSC survey personnel.
              (b) Midwater trawl survey protocols:
              (1) SWFSC shall conduct trawl operations as soon as is practicable upon arrival at the sampling station.
              (2) SWFSC shall initiate marine mammal watches (visual observation) no less than thirty minutes prior to sampling. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting.
              (3) SWFSC shall implement the move-on rule. If one or more marine mammals are observed within 1 nm of the planned location in the thirty minutes before setting the trawl gear, SWFSC shall transit to a different section of the sampling area to maintain a minimum set distance of 1 nm from the observed marine mammals. If, after moving on, marine mammals remain within 1 nm, SWFSC may decide to move again or to skip the station. SWFSC may use best professional judgment in making this decision but may not elect to conduct midwater trawl survey activity when animals remain within the 1-nm zone.

              (4) SWFSC shall maintain visual monitoring effort during the entire period of time that midwater trawl gear is in the water (i.e., throughout gear deployment, fishing, and retrieval). If marine mammals are sighted before the gear is fully removed from the water, SWFSC shall take the most appropriate action to avoid marine mammal interaction. SWFSC may use best professional judgment in making this decision.
              (5) If trawling operations have been suspended because of the presence of marine mammals, SWFSC may resume trawl operations when practicable only when the animals are believed to have departed the 1 nm area. SWFSC may use best professional judgment in making this determination.
              (6) SWFSC shall implement standard survey protocols to minimize potential for marine mammal interactions, including maximum tow durations at target depth and maximum tow distance, and shall carefully empty the trawl as quickly as possible upon retrieval. Trawl nets must be cleaned prior to deployment.
              (7) SWFSC must install and use a marine mammal excluder device at all times when the Nordic 264 trawl net or other net for which the device is appropriate is used.
              (8) SWFSC must install and use acoustic deterrent devices whenever any midwater trawl net is used, with two to four devices placed along the footrope and/or headrope of the net. SWFSC must ensure that the devices are operating properly before deploying the net.
              (c) Pelagic longline survey protocols:
              (1) SWFSC shall deploy longline gear as soon as is practicable upon arrival at the sampling station.
              (2) SWFSC shall initiate marine mammal watches (visual observation) no less than thirty minutes prior to both deployment and retrieval of the longline gear. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting.

              (3) SWFSC shall implement the move-on rule. If one or more marine mammals are observed within 1 nm of the planned location in the thirty minutes before gear deployment, SWFSC shall transit to a different section of the sampling area to maintain a minimum set distance of 1 nm from the observed marine mammals. If, after moving on, marine mammals remain within 1 nm, SWFSC may decide to move again or to skip the station. SWFSC may use best professional judgment in making this decision but may not elect to conduct pelagic longline survey activity when animals remain within the 1-nm zone. Implementation of the move-on rule is not required upon observation of five or fewer California sea lions.
              (4) SWFSC shall maintain visual monitoring effort during the entire period of gear deployment and retrieval. If marine mammals are sighted before the gear is fully deployed or retrieved, SWFSC shall take the most appropriate action to avoid marine mammal interaction. SWFSC may use best professional judgment in making this decision.
              (5) If deployment or retrieval operations have been suspended because of the presence of marine mammals, SWFSC may resume such operations when practicable only when the animals are believed to have departed the 1 nm area. SWFSC may use best professional judgment in making this decision.
              (6) SWFSC shall implement standard survey protocols, including maximum soak durations and a prohibition on chumming.
            
            
              § 219.6
              Requirements for monitoring and reporting.
              (a) Visual monitoring program:
              (1) Dedicated marine mammal visual monitoring, conducted by trained SWFSC personnel with no other responsibilities during the monitoring period, shall occur:
              (i) For a minimum of thirty minutes prior to deployment of midwater trawl and pelagic longline gear;
              (ii) Throughout deployment of gear and active fishing of midwater trawl gear;
              (iii) For a minimum of thirty minutes prior to retrieval of pelagic longline gear; and
              (iv) Throughout retrieval of all research gear.
              (2) Marine mammal watches shall be conducted by watch-standers (those navigating the vessel and/or other crew) at all times when the vessel is being operated.
              (b) Marine mammal excluder device (MMED)—SWFSC shall conduct an evaluation of the feasibility of MMED development for the modified-Cobb midwater trawl net.
              (c) Analysis of bycatch patterns—SWFSC shall conduct an analysis of past bycatch patterns in order to better understand what factors might increase the likelihood of incidental take in research survey gear. This shall include an analysis of research trawl data for any link between trawl variables and observed marine mammal bycatch, as well as a review of historical fisheries research data to determine whether sufficient data exist for similar analysis.
              (d) Training:
              (1) SWFSC must conduct annual training for all chief scientists and other personnel who may be responsible for conducting dedicated marine mammal visual observations to explain mitigation measures and monitoring and reporting requirements, mitigation and monitoring protocols, marine mammal identification, completion of datasheets, and use of equipment. SWFSC may determine the agenda for these trainings.
              (2) SWFSC shall also dedicate a portion of training to discussion of best professional judgment, including use in any incidents of marine mammal interaction and instructive examples where use of best professional judgment was determined to be successful or unsuccessful.
              (3) SWFSC shall coordinate with NMFS' Northwest Fisheries Science Center (NWFSC) regarding surveys conducted in the California Current Ecosystem, such that training and guidance related to handling procedures and data collection is consistent.
              (e) Handling procedures and data collection:
              (1) SWFSC must develop and implement standardized marine mammal handling, disentanglement, and data collection procedures. These standard procedures will be subject to approval by NMFS' Office of Protected Resources (OPR).
              (2) When practicable, for any marine mammal interaction involving the release of a live animal, SWFSC shall collect necessary data to facilitate a serious injury determination.

              (3) SWFSC shall provide its relevant personnel with standard guidance and training regarding handling of marine mammals, including how to identify different species, bring an individual aboard a vessel, assess the level of consciousness, remove fishing gear, return an individual to water, and log activities pertaining to the interaction.
              (4) SWFSC shall record such data on standardized forms, which will be subject to approval by OPR. SWFSC shall also answer a standard series of supplemental questions regarding the details of any marine mammal interaction.
              (f) Reporting:
              (1) SWFSC shall report all incidents of marine mammal interaction to NMFS' Protected Species Incidental Take database within 48 hours of occurrence, and shall provide supplemental information to OPR upon request. Information related to marine mammal interaction (animal captured or entangled in research gear) must include details of survey effort, full descriptions of any observations of the animals, the context (vessel and conditions), decisions made, and rationale for decisions made in vessel and gear handling.
              (2) Annual reporting:
              (i) SWFSC shall submit an annual summary report to OPR not later than ninety days following the end of a given year. SWFSC shall provide a final report within thirty days following resolution of comments on the draft report.
              (ii) These reports shall contain, at minimum, the following:
              (A) Annual line-kilometers surveyed during which the EK60, ME70, SX90 (or equivalent sources) were predominant and associated pro-rated estimates of actual take;
              (B) Summary information regarding use of all longline (including bottom and vertical lines) and trawl (including bottom trawl) gear, including number of sets, hook hours, tows, etc., specific to each gear;
              (C) Accounts of all incidents of marine mammal interactions, including circumstances of the event, descriptions of any mitigation procedures implemented or not implemented and why, and, for interactions due to use of pelagic longline, whether the move-on rule was waived due to the presence of five or fewer California sea lions;
              (D) A written evaluation of the effectiveness of SWFSC mitigation strategies in reducing the number of marine mammal interactions with survey gear, including best professional judgment and suggestions for changes to the mitigation strategies, if any, and an assessment of the practice of discarding spent bait relative to interactions with pelagic longline, if any;
              (E) Final outcome of serious injury determinations for all incidents of marine mammal interactions where the animal(s) were released alive;
              (F) Updates as appropriate regarding the development/implementation of MMEDs and analysis of bycatch patterns; and
              (G) A summary of all relevant training provided by SWFSC and any coordination with NWFSC or NMFS' West Coast Regional Office.
              (g) Reporting of injured or dead marine mammals:
              (1) In the unanticipated event that the activity defined in § 219.1(a) of this chapter clearly causes the take of a marine mammal in a prohibited manner, SWFSC personnel engaged in the research activity shall immediately cease such activity until such time as an appropriate decision regarding activity continuation can be made by the SWFSC Director (or designee). The incident must be reported immediately to OPR and the West Coast Regional Stranding Coordinator, NMFS. OPR will review the circumstances of the prohibited take and work with SWFSC to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The immediate decision made by SWFSC regarding continuation of the specified activity is subject to OPR concurrence. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;

              (v) Species identification or description of the animal(s) involved;
              
              (vi) Status of all sound source use in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s).

              (2) In the event that SWFSC discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), SWFSC shall immediately report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS. The report must include the information identified in § 219.6(g)(1) of this section. Activities may continue while OPR reviews the circumstances of the incident. OPR will work with SWFSC to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (3) In the event that SWFSC discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 219.1(a) of this chapter (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), SWFSC shall report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. SWFSC shall provide photographs or video footage or other documentation of the stranded animal sighting to OPR.
            
            
              § 219.7
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, SWFSC must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, SWFSC may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, SWFSC must apply for and obtain a modification of the LOA as described in § 219.8 of this chapter.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 219.8
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 and 219.7 of this chapter for the activity identified in § 219.1(a) of this chapter shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in § 219.8(c)(1) of this chapter), and
              (2) OPR determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in § 219.8(c)(1) of this chapter) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), OPR may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.

              (c) An LOA issued under §§ 216.106 and 219.7 of this chapter for the activity identified in § 219.1(a) of this chapter may be modified by OPR under the following circumstances:
              (1) Adaptive Management—OPR may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with SWFSC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from SWFSC's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, OPR will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If OPR determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 219.2(b) of this chapter, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 219.9-219.10
              [Reserved]
            
          
          
            Subpart B—Taking Marine Mammals Incidental to Southwest Fisheries Science Center Fisheries Research in the Eastern Tropical Pacific
            
              § 219.11
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Marine Fisheries Service's (NMFS) Southwest Fisheries Science Center (SWFSC) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to research survey program operations.
              (b) The taking of marine mammals by SWFSC may be authorized in a Letter of Authorization (LOA) only if it occurs within the Eastern Tropical Pacific.
            
            
              § 219.12
              Effective dates.
              Regulations in this subpart are effective October 30, 2015, through October 30, 2020.
            
            
              § 219.13
              Permissible methods of taking.
              (a) Under LOAs issued pursuant to §§ 216.106 and 219.17 of this chapter, the Holder of the LOA (hereinafter “SWFSC”) may incidentally, but not intentionally, take marine mammals within the area described in § 219.11(b) of this chapter, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
              (b) The incidental take of marine mammals under the activities identified in § 219.11(a) of this chapter is limited to the indicated number of takes on an annual basis (by Level B harassment) or over the five-year period of validity of these regulations (by mortality) of the following species:
              (1) Level B harassment:
              (i) Cetaceans:
              (A) Humpback whale (Megaptera novaeangliae)—1;
              (B) Bryde's whale (Balaenoptera edeni)—4;
              (C) Blue whale (Balaenoptera musculus)—2;
              (D) Sperm whale (Physeter macrocephalus)—4;
              (E) Dwarf sperm whale (Kogia sima)—14;
              (F) Cuvier's beaked whale (Ziphius cavirostris)—24;
              (G) Longman's beaked whale (Indopacetus pacificus)—1;

              (H) Blainville's, ginkgo-toothed, or lesser beaked whales (Mesoplodon spp.)—30;
              (I) Rough-toothed dolphin (Steno bredanensis)—45;
              (J) Bottlenose dolphin (Tursiops truncatus)—139;
              
              (K) Striped dolphin (Stenella coeruleoalba)—401;
              (L) Pantropical spotted dolphin (Stenella attenuata)—1,088;
              (M) Spinner dolphin (Stenella longirostris)—442;
              (N) Long-beaked common dolphin (Delphinis capensis)—173;
              (O) Short-beaked common dolphin (Delphinis delphis)—1,300;
              (P) Fraser's dolphin (Lagenodelphis hosei)—121;
              (Q) Dusky dolphin (Lagenorhynchus obscurus)—18;
              (R) Risso's dolphin (Grampus griseus)—46;
              (S) Melon-headed whale (Peponocephala electra)—19;
              (T) Pygmy killer whale (Feresa attenuata)—17;
              (U) False killer whale (Pseudorca crassidens)—17;
              (V) Killer whale (Orcinus orca)—3; and
              (W) Short-finned pilot whale (Globicephala macrorhynchus)—723.
              (ii) Pinnipeds:
              (A) Guadalupe fur seal (Arctocephalus philippii townsendi)—66;
              (B) California sea lion (Zalophus californianus)—1,442;
              (C) South American sea lion (Otaria byronia)—1,442; and
              (D) Northern elephant seal (Mirounga angustirostris)—3,248.
              (2) Mortality (pelagic longline gear only):
              (i) Cetaceans:
              (A) Dwarf sperm whale—1;
              (B) Rough-toothed dolphin—1;
              (C) Bottlenose dolphin—1;
              (D) Striped dolphin—1;
              (E) Pantropical spotted dolphin—1;
              (F) Long-beaked common dolphin—1;
              (G) Short-beaked common dolphin—1;
              (H) Risso's dolphin—1;
              (I) False killer whale—1; and
              (J) Short-finned pilot whale—1.
              (ii) Pinnipeds:
              (A) California sea lion—5;
              (B) South American sea lion—5; and
              (C) Unidentified pinniped—1.
            
            
              § 219.14
              Prohibitions.
              Notwithstanding takings contemplated in § 219.11 of this chapter and authorized by a LOA issued under §§ 216.106 and 219.17 of this chapter, no person in connection with the activities described in § 219.11 of this chapter may:
              (a) Take any marine mammal not specified in § 219.13(b) of this chapter;
              (b) Take any marine mammal specified in § 219.13(b) of this chapter in any manner other than as specified;
              (c) Take a marine mammal specified in § 219.13(b) of this chapter if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal;
              (d) Take a marine mammal specified in § 219.13(b) of this chapter if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses; or
              (e) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 and 219.17 of this chapter.
            
            
              § 219.15
              Mitigation requirements.
              When conducting the activities identified in § 219.11(a) of this chapter, the mitigation measures contained in any LOA issued under §§ 216.106 and 219.17 of this chapter must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions:
              (1) SWFSC shall take all necessary measures to coordinate and communicate in advance of each specific survey with the National Oceanic and Atmospheric Administration's (NOAA) Office of Marine and Aviation Operations (OMAO) or other relevant parties on non-NOAA platforms to ensure that all mitigation measures and monitoring requirements described herein, as well as the specific manner of implementation and relevant event-contingent decision-making processes, are clearly understood and agreed upon.
              (2) SWFSC shall coordinate and conduct briefings at the outset of each survey and as necessary between ship's crew (Commanding Officer/master or designee(s), as appropriate) and scientific party in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures.

              (3) SWFSC shall coordinate as necessary on a daily basis during survey cruises with OMAO personnel or other relevant personnel on non-NOAA platforms to ensure that requirements, procedures, and decision-making processes are understood and properly implemented.
              (4) When deploying any type of sampling gear at sea, SWFSC shall at all times monitor for any unusual circumstances that may arise at a sampling site and use best professional judgment to avoid any potential risks to marine mammals during use of all research equipment.
              (5) SWFSC shall implement handling and/or disentanglement protocols as specified in guidance provided to SWFSC survey personnel.
              (b) Pelagic longline survey protocols:
              (1) SWFSC shall deploy longline gear as soon as is practicable upon arrival at the sampling station.
              (2) SWFSC shall initiate marine mammal watches (visual observation) no less than thirty minutes prior to both deployment and retrieval of the longline gear. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting.
              (3) SWFSC shall implement the move-on rule. If one or more marine mammals are observed within 1 nm of the planned location in the thirty minutes before gear deployment, SWFSC shall transit to a different section of the sampling area to maintain a minimum set distance of 1 nm from the observed marine mammals. If, after moving on, marine mammals remain within 1 nm, SWFSC may decide to move again or to skip the station. SWFSC may use best professional judgment in making this decision but may not elect to conduct pelagic longline survey activity when animals remain within the 1-nm zone.
              (4) SWFSC shall maintain visual monitoring effort during the entire period of gear deployment and retrieval. If marine mammals are sighted before the gear is fully deployed or retrieved, SWFSC shall take the most appropriate action to avoid marine mammal interaction. SWFSC may use best professional judgment in making this decision.
              (5) If deployment or retrieval operations have been suspended because of the presence of marine mammals, SWFSC may resume such operations when practicable only when the animals are believed to have departed the 1 nm area. SWFSC may use best professional judgment in making this determination.
              (6) SWFSC shall implement standard survey protocols, including maximum soak durations and a prohibition on chumming.
            
            
              § 219.16
              Requirements for monitoring and reporting.
              (a) Visual monitoring program:
              (1) Dedicated marine mammal visual monitoring, conducted by trained SWFSC personnel with no other responsibilities during the monitoring period, shall occur:
              (i) For a minimum of thirty minutes prior to deployment of pelagic longline gear;
              (ii) Throughout deployment of gear;
              (iii) For a minimum of thirty minutes prior to retrieval of pelagic longline gear; and
              (iv) Throughout retrieval of all research gear.
              (2) Marine mammal watches shall be conducted by watch-standers (those navigating the vessel and/or other crew) at all times when the vessel is being operated.
              (b) Training:
              (1) SWFSC must conduct annual training for all chief scientists and other personnel who may be responsible for conducting dedicated marine mammal visual observations to explain mitigation measures and monitoring and reporting requirements, mitigation and monitoring protocols, marine mammal identification, completion of datasheets, and use of equipment. SWFSC may determine the agenda for these trainings.

              (2) SWFSC shall also dedicate a portion of training to discussion of best professional judgment, including use in any incidents of marine mammal interaction and instructive examples where use of best professional judgment was determined to be successful or unsuccessful.
              
              (c) Handling procedures and data collection:
              (1) SWFSC must develop and implement standardized marine mammal handling, disentanglement, and data collection procedures. These standard procedures will be subject to approval by NMFS' Office of Protected Resources (OPR).
              (2) When practicable, for any marine mammal interaction involving the release of a live animal, SWFSC shall collect necessary data to facilitate a serious injury determination.
              (3) SWFSC shall provide its relevant personnel with standard guidance and training regarding handling of marine mammals, including how to identify different species, bring an individual aboard a vessel, assess the level of consciousness, remove fishing gear, return an individual to water, and log activities pertaining to the interaction.
              (4) SWFSC shall record such data on standardized forms, which will be subject to approval by OPR. SWFSC shall also answer a standard series of supplemental questions regarding the details of any marine mammal interaction.
              (d) Reporting:
              (1) SWFSC shall report all incidents of marine mammal interaction to NMFS' Protected Species Incidental Take database within 48 hours of occurrence, and shall provide supplemental information to OPR upon request. Information related to marine mammal interaction (animal captured or entangled in research gear) must include details of survey effort, full descriptions of any observations of the animals, the context (vessel and conditions), decisions made, and rationale for decisions made in vessel and gear handling.
              (2) Annual reporting:
              (i) SWFSC shall submit an annual summary report to OPR not later than ninety days following the end of a given year. SWFSC shall provide a final report within thirty days following resolution of comments on the draft report.
              (ii) These reports shall contain, at minimum, the following:
              (A) Annual line-kilometers surveyed during which the EK60, ME70, SX90 (or equivalent sources) were predominant and associated pro-rated estimates of actual take;
              (B) Summary information regarding use of all longline gear, including number of sets, hook hours, etc.;
              (C) Accounts of all incidents of marine mammal interactions, including circumstances of the event and descriptions of any mitigation procedures implemented or not implemented and why;
              (D) A written evaluation of the effectiveness of SWFSC mitigation strategies in reducing the number of marine mammal interactions with survey gear, including best professional judgment and suggestions for changes to the mitigation strategies, if any; and an assessment of the practice of discarding spent bait relative to interactions with pelagic longline, if any;
              (E) Final outcome of serious injury determinations for all incidents of marine mammal interactions where the animal(s) were released alive; and
              (F) A summary of all relevant training provided by SWFSC.
              (e) Reporting of injured or dead marine mammals:
              (1) In the unanticipated event that the activity defined in § 219.1(a) of this chapter clearly causes the take of a marine mammal in a prohibited manner, SWFSC personnel engaged in the research activity shall immediately cease such activity until such time as an appropriate decision regarding activity continuation can be made by the SWFSC Director (or designee). The incident must be reported immediately to OPR. OPR will review the circumstances of the prohibited take and work with SWFSC to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The immediate decision made by SWFSC regarding continuation of the specified activity is subject to OPR concurrence. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Status of all sound source use in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s).

              (2) In the event that SWFSC discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), SWFSC shall immediately report the incident to OPR. The report must include the same information identified in § 219.16(e)(1) of this section. Activities may continue while OPR reviews the circumstances of the incident. OPR will work with SWFSC to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (3) In the event that SWFSC discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 219.11(a) of this chapter (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), SWFSC shall report the incident to OPR within 24 hours of the discovery. SWFSC shall provide photographs or video footage or other documentation of the stranded animal sighting to OPR.
            
            
              § 219.17
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, SWFSC must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, SWFSC may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, SWFSC must apply for and obtain a modification of the LOA as described in § 219.18 of this chapter.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 219.18
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 and 219.17 of this chapter for the activity identified in § 219.11(a) of this chapter shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in § 219.18(c)(1) of this chapter), and
              (2) OPR determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in § 219.18(c)(1) of this chapter) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), OPR may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              
              (c) An LOA issued under §§ 216.106 and 219.17 of this chapter for the activity identified in § 219.11(a) of this chapter may be modified by OPR under the following circumstances:
              (1) Adaptive Management—OPR may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with SWFSC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from SWFSC's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, OPR will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If OPR determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 219.12(b) of this chapter, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 219.19-219.20
              [Reserved]
            
          
          
            Subpart C—Taking Marine Mammals Incidental to Southwest Fisheries Science Center Fisheries Research in the Antarctic
            
              § 219.21
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Marine Fisheries Service's (NMFS) Southwest Fisheries Science Center (SWFSC) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to research survey program operations.
              (b) The taking of marine mammals by SWFSC may be authorized in a Letter of Authorization (LOA) only if it occurs within the Antarctic Marine Living Resources Ecosystem.
            
            
              § 219.22
              Effective dates.
              Regulations in this subpart are effective October 30, 2015, through October 30, 2020.
            
            
              § 219.23
              Permissible methods of taking.
              (a) Under LOAs issued pursuant to §§ 216.106 and 219.27 of this chapter, the Holder of the LOA (hereinafter “SWFSC”) may incidentally, but not intentionally, take marine mammals within the area described in § 219.21(b) of this chapter, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
              (b) The incidental take of marine mammals under the activities identified in § 219.21(a) of this chapter is limited to the indicated number of takes on an annual basis of the following species and is limited to Level B harassment:
              (1) Cetaceans:
              (i) Southern right whale (Eubalaena australis)—1;
              (ii) Humpback whale (Megaptera novaeangliae)—92;
              (iii) Antarctic minke whale (Balaenoptera bonaerensis)—6;
              (iv) Fin whale (Balaenoptera physalus)—114;
              (v) Sperm whale (Physeter macrocephalus)—3;
              (vi) Arnoux' beaked whale (Berardius arnuxii)—37;
              (vii) Southern bottlenose whale (Hyperoodon planifrons)—37;
              (viii) Hourglass dolphin (Lagenorhynchus cruciger)—12;
              (ix) Killer whale (Orcinus orca)—11;
              (x) Long-finned pilot whale (Globicephala melas)—43; and
              (xi) Spectacled porpoise (Phocoena dioptrica)—12.
              
              (2) Pinnipeds:
              (i) Antarctic fur seal (Arctocephalus philippii townsendi)—553;
              (ii) Southern elephant seal (Mirounga leonina)—6;
              (iii) Weddell seal (Leptonychotes weddellii)—4;
              (iv) Crabeater seal (Lobodon carcinophaga)—7; and
              (v) Leopard seal (Hydrurga leptonyx)—5.
            
            
              § 219.24
              Prohibitions.
              Notwithstanding takings contemplated in § 219.21 of this chapter and authorized by a LOA issued under §§ 216.106 and 219.27 of this chapter, no person in connection with the activities described in § 219.21 of this chapter may:
              (a) Take any marine mammal not specified in § 219.23(b) of this chapter;
              (b) Take any marine mammal specified in § 219.23(b) of this chapter in any manner other than as specified;
              (c) Take a marine mammal specified in § 219.23(b) of this chapter if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal;
              (d) Take a marine mammal specified in § 219.23(b) of this chapter if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses; or
              (e) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 and 219.27 of this chapter.
            
            
              § 219.25
              Mitigation requirements.
              When conducting the activities identified in § 219.21(a), the mitigation measures contained in any LOA issued under §§ 216.106 and 219.27 of this chapter must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions:
              (1) SWFSC shall take all necessary measures to coordinate and communicate in advance of each specific survey with the National Oceanic and Atmospheric Administration's (NOAA) Office of Marine and Aviation Operations (OMAO) or other relevant parties on non-NOAA platforms to ensure that all mitigation measures and monitoring requirements described herein, as well as the specific manner of implementation and relevant event-contingent decision-making processes, are clearly understood and agreed upon.
              (2) SWFSC shall coordinate and conduct briefings at the outset of each survey and as necessary between ship's crew (Commanding Officer/master or designee(s), as appropriate) and scientific party in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures.
              (3) SWFSC shall coordinate as necessary on a daily basis during survey cruises with OMAO personnel or other relevant personnel on non-NOAA platforms to ensure that requirements, procedures, and decision-making processes are understood and properly implemented.
              (4) When deploying any type of sampling gear at sea, SWFSC shall at all times monitor for any unusual circumstances that may arise at a sampling site and use best professional judgment to avoid any potential risks to marine mammals during use of all research equipment.
              (5) SWFSC shall implement handling and/or disentanglement protocols as specified in guidance provided to SWFSC survey personnel.
              (b) Trawl survey protocols—SWFSC shall conduct trawl operations as soon as is practicable upon arrival at the sampling station.
            
            
              § 219.26
              Requirements for monitoring and reporting.
              (a) Visual monitoring program:
              (1) Marine mammal watches shall be conducted by watch-standers (those navigating the vessel and/or other crew) at all times when the vessel is being operated.
              (2) SWFSC shall monitor any potential disturbance of pinnipeds on ice, paying particular attention to the distance at which different species of pinniped are disturbed. Disturbance shall be recorded according to a three-point scale representing increasing seal response to disturbance.
              (b) Training:

              (1) SWFSC must conduct annual training for all chief scientists and other personnel who may be responsible for conducting dedicated marine mammal visual observations to explain mitigation measures and monitoring and reporting requirements, mitigation and monitoring protocols, marine mammal identification, recording of count and disturbance observations, completion of datasheets, and use of equipment. SWFSC may determine the agenda for these trainings.
              (2) SWFSC shall also dedicate a portion of training to discussion of best professional judgment, including use in any incidents of marine mammal interaction and instructive examples where use of best professional judgment was determined to be successful or unsuccessful.
              (c) Handling procedures and data collection:
              (1) SWFSC must develop and implement standardized marine mammal handling, disentanglement, and data collection procedures. These standard procedures will be subject to approval by NMFS' Office of Protected Resources (OPR).
              (2) When practicable, for any marine mammal interaction involving the release of a live animal, SWFSC shall collect necessary data to facilitate a serious injury determination.
              (3) SWFSC shall provide its relevant personnel with standard guidance and training regarding handling of marine mammals, including how to identify different species, bring an individual aboard a vessel, assess the level of consciousness, remove fishing gear, return an individual to water, and log activities pertaining to the interaction.
              (4) SWFSC shall record such data on standardized forms, which will be subject to approval by OPR. SWFSC shall also answer a standard series of supplemental questions regarding the details of any marine mammal interaction.
              (d) Reporting:
              (1) SWFSC shall report all incidents of marine mammal interaction to NMFS' Protected Species Incidental Take database within 48 hours of occurrence, and shall provide supplemental information to OPR upon request. Information related to marine mammal interaction (animal captured or entangled in research gear) must include details of survey effort, full descriptions of any observations of the animals, the context (vessel and conditions), decisions made, and rationale for decisions made in vessel and gear handling.
              (2) Annual reporting:
              (i) SWFSC shall submit an annual summary report to OPR not later than ninety days following the end of a given year. SWFSC shall provide a final report within thirty days following resolution of comments on the draft report.
              (ii) These reports shall contain, at minimum, the following:
              (A) Annual line-kilometers surveyed during which the EK60, ME70, SX90 (or equivalent sources) were predominant and associated pro-rated estimates of actual take;
              (B) Summary information regarding use of all trawl gear, including number of tows, etc.;
              (C) Accounts of all incidents of marine mammal interactions, including circumstances of the event and descriptions of any mitigation procedures implemented or not implemented and why;
              (D) Summary information related to any on-ice disturbance of pinnipeds, including event-specific total counts of animals present, counts of reactions according to a three-point scale of response severity (1 = alert; 2 = movement; 3 = flight), and distance of closest approach;
              (E) A written evaluation of the effectiveness of SWFSC mitigation strategies in reducing the number of marine mammal interactions with survey gear, including best professional judgment and suggestions for changes to the mitigation strategies, if any;
              (F) Final outcome of serious injury determinations for all incidents of marine mammal interactions where the animal(s) were released alive; and
              (G) A summary of all relevant training provided by SWFSC.
              (e) Reporting of injured or dead marine mammals:

              (1) In the unanticipated event that the activity defined in § 219.1(a) of this chapter clearly causes the take of a marine mammal in a prohibited manner, SWFSC personnel engaged in the research activity shall immediately cease such activity until such time as an appropriate decision regarding activity continuation can be made by the SWFSC Director (or designee). The incident must be reported immediately to OPR. OPR will review the circumstances of the prohibited take and work with SWFSC to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The immediate decision made by SWFSC regarding continuation of the specified activity is subject to OPR concurrence. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Status of all sound source use in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s).

              (2) In the event that SWFSC discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), SWFSC shall immediately report the incident to OPR. The report must include the same information identified in § 219.26(e)(1) of this section. Activities may continue while OPR reviews the circumstances of the incident. OPR will work with SWFSC to determine whether additional mitigation measures or modifications to the activities are appropriate.

              (3) In the event that SWFSC discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 219.21(a) of this chapter (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), SWFSC shall report the incident to OPR within 24 hours of the discovery. SWFSC shall provide photographs or video footage or other documentation of the stranded animal sighting to OPR.
            
            
              § 219.27
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, SWFSC must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, SWFSC may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, SWFSC must apply for and obtain a modification of the LOA as described in § 219.28 of this chapter.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 219.28
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 and 219.27 of this chapter for the activity identified in § 219.21(a) of this chapter shall be renewed or modified upon request by the applicant, provided that:

              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in § 219.28(c)(1) of this chapter), and
              
              (2) OPR determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in § 219.28(c)(1) of this chapter) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), OPR may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 and 219.27 of this chapter for the activity identified in § 219.21(a) of this chapter may be modified by OPR under the following circumstances:
              (1) Adaptive Management—OPR may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with SWFSC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from SWFSC's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, OPR will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If OPR determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 219.22(b) of this chapter, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 219.29-219.30
              [Reserved]
            
          
          
            Subpart D—Taking Marine Mammals Incidental to Northeast Fisheries Science Center Fisheries Research in the Atlantic Coast Region
            
              Authority:
              16 U.S.C. 1361 et seq.
              
            
            
              Effective Date Note:
              At 81 FR 53085, Aug. 11, 2016, subpart D was added, effective from from Sept. 12, 2016, through Sept. 9, 2021.
            
            
              § 219.31
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Marine Fisheries Service's (NMFS) Northeast Fisheries Science Center (NEFSC) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to research survey program operations.
              (b) The taking of marine mammals by NEFSC may be authorized in a Letter of Authorization (LOA) only if it occurs within the Atlantic coast region.
            
            
              § 219.32
              Effective dates.
              Regulations in this subpart are effective September 12, 2016 through September 9, 2021.
            
            
              § 219.33
              Permissible methods of taking.

              (a) Under LOAs issued pursuant to § 216.106 of this chapter and § 219.7, the Holder of the LOA (hereinafter “NEFSC”) may incidentally, but not intentionally, take marine mammals within the area described in § 219.31(b) by Level B harassment associated with use of active acoustic systems and physical or visual disturbance of hauled-out pinnipeds and by Level A harassment, serious injury, or mortality associated with use of trawl, dredge, bottom and pelagic longline, gillnet, pot and trap, fyke net, beach seine, and rotary screw trap gears, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 219.34
              Prohibitions.
              Notwithstanding takings contemplated in § 219.31 and authorized by a LOA issued under § 216.106 of this chapter and § 219.7, no person may, in connection with the activities described in § 219.31:
              (a) Take any marine mammal not specified in § 219.33(b);
              (b) Take any marine mammal specified in § 219.33(b) in any manner other than as specified;
              (c) Take a marine mammal specified in § 219.33(b) if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal;
              (d) Take a marine mammal specified in § 219.33(b) if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses; or
              (e) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under § 216.106 of this chapter and § 219.37.
            
            
              § 219.35
              Mitigation requirements.
              When conducting the activities identified in § 219.31(a), the mitigation measures contained in any LOA issued under § 216.106 of this chapter and § 219.37 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions:
              (1) NEFSC shall take all necessary measures to coordinate and communicate in advance of each specific survey with the National Oceanic and Atmospheric Administration's (NOAA) Office of Marine and Aviation Operations (OMAO) or other relevant parties on non-NOAA platforms to ensure that all mitigation measures and monitoring requirements described herein, as well as the specific manner of implementation and relevant event-contingent decision-making processes, are clearly understood and agreed upon.
              (2) NEFSC shall coordinate and conduct briefings at the outset of each survey and as necessary between the ship's crew (Commanding Officer/master or designee(s), contracted vessel owners, as appropriate) and scientific party or in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures.
              (3) NEFSC shall coordinate as necessary on a daily basis during survey cruises with OMAO personnel or other relevant personnel on non-NOAA platforms to ensure that requirements, procedures, and decision-making processes are understood and properly implemented.
              (4) When deploying any type of sampling gear at sea, NEFSC shall at all times monitor for any unusual circumstances that may arise at a sampling site and use best professional judgment to avoid any potential risks to marine mammals during use of all research equipment.
              (5) All vessels must comply with applicable and relevant take reduction plans, including any required use of acoustic deterrent devices.
              (6) All vessels must comply with applicable speed restrictions.
              (7) NEFSC shall implement handling and/or disentanglement protocols as specified in the guidance provided to NEFSC survey personnel.
              (b) Trawl survey protocols:
              (1) NEFSC shall conduct trawl operations as soon as is practicable upon arrival at the sampling station.
              (2) NEFSC shall initiate marine mammal watches (visual observation) prior to sampling. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting.

              (3) NEFSC shall implement the “move-on rule.” If a marine mammal is sighted around the vessel before setting the gear, NEFSC may decide to move the vessel away from the marine mammal to a different section of the sampling area if the animal appears to be at risk of interaction with the gear. If, after moving on, marine mammals are still visible from the vessel, NEFSC may decide to move again or to skip the station. NEFSC may use best professional judgment in making this decision.

              (4) NEFSC shall maintain visual monitoring effort during the entire period of time that trawl gear is in the water (i.e., throughout gear deployment, fishing, and retrieval). If marine mammals are sighted before the gear is fully removed from the water, NEFSC shall take the most appropriate action to avoid marine mammal interaction. NEFSC may use best professional judgment in making this decision.
              (5) If trawling operations have been suspended because of the presence of marine mammals, NEFSC may resume trawl operations when practicable only when the animals are believed to have departed the area. NEFSC may use best professional judgment in making this determination.
              (6) NEFSC shall implement standard survey protocols to minimize potential for marine mammal interaction, including maximum tow durations at target depth and maximum tow distance, and shall carefully empty the trawl as quickly as possible upon retrieval. Trawl nets must be cleaned prior to deployment.
              (c) Dredge survey protocols:
              (1) NEFSC shall deploy dredge gear as soon as is practicable upon arrival at the sampling station.
              (2) NEFSC shall initiate marine mammal watches (visual observation) prior to sampling. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting.
              (3) NEFSC shall implement the “move-on rule.” If marine mammals are sighted around the vessel before setting the gear, the NEFSC may decide to move the vessel away from the marine mammal to a different section of the sampling area if the animal appears to be at risk of interaction with the gear. If, after moving on, marine mammals are still visible from the vessel, NEFSC may decide to move again or to skip the station. NEFSC may use best professional judgment in making this decision but may not elect to conduct dredge survey activity when animals remain near the vessel.

              (4) NEFSC shall maintain visual monitoring effort during the entire period of time that dredge gear is in the water (i.e., throughout gear deployment, fishing, and retrieval). If marine mammals are sighted before the gear is fully removed from the water, NEFSC shall take the most appropriate action to avoid marine mammal interaction. NEFSC may use best professional judgment in making this decision.
              (5) If dredging operations have been suspended because of the presence of marine mammals, NEFSC may resume operations when practicable only when the animals are believed to have departed the area. NEFSC may use best professional judgment in making this determination.
              (6) NEFSC shall carefully empty the dredge gear as quickly as possible upon retrieval to determine if marine mammals are present in the gear.
              (d) Bottom and pelagic longline survey protocols:
              (1) NEFSC shall deploy longline gear as soon as is practicable upon arrival at the sampling station.
              (2) NEFSC shall initiate marine mammal watches (visual observation) no less than thirty minutes prior to both deployment and retrieval of the longline gear. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting.

              (3) NEFSC shall implement the “move-on rule.” If marine mammals are sighted near the vessel 30 minutes before setting the gear, the NEFSC may decide to move the vessel away from the marine mammal to a different section of the sampling area if the animal appears to be at risk of interaction with the gear. If, after moving on, marine mammals are still visible from the vessel, NEFSC may decide to move again or to skip the station. NEFSC may use best professional judgment in making this decision but may not elect to conduct longline survey activity when animals remain near the vessel.
              (4) For the Apex Predators Bottom Longline Coastal Shark Survey, if one or more marine mammals are observed within 1 nautical mile (nmi) of the planned location in the 30 minutes before gear deployment, NEFSC shall transit to a different section of the sampling area to maintain a minimum set distance of 1 nmi from the observed marine mammals. If, after moving on, marine mammals remain within 1 nmi, NEFSC may decide to move again or to skip the station. NEFSC may use best professional judgment in making this decision but may not elect to conduct pelagic longline survey activity when animals remain within the 1-nmi zone.
              (5) NEFSC shall maintain visual monitoring effort during the entire period of gear deployment or retrieval. If marine mammals are sighted before the gear is fully deployed or retrieved, NEFSC shall take the most appropriate action to avoid marine mammal interaction. NEFSC may use best professional judgment in making this decision.
              (6) If deployment or retrieval operations have been suspended because of the presence of marine mammals, NEFSC may resume such operations after there are no sightings of marine mammals for at least 15 minutes within the area or within the 1-nmi area for the Apex Predators Bottom Longline Coastal Shark Survey. NEFSC may use best professional judgment in making this decision.
              (7) NEFSC shall implement standard survey protocols, including maximum soak durations and a prohibition on chumming.
              (e) Gillnet survey protocols:
              (1) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall deploy gillnet gear as soon as is practicable upon arrival at the sampling station.
              (2) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall initiate marine mammal watches (visual observation) prior to both deployment and retrieval of the gillnet gear. When the vessel is on station during the soak, marine mammal watches shall be conducted during the soak by scanning the surrounding waters with the naked eye and binoculars (or monocular).
              (3) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall implement the “move-on rule.” If marine mammals are sighted near the vessel before setting the gear, the NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains, may decide to move the vessel away from the marine mammal to a different section of the sampling area if the animal appears to be at risk of interaction with the gear. If, after moving on, marine mammals are still visible from the vessel, the NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains may decide to move again or to skip the station. The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains may use best professional judgment in making this decision but may not elect to conduct the gillnet survey activity when animals remain near the vessel.
              (4) If marine mammals are sighted near the vessel during the soak and are determined to be at risk of interacting with the gear, then the NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall carefully retrieve the gear as quickly as possible. The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains may use best professional judgment in making this decision.
              (5) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall implement standard survey protocols, including continuously monitoring the gillnet gear during soak time and removing debris with each pass as the net is reset into the water to minimize bycatch.

              (6) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall ensure that surveys deploy acoustic pingers on gillnets in areas where required for commercial fisheries. NEFSC must ensure that the devices are operating properly before deploying the net.
              (7) NEFSC shall ensure that cooperating institutions, contracted vessels, or commercially-hired captains conducting gillnet surveys adhere to monitoring and mitigation requirements and shall include required protocols in all survey instructions, contracts, and agreements.
              (8) For the COASTSPAN gillnet surveys, the NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains will actively monitor for potential bottlenose dolphin entanglements by hand-checking the gillnet every 20 minutes. In the unexpected case of a bottlenose dolphin entanglement, the NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall request and arrange for expedited genetic sampling for stock determination. The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall also photograph the dorsal fin and submit the image to the NMFS Southeast Stranding Coordinator for identification/matching to bottlenose dolphins in the Mid-Atlantic Bottlenose Dolphin Photo-identification Catalog.
              (f) Pot and trap survey protocols:
              (1) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall deploy pot gear as soon as is practicable upon arrival at the sampling station.
              (2) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall initiate marine mammal watches (visual observation) no less than 30 minutes prior to both deployment and retrieval of the pot and trap gear. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting.
              (3) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall implement the move-on rule. If marine mammals are sighted near the vessel before setting the gear, the NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains, as appropriate, may decide to move the vessel away from the marine mammal to a different section of the sampling area if the animal appears to be at risk of interaction with the gear. If, after moving on, marine mammals are still visible from the vessel, the NEFSC, and/or its cooperating institutions, contracted vessels, or commercially-hired captains may decide to move again or to skip the station. The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains may use best professional judgment in making this decision but may not elect to conduct the pot and trap activity when animals remain near the vessel.
              (4) If marine mammals are sighted near the vessel during the soak and are determined to be at risk of interacting with the gear, then the NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall carefully retrieve the gear as quickly as possible. The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains may use best professional judgment in making this decision.
              (5) The NEFSC and/or its cooperating institutions, contracted vessels, or commercially-hired captains shall ensure that surveys deploy gear fulfilling all Pot/Trap universal commercial gear configurations such as weak link requirements and marking requirements as specified by applicable take reduction plans as required for commercial pot/trap fisheries.
              (6) The NEFSC shall ensure that its cooperating institutions, contracted vessels, or commercially-hired captains conducting pot and trap surveys adhere to monitoring and mitigation requirements and shall include required protocols in all survey instructions, contracts, and agreements.
              (g) Fyke net gear protocols:
              (1) NEFSC shall conduct fyke net gear deployment as soon as is practicable upon arrival at the sampling station.

              (2) NEFSC shall visually survey the area prior to both deployment and retrieval of the fyke net gear. NEFSC shall conduct monitoring and retrieval of the gear every 12- to 24-hour soak period.
              (3) If marine mammals are in close proximity (approximately 328 feet [100 meters]) of the setting location, NEFSC shall determine if the set location should be moved. NEFSC may use best professional judgment in making this decision.
              (4) If marine mammals are observed to interact with the gear during the setting, NEFSC shall lift and remove the gear from the water.
              (5) NEFSC must install and use a marine mammal excluder device at all times when the 2-meter fyke net is used.
              (h) Beach seine gear protocols:
              (1) NEFSC shall conduct beach seine deployment as soon as is practicable upon arrival at the sampling station.
              (2) NEFSC shall visually survey the area prior to both deployment and retrieval of the seine net gear.
              (3) If marine mammals are in close proximity of the seining location, NEFSC shall lift the net and remove it from the water. NEFSC may use best professional judgment in making this decision.
              (i) Rotary screw trap gear protocols:
              (1) NEFSC shall conduct rotary screw trap deployment as soon as is practicable upon arrival at the sampling station.
              (2) NEFSC shall visually survey the area prior to both setting and retrieval of the rotary screw trap gear. If marine mammals are observed in the sampling area, NEFSC shall suspend or delay the sampling. NEFSC may use best professional judgment in making this decision.
              (3) NEFSC shall tend to the trap on a daily basis to monitor for marine mammal interactions with the gear.
              (4) If the rotary screw trap captures a marine mammal, NEFSC shall carefully release the animal as soon as possible.
            
            
              § 219.36
              Requirements for monitoring and reporting.
              (a) Visual monitoring program:
              (1) Marine mammal visual monitoring shall occur: prior to deployment of beam, mid-water, and bottom trawl, bottom and pelagic longline, gillnet, fyke net, beach seine, pot, trap, and rotary screw trap gear; throughout deployment of gear and active fishing of all research gears; and throughout retrieval of all research gear.
              (2) Marine mammal watches shall be conducted by watch-standers (those navigating the vessel and/or other crew) at all times when the vessel is being operated.

              (3) NEFSC shall monitor any potential disturbance of pinnipeds on ledges, paying particular attention to the distance at which different species of pinniped are disturbed. Disturbance shall be recorded according to a three-point scale of response (i.e., 1 = alert; 2 = movement; 3 = flight) to disturbance.
              (b) The NEFSC shall continue to conduct a local census of pinniped haulout areas prior to conducting any fisheries research in the Penobscot River estuary to better understand the local abundance of animals. The NEFSC's census reports will now include an accounting of disturbance based on the three-point scale of response severity metrics.
              (c) Training:
              (1) NEFSC must conduct annual training for all chief scientists and other personnel (including its cooperating institutions, contracted vessels, or commercially-hired captains) who may be responsible for conducting dedicated marine mammal visual observations to explain mitigation measures and monitoring and reporting requirements, mitigation and monitoring protocols, marine mammal identification, completion of datasheets, and use of equipment. NEFSC may determine the agenda for these trainings.
              (2) NEFSC shall also dedicate a portion of training to discussion of best professional judgment, including use in any incidents of marine mammal interaction and instructive examples where use of best professional judgment was determined to be successful or unsuccessful.

              (3) NEFSC shall coordinate with NMFS' Southeast Fisheries Science Center (SEFSC) regarding surveys conducted in the southern portion of the Atlantic coast region, such that training and guidance related to handling procedures and data collection is consistent.
              
              (d) Handling procedures and data collection:
              (1) NEFSC must develop and implement standardized marine mammal handling, disentanglement, and data collection procedures. These standard procedures will be subject to approval by NMFS Office of Protected Resources (OPR).
              (2) When practicable, for any marine mammal interaction involving the release of a live animal, NEFSC shall collect necessary data to facilitate a serious injury determination.
              (3) NEFSC shall provide its relevant personnel with standard guidance and training regarding handling of marine mammals, including how to identify different species, bring/or not bring an individual aboard a vessel, assess the level of consciousness, remove fishing gear, return an individual to water, and log activities pertaining to the interaction.
              (4) NEFSC shall record such data on standardized forms, which will be subject to approval by OPR. The data shall be collected at a sufficient level of detail (e.g., circumstances leading to the interaction, extent of injury, condition upon release) to facilitate serious injury determinations under the MMPA.
              (e) Reporting:
              (1) NEFSC shall report all incidents of marine mammal interaction to NMFS' Protected Species Incidental Take database within 48 hours of occurrence.
              (2) NEFSC shall provide written reports to OPR upon request following any marine mammal interaction (animal captured or entangled in research gear). In the event of a marine mammal interaction, these reports shall include details of survey effort, full descriptions of any observations of the animals, the context (vessel and conditions), decisions made and rationale for decisions made in vessel and gear handling.
              (3) Annual reporting:
              (i) The period of reporting will be one year beginning at the date of issuance of the LOA. NEFSC shall submit an annual summary report to OPR not later than ninety days following the end of the reporting period.
              (ii) These reports shall contain, at minimum, the following:
              (A) Annual line-kilometers surveyed during which the EK60, ME70, DSM300 (or equivalent sources) were predominant and associated pro-rated estimates of actual take;
              (B) Summary information regarding use of the following: All trawl gear, all longline gear, all gillnet gear, all dredge gear, fyke net gear, beach seine net gear, and rotary screw trap gear (including number of sets, hook hours, tows, and tending frequency specific to each gear type);
              (C) Accounts of all incidents of marine mammal interactions, including circumstances of the event and descriptions of any mitigation procedures implemented or not implemented and why;
              (D) Summary information from the pinniped haulout censuses in the and summary information related to any disturbance of pinnipeds, including event-specific total counts of animals present, counts of reactions according to a three-point scale of response severity (1 = alert; 2 = movement; 3 = flight), and distance of closest approach;
              (E) A written evaluation of the effectiveness of NEFSC mitigation strategies in reducing the number of marine mammal interactions with survey gear, including best professional judgment and suggestions for changes to the mitigation strategies, if any;
              (F) Final outcome of serious injury determinations for all incidents of marine mammal interactions where the animal(s) were released alive; and
              (G) A summary of all relevant training provided by the NEFSC and any coordination with the Southeast Fishery Science Center, the Greater Atlantic Regional Office, and the Southeast Regional Office, NMFS.
              (f) Reporting of injured or dead marine mammals:

              (1) In the unanticipated event that the specified activity clearly causes the take of a large whale (i.e., entanglement or ship strike) or if the NEFSC and/or its cooperating institutions observe a carcass entangled in gear or struck by any vessel, the NEFSC and/or its cooperating institutions must immediately report the incident to 866-755-6622 in the Northeast region (VA-ME) and 877-WHALE-HELP in the Southeast region (FL-NC). If personnel are unable to call these numbers, personnel must contact the United States Coast Guard (USCG). For active entanglements, NEFSC personnel and/or its cooperating institutions are not allowed to remove any gear until they receive a temporary authorization from NMFS.
              (2) In the unanticipated event that the activity defined in § 219.31(a) clearly causes the take of a marine mammal in a prohibited manner, NEFSC and/or its cooperating institution personnel engaged in the research activity shall immediately cease such activity until such time as an appropriate decision regarding activity continuation can be made by the NEFSC Director (or designee). For large whales, the NEFSC and/or its cooperating institutions must first contact the hotline numbers or the USCG as outlined in paragraph (f)(1) of this section. The NEFSC must also report the incident immediately to OPR, the Greater Atlantic Regional Stranding Coordinator, and the Southeast Regional Stranding Coordinator, NMFS. OPR will review the circumstances of the prohibited take and work with NEFSC to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (including wind speed and direction, Beaufort sea state, cloud cover, and visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Status of all sound source use in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s).
              (3) In the event that NEFSC and/or its cooperating institutions discover an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), NEFSC shall immediately report the incident to OPR, the Greater Atlantic Regional Stranding Coordinator, and the Southeast Regional Stranding Coordinator, NMFS. For large whales, the NEFSC and/or its cooperating institutions must first contact the hotline numbers or the USCG as outlined in paragraph (f)(1) of this section. The report must include the same information identified in paragraph (f)(2) of this section. Activities may continue while OPR reviews the circumstances of the incident. OPR will work with NEFSC to determine whether additional mitigation measures or modifications to the activities are appropriate.
              (4) In the event that NEFSC and/or its cooperating institutions discover an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 219.31(a) (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), NEFSC shall report the incident to OPR, the Greater Atlantic Regional Stranding Coordinator, and the Southeast Regional Stranding Coordinator, NMFS within 24 hours of the discovery. For large whales, the NEFSC and/or its cooperating institutions must first contact the hotline numbers or the USCG as outlined in paragraph (f)(1) of this section. NEFSC shall provide photographs or video footage or other documentation of the stranded animal sighting to OPR, the Greater Atlantic Regional Stranding Coordinator, and the Southeast Regional Stranding Coordinator, NMFS.
            
            
              § 219.37
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, NEFSC must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.

              (c) If an LOA expires prior to the expiration date of these regulations, NEFSC may apply for and obtain a renewal of the LOA.
              
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, NEFSC must apply for and obtain a modification of the LOA as described in § 219.38.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 219.38
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 219.37 for the activity identified in § 219.31(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and
              (2) OPR determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), OPR may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 219.37 for the activity identified in § 219.31(a) may be modified by OPR under the following circumstances:
              (1) Adaptive Management—OPR may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with NEFSC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from NEFSC's monitoring from the previous year(s).
              (B) Results from other marine mammal and/or sound research or studies.
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, OPR will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If OPR determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in § 219.32(b), an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              
              §§ 219.39-219.40
              [Reserved]
            
          
          
            Subpart E—Taking Marine Mammals Incidental to Northwest Fisheries Science Center Fisheries Research in the Pacific Ocean
            
              Source:
              83 FR 36394, July 27, 2018, unless otherwise noted.
            
            
              Effective Date Note:
              At 83 FR 36394, July 27, 2018, subpart E was added, effective Aug. 27, 2018, through Aug. 28, 2023.
            
            
              § 219.41
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Marine Fisheries Service's (NMFS) Northwest Fisheries Science Center (NWFSC) and those persons it authorizes or funds to conduct activities on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to research survey program operations.
              (b) The taking of marine mammals by NWFSC may be authorized in a Letter of Authorization (LOA) only if it occurs within the California Current Ecosystem, including Puget Sound and the Columbia River.
            
            
              § 219.42
              Effective dates.
              Regulations in this subpart are effective from August 27, 2018, through August 28, 2023.
            
            
              § 219.43
              Permissible methods of taking.
              (a) Under LOAs issued pursuant to § 216.106 of this chapter and § 219.47, the Holder of the LOA (hereinafter “NWFSC”) may incidentally, but not intentionally, take marine mammals within the area described in § 219.41(b) by Level B harassment associated with use of active acoustic systems and physical or visual disturbance of hauled-out pinnipeds and by Level A harassment, serious injury, or mortality associated with use of hook and line gear, trawl gear, and seine gear, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the applicable LOA.
            
            
              § 219.44
              Prohibitions.
              Notwithstanding takings contemplated in § 219.41 and authorized by a LOA issued under § 216.106 of this chapter and § 219.47, no person in connection with the activities described in § 219.41 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under § 216.106 of this chapter and § 219.47;
              (b) Take any marine mammal not specified in such LOA;
              (c) Take any marine mammal specified in such LOAs in any manner other than as specified;
              (d) Take a marine mammal specified in such LOA if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOA if NMFS determines such taking results in an unmitigable adverse impact on the availability of such species or stock of marine mammal for taking for subsistence uses.
            
            
              § 219.45
              Mitigation requirements.
              When conducting the activities identified in § 219.41(a), the mitigation measures contained in any LOA issued under § 216.106 of this chapter and § 219.47 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions:
              (1) NWFSC shall take all necessary measures to coordinate and communicate in advance of each specific survey with the National Oceanic and Atmospheric Administration's (NOAA) Office of Marine and Aviation Operations (OMAO) or other relevant parties on non-NOAA platforms to ensure that all mitigation measures and monitoring requirements described herein, as well as the specific manner of implementation and relevant event-contingent decision-making processes, are clearly understood and agreed upon;

              (2) NWFSC shall coordinate and conduct briefings at the outset of each survey and as necessary between ship's crew (Commanding Officer/master or designee(s), as appropriate) and scientific party in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures;
              (3) NWFSC shall coordinate as necessary on a daily basis during survey cruises with OMAO personnel or other relevant personnel on non-NOAA platforms to ensure that requirements, procedures, and decision-making processes are understood and properly implemented;
              (4) When deploying any type of sampling gear at sea, NWFSC shall at all times monitor for any unusual circumstances that may arise at a sampling site and use best professional judgment to avoid any potential risks to marine mammals during use of all research equipment; and
              (5) NWFSC shall implement handling and/or disentanglement protocols as specified in the guidance that shall be provided to NWFSC survey personnel.
              (b) For all research surveys using trawl, hook and line, or seine gear in Puget Sound, the move-on rule mitigation protocol described in paragraph (c)(3) of this section shall be implemented upon observation of killer whales at any distance.
              (c) Trawl survey protocols:
              (1) NWFSC shall conduct trawl operations as soon as is practicable upon arrival at the sampling station;
              (2) NWFSC shall initiate marine mammal watches (visual observation) a minimum of ten minutes prior to beginning of net deployment but shall also conduct monitoring during pre-set activities including trackline reconnaissance, CTD casts, and plankton or bongo net hauls. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting;
              (3) NWFSC shall implement the move-on rule mitigation protocol, as described in this paragraph. If one or more marine mammals are observed within 500 meters (m) of the planned location in the 10 minutes before setting the trawl gear, and are considered at risk of interacting with the vessel or research gear, or appear to be approaching the vessel and are considered at risk of interaction, NWFSC shall either remain onsite or move on to another sampling location. If remaining onsite, the set shall be delayed. If the animals depart or appear to no longer be at risk of interacting with the vessel or gear, a further 10 minute observation period shall be conducted. If no further observations are made or the animals still do not appear to be at risk of interaction, then the set may be made. If the vessel is moved to a different section of the sampling area, the move-on rule mitigation protocol would begin anew. If, after moving on, marine mammals remain at risk of interaction, the NWFSC shall move again or skip the station. Marine mammals that are sighted further than 500 m from the vessel shall be monitored to determine their position and movement in relation to the vessel to determine whether the move-on rule mitigation protocol should be implemented. NWFSC may use best professional judgment in making these decisions;

              (4) NWFSC shall maintain visual monitoring effort during the entire period of time that trawl gear is in the water (i.e., throughout gear deployment, fishing, and retrieval). If marine mammals are sighted before the gear is fully removed from the water, NWFSC shall take the most appropriate action to avoid marine mammal interaction. NWFSC may use best professional judgment in making this decision;
              (5) If trawling operations have been suspended because of the presence of marine mammals, NWFSC may resume trawl operations when practicable only when the animals are believed to have departed the area. NWFSC may use best professional judgment in making this determination;

              (6) When conducting surface trawls using the Nordic 264 net, dedicated crew with no other tasks shall conduct required marine mammal monitoring. Marine mammal monitoring shall be staffed in a stepwise process, with a minimum of two observers beginning pre-set monitoring and increasing to a minimum of four observers prior to and during gear deployment. During the tow, a minimum of three observers shall conduct required monitoring;
              
              (7) NWFSC shall implement standard survey protocols to minimize potential for marine mammal interactions, including maximum tow durations at target depth and maximum tow distance, and shall carefully empty the trawl as quickly as possible upon retrieval. Trawl nets must be cleaned prior to deployment;
              (8) NWFSC must install and use a marine mammal excluder device at all times when the Nordic 264 trawl net is used;
              (9) NWFSC must install and use acoustic deterrent devices whenever the Nordic 264 trawl net is used, with two pairs of the devices installed near the net opening. NWFSC must ensure that the devices are operating properly before deploying the net;
              (10) For use of the Kodiak surface trawl in Puget Sound, trawl survey protocols described in this section apply only to cetaceans; and
              (11) Trawl survey protocols described in this section do not apply to use of pair trawl gear in the Columbia River.
              (d) Hook and line (including longline) survey protocols:
              (1) NWFSC shall deploy hook and line gear as soon as is practicable upon arrival at the sampling station;
              (2) NWFSC shall initiate marine mammal watches (visual observation) no less than 30 minutes prior to both deployment and retrieval of longline gear. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and range-finding binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting;
              (3) NWFSC shall implement the move-on rule mitigation protocol, as described in this paragraph. If one or more marine mammals are observed within 500 m of the planned location in the ten minutes before gear deployment, and are considered at risk of interacting with the vessel or research gear, or appear to be approaching the vessel and are considered at risk of interaction, NWFSC shall either remain onsite or move on to another sampling location. If remaining onsite, the set shall be delayed. If the animals depart or appear to no longer be at risk of interacting with the vessel or gear, a further 10 minute observation period shall be conducted. If no further observations are made or the animals still do not appear to be at risk of interaction, then the set may be made. If the vessel is moved to a different section of the sampling area, the move-on rule mitigation protocol would begin anew. If, after moving on, marine mammals remain at risk of interaction, the NWFSC shall move again or skip the station. Marine mammals that are sighted further than 500 m from the vessel shall be monitored to determine their position and movement in relation to the vessel to determine whether the move-on rule mitigation protocol should be implemented. NWFSC may use best professional judgment in making these decisions;
              (4) NWFSC shall maintain visual monitoring effort during the entire period of gear deployment and retrieval. If marine mammals are sighted before the gear is fully deployed or retrieved, NWFSC shall take the most appropriate action to avoid marine mammal interaction. NWFSC may use best professional judgment in making this decision;
              (5) If deployment or retrieval operations have been suspended because of the presence of marine mammals, NWFSC may resume such operations when practicable only when the animals are believed to have departed the area. NWFSC may use best professional judgment in making this decision;
              (6) NWFSC shall implement standard survey protocols, including maximum soak durations and a prohibition on chumming; and
              (7) For hook and line surveys in Puget Sound, but not including longline surveys, hook and line survey protocols described in this section apply only to cetaceans.
              (e) Seine survey protocols:
              (1) NWFSC shall conduct seine operations as soon as is practicable upon arrival at the sampling station;

              (2) NWFSC shall conduct marine mammal watches (visual observation) prior to beginning of net deployment. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular);

              (3) NWFSC shall implement the move-on rule mitigation protocol, as described in this paragraph for use of purse seine gear. If one or more small cetaceans (i.e., dolphin or porpoise) or five or more pinnipeds are observed within 500 m of the planned location before setting the seine gear, and are considered at risk of interacting with the vessel or research gear, or appear to be approaching the vessel and are considered at risk of interaction, NWFSC shall either remain onsite or move on to another sampling location. If remaining onsite, the set shall be delayed. If the animals depart or appear to no longer be at risk of interacting with the vessel or gear, a further ten minute observation period shall be conducted. If no further observations are made or the animals still do not appear to be at risk of interaction, then the set may be made. If the vessel is moved to a different area, the move-on rule mitigation protocol would begin anew. If, after moving on, marine mammals remain at risk of interaction, the NWFSC shall move again or skip the station. Marine mammals that are sighted further than 500 m from the vessel shall be monitored to determine their position and movement in relation to the vessel to determine whether the move-on rule mitigation protocol should be implemented. NWFSC may use best professional judgment in making these decisions;

              (4) NWFSC shall maintain visual monitoring effort during the entire period of time that seine gear is in the water (i.e., throughout gear deployment, fishing, and retrieval). If marine mammals are sighted before the gear is fully removed from the water, NWFSC shall take the most appropriate action to avoid marine mammal interaction. NWFSC may use best professional judgment in making this decision;
              (5) If seine operations have been suspended because of the presence of marine mammals, NWFSC may resume seine operations when practicable only when the animals are believed to have departed the area. NWFSC may use best professional judgment in making this determination;
              (6) If any cetaceans are observed in a purse seine net, NWFSC shall immediately open the net and free the animals; and
              (7) NWFSC shall not make beach seine sets within 200 m of any hauled-out pinniped, and shall immediately remove the gear from the water upon observation of any marine mammal attempting to interact with the gear.
            
            
              § 219.46
              Requirements for monitoring and reporting.
              (a) NWFSC shall designate a compliance coordinator who shall be responsible for ensuring compliance with all requirements of any LOA issued pursuant to § 216.106 of this chapter and § 219.47 and for preparing for any subsequent request(s) for incidental take authorization.
              (b) Visual monitoring program:
              (1) Marine mammal visual monitoring shall occur prior to deployment of trawl, seine, and hook and line gear, respectively; throughout deployment of gear and active fishing of research gears (not including longline soak time); prior to retrieval of longline gear; and throughout retrieval of all research gear;
              (2) Marine mammal watches shall be conducted by watch-standers (those navigating the vessel and/or other crew) at all times when the vessel is being operated; and
              (3) NWFSC shall conduct census counts of established pinniped haulouts in the Columbia River and Puget Sound that are disturbed by NWFSC research activity, and shall record disturbance of hauled-out pinnipeds due to NWFSC research activity, paying particular attention to the distance at which different species of pinniped are disturbed. Disturbance shall be recorded according to a three-point scale of response severity.
              (c) Training:

              (1) NWFSC must conduct annual training for all chief scientists and other personnel who may be responsible for conducting dedicated marine mammal visual observations to explain mitigation measures and monitoring and reporting requirements, mitigation and monitoring protocols, marine mammal identification, completion of datasheets, and use of equipment. NWFSC may determine the agenda for these trainings;
              (2) NWFSC shall also dedicate a portion of training to discussion of best professional judgment, including use in any incidents of marine mammal interaction and instructive examples where use of best professional judgment was determined to be successful or unsuccessful; and
              (3) NWFSC shall coordinate with NMFS's Southwest Fisheries Science Center (SWFSC) regarding surveys conducted in the California Current Ecosystem, such that training and guidance related to handling procedures and data collection is consistent.
              (d) Handling procedures and data collection:
              (1) NWFSC must develop and implement standardized marine mammal handling, disentanglement, and data collection procedures. These standard procedures will be subject to approval by NMFS's Office of Protected Resources (OPR);
              (2) When practicable, for any marine mammal interaction involving the release of a live animal, NWFSC shall collect necessary data to facilitate a serious injury determination;
              (3) NWFSC shall provide its relevant personnel with standard guidance and training regarding handling of marine mammals, including how to identify different species, bring an individual aboard a vessel, assess the level of consciousness, remove fishing gear, return an individual to water, and log activities pertaining to the interaction; and
              (4) NWFSC shall record such data on standardized forms, which will be subject to approval by OPR. NWFSC shall also answer a standard series of supplemental questions regarding the details of any marine mammal interaction.
              (e) Reporting:
              (1) NWFSC shall report all incidents of marine mammal interaction to NMFS's Protected Species Incidental Take database within 48 hours of occurrence and shall provide supplemental information to OPR upon request. Information related to marine mammal interaction (animal captured or entangled in research gear) must include details of survey effort, full descriptions of any observations of the animals, the context (vessel and conditions), decisions made, and rationale for decisions made in vessel and gear handling;
              (2) Annual reporting:
              (i) NWFSC shall submit an annual summary report to OPR not later than 90 days following the end of a given year. NWFSC shall provide a final report within thirty days following resolution of comments on the draft report:
              (ii) These reports shall contain, at minimum, the following:
              (A) Annual line-kilometers surveyed during which the EK60, ME70, SX90 (or equivalent sources) were predominant and associated pro-rated estimates of actual take;
              (B) Summary information regarding use of all hook and line, seine, and trawl gear, including number of sets, hook hours, tows, etc., specific to each gear;
              (C) Accounts of all incidents of marine mammal interactions, including circumstances of the event and descriptions of any mitigation procedures implemented or not implemented and why;
              (D) Summary information related to disturbance of hauled-out pinnipeds, including event-specific total counts of animals present, counts of reactions according to the three-point scale, and distance of closest approach;
              (E) A written evaluation of the effectiveness of NWFSC mitigation strategies in reducing the number of marine mammal interactions with survey gear, including best professional judgment and suggestions for changes to the mitigation strategies, if any;
              (F) Final outcome of serious injury determinations for all incidents of marine mammal interactions where the animal(s) were released alive; and
              (G) A summary of all relevant training provided by NWFSC and any coordination with SWFSC or NMFS's West Coast Regional Office.
              (f) Reporting of injured or dead marine mammals:

              (1) In the unanticipated event that the activity defined in § 219.41(a) clearly causes the take of a marine mammal in a prohibited manner, NWFSC personnel engaged in the research activity shall immediately cease such activity until such time as an appropriate decision regarding activity continuation can be made by the NWFSC Director (or designee). The incident must be reported immediately to OPR and the West Coast Regional Stranding Coordinator, NMFS. OPR will review the circumstances of the prohibited take and work with NWFSC to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The immediate decision made by NWFSC regarding continuation of the specified activity is subject to OPR concurrence. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Status of all sound source use in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s);

              (2) In the event that NWFSC discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), NWFSC shall immediately report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS. The report must include the information identified in paragraph (f)(1) of this section. Activities may continue while OPR reviews the circumstances of the incident. OPR will work with NWFSC to determine whether additional mitigation measures or modifications to the activities are appropriate;

              (3) In the event that NWFSC discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 219.41(a) (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), NWFSC shall report the incident to OPR and the West Coast Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. NWFSC shall provide photographs or video footage or other documentation of the stranded animal sighting to OPR.
            
            
              § 219.47
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, NWFSC must apply for and obtain a Letter of Authorization (LOA).
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, NWFSC may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, NWFSC must apply for and obtain a modification of the LOA as described in § 219.48 of this chapter.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 219.48
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under § 216.106 of this chapter and § 219.47 for the activity identified in § 219.41(a) shall be renewed or modified upon request by the applicant, provided that:

              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and
              (2) OPR determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting measures (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), OPR may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under § 216.106 of this chapter and § 219.47 for the activity identified in § 219.41(a) may be modified by OPR under the following circumstances:
              (1) Adaptive Management—OPR may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with NWFSC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations;
              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              (A) Results from NWFSC's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; and
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, OPR will publish a notice of proposed LOA in the Federal Register and solicit public comment.

              (2) Emergencies—If OPR determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to § 216.106 of this chapter and § 219.47, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 219.49-219.50
              [Reserved]
            
          
          
            Subpart F—Taking Marine Mammals Incidental to Alaska Fisheries Science Center Fisheries Research
            
              Source:
              84 FR 46823, Sept. 5, 2019, unless otherwise noted.
            
            
              Effective Date Note:
              At 84 FR 46823, Sept. 5, 2019, subpart F was added, effective Oct. 7, 2019, through Oct. 7, 2024.
            
            
              § 219.51
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Marine Fisheries Service's (NMFS) Alaska Fisheries Science Center (AFSC) and those persons it authorizes or funds to conduct activities on its behalf, including the International Pacific Halibut Commission (IPHC), for the taking of marine mammals that occurs in the areas outlined in paragraph (b) of this section and that occurs incidental to research survey program operations.
              (b) The taking of marine mammals by AFSC may be authorized in a Letter of Authorization (LOA) only if it occurs within the Gulf of Alaska, Bering Sea and Aleutian Islands, Chukchi Sea and Beaufort Sea, or is conducted by the IPHC in the Bering Sea and Aleutian Islands, Gulf of Alaska, or off the U.S. West Coast.
            
            
              § 219.52
              Effective dates.
              Regulations in this subpart are effective from October 7, 2019, through October 7, 2024.
            
            
              
              § 219.53
              Permissible methods of taking.
              Under LOAs issued pursuant to §§ 216.106 of this chapter and 219.57, the Holder of the LOA (hereinafter “AFSC”) may incidentally, but not intentionally, take marine mammals within the area described in § 219.51(b) by Level B harassment associated with use of active acoustic systems and physical or visual disturbance of hauled-out pinnipeds and by Level A harassment, serious injury, or mortality associated with use of hook and line gear, trawl gear, and gillnet gear, provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the appropriate LOA.
            
            
              § 219.54
              Prohibitions.
              Notwithstanding takings contemplated in § 219.51 and authorized by a LOA issued under §§ 216.106 of this chapter and 219.57, no person in connection with the activities described in § 219.51 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 of this chapter and 219.57;
              (b) Take any marine mammal not specified in such LOA;
              (c) Take any marine mammal specified in such LOA in any manner other than as specified;
              (d) Take a marine mammal specified in such LOA if NMFS determines such taking results in more than a negligible impact on the species or stocks of such marine mammal; or
              (e) Take a marine mammal specified in such LOA if NMFS determines such taking results in an unmitigable adverse impact on the species or stock of such marine mammal for taking for subsistence uses.
            
            
              § 219.55
              Mitigation requirements.
              When conducting the activities identified in § 219.51(a), the mitigation measures contained in any LOA issued under §§ 216.106 of this chapter and 219.57 must be implemented. These mitigation measures shall include but are not limited to:
              (a) General conditions. (1) AFSC shall convey relevant mitigation, monitoring, and reporting requirements to the IPHC, as indicated in the following subparts;
              (2) AFSC shall take all necessary measures to coordinate and communicate in advance of each specific survey with the National Oceanic and Atmospheric Administration's (NOAA) Office of Marine and Aviation Operations (OMAO) or other relevant parties on non-NOAA platforms to ensure that all mitigation measures and monitoring requirements described herein, as well as the specific manner of implementation and relevant event-contingent decision-making processes, are clearly understood and agreed upon. AFSC shall convey this requirement to IPHC;
              (3) AFSC shall coordinate and conduct briefings at the outset of each survey and as necessary between ship's crew (Commanding Officer/master or designee(s), as appropriate) and scientific party in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures. AFSC shall convey this requirement to IPHC;
              (4) AFSC shall coordinate as necessary on a daily basis during survey cruises with OMAO personnel or other relevant personnel on non-NOAA platforms to ensure that requirements, procedures, and decision-making processes are understood and properly implemented. AFSC shall convey this requirement to IPHC;
              (5) When deploying any type of sampling gear at sea, AFSC shall at all times monitor for any unusual circumstances that may arise at a sampling site and use best professional judgment to avoid any potential risks to marine mammals during use of all research equipment. AFSC shall convey this requirement to IPHC;
              (6) AFSC shall implement handling and/or disentanglement protocols as specified in the guidance that shall be provided to AFSC survey personnel. AFSC shall convey this requirement to IPHC;

              (7) AFSC shall not approach within 1 km of locations where marine mammals are aggregated, including pinniped rookeries and haul-outs; and
              
              (8) AFSC shall adhere to a final Communication Plan. In summary and in accordance with the Plan, AFSC shall:
              (i) Notify and provide potentially affected Alaska Native subsistence communities with the Communication Plan through a series of mailings, direct contacts, and planned meetings throughout the regions where AFSC fisheries research is expected to occur;
              (ii) Meet with potentially affected subsistence communities to discuss planned activities and to resolve potential conflicts regarding any aspects of either the fisheries research operations or the Communication Plan;
              (iii) Develop field operations plans as necessary, which shall address how researchers will consult and maintain communication with contacts in the potentially affected subsistence communities when in the field, including a list of local contacts and contact mechanisms, and which shall describe operational procedures and actions planned to avoid or minimize the risk of interactions between AFSC fisheries research and local subsistence activities;
              (iv) Schedule post-season informational sessions with subsistence contacts from the study areas to brief them on the outcome of the AFSC fisheries research and to assess performance of the Communication Plan and individual field operations or cruise plans in working to minimize effects to subsistence activities; and
              (v) Evaluate overall effectiveness of the Communications Plan in year four of any LOA issued pursuant to §§ 216.106 of this chapter and 219.57.
              (b) Trawl survey protocols. (1) AFSC shall conduct trawl operations as soon as is practicable upon arrival at the sampling station;
              (2) AFSC shall initiate marine mammal watches (visual observation) at least 15 minutes prior to beginning of net deployment, but shall also conduct monitoring during any pre-set activities including trackline reconnaissance, CTD casts, and plankton or bongo net hauls. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting;
              (3) AFSC shall implement the move-on rule mitigation protocol, as described in this paragraph. If one or more marine mammals are observed and are considered at risk of interacting with the vessel or research gear, or appear to be approaching the vessel and are considered at risk of interaction, AFSC shall either remain onsite or move on to another sampling location. If remaining onsite, the set shall be delayed. If the animals depart or appear to no longer be at risk of interacting with the vessel or gear, a further observation period shall be conducted. If no further observations are made or the animals still do not appear to be at risk of interaction, then the set may be made. If the vessel is moved to a different section of the sampling area, the move-on rule mitigation protocol would begin anew. If, after moving on, marine mammals remain at risk of interaction, the AFSC shall move again or skip the station. Marine mammals that are sighted shall be monitored to determine their position and movement in relation to the vessel to determine whether the move-on rule mitigation protocol should be implemented. AFSC may use best professional judgment in making these decisions;

              (4) AFSC shall maintain visual monitoring effort during the entire period of time that trawl gear is in the water (i.e., throughout gear deployment, fishing, and retrieval). If marine mammals are sighted before the gear is fully removed from the water, AFSC shall take the most appropriate action to avoid marine mammal interaction. AFSC may use best professional judgment in making this decision;
              (5) If trawling operations have been suspended because of the presence of marine mammals, AFSC may resume trawl operations when practicable only when the animals are believed to have departed the area. AFSC may use best professional judgment in making this determination;

              (6) AFSC shall implement standard survey protocols to minimize potential for marine mammal interactions, including maximum tow durations at target depth and maximum tow distance, and shall carefully empty the trawl as quickly as possible upon retrieval; and
              (7) Whenever surface trawl nets are used in southeast Alaska, AFSC must install and use acoustic deterrent devices, with two pairs of the devices installed near the net opening. AFSC must ensure that the devices are operating properly before deploying the net.
              (c) Longline survey protocols. (1) AFSC shall deploy longline gear as soon as is practicable upon arrival at the sampling station. AFSC shall convey this requirement to IPHC;
              (2) AFSC shall initiate marine mammal watches (visual observation) no less than 30 minutes (or for the duration of transit between set locations, if shorter than 30 minutes) prior to both deployment and retrieval of longline gear. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular). During nighttime operations, visual observation shall be conducted using the naked eye and available vessel lighting. AFSC shall convey this requirement to IPHC;
              (3) AFSC shall implement the move-on rule mitigation protocol, as described in this paragraph. If one or more marine mammals are observed in the vicinity of the planned location before gear deployment, and are considered at risk of interacting with the vessel or research gear, or appear to be approaching the vessel and are considered at risk of interaction, AFSC shall either remain onsite or move on to another sampling location. If remaining onsite, the set shall be delayed. If the animals depart or appear to no longer be at risk of interacting with the vessel or gear, a further observation period shall be conducted. If no further observations are made or the animals still do not appear to be at risk of interaction, then the set may be made. If the vessel is moved to a different section of the sampling area, the move-on rule mitigation protocol would begin anew. If, after moving on, marine mammals remain at risk of interaction, the AFSC shall move again or skip the station. Marine mammals that are sighted shall be monitored to determine their position and movement in relation to the vessel to determine whether the move-on rule mitigation protocol should be implemented. AFSC may use best professional judgment in making these decisions. AFSC shall convey this requirement to IPHC;
              (4) AFSC shall maintain visual monitoring effort during the entire period of gear deployment and retrieval. If marine mammals are sighted before the gear is fully deployed or retrieved, AFSC shall take the most appropriate action to avoid marine mammal interaction. AFSC may use best professional judgment in making this decision. AFSC shall convey this requirement to IPHC; and
              (5) If deployment or retrieval operations have been suspended because of the presence of marine mammals, AFSC may resume such operations when practicable only when the animals are believed to have departed the area. AFSC may use best professional judgment in making this decision. AFSC shall convey this requirement to IPHC.
              (d) Gillnet survey protocols. (1) AFSC shall conduct gillnet operations as soon as is practicable upon arrival at the sampling station;
              (2) AFSC shall conduct marine mammal watches (visual observation) prior to beginning of net deployment. Marine mammal watches shall be conducted by scanning the surrounding waters with the naked eye and rangefinding binoculars (or monocular);

              (3) AFSC shall implement the move-on rule mitigation protocol. If one or more marine mammals are observed in the vicinity of the planned location before gear deployment, and are considered at risk of interacting with research gear, AFSC shall either remain onsite or move on to another sampling location. If remaining onsite, the set shall be delayed. If the animals depart or appear to no longer be at risk of interacting with the gear, a further observation period shall be conducted. If no further observations are made or the animals still do not appear to be at risk of interaction, then the set may be made. If the vessel is moved to a different area, the move-on rule mitigation protocol would begin anew. If, after moving on, marine mammals remain at risk of interaction, the AFSC shall move again or skip the station. Marine mammals that are sighted shall be monitored to determine their position and movement in relation to the vessel to determine whether the move-on rule mitigation protocol should be implemented. AFSC may use best professional judgment in making these decisions;

              (4) AFSC shall maintain visual monitoring effort during the entire period of time that gillnet gear is in the water (i.e., throughout gear deployment, fishing, and retrieval). If marine mammals are sighted before the gear is fully removed from the water, and appear to be at risk of interaction with the gear, AFSC shall pull the gear immediately. AFSC may use best professional judgment in making this decision;
              (5) If gillnet operations have been suspended because of the presence of marine mammals, AFSC may resume gillnet operations when practicable only when the animals are believed to have departed the area. AFSC may use best professional judgment in making this determination; and
              (6) AFSC must install and use acoustic deterrent devices whenever gillnets are used. AFSC must ensure that the devices are operating properly before deploying the net.
            
            
              § 219.56
              Requirements for monitoring and reporting.
              (a) Compliance coordinator. AFSC shall designate a compliance coordinator who shall be responsible for ensuring compliance with all requirements of any LOA issued pursuant to §§ 216.106 of this chapter and 219.57 and for preparing for any subsequent request(s) for incidental take authorization. AFSC shall convey this requirement to IPHC.
              (b) Visual monitoring program. (1) Marine mammal visual monitoring shall occur prior to deployment of trawl, longline, and gillnet gear, respectively; throughout deployment of gear and active fishing of research gears (not including longline soak time); prior to retrieval of longline gear; and throughout retrieval of all research gear. AFSC shall convey this requirement to IPHC; and
              (2) Marine mammal watches shall be conducted by watch-standers (those navigating the vessel and/or other crew) at all times when the vessel is being operated. AFSC shall convey this requirement to IPHC.
              (c) Training. (1) AFSC must conduct annual training for all chief scientists and other personnel who may be responsible for conducting dedicated marine mammal visual observations to explain mitigation measures and monitoring and reporting requirements, mitigation and monitoring protocols, marine mammal identification, completion of datasheets, and use of equipment. AFSC may determine the agenda for these trainings;
              (2) AFSC shall also dedicate a portion of training to discussion of best professional judgment, including use in any incidents of marine mammal interaction and instructive examples where use of best professional judgment was determined to be successful or unsuccessful; and
              (3) AFSC shall convey these training requirements to IPHC.
              (d) Handling procedures and data collection. (1) AFSC must develop and implement standardized marine mammal handling, disentanglement, and data collection procedures. These standard procedures will be subject to approval by NMFS's Office of Protected Resources (OPR). AFSC shall convey these procedures to IPHC;
              (2) When practicable, for any marine mammal interaction involving the release of a live animal, AFSC shall collect necessary data to facilitate a serious injury determination. AFSC shall convey this requirement to IPHC;
              (3) AFSC shall provide its relevant personnel with standard guidance and training regarding handling of marine mammals, including how to identify different species, bring an individual aboard a vessel, assess the level of consciousness, remove fishing gear, return an individual to water, and log activities pertaining to the interaction. AFSC shall convey this requirement to IPHC; and

              (4) AFSC shall record such data on standardized forms, which will be subject to approval by OPR. AFSC shall also answer a standard series of supplemental questions regarding the details of any marine mammal interaction. AFSC shall convey this requirement to IPHC.
              (e) Reporting. (1) AFSC shall report all incidents of marine mammal interaction to NMFS's Protected Species Incidental Take database, including those resulting from IPHC activities, within 48 hours of occurrence and shall provide supplemental information to OPR upon request. Information related to marine mammal interaction (animal captured or entangled in research gear) must include details of survey effort, full descriptions of any observations of the animals, the context (vessel and conditions), decisions made, and rationale for decisions made in vessel and gear handling;
              (2) AFSC must submit annual reports.
              (i) AFSC shall submit an annual summary report to OPR not later than ninety days following the end of a given year. AFSC shall provide a final report within thirty days following resolution of comments on the draft report; and
              (ii) These reports shall contain, at minimum, the following:
              (A) Annual line-kilometers surveyed during which the EK60, ME70, ES60, 7111 (or equivalent sources) were predominant and associated pro-rated estimates of actual take;
              (B) Summary information regarding use of all longline, gillnet, and trawl gear, including number of sets, tows, etc., specific to each gear;
              (C) Accounts of all incidents of significant marine mammal interactions, including circumstances of the event and descriptions of any mitigation procedures implemented or not implemented and why;
              (D) A written evaluation of the effectiveness of AFSC mitigation strategies in reducing the number of marine mammal interactions with survey gear, including best professional judgment and suggestions for changes to the mitigation strategies, if any;
              (E) Final outcome of serious injury determinations for all incidents of marine mammal interactions where the animal(s) were released alive; and
              (F) A summary of all relevant training provided by AFSC and any coordination with NMFS' Alaska Regional Office.
              (3) AFSC shall convey these reporting requirements to IPHC and shall provide IPHC reports to OPR subject to the same schedule.
              (f) Reporting of injured or dead marine mammals. (1) In the unanticipated event that the activity defined in § 219.51(a) clearly causes the take of a marine mammal in a prohibited manner, AFSC personnel engaged in the research activity shall immediately cease such activity until such time as an appropriate decision regarding activity continuation can be made by the AFSC Director (or designee). The incident must be reported immediately to OPR and the Alaska Regional Stranding Coordinator, NMFS. OPR will review the circumstances of the prohibited take and work with AFSC to determine what measures are necessary to minimize the likelihood of further prohibited take and ensure MMPA compliance. The immediate decision made by AFSC regarding continuation of the specified activity is subject to OPR concurrence. The report must include the following information:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Status of all sound source use in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s); and
              (ix) Photographs or video footage of the animal(s).

              (2) In the event that AFSC discovers an injured or dead marine mammal and determines that the cause of the injury or death is unknown and the death is relatively recent (e.g., in less than a moderate state of decomposition), AFSC shall immediately report the incident to OPR and the Alaska Regional Stranding Coordinator, NMFS. The report must include the information identified in paragraph (f)(1) of this section. Activities may continue while OPR reviews the circumstances of the incident. OPR will work with AFSC to determine whether additional mitigation measures or modifications to the activities are appropriate.
              (3) In the event that AFSC discovers an injured or dead marine mammal and determines that the injury or death is not associated with or related to the activities defined in § 219.51(a) (e.g., previously wounded animal, carcass with moderate to advanced decomposition, scavenger damage), AFSC shall report the incident to OPR and the Alaska Regional Stranding Coordinator, NMFS, within 24 hours of the discovery. AFSC shall provide photographs or video footage or other documentation of the stranded animal sighting to OPR.
              (4) AFSC shall convey these requirements to IPHC.
            
            
              § 219.57
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, AFSC must apply for and obtain a Letter of Authorization (LOA).
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) If an LOA expires prior to the expiration date of these regulations, AFSC may apply for and obtain a renewal of the LOA.
              (d) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, AFSC must apply for and obtain a modification of the LOA as described in § 219.58.
              (e) The LOA shall set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (f) Issuance of the LOA shall be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (g) Notice of issuance or denial of an LOA shall be published in the Federal Register within thirty days of a determination.
            
            
              § 219.58
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 219.57 for the activity identified in § 219.51(a) shall be renewed or modified upon request by the applicant, provided that:
              (1) The proposed specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and
              (2) OPR determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), OPR may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 219.57 for the activity identified in § 219.51(a) may be modified by OPR under the following circumstances:
              (1) Adaptive management. OPR may modify (including augment) the existing mitigation, monitoring, or reporting measures (after consulting with AFSC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.

              (i) Possible sources of data that could contribute to the decision to modify the mitigation, monitoring, or reporting measures in an LOA:
              
              (A) Results from AFSC's monitoring from the previous year(s);
              (B) Results from other marine mammal and/or sound research or studies; and
              (C) Any information that reveals marine mammals may have been taken in a manner, extent or number not authorized by these regulations or subsequent LOAs.

              (ii) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, OPR will publish a notice of proposed LOA in the Federal Register and solicit public comment.
              (2) Emergencies. If OPR determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 219.57, an LOA may be modified without prior notice or opportunity for public comment. Notice would be published in the Federal Register within thirty days of the action.
            
            
              §§ 219.59-219.60
              [Reserved]
            
          
          
            Subpart H—Taking Marine Mammals Incidental to Southeast Fisheries Science Center Fisheries Research in the Atlantic Ocean, Gulf of Mexico, and Caribbean Sea
            
              Source:
              85 FR 27079, May 6, 2020, unless otherwise noted.
            
            
              Effective Date Note:
              At 85 FR 27079, May 6, 2020, subpart H was added, effective June 5, 2020, through June 5, 2025.
            
            
              § 219.71
              Specified activity and specified geographical region.
              (a) Regulations in this subpart apply only to the National Marine Fisheries Service's (NMFS) Southeast Fisheries Science Center (SEFSC) and those persons it authorizes or funds to conduct fishery-independent research surveys on its behalf for the taking of marine mammals that occurs in the area outlined in paragraph (b) of this section and that occurs incidental to SEFSC and partner research survey program operations. Hereafter, “SEFSC” refers to both the SEFSC and all designated partners.
              (b) The taking of marine mammals by the SEFSC and partners may be authorized in a 5-year Letter of Authorization (LOA) only if it occurs during fishery research surveys in the Atlantic Ocean, Gulf of Mexico, and Caribbean Sea and their associated estuaries.
            
            
              § 219.72
              Effective dates.
              This subpart is effective from June 5, 2020, through June 5, 2025.
            
            
              § 219.73
              Permissible methods of taking.
              Under an LOA issued pursuant to §§ 216.106 of this chapter and 219.77, the Holder of the LOA (hereinafter “SEFSC”) may incidentally, but not intentionally, take marine mammals within the areas described in § 219.71 by Level A harassment, serious injury, or mortality associated with fisheries research gear including trawls, gillnets, and hook and line, and Level B harassment associated with use of active acoustic systems provided the activity is in compliance with all terms, conditions, and requirements of the regulations in this subpart and the relevant LOA.
            
            
              § 219.74
              Prohibitions.
              Notwithstanding takings contemplated in § 219.73 and authorized by an LOA issued under §§ 216.106 of this chapter and 219.77, no person in connection with the activities described in § 219.71 may:
              (a) Violate, or fail to comply with, the terms, conditions, and requirements of this subpart or a LOA issued under §§ 216.106 of this chapter and 219.77;
              (b) Take any marine mammal species or stock not specified in the LOA;
              (c) Take any marine mammal in any manner other than as specified in the LOA; and
              (d) Take a marine mammal specified in an LOA in numbers exceeding those authorized.
            
            
              § 219.75
              Mitigation requirements.

              When conducting the activities identified in § 219.71, the mitigation measures contained in any LOA issued under §§ 216.106 of this chapter and 219.77 must be implemented. These mitigation measures must include but are not limited to:
              (a) General conditions. (1) SEFSC must take all necessary measures to coordinate and communicate in advance of each specific survey with the National Oceanic and Atmospheric Administration's (NOAA) Office of Marine and Aviation Operations (OMAO) or other relevant parties on non-NOAA platforms to ensure that all mitigation measures and monitoring requirements described herein, as well as the specific manner of implementation and relevant event-contingent decision-making processes, are clearly understood and agreed upon;
              (2) SEFSC must coordinate and conduct briefings at the outset of each survey and as necessary between ship's crew (Commanding Officer/master or designee(s), as appropriate) and scientific party in order to explain responsibilities, communication procedures, marine mammal monitoring protocol, and operational procedures;
              (3) SEFSC must coordinate, on an annual basis, with all partners to ensure that marine mammal-related requirements, procedures, and decision-making processes are understood and properly implemented.
              (4) SEFSC must establish and maintain cooperating partner working group(s) to identify circumstances of a take should it occur and any action necessary to avoid future take.
              (i) Working groups must be established if a partner takes more than one marine mammal within 5 years to identify circumstances of marine mammal take and necessary action to avoid future take. Each working group must meet at least once annually.
              (ii) Each working group must consist of at least one SEFSC representative knowledgeable of the mitigation, monitoring and reporting requirements contained within these regulations, one or more research institution or SEFSC representative(s) (preferably researcher(s) aboard vessel when take or risk of take occurred), one or more staff from NMFS Southeast Regional Office Protected Resources Division, and one or more staff from NMFS Office of Protected Resources.
              (5) When deploying any type of sampling gear at sea, SEFSC must at all times monitor for any unusual circumstances that may arise at a sampling site and use best professional judgment to avoid any potential risks to marine mammals during use of all research equipment.
              (6) SEFSC must implement handling and/or disentanglement protocols that must be provided to survey personnel. During fishery surveys where there is a potential for take, at least two persons aboard SEFSC ships and one person aboard smaller vessels, including vessels operated by partners where no SEFSC staff are present, must be trained in marine mammal handling, release, and disentanglement procedures.
              (7) For research surveys using gear that has the potential to hook or entangle a marine mammal in open-ocean waters (as defined from the coastline seaward), the SEFSC must implement move-on rule mitigation protocol upon observation of any marine mammal other than dolphins and porpoises attracted to the vessel (see specific gear types below for marine mammal monitoring details). Specifically, if one or more marine mammals (other than dolphins and porpoises) are observed near the sampling area and are considered at risk of interacting with the vessel or research gear, or appear to be approaching the vessel and are considered at risk of interaction, SEFSC must either remain onsite or move on to another sampling location. If remaining onsite, the set must be delayed until the animal(s) depart or appear to no longer be at risk of interacting with the vessel or gear. At such time, the SEFSC may deploy gear. The SEFSC must use best professional judgment, in accordance with this paragraph, in making decisions related to deploying gear.

              (8) Vessels Operation—While transiting in areas subjected to the North Atlantic right whale ship strike rule, all SEFSC-affiliated research vessels (NOAA vessels, NOAA chartered vessels, and research partner vessels) must abide by the required speed restrictions and sighting alert protocols. All NOAA research vessels operating in North Atlantic right whale habitat participate in the Right Whale Early Warning System.
              (9) The SEFSC must avoid baiting the waters (i.e, chumming) during all surveys.
              (b) Trawl survey mitigation. In addition to the general conditions provided in § 219.75(a), the following measures must be implemented during trawl surveys:
              (1) SEFSC must conduct fishing operations as soon as practicable upon arrival at the sampling station and, if practicable, prior to other environmental sampling;
              (2) The SEFSC must limit tow times to 30 minutes (except for sea turtle research trawls);
              (3) The SEFSC must, during haul back, open cod end close to deck/sorting table to avoid damage to animals that may be caught in gear and empty gear as quickly as possible after retrieval haul back;
              (4) The SEFSC must delay gear deployment if any marine mammals are believed to be at risk of interaction;
              (5) The SEFSC must retrieve gear immediately if any marine mammals are believed to be entangled or at risk of entanglement;

              (6) Dedicated marine mammal observations must occur at least 15 minutes prior to the beginning of net deployment when trawling occurs in waters less than 200 meters in depth. If trawling occurs in waters deeper than 200 m, dedicated marine mammal observations must occur at least 30 minutes prior to net deployment. This watch may include approach to the sampling station within 0.5 nm. Marine mammal watches should be conducted by systematically scanning the surrounding waters and marsh edge (if visible) 360 degrees around the vessel. If dolphin(s) are sighted and believed to be at-risk of interaction (e.g., moving in the direction of the vessel/gear; moms/calves close to the gear; etc.), gear deployment should be delayed until the animal(s) are no longer at risk or have left the area on their own. If species other than dolphins are sighted, trawling must not be initiated and the marine mammal(s) must be allowed to either leave or pass through the area safely before trawling is initiated. All marine mammal sightings must be logged and reported per § 219.76 of this subpart.

              (7) The SEFSC must retrieve gear immediately if marine mammals are believed to be captured/entangled in a net or associated gear (e.g., lazy line) and follow disentanglement protocols;
              (8) The SEFSC must minimize “pocketing” in areas of trawl nets where dolphin depredation evidence is commonly observed;
              (9) When conducting research under an ESA section 10(a)(1)(A) scientific research permit issued by NMFS, all marine mammal mitigation and monitoring protocol contained within that permit must be implemented;
              (10) SEFSC must implement standard survey protocols to minimize potential for marine mammal interactions, including maximum tow durations at target depth and maximum tow distance, and must carefully empty the trawl as quickly as possible upon retrieval. Trawl nets must be cleaned prior to deployment; and

              (11) The SEFSC must continue investigation into gear modifications (e.g., stiffening lazy lines) and the effectiveness of gear modification at avoiding entanglement, as funding allows.
              (c) Seine net and gillnet survey mitigation. In addition to the general conditions provided in paragraph (a) of this section, the following measures must be implemented during seine and gillnet surveys:
              (1) Conduct gillnet and trammel net research activities during daylight hours only.
              (2) Limit soak times to the least amount of time required to conduct sampling;
              (3) Conduct dedicated marine mammal observation monitoring beginning 15 minutes prior to deploying the gear and continue through deployment and haulback;
              (4) Hand-check the net every 30 minutes if soak times are longer than 30 minutes or immediately if disturbance is observed;
              (5) Reduce net slack and excess floating and trailing lines;
              (6) Repair damaged nets prior to deploying;

              (7) Delay setting net if a marine mammal is deemed to be at-risk of entanglement;
              
              (8) Pull net immediately if a marine mammal is entangled and follow disentanglement procedures; and

              (9) If marine mammals are sighted in the sampling area during active netting, the SEFSC must raise and lower the net leadline. If marine mammals do not immediately depart the area and the animal appears to be at-risk of entanglement (e.g., interacting with or on a path towards the net), the SEFSC must delay or pull all gear immediately.
              (d) Hook and line (including longline) survey mitigation. In addition to the General Conditions provided in paragraph (a) of this section, the following measures must be implemented during hook and line surveys:
              (1) SEFSC must deploy hook and line gear as soon as is practicable upon arrival at the sampling station.
              (2) SEFSC must initiate marine mammal observations (visual observation) no less than 30 minutes prior to gear deployment if sampling is conducted in waters greater than 200 m. If sampling in water less than 200 m, the SEFSC must initiate marine mammal observations no less than 15 minutes prior to setting gear. Observations must be conducted by scanning the surrounding waters with the naked eye and range-finding binoculars (or monocular) when longlines exceed observation distances using the naked eye. During nighttime operations, visual observation must be conducted using available vessel lighting.
              (3) SEFSC must implement the move-on rule mitigation protocol, as described in paragraph (a)(7) of this section.
              (4) SEFSC must maintain visual monitoring effort, where practicable, during the entire period of gear deployment and retrieval. If marine mammals are sighted before the gear is fully deployed or retrieved, SEFSC must take the most appropriate action to avoid marine mammal interaction. SEFSC may use best professional judgment in making this decision.
              (5) If gear deployment or fishing has been suspended because of the presence of marine mammals, SEFSC may resume such operations when practicable only when the animals are believed to have departed the area in accordance with the move-on rule as described in paragraph (a)(7) of this section. If longline operations have been delayed because of the presence of protected species, the vessel resumes longline operations only when these species have not been sighted within 15 minutes if in less than 200 m or 30 minutes if greater than 200 m of water, or otherwise determined to no longer be at risk. SEFSC may use best professional judgment in making this decision.
              (6) SEFSC must implement standard survey protocols, including maximum soak durations and limiting longline length to that necessary.
              (7) For pelagic, surface longlines, gangion length must allow hooked animals to reach the surface. SEFSC must immediately reel in lines if marine mammals are deemed to be at risk of interacting with gear.

              (8) SEFSC must follow existing Dolphin Friendly Fishing Tips available at http://sero.nmfs.noaa.gov/protected_resources/outreach_and_education/documents/dolphin_friendly_fishing_tips.pdf.
              
              (9) SEFSC must not discard leftover bait overboard while actively fishing.
              (10) SEFSC must inspect tackles daily to avoid unwanted line breaks.
              (11) Pull gear immediately if a marine mammal is hooked and follow disentanglement procedures.
              (12) Avoid using stainless steel hooks.
              (13) For pelagic longline surveys in the Atlantic Ocean, follow the Pelagic Longline Take Reduction Plan and Longline Marine Mammal Handling and Release Guidelines.
              (d) Electrofishing. (1) SEFSC must implement marine mammal monitoring 15 minutes prior to the onset of electrofishing (this can include approach to the survey site). If the vessel moves to another survey site, the 15 minutes observation period must be repeated.

              (2) SEFSC must implement a 50-m safety zone. If a marine mammal is observed within 50 m of the vessel or on a path toward the vessel, electrofishing must be delayed. Electrofishing must not begin until the animal is outside of the 50 m safety zone or on a consistent path away from the vessel.
              
              (3) All samples collected during electrofishing must remain on the vessel and not be discarded until all electrofishing is completed to avoid attracting protected species.
            
            
              § 219.76
              Requirements for monitoring and reporting.
              (a) Compliance coordination. SEFSC must designate a compliance coordinator who is responsible for ensuring and documenting compliance with all requirements of any LOA issued pursuant to §§ 216.106 of this chapter and 219.77 and for preparing for any subsequent request(s) for incidental take authorization. All partners must report to this SEFSC-based compliance coordinator.
              (b) Visual monitoring program. (1) Marine mammal visual monitoring must occur prior to deployment of trawl, net, and hook and line gear, respectively; throughout deployment of gear and active fishing of research gears (not including longline soak time); prior to retrieval of longline gear; and throughout retrieval of all research gear.
              (2) When vessels are transiting, the SEFSC must maintain marine mammal observations to avoid ship strike.
              (c) Training. (1) SEFSC must conduct annual training for all SEFSC and affiliate chief scientists and other personnel who may be responsible for conducting dedicated marine mammal visual observations to explain mitigation measures, by gear and the purpose for each measure, and monitoring and reporting requirements in the LOA, mitigation and monitoring protocols, and marine mammal identification and species that the SEFSC is authorized to incidentally take. SEFSC may determine the agenda for these trainings.

              (2) The training must provide detailed descriptions of reporting, data collection, and sampling protocols. This portion of the training will include instruction on how to complete new data collection forms such as the marine mammal watch log, the incidental take form (e.g., specific gear configuration and details relevant to an interaction with protected species), and forms used for species identification and biological sampling. The biological data collection and sampling training module will include the same sampling and necropsy training that is used for the Southeast Regional Observer training.
              (3) SEFSC must also dedicate a portion of training to discussion of best professional judgment, including use in any incidents of marine mammal interaction and instructive examples where use of best professional judgment was determined to be successful or unsuccessful.
              (4) SEFSC must coordinate with NMFS' Office of Science and Technology to ensure training and guidance related to handling procedures and data collection is consistent with other fishery science centers.
              (d) Handling procedures and data collection. (1) SEFSC must implement standardized marine mammal handling, disentanglement, and data collection procedures. These standard procedures will be subject to approval by NMFS' Office of Protected Resources (OPR).
              (2) For any marine mammal interaction involving the release of a live animal, SEFSC must collect necessary data to facilitate a serious injury determination.
              (3) SEFSC must provide its relevant personnel with standard guidance and training regarding handling of marine mammals, including how to identify different species, bring an individual aboard a vessel, assess the level of consciousness, remove fishing gear, return an individual to water, and log activities pertaining to the interaction.
              (4) At least two persons aboard SEFSC ships and one person aboard smaller vessels, including vessels operated by partners where no SEFSC staff are present, must be trained in marine mammal handling, release, and disentanglement procedures.
              (5) SEFSC must record such data on standardized forms, which will be subject to approval by OPR. SEFSC must also answer a standard series of supplemental questions regarding the details of any marine mammal interaction.

              (6) For any marine mammals that are killed during fisheries research activities, when practicable, scientists will collect data and samples pursuant to Appendix D of the SEFSC DEA, “Protected Species Handling Procedures for SEFSC Fisheries Research Vessels.
              (e) Reporting. (1) The SEFSC must follow protocol for reporting incidental takes:
              (i) The SEFSC must notify the Southeast Marine Mammal Stranding Network (877-433-8299) immediately following the incidental take of a marine mammal. For injured/uninjured marine mammals, priority should be to release the animal before notifying the Stranding Network.
              (ii) The SEFSC must report all marine mammal gear interaction to NMFS's Protected Species Incidental Take (PSIT) database within 48 hours of occurrence and must provide supplemental information to OPR and SERO upon request. Information related to marine mammal interaction (animal captured or entangled in research gear) must include details of research survey, monitoring conducted prior to interaction, full descriptions of any observations of the animals, the context (vessel and conditions), decisions made, and rationale for decisions made in vessel and gear handling.
              (2) The SEFSC must submit a draft annual report to NMFS OPR. The period of reporting must be annual, beginning one year post-issuance of any LOA and the report must be submitted not less than ninety days following the end of a given year.
              (i) SEFSC must provide a final report within thirty days following resolution of comments on the draft report.
              (ii) These reports must contain, at minimum, the following:
              (A) Annual line-kilometers and locations surveyed during which the EK60, ME70, and EQ50 (or equivalent sources) operating below 200 kHz were predominant and associated pro-rated estimates of actual take;
              (B) Summary information regarding use of all trawl, gillnet, and hook and line gear, including location, number of sets, hook hours, tows, etc., specific to each gear;
              (C) Accounts of surveys where marine mammals were observed during sampling but no interactions occurred;
              (D) All incidents of marine mammal interactions, including circumstances of the event and descriptions of any mitigation procedures implemented or not implemented and why and, if released alive, serious injury determinations;
              (E) Summary information related to any disturbance of marine mammals and distance of closest approach;
              (F) A written evaluation of the effectiveness of SEFSC mitigation strategies in reducing the number of marine mammal interactions with survey gear, including gear modifications and best professional judgment and suggestions for changes to the mitigation strategies, if any;
              (G) A summary of all relevant training provided by SEFSC and any coordination with NMFS Office of Science and Technology and the SERO;
              (H) A summary of meeting(s) and workshop(s) outcomes with any partner working group, including, the South Carolina Department of Natural Resources, designed to reduce the number of marine mammal interactions; and

              (I) A written description of any mitigation research investigation efforts and findings (e.g., lazy line modifications).
              (f) Reporting of injured or dead marine mammals. (1) In the unanticipated event that the activity defined in § 219.71(a) clearly causes the take of a marine mammal in a prohibited manner, SEFSC personnel engaged in the research activity must immediately cease such activity until such time as an appropriate decision regarding activity continuation can be made by the SEFSC Director (or designee). The incident must be reported immediately to OPR and SERO. OPR and SERO will review the circumstances of the prohibited take and work with SEFSC to determine what measures are necessary to minimize the likelihood of further prohibited take. The immediate decision made by SEFSC regarding continuation of the specified activity is subject to OPR concurrence. The report must include the information included in paragraph (f)(2) of this section.

              (2) SEFSC or partner must report all injured or dead marine mammals observed during fishery research surveys that are not attributed to the specified activity to the Southeast Regional Stranding Coordinator within 24 hours. If the discovery is made by a partner, the report must also be submitted to the SEFSC Environmental Compliance Coordinator. The following information must be provided:
              (i) Time, date, and location (latitude/longitude) of the incident;
              (ii) Description of the incident including, but not limited to, monitoring prior to and occurring at time of incident;
              (iii) Environmental conditions (e.g., wind speed and direction, Beaufort sea state, cloud cover, visibility);
              (iv) Description of all marine mammal observations in the 24 hours preceding the incident;
              (v) Species identification or description of the animal(s) involved;
              (vi) Status of all sound source or gear used in the 24 hours preceding the incident;
              (vii) Water depth;
              (viii) Fate of the animal(s) (e.g. dead, injured but alive, injured and moving, blood or tissue observed in the water, status unknown, disappeared, etc.); and
              (ix) Photographs or video footage of the animal(s).
              (3) In the event of a ship strike of a marine mammal by any SEFSC or partner vessel involved in the activities covered by the authorization, SEFSC or partner must immediately report the information in paragraph (f)(2) of this section, as well as the following additional information:
              (i) Vessel's speed during and leading up to the incident;
              (ii) Vessel's course/heading and what operations were being conducted;
              (iii) Status of all sound sources in use;
              (iv) Description of avoidance measures/requirements that were in place at the time of the strike and what additional measures were taken, if any, to avoid strike;
              (v) Estimated size and length of animal that was struck; and
              (vi) Description of the behavior of the marine mammal immediately preceding and following the strike.
            
            
              § 219.77
              Letters of Authorization.
              (a) To incidentally take marine mammals pursuant to these regulations, SEFSC must apply for and obtain an LOA.
              (b) An LOA, unless suspended or revoked, may be effective for a period of time not to exceed the expiration date of these regulations.
              (c) In the event of projected changes to the activity or to mitigation and monitoring measures required by an LOA, SEFSC must apply for and obtain a modification of the LOA as described in § 219.78.
              (d) The LOA must set forth:
              (1) Permissible methods of incidental taking;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and on the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.
              (e) Issuance of the LOA must be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under these regulations.

              (f) Notice of issuance or denial of an LOA must be published in the Federal Register within 30 days of a determination.
            
            
              § 219.78
              Renewals and modifications of Letters of Authorization.
              (a) An LOA issued under §§ 216.106 of this chapter and 219.77 for the activity identified in § 219.71(a) must be renewed or modified upon request by the applicant, provided that:
              (1) The specified activity and mitigation, monitoring, and reporting measures, as well as the anticipated impacts, are the same as those described and analyzed for these regulations (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section), and
              (2) OPR determines that the mitigation, monitoring, and reporting measures required by the previous LOA under these regulations were implemented.

              (b) For an LOA modification or renewal requests by the applicant that include changes to the activity or the mitigation, monitoring, or reporting (excluding changes made pursuant to the adaptive management provision in paragraph (c)(1) of this section) that do not change the findings made for the regulations or result in no more than a minor change in the total estimated number of takes (or distribution by species or years), OPR may publish a notice of proposed LOA in the Federal Register, including the associated analysis of the change, and solicit public comment before issuing the LOA.
              (c) An LOA issued under §§ 216.106 of this chapter and 219.77 for the activity identified in § 219.71(a) may be modified by OPR under the following circumstances:
              (1) Adaptive management. OPR may modify or augment the existing mitigation, monitoring, or reporting measures (after consulting with SEFSC regarding the practicability of the modifications) if doing so creates a reasonable likelihood of more effectively accomplishing the goals of the mitigation and monitoring set forth in the preamble for these regulations.

              (i) If, through adaptive management, the modifications to the mitigation, monitoring, or reporting measures are substantial, OPR will publish notification of proposed LOA in the Federal Register and solicit public comment.
              (ii) [Reserved]
              (2) Emergencies. If OPR determines that an emergency exists that poses a significant risk to the well-being of the species or stocks of marine mammals specified in LOAs issued pursuant to §§ 216.106 of this chapter and 219.77, an LOA may be modified without prior notice or opportunity for public comment. Notification would be published in the Federal Register within 30 days of the action.
            
            
              §§ 219.79-219.80
              [Reserved]
            
          
        
        
          PART 220 [RESERVED]
        
        
          Pt. 221
          PART 221—CONDITIONS AND PRESCRIPTIONS IN FERC HYDROPOWER LICENSES
          
            
              Subpart A—General Provisions
              Sec.
              221.1
              What is the purpose of this part, and to what license proceedings does it apply?
              221.2
              What terms are used in this part?
              221.3
              How are time periods computed?
              221.4
              What deadlines apply to the trial-type hearing and alternatives processes?
            
            
              Subpart B—Hearing Process
              
                Representatives
                221.10
                Who may represent a party, and what requirements apply to a representative?
              
              
                Document Filing and Service
                221.11
                What are the form and content requirements for documents under this subpart?
                221.12
                Where and how must documents be filed?
                221.13
                What are the requirements for service of documents?
              
              
                Initiation of Hearing Process
                221.20
                What supporting information must NOAA provide with its preliminary conditions or prescriptions?
                221.21
                How do I request a hearing?
                221.22
                How do I file a notice of intervention and response?
                221.23
                Will hearing requests be consolidated?
                221.24
                Can a hearing process be stayed to allow for settlement discussions?
                221.25
                How will NOAA respond to any hearing requests?
                221.26
                What will the Office of Habitat Conservation do with any hearing requests?
                221.27
                What regulations apply to a case referred for a hearing?
              
              
                General Provisions Related to Hearings
                221.30
                What will the Department of Commerce's designated ALJ office do with a case referral?
                221.31
                What are the powers of the ALJ?
                221.32
                What happens if the ALJ becomes unavailable?
                221.33
                Under what circumstances may the ALJ be disqualified?
                221.34
                What is the law governing ex parte communications?
                221.35
                What are the requirements for motions?
              
              
                Prehearing Conferences and Discovery
                221.40
                What are the requirements for prehearing conferences?
                221.41
                How may parties obtain discovery of information needed for the case?
                221.42
                When must a party supplement or amend information it has previously provided?
                221.43
                What are the requirements for written interrogatories?
                221.44
                What are the requirements for depositions?
                221.45

                What are the requirements for requests for documents or tangible things or entry on land?
                
                221.46
                What sanctions may the ALJ impose for failure to comply with discovery?
                221.47
                What are the requirements for subpoenas and witness fees?
              
              
                Hearing, Briefing, and Decision
                221.50
                When and where will the hearing be held?
                221.51
                What are the parties' rights during the hearing?
                221.52
                What are the requirements for presenting testimony?
                221.53
                How may a party use a deposition in the hearing?
                221.54
                What are the requirements for exhibits, official notice, and stipulations?
                221.55
                What evidence is admissible at the hearing?
                221.56
                What are the requirements for transcription of the hearing?
                221.57
                Who has the burden of persuasion, and what standard of proof applies?
                221.58
                When will the hearing record close?
                221.59
                What are the requirements for posthearing briefs?
                221.60
                What are the requirements for the ALJ's decision?
              
            
            
              Subpart C—Alternatives Process
              221.70
              How must documents be filed and served under this subpart?
              221.71
              How do I propose an alternative?
              221.72
              May I file a revised proposed alternative?
              221.73
              When will NOAA file its modified condition or prescription?
              221.74
              How will NOAA analyze a proposed alternative and formulate its modified condition or prescription?
              221.75
              Has OMB approved the information collection provisions of this subpart?
            
          
          
            Authority:
            16 U.S.C. 797(e), 811, 823d.
          
          
            Source:
            80 FR 17207, Mar. 31, 2015, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 221.1
              What is the purpose of this part, and to what license proceedings does it apply?
              (a) Hearing process. (1) The regulations in subparts A and B of this part contain rules of practice and procedure applicable to hearings on disputed issues of material fact with respect to mandatory conditions and prescriptions that the Department of Commerce (acting through the National Oceanic and Atmospheric Administration's (NOAA's) National Marine Fisheries Service (NMFS) and other NOAA entities) may develop for inclusion in a hydropower license issued under subchapter I of the Federal Power Act (FPA), 16 U.S.C. 791 et seq. The authority to develop these conditions and prescriptions is granted by FPA sections 4(e) and 18, 16 U.S.C. 797(e) and 811, which authorize the Secretary of Commerce to condition hydropower licenses issued by the Federal Energy Regulatory Commission (FERC) and to prescribe fishways.
              (2) The hearing process under this part does not apply to provisions that the Department of Commerce may submit to FERC under any authority other than FPA section 4(e) and 18, including recommendations under FPA section 10(a) or (j), 16 U.S.C. 803(a), (j), or terms and conditions under FPA section 30(c), 16 U.S.C. 823a(c).
              (3) The FPA also grants the Department of Agriculture and the Department of the Interior the authority to develop mandatory conditions, and the Department of the Interior the authority to develop mandatory prescriptions, for inclusion in a hydropower license. Where the Department of Commerce and either or both of these other Departments develop conditions or prescriptions to be included in the same hydropower license and where the Departments agree to consolidate the hearings under § 221.23:
              (i) A hearing conducted under this part will also address disputed issues of material fact with respect to any condition or prescription developed by one of the other Departments; or

              (ii) A hearing requested under this part will be conducted by one of the other Departments, pursuant to 7 CFR 1.601 et seq. or 43 CFR 45.1 et seq., as applicable.
              (4) The regulations in subparts A and B of this part will be construed and applied to each hearing process to achieve a just and speedy determination, consistent with adequate consideration of the issues involved and the provisions of § 221.60(a).
              (b) Alternatives process. The regulations in subparts A and C of this part contain rules of procedure applicable to the submission and consideration of alternative conditions and prescriptions under FPA section 33, 16 U.S.C. 823d. That section allows any party to the license proceeding to propose an alternative to a condition deemed necessary by NOAA under section 4(e) or a fishway prescribed by NMFS under section 18.
              (c) Reserved authority. Where NOAA has notified or notifies FERC that it is reserving its authority to develop one or more conditions or prescriptions at a later time, the hearing and alternatives processes under this part for such conditions or prescriptions will be available if and when NOAA exercises its reserved authority.
              (d) Applicability. (1) This part applies to any hydropower license proceeding for which the license had not been issued as of November 17, 2005, and for which one or more preliminary conditions or prescriptions have been or are filed with FERC before FERC issues the license.
              (2) This part also applies to any exercise of NOAA's reserved authority under paragraph (c) of this section with respect to a hydropower license issued before or after November 17, 2005.
            
            
              § 221.2
              What terms are used in this part?
              As used in this part:
              
                ALJ means an administrative law judge appointed under 5 U.S.C. 3105 and assigned to preside over the hearing process under subpart B of this part.
              
                Alternative means a condition or prescription that a license party other than NOAA or another Department develops as an alternative to a preliminary condition or prescription from NOAA or another Department, under FPA sec. 33, 16 U.S.C. 823d.
              
                Condition means a condition under FPA sec. 4(e), 16 U.S.C. 797(e), for the adequate protection and utilization of a reservation.
              
                Day means a calendar day.
              
                Department means the Department of Agriculture, Department of Commerce, or Department of the Interior.
              
                Department of Commerce's designated ALJ office means the ALJ office that is assigned to preside over the hearing process for NOAA.
              
                Discovery means a prehearing process for obtaining facts or information to assist a party in preparing or presenting its case.
              
                Ex parte communication means an oral or written communication to the ALJ that is made without providing all parties reasonable notice and an opportunity to participate.
              
                FERC means the Federal Energy Regulatory Commission.
              
                FPA means the Federal Power Act, 16 U.S.C. 791 et seq.
              
              
                Intervention means a process by which a person who did not request a hearing under § 221.21 can participate as a party to the hearing under § 221.22.
              
                License party means a party to the license proceeding, as that term is defined at 18 CFR 385.102(c).
              
                License proceeding means a proceeding before FERC for issuance of a license for a hydroelectric facility under 18 CFR part 4 or 5.
              
                Material fact means a fact that, if proved, may affect a Department's decision whether to affirm, modify, or withdraw any condition or prescription.
              
                Modified condition or prescription means any modified condition or prescription filed by a Department with FERC for inclusion in a hydropower license.
              
                NEPA document means an environmental document as defined at 40 CFR 1508.10 to include an environmental assessment, environmental impact statement (EIS), finding of no significant impact, and notice of intent to prepare an EIS. Such documents are issued to comply with the requirements of the National Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., and the CEQ Regulations Implementing the Procedural Requirements of NEPA (40 CFR parts 21500-1508).
              
              
                NMFS means the National Marine Fisheries Service, a constituent agency of the Department of Commerce, acting by and through the Assistant Administrator for Fisheries or one of NMFS's six Regional Administrators, as appropriate.
              
                NOAA means the National Oceanic and Atmospheric Administration, a constituent agency of the Department of Commerce, acting by and through its Administrator, the Undersecretary of Commerce for Oceans and Atmosphere or one of its line offices.
              
              
                Office of Habitat Conservation means the NMFS Office of Habitat Conservation. Address: Chief, Habitat Protection Division, Office of Habitat Conservation, National Marine Fisheries Service, 1315 East-West Highway, Silver Spring, MD 20910. Telephone 301-427-8601. Facsimile number 301-713-4305.
              
                Party means, with respect to NOAA's hearing process under subpart B of this part:
              (1) A license party that has filed a timely request for a hearing under:
              (i) Section 221.21; or
              (ii) Either 7 CFR 1.621 or 43 CFR 45.21, with respect to a hearing process consolidated under § 221.23;
              (2) A license party that has filed a timely notice of intervention and response under:
              (i) Section 221.22; or
              (ii) Either 7 CFR 1.622 or 43 CFR 45.22, with respect to a hearing process consolidated under § 221.23;
              (3) NOAA; and
              (4) Any other Department that has filed a preliminary condition or prescription, with respect to a hearing process consolidated under § 221.23.
              
                Person means an individual; a partnership, corporation, association, or other legal entity; an unincorporated organization; and any Federal, State, tribal, county, district, territorial, or local government or agency.
              
                Preliminary condition or prescription means any preliminary condition or prescription filed by a Department with FERC for potential inclusion in a hydropower license.
              
                Prescription means a fishway prescribed under FPA sec. 18, 16 U.S.C. 811, to provide for the safe, timely, and effective passage of fish.
              
                Representative means a person who:
              (1) Is authorized by a party to represent the party in a hearing process under this subpart; and
              (2) Has filed an appearance under § 221.10.
              
                Reservation has the same meaning as the term “reservations” in FPA sec. 3(2), 16 U.S.C. 796(2).
              
                Secretary means the Secretary of Commerce or his or her designee.
              
                Senior Department employee has the same meaning as the term “senior employee” in 5 CFR 2637.211(a).
              
                You refers to a party other than a Department.
            
            
              § 221.3
              How are time periods computed?
              (a) General. Time periods are computed as follows:
              (1) The day of the act or event from which the period begins to run is not included.
              (2) The last day of the period is included.
              (i) If that day is a Saturday, Sunday, or Federal holiday, the period is extended to the next business day.
              (ii) The last day of the period ends at 5 p.m. at the place where the filing or other action is due.
              (3) If the period is less than 7 days, any Saturday, Sunday, or Federal holiday that falls within the period is not included.
              (b) Extensions of time. (1) No extension of time can be granted to file a request for a hearing under § 221.21, a notice of intervention and response under § 221.22, an answer under § 221.25, or any document under subpart C of this part.
              (2) An extension of time to file any other document under subpart B of this part may be granted only upon a showing of good cause.
              (i) To request an extension of time, a party must file a motion under § 221.35 stating how much additional time is needed and the reasons for the request.
              (ii) The party must file the motion before the applicable time period expires, unless the party demonstrates extraordinary circumstances that justify a delay in filing.
              (iii) The ALJ may grant the extension only if:
              (A) It would not unduly prejudice other parties; and
              (B) It would not delay the decision under § 221.60.
            
            
              § 221.4
              What deadlines apply to the trial-type hearing and alternatives processes?

              (a) The following table summarizes the steps in the trial-type hearing process under subpart B of this part and indicates the deadlines generally applicable to each step. If the deadlines in this table are in any way inconsistent with the deadlines as set by other sections of this part or by the ALJ, the deadlines as set by those other sections or by the ALJ control.
              
                
                  Process step
                  Process day
                  Must generally be completed
                  See section
                
                
                  (1) NOAA files preliminary condition(s) or prescription(s) with FERC
                  0
                  
                  221.20.
                
                
                  (2) License party files request for hearing
                  30
                  Within 30 days after NOAA files preliminary condition(s) or prescription(s) with FERC
                  221.21(a).
                
                
                  (3) Any other license party files notice of intervention and response
                  50
                  Within 20 days after deadline for filing requests for hearing
                  221.22(a).
                
                
                  (4) NOAA may file answer
                  80
                  Within 50 days after deadline for filing requests for hearing
                  221.25(a).
                
                
                  (5) Office of Habitat Conservation refers case to ALJ office for hearing and issues referral notice to parties
                  85
                  Within 55 days after deadline for filing requests for hearing
                  221.26(a).
                
                
                  (6) Parties may meet and agree to discovery (optional step)
                  86-91
                  Before deadline for filing motions seeking discovery
                  221.41(a).
                
                
                  (7) ALJ office sends docketing notice, and ALJ issues notice setting date for initial prehearing conference
                  90
                  Within 5 days after effective date of referral notice
                  221.30.
                
                
                  (8) Party files motion seeking discovery from another party
                  92
                  Within 7 days after effective date of referral notice
                  221.41(d).
                
                
                  (9) Other party files objections to discovery motion or specific portions of discovery requests
                  99
                  Within 7 days after service of discovery motion
                  221.41(e).
                
                
                  (10) Parties meet to discuss discovery and hearing schedule
                  100-104
                  Before date set for initial prehearing conference
                  221.40(d).
                
                
                  (11) ALJ conducts initial prehearing conference
                  105
                  On or about 20th day after effective date of referral notice
                  221.40(a).
                
                
                  (12) ALJ issues order following initial prehearing conference
                  107
                  Within 2 days after initial prehearing conference
                  221.40(g).
                
                
                  (13) Party responds to interrogatories from another party as authorized by ALJ
                  120-22
                  Within 15 days after ALJ's order authorizing discovery during or following initial prehearing conference
                  221.43(c).
                
                
                  (14) Party responds to requests for documents, etc., from another party as authorized by ALJ
                  120-22
                  Within 15 days after ALJ's order authorizing discovery during or following initial prehearing conference
                  221.45(c).
                
                
                  (15) Parties complete all discovery, including depositions, as authorized by ALJ
                  130
                  Within 25 days after initial prehearing conference
                  221.41(i).
                
                
                  (16) Parties file updated lists of witnesses and exhibits
                  140
                  Within 10 days after deadline for completion of discovery
                  221.42(b).
                
                
                  (17) Parties file written direct testimony
                  140
                  Within 10 days after deadline for completion of discovery
                  221.52(a).
                
                
                  (18) Parties complete prehearing preparation and ALJ commences hearing
                  155
                  Within 25 days after deadline for completion of discovery
                  221.50(a).
                
                
                  (19) ALJ closes hearing record
                  160
                  When ALJ closes hearing
                  221.58.
                
                
                  (20) Parties file post-hearing briefs
                  175
                  Within 15 days after hearing closes
                  221.59(a).
                
                
                  (21) ALJ issues decision
                  190
                  Within 30 days after hearing closes
                  221.60(a).
                
              
              (b) The following table summarizes the steps in the alternatives process under subpart C of this part and indicates the deadlines generally applicable to each step. If the deadlines in this table are in any way inconsistent with the deadlines as set by other sections of this part, the deadlines as set by those other sections control.
              
                
                  Process step
                  Process day
                  Must generally be completed
                  See section
                
                
                  (1) NOAA files preliminary condition(s) or prescription(s) with FERC
                  0
                  
                  221.20.
                
                
                  (2) License party files alternative condition(s) or prescription(s)
                  30
                  Within 30 days after NOAA files preliminary condition(s) or prescription(s) with FERC
                  221.71(a).
                
                
                  (3) ALJ issues decision on any hearing request
                  190
                  Within 30 days after hearing closes (see previous table)
                  221.60(a).
                
                
                  (4) License party files revised alternative condition(s) or prescription(s) if authorized
                  210
                  Within 20 days after ALJ issues decision
                  221.72(a).
                
                
                  (5) NOAA files modified condition(s) or prescription(s) with FERC
                  300
                  Within 60 days after the deadline for filing comments on FERC's draft NEPA document
                  221.73(a).
                
              
            
          
          
            
            Subpart B—Hearing Process
            
              Representatives
              
                § 221.10
                Who may represent a party, and what requirements apply to a representative?
                (a) Individuals. A party who is an individual may either represent himself or herself in the hearing process under this subpart or authorize an attorney to represent him or her.
                (b) Organizations. A party that is an organization or other entity may authorize one of the following to represent it:
                (1) An attorney;
                (2) A partner, if the entity is a partnership;
                (3) An officer or agent, if the entity is a corporation, association, or unincorporated organization;
                (4) A receiver, administrator, executor, or similar fiduciary, if the entity is a receivership, trust, or estate; or
                (5) An elected or appointed official or an employee, if the entity is a Federal, State, tribal, county, district, territorial, or local government or component.
                (c) Appearance. An individual representing himself or herself and any other representative must file a notice of appearance. The notice must:
                (1) Meet the form and content requirements for documents under § 221.11;
                (2) Include the name and address of the party on whose behalf the appearance is made;
                (3) If the representative is an attorney, include a statement that he or she is a member in good standing of the bar of the highest court of a state, the District of Columbia, or any territory or commonwealth of the United States (identifying which one); and
                (4) If the representative is not an attorney, include a statement explaining his or her authority to represent the entity.
                (d) Lead representative. If a party has more than one representative, the ALJ may require the party to designate a lead representative for service of documents under § 221.13.
                (e) Disqualification. The ALJ may disqualify any representative for misconduct or other good cause.
              
            
            
              Document Filing and Service
              
                § 221.11
                What are the form and content requirements for documents under this subpart?
                (a) Form. Each document filed in a case under this subpart must:
                (1) Measure 81/2 by 11 inches, except that a table, chart, diagram, or other attachment may be larger if folded to 81/2 by 11 inches and attached to the document;
                (2) Be printed on just one side of the page (except that service copies may be printed on both sides of the page);
                (3) Be clearly typewritten, printed, or otherwise reproduced by a process that yields legible and permanent copies;
                (4) Use 11 point font size or larger;
                (5) Be double-spaced except for footnotes and long quotations, which may be single-spaced;
                (6) Have margins of at least 1 inch; and
                (7) Be bound on the left side, if bound.
                (b) Caption. Each document filed under this subpart must begin with a caption that sets forth:
                (1) The name of the case under this subpart and the docket number, if one has been assigned;
                (2) The name and docket number of the license proceeding to which the case under this subpart relates; and
                (3) A descriptive title for the document, indicating the party for whom it is filed and the nature of the document.
                (c) Signature. The original of each document filed under this subpart must be signed by the representative of the person for whom the document is filed. The signature constitutes a certification by the representative that he or she has read the document; that to the best of his or her knowledge, information, and belief, the statements made in the document are true; and that the document is not being filed for the purpose of causing delay.
                (d) Contact information. Below the representative's signature, the document must provide the representative's name, mailing address, street address (if different), telephone number, facsimile number (if any), and electronic mail address (if any).
              
              
                
                § 221.12
                Where and how must documents be filed?
                (a) Place of filing. Any documents relating to a case under this subpart must be filed with the appropriate office, as follows:
                (1) Before NOAA refers a case for docketing under § 221.26, any documents must be filed with the Office of Habitat Conservation. The Office of Habitat Conservation's address, telephone number, and facsimile number are set forth in § 221.2.
                (2) NOAA will notify the parties of the date on which it refers a case for docketing under § 221.26. After that date, any documents must be filed with:
                (i) The Department of Commerce's designated ALJ office, if the Department of Commerce will be conducting the hearing. The name, address, telephone number, and facsimile number of the designated ALJ office will be provided in the referral notice from NOAA; or
                (ii) The hearings component of or used by another Department, if that Department will be conducting the hearing. The name, address, telephone number, and facsimile number of the appropriate hearings component will be provided in the referral notice from NOAA.
                (b) Method of filing. (1) A document must be filed with the appropriate office under paragraph (a) of this section using one of the following methods:
                (i) By hand delivery of the original document and two copies;
                (ii) By sending the original document and two copies by express mail or courier service; or
                (iii) By sending the document by facsimile if:
                (A) The document is 20 pages or less, including all attachments;
                (B) The sending facsimile machine confirms that the transmission was successful; and
                (C) The original of the document and two copies are sent by regular mail on the same day.
                (2) Parties are encouraged, and may be required by the ALJ, to supplement any filing by providing the appropriate office with an electronic copy of the document on compact disc or other suitable media. With respect to any supporting material accompanying a request for hearing, a notice of intervention and response, or an answer, the party may submit in lieu of an original and two hard copies:
                (i) An original; and
                (ii) One copy on a compact disc or other suitable media.
                (c) Date of filing. A document under this subpart is considered filed on the date it is received. However, any document received after 5 p.m. at the place where the filing is due is considered filed on the next regular business day.
                (d) Nonconforming documents. If any document submitted for filing under this subpart does not comply with the requirements of this subpart or any applicable order, it may be rejected.
              
              
                § 221.13
                What are the requirements for service of documents?
                (a) Filed documents. Any document related to a case under this subpart must be served at the same time the document is delivered or sent for filing. Copies must be served as follows:
                (1) A complete copy of any request for a hearing under § 221.21 must be delivered or sent to FERC and each license party, using one of the methods of service in paragraph (c) of this section or under 18 CFR 385.2010(f)(3) for license parties that have agreed to receive electronic service.
                (2) A complete copy of any notice of intervention and response under § 221.22 must be:
                (i) Delivered or sent to FERC, the license applicant, any person who has filed a request for hearing under § 221.21, and NOAA, using one of the methods of service in paragraph (c) of this section; and
                (ii) Delivered or sent to any other license party using one of the methods of service in paragraph (c) of this section or under 18 CFR 385.2010(f)(3) for license parties that have agreed to receive electronic service, or by regular mail.

                (3) A complete copy of any answer or notice under § 221.25 and any other document filed by any party to the hearing process must be delivered or sent on every other party to the hearing process, using one of the methods of service in paragraph (c) of this section.
                
                (b) Documents issued by the ALJ. A complete copy of any notice, order, decision, or other document issued by the ALJ under this subpart must be served on each party, using one of the methods of service in paragraph (c) of this section.
                (c) Method of service. Unless otherwise agreed to by the parties and ordered by the ALJ, service must be accomplished by one of the following methods:
                (1) By hand delivery of the document;
                (2) By sending the document by express mail or courier service for delivery on the next business day;
                (3) By sending the document by facsimile if:
                (i) The document is 20 pages or less, including all attachments;
                (ii) The sending facsimile machine confirms that the transmission was successful; and
                (iii) The document is sent by regular mail on the same day; or
                (4) By sending the document, including all attachments, by electronic means if the party to be served has consented to that means of service in writing. However, if the serving party learns that the document did not reach the party to be served, the serving party must re-serve the document by another method set forth in paragraph (c) of this section (including another electronic means, if the party to be served has consented to that means in writing).
                (d) Certificate of service. A certificate of service must be attached to each document filed under this subpart. The certificate must be signed by the party's representative and include the following information:
                (1) The name, address, and other contact information of each party's representative on whom the document was served;
                (2) The means of service, including information indicating compliance with paragraph (c)(3) or (c)(4) of this section, if applicable; and
                (3) The date of service.
              
            
            
              Initiation of Hearing Process
              
                § 221.20
                What supporting information must NOAA provide with its preliminary conditions or prescriptions?
                (a) Supporting information. (1) When NOAA files a preliminary condition or prescription with FERC, it must include a rationale for the condition or prescription and an index to NOAA's administrative record that identifies all documents relied upon.
                (2) If any of the documents relied upon are not already in the license proceeding record, NOAA must:
                (i) File them with FERC at the time it files the preliminary condition or prescription;
                (ii) Provide copies to the license applicant; and
                (b) Service. NOAA will serve a copy of its preliminary condition or prescription on each license party.
              
              
                § 221.21
                How do I request a hearing?
                (a) General. To request a hearing on disputed issues of material fact with respect to any preliminary condition or prescription filed by NOAA, you must:
                (1) Be a license party; and
                (2) File with the Office of Habitat Conservation, at the address provided in § 221.2, a written request for a hearing:
                (i) For a case under § 221.1(d)(1), within 30 days after NOAA files a preliminary condition or prescription with FERC; or
                (ii) For a case under § 221.1(d)(2), within 60 days after NOAA files a preliminary condition or prescription with FERC.
                (b) Content. Your hearing request must contain:
                (1) A numbered list of the factual issues that you allege are in dispute, each stated in a single, concise sentence;
                (2) The following information with respect to each issue:
                (i) The specific factual statements made or relied upon by NOAA under § 221.20(a) that you dispute;
                (ii) The basis for your opinion that those factual statements are unfounded or erroneous; and

                (iii) The basis for your opinion that any factual dispute is material.
                
                (3) With respect to any scientific studies, literature, and other documented information supporting your opinions under paragraphs (b)(2)(ii) and (b)(2)(iii) of this section, specific citations to the information relied upon. If any such document is not already in the license proceeding record, you must provide a copy with the request; and
                (4) A statement indicating whether or not you consent to service by electronic means under § 221.13(c)(4) and, if so, by what means.
                (c) Witnesses and exhibits. Your hearing request must also list the witnesses and exhibits that you intend to present at the hearing, other than solely for impeachment purposes.
                (1) For each witness listed, you must provide:
                (i) His or her name, address, telephone number, and qualifications; and
                (ii) A brief narrative summary of his or her expected testimony.
                (2) For each exhibit listed, you must specify whether it is in the license proceeding record.
                (d) Page limits. (1) For each disputed factual issue, the information provided under paragraph (b)(2) of this section may not exceed two pages.
                (2) For each witness, the information provided under paragraph (c)(1) of this section may not exceed one page.
              
              
                § 221.22
                How do I file a notice of intervention and response?
                (a) General. (1) To intervene as a party to the hearing process, you must:
                (i) Be a license party; and
                (ii) File with the Office of Habitat Conservation, at the address provided in § 221.2, a notice of intervention and a written response to any request for a hearing within 20 days after the deadline in § 221.21(a)(2).
                (2) A notice of intervention and response must be limited to one or more of the issues of material fact raised in the hearing request and may not raise additional issues.
                (b) Content. In your notice of intervention and response you must explain your position with respect to the issues of material fact raised in the hearing request under § 221.21(b).
                (1) If you agree with the information provided by NOAA under § 221.20(a) or by the requester under § 221.21(b), your response may refer to NOAA's explanation or the requester's hearing request for support.
                (2) If you wish to rely on additional information or analysis, your response must provide the same level of detail with respect to the additional information or analysis as required under § 221.21(b).
                (3) Your notice of intervention and response must also indicate whether or not you consent to service by electronic means under § 221.13(c)(4) and, if so, by what means.
                (c) Witnesses and exhibits. Your response and notice must also list the witnesses and exhibits that you intend to present at the hearing, other than solely for impeachment purposes.
                (1) For each witness listed, you must provide:
                (i) His or her name, address, telephone number, and qualifications; and
                (ii) A brief narrative summary of his or her expected testimony; and
                (2) For each exhibit listed, you must specify whether it is in the license proceeding record.
                (d) Page limits. (1) For each disputed factual issue, the information provided under paragraph (b) of this section (excluding citations to scientific studies, literature, and other documented information supporting your opinions) may not exceed two pages.
                (2) For each witness, the information provided under paragraph (c)(1) of this section may not exceed one page.
              
              
                § 221.23
                Will hearing requests be consolidated?
                (a) Initial Department coordination. If NOAA has received a copy of a hearing request, it must contact the other Departments and determine:
                (1) Whether any of the other Departments has also filed a preliminary condition or prescription relating to the license with FERC; and
                (2) If so, whether the other Department has also received a hearing request with respect to the preliminary condition or prescription.
                (b) Decision on consolidation. Where more than one Department has received a hearing request, the Departments involved must decide jointly:
                
                (1) Whether the cases should be consolidated for hearing under paragraphs (c)(3)(ii) through (c)(3)(iv) of this section; and
                (2) If so, which Department will conduct the hearing on their behalf.
                (c) Criteria. Cases will or may be consolidated as follows:
                (1) All hearing requests with respect to any conditions from the same Department will be consolidated for hearing.
                (2) All hearing requests with respect to any prescriptions from the same Department will be consolidated for hearing.
                (3) All or any portion of the following may be consolidated for hearing, if the Departments involved determine that there are common issues of material fact or that consolidation is otherwise appropriate:
                (i) Two or more hearing requests with respect to any condition and any prescription from the same Department;
                (ii) Two or more hearing requests with respect to conditions from different Departments;
                (iii) Two or more hearing requests with respect to prescriptions from different Departments; or
                (iv) Two or more hearing requests with respect to any condition from one Department and any prescription from another Department.
              
              
                § 221.24
                Can a hearing process be stayed to allow for settlement discussions?
                (a) Prior to referral to the ALJ, the hearing requester and NOAA may by agreement stay the hearing process under this subpart for a period not to exceed 120 days to allow for settlement discussions, if the stay period and any subsequent hearing process (if required) can be accommodated within the time frame established for the license proceeding.
                (b) Any stay of the hearing process will not affect the deadline for filing a notice of intervention and response, if any, pursuant to § 221.22(a)(1)(ii).
              
              
                § 221.25
                How will NOAA respond to any hearing requests?
                (a) General. Within 50 days after the deadline in § 221.21(a)(2) or 30 days after the expiration of any stay period under § 221.24, whichever is later, NOAA may file with the Office of Habitat Conservation an answer to any hearing request under § 221.21.
                (b) Content. If NOAA files an answer:
                (1) For each of the numbered factual issues listed under § 221.21(b)(1), the answer must explain NOAA's position with respect to the issues of material fact raised by the requester, including one or more of the following statements as appropriate:
                (i) That NOAA is willing to stipulate to the facts as alleged by the requester;
                (ii) That NOAA believes the issue listed by the requester is not a factual issue, explaining the basis for such belief;
                (iii) That NOAA believes the issue listed by the requester is not material, explaining the basis for such belief; or
                (iv) That NOAA agrees that the issue is factual, material, and in dispute.
                (2) The answer must also indicate whether the hearing request will be consolidated with one or more other hearing requests under § 221.23 and, if so:
                (i) Identify any other hearing request that will be consolidated with this hearing request; and
                (ii) State which Department will conduct the hearing and provide contact information for the appropriate Department hearings component.
                (3) If NOAA plans to rely on any scientific studies, literature, and other documented information that are not already in the license proceeding record, it must provide a copy with its answer.
                (4) The answer must also indicate whether or not NOAA consents to service by electronic means under § 221.13(c)(4) and, if so, by what means.
                (c) Witnesses and exhibits. NOAA's answer must also list the witnesses and exhibits that it intends to present at the hearing, other than solely for impeachment purposes.
                (1) For each witness listed, NOAA must provide:
                (i) His or her name, address, telephone number, and qualifications; and

                (ii) A brief narrative summary of his or her expected testimony.
                
                (2) For each exhibit listed, NOAA must specify whether it is in the license proceeding record.
                (d) Page limits. (1) For each disputed factual issue, the information provided under paragraph (b)(1) of this section may not exceed two pages.
                (2) For each witness, the information provided under paragraph (c)(1) of this section may not exceed one page.
                (e) Notice in lieu of answer. If NOAA elects not to file an answer to a hearing request:
                (1) NOAA is deemed to agree that the issues listed by the requester are factual, material, and in dispute;
                (2) NOAA may file a list of witnesses and exhibits with respect to the request only as provided in § 221.42(b); and
                (3) NOAA must file a notice containing the information required by paragraph (b)(2) of this section, if the hearing request will be consolidated with one or more other hearing requests under § 221.23, and the statement required by paragraph (b)(4) of this section.
              
              
                § 221.26
                What will the Office of Habitat Conservation do with any hearing requests?
                (a) Case referral. Within 55 days after the deadline in § 221.21(a)(2) or 35 days after the expiration of any stay period under § 221.24, whichever is later, the Office of Habitat Conservation will refer the case for a hearing as follows:
                (1) If the hearing is to be conducted by NOAA, the Office of Habitat Conservation will refer the case to the Department of Commerce's designated ALJ office.
                (2) If the hearing is to be conducted by another Department, the Office of Habitat Conservation will refer the case to the hearings component used by that Department.
                (b) Content. The case referral will consist of the following:
                (1) Two copies of any preliminary condition or prescription under § 221.20;
                (2) The original and one copy of any hearing request under § 221.21;
                (3) The original and one copy of any notice of intervention and response under § 221.22;
                (4) The original and one copy of any answer under § 221.25; and
                (5) The original and one copy of a referral notice under paragraph (c) of this section.
                (c) Notice. At the time the Office of Habitat Conservation refers the case for a hearing, it must provide a referral notice that contains the following information:
                (1) The name, address, telephone number, and facsimile number of the Department hearings component that will conduct the hearing;
                (2) The name, address, and other contact information for the representative of each party to the hearing process;
                (3) An identification of any other hearing request that will be consolidated with this hearing request; and
                (4) The effective date of the case referral to the appropriate Department hearings component.
                (d) Delivery and service. (1) The Office of Habitat Conservation must refer the case to the appropriate Department hearings component by one of the methods identified in § 221.12(b)(1)(i) and (b)(1)(ii).
                (2) The Office of Habitat Conservation must serve a copy of the referral notice on FERC and each party to the hearing by one of the methods identified in § 221.13(c)(1) and (c)(2).
              
              
                § 221.27
                What regulations apply to a case referred for a hearing?
                (a) If the Office of Habitat Conservation refers the case to the Department of Commerce's designated ALJ office, the regulations in this subpart will continue to apply to the hearing process.

                (b) If the Office of Habitat Conservation refers the case to the United States Department of Agriculture's Office of Administrative Law Judges, the regulations at 7 CFR 1.601 et seq. will apply from that point on.

                (c) If the Office of Habitat Conservation refers the case to the Department of the Interior's Office of Hearings and Appeals, the regulations at 43 CFR 45.1 et seq. will apply from that point on.
              
            
            
              
              General Provisions Related to Hearings
              
                § 221.30
                What will the Department of Commerce's designated ALJ office do with a case referral?
                Within 5 days after the effective date stated in the referral notice under § 221.26(c)(4), 43 CFR 45.26(c)(4), or 7 CFR 1.626(c)(4):
                (a) The Department of Commerce's designated ALJ office must:
                (1) Docket the case;
                (2) Assign an ALJ to preside over the hearing process and issue a decision; and
                (3) Issue a docketing notice that informs the parties of the docket number and the ALJ assigned to the case; and
                (b) The ALJ must issue a notice setting the time, place, and method for conducting an initial prehearing conference under § 221.40. This notice may be combined with the docketing notice under paragraph (a)(3) of this section.
              
              
                § 221.31
                What are the powers of the ALJ?
                The ALJ will have all powers necessary to conduct a fair, orderly, expeditious, and impartial hearing process relating to NOAA's or any other Department's condition or prescription that has been referred to the ALJ for hearing, including the powers to:
                (a) Administer oaths and affirmations;
                (b) Issue subpoenas under § 221.47;
                (c) Shorten or enlarge time periods set forth in these regulations, except that the deadline in § 221.60(a)(2) can be extended only if the ALJ must be replaced under § 221.32 or 221.33;
                (d) Rule on motions;
                (e) Authorize discovery as provided for in this subpart;
                (f) Hold hearings and conferences;
                (g) Regulate the course of hearings;
                (h) Call and question witnesses;
                (i) Exclude any person from a hearing or conference for misconduct or other good cause;
                (j) Summarily dispose of any hearing request or issue as to which the ALJ determines there is no disputed issue of material fact;
                (k) Issue a decision consistent with § 221.60(b) regarding any disputed issue of material fact; and
                (l) Take any other action authorized by law.
              
              
                § 221.32
                What happens if the ALJ becomes unavailable?
                (a) If the ALJ becomes unavailable or otherwise unable to perform the duties described in § 221.31, the Department of Commerce's designated ALJ office will designate a successor.
                (b) If a hearing has commenced and the ALJ cannot proceed with it, a successor ALJ may do so. At the request of a party, the successor ALJ may recall any witness whose testimony is material and disputed, and who is available to testify again without undue burden. The successor ALJ may, within his or her discretion, recall any other witness.
              
              
                § 221.33
                Under what circumstances may the ALJ be disqualified?
                (a) The ALJ may withdraw from a case at any time the ALJ deems himself or herself disqualified.
                (b) At any time before issuance of the ALJ's decision, any party may move that the ALJ disqualify himself or herself for personal bias or other valid cause.
                (1) The party must file the motion promptly after discovering facts or other reasons allegedly constituting cause for disqualification.
                (2) The party must file with the motion an affidavit or declaration setting forth the facts or other reasons in detail.
                (c) The ALJ must rule upon the motion, stating the grounds for the ruling.
                (1) If the ALJ concludes that the motion is timely and meritorious, he or she must disqualify himself or herself and withdraw from the case.
                (2) If the ALJ does not disqualify himself or herself and withdraw from the case, the ALJ must continue with the hearing process and issue a decision.
              
              
                § 221.34
                What is the law governing ex parte communications?
                (a) Ex parte communications with the ALJ or his or her staff are prohibited in accordance with 5 U.S.C. 554(d).

                (b) This section does not prohibit ex parte inquiries concerning case status or procedural requirements, unless the inquiry involves an area of controversy in the hearing process.
              
              
                § 221.35
                What are the requirements for motions?
                (a) General. Any party may apply for an order or ruling on any matter related to the hearing process by presenting a motion to the ALJ. A motion may be presented any time after the Department of Commerce's designated ALJ office issues a docketing notice under § 221.30.
                (1) A motion made at a hearing may be stated orally on the record, unless the ALJ directs that it be reduced to writing.
                (2) Any other motion must:
                (i) Be in writing;
                (ii) Comply with the requirements of this subpart with respect to form, content, filing, and service; and
                (iii) Not exceed 15 pages, including all supporting arguments.
                (b) Content. (1) Each motion must state clearly and concisely:
                (i) Its purpose and the relief sought;
                (ii) The facts constituting the grounds for the relief sought; and
                (iii) Any applicable statutory or regulatory authority.
                (2) A proposed order must accompany the motion.
                (c) Response. Except as otherwise required by this part, any other party may file a response to a written motion within 10 days after service of the motion. The response may not exceed 15 pages, including all supporting arguments. When a party presents a motion at a hearing, any other party may present a response orally on the record.
                (d) Reply. Unless the ALJ orders otherwise, no reply to a response may be filed.
                (e) Effect of filing. Unless the ALJ orders otherwise, the filing of a motion does not stay the hearing process.
                (f) Ruling. The ALJ will rule on the motion as soon as practicable, either orally on the record or in writing. He or she may summarily deny any dilatory, repetitive, or frivolous motion.
              
            
            
              Prehearing Conferences and Discovery
              
                § 221.40
                What are the requirements for prehearing conferences?
                (a) Initial prehearing conference. The ALJ will conduct an initial prehearing conference with the parties at the time specified in the notice under § 221.30, on or about the 20th day after the effective date stated in the referral notice under § 221.26(c)(4), 7 CFR 1.626(c)(4), or 43 CFR 45.26(c)(4).
                (1) The initial prehearing conference will be used:
                (i) To identify, narrow, and clarify the disputed issues of material fact and exclude issues that do not qualify for review as factual, material, and disputed;
                (ii) To consider the parties' motions for discovery under § 221.41 and to set a deadline for the completion of discovery;
                (iii) To discuss the evidence on which each party intends to rely at the hearing;
                (iv) To set deadlines for submission of written testimony under § 221.52 and exchange of exhibits to be offered as evidence under § 221.54; and
                (v) To set the date, time, and place of the hearing.
                (2) The initial prehearing conference may also be used:
                (i) To discuss limiting and grouping witnesses to avoid duplication;
                (ii) To discuss stipulations of fact and of the content and authenticity of documents;
                (iii) To consider requests that the ALJ take official notice of public records or other matters;
                (iv) To discuss the submission of written testimony, briefs, or other documents in electronic form; and
                (v) To consider any other matters that may aid in the disposition of the case.
                (b) Other conferences. The ALJ may in his or her discretion direct the parties to attend one or more other prehearing conferences, if consistent with the need to complete the hearing process within 90 days. Any party may by motion request a conference.
                (c) Notice. The ALJ must give the parties reasonable notice of the time and place of any conference. A conference will ordinarily be held by telephone, unless the ALJ orders otherwise.
                (d) Preparation. (1) Each party's representative must be fully prepared to discuss all issues pertinent to that party that are properly before the conference, both procedural and substantive. The representative must be authorized to commit the party that he or she represents respecting those issues.
                (2) Before the date set for the initial prehearing conference, the parties' representatives must make a good faith effort:
                (i) To meet in person, by telephone, or by other appropriate means; and
                (ii) To reach agreement on discovery and the schedule of remaining steps in the hearing process.
                (e) Failure to attend. Unless the ALJ orders otherwise, a party that fails to attend or participate in a conference, after being served with reasonable notice of its time and place, waives all objections to any agreements reached in the conference and to any consequent orders or rulings.
                (f) Scope. During a conference, the ALJ may dispose of any procedural matters related to the case.
                (g) Order. Within 2 days after the conclusion of each conference, the ALJ must issue an order that recites any agreements reached at the conference and any rulings made by the ALJ during or as a result of the conference.
              
              
                § 221.41
                How may parties obtain discovery of information needed for the case?
                (a) General. By agreement of the parties or with the permission of the ALJ, a party may obtain discovery of information to assist the party in preparing or presenting its case. Available methods of discovery are:
                (1) Written interrogatories as provided in § 221.43;
                (2) Depositions of witnesses as provided in paragraph (h) of this section; and
                (3) Requests for production of designated documents or tangible things or for entry on designated land for inspection or other purposes.
                (b) Criteria. Discovery may occur only as agreed to by the parties or as authorized by the ALJ during a prehearing conference or in a written order under § 221.40(g). The ALJ may authorize discovery only if the party requesting discovery demonstrates:
                (1) That the discovery will not unreasonably delay the hearing process;
                (2) That the information sought:
                (i) Will be admissible at the hearing or appears reasonably calculated to lead to the discovery of admissible evidence;
                (ii) Is not already in the license proceeding record or otherwise obtainable by the party;
                (iii) Is not cumulative or repetitious; and
                (iv) Is not privileged or protected from disclosure by applicable law;
                (3) That the scope of the discovery is not unduly burdensome;
                (4) That the method to be used is the least burdensome method available;
                (5) That any trade secrets or proprietary information can be adequately safeguarded; and
                (6) That the standards for discovery under paragraphs (f) through (h) of this section have been met, if applicable.
                (c) Motions. A party may initiate discovery:
                (1) Pursuant to an agreement of the parties; or
                (2) By filing a motion that:
                (i) Briefly describes the proposed method(s), purpose, and scope of the discovery;
                (ii) Explains how the discovery meets the criteria in paragraphs (b)(1) through (b)(6) of this section; and
                (iii) Attaches a copy of any proposed discovery request (written interrogatories, notice of deposition, or request for production of designated documents or tangible things or for entry on designated land).
                (d) Timing of motions. A party must file any discovery motion under paragraph (c)(2) of this section within 7 days after the effective date stated in the referral notice under § 221.26(c)(4), 7 CFR 1.626(c)(4), or 43 CFR 45.26(c)(4).
                (e) Objections. (1) A party must file any objections to a discovery motion or to specific portions of a proposed discovery request within 7 days after service of the motion.
                
                (2) An objection must explain how, in the objecting party's view, the discovery sought does not meet the criteria in paragraphs (b)(1) through (b)(6) of this section.
                (f) Materials prepared for hearing. A party generally may not obtain discovery of documents and tangible things otherwise discoverable under paragraph (b) of this section if they were prepared in anticipation of or for the hearing by or for another party's representative (including the party's attorney, expert, or consultant).
                (1) If a party wants to discover such materials, it must show:
                (i) That it has substantial need of the materials in preparing its own case; and
                (ii) That the party is unable without undue hardship to obtain the substantial equivalent of the materials by other means.
                (2) In ordering discovery of such materials when the required showing has been made, the ALJ must protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney.
                (g) Experts. Unless restricted by the ALJ, a party may discover any facts known or opinions held by an expert through the methods set out in paragraph (a) of this section concerning any relevant matters that are not privileged. Such discovery will be permitted only if:
                (1) The expert is expected to be a witness at the hearing; or
                (2) The expert is relied on by another expert who is expected to be a witness at the hearing, and the party shows:
                (i) That it has a compelling need for the information; and
                (ii) That it cannot practicably obtain the information by other means.
                (h) Limitations on depositions. (1) A party may depose an expert or non-expert witness only if the party shows that the witness:
                (i) Will be unable to attend the hearing because of age, illness, or other incapacity; or
                (ii) Is unwilling to attend the hearing voluntarily, and the party is unable to compel the witness's attendance at the hearing by subpoena.
                (2) Paragraph (h)(1)(ii) of this section does not apply to any person employed by or under contract with the party seeking the deposition.
                (3) A party may depose a senior Department employee only if the party shows:
                (i) That the employee's testimony is necessary in order to provide significant, unprivileged information that is not available from any other source or by less burdensome means; and
                (ii) That the deposition would not significantly interfere with the employee's ability to perform his or her government duties.
                (4) Unless otherwise stipulated to by the parties or authorized by the ALJ upon a showing of extraordinary circumstances, a deposition is limited to 1 day of 7 hours.
                (i) Completion of discovery. All discovery must be completed within 25 days after the initial prehearing conference.
              
              
                § 221.42
                When must a party supplement or amend information it has previously provided?
                (a) Discovery. A party must promptly supplement or amend any prior response to a discovery request if it learns that the response:
                (1) Was incomplete or incorrect when made; or
                (2) Though complete and correct when made, is now incomplete or incorrect in any material respect.
                (b) Witnesses and exhibits. (1) Within 10 days after the date set for completion of discovery, each party must file an updated version of the list of witnesses and exhibits required under §§ 221.21(c), 221.22(c), or 221.25(c).
                (2) If a party wishes to include any new witness or exhibit on its updated list, it must provide an explanation of why it was not feasible for the party to include the witness or exhibit on its list under §§ 221.21(c), 221.22(c), or 221.25(c).
                (c) Failure to disclose. (1) A party will not be permitted to introduce as evidence at the hearing testimony from a witness or other information that it failed to disclose under §§ 221.21(c), 221.22(c), or 221.25(c), or paragraphs (a) or (b) of this section.

                (2) Paragraph (c)(1) of this section does not apply if the failure to disclose was substantially justified or is harmless.
                (3) A party may object to the admission of evidence under paragraph (c)(1) of this section before or during the hearing.
                (4) The ALJ will consider the following in determining whether to exclude evidence under paragraphs (c)(1) through (3) of this section:
                (i) The prejudice to the objecting party;
                (ii) The ability of the objecting party to cure any prejudice;
                (iii) The extent to which presentation of the evidence would disrupt the orderly and efficient hearing of the case;
                (iv) The importance of the evidence; and
                (v) The reason for the failure to disclose, including any bad faith or willfulness regarding the failure.
              
              
                § 221.43
                What are the requirements for written interrogatories?
                (a) Motion; limitation. Except upon agreement of the parties:
                (1) A party wishing to propound interrogatories must file a motion under § 221.41(c); and
                (2) A party may propound no more than 25 interrogatories, counting discrete subparts as separate interrogatories, unless the ALJ approves a higher number upon a showing of good cause.
                (b) ALJ order. The ALJ will issue an order under § 221.41(b) with respect to any discovery motion requesting the use of written interrogatories. The order will:
                (1) Grant the motion and approve the use of some or all of the proposed interrogatories; or
                (2) Deny the motion.
                (c) Answers to interrogatories. Except upon agreement of the parties, the party to whom the proposed interrogatories are directed must file its answers to any interrogatories approved by the ALJ within 15 days after issuance of the order under paragraph (b) of this section.
                (1) Each approved interrogatory must be answered separately and fully in writing.
                (2) The party or its representative must sign the answers to interrogatories under oath or affirmation.
                (d) Access to records. A party's answer to an interrogatory is sufficient when:
                (1) The information may be obtained from an examination of records, or from a compilation, abstract, or summary based on such records;
                (2) The burden of obtaining the information from the records is substantially the same for all parties;
                (3) The answering party specifically identifies the individual records from which the requesting party may obtain the information and where the records are located; and
                (4) The answering party provides the requesting party with reasonable opportunity to examine the records and make a copy, compilation, abstract, or summary.
              
              
                § 221.44
                What are the requirements for depositions?
                (a) Motion and notice. Except upon agreement of the parties, a party wishing to take a deposition must file a motion under § 221.41(c). Any notice of deposition filed with the motion must state:
                (1) The time and place that the deposition is to be taken;
                (2) The name and address of the person before whom the deposition is to be taken;
                (3) The name and address of the witness whose deposition is to be taken; and
                (4) Any documents or materials that the witness is to produce.
                (b) ALJ order. The ALJ will issue an order under § 221.41(b) with respect to any discovery motion requesting the taking of a deposition. The order will:
                (1) Grant the motion and approve the taking of the deposition, subject to any conditions or restrictions the ALJ may impose; or
                (2) Deny the motion.
                (c) Arrangements. If the parties agree to or the ALJ approves the taking of the deposition, the party requesting the deposition must make appropriate arrangements for necessary facilities and personnel.

                (1) The deposition will be taken at the time and place agreed to by the parties or indicated in the ALJ's order.
                
                (2) The deposition may be taken before any disinterested person authorized to administer oaths in the place where the deposition is to be taken.
                (3) Any party that objects to the taking of a deposition because of the disqualification of the person before whom it is to be taken must do so:
                (i) Before the deposition begins; or
                (ii) As soon as the disqualification becomes known or could have been discovered with reasonable diligence.
                (4) A deposition may be taken by telephone conference call, if agreed to by the parties or approved in the ALJ's order.
                (d) Testimony. Each witness deposed must be placed under oath or affirmation, and the other parties must be given an opportunity for cross-examination.
                (e) Representation of witness. The witness being deposed may have counsel or another representative present during the deposition.
                (f) Recording and transcript. Except as provided in paragraph (g) of this section, the deposition must be stenographically recorded and transcribed at the expense of the party that requested the deposition.
                (1) Any other party may obtain a copy of the transcript at its own expense.
                (2) Unless waived by the deponent, the deponent will have 3 days after receiving the transcript to read and sign it.
                (3) The person before whom the deposition was taken must certify the transcript following receipt of the signed transcript from the deponent or expiration of the 3-day review period, whichever occurs first.
                (g) Video recording. The testimony at a deposition may be recorded on videotape, subject to any conditions or restrictions that the parties may agree to or the ALJ may impose, at the expense of the party requesting the recording.
                (1) The video recording may be in conjunction with an oral examination by telephone conference held under paragraph (c)(4) of this section.
                (2) After the deposition has been taken, the person recording the deposition must:
                (i) Provide a copy of the videotape to any party that requests it, at the requesting party's expense; and
                (ii) Attach to the videotape a statement identifying the case and the deponent and certifying the authenticity of the video recording.
                (h) Use of deposition. A deposition may be used at the hearing as provided in § 221.53.
              
              
                § 221.45
                What are the requirements for requests for documents or tangible things or entry on land?
                (a) Motion. Except upon agreement of the parties, a party wishing to request the production of designated documents or tangible things or entry on designated land must file a motion under § 221.41(c). A request may include any of the following that are in the possession, custody, or control of another party:
                (1) The production of designated documents for inspection and copying, other than documents that are already in the license proceeding record;
                (2) The production of designated tangible things for inspection, copying, testing, or sampling; or
                (3) Entry on designated land or other property for inspection and measuring, surveying, photographing, testing, or sampling either the property or any designated object or operation on the property.
                (b) ALJ order. The ALJ will issue an order under § 221.41(b) with respect to any discovery motion requesting the production of documents or tangible things or entry on land for inspection, copying, or other purposes. The order will:
                (1) Grant the motion and approve the use of some or all of the proposed requests; or
                (2) Deny the motion.
                (c) Compliance with order. Except upon agreement of the parties, the party to whom any approved request for production is directed must permit the approved inspection and other activities within 15 days after issuance of the order under paragraph (a) of this section.
              
              
                
                § 221.46
                What sanctions may the ALJ impose for failure to comply with discovery?
                (a) Upon motion of a party, the ALJ may impose sanctions under paragraph (b) of this section if any party:
                (1) Fails to comply with an order approving discovery; or
                (2) Fails to supplement or amend a response to discovery under § 221.42(a).
                (b) The ALJ may impose one or more of the following sanctions:
                (1) Infer that the information, testimony, document, or other evidence withheld would have been adverse to the party;
                (2) Order that, for the purposes of the hearing, designated facts are established;
                (3) Order that the party not introduce into evidence, or otherwise rely on to support its case, any information, testimony, document, or other evidence:
                (i) That the party improperly withheld; or
                (ii) That the party obtained from another party in discovery;
                (4) Allow another party to use secondary evidence to show what the information, testimony, document, or other evidence withheld would have shown; or
                (5) Take other appropriate action to remedy the party's failure to comply.
              
              
                § 221.47
                What are the requirements for subpoenas and witness fees?
                (a) Request for subpoena. (1) Except as provided in paragraph (a)(2) of this section, any party may request by written motion that the ALJ issue a subpoena to the extent authorized by law for the attendance of a person, the giving of testimony, or the production of documents or other relevant evidence during discovery or for the hearing.
                (2) A party may request a subpoena for a senior Department employee only if the party shows:
                (i) That the employee's testimony is necessary in order to provide significant, unprivileged information that is not available from any other source or by less burdensome means; and
                (ii) That the employee's attendance would not significantly interfere with the ability to perform his or her government duties.
                (b) Service. (1) A subpoena may be served by any person who is not a party and is 18 years of age or older.
                (2) Service must be made by hand delivering a copy of the subpoena to the person named therein.
                (3) The person serving the subpoena must:
                (i) Prepare a certificate of service setting forth:
                (A) The date, time, and manner of service; or
                (B) The reason for any failure of service; and
                (ii) Swear to or affirm the certificate, attach it to a copy of the subpoena, and return it to the party on whose behalf the subpoena was served.
                (c) Witness fees. (1) A party who subpoenas a witness who is not a party must pay him or her the same fees and mileage expenses that are paid witnesses in the district courts of the United States.
                (2) A witness who is not a party and who attends a deposition or hearing at the request of any party without having been subpoenaed is entitled to the same fees and mileage expenses as if he or she had been subpoenaed. However, this paragraph does not apply to Federal employees who are called as witnesses by a Department.
                (d) Motion to quash. (1) A person to whom a subpoena is directed may request by motion that the ALJ quash or modify the subpoena.
                (2) The motion must be filed:
                (i) Within 5 days after service of the subpoena; or
                (ii) At or before the time specified in the subpoena for compliance, if that is less than 5 days after service of the subpoena.
                (3) The ALJ may quash or modify the subpoena if it:
                (i) Is unreasonable;
                (ii) Requires production of information during discovery that is not discoverable; or
                (iii) Requires disclosure of irrelevant, privileged, or otherwise protected information.
                (e) Enforcement. For good cause shown, the ALJ may apply to the appropriate United States District Court for the issuance of an order compelling the appearance and testimony of a witness or the production of evidence as set forth in a subpoena that has been duly issued and served.
              
            
            
              Hearing, Briefing, and Decision
              
                § 221.50
                When and where will the hearing be held?
                (a) Except as provided in paragraph (b) of this section, the hearing will be held at the time and place set at the initial prehearing conference under § 221.40, generally within 25 days after the date set for completion of discovery.
                (b) On motion by a party or on the ALJ's initiative, the ALJ may change the date, time, or place of the hearing if he or she finds:
                (1) That there is good cause for the change; and
                (2) That the change will not unduly prejudice the parties and witnesses.
              
              
                § 221.51
                What are the parties' rights during the hearing?
                Each party has the following rights during the hearing, as necessary to assure full and accurate disclosure of the facts:
                (a) To present testimony and exhibits, consistent with the requirements in §§ 221.21(c), 221.22(c), 221.25(c), 221.42(b), and 221.52;
                (b) To make objections, motions, and arguments; and
                (c) To cross-examine witnesses and to conduct re-direct and re-cross examination as permitted by the ALJ.
              
              
                § 221.52
                What are the requirements for presenting testimony?
                (a) Written direct testimony. Unless otherwise ordered by the ALJ, all direct hearing testimony for each party's initial case must be prepared and submitted in written form. The ALJ will determine whether rebuttal testimony, if allowed, must be submitted in written form.
                (1) Prepared written testimony must:
                (i) Have line numbers inserted in the left-hand margin of each page;
                (ii) Be authenticated by an affidavit or declaration of the witness;
                (iii) Be filed within 10 days after the date set for completion of discovery; and
                (iv) Be offered as an exhibit during the hearing.
                (2) Any witness submitting written testimony must be available for cross-examination at the hearing.
                (b) Oral testimony. Oral examination of a witness in a hearing, including on cross-examination or redirect, must be conducted under oath and in the presence of the ALJ, with an opportunity for all parties to question the witness.
                (c) Telephonic testimony. The ALJ may by order allow a witness to testify by telephonic conference call.
                (1) The arrangements for the call must let each party listen to and speak to the witness and each other within the hearing of the ALJ.
                (2) The ALJ will ensure the full identification of each speaker so the reporter can create a proper record.
                (3) The ALJ may issue a subpoena under § 221.47 directing a witness to testify by telephonic conference call.
              
              
                § 221.53
                How may a party use a deposition in the hearing?
                (a) In general. Subject to the provisions of this section, a party may use in the hearing any part or all of a deposition taken under § 221.44 against any party who:
                (1) Was present or represented at the taking of the deposition; or
                (2) Had reasonable notice of the taking of the deposition.
                (b) Admissibility. (1) No part of a deposition will be included in the hearing record, unless received in evidence by the ALJ.
                (2) The ALJ will exclude from evidence any question and response to which an objection:
                (i) Was noted at the taking of the deposition; and
                (ii) Would have been sustained if the witness had been personally present and testifying at a hearing.
                (3) If a party offers only part of a deposition in evidence:
                (i) An adverse party may require the party to introduce any other part that ought in fairness to be considered with the part introduced; and
                (ii) Any other party may introduce any other parts.
                (c) Videotaped deposition. If the deposition was recorded on videotape and is admitted into evidence, relevant portions will be played during the hearing and transcribed into the record by the reporter.
              
              
                § 221.54
                What are the requirements for exhibits, official notice, and stipulations?
                (a) General. (1) Except as provided in paragraphs (b) through (d) of this section, any material offered in evidence, other than oral testimony, must be offered in the form of an exhibit.
                (2) Each exhibit offered by a party must be marked for identification.
                (3) Any party who seeks to have an exhibit admitted into evidence must provide:
                (i) The original of the exhibit to the reporter, unless the ALJ permits the substitution of a copy; and
                (ii) A copy of the exhibit to the ALJ.
                (b) Material not offered. If a document offered as an exhibit contains material not offered as evidence:
                (1) The party offering the exhibit must:
                (i) Designate the matter offered as evidence;
                (ii) Segregate and exclude the material not offered in evidence, to the extent practicable; and
                (iii) Provide copies of the entire document to the other parties appearing at the hearing.
                (2) The ALJ must give the other parties an opportunity to inspect the entire document and offer in evidence any other portions of the document.
                (c) Official notice. (1) At the request of any party at the hearing, the ALJ may take official notice of any matter of which the courts of the United States may take judicial notice, including the public records of any Department party.
                (2) The ALJ must give the other parties appearing at the hearing an opportunity to show the contrary of an officially noticed fact.
                (3) Any party requesting official notice of a fact after the conclusion of the hearing must show good cause for its failure to request official notice during the hearing.
                (d) Stipulations. (1) The parties may stipulate to any relevant facts or to the authenticity of any relevant documents.
                (2) If received in evidence at the hearing, a stipulation is binding on the stipulating parties.
                (3) A stipulation may be written or made orally at the hearing.
              
              
                § 221.55
                What evidence is admissible at the hearing?
                (a) General. (1) Subject to the provisions of § 221.42(b), the ALJ may admit any written, oral, documentary, or demonstrative evidence that is:
                (i) Relevant, reliable, and probative; and
                (ii) Not privileged or unduly repetitious or cumulative.
                (2) The ALJ may exclude evidence if its probative value is substantially outweighed by the risk of undue prejudice, confusion of the issues, or delay.
                (3) Hearsay evidence is admissible. The ALJ may consider the fact that evidence is hearsay when determining its probative value.
                (4) The Federal Rules of Evidence do not directly apply to the hearing, but may be used as guidance by the ALJ and the parties in interpreting and applying the provisions of this section.
                (b) Objections. Any party objecting to the admission or exclusion of evidence must concisely state the grounds. A ruling on every objection must appear in the record.
              
              
                § 221.56
                What are the requirements for transcription of the hearing?
                (a) Transcript and reporter's fees. The hearing will be transcribed verbatim.
                (1) The Department of Commerce's designated ALJ office will secure the services of a reporter and pay the reporter's fees to provide an original transcript to the Department of Commerce's designated ALJ office on an expedited basis.
                (2) Each party must pay the reporter for any copies of the transcript obtained by that party.
                (b) Transcript Corrections. (1) Any party may file a motion proposing corrections to the transcript. The motion must be filed within 5 days after receipt of the transcript, unless the ALJ sets a different deadline.

                (2) Unless a party files a timely motion under paragraph (b)(1) of this section, the transcript will be presumed to be correct and complete, except for obvious typographical errors.
                (3) As soon as practicable after the close of the hearing and after consideration of any motions filed under paragraph (b)(1) of this section, the ALJ will issue an order making any corrections to the transcript that the ALJ finds are warranted.
              
              
                § 221.57
                Who has the burden of persuasion, and what standard of proof applies?
                (a) Any party who has filed a request for a hearing has the burden of persuasion with respect to the issues of material fact raised by that party.
                (b) The standard of proof is a preponderance of the evidence.
              
              
                § 221.58
                When will the hearing record close?
                (a) The hearing record will close when the ALJ closes the hearing, unless he or she directs otherwise.
                (b) Evidence may not be added after the hearing record is closed, but the transcript may be corrected under § 221.56(b).
              
              
                § 221.59
                What are the requirements for post-hearing briefs?
                (a) General. (1) Each party may file a post-hearing brief within 15 days after the close of the hearing.
                (2) A party may file a reply brief only if requested by the ALJ. The deadline for filing a reply brief, if any, will be set by the ALJ.
                (3) The ALJ may limit the length of the briefs to be filed under this section.
                (b) Content. (1) An initial brief must include:
                (i) A concise statement of the case;
                (ii) A separate section containing proposed findings regarding the issues of material fact, with supporting citations to the hearing record;
                (iii) Arguments in support of the party's position; and
                (iv) Any other matter required by the ALJ.
                (2) A reply brief, if requested by the ALJ, must be limited to any issues identified by the ALJ.
                (c) Form. (1) An exhibit admitted in evidence or marked for identification in the record may not be reproduced in the brief.
                (i) Such an exhibit may be reproduced, within reasonable limits, in an appendix to the brief.
                (ii) Any pertinent analysis of an exhibit may be included in a brief.
                (2) If a brief exceeds 20 pages, it must contain:
                (i) A table of contents and of points made, with page references; and
                (ii) An alphabetical list of citations to legal authority, with page references.
              
              
                § 221.60
                What are the requirements for the ALJ's decision?
                (a) Timing. The ALJ must issue a decision within the shorter of the following time periods:
                (1) 30 days after the close of the hearing under § 221.58; or
                (2) 120 days after the effective date stated in the referral notice under § 221.26(c)(4), 7 CFR 1.626(c)(4), or 43 CFR 45.26(c)(4).
                (b) Content. (1) The decision must contain:
                (i) Findings of fact on all disputed issues of material fact;
                (ii) Conclusions of law necessary to make the findings of fact (such as rulings on materiality and on the admissibility of evidence); and
                (iii) Reasons for the findings and conclusions.
                (2) The ALJ may adopt any of the findings of fact proposed by one or more of the parties.
                (3) The decision will not contain conclusions as to whether any preliminary condition or prescription should be adopted, modified, or rejected, or whether any proposed alternative should be accepted or rejected.
                (c) Service. Promptly after issuing his or her decision, the ALJ must:
                (1) Serve the decision on each party to the hearing;
                (2) Prepare a list of all documents that constitute the complete record for the hearing process (including the decision) and certify that the list is complete; and

                (3) Forward to FERC the complete record for the hearing process, along with the certified list prepared under paragraph (c)(2) of this section, for inclusion in the record for the license proceeding. Materials received in electronic form, e.g., as attachments to electronic mail, should be transmitted to FERC in electronic form. However, for cases in which a settlement was reached prior to a decision, the entire record need not be transmitted to FERC. In such situations, only the initial pleadings (hearing requests with attachments, any notices of intervention and response, answers, and referral notice) and any dismissal order of the ALJ need be transmitted.
                (d) Finality. The ALJ's decision under this section with respect to the disputed issues of material fact will not be subject to further administrative review. To the extent the ALJ's decision forms the basis for any condition or prescription subsequently included in the license, it may be subject to judicial review under 16 U.S.C. 825l(b).
              
            
          
          
            Subpart C—Alternatives Process
            
              § 221.70
              How must documents be filed and served under this subpart?
              (a) Filing. (1) A document under this subpart must be filed using one of the methods set forth in § 221.12(b).
              (2) A document is considered filed on the date it is received. However, any document received after 5 p.m. at the place where the filing is due is considered filed on the next regular business day.
              (b) Service. (1) Any document filed under this subpart must be served at the same time the document is delivered or sent for filing. A complete copy of the document must be delivered or sent to each license party and FERC, using:
              (i) One of the methods of service in § 221.13(c); or
              (ii) Regular mail.
              (2) The provisions of § 221.13(d) regarding a certificate of service apply to service under this subpart.
            
            
              § 221.71
              How do I propose an alternative?
              (a) General. To propose an alternative condition or prescription, you must:
              (1) Be a license party; and
              (2) File a written proposal with the Office of Habitat Conservation, at the address set forth in § 221.2:
              (i) For a case under § 221.1(d)(1), within 30 days after NOAA files a preliminary condition or prescription with FERC; or
              (ii) For a case under § 221.1(d)(2), within 60 days after NOAA files a proposed condition or prescription with FERC.
              (b) Content. Your proposal must include:
              (1) A description of the alternative, in an equivalent level of detail to NOAA's preliminary condition or prescription;
              (2) An explanation of how the alternative:
              (i) If a condition, will provide for the adequate protection and utilization of the reservation; or
              (ii) If a prescription, will be no less protective than the fishway prescribed by NMFS;
              (3) An explanation of how the alternative, as compared to the preliminary condition or prescription, will:
              (i) Cost significantly less to implement; or
              (ii) Result in improved operation of the project works for electricity production;
              (4) An explanation of how the alternative will affect:
              (i) Energy supply, distribution, cost, and use;
              (ii) Flood control;
              (iii) Navigation;
              (iv) Water supply;
              (v) Air quality; and
              (vi) Other aspects of environmental quality; and

              (5) Specific citations to any scientific studies, literature, and other documented information relied on to support your proposal, including any assumptions you are making (e.g., regarding the cost of energy or the rate of inflation). If any such document is not already in the license proceeding record, you must provide a copy with the proposal.
            
            
              § 221.72
              May I file a revised proposed alternative?

              (a) Within 20 days after issuance of the ALJ's decision under § 221.60, you may file with the Office of Habitat Conservation, at the address set forth in § 221.2, a revised proposed alternative condition or prescription if:
              
              (1) You previously filed a proposed alternative that met the requirements of § 221.71; and
              (2) Your revised proposed alternative is designed to respond to one or more findings of fact by the ALJ.
              (b) Your revised proposed alternative must:
              (1) Satisfy the content requirements for a proposed alternative under § 221.71(b); and
              (2) Identify the specific ALJ finding(s) to which the revised proposed alternative is designed to respond and how the revised proposed alternative differs from the original alternative.
              (c) Filing a revised proposed alternative will constitute a withdrawal of the previously filed proposed alternative.
            
            
              § 221.73
              When will NOAA file its modified condition or prescription?
              (a) Except as provided in paragraph (b) of this section, if any license party proposes an alternative to a preliminary condition or prescription under § 221.71, NOAA will do the following within 60 days after the deadline for filing comments on FERC's draft NEPA document under 18 CFR 5.25(c):
              (1) Analyze under § 221.74 any alternative condition or prescription proposed under § 221.71 or 221.72; and
              (2) File with FERC:
              (i) Any condition or prescription that NOAA adopts as its modified condition or prescription; and
              (ii) Its analysis of the modified condition or prescription and any proposed alternative under § 221.74(c).
              (b) If NOAA needs additional time to complete the steps set forth in paragraphs (a)(1) and (a)(2) of this section, it will so inform FERC within 60 days after the deadline for filing comments on FERC's draft NEPA document under 18 CFR 5.25(c).
            
            
              § 221.74
              How will NOAA analyze a proposed alternative and formulate its modified condition or prescription?
              (a) In deciding whether to accept an alternative proposed under § 221.71 or 221.72, NOAA must consider evidence and supporting material provided by any license party or otherwise reasonably available to NOAA, including:
              (1) Any evidence on the implementation costs or operational impacts for electricity production of the proposed alternative;
              (2) Any comments received on NOAA's preliminary condition or prescription;
              (3) Any ALJ decision on disputed issues of material fact issued under § 221.60 with respect to the preliminary condition or prescription;
              (4) Comments received on any draft or final NEPA documents; and
              (5) The license party's proposal under § 221.71 or § 221.72.
              (b) NOAA must accept a proposed alternative if NOAA determines, based on substantial evidence provided by any license party or otherwise reasonably available to NOAA, that the alternative:
              (1) Will, as compared to NOAA's preliminary condition or prescription:
              (i) Cost significantly less to implement; or
              (ii) Result in improved operation of the project works for electricity production; and
              (2) Will:
              (i) If a condition, provide for the adequate protection and utilization of the reservation; or
              (ii) If a prescription, be no less protective than NMFS's preliminary prescription.
              (c) For purposes of paragraphs (a) and (b) of this section, NOAA will consider evidence and supporting material provided by any license party by the deadline for filing comments on FERC's NEPA document under 18 CFR 5.25(c).
              (d) When NOAA files with FERC the condition or prescription that NOAA adopts as its modified condition or prescription under § 221.73(a)(2), it must also file:
              (1) A written statement explaining:
              (i) The basis for the adopted condition or prescription;
              (ii) If NOAA is not accepting any pending alternative, its reasons for not doing so; and

              (iii) If any alternative submitted under § 221.71 was subsequently withdrawn by the license party, that the alternative was withdrawn; and
              
              (2) Any study, data, and other factual information relied on that is not already part of the licensing proceeding record.
              (e) The written statement under paragraph (d)(1) of this section must demonstrate that NOAA gave equal consideration to the effects of the condition or prescription adopted and any alternative not accepted on:
              (1) Energy supply, distribution, cost, and use;
              (2) Flood control;
              (3) Navigation;
              (4) Water supply;
              (5) Air quality; and
              (6) Preservation of other aspects of environmental quality.
            
            
              § 221.75
              Has OMB approved the information collection provisions of this subpart?

              Yes. This rule contains provisions that would collect information from the public. It therefore requires approval by the Office of Management and Budget (OMB) under the Paperwork Reduction Act of 1995, 44 U.S.C. 3501 et seq. (PRA). According to the PRA, a Federal agency may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a currently valid OMB control number that indicates OMB approval. OMB has reviewed the information collection in this rule and approved it under OMB control number 1094-0001.
            
          
        
        
          Pt. 222
          PART 222—GENERAL ENDANGERED AND THREATENED MARINE SPECIES
          
            
              Subpart A—Introduction and General Provisions
              Sec.
              222.101
              Purpose and scope of regulations.
              222.102
              Definitions.
              222.103
              Federal/state cooperation in the conservation of endangered and threatened species.
            
            
              Subpart B—Certificates of Exemption for Pre-Act Endangered Species Parts
              222.201
              General requirements.
              222.202
              Certificate renewal.
              222.203
              Modification, amendment, suspension, and revocation of certificates.
              222.204
              Administration of certificates.
              222.205
              Import and export requirements.
            
            
              Subpart C—General Permit Procedures
              222.301
              General requirements.
              222.302
              Procedure for obtaining permits.
              222.303
              Issuance of permits.
              222.304
              Renewal of permits.
              222.305
              Rights of succession and transfer of permits.
              222.306
              Modification, amendment, suspension, cancellation, and revocation of permits.
              222.307
              Permits for incidental taking of species.
              222.308
              Permits for scientific purposes or for the enhancement of propagation or survival of species.
              222.309
              Permits for listed species of sea turtles involving the Fish and Wildlife Service.
              222.310
              Permit authority for designated agents and employees of specified Federal and state agencies.
            
            
              Subpart D—Observer Requirement
              222.401
              Observer requirement.
              222.402
              Annual determination of fisheries to be observed; notice and comment.
              222.403
              Duration of selection; effective date.
              222.404
              Observer program sampling.
            
            
              Subpart E—Experimental Populations
              222.501
              Definitions.
              222.502
              Listing.
              222.503
              Prohibitions.
              222.504
              Interagency cooperation.
            
          
          
            Authority:
            16 U.S.C. 1531 et seq.; 16 U.S.C. 742a et seq.
            
            Section 222.403 also issued under 16 U.S.C. 1361 et seq.
            
          
          
            Source:
            64 FR 14054, Mar. 23, 1999, unless otherwise noted.
          
          
            Subpart A—Introduction and General Provisions
            
              § 222.101
              Purpose and scope of regulations.

              (a) The regulations of parts 222, 223, and 224 of this chapter implement the Endangered Species Act (Act), and govern the taking, possession, transportation, sale, purchase, barter, exportation, importation of, and other requirements pertaining to wildlife and plants under the jurisdiction of the Secretary of Commerce and determined to be threatened or endangered pursuant to section 4(a) of the Act. These regulations are implemented by the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, U.S. Department of Commerce, This part pertains to general provisions and definitions. Specifically, parts 223 and 224 pertain to provisions to threatened species and endangered species, respectively. Part 226 enumerates designated critical habitat for endangered and threatened species. Certain of the endangered and threatened marine species enumerated in §§ 224.102 and 223.102 are included in Appendix I or II to the Convention on International Trade of Endangered Species of Wild Fauna and Flora. The importation, exportation, and re-exportation of such species are subject to additional regulations set forth at 50 CFR part 23, chapter I.
              (b) For rules and procedures relating to species determined to be threatened or endangered under the jurisdiction of the Secretary of the Interior, see 50 CFR parts 10 through 17. For rules and procedures relating to the general implementation of the Act jointly by the Departments of the Interior and Commerce and for certain species under the joint jurisdiction of both the Secretaries of the Interior and Commerce, see 50 CFR Chapter IV. Marine mammals listed as endangered or threatened and subject to these regulations may also be subject to additional requirements pursuant to the Marine Mammal Protection Act (for regulations implementing that act, see 50 CFR part 216).
              (c) No statute or regulation of any state shall be construed to relieve a person from the restrictions, conditions, and requirements contained in parts 222, 223, and 224 of this chapter. In addition, nothing in parts 222, 223, and 224 of this chapter, including any permit issued pursuant thereto, shall be construed to relieve a person from any other requirements imposed by a statute or regulation of any state or of the United States, including any applicable health, quarantine, agricultural, or customs laws or regulations, or any other National Marine Fisheries Service enforced statutes or regulations.
            
            
              § 222.102
              Definitions.
              
                Accelerator funnel means a device used to accelerate the flow of water through a shrimp trawl net.
              
                Act means the Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq.
              
              
                Adequately covered means, with respect to species listed pursuant to section 4 of the Act, that a proposed conservation plan has satisfied the permit issuance criteria under section 10(a)(2)(B) of the Act for the species covered by the plan and, with respect to unlisted species, that a proposed conservation plan has satisfied the permit issuance criteria under section 10(a)(2)(B) of the Act that would otherwise apply if the unlisted species covered by the plan were actually listed. For the Services to cover a species under a conservation plan, it must be listed on the section 10(a)(1)(B) permit.
              
                Alaska Regional Administrator means the Regional Administrator for the Alaska Region of the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, U.S. Department of Commerce, or their authorized representative. Mail sent to the Alaska Regional Administrator should be addressed: Alaska Regional Administrator, F/AK, Alaska Regional Office, National Marine Fisheries Service, NOAA, P.O. Box 21668 Juneau, AK 99802-1668.
              
                Approved turtle excluder device (TED) means a device designed to be installed in a trawl net forward of the cod end for the purpose of excluding sea turtles from the net, as described in 50 CFR 223.207.
              
                Assistant Administrator means the Assistant Administrator for Fisheries of the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, U.S. Department of Commerce, or his authorized representative. Mail sent to the Assistant Administrator should be addressed: Assistant Administrator for Fisheries, National Marine Fisheries Service, NOAA, 1315 East-West Highway, Silver Spring, MD 20910.
              
                Atlantic Area means all waters of the Atlantic Ocean south of 36°33′00.8″ N. lat. (the line of the North Carolina/Virginia border) and adjacent seas, other than waters of the Gulf Area, and all waters shoreward thereof (including ports).
              
                Atlantic Shrimp Fishery—Sea Turtle Conservation Area (Atlantic SFSTCA) means the inshore and offshore waters extending to 10 nautical miles (18.5 km) offshore along the coast of the States of Georgia and South Carolina from the Georgia-Florida border (defined as the line along 30°42′45.6″ N. lat.) to the North Carolina-South Carolina border (defined as the line extending in a direction of 135°34′55″ from true north from the North Carolina-South Carolina land boundary, as marked by the border station on Bird Island at 33°51′07.9″ N. lat., 078°32′32.6″ W. long.).
              
                Authorized officer means:
              (1) Any commissioned, warrant, or petty officer of the U.S. Coast Guard;
              (2) Any special agent or enforcement officer of the National Marine Fisheries Service;
              (3) Any officer designated by the head of a Federal or state agency that has entered into an agreement with the Secretary or the Commandant of the Coast Guard to enforce the provisions of the Act; or
              (4) Any Coast Guard personnel accompanying and acting under the direction of any person described in paragraph (1) of this definition.
              
                Bait shrimper means a shrimp trawler that fishes for and retains its shrimp catch alive for the purpose of selling it for use as bait.
              
                Beam trawl means a trawl with a rigid frame surrounding the mouth that is towed from a vessel by means of one or more cables or ropes.
              
                Certificate of exemption means any document so designated by the National Marine Fisheries Service and signed by an authorized official of the National Marine Fisheries Service, including any document which modifies, amends, extends or renews any certificate of exemption.
              
                Chain mat means a device designed to be installed in a scallop dredge forward of the sweep, as described in 50 CFR 223.206, for the purpose of excluding sea turtles from the dredge.
              
                Changed circumstances means changes in circumstances affecting a species or geographic area covered by a conservation plan that can reasonably be anticipated by plan developers and NMFS and that can be planned for (e.g., the listing of new species, or a fire or other natural catastrophic event in areas prone to such events).
              
                Commercial activity means all activities of industry and trade, including, but not limited to, the buying or selling of commodities and activities conducted for the purpose of facilitating such buying and selling: Provided, however, that it does not include the exhibition of commodities by museums or similar cultural or historical organizations.
              
                Conservation plan means the plan required by section 10(a)(2)(A) of the Act that an applicant must submit when applying for an incidental take permit. Conservation plans also are known as “habitat conservation plans” or “HCPs.”
              
                Conserved habitat areas means areas explicitly designated for habitat restoration, acquisition, protection, or other conservation purposes under a conservation plan.
              
                Cooperative Agreement means an agreement between a state(s) and the National Marine Fisheries Service, NOAA, Department of Commerce, which establishes and maintains an active and adequate program for the conservation of resident species listed as endangered or threatened pursuant to section 6(c)(1) of the Endangered Species Act.
              
                Diamonds, with respect to dredge or dredge gear as defined in this section, means the triangular shaped portions of the ring bag on the “dredge bottom” as defined in 50 CFR 648.2.
              
                Dredge or dredge gear, with respect to the fishery operating under the Atlantic Sea Scallop Fishery Management Plan, means gear consisting of a mouth frame attached to a holding bag constructed of metal rings, or any other modification to this design, that can be or is used in the harvest of sea scallops.
              
                Fishing, or to fish, means:
              (1) The catching, taking, or harvesting of fish or wildlife;
              (2) The attempted catching, taking, or harvesting of fish or wildlife;

              (3) Any other activity that can reasonably be expected to result in the catching, taking, or harvesting of fish or wildlife; or
              
              (4) Any operations on any waters in support of, or in preparation for, any activity described in paragraphs (1) through (3) of this definition.
              
                Footrope means a weighted rope or cable attached to the lower lip (bottom edge) of the mouth of a trawl net along the forward most webbing.
              
                Footrope length means the distance between the points at which the ends of the footrope are attached to the trawl net, measured along the forward-most webbing.
              
                Foreign commerce includes, among other things, any transaction between persons within one foreign country, or between persons in two or more foreign countries, or between a person within the United States and a person in one or more foreign countries, or between persons within the United States, where the fish or wildlife in question are moving in any country or countries outside the United States.
              
                Four-seam, straight-wing trawl means a design of shrimp trawl in which the main body of the trawl is formed from a top panel, a bottom panel, and two side panels of webbing. The upper and lower edges of the side panels of webbing are parallel over the entire length.
              
                Four-seam, tapered-wing trawl means a design of shrimp trawl in which the main body of the trawl is formed from a top panel, a bottom panel, and two side panels of webbing. The upper and lower edges of the side panels of webbing converge toward the rear of the trawl.
              
                Gillnet means a panel of netting, suspended vertically in the water by floats along the top and weights along the bottom, to entangle fish that attempt to pass through it.
              
                Gulf Area means all waters of the Gulf of Mexico west of 81° W. long. (the line at which the Gulf Area meets the Atlantic Area) and all waters shoreward thereof (including ports).
              
                Gulf Shrimp Fishery-Sea Turtle Conservation Area (Gulf SFSTCA) means the offshore waters extending to 10 nautical miles (18.5 km) offshore along the coast of the States of Texas and Louisiana from the South Pass of the Mississippi River (west of 89°08.5′ W. long.) to the U.S.-Mexican border.
              
                Habitat restoration activity means an activity that has the sole objective of restoring natural aquatic or riparian habitat conditions or processes.
              
                Hard lay lines mean lines that are at least as stiff as 5/16 inch (0.8 cm) diameter line composed of polyester wrapped around a blend of polypropylene and polyethylene and 42 visible twists of strands per foot of line.
              
                Harm in the definition of “take” in the Act means an act which actually kills or injures fish or wildlife. Such an act may include significant habitat modification or degradation which actually kills or injures fish or wildlife by significantly impairing essential behavioral patterns, including, breeding, spawning, rearing, migrating, feeding or sheltering.
              
                Headrope means a rope that is attached to the upper lip (top edge) of the mouth of a trawl net along the forward-most webbing.
              
                Headrope length means the distance between the points at which the ends of the headrope are attached to the trawl net, measured along the forward-most webbing.
              
                Import means to land on, bring into, or introduce into, or attempt to land on, bring into, or introduce into any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an importation within the meaning of the tariff laws of the United States.
              
                Inshore means marine and tidal waters landward of the 72 COLREGS demarcation line (International Regulations for Preventing Collisions at Sea, 1972), as depicted or noted on nautical charts published by the National Oceanic and Atmospheric Administration (Coast Charts, 1:80,000 scale) and as described in 33 CFR part 80.
              
                Modified pound net leader means a pound net leader that is affixed to or resting on the sea floor and made of a lower portion of mesh and an upper portion of only vertical lines such that the mesh size is equal to or less than 8 inches (20.3 cm) stretched mesh; at any particular point along the leader, the height of the mesh from the seafloor to the top of the mesh must be no more than one-third the depth of the water at mean lower low water directly above that particular point; the mesh is held in place by a bottom chain that forms the lowermost part of the pound net leader; the vertical lines extend from the top of the mesh up to a top line, which is a line that forms the uppermost part of the pound net leader; the vertical lines are equal to or greater than 5/16 inch (0.8 cm) in diameter and strung vertically at a minimum of every 2 feet (61 cm); and the vertical lines are hard lay lines.
              
                Nearshore pound net leader or nearshore pound net means a pound net with every part of the leader (from the most offshore pole at the pound end of the leader to the most inshore pole of the leader) in less than 14 feet (4.3 m) of water at any tidal condition.
              
                Northeast Regional Administrator means the Regional Administrator for the Northeast Region of the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, U.S. Department of Commerce, or their authorized representative. Mail sent to the Northeast Regional Administrator should be addressed: Northeast Regional Administrator, F/NE, Northeast Regional Office, National Marine Fisheries Service, NOAA, One Blackburn Drive, Gloucester, MA 01930-2298.
              
                Northwest Regional Administrator means the Regional Administrator for the Northwest Region of the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, U.S. Department of Commerce, or their authorized representative. Mail sent to the Northwest Regional Administrator should be addressed: Northwest Regional Administrator, F/NW, Northwest Regional Office, National Marine Fisheries Service, NOAA, 7600 Sand Point Way NE, Seattle, WA 98115-0070.
              
                Office of Enforcement means the national fisheries enforcement office of the National Marine Fisheries Service. Mail sent to the Office of Enforcement should be addressed: Office of Enforcement, F/EN, National Marine Fisheries Service, NOAA, 8484 Suite 415, Georgia Ave., Silver Spring, MD 20910.
              
                Office of Protected Resources means the national program office of the endangered species and marine mammal programs of the National Marine Fisheries Service. Mail sent to the Office of Protected Resources should be addressed: Office of Protected Resources, F/PR, National Marine Fisheries Service, NOAA, 1315 East West Highway, Silver Spring, MD 20910.
              
                Offshore means marine and tidal waters seaward of the 72 COLREGS demarcation line (International Regulations for Preventing Collisions at Sea, 1972), as depicted or noted on nautical charts published by the National Oceanic and Atmospheric Administration (Coast Charts, 1:80,000 scale) and as described in 33 CFR part 80.
              
                Offshore pound net leader or offshore pound net means a pound net with any part of the leader (from the most offshore pole at the pound end of the leader to the most inshore pole of the leader) in water greater than or equal to 14 feet (4.3 m) at any tidal condition.
              
                Operating conservation program means those conservation management activities which are expressly agreed upon and described in a Conservation Plan or its Implementing Agreement. These activities are to be undertaken for the affected species when implementing an approved Conservation Plan, including measures to respond to changed circumstances.
              
                Permit means any document so designated by the National Marine Fisheries Service and signed by an authorized official of the National Marine Fisheries Service, including any document which modifies, amends, extends, or renews any permit.
              
                Person means an individual, corporation, partnership, trust, association, or any other private entity, or any officer, employee, agent, department, or instrumentality of the Federal government of any state or political subdivision thereof or of any foreign government.
              
                Possession means the detention and control, or the manual or ideal custody of anything that may be the subject of property, for one's use and enjoyment, either as owner or as the proprietor of a qualified right in it, and either held personally or by another who exercises it in one's place and name. Possession includes the act or state of possessing and that condition of facts under which persons can exercise their power over a corporeal thing at their pleasure to the exclusion of all other persons. Possession includes constructive possession that which means not an actual but an assumed existence one claims to hold by virtue of some title, without having actual custody.
              
                Pound net means a fixed entrapment gear attached to posts or stakes with three continuous sections from offshore to inshore consisting of:
              (1) A pound made of mesh netting that entraps the fish;
              (2) At least one heart made of a mesh netting that is generally in the shape of a heart and aids in funneling fish into the pound; and
              (3) A leader, which is a long, straight element consisting of mesh or vertical lines that directs the fish offshore towards the pound.
              
                Pound net leader means a long straight net that directs fish offshore towards the pound, an enclosure that captures the fish. Some pound net leaders are all mesh, while others have stringers and mesh. Stringers, also known as vertical lines, are spaced a regular distance apart and are not crossed by other lines to form mesh.
              
                Pound Net Regulated Area I means Virginia waters of the mainstem Chesapeake Bay and the portion of the James River seaward of the Hampton Roads Bridge Tunnel (Interstate Highway-64) and the York River seaward of the Coleman Memorial Bridge (Route 17), bounded to the south and east by the Chesapeake Bay Bridge Tunnel (Route 13; extending from approximately 37°07′ N. lat., 75°58′ W. long. to 36°55′ N. lat., 76°08′ W. long.), and to the north by the following points connected by straight lines and in the order listed:
              
                
                  Point
                  Area description
                
                
                  1
                  Where 37°19.0′ N. lat. meets the shoreline of the Severn River fork, near Stump Point, Virginia (western portion of Mobjack Bay), which is approximately 76°26.75′ W. long.
                
                
                  2
                  37°19.0′ N. lat., 76°13.0′ W. long.
                
                
                  3
                  37°13.0′ N. lat., 76°13.0′ W. long.
                
                
                  4
                  Where 37°13.0′ N. lat. meets the eastern shoreline of Chesapeake Bay, Virginia, near Elliotts Creek, which is approximately 76°00.75′ W. long.
                
              
              
                Pound Net Regulated Area II means Virginia waters of the Chesapeake Bay outside of Pound Net Regulated Area I, bounded by the Maryland-Virginia State line to the north and by the COLREGS line at the mouth of the Chesapeake Bay and 37°07′ N. lat. between Kiptopeke and Smith Island, Northampton County, Virginia to the south and east. This area includes the Great Wicomico River seaward of the Jessie Dupont Memorial Highway Bridge (Route 200), the Rappahannock River downstream of the Robert Opie Norris Jr. Bridge (Route 3), the Piankatank River downstream of the Route 3 Bridge, and all other tributaries within these boundaries.
              
                Pre-Act endangered species part means any sperm whale oil, including derivatives and products thereof, which was lawfully held within the United States on December 28, 1973, in the course of a commercial activity; or any finished scrimshaw product, if such product or the raw material for such product was lawfully held within the United States on December 28, 1973, in the course of a commercial activity.
              
                Properly implemented conservation plan means any conservation plan, implementing agreement, or permit whose commitments and provisions have been or are being fully implemented by the permittee.
              
                Pusher-head trawl (chopsticks) means a trawl that is spread by two poles suspended from the bow of the trawler in an inverted “V” configuration.
              
                Resident species means, for purposes of entering into cooperative agreements with any state pursuant to section 6(c) of the Act, a species that exists in the wild in that state during any part of its life.
              
                Right whale means, as used in § 224.103(c), any whale that is a member of the western North Atlantic population of the northern right whale species (Eubalaena glacialis).
              
                Roller trawl means a variety of beam trawl that is used, usually by small vessels, for fishing over uneven or vegetated sea bottoms.
              
                Scrimshaw product means any art form which involves the substantial etching or engraving of designs upon, or the substantial carving of figures, patterns, or designs from any bone or tooth of any marine mammal of the order Cetacea. For purposes of this part, polishing or the adding of minor superficial markings does not constitute substantial etching, engraving, or carving.
              
              
                Secretary means the Secretary of Commerce or an authorized representative.
              
                Shrimp means any species of marine shrimp (Order Crustacea) found in the Atlantic Area or the Gulf Area, including, but not limited to:
              (1) Brown shrimp (Penaeus aztecus).
              (2) White shrimp (Penaeus setiferus).
              (3) Pink shrimp (Penaeus duorarum).
              (4) Rock shrimp (Sicyonia brevirostris).
              (5) Royal red shrimp (Hymenopenaeus robustus).
              (6) Seabob shrimp (Xiphopenaeus kroyeri).
              
                Shrimp trawler means any vessel that is equipped with one or more trawl nets and that is capable of, or used for, fishing for shrimp, or whose on-board or landed catch of shrimp is more than 1 percent, by weight, of all fish comprising its on-board or landed catch.
              
                Skimmer trawl means a trawl that is fished along the side of the vessel and is held open by a rigid frame and a lead weight. On its outboard side, the trawl is held open by one side of the frame extending downward and, on its inboard side, by a lead weight attached by cable or rope to the bow of the vessel.
              
                Southeast Regional Administrator means the Regional Administrator for the Southeast Region of the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, U.S. Department of Commerce, or their authorized representative. Mail sent to the Southeast Regional Administrator should be addressed: Southeast Regional Administrator, F/SE, Southeast Regional Office, National Marine Fisheries Service, NOAA, 9721 Executive Center Drive N., St. Petersburg, FL 33702-2432.
              
                Southwest Regional Administrator means the Regional Administrator for the Southwest Region of the National Marine Fisheries Service, National Oceanic and Atmospheric Administration, U.S. Department of Commerce, or their authorized representative. Mail sent to the Southwest Regional Administrator should be addressed: Southwest Regional Administrator, F/SW, Southwest Regional Office, National Marine Fisheries Service, NOAA, 501 West Ocean Blvd, Suite 4200, Long Beach, CA 90802-4213.
              
                Stretched mesh size means the distance between the centers of the two opposite knots in the same mesh when pulled taut.
              
                Summer flounder means the species Paralichthys dentatus.
              
              
                Summer flounder fishery-sea turtle protection area means all offshore waters, bounded on the north by a line along 37°05′ N. lat. (Cape Charles, VA) and bounded on the south by a line extending in a direction of 135°34′55″ from true north from the North Carolina-South Carolina land boundary, as marked by the border station on Bird Island at 33°51′07.9″ N. lat., 078°32′32.6″ W. long.(the North Carolina-South Carolina border).
              
                Summer flounder trawler means any vessel that is equipped with one or more bottom trawl nets and that is capable of, or used for, fishing for flounder or whose on-board or landed catch of flounder is more than 100 lb (45.4 kg).
              
                Sweep, with respect to dredge or dredge gear as defined in this section, means a chain extending, usually in an arc, from one end of the dredge frame to the other to which the ring bag, including the diamonds, is attached. The sweep forms the edge of the opening of the dredge bag.
              
                Take means to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect.
              
                Taper, in reference to the webbing used in trawls, means the angle of a cut used to shape the webbing, expressed as the ratio between the cuts that reduce the width of the webbing by cutting into the panel of webbing through one row of twine (bar cuts) and the cuts that extend the length of the panel of webbing by cutting straight aft through two adjoining rows of twine (point cuts). For example, sequentially cutting through the lengths of twine on opposite sides of a mesh, leaving an uncut edge of twines all lying in the same line, produces a relatively strong taper called “all-bars”; making a sequence of 4-bar cuts followed by 1-point cut produces a more gradual taper called “4 bars to 1 point” or “4b1p”; similarly, making a sequence of 2-bar cuts followed by 1-point cut produces a still more gradual taper called “2b1p”; and making a sequence of cuts straight aft does not reduce the width of the panel and is called a “straight” or “all-points” cut.
              
                Taut means a condition in which there is no slack in the net webbing.
              
                Test net, or try net, means a net pulled for brief periods of time just before, or during, deployment of the primary net(s) in order to test for shrimp concentrations or determine fishing conditions (e.g., presence or absence of bottom debris, jellyfish, bycatch, seagrasses, etc.).
              
                Tongue means any piece of webbing along the top, center, leading edge of a trawl, whether lying behind or ahead of the headrope, to which a towing bridle can be attached for purposes of pulling the trawl net and/or adjusting the shape of the trawl.
              
                Transportation means to ship, convey, carry or transport by any means whatever, and deliver or receive for such shipment, conveyance, carriage, or transportation.
              
                Triple-wing trawl means a trawl with a tongue on the top, center, leading edge of the trawl and an additional tongue along the bottom, center, leading edge of the trawl.
              
                Two-seam trawl means a design of shrimp trawl in which the main body of the trawl is formed from a top and a bottom panel of webbing that are directly attached to each other down the sides of the trawl.
              
                Underway with respect to a vessel, means that the vessel is not at anchor, or made fast to the shore, or aground.
              
                Unforeseen circumstances means changes in circumstances affecting a species or geographic area covered by a conservation plan that could not reasonably have been anticipated by plan developers and NMFS at the time of the conservation plan's negotiation and development, and that result in a substantial and adverse change in the status of the covered species.
              
                Vessel means a vehicle used, or capable of being used, as a means of transportation on water which includes every description of watercraft, including nondisplacement craft and seaplanes.
              
                Vessel restricted in her ability to maneuver has the meaning specified for this term at 33 U.S.C. 2003(g).
              
                Wildlife means any member of the animal kingdom, including without limitation any mammal, fish, bird (including any migratory, nonmigratory, or endangered bird for which protection is also afforded by treaty or other international agreement), amphibian, reptile, mollusk, crustacean, arthropod or other invertebrate, and includes any part, product, egg, or offspring thereof, or the dead body or parts thereof.
              
                Wing net (butterfly trawl) means a trawl that is fished along the side of the vessel and that is held open by a four-sided, rigid frame attached to the outrigger of the vessel.
              [64 FR 14054, Mar. 23, 1999, as amended at 64 FR 60731, Nov. 8, 1999; 67 FR 13101, Mar. 21, 2002; 67 FR 41203, June 17, 2002; 67 FR 71899, Dec. 3, 2002; 68 FR 8467, Feb. 21, 2003; 68 FR 17562, Apr. 10, 2003; 69 FR 25011, May 5, 2004; 70 FR 1832, Jan. 11, 2005; 71 FR 36032, June 23, 2006; 71 FR 50372, Aug. 25, 2006; 74 FR 46933, Sept. 14, 2009; 80 FR 6928, Feb. 9, 2015]
            
            
              § 222.103
              Federal/state cooperation in the conservation of endangered and threatened species.
              (a) Application for and renewal of cooperative agreements. (1) The Assistant Administrator may enter into a Cooperative Agreement with any state that establishes and maintains an active and adequate program for the conservation of resident species listed as endangered or threatened. In order for a state program to be deemed an adequate and active program, the Assistant Administrator must find, and annually reconfirm that the criteria of either sections 6(c)(1) (A) through (E) or sections 6(c)(1) (i) and (ii) of the Act have been satisfied.
              (2) Following receipt of an application by a state for a Cooperative Agreement with a copy of a proposed state program, and a determination by the Assistant Administrator that the state program is adequate and active, the Assistant Administrator shall enter into an Agreement with the state.

              (3) The Cooperative Agreement, as well as the Assistant Administrator's finding upon which it is based, must be reconfirmed annually to ensure that it reflects new laws, species lists, rules or regulations, and programs and to demonstrate that it is still adequate and active.
              
              (b) Allocation and availability of funds. (1) The Assistant Administrator shall allocate funds, appropriated for the purpose of carrying out section 6 of the Act, to various states using the following as the basis for the determination:
              (i) The international commitments of the United States to protect endangered or threatened species;
              (ii) The readiness of a state to proceed with a conservation program consistent with the objectives and purposes of the Act;
              (iii) The number of federally listed endangered and threatened species within a state;
              (iv) The potential for restoring endangered and threatened species within a state; and
              (v) The relative urgency to initiate a program to restore and protect an endangered or threatened species in terms of survival of the species.
              (2) Funds allocated to a state are available for obligation during the fiscal year for which they are allocated and until the close of the succeeding fiscal year. Obligation of allocated funds occurs when an award or contract is signed by the Assistant Administrator.
              (c) Financial assistance and payments. (1) A state must enter into a Cooperative Agreement before financial assistance is approved by the Assistant Administrator for endangered or threatened species projects. Specifically, the Agreement must contain the actions that are to be taken by the Assistant Administrator and/or by the state, the benefits to listed species expected to be derived from these actions, and the estimated cost of these actions.
              (2) Subsequent to such Agreement, the Assistant Administrator may further agree with a state to provide financial assistance in the development and implementation of acceptable projects for the conservation of endangered and threatened species. Documents to provide financial assistance will consist of an application for Federal assistance and an award or a contract. The availability of Federal funds shall be contingent upon the continued existence of the Cooperative Agreement and compliance with all applicable Federal regulations for grant administration and cost accounting principles.
              (3)(i) The payment of the Federal share of costs incurred when conducting activities included under a contract or award shall not exceed 75 percent of the program costs as stated in the agreement. However, the Federal share may be increased to 90 percent when two or more states having a common interest in one or more endangered or threatened resident species, the conservation of which may be enhanced by cooperation of such states, jointly enter into an agreement with the Assistant Administrator.
              (ii) The state share of program costs may be in the form of cash or in-kind contributions, including real property, subject to applicable Federal regulations.
              (4) Payments of funds, including payment of such preliminary costs and expenses as may be incurred in connection with projects, shall not be made unless all necessary or required documents are first submitted to and approved by the Assistant Administrator. Payments shall only be made for expenditures reported and certified by the state agency. Payments shall be made only to the state office or official designated by the state agency and authorized under the laws of the state to receive public funds for the state.
            
          
          
            Subpart B—Certificates of Exemption for Pre-Act Endangered Species Parts
            
              § 222.201
              General requirements.
              (a) The Assistant Administrator may exempt any pre-Act endangered species part from the prohibitions of sections 9(a)(1)(A), 9(a)(1)(E), or 9(a)(1)(F) of the Act.
              (1) No person shall engage in any activities identified in such sections of the Act that involve any pre-Act endangered species part without a valid Certificate of Exemption issued pursuant to this subpart B.

              (2) No person may export, deliver, receive, carry, transport or ship in interstate or foreign commerce in the course of a commercial activity; or sell or offer for sale in interstate or foreign commerce any pre-Act finished scrimshaw product unless that person has been issued a valid Certificate of Exemption and the product or the raw material for such product was held by such certificate holder on October 13, 1982.
              (3) Any person engaged in activities otherwise prohibited under the Act or regulations shall bear the burden of proving that the exemption or certificate is applicable, was granted, and was valid and in force at the time of the otherwise prohibited activity.
              (b) Certificates of Exemption issued under this subpart are no longer available to new applicants. However, the Assistant Administrator may renew or modify existing Certificates of Exemptions as authorized by the provisions set forth in this subpart.
              (c) Any person granted a Certificate of Exemption, including a renewal, under this subpart, upon a sale of any exempted pre-Act endangered species part, must provide the purchaser in writing with a description (including full identification number) of the part sold and must inform the purchaser in writing of the purchaser's obligation under paragraph (b) of this section, including the address given in the certificate to which the purchaser's report is to be sent.
              (d) Any purchaser of pre-Act endangered species parts included in a valid Certificate of Exemption, unless an ultimate user, within 30 days after the receipt of such parts, must submit a written report to the address given in the certificate. The report must specify the quantity of such parts or products received, the name and address of the seller, a copy of the invoice or other document showing the serial numbers, weight, and descriptions of the parts or products received, the date on which such parts or products were received, and the intended use of such parts by the purchaser. The term “ultimate user”, for purposes of this paragraph, means any person who acquired such endangered species part or product for his or her own consumption or for other personal use (including gifts) and not for resale.
            
            
              § 222.202
              Certificate renewal.
              (a) Any person to whom a Certificate of Exemption has been issued by the National Marine Fisheries Service may apply to the Assistant Administrator for renewal of such certificate. Any person holding a valid Certificate of Exemption which was renewed after October 13, 1982, and was in effect on March 31, 1988, may apply to the Secretary for one renewal for a period not to exceed 5 years.
              (b) The sufficiency of the application shall be determined by the Assistant Administrator in accordance with the requirements of paragraph (c) of this section. At least 15 days should be allowed for processing. When an application for a renewal has been received and deemed sufficient, the Assistant Administrator shall issue a Certificate of Renewal to the applicant as soon as practicable.
              (c) The following information will be used as the basis for determining whether an application for renewal of a Certificate of Exemption is complete:
              (1) Title: Application for Renewal of Certificate of Exemption.
              (2) The date of application.
              (3) The identity of the applicant, including complete name, original Certificate of Exemption number, current address, and telephone number. If the applicant is a corporation, partnership, or association, set forth the details.
              (4) The period of time for which a renewal of the Certificate of Exemption is requested. However, no renewal of Certificate of Exemption, or right claimed thereunder, shall be effective after the close of the 5-year period beginning on the date of the expiration of the previous renewal of the certificate of exemption.

              (5)(i) A complete and detailed updated inventory of all pre-Act endangered species parts for which the applicant seeks exemption. Each item on the inventory must be identified by the following information: A unique serial number; the weight of the item to the nearest whole gram; and a detailed description sufficient to permit ready identification of the item. Small lots, not exceeding five pounds (2,270 grams), of scraps or raw material, which may include or consist of one or more whole raw whale teeth, may be identified by a single serial number and total weight. All finished scrimshaw items subsequently made from a given lot of scrap may be identified by the lot serial number plus additional digits to signify the piece number of the individual finished item. Identification numbers will be in the following format: 00-000000-0000. The first two digits will be the last two digits of the appropriate certificate of exemption number; the next six digits, the serial number of the individual piece or lot of scrap or raw material; and the last four digits, where applicable, the piece number of an item made from a lot of scrap or raw material. The serial numbers for each certificate holder's inventory must begin with 000001, and piece numbers, where applicable, must begin with 0001 for each separate lot.
              (ii) Identification numbers may be affixed to inventory items by any means, including, but not limited to, etching the number into the item, attaching a label or tag bearing the number to the item, or sealing the item in a plastic bag, wrapper or other container bearing the number. The number must remain affixed to the item until the item is sold to an ultimate user, as defined in § 222.201(d).
              (iii) No renewals will be issued for scrimshaw products in excess of any quantities declared in the original application for a Certificate of Exemption.
              (6) A Certification in the following language: I hereby certify that the foregoing information is complete, true, and correct to the best of my knowledge and belief. I understand that this information is submitted for the purpose of obtaining a renewal of my Certificate of Exemption under the Endangered Species Act, as amended, and the Department of Commerce regulations issued thereunder, and that any false statement may subject me to the criminal penalties of 18 U.S.C. 1001, or to the penalties under the Act.
              (7) Signature of the applicant.
              (d) Upon receipt of an incomplete or improperly executed application for renewal, the applicant shall be notified of the deficiency in the application for renewal. If the application for renewal is not corrected and received by the Assistant Administrator within 30 days following the date of receipt of notification, the application for renewal shall be considered abandoned.
            
            
              § 222.203
              Modification, amendment, suspension, and revocation of certificates.
              (a) When circumstances have changed so that an applicant or certificate holder desires to have any material, term, or condition of the application or certificate modified, the applicant or certificate holder must submit in writing full justification and supporting information in conformance with the provisions of this part.
              (b) All certificates are issued subject to the condition that the Assistant Administrator reserves the right to amend the provisions of a Certificate of Exemption for just cause at any time. Such amendments take effect on the date of notification, unless otherwise specified.
              (c) Any violation of the applicable provisions of parts 222, 223, or 224 of this chapter, or of the Act, or of a condition of the certificate may subject the certificate holder to penalties provided in the Act and to suspension, revocation, or modification of the Certificate of Exemption, as provided in subpart D of 15 CFR part 904.
            
            
              § 222.204
              Administration of certificates.
              (a) The Certificate of Exemption covers the business or activity specified in the Certificate of Exemption at the address described therein. No Certificate of Exemption is required to cover a separate warehouse facility used by the certificate holder solely for storage of pre-Act endangered species parts, if the records required by this subpart are maintained at the address specified in the Certificate of Exemption served by the warehouse or storage facility.

              (b) Certificates of Exemption issued under this subpart are not transferable. However, in the event of the lease, sale, or other transfer of the operations or activity authorized by the Certificate of Exemption, the successor is not required to obtain a new Certificate of Exemption prior to commencing such operations or activity. In such case, the successor will be treated as a purchaser and must comply with the record and reporting requirements set forth in § 222.201(d).
              
              (c) The Certificate of Exemption holder must notify the Assistant Administrator, in writing, of any change in address, in trade name of the business, or in activity specified in the certificate. The Assistant Administrator must be notified within 10 days of a change of address, and within 30 days of a change in trade name. The certificate with the change of address or in trade name must be endorsed by the Assistant Administrator, who shall provide an amended certificate to the person to whom it was issued. A certificate holder who seeks amendment of a certificate may continue all authorized activities while awaiting action by the Assistant Administrator.
              (d) A Certificate of Exemption issued under this subpart confers no right or privilege to conduct a business or an activity contrary to state or other law. Similarly, compliance with the provisions of any state or other law affords no immunity under any Federal laws or regulations of any other Federal agency.
              (e) Any person authorized to enforce the Act may enter the premises of any Certificate of Exemption holder or of any purchaser during business hours, including places of storage, for the purpose of inspecting or of examining any records or documents and any endangered species parts.
              (f) The records pertaining to pre-Act endangered species parts prescribed by this subpart shall be in permanent form and shall be retained at the address shown on the Certificate of Exemption or at the principal address of a purchaser in the manner prescribed by this subpart.
              (g)(1) Holders of Certificates of Exemption must maintain records of all pre-Act endangered species parts they receive, sell, transfer, distribute or dispose of otherwise. Purchasers of pre-Act endangered species parts, unless ultimate users, as defined in § 222.201(d), must similarly maintain records of all such parts or products they receive.
              (2) Such records referred to in paragraph (g)(1) of this section may consist of invoices or other commercial records, which must be filed in an orderly manner separate from other commercial records maintained and be readily available for inspection. Such records must show the name and address of the purchaser, seller, or other transferor; show the type, quantity, and identity of the part or product; show the date of such sale or transfer; and be retained, in accordance with the requirements of this subpart, for a period of not less than 3 years following the date of sale or transfer. Each pre-Act endangered species part will be identified by its number on the updated inventory required to renew a Certificate of Exemption.
              (i) Each Certificate of Exemption holder must submit a quarterly report (to the address given in the certificate) containing all record information required by paragraph (g)(2) of this section, on all transfers of pre-Act endangered species parts made in the previous calendar quarter, or such other record information the Assistant Administrator may specify from time to time.
              (ii) Quarterly reports are due on January 15, April 15, July 15, and October 15.
              (3) The Assistant Administrator may authorize the record information to be submitted in a manner other than that prescribed in paragraph (g)(2) of this section when the record holder demonstrates that an alternate method of reporting is reasonably necessary and will not hinder the effective administration or enforcement of this subpart.
            
            
              § 222.205
              Import and export requirements.

              (a) Any fish and wildlife subject to the jurisdiction of the National Marine Fisheries Service and is intended for importation into or exportation from the United States, shall not be imported or exported except at a port(s) designated by the Secretary of the Interior. Shellfish and fishery products that are neither endangered nor threatened species and that are imported for purposes of human or animal consumption or taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes are excluded from this requirement. The Secretary of the Interior may permit the importation or exportation at nondesignated ports in the interest of the health or safety of the species for other reasons if the Secretary deems it appropriate and consistent with the purpose of facilitating enforcement of the Act and reducing the costs thereof. Importers and exporters are advised to see 50 CFR part 14 for importation and exportation requirements and information.
              (b) No pre-Act endangered species part shall be imported into the United States. A Certificate of Exemption issued in accordance with the provisions of this subpart confers no right or privilege to import into the United States any such part.
              (c)(1) Any person exporting from the United States any pre-Act endangered species part must possess a valid Certificate of Exemption issued in accordance with the provisions of this subpart. In addition, the exporter must provide to the Assistant Administrator, in writing, not less than 10 days prior to shipment, the following information: The name and address of the foreign consignee, the intended port of exportation, and a complete description of the parts to be exported. No shipment may be made until these requirements are met by the exporter.
              (2) The exporter must send a copy of the Certificate of Exemption, and any endorsements thereto, to the District Director of Customs at the port of exportation, which must precede or accompany the shipment in order to permit the appropriate inspection prior to lading. Upon receipt, the District Director may order such inspection, as deemed necessary; the District will clear the merchandise for export, prior to the lading of the merchandise. If they are satisfied that the shipment is proper and complies with the information contained in the certificate and any endorsement thereto. The certificate, and any endorsements, will be forwarded to the Chief of the Office of Enforcement for NMFS.
              (3) No pre-Act endangered species part in compliance with the requirements of this subpart may be exported except at a port or ports designated by the Secretary of the Interior, pursuant to § 222.103.
              (4) Notwithstanding any provision of this subpart, it shall not be required that the Assistant Administrator authorizes the transportation in interstate or foreign commerce of pre-Act endangered species parts.
              
                Effective Date Note:
                At 64 FR 14054, Mar. 23, 1999, part 222 was revised. § 222.205(c)(1) and (2) contain information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
              
            
          
          
            Subpart C—General Permit Procedures
            
              § 222.301
              General requirements.
              (a)(1) The regulations in this subpart C provide uniform rules and procedures for application, issuance, renewal, conditions, and general administration of permits issuable pursuant to parts 222, 223, and 224 of this chapter. While this section provides generic rules and procedures applicable to all permits, other sections may provide more specific rules and procedures with respect to certain types of permits. In such cases, the requirements in all applicable sections must be satisfied.
              (2) Notwithstanding paragraph (a)(1) of this section, the Assistant Administrator may approve variations from the requirements of parts 222, 223, and 224 of this chapter when the Assistant Administrator finds that an emergency exists and that the proposed variations will not hinder effective administration of those parts and will not be unlawful. Other sections within parts 222, 223, and 224 of this chapter may allow for a waiver or variation of specific requirements for emergency situations, upon certain conditions. In such cases, those conditions must be satisfied in order for the waiver or variation to be lawful.

              (b) No person shall take, import, export or engage in any other prohibited activity involving any species of fish or wildlife under the jurisdiction of the Secretary of Commerce that has been determined to be endangered under the Act, or that has been determined to be threatened and for which the prohibitions of section 9(a)(1) of the Act have been applied by regulation, without a valid permit issued pursuant to these regulations. The permit shall entitle the person to whom it is issued to engage in the activity specified in the permit, subject to the limitations of the Act and the regulations in parts 222, 223, and 224 of this chapter, for the period stated on the permit, unless sooner modified, suspended or revoked.
              (c) Each person intending to engage in an activity for which a permit is required by parts 222, 223, and 224 of this chapter or by the Act shall, before commencing such activity, obtain a valid permit authorizing such activity. Any person who desires to obtain permit privileges authorized by parts 222, 223, and 224 of this chapter must apply for such permit in accordance with the requirements of these sections. If the information required for each specific, permitted activity is included, one application may be accepted for all permits required, and a single permit may be issued.
              (d)(1) Any permit issued under these regulations must be in the possession of the person to whom it is issued (or of an agent of such person) while any animal subject to the permit is in the possession of such person or agent. Specifically, a person or his/her agent must be in possession of a permit during the time of the authorized taking, importation, exportation, or of any other act and during the period of any transit incident to such taking, importation, exportation, or to any other act.
              (2) A duplicate copy of the issued permit must be physically attached to the tank, container, package, enclosure, or other means of containment, in which the animal is placed for purposes of storage, transit, supervision, or care.
              (e) The authorizations on the face of a permit setting forth specific times, dates, places, methods of taking, numbers and kinds of fish or wildlife, location of activity, authorize certain circumscribed transactions, or otherwise permit a specifically limited matter, are to be strictly construed and shall not be interpreted to permit similar or related matters outside the scope of strict construction.
              (f) Permits shall not be altered, erased, or mutilated, and any permit which has been altered, erased, or mutilated shall immediately become invalid.
              (g) Any permit issued under parts 222, 223, and 224 of this chapter shall be displayed for inspection, upon request, to an authorized officer, or to any other person relying upon its existence.
              (h) Permittees may be required to file reports of the activities conducted under the permit. Any such reports shall be filed not later than March 31 for the preceding calendar year ending December 31, or any portion thereof, during which a permit was in force, unless the regulations of parts 222, 223, or 224 of this chapter or the provisions of the permit set forth other reporting requirements.
              (i) From the date of issuance of the permit, the permittee shall maintain complete and accurate records of any taking, possession, transportation, sale, purchase, barter, exportation, or importation of fish or wildlife pursuant to such permit. Such records shall be kept current and shall include the names and addresses of persons with whom any fish or wildlife has been purchased, sold, bartered, or otherwise transferred, and the date of such transaction, and such other information as may be required or appropriate. Such records, unless otherwise specified, shall be entered in books, legibly written in the English language. Such records shall be retained for 5 years from the date of issuance of the permit.
              (j) Any person holding a permit pursuant to parts 222, 223, and 224 of this chapter shall allow the Assistant Administrator to enter the permit holder's premises at any reasonable hour to inspect any fish or wildlife held or to inspect, audit, or copy any permits, books, or records required to be kept by these regulations or by the Act. Such person shall display any permit issued pursuant to these regulations or to the Act upon request by an authorized officer or by any other person relying on its existence.
            
            
              § 222.302
              Procedure for obtaining permits.

              (a) Applications must be submitted to the Assistant Administrator, by letter containing all necessary information, attachments, certification, and signature, as specified by the regulations in parts 222, 223, and 224 of this chapter, or by the Act. In no case, other than for emergencies pursuant to § 222.301(a)(2), will applications be accepted either orally or by telephone.
              

              (b) Applications must be received by the Assistant Administrator at least 90 calendar days prior to the date on which the applicant desires to have the permit made effective, unless otherwise specified in the regulations or guidelines pertaining to a particular permit. The National Marine Fisheries Service will attempt to process applications deemed sufficient in the shortest possible time, but does not guarantee that the permit will be issued 90 days after notice of receipt of the application is published in the Federal Register.
              
              (c)(1) Upon receipt of an insufficiently or improperly executed application, the applicant shall be notified of the deficiency in the application. If the applicant fails to supply the deficient information or otherwise fails to correct the deficiency within 60 days following the date of notification, the application shall be considered abandoned.
              (2) The sufficiency of the application shall be determined by the Assistant Administrator in accordance with the requirements of this part. The Assistant Administrator, however, may waive any requirement for information or require any elaboration or further information deemed necessary.
            
            
              § 222.303
              Issuance of permits.
              (a)(1) No permit may be issued prior to the receipt of a written application unless an emergency pursuant to § 222.301(a)(2) exists, and a written variation from the requirements is recorded by the National Marine Fisheries Service.
              (2) No representation of an employee or agent of the United States shall be construed as a permit unless it meets the requirements of a permit defined in § 222.102.
              (3) Each permit shall bear a serial number. Upon renewal, such a number may be reassigned to the permittee to whom issued so long as the permittee maintains continuity of renewal.

              (b) When an application for a permit received by the Assistant Administrator is deemed sufficient, the Assistant Administrator shall, as soon as practicable, publish a notice in the Federal Register. Information received by the Assistant Administrator as a part of the application shall be available to the public as a matter of public record at every stage of the proceeding. An interested party, within 30 days after the date of publication of such notice, may submit to the Assistant Administrator written data, views, or arguments with respect to the taking, importation, or to other action proposed in the application, and may request a hearing in connection with the action to be taken thereon.

              (c) If a request for a hearing is made within the 30-day period referred to in paragraph (b) of this section, or if the Assistant Administrator determines that a hearing would otherwise be advisable, the Assistant Administrator may, within 60 days after the date of publication of the notice referred to in paragraph (b) of this section, afford to such requesting party or parties an opportunity for a hearing. Such hearing shall also be open to participation by any interested members of the public. Notice of the date, time, and place of such hearing shall be published in the Federal Register not less than 15 days in advance of such hearing. Any interested person may appear at the hearing in person or through a representative and may submit any relevant material, data, views, comments, arguments, or exhibits. A summary record of the hearing shall be kept.

              (d) Except as provided in subpart D to 15 CFR part 904, as soon as practicable but not later than 30 days after the close of the hearing. If no hearing is held, as soon as practicable but not later than 30 days from the publication of the notice in the Federal Register, the Assistant Administrator shall issue or deny issuance of the permit. Notice of the decision of the Assistant Administrator shall be published in the Federal Register within 10 days after the date of the issuance or denial and indicate where copies of the permit, if issued, may be obtained.
              (e)(1) The Assistant Administrator shall issue the permit unless:
              (i) Denial of the permit has been made pursuant to subpart D to 15 CFR part 904;

              (ii) The applicant has failed to disclose material or information required, or has made false statements as to any material fact, in connection with the application;
              (iii) The applicant has failed to demonstrate a valid justification for the permit or a showing of responsibility;
              (iv) The authorization requested potentially threatens a fish or wildlife population; or
              (v) The Assistant Administrator finds through further inquiry or investigation, or otherwise, that the applicant is not qualified.
              (2) The applicant shall be notified in writing of the denial of any permit request, and the reasons thereof. If authorized in the notice of denial, the applicant may submit further information or reasons why the permit should not be denied. Such further information shall not be considered a new application. The final action by the Assistant Administrator shall be considered the final administrative decision of the Department of Commerce.

              (f) If a permit is issued under § 222.308, the Assistant Administrator shall publish notice thereof in the Federal Register, including the Assistant Administrator's finding that such permit—
              (1) Was applied for in good faith;
              (2) Will not operate to the disadvantage of such endangered species; and
              (3) Will be consistent with the purposes and policy set forth in section 2 of the Act.

              (g) The Assistant Administrator may waive the 30-day period in an emergency situation where the health or life of an endangered animal is threatened and no reasonable alternative is available to the applicant. Notice of any such waiver shall be published by the Assistant Administrator in the Federal Register within 10 days following the issuance of the permit.
            
            
              § 222.304
              Renewal of permits.
              When the permit is renewable and a permittee intends to continue the activity described in the permit during any portion of the year ensuing its expiration, the permittee shall, unless otherwise notified in writing by the Assistant Administrator, file a request for permit renewal, together with a certified statement, verifying that the information in the original application is still currently correct. If the information is incorrect the permittee shall file a statement of all changes in the original application, accompanied by any required fee at least 30 days prior to the expiration of the permit. Any person holding a valid renewable permit, who has complied with the foregoing provision of this section, may continue such activities as were authorized by the expired permit until the renewal application is acted upon.
            
            
              § 222.305
              Rights of succession and transfer of permits.
              (a)(1) Except as otherwise provided in this section, permits issued pursuant to parts 222, 223, and 224 of this chapter are not transferable or assignable. In the event that a permit authorizes certain business activities in connection with a business or commercial enterprise, which is then subject to any subsequent lease, sale or transfer, the successor to that enterprise must obtain a permit prior to continuing the permitted activity, with the exceptions provided in paragraphs (a)(2) and (a)(3) of this section.
              (2) Certain persons, other than the permittee, are granted the right to carry on a permitted activity for the remainder of the term of a current permit, provided that they furnish the permit to the issuing officer for endorsement within 90 days from the date the successor begins to carry on the activity. Such persons are the following:
              (i) The surviving spouse, child, executor, administrator, or other legal representative of a deceased permittee, and
              (ii) The receiver or trustee in bankruptcy or a court designated assignee for the benefit of creditors.
              (3) Incidental take permits issued under § 222.307, and enhancement permits issued under § 222.308, as part of a Safe Harbor Agreement with Assurances or Candidate Conservation Agreement with Assurances, may be transferred in whole or in part through a joint submission by the permittee and the proposed transferee, or in the case of a deceased permittee, the deceased permittee's legal representative and the proposed transferee, provided NMFS determines in writing that:

              (i) The proposed transferee meets all of the qualifications under parts 222, 223, or 224 (as applicable) for holding a permit;
              (ii) The proposed transferee has provided adequate written assurances that it will provide sufficient funding for the conservation plan or other agreement or plan associated with the permit and will implement the relevant terms and conditions of the permit, including any outstanding minimization and mitigation requirements; and
              (iii) The proposed transferee has provided such other information as NMFS determines is relevant to process the transfer.
              (b) Except as otherwise stated on the face of the permit, any person who is under the direct control of the permittee, or who is employed by or under contract to the permittee for purposes authorized by the permit, may carry out the activity authorized by the permit.
              [64 FR 14054, Mar. 23, 1999, as amended at 67 FR 57973, Sept. 13, 2002]
              
                Effective Date Note:
                At 64 FR 14054, Mar. 23, 1999, part 222 was revised. § 222.305(a) contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
              
            
            
              § 222.306
              Modification, amendment, suspension, cancellation, and revocation of permits.
              (a) When circumstances have changed so that an applicant or a permittee desires to have any term or condition of the application or permit modified, the applicant or permittee must submit in writing full justification and supporting information in conformance with the provisions of this part and the part under which the permit has been issued or requested. Such applications for modification are subject to the same issuance criteria as original applications.
              (b) Notwithstanding the requirements of paragraph (a) of this section, a permittee may change the mailing address or trade name under which business is conducted without obtaining a new permit or being subject to the same issuance criteria as original permits. The permittee must notify the Assistant Administrator, in writing within 30 days, of any change in address or of any change in the trade name for the business or activity specified in the permit. The permit with the change of address or in trade name must be endorsed by the Assistant Administrator, who shall provide an amended permit to the person to whom it was issued.
              (c) All permits are issued subject to the condition that the National Marine Fisheries Service reserves the right to amend the provisions of a permit for just cause at any time during its term. Such amendments take effect on the date of notification, unless otherwise specified.
              (d) When any permittee discontinues the permitted activity, the permittee shall, within 30 days thereof, mail the permit and a request for cancellation to the issuing officer, and the permit shall be deemed void upon receipt. No refund of any part of an amount paid as a permit fee shall be made when the operations of the permittee are, for any reason, discontinued during the tenure of an issued permit.
              (e) Any violation of the applicable provisions of parts 222, 223, or 224 of this chapter, or of the Act, or of a term or condition of the permit may subject the permittee to both the penalties provided in the Act and suspension, revocation, or amendment of the permit, as provided in subpart D to 15 CFR part 904.
            
            
              § 222.307
              Permits for incidental taking of species.
              (a) Scope. (1) The Assistant Administrator may issue permits to take endangered and threatened species incidentally to an otherwise lawful activity under section 10(a)(1)(B) of the Act. The regulations in this section apply to all endangered species, and those threatened species for which the prohibitions of section 9(a)(1) of the Act, under the jurisdiction of the Secretary of Commerce, apply.

              (2) If the applicant represents an individual or a single entity, such as a corporation, the Assistant Administrator will issue an individual incidental take permit. If the applicant represents a group or organization whose members conduct the same or a similar activity in the same geographical area with similar impacts on listed species for which a permit is required, the Assistant Administrator will issue a general incidental take permit. To be covered by a general incidental take permit, each individual conducting the activity must have a certificate of inclusion issued under paragraph (f) of this section.
              (b) Permit application procedures. Applications should be sent to the Assistant Administrator. The Assistant Administrator shall determine the sufficiency of the application in accordance with the requirements of this section. At least 120 days should be allowed for processing. Each application must be signed and dated and must include the following:
              (1) The type of application, either:
              (i) Application for an Individual Incidental Take Permit under the Act; or
              (ii) Application for a General Incidental Take Permit under the Act;
              (2) The name, address, and telephone number of the applicant. If the applicant is a partnership or a corporate entity or is representing a group or an organization, the applicable details;
              (3) The species or stocks, by common and scientific name, and a description of the status, distribution, seasonal distribution, habitat needs, feeding habits and other biological requirements of the affected species or stocks;
              (4) A detailed description of the proposed activity, including the anticipated dates, duration, and specific location. If the request is for a general incidental take permit, an estimate of the total level of activity expected to be conducted;
              (5) A conservation plan, based on the best scientific and commercial data available, which specifies the following:
              (i) The anticipated impact (i.e., amount, extent, and type of anticipated taking) of the proposed activity on the species or stocks;
              (ii) The anticipated impact of the proposed activity on the habitat of the species or stocks and the likelihood of restoration of the affected habitat;
              (iii) The steps (specialized equipment, methods of conducting activities, or other means) that will be taken to monitor, minimize, and mitigate such impacts, and the funding available to implement such measures;
              (iv) The alternative actions to such taking that were considered and the reasons why those alternatives are not being used; and
              (v) A list of all sources of data used in preparation of the plan, including reference reports, environmental assessments and impact statements, and personal communications with recognized experts on the species or activity who may have access to data not published in current literature.
              (c) Issuance criteria. (1) In determining whether to issue a permit, the Assistant Administrator will consider the following:
              (i) The status of the affected species or stocks;
              (ii) The potential severity of direct, indirect, and cumulative impacts on the species or stocks and habitat as a result of the proposed activity;
              (iii) The availability of effective monitoring techniques;
              (iv) The use of the best available technology for minimizing or mitigating impacts; and
              (v) The views of the public, scientists, and other interested parties knowledgeable of the species or stocks or other matters related to the application.
              (2) To issue the permit, the Assistant Administrator must find that—
              (i) The taking will be incidental;
              (ii) The applicant will, to the maximum extent practicable, monitor, minimize, and mitigate the impacts of such taking;
              (iii) The taking will not appreciably reduce the likelihood of the survival and recovery of the species in the wild;
              (iv) The applicant has amended the conservation plan to include any measures (not originally proposed by the applicant) that the Assistant Administrator determines are necessary or appropriate; and
              (v) There are adequate assurances that the conservation plan will be funded and implemented, including any measures required by the Assistant Administrator.
              (d) Permit conditions. In addition to the general conditions set forth in this part, every permit issued under this section will contain such terms and conditions as the Assistant Administrator deems necessary and appropriate, including, but not limited to the following:
              (1) Reporting requirements or rights of inspection for determining whether the terms and conditions are being complied with;
              (2) The species and number of animals covered;
              (3) The authorized method of taking;
              (4) The procedures to be used to handle or dispose of any animals taken; and
              (5) The payment of an adequate fee to the National Marine Fisheries Service to process the application.
              (e) Duration of permits. The duration of permits issued under this section will be such as to provide adequate assurances to the permit holder to commit funding necessary for the activities authorized by the permit, including conservation activities. In determining the duration of a permit, the Assistant Administrator will consider the duration of the proposed activities, as well as the possible positive and negative effects on listed species associated with issuing a permit of the proposed duration, including the extent to which the conservation plan is likely to enhance the habitat of the endangered species or to increase the long-term survivability of the species.
              (f) Certificates of inclusion. (1) Any individual who wishes to conduct an activity covered by a general incidental take permit must apply to the Assistant Administrator for a Certificate of Inclusion. Each application must be signed and dated and must include the following:
              (i) The general incidental take permit under which the applicant wants coverage;
              (ii) The name, address, and telephone number of the applicant. If the applicant is a partnership or a corporate entity, the applicable details;
              (iii) A description of the activity the applicant seeks to have covered under the general incidental take permit, including the anticipated dates, duration, and specific location; and
              (iv) A signed certification that the applicant has read and understands the general incidental take permit and the conservation plan, will comply with their terms and conditions, and will fund and implement applicable measures of the conservation plan.
              (2) To issue a Certificate of Inclusion, the Assistant Administrator must find that:
              (i) The applicant will be engaged in the activity covered by the general permit, and
              (ii) The applicant has made adequate assurances that the applicable measures of the conservation plan will be funded and implemented.
              (g) Assurances provided to permittee in case of changed or unforeseen circumstances. The assurances in this paragraph (g) apply only to incidental take permits issued in accordance with paragraph (c) of this section where the conservation plan is being properly implemented, and apply only with respect to species adequately covered by the conservation plan. These assurances cannot be provided to Federal agencies. This rule does not apply to incidental take permits issued prior to March 25, 1998. The assurances provided in incidental take permits issued prior to March 25, 1998, remain in effect, and those permits will not be revised as a result of this rulemaking.
              (1) Changed circumstances provided for in the plan. If additional conservation and mitigation measures are deemed necessary to respond to changed circumstances and were provided for in the plan's operating conservation program, the permittee will implement the measures specified in the plan.
              (2) Changed circumstances not provided for in the plan. If additional conservation and mitigation measures are deemed necessary to respond to changed circumstances and such measures were not provided for in the plan's operating conservation program, NMFS will not require any conservation and mitigation measures in addition to those provided for in the plan without the consent of the permittee, provided the plan is being properly implemented.
              (3) Unforeseen circumstances. (i) In negotiating unforeseen circumstances, NMFS will not require the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources beyond the level otherwise agreed upon for the species covered by the conservation plan without the consent of the permittee.
              (ii) If additional conservation and mitigation measures are deemed necessary to respond to unforeseen circumstances, NMFS may require additional measures of the permittee where the conservation plan is being properly implemented. However, such additional measures are limited to modifications within any conserved habitat areas or to the conservation plan's operating conservation program for the affected species. The original terms of the conservation plan will be maintained to the maximum extent possible. Additional conservation and mitigation measures will not involve the commitment of additional land, water, or financial compensation or additional restrictions on the use of land, water, or other natural resources otherwise available for development or use under the original terms of the conservation plan without the consent of the permittee.
              (iii) NMFS has the burden of demonstrating that unforeseen circumstances exist, using the best scientific and commercial data available. These findings must be clearly documented and based upon reliable technical information regarding the status and habitat requirements of the affected species. NMFS will consider, but not be limited to, the following factors:
              (A) Size of the current range of the affected species;
              (B) Percentage of range adversely affected by the conservation plan;
              (C) Percentage of range conserved by the conservation plan;
              (D) Ecological significance of that portion of the range affected by the conservation plan;
              (E) Level of knowledge about the affected species and the degree of specificity of the species' conservation program under the conservation plan; and
              (F) Whether failure to adopt additional conservation measures would appreciably reduce the likelihood of survival and recovery of the affected species in the wild.
              (h) Nothing in this rule will be construed to limit or constrain the Assistant Administrator, any Federal, State, local, or tribal government agency, or a private entity, from taking additional actions at his or her own expense to protect or conserve a species included in a conservation plan.
            
            
              § 222.308
              Permits for scientific purposes or for the enhancement of propagation or survival of species.
              (a) Scope. The Assistant Administrator may issue permits for scientific purposes or for the enhancement of the propagation or survival of the affected endangered or threatened species in accordance with the regulations in parts 222, 223, and 224 of this chapter and under such terms and conditions as the Assistant Administrator may prescribe, authorizing the taking, importation, or other acts otherwise prohibited by section 9 of the Act. Within the jurisdication of a State, more restrictive state laws or regulations in regard to endangered species shall prevail in regard to taking. Proof of compliance with applicable state laws will be required before a permit will be issued.
              (b) Application procedures. Any person desiring to obtain such a permit may make application therefor to the Assistant Administrator. Permits for marine mammals shall be issued in accordance with the provisions of part 216, subpart D of this chapter. Permits relating to sea turtles may involve the Fish and Wildlife Service, in which case the applicant shall follow the procedures set out in § 222.309. The following information will be used as the basis for determining whether an application is complete and whether a permit for scientific purposes or for enhancement of propagation or survival of the affected species should be issued by the Assistant Administrator. An application for a permit shall provide the following information and such other information that the Assistant Administrator may require:
              (1) Title, as applicable, either—
              (i) Application for permit for scientific purposes under the Act; or
              (ii) Application for permit for the enhancement of the propagation or survival of the endangered species Under the Act.
              (2) The date of the application.

              (3) The identity of the applicant including complete name, address, and telephone number. If the applicant is a partnership or a corporate entity, set forth the details. If the endangered species is to be utilized by a person other than the applicant, set forth the name of that person and such other information as would be required if such person were an applicant.
              (4) A description of the purpose of the proposed acts, including the following:
              (i) A detailed justification of the need for the endangered species, including a discussion of possible alternatives, whether or not under the control of the applicant; and
              (ii) A detailed description of how the species will be used.
              (5) A detailed description of the project, or program, in which the endangered species is to be used, including the following:
              (i) The period of time over which the project or program will be conducted;
              (ii) A list of the names and addresses of the sponsors or cooperating institutions and the scientists involved;
              (iii) A copy of the formal research proposal or contract if one has been prepared;
              (iv) A statement of whether the proposed project or program has broader significance than the individual researcher's goals. For example, does the proposed project or program respond directly or indirectly to recommendation of any national or international scientific body charged with research or management of the endangered species? If so, how?; and
              (v) A description of the arrangements, if any, for the disposition of any dead specimen or its skeleton or other remains in a museum or other institutional collection for the continued benefit to science.
              (6) A description of the endangered species which is the subject of the application, including the following:
              (i) A list of each species and the number of each, including the common and scientific name, the subspecies (if applicable), population group, and range;
              (ii) A physical description of each animal, including the age, size, and sex;
              (iii) A list of the probable dates of capture or other taking, importation, exportation, and other acts which require a permit for each animal and the location of capture or other taking, importation, exportation, and other acts which require a permit, as specifically as possible;
              (iv) A description of the status of the stock of each species related insofar as possible to the location or area of taking;
              (v) A description of the manner of taking for each animal, including the gear to be used;
              (vi) The name and qualifications of the persons or entity which will capture or otherwise take the animals; and
              (vii) If the capture or other taking is to be done by a contractor, a statement as to whether a qualified member of your staff (include name(s) and qualifications) will supervise or observe the capture or other taking. Accompanying such statement shall be a copy of the proposed contract or a letter from the contractor indicating agreement to capture or otherwise take the animals, should a permit be granted.
              (7) A description of the manner of transportation for any live animal taken, imported, exported, or shipped in interstate commerce, including the following:
              (i) Mode of transportation;
              (ii) Name of transportation company;
              (iii) Length of time in transit for the transfer of the animal(s) from the capture site to the holding facility;
              (iv) Length of time in transit for any planned future move or transfer of the animals;
              (v) The qualifications of the common carrier or agent used for transportation of the animals;
              (vi) A description of the pen, tank, container, cage, cradle, or other devices used to hold the animal at both the capture site and during transportation;
              (vii) Special care before and during transportation, such as salves, antibiotics, moisture; and
              (viii) A statement as to whether the animals will be accompanied by a veterinarian or by another similarly qualified person, and the qualifications of such person.

              (8) Describe the contemplated care and maintenance of any live animals sought, including a complete description of the facilities where any such animals will be maintained including:
              
              (i) The dimensions of the pools or other holding facilities and the number, sex, and age of animals by species to be held in each;
              (ii) The water supply, amount, and quality;
              (iii) The diet, amount and type, for all animals;
              (iv) Sanitation practices used;
              (v) Qualifications and experience of the staff;
              (vi) A written certification from a licensed veterinarian or from a recognized expert who are knowledgeable on the species (or related species) or group covered in the application. The certificate shall verify that the veterinarian has personally reviewed the amendments for transporting and maintaining the animal(s) and that, in the veterinarian's opinion, they are adequate to provide for the well-being of the animal; and
              (vii) The availability in the future of a consulting expert or veterinarian meeting paragraph requirements of (b)(8)(vi) in this section.
              (9) A statement of willingness to participate in a cooperative breeding program and maintain or contribute data to a stud book.
              (10) A statement of how the applicant's proposed project or program will enhance or benefit the wild population.
              (11) For the 5 years preceding the date of application, the applicant shall provide a detailed description of all mortalities involving species under the control of or utilized by the applicant and are either presently listed as endangered species or are taxonomically related within the Order to the species which is the subject of this application, including:
              (i) A list of all endangered species and related species that are the subject of this application that have been captured, transported, maintained, or utilized by the applicant for scientific purposes or for the enhancement of propagation or survival of the affected species, and/or of related species that are captured, transported, maintained, or utilized by the applicant for scientific purposes or for enhancement of propagation or survival of the affected species;
              (ii) The numbers of mortalities among such animals by species, by date, by location of capture, i.e., from which population, and the location of such mortalities;
              (iii) The cause(s) of any such mortality; and
              (iv) The steps which have been taken by applicant to avoid or decrease any such mortality.
              (12) A certification in the following language: I hereby certify that the foregoing information is complete, true, and correct to the best of my knowledge and belief. I understand that this information is submitted for the purpose of obtaining a permit under the Endangered Species Act, as amended, and regulations promulgated thereunder, and that any false statement may subject me to the criminal penalties of 18 U.S.C. 1001, or to penalties under the Act.
              (13) The applicant and/or an officer thereof must sign the application.
              (14) Assistance in completing this application may be obtained by writing Chief, Endangered Species Division, Office of Protected Resources, NMFS, 1315 East-West Highway, Silver Spring, MD 20910 or calling the Office of Protected Resources at 301-713-1401. Allow at least 90 days for processing.
              (c) Issuance criteria. In determining whether to issue a permit for scientific purposes or to enhance the propagation or survival of the affected endangered species, the Assistant Administrator shall specifically consider, among other application criteria, the following:
              (1) Whether the permit was applied for in good faith;
              (2) Whether the permit, if granted and exercised, will not operate to the disadvantage of the endangered species;
              (3) Whether the permit would be consistent with the purposes and policy set forth in section 2 of the Act;
              (4) Whether the permit would further a bona fide and necessary or desirable scientific purpose or enhance the propagation or survival of the endangered species, taking into account the benefits anticipated to be derived on behalf of the endangered species;

              (5) The status of the population of the requested species and the effect of the proposed action on the population, both direct and indirect;
              
              (6) If a live animal is to be taken, transported, or held in captivity, the applicant's qualifications for the proper care and maintenance of the species and the adequacy of the applicant's facilities;
              (7) Whether alternative non-endangered species or population stocks can and should be used;
              (8) Whether the animal was born in captivity or was (or will be) taken from the wild;
              (9) Provision for disposition of the species if and when the applicant's project or program terminates;
              (10) How the applicant's needs, program, and facilities compare and relate to proposed and ongoing projects and programs;
              (11) Whether the expertise, facilities, or other resources available to the applicant appear adequate to successfully accomplish the objectives stated in the application; and
              (12) Opinions or views of scientists or other persons or organizations knowledgeable about the species which is the subject of the application or of other matters germane to the application.
              (d) Terms and conditions. Permits applied for under this section shall contain terms and conditions as the Assistant Administrator may deem appropriate, including but not limited to the following:
              (1) The number and kind of species covered;
              (2) The location and manner of taking;
              (3) Port of entry or export;
              (4) The methods of transportation, care, and maintenance to be used with live species;
              (5) Any requirements for reports or rights of inspections with respect to any activities carried out pursuant to the permit;
              (6) The transferability or assignability of the permit;
              (7) The sale or other disposition of the species, its progeny, or the species product; and
              (8) A reasonable fee covering the costs of issuance of such permit, including reasonable inspections and an appropriate apportionment of overhead and administrative expenses of the Department of Commerce. All such fees will be deposited in the Treasury to the credit of the appropriation which is current and chargeable for the cost of furnishing the service.
            
            
              § 222.309
              Permits for listed species of sea turtles involving the Fish and Wildlife Service.
              (a) This section establishes specific procedures for issuance of the following permits: scientific purposes or to enhance the propagation or survival of endangered or threatened species of sea turtles; zoological exhibition or educational purposes for threatened species of sea turtles; and permits that requires coordination with the Fish and Wildlife Service. The National Marine Fisheries Service maintains jurisdiction for such species in the marine environment. The Fish and Wildlife Service maintains jurisdiction for such species of sea turtles in the land environment.
              (b) For permits relating to any activity in the marine environment exclusively, permit applicants and permittees must comply with the regulations in parts 222, 223, and 224 of this chapter.
              (c) For permits relating to any activity in the land environment exclusively, permit applicants must submit applications to the Wildlife Permit Office (WPO) of the U.S. Fish and Wildlife Service in accordance with either 50 CFR 17.22(a), if the species is endangered, or 50 CFR 17.32(a), if the species is threatened.
              (d) For permits relating to any activity in both the land and marine environments, applicants must submit applications to the WPO. WPO will forward the application to NMFS for review and processing of those activities under its jurisdiction. Based on this review and processing, WPO will issue either a permit or a letter of denial in accordance with its own regulations.
              (e) For permits relating to any activity in a marine environment and that also requires a permit under the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (TIAS 8249, July 1, 1975) (50 CFR part 23), applicants must submit applications to the WPO. WPO will forward the application to NMFS for review and processing, after which WPO will issue a combination ESA/CITES permit or a letter of denial.
            
            
              
              § 222.310
              Permit authority for designated agents and employees of specified Federal and state agencies.
              (a) This section constitutes a programmatic permit, pursuant to 16 U.S.C. 1539(a)(1)(A), that authorizes activities by agents and employees of Federal and state agencies, as described in paragraph (b) of this section, to aid stranded endangered sea turtles, and to salvage, collect data from, and dispose of, dead carcasses of endangered sea turtles in the marine environment. For purposes of this section, ‘stranded’ means endangered sea turtles, in the marine environment, that are alive but sick, injured, or entangled.
              (b) If any member of any endangered species of sea turtle is found stranded or dead in the marine environment, any agent or employee of the National Marine Fisheries Service, the Fish and Wildlife Service, the U.S. Coast Guard, or any other Federal land or water management agency, or any agent or employee of a state agency responsible for fish and wildlife who is designated by his or her agency for such purposes, may, when acting in the course of his or her official duties, take such endangered sea turtles if such taking is necessary to aid a stranded sea turtle, or dispose of or salvage a dead sea turtle, or collect data from a dead sea turtle which may be useful for scientific and educational purposes. Live turtles will be handled as described in § 223.206(d)(1). Whenever possible, live sea turtles shall be returned to their aquatic environment as soon as possible. The following data collection activities for live turtles while they are in the marine environment are allowed:
              (1) Turtles may be flipper and passive integrated transponder (PIT) tagged, prior to release. Flipper tags would be applied to the trailing edge of either the front or rear flippers with standard tagging applicators after the tagging area has been cleaned with alcohol or iodine solution. PIT tags would be inserted according to best practice, approved scientific protocols, after cleaning the insertion site with alcohol or iodine solution. Before application of flipper tags or insertion of PIT tags, all flippers and the neck/shoulder area will be examined and scanned for the presence of any pre-existing flipper or PIT tags.
              (2) Turtles may also be weighed, measured, and photographed prior to release.
              (3) When handling turtles exhibiting fibropapilloma, all equipment (tagging equipment, tape measures, etc.) that comes in contact with the turtle shall be cleaned with a mild bleach solution.
              (c) Every action shall be reported in writing to the Assistant Administrator, or authorized representative, via the agency or institution designated by the state to record such events. Reports shall contain the following information:
              (1) Name and position of the official or employee involved;
              (2) Description of the sea turtle(s) involved including species and condition of the animal;
              (3) When applicable, description of entangling gear, its location on the turtle, and the amount of gear left on the turtle at release;
              (4) Method, date and location of disposal of the sea turtle(s), including, if applicable, where the sea turtle(s) has been retained in captivity; and
              (5) Such other information as the Assistant Administrator, or authorized representative, may require.
              [70 FR 42509, July 25, 2005]
            
          
          
            Subpart D—Observer Requirement
            
              Source:
              72 FR 43185, Aug. 3, 2007, unless otherwise noted.
            
            
              § 222.401
              Observer requirement.

              Any United States fishing vessel, either commercial or recreational, which operates within the territorial seas or exclusive economic zone of the United States or on the high seas, or any fishing vessel that is otherwise subject to the jurisdiction of the United States, operating in a fishery that is identified through the annual determination process specified in § 222.402 must carry aboard a NMFS-approved observer upon request by the NMFS Assistant Administrator, in consultation with NMFS Regional Administrators and Science Center Directors, as appropriate. NMFS and/or interested cooperating entities will pay direct costs for the observer. Owners and operators must comply with observer safety requirements specified at 50 CFR 600.725 and 50 CFR 600.746 and the terms and conditions specified in the written notification.
            
            
              § 222.402
              Annual determination of fisheries to be observed; notice and comment.
              (a) The Assistant Administrator, in consultation with Regional Administrators and Science Center Directors, will make an annual determination identifying which fisheries the agency intends to observe. This determination will be based on the extent to which:
              (1) The fishery operates in the same waters and at the same time as sea turtles are present;
              (2) The fishery operates at the same time or prior to elevated sea turtle strandings; or
              (3) The fishery uses a gear or technique that is known or likely to result in incidental take of sea turtles based on documented or reported takes in the same or similar fisheries; and
              (4) NMFS intends to monitor the fishery and anticipates that it will have the funds to do so.

              (b) The Assistant Administrator shall publish the proposed determination and any final determination in the Federal Register. Public comment will be sought at the time of publication of the proposed determination. In addition, a written notification of the final determination will be sent to the address specified for the vessel in either the NMFS or state fishing permit application, or to the address specified for registration or documentation purposes, or such notification will be otherwise served on the owners or operator of the vessel. Additionally, NMFS will notify state agencies and provide notification through publication in local newspapers, radio broadcasts, and any other means as appropriate. The proposed and any final determinations will include, to the extent practicable, information on fishing sector, targeted gear type, target fishery, temporal and geographic scope of coverage, or other information, as appropriate.
              (c) Fisheries listed on the most recent annual Marine Mammal Protection Act List of Fisheries in any given year, in accordance with 16 U.S.C. 1387, will serve as the comprehensive set of commercial fisheries to be considered for inclusion in the annual determination. Recreational fisheries may also be included in the annual determination.
              (d) Publication of the proposed and final determinations should be coordinated to the extent possible with the annual Marine Mammal Protection Act List of Fisheries process as specified at 50 CFR 229.8.
              (e) Inclusion of a fishery in a proposed or final determination does not constitute a conclusion by NMFS that those participating in the fishery are illegally taking sea turtles.
            
            
              § 222.403
              Duration of selection; effective date.
              (a) Fisheries included in the final annual determination in a given year will remain eligible for observer coverage under this rule for five years, without need for NMFS to include the fishery in the intervening proposed annual determinations, to enable the design of an appropriate sampling program and to ensure collection of scientific data. If NMFS wishes to continue observations beyond the fifth year, NMFS must include the fishery in the proposed annual determination and seek comment, prior to the expiration of the fifth year.
              (b) A 30-day delay in effective date for implementing observer coverage will follow the annual notification, except for those fisheries that were included in a previous determination within the preceding five years or where the AA has determined that there is good cause pursuant to the Administrative Procedure Act to make the rule effective without a 30-day delay.
            
            
              § 222.404
              Observer program sampling.
              (a) During the program design, NMFS would be guided by the following standards in the distribution and placement of observers among fisheries and vessels in a particular fishery:

              (1) The requirements to obtain the best available scientific information;
              
              (2) The requirement that assignment of observers is fair and equitable among fisheries and among vessels in a fishery;
              (3) The requirement that no individual person or vessel, or group of persons or vessels, be subject to inappropriate, excessive observer coverage; and
              (4) The need to minimize costs and avoid duplication, where practicable.
              (b) Consistent with 16 U.S.C. 1881(b), vessels where the facilities for accommodating an observer or carrying out observer functions are so inadequate or unsafe (due to size or quality of equipment, for example) that the health or safety of the observer or the safe operation of the vessel would be jeopardized, would not be required to take observers under this rule.
            
          
          
            Subpart E—Experimental Populations
            
              Source:
              81 FR 33421, May 26, 2016, unless otherwise noted.
            
            
              § 222.501
              Definitions.
              (a) The term experimental population means any introduced and/or designated population (including any off-spring arising solely therefrom) that has been so designated in accordance with the procedures of this subpart but only when, and at such times as, the population is wholly separate geographically from nonexperimental populations of the same species. Where part of an experimental population overlaps with nonexperimental populations of the same species on a particular occasion, but is wholly separate at other times, specimens of the experimental population will not be recognized as such while in the area of overlap. That is, experimental status will only be recognized outside the areas of overlap. Thus, such a population shall be treated as experimental only when the times of geographic separation are reasonably predictable; e.g., fixed migration patterns, natural or man-made barriers. A population is not treated as experimental if total separation will occur solely as a result of random and unpredictable events.
              (b) The term essential experimental population means an experimental population whose loss would be likely to appreciably reduce the likelihood of the survival of the species in the wild. All other experimental populations are to be classified as nonessential.
              
            
            
              § 222.502
              Listing.

              (a) The Secretary may designate as an experimental population a population of endangered or threatened species that has been or will be released into suitable habitat outside the species' current range, subject to the further conditions specified in this section; provided, that all designations of experimental populations must proceed by regulation adopted in accordance with 5 U.S.C. 553 and the requirements of this subpart.
              (b) Before authorizing the release as an experimental population of any population (including eggs, propagules, or individuals) of an endangered or threatened species, and before authorizing any necessary transportation to conduct the release, the Secretary must find by regulation that such release will further the conservation of the species. In making such a finding, the Secretary shall utilize the best scientific and commercial data available to consider:
              (1) Any possible adverse effects on extant populations of a species as a result of removal of individuals, eggs, or propagules for introduction elsewhere;
              (2) The likelihood that any such experimental population will become established and survive in the foreseeable future;
              (3) The effects that establishment of an experimental population will have on the recovery of the species; and
              (4) The extent to which the introduced population may be affected by existing or anticipated Federal or State actions or private activities within or adjacent to the experimental population area.
              (c) Any regulation promulgated under paragraph (a) of this section shall provide:

              (1) Appropriate means to identify the experimental population, including, but not limited to, its actual or proposed location; actual or anticipated migration; number of specimens released or to be released; and other criteria appropriate to identify the experimental population(s);
              (2) A finding, based solely on the best scientific and commercial data available, and the supporting factual basis, on whether the experimental population is, or is not, essential to the continued existence of the species in the wild;
              (3) Management restrictions, protective measures, or other special management concerns of that population, as appropriate, which may include, but are not limited to, measures to isolate and/or contain the experimental population designated in the regulation from nonexperimental populations and protective regulations established pursuant to section 4(d) of the Act; and
              (4) A process for periodic review and evaluation of the success or failure of the release and the effect of the release on the conservation and recovery of the species.
              (d) The Secretary may issue a permit under section 10(a)(1)(A) of the Act, if appropriate, to allow acts necessary for the establishment and maintenance of an experimental population.
              (e) The National Marine Fisheries Service shall consult with appropriate State fish and wildlife agencies, affected tribal governments, local governmental entities, affected Federal agencies, and affected private landowners in developing and implementing experimental population rules. When appropriate, a public meeting will be conducted with interested members of the public. Any regulation promulgated pursuant to this section shall, to the maximum extent practicable, represent an agreement between the National Marine Fisheries Service, the affected State and Federal agencies, tribal governments, local government entities, and persons holding any interest in land or water which may be affected by the establishment of an experimental population.
              (f) Any population of an endangered species or a threatened species determined by the Secretary to be an experimental population in accordance with this subpart shall be identified by special rule in part 223 as appropriate and separately listed in 50 CFR 17.11(h) (wildlife) or 17.12(h) (plants) as appropriate.
              (g) The Secretary may designate critical habitat as defined in section (3)(5)(A) of the Act for an essential experimental population as determined pursuant to paragraph (c)(2) of this section. Any designation of critical habitat for an essential experimental population will be made in accordance with section 4 of the Act. No designation of critical habitat will be made for nonessential experimental populations.
            
            
              § 222.503
              Prohibitions.
              (a) Any population determined by the Secretary to be an experimental population shall be treated as if it were listed as a threatened species for purposes of establishing protective regulations under section 4(d) of the Act with respect to such population.
              (b) Accordingly, when designating, or revising, an experimental population under section 10(j) of the Act, the Secretary may also exercise his or her authority under section 4(d) of the Act to include protective regulations necessary and advisable to provide for the conservation of such species as part of the special rule for the experimental population. Any protective regulations applicable to the species from which the experimental population was sourced do not apply to the experimental population unless specifically included in the special rule for the experimental population.
            
            
              § 222.504
              Interagency cooperation.
              (a) Any experimental population determined pursuant to paragraph (c) of this section not to be essential to the survival of that species and not occurring within the National Park System or the National Wildlife Refuge System, shall be treated for purposes of section 7 of the Act (other than subsection (a)(1) thereof) as a species proposed to be listed under the Act as a threatened species, and the provisions of section 7(a)(4) of the Act shall apply.

              (b) Any experimental population that either has been determined pursuant to paragraph (c) of this section to be essential to the survival of that species, or occurs within the National Park System or the National Wildlife Refuge System as now or hereafter constituted, shall be treated for purposes of section 7 of the Act as a threatened species, and the provisions of section 7(a)(2) of the Act shall apply.
              (c) For purposes of section 7 of the Act, any consultation on a proposed Federal action that may affect both an experimental and a nonexperimental population of the same species should consider that species' experimental and nonexperimental populations to constitute a single listed species for the purposes of conducting the analyses under section 7 of the Act.
            
          
        
        
          Pt. 223
          PART 223—THREATENED MARINE AND ANADROMOUS SPECIES
          
            
              Subpart A—General Provisions
              Sec.
              223.101
              Purpose and scope.
              223.102
              Enumeration of threatened marine and anadromous species.
            
            
              Subpart B—Restrictions Applicable to Threatened Marine and Anadromous Species
              223.201
              Guadalupe fur seal.
              223.202
              [Reserved]
              223.203
              Anadromous fish.
              223.204
              Tribal plans.
              223.205
              Sea turtles.
              223.206
              Exceptions to prohibitions relating to sea turtles.
              223.207
              Approved TEDs.
              223.208
              Corals.
              223.209
              [Reserved]
              223.210
              Green sturgeon.
              223.211
              Atlantic sturgeon.
              223.212
              Southern DPS of spotted seal.
              223.213
              Humpback whales.
              223.214
              Approaching threatened humpback whales in Alaska.
              223.215-223.300
              [Reserved]
              223.301
              Special rules—marine and anadromous fishes.
              Figures 1-2 to Part 223 [Reserved]
              Figure 3 to Part 223—Matagorda TED
              Figure 4 to Part 223—Georgia TED
              Figure 5 to Part 223—Net Diagram for the Excluder Panel of the Parker Soft TED
              Figure 6 to Part 223—TED Extension in Summer Flounder Trawl
              Figures 7-9b to Part 223 [Reserved]
              Figure 10 to Part 223—Flounder TED
              Figure 11 to Part 223—Modified Flounder TED
              Figure 12 to Part 223—Escape Opening & Cover Dimensions for 71-inch TED
              Figure 13 to Part 223—Single Grid Hard TED Escape Opening
              Figure 14a to Part 223—Maximum Angle of Deflector Bars With Straight Bars Attached to the Bottom of the Frame
              Figure 14b to Part 223—Maximum Angle of Deflector Bars With Bent Bars Attached to the Bottom of the Frame
              Figure 15 to Part 223—Weedless TED Brace Bar Description
              Figure 16 to Part 223—Escape Opening and Flap Dimensions for the Double Cover Flap TED
              Figure 17 to Part 223—Boone Wedge Cut Escape Opening
              Figures 18a, 18b and 18c to Part 223—Large Frame TED Escape Opening; Minimum Dimensions Using All-Bar Cuts (Triangular Cuts); Large Frame TED Escape Opening; Minimum Dimensions Using All-Bar Cuts and Leading Edge Cut; Large Frame TED Escape Opening; Minimum Dimensions Using All-Points Side Cuts (Rectangular Cut)
              Figures 19a and 19b to Part 223—Chauvin Shrimp Deflector Installation Details
            
          
          
            Authority:

            16 U.S.C. 1531 1543; subpart B, § 223.201-202 also issued under 16 U.S.C. 1361 et seq.; 16 U.S.C. 5503(d) for § 223.206(d)(9).
          
          
            Source:
            43 FR 32809, July 28, 1978, unless otherwise noted. Redesignated at 64 FR 14068, Mar. 23, 1999.
          
          
            Subpart A—General Provisions
            
              § 223.101
              Purpose and scope.
              (a) The regulations contained in this part identify the species under the jurisdiction of the Secretary of Commerce that have been determined to be threatened species pursuant to section 4(a) of the Act, and provide for the conservation of such species by establishing rules and procedures to govern activities involving the species.
              (b) The regulations contained in this part apply only to the threatened species enumerated in § 223.102.
              (c) The provisions of this part are in addition to, and not in lieu of, other regulations of parts 222 through 226 of this chapter which prescribe additional restrictions or conditions governing threatened species.
              [64 FR 14068, Mar. 23, 1999, as amended at 79 FR 20806, Apr. 14, 2014]
            
            
              
              § 223.102
              Enumeration of threatened marine and anadromous species.
              (a) The table below identifies the species under the jurisdiction of the Secretary of Commerce that have been determined to be threatened pursuant to section 4(a) of the Act, species treated as threatened because they are sufficiently similar in appearance to threatened species, and experimental populations of threatened species.

              (b) The columns entitled “Common name,” “Scientific name,” and “Description of listed entity” define the species within the meaning of the Act. In the “Common name” column, experimental populations are identified as “XE” for essential populations or “XN” for nonessential populations. Species listed based on similarity of appearance are identified as “S/A.” Although a column for “Common name” is included, common names cannot be relied upon for identification of any specimen, because they may vary greatly in local usage. The “Scientific name” column provides the most recently accepted scientific name, relying to the extent practicable on the International Code of Zoological Nomenclature. In cases in which confusion might arise, a synonym(s) will be provided in parentheses. The “Description of listed entity” column identifies whether the listed entity comprises the entire species, a subspecies, or a distinct population segment (DPS) and provides a description for any DPSs. Unless otherwise indicated in the “Description of listed entity” column, all individual members of the listed entity and their progeny retain their listing status wherever found, including individuals in captivity. Information regarding the general range of the species, subspecies, or DPS may be found in the Federal Register notice(s) cited in the “Citation(s) for listing determination(s)” column.

              (c) The “Citation(s) for listing determination(s)” column provides reference to the Federal Register notice(s) determining the species' status under the Act. The abbreviation “(SPR)” (significant portion of its range) after a citation indicates that the species was listed based on its status in a significant portion of its range. If a citation does not include the “(SPR)” notation, it means that the species was listed based on its status throughout its entire range. For “(SPR)” listings, a geographical description of the SPR may be found in the referenced Federal Register notice. The “(SPR)” notation serves an informational purpose only and does not imply any limitation on the application of the prohibitions or restrictions of the Act or implementing rules.
              (d) The “Critical habitat” and “ESA rules” columns provide cross-references to other sections in this part and part 226. The term “NA” appearing in the “Critical habitat” column indicates that there are no critical habitat designations for that species; similarly, the term “NA” appearing in the “ESA rules” column indicates that there are no ESA rules for that species. However, all other applicable rules in parts 222 through 226 and part 402 still apply to that species. Also, there may be other rules in this title that relate to such wildlife. The “ESA rules” column is not intended to list all Federal, state, tribal, or local governmental regulations that may apply to the species.
              (e) The threatened species under the jurisdiction of the Secretary of Commerce are:
              
                
                  Species 1
                  
                  Common name
                  Scientific name
                  Description of listed entity
                  Citation(s) for listingdetermination(s)
                  
                  Criticalhabitat
                  
                  ESA rules
                
                
                  
                    Marine Mammals
                  
                
                
                  Dolphin, Hector's
                  
                    Cephalorhynchus hectori hectori
                  
                  Entire subspecies
                  82 FR 43701, Sept. 19, 2017
                  NA
                  NA
                
                
                  
                  Seal, bearded (Beringia DPS)
                  
                    Erignathus barbatus nauticus
                  
                  Bearded seals originating from breeding areas in the Arctic Ocean and adjacent seas in the Pacific Ocean between 145° E. Long. (Novosibirskiye) and 130° W. Long., and east of 157° E. Long. or east of the Kamchatka Peninsula
                  77 FR 76740, Dec. 28, 2012
                  NA
                  NA.
                
                
                  Seal, bearded (Okhotsk DPS)
                  
                    Erignathus barbatus nauticus
                  
                  Bearded seals originating from breeding areas in the Pacific Ocean west of 157° E. Long. or west of the Kamchatka Peninsula
                  77 FR 76740, Dec. 28, 2012
                  NA
                  NA.
                
                
                  Seal, Guadalupe fur
                  
                    Arctocephalus townsendi
                  
                  Entire species
                  50 FR 51252, Dec. 16, 1985
                  NA
                  223.201.
                
                
                  Seal, ringed (Arctic subspecies)
                  
                    Phoca (=Pusa) hispida hispida
                  
                  Entire subspecies
                  77 FR 76706, Dec. 28, 2012
                  NA
                  NA.
                
                
                  Seal, ringed (Baltic subspecies)
                  
                    Phoca (=Pusa) hispida botnica
                  
                  Entire subspecies
                  77 FR 76706, Dec. 28, 2012
                  NA
                  NA.
                
                
                  Seal, ringed (Okhotsk subspecies)
                  
                    Phoca (=Pusa) hispida ochotensis
                  
                  Entire subspecies
                  77 FR 76706, Dec. 28, 2012
                  NA
                  NA.
                
                
                  Seal, spotted (Southern DPS)
                  
                    Phoca largha
                  
                  Spotted seals originating from breeding areas in the Pacific Ocean south of 43° N. Lat
                  75 FR 65239, Oct. 22, 2010
                  NA
                  223.212.
                
                
                  Whale, humpback (Mexico DPS)
                  
                    Megaptera novaeangliae
                  
                  Humpback whales that breed or winter in the area of mainland Mexico and the Revillagigedos Islands, transit Baja California, or feed in the North Pacific Ocean, primarily off California-Oregon, northern Washington-southern British Columbia, northern and western Gulf of Alaska and East Bering Sea
                  81 FR 62260, Sept. 8, 2016
                  NA
                  223.213.
                
                
                  
                    Reptiles 2
                  
                
                
                   Sea turtle, green (Central North Pacific DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Central North Pacific Ocean, bounded by the following coordinates: 41° N., 169° E. in the northwest; 41° N., 143° W. in the northeast; 9° N., 125° W. in the southeast; and 9° N., 175° W. in the southwest
                  81 FR 20058, Apr. 6, 2016
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, green (East Indian-West Pacific DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Eastern Indian and Western Pacific Oceans, bounded by the following lines and coordinates: 41° N. Lat. in the north, 41° N., 146° E. in the northeast; 4.5° N., 129° E. in the southeast; along the southern coast of the island of New Guinea; along the western coast of Australia (west of 142° E. Long.); 40° S. Lat. in the south; and 84° E. Long. in the east
                  81 FR 20058, Apr. 6, 2016
                  NA
                  223.205, 223.206, 223.207.
                
                
                  
                  Sea turtle, green (East Pacific DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the East Pacific Ocean, bounded by the following lines and coordinates: 41° N., 143° W. in the northwest; 41° N. Lat. in the north; along the western coasts of the Americas; 40° S. Lat. in the south; and 40° S., 96° W. in the southwest
                  81 FR 20058, Apr. 6, 2016
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, green (North Atlantic DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the North Atlantic Ocean, bounded by the following lines and coordinates: 48° N. Lat. in the north, along the western coasts of Europe and Africa (west of 5.5° W. Long.); north of 19° N. Lat. in the east; bounded by 19° N., 65.1° W. to 14° N., 65.1° W. then 14° N., 77° W. in the south and west; and along the eastern coasts of the Americas (north of 7.5° N., 77° W.)
                  81 FR 20058, Apr. 6, 2016
                  226.208
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, green (North Indian DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the North Indian Ocean, bounded by: Africa and Asia in the west and north; 84° E. Long. in the east; and the equator in the south
                  81 FR 20058, Apr. 6, 2016
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, green (South Atlantic DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the South Atlantic Ocean, bounded by the following lines and coordinates: Along the northern and eastern coasts of South America (east of 7.5° N., 77° W.); 14° N., 77° W. to 14° N., 65.1° W. to 19° N., 65.1° W. in the north and west; 19° N. Lat. in the northeast; 40° S., 19° E. in the southeast; and 40° S. Lat. in the south
                  81 FR 20058, Apr. 6, 2016
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, green (Southwest Indian DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Southwest Indian Ocean, bounded by the following lines: The equator to the north; 84° E. Long. to the east; 40° S. Lat. to the south; and 19° E. Long (and along the eastern coast of Africa) in the west
                  81 FR 20058, Apr. 6, 2016
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, green (Southwest Pacific DPS)
                  
                    Chelonia mydas
                  
                  Green sea turtles originating from the Southwest Pacific Ocean, bounded by the following lines and coordinates: Along the southern coast of the island of New Guinea and the Torres Strait (east of 142° E Long.); 13° S., 171° E. in the northeast; 40° S., 176° E. in the southeast; and 40° S., 142° E. in the southwest
                  81 FR 20058, Apr. 6, 2016
                  NA
                  223.205, 223.206, 223.207.
                
                
                  
                  Sea turtle, loggerhead (Northwest Atlantic Ocean DPS)
                  
                    Caretta caretta
                  
                  Loggerhead sea turtles originating from the Northwest Atlantic Ocean north of the equator, south of 60° N. Lat., and west of 40° W. Long
                  76 FR 58868, Sept. 22, 2011
                  17.95(c), 226.223
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, loggerhead (South Atlantic Ocean DPS)
                  
                    Caretta caretta
                  
                  Loggerhead sea turtles originating from the South Atlantic Ocean south of the equator, north of 60° S. Lat., west of 20° E. Long., and east of 67° W. Long
                  76 FR 58868, Sept. 22, 2011
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, loggerhead (Southeast Indo-Pacific Ocean DPS)
                  
                    Caretta caretta
                  
                  Loggerhead sea turtles originating from the Southeast Indian Ocean south of the equator, north of 60° S. Lat., and east of 80° E. Long.; South Pacific Ocean south of the equator, north of 60° S. Lat., and west of 141° E. Long
                  76 FR 58868, Sept. 22, 2011
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, loggerhead (Southwest Indian Ocean DPS)
                  
                    Caretta caretta
                  
                  Loggerhead sea turtles originating from the Southwest Indian Ocean south of the equator, north of 60° S. Lat., east of 20° E. Long., and west of 80° E. Long
                  76 FR 58868, Sept. 22, 2011
                  NA
                  223.205, 223.206, 223.207.
                
                
                  Sea turtle, olive ridley
                  
                    Lepidochelys olivacea
                  
                  Entire species, except when listed as endangered under § 224.101
                  43 FR 32800, July 28, 1978
                  NA
                  223.205, 223.206, 223.207.
                
                
                  
                    Fishes
                  
                
                
                  Cardinalfish, Banggai
                  
                    Pterapogon kauderni
                  
                  Entire species
                  81 FR 3023, Jan. 20, 2016
                  NA
                  NA.
                
                
                  Coelacanth, African (Tanzanian DPS)
                  
                    Latimeria chalumnae
                  
                  African coelacanth population inhabiting deep waters off the coast of Tanzania
                  81 FR 17398, Mar. 29, 2016
                  NA
                  NA.
                
                
                  Eulachon (Southern DPS)
                  
                    Thaleichthys pacificus
                  
                  Eulachon originating from the Skeena River in British Columbia south to and including the Mad River in northern California
                  75 FR 13012, Mar. 18, 2010
                  226.222
                  NA.
                
                
                  Grouper, island
                  
                    Mycteroperca fusca
                  
                  Entire species
                  81 FR 72545, Oct. 20, 2016
                  NA
                  NA.
                
                
                  Grouper, Nassau
                  
                    Epinephelus striatus
                  
                  Entire species
                  81 FR 42268, June 29, 2016
                  NA
                  NA.
                
                
                  Guitarfish, blackchin
                  
                    Rhinobatos cemciculus
                  
                  Entire species
                  82 FR 6309, Jan. 19, 2017
                  NA
                  NA.
                
                
                  Guitarfish, common
                  
                    Rhinobatos rhinobatos
                  
                  Entire species
                  82 FR 6309, Jan. 19, 2017
                  NA
                  NA.
                
                
                  Ray, giant manta
                  
                    Manta birostris
                  
                  Entire species
                  83 FR 2916, Jan. 22, 2018
                  NA
                  NA
                
                
                  Rockfish, yelloweye (Puget Sound/Georgia Basin DPS)
                  
                    Sebastes ruberrimus
                  
                  Yelloweye rockfish residing within the Puget Sound/Georgia Basin, inclusive of the Queen Charlotte Channel to Malcom Island, in a straight line between the western shores of Numas and Malcom Islands—N 50 50′46″, W 127 5′55″ and N 50 36′49″, W 127 10′17″ The Western Boundary of the U.S. side in the Strait of Juan de Fuca is N 48 7′16″, W123 17′15″ in a straight line to the Canadian side at N 48 24′40″, 123 17′38″
                  75 FR 22276, Apr. 28, 2010
                  226.224
                  NA.
                
                
                  
                  Salmon, Chinook (California Coastal ESU)
                  
                    Oncorhynchus tshawytscha
                  
                  Naturally spawned Chinook salmon originating from rivers and streams south of the Klamath River to and including the Russian River
                  70 FR 37160, June 28, 2005
                  226.211
                  223.203.
                
                
                  Salmon, Chinook (Central Valley spring-run ESU)
                  
                    Oncorhynchus tshawytscha
                  
                  Naturally spawned spring-run Chinook salmon originating from the Sacramento River and its tributaries. Also, spring-run Chinook salmon from the Feather River Hatchery Spring-run Chinook Program. This DPS does not include Chinook salmon that are designated as part of an experimental population
                  70 FR 37160, June 28, 2005
                  226.211
                  223.203.
                
                
                  Salmon, Chinook (Central Valley spring-run ESU-XN)
                  
                    Oncorhynchus tshawytscha
                  
                  Central Valley spring-run Chinook salmon only when, and at such times as, they are found in the San Joaquin River from Friant Dam downstream to its confluence with the Merced River, delineated by a line between decimal latitude and longitude coordinates: 37.348930° N., 120.975174° W. and 37.349099° N., 120.974749° W., as well as all sloughs, channels, floodways, and waterways connected with the San Joaquin River that allow for Central Valley spring-run Chinook salmon access, but excluding the Merced River. Also, Central Valley spring-run Chinook salmon when found in portions of the Kings River that connect with the San Joaquin River during high water years
                  78 FR 79622, Dec. 31, 2013
                  NA
                  223.301.
                
                
                  
                  Salmon, Chinook (Lower Columbia River ESU)
                  
                    Oncorhynchus tshawytscha
                  
                  Naturally spawned Chinook salmon originating from the Columbia River and its tributaries downstream of a transitional point east of the Hood and White Salmon Rivers, and any such fish originating from the Willamette River and its tributaries below Willamette Falls. Not included in this DPS are: (1) spring-run Chinook salmon originating from the Clackamas River; (2) fall-run Chinook salmon originating from Upper Columbia River bright hatchery stocks, that spawn in the mainstem Columbia River below Bonneville Dam, and in other tributaries upstream from the Sandy River to the Hood and White Salmon Rivers; (3) spring-run Chinook salmon originating from the Round Butte Hatchery (Deschutes River, Oregon) and spawning in the Hood River; (4) spring-run Chinook salmon originating from the Carson National Fish Hatchery and spawning in the Wind River; and (5) naturally spawning Chinook salmon originating from the Rogue River Fall Chinook Program. This DPS does include Chinook salmon from 15 artificial propagation programs: the Big Creek Tule Chinook Program; Astoria High School Salmon-Trout Enhancement Program (STEP) Tule Chinook Program; Warrenton High School STEP Tule Chinook Program; Cowlitz Tule Chinook Program; North Fork Toutle Tule Chinook Program; Kalama Tule Chinook Program; Washougal River Tule Chinook Program; Spring Creek National Fish Hatchery (NFH) Tule Chinook Program; Cowlitz Spring Chinook Program in the Upper Cowlitz River and the Cispus River; Friends of the Cowlitz Spring Chinook Program; Kalama River Spring Chinook Program; Lewis River Spring Chinook Program; Fish First Spring Chinook Program; and the Sandy River Hatchery (Oregon Department of Fish and Wildlife Stock #11)
                  70 FR 37160, June 28, 2005
                  226.212
                  223.203.
                
                
                  
                  Salmon, Chinook (Puget Sound ESU)
                  
                    Oncorhynchus tshawytscha
                  
                  Naturally spawned Chinook salmon originating from rivers flowing into Puget Sound from the Elwha River (inclusive) eastward, including rivers in Hood Canal, South Sound, North Sound and the Strait of Georgia. Also, Chinook salmon from 26 artificial propagation programs: the Kendall Creek Hatchery Program; Marblemount Hatchery Program (spring subyearlings and summer-run); Harvey Creek Hatchery Program (summer-run and fall-run); Whitehorse Springs Pond Program; Wallace River Hatchery Program (yearlings and subyearlings); Tulalip Bay Program; Issaquah Hatchery Program; Soos Creek Hatchery Program; Icy Creek Hatchery Program; Keta Creek Hatchery Program; White River Hatchery Program; White Acclimation Pond Program; Hupp Springs Hatchery Program; Voights Creek Hatchery Program; Diru Creek Program; Clear Creek Program; Kalama Creek Program; George Adams Hatchery Program; Rick's Pond Hatchery Program; Hamma Hamma Hatchery Program; Dungeness/Hurd Creek Hatchery Program; Elwha Channel Hatchery Program; and the Skookum Creek Hatchery Spring-run Program
                  70 FR 37160, June 28, 2005
                  226.212
                  223.203.
                
                
                  Salmon, Chinook (Snake River fall-run ESU)
                  
                    Oncorhynchus tshawytscha
                  
                  Naturally spawned fall-run Chinook salmon originating from the mainstem Snake River below Hells Canyon Dam and from the Tucannon River, Grande Ronde River, Imnaha River, Salmon River, and Clearwater River subbasins. Also, fall-run Chinook salmon from four artificial propagation programs: the Lyons Ferry Hatchery Program; Fall Chinook Acclimation Ponds Program; Nez Perce Tribal Hatchery Program; and the Oxbow Hatchery Program
                  70 FR 37160, June 28, 2005
                  226.205
                  223.203.
                
                
                  
                  Salmon, Chinook (Snake River spring/summer-run ESU)
                  
                    Oncorhynchus tshawytscha
                  
                  Naturally spawned spring/summer-run Chinook salmon originating from the mainstem Snake River and the Tucannon River, Grande Ronde River, Imnaha River, and Salmon River subbasins. Also, spring/summer-run Chinook salmon from 11 artificial propagation programs: the Tucannon River Program; Lostine River Program; Catherine Creek Program; Lookingglass Hatchery Program; Upper Grande Ronde Program; Imnaha River Program; Big Sheep Creek Program; McCall Hatchery Program; Johnson Creek Artificial Propagation Enhancement Program; Pahsimeroi Hatchery Program; and the Sawtooth Hatchery Program
                  70 FR 37160, June 28, 2005
                  226.205
                  223.203.
                
                
                  Salmon, Chinook (Upper Willamette River ESU)
                  
                    Oncorhynchus tshawytscha
                  
                  Naturally spawned spring-run Chinook salmon originating from the Clackamas River and from the Willamette River and its tributaries above Willamette Falls. Also, spring-run Chinook salmon from six artificial propagation programs: the McKenzie River Hatchery Program (Oregon Department of Fish and Wildlife (ODFW) Stock #23); Marion Forks Hatchery/North Fork Santiam River Program (ODFW Stock #21); South Santiam Hatchery Program (ODFW Stock #24) in the South Fork Santiam River and Mollala River; Willamette Hatchery Program (ODFW Stock #22); and the Clackamas Hatchery Program (ODFW Stock #19)
                  70 FR 37160, June 28, 2005
                  226.212
                  223.203.
                
                
                  Salmon, Chinook (Upper Columbia River spring-run ESU-XN)
                  
                    Oncorhynchus tshawytscha
                  
                  Upper Columbia River spring-run Chinook salmon only when, and at such times, as they are found in the mainstem or tributaries of the Okanogan River from the Canada-United States border to the confluence of the Okanogan River with the Columbia River, Washington
                  79 FR 40004, July 11, 2014
                  NA
                  223.301.
                
                
                  Salmon, chum (Columbia River ESU)
                  
                    Oncorhynchus keta
                  
                  Naturally spawned chum salmon originating from the Columbia River and its tributaries in Washington and Oregon. Also, chum salmon from two artificial propagation programs: the Grays River Program and the Washougal River Hatchery/Duncan Creek Program
                  70 FR 37160, June 28, 2005
                  226.212
                  223.203.
                
                
                  
                  Salmon, chum (Hood Canal summer-run ESU)
                  
                    Oncorhynchus keta
                  
                  Naturally spawned summer-run chum salmon originating from Hood Canal and its tributaries as well as from Olympic Peninsula rivers between Hood Canal and Dungeness Bay (inclusive). Also, summer-run chum salmon from four artificial propagation programs: the Hamma Hamma Fish Hatchery Program; Lilliwaup Creek Fish Hatchery Program; Tahuya River Program; and the Jimmycomelately Creek Fish Hatchery Program
                  70 FR 37160, June 28, 2005
                  226.212
                  223.203.
                
                
                  Salmon, coho (Lower Columbia River ESU)
                  
                    Oncorhynchus kisutch
                  
                  Naturally spawned coho salmon originating from the Columbia River and its tributaries downstream from the Big White Salmon and Hood Rivers (inclusive) and any such fish originating from the Willamette River and its tributaries below Willamette Falls. Also, coho salmon from 21 artificial propagation programs: the Grays River Program; Peterson Coho Project; Big Creek Hatchery Program (Oregon Department of Fish and Wildlife (ODFW) Stock #13); Astoria High School Salmon-Trout Enhancement Program (STEP) Coho Program; Warrenton High School STEP Coho Program; Cowlitz Type-N Coho Program in the Upper and Lower Cowlitz Rivers; Cowlitz Game and Anglers Coho Program; Friends of the Cowlitz Coho Program; North Fork Toutle River Hatchery Program; Kalama River Type-N Coho Program; Kalama River Type-S Coho Program; Lewis River Type-N Coho Program; Lewis River Type-S Coho Program; Fish First Wild Coho Program; Fish First Type-N Coho Program; Syverson Project Type-N Coho Program; Washougal River Type-N Coho Program; Eagle Creek National Fish Hatchery Program; Sandy Hatchery Program (ODFW Stock #11); and the Bonneville/Cascade/Oxbow Complex (ODFW Stock #14) Hatchery Program
                  70 FR 37160, June 28, 2005
                  226.212
                  223.203.
                
                
                  
                  Salmon, coho (Oregon Coast ESU)
                  
                    Oncorhynchus kisutch
                  
                  Naturally spawned coho salmon originating from coastal rivers south of the Columbia River and north of Cape Blanco. Also, coho salmon from one artificial propagation program: the Cow Creek Hatchery Program (Oregon Department of Fish and Wildlife Stock #18)
                  76 FR 35755, June 20, 2011
                  226.212
                  223.203.
                
                
                  Salmon, coho (Southern Oregon/Northern California Coast ESU)
                  
                    Oncorhynchus kisutch
                  
                  Naturally spawned coho salmon originating from coastal streams and rivers between Cape Blanco, Oregon, and Punta Gorda, California. Also, coho salmon from three artificial propagation programs: the Cole Rivers Hatchery Program (ODFW Stock #52); Trinity River Hatchery Program; and the Iron Gate Hatchery Program
                  70 FR 37160, June 28, 2005
                  226.210
                  223.203.
                
                
                  Salmon, sockeye (Ozette Lake ESU)
                  
                    Oncorhynchus nerka
                  
                  Naturally spawned sockeye salmon originating from the Ozette River and Ozette Lake and its tributaries. Also, sockeye salmon from two artificial propagation programs: the Umbrella Creek Hatchery Program; and the Big River Hatchery Program
                  70 FR 37160, June 28, 2005
                  226.212
                  223.203.
                
                
                  Shark, narrownose smoothhound
                  
                    Mustelus schmitti
                  
                  Entire species
                  82 FR 21722, May 10, 2017
                  NA
                  NA
                
                
                  Shark, oceanic whitetip
                  
                    Carcharhinuss longimanus
                  
                  Entire species
                  83 FR 4153, Jan. 30, 2018.
                  NA
                  NA
                
                
                  Shark, scalloped hammerhead (Central & Southwest Atlantic DPS)
                  
                    Sphyrna lewini
                  
                  Scalloped hammerhead sharks originating from the Central & Southwest Atlantic Ocean, including all waters of the Caribbean Sea, the Bahamas' EEZ off the coast of Florida, the U.S. EEZ off Puerto Rico and the U.S. Virgin Islands, and Cuba's EEZ, and further delineated by the following boundary lines: bounded to the north by 28° N. lat., to the east by 30° W. long., and to the south by 36° S. lat
                  79 FR 38214, July 3, 2014
                  NA
                  NA.
                
                
                  Shark, scalloped hammerhead (Indo-West Pacific DPS)
                  
                    Sphyrna lewini
                  
                  Scalloped hammerhead sharks originating from the Indo-West Pacific Ocean, delineated by the following boundary lines: bounded to the south by 36° S. lat., to the west by 20° E. long., and to the north by 40° N. lat. In the east, the boundary line extends from 175° E. long. due south to 10° N. lat., then due east along 10° N. lat. to 150° W. long., then due south to 4° S. lat., then due east along 4° S. lat. to 130° W. long, and then extends due south along 130° W. long
                  79 FR 38214, July 3, 2014
                  NA
                  NA.
                
                
                  
                  Steelhead (California Central Valley DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Sacramento and San Joaquin Rivers and their tributaries; excludes such fish originating from San Francisco and San Pablo Bays and their tributaries. This DPS does include steelhead from two artificial propagation programs: the Coleman National Fish Hatchery Program, and the Feather River Fish Hatchery Program
                  71 FR 834, Jan. 5, 2006.
                  226.211
                  223.203.
                
                
                  Steelhead (Central California Coast DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Russian River to and including Aptos Creek, and all drainages of San Francisco and San Pablo Bays eastward to Chipps Island at the confluence of the Sacramento and San Joaquin Rivers. Also, steelhead from two artificial propagation programs: the Don Clausen Fish Hatchery Program, and the Kingfisher Flat Hatchery Program (Monterey Bay Salmon and Trout Project)
                  71 FR 834, Jan. 5, 2006.
                  226.211
                  223.203.
                
                
                  Steelhead (Lower Columbia River DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from rivers between the Cowlitz and Wind Rivers (inclusive) and the Willamette and Hood Rivers (inclusive); excludes such fish originating from the upper Willamette River basin above Willamette Falls. This DPS does include steelhead from seven artificial propagation programs: the Cowlitz Trout Hatchery Late Winter-run Program (Lower Cowlitz); Kalama River Wild Winter-run and Summer-run Programs; Clackamas Hatchery Late Winter-run Program (Oregon Department of Fish and Wildlife (ODFW) Stock #122); Sandy Hatchery Late Winter-run Program (ODFW Stock #11); Hood River Winter-run Program (ODFW Stock #50); and the Lewis River Wild Late-run Winter Steelhead Program
                  71 FR 834, Jan. 5, 2006.
                  226.212
                  223.203.
                
                
                  
                  Steelhead (Middle Columbia River DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Columbia River and its tributaries upstream of the Wind and Hood Rivers (exclusive) to and including the Yakima River; excludes such fish originating from the Snake River basin. This DPS does include steelhead from seven artificial propagation programs: the Touchet River Endemic Program; Yakima River Kelt Reconditioning Program (in Satus Creek, Toppenish Creek, Naches River, and Upper Yakima River); Umatilla River Program (Oregon Department of Fish and Wildlife (ODFW) Stock #91); and the Deschutes River Program (ODFW Stock #66). This DPS does not include steelhead that are designated as part of an experimental population
                  71 FR 834, Jan. 5, 2006.
                  226.212
                  223.203.
                
                
                  Steelhead (Middle Columbia River DPS-XN)
                  
                    Oncorhynchus mykiss
                  
                  Middle Columbia River steelhead only when, and at such times as, they are found above Round Butte Dam
                  78 FR 2893, Jan. 15, 2013
                  NA
                  223.301.
                
                
                  Steelhead (Northern California DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers in California coastal river basins from Redwood Creek to and including the Gualala River
                  71 FR 834, Jan. 5, 2006.
                  226.211
                  223.203.
                
                
                  Steelhead (Puget Sound DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from rivers flowing into Puget Sound from the Elwha River (inclusive) eastward, including rivers in Hood Canal, South Sound, North Sound and the Strait of Georgia. Also, steelhead from six artificial propagation programs: the Green River Natural Program; White River Winter Steelhead Supplementation Program; Hood Canal Steelhead Supplementation Off-station Projects in the Dewatto, Skokomish, and Duckabush Rivers; and the Lower Elwha Fish Hatchery Wild Steelhead Recovery Program
                  72 FR 26722, May 11, 2007
                  226.212
                  223.203.
                
                
                  
                  Steelhead (Snake River Basin DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Snake River basin. Also, steelhead from six artificial propagation programs: the Tucannon River Program; Dworshak National Fish Hatchery Program; Lolo Creek Program; North Fork Clearwater Program; East Fork Salmon River Program; and the Little Sheep Creek/Imnaha River Hatchery Program (Oregon Department of Fish and Wildlife Stock #29)
                  71 FR 834, Jan. 5, 2006.
                  226.212
                  223.203.
                
                
                  Steelhead (South-Central California Coast DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Pajaro River to (but not including) the Santa Maria River
                  71 FR 834, Jan. 5, 2006.
                  226.211
                  223.203.
                
                
                  Steelhead (Upper Columbia River DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Columbia River and its tributaries upstream of the Yakima River to the U.S.-Canada border. Also, steelhead from six artificial propagation programs: the Wenatchee River Program; Wells Hatchery Program (in the Methow and Okanogan Rivers); Winthrop National Fish Hatchery Program; Omak Creek Program; and the Ringold Hatchery Program
                  71 FR 834, Jan. 5, 2006.
                  226.212
                  223.203.
                
                
                  Steelhead (Upper Willamette River DPS)
                  
                    Oncorhynchus mykiss
                  
                  Naturally spawned anadromous winter-run O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Willamette River and its tributaries upstream of Willamette Falls to and including the Calapooia River
                  71 FR 834, Jan. 5, 2006.
                  226.212
                  223.203.
                
                
                  Sturgeon, Atlantic (Atlantic subspecies; Gulf of Maine DPS)
                  
                    Acipenser oxyrinchus oxyrinchus
                  
                  Anadromous Atlantic sturgeon originating from watersheds from the Maine/Canadian border and extending southward to include all associated watersheds draining into the Gulf of Maine as far south as Chatham, Massachusetts
                  77 FR 5880, Feb. 6, 2012
                  NA
                  223.211.
                
                
                  Sturgeon, Atlantic (Gulf subspecies)
                  
                    Acipenser oxyrinchus desotoi
                  
                  Entire subspecies
                  56 FR 49653, Sept. 30, 1991
                  226.214
                  17.44(v).
                
                
                  
                  Sturgeon, green (Southern DPS)
                  
                    Acipenser medirostris
                  
                  Green sturgeon originating from the Sacramento River basin and from coastal rivers south of the Eel River (exclusive)
                  71 FR 17757, Apr. 7, 2006; 71 FR 19241, Apr. 13, 2006
                  226.219
                  223.210.
                
                
                  
                    Molluscs
                  
                
                
                  Nautilus, chambered
                  
                    Nautilus pompilius
                  
                  Entire species
                  83 FR 48976, Sept. 28, 2018
                  NA
                  NA
                
                
                  
                    Corals
                  
                
                
                  Coral, [no common name]
                  
                    Acropora globiceps
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014.
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Acropora jacquelineae
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Acropora lokani
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Acropora pharaonis
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Acropora retusa
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Acropora rudis
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Acropora speciosa
                  
                  Entire species.
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Acropora tenella
                  
                  Entire species.
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Anacropora spinosa
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Euphyllia paradivisa
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Isopora crateriformis
                  
                  Entire species.
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Montipora australiensis
                  
                  Entire species.
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Pavona diffluens
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Porites napopora
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, [no common name]
                  
                    Seriatopora aculeata
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, boulder star
                  
                    Orbicella franksi
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA
                
                
                  Coral, elkhorn
                  
                    Acropora palmata
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  226.216
                  223.208.
                
                
                  Coral, lobed star
                  
                    Orbicella annularis
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, mountainous star
                  
                    Orbicella faveolata
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA
                
                
                  Coral, pillar
                  
                    Dendrogyra cylindrus
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, rough cactus
                  
                    Mycetophyllia ferox
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  NA
                  NA.
                
                
                  Coral, staghorn
                  
                    Acropora cervicornis
                  
                  Entire species
                  79 FR 53852, Sept. 10, 2014
                  226.216
                  223.208.
                
                
                  
                    Marine Plants
                  
                
                
                  Seagrass, Johnson's
                  
                    Halophila johnsonii
                  
                  Entire species
                  63 FR 49035, Sept. 14, 1998
                  226.213
                  NA.
                
                
                  1 Species includes taxonomic species, subspecies, distinct population segments (DPSs) (for a policy statement, see 61 FR 4722, February 7, 1996), and evolutionarily significant units (ESUs) (for a policy statement, see 56 FR 58612, November 20, 1991).
                
                  2 Jurisdiction for sea turtles by the Department of Commerce, National Oceanic and Atmospheric Administration, National Marine Fisheries Service, is limited to turtles while in the water.
              
              [79 FR 20806, Apr. 14, 2014, as amended at 79 FR 38240, July 3, 2014; 79 FR 40015, July 11, 2014; 79 FR 54122, Sept. 10, 2014; 80 FR 7978, Feb. 13, 2015; 80 FR 60564, Oct. 7, 2015; 81 FR 3030, Jan. 20, 2016; 81 FR 9276, Feb. 24, 2016; 81 FR 17403, Mar. 29, 2016; 81 FR 20089, Apr. 6, 2016; 81 FR 42284, June 29, 2016; 81 FR 62319, Sept. 8, 2016; 81 FR 72549, Oct. 20, 2016; 82 FR 6316, Jan. 19, 2017; 82 FR 7719, Jan. 23, 2017; 82 FR 21740, May 10, 2017; 82 FR 43710, Sept. 19, 2017; 83 FR 2931, Jan. 22, 2018; 83 FR 4164, Jan. 30, 2018; 83 FR 48984, Sept. 28, 2018]
            
          
          
            
            Subpart B—Restrictions Applicable to Threatened Marine and Anadromous Species
            
              § 223.201
              Guadalupe fur seal.
              (a) Prohibitions. The prohibitions of section 9 of the Act (16 U.S.C. 1538) relating to endangered species apply to the Guadalupe fur seal except as provided in paragraph (b) of this section.
              (b) Exceptions. (1) The Assistant Administrator may issue permits authorizing activities which would otherwise be prohibited under paragraph (a) of this section subject to the provisions of part 222 subpart C, General Permit Procedures.
              (2) Any Federal, State or local government official, employee, or designated agent may, in the course of official duties, take a stranded Guadalupe fur seal without a permit if such taking:
              (i) Is accomplished in a humane manner;
              (ii) Is for the protection or welfare of the animal, is for the protection of the public health or welfare, or is for the salvage or disposal of a dead specimen;
              (iii) Includes steps designed to ensure the return of the animal to its natural habitat, if feasible; and
              (iv) Is reported within 30 days to the Regional Administrator, Southwest Region, National Marine Fisheries Service, 501 West Ocean Blvd., Suite 4200, Long Beach, CA 90802.
              (3) Any animal or specimen taken under paragraph (b)(2) of this section may only be retained, disposed of, or salvaged in accordance with directions from the Director, Southwest Region.
              [50 FR 51258, Dec. 16, 1985. Redesignated and amended at 64 FR 14068, Mar. 23, 1999, as amended at 79 FR 20812, Apr. 14, 2014]
            
            
              § 223.202
              [Reserved]
            
            
              § 223.203
              Anadromous fish.
              Available guidance documents cited in the regulatory text are listed in Appendix A to this section.
              (a) Prohibitions. The prohibitions of section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) relating to endangered species apply to fish with an intact adipose fin that are part of the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102.

              (b) Limits on the prohibitions. The limits to the prohibitions of paragraph (a) of this section relating to threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 are described in the following paragraphs:

              (1) The exceptions of section 10 of the ESA (16 U.S.C. 1539) and other exceptions under the Act relating to endangered species, including regulations in part 222 of this chapter implementing such exceptions, also apply to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102.
              (2) The prohibitions of paragraph (a) of this section relating to threatened Puget Sound steelhead listed in § 223.102 do not apply to:
              (i) Activities specified in an application for a permit for scientific purposes or to enhance the conservation or survival of the species, provided that the application has been received by the Assistant Administrator for Fisheries, NOAA (AA), no later than November 14, 2008. The prohibitions of this section apply to these activities upon the AA's rejection of the application as insufficient, upon issuance or denial of a permit, or June 1, 2009, whichever occurs earliest, or
              (ii) Steelhead harvested in tribal or recreational fisheries prior to June 1, 2009, so long as the harvest is authorized by the State of Washington or a tribe with jurisdiction over steelhead harvest. If NMFS does not receive a fishery management plan for Puget Sound steelhead by November 14, 2008, subsequent take by harvest will be subject to the take prohibitions.

              (3) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to any employee or designee of NMFS, the United States Fish and Wildlife Service, any Federal land management agency, the Idaho Department of Fish and Game (IDFG), Washington Department of Fish and Wildlife (WDFW), the Oregon Department of Fish and Wildlife (ODFW), California Department of Fish and Game (CDFG), or of any other governmental entity that has co-management authority for the listed salmonids, when the employee or designee, acting in the course of his or her official duties, takes a threatened salmonid without a permit if such action is necessary to:
              (i) Aid a sick, injured, or stranded salmonid,
              (ii) Dispose of a dead salmonid, or
              (iii) Salvage a dead salmonid which may be useful for scientific study.
              (iv) Each agency acting under this limit on the take prohibitions of paragraph (a) of this section is to report to NMFS the numbers of fish handled and their status, on an annual basis. A designee of the listed entities is any individual the Federal or state fishery agency or other co-manager has authorized in writing to perform the listed functions.

              (4) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to fishery harvest activities provided that:
              (i) Fisheries are managed in accordance with a NMFS-approved Fishery Management and Evaluation Plan (FMEP) and implemented in accordance with a letter of concurrence from NMFS. NMFS will approve an FMEP only if it clearly defines its intended scope and area of impact and sets forth the management objectives and performance indicators for the plan. The plan must adequately address the following criteria:
              (A) Define populations within affected listed ESUs, taking into account spatial and temporal distribution, genetic and phenotypic diversity, and other appropriate identifiably unique biological and life history traits. Populations may be aggregated for management purposes when dictated by information scarcity, if consistent with survival and recovery of the listed ESU. In identifying management units, the plan shall describe the reasons for using such units in lieu of population units, describe how the management units are defined, given biological and life history traits, so as to maximize consideration of the important biological diversity contained within the listed ESU, respond to the scale and complexity of the ESU, and help ensure consistent treatment of listed salmonids across a diverse geographic and jurisdictional range.
              (B) Utilize the concepts of “viable” and “critical” salmonid population thresholds, consistent with the concepts contained in the technical document entitled “Viable Salmonid Populations (NMFS, 2000b).” The VSP paper provides a framework for identifying the biological requirements of listed salmonids, assessing the effects of management and conservation actions, and ensuring that such actions provide for the survival and recovery of listed species. Proposed management actions must recognize the significant differences in risk associated with viable and critical population threshold states and respond accordingly to minimize the long-term risks to population persistence. Harvest actions impacting populations that are functioning at or above the viable threshold must be designed to maintain the population or management unit at or above that level. For populations shown with a high degree of confidence to be above critical levels but not yet at viable levels, harvest management must not appreciably slow the population's achievement of viable function. Harvest actions impacting populations that are functioning at or below critical threshold must not be allowed to appreciably increase genetic and demographic risks facing the population and must be designed to permit the population's achievement of viable function, unless the plan demonstrates that the likelihood of survival and recovery of the entire ESU in the wild would not be appreciably reduced by greater risks to that individual population.

              (C) Set escapement objectives or maximum exploitation rates for each management unit or population based on its status and on a harvest program that assures that those rates or objectives are not exceeded. Maximum exploitation rates must not appreciably reduce the likelihood of survival and recovery of the ESU. Management of fisheries where artificially propagated fish predominate must not compromise the management objectives for commingled naturally spawned populations.
              (D) Display a biologically based rationale demonstrating that the harvest management strategy will not appreciably reduce the likelihood of survival and recovery of the ESU in the wild, over the entire period of time the proposed harvest management strategy affects the population, including effects reasonably certain to occur after the proposed actions cease.
              (E) Include effective monitoring and evaluation programs to assess compliance, effectiveness, and parameter validation. At a minimum, harvest monitoring programs must collect catch and effort data, information on escapements, and information on biological characteristics, such as age, fecundity, size and sex data, and migration timing.
              (F) Provide for evaluating monitoring data and making any revisions of assumptions, management strategies, or objectives that data show are needed.
              (G) Provide for effective enforcement and education. Coordination among involved jurisdictions is an important element in ensuring regulatory effectiveness and coverage.
              (H) Include restrictions on resident and anadromous species fisheries that minimize any take of listed species, including time, size, gear, and area restrictions.
              (I) Be consistent with plans and conditions established within any Federal court proceeding with continuing jurisdiction over tribal harvest allocations.
              (ii) The state monitors the amount of take of listed salmonids occurring in its fisheries and provides to NMFS on a regular basis, as defined in NMFS' letter of concurrence for the FMEP, a report summarizing this information, as well as the implementation and effectiveness of the FMEP. The state shall provide NMFS with access to all data and reports prepared concerning the implementation and effectiveness of the FMEP.

              (iii) The state confers with NMFS on its fishing regulation changes affecting listed ESUs to ensure consistency with the approved FMEP. Prior to approving a new or amended FMEP, NMFS will publish notification in the Federal Register announcing its availability for public review and comment. Such an announcement will provide for a comment period on the draft FMEP of not less than 30 days.

              (iv) NMFS provides written concurrence of the FMEP which specifies the implementation and reporting requirements. NMFS' approval of a plan shall be a written approval by NMFS Southwest or Northwest Regional Administrator, as appropriate. On a regular basis, NMFS will evaluate the effectiveness of the program in protecting and achieving a level of salmonid productivity commensurate with conservation of the listed salmonids. If it is not, NMFS will identify ways in which the program needs to be altered or strengthened. If the responsible agency does not make changes to respond adequately to the new information, NMFS will publish notification in the Federal Register announcing its intention to withdraw the limit for activities associated with that FMEP. Such an announcement will provide for a comment period of not less than 30 days, after which NMFS will make a final determination whether to withdraw the limit so that the prohibitions would then apply to those fishery harvest activities. A template for developing FMEPs is available from NMFS Northwest Region's website (www.nwr.noaa.gov).
              (v) [Reserved]

              (5) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to activity associated with artificial propagation programs provided that:
              (i) A state or Federal Hatchery and Genetics Management Plan (HGMP) has been approved by NMFS as meeting the following criteria:

              (A) The HGMP has clearly stated goals, performance objectives, and performance indicators that indicate the purpose of the program, its intended results, and measurements of its performance in meeting those results. Goals shall address whether the program is intended to meet conservation objectives, contribute to the ultimate sustainability of natural spawning populations, and/or intended to augment tribal, recreational, or commercial fisheries. Objectives should enumerate the results desired from the program that will be used to measure the program's success or failure.
              (B) The HGMP utilizes the concepts of viable and critical salmonid population threshold, consistent with the concepts contained in the technical document entitled “Viable Salmonid Populations” (NMFS, 2000b). Listed salmonids may be purposefully taken for broodstock purposes only if the donor population is currently at or above the viable threshold and the collection will not impair its function; if the donor population is not currently viable but the sole objective of the current collection program is to enhance the propagation or survival of the listed ESU; or if the donor population is shown with a high degree of confidence to be above critical threshold although not yet functioning at viable levels, and the collection will not appreciably slow the attainment of viable status for that population.
              (C) Taking into account health, abundances, and trends in the donor population, broodstock collection programs reflect appropriate priorities. The primary purpose of broodstock collection programs of listed species is to reestablish indigenous salmonid populations for conservation purposes. Such programs include restoration of similar, at-risk populations within the same ESU, and reintroduction of at-risk populations to underseeded habitat. After the species' conservation needs are met and when consistent with survival and recovery of the ESU, broodstock collection programs may be authorized by NMFS such for secondary purposes, as to sustain tribal, recreational, and commercial fisheries.
              (D) The HGMP includes protocols to address fish health, broodstock collection, broodstock spawning, rearing and release of juveniles, deposition of hatchery adults, and catastrophic risk management.
              (E) The HGMP evaluates, minimizes, and accounts for the propagation program's genetic and ecological effects on natural populations, including disease transfer, competition, predation, and genetic introgression caused by the straying of hatchery fish.
              (F) The HGMP describes interrelationships and interdependencies with fisheries management. The combination of artificial propagation programs and harvest management must be designed to provide as many benefits and as few biological risks as possible for the listed species. For programs whose purpose is to sustain fisheries, HGMPs must not compromise the ability of FMEPs or other management plans to conserve listed salmonids.
              (G) Adequate artificial propagation facilities exist to properly rear progeny of naturally spawned broodstock, to maintain population health and diversity, and to avoid hatchery-influenced selection or domestication.
              (H) Adequate monitoring and evaluation exist to detect and evaluate the success of the hatchery program and any risks potentially impairing the recovery of the listed ESU.
              (I) The HGMP provides for evaluating monitoring data and making any revisions of assumptions, management strategies, or objectives that data show are needed;
              (J) NMFS provides written concurrence of the HGMP which specifies the implementation and reporting requirements. For Federally operated or funded hatcheries, the ESA section 7 consultation will achieve this purpose.
              (K) The HGMP is consistent with plans and conditions set within any Federal court proceeding with continuing jurisdiction over tribal harvest allocations.
              (ii) The state monitors the amount of take of listed salmonids occurring in its hatchery program and provides to NMFS on a regular basis a report summarizing this information, and the implementation and effectiveness of the HGMP as defined in NMFS' letter of concurrence. The state shall provide NMFS with access to all data and reports prepared concerning the implementation and effectiveness of the HGMP.
              (iii) The state confers with NMFS on a regular basis regarding intended collections of listed broodstock to ensure congruity with the approved HGMP.

              (iv) Prior to final approval of an HGMP, NMFS will publish notification in the Federal Register announcing its availability for public review and comment for a period of at least 30 days.
              (v) NMFS' approval of a plan shall be a written approval by NMFS Southwest or Northwest Regional Administrator, as appropriate.

              (vi) On a regular basis, NMFS will evaluate the effectiveness of the HGMP in protecting and achieving a level of salmonid productivity commensurate with the conservation of the listed salmonids. If the HGMP is not effective, the NMFS will identify to the jurisdiction ways in which the program needs to be altered or strengthened. If the responsible agency does not make changes to respond adequately to the new information, NMFS will publish notification in the Federal Register announcing its intention to withdraw the limit on activities associated with that program. Such an announcement will provide for a comment period of no less than 30 days, after which NMFS will make a final determination whether to withdraw the limit so that take prohibitions, likeall other activity not within a limit, would then apply to that program. A template for developing HGMPs is available from NMFS Northwest Region's website (www.nwr.noaa.gov).

              (6) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to actions undertaken in compliance with a resource management plan developed jointly by the States of Washington, Oregon and/or Idaho and the Tribes (joint plan) within the continuing jurisdiction of United States v. Washington or United States v. Oregon, the on-going Federal court proceedings to enforce and implement reserved treaty fishing rights, provided that:
              (i) The Secretary has determined pursuant to 50 CFR 223.209 and the government-to-government processes therein that implementing and enforcing the joint tribal/state plan will not appreciably reduce the likelihood of survival and recovery of affected threatened ESUs.

              (ii) The joint plan will be implemented and enforced within the parameters set forth in United States v. Washington or United States v. Oregon.
              
              (iii) In making that determination for a joint plan, the Secretary has taken comment on how any fishery management plan addresses the criteria in § 223.203(b)(4), or on how any hatchery and genetic management plan addresses the criteria in § 223.203(b)(5).
              (iv) The Secretary shall publish notice in the Federal Register of any determination whether or not a joint plan, will appreciably reduce the likelihood of survival and recovery of affected threatened ESUs, together with a discussion of the biological analysis underlying that determination.

              (v) On a regular basis, NMFS will evaluate the effectiveness of the joint plan in protecting and achieving a level of salmonid productivity commensurate with conservation of the listed salmonids. If the plan is not effective, then NMFS will identify to the jurisdiction ways in which the joint plan needs to be altered or strengthened. If the responsible agency does not make changes to respond adequately to the new information, NMFS will publish notification in the Federal Register announcing its intention to withdraw the limit on activities associated with that joint plan. Such an announcement will provide for a comment period of no less than 30 days, after which NMFS will make a final determination whether to withdraw the limit so that take prohibitions would then apply to that joint plan as to all other activity not within a limit.

              (7) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to scientific research activities provided that:
              (i) Scientific research activities involving purposeful take is conducted by employees or contractors of the ODFW, WDFW (Agencies), IDFG, or CDFG (Agencies), or as a part of a monitoring and research program overseen by or coordinated with that Agency.

              (ii) The Agencies provide for NMFS' review and approval a list of all scientific research activities involving direct take planned for the coming year, including an estimate of the total direct take that is anticipated, a description of the study design, including a justification for taking the species and a description of the techniques to be used, and a point of contact.
              (iii) The Agencies annually provide to NMFS the results of scientific research activities directed at threatened salmonids, including a report of the direct take resulting from the studies and a summary of the results of such studies.
              (iv) Scientific research activities that may incidentally take threatened salmonids are either conducted by agency personnel, or are in accord with a permit issued by the Agency.
              (v) The Agencies provide NMFS annually, for its review and approval, a report listing all scientific research activities it conducts or permits that may incidentally take threatened salmonids during the coming year. Such reports shall also contain the amount of incidental take of threatened salmonids occurring in the previous year's scientific research activities and a summary of the results of such research.
              (vi) Electrofishing in any body of water known or suspected to contain threatened salmonids is conducted in accordance with NMFS “Guidelines for Electrofishing Waters Containing Salmonids Listed Under the Endangered Species Act” (NMFS, 2000a).
              (vii) NMFS' approval of a research program shall be a written approval by NMFS Northwest or Southwest Regional Administrator.

              (8) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to habitat restoration activities, as defined in paragraph (b)(8)(iv) of this section, provided that the activity is part of a watershed conservation plan, and:
              (i) The watershed conservation plan has been certified by the State of Washington, Oregon, Idaho, or California (State) to be consistent with the state's watershed conservation plan guidelines.
              (ii) The State's watershed conservation plan guidelines have been found by NMFS to provide for plans that:
              (A) Take into account the potential severity of direct, indirect, and cumulative impacts of proposed activities in light of the status of affected species and populations.
              (B) Will not reduce the likelihood of either survival or recovery of listed species in the wild.
              (C) Ensure that any taking will be incidental.
              (D) Minimize and mitigate any adverse impacts.
              (E) Provide for effective monitoring and adaptive management.
              (F) Use the best available science and technology, including watershed analysis.
              (G) Provide for public and scientific review and input.
              (H) Include any measures that NMFS determines are necessary or appropriate.
              (I) Include provisions that clearly identify those activities that are part of plan implementation.
              (J) Control risk to listed species by ensuring funding and implementation of the above plan components.
              (iii) NMFS will periodically review state certifications of Watershed Conservation Plans to ensure adherence to approved watershed conservation plan guidelines.
              (iv) “Habitat restoration activity” is defined as an activity whose primary purpose is to restore natural aquatic or riparian habitat conditions or processes. “Primary purpose” means the activity would not be undertaken but for its restoration purpose.

              (v) Prior to approving watershed conservation plan guidelines under paragraph (b)(8)(ii) of this section, NMFS will publish notification in the Federal Register announcing the availability of the proposed guidelines for public review and comment. Such an announcement will provide for a comment period on the draft guidelines of no less than 30 days.

              (9) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to the physical diversion of water from a stream or lake, provided that:
              (i) NMFS' engineering staff or any resource agency or tribe NMFS designates (authorized officer) has agreed in writing that the diversion facility is screened, maintained, and operated in compliance with Juvenile Fish Screen Criteria, National Marine Fisheries Service, Northwest Region, Revised February 16, 1995, with Addendum of May 9, 1996, or in California with NMFS' Southwest Region “Fish Screening Criteria for Anadromous Salmonids, January 1997” or with any subsequent revision.
              (ii) The owner or manager of the diversion allows any NMFS engineer or authorized officer access to the diversion facility for purposes of inspection and determination of continued compliance with the criteria.
              (iii) On a case by case basis, NMFS or an Authorized Officer will review and approve a juvenile fish screen design and construction plan and schedule that the water diverter proposes for screen installation. The plan and schedule will describe interim operation measures to avoid take of threatened salmonids. NMFS may require a commitment of compensatory mitigation if implementation of the plan and schedule is terminated prior to completion. If the plan and schedule are not met, or if a schedule modification is made that is not approved by NMFS or Authorized Officer, or if the screen installation deviates from the approved design, the water diversion will be subject to take prohibitions and mitigation.
              (iv) This limit on the prohibitions of paragraph (a) of this section does not encompass any impacts of reduced flows resulting from the diversion or impacts caused during installation of the diversion device. These impacts are subject to the prohibition on take of listed salmonids.

              (10) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to routine road maintenance activities provided that:
              (i) The activity results from routine road maintenance activity conducted by ODOT employees or agents that complies with ODOT's Transportation Maintenance Management System Water Quality and Habitat Guide (July, 1999); or by employees or agents of a state, county, city or port that complies with a program substantially similar to that contained in the ODOT Guide that is determined to meet or exceed the protections provided by the ODOT Guide; or by employees or agents of a state, county, city or port that complies with a routine road maintenance program that meets proper functioning habitat conditions as described further in subparagraph (ii) following. NMFS' approval of state, city, county, or port programs that are equivalent to the ODOT program, or of any amendments, shall be a written approval by NMFS Northwest or Southwest Regional Administrator, whichever is appropriate. Any jurisdiction desiring its routine road maintenance activities to be within this limit must first commit in writing to apply management practices that result in protections equivalent to or better than those provided by the ODOT Guide, detailing how it will assure adequate training, tracking, and reporting, and describing in detail any dust abatement practices it requests to be covered.

              (ii) NMFS finds the routine road maintenance activities of any state, city, county, or port to be consistent with the conservation of listed salmonids' habitat when it contributes, as does the ODOT Guide, to the attainment and maintenance of properly functioning condition (PFC). NMFS defines PFC as the sustained presence of natural habitat-forming processes that are necessary for the long-term survival of salmonids through the full range of environmental variation. Actions that affect salmonid habitat must not impair properly functioning habitat, appreciably reduce the functioning of already impaired habitat, or retard the long-term progress of impaired habitat toward PFC. Periodically, NMFS will evaluate an approved program for its effectiveness in maintaining and achieving habitat function that provides for conservation of the listed salmonids. Whenever warranted, NMFS will identify to the jurisdiction ways in which the program needs to be altered or strengthened. Changes may be identified if the program is not protecting desired habitat functions, or where even with the habitat characteristics and functions originally targeted, habitat is not supporting population productivity levels needed to conserve the ESU. If any jurisdiction within the limit does not make changes to respond adequately to the new information in the shortest amount of time feasible, but not longer than one year, NMFS will publish notification in the Federal Register announcing its intention to withdraw the limit so that take prohibitions would then apply to the program as to all other activity not within a limit. Such an announcement will provide for a comment period of no less than 30 days, after which NMFS will make a final determination whether to subject the activities to the ESA section 9(a)(1) prohibitions.
              (iii) Prior to implementing any changes to a program within this limit the jurisdiction provides NMFS a copy of the proposed change for review and approval as within this limit.

              (iv) Prior to approving any state, city, county, or port program as within this limit, or approving any substantive change in a program within this limit, NMFS will publish notification in the Federal Register announcing the availability of the program or the draft changes for public review and comment. Such an announcement will provide for a comment period of not less than 30 days.
              (v) Pesticide and herbicide spraying is not included within this limit, even if in accord with the ODOT guidance.

              (11) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to activities within the City of Portland, Oregon Parks and Recreation Department's (PP&R) Pest Management Program (March 1997), including its Waterways Pest Management Policy updated December 1, 1999, provided that:
              (i) Use of only the following chemicals is included within this limit on the take prohibitions: Round Up, Rodeo, Garlon 3A, Surfactant LI-700, Napropamide, Cutrine Plus, and Aquashade.
              (ii) Any chemical use is initiated in accord with the priorities and decision processes of the Department's Pest Management Policy, including the Waterways Pest Management Policy, updated December 1, 1999.
              (iii) Any chemical use within a 25 ft. (7.5 m) buffer complies with the buffer application constraints contained in PP&R's Waterways Pest Management Policy (update December 1, 1999).
              (iv) Prior to implementing any changes to this limit, the PP&R provides NMFS with a copy of the proposed change for review and approval as within this limit.

              (v) Prior to approving any substantive change in a program within this limit, NMFS will publish notification in the Federal Register announcing the availability of the program or the draft changes for public review and comment. Such an announcement will provide for a comment period of no less than 30 days.
              (vi) NMFS' approval of amendments shall be a written approval by NMFS Northwest Regional Administrator.

              (vii) NMFS finds the PP&R Pest Management Program activities to be consistent with the conservation of listed salmonids' habitat by contributing to the attainment and maintenance of properly functioning condition (PFC). NMFS defines PFC as the sustained presence of a watershed's natural habitat-forming processes that are necessary for the long-term survival of salmonids through the full range of environmental variation. Actions that affect salmonid habitat must not impair properly functioning habitat, appreciably reduce the functioning of already impaired habitat, or retard the long-term progress of impaired habitat toward PFC. Periodically, NMFS will evaluate the effectiveness of an approved program in maintaining and achieving habitat function that provides for conservation of the listed salmonids. Whenever warranted, NMFS will identify to the jurisdiction ways in which the program needs to be altered or strengthened. Changes may be identified if the program is not protecting desired habitat functions, or where even with the habitat characteristics and functions originally targeted, habitat is not supporting population productivity levels needed to conserve the ESU. If any jurisdiction within the limit does not make changes to respond adequately to the new information in the shortest amount of time feasible, but not longer than 1 year, NMFS will publish notification in the Federal Register announcing its intention to withdraw the limit so that take prohibitions would then apply to the program as to all other activity not within a limit. Such an announcement will provide for a comment period of no less than 30 days, after which NMFS will make a final determination whether to subject the activities to the ESA section 9(a)(1) prohibitions.

              (12) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to municipal, residential, commercial, and industrial (MRCI) development (including redevelopment) activities provided that:
              (i) Such development occurs pursuant to city, county, or regional government ordinances or plans that NMFS has determined are adequately protective of listed species; or within the jurisdiction of the Metro regional government in Oregon and pursuant to ordinances that Metro has found comply with its Urban Growth Management Functional Plan (Functional Plan) following a determination by NMFS that the Functional Plan is adequately protective. NMFS approval or determinations about any MRCI development ordinances or plans, including the Functional Plan, shall be a written approval by NMFS Northwest or Southwest Regional Administrator, whichever is appropriate. NMFS will apply the following 12 evaluation considerations when reviewing MRCI development ordinances or plans to assess whether they adequately conserve listed salmonids by maintaining and restoring properly functioning habitat conditions:
              (A) MRCI development ordinance or plan ensures that development will avoid inappropriate areas such as unstable slopes, wetlands, areas of high habitat value, and similarly constrained sites.
              (B) MRCI development ordinance or plan adequately avoids stormwater discharge impacts to water quality and quantity or to the hydrograph of the watershed, including peak and base flows of perennial streams.
              (C) MRCI development ordinance or plan provides adequately protective riparian area management requirements to attain or maintain PFC around all rivers, estuaries, streams, lakes, deepwater habitats, and intermittent streams. Compensatory mitigation is provided, where necessary, to offset unavoidable damage to PFC due to MRCI development impacts to riparian management areas.
              (D) MRCI development ordinance or plan avoids stream crossings by roads, utilities, and other linear development wherever possible, and, where crossings must be provided, minimize impacts through choice of mode, sizing, and placement.
              (E) MRCI development ordinance or plan adequately protects historical stream meander patterns and channel migration zones and avoids hardening of stream banks and shorelines.
              (F) MRCI development ordinance or plan adequately protects wetlands and wetland functions, including isolated wetlands.
              (G) MRCI development ordinance or plan adequately preserves the hydrologic capacity of permanent and intermittent streams to pass peak flows.
              (H) MRCI development ordinance or plan includes adequate provisions for landscaping with native vegetation to reduce need for watering and application of herbicides, pesticides, and fertilizer.
              (I) MRCI development ordinance or plan includes adequate provisions to prevent erosion and sediment run-off during construction.

              (J) MRCI development ordinance or plan ensures that water supply demands can be met without impacting flows needed for threatened salmonids either directly or through groundwater withdrawals and that any new water diversions are positioned and screened in a way that prevents injury or death of salmonids.
              
              (K) MRCI development ordinance or plan provides necessary enforcement, funding, reporting, and implementation mechanisms and formal plan evaluations at intervals that do not exceed 5 years.
              (L) MRCI development ordinance and plan complies with all other state and Federal environmental and natural resource laws and permits.
              (ii) The city, county or regional government provides NMFS with annual reports regarding implementation and effectiveness of the ordinances, including: any water quality monitoring information the jurisdiction has available; aerial photography (or some other graphic display) of each MRCI development or MRCI expansion area at sufficient detail to demonstrate the width and vegetation condition of riparian set-backs; information to demonstrate the success of stormwater management and other conservation measures; and a summary of any flood damage, maintenance problems, or other issues.

              (iii) NMFS finds the MRCI development activity to be consistent with the conservation of listed salmonids' habitat when it contributes to the attainment and maintenance of PFC. NMFS defines PFC as the sustained presence of a watershed's habitat-forming processes that are necessary for the long-term survival of salmonids through the full range of environmental variation. Actions that affect salmonid habitat must not impair properly functioning habitat, appreciably reduce the functioning of already impaired habitat, or retard the long-term progress of impaired habitat toward PFC. Periodically, NMFS will evaluate an approved program for its effectiveness in maintaining and achieving habitat function that provides for conservation of the listed salmonids. Whenever warranted, NMFS will identify to the jurisdiction ways in which the program needs to be altered or strengthened. Changes may be identified if the program is not protecting desired habitat functions, or where even with the habitat characteristics and functions originally targeted, habitat is not supporting population productivity levels needed to conserve the ESU. If any jurisdiction within the limit does not make changes to respond adequately to the new information in the shortest amount of time feasible, but not longer than 1 year, NMFS will publish notification in the Federal Register announcing its intention to withdraw the limit so that take prohibitions would then apply to the program as to all other activity not within a limit. Such an announcement will provide for a comment period of no less than 30 days, after which NMFS will make a final determination whether to subject the activities to the ESA section 9(a)(1) prohibitions.

              (iv) Prior to approving any city, county, or regional government ordinances or plans as within this limit, or approving any substantive change in an ordinance or plan within this limit, NMFS will publish notification in the Federal Register announcing the availability of the ordinance or plan or the draft changes for public review and comment. Such an announcement will provide for a comment period of no less than 30 days.

              (13) The prohibitions of paragraph (a) of this section relating to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102 do not apply to non-Federal forest management activities conducted in the State of Washington provided that:
              (i) The action is in compliance with forest practice regulations adopted and implemented by the Washington Forest Practices Board that NMFS has found are at least as protective of habitat functions as are the regulatory elements of the Forests and Fish Report dated April 29, 1999, and submitted to the Forest Practices Board by a consortium of landowners, tribes, and state and Federal agencies.
              (ii) All non-regulatory elements of the Forests and Fish Report are being implemented.
              (iii) Actions involving use of herbicides, pesticides, or fungicides are not included within this limit.

              (iv) Actions taken under alternative plans are included in this limit provided that the Washington Department of Natural Resources (WDNR) finds that the alternate plans protect physical and biological processes at least as well as the state forest practices rules and provided that NMFS, or any resource agency or tribe NMFS designates, has the opportunity to review the plan at every stage of the development and implementation. A plan may be excluded from this limit if, after such review, WDNR determines that the plan is not likely to adequately protect listed salmon.

              (v) Prior to determining that regulations adopted by the Forest Practice Board are at least as protective as the elements of the Forests and Fish Report, NMFS will publish notification in the Federal Register announcing the availability of the Report and regulations for public review and comment.

              (vi) NMFS finds the activities to be consistent with the conservation of listed salmonids' habitat by contributing to the attainment and maintenance of PFC. NMFS defines PFC as the sustained presence of a watershed's natural habitat-forming processes that are necessary for the long-term survival of salmonids through the full range of environmental variation. Actions that affect salmonid habitat must not impair properly functioning habitat, appreciably reduce the functioning of already impaired habitat, or retard the long-term progress of impaired habitat toward PFC. Programs must meet this biological standard in order for NMFS to find they qualify for a habitat-related limit. NMFS uses the best available science to make these determinations. NMFS may review and revise previous findings as new scientific information becomes available. NMFS will evaluate the effectiveness of the program in maintaining and achieving habitat function that provides for conservation of the listed salmonids. If the program is not adequate, NMFS will identify to the jurisdiction ways in which the program needs to be altered or strengthened. Changes may be identified if the program is not protecting desired habitat functions or where even with the habitat characteristics and functions originally targeted, habitat is not supporting population productivity levels needed to conserve the ESU. If Washington does not make changes to respond adequately to the new information, NMFS will publish notification in the Federal Register announcing its intention to withdraw the limit on activities associated with the program. Such an announcement will provide for a comment period of no less than 30 days, after which NMFS will make a final determination whether to subject the activities to the ESA section 9(a)(1) take prohibitions.
              (vii) NMFS approval of regulations shall be a written approval by NMFS Northwest Regional Administrator.
              (c) Affirmative Defense. In connection with any action alleging a violation of the prohibitions of paragraph (a) of this section with respect to the threatened West Coast salmon ESUs and steelhead DPSs (of the genus Oncorhynchus) listed in § 223.102, any person claiming the benefit of any limit listed in paragraph (b) of this section or § 223.204(a) shall have a defense where the person can demonstrate that the limit is applicable and was in force, and that the person fully complied with the limit at the time of the alleged violation. This defense is an affirmative defense that must be raised, pleaded, and proven by the proponent. If proven, this defense will be an absolute defense to liability under section 9(a)(1)(G) of the ESA with respect to the alleged violation.
              (d) Severability. The provisions of this section and the various applications thereof are distinct and severable from one another. If any provision or the application thereof to any person or circumstances is stayed or determined to be invalid, such stay or invalidity shall not affect other provisions, or the application of such provisions to other persons or circumstances, which can be given effect without the stayed or invalid provision or application.
              
                Appendix A to § 223.203—List of Guidance Documents
                The following is a list of documents cited in the regulatory text. Copies of these documents may be obtained upon request from the Northwest or Southwest Regional Administrators (see Table 1 in § 600.502 of this title).
                1. Oregon Department of Transportation (ODOT) Maintenance Management System Water Quality and Habitat Guide (July, 1999).

                2. Guidelines for Electrofishing Waters Containing Salmonids Listed Under the Endangered Species Act.
                
                3. Fish Screening Criteria for Anadromous Salmonids, National Marine Fisheries Service, Southwest Region, 1997.
                4. Viable Salmonid Populations and the Recovery of Evolutionarily Significant Units. (June 2000).
              
              [65 FR 42475, July 10, 2000, as amended at 67 FR 1129, Jan. 9, 2002; 67 FR 68725, Nov. 12, 2002; 70 FR 37202, 37203, June 28, 2005; 71 FR 5180, Feb. 1, 2006; 73 FR 7843, Feb. 11, 2008; 73 FR 55455, Sept. 25, 2008; 76 FR 12293, Mar. 7, 2011; 79 FR 20812, Apr. 14, 2014]
            
            
              § 223.204
              Tribal plans.
              (a) Limits on the prohibitions. The prohibitions of § 223.203(a) of this subpart relating to threatened species of salmonids listed in § 223.102 do not apply to any activity undertaken by a tribe, tribal member, tribal permittee, tribal employee, or tribal agent in compliance with a tribal resource management plan (Tribal Plan), provided that the Secretary determines that implementation of such Tribal Plan will not appreciably reduce the likelihood of survival and recovery of the listed salmonids. In making that determination the Secretary shall use the best available biological data (including any tribal data and analysis) to determine the Tribal Plan's impact on the biological requirements of the species, and will assess the effect of the Tribal Plan on survival and recovery, consistent with legally enforceable tribal rights and with the Secretary's trust responsibilities to tribes.
              (b) Consideration of a Tribal Plan. (1) A Tribal Plan may include but is not limited to plans that address fishery harvest, artificial production, research, or water or land management, and may be developed by one tribe or jointly with other tribes. The Secretary will consult on a government-to-government basis with any tribe that so requests and will provide to the maximum extent practicable technical assistance in examining impacts on listed salmonids and other salmonids as tribes develop tribal resource management plans that meet the management responsibilities and needs of the tribes. A Tribal Plan must specify the procedures by which the tribe will enforce its provisions.
              (2) Where there exists a Federal court proceeding with continuing jurisdiction over the subject matter of a Tribal Plan, the plan may be developed and implemented within the ongoing Federal Court proceeding. In such circumstances, compliance with the Tribal Plan's terms shall be determined within that Federal Court proceeding.
              (3) The Secretary shall seek comment from the public on the Secretary's pending determination whether or not implementation of a Tribal Plan will appreciably reduce the likelihood of survival and recovery of the listed salmonids.
              (4) The Secretary shall publish notification in the Federal Register of any determination regarding a Tribal Plan and the basis for that determination.
              [65 FR 42485, July 10, 2000. Redesignated at 70 FR 37203, June 28, 2005]
            
            
              § 223.205
              Sea turtles.
              (a) The prohibitions of section 9 of the Act (16 U.S.C. 1538) relating to endangered species apply to threatened species of sea turtle, except as provided in § 223.206.
              (b) Except as provided in § 223.206, it is unlawful for any person subject to the jurisdiction of the United States to do any of the following:
              (1) Own, operate, or be on board a vessel, except if that vessel is in compliance with all applicable provisions of § 223.206(d);
              (2) Fish for, catch, take, harvest, or possess, fish or wildlife while on board a vessel, except if that vessel is in compliance with all applicable provisions of § 223.206(d);
              (3) Fish for, catch, take, harvest, or possess, fish or wildlife contrary to any notice of tow-time or other restriction specified in, or issued under, § 223.206(d)(3) or (d)(4);
              (4) Possess fish or wildlife taken in violation of paragraph (b) of this section;
              (5) Fail to follow any of the sea turtle handling and resuscitation requirements specified in § 223.206(d)(1);
              (6) Possess a sea turtle in any manner contrary to the handling and resuscitation requirements of § 223.206(d)(1);

              (7) Fail to comply immediately, in the manner specified at § 600.730 (b) through (d) of this Title, with instructions and signals specified therein issued by an authorized officer, including instructions and signals to haul back a net for inspection;
              
              (8) Refuse to allow an authorized officer to board a vessel, or to enter an area where fish or wildlife may be found, for the purpose of conducting a boarding, search, inspection, seizure, investigation, or arrest in connection with enforcement of this section;
              (9) Destroy, stave, damage, or dispose of in any manner, fish or wildlife, gear, cargo, or any other matter after a communication or signal from an authorized officer, or upon the approach of such an officer or of an enforcement vessel or aircraft, before the officer has an opportunity to inspect same, or in contravention of directions from the officer;
              (10) Assault, resist, oppose, impede, intimidate, threaten, obstruct, delay, prevent, or interfere with an authorized officer in the conduct of any boarding, search, inspection, seizure, investigation, or arrest in connection with enforcement of this section;
              (11) Interfere with, delay, or prevent by any means, the apprehension of another person, knowing that such person committed an act prohibited by this section;
              (12) Resist a lawful arrest for an act prohibited by this section;
              (13) Make a false statement, oral or written, to an authorized officer or to the agency concerning the fishing for, catching, taking, harvesting, landing, purchasing, selling, or transferring fish or wildlife, or concerning any other matter subject to investigation under this section by such officer, or required to be submitted under this part 223;
              (14) Sell, barter, trade or offer to sell, barter, or trade, a TED that is not an approved TED;
              (15) Fail to comply with the restrictions set forth in § 223.206(d)(10) regarding pound net leaders;
              (16) Set, use, or fail to remove a pound net leader in Pound Net Regulated Area I or Pound Net Regulated Area II at any time from May 6 through July 15 that does not meet the leader construction specifications described in 50 CFR 223.206(d)(10) and 50 CFR 222.102;
              (17) Set, fish with, or fail to remove a modified pound net leader in Pound Net Regulated Area I or Pound Net Regulated Area II defined in 50 CFR 222.102 and referenced in 50 CFR 223.206(d)(10) at any time from May 6 through July 15 unless the pound net licensee and the vessel operator meet the modified pound net leader compliance training requirements in accordance with § 223.206(d)(10)(vii).
              (18) Alter or replace any portion of a modified pound net leader so that the altered or replaced portion no longer meets the modified pound net leader definition in 50 CFR 222.102, unless that alteration or replacement occurs outside the regulated period of May 6 through July 15.
              (19) Set, fish with, or fail to remove a modified pound net leader at any time from May 6 through July 15 in Pound Net Regulated Area I or Pound Net Regulated Area II unless the fisherman has on board the vessel a valid modified pound net leader compliance training certificate issued by NMFS.
              (20) Set, fish with, or fail to remove pound net gear in Pound Net Regulated Area I or Pound Net Regulated Area II, unless it has the all three continuous sections as defined in 50 CFR 222.102, except that one or more sections may be missing for a maximum period of 10 days for purposes of setting, removing, and/or repairing pound nets.
              (21) Fail to comply with the restrictions set forth in § 223.206(d)(11) regarding sea scallop dredges; or
              (22) Attempt to do, solicit another to do, or cause to be done, any of the foregoing.
              (c) In connection with any action alleging a violation of this section, any person claiming the benefit of any exemption, exception, or permit under this subpart B has the burden of proving that the exemption, exception, or permit is applicable, was granted, and was valid and in force at the time of the alleged violation. Further, any person claiming that a modification made to a TED that is the subject of such an action complies with the requirements of § 223.207 (c) or (d) has the burden of proving such claim.
              [64 FR 14069, Mar. 23, 1999, as amended at 67 FR 41203, June 17, 2002; 69 FR 25012, May 5, 2004; 71 FR 50372, Aug. 25, 2006; 73 FR 68354, Nov. 18, 2008; 80 FR 6928, Feb. 9, 2015]
            
            
              
              § 223.206
              Exceptions to prohibitions relating to sea turtles.
              (a) Permits—(1) Scientific research, education, zoological exhibition, or species enhancement permits. The Assistant Administrator may issue permits authorizing activities which would otherwise be prohibited under § 223.205(a) for scientific or educational purposes, for zoological exhibition, or to enhance the propagation or survival of threatened species of sea turtles, in accordance with and subject to the conditions of part 222, subpart C—General Permit Procedures.
              (2) Incidental-take permits. The Assistant Administrator may issue permits authorizing activities that would otherwise be prohibited under § 223.205(a) in accordance with section 10(a)(1)(B) of the Act (16 U.S.C. 1539(a)(1)(B)), and in accordance with, and subject to, the implementing regulations in part 222 of this chapter. Such permits may be issued for the incidental taking of threatened and endangered species of sea turtles.
              (b) Exception for injured, dead, or stranded specimens. If any member of any threatened species of sea turtle is found injured, dead, or stranded, any agent or employee of the National Marine Fisheries Service, the Fish and Wildlife Service, the U.S. Coast Guard, or any other Federal land or water management agency, or any agent or employee of a state agency responsible for fish and wildlife who is designated by his or her agency for such purposes, may, when acting in the course of his or her official duties, take such specimens without a permit if such taking is necessary to aid a sick, injured, or stranded specimen or dispose of a dead specimen or salvage a dead specimen which may be useful for scientific study. Whenever possible, live specimens shall be returned to their aquatic environment as soon as possible. Every action shall be reported in writing to the Assistant Administrator within 30 days, and reports of further occurrence shall be made as deemed appropriate by the Assistant Administrator until the specimen is either returned to its environment or disposed of. Reports shall be mailed by registered or certified mail, return receipt requested, to the Assistant Administrator and shall contain the following information:
              (1) Name and position of the official or employee involved;
              (2) Description of the specimen(s) involved;
              (3) Date and location of disposal;
              (4) Circumstances requiring the action;
              (5) Method of disposal;
              (6) Disposition of the specimen(s), including, where the specimen(s) has been retained in captivity, a description of the place and means of confinement, and the measures taken for its maintenance and care; and
              (7) Such other information as the Assistant Administrator may require.
              (c) Exception for research or conservation. Any employee or agent of the National Marine Fisheries Service, the Fish and Wildlife Service, or a state fish and wildlife agency operating a conservation program pursuant to the terms of a Cooperative Agreement with the National Marine Fisheries Service or the Fish and Wildlife Service in accordance with section 6(c) of the Act, designated by his or her agency for such purposes, may, when acting in the course of his or her official duties, take any threatened species to carry out scientific research or conservation programs. All such takings shall be reported within 30 days of the taking to the Assistant Administrator who may request additional reports of the taking and research at the Assistant Administrator's discretion.
              (d) Exception for incidental taking. The prohibitions against taking in § 223.205(a) do not apply to the incidental take of any member of a threatened species of sea turtle (i.e., a take not directed towards such member) during fishing or scientific research activities, to the extent that those involved are in compliance with all applicable requirements of paragraphs (d)(1) through (d)(11) of this section, or in compliance with the terms and conditions of an incidental take permit issued pursuant to paragraph (a)(2) of this section.
              (1) Handling and resuscitation requirements. (i) Any specimen taken incidentally during the course of fishing or scientific research activities must be handled with due care to prevent injury to live specimens, observed for activity, and returned to the water according to the following procedures:
              (A) Sea turtles that are actively moving or determined to be dead as described in paragraph (d)(1)(i)(C) of this section must be released over the stern of the boat. In addition, they must be released only when fishing or scientific collection gear is not in use, when the engine gears are in neutral position, and in areas where they are unlikely to be recaptured or injured by vessels.
              (B) Resuscitation must be attempted on sea turtles that are comatose, or inactive, as determined in paragraph (d)(1) of this section, by:
              (1) Placing the turtle on its bottom shell (plastron) so that the turtle is right side up and elevating its hindquarters at least 6 inches (15.2 cm) for a period of 4 up to 24 hours. The amount of the elevation depends on the size of the turtle; greater elevations are needed for larger turtles. Periodically, rock the turtle gently left to right and right to left by holding the outer edge of the shell (carapace) and lifting one side about 3 inches (7.6 cm) then alternate to the other side. Gently touch the eye and pinch the tail (reflex test) periodically to see if there is a response.
              (2) Sea turtles being resuscitated must be shaded and kept damp or moist but under no circumstance be placed into a container holding water. A water-soaked towel placed over the head, carapace, and flippers is the most effective method in keeping a turtle moist.
              (3) Sea turtles that revive and become active must be released over the stern of the boat only when fishing or scientific collection gear is not in use, when the engine gears are in neutral position, and in areas where they are unlikely to be recaptured or injured by vessels. Sea turtles that fail to respond to the reflex test or fail to move within 4 hours (up to 24, if possible) must be returned to the water in the same manner as that for actively moving turtles.
              (C) A turtle is determined to be dead if the muscles are stiff (rigor mortis) and/or the flesh has begun to rot; otherwise the turtle is determined to be comatose or inactive and resuscitation attempts are necessary.
              (ii) In addition to the provisions of paragraph (d)(1)(i) of this section, a person aboard a vessel in the Atlantic, including the Caribbean Sea and the Gulf of Mexico, that has pelagic or bottom longline gear on board and that has been issued, or is required to have, a limited access permit for highly migratory species under § 635.4 of this title, must comply with the handling and release requirements specified in § 635.21 of this title.
              (iii) Any specimen taken incidentally during the course of fishing or scientific research activities must not be consumed, sold, landed, offloaded, transshipped, or kept below deck.
              (2) Gear requirements for trawlers—(i) TED requirement for shrimp trawlers. Any shrimp trawler that is in the Atlantic Area or Gulf Area must have an approved TED installed in each net that is rigged for fishing. A net is rigged for fishing if it is in the water, or if it is shackled, tied, or otherwise connected to any trawl door or board, or to any tow rope, cable, pole or extension, either on board or attached in any manner to the shrimp trawler. Exceptions to the TED requirement for shrimp trawlers are provided in paragraph (d)(2)(ii) of this section.
              (ii) Exemptions from the TED requirement—(A) Alternative tow-time restrictions. A shrimp trawler is exempt from the TED requirements of paragraph (d)(2)(i) of this section if it complies with the alternative tow-time restrictions in paragraph (d)(3)(i) of this section and if it:
              (1) Has on board no power or mechanical-advantage trawl retrieval system (i.e., any device used to haul any part of the net aboard);
              (2) Is a bait shrimper that retains all live shrimp on board with a circulating seawater system, if it does not possess more than 32 lb. (14.5 kg) of dead shrimp on board, if it has a valid original state bait-shrimp license, and if the state license allows the licensed vessel to participate in the bait shrimp fishery exclusively;
              (3) Has only a pusher-head trawl, skimmer trawl, or wing net rigged for fishing;
              
              (4) Is in an area during a period for which tow-time restrictions apply under paragraphs (d)(3)(ii) or (iii) of this section, if it complies with all applicable provisions imposed under those paragraphs; or
              (5) Is using a single test net (try net) with a headrope length of 12 ft (3.6 m) or less and with a footrope length of 15 ft (4.6 m) or less, if it is pulled immediately in front of another net or is not connected to another net in any way, if no more than one test net is used at a time, and if it is not towed as a primary net, in which case the exemption under this paragraph (d)(2)(ii)(A) applies to the test net.
              (B) Exempted gear or activities. The following fishing gear or activities are exempted from the TED requirements of paragraph (d)(2)(i) of this section:
              (1) A beam or roller trawl, if the frame is outfitted with rigid vertical bars, and if none of the spaces between the bars, or between the bars and the frame, exceeds 4 inches (10.2 cm); and
              (2) A shrimp trawler fishing for, or possessing, royal red shrimp, if royal red shrimp constitutes at least 90 percent (by weight) of all shrimp either found on board, or offloaded from that shrimp trawler.
              (iii) Gear requirement—summer flounder trawlers—(A) TED requirement. (1) Any summer flounder trawler in the summer flounder fishery-sea turtle protection area must have an approved TED installed in each net that is rigged for fishing. A net is rigged for fishing if it is in the water, or if it is shackled, tied, or otherwise connected to any trawl door or board, or to any tow rope, cable, pole or extension, either on board or attached in any manner to the summer flounder trawler. Exceptions to the TED requirement for summer flounder trawlers are provided in paragraph (d)(2)(iii)(B) of this section.
              (2) Any approved hard TED or special hard TED installed in a summer flounder trawl must be installed in a TED extension. The TED extension is a cylindrical piece of webbing distinct from the main trawl's body, wings, codend, and any other net extension(s). The TED extension must be constructed of webbing no larger than 3.5 inch (8.9 cm) stretched mesh. The TED extension must extend at least 24 inches (61.0 cm) but not more than 36 inches (91.4 cm) forward of the leading edge of the TED and aft of the trailing edge of the grid.
              (B) Exemptions from the TED requirement. Any summer flounder trawler north of 35°46.1′ N. lat. (Oregon Inlet, NC) from January 15 through March 15 annually is exempt from the TED requirement of paragraph (d)(2)(iii)(A) of this section, unless the Assistant Administrator determines that TED use is necessary to protect sea turtles or ensure compliance, pursuant to the procedures of paragraph (d)(4) of this section.
              (C) Monitoring. Summer flounder trawlers must carry onboard a NMFS-approved observer if requested by the Southeast Regional Administrator or the Northeast Regional Administrator. A written notification will be sent to the address specified for the vessel in either the NMFS or state fishing permit application, or to the address specified for registration or documentation purposes, or upon written notification otherwise served on the owner or operator of the vessel. Owners and operators must comply with the terms and conditions specified in such written notification. All NMFS-approved observers will report any violations of this section, or other applicable regulations and laws. Information collected by observers may be used for enforcement purposes.
              (D) Additional sea turtle conservation measures. The Assistant Administrator may impose other such restrictions upon summer flounder trawlers as the Assistant Administrator deems necessary or appropriate to protect sea turtles and ensure compliance, pursuant to the procedures of paragraph (d)(4) of this section. Such measures may include, but are not limited to, a requirement to use TEDs in areas other than summer flounder fishery-sea turtle protection area, a requirement to use limited tow-times, and closure of the fishery.
              (3) Tow-time restrictions—(i) Duration of tows. If tow-time restrictions are utilized pursuant to paragraph (d)(2)(ii), (d)(3)(ii), or (d)(3)(iii) of this section, a shrimp trawler must limit tow times. The tow time is measured from the time that the trawl door enters the water until it is removed from the water. For a trawl that is not attached to a door, the tow time is measured from the time the codend enters the water until it is removed from the water. Tow times may not exceed:
              (A) 55 minutes from April 1 through October 31; and
              (B) 75 minutes from November 1 through March 31.
              (ii) Alternative—special environmental conditions. The Assistant Administrator may allow compliance with tow-time restrictions, as an alternative to the TED requirement of paragraph (d)(2)(i) of this section, if the Assistant Administrator determines that the presence of algae, seaweed, debris or other special environmental conditions in a particular area makes trawling with TED-equipped nets impracticable.
              (iii) Substitute—ineffectiveness of TEDs. The Assistant Administrator may require compliance with tow-time restrictions, as a substitute for the TED requirement of paragraph (d)(2)(i) of this section, if the Assistant Administrator determines that TEDs are ineffective in protecting sea turtles.
              (iv) Notice; applicability; conditions. The Assistant Administrator will publish notification concerning any tow-time restriction imposed under paragraph (d)(3)(ii) or (iii) of this section in the Federal Register and will announce it in summary form on channel 16 of the marine VHF radio. A notification of tow-time restrictions will include findings in support of these restrictions as an alternative to, or as substitute for, the TED requirements. The notification will specify the effective dates, the geographic area where tow-time restrictions apply, and any applicable conditions or restrictions that the Assistant Administrator determines are necessary or appropriate to protect sea turtles and ensure compliance, including, but not limited to, a requirement to carry observers, to register vessels in accordance with procedures at paragraph (d)(5) of this section, or for all shrimp trawlers in the area to synchronize their tow times so that all trawl gear remains out of the water during certain times. A notification withdrawing tow-time restrictions will include findings in support of that action.
              (v) Procedures. The Assistant Administrator will consult with the appropriate fishery officials (state or Federal) where the affected shrimp fishery is located in issuing a notification concerning tow-time restrictions. An emergency notification can be effective for a period of up to 30 days and may be renewed for additional periods of up to 30 days each if the Assistant Administrator finds that the conditions necessitating the imposition of tow-time restrictions continue to exist. The Assistant Administrator may invite comments on such an action, and may withdraw or modify the action by following procedures similar to those for implementation. The Assistant Administrator will implement any permanent tow-time restriction through rulemaking.
              (4) Limitations on incidental takings during fishing activities—(i) Limitations. The exemption for incidental takings of sea turtles in paragraph (d) of this section does not authorize incidental takings during fishing activities if the takings:
              (A) Would violate the restrictions, terms, or conditions of an incidental take statement or biological opinion;
              (B) Would violate the restrictions, terms, or conditions of an incidental take permit; or
              (C) May be likely to jeopardize the continued existence of a species listed under the Act.
              (ii) Determination; restrictions on fishing activities. The Assistant Administrator may issue a determination that incidental takings during fishing activities are unauthorized. Pursuant thereto, the Assistant Administrator may restrict fishing activities in order to conserve a species listed under the Act, including, but not limited to, restrictions on the fishing activities of vessels subject to paragraph (d)(2) of this section. The Assistant Administrator will take such action if the Assistant Administrator determines that restrictions are necessary to avoid unauthorized takings that may be likely to jeopardize the continued existence of a listed species. The Assistant Administrator may withdraw or modify a determination concerning unauthorized takings or any restriction on fishing activities if the Assistant Administrator determines that such action is warranted.
              (iii) Notice; applicability; conditions. The Assistant Administrator will publish a notification of a determination concerning unauthorized takings or a notification concerning the restriction of fishing activities in the Federal Register. The Assistant Administrator will provide as much advance notice as possible, consistent with the requirements of the Act, and will announce the notification in summary form on channel 16 of the marine VHF radio. Notification of a determination concerning unauthorized takings will include findings in support of that determination; specify the fishery, including the target species and gear used by the fishery, the area, and the times, for which incidental takings are not authorized; and include such other conditions and restrictions as the Assistant Administrator determines are necessary or appropriate to protect sea turtles and ensure compliance. Notification of restriction of fishing activities will include findings in support of the restriction, will specify the time and area where the restriction is applicable, and will specify any applicable conditions or restrictions that the Assistant Administrator determines are necessary or appropriate to protect sea turtles and ensure compliance. Such conditions and restrictions may include, but are not limited to, limitations on the types of fishing gear that may be used, tow-time restrictions, alteration or extension of the periods of time during which particular tow-time requirements apply, requirements to use TEDs, registration of vessels in accordance with procedures at paragraph (d)(5) of this section, and requirements to provide observers. Notification of withdrawal or modification will include findings in support of that action.
              (iv) Procedures. The Assistant Administrator will consult with the appropriate fisheries officials (state or Federal) where the fishing activities are located in issuing notification of a determination concerning unauthorized takings or notification concerning the restriction of fishing activities. An emergency notification will be effective for a period of up to 30 days and may be renewed for additional periods of up to 30 days each, except that emergency placement of observers will be effective for a period of up to 180 days and may be renewed for an additional period of 60 days. The Assistant Administrator may invite comments on such action, and may withdraw or modify the action by following procedures similar to those for implementation. The Assistant Administrator will implement any permanent determination or restriction through rulemaking.
              (5)-(6) [Reserved]
              (7) Restrictions applicable to gillnet fisheries in North Carolina. No person may fish with gillnet fishing gear which has a stretched mesh size larger than 41/4 inches (10.8 cm), annually from September 1 through December 15, in the inshore waters of Pamlico Sound, North Carolina, and all contiguous tidal waters, bounded on the north by 35°46.3′ N. lat., on the south by 35°00′ N. lat., and on the west by 76°30′ W. long.
              (8) Restrictions applicable to large mesh gillnet fisheries in the mid-Atlantic region. No person may fish with or possess on board a boat, any gillnet with a stretched mesh size 7-inches (17.8 cm) or larger, unless such gillnets are covered with canvas or other similar material and lashed or otherwise securely fastened to the deck or the rail, and all buoys larger than 6-inches (15.2 cm) in diameter, high flyers, and anchors are disconnected. This restriction applies in the Atlantic Exclusive Economic Zone (as defined in 50 CFR 600.10) during the following time periods and in the following area:
              (i) Waters north of 33°51.0′ N. (North Carolina/South Carolina border at the coast) and south of 35°46.0′ N. (Oregon Inlet) at any time;
              (ii) Waters north of 35°46.0′ N. (Oregon Inlet) and south of 3°22.5′ N. (Currituck Beach Light, NC) from March 16 through January 14;
              (iii) Waters north of 36°22.5′ N. (Currituck Beach Light, NC) and south of 37°34.6′ N. (Wachapreague Inlet, VA) from April 1 through January 14; and

              (iv) Waters north of 37°34.6′ N. (Wachapreague Inlet, VA) and south of 37°56.0′ N. (Chincoteague, VA) from April 16 through January 14.
              (9) Restrictions applicable to Pacific pelagic longline vessels. In addition to the general prohibitions specified in § 600.725 of chapter VI of this title, it is unlawful for any person who is not operating under a western Pacific longline permit under § 665.801 of this title to do any of the following on the high seas of the Pacific Ocean east of 150° W. long. and north of the Equator (0° N. lat.):

              (i) Direct fishing effort toward the harvest of swordfish (Xiphias gladius) using longline gear.

              (ii) Possess a light stick on board a longline vessel. A light stick as used in this paragraph is any type of light emitting device, including any fluorescent glow bead, chemical, or electrically powered light that is affixed underwater to the longline gear.
              (iii) An operator of a longline vessel subject to this section may land or possess no more than 10 swordfish from a fishing trip where any part of the trip included fishing east of 150° W. long. and north of the equator (0° N. lat.).
              (iv) Fail to employ basket-style longline gear such that the mainline is deployed slack when fishing.
              (v) When a conventional monofilament longline is deployed by a vessel, no fewer than 15 branch lines may be set between any two floats. Vessel operators using basket-style longline gear must set a minimum of 10 branch lines between any 2 floats.
              (vi) Longline gear must be deployed such that the deepest point of the main longline between any two floats, i.e., the deepest point in each sag of the main line, is at a depth greater than 100 m (328.1 ft or 54.6 fm) below the sea surface.
              (10) Restrictions applicable to pound nets in Virginia—(i) Offshore pound net leaders in Pound Net Regulated Area I. During the time period of May 6 through July 15 each year, any offshore pound net leader in Pound Net Regulated Area I must meet the definition of a modified pound net leader. Any offshore pound net leader in Pound Net Regulated Area I that does not meet the definition of a modified pound net leader must be removed from the water prior to May 6 and may not be reset until July 16.
              (ii) Nearshore pound net leaders in Pound Net Regulated Area I and all pound net leaders in Pound Net Regulated Area II. During the time period of May 6 to July 15 each year, any nearshore pound net leader in Pound Net Regulated Area I and any pound net leader in Pound Net Regulated Area II must have only mesh size less than 12 inches (30.5 cm) stretched mesh and may not employ stringers. Any nearshore pound net leader in Pound Net Regulated Area I or any pound net leader in Pound Net Regulated Area II with stretched mesh measuring 12 inches (30.5 cm) or greater, or with stringers, must be removed from the water prior to May 6 and may not be reset until July 16. A pound net leader is exempt from these measures only if it meets the definition of a modified pound net leader.
              (iii) Protocol for measuring mesh size. This protocol applies to measuring mesh size in leaders described in 50 CFR 223.206(d)(10)(i) and 223.206(d)(10)(ii). Mesh sizes are measured by a wedge-shaped gauge having a taper of 0.79 in. (2 cm) in 3.15 in. (8 cm) and a thickness of 0.09 in. (2.3 mm) inserted into the meshes under a pressure or pull of 11.02 lb. (5 kg). The mesh size is the average of the measurement of any series of 20 consecutive meshes. The mesh in the leader is measured at or near the horizontal and vertical center of a leader panel.
              (iv) Reporting requirement. At any time during the year, if a sea turtle is taken live and uninjured in a pound net operation, the operator of the vessel must report the incident to the NMFS Northeast Regional Office, (978) 281-9328 or fax (978) 281-9394, within 24 hours of returning from the trip in which the incidental take was discovered. The report shall include a description of the sea turtles condition at the time of release and the measures taken as required in paragraph (d)(1) of this section. At any time during the year, if a sea turtle is taken in a pound net operation, and is determined to be injured, or if a turtle is captured dead, the operator of the vessel shall immediately notify NMFS Northeast Regional Office and the appropriate rehabilitation or stranding network, as determined by NMFS Northeast Regional Office.
              (v) Monitoring. Owners or operators of pound net fishing operations must allow access to the pound net gear so it may be observed by a NMFS-approved observer if requested by the Northeast Regional Administrator. All NMFS-approved observers will report any violations of this section, or other applicable regulations and laws. Information collected by observers may be used for law enforcement purposes.
              (vi) Expedited modification of restrictions and effective dates. From May 6 to July 15 of each year, if NMFS receives information that one sea turtle is entangled alive or that one sea turtle is entangled dead, and NMFS determines that the entanglement contributed to its death, in pound net leaders that are in compliance with the restrictions described in paragraph (d)(10)(ii) of this section, NMFS may issue a final rule modifying the restrictions on pound net leaders as necessary to protect threatened sea turtles. Such modifications may include, but are not limited to, reducing the maximum allowable mesh size of pound net leaders and prohibiting the use of pound net leaders regardless of mesh size. In addition, if information indicates that a significant level of sea turtle entanglements, impingements or strandings will likely continue beyond July 15, NMFS may issue a final rule extending the effective date of the restrictions, including any additional restrictions imposed under this paragraph (d)(10)(vi), for an additional 15 days, but not beyond July 30, to protect threatened sea turtles.
              (vii) Modified pound net leader compliance training. Any pound net licensee and any vessel operator who have modified pound net leaders set in Pound Net Regulated Area I or Pound Net Regulated Area II at any time from May 6 through July 15 must have completed modified pound net leader compliance training and possess on board the vessel a valid modified pound net leader compliance training certificate issued by NMFS. NMFS retains discretion to provide exemptions in limited circumstances where appropriate. Notice will be given by NMFS announcing the times and locations of modified pound net leader compliance training.
              (11) Restrictions applicable to sea scallop dredges in the mid-Atlantic—(i) Gear Modification. During the time period of May 1 through November 30, any vessel with a sea scallop dredge and required to have a Federal Atlantic sea scallop fishery permit, regardless of dredge size or vessel permit category, that enters waters west of 71° W. long., from the shoreline to the outer boundary of the Exclusive Economic Zone must have on each dredge a chain mat described as follows. The chain mat must be composed of horizontal (“tickler”) chains and vertical (“up-and-down”) chains that are configured such that the openings formed by the intersecting chains have no more than four sides. The vertical and horizontal chains must be hung to cover the opening of the dredge bag such that the vertical chains extend from the back of the cutting bar to the sweep. The horizontal chains must intersect the vertical chains such that the length of each side of the openings formed by the intersecting chains is less than or equal to 14 inches (35.5 cm) with the exception of the side of any individual opening created by the sweep. The chains must be connected to each other with a shackle or link at each intersection point. The measurement must be taken along the chain, with the chain held taut, and include one shackle or link at the intersection point and all links in the chain up to, but excluding, the shackle or link at the other intersection point.
              (ii) Any vessel that enters the waters described in paragraph (d)(11)(i) of this section and that is required to have a Federal Atlantic sea scallop fishery permit must have the chain mat configuration installed on all dredges for the duration of the trip.

              (iii) Vessels subject to the requirements in paragraphs (d)(11)(i) and (ii) of this section transiting waters west of 71° W. long., from the shoreline to the outer boundary of the Exclusive Economic Zone, will be exempted from the chain-mat requirements provided the dredge gear is not available for immediate use as defined by § 648.2 of this title and there are no scallops on-board.
              [64 FR 14070, Mar. 23, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 223.206, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Notes:
                1. At 64 FR 14070, Mar. 23, 1999, § 223.206 was revised. Paragraph (d)(5) contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                2. At 67 FR 41203, June 17, 2002, § 223.206 was amended by adding paragraph (d)(2)(v). This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.

                3. At 84 FR 70063, Dec. 20, 2019, in § 223.206, paragraphs (d)(2)(ii)(A)(3) and (d)(3)(i) introductory text were revised,  effective Apr. 1, 2021.  For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 223.206
                    Exceptions to prohibitions relating to sea turtles.
                    
                    (d) * * *
                    (2) * * *
                    (ii) * * *
                    (A) * * *
                    (3) Has only a pusher-head trawl or a wing net, or has a skimmer trawl on a vessel less than 40 ft (12.2 m) in length as indicated on the vessel's state vessel registration or U.S. Coast Guard vessel documentation.
                    
                    (3) Tow-time restrictions—(i) Duration of tows. If tow-time restrictions are used pursuant to paragraph (d)(2)(ii), (d)(3)(ii), or (d)(3)(iii) of this section, a shrimp trawler must limit tow times. The tow time begins at the time the trawl door enters the water and ends at the time the trawl door is removed from the water. For a trawl that is not attached to a door, the tow time begins at the time the codend enters the water and ends at the time the codend is emptied of catch on deck. Tow times may not exceed:
                    
                  
                
              
            
            
              § 223.207
              Approved TEDs.
              Any netting, webbing, or mesh that may be measured to determine compliance with this section is subject to measurement, regardless of whether it is wet or dry. Any such measurement will be of the stretched mesh size.
              (a) Hard TEDs. Hard TEDs are TEDs with rigid deflector grids and are categorized as “hooped hard TEDs” and “single-grid hard TEDs” such as the Matagorda and Georgia TED (Figures 3 & 4 to this part). Hard TEDs complying with the following generic design criteria are approved TEDs:
              (1) Construction materials—(i) Single-grid and inshore hooped hard TED. A single-grid hard TED or an inshore hooped hard TED must be constructed of one or a combination of the following materials, unless otherwise specifically restricted below, with minimum dimensions as follows:
              (A) Solid steel rod with a minimum outside diameter of 1/4 inch (0.64 cm);
              (B) Fiberglass or aluminum rod with a minimum outside diameter of 1/2 inch (1.27 cm); or
              (C) Steel or aluminum round, oval, or rectangular tubing with a minimum outside diameter or width of 1/2 inch (1.27 cm) and a minimum wall thickness of 1/8 inch (0.32 cm; also known as schedule 40 tubing).
              (D) Steel or aluminum flat bar with dimensions no less than 1/4 inch (0.64 cm) in thickness by 11/2 inches (3.85 cm) in depth. For flat bar less than 3/8 inch (0.95 cm) in thickness, a horizontal brace bar to reinforce the deflector bars must be permanently attached to the frame and the rear face of each of the deflector bars within 4 inches (10.2 cm) of the midpoint of the TED frame. The horizontal brace bar must be constructed of approved material consistent with paragraph (a)(1)(i) of this section. The horizontal brace bar may be offset behind the deflector bars, using spacer bars, not to exceed 5 inches (12.7 cm) in length and constructed of the same size or larger flat bar as the deflector bars.
              (ii) Offshore hooped hard TED. An offshore hooped hard TED must be constructed of aluminum, with minimum dimensions as follows:

              (A) Solid rod with a minimum outside diameter of 5/8 inch (1.59 cm); or
              
              (B) Tubing with a minimum outside diameter of 1 inch (2.54 cm) and a minimum wall thickness of 1/8 inch (0.32 cm).
              (2) Method of attachment. A hard TED must be sewn into the trawl around the entire circumference of the TED with heavy twine.
              (3) Angle of deflector bars. (i) The angle of the deflector bars must be between 30° and 55° from the normal, horizontal flow through the interior of the trawl, except as provided in paragraph (a)(3)(ii) of this section.
              (ii) For any shrimp trawler fishing in the Gulf SFSTCA or the Atlantic SFSTCA, a hard TED with the position of the escape opening at the bottom of the net when the net is in its deployed position, the angle of the deflector bars from the normal, horizontal flow through the interior of the trawl, at any point, must not exceed 55°, and the angle of the bottom-most 4 inches (10.2 cm) of each deflector bar, measured along the bars, must not exceed 45° (Figures 14a and 14b to this part).
              (4) Space between bars. The space between deflector bars and the deflector bars and the TED frame must not exceed 4 inches (10.2 cm).
              (5) Direction of bars. The deflector bars must run from top to bottom of the TED, as the TED is positioned in the net, except that up to four of the bottom bars and two of the top bars, including the frame, may run from side to side of the TED. The deflector bars must be permanently attached to the TED frame or to the horizontal bars, if used, at both ends.
              (6) Position of the escape opening. The escape opening must be made by removing a rectangular section of webbing from the trawl, except for a TED with an escape opening size described at paragraph (a)(7)(ii)(A) for which the escape opening may alternatively be made by making a horizontal cut along the same plane as the TED. The escape opening must be centered on and immediately forward of the frame at either the top or bottom of the net when the net is in the deployed position. The escape opening must be at the top of the net when the slope of the deflector bars from forward to aft is upward, and must be at the bottom when such slope is downward. The passage from the mouth of the trawl through the escape opening must be completely clear of any obstruction or modification, other than those specified in paragraph (d) of this section.
              (7) Size of escape opening—(i) Hooped hard TEDs—(A) Escape opening for inshore hooped hard TED. The inshore hooped hard TED escape opening must have a horizontal measurement of no less than 35 inches (89 cm) wide and a forward measurement of no less than 27 inches (69 cm). A hinged door frame may be used to partially cover the escape opening as provided in paragraph (d)(7) of this section. Alternatively, a webbing flap may be used as provided in paragraph (d)(3)(i) of this section. The resultant opening with a webbing flap must be a minimum width of 35 inches (89 cm) and a minimum height of 20 inches (51 cm), with each measurement taken simultaneously. This opening may only be used in inshore waters, except it may not be used in the inshore waters of Georgia and South Carolina.
              (B) Escape opening for offshore hooped hard TED. The offshore hooped hard TED escape opening must have a horizontal measurement of no less than 40 inches (102 cm) wide and a forward measurement of no less than 35 inches (89 cm). A hinged door frame may be used to partially cover the escape opening as provided in paragraph (d)(7) of this section. Alternatively, a webbing flap may be used as provided in paragraph (d)(3)(ii) of this section. The resultant escape opening with a webbing flap must have a stretched mesh circumference of no less than 142 inches (361 cm).
              (ii) Single-grid hard TEDs. On a single-grid hard TED, the horizontal cut(s) for the escape opening may not be narrower than the outside width of the TED frame minus 4 inches (10.2 cm) on both sides of the grid, when measured as a straight line width. Fore-and-aft cuts to remove a rectangular piece of webbing must be made from the ends of the horizontal cuts along a single row of meshes along each side. The overall size of the escape opening must match one of the following specifications:
              (A) 44-inch inshore opening. The escape opening must have a minimum width of 44 inches (112 cm) and a minimum height of 20 inches (51 cm) with each measurement taken separately. A webbing flap, as described in paragraph (d)(3)(i) of this section, may be used with this escape hole, so long as this minimum opening size is achieved. This opening may only be used in inshore waters, except it may not be used in the inshore waters of Georgia and South Carolina.
              (B) The 71-inch offshore opening: The two forward cuts of the escape opening must not be less than 26 inches (66 cm) long from the points of the cut immediately forward of the TED frame. The resultant length of the leading edge of the escape opening cut must be no less than 71 inches (181 cm) with a resultant circumference of the opening being 142 inches (361 cm) (Figure 12 to this part). A webbing flap, as described in paragraph (d)(3)(ii) of this section, may be used with this escape hole, so long as this minimum opening size is achieved. Either this opening or the one described in paragraph (a)(7)(ii)(C) of this section must be used in all offshore waters and in all inshore waters in Georgia and South Carolina, but may also be used in other inshore waters.
              (C) Double cover offshore opening. The two forward cuts of the escape opening must not be less than 20 inches (51 cm) long from the points of the cut immediately forward of the TED frame. The resultant length of the leading edge of the escape opening cut must be no less than 56 inches (142 cm)(Figure 16 to this part illustrates the dimensions of these cuts). A webbing flap, as described in paragraph (d)(3)(iii) of this section, may be used with this escape hole. Either this opening or the one described in paragraph (a)(7)(ii)(B) of this section must be used in all offshore waters but also in all inshore waters in Georgia and South Carolina, and may be used in other inshore waters.
              (D) Boone Wedge Cut opening. (Figure 17 to this part). The escape opening is made by making two cuts in the TED extension; one cut is fore and aft (i.e., along the length of the extension) and the other cut is horizontal to the extension. The horizontal cut is 50 meshes long and begins at a point 4 inches (10.2 cm) inward from the outside edge of the grid on one side and runs to the same point on the opposite side of the grid. The fore and aft cut begins in the middle of the horizontal cut and runs forward 49.5 inches (125.7 cm) toward the front edge of the TED extension. The added wedge of webbing is attached along its two leading edges to the edges of the fore and aft cut. The webbing wedge is made of 17/8 inch (4.8 cm) webbing and must have at least 41 meshes measuring at least 72 inches wide (182.9 cm) along its base (aft edge). The height of the wedge must measure at least 48.5 inches (123 cm). The top of the wedge is two bars across the leading edge then cut with a 1 point then 6 bar taper. A webbing flap, as described in paragraph (d)(3)(iv) of this section, may be used with this escape opening, so long as the minimum opening size is achieved.
              (E) Large TED openings. (Figures 18a, 18b, and 18c to this part). Large TED escape openings may be utilized in the following configurations:
              (1) A triangular cut (Figure 18a to this part), where the base of the triangle is defined by a straight-line measurement of the opening between the webbing attachment points on the TED frame that is no less than 40 inches (102 cm). The two side cuts of the triangle must be an all-bar taper from the point at which the webbing attaches to the TED frame to the apex of the triangle cut. Each side cut of the triangle must measure no less than 53 inches (135 cm). The sum of the straight-line base measurement and two side cuts must be no less than 147 inches (373 cm). The side cuts of the triangular opening may be reinforced using rib lines attached from the TED frame to the apex of the opening. A webbing flap, as described in either paragraph (d)(3)(ii) or (d)(3)(iii) of this section, may be used with this escape opening, so long as the minimum opening size is achieved.
              (2) All-bar or all-points side cuts and a horizontal leading edge cut (Figures 18b and 18c to this part), where the straight-line measurement of the opening between the webbing attachment points on the TED frame may not be less than 40 inches (102 cm), and the two side cuts of the escape opening must not be less than 26 inches (66 cm) long from the points of the cut immediately forward of the TED frame. Only all-bar or all-points side cuts may be used; no combination tapers may be used when making the side cuts. The sum of the straight-line base measurement and the stretched measurements of the side cuts and leading edge cut must be no less than 147 inches (373 cm). A webbing flap, as described in either paragraph (d)(3)(ii) or (d)(3)(iii) of this section, may be used with this escape opening, so long as the minimum opening size is achieved.
              (8) Size of hoop or grid—(i) Hooped hard TED—(A) Inshore hooped hard TED. The front hoop on an inshore hooped hard TED must have an inside horizontal measurement of at least 35 inches (89 cm) and an inside vertical measurement of at least 30 inches (76 cm). The minimum clearance between the deflector bars and the forward edge of the escape opening must be at least 20 inches (51 cm).
              (B) Offshore hooped hard TED. The front hoop on an offshore hooped hard TED must have an inside horizontal measurement of at least 40 inches (102 cm) and an inside vertical measurement of at least 30 inches (76 cm). The minimum clearance between the deflector bars and the forward edge of the escape opening must be at least 231/4 inches (59 cm).
              (ii) Single-grid hard TED. A single-grid hard TED must have a minimum outside horizontal and vertical measurement of 32 inches (81 cm). The required outside measurements must be at the mid-point of the deflector grid.
              (9) Flotation. Floats must be attached to the top one-half of all hard TEDs with bottom escape openings. The floats may be attached either outside or inside the net, but not to a flap. Floats attached inside the net must be behind the rear surface of the TED. Floats must be attached with heavy twine or rope. Floats must be constructed of aluminum, hard plastic, expanded polyvinyl chloride, or expanded ethylene vinyl acetate unless otherwise specified. The requirements of this paragraph may be satisfied by compliance with either the dimension requirements of paragraph (a)(9)(i) of this section, or the buoyancy requirements of paragraph (a)(9)(ii) of this section, or the buoyancy-dimension requirements of paragraph (a)(9)(iii) of this section. If roller gear is used pursuant to paragraph (d)(5) of this section, the roller gear must be included in the circumference measurement of the TED or the total weight of the TED.
              (i) Float dimension requirements. (A) For hard TEDs with a circumference of 120 inches (304.8 cm) or more, a minimum of either one round, aluminum or hard plastic float, no smaller than 9.8 inches (25.0 cm) in diameter, or two expanded polyvinyl chloride or expanded ethylene vinyl acetate floats, each no smaller than 6.75 inches (17.2 cm) in diameter by 8.75 inches (22.2 cm) in length, must be attached.
              (B) For hard TEDs with a circumference of less than 120 inches (304.8 cm), a minimum of either one round, aluminum or hard plastic float, no smaller than 9.8 inches (25.0 cm) in diameter, or one expanded polyvinyl chloride or expanded ethylene vinyl acetate float, no smaller than 6.75 inches (17.2 cm) in diameter by 8.75 inches (22.2 cm) in length, must be attached.
              (ii) Float buoyancy requirements. Floats of any size and in any combination must be attached such that the combined buoyancy of the floats, as marked on the floats, equals or exceeds the weight of the hard TED, as marked on the TED. The buoyancy of the floats and the weight of the TED must be clearly marked on the floats and the TED as follows:
              (A) Float buoyancy markings. Markings on floats must be made in clearly legible raised or recessed lettering by the original manufacturer. The marking must identify the buoyancy of the float in water, expressed in grams or kilograms, and must include the metric unit of measure. The marking may additionally include the buoyancy in English units. The marking must identify the nominal buoyancy for the manufactured float.
              (B) TED weight markings. The marking must be made by the original TED manufacturer and must be permanent and clearly legible. The marking must identify the in-air, dry weight of the TED, expressed in grams or kilograms, and must include the metric unit of measure. The marking may additionally include the weight in English units. The marked weight must represent the actual weight of the individual TED as manufactured. Previously manufactured TEDs may be marked upon return to the original manufacturer. Where a TED is comprised of multiple detachable components, the weight of each component must be separately marked.
              (iii) Buoyancy-dimension requirements. Floats of any size and in any combination, provided that they are marked pursuant to paragraph (a)(9)(ii)(A) of this section, must be attached such that the combined buoyancy of the floats equals or exceeds the following values:
              (A) For floats constructed of aluminum or hard plastic, regardless of the size of the TED grid, the combined buoyancy must equal or exceed 14 lb (6.4 kg);
              (B) For floats constructed of expanded polyvinyl chloride or expanded ethylene vinyl acetate, where the circumference of the TED is 120 inches (304.8 cm) or more, the combined buoyancy must equal or exceed 20 lb (9.1 kg); or
              (C) For floats constructed of expanded polyvinyl chloride or expanded ethylene vinyl acetate, where the circumference of the TED is less than 120 inches (304.8 cm), the combined buoyancy must equal or exceed 10 lb (4.5 kg).
              (b) Special Hard TEDs. Special hard TEDs are hard TEDs which do not meet all of the design and construction criteria of the generic standards specified in paragraph (a) of this section. The following special hard TEDs are approved TEDs:
              (1) Flounder TED. (Figure 10 to this part). The Flounder TED is approved for use only in the Atlantic summer flounder bottom trawl fishery. The Flounder TED is not an approved TED for use by shrimp trawlers. The Flounder TED must be constructed of at least 11/4 inch (3.2 cm) outside diameter aluminum or steel pipe with a wall thickness of at least 1/8 inch (0.3 cm). It must have a rectangular frame with outside dimensions which can be no less than 51 inches (129.5 cm) in length and 32 inches (81.3 cm) in width. It must have at least five vertical deflector bars, with bar spacings of no more than 4 inches (10.2 cm). The vertical bars must be connected to the top of the frame and to a single horizontal bar near the bottom. The horizontal bar must be connected at both ends to the sides of the frame and parallel to the bottom bar of the frame. There must be a space no larger than 10 inches (25.4 cm) between the horizontal bar and the bottom bar of the frame. One or more additional vertical bars running from the bottom bar to the horizontal bar must divide the opening at the bottom into two or more rectangles, each with a maximum height of 10 inches (25.4 cm) and a maximum width of 141/2 inches (36.8 cm). This TED must comply with paragraph (a)(2) of this section. The angle of the deflector bars must be between 30 and 55 from the normal, horizontal flow through the interior of the trawl. The entire width of the escape opening from the trawl must be centered on and immediately forward of the frame at the top of the net when the net is in its deployed position. The escape opening must be at the top of the net and the slope of the deflector bars from forward to aft is upward. The escape opening must be cut horizontally along the same plane as the TED, and may not be cut in a fore-and-aft direction. The cut in the trawl webbing for the escape opening cannot be narrower than the outside width of the grid minus 4 inches (10.2 cm) on both sides of the grid, when measured as a straight line width. The resulting escape opening in the net webbing must measure at least 35 inches (88.9 cm) in horizontal taut length and, simultaneously, 12 inches (30.5 cm) in vertical taut height. The vertical measurement must be taken at the midpoint of the horizontal measurement. This TED may not be configured with a bottom escape opening. Installation of an accelerator funnel is not permitted with this TED.
              (2) Weedless TED. The weedless TED must meet all the requirements of paragraph (a) of this section for single-grid hard TEDs, with the exception of paragraphs (a)(1) and (a)(5) of this section. The weedless TED must be constructed of at least 1-1/4 inch (3.2 cm) outside diameter aluminum with a wall thickness of at least 1/8 inch (0.3 cm). The deflector bars must run from top to bottom of the TED, as the TED is positioned in the net. The ends of the deflectors bars on the side of the frame opposite to the escape opening must be permanently attached to the frame. The ends of the deflector bars nearest the escape opening are not attached to the frame and must lie entirely forward of the leading edge of the outer frame. The ends of the unattached deflector bars must be no more than 4 inches (10.2 cm) from the frame and may not extend past the frame. A horizontal brace bar to reinforce the deflector bars, constructed of the same size or larger pipe as the deflector bars, must be permanently attached to the frame and the rear face of each of the deflector bars at a position anywhere between the vertical mid-point of the frame and the unattached ends of the deflector bars. The horizontal brace bar may be offset behind the deflector bars, using spacer bars, not to exceed 5 inches (12.7 cm) in length and constructed of the same size or larger pipe as the deflector bars. See Figure 15.
              (3) Boone Big Boy TED. The Boone Big Boy TED is a single-grid hard TED with a minimum outside horizontal and vertical measurement of 36.5 inches (92.7 cm) and 48 inches (121.9 cm), respectively. The frame must be constructed of steel rod with a minimum outside diameter of 3/8 inch (0.95 cm). The deflector bars must be constructed of steel rod with a minimum outside diameter of 1/4 inch (0.64 cm). The space between the deflector bars must not exceed 4 inches (10.2 cm). A horizontal brace bar constructed of at least 1/4-inch (0.64-cm) steel rod must be permanently attached to the frame and the rear face of each of the deflector bars within 4 inches (10.2 cm) of the midpoint of the TED frame. The horizontal brace bar may be offset behind the deflector bars, using spacer bars, not to exceed 5 inches (12.7 cm) in length and must be constructed of the same size or larger material as the deflector bars. The Boone Big Boy TED must be used with the Boone Wedge Cut escape opening specified in (a)(7)(ii)(D) of this section. The angle of the deflector bars must be between 30° and 55° from the normal, horizontal flow through the interior of the trawl. The Boone Big Boy TED is exempt from the requirements of paragraph (a)(3)(ii) of this section, and may be installed at 55° when fishing in the Gulf SFSTCA or the Atlantic SFSTCA.
              (4) Modified flounder TED. (Figure 11 to this part). The modified flounder TED is approved for use only in the Atlantic summer flounder bottom trawl fishery. The modified flounder TED is not an approved TED for use by shrimp trawlers. The modified flounder TED incorporates two separate grid frames that are attached together. The frames of the grids must be constructed of at least 11/4 inch (3.2 cm) outside diameter aluminum or steel pipe with a wall thickness of at least 1/8 inch (0.32 cm). Each of the two grids of the modified flounder TED must have outside dimensions of at least 36 inches (91.4 cm) in height and at least 48 inches (121.9 cm) in width. The upper grid is equipped with vertical deflector bars, which must be constructed of aluminum or steel flat bar with a minimum depth of 11/4 inches (3.2 cm) and a minimum thickness of 3/8 inch (0.95 cm). Vertical deflector bars must be connected to the top and bottom of the upper grid. The space between the deflector bars of the upper grid must not exceed 4 inches (10.2 cm). The lower grid is fabricated with both horizontal and vertical deflector bars, creating four narrow horizontal openings at the top, and three large rectangular openings along the bottom of the grid. The lower grid must have at least three horizontal deflector bars, constructed of aluminum or steel flat bar with a minimum depth of 11/2 inches (3.8 cm) and a minimum thickness of 3/8 inch (0.95 cm), which are connected to each side of the grid and angled at 30° from the horizontal plane. Below this, a fourth horizontal deflector bar must be constructed of aluminum or steel pipe with a wall thickness of at least 1/8 inch (0.32 cm) and with a 11/4 inch (3.2 cm) outside diameter. These horizontal deflector bars must yield maximum spacings of 41/2 inches (11.4 cm), 51/2 inches (14.0 cm), 51/2 inches (14.0 cm), and 41/2 inches (11.4 cm), as constructed from top to bottom and measured between the leading edges of adjacent deflector bars. There must be a maximum 10-inch (25.4 cm) space between the bottom-most horizontal deflector pipe bar and the grid frame bottom. Two additional vertical pipe sections running from the bottom of the grid frame to the bottom-most horizontal deflector pipe bar must divide the opening at the bottom into three rectangles, each with a maximum height of 10 inches (25.4 cm) and a maximum width of 14 inches (35.6 cm). This TED must comply with paragraph (a)(2) of this section. The upper and lower grids of this TED must be laced together with heavy twine no less than 1/4 inch (0.64 cm) in diameter in order to maintain a consistent angle in both sections. There may be a gap between the two sections not to exceed 1 inch (2.54 cm). The angle of the entire TED frame must be between 30° and 45° from the normal, horizontal flow through the interior of the trawl. The entire width of the escape opening from the trawl must be centered on and immediately forward of the frame at the top of the net when the net is in its deployed position. The slope of the grids and the vertical deflector bars from forward to aft is upward. The modified flounder TED must use an escape opening consistent with paragraph (a)(7)(ii)(B), (C), (D), or (E) of this section. A webbing flap, as described in paragraphs (d)(3)(ii), (iii), or (iv) of this section, may be used with this escape opening, so long as the minimum opening size is achieved. This TED may not be configured with a bottom escape opening. Installation of an accelerator funnel is not permitted with this TED.
              (c) Soft TEDs. Soft TEDs are TEDs with deflector panels made from polypropylene or polyethylene netting. The following soft TEDs are approved TEDs:
              (1) Parker TED. The Parker TED is a soft TED, consisting of a single triangular panel, composed of webbing of two different mesh sizes, that forms a complete barrier inside a trawl and that angles toward an escape opening in the top of the trawl.
              (i) Excluder Panel. (Figure 5 to this part) The excluder panel of the Parker TED must be constructed of a single triangular piece of 8-inch (20.3 cm) stretched mesh webbing and two trapezoidal pieces of 4-inch (10.2-cm) stretched mesh webbing. The webbing must consist of number 48 (3-mm thick) or larger polypropylene or polyethylene webbing that is heat-set knotted or braided. The leading edge of the 8-inch (20.3-cm) mesh panel must be 36 meshes wide. The 8-inch (20.3-cm) mesh panel must be tapered on each side with all-bar cuts to converge on an apex, such that the length of each side is 36 bars. The leading edges of the 4-inch (10.2-cm) mesh panels must be 8 meshes wide. The edges of the 4-inch (10.2-cm) mesh panels must be cut with all-bar cuts running parallel to each other, such that the length of the inner edge is 72 bars and the length of the outer edge is 89 bars and the resulting fore-and-aft edge is 8 meshes deep. The two 4-inch (10.2-cm) mesh panels must be sewn to the 8-inch (20.3-cm) mesh panel to create a single triangular excluder panel. The 72-bar edge of each 4-inch (10.2-cm) mesh panel must be securely joined with twine to one of the 36-bar edges of the 8-inch (20.3-cm) mesh panel, tied with knots at each knot of the 4-inch (10.2-cm) webbing and at least two wraps of twine around each bar of 4-inch (10.2-cm) mesh and the adjoining bar of the 8-inch (20.3-cm) mesh. The adjoining fore-and-aft edges of the two 4-inch (10.2-cm) mesh panels must be sewn together evenly.
              (ii) Limitations on which trawls may have a Parker TED installed. The Parker TED must not be installed or used in a two-seam trawl with a tongue, nor in a triple-wing trawl (a trawl with a tongue along the headrope and a second tongue along the footrope). The Parker TED may be installed and used in any other trawl if the taper of the body panels of the trawl does not exceed 4b1p and if it can be properly installed in compliance with paragraph (c)(1)(iii) of this section.
              (iii) Panel installation—(A) Leading edge attachment. The leading edge of the excluder panel must be attached to the inside of the bottom of the trawl across a straight row of meshes. For a two-seam trawl or a four-seam, tapered-wing trawl, the row of meshes for attachment to the trawl must run the entire width of the bottom body panel, from seam to seam. For a four-seam, straight-wing trawl, the row of meshes for attachment to the trawl must run the entire width of the bottom body panel and half the height of each wing panel of the trawl. Every mesh of the leading edge of the excluder panel must be evenly sewn to this row of meshes; meshes may not be laced to the trawl. The row of meshes for attachment to the trawl must contain the following number of meshes, depending on the stretched mesh size used in the trawl:
              (1) For a mesh size of 21/4 inches (5.7 cm), 152-168 meshes;
              (2) For a mesh size of 21/8 inches (5.4 cm), 161-178 meshes;
              (3) For a mesh size of 2 inches (5.1 cm), 171-189 meshes;
              (4) For a mesh size of 17/8 inches (4.8 cm), 182-202 meshes;
              (5) For a mesh size of 13/4 inches (4.4 cm), 196-216 meshes;
              (6) For a mesh size of 15/8 inches (4.1 cm), 211-233 meshes;
              (7) For a mesh size of 11/2 inches (3.8 cm), 228-252 meshes;
              (8) For a mesh size of 13/8 inches (3.5 cm), 249-275 meshes; and
              (9) For a mesh size of 11/4 inches (3.2 cm), 274-302 meshes.
              (B) Apex attachment. The apex of the triangular excluder panel must be attached to the inside of the top body panel of the trawl at the centerline of the trawl. The distance, measured aft along the centerline of the top body panel from the same row of meshes for attachment of the excluder panel to the bottom body panel of the trawl, to the apex attachment point must contain the following number of meshes, depending on the stretched mesh size used in the trawl:
              (1) For a mesh size of 21/4 inches (5.7 cm), 78-83 meshes;
              (2) For a mesh size of 21/8 inches (5.4 cm), 83-88 meshes;
              (3) For a mesh size of 2 inches (5.1 cm), 87-93 meshes;
              (4) For a mesh size of 17/8 inches (4.8 cm), 93-99 meshes;
              (5) For a mesh size of 13/4 inches (4.4 cm), 100-106 meshes;
              (6) For a mesh size of 15/8 inches (4.1 cm), 107-114 meshes;
              (7) For a mesh size of 11/2 inches (3.8 cm), 114-124 meshes;
              (8) For a mesh size of 13/8 inches (3.5 cm), 127-135 meshes; and
              (9) For a mesh size of 11/4 inches (3.2 cm), 137-146 meshes.
              (C) Side attachment. The sides of the excluder panel must be attached evenly to the inside of the trawl from the outside attachment points of the excluder panel's leading edge to the apex of the excluder panel. Each side must be sewn with the same sewing sequence, and, if the sides of the excluder panel cross rows of bars in the trawl, the crossings must be distributed evenly over the length of the side attachment.
              (iv) Escape opening. The escape opening for the Parker soft TED must match one of the following specifications:
              (A) Inshore opening. This opening is the minimum size opening that may be used in inshore waters, except it may not be used in the inshore waters of Georgia and South Carolina, in which a larger minimum opening is required. A slit at least 56 inches (1.4 m) in taut length must be cut along the centerline of the top body panel of the trawl net immediately forward of the apex of the panel webbing. The slit must not be covered or closed in any manner. The edges and end points of the slit must not be reinforced in any way; for example, by attaching additional rope or webbing or by changing the orientation of the webbing.
              (B) Offshore opening. A horizontal cut extending from the attachment of one side of the deflector panel to the trawl to the attachment of the other side of the deflector panel to the trawl must be made in a single row of meshes across the top of the trawl and measure at least 96 inches (243.8 cm) in taut width. All trawl webbing above the deflector panel between the 96-inch (243.8-cm) cut and edges of the deflector panel must be removed. A rectangular flap of nylon webbing not larger than 2-inch (5.1-cm) stretched mesh may be sewn to the forward edge of the escape opening. The width of the flap must not be larger than the width of the forward edge of the escape opening. The flap must not extend more than 12 inches (30.5 cm) beyond the rear point of the escape opening. The sides of the flap may be attached to the top of the trawl but must not be attached farther aft than the row of meshes through the rear point of the escape opening. One row of steel chain not larger than 1/4 inch (0.64 cm) may be sewn evenly to the back edge of the flap. The stretched length of the chain must not exceed 96 inches (244 cm). A Parker TED using the escape opening described in this paragraph meets the requirements of § 223.206(d)(2)(iv)(B). This opening or one that is larger must be used in all offshore waters and in the inshore waters of Georgia and South Carolina. It also may be used in other inshore waters..
              (2) [Reserved]
              (d) Allowable modifications to hard TEDs and special hard TEDs. Unless otherwise prohibited in paragraph (b) of this section, only the following modifications may be made to an approved hard TED or an approved special hard TED:
              (1) Floats. In addition to floats required pursuant to paragraph (a)(9) of this section, floats may be attached to the top one-half of the TED, either outside or inside the net, but not to a flap. Floats attached inside the net must be behind the rear surface at the top of the TED.
              (2) Accelerator funnel. An accelerator funnel may be installed in the trawl, if it is made of net webbing material with a stretched mesh size of not greater than 15/8 inches (4 cm), if it is inserted in the net immediately forward of the TED, and if its rear edge does not extend past the bars of the TED. The trailing edge of the accelerator funnel may be attached to the TED on the side opposite the escape opening if not more than one-third of the circumference of the funnel is attached, and if the inside horizontal opening as described above in maintained. In a bottom opening TED only the top one-third of the circumference of the funnel may be attached to the TED. In a top opening TED only the bottom one-third of the circumference of the funnel may be attached to the TED.
              (i) In inshore waters, other than the inshore waters of Georgia and South Carolina in which a larger opening is required, the inside horizontal opening of the accelerator funnel must be at least 44 inches (112 cm).
              (ii) In offshore waters and the inshore waters of Georgia and South Carolina, the inside horizontal opening of the accelerator funnel must be at least 71 inches (180 cm).
              (3) Webbing flap. A webbing flap may be used to cover the escape opening under the following conditions: No device holds it closed or otherwise restricts the opening; it is constructed of webbing with a stretched mesh size no larger than 2 inches (5.1 cm); it lies on the outside of the trawl; it is attached along its entire forward edge forward of the escape opening; it is not attached on the sides beyond the row of meshes that lies 6 inches (15.2 cm) behind the posterior edge of the grid; the sides of the flap are sewn on the same row of meshes fore and aft; and the flap does not overlap the escape hole cut by more than 5 inches (12.7 cm) on either side.
              (i) 44-inch inshore TED flap. This flap may not extend more than 24 inches (61 cm) beyond the posterior edge of the grid.
              (ii) 71-inch offshore TED Flap. The flap must be a 133-inch (338-cm) by 52-inch (132-cm) piece of webbing. The 133-inch (338-cm) edge of the flap is attached to the forward edge of the opening (71-inch (180-cm) edge). The flap may extend no more than 24 inches (61 cm) behind the posterior edge of the grid (Figure 12 to this part illustrates this flap).
              (iii) Double cover offshore TED flap. This flap must be composed of two equal size rectangular panels of webbing. Each panel must be no less than 58 inches (147.3 cm) wide and may overlap each other no more than 15 inches (38.1 cm). The panels may only be sewn together along the leading edge of the cut. The trailing edge of each panel must not extend more than 24 inches (61 cm) past the posterior edge of the grid (Figure 16 to this part). Each panel may be sewn down the entire length of the outside edge of each panel. Paragraph (d)(3) of this section notwithstanding, this flap may be installed on either the outside or inside of the TED extension. For interior installation, the flap may be sewn to the interior of the TED extension along the leading edge and sides to a point intersecting the TED frame; however, the flap must be sewn to the exterior of the TED extension from the point at which it intersects the TED frame to the trailing edge of the flap. Chafing webbing described in paragraph (d)(4) of this section may not be used with this type of flap.
              
              (iv) Boone Wedge Cut opening flap. (Figure 17 to this part). This escape opening flap is attached to the trailing edge of the horizontal cut and the wedge. The flap is made from a piece of 17/8 inch (4.8 cm) webbing that is trapezoid in shape. The leading edge must be at least 94 meshes wide, stretching to at least 164.5 inches (417.8 cm). The trailing edge is at least 87 meshes wide and at least 152 inches (386.1 cm). The two sides are at least 8 meshes long and at least 15 inches (38.1 cm). The escape opening flap is attached only to the leading edge of the escape opening cut and is not attached along its sides.
              (A) Edge lines. Optional edge lines can be used in conjunction with this flap. The line must be made of polyethylene with a maximum diameter of 3/8 inches (.95 cm). A single length of line must be used for each flap panel. The line must be sewn evenly to the unattached, inside edges and trailing edges, of each flap panel. When edge lines are installed, the outside edge of each flap panel must be attached along the entire length of the flap panel.
              (B) [Reserved]
              (4) Chafing webbing. A single piece of nylon webbing, with a twine size no smaller than size 36 (2.46 mm in diameter), may be attached outside of the escape opening webbing flap to prevent chafing on bottom opening TEDs. This webbing may be attached along its leading edge only. This webbing may not extend beyond the trailing edge or sides of the existing escape opening webbing flap, and it must not interfere or otherwise restrict the turtle escape opening.
              (5) Roller gear. Roller gear may be attached to the bottom of a TED to prevent chafing on the bottom of the TED and the trawl net. When a webbing flap is used in conjunction with roller gear, the webbing flap must be of a length such that no part of the webbing flap can touch or come in contact with any part of the roller gear assembly or the means of attachment of the roller gear assembly to the TED, when the trawl net is in its normal, horizontal position. Roller gear must be constructed according to one of the following design criteria:
              (i) A single roller consisting of hard plastic shall be mounted on an axle rod, so that the roller can roll freely about the axle. The maximum diameter of the roller shall be 6 inches (15.24 cm), and the maximum width of the axle rod shall be 12 inches (30.4 cm). The axle rod must be attached to the TED by two support rods. The maximum clearance between the roller and the TED shall not exceed 1 inch (2.5 cm) at the center of the roller. The support rods and axle rod must be made from solid steel or solid aluminum rod no larger than1/2 inch (1.28 cm) in diameter. The attachment of the support rods to the TED shall be such that there are no protrusions (lips, sharp edges, burrs, etc.) on the front face of the grid. The axle rod and support rods must lie entirely behind the plane of the face of the TED grid.
              (ii) A single roller consisting of hard plastic tubing shall be tightly tied to the back face of the TED grid with rope or heavy twine passed through the center of the roller tubing. The roller shall lie flush against the TED. The maximum outside diameter of the roller shall be 31/2 inches (8.0 cm), the minimum outside diameter of the roller shall be 2 inches (5.1 cm), and the maximum length of the roller shall be 12 inches (30.4 cm). The roller must lie entirely behind the plane of the face of the grid.
              (6) Water deflector fin for hooped hard TEDs. On a hooped hard TED, a water deflector fin may be welded to the forward edge of the escape opening. The fin must be constructed of a flat aluminum bar, up to 3/8 inch (0.95 cm) thick and up to 4 inches (10.2 cm) deep. The fin may be as wide as the width of the escape opening, minus 1 inch (2.5 cm). The fin must project aft into the TED with an angle between 5° and 45° from the normal, horizontal plane of the trawl. On an inshore hooped hard TED, the clearance between the deflector bars and the posterior edge of the deflector fin must be at least 20 inches (51 cm). On an offshore hooped hard TED, the clearance between the deflector bars and the posterior edge of the deflector fin must be at least 23-1/4 inches (59 cm).
              (7) Hinged door frame for hooped hard TEDs. A hinged door frame may be attached to the forward edge of the escape opening on a hooped hard TED. The door frame must be constructed of materials specified at paragraphs (a)(1)(i) or (a)(1)(ii) of this section for inshore and offshore hooped hard TEDs, respectively. The door frame may be covered with a single panel of mesh webbing that is taut and securely attached with twine to the perimeter of the door frame, with a mesh size not greater than that used for the TED extension webbing. The door frame must be at least as wide as the TED escape opening. The door frame may be a maximum of 24 inches (61 cm) long. The door frame must be connected to the forward edge of the escape opening by a hinge device that allows the door to open outwards freely. The posterior edge of the door frame, in the closed position, must lie at least 12 inches (30 cm) forward of the posterior edge of the escape opening. A water deflector fin may be welded to the posterior edge of the hinged door frame. The fin must be constructed of a flat aluminum bar, up to 3/8 inch (0.95 cm) thick and up to four inches (10.2 cm) deep. The fin may be as wide as the width of the escape opening, minus one inch (2.5 cm). The fin must project aft into the TED with an angle between 5° and 45° from the normal, horizontal plane of the trawl, when the door is in the closed position. The clearance between the posterior edge of the escape opening and the posterior edge of the door frame or the posterior edge of the water deflector fin, if installed, must be no less than 12 inches (30 cm), when the door is in the closed position. Two stopper ropes or a hinge limiter may be used to limit the maximum opening height of the hinged door frame, as long as they do not obstruct the escape opening in any way or restrict the free movement of the door to its fully open position. When the door is in its fully open position, the minimum clearance between any part of the deflector bars and any part of the door, including a water deflector fin if installed, must be at least 20 inches (51 cm) for an inshore hooped hard TED and at least 231/4 inches (59 cm) for an offshore hooped hard TED. The hinged door frame may not be used in combination with a webbing flap specified at paragraph (d)(3) of this section or with a water deflection fin specified at paragraph (d)(6) of this section.
              (8) Chauvin shrimp deflector. (Figures 19a and 19b to this part). The Chauvin shrimp deflector may be used on any approved TED design, but its installation must not reduce the minimum stretched measurements of the TED opening. The Chauvin shrimp deflector may not be installed with a bottom escape opening. The Chauvin shrimp deflector is constructed from a single piece of 3-inch (7.6-cm) inside diameter PVC pipe which measures 30 inches (76.2 cm) in length; the ends of the PVC pipe are left uncapped. A webbing or mesh bag is made and is used to encase the PVC pipe (Figure 19a to this part). The mesh bag is created using a single piece of 15/8 inch (4.1 cm) stretched-mesh webbing made of nylon or polyethylene with dimensions 57 meshes wide by 10 meshes deep. The leading edge of the 57-mesh piece of webbing is attached around the PVC pipe and back to the row of meshes located 7 meshes down the 10-mesh length. The ends of the webbing are sewn together on each end forming a webbing bag to assure the PVC pipe remains encased in the webbing. This leaves a 3-mesh tail hanging from the encased PVC pipe. The 3-mesh tail of the encased PVC pipe is then sewn to a single row of meshes on the inside of the trawl along the 57-mesh edge, 3 meshes ahead of the forward cut of the TED escape opening. This would allow a 3-mesh overlap to the left and right of the forward cut (Figure 19b to this part).
              (9) Brace bar. (Figure 14a of this part). A horizontal brace bar may be added to a TED if the brace bar is constructed of aluminum or steel rod or tubing specified in 50 CFR 223.207(a)(1)(i)(A) through (C), or flat bar 3/8-inch (0.95 cm) or more in thickness, and is permanently attached to the rear of the outer frame; for TEDs constructed of flat bar less than 3/8-inch (0.95 cm) in thickness, the regulations specified in 50 CFR 223.207(a)(1)(i)(D) apply. The horizontal brace bar may be permanently secured to the rear face of each of the deflector bars. The horizontal brace bar may be offset behind the deflector bars, using spacer bars attached to the rear face of each of the deflector bars, not to exceed 5 inches (12.7 cm) in length, and must be constructed of the same size or larger material as the deflector bars.
              (e) Revision of generic design criteria, and approval of TEDs, of allowable modifications of hard TEDs, and of special hard TEDs. (1) The Assistant Administrator may revise the generic design criteria for hard TEDs set forth in paragraph (a) of this section, may approve special hard TEDs in addition to those listed in paragraph (b) of this section, may approve allowable modifications to hard TEDs in addition to those authorized in paragraph (d) of this section, or may approve other TEDs, by regulatory amendment, if, according to a NMFS-approved scientific protocol, the TED demonstrates a sea turtle exclusion rate of 97 percent or greater (or an equivalent exclusion rate). Two such protocols have been published by NMFS (52 FR 24262, June 29, 1987; and 55 FR 41092, October 9, 1990) and will be used only for testing relating to hard TED designs. Testing under any protocol must be conducted under the supervision of the Assistant Administrator, and shall be subject to all such conditions and restrictions as the Assistant Administrator deems appropriate. Any person wishing to participate in such testing should contact the Director, Southeast Fisheries Science Center, NMFS, 75 Virginia Beach Dr., Miami, FL 33149-1003.
              (2) Upon application, the Assistant Administrator may issue permits, subject to such conditions and restrictions as the Assistant Administrator deems appropriate, authorizing public or private experimentation aimed at improving shrimp retention efficiency of existing approved TEDs and at developing additional TEDs, or conducting fishery research, that would otherwise be subject to § 223.206(d)(2). Applications should be made to the Southeast Regional Administrator (see § 222.102 definition of “Southeast Regional Administrator”).
              [64 FR 14073, Mar. 23, 1999, as amended at 64 FR 55438, Oct. 13, 1999; 66 FR 1603, Jan. 9, 2001; 66 FR 24288, May 14, 2001; 68 FR 8467, Feb. 21, 2003; 68 FR 51514, Aug. 27, 2003; 68 FR 54934, Sept. 19, 2003; 69 FR 31037, June 2, 2004; 77 FR 29907, May 21, 2012; 77 FR 48106, Aug. 13, 2012]
              
                Effective Date Notes:
                1. At 64 FR 14073, Mar. 23, 1999, § 223.207 was added. Paragraphs (a)(9)(ii) (A) and (B) contain information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                2. At 84 FR 70063, Dec. 20, 2019, In § 223.207, paragraphs (a)(4), (a)(6), (a)(7)(ii)(B) and (C), and (d)(3)(ii) and (iii) were revised  and (d)(3)(v) was added, effective Apr. 1, 2021. For the convenience of the user, the revised and added text is set forth as follows:
                
                  
                    § 223.207
                    Approved TEDs.
                    
                    (a) * * *
                    (4) Space between bars. The space between deflector bars and the deflector bars and the TED frame must not exceed 4 inches (10.2 cm), except for TEDs required to be installed in skimmer trawls, where the space between deflector bars and the deflector bars and the TED frame must not exceed 3 inches (7.6 cm).
                    
                    (6) Position of the escape opening. The escape opening must be made by removing a rectangular section of webbing from the trawl, except for a TED with an escape opening size described at paragraph (a)(7)(ii)(A) of this section for which the escape opening may alternatively be made by making a horizontal cut along the same plane as the TED. A TED installed in a skimmer trawl rigged for fishing must have the escape opening oriented at the top of the net. For TEDs installed in all other trawls, the escape opening must be centered on and immediately forward of the frame at either the top or bottom of the net when the net is in the deployed position. The escape opening must be at the top of the net when the slope of the deflector bars from forward to aft is upward, and must be at the bottom when such slope is downward. The passage from the mouth of the trawl through the escape opening must be completely clear of any obstruction or modification, other than those specified in paragraph (d) of this section.
                    (7) * * *
                    (ii) * * *
                    (B) The 71-inch opening. The two forward cuts of the escape opening must not be less than 26 inches (66 cm) long from the points of the cut immediately forward of the TED frame. The resultant length of the leading edge of the escape opening cut must be no less than 71 inches (181 cm) with a resultant circumference of the opening being 142 inches (361 cm) (Figure 12 to this part). A webbing flap, as described in paragraph (d)(3)(ii) or (v) of this section, may be used with this escape hole, so long as this minimum opening size is achieved. Either this opening or the one described in paragraph (a)(7)(ii)(C) of this section must be used in all offshore waters and in all inshore waters in Georgia and South Carolina, but may also be used in other inshore waters.
                    (C) Double cover opening. The two forward cuts of the escape opening must not be less than 20 inches (51 cm) long from the points of the cut immediately forward of the TED frame. The resultant length of the leading edge of the escape opening cut must be no less than 56 inches (142 cm) (Figure 16 to this part illustrates the dimensions of these cuts). A webbing flap, as described in paragraph (d)(3)(iii) or (v) of this section, may be used with this escape hole. Either this opening or the one described in paragraph (a)(7)(ii)(B) of this section must be used in all offshore waters and in all inshore waters in Georgia and South Carolina, but may also be used in other inshore waters.
                    
                    (d) * * *
                    (3) * * *
                    (ii) 71-inch TED flap. The flap must be a 133-inch (338-cm) by 52-inch (132-cm) piece of webbing. The 133-inch (338-cm) edge of the flap is attached to the forward edge of the opening (71-inch (180-cm) edge). The flap may extend no more than 24 inches (61 cm) behind the posterior edge of the grid (Figure 12 to this part illustrates this flap).
                    (iii) Double cover TED flap. This flap must be composed of two equal size rectangular panels of webbing. Each panel must be no less than 58 inches (147.3 cm) wide and may overlap each other no more than 15 inches (38.1 cm). The panels may only be sewn together along the leading edge of the cut. The trailing edge of each panel must not extend more than 24 inches (61 cm) past the posterior edge of the grid (Figure 16 to this part). Each panel may be sewn down the entire length of the outside edge of each panel. This paragraph (d)(3) of this section notwithstanding, this flap may be installed on either the outside or inside of the TED extension. For interior installation, the flap may be sewn to the interior of the TED extension along the leading edge and sides to a point intersecting the TED frame; however, the flap must be sewn to the exterior of the TED extension from the point at which it intersects the TED frame to the trailing edge of the flap. Chafing webbing described in paragraph (d)(4) of this section may not be used with this type of flap.
                    
                    (v) Small turtle TED flap. If the angle of the deflector bars of a bent bar TED used by a skimmer trawl exceeds 45°, or if a double cover opening straight bar TED (at any allowable angle) is used by a skimmer trawl, the flap must consist of twine size not greater than number 15 (1.32-mm thick) on webbing flaps described in paragraph (d)(3)(i), (ii), (iii), or (iv) of this section.
                    
                  
                
                3. At 85 FR 59199, Sept. 21, 2020,  In § 223.207, paragraph (d)(3)(v) was corrected, effective Apr. 1, 2021. For the convenience of the user, the corrected text is set forth as follows:
                
                  
                    § 223.207
                    Approved TEDs.
                    
                    (v) Small turtle TED flap. If the angle of the deflector bars of a TED used by a skimmer trawl exceeds 45°, or if a double cover opening straight bar TED (at any allowable angle) is used by a skimmer trawl, the flap must consist of twine size not greater than number 15 (1.32-mm thick) on webbing flaps described in paragraphs (d)(3)(i), (d)(3)(ii), (d)(3)(iii), or (d)(3)(iv) of this section.
                  
                
              
            
            
              § 223.208
              Corals.
              (a) Prohibitions. (1) The prohibitions of section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) relating to endangered species apply to elkhorn (Acropora palmata) and staghorn (A. cervicornis) corals listed as threatened in § 223.102, except as provided in § 223.208(c).
              (2) It is unlawful for any person subject to the jurisdiction of the United States to do any of the following:
              (i) Fail to comply immediately, in the manner specified at § 600.730 (b) through (d) of this title, with instructions and signals specified therein issued by an authorized officer, including instructions and signals to haul back a net for inspection;
              (ii) Refuse to allow an authorized officer to board a vessel, or to enter an area where fish or wildlife may be found, for the purpose of conducting a boarding, search, inspection, seizure, investigation, or arrest in connection with enforcement of this section;
              (iii) Destroy, stave, damage, or dispose of in any manner, fish or wildlife, gear, cargo, or any other matter after a communication or signal from an authorized officer, or upon the approach of such an officer or of an enforcement vessel or aircraft, before the officer has an opportunity to inspect same, or in contravention of directions from the officer;

              (iv) Assault, resist, oppose, impede, intimidate, threaten, obstruct, delay, prevent, or interfere with an authorized officer in the conduct of any boarding, search, inspection, seizure, investigation, or arrest in connection with enforcement of this section;
              (v) Interfere with, delay, or prevent by any means, the apprehension of another person, knowing that such person committed an act prohibited by this section;
              (vi) Resist a lawful arrest for an act prohibited by this section;
              (vii) Make a false statement, oral or written, to an authorized officer or to the agency concerning applicability of the exceptions enumerated in paragraph (c) of this section relating to elkhorn and staghorn corals;
              (viii) Make a false statement, oral or written, to an authorized officer or to the agency concerning the fishing for, catching, taking, harvesting, landing, purchasing, selling, or transferring fish or wildlife, or concerning any other matter subject to investigation under this section by such officer, or required to be submitted under this part 223; or
              (ix) Attempt to do, solicit another to do, or cause to be done, any of the foregoing.
              (b) Affirmative defense. In connection with any action alleging a violation of this section, any person claiming the benefit of any exception, exemption, or permit under this section has the burden of proving that the exception, exemption, or permit is applicable, was granted, and was valid and in force at the time of the alleged violation, and that the person fully complied with the exception, exemption, or permit.
              (c) Exceptions. Exceptions to the prohibitions of section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) applied in paragraph (a) of this section relating to elkhorn and staghorn corals are described in the following paragraphs (1) through (6):
              (1) Permitted scientific research and enhancement. Any export or take of elkhorn or staghorn corals resulting from conducting scientific research or enhancement directed at elkhorn and staghorn corals is excepted from the prohibitions in ESA sections 9(a)(1)(A), (B) and (C) provided a valid research or enhancement permit has been obtained from one of the following Federal or state agencies: NOAA National Ocean Service National Marine Sanctuary Program, National Park Service, U.S. Fish and Wildlife Service, Florida Fish and Wildlife Conservation Commission, Puerto Rico Department of Natural and Environmental Resources, or the U.S. Virgin Islands Department of Planning and Natural Resources. The exportation or take must be in compliance with the applicable terms and conditions of the applicable research or enhancement permit, and the permit must be in the possession of the permittee while conducting the activity. Export of elkhorn or staghorn corals from the United States to conduct excepted research or enhancement activities requires a CITES export permit from the U.S. Fish and Wildlife Service in addition to the research permit for collection. Import of elkhorn or staghorn corals into the United States to conduct excepted research or enhancement activities must be in compliance with the provisions of section 9(c) of the ESA.
              (2) Restoration activities. Any agent or employee of governmental agencies listed in Table 1 may take listed elkhorn or staghorn corals without a permit, when acting in the course of conducting a restoration activity directed at elkhorn or staghorn coral which is authorized by an existing authority (see Table 1 to this section). Take of elkhorn or staghorn corals during such restoration activity is excepted from the prohibitions in ESA sections 9(a)(1)(B) and (C). An excepted restoration activity is defined as the methods and processes used to provide aid to injured individual elkhorn or staghorn coral.
              (3) Section 10 scientific and enhancement permits. The Assistant Administrator may issue permits authorizing activities that would otherwise be prohibited under § 223.208(a) for scientific purposes or to enhance the propagation or survival of elkhorn or staghorn corals, in accordance with and subject to the conditions of part 222, subpart C-General Permit Procedures.

              (4) Section 10 incidental take permits. The Assistant Administrator may issue permits authorizing activities that would otherwise be prohibited under § 223.208(a) in accordance with section 10(a)(1)(B) of the ESA (16 U.S.C. 1539(a)(1)(B)), and in accordance with, and subject to the conditions of part 222 of this chapter. Such permits may be issued for the incidental taking of elkhorn and staghorn corals.
              (5) Section 7 Interagency consultation. Any incidental taking that is in compliance with the terms and conditions specified in a written statement provided under section 7(b)(4)(C) of the ESA (16 U.S.C. 1536(b)(4)(C)) shall not be considered a prohibited taking of elkhorn and staghorn corals pursuant to paragraph (o)(2) of section 7 of the ESA (16 U.S.C. 1536(o)(2)).
              (6) Importation under the Convention on International Trade of Endangered Species. Any importation of elkhorn or staghorn corals in compliance with the provisions of section 9(c) of the ESA (16 U.S.C. 1538(c)) shall not be considered a violation of any provision of the ESA or any regulation issued pursuant to the ESA.
              

                Table 1 to § 223.208. Agencies and Authorizing Statutes Whose Coral Restoration Activities Are Excepted From Certain Prohibitions in Paragraph (a) of This Section.
                
                  FEDERAL:
                  Agency/Person
                  Statute and Specific Provision(s)
                
                
                  NOAA, National Ocean Service (NOS)
                  National Marine Sanctuaries Act
                
                
                   
                  16 U.S.C. 1431 et seq.
                  
                
                
                  NOAA, NOS
                  Coral Reef Conservation Act
                
                
                   
                  16 U.S.C. 6406
                
                
                  Commandant, U.S. Coast Guard (USCG), Authorized representatives of States or Indian Tribes.
                  “Oil Pollution Act”33 U.S.C. 2702
                  
                
                
                  Designated Federal, State or Indian tribal natural resources trustees, including NOAA, Department of Interior (DOI), Florida Department of Environmental Protection (FDEP), Puerto Rico Department of Natural and Environmental Resources (DNER), and U.S. Virgin Islands Department of Planning and Natural Resources (DPNR)
                  33 U.S.C. 2706
                
                
                  Administrator, Environmental Protection Agency (EPA) or Commandant, USCG; Authorized representatives of States.
                  ″Clean Water Act″33 U.S.C. 1321
                  
                
                
                  Designated Federal, State or Indian tribal natural resources trustees, including NOAA, DOI, FDEP, DNER, and DPNR.
                   
                
                
                  Administrator of the EPA; States or Indian Tribes in cooperative agreements with EPA; Heads of other Federal agencies where release is from vessel or facility solely under their control.
                  ″Superfund Act″ (CERCLA)42 U.S.C. 9604
                  
                
                
                  Administrator of the EPA
                  42 U.S.C. 9606
                
                
                  Designated Federal, State or Indian tribal natural resources trustees, including NOAA, DOI, FDEP, DNER, and DPNR
                  42 U.S.C. 9607
                
                
                  DOI, National Park Service (NPS)
                  Park System Resource Protection Act,16 U.S.C. 19jj
                    16 U.S.C. 668dd-668ee (National Wildlife Refuge System)
                  
                
                
                  DOI
                  National Wildlife Refuge System Administration Act,16 U.S.C. 668
                  
                
                
                  
                    FLORIDA:
                  
                
                
                  The Board of Trustees of the Internal Improvement Trust Fund
                  State Lands; Board of Trustees to AdministerFL Statute § 253.03
                  
                
                
                   
                  Duty of Board to Protect, etc.FL Statute. § 253.04
                    FDEP
                  
                
                
                  Governor and Cabinet; FDEP
                  Land Acquisition for Conservation or Recreation; Conservation and Recreation Lands Trust FundFL Statute § 259.032
                  
                
                
                  
                  FDEP
                  Pollutant Discharge Prevention and Removal; Liability for Damage to Natural ResourcesFL Statute § 376.121
                  
                
                
                  FDEP
                  Land and Water Management; Coral Reef RestorationFL Statute § 390.0558
                  
                
                
                  Florida Fish and Wildlife Conservation Commission
                  Fish and Wildlife Conservation CommissionFL Statute § 20.331
                  
                
                
                  
                    U.S. VIRGIN ISLANDS:
                  
                
                
                  DPNR
                  DPNR; Powers and Duties of Department3 V.I.C. § 401
                  
                
                
                  DPNR
                  Conservation; Croix East End Marine Park Established;12 V.I.C. § 98
                  
                
                
                  
                    PUERTO RICO:
                  
                
                
                  DNER

                  Conservation; Protection, Conservation and Management of Coral Reefs12 L.P.R.A. §§ 241-241g et seq.
                    
                  
                
                
                  DNER

                  Conservation; Natural Patrimony Program12 L.P.R.A. § 1225 et seq.
                    
                  
                
                
                  DNER

                  Conservation; Natural Resources; Declarations of Marine Reserves (and other protected areas) containing elkhorn and staghorn corals12 L.P.R.A.; Subtitle 6A; Chapter 252; §§ 5011 et seq.
                    
                  
                
              
              [73 FR 64276, Oct. 29, 2008, as amended at 79 FR 20813, Apr. 14, 2014]
            
            
              § 223.209
              [Reserved]
            
            
              § 223.210
              Green sturgeon.
              (a) Prohibitions. The prohibitions of section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) relating to endangered species apply to the threatened Southern Distinct Population Segment (DPS) of green sturgeon listed in § 223.102.
              (b) Exceptions. Exceptions to the take prohibitions described in section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) applied in paragraph (a) of this section to the threatened Southern DPS listed in § 223.102 are described in the following paragraphs (b)(1) through (b)(3).
              (1) Scientific research and monitoring exceptions. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102 do not apply to ongoing or future Federal, state, or private-sponsored scientific research or monitoring activities if:
              (1) Scientific Research and Monitoring Exceptions. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102(c)(1) do not apply to ongoing or future Federal, state, or private-sponsored scientific research or monitoring activities if:
              (i) The scientific research or monitoring activity complies with required state reviews or permits;
              (ii) The research or monitoring activity is directed at the Southern DPS and is not incidental to research or monitoring of another species;

              (iii) Take of live mature adults in the lower Feather River from the confluence with the Sacramento River to the Oroville Dam (rkm 116), the lower Yuba River from the confluence with the Feather River to the Daguerre Dam (rkm 19), or Suisun, San Pablo, and San Francisco Bays or the Sacramento-San Joaquin Delta from the Golden Gate Bridge up into the Sacramento River to Keswick Dam (rkm 483) occurs from July 1 through March 1 so as to substantially increase the likelihood that uninterrupted upstream spawning migrations of adults will occur;
              (iv) Take is non-lethal;
              (v) Take involving the removal of any life stage of the Southern DPS from the wild does not exceed 60 minutes;
              (vi) Take does not involve artificial spawning or enhancement activities;
              (vii) A description of the study objectives and justification, a summary of the study design and methodology, estimates of the total non-lethal take of Southern DPS fish anticipated, estimates of incidental take of other ESA listed species anticipated and proof that those takes have been authorized by NMFS or the USFWS, identification of funding sources, and a point of contact is reported to the NMFS Southwest Regional Office in Long Beach at least 60 days prior to the start of the study, or by August 31, 2010 for ongoing studies;
              (viii) Reports that include the total number of Southern DPS and any other ESA listed species taken, information that supports that take was non-lethal, and a summary of the project results is submitted to the NMFS Southwest Regional Office in Long Beach on a schedule to be determined by NMFS; and
              (ix) Research or monitoring that involves action, permitting, or funding by a Federal agency still complies with the requirements of ESA section 7(a)(2) in order to ensure that the action will not jeopardize the continued existence of the threatened Southern DPS.
              (2) Enforcement exception. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102 do not apply to any employee of NMFS, when the employee, acting in the course of his or her official duties, takes a Southern DPS fish listed in § 223.102 without a permit, if such action is necessary for purposes of enforcing the ESA or its implementing regulations.
              (3) Emergency fish rescue and salvage exceptions. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102 do not apply to emergency fish rescue and salvage activities that include aiding sick, injured, or stranded fish, disposing of dead fish, or salvaging dead fish for use in scientific studies, if:
              (i) The activity complies with required state or other Federal reviews or permits;
              (ii) The activity is conducted by an employee or designee of NMFS or the U.S. Fish and Wildlife Service (USFWS), any Federal land management agency, or California Department of Fish and Game, Oregon Department of Fish and Wildlife, Washington Department of Fish and Wildlife, or Alaska Department of Fish and Game;
              (iii) The activity benefits the Southern DPS; and
              (iv) Those carrying out the activity submit a report to the NMFS Southwest Regional Office in Long Beach that includes, at a minimum, the number and status of fish handled, the location of rescue and/or salvage operations, and the potential causes(s) of the emergency situation within 10 days after conducting the emergency rescue.
              (4) Habitat restoration exceptions. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102 do not apply to habitat restoration activities including barrier removal or modification to restore water flows, riverine or estuarine bed restoration, natural bank stabilization, restoration of native vegetation, removal of non-native species, or removal of contaminated sediments, that reestablish self-sustaining habitats for the Southern DPS, if:
              (i) The activity complies with required state and Federal reviews and permits;

              (ii) Those carrying out the activity submit a detailed description of the restoration activity to the NMFS Southwest Regional Office in Long Beach at least 60 days prior to the start of the restoration project, or, for ongoing studies, by August 31, 2010, which includes: the geographic area affected; when activities will occur; how they will be conducted; and the severity of direct, indirect, and cumulative impacts of activities on the Southern DPS; identification of funding sources; demonstration that all state and Federal regulatory requirements have been met; a description of methods used to ensure that the likelihood of survival or recovery of the listed species is not reduced; a plan for minimizing and mitigating any adverse impacts to Southern DPS spawning or rearing habitat; an estimate of the amount of incidental take of the listed species that may occur and a description of how that estimate was made; a plan for effective monitoring and adaptive management; a pledge to use best available science and technology when conducting restoration activities; and a point of contact;
              (iii) Those carrying out the activity submit progress reports that include the total number of Southern DPS fish taken, information regarding whether the take was lethal or non-lethal, a summary of the status of the project, and any changes in the methods being used, to the NMFS Southwest Regional Office in Long Beach on a schedule to be determined by NMFS; and
              (iv) An activity that involves action, permitting, or funding by a Federal agency complies with the requirements of ESA section 7(a)(2) in order to ensure that the action will not jeopardize the continued existence of the threatened Southern DPS.
              (c) Exemptions via ESA 4(d) Program Approval. Exemptions from the take prohibitions described in section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) applied in paragraph (a) of this section to the threatened Southern DPS listed in § 223.102 are described in the following paragraphs:
              (1) Scientific research and monitoring exemptions. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102 do not apply to ongoing or future state-sponsored scientific research or monitoring activities that are part of a NMFS-approved, ESA-compliant state 4(d) research program conducted by, or in coordination with, state fishery management agencies (California Department of Fish and Game, Oregon Department of Fish and Wildlife, Washington Department of Fish and Wildlife, or Alaska Department of Fish and Game), or as part of a monitoring and research program overseen by, or coordinated by, one of these agencies. State 4(d) research programs must meet the following criteria:
              (i) Descriptions of the ongoing and future 4(d) research or monitoring activity, as described in paragraph (c)(1)(ii) of this section, must be received by the NMFS Southwest Regional Office in Long Beach during the mid-September through mid-October 2010 application period. This exception to the section 9 take prohibitions expires if the proposal is rejected as insufficient or is denied. If the state 4(d) research program package is received during the mid-September to mid-October application period, ongoing state-supported scientific research activities may continue until NMFS issues a written decision of approval or denial. If approved, the state 4(d) program authorization will cover one calendar year and state-supported researchers would have to renew authorizations annually during subsequent application periods.
              (ii) Descriptions of ongoing and future state-supported research activities must include the following information and should be submitted to NMFS by the State: an estimate of total direct or incidental take; a description of the study design and methodology; a justification for take and the techniques employed; and a point of contact.
              (iii) NMFS will provide written approval of a state 4(d) research program.
              (iv) The State agency will provide an annual report to NMFS that, at a minimum, summarizes the number of Southern DPS green sturgeon taken directly or incidentally, and summarizes the results of the project.
              (2) Fisheries exemptions. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102 do not apply to fisheries activities that are conducted in accordance with a NMFS-approved Fishery Management and Evaluation Plan (FMEP). If NMFS finds that an FMEP meets the criteria listed below, a letter of concurrence which sets forth the terms of the FMEP's implementation and the duties of the parties pursuant to the FMEP, will be issued to the applicant.

              (i) An FMEP must prohibit retention of green sturgeon (i.e., zero bag limit); set maximum incidental take levels, include restrictions to minimize incidental take of the green sturgeon (e.g., temporal/spatial restrictions, size of fish, gear used); provide a biologically based rationale demonstrating that the incidental take management strategy will not significantly reduce the likelihood of survival or recovery of the Southern DPS; include effective monitoring and evaluation plans; provide for evaluating monitoring data and making revisions to the FMEP; provide for effective enforcement and education; provide a timeframe for FMEP implementation; and report the amount of incidental take and summarize the effectiveness of the FMEP to NMFS on a biannual basis.
              (ii) The ESA section 9(a)(1)(B) and (a)(1)(C) take prohibitions will not apply to ongoing commercial and recreational fisheries activities until September 30, 2010 if a letter of intent to develop an FMEP that is protective of green sturgeon has been received by NMFS by July 2, 2010. The exemption will expire if the letter of intent is rejected without further review of a FMEP. If the letter of intent is received by August 31, 2010, a draft FMEP must be received by NMFS within 6 months from the date of receipt of the letter of intent. A final FMEP must be received by NMFS within 3 months from the date of receipt of NMFS' comments on the draft FMEP. Ongoing commercial and recreational fisheries activities may continue until NMFS issues a letter of concurrence or denial for final FMEPs.
              (iii) NMFS will provide a public comment period (≥30 days) before approval of new or amended FMEPs; provide a letter of concurrence for approved FMEPs that specifies the implementation and reporting requirements; evaluate FMEPs every 5 years and identify changes that would improve their effectiveness; and provide a public comment period (≥30 days) before withdrawing approval of an FMEP.
              (3) Tribal exemptions. The prohibitions of paragraph (a) of this section relating to the threatened Southern DPS listed in § 223.102 do not apply to fishery harvest or other activities undertaken by a tribe, tribal member, tribal permittee, tribal employee, or tribal agent in Willapa Bay, WA, Grays Harbor, WA, Coos Bay, OR, Winchester Bay, OR, Humboldt Bay, CA, and any other area where tribal treaty fishing occurs, if those activities are compliant with a tribal resource management plan (Tribal Plan), provided that the Secretary determines that implementation of such Tribal Plan will not appreciably reduce the likelihood of survival and recovery of the Southern DPS. In making that determination the Secretary shall use the best available biological data (including any tribal data and analysis) to determine the Tribal Plan's impact on the biological requirements of the species, and will assess the effect of the Tribal Plan on survival and recovery, consistent with legally enforceable tribal rights and with the Secretary's trust responsibilities to tribes.
              (i) A Tribal Plan may include, but is not limited to, plans that address fishery harvest, artificial production, research, or water or land management, and may be developed by one tribe or jointly with other tribes. The Secretary will consult on a government-to-government basis with any tribe that so requests and will provide, to the maximum extent practicable, technical assistance in examining impacts on the Southern DPS as tribes develop Tribal Plans. A Tribal Plan must specify the procedures by which the tribe will enforce its provisions.
              (ii) Where there exists a Federal court proceeding with continuing jurisdiction over the subject matter of a Tribal Plan, the plan may be developed and implemented within the ongoing Federal Court proceeding. In such circumstances, compliance with the Tribal Plan's terms shall be determined within that Federal Court proceeding.
              (iii) The Secretary shall seek comment from the public on the Secretary's pending determination whether implementation of a Tribal Plan will appreciably reduce the likelihood of survival and recovery of the listed Southern DPS.
              (iv) The Secretary shall publish notification in the Federal Register of any determination regarding a Tribal Plan and the basis for that determination.
              
              (d) ESA section 10 permits. The exceptions of section 10 of the ESA (16 U.S.C. 1539) and other exceptions under the ESA relating to endangered species, including regulations in part 222 of this chapter II implementing such exceptions, also apply to the threatened Southern DPS listed in § 223.102. Federal, state, and private-sponsored research activities for scientific research or enhancement purposes that are not covered under Scientific Research and Monitoring Exceptions as described in paragraph (b)(1) of this section or Scientific Research and Monitoring Exemptions as described in paragraph (c)(1) of this section, may take Southern DPS fish pursuant to the specifications of an ESA section 10 permit.
              (e) Affirmative defense. In connection with any action alleging a violation of the prohibitions of paragraph (a) of this section with respect to the threatened Southern DPS listed in § 223.102, any person claiming that his or her take is excepted via methods listed in paragraph (b) of this section shall have a defense where the person can demonstrate that the exception is applicable and was in force, and that the person fully complied with the exception's requirements at the time of the alleged violation. This defense is an affirmative defense that must be raised, pleaded, and proven by the proponent. If proven, this defense will be an absolute defense to liability under section 9(a)(1)(G) of the ESA with respect to the alleged violation.
              [75 FR 30728, June 2, 2010, as amended at 79 FR 20813, Apr. 14, 2014]
            
            
              § 223.211
              Atlantic sturgeon.
              (a) Prohibitions. The prohibitions of sections 9(a)(1)(A) through 9(a)(1)(G) of the ESA (16 U.S.C. 1538) relating to endangered species apply to the threatened Gulf of Maine Distinct Population Segment (Gulf of Maine DPS) of Atlantic sturgeon listed in § 223.102(c)(29).
              (b) [Reserved]
              [78 FR 69315, Nov. 19, 2013]
            
            
              § 223.212
              Southern DPS of spotted seal.
              The prohibitions of section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) relating to endangered species shall apply to the Southern Distinct Population Segment of spotted seal listed in § 223.102.
              [79 FR 20814, Apr. 14, 2014]
            
            
              § 223.213
              Humpback whales.
              The prohibitions of section 9(a)(1)(A) through 9(a)(1)(G) of the ESA (16 U.S.C. 1538) relating to endangered species apply to threatened species of the humpback whale listed in § 223.102(e)
              [81 FR 62319, Sept. 8, 2016]
            
            
              § 223.214
              Approaching threatened humpback whales in Alaska.
              (a) Prohibitions. Except as provided under paragraph (b) of this section, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or to cause to be committed, within 200 nautical miles (370.4 km) of Alaska, or within inland waters of the state, any of the acts in paragraphs (a)(1) through (a)(3) of this section with respect to threatened humpback whales (Megaptera novaeangliae):

              (1) Approach, by any means, including by interception (i.e., placing a vessel in the path of an oncoming humpback whale so that the whale surfaces within 100 yards (91.4 m) of the vessel), within 100 yards (91.4 m) of any humpback whale;
              (2) Cause a vessel or other object to approach within 100 yards (91.4 m) of a humpback whale; or
              (3) Disrupt the normal behavior or prior activity of a whale by any other act or omission. A disruption of normal behavior may be manifested by, among other actions on the part of the whale, a rapid change in direction or speed; escape tactics such as prolonged diving, underwater course changes, underwater exhalation, or evasive swimming patterns; interruptions of breeding, nursing, or resting activities, attempts by a whale to shield a calf from a vessel or human observer by tail swishing or by other protective movement; or the abandonment of a previously frequented area.
              (b) Exceptions. The following exceptions apply, but any person who claims the applicability of an exception has the burden of proving that the exception applies:
              
              (1) Paragraph (a) of this section does not apply if an approach is authorized by the National Marine Fisheries Service through a permit issued under part 222, subpart C, of this chapter (General Permit Procedures) or through a similar authorization.
              (2) Paragraph (a) of this section does not apply to the extent that a vessel is restricted in its ability to maneuver and, because of the restriction, cannot comply with paragraph (a) of this section.

              (3) Paragraph (a) of this section does not apply to commercial fishing vessels lawfully engaged in actively setting, retrieving or closely tending commercial fishing gear. For purposes of this section, commercial fishing means taking or harvesting fish or fishery resources to sell, barter, or trade. Commercial fishing does not include commercial passenger fishing operations (i.e. charter operations or sport fishing activities).
              (4) Paragraph (a) of this section does not apply to state, local, or Federal government vessels operating in the course of official duty.
              (5) Paragraph (a) of this section does not affect the rights of Alaska Natives under 16 U.S.C. 1539(e).
              (6) This section shall not take precedence over any more restrictive conflicting Federal regulation pertaining to humpback whales, including the regulations at 36 CFR 13.1102-13.1188 that pertain specifically to the waters of Glacier Bay National Park and Preserve.
              (c) General measures. Notwithstanding the prohibitions and exceptions in paragraphs (a) and (b) of this section, to avoid collisions with threatened humpback whales, vessels must operate at a slow, safe speed when near a humpback whale. “Safe speed” has the same meaning as the term is defined in 33 CFR 83.06 and the International Regulations for Preventing Collisions at Sea 1972 (see 33 U.S.C. 1602), with respect to avoiding collisions with humpback whales.
              [81 FR 62021, Sept. 8, 2016]
            
            
              §§ 223.215-223.300
              [Reserved]
            
            
              § 223.301
              Special rules—marine and anadromous fishes.
              (a) Middle Columbia River steelhead (Oncorhynchus mykiss.) (1) The Middle Columbia River steelhead located in the geographic areas identified in paragraph (a)(4) of this section comprise a nonessential, experimental population (NEP).
              (2) Take of this species that is allowed in the NEP area. (i) Taking of Middle Columbia River (MCR) steelhead that is otherwise prohibited by paragraph (a)(3) of this section and 50 CFR 223.203(a), provided that the taking is unintentional; not due to negligent conduct; and incidental to, and not the purpose of, the carrying out of an otherwise lawful activity. Examples of otherwise lawful activities include recreational fishing, recreation, agriculture, forestry, municipal usage, and other similar activities, which are carried out in accordance with Federal, state, and local laws and regulations as well as applicable tribal regulations.
              (ii) Handling of MCR steelhead in the NEP area by NMFS, Oregon Department of Fish and Wildlife (ODFW) and the Confederated Tribes of the Warm Springs Reservation of Oregon (CTWS) employees and authorized agents acting on their behalf for scientific purposes and by the Portland General Electric Company (PGE) and CTWS employees and authorized agents acting on their behalf for the purpose of monitoring and evaluating the ongoing reintroduction under the Federal Energy Regulatory Commission (FERC) license for the Pelton Round Butte Hydroelectric Project (FERC No. 2030).

              (iii) Taking of MCR steelhead incidental to any activities related to or associated with the operation and maintenance of Pelton Round Butte Hydroelectric Project's (FERC Project No. 2030) Round Butte Dam by PGE or CTWS as administered under a license issued by FERC. Acceptable forms of taking of steelhead include, but are not limited to, mortality, stranding, injury, impingement at Round Butte Dam facilities, or delay in up- or downstream passage associated with or caused by any of the following activities. Activities related to the operation and maintenance of Round Butte Dam include, but are not limited to:
              (A) Hydroelectric generation;
              (B) Maintenance of project facilities;
              (C) Provision of upstream and downstream fish passage,
              (D) Fish handling at fish separation and counting facilities;
              (E) Fish conservation activities;
              (F) Fish handling, tagging, and sampling in connection with FERC approved studies; and
              (G) Approved resource protection, mitigation, and enhancement measures.
              (iv) Handling MCR steelhead by Deschutes Valley Water District employees and agents acting on their behalf for the purpose of monitoring and evaluating the Opal Springs Hydroelectric Project (FERC No. 5891).
              (v) Take incidental to any activities related to or associated with the operation and maintenance of the Opal Springs Hydroelectric Project (FERC Project No. 5891) as administered under a license issued by FERC and the Settlement Agreement Concerning License Amendment for Fish Passage, dated October 2011.
              (vi) Take of MCR steelhead by any person with a valid permit issued by NMFS and a valid permit issued by the ODFW for educational purposes, scientific purposes, and the enhancement of propagation or survival of the species, zoological exhibition, and other conservation purposes consistent with the ESA.
              (3) Take of this species that is not allowed in the NEP area. (i) Except as expressly allowed in paragraph (a)(2) of this section, the taking of MCR steelhead is prohibited within the NEP geographic area, as provided in 50 CFR 223.203(a).
              (ii) No person shall possess, sell, deliver, carry, transport, ship, import, or export, by any means whatsoever, MCR steelhead taken in violation of this paragraph (a)(3)(ii) and 50 CFR 223.203(a).
              (4) Geographic extent of the nonessential experimental population of Middle Columbia River steelhead. (i) The geographic range of this experimental population is all accessible reaches upstream of Round Butte Dam on the Deschutes River, including tributaries Whychus Creek, Crooked River and Metolius River. More specifically, the geographic range includes all accessible reaches of the Deschutes River downstream to Round Butte Dam; the Whychus Creek subbasin; the Metolius River subbasin; and the Crooked River subbasin from Bowman Dam downstream (including the Ochoco and McKay Creek watersheds) to its point of confluence with the Deschutes River.
              (ii) Round Butte Dam is the downstream terminus of this NEP. When MCR steelhead are below the Round Butte Dam, they will be outside the NEP area and thus considered part of the nonexperimental population.
              (5) Review and evaluation of nonessential experimental population. As a requirement under its Federal license to operate the Pelton Round Butte Project, Portland General Electric Company and the Confederated Tribes of the Warm Springs Reservation of Oregon will conduct monitoring over the 50-year term of the license. This monitoring will include collecting information on the reintroduction program that NMFS will use in evaluating the NEP designation.
              (6) Time frame for NEP designation. This NEP designation will expire on January 15, 2025.
              (b) San Joaquin River Central Valley (CV) spring-run Chinook Salmon Experimental Population (Oncorhynchus tshawytscha). (1) The San Joaquin River CV spring-run Chinook salmon population identified in paragraph (b)(2) of this section is designated as a nonessential experimental population under section 10(j) of the ESA.

              (2) San Joaquin River CV Spring-run Chinook Salmon Experimental Population. All CV spring-run Chinook salmon, including those that have been released or propagated, naturally or artificially, within the experimental population area in the San Joaquin River as defined here are considered part of the San Joaquin River experimental population. The boundaries of this experimental population area include the San Joaquin River from Friant Dam downstream to its confluence with the Merced River, delineated by a line between decimal latitude and longitude coordinates: 37.348930° N, 120.975174° W and 37.349099° N, 120.974749° W, as well as all sloughs, channels, floodways, and waterways connected with the San Joaquin River that allow for CV spring-run Chinook salmon access, but excluding the Merced River. Those portions of the Kings River that connect with the San Joaquin River during high water years are also part of the experimental population area.
              (3) Prohibitions. Except as expressly allowed in paragraph (b)(4) of this section, all prohibitions of section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)), except 9(a)(1)(C), apply to fish that are part of the threatened, nonessential experimental population of CV spring-run Chinook salmon identified in paragraph (b)(2) of this section.
              (4) Exceptions to the Application of Section 9 Take Prohibitions in the Experimental Population Area. The following forms of take in the experimental population area identified in paragraph (b)(2) of this section are not prohibited by this section:
              (i) Any taking of CV spring-run Chinook salmon provided that it is unintentional, not due to negligent conduct, and incidental to, and not the purpose of, the carrying out of an otherwise lawful activity.

              (ii) Any taking of CV spring-run Chinook salmon by an employee or designee of NMFS, the USFWS, other Federal resource management agencies, the California Department of Fish and Wildlife, or any other governmental entity if in the course of their duties it is necessary to: aid a sick, injured or stranded fish; dispose of a dead fish; or salvage a dead fish which may be useful for scientific study. Any agency acting under this provision must report to NMFS (see ADDRESSES section) the numbers of fish handled and their status on an annual basis.
              (iii) Any taking of CV spring-run Chinook salmon for scientific research or enhancement purposes by a person or entity with a valid section ESA 10(a)(1)(A) permit issued by NMFS and a valid incidental take permit, consistency determination, or other take authorization issued by the CDFW.
              (iv) Any taking of CV spring-run Chinook salmon for scientific research purposes by the CDFW provided that:
              (A) Scientific research activities involving purposeful take are conducted by employees or contractors of CDFW or as a part of a monitoring and research program overseen by or coordinated with CDFW.
              (B) CDFW provides for NMFS' review and approval a list of all scientific research activities involving direct take planned for the coming year, including an estimate of the total direct take that is anticipated, a description of the study design, including a justification for taking the species and a description of the techniques to be used, and a point of contact.
              (C) CDFW annually provides to NMFS the results of scientific research activities directed at fish in the experimental population, including a report of the direct take resulting from the studies and a summary of the results of such studies.
              (D) Scientific research activities that may incidentally take fish in the experimental population are either conducted by CDFW personnel, or are in accord with a permit issued by the CDFW.
              (E) CDFW provides NMFS annually, for its review and approval, a report listing all scientific research activities it conducts or permits that may incidentally take fish in the experimental population during the coming year. Such reports shall also contain the amount of incidental take occurring in the previous year's scientific research activities and a summary of the results of such research.
              (F) Electro fishing in any body of water known or suspected to contain fish in the experimental population is conducted in accordance with NMFS “Guidelines for Electrofishing Waters Containing Salmonids Listed Under the Endangered Species Act” (NMFS, 2000a).
              (G) CDFW provides NMFS, for its review and approval, the Monitoring and Analysis Plan produced by the San Joaquin River Restoration Program, including an estimate of the direct and indirect take that may result from all scientific research activities in that plan for the period from January 30, 2014 until January 30, 2015.

              (H) NMFS' approval of a research program shall be a written approval by the NMFS West Coast Regional Administrator.
              (5) Limited Exception to the Application of Section 9(a)(1) Take Prohibitions Outside of the Experimental Population Area. The following forms of take are not prohibited:

              (i) Any taking of CV spring-run Chinook salmon in those portions of the lower San Joaquin River and its tributaries, including the Merced River, downstream from its confluence with the Merced River to Mossdale County Park in San Joaquin County, that the avoidance of which would impose more than de minimus water supply reductions, additional storage releases, or bypass flows on unwilling persons or entities diverting or receiving water pursuant to applicable State and Federal laws.

              (ii)(A) Any taking of CV spring-run Chinook salmon by the Central Valley Project (CVP) and State Water Project (SWP) that originates from reintroduction to the San Joaquin River that the avoidance of which would impose more than de minimus water supply reductions, additional storage releases, or bypass flows on unwilling persons or entities diverting or receiving water pursuant to applicable State and Federal laws.

              (B) NMFS will prepare a technical memorandum that describes the methodology to ensure that CV spring-run Chinook salmon originating from reintroduction to the San Joaquin River do not cause more than de minimus water supply reductions, additional storage releases, or bypass flows associated with the operations of the CVP and SWP under any ESA section 7 biological opinion or section 10 permit that is in effect at the time for operations of the CVP and SWP. To the maximum extent feasible, NMFS will develop this technical memorandum in coordination with and with opportunity for comment by interested parties. The first technical memorandum will be completed before CV spring-run Chinook salmon will be released in the San Joaquin River. Prior to January 15 of each succeeding year, NMFS will update the technical memorandum and, if required by the methodology, determine the share of take at the CVP and SWP facilities that originates from the reintroduction to the San Joaquin River. This share of take of CV spring-run Chinook salmon reintroduced to the San Joaquin River will be deducted from or otherwise used to adjust the operational triggers and incidental take statements associated with any biological opinion that is in effect at the time for operations of the CVP and SWP facilities. NMFS will use best available commercial or scientific information to inform these calculations. The technical memorandum and annual determination will ensure that the reintroduction of CV spring-run Chinook salmon will not result in more than de minimus water supply reductions, additional storage releases or bypass flows of the CVP and SWP operations under any biological opinion or ESA section 10 permit that is in effect at the time for operations of the CVP and SWP on unwilling persons or entities diverting or receiving water pursuant to applicable State and Federal laws.
              (c) Okanogan River UCR spring-run Chinook Salmon Experimental Population (Oncorhynchus tshawytscha). (1) The Upper Columbia River (UCR) spring-run Chinook salmon population located in the geographic area identified in paragraph (c)(5) of this section shall comprise the Okanogan River nonessential experimental population (NEP), and shall be treated as a “threatened species” pursuant to 16 U.S.C. 1539(j)(2)(C).
              (2) Prohibitions. Except as provided in paragraph (c)(3) of this section, the prohibitions of section 9(a)(1) of the ESA (16 U.S.C. 1538(a)(1)) relating to endangered species apply to UCR spring-run Chinook salmon in the Okanogan River NEP Area, defined in paragraph (c)(5) of this section.
              (3) Exceptions to the Application of Section 9 Take Prohibitions in the Experimental Population Area. Take of UCR spring-run Chinook salmon that is otherwise prohibited by paragraph (c)(2) of this section and 50 CFR 223.203(a) in the Okanogan River NEP Area is allowed, except as otherwise noted, provided it falls within one of the following categories:

              (i) Any activity taken pursuant to a valid permit issued by NMFS under § 223.203(b)(1) and (7) for scientific research activities;
              (ii) Aid, disposal, or salvage of fish by authorized agency personnel acting in compliance with 50 CFR 223.203(b)(3);
              (iii) Activities associated with artificial propagation of the experimental population under an approved Hatchery Genetic Management Plan (HGMP) that complies with the requirements of 50 CFR 223.203(b)(5);
              (iv) Any harvest-related activity undertaken by a tribe, tribal member, tribal permittee, tribal employee, or tribal agent consistent with tribal harvest regulations and an approved Tribal Resource Management Plan (TRMP) that complies with the requirements of 50 CFR 223.204;
              (v) Any harvest-related activity consistent with state harvest regulations and an approved Fishery Management Evaluation Plan (FMEP) that complies with the requirements of 50 CFR 223.203(b)(4); or
              (vi) Any take that is incidental to an otherwise lawful activity, provided that the taking is unintentional; not due to negligent conduct; and incidental to, and not the purpose of, the carrying out of the otherwise lawful activity. Otherwise lawful activities include, but are not limited to, agricultural, water management, construction, recreation, navigation, or forestry practices, when such activities are in full compliance with all applicable laws and regulations. Any fish that is incidentally taken in a manner allowed by this paragraph may not be collected and must be immediately returned to its habitat.
              (4) Prohibited take outside the NEP area. Outside the Okanogan River NEP Area, UCR spring-run Chinook salmon are not considered to be part of the NEP, irrespective of their origin, and therefore the take prohibitions for endangered UCR spring-run Chinook salmon apply.
              (5) Geographic extent of the Okanogan River NEP Area. The geographic boundary defining the Okanogan River NEP Area for UCR spring-run Chinook salmon is the mainstem and all tributaries of the Okanogan River between the Canada-United States border to the confluence of the Okanogan River with the Columbia River. All UCR spring-run Chinook salmon in this defined Okanogan River NEP Area are considered part of the NEP, irrespective of where they originated.
              [78 FR 2907, Jan. 15, 2013, as amended at 78 FR 79632, Jan. 30, 2014; 79 FR 40015, July 11, 2014]
            
            
              Figures 1-2 to Part 223 [Reserved]
            
            
              
              Pt. 223, Fig. 3
              Figure 3 to Part 223—Matagorda TED
              
                EC01JY91.047
              
              [52 FR 24260, June 29, 1987. Redesignated at 57 FR 40868, Sept. 8, 1992]
            
            
              
              Pt. 223, Fig. 4
              Figure 4 to Part 223—Georgia TED
              
                EC01JY91.048
              
              [52 FR 24261, June 29, 1987. Redesignated at 57 FR 40868, Sept. 8, 1992]
            
            
              
              Pt. 223, Fig. 5
              Figure 5 to Part 223—Net Diagram for the Excluder Panel of the Parker Soft TED
              
                ER13AP98.001
              
              [63 FR 17958, Apr. 13, 1998]
            
            
              
              Pt. 223, Fig. 6
              Figure 6 to Part 223—TED Extension in Summer Flounder Trawl
              
                ER15OC99.001
              
              [64 FR 55864, Oct. 15, 1999]
            
            
              
              Figures 7-9b to Part 223 [Reserved]
            
            
              Pt. 223, Fig. 10
              Figure 10 to Part 223—Flounder TED
              
                EC01JY91.056
              
              [58 FR 54069, Oct. 20, 1993]
            
            
              
              Pt. 223, Fig. 11
              Figure 11 to Part 223—Modified Flounder TED
              
                ER21MY12.000
              
              [77 FR 29910, May 21, 2012]
            
            
              
              Pt. 223, Fig. 12
              Figure 12 to Part 223—Escape Opening & Cover Dimensions for 71-inch TED
              
                ER21FE03.002
              
              [68 FR 8469, Feb. 21, 2003]
            
            
              
              Pt. 223, Fig. 13
              Figure 13 to Part 223—Single Grid Hard TED Escape Opening
              
                EC01JY91.060
              
              [60 FR 15520, Mar. 24, 1995]
            
            
              
              Pt. 223, Figs. 14a and 14b
              Figures 14a and 14b to Part 223—Maximum Angle of Deflector Bars With Straight Bars Attached to the Bottom of the Frame and Maximum Angle of Deflector Bars With Bent Bars Attached to the Bottom of the Frame
              
                ER19DE96.002
              
              [61 FR 66946, Dec. 19, 1996]
            
            
              
              Pt. 223, Fig. 15
              Figure 15 to Part 223—Weedless TED Brace Bar Description
              
                ER21FE03.003
              
              [68 FR 8469, Feb. 21, 2003]
            
            
              
              Pt. 223, Fig. 16
              Figure 16 to Part 223—Escape Opening and Flap Dimensions for the Double Cover Flap TED
              
                ER02JN04.003
              
              [69 FR 31037, June 2, 2004]
            
            
              
              Pt. 223, Fig. 17
              Figure 17 to Part 223—Boone Wedge Cut Escape Opening
              
                ER21MY12.001
              
              [77 FR 29911, May 21, 2012]
            
            
              
              Pt. 223, Figs. 18
              Figures 18a, 18b and 18c to Part 223—Large Frame TED Escape Opening; Minimum Dimensions Using All-Bar Cuts (Triangular Cuts); Large Frame TED Escape Opening; Minimum Dimensions Using All-Bar Cuts and Leading Edge Cut; Large Frame TED Escape Opening; Minimum Dimensions Using All-Points Side Cuts (Rectangular Cut)
              
                ER21MY12.002
              
              [77 FR 29912, May 21, 2012]
            
            
              
              Pt. 223, Figs. 19
              Figures 19a and 19b to Part 223—Chauvin Shrimp Deflector Installation Details
              
                
              
              
                ER21MY12.003
              
              [77 FR 29912, May 21, 2012]
            
          
        
        
          
          Pt. 224
          PART 224—ENDANGERED MARINE AND ANADROMOUS SPECIES
          
            Sec.
            224.101
             Enumeration of endangered marine and anadromous species.
            224.102
            Permits for endangered marine and anadromous species.
            224.103
            Special prohibitions for endangered marine mammals.
            224.104
            Special requirements for fishing activities to protect endangered sea turtles.
            224.105
            Speed restrictions to protect North Atlantic Right Whales. 
          
          
            Authority:
            16 U.S.C. 1531-1543 and 16 U.S.C. 1361 et seq.
            
          
          
            Source:
            64 FR 14066, Mar. 23, 1999, unless otherwise noted.
          
          
            § 224.101
            Enumeration of endangered marine and anadromous species.
            (a) The regulations in this part identify the species under the jurisdiction of the Secretary of Commerce that have been determined to be endangered species pursuant to section 4(a) of the Act, and provide for the conservation of such species by establishing rules and procedures to governing activities involving the species.
            (b) The regulations in this part apply only to the endangered species enumerated in this section.
            (c) The provisions of this part are in addition to, and not in lieu of, other regulations of parts 222 through 226 of this chapter which prescribe additional restrictions or conditions governing endangered species.
            (d) The table below identifies the species under the jurisdiction of the Secretary of Commerce that have been determined to be endangered pursuant to section 4(a) of the Act, species treated as endangered because they are sufficiently similar in appearance to endangered species, and experimental populations of endangered species.

            (e) The columns entitled “Common name,” “Scientific name,” and “Description of listed entity” define the species within the meaning of the Act. In the “Common name” column, experimental populations are identified as “XE” for essential populations or “XN” for nonessential populations. Species listed based on similarity of appearance are identified as “S/A.” Although a column for “Common name” is included, common names cannot be relied upon for identification of any specimen, because they may vary greatly in local usage. The “Scientific name” column provides the most recently accepted scientific name, relying to the extent practicable on the International Code of Zoological Nomenclature. In cases in which confusion might arise, a synonym(s) will be provided in parentheses. The “Description of listed entity” column identifies whether the listed entity comprises the entire species, a subspecies, or a distinct population segment (DPS) and provides a description for any DPSs. Unless otherwise indicated in the “Description of listed entity” column, all individual members of the listed entity and their progeny retain their listing status wherever found, including individuals in captivity. Information regarding the general range of the species, subspecies, or DPS may be found in the Federal Register notice(s) cited in the “Citation(s) for listing determination(s)” column.

            (f) The “Citation(s) for listing determination(s)” column provides reference to the Federal Register notice(s) determining the species' status under the Act. The abbreviation “(SPR)” (significant portion of its range) after a citation indicates that the species was listed based on its status in a significant portion of its range. If a citation does not include the “(SPR)” notation, it means that the species was listed based on its status throughout its entire range. For “(SPR)” listings, a geographical description of the SPR may be found in the referenced Federal Register Notice. The “(SPR)” notation serves an informational purpose only and does not imply any limitation on the application of the prohibitions or restrictions of the Act or implementing rules.

            (g) The “Critical habitat” and “ESA rules” columns provide cross-references to other sections in this part and part 226. The term “NA” appearing in the “Critical habitat” column indicates that there are no critical habitat designations for that species; similarly, the term “NA” appearing in the “ESA rules” column indicates that there are no ESA rules for that species. However, all other applicable rules in parts 222 through 226 and part 402 still apply to that species. Also, there may be other rules in this title that relate to such wildlife. The “ESA rules” column is not intended to list all Federal, state, tribal, or local governmental regulations that may apply to the species.
            (h) The endangered species under the jurisdiction of the Secretary of Commerce are:
            
              
                Species 1
                
                Common name
                Scientific name
                Description of listed entity
                Citation(s) for listingdetermination(s)
                
                Criticalhabitat
                
                ESA rules
              
              
                
                  Marine Mammals
                
              
              
                Dolphin, Chinese River (aka baiji)
                
                  Lipotes vexillifer
                
                Entire species
                54 FR 22906, May 30, 1989
                NA
                NA.
              
              
                Dolphin, Maui
                
                  Cephalorhynchus hectori maui
                
                Entire subspecies
                82 FR 43701, September 19, 2017
                NA
                NA
              
              
                Dolphin, South Asian River (Indus River subspecies)
                
                  Platanista gangetica minor
                
                Entire subspecies
                55 FR 50835, Dec. 11, 1990
                NA
                NA.
              
              
                Dolphin, Taiwanese humpback
                
                  Sousa chinensis taiwanensis
                
                Entire subspecies
                83 FR 21182, May 9, 2018
                NA
                NA
              
              
                Porpoise, Gulf of California harbor (aka vaquita or cochito)
                
                  Phocoena sinus
                
                Entire species
                50 FR 1056, Jan. 9, 1985
                NA
                NA.
              
              
                Sea lion, Steller (Western DPS)
                
                  Eumetopias jubatus
                
                Steller sea lions born in the wild, west of 144° W. Long. Also, Steller sea lions born in captivity whose mother was born in the wild, west of 144° W. Long., and progeny of these captives
                62 FR 24345, May 5, 1997
                226.202
                224.103, 226.202.
              
              
                Seal, Hawaiian monk
                
                  Neomonachus schauinslandi (= Monachus schauinslandi)
                Entire Species
                41 FR 51611, Nov. 23, 1976
                226.201
                NA.
              
              
                Seal, Mediterranean monk
                
                  Monachus monachus
                
                Entire species
                35 FR 8491, June 2, 1970
                NA
                NA.
              
              
                Seal, ringed (Ladoga subspecies)
                
                  Phoca (=Pusa) hispida ladogensis
                
                Entire subspecies
                77 FR 76706; Dec. 28, 2012
                NA
                NA.
              
              
                Seal, ringed (Saimaa subspecies)
                
                  Phoca (=Pusa) hispida
                  saimensis
                
                Entire subspecies
                58 FR 26920, May 6, 1993
                NA
                NA.
              
              
                Whale, beluga (Cook Inlet DPS)
                
                  Delphinapterus leucas
                
                Beluga whales originating from Cook Inlet, Alaska
                73 FR 62919, Oct. 22, 2008
                226.220
                NA.
              
              
                Whale, blue
                
                  Balaenoptera musculus
                
                Entire species
                35 FR 18319, Dec. 2, 1970
                NA
                NA.
              
              
                Whale, bowhead
                
                  Balaena mysticetus
                
                Entire species
                35 FR 18319, Dec. 2, 1970
                NA
                NA.
              
              
                Whale, Bryde's (Gulf of Mexico subspecies)
                
                  Balaenoptera edeni (unnamed subspecies)
                
                Bryde's whales that breed and feed in the Gulf of Mexico
                84 FR 15446, April 15, 2019
                NA
                NA
              
              
                Whale, false killer (Main Hawaiian Islands Insular DPS)
                
                  Pseudorca crassidens
                
                False killer whales found from nearshore of the main Hawaiian Islands out to 140 km (approximately 75 nautical miles) and that permanently reside within this geographic range
                77 FR 70915, Nov. 28, 2012
                § 226.226
                NA.
              
              
                Whale, fin or finback
                
                  Balaenoptera physalus
                
                Entire species
                35 FR 8491, June 2, 1970
                NA
                NA.
              
              
                Whale, gray (Western North Pacific DPS)
                
                  Eschrichtius robustus
                
                Western North Pacific (Korean) gray whales
                35 FR 8491, June 2, 1970; 59 FR 31094, June 16, 1994
                NA
                NA.
              
              
                Whale, humpback (Arabian Sea DPS)
                
                  Megaptera novaeangliae
                
                Humpback whales that breed and feed in the Arabian Sea
                81 FR 62260, Sept. 8, 2016
                NA
                NA.
              
              
                
                Whale, humpback (Cape Verde Islands/Northwest Africa DPS)
                
                  Megaptera novaeangliae
                
                Humpback whales that breed in waters surrounding the Cape Verde Islands in the Eastern North Atlantic Ocean, as well as those that breed in an undetermined breeding area in the eastern tropical Atlantic (possibly Canary Current) and feed along the Iceland Shelf and Sea and the Norwegian Sea
                81 FR 62260, Sept. 8, 2016
                NA
                NA.
              
              
                Whale, humpback (Central America DPS)
                
                  Megaptera novaeangliae
                
                Humpback whales that breed in waters off Central America in the North Pacific Ocean and feed along the west coast of the United States and southern British Columbia
                81 FR 62260, Sept. 8, 2016
              
              
                Whale, humpback (Western North Pacific DPS)
                
                  Megaptera novaeangliae
                
                Humpback whales that breed or winter in the area of Okinawa and the Philippines in the Kuroshio Current (as well as unknown breeding grounds in the Western North Pacific Ocean), transit the Ogasawara area, or feed in the North Pacific Ocean, primarily in the West Bering Sea and off the Russian coast and the Aleutian Islands
                81 FR 62260, Sept. 8, 2016
              
              
                Whale, killer (Southern Resident DPS)
                
                  Orcinus orca
                
                Killer whales from the J, K, and L pods
                80 FR 7380, Feb. 10, 2015
                226.206
                224.103.
              
              
                Whale, North Atlantic right
                
                  Eubalaena glacialis
                
                Entire species
                73 FR 12024, Mar. 6, 2008
                226.203
                224.103, 224.105.
              
              
                Whale, North Pacific right
                
                  Eubalaena japonica
                
                Entire species
                73 FR 12024, Mar. 6, 2008
                226.215
                224.103.
              
              
                Whale, sei
                
                  Balaenoptera borealis
                
                Entire species
                35 FR 18319, Dec. 2, 1970
                NA
                NA.
              
              
                Whale, Southern right
                
                  Eubalaena australis
                
                Entire species
                35 FR 18319, Dec. 2, 1970
                NA
                NA.
              
              
                Whale, sperm
                
                  Physeter macrocephalus (= catodon)
                Entire species
                35 FR 18319, Dec. 2, 1970
                NA
                NA.
              
              
                
                  Reptiles 2
                  
                
              
              
                Sea snake, dusky
                
                  Aipysurus fuscus
                
                Entire species
                80 FR 60560, Oct. 7, 2015
                NA
                NA.
              
              
                Sea turtle, green (Central South Pacific DPS)
                
                  Chelonia mydas
                
                Green sea turtles originating from the Central South Pacific Ocean, bounded by the following coordinates: 9° N., 175° W. in the northwest; 9° N., 125° W. in the northeast; 40° S., 96° W. in the southeast; 40° S., 176° E. in the southwest; and 13° S., 171° E. in the west
                81 FR 20058, Apr. 6, 2016
                NA
                224.104.
              
              
                
                Sea turtle, green (Central West Pacific DPS)
                
                  Chelonia mydas
                
                Green sea turtles originating from the Central West Pacific Ocean, bounded by the following coordinates: 41° N., 146° E. in the northwest; 41° N., 169° E. in the northeast; 9° N., 175° W. in the east; 13° S., 171° E. in the southeast; along the northern coast of the island of New Guinea; and 4.5° N., 129° E. in the west
                81 FR 20058, Apr. 6, 2016
                NA
                224.104.
              
              
                Sea turtle, green (Mediterranean DPS)
                
                  Chelonia mydas
                
                Green sea turtles originating from the Mediterranean Sea, bounded by 5.5° W. Long. in the west
                81 FR 20058, Apr. 6, 2016
                NA
                224.104.
              
              
                Sea turtle, hawksbill
                
                  Eretmochelys imbricata
                
                Entire species
                35 FR 8491, June 2, 1970
                226.209
                224.104.
              
              
                Sea turtle, Kemp's ridley
                
                  Lepidochelys kempii
                
                Entire species
                35 FR 18319, Dec. 2, 1970
                NA
                224.104.
              
              
                Sea turtle, leatherback
                
                  Dermochelys coriacea
                
                Entire species
                35 FR 8491, June 2, 1970
                226.207
                224.104.
              
              
                Sea turtle, loggerhead (Mediterranean Sea DPS)
                
                  Caretta caretta
                
                Loggerhead sea turtles originating from the Mediterranean Sea east of 5°36′ W. Long
                76 FR 58868, Sept. 22, 2011
                NA
                224.104.
              
              
                Sea turtle, loggerhead (North Indian Ocean DPS)
                
                  Caretta caretta
                
                Loggerhead sea turtles originating from the North Indian Ocean north of the equator and south of 30° N. Lat
                76 FR 58868, Sept. 22, 2011
                NA
                224.104.
              
              
                Sea turtle, loggerhead (North Pacific Ocean DPS)
                
                  Caretta caretta
                
                Loggerhead sea turtles originating from the North Pacific north of the equator and south of 60° N. Lat
                76 FR 58868, Sept. 22, 2011
                NA
                224.104.
              
              
                Sea turtle, loggerhead (Northeast Atlantic Ocean DPS)
                
                  Caretta caretta
                
                Loggerhead sea turtles originating from the Northeast Atlantic Ocean north of the equator, south of 60° N. Lat., and east of 40° W. Long., except in the vicinity of the Strait of Gibraltar where the eastern boundary is 5°36′ W. Long
                76 FR 58868, Sept. 22, 2011
                NA
                224.104.
              
              
                Sea turtle, loggerhead (South Pacific Ocean DPS)
                
                  Caretta caretta
                
                Loggerhead sea turtles originating from the South Pacific south of the equator, north of 60° S. Lat., west of 67° W. Long., and east of 141° E. Long
                76 FR 58868, Sept. 22, 2011
                NA
                224.104.
              
              
                Sea turtle, olive ridley
                
                  Lepidochelys olivacea
                
                Breeding colony populations on the Pacific coast of Mexico
                43 FR 32800, July 28, 1978
                NA
                224.104.
              
              
                
                  Fishes
                
              
              
                Angelshark, common
                
                  Squatina squatina
                
                Entire species
                81 FR 50394, Aug. 1, 2016
                NA
                NA.
              
              
                Angelshark, Argentine
                
                  Squatina argentina
                
                Entire species
                82 FR 21722, May 10, 2017
                NA
                NA
              
              
                Angelshark, sawback
                
                  Squatina aculeata
                
                Entire species
                81 FR 50394, Aug. 1, 2016
                NA
                NA.
              
              
                Angelshark, smoothback
                
                  Squatina oculata
                
                Entire species
                81 FR 50394, Aug. 1, 2016
                NA
                NA.
              
              
                Angelshark, spiny
                
                  Squatina guggenheim
                
                Entire species
                82 FR 21722, May 10, 2017
                NA
                NA
              
              
                
                Bocaccio (Puget Sound/Georgia Basin DPS)
                
                  Sebastes paucispinis
                
                Bocaccio residing within the Puget Sound/Georgia Basin to the Northern Boundary of the Northern Strait of Georgia along the southern contours of Quadra Island, Maurelle Island and Sonora Island, all of Bute Inlet The Western Boundary of the U.S. side in the Strait of Juan de Fuca is N 48 7′16″, W123 17′15″ in a straight line to the Canadian side at N 48 24′40″, 123 17′38″
                75 FR 22276, Apr. 28, 2010
                226.224
                NA.
              
              
                Grouper, gulf
                
                  Mycteroperca jordani
                
                Entire species
                81 FR 72545, Oct. 20, 2016
                NA
                NA.
              
              
                Guitarfish, Brazilian
                
                  Rhinobatos horkelii
                
                Entire species
                82 FR 21722, May 10, 2017
                NA
                NA
              
              
                Salmon, Atlantic (Gulf of Maine DPS)
                
                  Salmo salar
                
                Naturally spawned Atlantic salmon originating from the Gulf of Maine, including such Atlantic salmon originating from watersheds from the Androscoggin River northward along the Maine coast to the Dennys River. Also, Atlantic salmon from two artificial propagation programs: Green Lake National Fish Hatchery (GLNFH) and Craig Brook National Fish Hatchery (CBNFH). This DPS does not include landlocked salmon and those salmon raised in commercial hatcheries for aquaculture
                74 FR 29344, June 19, 2009
                226.217
                NA.
              
              
                Salmon, Chinook (Sacramento River winter-run ESU)
                
                  Oncorhynchus tshawytscha
                
                Naturally spawned winter-run Chinook salmon originating from the Sacramento River and its tributaries. Also, winter-run Chinook salmon from one artificial propagation program: the Livingston Stone National Fish Hatchery
                70 FR 37160, June 28, 2005
                226.204
                NA.
              
              
                Salmon, Chinook (Upper Columbia River spring-run ESU)
                
                  Oncorhynchus tshawytscha
                
                Naturally spawned spring-run Chinook salmon originating from Columbia River tributaries upstream of the Rock Island Dam and downstream of Chief Joseph Dam (excluding the Okanogan River subbasin). Also, spring-run Chinook salmon from six artificial propagation programs: the Twisp River Program; Chewuch River Program; Methow Program; Winthrop National Fish Hatchery Program; Chiwawa River Program; and the White River Program
                70 FR 37160, June 28, 2005
                226.212
                NA.
              
              
                
                Salmon, coho (Central California Coast ESU)
                
                  Oncorhynchus kisutch
                
                Naturally spawned coho salmon originating from rivers south of Punta Gorda, California to and including Aptos Creek, as well as such coho salmon originating from tributaries to San Francisco Bay. Also, coho salmon from three artificial propagation programs: the Don Clausen Fish Hatchery Captive Broodstock Program; the Scott Creek/King Fisher Flats Conservation Program; and the Scott Creek Captive Broodstock Program
                70 FR 37160, June 28, 2005; 77 FR 19552, Apr. 2, 2012
                226.210
                NA.
              
              
                Salmon, sockeye (Snake River ESU)
                
                  Oncorhynchus nerka
                
                Naturally spawned anadromous and residual sockeye salmon originating from the Snake River basin. Also, sockeye salmon from one artificial propagation program: the Redfish Lake Captive Broodstock Program
                70 FR 37160, June 28, 2005
                226.205
                NA.
              
              
                Sawfish, dwarf
                
                  Pristis clavata
                
                Entire species
                79 FR 73978, Dec. 12, 2014
                NA
                NA.
              
              
                Sawfish, green
                
                  Pristis zijsron
                
                Entire species
                79 FR 73978, Dec. 12, 2014
                NA
                NA.
              
              
                Sawfish, largetooth
                
                  Pristis pristis (formerly Pristis perotteti, Pristis pristis, and Pristis microdon)
                Entire species
                79 FR 73978, Dec. 12, 2014
                NA
                NA.
              
              
                Sawfish, narrow
                
                  Anoxypristis cuspidata
                
                Entire species
                79 FR 73978, Dec. 12, 2014
                NA
                NA.
              
              
                Sawfish, smalltooth (United States DPS)
                
                  Pristis pectinata
                
                Smalltooth sawfish originating from U.S. waters
                68 FR 15674, Apr. 1, 2003
                226.218
                NA.
              
              
                Sawfish, smalltooth (Non-U.S. DPS)
                
                  Pristis pectinata
                
                Smalltooth sawfish originating from non-U.S. waters
                79 FR 73978, Dec. 12, 2014
                NA
                NA.
              
              
                Shark, daggernose
                
                  Isogomphodon oxyrhynchus
                
                Entire species
                82 FR 21722, May 10, 2017
                NA
                NA
              
              
                Shark, scalloped hammerhead (Eastern Atlantic DPS)
                
                  Sphyrna lewini
                
                Scalloped hammerhead sharks originating from the Eastern Atlantic Ocean, including all waters of the Mediterranean Sea, and delineated by the following boundary lines: bounded to the west by 30° W. long., to the north by 40° N. lat., to the south by 36° S. lat., and to the east by 20° E. long
                79 FR 38214, July 3, 2014
                NA
                NA.
              
              
                
                Shark, scalloped hammerhead (Eastern Pacific DPS)
                
                  Sphyrna lewini
                
                Scalloped hammerhead sharks originating from the Eastern Pacific Ocean, delineated by the following boundary lines: bounded to the north by 40° N lat. and to the south by 36° S lat. The western boundary line extends from 140° W. long. due south to 10° N., then due west along 10° N. lat. to 150° W. long., then due south to 4° S. lat., then due east along 4° S. lat. to 130° W. long, and then extends due south along 130° W. long
                79 FR 38214, July 3, 2014
                NA
                NA.
              
              
                Shark, striped smoothhound
                
                  Mustelus fasciatus
                
                Entire species
                82 FR 21722, May 10, 2017
                NA
                NA
              
              
                Steelhead (Southern California DPS)
                
                  Oncorhynchus mykiss
                
                Naturally spawned anadromous O. mykiss (steelhead) originating below natural and manmade impassable barriers from the Santa Maria River to the U.S.-Mexico Border
                71 FR 834, Jan. 5, 2006
                226.211
                NA.
              
              
                Sturgeon, Adriatic
                
                  Acipenser naccarii
                
                Entire species
                79 FR 31222, June 2, 2014
                NA
                NA.
              
              
                Sturgeon, Atlantic (Atlantic subspecies; Carolina DPS)
                
                  Acipenser oxyrinchus oxyrinchus
                
                Atlantic sturgeon originating from watersheds (including all rivers and tributaries) from Albemarle Sound southward along the southern Virginia, North Carolina, and South Carolina coastal areas to Charleston Harbor
                77 FR 5914, Feb. 6, 2012
                NA
                NA.
              
              
                Sturgeon, Atlantic (Atlantic subspecies; Chesapeake Bay DPS)
                
                  Acipenser oxyrinchus oxyrinchus
                
                Anadromous Atlantic sturgeon originating from watersheds that drain into the Chesapeake Bay and into coastal waters from the Delaware-Maryland border on Fenwick Island to Cape Henry, Virginia
                77 FR 5880, Feb. 6, 2012
                NA
                NA.
              
              
                Sturgeon, Atlantic (Atlantic subspecies; New York Bight DPS)
                
                  Acipenser oxyrinchus oxyrinchus
                
                Anadromous Atlantic sturgeon originating from watersheds that drain into coastal waters, including Long Island Sound, the New York Bight, and Delaware Bay, from Chatham, Massachusetts to the Delaware-Maryland border on Fenwick Island
                77 FR 5880, Feb. 6, 2012
                NA
                NA.
              
              
                Sturgeon, Atlantic (Atlantic subspecies; South Atlantic DPS)
                
                  Acipenser oxyrinchus oxyrinchus
                
                Atlantic sturgeon originating from watersheds (including all rivers and tributaries) of the ACE (Ashepoo, Combahee, and Edisto) Basin southward along the South Carolina, Georgia, and Florida coastal areas to the St. Johns River, Florida
                77 FR 5914, Feb. 6, 2012
                NA
                NA.
              
              
                Sturgeon, Chinese
                
                  Acipenser sinensis
                
                Entire species
                79 FR 31222, June 2, 2014
                NA
                NA.
              
              
                Sturgeon, European
                
                  Acipenser sturio
                
                Entire species
                79 FR 31222, June 2, 2014
                NA
                NA.
              
              
                Sturgeon, Kaluga
                
                  Huso dauricus
                
                Entire species
                79 FR 31222, June 2, 2014
                NA
                NA.
              
              
                Sturgeon, Sakhalin
                
                  Acipenser mikadoi
                
                Entire species
                79 FR 31222, June 2, 2014
                NA
                NA.
              
              
                
                Sturgeon, shortnose
                
                  Acipenser brevirostrum
                
                Entire species
                32 FR 4001, Mar. 11, 1967
                NA
                NA.
              
              
                Totoaba
                
                  Cynoscion macdonaldi
                
                Entire species
                44 FR 29480, May 21, 1979
                NA
                NA.
              
              
                
                  Molluscs
                
              
              
                Abalone, black
                
                  Haliotis cracherodii
                
                Entire species
                74 FR 1937, Jan. 14, 2009
                226.221
                NA.
              
              
                Abalone, white
                
                  Haliotis sorenseni
                
                Entire species
                66 FR 29054, May 29, 2001
                NA
                NA.
              
              
                
                  Corals
                
              
              
                Coral, [no common name]
                
                  Cantharellus noumeae
                
                Entire species
                80 FR 60560, Oct. 7, 2015
                NA
                NA.
              
              
                Coral, [no common name]
                
                  Siderastrea glynni
                
                Entire species
                80 FR 60560, Oct. 7, 2015
                NA
                NA.
              
              
                Coral, [no common name]
                
                  Tubastraea floreana
                
                Entire species
                80 FR 60560, Oct. 7, 2015
                NA
                NA.
              
              
                1 Species includes taxonomic species, subspecies, distinct population segments (DPSs) (for a policy statement, see 61 FR 4722, February 7, 1996), and evolutionarily significant units (ESUs) (for a policy statement, see 56 FR 58612, November 20, 1991).
              
                2 Jurisdiction for sea turtles by the Department of Commerce, National Oceanic and Atmospheric Administration, National Marine Fisheries Service, is limited to turtles while in the water.
            
            [79 FR 20814, Apr. 14, 2014, as amended at 79 FR 31227, June 2, 2014; 79 FR 38241, July 3, 2014; 79 FR 68372, Nov. 17, 2014; 79 FR 74005, Dec. 12, 2014; 79 FR 78725, Dec. 31, 2014; 80 FR 7978, Feb. 13, 2015; 80 FR 7390, Feb. 10, 2015; 80 FR 60564, Oct. 7, 2015; 81 FR 20090, Apr. 6, 2016; 81 FR 50400, Aug. 1, 2016; 81 FR 62320, Sept. 8, 2016; 81 FR 72549, Oct. 20, 2016; 82 FR 7720, Jan. 23, 2017; 82 FR 21740, May 10, 2017; 82 FR 43710, Septt. 19, 2017; 83 FR 21186, May 9, 2018; 83 FR 35091, July 24, 2018]; 84 FR 15487, Apr. 15, 2019]
          
          
            § 224.102
            Permits for endangered marine and anadromous species.
            No person shall take, import, export, or engage in any activity prohibited by section 9 of the Act involving any marine species that has been determined to be endangered under the Endangered Species Conservation Act of 1969 or the Act, and that is under the jurisdiction of the Secretary, without a valid permit issued pursuant to part 222, subpart C of this chapter.
          
          
            § 224.103
            Special prohibitions for endangered marine mammals.
            (a) [Reserved]
            (b) Approaching endangered humpback whales in Alaska—(1) Prohibitions. Except as provided under paragraph (b)(2) of this section, it is unlawful for any person subject to the jurisdiction of the United States to commit, to attempt to commit, to solicit another to commit, or to cause to be committed, within 200 nautical miles (370.4 km) of Alaska, or within inland waters of the state, any of the acts in paragraphs (b)(1)(i) through (b)(1)(iii) of this section with respect to endangered humpback whales (Megaptera novaeangliae):
            (i) Approach, by any means, including by interception (i.e., placing a vessel in the path of an oncoming humpback whale so that the whale surfaces within 100 yards (91.4 m) of the vessel), within 100 yards (91.4 m) of any humpback whale;
            (ii) Cause a vessel or other object to approach within 100 yards (91.4 m) of a humpback whale; or

            (iii) Disrupt the normal behavior or prior activity of a whale by any other act or omission. A disruption of normal behavior may be manifested by, among other actions on the part of the whale, a rapid change in direction or speed; escape tactics such as prolonged diving, underwater course changes, underwater exhalation, or evasive swimming patterns; interruptions of breeding, nursing, or resting activities, attempts by a whale to shield a calf from a vessel or human observer by tail swishing or by other protective movement; or the abandonment of a previously frequented area.
            
            (2) Exceptions. The following exceptions apply to this paragraph (b), but any person who claims the applicability of an exception has the burden of proving that the exception applies:
            (i) Paragraph (b)(1) of this section does not apply if an approach is authorized by the National Marine Fisheries Service through a permit issued under part 222, subpart C, of this chapter (General Permit Procedures) or through a similar authorization.
            (ii) Paragraph (b)(1) of this section does not apply to the extent that a vessel is restricted in its ability to maneuver and, because of the restriction, cannot comply with paragraph (b)(1) of this section.
            (iii) Paragraph (b)(1) of this section does not apply to commercial fishing vessels lawfully engaged in actively setting, retrieving or closely tending commercial fishing gear. For purposes of this paragraph (b), commercial fishing means taking or harvesting fish or fishery resources to sell, barter, or trade. Commercial fishing does not include commercial passenger fishing operations (i.e. charter operations or sport fishing activities).
            (iv) Paragraph (b)(1) of this section does not apply to state, local, or Federal government vessels operating in the course of official duty.
            (v) Paragraph (b)(1) of this section does not affect the rights of Alaska Natives under 16 U.S.C. 1539(e).
            (vi) Paragraph (b) of this section shall not take precedence over any more restrictive conflicting Federal regulation pertaining to humpback whales, including the regulations at 36 CFR 13.1102-13.1188 that pertain specifically to the waters of Glacier Bay National Park and Preserve.
            (3) General measures. Notwithstanding the prohibitions and exceptions in paragraphs (b)(1) and (2) of this section, to avoid collisions with endangered humpback whales, vessels must operate at a slow, safe speed when near a humpback whale. “Safe speed” has the same meaning as the term is defined in 33 CFR 83.06 and the International Regulations for Preventing Collisions at Sea 1972 (see 33 U.S.C. 1602) with respect to avoiding collisions with humpback whales.
            (c) Approaching right whales—(1) Prohibitions. Except as provided under paragraph (c)(3) of this section, it is unlawful for any person subject to the jurisdiction of the United States to commit, attempt to commit, to solicit another to commit, or cause to be committed any of the following acts:
            (i) Approach (including by interception) within 500 yards (460 m) of a right whale by vessel, aircraft, or any other means;
            (ii) Fail to undertake required right whale avoidance measures specified under paragraph (c)(2) of this section.
            (2) Right whale avoidance measures. Except as provided under paragraph (c)(3) of this section, the following avoidance measures must be taken if within 500 yards (460 m) of a right whale:
            (i) If underway, a vessel must steer a course away from the right whale and immediately leave the area at a slow safe speed.
            (ii) An aircraft must take a course away from the right whale and immediately leave the area at a constant airspeed.
            (3) Exceptions. The following exceptions apply to this section, but any person who claims the applicability of an exception has the burden of proving that the exception applies:
            (i) Paragraphs (c)(1) and (c)(2) of this section do not apply if a right whale approach is authorized by the National Marine Fisheries Service through a permit issued under part 222, subpart C, of this chapter (General Permit Procedures) or through a similar authorization.
            (ii) Paragraphs (c)(1) and (c)(2) of this section do not apply where compliance would create an imminent and serious threat to a person, vessel, or aircraft.
            (iii) Paragraphs (c)(1) and (c)(2) of this section do not apply when approaching to investigate a right whale entanglement or injury, or to assist in the disentanglement or rescue of a right whale, provided that permission is received from the National Marine Fisheries Service or designee prior to the approach.

            (iv) Paragraphs (c)(1) and (c)(2) of this section do not apply to an aircraft unless the aircraft is conducting whale watch activities.
            
            (v) Paragraph (c)(2) of this section does not apply to the extent that a vessel is restricted in her ability to maneuver and, because of the restriction, cannot comply with paragraph (c)(2) of this section.
            (d) Special prohibitions relating to endangered Steller sea lion protection—(1) General Prohibitions. The following regulatory provisions shall apply to the western population of Steller sea lions:
            (i) No discharge of firearms. Except as provided in paragraph (d)(2) of this section, no person subject to the jurisdiction of the United States may discharge a firearm at or within 100 yards (91.4 meters) of a Steller sea lion west of 144 °W longitude. A firearm is any weapon, such as a pistol or rifle, capable of firing a missile using an explosive charge as a propellant.
            (ii) No approach in buffer areas. Except as provided in paragraph (d)(2) of this section:
            (A) No owner or operator of a vessel may allow the vessel to approach within 3 nautical miles (5.5 kilometers) of a Steller sea lion rookery site listed in paragraph (d)(1)(iii) of this section;
            (B) No person may approach on land not privately owned within one-half statutory mile (0.8 kilometers) or within sight of a Steller sea lion rookery site listed in paragraph (d)(1)(iii) of this section, whichever is greater, except on Marmot Island; and
            (C) No person may approach on land not privately owned within one and one-half statutory miles (2.4 kilometers) or within sight of the eastern shore of Marmot Island, including the Steller sea lion rookery site listed in paragraph (d)(1)(iii) of this section, whichever is greater.
            (iii) Listed sea lion rookery sites. Listed Steller sea lion rookery sites consist of the rookeries in the Aleutian Islands and the Gulf of Alaska listed in Table 1.
            
              Table 1 to § 224.103—Listed Steller Sea Lion Rookery Sites 1
              
              
                Island
                From
                Lat.
                Long.
                To
                Lat.
                Long.
                NOAAChart
                
                Notes
              
              
                1. Outer I.
                59°20.5 N
                150°23.0 W
                59°21.0 N
                150°24.5 W
                16681
                S quadrant.
              
              
                2. Sugarloaf I.
                58°53.0 N
                152°02.0 W
                
                
                16580
                Whole island.
              
              
                3. Marmot I.
                58°14.5 N
                151°47.5 W
                58°10.0 N
                151°51.0 W
                16580
                SE quadrant.
              
              
                4. Chirikof I.
                55°46.5 N
                155°39.5 W
                55°46.5 N
                155°43.0 W
                16580
                S quadrant.
              
              
                5. Chowiet I.
                56°00.5 N
                156°41.5 W
                56°00.5 N
                156°42.0 W
                16013
                S quadrant.
              
              
                6. Atkins I.
                55°03.5 N
                159°18.5 W
                
                
                16540
                Whole island.
              
              
                7. Chernabura I.
                54°47.5 N
                159°31.0 W
                54°45.5 N
                159°33.5 W
                16540
                SE corner.
              
              
                8. Pinnacle Rock
                54°46.0 N
                161°46.0 W
                
                
                16540
                Whole island.
              
              
                9. Clubbing Rks (N)
                54°43.0 N
                162°26.5 W
                
                
                16540
                Whole island.
              
              
                Clubbing Rks (S)
                54°42.0 N
                162°26.5 W
                
                
                16540
                Whole Island.
              
              
                10. Sea Lion Rks
                55°28.0 N
                163°12.0 W
                
                
                16520
                Whole island.
              
              
                11. Ugamak I.
                54°14.0 N
                164°48.0 W
                54°13.0 N
                164°48.0 W
                16520
                E end of island.
              
              
                12. Akun I.
                54°18.0 N
                165°32.5 W
                54°18.0 N
                165°31.5 W
                16547
                Billings Head Bight.
              
              
                13. Akutan I.
                54°03.5 N
                166°00.0 W
                54°05.5 N
                166°05.0 W
                16520
                SW corner, Cape Morgan.
              
              
                14. Bogoslof I.
                53°56.0 N
                168°02.0 W
                
                
                16500
                Whole island.
              
              
                15. Ogchul I.
                53°00.0 N
                168°24.0 W
                
                
                16500
                Whole island.
              
              
                16. Adugak I.
                52°55.0 N
                169°10.5 W
                
                
                16500
                Whole island.
              
              
                17. Yunaska I.
                52°42.0 N
                170°38.5 W
                52°41.0 N
                170°34.5 W
                16500
                NE end.
              
              
                18. Seguam I.
                52°21.0 N
                172°35.0 W
                52°21.0 N
                172°33.0 W
                16480
                N coast, Saddleridge Pt.
              
              
                19. Agligadak I.
                52°06.5 N
                172°54.0 W
                
                
                16480
                Whole island.
              
              
                20. Kasatochi I.
                52°10.0 N
                175°31.5 W
                52°10.5 N
                175°29.0 W
                16480
                N half of island.
              
              
                21. Adak I.
                51°36.5 N
                176°59.0 W
                51°38.0 N
                176°59.5 W
                16460
                SW Point, Lake Point.
              
              
                22. Gramp rock
                51°29.0 N
                178°20.5 W
                
                
                16460
                Whole island.
              
              
                23. Tag I.
                51°33.5 N
                178°34.5 W
                
                
                16460
                Whole island.
              
              
                24. Ulak I.
                51°20.0 N
                178°57.0 W
                51°18.5 N
                178°59.5 W
                16460
                SE corner, Hasgox Pt.
              
              
                25. Semisopochnoi
                51°58.5 N
                179°45.5 E
                51°57.0 N
                179°46.0 E
                16440
                E quadrant, Pochnoi Pt.
              
              
                Semisopochnoi
                52°01.5 N
                179°37.5 E
                52°01.5 N
                179°39.0 E
                16440
                N quadrant, Petrel Pt.
              
              
                26. Amchitka I.
                51°22.5 N
                179°28.0 E
                51°21.5 N
                179°25.0 E
                16440
                East Cape.
              
              
                27. Amchitka I.
                51°32.5 N
                178°49.5 E
                
                
                16440
                Column Rocks.
              
              
                
                28. Ayugadak Pt.
                51°45.5 N
                178°24.5 E
                
                
                16440
                SE coast of Rat Island.
              
              
                29. Kiska I.
                51°57.5 N
                177°21.0 E
                51°56.5 N
                177°20.0 E
                16440
                W central, Lief Cove.
              
              
                30. Kiska I.
                51°52.5 N
                177°13.0 E
                51°53.5 N
                177°12.0 E
                16440
                Cape St. Stephen.
              
              
                31. Walrus I.
                57°11.0 N
                169°56.0 W
                
                
                16380
                Whole island.
              
              
                32. Buldir I.
                52°20.5 N
                175°57.0 E
                52°23.5 N
                175°51.0 E
                16420
                Se point to NW point.
              
              
                33. Agattu I.
                52°24.0 N
                173°21.5 E
                
                
                16420
                Gillion Point.
              
              
                34. Agattu I.
                52°23.5 N
                173°43.5 E
                52°22.0 N
                173°41.0 E
                16420
                Cape Sabak.
              
              
                35. Attu I.
                52°54.5 N
                172°28.5 E
                52°57.5 N
                172°31.5 E
                16681
                S Quadrant.
              
              
                1 Each site extends in a clockwise direction from the first set of geographic coordinates along the shoreline at mean lower low water to the second set of coordinates; or, if only one set of geographic coordinates is listed, the site extends around the entire shoreline of the island at mean lower low water.
            
            
              
              ER04NO13.001
            
            
              
              ER04NO13.002
            
            
              
              ER04NO13.003
            
            
              
              ER04NO13.004
            
            
              
              ER04NO13.005
            
            
              
              ER04NO13.006
            
            
              
              ER04NO13.007
            
            
              
              ER04NO13.008
            
            
              
              ER04NO13.009
            
            
              
              ER04NO13.010
            
            
              
              ER04NO13.011
            
            
              
              ER04NO13.012
            
            
              
              ER04NO13.013
            
            
              
              ER04NO13.014
            
            
              
              ER04NO13.015
            
            
              
              ER04NO13.016
            
            
              
              ER04NO13.017
            
            
              
              ER04NO13.018
            
            
              
              ER04NO13.019
            
            
              
              ER04NO13.020
            
            
              
              ER04NO13.021
            
            
              
              ER04NO13.022
            
            
              
              ER04NO13.023
            
            
              
              ER04NO13.024
            
            
              
              ER04NO13.025
            
            
              
              ER04NO13.026
            
            
              
              ER04NO13.027
            
            
              
              ER04NO13.028
            
            
              
              ER04NO13.029
            
            (iv) Commercial Fishing Operations. The incidental mortality and serious injury of endangered Steller sea lions in commercial fisheries can be authorized in compliance with sections 101(a)(5) and 118 of the Marine Mammal Protection Act.
            (2) Exceptions—(i) Permits. The Assistant Administrator may issue permits authorizing activities that would otherwise be prohibited under paragraph (d)(1) of this section in accordance with and subject to the provisions of part 222, subpart C of this chapter—General Permit Procedures.
            (ii) Official activities. The taking of Steller sea lions must be reported within 30 days to the Regional Administrator, Alaska Region. Paragraph (d)(1) of this section does not prohibit or restrict a Federal, state or local government official, or his or her designee, who is acting in the course of official duties from:
            (A) Taking a Steller sea lion in a humane manner, if the taking is for the protection or welfare of the animal, the protection of the public health and welfare, or the nonlethal removal of nuisance animals; or
            (B) Entering the buffer areas to perform activities that are necessary for national defense, or the performance of other legitimate governmental activities.
            (iii) Subsistence takings by Alaska natives. Paragraph (d)(1) of this section does not apply to the taking of Steller sea lions for subsistence purposes under section 10(e) of the Act.
            (iv) Emergency situations. Paragraph (d)(1)(ii) of this section does not apply to an emergency situation in which compliance with that provision presents a threat to the health, safety, or life of a person or presents a significant threat to the vessel or property.
            (v) Exemptions. Paragraph (d)(1)(ii) of this section does not apply to any activity authorized by a prior written exemption from the Regional Administrator, Alaska Region, National Marine Fisheries Service. Concurrently with the issuance of any exemption, the Assistant Administrator will publish notice of the exemption in the Federal Register. An exemption may be granted only if the activity will not have a significant adverse effect on Steller sea lions, the activity has been conducted historically or traditionally in the buffer zones, and there is no readily available and acceptable alternative to or site for the activity.
            (vi) Navigational transit. Paragraph (d)(1)(ii) of this section does not prohibit a vessel in transit from passing through a strait, narrows, or passageway listed in this paragraph if the vessel proceeds in continuous transit and maintains a minimum of 1 nautical mile from the rookery site. The listing of a strait, narrows, or passageway does not indicate that the area is safe for navigation. The listed straits, narrows, or passageways include the following:
            
              
                Rookery
                Straits, narrow, or pass
              
              
                Akutan Island
                Akutan Pass between Cape Morgan and Unalga Island.
              
              
                Clubbing Rocks
                Between Clubbing Rocks and Cherni Island.
              
              
                Outer Island
                Wildcat Pass between Rabbit and Ragged Islands.
              
            
            (3) Penalties. (i) Any person who violates this section or the Act is subject to the penalties specified in section 11 of the Act, and any other penalties provided by law.
            (ii) Any vessel used in violation of this subsection or the Endangered Species Act is subject to forfeiture under section 11(e)(4)(B) of the Act.
            (e) Protective regulations for killer whales in Washington—(1) Applicability. The following restrictions apply to all motorized and non-motorized vessels in inland waters of the United States east of a line connecting Cape Flattery, Washington (48°23′10″ N./124°43′32″ W.), Tatoosh Island, Washington (48°23′30″ N./124°44′12″ W.), and Bonilla Point, British Columbia (48°35′30″ N./124°43′00″ W.) and south of the U.S./Canada international boundary. The shoreline boundary is the charted mean high water line cutting across the mouths of all rivers and streams.
            (2) Prohibitions. Except as provided in paragraph (e)(3) of this section, it is unlawful for any person subject to the jurisdiction of the United States to:
            (i) Cause a vessel to approach, in any manner, within 200 yards (182.9 m) of any killer whale.
            (ii) Position a vessel to be in the path of any killer whale at any point located within 400 yards (365.8 m) of the whale. This includes intercepting a killer whale by positioning a vessel so that the prevailing wind or water current carries the vessel into the path of the whale.
            (3) Exceptions. The following exceptions apply to this section:
            (i) The prohibitions of paragraph (e)(2) of this section do not apply to

            (A) Federal Government vessels operating in the course of their official duty or state and local government vessels when engaged in official duties involving law enforcement, search and rescue, or public safety.
            (B) Vessels participating with a Vessel Traffic Service (VTS) and following a Traffic Separation Scheme or complying with a VTS Measure of Direction. This also includes support vessels escorting ships in the traffic lanes, such as tug boats.
            (C) Vessels engaged in an activity, such as scientific research, authorized through a permit issued by the National Marine Fisheries Service under part 222, subpart C, of this chapter (General Permit Procedures) or through a similar National Marine Fisheries Service authorization.
            (D) Vessels lawfully engaged in commercial or treaty Indian fishing that are actively setting, retrieving, or closely tending fishing gear.
            (E) Vessel operations necessary to avoid an imminent and serious threat to a person, vessel or the environment, including when necessary for overall safety of navigation and to comply with the Navigation Rules.
            (ii) [Reserved]
            (4) Affirmative defense. In connection with any action alleging a violation of the prohibitions of paragraph (e)(2) of this section, any person claiming the benefit of any exception listed in paragraph (e)(3) of this section has the burden of raising, pleading, and proving such affirmative defense.
            (b) [Reserved]
            [64 FR 14066, Mar. 23, 1999, as amended at 66 FR 29509, May 31, 2001; 69 FR 69537, Nov. 30, 2004; 70 FR 1832, Jan. 11, 2005; 76 FR 20890, Apr. 14, 2011; 78 FR 66169, Nov. 4, 2013; 81 FR 62021, 62320, Sept. 8, 2016]
          
          
            § 224.104
            Special requirements for fishing activities to protect endangered sea turtles.
            (a) Shrimp fishermen in the southeastern United States and the Gulf of Mexico who comply with rules for threatened sea turtles specified in § 223.206 of this chapter will not be subject to civil penalties under the Act for incidental captures of endangered sea turtles by shrimp trawl gear.
            (b) Summer flounder fishermen in the Summer flounder fishery-sea turtle protection area who comply with rules for threatened sea turtles specified in § 223.206 of this chapter will not be subject to civil penalties under the Act for incidental captures of endangered sea turtles by summer flounder gear.
            (c) Special prohibitions relating to sea turtles are provided at § 223.206(d).
            [64 FR 14066, Mar. 23, 1999, as amended at 66 FR 44552, Aug. 24, 2001; 66 FR 67496, Dec. 31, 2001; 68 FR 8471, Feb. 21, 2003; 69 FR 18453, Apr. 7, 2004; 72 FR 31757, June 8, 2007]
          
          
            § 224.105
            Speed restrictions to protect North Atlantic Right Whales.
            (a) The following restrictions apply to: All vessels greater than or equal to 65 ft (19.8 m) in overall length and subject to the jurisdiction of the United States, and all other vessels greater than or equal to 65 ft (19.8 m) in overall length entering or departing a port or place subject to the jurisdiction of the United States. These restrictions shall not apply to U.S. vessels owned or operated by, or under contract to, the Federal Government. This exemption extends to foreign sovereign vessels when they are engaging in joint exercises with the U.S. Department of the Navy. In addition, these restrictions do not apply to law enforcement vessels of a State, or political subdivision thereof, when engaged in law enforcement or search and rescue duties.
            (1) Southeast U.S. (south of St. Augustine, FL to north of Brunswick, GA): Vessels shall travel at a speed of 10 knots or less over ground during the period of November 15 to April 15 each year in the area bounded by the following: Beginning at 31°27′00.0″ N-080°51′36.0″ W; thence west to charted mean high water line then south along charted mean high water line and inshore limits of COLREGS limit to a latitude of 29°45′00.0″ N thence east to 29°45′00.0″ N-080°51′36.0″ W; thence back to starting point. (Fig. 1).
            (2) Mid-Atlantic U.S. (from north of Brunswick, Georgia to Rhode Island): Vessels shall travel 10 knots or less over ground in the period November 1 to April 30 each year:

            (i) In the area bounded by the following: 33°56′42.0″ N-077°31′30.0″ W; thence along a NW bearing of 313.26° True to charted mean high water line then south along mean high water line and inshore limits of COLREGS limit to a latitude of 31°27′00.0″ N; thence east to 31°27′00.0″ N-080°51′36.0″ W; thence to 31°50′00.0″ N-080°33′12.0″ W; thence to 32°59′06.0″ N-078°50′18.0″ W; thence to 33°28′24.0″ N-078°32′30.0″ W; thence to 33°36′30.0″ N-077°47′06.0″ W; thence back to starting point.;
            (ii) Within a 20-nm (37 km) radius (as measured seaward from COLREGS delineated coast lines and the center point of the port entrance) (Fig. 2) at the
            (A) Ports of New York/New Jersey: 40°29′42.2″ N-073°55′57.6″ W;
            (B) Delaware Bay (Ports of Philadelphia and Wilmington): 38°52′27.4″ N-075°01′32.1″ W;
            (C) Entrance to the Chesapeake Bay (Ports of Hampton Roads and Baltimore): 37°00′36.9″ N-075°57′50.5″ W; and
            (D) Ports of Morehead City and Beaufort, NC: 34°41′32.0″ N-076°40′08.3″ W; and
            (iii) In Block Island Sound, in the area bounded by the following coordinates: Beginning at 40°51′53.7″ N-70°36′44.9″ W; thence to 41°20′14.1″ N-70°49′44.1″ W; thence to 41°04′16.7″ N-71°51′21.0″ W; thence to 40°35′56.5″ N-71°38′25.1″ W; thence back to starting point. (Fig. 2).
            (3) Northeast U.S. (north of Rhode Island):
            (i) In Cape Cod Bay, MA: Vessels shall travel at a speed of 10 knots or less over ground during the period of January 1 to May 15 in Cape Cod Bay, in an area beginning at 42°04′56.5″ N-070°12′00.0″ W; thence north to 42°12′00.0″ N-070°12′00.0″ W; thence due west to charted mean high water line; thence along charted mean high water within Cape Cod Bay back to beginning point. (Fig. 3).
            (ii) Off Race Point: Vessels shall travel at a speed of 10 knots or less over ground during the period of March 1 to April 30 each year in waters bounded by straight lines connecting the following points in the order stated (Fig. 3): 42°30′00.0″ N-069°45′00.0″ W; thence to 42°30′00.0″ N-070°30′00.0″ W; thence to 42°12′00.0″ N-070°30′00.0″ W; thence to 42°12′00.0″ N-070°12′00.0″ W; thence to 42°04′56.5″ N-070°12′00.0″ W; thence along charted mean high water line and inshore limits of COLREGS limit to a latitude of 41°40′00.0″ N; thence due east to 41°41′00.0″ N-069°45′00.0″ W; thence back to starting point.
            (iii) Great South Channel: Vessels shall travel at a speed of 10 knots or less over ground during the period of April 1 to July 31 each year in all waters bounded by straight lines connecting the following points in the order stated (Fig. 3):
            42°30′00.0″ N-069°45′00.0″ W
            41°40′00.0″ N-069°45′00.0″ W
            41°00′00.0″ N-069°05′00.0″ W
            42°09′00.0″ N-067°08′24.0″ W
            42°30′00.0″ N-067°27′00.0″ W
            42°30′00.0″ N-069°45′00.0″ W
            (b) Except as noted in paragraph (c) of this section, it is unlawful under this section:
            (1) For any vessel subject to the jurisdiction of the United States to violate any speed restriction established in paragraph (a) of this section; or
            (2) For any vessel entering or departing a port or place under the jurisdiction of the United States to violate any speed restriction established in paragraph (a) of this section.
            (c) A vessel may operate at a speed necessary to maintain safe maneuvering speed instead of the required ten knots only if justified because the vessel is in an area where oceanographic, hydrographic and/or meteorological conditions severely restrict the maneuverability of the vessel and the need to operate at such speed is confirmed by the pilot on board or, when a vessel is not carrying a pilot, the master of the vessel. If a deviation from the ten-knot speed limit is necessary, the reasons for the deviation, the speed at which the vessel is operated, the latitude and longitude of the area, and the time and duration of such deviation shall be entered into the logbook of the vessel. The master of the vessel shall attest to the accuracy of the logbook entry by signing and dating it.
            (d) No later than January 1, 2019, the National Marine Fisheries Service will publish and seek comment on a report evaluating the conservation value and economic and navigational safety impacts of this section, including any recommendations to minimize burden of such impacts.
            [79 FR 34245, June 16, 2014]
          
        
        
          PART 225 [RESERVED]
        
        
          
          Pt. 226
          PART 226—DESIGNATED CRITICAL HABITAT
          
            Sec.
            226.101
            Purpose and scope.
            226.201
            Critical habitat for the Hawaiian monk seal (Neomonachus schauinslandi).
            226.202
            Critical habitat for Steller sea lions.
            226.203

            Critical habitat for North Atlantic right whales (Eubalaena glacialis).
            226.204
            Critical habitat for Sacramento winter-run chinook salmon.
            226.205
            Critical habitat for Snake River sockeye salmon, Snake River fall chinook salmon, and Snake River spring/summer chinook salmon.
            226.206

            Critical habitat for the Southern Resident killer whale (Orcinus orca).
            226.207
            Critical habitat for leatherback turtles (Dermochelys coriacea).
            226.208
            Critical habitat for green turtle.
            226.209
            Critical habitat for hawksbill turtle.
            226.210
            Central California Coast Coho Salmon (Oncorhynchus kisutch), Southern Oregon/Northern California Coasts Coho Salmon (Oncorhynchus kisutch).
            226.211

            Critical habitat for Seven Evolutionarily Significant Units (ESUs) of Salmon (Oncorhynchus spp.) in California.
            226.212

            Critical habitat for 15 Distinct Population Segments (DPSs) of salmon and steelhead (Oncorhynchus spp.) in Washington, Oregon and Idaho.
            226.213
            Critical habitat for Johnson's seagrass.
            226.214
            Critical habitat for Gulf sturgeon.
            226.215

            Critical habitat for the North Pacific Right Whale (Eubalaena japonica).
            226.216
            Critical habitat for elkhorn (Acropora palmata) and staghorn (A. cervicornis) corals.
            226.217

            Critical habitat for the Gulf of Maine Distinct Population Segment of Atlantic Salmon (Salmo salar).
            226.218

            Critical habitat for the U.S. DPS of smalltooth sawfish (Pristis pectinata).
            226.219

            Critical habitat for the Southern Distinct Population Segment of North American Green Sturgeon (Acipenser medirostris).
            226.220

            Critical habitat for the Cook Inlet beluga whale (Delphinapterus leucas).
            226.221
            Critical habitat for black abalone (Haliotis cracherodii).
            226.222

            Critical habitat for the southern Distinct Population Segment of eulachon (Thaleichthys pacificus).
            226.223

            Critical habitat for the Northwest Atlantic Ocean Distinct Population Segment of the loggerhead sea turtle (Caretta caretta).
            226.224

            Critical habitat for the Puget Sound/Georgia Basin DPS of yelloweye rockfish (Sebastes ruberrimus), and Bocaccio (S. paucispinus).
            226.225
            Critical habitat for the Gulf of Maine, New York Bight, Chesapeake Bay, Carolina, and South Atlantic distinct population segments (DPSs) of Atlantic Sturgeon.
            226.226

            Critical habitat for the main Hawaiian Islands insular false killer whale (Pseudorca crassidens) Distinct Population Segment.
            Table 1 to Part 226—Major Steller Sea Lion Rookery Sites
            Table 2 to Part 226—Major Steller Sea Lion Haulout Sites in Alaska
            Table 3 to Part 226—Hydrologic Units Containing Critical Habitat for Snake River Sockeye Salmon and Snake River Spring/Summer and Fall Chinook Salmon
            Table 4 to Part 226 [Reserved]
            Table 5 to Part 226—Hydrologic Units and Counties Containing Critical Habitat for Central California Coast Coho Salmon, Tribal Lands Within the Range of the ESU, and Dams/Reservoirs Representing the Upstream Extent of Critical Habitat
            Table 6 to Part 226—Hydrologic Units and Counties Containing Critical Habitat for Southern Oregon/Northern California Coasts Coho Salmon, Tribal Lands Within the Range of the ESU, and Dams/Reservoirs Representing the Upstream Extent of Critical Habitat
          
          
            Authority:
            16 U.S.C. 1533.
          
          
            § 226.101
            Purpose and scope.

            The regulations contained in this part identify those habitats designated by the Secretary of Commerce as critical, under section 4 of the Act, for endangered and threatened species under the jurisdiction of the Secretary of Commerce. Those species are enumerated at § 223.102 of this chapter if threatened and at § 224.101 of this chapter if endangered. For regulations pertaining to the designation of critical habitat, see part 424 of this title; for regulations pertaining to prohibitions against the adverse modification or destruction of critical habitat, see part 402 of this title. Additional information regarding designated critical habitats that is not provided in this section may be obtained upon request to the Office of Protected Resources (see § 222.102, definition of “Office of Protected Resources”).
            [77 FR 25622, May 1, 2012]
          
          
            
            § 226.201
            Critical habitat for the Hawaiian monk seal (Neomonachus schauinslandi).
            Critical habitat is designated for Hawaiian monk seals as described in this section. The textual descriptions of critical habitat in this section are the definitive source for determining the critical habitat boundaries.
            (a) Critical habitat boundaries. Critical habitat is designated to include all areas in paragraphs (a)(1) and (2) of this section and as described in paragraphs (b)(1) and (2) of this section:
            (1) Northwestern Hawaiian Islands: Hawaiian monk seal critical habitat areas include all beach areas, sand spits and islets, including all beach crest vegetation to its deepest extent inland, lagoon waters, inner reef waters, and including marine habitat through the water's edge, including the seafloor and all subsurface waters and marine habitat within 10 m of the seafloor, out to the 200-m depth contour line (relative to mean lower low water) around the following 10 areas:
            (i) Kure Atoll,
            (ii) Midway Islands,
            (iii) Pearl and Hermes Reef,
            (iv) Lisianski Island,
            (v) Laysan Island,
            (vi) Maro Reef,
            (vii) Gardner Pinnacles,
            (viii) French Frigate Shoals,
            (ix) Necker Island, and
            (x) Nihoa Island.
            (2) Main Hawaiian Islands: Hawaiian monk seal critical habitat areas surrounding the following islands listed below are defined in the marine environment by a seaward boundary that extends from the 200-m depth contour line (relative to mean lower low water), including the seafloor and all subsurface waters and marine habitat within 10 m of the seafloor, through the water's edge into the terrestrial environment where the inland boundary extends 5 m (in length) from the shoreline between identified boundary points listed in the table below around the areas listed in paragraphs (a)(2)(i)-(vi) of this section. The shoreline is described by the upper reaches of the wash of the waves, other than storm or seismic waves, at high tide during the season in which the highest wash of the waves occurs, usually evidenced by the edge of vegetation growth or the upper limit of debris (except those areas identified in paragraph (c) of this section). In areas where critical habitat does not extend inland, the designation has a seaward boundary of a line that marks mean lower low water.
            
              
                Area
                Island
                Textual description of segment
                Boundary points
                Latitude
                Longitude
              
              
                13
                Kauai
                Southeast coast of Kauai (Nomilu Fishpond area through Mahaulepu)
                KA 11KA 12
                
                21°53′08″ N.21°53′34″ N.
                
                159°31′48″ W.159°24′25″ W.
                
              
              
                13
                Kauai
                Kawelikoa Point to Molehu
                KA 21KA 22
                
                21°54′26″ N.21°54′48″ N.
                
                159°23′26″ W.159°23′08″ W.
                
              
              
                13
                Kauai
                Lydgate Park through Wailua canal
                KA 31KA 32
                
                22°02′11″ N.22°02′41″ N.
                
                159°20′08″ W.159°20′11″ W.
                
              
              
                13
                Kauai
                Wailua canal through Waikaea canal
                KA 41KA 42
                
                22°02′45″ N.22°04′14″ N.
                
                159°20′10″ W.159°18′60″ W.
                
              
              
                13
                Kauai
                Waikaea canal through Kealia
                KA 51KA 52
                
                22°04′15″ N.22°05′59″ N.
                
                159°19′01″ W.159°18′08″ W.
                
              
              
                13
                Kauai
                Anahola and Aliomanu areas
                KA 61KA 62
                
                22°07′46″ N.22°09′28″ N.
                
                159°17′35″ W.159°18′18″ W.
                
              
              
                13
                Kauai
                Moloaa Bay through Kepuhi Point
                KA 71KA 72
                
                22°11′38″ N.22°12′52″ N.
                
                159°19′46″ W.159°21′14″ W.
                
              
              
                13
                Kauai
                Southeast of Kilauea
                KA 81KA 82
                
                22°13′48″ N.22°13′55″ N.
                
                159°23′52″ W.159°24′06″ W.
                
              
              
                13
                Kauai
                Wainiha Beach Park through Kee Beach Park
                KA 91KA 92
                
                22°12′60″ N.22°13′13″ N.
                
                159°32′30″ W.159°35′01″ W.
                
              
              
                13
                Kauai
                Milolii State Park Beach Area
                KA 101KA 102
                
                22°09′13″ N.22°08′59″ N.
                
                159°42′52″ W.159°43′21″ W.
                
              
              
                14
                Oahu
                Keana Point Area
                OA 11OA 12
                
                21°34′43″ N.21°32′45″ N.
                
                158°15′37″ W.158°14′25″ W.
                
              
              
                14
                Oahu
                Maili Beach through Kalaeloa Barbers Point Harbor
                OA 21OA 22
                
                21°25′43″ N.21°19′24″ N.
                
                158°10′48″ W.158°07′20″ W.
                
              
              
                14
                Oahu
                Kalaeloa Barbers Point Harbor through Iroquois Point
                OA 31OA 32
                
                21°19′18″ N.21°19′20″ N.
                
                158°07′17″ W.157°58′17″ W.
                
              
              
                14
                Oahu
                Diamond Head area
                OA 41OA 42
                
                21°15′27″ N.21°15′24″ N.
                
                157°49′05″ W.157°47′45″ W.
                
              
              
                
                14
                Oahu
                Hanauma Bay through Sandy Beach
                OA 51OA 52
                
                21°16′05″ N.21°17′45″ N.
                
                157°41′50″ W.157°39′27″ W.
                
              
              
                14
                Oahu
                Makapuu Beach Area
                OA 61OA 62
                
                21°18′36″ N.21°18′58″ N.
                
                157°39′31″ W.157°39′55″ W.
                
              
              
                14
                Oahu
                Lori Point through Waimea Bay
                OA 71OA 72
                
                21°40′26″ N.21°38′18″ N.
                
                157°56′00″ W.158°03′56″ W.
                
              
              
                14
                Oahu
                Kapapa Island (Kaneohe Bay)
                OAi 1
                21°28′36″ N.
                157°47′55″ W.
              
              
                14
                Oahu
                Mokulua—Moku Nui
                OAi 2
                21°23′30″ N.
                157°41′56”W.
              
              
                14
                Oahu
                Mokulua—Moku Iki
                OAi 3
                21°23′16″ N.
                157°41′52″ W.
              
              
                14
                Oahu
                Manana (Rabbit Island)
                OAi 4
                21°19′44″ N.
                157°39′24″ W.
              
              
                15
                Molokai
                Laau Point Area
                MO 11MO 12
                
                21°07′49″ N.21°05′21″ N.
                
                157°17′47″ W.157°15′50″ W.
                
              
              
                15
                Molokai
                Kalaupapa Area
                MO 21MO 22
                
                21°12′33″ N.21°11′28″ N.
                
                156°58′52″ W.156°59′06″ W.
                
              
              
                15
                Molokai
                Moku Hooniki
                MOi 1
                21°07′59″ N.
                156°42′10″ W.
              
              
                15
                Lanai
                Shipwreck Beach Area
                LA 11LA 12
                
                20°54′45″ N.20°55′20″ N.
                
                156°53′45″ W.156°56′45″ W.
                
              
              
                15
                Lanai
                Northwest Lanai (Including Polihua Beach)
                LA 21LA 22
                
                20°55′42″ N.20°52′02″ N.
                
                156°59′47″ W.157°02′33″ W.
                
              
              
                15
                Lanai
                North of Kamalapau Harbor
                LA 31LA 32
                
                20°48′38″ N.20°47′17″ N.
                
                156°59′15″ W.156°59′24″ W.
                
              
              
                15
                Lanai
                Kamalapau Harbor through Kaholo Pali
                LA 41LA 42
                
                20°47′13″ N.20°46′59″ N.
                
                156°59′27″ W.156°59′31″ W.
                
              
              
                15
                Lanai
                Kaholo Pali through Manele Harbor
                LA 51LA 52
                
                20°44′13″ N.20°44′29″ N.
                
                156°58′01″ W.156°53′15″ W.
                
              
              
                15
                Lanai
                Manele Harbor through Nakalahale Cliff
                LA 61LA 62
                
                20°44′35″ N.20°44′49″ N.
                
                156°53′14″ W.156°52′16″ W.
                
              
              
                15
                Lanai
                Nakalahale Cliff through Lopa Beach
                LA 71LA 72
                
                20°45′07″ N.20°48′21″ N.
                
                156°51′50″ W.156°48′24″ W.
                
              
              
                15
                Lanai
                Puupehe *
                LAi 1
                20°44′04″ N.
                156°53′25″ W.
              
              
                15
                Kahoolawe
                Mid-North coast (including Kaukamoku and Ahupuiki)
                KH 11KH 12
                
                20°34′36″ N.20°34′10″ N.
                
                156°37′36″ W.156°38′15″ W.
                
              
              
                15
                Kahoolawe
                Eastern coast of Kahoolawe (Honokoa through Sailer's Hat)
                KH 21KH 22
                
                20°33′08″ N.20°30′04″ N.
                
                156°40′35″ W.156°40′23″ W.
                
              
              
                15
                Maui
                Kuloa Point through Hana Wharf and Ramp
                MA 11MA 12
                
                20°40′02″ N.20°45′21″ N.
                
                156°02′27″ W.155°58′54″ W.
                
              
              
                15
                Maui
                Hana Wharf and Ramp through Kainalimu Bay
                MA 21MA 22
                
                20°45′20″ N.20°46′08″ N.
                
                155°58′56″ W.155°59′04″ W.
                
              
              
                15
                Maui
                Keanae Pennisula to Nauailua Bay
                MA 31MA 32
                
                20°51′56″ N.20°51′41″ N.
                
                156°08′46″ W.156°08′55″ W.
                
              
              
                15
                Maui
                Maliko Bay through Papaula Point
                MA 41MA 42
                
                20°56′11″ N.20°54′30″ N.
                
                156°21′11″ W.156°25′06″ W.
                
              
              
                15
                Maui
                Kahului Harbor West through Waihee Beach Park
                MA 51MA 52
                
                20°53′53″ N.20°56′04″ N.
                
                156°28′47″ W.156°30′15″ W.
                
              
              
                15
                Maui
                Punalau Beach through to Mala Wharf
                MA 61MA 62
                
                21°01′20″ N.20°53′09″ N.
                
                156°37′28″ W.156°41′10″ W.
                
              
              
                15
                Maui
                Southeast of Mala Wharf through to Lahaina Harbor
                MA 71MA 72
                
                20°53′04″ N.20°52′26″ N.
                
                156°41′12″ W.156°40′43″ W.
                
              
              
                15
                Maui
                Southeast of Lahaina Harbor through to Papalaua
                MA 81MA 82
                
                20°52′12″ N.20°47′34″ N.
                
                156°40′39″ W.156°34′00″ W.
                
              
              
                15
                Maui
                East of Maalaea Harbor through to Kihei boat ramp
                MA 91MA 92
                
                20°47′32″ N.20°42′29″ N.
                
                156°30′34″ W.156°26′46″ W.
                
              
              
                15
                Maui
                South of Kihei Boat Ramp through Ahihi Bay
                MA 101MA 102
                
                20°42′27″ N.20°37′39″ N.
                
                156°26′47″ W.156°26′40″ W.
                
              
              
                15
                Maui
                La Perouse Bay from Kalaeloa Point through Pohakueaea Point
                MA 111MA 112
                
                20°35′43″ N.20°34′45″ N.
                
                156°25′33″ W.156°23′29″ W.
                
              
              
                15
                Maui
                Molokini Crater
                MAi 1
                20°37′51″ N.
                156°29′43″ W.
              
              
                16
                Hawaii
                Waimanu through Laupahoehoenui
                HA 11HA 12
                
                20°08′35″ N.20°09′54″ N.
                
                155°37′59″ W.155°39′18″ W.
                
              
              
                16
                Hawaii
                Keokea Bay through Kauhola Point
                HA 21HA 22
                
                20°13′39″ N.20°14′44″ N.
                
                155°44′49″ W.155°46′18″ W.
                
              
              
                16
                Hawaii
                Kapaa Beach County Park to Mahukona Harbor
                HA 31HA 32
                
                20°12′16″ N.20°11′04″ N.
                
                155°54′06″ W.155°54′05″ W.
                
              
              
                16
                Hawaii
                South of Mahukona Harbor
                HA 41HA 42
                
                20°10′60″ N.20°10′51″ N.
                
                155°54′03″ W.155°54′07″ W.
                
              
              
                16
                Hawaii
                Pauoa Bay to Makaiwa Bay area
                HA 51HA 52
                
                19°57′03″ N.19°56′38″ N.
                
                155°51′49″ W.155°52′10″ W.
                
              
              
                16
                Hawaii
                Anaehoomalu Bay area through Keawaiki Bay area
                HA 61HA 62
                
                19°54′42″ N.19°53′09″ N.
                
                155°53′26″ W.155°54′34″ W.
                
              
              
                16
                Hawaii
                Puu Alii Bay Area through Mahaiula Bay
                HA 71HA 72
                
                19°47′37″ N.19°46′53″ N.
                
                156°01′33″ W.156°02′18″ W.
                
              
              
                16
                Hawaii
                Keahole Point through Kaloko-Honokohau National Historic Park
                HA 81HA 82
                
                19°43′54″ N.19°40′28″ N.
                
                156°03′26″ W.156°01′34″ W.
                
              
              
                
                16
                Hawaii
                South of Oneo Bay area through to Holualoa Bay area
                HA 91HA 92
                
                19°38′10″ N.19°36′31″ N.
                
                155°59′29″ W.155°58′41″ W.
                
              
              
                16
                Hawaii
                Kahaluu Bay Area through Keauhou Bay Area
                HA 101HA 102
                
                19°34′49″ N.19°33′43″ N.
                
                155°57′59″ W.155°57′43″ W.
                
              
              
                16
                Hawaii
                Kealakekua Bay Area
                HA 111HA 112
                
                19°28′38″ N.19°28′25″ N.
                
                155°55′13″ W.155°55′10″ W.
                
              
              
                16
                Hawaii
                Honaunau Bay Area
                HA 121HA 122
                
                19°25′35″ N.19°25′01″ N.
                
                155°55′02″ W.155°54′42″ W.
                
              
              
                16
                Hawaii
                Milolii Bay Area through Honomalino Bay Area
                HA 131HA 132
                
                19°11′07″ N.19°10′04″ N.
                
                155°54′29″ W.155°54′35″ W.
                
              
              
                16
                Hawaii
                Ka Lae National Historic Landmark District through Mahana Bay
                HA 141HA 142
                
                18°54′54″ N.18°55′00″ N.
                
                155°40′59″ W.155°40′09″ W.
                
              
              
                16
                Hawaii
                Papakolea Green Sand Beach Area
                HA 151HA 152
                
                18°56′10″ N.18°56′11″ N.
                
                155°38′47″ W.155°38′45″ W.
                
              
              
                16
                Hawaii
                Kaalualu Bay Area
                HA 161HA 162
                
                18°58′14″ N.18°58′18″ N.
                
                155°37′01″ W.155°36′49″ W.
                
              
              
                16
                Hawaii
                Whittington Beach Area through Punaluu Beach Area
                HA 171HA 172
                
                19°05′04″ N.19°08′06″ N.
                
                155°33′03″ W.155°30′09″ W.
                
              
              
                16
                Hawaii
                Halape Area through Keauhou Point Area
                HA 181HA 182
                
                19°16′14″ N.19°15′45″ N.
                
                155°15′20″ W.155°13′59″ W.
                
              
              
                16
                Hawaii
                Kapoho Bay Area
                HA 191HA 192
                
                19°29′38″ N. 19°30′10″ N.
                
                154°49′01″ W.154°48′46″ W.
                
              
              
                16
                Hawaii
                Lehia Beach Park through to Hilo Harbor
                HA 201HA 202
                
                19°44′07″ N.19°43′56″ N.
                
                155°00′38″ W.155°03′02″ W.
                
              
              
                16
                Hawaii
                Papaikou Area
                HA 211HA 212
                
                19°46′39″ N.19°46′43″ N.
                
                155°05′18″ W.155°05′18″ W.
                
              
              
                16
                Hawaii
                Onomea Bay Area
                HA 221HA 222
                
                19°48′33″ N.19°48′37″ N.
                
                155°05′34″ W.155°05′22″ W.
                
              
              
                16
                Hawaii
                Hakalau Area
                HA 231HA 232
                
                19°54′02″ N.19°54′05″ N.
                
                155°07′32″ W.155°07′43″ W.
                
              
            
            (i) Kaula Island,
            (ii) Niihau,
            (iii) Kauai,
            (iv) Oahu,
            (v) Maui Nui (including Kahoolawe, Lanai, Maui, and Molokai), and
            (vi) Hawaii.
            (b) Essential features. The essential features for the conservation of the Hawaiian monk seal are the following:
            (1) Terrestrial areas and adjacent shallow, sheltered aquatic areas with characteristics preferred by monk seals for pupping and nursing. Preferred areas that serve an essential service or function for Hawaiian monk seal conservation are defined as those areas where two or more females have given birth or where a single female chooses to return to the same site more than one year. Preferred pupping areas generally include sandy, protected beaches located adjacent to shallow sheltered aquatic areas, where the mother and pup may nurse, rest, swim, thermoregulate, and shelter from extreme weather. Additionally, this habitat area provides relatively protected space for the newly weaned pup to acclimate to life on its own. The newly weaned pup uses these areas for swimming, exploring, socializing, thermoregulatory cooling and the first attempts at foraging. Characteristics of terrestrial pupping habitat may include various substrates such as sand, shallow tide pools, coral rubble, or rocky substrates, as long as these substrates provide accessibility to seals for hauling out. Some preferred sites may also incorporate areas with low lying vegetation used by the pair for shade or cover, or relatively low levels of anthropogenic disturbance. Characteristics of the adjoined sheltered aquatic sites may include reefs, tide pools, gently sloping beaches, and shelves or coves that provide refuge from storm surges and predators.
            (2) Marine areas from 0 to 200 m in depth that support adequate prey quality and quantity for juvenile and adult monk seal foraging. Inshore, benthic and offshore teleosts, cephalopods, and crustaceans are commonly described as monk seal prey items. Habitat types that are regularly used for foraging include the sand terraces, talus slopes, submerged reefs and banks, nearby seamounts, barrier reefs, and slopes of reefs and islands. Monk seals focus foraging in bottom habitats on bottom-associated prey species, with most foraging occurring in waters between 0 to 200 m in depth. Habitat conditions, such as water quality, substrate composition and available habitat, should support growth and recruitment of bottom-associated prey species to the extent that monk seal populations are able to successfully forage.
            (3) Significant areas used by monk seals for hauling out, resting or molting. Significant haul-out areas are defined by the frequency with which local populations of seals use a stretch of coastline or particular beach. Significant haul-out areas are defined as natural coastlines that are accessible to Hawaiian monk seals and are frequented by Hawaiian monk seals at least 10 percent as often as the highest used haul out site(s) on individual islands, or islets. Significant haul-out areas are essential to Hawaiian monk seal conservation because these areas provide space that supports natural behaviors important to health and development, such as resting, molting, and social interactions. Hawaiian monk seals use terrestrial habitat to haul out for resting, and molting. Certain areas of coastline are more often favored by Hawaiian monk seals for hauling out. These favored areas may be located near preferred foraging areas, allow for relatively undisturbed periods of rest, or allow small numbers of Hawaiian monk seals to socially interact as young seals and reproductive adults. These haul-out sites are generally characterized by sandy beaches, sand spits, or low shelving reef rocks accessible to seals.
            (c) Areas not included in critical habitat. Critical habitat does not include the following particular areas where they overlap with the areas described in paragraph (a) of this section:
            (1) Pursuant to ESA section 3(5)(A)(i), all cliffs and manmade structures, such as docks, seawalls, piers, fishponds, roads, pipelines, boat ramps, platforms, buildings, ramparts and pilings existing within the legal boundaries on September 21, 2015.
            (2) Pursuant to ESA section 4(a)(3)(B) all areas subject to the Marine Corps Base Hawaii, the Joint Base Pearl Harbor-Hickam, and the Pacific Missile Range Facility Integrated Natural Resource Management Plans.
            (3) Pursuant to ESA section 4(b)(2) the following areas have been excluded from the designation: The Kingfisher Underwater Training area in marine areas off the northeast coast of Niihau; the Pacific Missile Range Facility Offshore Areas in marine areas off the western coast of Kauai; the Puuloa Underwater Training Range in marine areas outside Pearl Harbor, Oahu; and the Shallow Water Minefield Sonar Training Range off the western coast of Kahoolawe in the Maui Nui area.
            (d) Maps of Hawaiian monk seal critical habitat. The following are the overview maps of Hawaiian monk seal critical habitat:
            
              
              ER21AU15.000
            
            
              
              ER21AU15.001
            
            
              
              ER21AU15.002
            
            
              
              ER21AU15.003
            
            
              
              ER21AU15.004
            
            
              
              ER21AU15.005
            
            
              
              ER21AU15.006
            
            
              
              ER21AU15.007
            
            
              
              ER21AU15.008
            
            
              
              ER21AU15.009
            
            
              
              ER21AU15.010
            
            [80 FR 50974, Aug. 21, 2015]
          
          
            
            § 226.202
            Critical habitat for Steller sea lions.
            Steller Sea Lion (Eumetopias jubatus)
            (a) Alaska rookeries, haulouts, and associated areas. In Alaska, all major Steller sea lion rookeries identified in Table 1 and major haulouts identified in Table 2 and associated terrestrial, air, and aquatic zones. Critical habitat includes a terrestrial zone that extends 3,000 feet (0.9 km) landward from the baseline or base point of each major rookery and major haulout in Alaska. Critical habitat includes an air zone that extends 3,000 feet (0.9 km) above the terrestrial zone of each major rookery and major haulout in Alaska, measured vertically from sea level. Critical habitat includes an aquatic zone that extends 3,000 feet (0.9 km) seaward in State and Federally managed waters from the baseline or basepoint of each major rookery and major haulout in Alaska that is east of 144° W. longitude. Critical habitat includes an aquatic zone that extends 20 nm (37 km) seaward in State and Federally managed waters from the baseline or basepoint of each major rookery and major haulout in Alaska that is west of 144° W. longitude.
            (b) California and Oregon rookeries and associated areas. In California and Oregon, all major Steller sea lion rookeries identified in Table 1 and associated air and aquatic zones. Critical habitat includes an air zone that extends 3,000 feet (0.9 km) above areas historically occupied by sea lions at each major rookery in California and Oregon, measured vertically from sea level. Critical habitat includes an aquatic zone that extends 3,000 feet (0.9 km) seaward in State and Federally managed waters from the baseline or basepoint of each major rookery in California and Oregon.
            (c) Three special aquatic foraging areas in Alaska. Three special aquatic foraging areas in Alaska, including the Shelikof Strait area, the Bogoslof area, and the Seguam Pass area.
            (1) Critical habitat includes the Shelikof Strait area in the Gulf of Alaska and consists of the area between the Alaska Peninsula and Tugidak, Sitkinak, Aiaktilik, Kodiak, Raspberry, Afognak and Shuyak Islands (connected by the shortest lines); bounded on the west by a line connecting Cape Kumlik (56°38″/157°27′ W) and the southwestern tip of Tugidak Island (56°24′ N/154°41′ W) and bounded in the east by a line connecting Cape Douglas (58°51′ N/153°15′ W) and the northernmost tip of Shuyak Island (58°37′ N/152°22′ W).
            (2) Critical habitat includes the Bogoslof area in the Bering Sea shelf and consists of the area between 170°00′ W and 164°00′ W, south of straight lines connecting 55°00′ N/170°00′ W and 55°00′ N/168°00′ W; 55°30′ N/168°00′ W and 55°30′ N/166°00′ W; 56°00′ N/166°00′ W and 56°00′ N/164°00′ W and north of the Aleutian Islands and straight lines between the islands connecting the following coordinates in the order listed:
            
              52°49.2′ N/169°40.4′ W
              52°49.8′ N/169°06.3′ W
              53°23.8′ N/167°50.1′ W
              53°18.7′ N/167°51.4′ W
              53°59.0′ N/166°17.2′ W
              54°02.9′ N/166°03.0′ W
              54°07.7′ N/165°40.6′ W
              54°08.9′ N/165°38.8′ W
              54°11.9′ N/165°23.3′ W
              54°23.9′ N/164°44.0′ W
            
            
            (3) Critical habitat includes the Seguam Pass area and consists of the area between 52°00′ N and 53°00′ N and between 173°30′ W and 172°30′ W.
            [58 FR 45278, Aug. 27, 1993. Redesignated and amended at 64 FR 14067, Mar. 23, 1999]
          
          
            § 226.203

            Critical habitat for North Atlantic right whales (Eubalaena glacialis).
            Critical habitat is designated for North Atlantic right whales as described in this section. The textual descriptions in paragraph (b) of this section are the definitive source for determining the critical habitat boundaries. The maps of the critical habitat units provided in paragraph (c) of this section are for illustrative purposes only.
            (a) Physical and biological features essential to the conservation of endangered North Atlantic right whales.
            (1) Unit 1. The physical and biological features essential to the conservation of the North Atlantic right whale, which provide foraging area functions in Unit 1 are: The physical oceanographic conditions and structures of the Gulf of Maine and Georges Bank region that combine to distribute and aggregate C. finmarchicus for right whale foraging, namely prevailing currents and circulation patterns, bathymetric features (basins, banks, and channels), oceanic fronts, density gradients, and temperature regimes; low flow velocities in Jordan, Wilkinson, and Georges Basins that allow diapausing C. finmarchicus to aggregate passively below the convective layer so that the copepods are retained in the basins; late stage C. finmarchicus in dense aggregations in the Gulf of Maine and Georges Bank region; and diapausing C. finmarchicus in aggregations in the Gulf of Maine and Georges Bank region.
            (2) Unit 2. The physical features essential to the conservation of the North Atlantic right whale, which provide calving area functions in Unit 2, are:
            (i) Sea surface conditions associated with Force 4 or less on the Beaufort Scale,
            (ii) Sea surface temperatures of 7 °C to 17 °C, and
            (iii) Water depths of 6 to 28 meters, where these features simultaneously co-occur over contiguous areas of at least 231 nmi2 of ocean waters during the months of November through April. When these features are available, they are selected by right whale cows and calves in dynamic combinations that are suitable for calving, nursing, and rearing, and which vary, within the ranges specified, depending on factors such as weather and age of the calves.
            (b) Critical habitat boundaries. Critical habitat includes two areas (Units) located in the Gulf of Maine and Georges Bank Region (Unit 1) and off the coast of North Carolina, South Carolina, Georgia and Florida (Unit 2).
            (1) Unit 1. The specific area on which are found the physical and biological features essential to the conservation of the North Atlantic right whale include all waters, seaward of the boundary delineated by the line connecting the geographic coordinates and landmarks identified herein:
            (i) The southern tip of Nauset Beach (Cape Cod) (41°38.39′ N./69°57.32′ W.).
            (ii) From this point, southwesterly to 41°37.19′ N./69°59.11′ W.
            (iii) From this point, southward along the eastern shore of South Monomoy Island to 41°32.76′ N./69°59.73′ W.
            (iv) From this point, southeasterly to 40°50′ N./69°12′ W.
            (v) From this point, east to 40°50′ N. 68°50′ W.
            (vi) From this point, northeasterly to 42°00′ N. 67°55′ W.
            (vii) From this point, east to 42°00′ N. 67°30′ W.
            (viii) From this point, northeast to the intersection of the U.S.-Canada maritime boundary and 42°10′ N.
            (ix) From this point, following the U.S.-Canada maritime boundary north to the intersection of 44°49.727′ N./66°57.952′ W.; From this point, moving southwest along the coast of Maine, the specific area is located seaward of the line connecting the following points:
            
              
                Latitude
                Longitude
              
              
                44°49.727′ N.
                66°57.952′ W.
              
              
                44°49.67′ N.
                66°57.77′ W.
              
              
                44°48.64′ N.
                66°56.43′ W.
              
              
                44°47.36′ N.
                66°59.25′ W.
              
              
                44°45.51′ N.
                67°2.87′ W.
              
              
                44°37.7′ N.
                67°9.75′ W.
              
              
                44°27.77′ N.
                67°32.86′ W.
              
              
                44°25.74′ N.
                67°38.39′ W.
              
              
                44°21.66′ N.
                67°51.78′ W.
              
              
                44°19.08′ N.
                68°2.05′ W.
              
              
                44°13.55′ N.
                68°10.71′ W.
              
              
                44°8.36′ N.
                68°14.75′ W.
              
              
                43°59.36′ N.
                68°37.95′ W.
              
              
                43°59.83′ N.
                68°50.06′ W.
              
              
                43°56.72′ N.
                69°4.89′ W.
              
              
                43°50.28′ N.
                69°18.86′ W.
              
              
                43°48.96′ N.
                69°31.15′ W.
              
              
                43°43.64′ N.
                69°37.58′ W.
              
              
                43°41.44′ N.
                69°45.27′ W.
              
              
                43°36.04′ N.
                70°3.98′ W.
              
              
                43°31.94′ N.
                70°8.68′ W.
              
              
                43°27.63′ N.
                70°17.48′ W.
              
              
                43°20.23′ N.
                70°23.64′ W.
              
              
                43°4.06′ N.
                70°36.70′ W.
              
              
                43°2.93′ N.
                70°41.47′ W.
              
            

            (x) From this point (43°2.93′ N/70°41.47′ W.) on the coast of New Hampshire south of Portsmouth, the boundary of the specific area follows the coastline southward along the coasts of New Hampshire and Massachusetts along Cape Cod to Provincetown southward along the eastern edge of Cape Cod to the southern tip of Nauset Beach (Cape Cod) (41°38.39′ N./69°57.32′ W.) with the exception of the area landward of the lines drawn by connecting the following points:
            
            
              
                42°59.986′ N
                70°44.654′ W
                TO
                Rye Harbor.
              
              
                42°59.956′ N.
                70°44.737′ W.
                
                Rye Harbor.
              
              
                42°53.691′ N.
                70°48.516′ W.
                TO
                Hampton Harbor.
              
              
                42°53.516′ N.
                70°48.748′ W.
                
                Hampton Harbor.
              
              
                42°49.136′ N.
                70°48.242′ W.
                TO
                Newburyport Harbor.
              
              
                42°48.964′ N.
                70°48.282′ W.
                
                Newburyport Harbor.
              
              
                42°42.145′ N.
                70°46.995′ W.
                TO
                Plum Island Sound.
              
              
                42°41.523′ N.
                70°47.356′ W.
                
                Plum Island Sound.
              
              
                42°40.266′ N.
                70°43.838′ W.
                TO
                Essex Bay.
              
              
                42°39.778′ N.
                70°43.142′ W.
                
                Essex Bay.
              
              
                42°39.645′ N.
                70°36.715′ W.
                TO
                Rockport Harbor.
              
              
                42°39.613′ N.
                70°36.60′ W.
                
                Rockport Harbor.
              
              
                42°20.665′ N.
                70°57.205′ W.
                TO
                Boston Harbor.
              
              
                42°20.009′ N.
                70°55.803′ W.
                
                Boston Harbor.
              
              
                42°19.548′ N.
                70°55.436′ W.
                TO
                Boston Harbor.
              
              
                42°18.599′ N.
                70°52.961′ W.
                
                Boston Harbor.
              
              
                42°15.203′ N.
                70°46.324′ W.
                TO
                Cohasset Harbor.
              
              
                42°15.214′ N.
                70°47.352′ W.
                
                Cohasset Harbor.
              
              
                42°12.09′ N.
                70°42.98′ W.
                TO
                Scituate Harbor.
              
              
                42°12.211′ N.
                70°43.002 W.
                
                Scituate Harbor.
              
              
                42°09.724′ N.
                70°42.378′ W.
                TO
                New Inlet.
              
              
                42°10.085′ N.
                70°42.875′ W.
                
                New Inlet.
              
              
                42°04.64′ N.
                70°38.587′ W.
                TO
                Green Harbor.
              
              
                42°04.583′ N.
                70°38.631′ W.
                
                Green Harbor.
              
              
                41°59.686′ N.
                70°37.948′ W.
                TO
                Duxbury Bay/Plymouth Harbor.
              
              
                41°58.75′ N.
                70°39.052′ W.
                
                Duxbury Bay/Plymouth Harbor.
              
              
                41°50.395′ N.
                70°31.943′ W.
                TO
                Ellisville Harbor.
              
              
                41°50.369′ N.
                70°32.145′ W.
                
                Ellisville Harbor.
              
              
                41°45.87′ N.
                70°28.62′ W.
                TO
                Sandwich Harbor.
              
              
                41°45.75′ N.
                70°28.40′ W.
                
                Sandwich Harbor.
              
              
                41°44.93′ N.
                70°25.74′ W.
                TO
                Scorton Harbor.
              
              
                41°44.90′ N.
                70°25.60′ W.
                
                Scorton Harbor.
              
              
                41°44.00′ N.
                70°17.50′ W.
                TO
                Barnstable Harbor.
              
              
                41°44.00′ N.
                70°13.90′ W.
                
                Barnstable Harbor.
              
              
                41°45.53′ N.
                70°09.387′ W.
                TO
                Sesuit Harbor.
              
              
                41°45.523′ N.
                70°09.307′ W.
                
                Sesuit Harbor.
              
              
                41°45.546′ N.
                70°07.39′ W.
                TO
                Quivett Creek.
              
              
                41°45.551′ N.
                70°07.32′ W.
                
                Quivett Creek.
              
              
                41°47.269′ N.
                70°01.411′ W.
                TO
                Namskaket Creek.
              
              
                41°47.418′ N.
                70°01.306′ W.
                
                Namskaket Creek.
              
              
                41°47.961′ N.
                70°0.561′ W.
                TO
                Rock Harbor Creek.
              
              
                41°48.07′ N.
                70°0.514′ W.
                
                Rock Harbor Creek.
              
              
                41°48.932′ N.
                70°0.286′ W.
                TO
                Boat Meadow River.
              
              
                41°48.483′ N.
                70°0.216′ W.
                
                Boat Meadow River.
              
              
                41°48.777′ N.
                70°0.317′ W.
                TO
                Herring River.
              
              
                41°48.983′ N.
                70°0.196′ W.
                
                Herring River.
              
              
                41°55.501′ N.
                70°03.51′ W.
                TO
                Herring River, inside Wellfleet Harbor.
              
              
                41°55.322′ N.
                70°03.191′ W.
                
                Herring River, inside Wellfleet Harbor.
              
              
                41°53.922′ N.
                70°01.333′ W.
                TO
                Blackfish Creek/Loagy Bay.
              
              
                41°54.497′ N.
                70°01.182′ W.
                
                Blackfish Creek/Loagy Bay.
              
              
                41°55.503′ N.
                70°02.07′ W.
                TO
                Duck Creek.
              
              
                41°55.753′ N.
                70°02.281′ W.
                
                Duck Creek.
              
              
                41°59.481′ N.
                70°04.779′ W.
                TO
                Pamet River.
              
              
                41°59.563′ N.
                70°04.718′ W.
                
                Pamet River.
              
              
                42°03.601′ N.
                70°14.269′ W.
                TO
                Hatches Harbor.
              
              
                42°03.601′ N.
                70°14.416′ W.
                
                Hatches Harbor.
              
              
                41°48.708′ N.
                69°56.319′ W.
                TO
                Nauset Harbor.
              
              
                41°48.554′ N.
                69°56.238′ W.
                
                Nauset Harbor.
              
              
                41°40.685′ N.
                69°56.781′ W.
                TO
                Chatham Harbor.
              
              
                41°40.884′ N.
                69°56.28′ W.
                
                Chatham Harbor.
              
            
            (xi) In addition, the specific area does not include waters landward of the 72 COLREGS lines (33 CFR part 80) described below.
            (A) Portland Head, ME to Cape Ann, MA.
            
            (1) A line drawn from the northernmost extremity of Farm Point to Annisquam Harbor Light.
            (2) [Reserved]
            (B) Cape Ann MA to Marblehead Neck, MA.
            
            (1) A line drawn from Gloucester Harbor Breakwater Light to the twin towers charted at latitude 42°35.1′ N. longitude 70°41.6′ W.
            (2) A line drawn from the westernmost extremity of Gales Point to the easternmost extremity of House Island; thence to Bakers Island Light; thence to Marblehead Light.
            (C) Hull, MA to Race Point, MA.
            
            
              (1) A line drawn from Canal Breakwater Light 4 south to the shoreline.
            
              (2) [Reserved]
            (2) Unit 2. Unit 2 includes marine waters from Cape Fear, North Carolina, southward to 28° N . latitude (approximately 31 miles south of Cape Canaveral, Florida) within the area bounded on the west by the shoreline and the 72 COLREGS lines, and on the east by rhumb lines connecting the following points in the order stated from north to south.
            
              
                Latitude
                Longitude
              
              
                33°51′ N.
                at shoreline.
              
              
                33°42′ N.
                77°43′ W.
              
              
                33°37′ N.
                77°47′ W.
              
              
                33°28′ N.
                78°33′ W.
              
              
                32°59′ N.
                78°50′ W.
              
              
                32°17′ N.
                79°53′ W.
              
              
                31°31′ N.
                80°33′ W.
              
              
                30°43′ N.
                80°49′ W.
              
              
                30°30′ N.
                81°01′ W.
              
              
                29°45′ N.
                81°01′ W.
              
              
                29°15′ N.
                80°55′ W.
              
              
                29°08′ N.
                80°51′ W.
              
              
                28°50′ N.
                80°39′ W.
              
              
                28°38′ N.
                80°30′ W.
              
              
                28°28′ N.
                80°26′ W.
              
              
                28°24′ N.
                80°27′ W.
              
              
                28°21′ N.
                80°31′ W.
              
              
                28°16′ N.
                80°31′ W.
              
              
                28°11′ N.
                80°33′ W.
              
              
                28°00′
                80°29′ W.
              
              
                28°00′ N.
                At shoreline.
              
            
            (c) Overview maps of the designated critical habitat for the North Atlantic right whale follow.
            
              
              ER27JA16.003
            
            
              
              ER27JA16.004
            
            
            [81 FR 4871, Jan. 27, 2016]
          
          
            § 226.204
            Critical habitat for Sacramento winter-run chinook salmon.
            The following waterways, bottom and water of the waterways and adjacent riparian zones: The Sacramento River from Keswick Dam, Shasta County (River Mile 302) to Chipps Island (River Mile 0) at the westward margin of the Sacramento-San Joaquin Delta, all waters from Chipps Island westward to Carquinez Bridge, including Honker Bay, Grizzly Bay, Suisun Bay, and Carquinez Strait, all waters of San Pablo Bay westward of the Carquinez Bridge, and all waters of San Francisco Bay (north of the San Francisco/Oakland Bay Bridge) from San Pablo Bay to the Golden Gate Bridge.
            [58 FR 33218, June 16, 1993. Redesignated and amended at 64 FR 14067, Mar. 23, 1999]
          
          
            § 226.205
            Critical habitat for Snake River sockeye salmon, Snake River fall chinook salmon, and Snake River spring/summer chinook salmon.

            The following areas consisting of the water, waterway bottom, and adjacent riparian zone of specified lakes and river reaches in hydrologic units presently or historically accessible to listed Snake River salmon (except reaches above impassable natural falls, and Dworshak and Hells Canyon Dams). Adjacent riparian zones are defined as those areas within a horizontal distance of 300 feet (91.4 m) from the normal line of high water of a stream channel (600 feet or 182.8 m, when both sides of the stream channel are included) or from the shoreline of a standing body of water. The complete text delineating critical habitat for each species follows. Hydrologic units (table 3) are those defined by the Department of the Interior (DOI), U.S. Geological Survey (USGS) publication, “Hydrologic Unit Maps, United States Geological Survey Water Supply Paper 2294, 1987”, and the following DOI, USGS, 1:500,000 scale hydrologic unit map: State of Oregon, 1974; State of Washington, 1974; State of Idaho, 1974, which are incorporated by reference. This incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies of the USGS publication and maps may be obtained from the USGS, Map Sales, Box 25286, Denver, CO 80225. Copies may be inspected at NMFS, Endangered Species Branch, Environmental and Technical Services Division, 911 NE. 11th Avenue, room 620, Portland, OR 97232, NMFS, Office of Protected Resources, 1335 East-West Highway, Silver Spring, MD 20910, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
            
            (a) Snake River Sockeye Salmon (Oncorhynchus nerka). The Columbia River from a straight line connecting the west end of the Clatsop jetty (south jetty, Oregon side) and the west end of the Peacock jetty (north jetty, Washington side) and including all Columbia River estuarine areas and river reaches upstream to the confluence of the Columbia and Snake Rivers; all Snake River reaches from the confluence of the Columbia River upstream to the confluence of the Salmon River; all Salmon River reaches from the confluence of the Snake River upstream to Alturas Lake Creek; Stanley, Redfish, Yellow Belly, Pettit, and Alturas Lakes (including their inlet and outlet creeks); Alturas Lake Creek, and that portion of Valley Creek between Stanley Lake Creek and the Salmon River. Critical habitat is comprised of all river lakes and reaches presently or historically accessible (except reaches above impassable natural falls, and Dworshak and Hells Canyon Dams) to Snake River sockeye salmon in the following hydrologic units: Lower Salmon, Lower Snake, Lower Snake-Asotin, Lower Snake-Tucannon, Middle Salmon-Chamberlain, Middle Salmon-Panther, and Upper Salmon. Critical habitat borders on or passes through the following counties in Oregon: Clatsop, Columbia, Gillium, Hood River, Morrow, Multnomah, Sherman, Umatilla, Wallowa, Wasco; the following counties in Washington: Asotin, Benton, Clark, Columbia, Cowlitz, Franklin, Garfield, Klickitat, Pacific, Skamania, Wahkiakum, Walla, Whitman; and the following counties in Idaho: Blaine, Custer, Idaho, Lemhi, Lewis, Nez Perce.
            (b) Snake River Spring/Summer Chinook Salmon (Oncorhynchus tshawytscha). Geographic Boundaries. Critical habitat is designated to include the Columbia River from a straight line connecting the west end of the Clatsop jetty (south jetty, Oregon side) and the west end of the Peacock jetty (north jetty, Washington side) and including all Columbia River estuarine areas and river reaches proceeding upstream to the confluence of the Columbia and Snake Rivers; all Snake River reaches from the confluence of the Columbia River upstream to Hells Canyon Dam. Critical habitat also includes river reaches presently or historically accessible (except reaches above impassable natural falls (including Napias Creek Falls) and Dworshak and Hells Canyon Dams) to Snake River spring/summer chinook salmon in the following hydrologic units: Hells Canyon, Imnaha, Lemhi, Little Salmon, Lower Grande Ronde, Lower Middle Fork Salmon, Lower Salmon, Lower Snake-Asotin, Lower Snake-Tucannon, Middle Salmon-Chamberlain, Middle Salmon-Panther, Pahsimeroi, South Fork Salmon, Upper Middle Fork Salmon, Upper Grande Ronde, Upper Salmon, Wallowa. Critical habitat borders on or passes through the following counties in Oregon: Baker, Clatsop, Columbia, Gillium, Hood River, Morrow, Multnomah, Sherman, Umatilla, Union, Wallowa, Wasco; the following counties in Washington: Asotin, Benton, Clark, Columbia, Cowlitz, Franklin, Garfield, Klickitat, Pacific, Skamania, Wahkiakum, Walla, Whitman; and the following counties in Idaho: Adams, Blaine, Custer, Idaho, Lemhi, Lewis, Nez Perce, Valley.
            (c) Snake River Fall Chinook Salmon (Oncorhynchus tshawytscha). The Columbia River from a straight line connecting the west end of the Clatsop jetty (south jetty, Oregon side) and the west end of the Peacock jetty (north jetty, Washington side) and including all Columbia River estuarine areas and river reaches proceeding upstream to the confluence of the Columbia and Snake Rivers; the Snake River, all river reaches from the confluence of the Columbia River, upstream to Hells Canyon Dam; the Palouse River from its confluence with the Snake River upstream to Palouse Falls; the Clearwater River from its confluence with the Snake River upstream to its confluence with Lolo Creek; the North Fork Clearwater River from its confluence with the Clearwater River upstream to Dworshak Dam. Critical habitat also includes river reaches presently or historically accessible (except reaches above impassable natural falls, and Dworshak and Hells Canyon Dams) to Snake River fall chinook salmon in the following hydrologic units; Clearwater, Hells Canyon, Imnaha, Lower Grande Ronde, Lower North Fork Clearwater, Lower Salmon, Lower Snake, Lower Snake-Asotin, Lower Snake-Tucannon, and Palouse. Critical habitat borders on or passes through the following counties in Oregon: Baker, Clatsop, Columbia, Gillium, Hood River, Morrow, Multnomah, Sherman, Umatilla, Wallowa, Wasco; the following counties in Washington: Adams, Asotin, Benton, Clark, Columbia, Cowlitz, Franklin, Garfield, Klickitat, Lincoln, Pacific, Skamania, Spokane, Wahkiakum, Walla, Whitman; and the following counties in Idaho: Adams, Benewah, Clearwater, Idaho, Latah, Lewis, Nez Perce, Shoshone, Valley.
            [58 FR 68551, Dec. 28, 1993, as amended at 63 FR 1393, Jan. 9, 1998. Redesignated and amended at 64 FR 14067, Mar. 23, 1999; 64 FR 57403, Oct. 25, 1999; 69 FR 18803, Apr. 9, 2004]
          
          
            § 226.206

            Critical habitat for the Southern Resident killer whale (Orcinus orca).
            Critical habitat is designated for the Southern Resident killer whale as described in this section. The textual descriptions of critical habitat in this section are the definitive source for determining the critical habitat boundaries. The overview map is provided for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries.
            (a) Critical Habitat Boundaries. Critical habitat includes three specific marine areas of Puget Sound, Washington, within the following counties: Clallam, Jefferson, King, Kitsap, Island, Mason, Pierce, San Juan, Skagit, Snohomish, Thurston, and Whatcom. Critical habitat includes all waters relative to a contiguous shoreline delimited by the line at a depth of 20 feet (6.1 m) relative to extreme high water in each of the following areas:
            (1) Summer Core Area: All U.S. marine waters in Whatcom and San Juan counties; and all marine waters in Skagit County west and north of the Deception Pass Bridge (Highway 20) (48°24′25″ N./122°38′35″ W.).
            (2) Puget Sound Area: All marine waters in Island County east and south of the Deception Pass Bridge (Highway 20) (48°24′25″ N./122°38′35″ W.), and east of a line connecting the Point Wilson Lighthouse (48°8′39″ N./122°45′12″ W.) and a point on Whidbey Island located at 48°12′30″ N./122°44′26″ W.; all marine waters in Skagit County east of the Deception Pass Bridge (Highway 20) (48°24′25″ N./122°38′35″ W.); all marine waters of Jefferson County east of a line connecting the Point Wilson Lighthouse (48°8′39″ N./122°45′12″ W.) and a point on Whidbey Island located at latitude 48°12′30″ N./122°44′26″ W., and north of the Hood Canal Bridge (Highway 104) (47°51′36″ N./122°37′23″ W.); all marine waters in eastern Kitsap County east of the Hood Canal Bridge (Highway 104) (47°51′36″ N./122°37′23″ W.); all marine waters (excluding Hood Canal) in Mason County; and all marine waters in King, Pierce, Snohomish, and Thurston counties.
            (3) Strait of Juan de Fuca Area: All U.S. marine waters in Clallam County east of a line connecting Cape Flattery, Washington (48°23′10″ N./124°43′32″ W.), Tatoosh Island, Washington (48°23′30″ N./124°44′12″ W.), and Bonilla Point, British Columbia (48°35′30″ N./124°43′00″ W.); all marine waters in Jefferson and Island counties west of the Deception Pass Bridge (Highway 20) (48°24′25″ N./122°38′35″ W.), and west of a line connecting the Point Wilson Lighthouse (48°8′39″ N./122°45′12″ W.) and a point on Whidbey Island located at 48°12′30″ N./122°44′26″ W.
            (b) An overview map of final critical habitat for the Southern Resident killer whale follows.
            
              
              ER29NO06.006
            
            (c) Primary Constituent Elements. The primary constituent elements essential for conservation of the Southern Resident killer whale are:
            (1) Water quality to support growth and development;

            (2) Prey species of sufficient quantity, quality, and availability to support individual growth, reproduction, and development, as well as overall population growth; and
            
            (3) Passage conditions to allow for migration, resting, and foraging.
            (d) Sites owned or controlled by the Department of Defense. Critical habitat does not include the following areas owned or controlled by the Department of Defense, or designated for its use, in the State of Washington, including shoreline, nearshore areas around structures such as docks and piers, and marine areas:
            (1) Naval Undersea Warfare Center, Keyport;
            (2) Naval Ordnance Center, Port Hadlock (Indian Island);
            (3) Naval Fuel Depot, Manchester;
            (4) Naval Air Station, Whidbey Island;
            (5) Naval Station, Everett;
            (6) Naval Hospital Bremerton;
            (7) Fort Lewis (Army);
            (8) Pier 23 (Army);
            (9) Puget Sound Naval Ship Yard;
            (10) Strait of Juan de Fuca naval air-to-surface weapon range, restricted area;
            (11) Strait of Juan de Fuca and Whidbey Island naval restricted areas;
            (12) Admiralty Inlet naval restricted area;
            (13) Port Gardner Naval Base restricted area;
            (14) Port Orchard Passage naval restricted area;
            (15) Sinclair Inlet naval restricted area;
            (16) Carr Inlet naval restricted area;
            (17) Port Townsend/Indian Island/Walan Point naval restricted area; and
            (18) Crescent Harbor Explosive Ordnance Units Training Area.
            [71 FR 69068, Nov. 29, 2006]
          
          
            § 226.207
            Critical habitat for leatherback turtles (Dermochelys coriacea).
            Critical habitat is designated for leatherback turtles as described in this section. The textual descriptions of critical habitat in this section are the definitive source for determining the critical habitat boundaries. The overview map is provided for general guidance purposes only and not as a definitive source for determining critical habitat boundaries.
            (a) The waters adjacent to Sandy Point, St. Croix, U.S. Virgin Islands, up to and inclusive of the waters from the hundred fathom curve shoreward to the level of mean high tide with boundaries at 17°42′12″ N. and 64°50′00″ W.
            (b) All U.S. coastal marine waters within the areas in paragraphs (b)(1) and (2) of this section and as described in paragraphs (b)(3) and (4) of this section and depicted in paragraph (b)(5) of this section:
            (1) California.
            (i) The area bounded by Point Sur (36°18′22″ N./121°54′9″ W.) then north along the shoreline following the line of extreme low water to Point Arena, California (38°57′14″ N./123°44′26″ W.) then west to 38°57′14″ N./123°56′44″ W. then south along the 200 meter isobath to 36°18′46″ N./122°4′43″ W. then east to the point of origin at Point Sur.
            (ii) Nearshore area from Point Arena, California, to Point Arguello, California (34°34′33″ N./120°38′41″ W.), exclusive of Area 1 (see above) and offshore to a line connecting 38°57′14″ N./124°18′36″ W. and 34°34′32″ N./121°39′51″ W along the 3000 meter isobath.
            (2) Oregon/Washington. The area bounded by Cape Blanco, Oregon (42°50′4″ N./124°33′44″ W.) north along the shoreline following the line of extreme low water to Cape Flattery, Washington (48°23′10″ N./124°43′32″ W.) then north to the U.S./Canada boundary at 48°29′38″ N./124°43′32″ W. then west and south along the line of the U.S. Exclusive Economic Zone to 47°57′38″ N./126°22′54″ W. then south along a line approximating the 2,000 meter isobath that passes through points at 47°39′55″ N./126°13′28″ W., 45°20′16″ N./125°21′ W. to 42°49′59″ N./125°8′10″ W. then east to the point of origin at Cape Blanco.
            (3) Critical habitat extends to a water depth of 80 meters from the ocean surface and is delineated along the shoreline at the line of extreme low water, except in the case of estuaries and bays where COLREGS lines (defined at 33 CFR part 80) shall be used as the shoreward boundary of critical habitat.

            (4) Primary Constituent Elements. The primary constituent element essential for conservation of leatherback turtles is the occurrence of prey species, primarily scyphomedusae of the order Semaeostomeae (Chrysaora, Aurelia, Phacellophora, and Cyanea), of sufficient condition, distribution, diversity, abundance and density necessary to support individual as well as population growth, reproduction, and development of leatherbacks.
            (5) A map of critical habitat for leatherback sea turtles follows.
            
              ER26JA12.016
            
            
            [77 FR 4200, Jan. 26, 2012]
          
          
            § 226.208
            Critical habitat for green turtle.
            (a) Culebra Island, Puerto Rico—Waters surrounding the island of Culebra from the mean high water line seaward to 3 nautical miles (5.6 km). These waters include Culebra's outlying Keys including Cayo Norte, Cayo Ballena, Cayos Geniquí, Isla Culebrita, Arrecife Culebrita, Cayo de Luis Peña, Las Hermanas, El Mono, Cayo Lobo, Cayo Lobito, Cayo Botijuela, Alcarraza, Los Gemelos, and Piedra Steven.
            (b) [Reserved]
            [63 FR 46701, Sept. 2, 1998. Redesignated and amended at 64 FR 14067, Mar. 23, 1999]
          
          
            § 226.209
            Critical habitat for hawksbill turtle.
            (a) Mona and Monito Islands, Puerto Rico—Waters surrounding the islands of Mona and Monito, from the mean high water line seaward to 3 nautical miles (5.6 km).
            (b) [Reserved]
            [63 FR 46701, Sept. 2, 1998. Redesignated and amended at 64 FR 14067, Mar. 23, 1999]
          
          
            § 226.210
            Central California Coast Coho Salmon (Oncorhynchus kisutch), Southern Oregon/Northern California Coasts Coho Salmon (Oncorhynchus kisutch).

            Critical habitat is designated to include all river reaches accessible to listed coho within the range of the ESUs listed, except for reaches on Indian lands defined in Tables 5 and 6 to this part. Critical habitat consists of the water, substrate, and adjacent riparian zone of estuarine and riverine reaches in hydrologic units and counties identified in Tables 5 and 6 to this part for all of the coho ESUs listed in this section. Accessible reaches are those within the historical range of the ESUs that can still be occupied by any life stage of coho salmon. Inaccessible reaches are those above longstanding, naturally impassable barriers (i.e., natural waterfalls in existence for at least several hundred years) and specific dams within the historical range of each ESU identified in Tables 5 and 6 to this part. Hydrologic units are those defined by the Department of the Interior (DOI), U.S. Geological Survey (USGS) publication, “Hydrologic Unit Maps,” Water Supply Paper 2294, 1987, and the following DOI, USGS, 1:500,000 scale hydrologic unit maps: State of Oregon, 1974 and State of California, 1978 which are incorporated by reference. This incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies of the USGS publication and maps may be obtained from the USGS, Map Sales, Box 25286, Denver, CO 80225. Copies may be inspected at NMFS, Protected Resources Division, 525 NE Oregon Street—Suite 500, Portland, OR 97232-2737, or NMFS, Office of Protected Resources, 1315 East-West Highway, Silver Spring, MD 20910, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
            
            (a) Central California Coast Coho Salmon (Oncorhynchus kisutch). Critical habitat is designated to include all river reaches accessible to listed coho salmon from Punta Gorda in northern California south to the San Lorenzo River in central California, including Arroyo Corte Madera Del Presidio and Corte Madera Creek, tributaries to San Francisco Bay. Critical habitat consists of the water, substrate, and adjacent riparian zone of estuarine and riverine reaches (including off-channel habitats) in hydrologic units and counties identified in Table 5 of this part. Accessible reaches are those within the historical range of the ESU that can still be occupied by any life stage of coho salmon. Inaccessible reaches are those above specific dams identified in Table 5 of this part or above longstanding, naturally impassable barriers (i.e., natural waterfalls in existence for at least several hundred years).
            (b) Southern Oregon/Northern California Coasts Coho Salmon (Oncorhynchus kisutch). Critical habitat is designated to include all river reaches accessible to listed coho salmon between Cape Blanco, Oregon, and Punta Gorda, California. Critical habitat consists of the water, substrate, and adjacent riparian zone of estuarine and riverine reaches (including off-channel habitats) in hydrologic units and counties identified in Table 6 of this part. Accessible reaches are those within the historical range of the ESU that can still be occupied by any life stage of coho salmon. Inaccessible reaches are those above specific dams identified in Table 6 of this part or above longstanding, naturally impassable barriers (i.e., natural waterfalls in existence for at least several hundred years).
            [64 FR 24061, May 5, 1999, as amended at 69 FR 18803, Apr. 9, 2004]
          
          
            § 226.211

            Critical habitat for Seven Evolutionarily Significant Units (ESUs) of Salmon (Oncorhynchus spp.) in California.
            Critical habitat is designated in the following California counties for the following ESUs as described in paragraph (a) of this section, and as further described in paragraphs (b) through (e) of this section. The textual descriptions of critical habitat for each ESU are included in paragraphs (f) through (l) of this section, and these descriptions are the definitive source for determining the critical habitat boundaries. General location maps are provided at the end of each ESU description (paragraphs (f) through (l) of this section) and are provided for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries.
            (a) Critical habitat is designated for the following ESUs in the following California counties:
            
              
                ESU
                State—counties
              
              
                (1) California Coastal Chinook
                
                  CA—Humboldt, Trinity, Mendocino, Sonoma, Lake, Napa, Glenn, Colusa, and Tehama.
              
              
                (2) Northern California Steelhead
                
                  CA—Humboldt, Trinity, Mendocino, Sonoma, Lake, Glenn, Colusa, and Tehama.
              
              
                (3) Central California Coast Steelhead
                
                  CA—Lake, Mendocino, Sonoma, Napa, Marin, San Francisco, San Mateo, Santa Clara, Santa Cruz, Alameda, Contra Costa, and San Joaquin.
              
              
                (4) South-Central Coast Steelhead
                
                  CA—Monterey, San Benito, Santa Clara, Santa Cruz, San Luis Obispo.
              
              
                (5) Southern California Steelhead
                
                  CA—San Luis Obispo, Santa Barbara, Ventura, Los Angeles, Orange and San Diego.
              
              
                (6) Central Valley spring-run Chinook
                
                  CA—Tehama, Butte, Glenn, Shasta, Yolo, Sacramento, Solano, Colusa, Yuba, Sutter, Trinity, Alameda, San Joaquin, and Contra Costa.
              
              
                (7) Central Valley Steelhead
                
                  CA—Tehama, Butte, Glenn, Shasta, Yolo, Sacramento, Solona, Yuba, Sutter, Placer, Calaveras, San Joaquin, Stanislaus, Tuolumne, Merced, Alameda, Contra Costa.
              
            
            (b) Critical habitat boundaries. Critical habitat includes the stream channels within the designated stream reaches, and includes a lateral extent as defined by the ordinary high-water line (33 CFR 329.11). In areas where the ordinary high-water line has not been defined, the lateral extent will be defined by the bankfull elevation. Bankfull elevation is the level at which water begins to leave the channel and move into the floodplain and is reached at a discharge which generally has a recurrence interval of 1 to 2 years on the annual flood series. Critical habitat in estuaries (e.g. San Francisco-San Pablo-Suisun Bay, Humboldt Bay, and Morro Bay) is defined by the perimeter of the water body as displayed on standard 1:24,000 scale topographic maps or the elevation of extreme high water, whichever is greater.
            (c) Primary constituent elements. Within these areas, the primary constituent elements essential for the conservation of these ESUs are those sites and habitat components that support one or more life stages, including:
            (1) Freshwater spawning sites with water quantity and quality conditions and substrate supporting spawning, incubation and larval development;
            (2) Freshwater rearing sites with:

            (i) Water quantity and floodplain connectivity to form and maintain physical habitat conditions and support juvenile growth and mobility;
            (ii) Water quality and forage supporting juvenile development; and
            (iii) Natural cover such as shade, submerged and overhanging large wood, log jams and beaver dams, aquatic vegetation, large rocks and boulders, side channels, and undercut banks.
            (3) Freshwater migration corridors free of obstruction and excessive predation with water quantity and quality conditions and natural cover such as submerged and overhanging large wood, aquatic vegetation, large rocks and boulders, side channels, and undercut banks supporting juvenile and adult mobility and survival.
            (4) Estuarine areas free of obstruction and excessive predation with:
            (i) Water quality, water quantity, and salinity conditions supporting juvenile and adult physiological transitions between fresh- and saltwater;
            (ii) Natural cover such as submerged and overhanging large wood, aquatic vegetation, large rocks and boulders, side channels; and
            (iii) Juvenile and adult forage, including aquatic invertebrates and fishes, supporting growth and maturation.
            (d) Exclusion of Indian lands. Critical habitat does not include occupied habitat areas on Indian lands. The Indian lands specifically excluded from critical habitat are those defined in the Secretarial Order, including:
            (1) Lands held in trust by the United States for the benefit of any Indian tribe;
            (2) Land held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
            (3) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
            (4) Fee lands within the reservation boundaries owned by individual Indians.
            (e) Land owned or controlled by the Department of Defense. Additionally, critical habitat does not include the following areas owned or controlled by the Department of Defense, or designated for its use, that are subject to an integrated natural resources management plan prepared under section 101 of the Sikes Act (16 U.S.C. 670a):
            (1) Camp Pendleton Marine Corps Base;
            (2) Vandenberg Air Force Base;
            (3) Camp San Luis Obispo;
            (4) Camp Roberts; and
            (5) Mare Island Army Reserve Center.
            (f) California Coastal Chinook Salmon (Oncorhynchus tshawytscha). Critical habitat is designated to include the areas defined in the following CALWATER Hydrologic units:
            (1) Redwood Creek Hydrologic Unit 1107—(i) Orick Hydrologic Sub-area 110710. Outlet(s) = Redwood Creek (Lat 41.2923, Long −124.0917) upstream to endpoint(s) in: Boyes Creek (41.3639, −123.9845); Bridge Creek (41.137, −124.0012); Brown Creek (41.3986, −124.0012); Emerald (Harry Weir) (41.2142, −123.9812); Godwood Creek (41.3889, −124.0312); Larry Dam Creek (41.3359, −124.003); Little Lost Man Creek (41.2944, −124.0014); Lost Man Creek (41.3133, −123.9854); May Creek (41.3547, −123.999); McArthur Creek (41.2705, −124.041); North Fork Lost Man Creek (41.3374, −123.9935); Prairie Creek (41.4239, −124.0367); Tom McDonald (41.1628, −124.0419).
            (ii) Beaver Hydrologic Sub-area 110720. Outlet(s) = Redwood Creek (Lat 41.1367, Long −123.9309) upstream to endpoint(s): Lacks Creek (41.0334, −123.8124); Minor Creek (40.9706, −123.7899).
            (iii) Lake Prairie Hydrologic Sub-area 110730. Outlet(s) = Redwood Creek (Lat 40.9070, Long −123.8170) upstream to endpoint(s) in: Redwood Creek (40.7432, −123.7206).
            (2) Trinidad Hydrologic Unit 1108—(i) Big Lagoon Hydrologic Sub-area 110810. Outlet(s) = Maple Creek (Lat 41.1555, Long −124.1380) upstream to endpoint(s) in: North Fork Maple Creek (41.1317, −124.0824); Maple Creek (41.1239, −124.1041).
            (ii) Little River Hydrologic Sub-area 110820. Outlet(s) = Little River (41.0277, −124.1112) upstream to endpoint(s) in: South Fork Little River (40.9908, −124.0412); Little River (41.0529, −123.9727); Railroad Creek (41.0464, −124.0475); Lower South Fork Little River (41.0077, −124.0078); Upper South Fork Little River (41.0131, −123.9853).
            
            (3) Mad River Hydrologic Unit 1109—(i) Blue Lake Hydrologic Sub-area 110910. Outlet(s) = Mad River (Lat 40.9139, Long −124.0642) upstream to endpoint(s) in: Lindsay Creek (40.983, −124.0326); Mill Creek (40.9008, −124.0086); North Fork Mad River (40.8687, −123.9649); Squaw Creek (40.9426, −124.0202); Warren Creek (40.8901, −124.0402).
            (ii) North Fork Mad River 110920. Outlet(s) = North Fork Mad River (Lat 40.8687, Long −123.9649) upstream to endpoint(s) in: Sullivan Gulch (40.8646, −123.9553); North Fork Mad River (40.8837, −123.9436).
            (iii) Butler Valley 110930. Outlet(s) = Mad River (Lat 40.8449, Long −123.9807) upstream to endpoint(s) in: Black Creek (40.7547, −123.9016); Black Dog Creek (40.8334, −123.9805); Canon Creek (40.8362, −123.9028); Dry Creek (40.8218, −123.9751); Mad River (40.7007, −123.8642); Maple Creek (40.7928, −123.8742); Unnamed (40.8186, −123.9769).
            (4) Eureka Plain Hydrologic Unit 1110—(i) Eureka Plain Hydrologic Sub-area 111000. Outlet(s) = Mad River (Lat 40.9560, Long −124.1278); Jacoby Creek (40.8436, −124.0834); Freshwater Creek (40.8088, −124.1442); Elk River (40.7568, −124.1948); Salmon Creek (40.6868, −124.2194) upstream to endpoint(s) in: Bridge Creek (40.6958, −124.0795); Dunlap Gulch (40.7101, −124.1155); Freshwater Creek (40.7389, −123.9944); Gannon Slough (40.8628, −124.0818); Jacoby Creek (40.7944, −124.0093); Little Freshwater Creek (40.7485, −124.0652); North Branch of the North Fork Elk River (40.6878, −124.0131); North Fork Elk River (40.6756, −124.0153); Ryan Creek (40.7835, −124.1198); Salmon Creek (40.6438, −124.1319); South Branch of the North Fork Elk River (40.6691, −124.0244); South Fork Elk River (40.6626, −124.061); South Fork Freshwater Creek (40.7097, −124.0277).
            (ii) [Reserved]
            (5) Eel River Hydrologic Unit 1111—(i) Ferndale Hydrologic Sub-area 111111. Outlet(s) = Eel River (Lat 40.6282, Long −124.2838) upstream to endpoint(s) in: Atwell Creek (40.472, −124.1449); Howe Creek (40.4748, −124.1827); Price Creek (40.5028, −124.2035); Strongs Creek (40.5986, −124.1222); Van Duzen River (40.5337, −124.1262).
            (ii) Scotia Hydrologic Sub-area 111112. Outlet(s) = Eel River (Lat 40.4918, Long −124.0998) upstream to endpoint(s) in: Bear Creek (40.391, −124.0156); Chadd Creek (40.3921, −123.9542); Jordan Creek (40.4324, −124.0428); Monument Creek (40.4676, −124.1133).
            (iii) Larabee Creek Hydrologic Sub-area 111113. Outlet(s) = Larabee Creek (40.4090, Long −123.9334) upstream to endpoint(s) in: Carson Creek (40.4189, −123.8881); Larabee Creek (40.3950, −123.8138).
            (iv) Hydesville Hydrologic Sub-area 111121. Outlet(s) = Van Duzen River (Lat 40.5337, Long −124.1262) upstream to endpoint(s) in: Cummings Creek (40.5258, −123.9896); Fielder Creek (40.5289, −124.0201); Hely Creek (40.5042, −123.9703); Yager Creek (40.5583, −124.0577).
            (v) Yager Creek Hydrologic Sub-area 111123. Outlet(s) = Yager Creek (Lat 40.5583, Long −124.0577) upstream to endpoint(s) in: Corner Creek (40.6189, −123.9994); Fish Creek (40.6392, −124.0032); Lawrence Creek (40.6394, −123.9935); Middle Fork Yager Creek (40.5799, −123.9015); North Fork Yager Creek (40.6044, −123.9084); Owl Creek (40.5557, −123.9362); Shaw Creek (40.6245, −123.9518); Yager Creek (40.5673, −123.9403).
            (vi) Weott Hydrologic Sub-area 111131. Outlet(s) = South Fork Eel River (Lat 40.3500, Long −213.9305) upstream to endpoint(s) in: Bridge Creek (40.2929, −123.8569); Bull Creek (40.3148, −124.0343); Canoe Creek (40.2909, −123.922); Cow Creek (40.3583, −123.9626); Cuneo Creek (40.3377, −124.0385); Elk Creek (40.2837, −123.8365); Fish Creek (40.2316, −123.7915); Harper Creek (40.354, −123.9895); Mill Creek (40.3509, −124.0236); Salmon Creek (40.2214, −123.9059); South Fork Salmon River (40.1769, −123.8929); Squaw Creek (40.3401, −123.9997); Tostin Creek (40.1722, −123.8796).
            (vii) Benbow Hydrologic Sub-area 111132. Outlet(s) = South Fork Eel River (Lat 40.1932, Long −123.7692) upstream to endpoint(s) in: Anderson Creek (39.9337, −123.8933); Bear Pen Creek (39.9125, −123.8108); Bear Wallow Creek (39.7296, −123.7172); Bond Creek (39.7856, −123.6937); Butler Creek (39.7439, −123.692); China Creek (40.1035, −123.9493); Connick Creek (40.0911, −123.8187); Cox Creek (40.0288, −123.8542); Cummings Creek (39.8431, −123.5752); Dean Creek (40.1383, −123.7625); Dinner Creek (40.0915, −123.937); East Branch South Fork Eel River (39.9433, −123.6278); Elk Creek (39.7986, −123.5981); Fish Creek (40.0565, −123.7768); Foster Creek (39.8455, −123.6185); Grapewine Creek (39.7991, −123.5186); Hartsook Creek (40.012, −123.7888); Hollow Tree Creek (39.7316, −123.6918); Huckleberry Creek (39.7315, −123.7253); Indian Creek (39.9464, −123.8993); Jones Creek (39.9977, −123.8378); Leggett Creek (40.1374, −123.8312); Little Sproul Creel (40.0897, −123.8585); Low Gap Creek (39.993, −123.767); McCoy Creek (39.9598, −123.7542); Michael's Creek (39.7642, −123.7175); Miller Creek (40.1215, −123.916); Moody Creek (39.9531, −123.8819); Mud Creek (39.8232, −123.6107); Piercy Creek (39.9706, −123.8189); Pollock Creek (40.0822, −123.9184); Rattlesnake Creek (39.7974, −123.5426); Redwood Creek (39.7721, −123.7651); Redwood Creek (40.0974, −123.9104); Seely Creek (40.1494, −123.8825); Somerville Creek (40.0896, −123.8913); South Fork Redwood Creek (39.7663, −123.7579); Spoul Creek (40.0125, −123.8585); Standley Creek (39.9479, −123.8083); Tom Long Creek (40.0315, −123.6891); Twin Rocks Creek (39.8269, −123.5543); Warden Creek (40.0625, −123.8546); West Fork Sproul Creek (40.0386, −123.9015); Wildcat Creek (39.9049, −123.7739); Wilson Creek (39.841, −123.6452); Unnamed Tributary (40.1136, −123.9359).
            (viii) Laytonville Hydrologic Sub-area 111133. Outlet(s) = South Fork Eel River (Lat 39.7665, Long −123.6484)) upstream to endpoint(s) in: Bear Creek (39.6413, −123.5797); Cahto Creek (39.6624, −123.5453); Dutch Charlie Creek (39.6892, −123.6818); Grub Creek (39.7777, −123.5809); Jack of Hearts Creek (39.7244, −123.6802); Kenny Creek (39.6733, −123.6082); Mud Creek (39.6561, −123.592); Redwood Creek (39.6738, −123.6631); Rock Creek (39.6931, −123.6204); South Fork Eel River (39.6271, −123.5389); Streeter Creek (39.7328, −123.5542); Ten Mile Creek (39.6651, −123.451).
            (ix) Sequoia Hydrologic Sub-area 111141. Outlet(s) = Eel River (Lat 40.3557, Long −123.9191); South Fork Eel River (40.3558, −123.9194) upstream to endpoint(s) in: Brock Creek (40.2411, −123.7248); Dobbyn Creek (40.2216, −123.6029); Hoover Creek (40.2312, −123.5792); Line Gulch (40.1655, −123.4831); North Fork Dobbyn Creek (40.2669, −123.5467); South Fork Dobbyn Creek (40.1723, −123.5112); South Fork Eel River (40.35, −123.9305); Unnamed Tributary (40.3137, −123.8333); Unnamed Tributary (40.2715, −123.549).
            (x) Spy Rock Hydrologic Sub-area 111142. Outlet(s) = Eel River (Lat 40.1736, Long −123.6043) upstream to endpoint(s) in: Bell Springs Creek (39.9399, −123.5144); Burger Creek (39.6943, −123.413); Chamise Creek (40.0563, −123.5479); Jewett Creek (40.1195, −123.6027); Kekawaka Creek (40.0686, −123.4087); Woodman Creek (39.7639, −123.4338).
            (xi) North Fork Eel River Hydrologic Sub-area 111150. Outlet(s) = North Fork Eel River (Lat 39.9567, Long −123.4375) upstream to endpoint(s) in: North Fork Eel River (39.9370, −123.3758).
            (xii) Outlet Creek Hydrologic Sub-area 111161. Outlet(s) = Outlet Creek (Lat 39.6263, Long −123.3453) upstream to endpoint(s) in: Baechtel Creek (39.3688, −123.4028); Berry Creek (39.4272, −123.2951); Bloody Run (39.5864, −123.3545); Broaddus Creek (39.3907, −123.4163); Davis Creek (39.3701, −123.3007); Dutch Henry Creek (39.5788, −123.4543); Haehl Creek (39.3795, −123.3393); Long Valley Creek (39.6091, −123.4577); Ryan Creek (39.4803, −123.3642); Upp Creek (39.4276, −123.3578); Upp Creek (39.4276, −123.3578); Willits Creek (39.4315, −123.3794).
            (xiii) Tomki Creek Hydrologic Sub-area 111162. Outlet(s) = Eel River (Lat 39.7138, Long −123.3531) upstream to endpoint(s) in: Cave Creek (39.3925, −123.2318); Long Branch Creek (39.4074, −123.1897); Rocktree Creek (39.4533, −123.3079); Salmon Creek (39.4461, −123.2104); Scott Creek (39.456, −123.2297); String Creek (39.4855, −123.2891); Tomki Creek (39.549, −123.3613); Wheelbarrow Creek (39.5029, −123.3287).
            (xiv) Lake Pillsbury Hydrologic Sub-area 111163. Outlet(s) = Eel River (Lat 39.3860, Long −123.1163) upstream to endpoint(s) in: Eel River (39.4078, −122.958).
            (xv) Eden Valley Hydrologic Sub-area 111171. Outlet(s) = Middle Fork Eel River (Lat 39.8146, Long −123.1332) upstream to endpoint(s) in: Middle Fork Eel River (39.8145, −123.1333).
            (xvi) Round Valley Hydrologic Sub-area 111172. Outlet(s) = Mill Creek (Lat 39.7396, Long −123.1420); Williams Creek (39.8145, −123.1333) upstream to endpoint(s) in: Mill Creek (39.8456, −123.2822); Murphy Creek (39.8804, −123.1636); Poor Mans Creek (39.8179, −123.1833); Short Creek (39.8645, −123.2242); Turner Creek (39.7238, −123.2191); Williams Creek (39.8596, −123.1341).
            (6) Cape Mendocino Hydrologic Unit 1112—(i) Capetown Hydrologic Sub-area 111220. Outlet(s) = Bear River (Lat 40.4744, Long −124.3881) upstream to endpoint(s) in: Bear River (40.3591, −124.0536); South Fork Bear River (40.4271, −124.2873).
            (ii) Mattole River Hydrologic Sub-area 111230. Outlet(s) = Mattole River (Lat 40.2942, Long −124.3536) upstream to endpoint(s) in: Bear Creek (40.1262, −124.0631); Blue Slide Creek (40.1286, −123.9579); Bridge Creek (40.0503, −123.9885); Conklin Creek (40.3169, −124.229); Dry Creek (40.2389, −124.0621); East Fork Honeydew Creek (40.1633, −124.0916); East Fork of the North Fork Mattole River (40.3489, −124.2244); Eubanks Creek (40.0893, −123.9743); Gilham Creek (40.2162, −124.0309); Grindstone Creek (40.1875, −124.0041); Honeydew Creek (40.1942, −124.1363); Mattole Canyon (40.1833, −123.9666); Mattole River (39.9735, −123.9548); McGinnis Creek (40.3013, −124.2146); McKee Creek (40.0674, −123.9608); Mill Creek (40.0169, −123.9656); North Fork Mattole River (40.3729, −124.2461); North Fork Bear Creek (40.1422, −124.0945); Oil Creek (40.3008, −124.1253); Rattlesnake Creek (40.2919, −124.1051); South Fork Bear Creek (40.0334, −124.0232); Squaw Creek (40.219, −124.1921); Thompson Creek (39.9969, −123.9638); Unnamed (40.1522, −124.0989); Upper North Fork Mattole River (40.2907, −124.1115); Westlund Creek (40.2333, −124.0336); Woods creek (40.2235, −124.1574); Yew Creek (40.0019, −123.9743).
            (7) Mendocino Coast Hydrologic Unit 1113—(i) Wages Creek Hydrologic Sub-area 111312. Outlet(s) = Wages Creek (Lat 39.6513, Long −123.7851) upstream to endpoint(s) in: Wages Creek (39.6393, −123.7146).
            (ii) Ten Mile River Hydrologic Sub-area 111313. Outlet(s) = Ten Mile River (Lat 39.5529, Long −123.7658) upstream to endpoint(s) in: Middle Fork Ten Mile River (39.5397, −123.5523); Little North Fork Ten Mile River (39.6188, −123.7258); Ten Mile River (39.5721, −123.7098); South Fork Ten Mile River (39.4927, −123.6067); North Fork Ten Mile River (39.5804, −123.5735).
            (iii) Noyo River Hydrologic Sub-area 111320. Outlet(s) = Noyo River (Lat 39.4274, Long −123.8096) upstream to endpoint(s) in: North Fork Noyo River (39.4541, −123.5331); Noyo River (39.431, 123.494); South Fork Noyo River (39.3549, −123.6136).
            (iv) Big River Hydrologic Sub-area 111330. Outlet(s) = Big River (Lat 39.3030, Long −123.7957) upstream to endpoint(s) in: Big River (39.3095, −123.4454).
            (v) Albion River Hydrologic Sub-area 111340. Outlet(s) = Albion River (Lat 39.2253, Long −123.7679) upstream to endpoint(s) in: Albion River (39.2644, −123.6072).
            (vi) Garcia River Hydrologic Sub-area 111370. Outlet(s) = Garcia River (Lat 38.9455, Long −123.7257) upstream to endpoint(s) in: Garcia River (38.9160, −123.4900).
            (8) Russian River Hydrologic Unit 1114—(i) Guerneville Hydrologic Sub-area 111411. Outlet(s) = Russian River (Lat 38.4507, Long −123.1289) upstream to endpoint(s) in: Austin Creek (38.5099, −123.0681); Mark West Creek (38.4961, −122.8489).
            (ii) Austin Creek Hydrologic Sub-area 111412. Outlet(s) = Austin Creek (Lat 38.5099, Long −123.0681) upstream to endpoint(s) in: Austin Creek (38.5326, −123.0844).
            (iii) Warm Springs Hydrologic Sub-area 111424. Outlet(s) = Dry Creek (Lat 38.5861, Long −122.8573) upstream to endpoint(s) in: Dry Creek (38.7179, −123.0075).
            (iv) Geyserville Hydrologic Sub-area 111425. Outlet(s) = Russian River (Lat 38.6132, Long −122.8321) upstream.
            
            (v) Ukiah Hydrologic Sub-area 111431. Outlet(s) = Russian River (Lat 38.8828, Long −123.0557) upstream to endpoint(s) in: Feliz Creek (38.9941, −123.1779).
            (vi) Forsythe Creek Hydrologic Sub-area 111433. Outlet(s) = Russian River (Lat 39.2257, Long −123.2012) upstream to endpoint(s) in: Forsythe Creek (39.2780, −123.2608); Russian River (39.3599, −123.2326).
            (9) Maps of critical habitat for the California Coast chinook salmon ESU follow: 
            
              
              ER02SE05.000
            
            
              
              ER02SE05.001
            
            
              
              ER02SE05.002
            
            
              
              ER02SE05.003
            
            
              
              ER02SE05.004
            
            
              
              ER02SE05.005
            
            
              
              ER02SE05.006
            
            
              
              ER02SE05.007
            
            (g) Northern California Steelhead (O. mykiss). Critical habitat is designated to include the areas defined in the following CALWATER Hydrologic units:
            (1) Redwood Creek Hydrologic Unit 1107—(i) Orick Hydrologic Sub-area 110710. Outlet(s) = Boat Creek (Lat 41.4059, Long −124.0675); Home Creek (41.4027, −124.0683); Redwood Creek (41.2923, −124.0917); Squashan Creek (41.3889, −124.0703) upstream to endpoint(s) in: Boat Creek (41.4110, −124.0583); Bond Creek (41.2326, −124.0262); Boyes Creek (41.3701, −124.9891); Bridge Creek (41.1694, −123.9964); Brown Creek (41.3986, −124.0012); Cloquet Creek (41.2466, −123.9884); Cole Creek (41.2209, −123.9931); Copper Creek (41.1516, −123.9258); Dolason Creek (41.1969, −123.9667); Elam Creek (41.2613, −124.0321); Emerald Creek (41.2164, −123.9808); Forty Four Creek (41.2187, −124.0195); Gans South Creek (41.2678, −124.0071); Godwood Creek (41.3787, −124.0354); Hayes Creek (41.2890, −124.0164); Home Creek (41.3951, −124.0386); Larry Dam Creek (41.3441, −123.9966); Little Lost Man Creek (41.3078, −124.0084); Lost Man Creek (41.3187, −123.9892); May Creek (41.3521, −124.0164); McArthur Creek (41.2702, −124.0427); Miller Creek (41.2305, −124.0046); North Fork Lost Man Creek (41.3405, −123.9859); Oscar Larson Creek (41.2559, −123.9943); Prairie Creek (41.4440, −124.0411); Skunk Cabbage Creek (41.3211, −124.0802); Slide Creek (41.1736, −123.9450); Squashan Creek (41.3739, −124.0440); Streelow Creek (41.3622, −124.0472); Tom McDonald Creek (41.1933, −124.0164); Unnamed Tributary (41.3619, −123.9967); Unnamed Tributary (41.3424, −124.0572).
            (ii) Beaver Hydrologic Sub-area 110720. Outlet(s) = Redwood Creek (Lat 41.1367, Long −123.9309) upstream to endpoint(s) in: Beaver Creek (41.0208, −123.8608); Captain Creek (40.9199, −123.7944); Cashmere Creek (41.0132, −123.8862); Coyote Creek (41.1251, −123.8926); Devils Creek (41.1224, −123.9384); Garcia Creek (41.0180, −123.8923); Garrett Creek (41.0904, −123.8712); Karen Court Creek (41.0368, −123.8953); Lacks Creek (41.0306, −123.8096); Loin Creek (40.9465, −123.8454); Lupton Creek (40.9058, −123.8286); Mill Creek (41.0045, −123.8525); Minor Creek (40.9706, −123.7899); Molasses Creek (40.9986, −123.8490); Moon Creek (40.9807, −123.8368); Panther Creek (41.0732, −123.9275); Pilchuck Creek (41.9986, −123.8710); Roaring Gulch (41.0319, −123.8674); Santa Fe Creek (40.9368, −123.8397); Sweathouse Creek (40.9332, −123.8131); Toss-Up Creek (40.9845, −123.8656); Unnamed Tributary (41.1270, −123.8967); Wiregrass Creek (40.9652, −123.8553).
            (iii) Lake Prairie Hydrologic Sub-area 110730. Outlet(s) = Redwood Creek (Lat 40.9070, Long −123.8170) upstream to endpoint(s) in: Bradford Creek (40.7812, −123.7215); Cut-Off Meander (40.8507, −123.7729); Emmy Lou Creek (40.8655, −123.7771); Gunrack Creek (40.8391, −123.7650); High Prairie Creek (40.8191, −123.7723); Jena Creek (40.8742, −123.8065); Lake Prairie Creek (40.7984, −123.7558); Lupton Creek (40.9058, −123.8286); Minon Creek (40.8140, −123.7372); Noisy Creek (40.8613, −123.8044); Pardee Creek (40.7779, −123.7416); Redwood Creek (40.7432, −123.7206); Simion Creek (40.8241, −123.7560); Six Rivers Creek (40.8352, −123.7842); Smokehouse Creek (40.7405, −123.7278); Snowcamp Creek (40.7415, −123.7296); Squirrel Trail Creek (40.8692, −123.7844); Twin Lakes Creek (40.7369, −123.7214); Panther Creek (40.8019, −123.7094); Windy Creek (40.8866, −123.7956).
            (2) Trinidad Hydrologic Unit 1108—(i) Big Lagoon Hydrologic Sub-area 110810. Outlet(s) = Maple Creek (Lat 41.1555, Long −124.1380); McDonald Creek (41.2521, −124.0919) upstream to endpoint(s) in: Beach Creek (41.0716, −124.0239); Clear Creek (41.1031, −124.0030); Diamond Creek (41.1571, −124.0926); Maple Creek (41.0836, −123.9790); McDonald Creek (41.1850, −124.0773); M-Line Creek (41.0752, −124.0787); North Fork Maple Creek (41.1254, −124.0539); North Fork McDonald Creek (41.2107, −124.0664); Pitcher Creek (41.1518, −124.0874); South Fork Maple Creek (41.1003, −124.1119); Tom Creek (41.1773, −124.0966); Unnamed Tributary (41.1004, −124.0155); Unnamed Tributary (41.0780, −124.0676); Unnamed Tributary (41.1168, −124.0886); Unnamed Tributary (41.0864, −124.0899); Unnamed Tributary (41.1132, −124.0827); Unnamed Tributary (41.0749, −124.0889); Unnamed Tributary (41.1052, −124.0675); Unnamed Tributary (41.0714, −124.0611); Unnamed Tributary (41.0948, −124.0016).
            (ii) Little River Hydrologic Sub-area 110820. Outlet(s) = Little River (Lat 41.0277, Long −124.1112) upstream to endpoint(s) in: Freeman Creek (41.0242, −124.0582); Little River (40.9999, −123.9232); Lower South Fork Little River (41.0077, −124.0079); Railroad Creek (41.0468, −124.0466); South Fork Little River (40.9899, −124.0394); Unnamed Tributary (41.0356, −123.9958); Unnamed Tributary (41.0407, −124.0598); Unnamed Tributary (41.0068, −123.9830); Unnamed Tributary (41.0402, −124.0111); Unnamed Tributary (41.0402, −124.0189); Unnamed Tributary (41.0303, −124.0366); Unnamed Tributary (41.0575, −123.9710); Unnamed Tributary (41.0068, −123.9830); Upper South Fork Little River (41.0146, −123.9826).
            (3) Mad River Hydrologic Unit 1109—(i) Blue Lake Hydrologic Sub-area 110910. Outlet(s) = Mad River (Lat 40.9139, Long −124.0642); Strawberry Creek (40.9964, −124.1155); Widow White Creek (40.9635, −124.1253) upstream to endpoint(s) in: Boundary Creek (40.8395, −123.9920); Grassy Creek (40.9314, −124.0188); Hall Creek (40.9162, −124.0141); Kelly Creek (40.8656, −124.0260); Leggit Creek (40.8808, −124.0269); Lindsay Creek (40.9838, −124.0283); Mather Creek (40.9796, −124.0526); Mill Creek (40.9296, −124.1037); Mill Creek (40.9162, −124.0141); Mill Creek (40.8521, −123.9617); North Fork Mad River (40.8687, −123.9649); Norton Creek (40.9572, −124.1003); Palmer Creek (40.8633, −124.0193); Puter Creek (40.8474, −123.9966); Quarry Creek (40.8526, −124.0098); Squaw Creek (40.9426, −124.0202); Strawberry Creek (40.9761, −124.0630); Unnamed Tributary (40.9624, −124.0179); Unnamed Tributary (40.9549, −124.0554); Unnamed Tributary (40.9672, −124.0218); Warren Creek (40.8860, −124.0351); Widow White Creek (40.9522, −124.0784).
            (ii) North Fork Mad River Hydrologic Sub-area 110920. Outlet(s) = North Fork Mad River (Lat 40.8687, Long −123.9649) upstream to endpoint(s) in: Bald Mountain Creek (40.8922, −123.9097); Canyon Creek (40.9598, −123.9269); Denman Creek (40.9293, −123.9429); East Fork North Fork (40.9702, −123.9449); Gosinta Creek (40.9169, −123.9420); Hutchery Creek (40.8730, −123.9503); Jackson Creek (40.9388, −123.9462); Krueger Creek (40.9487, −123.9571); Long Prairie Creek (40.9294, −123.8842); Mule Creek (40.9416, −123.9309); North Fork Mad River (40.9918, −123.9610); Pine Creek (40.9274, −123.9096); Pollock Creek (40.9081, −123.9071); Sullivan Gulch (40.8646, −123.9553); Tyson Creek (40.9559, −123.9738); Unnamed Tributary (40.9645, −123.9338); Unnamed Tributary (40.9879, −123.9511); Unnamed Tributary (40.9906, −123.9540); Unnamed Tributary (40.9866, −123.9788); Unnamed Tributary (40.9927, −123.9736).
            (iii) Butler Valley Hydrologic Sub-area 110930. Outlet(s) = Mad River (Lat 40.8449, Long −123.9807) upstream to endpoint(s) in: Bear Creek (40.5468, −123.6728); Black Creek (40.7521, −123.9080); Black Dog Creek (40.8334, −123.9805); Blue Slide Creek (40.7333, −123.9225); Boulder Creek (40.7634, −123.8667); Bug Creek (40.6587, −123.7356); Cannon Creek (40.8535, −123.8850); Coyote Creek (40.6147, −123.6488); Devil Creek (40.8032, −123.9175); Dry Creek (40.8218, −123.9751); East Creek (40.5403, −123.5579); Maple Creek (40.7933, −123.8353); Pilot Creek (40.5950, −123.5888); Simpson Creek (40.8138, −123.9156); Unnamed Tributary (40.7306, −123.9019); Unnamed Tributary (40.7739, −123.9255); Unnamed Tributary (40.7744, −123.9137); Unnamed Tributary (40.8029, −123.8716); Unnamed Tributary (40.8038, −123.8691); Unnamed Tributary (40.8363, −123.9025).
            (4) Eureka Plain Hydrologic Unit 1110—(i) Eureka Plain Hydrologic Sub-area 111000. Outlet(s) = Elk River (Lat 40.7568, Long −124.1948); Freshwater Creek (40.8088, −124.1442); Jacoby Creek (40.8436, −124.0834); Mad River (40.9560, −124.1278); Rocky Gulch (40.8309, −124.0813); Salmon Creek (40.6868, −124.2194); Washington Gulch (40.8317, −124.0805) upstream to endpoint(s) in: Bridge Creek (40.6958, −124.0805); Browns Gulch (40.7038, −124.1074); Clapp Gulch (40.6967, −124.1684); Cloney Gulch (40.7826, −124.0347); Doe Creek (40.6964, −124.0201); Dunlap Gulch (40.7076, −124.1182); Falls Gulch (40.7655, −124.0261); Fay Slough (40.8033, −124.0574); Freshwater Creek (40.7385, −124.0035); Golf Course Creek (40.8406, −124.0402); Graham Gulch (40.7540, −124.0228); Guptil Gulch (40.7530, −124.1202); Henderson Gulch (40.7357, −124.1394); Jacoby Creek (40.7949, −124.0096); Lake Creek (40.6848, −124.0831); Line Creek (40.6578, −124.0460); Little Freshwater Creek (40.7371, −124.0649); Little North Fork Elk River (40.6972, −124.0100); Little South Fork Elk River (40.6555, −124.0877); Martin Slough (40.7679, −124.1578); McCready Gulch (40.7824, −124.0441); McWinney Creek (40.6968, −124.0616); Morrison Gulch (40.8169, −124.0430); North Branch of the North Fork Elk River (40.6879, −124.0130); North Fork Elk River (40.6794-123.9834); Railroad Gulch (40.6955, −124.1545); Rocky Gulch (40.8170, −124.0613); Ryan Creek (40.7352, −124.0996); Salmon Creek (40.6399, −124.1128); South Branch of the North Fork Elk River (40.6700, −124.0251); South Fork Elk River (40.6437, −124.0388); South Fork Freshwater Creek (40.7110, −124.0367); Swain Slough (40.7524, −124.1825); Tom Gulch (40.6794, −124.1452); Unnamed Tributary (40.7850, −124.0561); Unnamed Tributary (40.7496, −124.1651); Unnamed Tributary (40.7785,—124.1081); Unnamed Tributary (40.7667, −124.1054); Unnamed Tributary (40.7559, −124.0870); Unnamed Tributary (40.7952, −124.0568); Unnamed Tributary (40.7408, −124.1118); Unnamed Tributary (40.7186, −124.1385); Unnamed Tributary (40.7224, −124.1038); Unnamed Tributary (40.8210, −124.0111); Unnamed Tributary (40.8106, −124.0083); Unnamed Tributary (40.7554, −124.1379); Unnamed Tributary (40.7457, −124.1138); Washington Gulch (40.8205, −124.0549).
            (ii) [Reserved]
            (5) Eel River Hydrologic Unit 1111—(i) Ferndale Hydrologic Sub-area 111111. Outlet(s) = Eel River (Lat 40.6275, Long −124.2520) upstream to endpoint(s) in: Atwell Creek (40.4824, −124.1498); Dean Creek (40.4847, −124.1217); Horse Creek (40.5198, −124.1702); Howe Creek (40.4654, −124.1916); Nanning Creek (40.4914, −124.0652); North Fork Strongs Creek (40.6077, −124.1047); Price Creek (40.5101, −124.2731); Rohner Creek (40.6151, −124.1408); Strongs Creek (40.5999, −124.0985); Sweet Creek (40.4900, −124.2007); Van Duzen River (40.5337, −124.1262).
            (ii) Scotia Hydrologic Sub-area 111112. Outlet(s) = Eel River (Lat 40.4918, Long −124.0988) upstream to endpoint(s) in: Bear Creek (40.3942, −124.0262); Bridge Creek (40.4278, −123.9317); Chadd Creek (40.3919, −123.9540); Darnell Creek (40.4533, −123.9808); Dinner Creek (40.4406, −124.0855); Greenlow Creek (40.4315, −124.0231); Jordan Creek (40.4171, −124.0517); Kiler Creek (40.4465, −124.0952); Monument Creek (40.4371, −124.1165); Shively Creek (40.4454, −123.9539); South Fork Bear Creek (40.3856, −124.0182); Stitz Creek (40.4649, −124.0531); Twin Creek (40.4419, −124.0714); Unnamed Tributary (40.3933, −123.9984); Weber Creek (40.3767, −123.9094).
            (iii) Larabee Creek Hydrologic Sub-area 111113. Outlet(s) = Larabee Creek (Lat 40.4090, Long −123.9334) upstream to endpoint(s) in: Arnold Creek (40.4006, −123.8583); Balcom Creek (40.4030, −123.8986); Bosworth Creek (40.3584, −123.7089); Boulder Flat Creek (40.3530, −123.6381); Burr Creek (40.4250, −123.7767); Carson Creek (40.4181, −123.8879); Chris Creek (40.4146, −123.9235); Cooper Creek (40.3123, −123.6463); Dauphiny Creek (40.4049, −123.8893); Frost Creek (40.3765, −123.7357); Hayfield Creek (40.3350, −123.6535); Knack Creek (40.3788, −123.7385); Larabee Creek (40.2807, −123.6445); Martin Creek (40.3730, −123.7060); Maxwell Creek (40.3959, −123.8049); McMahon Creek (40.3269, −123.6363); Mill Creek (40.3849, −123.7440); Mountain Creek (40.2955, −123.6378); Scott Creek (40.4020, −123.8738); Smith Creek (40.4194, −123.8568); Thurman Creek (40.3506, −123.6669); Unnamed Tributary (40.3842, −123.8062); Unnamed Tributary (40.3982, −123.7862); Unnamed Tributary (40.3806, −123.7564); Unnamed Tributary (40.3661, −123.7398); Unnamed Tributary (40.3524, −123.7330).
            (iv) Hydesville Hydrologic Sub-area 111121. Outlet(s) = Van Duzen River (Lat 40.5337, Long −124.1262) upstream to endpoint(s) in: Cuddeback Creek (40.5421, −124.0263); Cummings Creek (40.5282, −123.9770); Fiedler Creek (40.5351, −124.0106); Hely Creek (40.5165, −123.9531); Yager Creek (40.5583, −124.0577); Unnamed Tributary (40.5718, −124.0946).
            (v) Bridgeville Hydrologic Sub-area 111122. Outlet(s) = Van Duzen River (Lat 40.4942, Long −123.9720) upstream to endpoint(s) in: Bear Creek (40.3455, −123.5763); Blanket Creek (40.3635, −123.5710); Browns Creek (40.4958, −123.8103); Butte Creek (40.4119, −123.7047); Dairy Creek (40.4174, −123.5981); Fish Creek (40.4525, −123.8434); Grizzly Creek (40.5193, −123.8470); Little Larabee Creek (40.4708, −123.7395); Little Van Duzen River (40.3021, −123.5540); North Fork Van Duzen (40.4881, −123.6411); Panther Creek (40.3921, −123.5866); Root Creek (40.4490, −123.9018); Stevens Creek (40.5062, −123.9073); Thompson Creek (40.4222, −123.6084); Van Duzen River (40.4820, −123.6629); Unnamed Tributary (40.3074, −123.5834).
            (vi) Yager Creek Hydrologic Sub-area 111123. Outlet(s) = Yager Creek (Lat 40.5583, Long −124.0577) upstream to endpoint(s) in: Bell Creek (40.6809, −123.9685); Blanten Creek (40.5839, −124.0165); Booths Run (40.6584, −123.9428); Corner Creek (40.6179, −124.0010); Fish Creek (40.6390, −124.0024); Lawrence Creek (40.6986, −123.9314); Middle Fork Yager Creek (40.5782, −123.9243); North Fork Yager Creek (40.6056, −123.9080); Shaw Creek (40.6231, −123.9509); South Fork Yager Creek (40.5451, −123.9409); Unnamed Tributary (40.5892, −123.9663); Yager Creek (40.5673, −123.9403).
            (vii) Weott Hydrologic Sub-area 111131. Outlet(s) = South Fork Eel River (Lat 40.3500, Long −123.9305) upstream to endpoint(s) in: Albee Creek (40.3592, −124.0088); Bull Creek (40.3587, −123.9624); Burns Creek (40.3194, −124.0420); Butte Creek (40.1982, −123.8387); Canoe Creek (40.2669, −123.9556); Coon Creek (40.2702, −123.9013); Cow Creek (40.2664, −123.9838); Cuneo Creek (40.3401, −124.0494); Decker Creek (40.3312, −123.9501); Elk Creek (40.2609, −123.7957); Fish Creek (40.2459, −123.7729); Harper Creek (40.3591, −123.9930); Mill Creek (40.3568, −124.0333); Mowry Creek (40.2937, −123.8895); North Fork Cuneo Creek (40.3443, −124.0488); Ohman Creek (40.1924, −123.7648); Panther Creek (40.2775, −124.0289); Preacher Gulch (40.2944, −124.0047); Salmon Creek (40.2145, −123.8926); Slide Creek (40.3011, −124.0390); South Fork Salmon Creek (40.1769, −123.8929); Squaw Creek (40.3167, −123.9988); Unnamed Tributary (40.3065, −124.0074); Unnamed Tributary (40.2831, −124.0359).
            (viii) Benbow Hydrologic Sub-area 111132. Outlet(s) = South Fork Eel River (Lat 40.1929, Long −123.7692) upstream to endpoint(s) in: Anderson Creek (39.9325, −123.8928); Bear Creek (39.7885, −123.7620); Bear Pen Creek (39.9201, −123.7986); Bear Wallow Creek (39.7270, −123.7140); Big Dan Creek (39.8430, −123.6992); Bond Creek (39.7778, −123.7060); Bridges Creek (39.9087, −123.7142); Buck Mountain Creek (40.0944, −123.7423); Butler Creek (39.7423, −123.6987); Cedar Creek (39.8834, −123.6216); China Creek (40.1035, −123.9493); Connick Creek (40.0912, −123.8154); Cox Creek (40.0310, −123.8398); Cruso Cabin Creek (39.9281, −123.5842); Durphy Creek (40.0205, −123.8271); East Branch South Fork Eel River (39.9359, −123.6204); Elkhorn Creek (39.9272, −123.6279); Fish Creek (40.0390, −123.7630); Hartsook Creek (40.0081, −123.8113); Hollow Tree Creek (39.7250, −123.6924); Huckleberry Creek (39.7292, −123.7275); Indian Creek (39.9556, −123.9172); Islam John Creek (39.8062, −123.7363); Jones Creek (39.9958, −123.8374); Leggett Creek (40.1470, −123.8375); Little Sproul Creek (40.0890, −123.8577); Lost Man Creek (39.7983, −123.7287); Low Gap Creek (39.8029, −123.6803); Low Gap Creek (39.9933, −123.7601); McCoy Creek (39.9572, −123.7369); Michael's Creek (39.7665, −123.7035); Middle Creek (39.8052, −123.7691); Milk Ranch Creek (40.0102, −123.7514); Mill Creek (39.8673, −123.7605); Miller Creek (40.1319, −123.9302); Moody Creek (39.9471, −123.8827); Mule Creek (39.8169, −123.7745); North Fork Cedar Creek (39.8864, −123.6363); North Fork McCoy Creek (39.9723, −123.7496); Piercy Creek (39.9597, −123.8442); Pollock Creek (40.0802, −123.9341); Red Mountain Creek (39.9363, −123.7203); Redwood Creek (39.7723, −123.7648); Redwood Creek (40.0974, −123.9104); Rock Creek (39.8962, −123.7065); Sebbas Creek (39.9934, −123.8903); Somerville Creek (40.1006, −123.8884); South Fork Mule Creek (39.8174, −123.7788); South Fork Redwood Creek (39.7662, −123.7579); Sproul Creek (40.0226, −123.8649); Squaw Creek (40.0760, −123.7257); Standly Creek (39.9327, −123.8309); Tom Long Creek (40.0175, −123.6551); Waldron Creek (39.7469, −123.7465); Walter's Creek (39.7921, −123.7250); Warden Creek (40.0629, −123.8551); West Fork Sproul Creek (40.0587, −123.9170); Wildcat Creek (39.8956, −123.7820); Unnamed Tributary (39.9927, −123.8807).
            (ix) Laytonville Hydrologic Sub-area 111133. Outlet(s) = South Fork Eel River (Lat 39.7665, Long −123.6484) upstream to endpoint(s) in: Bear Creek (39.6418, −123.5853); Big Rick Creek (39.7117, −123.5512); Cahto Creek (39.6527, −123.5579); Dark Canyon Creek (39.7333, −123.6614); Dutch Charlie Creek (39.6843, −123.7023); Elder Creek (39.7234, −123.6192); Fox Creek (39.7441, −123.6142); Grub Creek (39.7777, −123.5809); Jack of Hearts Creek (39.7136, −123.6896); Kenny Creek (39.6838, −123.5929); Little Case Creek (39.6892, −123.5441); Mill Creek (39.6839, −123.5118); Mud Creek (39.6713, −123.5741); Mud Springs Creek (39.6929, −123.5629); Redwood Creek (39.6545, −123.6753); Rock Creek (39.6922, −123.6090); Section Four Creek (39.6137, −123.5297); South Fork Eel River (39.6242, −123.5468); Streeter Creek (39.7340, −123.5606); Ten Mile Creek (39.6652, −123.4486); Unnamed Tributary (39.7004, −123.5678).
            (x) Sequoia Hydrologic Sub-area 111141. Outlet(s) = Eel River (Lat 40.3557, Long −123.9191) upstream to endpoint(s) in: Beatty Creek (40.3198, −123.7500); Brock Creek (40.2410, −123.7246); Cameron Creek (40.3313, −123.7707); Dobbyn Creek (40.2216, −123.6029); Kapple Creek (40.3531, −123.8585); Line Gulch Creek (40.1640, −123.4783); Mud Creek (40.2078, −123.5143); North Fork Dobbyn Creek (40.2669, −123.5467); Sonoma Creek (40.2974, −123.7953); South Fork Dobbyn Creek (40.1723, −123.5112); South Fork Eel River (40.3500, −123.9305); South Fork Thompson Creek (40.3447, −123.8334); Thompson Creek (40.3552, −123.8417); Unnamed Tributary (40.2745, −123.5487).
            (xi) Spy Rock Hydrologic Sub-area 111142. Outlet(s) = Eel River (Lat 40.1736, Long −123.6043) upstream to endpoint(s) in: Bear Pen Canyon (39.6943, −123.4359); Bell Springs Creek (39.9457, −123.5313); Blue Rock Creek (39.8937, −123.5018); Burger Creek (39.6693, −123.4034); Chamise Creek (40.0035, −123.5945); Gill Creek (39.7879, −123.3465); Iron Creek (39.7993, −123.4747); Jewett Creek (40.1122, −123.6171); Kekawaka Creek (40.0686, −123.4087); Rock Creek (39.9347, −123.5187); Shell Rock Creek (39.8414, −123.4614); Unnamed Tributary (39.7579, −123.4709); White Rock Creek (39.7646, −123.4684); Woodman Creek (39.7612, −123.4364).
            (xii) Outlet Creek Hydrologic Sub-area 111161. Outlet(s) = Outlet Creek (Lat 39.6265, Long −123.3449) upstream to endpoint(s) in: Baechtel Creek (39.3623, −123.4143); Berry Creek (39.4271, −123.2777); Bloody Run Creek (39.5864, −123.3545); Broaddus Creek (39.3869, −123.4282); Cherry Creek (39.6043, −123.4073); Conklin Creek (39.3756, −123.2570); Davis Creek (39.3354, −123.2945); Haehl Creek (39.3735, −123.3172); Long Valley Creek (39.6246, −123.4651); Mill Creek (39.4196, −123.3919); Outlet Creek (39.4526, −123.3338); Ryan Creek (39.4804, −123.3644); Unnamed Tributary (39.4956, −123.3591); Unnamed Tributary (39.4322, −123.3848); Unnamed Tributary (39.5793, −123.4546); Unnamed Tributary (39.3703, −123.3419); Upp Creek (39.4479, −123.3825); Willts Creek (39.4686, −123.4299).
            (xiii) Tomki Creek Hydrologic Sub-area 111162. Outlet(s) = Eel River (Lat 39.7138, Long −123.3532) upstream to endpoint(s) in: Cave Creek (39.3842, −123.2148); Dean Creek (39.6924, −123.3727); Garcia Creek (39.5153, −123.1512); Little Cave Creek (39.3915, −123.2462); Little Creek (39.4146, −123.2595); Long Branch Creek (39.4074, −123.1897); Rocktree Creek (39.4534, −123.3053); Salmon Creek (39.4367, −123.1939); Scott Creek (39.4492, −123.2286); String Creek (39.4658, −123.3206); Tarter Creek (39.4715, −123.2976); Thomas Creek (39.4768, −123.1230); Tomki Creek (39.5483, −123.3687); Whitney Creek (39.4399, −123.1084); Wheelbarrow Creek (39.5012, −123.3304).
            (xiv) Eden Valley Hydrologic Sub-area 111171. Outlet(s) = Middle Fork Eel River (Lat 39.7138, Long −123.3532) upstream to endpoint(s) in: Crocker Creek (39.5559, −123.0409); Eden Creek (39.5992, −123.1746); Elk Creek (39.5371, −123.0101); Hayshed Creek (39.7082, −123.0967); Salt Creek (39.6765, −123.2740); Sportsmans Creek (39.5373, −123.0247); Sulper Springs (39.5536, −123.0365); Thatcher Creek (39.6686, −123.0639).
            (xv) Round Valley Hydrologic Sub-area 111172. Outlet(s) = Mill Creek (Lat 39.7396, Long −123.1420); Williams Creek (39.8145, −123.1333) upstream to endpoint(s) in: Cold Creek (39.8714, −123.2991); Grist Creek (39.7640, −123.2883); Mill Creek (39.8481, −123.2896); Murphy Creek (39.8885, −123.1612); Short Creek (39.8703, −123.2352); Town Creek (39.7991, −123.2889); Turner Creek (39.7218, −123.2175); Williams Creek (39.8903, −123.1212); Unnamed Tributary (39.7428, −123.2757); Unnamed Tributary (39.7493, −123.2584).
            (xvi) Black Butte River Hydrologic Sub-area 111173. Outlet(s) = Black Butte River (Lat 39.8239, Long −123.0880) upstream to endpoint(s) in: Black Butte River (39.5946, −122.8579); Buckhorn Creek (39.6563, −122.9225); Cold Creek (39.6960, −122.9063); Estell Creek (39.5966, −122.8224); Spanish Creek (39.6287, −122.8331).
            (xvii) Wilderness Hydrologic Sub-area 111174. Outlet(s) = Middle Fork Eel River (Lat 39.8240, Long −123.0877) upstream to endpoint(s) in: Beaver Creek (39.9352, −122.9943); Fossil Creek (39.9447, −123.0403); Middle Fork Eel River (40.0780, −123.0442); North Fork Middle Fork Eel River (40.0727, −123.1364); Palm of Gileade Creek (40.0229, −123.0647); Pothole Creek (39.9347, −123.0440).
            (6) Cape Mendocino Hydrologic Unit 1112—(i) Oil Creek Hydrologic Sub-area 111210. Outlet(s) = Guthrie Creek (Lat 40.5407, Long −124.3626); Oil Creek (40.5195, −124.3767) upstream to endpoint(s) in: Guthrie Creek (40.5320, −124.3128); Oil Creek (40.5061, −124.2875); Unnamed Tributary (40.4946, −124.3091); Unnamed Tributary (40.4982, −124.3549); Unnamed Tributary (40.5141, −124.3573); Unnamed Tributary (40.4992, −124.3070).
            (ii) Capetown Hydrologic Sub-area 111220. Outlet(s) = Bear River (Lat 40.4744, Long −124.3881); Davis Creek (40.3850, −124.3691); Singley Creek (40.4311, −124.4034) upstream to endpoint(s) in: Antone Creek (40.4281, −124.2114); Bear River (40.3591, −124.0536); Beer Bottle Gulch (40.3949, −124.1410); Bonanza Gulch (40.4777, −124.2966); Brushy Creek (40.4102, −124.1050); Davis Creek (40.3945, −124.2912); Harmonica Creek (40.3775, −124.0735); Hollister Creek (40.4109, −124.2891); Nelson Creek (40.3536, −124.1154); Peaked Creek (40.4123, −124.1897); Pullen Creek (40.4057, −124.0814); Singley Creek (40.4177, −124.3305); South Fork Bear River (40.4047, −124.2631); Unnamed Tributary (40.4271, −124.3107); Unnamed Tributary (40.4814, −124.2741); Unnamed Tributary (40.3633, −124.0651); Unnamed Tributary (40.3785, −124.0599); Unnamed Tributary (40.4179, −124.2391); Unnamed Tributary (40.4040, −124.0923); Unnamed Tributary (40.3996, −124.3175); Unnamed Tributary (40.4045, −124.0745); Unnamed Tributary (40.4668, −124.2364); Unnamed Tributary (40.4389, −124.2350); Unnamed Tributary (40.4516, −124.2238); Unnamed Tributary (40.4136, −124.1594); Unnamed Tributary (40.4350, −124.1504); Unnamed Tributary (40.4394, −124.3745); West Side Creek (40.4751, −124.2432).
            (iii) Mattole River Hydrologic Sub-area 111230. Outlet(s) = Big Creek (Lat 40.1567, Long −124.2114); Big Flat Creek (40.1275, −124.1764); Buck Creek (40.1086, −124.1218); Cooskie Creek (40.2192, −124.3105); Fourmile Creek (40.2561, −124.3578); Gitchell Creek (40.0938, −124.1023); Horse Mountain Creek (40.0685, −124.0822); Kinsey Creek (40.1717, −124.2310); Mattole River (40.2942, −124.3536); McNutt Gulch (40.3541, −124.3619); Oat Creek (40.1785, −124.2445); Randall Creek (40.2004, −124.2831); Shipman Creek (40.1175, −124.1449); Spanish Creek (40.1835, −124.2569); Telegraph Creek (40.0473, −124.0798); Whale Gulch (39.9623, −123.9785) upstream to endpoint(s) in: Anderson Creek (40.0329, −123.9674); Baker Creek (40.0143, −123.9048); Bear Creek (40.1262, −124.0631); Bear Creek (40.2819, −124.3336); Bear Trap Creek (40.2157, −124.1422); Big Creek (40.1742, −124.1924); Big Finley Creek (40.0910, −124.0179); Big Flat Creek (40.1444, −124.1636); Blue Slide Creek (40.1562, −123.9283); Box Canyon Creek (40.1078, −123.9854); Bridge Creek (40.0447, −124.0118); Buck Creek (40.1166, −124.1142); Conklin Creek (40.3197, −124.2055); Cooskie Creek (40.2286, −124.2986); Devils Creek (40.3432, −124.1365); Dry Creek (40.2646, −124.0660); East Branch North Fork Mattole River (40.3333, −124.1490); East Fork Honeydew Creek (40.1625, −124.0929); Eubank Creek (40.0997, −123.9661); Fire Creek (40.1533, −123.9509); Fourmile Creek (40.2604, −124.3079); Fourmile Creek (40.1767, −124.0759); French Creek (40.1384, −124.0072); Gibson Creek (40.0304, −123.9279); Gilham Creek (40.2078, −124.0085); Gitchell Creek (40.1086, −124.0947); Green Ridge Creek (40.3254, −124.1258); Grindstone Creek (40.2019, −123.9890); Harris Creek (40.0381, −123.9304); Harrow Creek (40.1612, −124.0292); Helen Barnum Creek (40.0036, −123.9101); Honeydew Creek (40.1747, −124.1410); Horse Mountain Creek (40.0769, −124.0729); Indian Creek (40.2772, −124.2759); Jewett Creek (40.1465, −124.0414); Kinsey Creek (40.1765, −124.2220); Lost Man Creek (39.9754, −123.9179); Mattole Canyon (40.2021, −123.9570); Mattole River (39.9714, −123.9623); McGinnis Creek (40.3186, −124.1801); McKee Creek (40.0864, −123.9480); McNutt Gulch (40.3458, −124.3418); Middle Creek (40.2591, −124.0366); Mill Creek (40.0158, −123.9693); Mill Creek (40.3305, −124.2598); Mill Creek (40.2839, −124.2946); Nooning Creek (40.0616, −124.0050); North Fork Mattole River (40.3866, −124.1867); North Fork Bear Creek (40.1494, −124.1060); North Fork Fourmile Creek (40.2019, −124.0722); Oat Creek (40.1884, −124.2296); Oil Creek (40.3214, −124.1601); Painter Creek (40.0844, −123.9639); Prichett Creek (40.2892, −124.1704); Randall Creek (40.2092, −124.2668); Rattlesnake Creek (40.3250, −124.0981); Shipman Creek (40.1250, −124.1384); Sholes Creek (40.1603, −124.0619); South Branch West Fork Bridge Creek (40.0326, −123.9853); South Fork Bear Creek (40.0176, −124.0016); Spanish Creek (40.1965, −124.2429); Squaw Creek (40.1934, −124.2002); Stanley Creek (40.0273, −123.9166); Sulphur Creek (40.3647, −124.1586); Telegraph Creek (40.0439, −124.0640); Thompson Creek (39.9913, −123.9707); Unnamed Tributary (40.3475, −124.1606); Unnamed Tributary (40.3522, −124.1533); Unnamed Tributary (40.0891, −123.9839); Unnamed Tributary (40.2223, −124.0172); Unnamed Tributary (40.1733, −123.9515); Unnamed Tributary (40.2899, −124.0955); Unnamed Tributary (40.2853, −124.3227); Unnamed Tributary (39.9969, −123.9071); Upper East Fork Honeydew Creek (40.1759, −124.1182); Upper North Fork Mattole River (40.2907, −124.1115); Vanauken Creek (40.0674, −123.9422); West Fork Bridge Creek (40.0343, −123.9990); West Fork Honeydew Creek (40.1870, −124.1614); Westlund Creek (40.2440, −124.0036); Whale Gulch (39.9747, −123.9812); Woods Creek (40.2119, −124.1611); Yew Creek (40.0018, −123.9762).
            (7) Mendocino Coast Hydrologic Unit 1113—(i) Usal Creek Hydrologic Sub-area 111311. Outlet(s) = Jackass Creek (Lat 39.8806, Long −123.9155); Usal Creek (39.8316, −123.8507) upstream to endpoint(s) in: Bear Creek (39.8898, −123.8344); Jackass Creek (39.8901, −123.8928); Julias Creek (39.8542, −123.7937); Little Bear Creek (39.8629, −123.8400); North Fork Jackass Creek (39.9095, −123.9101); North Fork Julias Creek (39.8581, −123.8045); Soldier Creek (39.8679, −123.8162); South Fork Usal Creek (39.8356, −123.7865); Unnamed Tributary (39.8890, −123.8480); Usal Creek (39.8957, −123.8797); Waterfall Gulch (39.8787, −123.8680).
            (ii) Wages Creek Hydrologic Sub-area 111312. Outlet(s) = Cottaneva Creek (Lat 39.7360, Long −123.8293); DeHaven Creek (39.6592, −123.7863); Hardy Creek (39.7107, −123.8082); Howard Creek (39.6778, −123.7915); Juan Creek (39.7028, −123.8042); Wages Creek (39.6513, −123.7851) upstream to endpoint(s) in: Cottaneva Creek (39.7825, −123.8210); DeHaven Creek (39.6687, −123.7060); Dunn Creek (39.8103, −123.8320); Hardy Creek (39.7221, −123.7822); Howard Creek (39.6808, −123.7463); Juan Creek (39.7107, −123.7472); Kimball Gulch (39.7559, −123.7828); Little Juan Creek (39.7003, −123.7609); Middle Fork Cottaneva Creek (39.7738, −123.8058); North Fork Cottaneva Creek (39.8011, −123.8047); North Fork Dehaven Creek (39.6660, −123.7382); North Fork Wages Creek (39.6457, −123.7066); Rider Gulch (39.6348, −123.7621); Rockport Creek (39.7346, −123.8021); Slaughterhouse Gulch (39.7594, −123.7914); South Fork Cottaneva Creek (39.7447, −123.7773); South Fork Wages Creek (39.6297, −123.6862); Wages Creek (39.6297, −123.6862).
            (iii) Ten Mile River Hydrologic Sub-area 111313. Outlet(s) = Abalobadiah Creek (Lat 39.5654, Long −123.7672); Chadbourne Gulch (39.6133, −123.7822); Ten Mile River (39.5529, −123.7658); Seaside Creek (39.5592, −123.7655) upstream to endpoint(s) in: Abalobadiah Creek (39.5878, −123.7503); Bald Hill Creek (39.6278, −123.6461); Barlow Gulch (39.6046, −123.7384); Bear Pen Creek (39.5824, −123.6402); Booth Gulch (39.5567, −123.5918); Buckhorn Creek (39.6093, −123.6980); Campbell Creek (39.5053, −123.6610); Cavanough Gulch (39.6107, −123.6776); Chadbourne Gulch (39.6190, −123.7682); Clark Fork (39.5280, −123.5134); Curchman Creek (39.4789, −123.6398); Gulch 11 (39.4687, −123.5816); Gulch 19 (39.5939, −123.5781); Little Bear Haven Creek (39.5655, −123.6147); Little North Fork (39.6264, −123.7350); Mill Creek (39.5392, −123.7068); North Fork Ten Mile River (39.5870, −123.5480); O'Conner Gulch (39.6042, −123.6632); Patsy Creek (39.5714, −123.5669); Redwood Creek (39.5142, −123.5620); Seaside Creek (39.5612, −123.7501); Smith Creek (39.5251, −123.6499); South Fork Bear Haven Creek (39.5688, −123.6527); South Fork Ten Mile River (39.5083, −123.5395); Ten Mile River (39.5721, −123.7098); Unnamed Tributary (39.5180, −123.5948); Unnamed Tributary (39.5146, −123.6183); Unnamed Tributary (39.5898, −123.7657); Unnamed Tributary (39.5813, −123.7526); Unnamed Tributary (39.5936, −123.6034).
            (iv) Noyo River Hydrologic Sub-area 111320. Outlet(s) = Digger Creek (Lat 39.4088, Long −123.8164); Hare Creek (39.4171, −123.8128); Jug Handle Creek (39.3767, −123.8176); Mill Creek (39.4894, −123.7967); Mitchell Creek (39.3923, −123.8165); Noyo River (39.4274, −123.8096); Pudding Creek (39.4588, −123.8089); Virgin Creek (39.4714, −123.8045) upstream to endpoint(s) in: Bear Gulch (39.3881, −123.6614); Brandon Gulch (39.4191, −123.6645); Bunker Gulch (39.3969, −123.7153); Burbeck Creek (39.4354, −123.4235); Covington Gulch (39.4099, −123.7546); Dewarren Creek (39.4974, −123.5535); Digger Creek (39.3932, −123.7820); Duffy Gulch (39.4469, −123.6023); Gulch Creek (39.4441, −123.4684); Gulch Seven (39.4523, −123.5183); Hare Creek (39.3781, −123.6922); Hayworth Creek (39.4857, −123.4769); Hayshed Creek (39.4200, −123.7391); Jug Handle Creek (39.3647, −123.7523); Kass Creek (39.4262, −123.6807); Little North Fork (39.4532, −123.6636); Little Valley Creek (39.5026, −123.7277); Marble Gulch (39.4423, −123.5479); McMullen Creek (39.4383, −123.4488); Middle Fork North Fork (39.4924, −123.5231); Mill Creek (39.4813, −123.7600); Mitchell Creek (39.3813, −123.7734); North Fork Hayworth Creek (39.4891, −123.5026); North Fork Noyo River (39.4765, −123.5535); North Fork Noyo (39.4765, −123.5535); North Fork South Fork Noyo River (39.3971, −123.6108); Noyo River (39.4242, −123.4356); Olds Creek (39.3964, −123.4448); Parlin Creek (39.3700, −123.6111); Pudding Creek (39.4591, −123.6516); Redwood Creek (39.4660, −123.4571); South Fork Hare Creek (39.3785, −123.7384); South Fork Noyo River (39.3620, −123.6188); Unnamed Tributary (39.4113, −123.5621); Unnamed Tributary (39.3918, −123.6425); Unnamed Tributary (39.4168, −123.4578); Unnamed Tributary (39.4656, −123.7467); Unnamed Tributary (39.4931, −123.7371); Unnamed Tributary (39.4922, −123.7381); Unnamed Tributary (39.4939, −123.7184); Unnamed Tributary (39.4158, −123.6428); Unnamed Tributary (39.4002, −123.7347); Unnamed Tributary (39.3831, −123.6177); Unnamed Tributary (39.4926, −123.4764); Virgin Creek (39.4621, −123.7855); Unnamed Tributary (39.4650, −123.7463).
            (v) Big River Hydrologic Sub-area 111330. Outlet(s) = Big River (Lat 39.3030, Long −123.7957); Casper Creek (39.3617, −123.8169); Doyle Creek (39.3603, −123.8187); Jack Peters Creek (39.3193, −123.8006); Russian Gulch (39.3288, −123.8050) upstream to endpoint(s) in: Berry Gulch (39.3585, −123.6930); Big River (39.3166, −123.3733); Casper Creek (39.3462, −123.7556); Chamberlain Creek (39.4007, −123.5317); Daugherty Creek (39.1700, −123.3699); Doyle Creek (39.3517, −123.8007); East Branch Little North Fork Big River (39.3372, −123.6410); East Branch North Fork Big River (39.3354, −123.4652); Gates Creek (39.2083, −123.3944); Jack Peters Gulch (39.3225, −123.7850); James Creek (39.3922, −123.4747); Johnson Creek (39.1963, −123.3927); Johnson Creek (39.2556, −123.4485); Laguna Creek (39.2910, −123.6334); Little North Fork Big River (39.3497, −123.6242); Marten Creek (39.3290, −123.4279); Mettick Creek (39.2591, −123.5193); Middle Fork North Fork Casper Creek (39.3575, −123.7170); North Fork Big River (39.3762, −123.4591); North Fork Casper Creek (39.3610, −123.7356); North Fork James Creek (39.3980, −123.4939); North Fork Ramone Creek (39.2760, −123.4846); Pig Pen Gulch (39.3226, −123.4609); Pruitt Creek (39.2592, −123.3812); Ramone Creek (39.2714, −123.4415); Rice Creek (39.2809, −123.3963); Russell Brook (39.2863, −123.4461); Russian Gulch (39.3237, −123.7650); Snuffins Creek (39.1836, −123.3854); Soda Creek (39.2230, −123.4239); South Fork Big River (39.2317, −123.3687); South Fork Casper Creek (39.3493, −123.7216); Two Log Creek (39.3484, −123.5781); Unnamed Tributary (39.3897, −123.5556); Unnamed Tributary (39.3637, −123.5464); Unnamed Tributary (39.3776, −123.5274); Unnamed Tributary (39.4029, −123.5771); Valentine Creek (39.2694, −123.3957); Water Gulch (39.3607, −123.5891).
            (vi) Albion River Hydrologic Sub-area 111340. Outlet(s) = Albion River (Lat 39.2253, Long −123.7679); Big Salmon Creek (39.2150, −123.7660); Buckhorn Creek (39.2593, −123.7839); Dark Gulch (39.2397, −123.7740); Little Salmon Creek (39.2150, −123.7660); Little River (39.2734, −123.7914) upstream to endpoint(s) in: Albion River (39.2613, −123.5766); Big Salmon Creek (39.2070, −123.6514); Buckhorn Creek (39.2513, −123.7595); Dark Gulch (39.2379, −123.7592); Duck Pond Gulch (39.2456, −123.6960); East Railroad Gulch (39.2604, −123.6381); Hazel Gulch (39.2141, −123.6418); Kaison Gulch (39.2733, −123.6803); Little North Fork South Fork Albion River (39.2350, −123.6431); Little River (39.2683, −123.7190); Little Salmon Creek (39.2168, −123.7515); Marsh Creek (39.2325, −123.5596); Nordon Gulch (39.2489, −123.6503); North Fork Albion River (39.2854, −123.5752); Pleasant Valley Gulch (39.2379, −123.6965); Railroad Gulch (39.2182, −123.6932); Soda Springs Creek (39.2943, −123.5944); South Fork Albion River (39.2474, −123.6107); Tom Bell Creek (39.2805, −123.6519); Unnamed Tributary (39.2279, −123.6972); Unnamed Tributary (39.2194, −123.7100); Unnamed Tributary (39.2744, −123.5889); Unnamed Tributary (39.2254, −123.6733).
            (vii) Navarro River Hydrologic Sub-area 111350. Outlet(s) = Navarro River (Lat 39.1921, Long −123.7611) upstream to endpoint(s) in: Alder Creek (38.9830, −123.3946); Anderson Creek (38.9644, −123.2907); Bailey Creek (39.1733, −123.4804); Barton Gulch (39.1804, −123.6783); Bear Creek (39.1425, −123.4326); Bear Wallow Creek (39.0053, −123.4075); Beasley Creek (38.9366, −123.3265); Bottom Creek (39.2117, −123.4607); Camp 16 Gulch (39.1937, −123.6095); Camp Creek (38.9310, −123.3527); Cold Spring Creek (39.0376, −123.5027); Con Creek (39.0374, −123.3816); Cook Creek (39.1879, −123.5109); Cune Creek (39.1622, −123.6014); Dago Creek (39.0731, −123.5068); Dead Horse Gulch (39.1576, −123.6124); Dutch Henry Creek (39.2112, −123.5794); Floodgate Creek (39.1291, −123.5365); Fluem Gulch (39.1615, −123.6695); Flynn Creek (39.2099, −123.6032); German Creek (38.9452, −123.4269); Gut Creek (39.0803, −123.3312); Ham Canyon (39.0164, −123.4265); Horse Creek (39.0144, −123.4960); Hungry Hollow Creek (39.1327, −123.4488); Indian Creek (39.0708, −123.3301); Jimmy Creek (39.0117, −123.2888); John Smith Creek (39.2275, −123.5366); Little North Fork Navarro River (39.1941, −123.4553); Low Gap Creek (39.1590, −123.3783); Navarro River (39.0537, −123.4409); Marsh Gulch (39.1692, −123.7049); McCarvey Creek (39.1589, −123.4048); Mill Creek (39.1270, −123.4315); Minnie Creek (38.9751, −123.4529); Murray Gulch (39.1755, −123.6966); Mustard Gulch (39.1673, −123.6393); North Branch (39.2069, −123.5361); North Fork Indian Creek (39.1213, −123.3345); North Fork Navarro River (39.1708, −123.5606); Parkinson Gulch (39.0768, −123.4070); Perry Gulch (39.1342, −123.5707); Rancheria Creek (38.8626, −123.2417); Ray Gulch (39.1792, −123.6494); Robinson Creek (38.9845, −123.3513); Rose Creek (39.1358, −123.3672); Shingle Mill Creek (39.1671, −123.4223); Soda Creek (39.0238, −123.3149); Soda Creek (39.1531, −123.3734); South Branch (39.1409, −123.3196); Spooner Creek (39.2221, −123.4811); Tramway Gulch (39.1481, −123.5958); Yale Creek (38.8882, −123.2785).
            (viii) Greenwood Creek Hydrologic Sub-area 111361. Outlet(s) = Greenwood Creek (Lat 39.1262, Long −123.7181) upstream to endpoint(s) in: Greenwood Creek (39.0894, −123.5924).
            (ix) Elk Creek Hydrologic Sub-area 111362. Outlet(s) = Elk Creek (Lat 39.1024, Long −123.7080) upstream to endpoint(s) in: Elk Creek (39.0657, −123.6245).
            (x) Alder Creek Hydrologic Sub-area 111363. Outlet(s) = Alder Creek (Lat 39.0044, Long −123.6969); Mallo Pass Creek (39.0341, −123.6896) upstream to endpoint(s) in: Alder Creek (38.9961, −123.6471); Mallo Pass Creek (39.0287, −123.6373).
            (xi) Brush Creek Hydrologic Sub-area 111364. Outlet(s) = Brush Creek (Lat 38.9760, Long −123.7120) upstream to endpoint(s) in: Brush Creek (38.9730, −123.5563); Mill Creek (38.9678, −123.6515); Unnamed Tributary (38.9724, −123.6571).
            (xii) Garcia River Hydrologic Sub-area 111370. Outlet(s) = Garcia River (Lat 38.9550, Long −123.7338); Point Arena Creek (38.9141, −123.7103); Schooner Gulch (38.8667, −123.6550) upstream to endpoint(s) in: Blue Water Hole Creek (38.9378, −123.5023); Flemming Creek (38.8384, −123.5361); Garcia River (38.8965, −123.3681); Hathaway Creek (38.9287, −123.7011); Inman Creek (38.8804, −123.4370); Larmour Creek (38.9419, −123.4469); Mill Creek (38.9078, −123.3143); North Fork Garcia River (38.9233, −123.5339); North Fork Schooner Gulch (38.8758, −123.6281); Pardaloe Creek (38.8895, −123.3423); Point Arena Creek (38.9069, −123.6838); Redwood Creek (38.9241, −123.3343); Rolling Brook (38.8965, −123.5716); Schooner Gulch (38.8677, −123.6198); South Fork Garcia River (38.8450, −123.5420); Stansburry Creek (38.9422, −123.4720); Signal Creek (38.8639, −123.4414); Unnamed Tributary (38.8758, −123.5692); Unnamed Tributary (38.8818, −123.5723); Whitlow Creek (38.9141, −123.4624).
            (xiii) North Fork Gualala River Hydrologic Sub-area 111381. Outlet(s) = North Fork Gualala River (Lat 38.7784, Long −123.4992) upstream to endpoint(s) in: Bear Creek (38.8347, −123.3842); Billings Creek (38.8652, −123.3496); Doty Creek (38.8495, −123.5131); Dry Creek (38.8416, −123.4455); Little North Fork Gualala River (38.8295, −123.5570); McGann Gulch (38.8026, −123.4458); North Fork Gualala River (38.8479, −123.4113); Robinson Creek (38.8416, −123.3725); Robinson Creek (38.8386, −123.4991); Stewart Creek (38.8109, −123.4157); Unnamed Tributary (38.8487, −123.3820).
            (xiv) Rockpile Creek Hydrologic Sub-area 111382. Outlet(s) = Rockpile Creek (Lat 38.7507, Long −123.4706) upstream to endpoint(s) in: Rockpile Creek (38.7966, −123.3872).
            (xv) Buckeye Creek Hydrologic Sub-area 111383. Outlet(s) = Buckeye Creek (Lat 38.7403, Long −123.4580) upstream to endpoint(s) in: Buckeye Creek (38.7400, −123.2697); Flat Ridge Creek (38.7616, −123.2400); Franchini Creek (38.7500, −123.3708); North Fork Buckeye (38.7991, −123.3166).
            (xvi) Wheatfield Fork Hydrologic Sub-area 111384. Outlet(s) = Wheatfield Fork Gualala River (Lat 38.7018, Long −123.4168) upstream to endpoint(s) in: Danfield Creek (38.6369, −123.1431); Fuller Creek (38.7109, −123.3256); Haupt Creek (38.6220, −123.2551); House Creek (38.6545, −123.1184); North Fork Fuller Creek (38.7252, −123.2968); Pepperwood Creek (38.6205, −123.1665); South Fork Fuller Creek (38.6973, −123.2860); Tombs Creek (38.6989, −123.1616); Unnamed Tributary (38.7175, −123.2744); Wheatfield Fork Gualala River (38.7497, −123.2215).
            (xvii) Gualala Hydrologic Sub-area 111385. Outlet(s) = Fort Ross Creek (Lat 38.5119, Long −123.2436); Gualala River (38.7687, −123.5334); Kolmer Gulch (38.5238, −123.2646) upstream to endpoint(s) in: Big Pepperwood Creek (38.7951, −123.4638); Carson Creek (38.5653, −123.1906); Fort Ross Creek (38.5174, −123.2363); Groshong Gulch (38.7814, −123.4904); Gualala River (38.7780, −123.4991); Kolmer Gulch (38.5369, −123.2247); Little Pepperwood (38.7738, −123.4427); Marshall Creek (38.5647, −123.2058); McKenzie Creek (38.5895, −123.1730); Palmer Canyon Creek (38.6002, −123.2167); South Fork Gualala River (38.5646, −123.1689); Sproule Creek (38.6122, −123.2739); Turner Canyon (38.5294, −123.1672); Unknown Tributary (38.5634, −123.2003).
            (xviii) Russian Gulch Hydrologic Sub-area 111390. Outlet(s) = Russian Gulch Creek (Lat 38.4669, Long −123.1569) upstream to endpoint(s) in: Russian Gulch Creek (38.4956, −123.1535); West Branch Russian Gulch Creek (38.4968, −123.1631).
            (8) Maps of critical habitat for the Northern California Steelhead ESU follow: 
            
              
              ER02SE05.008
            
            
              
              ER02SE05.009
            
            
              
              ER02SE05.010
            
            
              
              ER02SE05.011
            
            
              
              ER02SE05.012
            
            
              
              ER02SE05.013
            
            
              
              ER02SE05.014
            
            (h) Central California Coast Steelhead (O. mykiss). Critical habitat is designated to include the areas defined in the following CALWATER Hydrologic Units:
            (1) Russian River Hydrologic Unit 1114—(i) Guerneville Hydrologic Sub-area 111411. Outlet(s) = Russian River (Lat 38.4507, Long −123.1289) upstream to endpoint(s) in: Atascadero Creek (38.3473, −122.8626); Austin Creek (38.5098, −123.0680); Baumert Springs (38.4195, −122.9658); Dutch Bill Creek (38.4132, −122.9508); Duvoul Creek (38.4527, −122.9525); Fife Creek (38.5584, −122.9922); Freezeout Creek (38.4405, −123.0360); Green Valley Creek, (38.4445, −122.9185); Grub Creek (38.4411, −122.9636); Hobson Creek (38.5334, −122.9401); Hulbert Creek (38.5548, −123.0362); Jenner Gulch (38.4869, −123.0996); Kidd Creek (38.5029, −123.0935); Lancel Creek (38.4247, −122.9322); Mark West Creek (38.4961, −122.8489); Mays Canyon (38.4800, −122.9715); North Fork Lancel Creek (38.4447, −122.9444); Pocket Canyon (38.4650, −122.9267); Porter Creek (38.5435, −122.9332); Purrington Creek (38.4083, −122.9307); Sheep House Creek (38.4820, −123.0921); Smith Creek (38.4622, −122.9585); Unnamed Tributary (38.4560, −123.0246); Unnamed Tributary (38.3976, −122.8994); Unnamed Tributary (38.3772, −122.8938); Willow Creek (38.4249, −123.0022).
            (ii) Austin Creek Hydrologic Sub-area 111412. Outlet(s) = Austin Creek (Lat 38.5098, Long −123.0680) upstream to endpoint(s) in: Austin Creek (38.6262, −123.1347); Bear Pen Creek (38.5939, −123.1644); Big Oat Creek (38.5615, −123.1299); Black Rock Creek (38.5586, −123.0730); Blue Jay Creek (38.5618, −123.1399); Conshea Creek (38.5830, −123.0824); Devil Creek (38.6163, −123.0425); East Austin Creek (38.6349, −123.1238); Gilliam Creek (38.5803, −123.0152); Gray Creek (38.6132, −123.0107); Thompson Creek (38.5747, −123.0300); Pole Mountain Creek (38.5122, −123.1168); Red Slide Creek (38.6039, −123.1141); Saint Elmo Creek (38.5130, −123.1125); Schoolhouse Creek (38.5595, −123.0175); Spring Creek (38.5041, −123.1364); Sulphur Creek (38.6187, −123.0553); Ward Creek (38.5720, −123.1547).
            (iii) Mark West Hydrologic Sub-area 111423. Outlet(s) = Mark West Creek (Lat 38.4962, Long −122.8492) upstream to endpoint(s) in: Humbug Creek (38.5412, −122.6249); Laguna de Santa Rosa (38.4526, −122.8347); Mark West Creek (38.5187, −122.5995); Pool Creek (38.5486, −122.7641); Pruit Creek (38.5313, −122.7615); Windsor Creek (38.5484, −122.8101).
            (iv) Warm Springs Hydrologic Sub-area 111424. Outlet(s) = Dry Creek (Lat 38.5862, Long −122.8577) upstream to endpoint(s) in: Angel Creek (38.6101, −122.9833); Crane Creek (38.6434, −122.9451); Dry Creek (38.7181, −123.0091); Dutcher Creek (38.7223, −122.9770); Felta Creek (38.5679, −122.9379); Foss Creek (38.6244, −122.8754); Grape Creek (38.6593, −122.9707); Mill Creek (38.5976, −122.9914); North Slough Creek (38.6392, −122.8888); Palmer Creek (38.5770, −122.9904); Pena Creek (38.6384, −123.0743); Redwood Log Creek (38.6705, −123.0725); Salt Creek (38.5543, −122.9133); Wallace Creek (38.6260, −122.9651); Wine Creek (38.6662, −122.9682); Woods Creek (38.6069, −123.0272).
            (v) Geyserville Hydrologic Sub-area 111425. Outlet(s) = Russian River (Lat 38.6132, Long −122.8321) upstream to endpoint(s) in: Ash Creek (38.8556, −123.0082); Bear Creek (38.7253, −122.7038); Bidwell Creek (38.6229, −122.6320); Big Sulphur Creek (38.8279, −122.9914); Bluegum Creek (38.6988, −122.7596); Briggs Creek (38.6845, −122.6811); Coon Creek (38.7105, −122.6957); Crocker Creek (38.7771, −122.9595); Edwards Creek (38.8592, −123.0758); Foote Creek (38.6433, −122.6797); Foss Creek (38.6373, −122.8753); Franz Creek (38.5726, −122.6343); Gill Creek (38.7552, −122.8840); Gird Creek (38.7055, −122.8311); Ingalls Creek (38.7344, −122.7192); Kellog Creek (38.6753, −122.6422); Little Briggs Creek (38.7082, −122.7014); Maacama Creek (38.6743, −122.7431); McDonnell Creek (38.7354, −122.7338); Mill Creek (38.7009, −122.6490); Miller Creek (38.7211, −122.8608); Oat Valley Creek (38.8461, −123.0712); Redwood Creek (38.6342, −122.6720); Sausal Creek (38.6924, −122.7930); South Fork Gill Creek (38.7420, −122.8760); Unnamed Tributary (38.7329, −122.8601); Yellowjacket Creek (38.6666, −122.6308).
            (vi) Sulphur Creek Hydrologic Sub-area 111426. Outlet(s) = Big Sulphur Creek (Lat 38.8279, Long −122.9914) upstream to endpoint(s) in: Alder Creek (38.8503, −122.8953); Anna Belcher Creek (38.7537, −122.7586); Big Sulphur Creek (38.8243, −122.8774); Frasier Creek (38.8439, −122.9341); Humming Bird Creek (38.8460, −122.8596); Little Sulphur Creek (38.7469, −122.7425); Lovers Gulch (38.7396, −122.8275); North Branch Little Sulphur Creek (38.7783, −122.8119); Squaw Creek (38.8199, −122.7945).
            (vii) Ukiah Hydrologic Sub-area 111431. Outlet(s) = Russian River (Lat 38.8828, Long −123.0557) upstream to endpoint(s) in: Pieta Creek (38.8622, −122.9329).
            (viii) Forsythe Creek Hydrologic Sub-area 111433. Outlet(s) = West Branch Russian River (Lat 39.2257, Long −123.2012) upstream to endpoint(s) in: Bakers Creek (39.2859, −123.2432); Eldridge Creek (39.2250, −123.3309); Forsythe Creek (39.2976, −123.2963); Jack Smith Creek (39.2754, −123.3421); Mariposa Creek (39.3472, −123.2625); Mill Creek (39.2969, −123.3360); Salt Hollow Creek (39.2585, −123.1881); Seward Creek (39.2606, −123.2646); West Branch Russian River (39.3642, −123.2334).
            (2) Bodega Hydrologic Unit 1115—(i) Salmon Creek Hydrologic Sub-area 111510. Outlet(s) = Salmon Creek (Lat 38.3554, Long −123.0675) upstream to endpoint(s) in: Coleman Valley Creek (38.3956, −123.0097); Faye Creek (38.3749, −123.0000); Finley Creek (38.3707, −123.0258); Salmon Creek (38.3877, −122.9318); Tannery Creek (38.3660, −122.9808).
            (ii) Estero Americano Hydrologic Sub-area 111530. Outlet(s) = Estero Americano (Lat 38.2939, Long −123.0011) upstream to endpoint(s) in: Estero Americano (38.3117, −122.9748); Ebabias Creek (38.3345, −122.9759).
            (3) Marin Coastal Hydrologic Unit 2201—(i) Walker Creek Hydrologic Sub-area 220112. Outlet(s) = Walker Creek (Lat 38.2213, Long −122.9228); Millerton Gulch (38.1055, −122.8416) upstream to endpoint(s) in: Chileno Creek (38.2145, −122.8579); Frink Canyon (38.1761, −122.8405); Millerton Gulch (38.1376, −122.8052); Verde Canyon (38.1630, −122.8116); Unnamed Tributary (38.1224, −122.8095); Walker Creek (38.1617, −122.7815).
            (ii) Lagunitas Creek Hydrologic Sub-area 220113. Outlet(s) = Lagunitas Creek (Lat 38.0827, Long −122.8274) upstream to endpoint(s) in: Cheda Creek (38.0483, −122.7329); Devil's Gulch (38.0393, −122.7128); Giacomini Creek (38.0075, −122.7386); Horse Camp Gulch (38.0078, −122.7624); Lagunitas Creek (37.9974, −122.7045); Olema Creek (37.9719, −122.7125); Quarry Gulch (38.0345, −122.7639); San Geronimo Creek (38.0131, −122.6499); Unnamed Tributary (37.9893, −122.7328); Unnamed Tributary (37.9976, −122.7553).
            (iii) Point Reyes Hydrologic Sub-area 220120. Outlet(s) = Creamery Bay Creek (Lat 38.0779, Long −122.9572); East Schooner Creek (38.0913, −122.9293); Home Ranch (38.0705, −122.9119); Laguna Creek (38.0235, −122.8732); Muddy Hollow Creek (38.0329, −122.8842) upstream to endpoint(s) in: Creamery Bay Creek (38.0809, −122.9561); East Schooner Creek (38.0928, −122.9159); Home Ranch Creek (38.0784, −122.9038); Laguna Creek (38.0436, −122.8559); Muddy Hollow Creek (38.0549, −122.8666).
            (iv) Bolinas Hydrologic Sub-area 220130. Outlet(s) = Easkoot Creek (Lat 37.9026, Long −122.6474); McKinnon Gulch (37.9126, −122.6639); Morse Gulch (37.9189, −122.6710); Pine Gulch Creek (37.9218, −122.6882); Redwood Creek (37.8595, −122.5787); Stinson Gulch (37.9068, −122.6517); Wilkins Creek (37.9343, −122.6967) upstream to endpoint(s) in: Easkoot Creek (37.8987, −122.6370); Kent Canyon (37.8866, −122.5800); McKinnon Gulch (37.9197, −122.6564); Morse Gulch (37.9240, −122.6618); Pine Gulch Creek (37.9557, −122.7197); Redwood Creek (37.9006, −122.5787); Stinson Gulch (37.9141, −122.6426); Wilkins Creek (37.9450, −122.6910).
            (4) San Mateo Hydrologic Unit 2202—(i) San Mateo Coastal Hydrologic Sub-area 220221. Outlet(s) = Denniston Creek (37.5033, −122.4869); Frenchmans Creek (37.4804, −122.4518); San Pedro Creek (37.5964, −122.5057) upstream to endpoint(s) in: Denniston Creek (37.5184, −122.4896); Frenchmans Creek (37.5170, −122.4332); Middle Fork San Pedro Creek (37.5758, −122.4591); North Fork San Pedro Creek (37.5996, −122.4635).
            (ii) Half Moon Bay Hydrologic Sub-area 220222. Outlet(s) = Pilarcitos Creek (Lat 37.4758, Long −122.4493) upstream to endpoint(s) in: Apanolio Creek (37.5202, −122.4158); Arroyo Leon Creek (37.4560, −122.3442); Mills Creek (37.4629, −122.3721); Pilarcitos Creek (37.5259, −122.3980); Unnamed Tributary (37.4705, −122.3616).
            (iii) Tunitas Creek Hydrologic Sub-area 220223. Outlet(s) = Lobitos Creek (Lat 37.3762, Long −122.4093); Tunitas Creek (37.3567, −122.3999) upstream to endpoint(s) in: East Fork Tunitas Creek (37.3981, −122.3404); Lobitos Creek (37.4246, −122.3586); Tunitas Creek (37.4086, −122.3502).
            (iv) San Gregorio Creek Hydrologic Sub-area 220230. Outlet(s) = San Gregorio Creek (Lat 37.3215, Long −122.4030) upstream to endpoint(s) in: Alpine Creek (37.3062, −122.2003); Bogess Creek (37.3740, −122.3010); El Corte Madera Creek (37.3650, −122.3307); Harrington Creek (37.3811, −122.2936); La Honda Creek (37.3680, −122.2655); Langley Creek (37.3302, −122.2420); Mindego Creek (37.3204, −122.2239); San Gregorio Creek (37.3099, −122.2779); Woodruff Creek (37.3415, −122.2495).
            (v) Pescadero Creek Hydrologic Sub-area 220240. Outlet(s) = Pescadero Creek (Lat 37.2669, Long −122.4122); Pomponio Creek (37.2979, −122.4061) upstream to endpoint(s) in: Bradley Creek (37.2819, −122.3802); Butano Creek (37.2419, −122.3165); Evans Creek (37.2659, −122.2163); Honsinger Creek (37.2828, −122.3316); Little Boulder Creek (37.2145, −122.1964); Little Butano Creek (37.2040, −122.3492); Oil Creek (37.2572, −122.1325); Pescadero Creek (37.2320, −122.1553); Lambert Creek (37.3014, −122.1789); Peters Creek (37.2883, −122.1694); Pomponio Creek (37.3030, −122.3805); Slate Creek (37.2530, −122.1935); Tarwater Creek (37.2731, −122.2387); Waterman Creek (37.2455, −122.1568).
            (5) Bay Bridge Hydrologic UnitT 2203—(i) San Rafael Hydrologic Sub-area 220320. Outlet(s) = Arroyo Corte Madera del Presidio (Lat 37.8917, Long −122.5254); Corte Madera Creek (37.9425, −122.5059) upstream to endpoint(s) in: Arroyo Corte Madera del Presidio (37.9298, −122.5723); Cascade Creek (37.9867, −122.6287); Cascade Creek (37.9157, −122.5655); Larkspur Creek (37.9305, −122.5514); Old Mill Creek (37.9176, −122.5746); Ross Creek (37.9558, −122.5752); San Anselmo Creek (37.9825, −122.6420); Sleepy Hollow Creek (38.0074, −122.5794); Tamalpais Creek (37.9481, −122.5674).
            (ii) [Reserved]
            (6) Santa Clara Hydrologic Unit 2205—(i) Coyote Creek Hydrologic Sub-area 220530. Outlet(s) = Coyote Creek (Lat 37.4629, Long −121.9894; 37.2275, −121.7514) upstream to endpoint(s) in: Arroyo Aguague (37.3907, −121.7836); Coyote Creek (37.2778, −121.8033; 37.1677, −121.6301); Upper Penitencia Creek (37.3969, −121.7577).
            (ii) Guadalupe River—San Jose Hydrologic Sub-area 220540. Outlet(s) = Coyote Creek (Lat 37.2778, Long −121.8033) upstream to endpoint(s) in: Coyote Creek (37.2275, −121.7514).
            (iii) Palo Alto Hydrologic Sub-area 220550. Outlet(s) = Guadalupe River (Lat 37.4614, Long −122.0240); San Francisquito Creek (37.4658, −122.1152); Stevens Creek (37.4456, −122.0641) upstream to endpoint(s) in: Bear Creek (37.4164, −122.2690); Corte Madera Creek (37.4073, −122.2378); Guadalupe River (37.3499, −.121.9094); Los Trancos (37.3293, −122.1786); McGarvey Gulch (37.4416, −122.2955); Squealer Gulch (37.4335, −122.2880); Stevens Creek (37.2990, −122.0778); West Union Creek (37.4528, −122.3020).
            (7) San Pablo Hydrologic Unit 2206—(i) Petaluma River Hydrologic Sub-area 220630. Outlet(s) = Petaluma River (Lat 38.1111, Long −122.4944) upstream to endpoint(s) in: Adobe Creek (38.2940, −122.5834); Lichau Creek (38.2848, −122.6654); Lynch Creek (38.2748, −122.6194); Petaluma River (38.3010, −122.7149); Schultz Slough (38.1892, −122.5953); San Antonio Creek (38.2049, −122.7408); Unnamed Tributary (38.3105, −122.6146); Willow Brook (38.3165, −122.6113).
            (ii) Sonoma Creek Hydrologic Sub-area 220640. Outlet(s) = Sonoma Creek (Lat 38.1525, Long −122.4050) upstream to endpoint(s) in: Agua Caliente Creek (38.3368, −122.4518); Asbury Creek (38.3401, −122.5590); Bear Creek (38.4656, −122.5253); Calabazas Creek (38.4033, −122.4803); Carriger Creek (38.3031, −122.5336); Graham Creek (38.3474, −122.5607); Hooker Creek (38.3809, −122.4562); Mill Creek (38.3395, −122.5454); Nathanson Creek (38.3350, −122.4290); Rodgers Creek (38.2924, −122.5543); Schell Creek (38.2554, −122.4510); Sonoma Creek (38.4507, −122.4819); Stuart Creek (38.3936, −122.4708); Yulupa Creek (38.3986, −122.5934).
            (iii) Napa River Hydrologic Sub-area 220650. Outlet(s) = Napa River (Lat 38.0786, Long −122.2468) upstream to endpoint(s) in: Bale Slough (38.4806, −122.4578); Bear Canyon Creek (38.4512, −122.4415); Bell Canyon Creek (38.5551, −122.4827); Brown's Valley Creek (38.3251, −122.3686); Canon Creek (38.5368, −122.4854); Carneros Creek (38.3108, −122.3914); Conn Creek (38.4843, −122.3824); Cyrus Creek (38.5776, −122.6032); Diamond Mountain Creek (38.5645, −122.5903); Dry Creek (38.4334, −122.4791); Dutch Henery Creek (38.6080, −122.5253); Garnett Creek (38.6236, −122.5860); Huichica Creek (38.2811, −122.3936); Jericho Canyon Creek (38.6219, −122.5933); Miliken Creek (38.3773, −122.2280); Mill Creek (38.5299, −122.5513); Murphy Creek (38.3155, −122.2111); Napa Creek (38.3047, −122.3134); Napa River (38.6638, −122.6201); Pickle Canyon Creek (38.3672, −122.4071); Rector Creek (38.4410, −122.3451); Redwood Creek (38.3765, −122.4466); Ritchie Creek (38.5369, −122.5652); Sarco Creek (38.3567, −122.2071); Soda Creek (38.4156, −122.2953); Spencer Creek (38.2729, −122.1909); Sulphur Creek (38.4895, −122.5088); Suscol Creek (38.2522, −122.2157); Tulucay Creek (38.2929, −122.2389); Unnamed Tributary (38.4248, −122.4935); Unnamed Tributary (38.4839, −122.5161); York Creek (38.5128, −122.5023).
            (8) Big Basin Hydrologic Unit 3304—(i) Davenport Hydrologic Sub-area 330411. Outlet(s) = Baldwin Creek (Lat 36.9669, −122.1232); Davenport Landing Creek (37.0231, −122.2153); Laguna Creek (36.9824, −122.1560); Liddell Creek (37.0001, −122.1816); Majors Creek (36.9762, −122.1423); Molino Creek (37.0368, −122.2292); San Vicente Creek (37.0093, −122.1940); Scott Creek (37.0404, −122.2307); Waddell Creek (37.0935, −122.2762); Wilder Creek (36.9535, −122.0775) upstream to endpoint(s) in: Baldwin Creek (37.0126, −122.1006); Bettencourt Creek (37.1081, −122.2386); Big Creek (37.0832, −122.2175); Davenport Landing Creek (37.0475, −122.1920); East Branch Waddell Creek (37.1482, −122.2531); East Fork Liddell Creek (37.0204, −122.1521); Henry Creek (37.1695, −122.2751); Laguna Creek (37.0185, −122.1287); Little Creek (37.0688, −122.2097); Majors Creek (36.9815, −122.1374); Middle Fork East Fork Liddell Creek (37.0194, −122.1608); Mill Creek (37.1034, −122.2218); Mill Creek (37.0235, −122.2218); Molino Creek (37.0384, −122.2125); Peasley Gulch (36.9824, −122.0861); Queseria Creek (37.0521, −122.2042); San Vicente Creek (37.0417, −122.1741); Scott Creek (37.1338, −122.2306); West Branch Waddell Creek (37.1697, −122.2642); West Fork Liddell Creek (37.0117, −122.1763); Unnamed Tributary (37.0103, −122.0701); Wilder Creek (37.0107, −122.0770).
            (ii) San Lorenzo Hydrologic Sub-area 330412. Outlet(s) = Arana Gulch Creek (Lat 36.9676, Long −122.0028); San Lorenzo River (36.9641, −122.0125) upstream to endpoint(s) in: Arana Gulch Creek (37.0270, −121.9739); Bean Creek (37.0956, −122.0022); Bear Creek (37.1711, −122.0750); Boulder Creek (37.1952, −122.1892); Bracken Brae Creek (37.1441, −122.1459); Branciforte Creek (37.0701, −121.9749); Crystal Creek (37.0333, −121.9825); Carbonera Creek (37.0286, −122.0202); Central Branch Arana Gulch Creek (37.0170, −121.9874); Deer Creek (37.2215, −122.0799); Fall Creek (37.0705, −122.1063); Gold Gulch Creek (37.0427, −122.1018); Granite Creek (37.0490, −121.9979); Hare Creek (37.1544, −122.1690); Jameson Creek (37.1485, −122.1904); Kings Creek (37.2262, −122.1059); Lompico Creek (37.1250, −122.0496); Mackenzie Creek (37.0866, −122.0176); Mountain Charlie Creek (37.1385, −121.9914); Newell Creek (37.1019, −122.0724); San Lorenzo River (37.2276, −122.1384); Two Bar Creek (37.1833, −122.0929); Unnamed Tributary (37.2106, −122.0952); Unnamed Tributary (37.2032, −122.0699); Zayante Creek (37.1062, −122.0224).
            (iii) Aptos-Soquel Hydrologic Sub-area 330413. Outlet(s) = Aptos Creek (Lat 36.9692, Long −121.9065); Soquel Creek (36.9720, −121.9526) upstream to endpoint(s) in: Amaya Creek (37.0930, −121.9297); Aptos Creek (37.0545, −121.8568); Bates Creek (37.0099, −121.9353); Bridge Creek (37.0464, −121.8969); East Branch Soquel Creek (37.0690, −121.8297); Hester Creek (37.0967, −121.9458); Hinckley Creek (37.0671, −121.9069); Moores Gulch (37.0573, −121.9579); Valencia Creek (37.0323, −121.8493); West Branch Soquel Creek (37.1095, −121.9606).
            (iv) Ano Nuevo Hydrologic Sub-area 330420. Outlet(s) = Ano Nuevo Creek (Lat 37.1163, Long −122.3060); Gazos Creek (37.1646, −122.3625); Whitehouse Creek (37.1457, −122.3469) upstream to endpoint(s) in: Ano Nuevo Creek (37.1269, −122.3039); Bear Gulch (37.1965, −122.2773); Gazos Creek (37.2088, −122.2868); Old Womans Creek (37.1829, −122.3033); Whitehouse Creek (37.1775, −122.2900).
            (9) Maps of critical habitat for the Central California Coast Steelhead ESU follow: 
            
              ER02SE05.015
            
            
              
              ER02SE05.016
            
            
              
              ER02SE05.017
            
            
              
              ER02SE05.018
            
            
              
              ER02SE05.019
            
            
              
              ER02SE05.020
            
            
              
              ER02SE05.021
            
            
              
              ER02SE05.022
            
            (i) South-Central California Coast Steelhead (O. mykiss). Critical habitat is designated to include the areas defined in the following CALWATER Hydrologic Units:
            (1) Pajaro River Hydrologic Unit 3305—(i) Watsonville Hydrologic Sub-area 330510. Outlet(s) = Pajaro River (Lat 36.8506, Long −121.8101) upstream to endpoint(s) in: Banks Canyon Creek (36.9958, −121.7264); Browns Creek (37.0255, −121.7754); Casserly Creek (36.9902, −121.7359); Corralitos Creek (37.0666, −121.8359); Gaffey Creek (36.9905, −121.7132); Gamecock Canyon (37.0362, −121.7587); Green Valley Creek (37.0073, −121.7256); Ramsey Gulch (37.0447, −121.7755); Redwood Canyon (37.0342, −121.7975); Salsipuedes Creek (36.9350, −121.7426); Shingle Mill Gulch (37.0446, −121.7971).
            (ii) Santa Cruz Mountains Hydrologic Sub-area 330520. Outlet(s) = Pajaro River (Lat 36.9010, Long −121.5861); Bodfish Creek (37.0041, −121.6667); Pescadero Creek (36.9125, −121.5882); Tar Creek (36.9304, −121.5520); Uvas Creek (37.0146, −121.6314) upstream to endpoint(s) in: Blackhawk Canyon (37.0168, −121.6912); Bodfish Creek (36.9985, −121.6859); Little Arthur Creek (37.0299, −121.6874); Pescadero Creek (36.9826, −121.6274); Tar Creek (36.9558, −121.6009); Uvas Creek (37.0660, −121.6912).
            (iii) South Santa Clara Valley Hydrologic Sub-area 330530. Outlet(s) = San Benito River (Lat 36.8961, Long −121.5625); Pajaro River (36.9222, −121.5388) upstream to endpoint(s) in: Arroyo Dos Picachos (36.8866, −121.3184); Bodfish Creek (37.0080, −121.6652); Bodfish Creek (37.0041, −121.6667); Carnadero Creek (36.9603, −121.5328); Llagas Creek (37.1159, −121.6938); Miller Canal (36.9698, −121.4814); Pacheco Creek (37.0055, −121.3598); San Felipe Lake (36.9835, −121.4604); Tar Creek (36.9304, −121.5520); Tequisquita Slough (36.9170, −121.3887); Uvas Creek (37.0146, −121.6314).
            (iv) Pacheco-Santa Ana Creek Hydrologic Sub-area 330540. Outlet(s) = Arroyo Dos Picachos (Lat 36.8866, Long −121.3184); Pacheco Creek (37.0055, −121.3598) upstream to endpoint(s) in: Arroyo Dos Picachos (36.8912, −121.2305); Cedar Creek (37.0922, −121.3641); North Fork Pacheco Creek (37.0514, −121.2911); Pacheco Creek (37.0445, −121.2662); South Fork Pacheco Creek (37.0227, −121.2603).
            (v) San Benito River Hyddrologic Sub-area 330550. Outlet(s) = San Benito River (Lat 36.7838, Long −121.3731) upstream to endpoint(s) in: Bird Creek (36.7604, −121.4506); Pescadero Creek (36.7202, −121.4187); San Benito River (36.3324, −120.6316); Sawmill Creek (36.3593, −120.6284).
            (2) Carmel River Hydrologic Unit 3307—(i) Carmel River Hydrologic Sub-area 330700. Outlet(s) = Carmel River (Lat 36.5362, Long −121.9285) upstream to endpoint(s) in: Aqua Mojo Creek (36.4711, −121.5407); Big Creek (36.3935, −121.5419); Blue Creek (36.2796, −121.6530); Boronda Creek (36.3542, −121.6091); Bruce Fork (36.3221, −121.6385); Cachagua Creek (36.3909 , −121.5950); Carmel River (36.2837, −121.6203); Danish Creek (36.3730, −121.7590); Hitchcock Canyon Creek (36.4470, −121.7597); James Creek (36.3235, −121.5804); Las Garzas Creek (36.4607, −121.7944); Millers Fork (36.2961, −121.5697); Pinch Creek (36.3236, −121.5574); Pine Creek (36.3827, −121.7727); Potrero Creek (36.4801, −121.8258); Rana Creek (36.4877, −121.5840); Rattlesnake Creek (36.3442, −121.7080); Robertson Canyon Creek (36.4776, −121.8048); Robertson Creek (36.3658, −121.5165); San Clemente Creek (36.4227, −121.8115); Tularcitos Creek (36.4369, −121.5163); Ventana Mesa Creek (36.2977, −121.7116).
            (ii) [Reserved]
            (3) Santa Lucia Hydrologic Unit 3308-(i) Santa Lucia Hydrologic Sub-area 330800. Outlet(s) = Alder Creek (Lat 35.8578, Long −121.4165); Big Creek (36.0696, −121.6005); Big Sur River (36.2815, −121.8593); Bixby Creek (36.3713, −121.9029); Garrapata Creek (36.4176, −121.9157); Limekiln Creek (36.0084, −121.5196); Little Sur River (36.3350, −121.8934); Malpaso Creek (36.4814, −121.9384); Mill Creek (35.9825, −121.4917); Partington Creek (36.1753, −121.6973); Plaskett Creek (35.9195, −121.4717); Prewitt Creek (35.9353, −121.4760); Rocky Creek (36.3798, −121.9028); Salmon Creek (35.3558, −121.3634); San Jose Creek (36.5259, −121.9253); Vicente Creek (36.0442, −121.5855); Villa Creek (35.8495, −121.4087); Willow Creek (35.8935, −121.4619) upstream to endpoint(s) in: Alder Creek (35.8685, −121.3974); Big Creek (36.0830, −121.5884); Big Sur River (36.2490, −121.7269); Bixby Creek (36.3715, −121.8440); Devil's Canyon Creek (36.0773, −121.5695); Garrapata Creek (36.4042, −121.8594); Joshua Creek (36.4182, −121.9000); Limekiln Creek (36.0154, −121.5146); Little Sur River (36.3312, −121.7557); Malpaso Creek (36.4681, −121.8800); Mill Creek (35.9907, −121.4632); North Fork Big Sur River (36.2178, −121.5948); Partington Creek (36.1929, −121.6825); Plaskett Creek (35.9228, −121.4493); Prewitt Creek (35.9419, −121.4598); Redwood Creek (36.2825, −121.6745); Rocky Creek (36.3805, −121.8440); San Jose Creek (36.4662, −121.8118); South Fork Little Sur River (36.3026, −121.8093); Vicente Creek (36.0463, −121.5780); Villa Creek (35.8525, −121.3973); Wildcat Canyon Creek (36.4124, −121.8680); Williams Canyon Creek (36.4466, −121.8526); Willow Creek (35.9050, −121.3851).
            (ii) [Reserved]
            (4) Salinas River Hydrologic Unit 3309-(i) Neponset Hydrologic Sub-area 330911. Outlet(s) = Salinas River (Lat 36.7498, Long −121.8055); upstream to endpoint(s) in: Gabilan Creek (36.6923, −121.6300); Old Salinas River (36.7728, −121.7884); Tembladero Slough (36.6865, −121.6409).
            (ii) Chualar Hydrologic Sub-area 330920. Outlet(s) = Gabilan Creek (Lat 36.6923, Long −121.6300) upstream.
            (iii) Soledad Hydrologic Sub-area 330930. Outlet(s) = Salinas River (Lat 36.4878, Long −121.4688) upstream to endpoint(s) in: Arroyo Seco River (36.2644, −121.3812); Reliz Creek (36.2438, −121.2881).
            (iv) Upper Salinas Valley Hydrologic Sub-area 330940. Outlet(s) = Salinas River (Lat 36.3183, Long −121.1837) upstream.
            (v) Arroyo Seco Hydrologic Sub-area 330960. Outlet(s) = Arroyo Seco River (Lat 36.2644, Long −121.3812); Reliz Creek (36.2438, −121.2881); Vasqueros Creek (36.2648, −121.3368) upstream to endpoint(s) in: Arroyo Seco River (36.2041, −121.5002); Calaboose Creek (36.2942, −121.5082); Church Creek (36.2762, −121.5877); Horse Creek (36.2046, −121.3931); Paloma Creek (36.3195, −121.4894); Piney Creek (36.3023, −121.5629); Reliz Creek (36.1935, −121.2777); Rocky Creek (36.2676, −121.5225); Santa Lucia Creek (36.1999, −121.4785); Tassajara Creek (36.2679, −121.6149); Vaqueros Creek (36.2479, −121.3369); Willow Creek (36.2059, −121.5642).
            (vi) Gabilan Range Hydrologic Sub-area 330970. Outlet(s) = Gabilan Creek (Lat 36.7800, −121.5836) upstream to endpoint(s) in: Gabilan Creek (36.7335, −121.4939).
            (vii) Paso Robles Hydrologic Sub-area 330981. Outlet(s) = Salinas River (Lat 35.9241, Long −120.8650) upstream to endpoint(s) in:
            Atascadero Creek (35.4468, −120.7010); Graves Creek (35.4838, −120.7631); Jack Creek (35.5815, −120.8560); Nacimiento River (35.7610, −120.8853); Paso Robles Creek (35.5636, −120.8455); Salinas River (35.3886, −120.5582); San Antonio River (35.7991, −120.8849); San Marcos Creek (35.6734, −120.8140); Santa Margarita Creek (35.3923, −120.6619); Santa Rita Creek (35.5262, −120.8396); Sheepcamp Creek (35.6145, −120.7795); Summit Creek (35.6441, −120.8046); Tassajera Creek (35.3895, −120.6926); Trout Creek (35.3394, −120.5881); Willow Creek (35.6107, −120.7720).
            (5) Estero Bay Hydrologic Unit 3310—(i) San Carpoforo Hydrologic Sub-area 331011. Outlet(s) = San Carpoforo Creek (Lat 35.7646, Long −121.3247) upstream to endpoint(s) in: Dutra Creek (35.8197, −121.3273); Estrada Creek (35.7710, −121.2661); San Carpoforo Creek (35.8202, −121.2745); Unnamed Tributary (35.7503, −121.2703); Wagner Creek (35.8166, −121.2387).
            (ii) Arroyo De La Cruz Hydrologic Sub-area 331012. Outlet(s) = Arroyo De La Cruz (Lat 35.7097, Long −121.3080) upstream to endpoint(s) in: Arroyo De La Cruz (35.6986, −121.1722); Burnett Creek (35.7520, −121.1920); Green Canyon Creek (35.7375 , −121.2314); Marmolejo Creek (35.6774, −121.1082); Spanish Cabin Creek (35.7234, −121.1497); Unnamed Tributary (35.7291, −121.1977); West Fork Burnett Creek (35.7516, −121.2075).
            (iii) San Simeon Hydrologic Sub-area 331013. Outlet(s) = Arroyo del Corral (Lat 35.6838, Long −121.2875); Arroyo del Puerto (35.6432, −121.1889); Little Pico Creek (35.6336, −121.1639); Oak Knoll Creek (35.6512, −121.2197); Pico Creek (35.6155, −121.1495); San Simeon Creek (35.5950, −121.1272) upstream to endpoint(s) in: Arroyo Laguna (35.6895, −121.2337); Arroyo del Corral (35.6885, −121.2537); Arroyo del Puerto (35.6773, −121.1713); Little Pico Creek (35.6890, −121.1375); Oak Knoll Creek (35.6718, −121.2010); North Fork Pico Creek (35.6886, −121.0861); San Simeon Creek (35.6228, −121.0561); South Fork Pico Creek (35.6640, −121.0685); Steiner Creek (35.6032, −121.0640); Unnamed Tributary (35.6482, −121.1067); Unnamed Tributary (35.6616, −121.0639); Unnamed Tributary (35.6741, −121.0981); Unnamed Tributary (35.6777, −121.1503); Unnamed Tributary (35.6604, −121.1571); Unnamed Tributary (35.6579, −121.1356); Unnamed Tributary (35.6744, −121.1187); Unnamed Tributary (35.6460, −121.1373); Unnamed Tributary (35.6839, −121.0955); Unnamed Tributary (35.6431, −121.0795); Unnamed Tributary (35.6820, −121.2130); Unnamed Tributary (35.6977, −121.2613); Unnamed Tributary (35.6702, −121.1884); Unnamed Tributary (35.6817, −121.0885); Van Gordon Creek (35.6286, −121.0942).
            (iv) Santa Rosa Hydrologic Sub-area 331014. Outlet(s) = Santa Rosa Creek (Lat 35.5685, Long −121.1113) upstream to endpoint(s) in: Green Valley Creek (35.5511, −120.9471); Perry Creek (35.5323-121.0491); Santa Rosa Creek (35.5525, −120.9278); Unnamed Tributary (35.5965, −120.9413); Unnamed Tributary (35.5684, −120.9211); Unnamed Tributary (35.5746, −120.9746).
            (v) Villa Hydrologic Sub-area 331015. Outlet(s) = Villa Creek (Lat 35.4601, Long −120.9704) upstream to endpoint(s) in: Unnamed Tributary (35.4798, −120.9630); Unnamed Tributary (35.5080, −121.0171); Unnamed Tributary (35.5348, −120.8878); Unnamed Tributary (35.5510, −120.9406); Unnamed Tributary (35.5151, −120.9497); Unnamed Tributary (35.4917, −120.9584); Unnamed Tributary (35.5173, −120.9516); Villa Creek (35.5352, −120.8942).
            (vi) Cayucos Hydrologic Sub-area 331016. Outlet(s) = Cayucos Creek (Lat 35.4491, Long −120.9079) upstream to endpoint(s) in: Cayucos Creek (35.5257, −120.9271); Unnamed Tributary (35.5157, −120.9005); Unnamed Tributary (35.4943, −120.9513); Unnamed Tributary (35.4887, −120.8968).
            (vii) Old Hydrologic Sub-area 331017. Outlet(s) = Old Creek (Lat 35.4345, Long −120.8868) upstream to endpoint(s) in: Old Creek (35.4480, −120.8871)
            (viii) Toro Hydrologic Sub-area 331018. Outlet(s) = Toro Creek (Lat 35.4126, Long −120.8739) upstream to endpoint(s) in: Toro Creek (35.4945, −120.7934); Unnamed Tributary (35.4917, −120.7983).
            (ix) Morro Hydrologic Sub-area 331021. Outlet(s) = Morro Creek (Lat 35.3762, Long −120.8642) upstream to endpoint(s) in: East Fork Morro Creek (35.4218, −120.7282); Little Morro Creek (35.4155, −120.7532); Morro Creek (35.4291, −120.7515); Unnamed Tributary (35.4292, −120.8122); Unnamed Tributary (35.4458, −120.7906); Unnamed Tributary (35.4122, −120.8335); Unnamed Tributary (35.4420, −120.7796).
            (x) Chorro Hydrologic Sub-area 331022. Outlet(s) = Chorro Creek (Lat 35.3413, Long −120.8388) upstream to endpoint(s) in: Chorro Creek (35.3340, −120.6897); Dairy Creek (35.3699, −120.6911); Pennington Creek (35.3655, −120.7144); San Bernardo Creek (35.3935, −120.7638); San Luisito (35.3755, −120.7100); Unnamed Tributary (35.3821, −120.7217); Unnamed Tributary (35.3815, −120.7350).
            (xi) Los Osos Hydrologic Sub-area 331023. Outlet(s) = Los Osos Creek (Lat 35.3379, Long −120.8273) upstream to endpoint(s) in: Los Osos Creek (35.2718, −120.7627).
            (xii) San Luis Obispo Creek Hydrologic Sub-area 331024. Outlet(s) = San Luis Obispo Creek (Lat 35.1822, Long −120.7303) upstream to endpoint(s) in: Brizziolari Creek (35.3236, −120.6411); Froom Creek (35.2525, −120.7144); Prefumo Creek (35.2615, −120.7081); San Luis Obispo Creek (35.3393, −120.6301); See Canyon Creek (35.2306, −120.7675); Stenner Creek (35.3447, −120.6584); Unnamed Tributary (35.2443, −120.7655).
            (xiii) Point San Luis Hydrologic Sub-area 331025. Outlet(s) = Coon Creek (Lat 35.2590, Long −120.8951); Islay Creek (35.2753, −120.8884) upstream to endpoint(s) in: Coon Creek (35.2493, −120.7774); Islay Creek (35.2574, −120.7810); Unnamed Tributary (35.2753, −120.8146); Unnamed Tributary (35.2809, −120.8147); Unnamed Tributary (35.2648, −120.7936).
            (xiv) Pismo Hydrologic Sub-area 331026. Outlet(s) = Pismo Creek (Lat 35.1336, Long −120.6408) upstream to endpoint(s) in: East Corral de Piedra Creek (35.2343, −120.5571); Pismo Creek (35.1969, −120.6107); Unnamed Tributary (35.2462, −120.5856).
            (xv) Oceano Hydrologic Sub-area 331031. Outlet(s) = Arroyo Grande Creek (Lat 35.1011, Long −120.6308) upstream to endpoint(s) in: Arroyo Grande Creek (35.1868, −120.4881); Los Berros Creek (35.0791, −120.4423).
            
            (6) Maps of critical habitat for the South-Central Coast Steelhead ESU follow: 
            
              ER02SE05.023
            
            
              
              ER02SE05.024
            
            
              
              ER02SE05.025
            
            
              
              ER02SE05.026
            
            
              
              ER02SE05.027
            
            (j) Southern California Steelhead (O. mykiss). Critical habitat is designated to include the areas defined in the following CALWATER Hydrologic Units:
            (1) Santa Maria River Hydrologic Unit 3312—(i) Santa Maria Hydrologic Sub-area 331210. Outlet(s) = Santa Maria River (Lat 34.9710, Long −120.6504) upstream to endpoint(s) in: Cuyama River (34.9058, −120.3026); Santa Maria River (34.9042, −120.3077); Sisquoc River (34.8941, −120.3063).
            (ii) Sisquoc Hydrologic Sub-area 331220. Outlet(s) = Sisquoc River (Lat 34.8941, Long −120.3063) upstream to endpoint(s) in: Abel Canyon (34.8662, −119.8354); Davey Brown Creek (34.7541, −119.9650); Fish Creek (34.7531, −119.9100); Foresters Leap (34.8112, −119.7545); La Brea Creek (34.8804, −120.1316); Horse Creek (34.8372, −120.0171); Judell Creek (34.7613, −119.6496); Manzana Creek (34.7082, −119.8324); North Fork La Brea Creek (34.9681, −120.0112); Sisquoc River (34.7087, −119.6409); South Fork La Brea Creek (34.9543, −119.9793); South Fork Sisquoc River (34.7300, −119.7877); Unnamed Tributary (34.9342, −120.0589); Unnamed Tributary (34.9510, −120.0140); Unnamed Tributary (34.9687, −120.1419); Unnamed Tributary (34.9626, −120.1500); Unnamed Tributary (34.9672, −120.1194); Unnamed Tributary (34.9682, −120.0990); Unnamed Tributary (34.9973, −120.0662); Unnamed Tributary (34.9922, −120.0294); Unnamed Tributary (35.0158, −120.0337); Unnamed Tributary (34.9464, −120.0309); Unnamed Tributary (34.7544, −119.9476); Unnamed Tributary (34.7466, −119.9047); Unnamed Tributary (34.7646, −119.8673); Unnamed Tributary (34.8726, −119.9525); Unnamed Tributary (34.8884, −119.9325); Unnamed Tributary (34.8659, −119.8982); Unnamed Tributary (34.8677, −119.8513); Unnamed Tributary (34.8608, −119.8541); Unnamed Tributary (34.8784, −119.8458); Unnamed Tributary (34.8615, −119.8159); Unnamed Tributary (34.8694, −119.8229); Unnamed Tributary (34.7931, −119.8485); Unnamed Tributary (34.7846, −119.8337); Unnamed Tributary (34.7872, −119.7684); Unnamed Tributary (34.7866, −119.7552); Unnamed Tributary (34.8129, −119.7714); Unnamed Tributary (34.7760, −119.7448); Unnamed Tributary (34.7579, −119.7999); Unnamed Tributary (34.7510, −119.7921); Unnamed Tributary (34.7769, −119.7149); Unnamed Tributary (34.7617, −119.6878); Unnamed Tributary (34.7680, −119.6503); Unnamed Tributary (34.7738, −119.6493); Unnamed Tributary (34.7332, −119.6286); Unnamed Tributary (34.7519, −119.6209); Unnamed Tributary (34.7188, −119.6673); Water Canyon (34.8754, −119.9324).
            (2) Santa Ynex Hydrologic Unit 3314—(i) Mouth of Santa Ynez Hydrologic Sub-area 331410. Outlet(s) = Santa Ynez River (Lat 34.6930, Long −120.6033) upstream to endpoint(s) in: San Miguelito Creek (34.6309, −120.4631).
            (ii) Santa Ynez, Salsipuedes Hydrologic Sub-area 331420. Outlet(s) = Santa Ynez River (Lat 34.6335, Long −120.4126) upstream to endpoint(s) in: El Callejon Creek (34.5475, −120.2701); El Jaro Creek (34.5327, −120.2861); Llanito Creek (34.5499, −120.2762); Salsipuedes Creek (34.5711, −120.4076).
            (iii) Santa Ynez, Zaca Hydrologic Sub-area 331430. Outlet(s) = Santa Ynez River (Lat 34.6172, Long −120.2352) upstream.
            (iv) Santa Ynez to Bradbury Hydrologic Sub-area 331440. Outlet(s) = Santa Ynez River (Lat 34.5847, Long −120.1445) upstream to endpoint(s) in: Alisal Creek (34.5465, −120.1358); Hilton Creek (34.5839, −119.9855); Quiota Creek (34.5370, −120.0321); San Lucas Creek (34.5558, −120.0119); Santa Ynez River (34.5829, −119.9805); Unnamed Tributary (34.5646, −120.0043).
            (3) South Coast Hydrologic Unit 3315—(i) Arroyo Hondo Hydrologic Sub-area 331510. Outlet(s) = Alegria Creek (Lat 34.4688, Long −120.2720); Arroyo Hondo Creek (34.4735, −120.1415); Cojo Creek (34.4531, −120.4165); Dos Pueblos Creek (34.4407, −119.9646); El Capitan Creek (34.4577, −120.0225); Gato Creek (34.4497, −119.9885); Gaviota Creek (34.4706, −120.2267); Jalama Creek (34.5119, −120.5023); Refugio Creek (34.4627, −120.0696); Sacate Creek (34.4708, −120.2942); San Augustine Creek (34.4588, −120.3542); San Onofre Creek (34.4699, −120.1872); Santa Anita Creek (34.4669, −120.3066); Tecolote Creek (34.4306, −119.9173) upstream to endpoint(s) in: Alegria Creek (34.4713, −120.2714); Arroyo Hondo Creek (34.5112, −120.1704); Cojo Creek (34.4840, −120.4106); Dos Pueblos Creek (34.5230, −119.9249); El Capitan Creek (34.5238, −119.9806); Escondido Creek (34.5663, −120.4643); Gato Creek (34.5203, −119.9758); Gaviota Creek (34.5176, −120.2179); Jalama Creek (34.5031, −120.3615); La Olla (34.4836, −120.4071); Refugio Creek (34.5109, −120.0508); Sacate Creek (34.4984, −120.2993); San Augustine Creek (34.4598, −120.3561); San Onofre Creek (34.4853, −120.1890); Santa Anita Creek (34.4742, −120.3085); Tecolote Creek (34.5133, −119.9058); Unnamed Tributary (34.5527, −120.4548); Unnamed Tributary (34.4972, −120.3026).
            (ii) UCSB Slough Hydrologic Sub-area 331531. Outlet(s) = San Pedro Creek (Lat 34.4179, Long −119.8295); Tecolito Creek (34.4179, −119.8295) upstream to endpoint(s) in: Atascadero Creek (34.4345, −119.7755); Carneros Creek (34.4674, −119.8584); Cieneguitas Creek (34.4690, −119.7565); Glen Annie Creek (34.4985, −119.8666); Maria Ygnacio Creek (34.4900, −119.7830); San Antonio Creek (34.4553, −119.7826); San Pedro Creek (34.4774, −119.8359); San Jose Creek (34.4919, −119.8032); Tecolito Creek (34.4478, −119.8763); Unnamed Tributary (34.4774, −119.8846).
            (iii) Mission Hydrologic Sub-area 331532. Outlet(s) = Arroyo Burro Creek (Lat 34.4023, Long −119.7430); Mission Creek (34.4124, −119.6876); Sycamore Creek (34.4166, −119.6668) upstream to endpoint(s) in: Arroyo Burro Creek (34.4620, −119.7461); Mission Creek (34.4482, −119.7089); Rattlesnake Creek (34.4633, −119.6902); San Roque Creek (34.4530, −119.7323); Sycamore Creek (34.4609, −119.6841).
            (iv) San Ysidro Hydrologic Sub-area 331533. Outlet(s) = Montecito Creek (Lat 34.4167, Long −119.6344); Romero Creek (34.4186, −119.6208); San Ysidro Creek (34.4191, −119.6254); upstream to endpoint(s) in: Cold Springs Creek (34.4794, −119.6604); Montecito Creek (34.4594, −119.6542); Romero Creek (34.4452, −119.5924); San Ysidro Creek (34.4686, −119.6229); Unnamed Tributary (34.4753, −119.6437).
            (v) Carpinteria Hydrologic Sub-area 331534. Outlet(s) = Arroyo Paredon (Lat 34.4146, Long −119.5561); Carpenteria Lagoon (Carpenteria Creek) (34.3904, −119.5204); Rincon Lagoon (Rincon Creek) (34.3733, −119.4769) upstream to endpoint(s) in: Arroyo Paredon (34.4371, −119.5481); Carpinteria Creek (34.4429, −119.4964); El Dorado Creek (34.4682, −119.4809); Gobernador Creek (34.4249, −119.4746); Rincon Lagoon (Rincon Creek) (34.3757, −119.4777); Steer Creek (34.4687, −119.4596); Unnamed Tributary (34.4481, −119.5112).
            (4) Ventura River Hydrologic Unit 4402—(i) Ventura Hydrologic Sub-area 440210. Outlet(s) = Ventura Estuary (Ventura River) (Lat 34.2742, Long −119.3077) upstream to endpoint(s) in: Canada Larga (34.3675, −119.2377); Hammond Canyon (34.3903, −119.2230); Sulphur Canyon (34.3727, −119.2362); Unnamed Tributary (34.3344, −119.2426); Unnamed Tributary (34.3901, −119.2747).
            (ii) Ventura Hydrologic Sub-area 440220. Outlet(s) = Ventura River (Lat 34.3517, Long −119.3069) upstream to endpoint(s) in: Coyote Creek (34.3735, −119.3337); Matilija Creek (34.4846, −119.3086); North Fork Matilija Creek (34.5129, −119.2737); San Antonio Creek (34.4224, −119.2644); Ventura River (34.4852, −119.3001).
            (iii) Lions Hydrologic Sub-area 440231. Outlet(s) = Lion Creek (Lat 34.4222, Long −119.2644) upstream to endpoint(s) in: Lion Creek (34.4331, −119.2004).
            (iv) Thatcher Hydrologic Sub-area 440232. Outlet(s) = San Antonio Creek (Lat 34.4224, Long −119.2644) upstream to endpoint(s) in: San Antonio Creek (34.4370, −119.2417).
            (5) Santa Clara Calleguas Hydrologic Unit 4403—(i) Mouth of Santa Clara Hydrologic Sub-area 440310. Outlet(s) = Santa Clara River (Lat 34.2348, Long −119.2568) upstream.
            (ii) Santa Clara, Santa Paula Hydrologic Sub-area 440321. Outlet(s) = Santa Clara River (Lat 34.2731, Long −119.1474) upstream to endpoint(s) in: Santa Paula Creek (34.4500, −119.0563).
            (iii) Sisar Hydrologic Sub-area 440322. Outlet(s) = Sisar Creek (Lat 34.4271, Long −119.0908) upstream to endpoint(s) in: Sisar Creek (34.4615, −119.1312).
            (iv) Sespe, Santa Clara Hydrologic Sub-area 440331. Outlet(s) = Santa Clara River (Lat 34.3513, Long −119.0397) upstream to endpoint(s) in: Sespe Creek (34.4509, −118.9258).
            (v) Sespe Hydrologic Sub-area 440332. Outlet(s) = Sespe Creek (Lat 34.4509, Long −118.9258) upstream to endpoint(s) in: Abadi Creek (34.6099, −119.4223); Alder Creek (34.5691, −118.9528); Bear Creek (34.5314, −119.1041); Chorro Grande Creek (34.6285, −119.3245); Fourfork Creek (34.4735, −118.8893); Howard Creek (34.5459, −119.2154); Lady Bug Creek (34.5724, −119.3173); Lion Creek (34.5047, −119.1101); Little Sespe Creek (34.4598, −118.8938); Munson Creek (34.6152, −119.2963); Park Creek (34.5537, −119.0028); Piedra Blanca Creek (34.6109, −119.1838); Pine Canyon Creek (34.4488, −118.9661); Portrero John Creek (34.6010, −119.2695); Red Reef Creek (34.5344, −119.0441); Rose Valley Creek (34.5195, −119.1756); Sespe Creek (34.6295, −119.4412); Timber Creek (34.5184, −119.0698); Trout Creek (34.5869, −119.1360); Tule Creek (34.5614, −119.2986); Unnamed Tributary (34.5125, −118.9311); Unnamed Tributary (34.5537, −119.0088); Unnamed Tributary (34.5537, −119.0048); Unnamed Tributary (34.5757, −119.3051); Unnamed Tributary (34.5988, −119.2736); Unnamed Tributary (34.5691, −119.3428); West Fork Sespe Creek (34.5106, −119.0502).
            (vi) Santa Clara, Hopper Canyon, Piru Hydrologic Sub-area 440341. Outlet(s) = Santa Clara River (Lat 34.3860, Long −118.8711) upstream to endpoint(s) in: Hopper Creek (34.4263, −118.8309); Piru Creek (34.4613, −118.7537); Santa Clara River (34.3996, −118.7837).
            (6) Santa Monica Bay Hydrologic Unit 4404—(i) Topanga Hydrologic Sub-area 440411. Outlet(s) = Topanga Creek (Lat 34.0397, Long −118.5831) upstream to endpoint(s) in: Topanga Creek (34.0838, −118.5980).
            (ii) Malibu Hydrologic Sub-area 440421. Outlet(s) = Malibu Creek (Lat 34.0322, Long −118.6796) upstream to endpoint(s) in: Malibu Creek (34.0648, −118.6987).
            (iii) Arroyo Sequit Hydrologic Sub-area 440444. Outlet(s) = Arroyo Sequit (Lat 34.0445, Long −118.9338) upstream to endpoint(s) in: Arroyo Sequit (34.0839, −118.9186); West Fork Arroyo Sequit (34.0909, −118.9235).
            (7) Calleguas Hydrologic Unit 4408—(i) Calleguas Estuary Hydrologic Sub-area 440813. Outlet(s) = Mugu Lagoon (Calleguas Creek) (Lat 34.1093, Long −119.0917) upstream to endpoint(s) in: Mugu Lagoon (Calleguas Creek) (Lat 34.1125, Long −119.0816).
            (ii) [Reserved]
            (8) San Juan Hydrologic Unit 4901—(i) Middle Trabuco Hydrologic Sub-area 490123. Outlet(s) = Trabuco Creek (Lat 33.5165, Long −117.6727) upstream to endpoint(s) in: Trabuco Creek (33.5264, −117.6700).
            (ii) Lower San Juan Hydrologic Sub-area 490127. Outlet(s) = San Juan Creek (Lat 33.4621, Long −117.6842) upstream to endpoint(s) in: San Juan Creek (33.4929, −117.6610); Trabuco Creek (33.5165, −117.6727).
            (iii) San Mateo Hydrologic Sub-area 490140. Outlet(s) = San Mateo Creek (Lat 33.3851, Long −117.5933) upstream to endpoint(s) in: San Mateo Creek (33.4779, −117.4386); San Mateo Canyon (33.4957, −117.4522).
            (9) Maps of critical habitat for the Southern California Steelhead ESU follow: 
            
              
              ER02SE05.028
            
            
              
              ER02SE05.029
            
            
              
              ER02SE05.030
            
            
              
              ER02SE05.031
            
            
              
              ER02SE05.032
            
            
              
              ER02SE05.033
            
            
              
              ER02SE05.034
            
            
              
              ER02SE05.035
            
            (k) Central Valley Spring Run Chinook Salmon (O. tshawytscha). Critical habitat is designated to include the areas defined in the following CALWATER Hydrologic Units:
            (1) Tehama Hydrologic Unit 5504—(i) Lower Stony Creek Hydrologic Sub-area 550410. Outlet(s) = Glenn-Colusa Canal (Lat 39.6762, Long −122.0151); Stony Creek (39.7122, −122.0072) upstream to endpoint(s) in: Glenn-Colusa Canal (39.7122, −122.0072); Stony Creek (39.8178, −122.3253).
            (ii) Red Bluff Hydrologic Sub-area 550420. Outlet(s) = Sacramento River (Lat 39.6998, Long −121.9419) upstream to endpoint(s) in: Antelope Creek (40.2023, −122.1275); Big Chico Creek (39.7757, −121.7525); Blue Tent Creek (40.2284, −122.2551); Burch Creek (39.8526, −122.1502); Butler Slough (40.1579, −122.1320); Coyote Creek (40.0929, −122.1621); Craig Creek (40.1617, −122.1350); Deer Creek (40.0144, −121.9481); Dibble Creek (40.2003, −122.2420); Dye Creek (40.0904, −122.0767); Elder Creek (40.0526, −122.1717); Jewet Creek (39.8913, −122.1005); Kusal Slough (39.7577, −121.9699); Lindo Channel (39.7623, −121.7923); McClure Creek (40.0074, −122.1729); Mill Creek (40.0550, −122.0317); Mud Creek (39.7931, −121.8865); New Creek (40.1873, −122.1350); Oat Creek (40.0847, −122.1658); Pine Creek (39.8760, −121.9777); Red Bank Creek (40.1391, −122.2157); Reeds Creek (40.1687, −122.2377); Rice Creek (39.8495, −122.1626); Rock Creek (39.8189, −121.9124); Salt Creek (40.1869, −122.1845); Singer Creek (39.9200, −121.9612); Thomes Creek (39.8822, −122.5527); Toomes Creek (39.9808, −122.0642); Unnamed Tributary (39.8532, −122.1627); Unnamed Tributary (40.1682, −122.1459); Unnamed Tributary (40.1867, −122.1353).
            (2) Whitmore Hydrologic Unit 5507—(i) Inks Creek Hydrologic Sub-area 550711. Outlet(s) = Inks Creek (Lat 40.3305, Long −122.1520) upstream to endpoint(s) in: Inks Creek 40.3418, −122.1332).
            (ii) Battle Creek Hydrologic Sub-area 550712 Outlet(s) = Battle Creek (Lat 40.4083, Long −122.1102) upstream to endpoint(s) in: Battle Creek (40.4228, −121.9975); North Fork Battle Creek (40.4746, −121.8436); South Fork Battle Creek (40.3549, −121.6861).
            (iii) Inwood Hydrologic Sub-area 550722. Outlet(s) = Bear Creek (Lat 40.4352, Long −122.2039) upstream to endpoint(s) in: Bear Creek (40.4859, −122.1529); Dry Creek (40.4574, −122.1993).
            (3) Redding Hydrologic Unit 5508—(i) Enterprise Flat Hydrologic Sub-area 550810. Outlet(s)= Sacramento River (Lat 40.2526, Long −122.1707) upstream to endpoint(s) in: Anderson Creek (40.3910, −122.1984); Ash Creek (40.4451, −122.1815); Battle Creek (40.4083, −122.1102); Churn Creek (40.5431, −122.3395); Clear Creek (40.5158, −122.5256); Cow Creek (40.5438, −122.1318); Olney Creek (40.5262, −122.3783); Paynes Creek (40.2810, −122.1587); Stillwater Creek (40.4789, −122.2597).
            (ii) Lower Cottonwood Hydrologic Sub-area 550820. Outlet(s) = Cottonwood Creek (Lat 40.3777, Long −122.1991) upstream to endpoint(s) in: Cottonwood Creek (40.3943, −122.5254); Middle Fork Cottonwood Creek (40.3314, −122.6663); South Fork Cottonwood Creek (40.1578, −122.5809).
            (4) Eastern Tehama Hydrologic Unit 5509—(i) Big Chico Creek Hydrologic Sub-area 550914. Outlet(s) = Big Chico Creek (Lat 39.7757, Long −121.7525) upstream to endpoint(s) in: Big Chico Creek (39.8873, −121.6979).
            (ii) Deer Creek Hydrologic Sub-area 550920. Outlet(s) = Deer Creek (Lat 40.0144, Long −121.9481) upstream to endpoint(s) in: Deer Creek (40.2019, −121.5130).
            (iii) Upper Mill Creek Hydrologic Sub-area 550942. Outlet(s) = Mill Creek (Lat 40.0550, Long −122.0317) upstream to endpoint(s) in: Mill Creek (40.3997, −121.5131).
            (iv) Antelope Creek Hydrologic Sub-area 550963. Outlet(s) = Antelope Creek (Lat 40.2023, Long −122.1272) upstream to endpoint(s) in: Antelope Creek (40.2416, −121.8630); North Fork Antelope Creek (40.2691, −121.8226); South Fork Antelope Creek (40.2309, −121.8325).
            (5) Sacramento Delta Hydrologic Unit 5510—(i) Sacramento Delta Hydrologic Sub-area 551000. Outlet(s) = Sacramento River (Lat 38.0612, Long −121.7948) upstream to endpoint(s) in: Cache Slough (38.3086, −121.7633); Delta Cross Channel (38.2433, −121.4964); Elk Slough (38.4140, −121.5212); Elkhorn Slough (38.2898, −121.6271); Georgiana Slough (38.2401, −121.5172); Miners Slough (38.2864, −121.6051); Prospect Slough (38.1477, −121.6641); Sevenmile Slough (38.1171, −121.6298); Steamboat Slough (38.3052, −121.5737); Sutter Slough (38.3321, −121.5838); Threemile Slough (38.1155, −121.6835); Yolo Bypass (38.5800, −121.5838).
            (ii) [Reserved]
            (6) Valley-Putah-Cache Hydrologic Unit 5511—(i) Lower Putah Creek Hydrologic Sub-area 551120. Outlet(s) = Yolo Bypass (Lat 38.5800, Long −121.5838) upstream to endpoint(s) in: Sacramento Bypass (38.6057, −121.5563); Yolo Bypass (38.7627, −121.6325).
            (ii) [Reserved]
            (7) Marysville Hydrologic Unit 5515—(i) Lower Yuba River Hydrologic Sub-area 551510. Outlet(s) = Bear River (Lat 38.9398, Long −121.5790) upstream to endpoint(s) in: Bear River (38.9783, −121.5166).
            (ii) Lower Yuba River Hydrologic Sub-area 551530. Outlet(s) = Yuba River (Lat 39.1270, Long −121.5981) upstream to endpoint(s) in: Yuba River (39.2203, −121.3314).
            (iii) Lower Feather River Hydrologic Sub-area 551540. Outlet(s) = Feather River (Lat 39.1270, Long −121.5981) upstream to endpoint(s) in: Feather River (39.5203, −121.5475).
            (8) Yuba River Hydrologic Unit 5517—(i) Browns Valley Hydrologic Sub-Area 551712. Outlet(s) = Dry Creek (Lat 39.2207, Long −121.4088); Yuba River (39.2203, −121.3314) upstream to endpoint(s) in: Dry Creek (39.3201, −121.3117); Yuba River (39.2305, −121.2813).
            (ii) Englebright Hydrologic Sub-area 551714. Outlet(s) = Yuba River (Lat 39.2305, Long −121.2813) upstream to endpoint(s) in: Yuba River (39.2388, −121.2698).
            (9) Valley-American Hydrologic Unit 5519—(i) Lower American Hydrologic Sub-area 551921. Outlet(s) = American River (Lat 38.5971, Long −121.5088) upstream to endpoint(s) in: American River (38.5669, −121.3827).
            (ii) Pleasant Grove Hydrologic Sub-area 551922. Outlet(s) = Sacramento River (Lat 38.5965, Long −121.5086) upstream to endpoint(s) in: Feather River (39.1270, −121.5981).
            (10) Colusa Basin Hydrologic Unit 5520—(i) Sycamore-Sutter Hydrologic Sub-area 552010. Outlet(s) = Sacramento River (Lat 38.7604, Long −121.6767) upstream to endpoint(s) in: Tisdale Bypass (39.0261, −121.7456).
            (ii) Sutter Bypass Hydrologic Sub-area 552030. Outlet(s) = Sacramento River (Lat 38.7849, Long −121.6219) upstream to endpoint(s) in: Butte Creek (39.1987, −121.9285); Butte Slough (39.1987, −121.9285); Nelson Slough (38.8901, −121.6352); Sacramento Slough (38.7843, −121.6544); Sutter Bypass (39.1417, −121.8196; 39.1484, −121.8386); Tisdale Bypass (39.0261, −121.7456); Unnamed Tributary (39.1586, −121.8747).
            (iii) Butte Basin Hydrologic Sub-area 552040. Outlet(s) = Butte Creek (Lat 39.1990, Long −121.9286); Sacramento River (39.4141, −122.0087) upstream to endpoint(s) in: Butte creek (39.7095, −121.7506); Colusa Bypass (39.2276, −121.9402); Unnamed Tributary (39.6762, −122.0151).
            (11) Butte Creek Hydrologic Unit 5521—Upper Little Chico Hydrologic Sub-area 552130. Outlet(s) = Butte Creek (Lat 39.7096, −121.7504) upstream to endpoint(s) in Butte Creek (39.8665, −121.6344).
            (12) Shasta Bally Hydrologic Unit 5524—(i) Platina Hydrologic Sub-area 552436. Outlet(s) = Middle Fork Cottonwood Creek (Lat 40.3314, −122.6663) upstream to endpoint(s) in Beegum Creek (40.3066, −122.9205); Middle Fork Cottonwood Creek (40.3655, −122.7451).
            (ii) Spring Creek Hydrologic Sub-area 552440. Outlet(s) = Sacramento River (Lat 40.5943, Long −122.4343) upstream to endpoint(s) in: Sacramento River (40.6116, −122.4462)
            (iii) Kanaka Peak Hydrologic Sub-area 552462. Outlet(s) = Clear Creek (Lat 40.5158, Long −122.5256) upstream to endpoint(s) in: Clear Creek (40.5992, −122.5394).
            (13) Maps of critical habitat for the Central Valley Spring Run Chinook ESU follow: 
            
              
              ER02SE05.036
            
            
              
              ER02SE05.037
            
            
              
              ER02SE05.038
            
            
              
              ER02SE05.039
            
            
              
              ER02SE05.040
            
            
              
              ER02SE05.041
            
            
              
              ER02SE05.042
            
            
              
              ER02SE05.043
            
            
              
              ER02SE05.044
            
            
              
              ER02SE05.045
            
            
              
              ER02SE05.046
            
            
              
              ER02SE05.047
            
            (l) Central Valley steelhead (O. mykiss). Critical habitat is designated to include the areas defined in the following CALWATER Hydrologic Units:
            (1) Tehama Hydrologic Unit 5504—(i) Lower Stony Creek Hydrologic Sub-area 550410. Outlet(s) = Stony Creek (Lat 39.6760, Long −121.9732) upstream to endpoint(s) in: Stony Creek (39.8199, −122.3391).
            (ii) Red Bluff Hydrologic Sub-area 550420. Outlet(s) = Sacramento River (Lat 39.6998, Long −121.9419) upstream to endpoint(s) in: Antelope Creek (40.2023, −122.1272); Big Chico Creek (39.7757, −121.7525); Blue Tent Creek (40.2166, −122.2362); Burch Creek (39.8495, −122.1615); Butler Slough (40.1579, −122.1320); Craig Creek (40.1617, −122.1350); Deer Creek (40.0144, −121.9481); Dibble Creek (40.2002, −122.2421); Dye Creek (40.0910, −122.0719); Elder Creek (40.0438, −122.2133); Lindo Channel (39.7623, −121.7923); McClure Creek (40.0074, −122.1723); Mill Creek (40.0550, −122.0317); Mud Creek (39.7985, −121.8803); New Creek (40.1873, −122.1350); Oat Creek (40.0769, −122.2168); Red Bank Creek (40.1421, −122.2399); Rice Creek (39.8495, −122.1615); Rock Creek (39.8034, −121.9403); Salt Creek (40.1572, −122.1646); Thomes Creek (39.8822, −122.5527); Unnamed Tributary (40.1867, −122.1353); Unnamed Tributary (40.1682, −122.1459); Unnamed Tributary (40.1143, −122.1259); Unnamed Tributary (40.0151, −122.1148); Unnamed Tributary (40.0403, −122.1009); Unnamed Tributary (40.0514, −122.0851); Unnamed Tributary (40.0530, −122.0769).
            (2) Whitmore Hydrologic Unit 5507—(i) Inks Creek Hydrologic Sub-area 550711. Outlet(s) = Inks Creek (Lat 40.3305, Long −122.1520) upstream to endpoint(s) in: Inks Creek (40.3418, −122.1332).
            (ii) Battle Creek Hydrologic Sub-area 550712. Outlet(s) = Battle Creek (Lat 40.4083, Long −122.1102) upstream to endpoint(s) in: Baldwin Creek (40.4369, −121.9885); Battle Creek (40.4228, −121.9975); Brush Creek (40.4913, −121.8664); Millseat Creek (40.4808, −121.8526); Morgan Creek (40.3654, −121.9132); North Fork Battle Creek (40.4877, −121.8185); Panther Creek (40.3897, −121.6106); South Ditch (40.3997, −121.9223); Ripley Creek (40.4099, −121.8683); Soap Creek (40.3904, −121.7569); South Fork Battle Creek (40.3531, −121.6682); Unnamed Tributary (40.3567, −121.8293); Unnamed Tributary (40.4592, −121.8671).
            (iii) Ash Creek Hydrologic Sub-area 550721. Outlet(s) = Ash Creek (Lat 40.4401, Long −122.1375) upstream to endpoint(s) in: Ash Creek (40.4628, −122.0066).
            (iv) Inwood Hydrologic Sub-area 550722. Outlet(s) = Ash Creek (Lat 40.4628, Long −122.0066); Bear Creek (40.4352, −122.2039) upstream to endpoint(s) in: Ash Creek (40.4859, −121.8993); Bear Creek (40.5368, −121.9560); North Fork Bear Creek (40.5736, −121.8683).
            (v) South Cow Creek Hydrologic Sub-area 550731. Outlet(s) = South Cow Creek (Lat 40.5438, Long −122.1318) upstream to endpoint(s) in: South Cow Creek (40.6023, −121.8623).
            (vi) Old Cow Creek Hydrologic Sub-area 550732. Outlet(s) = Clover Creek (Lat 40.5788, Long −122.1252); Old Cow Creek (40.5442, −122.1317) upstream to endpoint(s) in: Clover Creek (40.6305, −122.0304); Old Cow Creek (40.6295, −122.9619).
            (vii) Little Cow Creek Hydrologic Sub-area 550733. Outlet(s) = Little Cow Creek (Lat 40.6148, −122.2271); Oak Run Creek (40.6171, −122.1225) upstream to endpoint(s) in: Little Cow Creek (40.7114, −122.0850); Oak Run Creek (40.6379, −122.0856).
            (3) Redding Hydrologic Unit 5508—(i) Enterprise Flat Hydrologic Sub-area 550810. Outlet(s) = Sacramento River (Lat 40.2526, Long −122.1707) upstream to endpoint(s) in: Ash Creek (40.4401, −122.1375); Battle Creek (40.4083, −122.1102); Bear Creek (40.4360, −122.2036); Calaboose Creek (40.5742, −122.4142); Canyon Creek (40.5532, −122.3814); Churn Creek (40.5986, −122.3418); Clear Creek (40.5158, −122.5256); Clover Creek (40.5788, −122.1252); Cottonwood Creek (40.3777, −122.1991); Cow Creek (40.5437, −122.1318); East Fork Stillwater Creek (40.6495, −122.2934); Inks Creek (40.3305, −122.1520); Jenny Creek (40.5734, −122.4338); Little Cow Creek (40.6148, −122.2271); Oak Run (40.6171, −122.1225); Old Cow Creek (40.5442, −122.1317); Olney Creek (40.5439, −122.4687); Oregon Gulch (40.5463, −122.3866); Paynes Creek (40.3024, −122.1012); Stillwater Creek (40.6495, −122.2934); Sulphur Creek (40.6164, −122.4077).
            (ii) Lower Cottonwood Hydrologic Sub-area 550820. Outlet(s) = Cottonwood Creek (Lat 40.3777, Long −122.1991) upstream to endpoint(s) in: Cold Fork Cottonwood Creek (40.2060, −122.6608); Cottonwood Creek (40.3943, −122.5254); Middle Fork Cottonwood Creek (40.3314, −122.6663); North Fork Cottonwood Creek (40.4539, −122.5610); South Fork Cottonwood Creek (40.1578, −122.5809).
            (4) Eastern Tehama Hydrologic Unit 5509—(i) Big Chico Creek Hydrologic Sub-area 550914. Outlet(s) = Big Chico Creek (Lat 39.7757, Long −121.7525) upstream to endpoint(s) in: Big Chico Creek (39.8898, −121.6952).
            (ii) Deer Creek Hydrologic Sub-area 550920. Outlet(s) = Deer Creek (Lat 40.0142, Long −121.9476) upstream to endpoint(s) in: Deer Creek (40.2025, −121.5130).
            (iii) Upper Mill Creek Hydrologic Sub-area 550942. Outlet(s) = Mill Creek (Lat 40.0550, Long −122.0317) upstream to endpoint(s) in: Mill Creek (40.3766, −121.5098); Rocky Gulch Creek (40.2888, −121.5997).
            (iv) Dye Creek Hydrologic Sub-area 550962. Outlet(s) = Dye Creek (Lat 40.0910, Long −122.0719) upstream to endpoint(s) in: Dye Creek (40.0996, −121.9612).
            (v) Antelope Creek Hydrologic Sub-area 550963. Outlet(s) = Antelope Creek (Lat 40.2023, Long −122.1272) upstream to endpoint(s) in: Antelope Creek (40.2416, −121.8630); Middle Fork Antelope Creek (40.2673, −121.7744); North Fork Antelope Creek (40.2807, −121.7645); South Fork Antelope Creek (40.2521, −121.7575).
            (5) Sacramento Delta Hydrologic Unit 5510—Sacramento Delta Hydrologic Sub-area 551000. Outlet(s) = Sacramento River (Lat 38.0653, Long −121.8418) upstream to endpoint(s) in: Cache Slough (38.2984, −121.7490); Elk Slough (38.4140, −121.5212); Elkhorn Slough (38.2898, −121.6271); Georgiana Slough (38.2401, −121.5172); Horseshoe Bend (38.1078, −121.7117); Lindsey Slough (38.2592, −121.7580); Miners Slough (38.2864, −121.6051); Prospect Slough (38.2830, −121.6641); Putah Creek (38.5155, −121.5885); Sevenmile Slough (38.1171, −121.6298); Streamboat Slough (38.3052, −121.5737); Sutter Slough (38.3321, −121.5838); Threemile Slough (38.1155, −121.6835); Ulatis Creek (38.2961, −121.7835); Unnamed Tributary (38.2937, −121.7803); Unnamed Tributary (38.2937, −121.7804); Yolo Bypass (38.5800, −121.5838).
            (6) Valley-Putah-Cache Hydrologic Unit 5511—Lower Putah Creek Hydrologic Sub-area 551120. Outlet(s) = Sacramento Bypass (Lat 38.6057, Long −121.5563); Yolo Bypass (38.5800, −121.5838) upstream to endpoint(s) in: Sacramento Bypass (38.5969, −121.5888); Yolo Bypass (38.7627, −121.6325).
            (7) American River Hydrologic Unit 5514—Auburn Hydrologic Sub-area 551422. Outlet(s) = Auburn Ravine (Lat 38.8921, Long −121.2181); Coon Creek (38.9891, −121.2556); Doty Creek (38.9401, −121.2434) upstream to endpoint(s) in: Auburn Ravine (38.8888, −121.1151); Coon Creek (38.9659, −121.1781); Doty Creek (38.9105, −121.1244).
            (8) Marysville Hydrologic Unit 5515—(i) Lower Bear River Hydrologic Sub-area 551510. Outlet(s) = Bear River (Lat 39.9398, Long −121.5790) upstream to endpoint(s) in: Bear River (39.0421, −121.3319).
            (ii) Lower Yuba River Hydrologic Sub-area 551530. Outlet(s) = Yuba River (Lat 39.1270, Long −121.5981) upstream to endpoint(s) in: Yuba River (39.2203, −121.3314).
            (iii) Lower Feather River Hydrologic Sub-area 551540. Outlet(s) = Feather River (Lat 39.1264, Long −121.5984) upstream to endpoint(s) in: Feather River (39.5205, −121.5475).
            (9) Yuba River Hydrologic Unit 5517—(i) Browns Valley Hydrologic Sub-area 551712. Outlet(s) = Dry Creek (Lat 39.2215, Long −1121.4082); Yuba River (39.2203, −1121.3314) upstream to endpoint(s) in: Dry Creek (39.3232, Long −1121.3155); Yuba River (39.2305, −1121.2813).
            (ii) Englebright Hydrologic Sub-area 551714. Outlet(s) = Yuba River (Lat 39.2305, Long −1121.2813) upstream to endpoint(s) in: Yuba River (39.2399, −1121.2689).
            (10) Valley American Hydrologic Unit 5519—(i) Lower American Hydrologic Sub-area 551921. Outlet(s) = American River (Lat 38.5971, −1121.5088) upstream to endpoint(s) in: American River (38.6373, −1121.2202); Dry Creek (38.7554, −1121.2676); Miner's Ravine (38.8429, −1121.1178); Natomas East Main Canal (38.6646, −1121.4770); Secret Ravine(38.8541, −1121.1223).
            (ii) Pleasant Grove Hydrologic Sub-area 551922. Outlet(s) = Sacramento River (Lat 38.6026, Long −1121.5155) upstream to endpoint(s) in: Auburn Ravine (38.8913, −1121.2424); Coon Creek (38.9883, −1121.2609); Doty Creek (38.9392, −1121.2475); Feather River (39.1264, −1121.5984).
            (11) Colusa Basin Hydrologic Unit 5520—(i) Sycamore-Sutter Hydrologic Sub-area 552010. Outlet(s) = Sacramento River (Lat 38.7604, Long −1121.6767) upstream to endpoint(s) in: Tisdale Bypass (39.0261, −1121.7456).
            (ii) Sutter Bypass Hydrologic Sub-area 552030. Outlet(s) = Sacramento River (Lat 38.7851, Long −1121.6238) upstream to endpoint(s) in: Butte Creek (39.1990, −1121.9286); Butte Slough (39.1987, −1121.9285); Nelson Slough (38.8956, −1121.6180); Sacramento Slough (38.7844, −1121.6544); Sutter Bypass (39.1586, −1121.8747).
            (iii) Butte Basin Hydrologic Sub-area 552040. Outlet(s) = Butte Creek (Lat 39.1990, Long −1121.9286); Sacramento River (39.4141, −1122.0087) upstream to endpoint(s) in: Butte Creek (39.7096, −1121.7504); Colusa Bypass (39.2276, −1121.9402); Little Chico Creek (39.7380, −1121.7490); Little Dry Creek (39.6781, −1121.6580).
            (12) Butte Creek Hydrologic Unit 5521—(i) Upper Dry Creek Hydrologic Sub-area 552110. Outlet(s) = Little Dry Creek (Lat 39.6781, −1121.6580) upstream to endpoint(s) in: Little Dry Creek (39.7424, −1121.6213).
            (ii) Upper Butte Creek Hydrologic Sub-area 552120. Outlet(s) = Little Chico Creek (Lat 39.7380, Long −1121.7490) upstream to endpoint(s) in: Little Chico Creek (39.8680, −1121.6660).
            (iii) Upper Little Chico Hydrologic Sub-area 552130. Outlet(s) = Butte Creek (Lat 39.7096, Long −1121.7504) upstream to endpoint(s) in: Butte Creek (39.8215, −1121.6468); Little Butte Creek (39.8159, −1121.5819).
            (13) Ball Mountain Hydrologic Unit 5523—Thomes Creek Hydrologic Sub-area 552310. Outlet(s) = Thomes Creek (39.8822, −1122.5527) upstream to endpoint(s) in: Doll Creek (39.8941, −1122.9209); Fish Creek (40.0176, −1122.8142); Snake Creek (39.9945, −1122.7788); Thomes Creek (39.9455, −1122.8491); Willow Creek (39.8941, −1122.9209).
            (14) Shasta Bally Hydrologic Unit 5524—(i) South Fork Hydrologic Sub-area 552433. Outlet(s) = Cold Fork Cottonwood Creek (Lat 40.2060, Long −1122.6608); South Fork Cottonwood Creek (40.1578, −1122.5809) upstream to endpoint(s) in: Cold Fork Cottonwood Creek (40.1881, −1122.8690); South Fork Cottonwood Creek (40.1232, −1122.8761).
            (ii) Platina Hydrologic Sub-area 552436. Outlet(s) = Middle Fork Cottonwood Creek (Lat 40.3314, Long −1122.6663) upstream to endpoint(s) in: Beegum Creek (40.3149, −1122.9776): Middle Fork Cottonwood Creek (40.3512, −1122.9629).
            (iii) Spring Creek Hydrologic Sub-area 552440. Outlet(s) = Sacramento River (Lat 40.5943, Long −1122.4343) upstream to endpoint(s) in: Middle Creek (40.5904, −1121.4825); Rock Creek (40.6155, −1122.4702); Sacramento River (40.6116, −1122.4462); Salt Creek (40.5830, −1122.4586); Unnamed Tributary (40.5734, −1122.4844).
            (iv) Kanaka Peak Hydrologic Sub-area 552462. Outlet(s) = Clear Creek (Lat 40.5158, Long −1122.5256) upstream to endpoint(s) in: Clear Creek (40.5998, 122.5399).
            (15) North Valley Floor Hydrologic Unit 5531—(i) Lower Mokelumne Hydrologic Sub-area 553120. Outlet(s) = Mokelumne River (Lat 38.2104, Long −1121.3804) upstream to endpoint(s) in: Mokelumne River (38.2263, −1121.0241); Murphy Creek (38.2491, −1121.0119).
            (ii) Lower Calaveras Hydrologic Sub-area 553130. Outlet(s) = Calaveras River (Lat 37.9836, Long −1121.3110); Mormon Slough (37.9456,-121.2907) upstream to endpoint(s) in: Calaveras River (38.1025, −1120.8503); Mormon Slough (38.0532, −1121.0102); Stockton Diverting Canal (37.9594, −1121.2024).
            (16) Upper Calaveras Hydrologic Unit 5533—New Hogan Reservoir Hydrologic Sub-area 553310. Outlet(s) = Calaveras River (Lat 38.1025, Long −1120.8503) upstream to endpoint(s) in: Calaveras River (38.1502, −1120.8143).
            (17) Stanislaus River Hydrologic Unit 5534—Table Mountain Hydrologic Sub-area 553410. Outlet(s) = Stanislaus River (Lat 37.8355, Long −1120.6513) upstream to endpoint(s) in: Stanislaus River (37.8631, −1120.6298).
            (18) San Joaquin Valley Floor Hydrologic Unit 5535—(i) Riverbank Hydrologic Sub-area 553530. Outlet(s) = Stanislaus River (Lat 37.6648, Long −1121.2414) upstream to endpoint(s) in: Stanislaus River (37.8355, −1120.6513).
            
            (ii) Turlock Hydrologic Sub-area 553550. Outlet(s) = Tuolumne River (Lat 37.6059, Long −1121.1739) upstream to endpoint(s) in: Tuolumne River (37.6401, −1120.6526).
            (iii) Montpelier Hydrologic Sub-area 553560. Outlet(s) = Tuolumne River (Lat 37.6401, Long −1120.6526) upstream to endpoint(s) in: Tuolumne River (37.6721, −1120.4445).
            (iv) El Nido-Stevinson Hydrologic Sub-area 553570. Outlet(s) = Merced River (Lat 37.3505, Long −1120.9619) upstream to endpoint(s) in: Merced River (37.3620, −1120.8507).
            (v) Merced Hydrologic Sub-area 553580. Outlet(s) = Merced River (Lat 37.3620, Long −1120.8507) upstream to endpoint(s) in: Merced River (37.4982, −1120.4612).
            (vi) Fahr Creek Hydrologic Sub-area 553590. Outlet(s) = Merced River (Lat 37.4982, Long −1120.4612) upstream to endpoint(s) in: Merced River (37.5081, −1120.3581).
            (19) Delta-Mendota Canal Hydrologic Unit 5541—(i) Patterson Hydrologic Sub-area 554110. Outlet(s) = San Joaquin River (Lat 37.6763, Long −1121.2653) upstream to endpoint(s) in: San Joaquin River (37.3491, −1120.9759).
            (ii) Los Banos Hydrologic Sub-area 554120. Outlet(s) = Merced River (Lat 37.3490, Long −1120.9756) upstream to endpoint(s) in: Merced River (37.3505, −1120.9619).
            (20) North Diablo Range Hydrologic Unit 5543—North Diablo Range Hydrologic Sub-area 554300. Outlet(s) = San Joaquin River (Lat 38.0247, Long −1121.8218) upstream to endpoint(s) in: San Joaquin River (38.0246, −1121.7471).
            (21) San Joaquin Delta Hydrologic Unit 5544—San Joaquin Delta Hydrologic Sub-area 554400. Outlet(s) = San Joaquin River (Lat 38.0246, Long −1121.7471) upstream to endpoint(s) in: Big Break (38.0160, −1121.6849); Bishop Cut (38.0870, −1121.4158); Calaveras River (37.9836, −1121.3110); Cosumnes River (38.2538, −1121.4074); Disappointment Slough (38.0439, −1121.4201); Dutch Slough (38.0088, −1121.6281); Empire Cut (37.9714, −1121.4762); False River (38.0479, −1121.6232); Frank's Tract (38.0220, −1121.5997); Frank's Tract (38.0300, −1121.5830); Holland Cut (37.9939, −1121.5757); Honker Cut (38.0680, −1121.4589); Kellog Creek (37.9158, −1121.6051); Latham Slough (37.9716, −1121.5122); Middle River (37.8216, −1121.3747); Mokelumne River (38.2104, −1121.3804); Mormon Slough (37.9456,-121.2907); Mosher Creek (38.0327, −1121.3650); North Mokelumne River (38.2274, −1121.4918); Old River (37.8086, −1121.3274); Orwood Slough (37.9409, −1121.5332); Paradise Cut (37.7605, −1121.3085); Pixley Slough (38.0443, −1121.3868); Potato Slough (38.0440, −1121.4997); Rock Slough (37.9754, −1121.5795); Sand Mound Slough (38.0220, −1121.5997); Stockton Deep Water Channel (37.9957, −1121.4201); Turner Cut (37.9972, −1121.4434); Unnamed Tributary (38.1165, −1121.4976); Victoria Canal (37.8891, −1121.4895); White Slough (38.0818, −1121.4156); Woodward Canal (37.9037, −1121.4973).
            (22) Maps of critical habitat for the Central Valley Steelhead ESU follow: 
            
              
              ER02SE05.048
            
            
              
              ER02SE05.049
            
            
              
              ER02SE05.050
            
            
              
              ER02SE05.051
            
            
              
              ER02SE05.052
            
            
              
              ER02SE05.053
            
            
              
              ER02SE05.054
            
            
              
              ER02SE05.055
            
            
              
              ER02SE05.056
            
            
              
              ER02SE05.057
            
            
              
              ER02SE05.058
            
            
              
              ER02SE05.059
            
            
              
              ER02SE05.060
            
            
              
              ER02SE05.061
            
            
              
              ER02SE05.062
            
            
              
              ER02SE05.063
            
            
              
              ER02SE05.064
            
            
              
              ER02SE05.065
            
            
              
              ER02SE05.066
            
            
              
              ER02SE05.067
            
            
              
              ER02SE05.068
            
            
            [70 FR 52536, Sept. 2, 2005]
          
          
            § 226.212

            Critical habitat for 15 Distinct Population Segments (DPSs) of salmon and steelhead (Oncorhynchus spp.) in Washington, Oregon and Idaho.
            Critical habitat is designated in the following states and counties for the following DPSs as described in paragraph (a) of this section, and as further described in paragraphs (b) through (g) of this section. The textual descriptions of critical habitat for each DPS are included in paragraphs (i) through (w) of this section, and these descriptions are the definitive source for determining the critical habitat boundaries. General location maps are provided at the end of each DPS description (paragraphs (i) through (w) of this section) and are provided for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries.
            (a) Critical habitat is designated for the following DPSs in the following states and counties:
            
              
                ESU
                State—Counties
              
              
                (1) Puget Sound chinook salmon
                
                  WA—Clallam, Jefferson, King, Mason, Pierce, Skagit, Snohomish, Thurston, and Whatcom.
              
              
                (2) Lower Columbia River chinook salmon
                (i) OR—Clackamas, Clatsop, Columbia, Hood River, and Multnomah.(ii) WA—Clark, Cowlitz, Klickitat, Lewis, Pacific, Skamania, and Wahkiakum.
                
              
              
                (3) Upper Willamette River chinook salmon
                (i) OR—Benton, Clackamas, Clatsop, Columbia, Lane, Linn, Marion, Multnomah, Polk, and Yamhill.(ii) WA—Clark, Cowlitz, Pacific, and Wahkiakum.
                
              
              
                (4) Upper Columbia River spring-run chinook salmon
                (i) OR—Clatsop, Columbia, Gilliam, Hood River, Morrow, Multnomah, Sherman, Umatilla, and Wasco.(ii) WA—Benton, Chelan, Clark, Cowlitz, Douglas, Franklin, Grant, Kittitas, Klickitat, Okanogan, Pacific, Skamania, Wahkiakum, Walla Walla, and Yakima.
                
              
              
                (5) Hood Canal summer-run chum salmon
                
                  WA—Clallam, Jefferson, Kitsap, and Mason.
              
              
                (6) Columbia River chum salmon
                (i) OR—Clatsop, Columbia, Hood River, and Multnomah.(ii) WA—Clark, Cowlitz, Klickitat, Lewis, Pacific, Skamania, and Wahkiakum.
                
              
              
                (7) Ozette Lake sockeye salmon
                
                  WA—Clallam.
              
              
                (8) Upper Columbia River steelhead
                (i) OR—Clatsop, Columbia, Gilliam, Hood River, Morrow, Multnomah, Umatilla, and Wasco.(ii) WA—Adams, Benton, Chelan, Clark, Cowlitz, Douglas, Franklin, Grant, Kittitas, Klickitat, Okanogan, Pacific, Skamania, Wahkiakum, Walla Walla, and Yakima.
                
              
              
                (9) Snake River Basin steelhead
                (i) ID—Adams, Blaine, Clearwater, Custer, Idaho, Latah, Lemhi, Lewis, Nez Perce, and Valley.(ii) OR—Clatsop, Columbia, Gilliam, Hood River, Morrow, Multnomah, Sherman, Umatilla, Union, Wallowa, and Wasco.
                  (iii) WA—Asotin, Benton, Clark, Columbia, Cowlitz, Franklin, Garfield, Klickitat, Pacific, Skamania, Walla Walla, Wahkiakum, and Whitman.
                
              
              
                (10) Middle Columbia River steelhead
                (i) OR—Clatsop, Columbia, Crook, Gilliam, Grant, Hood River, Jefferson, Morrow, Multnomah, Sherman, Umatilla, Union, Wallowa, Wasco, and Wheeler.(ii) WA—Benton, Clark, Cowlitz, Columbia, Franklin, King, Kittitas, Klickitat, Lewis, Pacific, Pierce, Skamania, Wahkiakum, Walla Walla, and Yakima.
                
              
              
                (11) Lower Columbia River steelhead
                (i) OR—Clackamas, Clatsop, Columbia, Hood River, Marion, and Multnomah.(ii) WA—Clark, Cowlitz, Klickitat, Lewis, Pacific, Skamania, and Wahkiakum.
                
              
              
                (12) Upper Willamette River steelhead
                (i) OR—Benton, Clackamas, Clatsop, Columbia, Linn, Marion, Multnomah, Polk, Tillamook, Washington, and Yamhill.(ii) WA—Clark, Cowlitz, Pacific, and Wahkiakum.
                
              
              
                (13) Oregon Coast coho salmon
                
                  OR—Benton, Clatsop, Columbia, Coos, Curry, Douglas, Lane, Oregon Lincoln, Polk, Tillamook, Washington, and Yamhill.
              
              
                (14) Lower Columbia River coho salmon
                (i) OR—Clackamas, Clatsop, Columbia, Hood River, Marion, and Multnomah.
              
              
                 
                (ii) WA—Clark, Cowlitz, Klickitat, Lewis, Pacific, Skamania, and Wahkiakum.
              
              
                (15) Puget Sound steelhead
                
                  WA—Clallam, Jefferson, King, Kitsap, Mason, Pierce, Skagit, Snohomish, Thurston, and Whatcom.
              
            
            
            (b) Critical habitat boundaries. Critical habitat includes the stream channels within the designated stream reaches, and includes a lateral extent as defined by the ordinary high-water line (33 CFR 319.11). In areas where ordinary high-water line has not been defined, the lateral extent will be defined by the bankfull elevation. Bankfull elevation is the level at which water begins to leave the channel and move into the floodplain and is reached at a discharge which generally has a recurrence interval of 1 to 2 years on the annual flood series. Critical habitat in lake areas is defined by the perimeter of the water body as displayed on standard 1:24,000 scale topographic maps or the elevation of ordinary high water, whichever is greater. In estuarine and nearshore marine areas critical habitat includes areas contiguous with the shoreline from the line of extreme high water out to a depth no greater than 30 meters relative to mean lower low water.
            (c) Primary constituent elements. Within these areas, the primary constituent elements essential for the conservation of these DPSs are those sites and habitat components that support one or more life stages, including:
            (1) Freshwater spawning sites with water quantity and quality conditions and substrate supporting spawning, incubation and larval development;
            (2) Freshwater rearing sites with:
            (i) Water quantity and floodplain connectivity to form and maintain physical habitat conditions and support juvenile growth and mobility;
            (ii) Water quality and forage supporting juvenile development; and
            (iii) Natural cover such as shade, submerged and overhanging large wood, log jams and beaver dams, aquatic vegetation, large rocks and boulders, side channels, and undercut banks.
            (3) Freshwater migration corridors free of obstruction and excessive predation with water quantity and quality conditions and natural cover such as submerged and overhanging large wood, aquatic vegetation, large rocks and boulders, side channels, and undercut banks supporting juvenile and adult mobility and survival;
            (4) Estuarine areas free of obstruction and excessive predation with:
            (i) Water quality, water quantity, and salinity conditions supporting juvenile and adult physiological transitions between fresh- and saltwater;
            (ii) Natural cover such as submerged and overhanging large wood, aquatic vegetation, large rocks and boulders, side channels; and
            (iii) Juvenile and adult forage, including aquatic invertebrates and fishes, supporting growth and maturation.
            (5) Nearshore marine areas free of obstruction and excessive predation with:
            (i) Water quality and quantity conditions and forage, including aquatic invertebrates and fishes, supporting growth and maturation; and
            (ii) Natural cover such as submerged and overhanging large wood, aquatic vegetation, large rocks and boulders, and side channels.
            (6) Offshore marine areas with water quality conditions and forage, including aquatic invertebrates and fishes, supporting growth and maturation.
            (d) Exclusion of Indian lands. Critical habitat does not include habitat areas on Indian lands. The Indian lands specifically excluded from critical habitat are those defined in the Secretarial Order, including:
            (1) Lands held in trust by the United States for the benefit of any Indian tribe;
            (2) Land held in trust by the United States for any Indian Tribe or individual subject to restrictions by the United States against alienation;
            (3) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
            (4) Fee lands within the reservation boundaries owned by individual Indians.
            (e) Land owned or controlled by the Department of Defense. Critical habitat does not include any areas subject to an approved Integrated Natural Resource Management Plan or associated with Department of Defense easements or right-of-ways. In areas within Navy security zones identified at 33 CFR 334 that are outside the areas described above, critical habitat is only designated within a narrow nearshore zone from the line of extreme high tide down to the line of mean lower low water. The specific sites addressed include:
            (1) Naval Submarine Base, Bangor;
            (2) Naval Undersea Warfare Center, Keyport;
            (3) Naval Ordnance Center, Port Hadlock (Indian Island);
            (4) Naval Radio Station, Jim Creek;
            (5) Naval Fuel Depot, Manchester;
            (6) Naval Air Station Whidbey Island;
            (7) Naval Air Station, Everett;
            (8) Bremerton Naval Hospital;
            (9) Fort Lewis (Joint Base Lewis-McChord—Army and Air Force);
            (10) Pier 23 (Army);
            (11) Yakima Training Center (Army);
            (12) Puget Sound Naval Shipyard;
            (13) Naval Submarine Base Bangor security zone;
            (14) Strait of Juan de Fuca naval air-to-surface weapon range, restricted area;
            (15) Hood Canal and Dabob Bay naval non-explosive torpedo testing area;
            (16) Strait of Juan de Fuca and Whidbey Island naval restricted areas;
            (17) Admiralty Inlet naval restricted area;
            (18) Port Gardner Naval Base restricted area;
            (19) Hood Canal naval restricted areas;
            (20) Port Orchard Passage naval restricted area;
            (21) Sinclair Inlet naval restricted areas;
            (22) Carr Inlet naval restricted areas;
            (23) Dabob Bay/Whitney Point naval restricted area;
            (24) Port Townsend/Indian Island/Walan Point naval restricted area; and
            (25) Naval Base Kitsap.
            (f) Land covered by an approved Habitat Conservation Plan. Critical habitat does not include any areas subject to an approved incidental take permit issued by NMFS under section 10(a)(1)(B) of the ESA. The specific sites addressed include those associated with the following Habitat Conservation Plans:
            (1) Washington Department of Natural Resources—West of Cascades
            (2) Washington State Forest Practices, except those lands on the Kitsap Peninsula overlapping with areas occupied by Puget Sound steelhead and not classified as being in an approved or renewed status by the Washington Department of Natural Resources as of September 2015.
            (3) Green Diamond Company.
            (4) West Fork Timber Company.
            (5) City of Kent.
            (6) J.L. Storedahl and Sons.
            (g) Puget Sound Chinook Salmon (Oncorhynchus tshawytscha). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Nooksack Subbasin 17110004—(i) Upper North Fork Nooksack River Watershed 1711000401. Outlet(s) = North Fork Nooksack River (Lat 48.9055, Long −121.9886) upstream to endpoint(s) in: Boyd Creek (48.8998, −121.8640); Canyon Creek (48.9366, −121.9451); Cascade Creek (48.8996, −121.8621); Cornell Creek (48.8882, −121.9594); Deadhorse Creek (48.9024, −121.8359); Gallop Creek (48.8849, −121.9447); Glacier Creek (48.8197, −121.8931); Hedrick Creek (48.8953, −121.9705); Thompson Creek (48.8837, −121.9028); Wells Creek (48.8940, −121.7976).
            (ii) Middle Fork Nooksack River Watershed 1711000402. Outlet(s) = Middle Fork Nooksack River (Lat 48.8342, Long −122.1540) upstream to endpoint(s) in: Canyon Creek (48.8374, −122.1198); Clearwater Creek (48.7841, −122.0293); Middle Fork Nooksack River (48.7249, −121.8999); Porter Creek (48.7951, −122.1098); Sister Creek (48.7492, −121.9736); Unnamed (48.7809, −122.1157); Unnamed (48.7860, −122.1214); Warm Creek (48.7559, −121.9741).
            (iii) South Fork Nooksack River Watershed 1711000403. Outlet(s) = South Fork Nooksack River (Lat 48.8095, Long −122.2026) upstream to endpoint(s) in: Black Slough (48.7715, −122.1931); Cavanaugh Creek (48.6446, −122.1094); Deer Creek (48.6041, −122.0912); Edfro Creek (48.6607, −122.1206); Fobes Creek (48.6230, −122.1139); Hard Scrabble Falls Creek (48.7601, −122.2273); Howard Creek (48.6118, −121.9639); Hutchinson Creek (48.7056, −122.1663); Jones Creek (48.7186, −122.2130); McCarty Creek (48.7275, −122.2188); Plumbago Creek (48.6088, −122.0949); Pond Creek (48.6958, −122.1651); Skookum Creek (48.6871, −122.1029); South Fork Nooksack River (48.6133, −121.9000); Standard Creek (48.7444, −122.2191); Sygitowicz Creek (48.7722, −122.2269); Unnamed (48.6048, −121.9143); Unnamed (48.6213, −122.1039); Unnamed (48.7174, −122.1815); Unnamed (48.7231, −122.1968); Unnamed (48.7843, −122.2188).
            (iv) Lower North Fork Nooksack River Watershed 1711000404. Outlet(s) = Nooksack River (Lat 48.8711, Long −122.3227) upstream to endpoint(s) in: Anderson Creek (48.8088, −122.3410); Boulder Creek (48.9314, −122.0258); Coal Creek (48.8889, −122.1506); Kendall Creek (48.9251, −122.1455); Kenney Creek (48.8510, −122.1368); Macaulay Creek (48.8353, −122.2345); Maple Creek (48.9262, −122.0751); Mitchell Creek (48.8313, −122.2174); North Fork Nooksack River (48.9055, −121.9886); Racehorse Creek (48.8819, −122.1272); Smith Creek (48.8439, −122.2544); Unnamed (48.8103, −122.1855); Unnamed (48.9002, −122.1205); Unnamed (48.9040, −122.0875); Unnamed (48.9131, −122.0127); Unnamed (48.9158, −122.0091); Unnamed (48.9162, −122.0615); Unnamed (48.9200, −122.0463); Wildcat Creek (48.9058, −121.9995); Deer Creek (48.8439, −122.4839).
            (v) Nooksack River Watershed 1711000405. Outlet(s) = Lummi River (Lat 48.8010, Long −122.6582); Nooksack River (48.7737, −122.5986); Silver Creek (48.7786, −122.5635); Slater Slough (48.7759, −122.6029); Unnamed (48.7776, −122.5708); Unnamed (48.7786, −122.5677); Unnamed (48.7973, −122.6717); Unnamed (48.8033, −122.6771) upstream to endpoint(s) in: Fishtrap Creek (49.0025, −122.4053); Fourmile Creek (48.8890, −122.4213); Lummi River (48.8198, −122.6049); Nooksack River (48.8711, −122.3227); Pepin Creek (49.0024, −122.4724); Slater Slough (48.7778, −122.6041); Tenmile Creek (48.8457, −122.3661); Unnamed (48.8191, −122.5705); Unnamed (48.8453, −122.6071); Unnamed (48.8548, −122.4749); Unnamed (48.9609, −122.5312); Unnamed (48.9634, −122.3928); Unnamed (49.0024, −122.4730); Unnamed (49.0025, −122.5218).
            (2) Upper Skagit Subbasin 17110005—(i) Skagit River/Gorge Lake Watershed 1711000504. Outlet(s) = Skagit River (Lat 48.6725, Long −121.2633) upstream to endpoint(s) in: Goodell Creek (48.6890, −121.2718); Skagit River (48.6763, −121.2404).
            (ii) Skagit River/Diobsud Creek Watershed 1711000505. Outlet(s) = Skagit River (Lat 48.5218, Long −121.4315) upstream to endpoint(s) in: Bacon Creek (48.6456, −121.4244); Diobsud Creek (48.5761, −121.4309); Falls Creek (48.6334, −121.4258); Skagit River (48.6725, −121.2633).
            (iii) Cascade River Watershed 1711000506. Outlet(s) = Cascade River (Lat 48.5218, Long −121.4315) upstream to endpoint(s) in: Found Creek (48.4816, −121.2437); Kindy Creek (48.4613, −121.2094); Marble Creek (48.5398, −121.2612); North Fork Cascade River (48.4660, −121.1641); South Fork Cascade River (48.4592, −121.1494).
            (iv) Skagit River/Illabot Creek Watershed 1711000507. Outlet(s) = Skagit River (Lat 48.5333, Long −121.7370) upstream to endpoint(s) in: Illabot Creek (48.4498, −121.4551); Jackman Creek (48.5294, −121.6957); Skagit River (48.5218, −121.4315); Unnamed (48.5013, −121.6598).
            (3) Sauk Subbasin 17110006—(i) Upper Sauk River Watershed 1711000601. Outlet(s) = Sauk River (Lat 48.1731, Long −121.4714) upstream to endpoint(s) in: Camp Creek (48.1559, −121.2909); North Fork Sauk River (48.0962, −121.3710); Owl Creek (48.1623, −121.2948); South Fork Sauk River (48.0670, −121.4088); Swift Creek (48.1011, −121.3975); Unnamed (48.1653, −121.3288); White Chuck River (48.1528, −121.2645).
            (ii) Upper Suiattle River Watershed 1711000602. Outlet(s) = Suiattle River (Lat 48.2586, Long −121.2237) upstream to endpoint(s) in: Downey Creek (48.2828, −121.2083); Milk Creek (48.2207, −121.1634); Suiattle River (48.2211, −121.1609); Sulphur Creek (48.2560, −121.1773); Unnamed (48.2338, −121.1792).
            (iii) Lower Suiattle River Watershed 1711000603. Outlet(s) = Suiattle River (Lat 48.3384, Long −121.5482) upstream to endpoint(s) in: Big Creek (48.3435, −121.4416); Buck Creek (48.2753, −121.3268); Circle Creek (48.2555, −121.3395); Lime Creek (48.2445, −121.2933); Straight Creek (48.2594;-121.4009); Suiattle River (48.2586, −121.2237); Tenas Creek (48.3371, −121.4304).
            
            (iv) Lower Sauk River Watershed 1711000604. Outlet(s) = Sauk River (Lat 48.4821, Long −121.6060) upstream to endpoint(s) in: Dan Creek (48.2702, −121.5473); Sauk River (48.1731, −121.4714); Unnamed (48.2247, −121.5826); Unnamed (48.3187, −121.5480).
            (4) Lower Skagit Subbasin 17110007—(i) Middle Skagit River/Finney Creek Watershed 1711000701. Outlet(s) = Skagit River (Lat 48.4891, Long −122.2178) upstream to endpoint(s) in: Alder Creek (48.5280, −121.9498); Day Creek (48.4689, −122.0216); Finney Creek (48.4655, −121.6858); Grandy Creek (48.5510, −121.8621); Hansen Creek (48.5600, −122.2069); Jims Slough (48.5274, −122.0227); Jones Creek (48.5418, −122.0494); Mannser Creek (48.5260, −122.0430); Muddy Creek (48.5278, −122.0007); Pressentin Creek (48.5099, −121.8449); Skagit River (48.5333, −121.7370); Sorenson Creek (48.4875, −122.1029); Unnamed (48.4887, −122.0747); Unnamed (48.5312, −122.0149); Wiseman Creek (48.5160, −122.1286).
            (ii) Lower Skagit River/Nookachamps Creek Watershed 1711000702. Outlet(s) = Browns Slough (Lat 48.3305, Long −122.4194); Freshwater Slough (48.3109, −122.3883); Hall Slough (48.3394, −122.4426); Isohis Slough (48.2975, −122.3711); North Fork Skagit River (48.3625, −122.4689); South Fork Skagit River (48.2920, −122.3670); Unnamed (48.3085, −122.3868); Unnamed (48.3831, −122.4842) upstream to endpoint(s) in: Britt Slough (48.3935, −122.3571); Browns Slough (48.3411, −122.4127); East Fork Nookachamps Creek (48.4044, −122.1790); Hall Slough (48.3437, −122.4376); Mundt Creek (48.4249, −122.2007); Skagit River (48.4891, −122.2178); Unnamed (48.3703, −122.3081); Unnamed (48.3827, −122.1893); Unnamed (48.3924, −122.4822); Walker Creek (48.3778, −122.1899).
            (5) Stillaguamish Subbasin 17110008—(i) North Fork Stillaguamish River Watershed 1711000801. Outlet(s) = North Fork Stillaguamish River (Lat 48.2037, Long −122.1256) upstream to endpoint(s) in: Ashton Creek (48.2545, −121.6708); Boulder River (48.2624, −121.8090); Deer Creek (48.2835, −121.9255); French Creek (48.2534, −121.7856); Furland Creek (48.2624, −121.6749); Grant Creek (48.2873, −122.0118); North Fork Stillaguamish River (48.3041, −121.6360); Rollins Creek (48.2908, −121.8441); Squire Creek (48.2389, −121.6374); Unnamed (48.2393, −121.6285); Unnamed (48.2739, −121.9948).
            (ii) South Fork Stillaguamish River Watershed 1711000802. Outlet(s) = South Fork Stillaguamish River (Lat 48.2037, Long −122.1256) upstream to endpoint(s) in: Jim Creek (48.2230, −121.9483); North Fork Canyon Creek (48.1697, −121.8194); Siberia Creek (48.1731, −122.0377); South Fork Canyon Creek (48.1540, −121.7840); South Fork Stillaguamish River (48.0454, −121.4819); Unnamed (48.1463, −122.0162).
            (iii) Lower Stillaguamish River Waterhed 1711000803. Outlet(s) = Stillaguamish River (Lat 48.2385, Long −122.3749); Unnamed (48.1983, −122.3579) upstream to endpoint(s) in: Armstrong Creek (48.2189, −122.1347); Pilchuck Creek (48.2983, −122.1672); Stillaguamish River (48.2037, −122.1256).
            (6) Skykomish Subbasin 17110009—(i) Tye and Beckler River Watershed 1711000901. Outlet(s) = South Fork Skykomish River (Lat 47.7147, Long −121.3393) upstream to endpoint(s) in: East Fork Foss River (47.6522, −121.2792); Rapid River (47.8131, −121.2470) Tye River (47.7172, −121.2254) Unnamed (47.8241, −121.2979); West Fork Foss River (47.6444, −121.2972).
            (ii) Skykomish River Forks Watershed 1711000902. Outlet(s) = North Fork Skykomish River (Lat 47.8133, Long −121.5782) upstream to endpoint(s) in: Bridal Veil Creek (47.7987, −121.5597); Lewis Creek (47.8223, −121.5160); Miller River (47.7018, −121.3950); Money Creek (47.7208, −121.4062); North Fork Skykomish River (47.9183, −121.3073); South Fork Skykomish River (47.7147, −121.3393); Unnamed (47.7321, −121.4176); Unnamed (47.8002, −121.5548).
            (iii) Skykomish River/Wallace River Watershed 1711000903. Outlet(s) = Skykomish River (Lat 47.8602, Long-121.8190) upstream to endpoint(s) in: Deer Creek (47.8191, −121.5805); Olney Creek (47.8796, −121.7163); Proctor Creek (47.8216, −121.6460); Skykomish River (47.8133, −121.5782); Unnamed (47.8507, −121.8010); Wagleys Creek (47.8674, −121.7972); Wallace River (47.8736, −121.6491).
            (iv) Sultan River Watershed 1711000904. Outlet(s) = Sultan River (Lat 47.8602, Long −121.8190) upstream to endpoint(s) in: Sultan River (47.9598, −121.7951).
            (v) Skykomish River/Woods Creek Watershed 1711000905. Outlet(s) = Skykomish River (Lat 47.8303, Long −122.0451) upstream to endpoint(s) in: Elwell Creek (47.8038, −121.8524); Skykomish River (47.8602, −121.8190); Unnamed (47.8890, −121.8637); West Fork Woods Creek (47.9627, −121.9707); Woods Creek (47.8953, −121.8742); Youngs Creek (47.8081, −121.8332).
            (7) Snoqualmie Subbasin 17110010—(i) Middle Fork Snoqualmie River Watershed 1711001003. Outlet(s) = Snoqualmie River (Lat 47.6407, Long −121.9261) upstream to endpoint(s) in: Canyon Creek (47.5837, −121.9623); Deep Creek (47.4764, −121.8905); Griffin Creek (47.6164, −121.9014); Lake Creek (47.5036, −121.9035); Patterson Creek (47.6276, −121.9855); Raging River (47.4795, −121.8691); Snoqualmie River (47.5415, −121.8362); Tokul Creek (47.5563, −121.8285).
            (ii) Lower Snoqualmie River Watershed 1711001004. Outlet(s) = Snoqualmie River (Lat 47.8303, Long −122.0451) upstream to endpoint(s) in: Cherry Creek (47.7465, −121.8953); Margaret Creek (47.7547, −121.8933); North Fork Tolt River (47.7060, −121.7957); Snoqualmie River (47.6407, −121.9261); South Fork Tolt River (47.6969, −121.7861); Tuck Creek (47.7442, −122.0032); Unnamed (47.6806, −121.9730); Unnamed (47.6822, −121.9770); Unnamed (47.7420, −122.0084); Unnamed (47.7522, −121.9745); Unnamed (47.7581, −121.9586).
            (8) Snohomish Subbasin 17110011—(i) Pilchuck River Watershed 1711001101. Outlet(s) = Pilchuck River (Lat 47.9013, Long −122.0917) upstream to endpoint(s) in: Pilchuck River (48.0052, −121.7718).
            (ii) Snohomish River Watershed 1711001102. Outlet(s) = Quilceda Creek (Lat 48.0556, Long −122.1908); Skykomish River (48.0173, −122.1877); Steamboat Slough (48.0365, −122.1814); Union Slough (48.0299, −122.1794); Unnamed (48.0412, −122.1723) upstream to endpoint(s) in: Allen Creek (48.0767, −122.1404); Quilceda Creek (48.1124, −122.1540); Skykomish River (47.8303, −122.0451); Unnamed (47.9545, −122.1969); Unnamed (47.9777, −122.1632); Unnamed (48.0019, −122.1283); Unnamed (48.0055, −122.1303); Unnamed (48.1330, −122.1472).
            (9) Lake Washington Subbasin 17110012—(i) Cedar River Watershed 1711001201. Outlet(s) = Cedar River (Lat 47.5003, Long −122.2146) upstream to endpoint(s) in: Cedar River (47.4192, −121.7805); Rock Creek (47.3673, −122.0132); Unnamed (47.4092, −122.0358); Webster Creek (47.3857, −121.9845).
            (ii) Lake Washington Watershed 1711001203. Outlet(s) = Lake Washington (Lat 47.6654, Long −122.3960) upstream to endpoint(s) in: Cedar River (47.5003, −122.2146); Sammamish River (47.7543, −122.2465).
            (10) Duwamish Subbasin 17110013—(i) Upper Green River Watershed 1711001301. Outlet(s) = Green River (Lat 47.2234, Long −121.6081) upstream to endpoint(s) in: Friday Creek (47.2204, −121.4559); Intake Creek (47.2058, −121.4049); McCain Creek (47.2093, −121.5292); Sawmill Creek (47.2086, −121.4675); Smay Creek (47.2508, −121.5872); Snow Creek (47.2607, −121.4046); Sunday Creek (47.2587, −121.3659); Tacoma Creek (47.1875, −121.3630); Unnamed (47.2129, −121.4579).
            (ii) Middle Green River Watershed 1711001302. Outlet(s) = Green River (Lat 47.2911, Long −121.9714) upstream to endpoint(s) in: Bear Creek (47.2774, −121.7990); Cougar Creek (47.2439, −121.6442); Eagle Creek (47.3051, −121.7219); Gale Creek (47.2644, −121.7085); Green River (47.2234, −121.6081); Piling Creek (47.2820, −121.7553); Sylvester Creek (47.2457, −121.6537); Unnamed (47.2360, −121.6333).
            (iii) Lower Green River Watershed 1711001303. Outlet(s) = Duwamish River (Lat 47.5113, Long −122.2951) upstream to endpoint(s) in: Big Soos Creek (47.4191, −122.1599); Burns Creek (47.2779, −122.1087); Covington Creek (47.3341, −122.0399); Crisp Creek (47.2897, −122.0590); Green River (47.2911, −121.9714); Jenkins Creek (47.3791, −122.0899); Little Soos Creek (47.4031, −122.1235); Mill Creek (47.3263, −122.2455); Newaukum Creek (47.2303, −121.9518); Unnamed (47.2765, −121.9730); Unnamed (47.2891, −122.1557); Unnamed (47.3007, −122.1774); Unnamed (47.3250, −122.1961); Unnamed (47.3464, −122.2397); Unnamed (47.3751, −122.2648); Unnamed (47.4046, −122.2134); Unnamed (47.4525, −122.2354); Unnamed (47.4618, −122.2315); Unnamed (47.4619, −122.2554); Unnamed (47.4876, −122.2781).
            (11) Puyallup Subbasin 17110014—(i) Upper White River Watershed 1711001401. Outlet(s) = White River (Lat 47.1588, Long −121.6587) upstream to endpoint(s) in: Greenwater River (47.1204, −121.5055); Huckleberry Creek (47.0612, −121.6033); Pinochle Creek (47.0478, −121.7043); Unnamed (46.9935, −121.5295); West Fork White River (47.0483, −121.6916); Wrong Creek (47.0403, −121.6999).
            (ii) Lower White River Watershed 1711001402. Outlet(s) = White River (Lat 47.2001, Long −122.2579) upstream to endpoint(s) in: Boise Creek (47.1958, −121.9467); Camp Creek (47.1430, −121.7012); Clearwater River (47.0852, −121.7823); Unnamed (47.1509, −121.7236); Unnamed (47.2247, −122.1072); Unnamed (47.2307, −122.1079); Unnamed (47.2383, −122.2234); Unnamed (47.2498, −122.2346); White River (47.1588, −121.6587).
            (iii) Carbon River Watershed 1711001403. Outlet(s) = Carbon River (Lat 47.1308, Long −122.2315) upstream to endpoint(s) in: Carbon River (46.9965, −121.9198); South Fork South Prairie Creek (47.1203, −121.9963); Voight Creek (47.0751, −122.1285); Wilkeson Creek (47.0972, −122.0245).
            (iv) Upper Puyallup River Watershed 1711001404. Outlet(s) = Puyallup River (Lat 47.1308, Long −122.2315) upstream to endpoint(s) in: Deer Creek (46.8547, −121.9680); Kapowsin Creek (46.9854, −122.2008); Kellog Creek (46.9164, −122.0652); Mowich River (46.9209, −121.9739); Rushingwater Creek (46.8971, −121.9439); Unnamed (46.8867, −122.0194); Unnamed (46.8899, −121.9657).
            (v) Lower Puyallup River Watershed 1711001405. Outlet(s) = Hylebos Creek (Lat 47.2611, Long −122.3591); Puyallup River (47.2501, −122.4131) upstream to endpoint(s) in: Canyonfalls Creek (47.1421, −122.2186); Clarks Creek (47.1757.-122.3168); Clear Creek (47.2187, −122.3727); Fennel Creek (47.1495, −122.1849); Puyallup River (47.1308, −122.2315); Unnamed (47.1779, −122.1992); Unnamed (47.1799, −122.3066); Unnamed (47.1928, −122.3371); Unnamed (47.2723, −122.3216); West Hylebos Creek (47.2736, −122.3289).
            (12) Nisqually Subbasin 17110015—(i) Mashel/Ohop Watershed 1711001502. Outlet(s) = Nisqually River (Lat 46.8646, Long −122.4776) upstream to endpoint(s) in: Little Mashel River (46.8504, −122.2724); Lynch Creek (46.8760, −122.2625); Mashel River (46.8431, −122.1205); Nisqually River (46.8303, −122.3225); Ohop Creek (46.9264, −122.2603); Powell Creek (46.8528, −122.4505); Tanwax Creek (46.8630, −122.4549); Twentyfive Mile Creek (46.9274, −122.2558).
            (ii) Lowland Watershed 1711001503. Outlet(s) = McAllister Creek (Lat 47.1120, Long −122.7215); Nisqually River (47.1110, −122.7026); Unnamed (47.0071, −122.6556); Yelm Creek (46.9712, −122.6263) upstream to endpoint(s) in: Horn Creek (46.9042, −122.4776); McAllister Creek (47.0299, −122.7236); Nisqually River (46.8646, −122.4776); Unnamed (46.9108, −122.5032); Unnamed (47.0001, −122.6510); Unnamed (47.0055, −122.6520); Yelm Creek (46.9629, −122.6194). Excluded is that segment of the Nisqually River from Lat 47.0703, Long −122.7017, to Lat 46.9668, Long −122.5640.
            (13) Skokomish Subbasin 17110017—Skokomish River Watershed 1711001701. Outlet(s) = Skokomish River (Lat 47.3543, Long −123.1122); Unnamed (47.3420, −123.1092); Unnamed (47.3471, −123.1275); Unnamed (47.3509, −123.1101) upstream to endpoint(s) in: Brown Creek (47.4238, −123.3052); Fir Creek (47.3363, −123.3016); McTaggert Creek (47.3749, −123.2318); North Fork Skokomish River (47.5197, −123.3329); Purdy Canyon (47.3021, −123.1803); Unnamed (47.3048, −123.1528); Unnamed (47.3077, −123.2012); Unnamed (47.3146, −123.1353); Unnamed (47.3209, −123.2212); Unnamed (47.3222, −123.3060); Unnamed (47.3237, −123.1467); Unnamed (47.3250, −123.1250); Vance Creek (47.3300, −123.3137); Weaver Creek (47.3097, −123.2384).
            (14) Hood Canal Subbasin 17110018—(i) Hamma Hamma River Watershed 1711001803. Outlet(s) = Hamma Hamma River (Lat 47.5471, Long −123.0440) upstream to endpoint(s) in: Hamma Hamma River (47.5590, −123.0632); North Fork John Creek (47.5442, −123.0696)
            (ii) Duckabush River Watershed 1711001804. Outlet(s) = Duckabush River (Lat 47.6502, Long −122.9348) upstream to endpoint(s) in: Duckabush River (47.6825, −123.0675).
            (iii) Dosewallips River Watershed 1711001805. Outlet(s) = Dosewallips River (Lat 47.6881, Long −122.8945); Unnamed (47.6857, −122.8967) upstream to endpoint(s) in: Dosewallips River (47.7289, −123.1111); Rocky Brook (47.7212, −122.9405); Unnamed (47.6886, −122.8977).
            (15) Dungeness/Elwha 17110020—(i) Dungeness River Watershed 1711002003. Outlet(s) = Dungeness River (Lat 48.1506, Long −123.1311); Unnamed (48.1537, −123.1267) upstream to endpoint(s) in: Dungeness River (47.9386, −123.0885); Gray Wolf River (47.9168, −123.2409); Matriotti Creek (48.1368, −123.1428); Unnamed (48.1514, −123.1216).
            (ii) Elwha River Watershed 1711002007. Outlet(s) = Elwha River (Lat 48.1466, Long −123.5671); Unnamed (48.1483, −123.5599) upstream to endpoint(s) in: Elwha River (48.0927, −123.5614).
            (16) Nearshore Marine Areas—Except as provided in paragraph (e) of this section, critical habitat includes all nearshore marine areas (including areas adjacent to islands) of the Strait of Georgia (south of the international border), Puget Sound, Hood Canal, and the Strait of Juan de Fuca (to the western end of the Elwha River delta) from the line of extreme high tide out to a depth of 30 meters.
            (17) Maps of critical habitat for the Puget Sound chinook salmon ESU follow: 
            
              
              ER02SE05.069
            
            
              
              ER02SE05.070
            
            
              
              ER02SE05.071
            
            
              
              ER02SE05.072
            
            
              
              ER02SE05.073
            
            
              
              ER02SE05.074
            
            
              
              ER02SE05.075
            
            
              
              ER02SE05.076
            
            
              
              ER02SE05.077
            
            
              
              ER02SE05.078
            
            
              
              ER02SE05.079
            
            
              
              ER02SE05.080
            
            
              
              ER02SE05.081
            
            
              
              ER02SE05.082
            
            
              
              ER02SE05.083
            
            
              
              ER02SE05.084
            
            
              
              ER02SE05.085
            
            (h) Lower Columbia River Chinook Salmon (Oncorhynchus tshawytscha). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Middle Columbia/Hood Subbasin 17070105—(i) East Fork Hood River Watershed 1707010506. Outlet(s) = Hood River (Lat 45.6050, Long −121.6323) upstream to endpoint(s) in: Dog River (45.4655, −121.5656); East Fork Hood River (45.4665, −121.5669); Pinnacle Creek (45.4595, −121.6568); Tony Creek (45.5435, −121.6411).
            (ii) West Fork Hood River Watershed 1707010507. Outlet(s) = West Fork Hood River (Lat 45.6050, Long −121.6323) upstream to endpoint(s) in: Divers Creek (45.5457, −121.7447); Elk Creek (45.4277, −121.7889); Indian Creek (45.5375, −121.7857); Jones Creek (45.4629, −121.7942); Lake Branch (45.5083, −121.8485); McGee Creek (45.4179, −121.7675); No Name Creek (45.5347, −121.7929); Red Hill Creek (45.4720, −121.7705), Unnamed (45.5502, −121.7014).
            (iii) Hood River Watershed 1707010508. Outlet(s) = Hood River (Lat 45.7205, Long −121.5055) upstream to endpoint(s) in: Hood River (45.6050, −121.6323).
            (iv) White Salmon River Watershed 1707010509. Outlet(s) = White Salmon River (Lat 45.7226, Long −121.5214) upstream to endpoint(s) in: White Salmon River (45.7677, −121.5374).
            (v) Wind River Watershed 1707010511. Outlet(s) = Wind River (Lat 45.7037, Long −121.7946) upstream to endpoint(s) in: Bear Creek (45.7620, −121.8293); Big Hollow Creek (45.9399, −121.9996); Dry Creek (45.9296, −121.9721); Falls Creek (45.9105, −121.9222); Little Wind River (45.7392, −121.7772); Ninemile Creek (45.8929, −121.9526); Paradise Creek (45.9527, −121.9408); Trapper Creek (45.8887, −122.0065); Trout Creek (45.8021, −121.9313); Wind River (45.9732, −121.9031).
            (vi) Middle Columbia/Grays Creek Watershed 1707010512. Outlet(s) = Columbia River (Lat 45.7044, Long −121.7980) upstream to endpoint(s) in: Columbia River (45.7205, −121.5056).
            (vii) Middle Columbia/Eagle Creek Watershed 1707010513. Outlet(s) = Columbia River (Lat 45.6447, Long −121.9395) upstream to endpoint(s) in: Camp Creek (45.6676, −121.8167); Carson Creek (45.7206, −121.8184); Columbia River (45.7044, −121.7980); Dry Creek (45.6717, −121.8732); Eagle Creek (45.6365, −121.9171); East Fork Herman Creek (45.6538, −121.8122); Herman Creek (45.6749, −121.8477); Rock Creek (45.6958, −121.8915); Unnamed (45.6654, −121.8164); Unnamed (45.6674, −121.8487); Unnamed (45.6689, −121.8444); Unnamed (45.6762, −121.9350); Unnamed (45.6902, −121.9034); Unnamed (45.6948, −121.9424).
            (2) Lower Columbia/Sandy Subbasin 17080001—(i) Salmon River Watershed 1708000101. Outlet(s) = Salmon River (Lat 45.3768, Long −122.0293) upstream to endpoint(s) in: Cheeney Creek (45.3104, −121.9561); Copper Creek (45.2508, −121.9053); Salmon River (45.2511, −121.9025); South Fork Salmon River (45.2606, −121.9474); Unnamed (45.3434, −121.9920).
            (ii) Zigzag River Watershed 1708000102. Outlet(s) = Zigzag River (Lat 45.3489, Long −121.9442) upstream to endpoint(s) in: Henry Creek (45.3328, −121.9110); Still Creek (45.2755, −121.8413); Unnamed (45.3019, −121.8202); Zigzag River (45.3092, −121.8642).
            (iii) Upper Sandy River Watershed 1708000103. Outlet(s) = Sandy River (Lat 45.3489, Long −121.9442) upstream to endpoint(s) in: Clear Creek (45.3712, −121.9246); Clear Fork Sandy River (45.3994, −121.8525); Horseshoe Creek (45.3707, −121.8936); Lost Creek (45.3709, −121.8150); Sandy River (45.3899, −121.8620).
            (iv) Middle Sandy River Watershed 1708000104. Outlet(s) = Sandy River (Lat 45.4464, Long −122.2459) upstream to endpoint(s) in: Alder Creek (45.3776, −122.0994); Bear Creek (45.3368, −121.9265); Cedar Creek (45.4087, −122.2617); North Boulder Creek (45.3822, −122.0168); Sandy River (45.3489, −121.9442).
            (v) Bull Run River Watershed 1708000105. Outlet(s) = Bull Run River (Lat 45.4464, Long −122.2459) upstream to endpoint(s) in: Bull Run River (45.4455, −122.1561); Little Sandy Creek (45.4235, −122.1975).
            (vi) Washougal River (1708000106). Outlet(s) = Washougal River (Lat 45.5795, Long −122.4022) upstream(s) to endpoint(s) in: Cougar Creek (45.6265, −122.2987); Dougan Creek (45.6770, −122.1522); Lacamas Creek (45.5972, −122.3933); Little Washougal River (45.6315, −122.3767); Washougal River (45.6729, −122.1524); West Fork Washougal River (45.6205, −122.2149).
            (vii) Columbia Gorge Tributaries Watershed 1708000107. Outlet(s) = Columbia River (Lat 45.5735, Long −122.3945) upstream to endpoint(s) in: Bridal Veil Creek (45.5542, −122.1793); Columbia River (45.6447, −121.9395); Coopey Creek (45.5656, −122.1671); Government Cove (45.5948, −122.0630); Hamilton Creek (45.6414, −121.9764); Hardy Creek (45.6354, −121.9987); Horsetail Creek (45.5883, −122.0675); Latourell Creek (45.5388, −122.2173); McCord Creek (45.6115, −121.9929); Moffett Creek (45.6185, −121.9662); Multnomah Creek (45.5761, −122.1143), Oneonta Creek (45.5821, −122.0718); Tanner Creek (45.6264, −121.9522); Turnaft Creek (45.6101, −122.0284); Unnamed (45.5421, −122.2624); Unnamed (45.5488, −122.3504); Unnamed (45.6025, −122.0443); Unnamed (45.6055, −122.0392); Unnamed (45.6083, −122.0329); Unnamed (45.6118, −122.0216); Unnamed (45.6124, −122.0172); Unnamed (45.6133, −122.0055); Wahkeena Creek (45.5755, −122.1266); Young Creek (45.5480, −122.1997).
            (viii) Lower Sandy River Watershed 1708000108. Outlet(s) = Sandy River (Lat 45.5680, Long −122.4023) upstream to endpoint(s) in: Beaver Creek (45.5258, −122.3822); Gordon Creek (45.4915, −122.2423); Sandy River (45.4464, −122.2459); Trout Creek (45.4844, −122.2785); Unnamed (45.5542, −122.3768); Unnamed (45.5600, −122.3650).
            (3) Lewis Subbasin 17080002—(i) East Fork Lewis River Watershed 1708000205. Outlet(s) = East Fork Lewis River (Lat 45.8664, Long −122.7189) upstream to endpoint(s) in: East Fork Lewis River (45.8395, −122.4463).
            (ii) Lower Lewis River Watershed 1708000206. Outlet(s) = Lewis River (Lat 45.8519, Long −122.7806) upstream to endpoint(s) in: Cedar Creek (45.9049, −122.3684); Chelatchie Creek (45.9169, −122.4130); Johnson Creek (45.9385, −122.6261); Lewis River (45.9570, −122.5550); Pup Creek (45.9391, −122.5440); Unnamed (45.8882, −122.7412); Unnamed (45.9153, −122.4362).
            (4) Lower Columbia/Clatskanie Subbasin 17080003—(i) Kalama River Watershed 1708000301. Outlet(s) = Burris Creek (45.8926, −122.7892); Kalama River (46.0340, −122.8695) upstream to endpoint(s) in: Arnold Creek (46.0463, −122.5938); Burris Creek (45.9391, −122.7780); Elk Creek (46.0891, −122.5117); Gobar Creek (46.0963, −122.6042); Hatchery Creek (46.0459, −122.8027); Kalama River (46.1109, −122.3579); Little Kalama River (45.9970, −122.6939); North Fork Kalama River (46.1328, −122.4118); Wild Horse Creek (46.0626, −122.6367).
            (ii) Clatskanie River Watershed 1708000303. Outlet(s) = Clatskanie River (Lat 46.1398, Long −123.2303) upstream to endpoint(s) in: Clatskanie River (46.0435, −123.0829); Merrill Creek (46.0916, −123.1727); Perkins Creek (46.0826, −123.1678).
            (iii) Skamokawa/Elochoman Watershed 1708000305. Outlet(s) = Elochoman River (Lat 46.2269, Long −123.4040); Skamokawa Creek (46.2677, −123.4562); Unnamed (46.2243, −123.3975) upstream to endpoint(s) in: Beaver Creek (46.2256, −123.3071); Elochoman River (46.3503, −123.2428); Falk Creek (46.2954, −123.4413); Left Fork Skamokawa Creek (46.3249, −123.4538); McDonald Creek (46.3398, −123.4116); Standard Creek (46.3292, −123.3999); West Fork Elochoman River (46.3211, −123.2605); West Fork Skamokawa Creek (46.2871, −123.4654); Wilson Creek (46.2970, −123.3434).
            (iv) Plympton Creek Watershed 1708000306. Outlet(s) = Westport Slough (Lat 46.1434, Long −123.3816) upstream to endpoint(s) in: Plympton Creek (46.1261, −123.3842); Westport Slough (46.1195, −123.2797).
            (5) Upper Cowlitz Subbasin 17080004—(i) Headwaters Cowlitz River 1708000401. Outlet(s) = Cowlitz River (Lat 46.6580, Lat −121.6032) upstream to endpoint(s) in: Clear Fork Cowlitz River (46.6858, −121.5668); Muddy Fork Cowlitz River (46.6994, −121.6169); Ohanapecosh River (46.6883, −121.5809).
            (ii) Upper Cowlitz River Watershed 1708000402. Outlet(s) = Cowlitz River (Lat 46.5763, Long −121.7051) upstream to endpoint(s) in: Cowlitz River (46.6580, −121.6032).
            (iii) Cowlitz Valley Frontal Watershed 1708000403. Outlet(s) = Cowlitz River (Lat 46.4765, Long −122.0952) upstream to endpoint(s) in: Cowlitz River (46.5763, −121.7051); Silver Creek (46.5576, −121.9178).
            (iv) Upper Cispus River Watershed 1708000404. Outlet(s) = Cispus River (Lat 46.4449, Long −121.7954) upstream to endpoint(s) in: Cispus River (46.3410, −121.6709); East Canyon Creek (46.3454, −121.7031); North Fork Cispus River (46.4355, −121.654).
            (v) Lower Cispus River Watershed 1708000405. Outlet(s) = Cispus River (Lat 46.4765, Long −122.0952) upstream to endpoint(s) in: Cispus River (46.4449, −121.7954); McCoy Creek (46.3892, −121.8190); Yellowjacket Creek (46.3871, −121.8335).
            (6) Cowlitz Subbasin 17080005—(i) Riffe Reservoir Watershed 1708000502. Outlet(s) = Cowlitz River (Lat 46.5033, Long −122.5870) upstream to endpoint(s) in: Cowlitz River (46.4765, −122.0952).
            (ii) Jackson Prairie Watershed 1708000503. Outlet(s) = Cowlitz River (Lat 46.3678, Long −122.9337) upstream to endpoint(s) in: Bear Creek (46.4215, −122.9224); Blue Creek (46.4885, −122.7253); Cowlitz River (46.5033, −122.5870); Lacamas Creek (46.5118, −122.8113); Mill Creek (46.4701, −122.8557); Mill Creek (46.5176;-122.6209); Otter Creek (46.4800, −122.6996); Salmon Creek (46.4237, −122.8400); Skook Creek (46.5035, −122.7556).
            (iii) North Fork Toutle River Watershed 1708000504. Outlet(s) = North Fork Toutle River (Lat 46.3669, Long −122.5859) upstream to endpoint(s) in: North Fork Toutle River (46.3718, −122.5847).
            (iv) Green River Watershed 1708000505. Outlet(s) = Green River (Lat 46.3718, Long −122.5847) upstream to endpoint(s) in: Cascade Creek (46.3924, −122.3530); Devils Creek (46.3875, −122.5113); Elk Creek (46.3929, −122.3224); Green River (46.3857, −122.1815); Miners Creek (46.3871, −122.2091); Shultz Creek (46.3744, −122.2987); Unnamed (46.3796, −122.3632).
            (v) South Fork Toutle River Watershed 1708000506. Outlet(s) = South Fork Toutle River (Lat 46.3282, Long −122.7215) upstream to endpoint(s) in: Johnson Creek (46.3100, −122.6338); South Fork Toutle River (46.2306, −122.4439); Studebaker Creek (46.3044, −122.6777).
            (vi) East Willapa Watershed 1708000507. Outlet(s) = Cowlitz River (Lat 46.2660, Long −122.9154) upstream to endpoint(s) in: Arkansas Creek (46.3275, −123.0123); Baxter Creek (46.3034, −122.9709); Brim Creek (46.4263, −123.0139); Campbell Creek (46.3756, −123.0401); Cowlitz River (46.3678, −122.9337); Delameter Creek (46.2495, −122.9916); Hemlock Creek (46.2585, −122.7269); Hill Creek (46.3724, −122.9211); King Creek (46.5076, −122.9885); Monahan Creek (46.2954, −123.0286); North Fork Toutle River (46.3669, −122.5859); Olequa Creek (46.5174, −122.9042); Stillwater Creek (46.3851, −123.0478); Sucker Creek (46.2628, −122.8116); Unnamed (46.5074, −122.9585); Unnamed (46.5405, −122.9090); Wyant Creek (46.3424, −122.6302).
            (vii) Coweeman Watershed 1708000508. Outlet(s) = Cowlitz River (Lat 46.0977, Long −122.9141); Owl Creek (46.0771, −122.8676) upstream to endpoint(s) in: Baird Creek (46.1704, −122.6119); Coweeman River (46.1505, −122.5792); Cowlitz River (46.2660, −122.9154); Leckler Creek (46.2092, −122.9206); Mulholland Creek (46.1932, −122.6992); North Fork Goble Creek (46.1209, −122.7689); Ostrander Creek (46.2095, −122.8623); Owl Creek (46.0914, −122.8692); Salmon Creek (46.2547, −122.8839); South Fork Ostrander Creek (46.1910, −122.8600); Unnamed (46.0838, −122.7264).
            (7) Lower Columbia Subbasin 17080006—(i) Big Creek Watershed 1708000602. Outlet(s) = Bear Creek (Lat 46.1719; Long −123.6642); Big Creek (46.1847, −123.5943); Blind Slough (46.2011, −123.5822); John Day River (46.1820, −123.7392) upstream to endpoint(s) in: Bear Creek (46.1181, −123.6388); Big Creek (46.1475, −123.5819); Gnat Creek (46.1614, −123.4813); John Day River (46.1763, −123.7474).
            (ii) Grays Bay Watershed 1708000603. Outlet(s) = Crooked Creek (Lat 46.2962, Long −123.6795); Deep River (46.3035, −123.7092); Grays River (46.3035, −123.6867); Sisson Creek (46.3011, −123.7237); Unnamed (46.3042, −123.6870) upstream to endpoint(s) in: Crooked Creek (46.3033, −123.6222); East Fork Grays River (46.4425, −123.4081); Fossil Creek (46.3628, −123.5530); Grays River (46.4910, −123.4334); Hull Creek (46.3725, −123.5866); Johnson Canyon (46.3699, −123.6659); Klints Creek (46.3562, −123.5675); Malone Creek (46.3280, −123.6545); Mitchell Creek (46.4512, −123.4371) South Fork Grays River (46.3813, −123.4581); Sweigiler Creek (46.4195, −123.5375); Unnamed (46.3283, −123.7376); Unnamed (46.3651, −123.6839); Unnamed (46.4701, −123.4515); West Fork Grays River (46.4195, −123.5530).
            (8) Clackamas Subbasin 17090011—(i) Lower Clackamas River Watershed 1709001106. Outlet(s) = Clackamas River (Lat 45.3719, Long −122.6071) upstream to endpoint(s) in: Clackamas River (45.2440, −122.2798); Clear Creek (45.3568, −122.4781); Deep Creek (45.3916, −122.4028); Richardson Creek (45.3971, −122.4712); Rock Creek (45.4128, −122.5043).
            (ii) [Reserved]
            (9) Lower Willamette Subbasin 17090012—(i) Johnson Creek Watershed 1709001201. Outlet(s) = Willamette River (Lat 45.4423, Long −122.6453) upstream to endpoint(s) in: Crystal Springs Creek (45.4770, −122.6403); Kellogg Creek (45.4344, −122.6314); Tryon Creek (45.4239, −122.6595); Unnamed (45.4002, −122.6423); Willamette River (45.3719, −122.6071).
            (ii) Scappoose Creek Watershed 1709001202. Outlet(s) = Multnomah Channel (Lat 45.8577, Long −122.7919) upstream to endpoint(s) in: Cunningham Slough (45.8250, −122.8069); Multnomah Channel (45.6188, −122.7921); North Scappoose Creek (45.8014, −122.9340).
            (iii) Columbia Slough/Willamette River Watershed 1709001203. Outlet(s) = Willamette River (Lat 45.6530, Long −122.7646) upstream to endpoint(s) in: Bybee/Smith Lakes (45.6189, −122.7333); Columbia Slough (45.5979, −122.7137); Willamette River (45.4423, −122.6453).
            (10) Lower Columbia River Corridor—Lower Columbia River Corridor. Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Columbia River (45.5709, −122.4021).
            (11) Maps of critical habitat for the Lower Columbia River chinook salmon ESU follow: 
            
              
              ER02SE05.086
            
            
              
              ER02SE05.087
            
            
              
              ER02SE05.088
            
            
              
              ER02SE05.089
            
            
              
              ER02SE05.090
            
            
              
              ER02SE05.091
            
            
              
              ER02SE05.092
            
            
              
              ER02SE05.093
            
            
              
              ER02SE05.094
            
            
              
              ER02SE05.095
            
            
              
              ER02SE05.096
            
            (i) Upper Willamette River Chinook Salmon (Oncorhynchus tshawytscha). Critical habitat is to include the areas defined in the following subbasins:
            (1) Middle Fork Willamette Subbasin 17090001—(i) Upper Middle Fork Willamette River Watershed 1709000101. Outlet(s) = Middle Fork Willamette River (Lat 43.4961, Long −122.3989) upstream to endpoint(s) in: Echo Creek (43.4670, −122.3172); Found Creek (43.5048, −122.2831); Middle Fork Willamette River (43.4801, −122.2534); Noisy Creek (43.5083, −122.3016); Simpson Creek (43.5031, −122.3801); Skunk Creek (43.5069, −122.2866); Staley Creek (43.4527, −122.3650); Swift Creek (43.5438, −122.2431); Tumblebug Creek (43.4740, −122.2549); Unnamed (43.4967, −122.2645); Unnamed (43.4986, −122.2686); Unnamed (43.5020, −122.2764).
            (ii) Hills Creek Watershed 1709000102. Outlet(s) = Hills Creek (Lat 43.7071, Long −122.4195) upstream to endpoint(s) in: Hills Creek (43.6718, −122.3502).
            (iii) Salt Creek/Willamette River Watershed 1709000103. Outlet(s) = Salt Creek (Lat 43.7261, Long −122.4381) upstream to endpoint(s) in: Coyote Creek (43.6682, −122.2378); Eagle Creek (43.6795, −122.2293); Salt Creek (43.6204, −122.1413); South Fork Salt Creek (43.6518, −122.2261).
            (iv) Hills Creek Reservoir Watershed 1709000105. Outlet(s) = Middle Fork Willamette River (Lat 43.7589, Long −122.5242) upstream to endpoint(s) in: Big Willow Creek (43.6341, −122.4139); Buck Creek (43.5945, −122.4272); Bull Creek (43.6598, −122.4014); Coal Creek (43.4882, −122.4246); Coffeepot Creek (43.6182, −122.4160); Gold Creek (43.5860, −122.4768); Indian Creek (43.5034, −122.4638); Larison Creek (43.6851, −122.4760); Middle Fork Willamette River (43.4961, −122.3989); Packard Creek (43.6516, −122.4904); Snake Creek (43.5388, −122.4554) Snow Creek (43.6061, −122.4585); Windfall Creek (43.5984, −122.4638).
            (v) North Fork of Middle Fork Willamette River Watershed 1709000106. Outlet(s) = North Fork Middle Fork Willamette River (Lat 43.7589, Long −122.5242) upstream to endpoint(s) in: Cayuse Creek (43.8651, −122.1856); Chalk Creek (43.8750, −122.4044); Christy Creek (43.9079, −122.3796); Fisher Creek (43.8699, −122.1551); North Fork Middle Fork Willamette River (43.8671, −122.0711).
            (vi) Middle Fork Willamette/Lookout Point Watershed 1709000107. Outlet(s) = Middle Fork Willamette River (Lat 43.9495, Long −122.8471) upstream to endpoint(s) in: Anthony Creek (43.8799, −122.8498); Bannister Creek (43.8743, −122.6538); Buckhead Creek (43.7753, −122.5253); Burnt Bridge Creek (43.7900, −122.5334); Carr Creek (43.8558, −122.8177); Deception Creek (43.7551, −122.5541); East Fork Minnow Creek (43.8902, −122.7342); Goodman Creek (43.8309, −122.6940); Gosage Creek (43.8446, −122.8129); Guiley Creek (43.8419, −122.7962); Hazel Creek (43.8637, −122.6891); Lost Creek (43.8427, −122.7781); Middle Creek (43.8624, −122.8323); Middle Fork Willamette River (43.7589, −122.5242); Minnow Creek (43.8872, −122.7458); North Creek (43.8247, −122.6236); Rolling Riffle Creek (43.8750, −122.7052); School Creek (43.8604, −122.6099); South Creek (43.8230, −122.6216); Unnamed (43.8329, −122.6775); Unnamed (43.8427, −122.6643); Unnamed (43.8433, −122.6950).
            (vii) Little Fall Creek Watershed 1709000108. Outlet(s) = Little Fall Creek (Lat 43.9577, Long −122.8166) upstream to endpoint(s) in: Little Fall Creek (44.0579, −122.5440); Norton Creek (44.0006, −122.7044); Sturdy Creek (44.0196, −122.6475).
            (viii) Fall Creek Watershed 1709000109. Outlet(s) = Fall Creek (Lat 43.9707, Long −122.8677) upstream to endpoint(s) in: Alder Creek (44.0000, −122.4993); Fall Creek (43.9922, −122.3758); Gold Creek (43.9772, −122.4051); Logan Creek (43.9447, −122.4504); Nelson Creek (43.9285, −122.6850); Portland Creek (43.9331, −122.4655); Sunshine Creek (43.9943, −122.4672); Winberry Creek (43.9142, −122.6890).
            (ix) Lower Middle Fork Willamette River Wateshed 1709000110. Outlet(s) = Middle Fork Willamette River (Lat 44.0226, Long −123.0169) upstream to endpoint(s) in: Hills Creek (43.9945, −122.8651); Middle Fork Willamette River (43.9495, −122.8471); Mill Race (44.0407, −123.0004); Pudding Creek (44.0173, −122.9501); Rattlesnake Creek (43.9352, −122.8608); Wallace Creek (44.0074, −122.8984).
            (2) Upper Willamette Subbasin 17090003—(i) Muddy Creek Watershed 1709000302. Outlet(s) = Willamette River (Lat 44.6400, Long −123.1096) upstream to endpoint(s) in: Willamette River (44.0226, −123.0169).
            
            (ii) Calapooia River Watershed 1709000303. Outlet(s) = Calapooia River (Lat 44.5088, Long −123.1101) upstream to endpoint(s) in: Calapooia River (44.2354, −122.4128).
            (iii) Oak Creek Watershed 1709000304. Outlet(s) = Willamette River (Lat 44.7504, Long −123.1421) upstream to endpoint(s) in: Calapooia River (44.5088, −123.1101); Willamette River (44.6400, −123.1096).
            (iv) Marys River Watershed 1709000305. Outlet(s) = Marys River (Lat 44.5566, Long −123.2597) upstream to endpoint(s) in: Beaver Creek (44.4554, −123.3748); Marys River (44.5373, −123.3762); Oak Creek (44.5636, −123.2932).
            (v) Luckiamute River Watershed 1709000306. Outlet(s) = Luckiamute River (Lat 44.7561, Long −123.1468) upstream to endpoint(s) in: Soap Creek (44.7317, −123.2151); Unnamed (44.7661, −123.2011).
            (3) McKenzie Subbasin 17090004—(i) Upper McKenzie River Watershed 1709000401. Outlet(s) = McKenzie River (Lat 44.1721, Long −122.2058) upstream to endpoint(s) in: Deer Creek (44.2677, −122.0712); Frissell Creek (44.2288, −122.0699); Lost Creek (44.1729, −122.0401); McKenzie River (44.3109, −122.0199); Scott Creek (44.1981, −122.0195); Smith River (44.2824, −122.0506).
            (ii) Horse Creek Watershed 1709000402. Outlet(s) = West Fork Horse Creek (Lat 44.1721, Long −122.2058) upstream to endpoint(s) in: Cedar Swamp Creek (44.1563, −122.1132); Horse Creek (44.0602, −122.0087); King Creek (44.1635, −122.1693); Separation Creek (44.1274, −122.0077).
            (iii) South Fork McKenzie River Watershed 1709000403. Outlet(s) = South Fork McKenzie River (Lat 44.1595, Long −122.2946) upstream to endpoint(s) in: Augusta Creek (43.9562, −122.1632); Cougar Creek (44.1397, −122.2437); East Fork South Fork McKenzie (44.0850, −122.0997); Elk Creek (43.9455, −122.0384); French Pete Creek (44.0402, −122.1854); Hardy Creek (44.0345, −122.2047); Rebel Creek (44.0167, −122.1505); Roaring River (43.9479, −122.0811); South Fork McKenzie River (43.9533, −121.9995).
            (iv) McKenzie River/Quartz Creek Watershed 1709000405. Outlet(s) = McKenzie River (Lat 44.1112, Long −122.4209) upstream to endpoint(s) in: Cone Creek (44.1528, −122.3649); McKenzie River (44.1721, −122.2058); Quartz Creek (44.0188, −122.3015); Wycoff Creek (44.0846, −122.3143).
            (v) Lower McKenzie River Watershed 1709000407. Outlet(s) = McKenzie River (Lat 44.1255, Long −123.1059) upstream to endpoint(s) in: Boulder Creek (44.0601, −122.7825); Camp Creek (44.0896, −122.8544); Deer Creek (44.0895, −122.4234); Ennis Creek (44.0804, −122.3754); Finn Creek (44.1471, −122.5972); Forest Creek (44.0861, −122.7153); Haagen Creek (44.0880, −122.7126); Hatchery Creek (44.1449, −122.6056); Holden Creek (44.1056, −122.7061); Indian Creek (44.1526, −122.5816); Lane Creek (44.0928, −122.7323); Marten Creek (44.1075, −122.5046); McKenzie River (44.1112, −122.4209); North Fork Gate Creek (44.1718, −122.5248); Osborn Creek (44.0565, −122.7880); Ritchie Creek (44.1028, −122.6567); South Fork Gate Creek (44.1667, −122.4980); Taylor Creek (44.0783, −122.7481); Toms Creek (44.1316, −122.5586); Unnamed (44.0646, −122.9399); Walterville Canal (44.0765, −122.7537).
            (4) North Santiam Subbasin 17090005—(i) Middle North Santiam River Watershed 1709000504. Outlet(s) = North Santiam River (Lat 44.7852, Long −122.6079) upstream to endpoint(s) in: Mad Creek (44.7453, −122.3898); North Santiam River (44.7510, −122.2821); Rock Creek (44.7077, −122.4171); Snake Creek (44.7477, −122.4905).
            (ii) Little North Santiam River Watershed 1709000505. Outlet(s) = Little North Santiam River (Lat 44.7852, Long −122.6079) upstream to endpoint(s) in: Elkhorn Creek (44.8134, −122.3561); Little North Santiam River (44.8390, −122.3364); Little Sinker Creek (44.8191, −122.4111); Sinker Creek (44.8166, −122.4174).
            (iii) Lower North Santiam River Watershed 1709000506. Outlet(s) = Santiam River (Lat 44.7504, Long −123.1421) upstream to endpoint(s) in: Bear Branch (44.7559, −122.7974); Cold Creek (44.7522, −122.8848); Morgan Creek (44.7500, −123.0376); North Santiam River (44.7852, −122.6079); Salem Ditch (44.8000, −122.8120); Smallman Creek (44.7300, −122.9098); Stout Creek (44.7930, −122.6177); Trask Creek (44.7725, −122.6152); Unnamed (44.7672, −123.0517); Valentine Creek (44.8013, −122.7176).
            (5) South Santiam Subbasin 17090006—(i) Hamilton Creek/South Santiam River Watershed 1709000601. Outlet(s) = South Santiam River (Lat 44.6869, Long −123.0052) upstream to endpoint(s) in: Hamilton Creek (44.5037, −122.7667); McDowell Creek (44.4580, −122.7128); Mill Creek (44.6750, −122.9721); Noble Creek (44.4519, −122.7976); South Santiam River (44.4163, −122.6693); Spring Branch (44.6821, −122.9811); Unnamed (44.6703, −122.9870); Unnamed (44.6801, −122.9786).
            (ii) Crabtree Creek Watershed 1709000602. Outlet(s) = Crabtree Creek (Lat 44.6756, Long −122.9557) upstream to endpoint(s) in: Bald Peter Creek (44.5682, −122.5825); Beaver Creek (44.6271, −122.8504); Crabtree Creek (44.6058, −122.5405); Roaring River (44.6251, −122.7283); South Fork Crabtree Creek (44.5741, −122.5744).
            (iii) Thomas Creek Watershed 1709000603. Outlet(s) = Thomas Creek (Lat 44.6778, Long −122.9654) upstream to endpoint(s) in: Jordan Creek (44.7531, −122.6595); Mill Creek (44.7055, −122.7842); Neal Creek (44.7101, −122.6912); South Fork Neal Creek (44.7033, −122.7078); Thomas Creek (44.6776, −122.4650).
            (iv) South Santiam River Watershed 1709000606. Outlet(s) = South Santiam River (Lat 44.3977, Long −122.4491) upstream to endpoint(s) in: Falls Creek (44.4007, −122.3828); South Santiam River (44.3980, −122.2610).
            (v) South Santiam River/Foster Reservoir Watershed 1709000607. Outlet(s) = South Santiam River (Lat 44.4163, Long −122.6693) upstream to endpoint(s) in: Middle Santiam River (44.4498, −122.5479); South Santiam River (44.3977, −122.4491).
            (vi) Wiley Creek Watershed 1709000608. Outlet(s) = Wiley Creek (Lat 44.4140, Long −122.6752) upstream to endpoint(s) in: Little Wiley Creek (44.3673, −122.5916); Wiley Creek (44.3488, −122.5900).
            (6) Middle Willamette Subbasin 17090007—(i) Mill Creek/Willamette River Watershed 1709000701. Outlet(s) = Mill Creek (Lat 44.9520, Long −123.0381) upstream to endpoint(s) in: Mill Creek (44.8255, −122.8226).
            (ii) Rickreall Creek Watershed 1709000702. Outlet(s) = Willamette River (Lat 44.9288, Long −123.1124) upstream to endpoint(s) in: Willamette River (44.7504, −123.1421).
            (iii) Willamette River/Chehalem Creek Watershed 1709000703. Outlet(s) = Willamette River (Lat 45.2552, Long −122.8806) upstream to endpoint(s) in: Willamette River (44.9288, −123.1124).
            (iv) Abernethy Creek Watershed 1709000704. Outlet(s) = Willamette River (Lat 45.3719, Long −122.6071) upstream to endpoint(s) in: Willamette River (45.2552, −122.8806).
            (7) Molalla/Pudding Subbasin 17090009—(i) Butte Creek/Pudding River Watershed 1709000902. Outlet(s) = Pudding River (Lat 45.1907, Long −122.7527) upstream to endpoint(s) in: Pudding River (45.0740, −122.8525).
            (ii) Senecal Creek/Mill Creek Watershed 1709000904. Outlet(s) = Pudding River (Lat 45.2843, Long −122.7149) upstream to endpoint(s) in: Pudding River (45.1907, −122.7527).
            (iii) Upper Molalla River Watershed 1709000905. Outlet(s) = Molalla River (Lat 45.1196, Long −122.5342) upstream to endpoint(s) in: Molalla River (44.9124, −122.3228); North Fork Molalla River (45.0872, −122.3849); Table Rock Fork Molalla River (44.9876, −122.2741).
            (iv) Lower Molalla River Watershed 1709000906. Outlet(s) = Molalla River (Lat 45.2979, Long −122.7141) upstream to endpoint(s) in: Gribble Creek (45. 2146, −122.6988); Milk Creek (45.2278, −122.5670); Molalla River (45.1196, −122.5342).
            (8) Clackamas Subbasin 17090011—(i) Collawash River Watershed 1709001101. Outlet(s) = Collawash River (Lat 45.0321, Long −122.0600) upstream to endpoint(s) in: Blister Creek (44.9594, −122.1590); Collawash River (44.9507, −122.0350); Hot Springs Fk Collawash River (44.9385, −122.1721); Nohorn Creek (44.9442, −122.1957).
            (ii) Upper Clackamas River 1709001102. Outlet(s) = Clackamas River (Lat 45.0321, Long −122.0600) upstream to endpoint(s) in: Cabin Creek (45.0087, −121.8958); Clackamas River (44.8966, −121.8800); Cub Creek (44.8969, −121.8876); Granite Creek (45.0184, −121.9885); Hunter Creek (44.9086, −121.8929); Last Creek (44.9715, −121.8547); Lowe Creek (44.9487, −121.8983); Pot Creek (45.0149, −121.9084); Unnamed (44.9469, −121.8691); Wall Creek (44.9555, −121.8843).
            (iii) Oak Grove Fork Clackamas River Watershed 1709001103. Outlet(s) = Oak Grove Fork Clackamas River (Lat 45.0746, Long −122.0520) upstream to endpoint(s) in: Oak Grove Fork Clackamas River (45.0822, −121.9859).
            (iv) Middle Clackamas River Watershed 1709001104. Outlet(s) = Clackamas River (Lat 45.2440, Long −122.2798) upstream to endpoint(s) in: Clackamas River (45.0321, −122.0600); Fish Creek (45.0962, −122.1683); North Fork Clackamas River (45.2361, −122.2186); Roaring River (45.1773, −122.0650); South Fork Clackamas River (45.1939, −122.2257); Tag Creek (45.0607, −122.0512); Tar Creek (45.0494, −122.0570).
            (v) Lower Clackamas River Watershed 1709001106. Outlet(s) = Clackamas River (Lat 45.3719, Long −122.6071) upstream to endpoint(s) in: Clackamas River (45.2440, −122.2798); Clear Creek (45.3568, −122.4781); Deep Creek (45.3937, −122.4095); Richardson Creek (45.3971, −122.4712).
            (9) Lower Willamette/Columbia River Corridor—Lower Willamette/Columbia River Corridor. Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Willamette River (45.3719, −122.6071).
            (10) Maps of critical habitat for the Upper Willamette River chinook salmon ESU follow:  
            
              
              ER02SE05.097
            
            
              
              ER02SE05.098
            
            
              
              ER02SE05.099
            
            
              
              ER02SE05.100
            
            
              
              ER02SE05.101
            
            
              
              ER02SE05.102
            
            
              
              ER02SE05.103
            
            
              
              ER02SE05.104
            
            
              
              ER02SE05.105
            
            
              
              ER02SE05.106
            
            (j) Upper Columbia River Spring Chinook Salmon (Oncorhynchus tshawytscha). Critical habitat is to include the areas defined in the following subbasins:
            (1) Chief Joseph Subbasin 17020005—Upper Columbia/Swamp Creek Watershed 1702000505. Outlet(s) = Columbia River (Lat 47.8077, Long −119.9754) upstream to endpoint(s) in: Columbia River (48.0502, −119.8942).
            
            (2) Methow Subbasin 17020008—(i) Lost River Watershed 1702000801 Outlet(s) = Lost River Gorge (Lat 48.6501, Long −120.5103) upstream to endpoint(s) in: Eureka Creek (48.7020, −120.4986); Lost River Gorge (48.7324, −120.4475).
            (ii) Upper Methow River Watershed 1702000802. Outlet(s) = Methow River (Lat 48.6015, Long −120.4376) upstream to endpoint(s) in: Early Winters Creek (48.5999, −120.5840); Methow River (48.6417, −120.6150); Rattlesnake Creek (48.6523, −120.5733); Robinson Creek (48.6680, −120.5394); South Fork Trout Creek (48.6448, −120.6030).
            (iii) Upper Chewuch River Watershed 1702000803. Outlet(s) = Chewuch River (Lat 48.7501, Long −120.1356) upstream to endpoint(s) in: Andrews Creek (48.7855, −120.1087); Chewuch River (48.8614, −120.0288); Dog Creek (48.8218, −120.0151); Lake Creek (48.8258, −120.1996); Thirtymile Creek (48.8109, −120.0199).
            (iv) Lower Chewuch River Watershed 1702000804. Outlet(s) = Chewuch River (Lat 48.4751, Lat −120.1790) upstream to endpoint(s) in: Boulder Creek (48.5797, −120.1538); Chewuch River (48.7501, −120.1356); Cub Creek (48.5513, −120.1899); Eightmile Creek (48.6071, −120.1775); Lake Creek (48.4926, −120.1629); Twentymile Creek (48.7029, −120.1117).
            (v) Twisp River Watershed 1702000805. Outlet(s) = Twisp River (Lat 48.3682, Long −120.1176) upstream to endpoint(s) in: Buttermilk Creek (48.3528, −120.3239); Eagle Creek (48.3584, −120.3914); North Creek (48.4587, −120.5595); Poorman Creek (48.3674, −120.1997); South Creek (48.4330, −120.5431); Twisp River (48.4615, −120.5764); War Creek (48.3649, −120.4030).
            (vi) Middle Methow River Watershed 1702000806. Outlet(s) = Methow River (Lat 48.2495, Long −120.1156) upstream to endpoint(s) in: Bear Creek (48.4527, −120.1423); Goat Creek (48.5888, −120.3705); Little Boulder Creek (48.5700, −120.3797); Methow River (48.6015, −120.4376); Wolf Creek (48.4776, −120.2840) Unnamed (48.4896, −120.2116).
            (vii) Lower Methow River Watershed 1702000807. Outlet(s) = Methow River (Lat 48.0502, Long −119.8942) upstream to endpoint(s) in: Methow River (48.2495, −120.1156).
            (3) Upper Columbia/Entiat Subbasin 17020010—(i) Entiat River Watershed 1702001001. Outlet(s) = Entiat River (Lat 47.6585, Long −120.2194) upstream to endpoint(s) in: Entiat River (47.9855, −120.5749); Hornet Creek (47.7714, −120.4403); Mad River (47.7804, −120.4403); Tillicum Creek (47.7295, −120.4304).
            (ii) Lake Entiat Watershed 1702001002. Outlet(s) = Columbia River (Lat 47.3438, Long −120.0929) upstream to endpoint(s) in: Columbia River (47.8077, −119.9754).
            (4) Wenatchee Subbasin 17020011—(i) White River Watershed 1702001101. Outlet(s) = White River (Lat 47.8088, Long −120.7159) upstream to endpoint(s) in: Little Wenatchee River (47.8526, −120.9541); Napeequa River (47.9285, −120.8829); Panther Creek (47.9355, −120.9482); White River (47.9535, −120.9380).
            (ii) Chiwawa River Watershed 1702001102. Outlet(s) = Chiwawa River (Lat 47.7880, Long −120.6589) upstream to endpoint(s) in: Alder Creek (47.8483, −120.6587); Chikamin Creek (47.9785, −120.7194); Chiwawa River (48.1048, −120.8773); Goose Creek (47.8392, −120.6461); Minnow Creek (47.9137, −120.7182); Phelps Creek (48.0794, −120.8400); Unnamed (48.0366, −120.7615).
            (iii) Nason/Tumwater Watershed 1702001103. Outlet(s) = Wenatchee River (Lat 47.5801, Long −120.6660) upstream to endpoint(s) in: Chiwaukum Creek (47.7039, −120.7791); Nason Creek (47.7769, −120.9103); Skinney Creek (47.6894, −120.7351).
            (iv) Icicle/Chumstick Watershed 1702001104. Outlet(s) = Wenatchee River (Lat 47.5575, Long −120.5729) upstream to endpoint(s) in: Wenatchee River (47.5801, −120.6660).
            (v) Lower Wenatchee River Watershed 1702001105. Outlet(s) = Wenatchee River (Lat 47.4553, Long −120.3185) upstream to endpoint(s) in: Wenatchee River (47.5575, −120.5729).
            (5) Columbia River Corridor—Columbia River Corridor Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Columbia River (47.3438, −120.0929).
            (6) Maps of critical habitat for the Upper Columbia River Spring-run chinook salmon ESU follow: 
            
              
              ER02SE05.107
            
            
              
              ER02SE05.108
            
            
              
              ER02SE05.109
            
            
              
              ER02SE05.110
            
            
              
              ER02SE05.111
            
            
              
              ER02SE05.112
            
            (k) Hood Canal Summer-run Chum Salmon (Oncorhynchus keta). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Skokomoish Subbasin 17110017—Skokomish River 1711001701. Outlet(s) = Skokomish River (Lat 47.3543, Long −123.1122), Unnamed (47.3420, −123.1092), Unnamed (47.3471, −123.1275), Unnamed (47.3509. −123.1101) upstream to endpoint(s) in: Mussel Sheel Creek (47.3039, −123.1590); Skokomish (47.3199, −123.2198); Unnamed (47.3209, −123.2211).
            (2) Hood Canal Subbasin 17110018—(i) Lower West Hood Canal Frontal Watershed 1711001802. Outlet(s)= Eagle Creek (Lat 47.4849, Long −123.0766); Finch Creek (47.4067, −123.1377); Fulton Creek (47.6183, −122.9736); Jorsted Creek (47.5263, −123.0489); Lilliwaup Creek (47.4689, −123.1136); Unnamed (47.4576, −123.1117) upstream to endpoint(s) in: Eagle Creek (47.4905, −123.0830); Finch Creek (47.4076, −123.1586); Fulton Creek (47.6275, −122.9805); Jorsted Creek (47.5246, −123.0649); Lilliwaup Creek (47.4704, −123.1166); Unnamed (47.4585, −123.1186).
            (ii) Hamma Hamma River Watershed 1711001803. Outlet(s) = Hamma Hamma River (Lat 47.5471, Long −123.0440) upstream to endpoint(s) in: Hamma Hamma River (47.5547, −123.0623); John Creek (47.5369, −123.0619).
            (iii) Duckabush River Watershed 1711001804. Outlet(s) = Duckabush River (Lat 47.6502, Long −122.9348) upstream to endpoint(s) in: Duckabush River (47.6654, −122.9728).
            (iv) Dosewallips River Watershed 1711001805. Outlet(s) = Dosewallips River (Lat 47.6880, Long −122.8949) upstream to endpoint(s) in: Dosewallips River (47.7157, −122.9396).
            (v) Big Quilcene River Watershed 1711001806. Outlet(s) = Big Quilcene River (Lat 47.8188, Long −122.8605) upstream to endpoint(s) in: Big Quilcene River (47.8102, −122.9119).
            (vi) Upper West Hood Canal Frontal Watershed 1711001807. Outlet(s) = Little Quilcene River (Lat 47.8266; Long −122.8608) upstream to endpoint(s) in: Little Quilcene River (47.8374, −122.8854).
            (vii) West Kitsap Watershed 1711001808. Outlet(s) = Anderson Creek (Lat 47.5670, Long −122.9664); Big Beef Creek (47.6521, −122.7823); Dewatto River (47.4538, −123.0474); Little Anderson Creek (47.6653, −122.7554); Tahuya River (47.3767, −123.0355); Union River (47.4484, −122.8368); Unnamed (47.3767, −123.0372); Unnamed (47.4537, −123.0474) upstream to endpoint(s) in: Anderson Creek (47.5596, −122.9354); Bear Creek (47.4980, −122.8074); Big Beef Creek (47.6385, −122.7868); Dewatto River (47.4937, −122.9914); East Fork Union River (47.5056, −122.7897); Hazel Creek (47.5170, −122.7945); Little Anderson Creek (47.6606, −122.7543); North East Fork Union River (47.4954, −122.7819); Tahuya River (47.4510, −122.9597); Union River (47.5273, −122.7846); Unnamed (47.4492, −122.9229); Unnamed (47.4527, −122.8294); Unnamed (47.4553, −122.8301); Unnamed (47.4594, −122.8396); Unnamed (47.4700, −122.8300); Unnamed (47.4852, −122.8313); Unnamed (47.4966, −122.8393); Unnamed (47.4971, −122.8315); Unnamed (47.6600, −122.7559); Unnamed (47.6642, −122.7534).
            (3) Puget Sound Subbasin 17110019—Port Ludlow/Chimacum Creek Watershed 1711001908. Outlet(s) = Chimacum Creek (Lat 48.0507, Long −122.7832) upstream to endpoint(s) in: Chimacum Creek (47.9743, −122.7764).
            (4) Dungeness/Elwha Subbasin 17110020—(i) Discovery Bay Watershed 1711002001. Outlet(s) = Salmon Creek (Lat 47.9895, Long −122.8879); Snow Creek (47.9900, −122.8834) upstream to endpoint(s) in: Salmon Creek (47.9775, −122.9191); Snow Creek (47.9638, −122.8827).
            (ii) Sequim Bay Watershed 1711002002. Outlet(s) = Jimmycomelately Creek (Lat 48.0235, Long −123.0039) upstream to endpoint(s) in: Jimmycomelately Creek (48.0125, −123.0026).
            (iii) Dungeness River Watershed 1711002003. Outlet(s) = Dungeness River (Lat 48.1506, Long −123.1311); Unnamed (48.1537, −123.1267) upstream to endpoint(s) in: Dungeness River (48.0258, −123.1358); Matriotti Creek (48.1369, −123.1488); Unnamed (48.1167, −123.1403); Unnamed (48.1514, −123.1216).
            (5) Nearshore Marine Areas—Except as provided in paragraph (e) of this section, critical habitat includes all nearshore marine areas (including areas adjacent to islands) of Hood Canal and the Strait of Juan de Fuca (to Dungeness Bay) from the line of extreme high tide out to a depth of 30 meters.
            (6) Maps of critical habitat for the Hood Canal summer-run chum salmon ESU follow: 
            
              
              ER02SE05.113
            
            
              
              ER02SE05.114
            
            
              
              ER02SE05.115
            
            
              
              ER02SE05.116
            
            
              
              ER02SE05.117
            
            
              
              ER02SE05.118
            
            (l) Columbia River Chum Salmon (Oncorhynchus keta). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Middle Columbia/Hood Subbasin 17070105—(i) White Salmon River Watershed 1707010509. Outlet(s) = White Salmon River (Lat 45.7267, Long −121.5209) upstream to endpoint(s) in: White Salmon River (45.7677, −121.5374).
            (ii) Middle Columbia/Grays Creek Watershed 1707010512. Outlet(s) = Columbia River (Lat 45.7074, Long −121.7965) upstream to endpoint(s) in: Columbia River (45.7267, −121.5209).
            (iii) Middle Columbia/Eagle Creek 1707010513. Outlet(s) = Columbia River (Lat 45.6453, Long −121.9395) upstream to endpoint(s) in: Columbia River (45.7074, −121.7965).
            (2) Lower Columbia/Sandy Subbasin 17080001—(i) Washougal River Watershed 1708000106. Outlet(s) = Unnamed (Lat 45.5812, Long −122.4077); Washougal River (45.5795, −122.4023) upstream to endpoint(s) in: Lacamas Creek (45.5972, −122.3933); Little Washougal River (45.6210, −122.3750); Unnamed (45.5861, −122.4083); Washougal River (45.6232, −122.2738).
            (ii) Columbia Gorge Tributaries Watershed 1708000107. Outlet(s) = Columbia River (Lat 45.5709, Long −122.4020) upstream to endpoint(s) in: Columbia River (45.6453, −121.9395); Duncan Creek (45.6136, −122.0539); Gibbons Creek (45.5710, −122.3147); Greenleaf Creek (45.6548, −121.9569); Hamilton Creek (45.6535, −121.9879); Hardy Creek (45.6354, −121.9987); Indian Mary Creek (45.6066, −122.0716); Lawton Creek (45.5746, −122.2501); Unnamed (45.5673, −122.3033); Unnamed (45.6017, −122.1106); Unnamed (45.6017, −122.1087); Unnamed (45.6483, −121.9725); Unnamed (45.6509, −121.9502); Walton Creek (45.5757, −122.2618).
            (iii) Salmon Creek Watershed 1708000109. Outlet(s) = Lake River (Lat 45.8437, Long −122.7800); Love Creek (45.5976, −122.5443); Unnamed (45.5867, −122.5015); Unnamed (45.5919, −122.5241); Unnamed (45.5952, −122.5366) upstream to endpoint(s) in: Love Creek (45.5981, −122.5444); Salmon Creek (45.7089, −122.6480); Unnamed (45.5873, −122.5015); Unnamed (45.5924, −122.5242); Unnamed (45.5955, −122.5360).
            (3) Lewis Subbasin 17080002—(i) East Fork Lewis River Watershed 1708000205. Outlet(s) = East Fork Lewis River (Lat 45.8664, Long −122.7189); Gee Creek (45.8462, −122.7803) upstream to endpoint(s) in: Brezee Creek (45.8622, −122.6667); East Fork Lewis River (45.8395, −122.4463); Gee Creek (45.8264, −122.7458); Lockwood Creek (45.8578, −122.6259); Mason Creek (45.8410, −122.5919); McCormick Creek (45.8521, −122.6907); Riley Creek (45.8663, −122.6349); Unnamed (45.8076, −122.5878); Unnamed (45.8076, −122.6286); Unnamed (45.8090, −122.6089); Unnamed (45.8111, −122.5860); Unnamed (45.8149, −122.5654); Unnamed (45.8201, −122.5991); Unnamed (45.8241, −122.6380); Unnamed (45.8280, −122.6431); Unnamed (45.8292, −122.6040); Unnamed (45.8389, −122.6456); Unnamed (45.8439, −122.6478); Unnamed (45.8439, −122.6605).
            (ii) Lower Lewis River Watershed 1708000206. Outlet(s) = Lewis River (Lat 45.8519, Long −122.7806) upstream to endpoint(s) in: Cedar Creek (45.9383, −122.5818); Colvin Creek (45.9400, −122.6081); Houghton Creek (45.9395, −122.6478); Johnson Creek (45.9385, −122.6261); Lewis River (45.9570, −122.5550); Ross Creek (45.9340, −122.7076).
            (4) Lower Columbia/Clatskanie Subbasin 17080003—(i) Kalama River Watershed 1708000301. Outlet(s) = Kalama River (Lat 46.0340, Long −122.8696) upstream to endpoint(s) in: Kalama River (46.0449, −122.8034).
            (ii) Germany/Abernathy Watershed 1708000304. Outlet(s) = Abernethy Creek (Lat 46.1908, Long −123.1661); Germany Creek (46.1895, −123.1244); Mill Creek (46.1888, −123.1745) upstream to endpoint(s) in: Abernethy Creek (46.2263, −123.1467); Germany Creek (46.2221, −123.1353); Mill Creek (46.1932, −123.1834).
            (iii) Skamokawa/Elochoman Watershed 1708000305. Outlet(s) = Elochoman River (Lat 46.2269, Long −123.4039); Jim Crow Creek (46.2662, −123.5511); Skamokawa Creek (46.2677, −123.4562); Unnamed (46.2243, −123.3975) upstream to endpoint(s) in: Beaver Creek (46.2262, −123.3239); Brooks Slough (46.2502, −123.4094); Clear Creek (46.2611, −123.2996); Duck Creek (46.2517, −123.3159); Eggman Creek (46.3248, −123.4951); Elochoman River (46.2615, −123.2965); Indian Jack Slough (46.2371, −123.3955); Jim Crow Creek (46.2891, −123.5553); Kelly Creek (46.3109, −123.4797); Left Fork Skamokawa Creek (46.3331, −123.4610); Quarry Creek (46.3292, −123.4241); Skamokawa Creek (46.3277, −123.4236); Unnamed (46.2338, −123.3282); Unnamed (46.3293, −123.4534); West Fork Skamokawa Creek (46.3119, −123.4889); West Valley Creek (46.2981, −123.4698); Wilson Creek (46.3006, −123.3787).
            (5) Lower Cowlitz Subbasin 17080005—(i) Jackson Prairie Watershed 1708000503. Outlet(s) = Cowlitz River (Lat 46.3678, Long −122.9337) upstream to endpoint(s) in: Bear Creek (46.4544, −122.9187); Blue Creek (46.4885, −122.7253); Coon Creek (46.4272, −122.9109); Cowlitz River (46.5033, −122.5871); Lacamas Creek (46.5564, −122.6878); Mill Creek (46.5025, −122.8017); Salmon Creek (46.4130, −122.8165); Skook Creek (46.4708, −122.7594); Unnamed (46.4191, −122.8205); Unnamed (46.4205, −122.8662); Unnamed (46.4280, −122.8380); Unnamed (46.4707, −122.7713); Unnamed (46.4885, −122.8068); Unnamed (46.5076, −122.6675); Unnamed (46.5311, −122.8194); Unnamed (46.5432, −122.7466).
            (ii) South Fork Toutle River Watershed 1708000506. Outlet(s) = South Fork Toutle River (Lat 46.3282, Long −122.7215) upstream to endpoint(s) in: Johnson Creek (46.3102, −122.6444); South Fork Toutle River (46.2817, −122.6420).
            (iii) East Willapa Watershed 1708000507. Outlet(s) = Cowlitz River (Lat 46.2660, Long −122.9154) upstream to endpoint(s) in: Arkansas Creek (46.3032, −122.9801); Cowlitz River (46.3678, −122.9337); Delameter Creek (46.2598, −122.9679); Hill Creek (46.3704, −122.9267); McMurphy Creek (46.4082, −122.9520); Monahan Creek (46.2636, −122.9727); North Fork Toutle River (46.3669, −122.5859); Olequa Creek (46.4324, −122.9688); Unnamed (46.2606, −122.9551); Unnamed (46.2642, −122.9291); Unnamed (46.2689, −122.9589); Unnamed (46.2880, −122.9051); Unnamed (46.2892, −122.9626); Unnamed (46.3294, −122.9085); Unnamed (46.3371, −122.8922); Unnamed (46.3491, −122.7052); Unnamed (46.3571, −122.7684); Unnamed (46.3587, −122.7478); Unnamed (46.3683, −122.7503); Unnamed (46.3814, −122.6091); Wyant Creek (46.3314, −122.6768).
            (iv) Coweeman Watershed 1708000508. Outlet(s) = Cowlitz River (Lat 46.0977, Long −122.9141); Owl Creek (46.0768, −122.8679) upstream to endpoint(s) in: Baird Creek (46.1789, −122.5822); Butler Creek (46.1491, −122.5170); Cowlitz River (46.2660, −122.9154); Goble Creek (46.1074, −122.7068);Leckler Creek (46.2164, −122.9325); Mulholland Creek (46.2004, −122.6484); Nineteen Creek (46.1593, −122.6095); North Fork Goble Creek (46.1208, −122.7691); Owl Creek (46.0914, −122.8692); Salmon Creek (46.2547, −122.8839); Sandy Bend Creek (46.2318, −122.9143); Skipper Creek (46.1625, −122.5915); Turner Creek (46.1167, −122.8150); Unnamed (46.0719, −122.8607); Unnamed (46.0767, −122.8604); Unnamed (46.0897, −122.7355); Unnamed (46.1295, −122.8993); Unnamed (46.1369, −122.8034); Unnamed (46.1441, −122.5816); Unnamed (46.1478, −122.8649); Unnamed (46.1516, −122.8749); Unnamed (46.1558, −122.7803); Unnamed (46.1727, −122.7716); Unnamed (46.1753, −122.7657); Unnamed (46.1940, −122.7068); Unnamed (46.2021, −122.6941); Unnamed (46.2416, −122.8869).
            (6) Lower Columbia Subbasin 17080006—(i) Big Creek Watershed 1708000602. Outlet(s) = Big Creek (Lat 46.1848, Long −123.5943) upstream to endpoint(s) in: Big Creek (46.1476, −123.5820); Little Creek (46.1510, −123.6007).
            (ii) Grays Bay Watershed 1708000603. Outlet(s) = Deep River (Lat 46.3035, Long −123.7092); Grays River (46.3035, −123.6867); Unnamed (46.2419, −123.8842); Unnamed (46.3026, −123.9702) upstream to endpoint(s) in: Alder Creek (46.4279, −123.4621); Blaney Creek (46.3957, −123.4607); Campbell Creek (46.3435, −123.7087); Chinook River (46.2685, −123.9233); Deep River (46.3480, −123.6865); East Fork Grays River (46.4424, −123.4120); Fossil Creek (46.3612, −123.5217); Grays River (46.4628, −123.4602); Johnson Creek (46.4544, −123.4732); Kessel Creek (46.3336, −123.5850); King Creek (46.3444, −123.5774); Lassila Creek (46.3343, −123.7108); Mitchell Creek (46.4512, −123.4269); South Fork Grays River (46.3836, −123.4592); Thadbar Creek (46.3331, −123.6092); Unnamed (46.2502, −123.8833); Unnamed (46.2847, −123.9402); Unnamed (46.2901, −123.9368); Unnamed (46.3605, −123.5228); Unnamed (46.3838, −123.5454); Unnamed (46.4328, −123.4444); West Fork Grays River (46.3942, −123.5611).
            (7) Lower Columbia River Corridor—Lower Columbia River Corridor
            
            Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Columbia River (45.5709, −122.4020).
            (8) Maps of critical habitat for the Columbia River chum salmon ESU follow: 
            
              
              ER02SE05.119
            
            
              
              ER02SE05.120
            
            
              
              ER02SE05.121
            
            
              
              ER02SE05.122
            
            
              
              ER02SE05.123
            
            
              
              ER02SE05.124
            
            
              
              ER02SE05.125
            
            
              
              ER02SE05.126
            
            (m) Ozette Lake Sockeye Salmon (Oncorhynchus nerka). Critical habitat is designated to include the areas defined in the following subbasin:

            (1) Hoh/Quillayute Subbasin 17100101—(i) Ozette Lake Watershed 1710010102. Outlet(s) = Ozette River (Lat 48.1818, Long −124.7076) upstream to endpoints in: Big River (48.1844, −124.4987); Coal Creek (48.1631, −124.6612); East Branch Umbrella Creek (48.1835, −124.5659); North Fork Crooked Creek (48.1020, −124.5507); Ozette River (48.0370, −124.6218); South Fork Crooked Creek (48.0897, −124.5597); Umbrella Creek (48.2127, −124.5787); Unnamed (48.1771, −124.5967); Unnamed (48.1740, −124.6005); Unnamed (48.1649, −124.5208).
            (ii) [Reserved]
            (2) A map of critical habitat for the Ozette Lake sockeye salmon ESU follows: 
            
              ER02SE05.128
            
            
            (n) Upper Columbia River Steelhead (Oncorhynchus mykiss). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Chief Joseph Subbasin 17020005—Upper Columbia/Swamp Creek Watershed 1702000505. Outlet(s) = Columbia River (Lat 47.8077, Long −119.9754) upstream to endpoint(s) in: Columbia River (48.0828, −119.7062).
            (2) Okanogan Subbasin 17020006—(i) Upper Okanogan River Watershed 1702000601. Outlet(s) = Okanogan River (Lat 48.7350, Long −119.4280) upstream to endpoint(s) in: Antoine Creek (48.7474, −119.3655); Ninemile Creek (48.9755, −119.3834); Okanogan River (49.0002, −119.4409); Similkameen River (48.9345, −119.4411); Tomasket Creek (48.9502, −119.3618); Whitestone Creek (48.7773, −119.4170).
            (ii) Okanogan River/Bonaparte Creek Watershed 1702000602. Outlet(s) = Okanogan River (Lat 48.5612, Long −119.4863) upstream to endpoint(s) in: Aeneas Creek (48.6629, −119.4953); Bonaparte Creek (48.6824, −119.3947); Okanogan River (48.7350, −119.4280); Tunk Creek (48.5644, −119.4718).
            (iii) Salmon Creek Watershed 1702000603. Outlet(s) = Salmon Creek (Lat 48.3593, Long −119.5805) upstream to endpoint(s) in: Salmon Creek (48.5374, −119.7465).
            (iv) Okanogan River/Omak Creek Watershed 1702000604. Outlet(s) = Okanogan River (Lat 48.3593, Long −119.5805) upstream to endpoint(s) in: Okanogan River (48.5612, −119.4863); Omak Creek (48.3698, −119.4365); Unnamed (48.3802, −119.4915).
            (v) Lower Okanogan River Watershed 1702000605. Outlet(s) = Okanogan River (Lat 48.0976, Long −119.7352) upstream to endpoint(s) in: Chiliwist Creek (48.2643, −119.7304); Loup Loup Creek (48.3080, −119.7128); Okanogan River (48.3593, −119.5805).
            (3) Similkameen Subbasin 17020007—Lower Similkameen River Watershed 1702000704. Outlet(s) = Similkameen River (Lat 48.9345, Long −119.4411) upstream to endpoint(s) in: Similkameen River (48.9657, −119.5009).
            (4) Methow Subbasin 17020008—(i) Lost River Watershed 1702000801. Outlet(s) = Lost River Gorge (Lat 48.6501, Long −120.5103) upstream to endpoint(s) in: Lost River Gorge (48.7324, −120.4475).
            (ii) Upper Methow River Watershed 1702000802. Outlet(s) = Methow River (Lat 48.6015, Long −120.4376) upstream to endpoint(s) in: Early Winters Creek (48.5889, −120.4711); Methow River (48.6597, −120.5368).
            (iii) Upper Chewuch River Watershed 1702000803. Outlet(s) = Chewuch River (Lat 48.7501, Long −120.1356) upstream to endpoint(s) in: Andrews Creek (48.7855, −120.1087); Chewuch River (48.8614, −120.0288); Lake Creek (48.8258, −120.1996).
            (iv) Lower Chewuch River Watershed 1702000804. Outlet(s) = Chewuch River (Lat 48.4751, Long −120.1790) upstream to endpoint(s) in: Boulder Creek (48.5804, −120.1521); Chewuch River (48.7501, −120.1356); Eightmile Creek (48.6167, −120.1975); Twentymile Creek (48.7025, −120.1087).
            (v) Twisp River Watershed 1702000805. Outlet(s) = Twisp River (Lat 48.3682, Long −120.1176) upstream to endpoint(s) in: Buttermilk Creek 48.3414, −120.3034); Eagle Creek (48.3579, −120.3953); Little Bridge Creek (48.4289, −120.3552); South Creek (48.4329, −120.5434); Twisp River (48.4545, −120.5621); War Creek (48.3626, −120.4106).
            (vi) Middle Methow River Watershed 1702000806. Outlet(s) = Methow River (Lat 48.2495, Long −120.1156) upstream to endpoint(s) in: Goat Creek (48.6101, −120.3692); Hancock Creek (48.5338, −120.3310); Little Boulder Creek (48.5569, −120.3847); Methow River (48.6015, −120.4376); North Fork Beaver Creek (48.4340, −120.0228); Wolf Creek (48.4777, −120.2844).
            (vii) Lower Methow River Watershed 1702000807. Outlet(s) = Methow River (Lat 48.0502, Long −119.8942) upstream to endpoint(s) in: Black Canyon Creek (48.0721, −120.0168); Foggy Dew Creek (48.1869, −120.2344); Gold Creek (48.2113, −120.2021); Libby Creek (48.2548, −120.1653); Methow River (48.2495, −120.1156); South Fork Gold Creek (48.1468, −120.1650).
            (5) Upper Columbia/Entiat Subbasin 17020010—(i) Entiat River Watershed 1702001001. Outlet(s) = Entiat River (Lat 47.6585, Long −120.2194) upstream to endpoint(s) in: Entiat River (47.9855, −120.5749); Mad River (47.8254, −120.5301); Potato Creek (47.7944, −120.3889); Roaring Creek (47.6795, −120.4163); Stormy Creek (47.8246, −120.4125); Tamarack Creek (47.6699, −120.4041); Tillicum Creek (47.7295, −120.4303).
            (ii) Lake Entiat Watershed 1702001002. Outlet(s) = Columbia River (Lat 47.3539, Long −120.1105) upstream to endpoint(s) in: Columbia River (47.8077, −119.9754).
            (iii) Columbia River/Lynch Coulee Watershed 1702001003. Outlet(s) = Columbia River (Lat 47.0494, Long −120.0241) upstream to endpoint(s) in: Brushy Creek (47.1316, −120.1493); Colockum Creek (47.2919, −120.1592); Columbia River (47.3539, −120.1105); Lynch Coulee (47.2320, −119.9943); Quilomene Creek (47.1105, −120.0379); Tarpiscan Creek (47.2264, −120.0922); Tekison Creek (47.1816, −120.0206).
            (iv) Columbia River/Sand Hollow Watershed 1702001004. Outlet(s) = Columbia River (Lat 46.8159, Long −119.9255) upstream to endpoint(s) in: Columbia River (47.0494, −120.0241); Sand Hollow (46.9296, −119.9365); Whiskey Dick Creek (47.0302, −120.0331).
            (6) Wenatchee Subbasin 17020011—(i) White River Watershed 1702001101. Outlet(s) = White River (Lat 47.8088, Long −120.7159) upstream to endpoint(s) in: Little Wenatchee River (47.8526, −120.9541); Napeequa River (47.9359, −120.8712); Panther Creek (47.9375, −120.9408); White River (47.9535, −120.9380).
            (ii) Chiwawa River Watershed 1702001102. Outlet(s) = Chiwawa River (Lat 47.7880, Long −120.6589) upstream to endpoint(s) in: Alder Creek (47.8565, −120.6564); Alpine Creek (48.0823, −120.8683); Buck Creek (48.1045, −120.8815); Chikamin Creek (47.9111, −120.7165); Chiwawa River (48.1140, −120.8775); Clear Creek (47.8016, −120.6210); James Creek (48.0748, −120.8598); Phelps Creek (48.0743, −120.8484); Unnamed (47.9727, −120.7878).
            (iii) Nason/Tumwater Watershed 1702001103. Outlet(s) = Wenatchee River (Lat 47.5801, Long −120.6660) upstream to endpoint(s) in: Beaver Creek (47.7649, −120.6553); Chiwaukum Creek (47.7038, −120.7788); Coulter Creek (47.7594, −120.7969); Gill Creek (47.7716, −120.8237); Kahler Creek (47.7691, −120.7558); Mill Creek (47.7744, −121.0117); Nason Creek (47.7825, −121.0464); Roaring Creek (47.7572, −120.8203); Skinney Creek (47.7247, −120.7370).
            (iv) Icicle/Chumstick Watershed 1702001104. Outlet(s) = Wenatchee River (Lat 47.5575, Long −120.5729) upstream to endpoint(s) in: Chumstick Creek (47.6785, −120.6385); Derby Canyon (47.6036, −120.5623); Eagle Creek (47.6342, −120.6261); Icicle Creek (47.6460, −120.9833); Wenatchee River (47.5801, −120.6660).
            (v) Lower Wenatchee River Watershed 1702001105. Outlet(s) = Wenatchee River (Lat 47.4553, Long −120.3185) upstream to endpoint(s) in: Brender Creek (47.5214, −120.4844); Ingalls Creek (47.4612, −120.6776); King Canyon (47.3522, −120.4423); Mill Creek (47.5139, −120.6724); Mission Creek (47.3289, −120.4771); Peshastin Creek (47.4380, −120.6590); Sand Creek (47.4321, −120.5307); Wenatchee River (47.5575, −120.5729).
            (7) Lower Crab Subbasin 17020015—Lower Crab Creek Watershed 1702001509. Outlet(s) = Lower Crab Creek (Lat 46.8159, Long −119.9255) upstream to endpoint(s) in: Hayes Creek (46.8821, −119.2703); Lower Crab Creek (46.9028, −119.2785); Unnamed (46.8157, −119.4326); Unnamed (46.8243, −119.4429); Unnamed (46.8353, −119.3750); Unnamed (46.8658, −119.3757); Unnamed (46.8770, −119.5863).
            (8) Upper Columbia/Priest Rapids Subbasin 17020016—(i) Yakima River/Hanson Creek Watershed 1702001604. Outlet(s) = Columbia River (Lat 46.7159, Long −119.5294) upstream to endpoint(s) in: Columbia River (46.8159, −119.9255).
            (ii) Middle Columbia/Priest Rapids Watershed 1702001605. Outlet(s) = Columbia River (Lat 46.5091, Long −119.2661) upstream to endpoint(s) in: Columbia River (46.7159, −119.5294).
            (iii) Columbia River/Zintel Canyon Watershed 1702001606. Outlet(s) = Columbia River (Lat 46.2534, Long −119.2268) upstream to endpoint(s) in: Columbia River (46.5091, −119.2661).
            (9) Columbia River Corridor—Columbia River Corridor. Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Columbia River (46.2534, −119.2268).
            
            (10) Maps of critical habitat for the Upper Columbia River Steelhead ESU follow: 
            
              ER02SE05.129
            
            
              
              ER02SE05.130
            
            
              
              ER02SE05.131
            
            
              
              ER02SE05.132
            
            
              
              ER02SE05.133
            
            
              
              ER02SE05.134
            
            
              
              ER02SE05.135
            
            
              
              ER02SE05.136
            
            
              
              ER02SE05.137
            
            
              
              ER02SE05.138
            
            (o) Snake River Basin Steelhead (Oncorhynchus mykiss). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Hells Canyon Subbasin 17060101—(i) Snake River/Granite Creek Watershed 1706010101. Outlet(s) = Snake River (Lat 45.467, Long −116.554) upstream to endpoint(s) in: Battle Creek (45.307, −116.697); Bernard Creek (45.387, −116.569); Brush Creek (45.275, −116.657); Bull Creek (45.329, −116.673); Deep Creek (45.237, −116.674); Devils Farm Creek (45.301, −116.611); Granite Creek (45.277, −116.630); Hells Canyon (45.254, −116.698); Lightning Creek (45.440, −116.500); Little Granite Creek (45.335, −116.636); North Fork Battle Creek (45.316, −116.687); Rattlesnake Creek (45.457, −116.610); Rough Creek (45.397, −116.638); Rush Creek (45.468, −116.596); Saddle Creek (45.375, −116.721); Sheep Creek (45.406, −116.523); Sluice Creek (45.445, −116.622); Snake River (45.243, −116.700); Stud Creek (45.267, −116.693); Three Creek (45.353, −116.610); Unnamed (45.468, −116.610); Unnamed (45.4787, −116.4799); Wild Sheep Creek (45.326, −116.676).
            (ii) Snake River/Getta Creek Watershed 1706010102. Outlet(s) = Snake River (Lat 45.747, Long −116.543) upstream to endpoint(s) in: Big Canyon Creek (45.689, −116.467); Corral Creek (45.588, −116.433); Cove Creek (45.553, −116.574); Durham Creek (45.595, −116.472); Getta Creek (45.736, −116.421); Highrange Creek (45.738, −116.518); Indian Creek (45.744, −116.449); Jones Creek (45.703, −116.526); Kirby Creek (45.575, −116.454); Kirkwood Creek (45.548, −116.457); Klopton Creek (45.627, −116.434); Kurry Creek (45.656, −116.426); Lookout Creek (45.713, −116.542); Lost Valley Creek (45.550, −116.482); Pleasant Valley Creek (45.647, −116.492); Salt Creek (45.576, −116.554); SCreek (45.491, −116.574); Snake River (45.468, −116.554); Somers Creek (45.645, −116.553); Temperance Creek (45.537, −116.571); Tryon Creek (45.694, −116.540); Two Corral Creek (45.561, −116.526); Unnamed (45.5817, −116.5098); West Creek (45.664, −116.453); West Fork West Creek (45.669, −116.463).
            (iii) Snake River/Divide Creek Watershed 1706010104. Outlet(s) = Snake River (Lat 45.857 Long −116.794) upstream to endpoint(s) in: Divide Creek (45.859, −116.741); Dry Creek (45.842, −116.598); Snake River (45.747, −116.543); Unnamed (45.7599, −116.6456); Wolf Creek (45.776, −116.567).
            (2) Imnaha River Subbasin 17060102—(i) Upper Imnaha River Watershed 1706010201. Outlet(s) = Imnaha River (Lat 45.232, Long −116.844) upstream to endpoint(s) in: Crazyman Creek (45.190, −116.811); Dry Creek (45.123, −116.867); Gumboot Creek (45.147, −116.968); Mahogany Creek (45.201, −116.905); North Fork Dry Creek (45.143, −116.850); North Fork Gumboot Creek (45.184, −116.928); North Fork Imnaha River (45.118, −117.129); Skookum Creek (45.117, −116.938); South Fork Imnaha River (45.111, −117.230); Unnamed (45.188, −116.923); Unnamed (45.208, −116.890).
            (ii) Middle Imnaha River Watershed 1706010202. Outlet(s) = Imnaha River (Lat 45.557, Long −116.834) upstream to endpoint(s) in: Freezeout Creek (45.352, −116.761); Grouse Creek (45.179, −116.976); Imnaha River (45.232, −116.844); Morgan Creek (45.261, −116.948); Rich Creek (45.243, −116.869); Road Creek (45.279, −116.932); Shadow Canyon (45.295, −116.860); Summit Creek (45.228, −116.793); Unnamed (45.203, −116.978); Unnamed (45.203, −116.943); Unnamed (45.250, −116.923).
            (iii) Big Sheep Creek Watershed 1706010203. Outlet(s) = Big Sheep Creek (Lat 45.520, Long −116.859) upstream to endpoint(s) in: Big Sheep Creek (45.171, −117.086); Carrol Creek (45.240, −117.063); Griffith Creek (45.273, −117.061); Lick Creek (45.133, −117.056); Marr Creek (45.299, −116.949); North Fork Carrol Creek (45.295, −116.993); South Fork Squaw Creek (45.354, −116.872); Tyee Creek (45.188, −116.991); Unnamed (45.164, −117.023); Unnamed (45.239, −117.045); Unnamed (45.297, −116.940).
            (iv) Little Sheep Creek Watershed 1706010204. Outlet(s) = Big Sheep Creek (Lat 45.557, Long −116.834) upstream to endpoint(s) in: Bear Gulch (45.379, −116.955); Big Sheep Creek (45.520, −116.859); Camp Creek (45.544, −116.959); Canal Creek (45.256, −117.103); Devils Gulch (45.428, −116.962); Downey Gulch (45.405, −116.958); Ferguson Creek (45.267, −117.106); Lightning Creek (45.475, −117.020); Little Sheep Creek (45.236, −117.083); McCully Creek (45.295, −117.107); Redmont Creek (45.250, −117.099); South Fork Lightning Creek (45.473, −117.019); Summit Creek (45.390, −116.930); Threebuck Creek (45.395, −117.012); Trail Creek (45.563, −116.898).
            (v) Lower Imnaha River Watershed 1706010205. Outlet(s) = Imnaha River (Lat 45.817, Long −116.764) upstream to endpoint(s) in: Corral Creek (45.708, −116.815); Cottonwood Creek (45.659, −116.865); Cow Creek (45.573, −116.628); Dodson Fork (45.725, −116.821); East Fork Fence Creek (45.652, −116.855); Fence Creek (45.655, −116.875); Horse Creek (45.421, −116.725); Imnaha River (45.557, −116.834); Lightning Creek (45.447, −116.682); Prong (45.589, −116.592); Pumpkin Creek (45.517, −116.758); Sleepy Creek (45.604, −116.666); Stubblefield Fork (45.711, −116.815); Tulley Creek (45.743, −116.766).
            (3) Lower Snake/Asotin Subbasin 17060103—(i) Snake River/Rogersburg Watershed 1706010301. Outlet(s) = Snake River (Lat 46.080, Long −116.978) upstream to endpoint(s) in: Cache Creek (45.976, −116.928); Cave Gulch (46.023, −116.840); Cook Creek (45.901, −116.865); Corral Creek (46.055, −116.875); Cottonwood Creek (45.944, −116.860); Garden Creek (45.972, −116.903); Snake River (45.857, −116.794).
            (ii) Asotin River Watershed 1706010302. Outlet(s) = Asotin Creek (Lat 46.345, Long −117.053) upstream to endpoint(s) in: Ayers Gulch (46.278, −117.094); Charley Creek (46.271, −117.460); Coombs Canyon (46.128, −117.276); George Creek (46.144, −117.303); Hefflefinger Gulch (46.151, −117.231); Huber Gulch (46.155, −117.188); Kelly Creek (46.251, −117.114); Lick Creek (46.260, −117.358); Middle Branch North Fork Asotin Creek (46.195, −117.439); Nims Gulch (46.178, −117.121); North Fork Asotin Creek (46.207, −117.478); Pintler Creek (46.194, −117.153); South Fork Asotin Creek (46.174, −117.341); South Fork North Fork Asotin Creek (46.192, −117.425).
            (iii) Snake River/Captain John Creek Watershed 1706010303. Outlet(s) = Snake River (Lat 46.428, Long −117.038) upstream to endpoint(s) in: Captain John Creek (46.145, −116.821); Couse Creek (46.157, −117.032); Edeburn Gulch (46.142, −117.008); Mill Creek (46.157, −117.078); Redbird Creek (46.220, −116.898); Snake River (46.080, −116.978); South Fork Captain John Creek (46.123, −116.864); Tammany Creek (46.362, −117.052); Tenmile Canyon (46.284, −116.976); Tenmile Creek (46.123, −117.086); Unnamed (46.119, −117.100); Unnamed (46.124, −117.111).
            (4) Upper Grande Ronde River Subbasin 17060104—(i) Upper Grande Ronde River Watershed 1706010401. Outlet(s) = Grande Ronde River (Lat 45.264, Long −118.376) upstream to endpoint(s) in: Chicken Creek (44.987, −118.378); Clear Creek (45.014, −118.329); Dry Creek (45.052, −118.380); East Fork Grande Ronde River (45.060, −118.237); East Sheep Creek (44.987, −118.425); Fly Creek (45.125, −118.596); Grande Ronde River (44.998, −118.273); Limber Jim Creek (45.107, −118.270); Little Clear Creek (45.038, −118.300); Little Fly Creek (45.062, −118.504); Lookout Creek (45.065, −118.543); Muir Creek (45.066, −118.297); North Fork Limber Jim Creek (45.125, −118.308); Sheep Creek (45.016, −118.507); South Fork Limber Jim Creek (45.088, −118.304); Squaw Creek (45.103, −118.554); Umapine Creek (45.116, −118.571); Unnamed (45.042, −118.269); Unnamed (45.045, −118.417); West Chicken Creek (45.025, −118.404); Winter Canyon (45.215, −118.361).
            (ii) Meadow Creek Watershed 1706010402. Outlet(s) = Meadow Creek (Lat 45.264, Long −118.376) upstream to endpoint(s) in: Battle Creek (45.216, −118.507); Bear Creek (45.210, −118.577); Burnt Corral Creek (45.159, −118.524); Dark Canyon (45.382, −118.394); East Burnt Corral Creek (45.173, −118.498); Ensign Creek (45.361, −118.554); Little Dark Canyon (45.322, −118.418); Marley Creek (45.177, −118.476); McCoy Creek (45.322, −118.628); McIntyre Creek (45.345, −118.459); Meadow Creek (45.286, −118.716); Peet Creek (45.233, −118.611); Smith Creek (45.295, −118.594); Sullivan Gulch (45.200, −118.515); Syrup Creek (45.296, −118.543); Tybow Canyon (45.214, −118.467); Unnamed (45.206, −118.552); Unnamed (45.275, −118.695); Unnamed (45.295, −118.718); Unnamed (45.330, −118.551); Waucup Creek (45.243, −118.660).
            (iii) Grande Ronde River/Beaver Creek Watershed 1706010403. Outlet(s) = Grande Ronde River (Lat 45.347, Long −118.221) upstream to endpoint(s) in: Bear Creek (45.283, −118.270); Beaver Creek (45.146, −118.206); Dry Beaver Creek (45.168, −118.316); East Fork Rock Creek (45.166, −118.111); Grande Ronde River (45.264, −118.376); Graves Creek (45.245, −118.161); Hoodoo Creek (45.154, −118.259); Jordan Creek (45.162, −118.187); Little Beaver Creek (45.185, −118.333); Little Whiskey Creek (45.209, −118.178); Rock Creek (45.172, −118.139); Sheep Creek (45.281, −118.130); South Fork Spring Creek (45.346, −118.363); Spring Creek (45.396, −118.372); Unnamed (45.167, −118.144); Unnamed (45.227, −118.262); Unnamed (45.231, −118.279); Unnamed (45.232, −118.091); Unnamed (45.240, −118.257); Watermelon Creek (45.195, −118.277); Whiskey Creek (45.198, −118.181).
            (iv) Grande Ronde River/Five Points Creek Watershed 1706010404. Outlet(s) = Grande Ronde River (Lat 45.408, Long −117.930) upstream to endpoint(s) in: California Gulch (45.406, −118.335); Conley Creek (45.406, −118.084); Dobbin Ditch (45.377, −118.017); Dry Creek (45.426, −118.379); Fiddlers Hell (45.443, −118.145); Five Points Creek (45.482, −118.143); Grande Ronde River (45.347, −118.221); Little John Day Creek (45.430, −118.192); Middle Fork Five Points Creek (45.485, −118.129); Mt Emily Creek (45.465, −118.125); Pelican Creek (45.438, −118.318); Tie Creek (45.420, −118.129); Unnamed (45.385, −118.043); Unnamed (45.423, −118.243).
            (v) Catherine Creek Watershed 1706010405. Outlet(s) = Catherine Creek (Lat 45.219, Long −117.915) upstream to endpoint(s) in: Buck Creek (45.132, −117.606); Camp Creek (45.100, −117.596); Collins Creek (45.100, −117.531); Corral Creek (45.113, −117.575); Little Catherine Creek (45.148, −117.716); Middle Fork Catherine Creek (45.155, −117.567); Milk Creek (45.092, −117.717); North Fork Catherine Creek (45.221, −117.610); Pole Creek (45.123, −117.544); Prong Creek (45.096, −117.565); SPass Creek (45.115, −117.528); Scout Creek (45.105, −117.644); South Fork Catherine Creek (45.116, −117.503); Unnamed (45.104, −117.685).
            (vi) Ladd Creek Watershed 1706010406. Outlet(s) = Ladd Creek (Lat 45.282, Long −117.936) upstream to endpoint(s) in: Catherine Creek (45.219, −117.915); Ladd Creek (45.215, −118.024); Little Creek (45.210, −117.784); Mill Creek (45.263, −118.083); Unnamed (45.259, −118.039).
            (vii) Grande Ronde River/Mill Creek Watershed 1706010407. Outlet(s) = Grande Ronde River (Lat 45.408, Long −117.930) upstream to endpoint(s) in: Catherine Creek (45.282, −117.936); McAlister Slough (45.315, −117.973); Mill Creek (45.278, −117.728); Unnamed (45.297, −117.806).
            (viii) Phillips Creek/Willow Creek Watershed 1706010408. Outlet(s) = Willow Creek (Lat 45.492, Long −117.931) upstream to endpoint(s) in: Dry Creek (45.640, −118.114); End Creek (45.4622, −118.0316); Finley Creek (45.625, −118.099); Fir Creek (45.5171, −118.0568); Little Dry Creek (45.5348, −118.0393); McDonald Creek (45.5348, −118.0393); Mill Creek (45.568, −118.025); Slide Creek (45.422, −118.028); Smith Creek (45.5256, −118.0537); Unnamed (45.525, −118.014).
            (ix) Grande Ronde River/Indian Creek Watershed 1706010409. Outlet(s) = Grande Ronde River (Lat 45.560, Long −117.910) upstream to endpoint(s) in: Camp Creek (45.386, −117.720); Clark Creek (45.409, −117.728); East Fork Indian Creek (45.363, −117.737); Grande Ronde River (45.408, −117.930); Indian Creek (45.332, −117.717); Little Indian Creek (45.375, −117.785); Middle Fork Clark Creek (45.462, −117.764); North Fork Clark Creek (45.502, −117.733); North Fork Indian Creek (45.419, −117.787); Unnamed (45.375, −117.739); Unnamed (45.476, −117.757).
            (x) Lookingglass Creek Watershed 1706010410. Outlet(s) = Lookingglass Creek (Lat 45.707, Long −117.841) upstream to endpoint(s) in: Buzzard Creek (45.845, −117.939); Eagle Creek (45.723, −118.005); Jarboe Creek (45.776, −117.855); Little Lookingglass Creek (45.848, −117.901); Lookingglass Creek (45.777, −118.070); Mottet Creek (45.827, −117.958); Unnamed (45.835, −117.869); Unnamed (45.844, −117.893).
            (xi) Grande Ronde River/Cabin Creek Watershed 1706010411. Outlet(s) = Grande Ronde River (Lat 45.726, Long −117.784) upstream to endpoint(s) in: Buck Creek (45.662, −117.919); Duncan Canyon (45.654, −117.776); East Phillips Creek (45.669, −118.066); Gordon Creek (45.665, −118.001); Grande Ronde River (45.560, −117.910); Little Phillips Creek (45.668, −118.036); North Fork Cabin Creek (45.721, −117.929); Pedro Creek (45.676, −118.051); Phillips Creek (45.666, −118.089); Rysdam Canyon (45.633, −117.812); South Fork Cabin Creek (45.698, −117.963); Unnamed (45.661, −117.930); Unnamed (45.672, −117.941); Unnamed (45.682, −117.974); Unnamed (45.695, −117.927); Unnamed (45.707, −117.916).
            
            (5) Wallowa River Subbasin 17060105—(i) Upper Wallowa River Watershed 1706010501. Outlet(s) = Wallowa River (Lat 45.427, Long −117.310) upstream to endpoint(s) in: Hurricane Creek (45.337, −117.291); Little Hurricane Creek (45.407, −117.276); Prairie Creek (45.394, −117.189); Spring Creek (45.406, −117.287); Trout Creek (45.455, −117.281); Unnamed (45.387, −117.215); Unnamed (45.392, −117.214); Unnamed (45.411, −117.264); Unnamed (45.412, −117.156); Unnamed (45.424, −117.313); Wallowa River (45.335, −117.222).
            (ii) Lostine River Watershed 1706010502. Outlet(s) = Lostine River (Lat 45.552, Long −117.489) upstream to endpoint(s) in: Lostine River (45.245, −117.375); Silver Creek (45.394, −117.420).
            (iii) Middle Wallowa River Watershed 1706010503. Outlet(s) = Wallowa River (Lat 45.584, Long −117.540) upstream to endpoint(s) in: Middle Fork Whisky Creek (45.590, −117.342); North Fork Whisky Creek (45.614, −117.331); Parsnip Creek (45.533, −117.419); South Fork Whisky Creek (45.590, −117.413); Straight Whisky Creek (45.622, −117.396); Wallowa River (45.427, −117.310); Whisky Creek (45.608, −117.397).
            (iv) Bear Creek Watershed 1706010504. Outlet(s) = Bear Creek (Lat 45.584, Long −117.540) upstream to endpoint(s) in: Bear Creek (45.347, −117.500); Doc Creek (45.449, −117.572); Fox Creek (45.447, −117.562); Goat Creek (45.413, −117.519); Little Bear Creek (45.456, −117.500).
            (v) Minam River Watershed 1706010505. Outlet(s) = Minam River (Lat 45.621, Long −117.720) upstream to endpoint(s) in: Cougar Creek (45.517, −117.672); Elk Creek (45.157, −117.480); Little Minam River (45.338, −117.643); Minam River (45.149, −117.392); Murphy Creek (45.414, −117.644); North Minam River (45.275, −117.520); Patrick Creek (45.426, −117.645); Squaw Creek (45.576, −117.706); Trout Creek (45.471, −117.652).
            (vi) Lower Wallowa River Watershed 1706010506. Outlet(s) = Wallowa River (Lat 45.726, Long −117.784) upstream to endpoint(s) in: Deer Creek (45.452, −117.606); Dry Creek (45.650, −117.439); Fisher Creek (45.666, −117.750); Howard Creek (45.735, −117.695); Reagin Gulch (45.670, −117.559); Rock Creek (45.679, −117.620); Sage Creek (45.486, −117.590); Tamarack Canyon (45.656, −117.518); Unnamed (45.618, −117.629); Unnamed (45.654, −117.442); Unnamed (45.678, −117.556); Wallowa River (45.584, −117.540); Water Canyon (45.589, −117.614); Wise Creek (45.671, −117.705).
            (6) Lower Grande Ronde Subbasin 17060106—(i) Grande Ronde River/Rondowa Watershed 1706010601. Outlet(s) = Grande Ronde River (Lat 45.896, Long −117.493) upstream to endpoint(s) in: Alder Creek (45.844, −117.750); Bear Creek (45.885, −117.752); Clear Creek (45.775, −117.714); Deep Creek (45.817, −117.651); East Grossman Creek (45.819, −117.625); Elbow Creek (45.927, −117.630); Grande Ronde River (45.726, −117.784); Grossman Creek (45.732, −117.614); Meadow Creek (45.825, −117.760); Sheep Creek (45.756, −117.797); Sickfoot Creek (45.842, −117.567); Unnamed (45.746, −117.656).
            (ii) Grande Ronde River/Mud Creek Watershed 1706010602. Outlet(s) = Grande Ronde River (Lat 45.946, Long −117.450) upstream to endpoint(s) in: Bishop Creek (45.747, −117.555); Bobcat Creek (45.853, −117.370); Buck Creek (45.758, −117.298); Burnt Creek (45.769, −117.283); Courtney Creek (45.857, −117.314); Grande Ronde River (45.896, −117.493); Little Courtney Canyon (45.903, −117.385); McAllister Creek (45.683, −117.361); McCubbin Creek (45.700, −117.294); Mud Creek (45.633, −117.291); Unnamed (45.867, −117.329); Shamrock Creek (45.828, −117.335); Simmons Draw (45.730, −117.514); Sled Creek (45.730, −117.278); Teepee Creek (45.694, −117.349); Tope Creek (45.634, −117.330); Unnamed (45.710, −117.283); Unnamed (45.856, −117.312); Wallupa Creek (45.765, −117.528); Wildcat Creek (45.732, −117.489).
            (iii) Wenaha River Watershed 1706010603. Outlet(s) = Wenaha River (Lat 45.946, Long −117.450) upstream to endpoint(s) in: Beaver Creek (46.002, −117.815); Crooked Creek (46.046, −117.624); First Creek (46.071, −117.519); Melton Creek (46.060, −117.566); Milk Creek (45.973, −117.902); North Fork Wenaha River (46.064, −117.912); Rock Creek (45.999, −117.766); Second Creek (46.065, −117.595); Slick Ear Creek (45.983, −117.784); South Fork Wenaha River (45.872, −117.897); Third Creek (46.089, −117.627); Weller Creek (45.989, −117.648); West Fork Butte Creek (46.064, −117.759).
            (iv) Chesnimnus Creek Watershed 1706010604. Outlet(s) = Chesnimnus Creek (Lat 45.715, Long −117.155) upstream to endpoint(s) in: Alder Creek (45.702, −116.997); Billy Creek (45.815, −117.032); Butte Creek (45.641, −117.096); Chesnimnus Creek (45.718, −116.906); Deadman Gulch (45.659, −117.049); Devils Run Creek (45.775, −116.882); Doe Creek (45.751, −117.029); Dry Salmon Creek (45.663, −117.051); East Fork Peavine Creek (45.830, −117.061); Gooseberry Creek (45.681, −117.110); McCarty Gulch (45.749, −117.064); Peavine Creek (45.795, −117.084); Pine Creek (45.673, −117.029); Poison Creek (45.791, −116.979); Salmon Creek (45.662, −117.038); South Fork Chesnimnus Creek (45.743, −116.861); Sterling Gulch (45.712, −117.000); Summit Creek (45.794, −116.947); Telephone Gulch (45.767, −117.076); TNT Gulch (45.754, −116.919); Unnamed (45.694, −117.013); Unnamed (45.709, −116.878); Unnamed (45.724, −116.867); Unnamed (45.742, −117.090); Unnamed (45.825, −117.004); Unnamed (45.838, −117.009); Unnamed (45.846, −117.029); West Fork Peavine Creek (45.805, −117.100).
            (v) Upper Joseph Creek Watershed 1706010605. Outlet(s) = Joseph Creek (Lat 45.823, Long −117.231) upstream to endpoint(s) in: Alford Gulch (45.729, −117.165); Cougar Creek (45.806, −117.150); Crow Creek (45.536, −117.115); Davis Creek (45.658, −117.257); Elk Creek (45.598, −117.167); Gould Gulch (45.657, −117.181); Little Elk Creek (45.694, −117.199); Sumac Creek (45.753, −117.148); Swamp Creek (45.543, −117.218); Unnamed (45.597, −117.141).
            (vi) Lower Joseph Creek Watershed 1706010606. Outlet(s) = Joseph Creek (Lat 46.053, Long −117.005) upstream to endpoint(s) in: Basin Creek (45.910, −117.057); Broady Creek (45.882, −117.076); Cottonwood Creek (45.832, −116.950); Horse Creek (45.945, −116.962); Joseph Creek (45.823, −117.231); Peavine Creek (45.879, −117.162); Rush Creek (45.899, −117.150); Tamarack Creek (45.964, −117.127); Unnamed (45.826, −116.957); West Fork Broady Creek (45.862, −117.102).
            (vii) Lower Grande Ronde River/Menatchee Creek Watershed 1706010607. Outlet(s) = Grande Ronde River (Lat 46.080, Long −116.978) upstream to endpoint(s) in: Bear Creek (45.973, −117.455); Buford Creek (45.975, −117.276); Cottonwood Creek (46.071, −117.301); Cougar Creek (46.049, −117.327); Deer Creek (45.992, −117.191); East Bear Creek (45.960, −117.307); Grande Ronde River (45.946, −117.450); Grouse Creek (46.031, −117.460); Menatchee Creek (46.018, −117.371); Rattlesnake Creek (46.079, −117.204); Shumaker Creek (46.049, −117.117); West Bear Creek (45.951, −117.337); West Branch Rattlesnake Creek (46.086, −117.258).
            (7) Lower Snake/Tucannon Subbasin 17060107—(i) Alpowa Creek Watershed 1706010701. Outlet(s) = Alpowa Creek (Lat 46.422, Long −117.203) upstream to endpoint(s) in: Kidwell Gulch (46.338, −117.480); Page Creek (46.402, −117.210); Pow Wah Kee Creek (46.389, −117.288).
            (ii) Snake River/Steptoe Canyon Watershed 1706010702. Outlet(s) = Snake River (Lat 46.660, Long −117.433) upstream to endpoint(s) in: Offield Canyon (46.648, −117.420); Snake River (46.428, −117.038); Steptoe Canyon (46.455, −117.192); Truax Canyon (46.565, −117.348); Wawawai Canyon (46.636, −117.375).
            (iii) Deadman Creek Watershed 1706010703. Outlet(s) = Deadman Creek (Lat 46.626, Long −117.799) upstream to endpoint(s) in: Deadman Gulch (46.574, −117.565); Lynn Gulch (46.628, −117.597); North Deadman Creek (46.578, −117.457); North Meadow Creek (46.517, −117.489); South Meadow Creek (46.507, −117.508).
            (iv) Upper Tucannon River Watershed 1706010706. Outlet(s) = Tucannon River (Lat 46.509, Long −117.995) upstream to endpoint(s) in: Cummings Creek (46.235, −117.610); Little Tucannon River (46.221, −117.758); Meadow Creek (46.163, −117.728); Panjab Creek (46.171, −117.709); Sheep Creek (46.196, −117.623); Tucannon River (46.168, −117.559); Tumalum Creek (46.315, −117.585).
            (v) Lower Tucannon River Watershed 1706010707. Outlet(s) = Tucannon River (Lat 46.558, Long −118.174) upstream to endpoint(s) in: Kellogg Creek (46.430, −118.067); Smith Hollow (46.463, −118.017); Tucannon River (46.509, −117.995).
            
            (vi) Snake River/Penawawa Creek Watershed 1706010708. Outlet(s) = Snake River (Lat 46.589, Long −118.215) upstream to endpoint(s) in: Almota Creek (46.706, −117.363); Little Almota Creek (46.715, −117.465); Penawawa Creek (46.728, −117.625); Snake River (46.660, −117.433); Unnamed (46.698, −117.381).
            (8) Upper Salmon Subbasin 17060201—(i) Salmon River/Challis Watershed 1706020101. Outlet(s) = Salmon River (Lat 44.692, Long −114.049) upstream to endpoint(s) in: Challis Creek (44.563, −114.246); Salmon River (44.470, −114.192).
            (ii) Salmon River/Bayhorse Creek Watershed 1706020104. Outlet(s) = Salmon River (Lat 44.470, Long −114.192) upstream to endpoint(s) in: Bayhorse Creek (44.395, −114.308); Salmon River (44.268, −114.326).
            (iii) East Fork Salmon River/McDonald Creek Watershed 1706020105. Outlet(s) = East Fork Salmon River (Lat 44.268, Long −114.326) upstream to endpoint(s) in: Big Lake Creek (44.165, −114.394); East Fork Salmon River (44.147, −114.378); McDonald Creek (44.091, −114.318); Pine Creek (44.136, −114.367).
            (iv) Herd Creek Watershed 1706020108. Outlet(s) = Herd Creek (Lat 44.154, Long −114.300) upstream to endpoint(s) in: East Fork Herd Creek (44.037, −114.203); East Pass Creek (44.009, −114.369); Lake Creek (44.103, −114.194); Taylor Creek (44.067, −114.317); West Fork Herd Creek (44.032, −114.248).
            (v) East Fork Salmon River/Big Boulder Creek Watershed 1706020109. Outlet(s) = East Fork Salmon River (Lat 44.147, Long −114.378) upstream to endpoint(s) in: Big Boulder Creek (44.131, −114.518); East Fork Salmon River (44.039, −114.461); Little Boulder Creek (44.065, −114.542).
            (vi) Upper East Fork Salmon River Watershed 1706020110. Outlet(s) = East Fork Salmon River (Lat 44.039, Long −114.461) upstream to endpoint(s) in: Bowery Creek (44.0316, −114.4587); South Fork East Fork Salmon River (43.902, −114.562); West Fork East Fork Salmon River (43.929, −114.575); West Pass Creek (43.922, −114.446).
            (vii) Germania Creek Watershed 1706020111. Outlet(s) = Germania Creek (Lat 44.039, Long −114.461) upstream to endpoint(s) in: Germania Creek (44.003, −114.532).
            (viii) Salmon River/Kinnikinic Creek Watershed 1706020112. Outlet(s) = Salmon River (Lat 44.268, Long −114.326) upstream to endpoint(s) in: Kinnikinic Creek (44.2667, −144.4026); Salmon River (44.249, −114.454).
            (ix) Salmon River/Slate Creek Watershed 1706020113. Outlet(s) = Salmon River (Lat 44.249, Long −114.454) upstream to endpoint(s) in: Holman Creek (44.250, −114.529); Salmon River (44.254, −114.675); Silver Rule Creek (44.198, −114.588); Slate Creek (44.168, −114.626); Thompson Creek (44.318, −114.588).
            (x) Warm Springs Creek Watershed 1706020114. Outlet(s) = Warm Springs Creek (Lat 44.254, Long −114.675) upstream to endpoint(s) in: Warm Springs Creek (44.151, −114.718).
            (xi) Salmon River/Big Casino Creek Watershed 1706020115. Outlet(s) = Salmon River (Lat 44.254, Long −114.675) upstream to endpoint(s) in: Big Casino Creek (44.216, −114.830); Little Casino Creek (44.224, −114.861); Lower Harden Creek (44.274, −114.778); Nip Tuck Creek (44.234, −114.929); Salmon River (44.169, −114.898); Upper Harden Creek (44.272, −114.791).
            (xii) Salmon River/Fisher Creek Watershed 1706020117. Outlet(s) = Salmon River (Lat 44.169, Long −114.898) upstream to endpoint(s) in: Decker Creek (44.072, −114.879); Gold Creek (44.114, −114.846); Huckleberry Creek (44.061, −114.875); Salmon River (44.032, −114.836); Williams Creek (44.096, −114.852).
            (xiii) Salmon River/Fourth of July Creek Watershed 1706020118. Outlet(s) = Salmon River (Lat 44.032, Long −114.836) upstream to endpoint(s) in: Champion Creek (44.019, −114.825); Fourth of July Creek (44.035, −114.784); Hell Roaring Creek (44.0268, −114.9252); Salmon River (44.004, −114.836); Unnamed (44.017, −114.879).
            (xiv) Upper Salmon River Watershed 1706020119. Outlet(s) = Salmon River (Lat 44.004, Long −114.836) upstream to endpoint(s) in: Beaver Creek (43.919, −114.813); Camp Creek (43.876, −114.738); Frenchman Creek (43.822, −114.792); Pole Creek (43.940, −114.686); Salmon River (43.837, −114.759); Smiley Creek (43.829, −114.823); Twin Creek (43.935, −114.723); Unnamed (43.843, −114.742); Unnamed (43.990, −114.803).
            
            (xv) Alturas Lake Creek Watershed 1706020120. Outlet(s) = Alturas Lake Creek (Lat 44.004, Long −114.836) upstream to endpoint(s) in: Alpine Creek (43.905, −114.923); Alturas Lake Creek (43.895, −114.910); Cabin Creek (43.937, −114.856); Pettit Lake Creek (43.961, −114.916); Unnamed (43.952, −114.858); Vat Creek (43.967, −114.871); Yellowbelly Creek (43.995, −114.847).
            (xvi) Redfish Lake Creek Watershed 1706020121. Outlet(s) = Redfish Lake Creek (Lat 44.169, Long −114.898) upstream to endpoint(s) in: Fishhook Creek (44.137, −114.966); Redfish Lake Creek (44.097, −114.959).
            (xvii) Valley Creek/Iron Creek Watershed 1706020122. Outlet(s) = Valley Creek (Lat 44.225, Long −114.927) upstream to endpoint(s) in: Crooked Creek (44.214, −115.034); Goat Creek (44.179, −115.008); Iron Creek (44.191, −115.025); Job Creek (44.242, −115.027); Meadow Creek (44.190, −114.961); Park Creek (44.281, −115.036); Stanley Creek (44.276, −114.938); Valley Creek (44.291, −115.018).
            (xviii) Upper Valley Creek Watershed 1706020123. Outlet(s) = Valley Creek (Lat 44.291, Long −115.018); Stanley Lake Creek (44.2535, −115.0040) upstream to endpoint(s) in: East Fork Valley Creek (44.347, −114.999); Elk Creek (44.227, −115.145); Hanna Creek (44.314, −115.041); Meadow Creek (44.291, −115.119); Stanley Lake Creek (44.248, −115.045); Trap Creek (44.311, −115.121); Valley Creek (44.392, −114.980).
            (xix) Basin Creek Watershed 1706020124. Outlet(s) = Basin Creek (Lat 44.264, Long −114.817) upstream to endpoint(s) in: Basin Creek (44.361, −114.902); East Basin Creek (44.314, −114.823).
            (xx) Yankee Fork/Jordan Creek Watershed 1706020125. Outlet(s) = Yankee Fork (Lat 44.270, Long −114.734) upstream to endpoint(s) in: Eightmile Creek (44.448, −114.639); Fivemile Creek (44.355, −114.615); Jordan Creek (44.457, −114.752); Ramey Creek (44.355, −114.641); Sevenmile Creek (44.423, −114.608); Sixmile Creek (44.394, −114.585); Yankee Fork (44.426, −114.619).
            (xxi) West Fork Yankee Fork Watershed 1706020126. Outlet(s) = West Fork Yankee Fork (Lat 44.351, Long −114.727) upstream to endpoint(s) in: Cabin Creek (44.428, −114.881); Deadwood Creek (44.356, −114.834); Lightning Creek (44.466, −114.787); Sawmill Creek (44.341, −114.765); West Fork Yankee Fork (44.386, −114.919).
            (xxii) Upper Yankee Fork Watershed 1706020127. Outlet(s) = Yankee Fork (Lat 44.426, Long −114.619) upstream to endpoint(s) in: Elevenmile Creek (44.436, −114.544); McKay Creek (44.475, −114.491); Ninemile Creek (44.439, −114.590); Tenmile Creek (44.484, −114.646); Twelvemile Creek (44.497, −114.614); Yankee Fork (44.510, −114.588).
            (xxiii) Squaw Creek Watershed 1706020128. Outlet(s) = Squaw Creek (Lat 44.249, Long −114.454) upstream to endpoint(s) in: Cash Creek (44.353, −114.473); Cinnabar Creek (44.359, −114.503); Squaw Creek (44.420, −114.489).
            (xxiv) Garden Creek Watershed 1706020129. Outlet(s) = Garden Creek (Lat 44.511, Long −114.203) upstream to endpoint(s) in: Garden Creek (44.468, −114.325).
            (xxv) Challis Creek/Mill Creek Watershed 1706020130. Outlet(s) = Challis Creek (Lat 44.563, Long −114.246) upstream to endpoint(s) in: Challis Creek (44.573, −114.309); Darling Creek (44.572, −114.252).
            (xxvi) Morgan Creek Watershed 1706020132. Outlet(s) = Morgan Creek (Lat 44.612, Long −114.168) upstream to endpoint(s) in: Blowfly Creek (44.714, −114.326); Corral Creek (44.8045, −114.2239); Lick Creek (44.7371, −114.2948); Morgan Creek (44.8029, −114.2561); Van Horn Creek (44.7614, −114.2680); West Fork Morgan Creek (44.710, −114.335).
            (9) Pahsimeroi Subbasin 17060202—(i) Lower Pahsimeroi River Watershed 1706020201. Outlet(s) = Pahsimeroi River (Lat 44.692, Long −114.049) upstream to endpoint(s) in: Pahsimeroi River (44.559, −113.900); Patterson Creek (44.561, −113.897).
            (ii) Paterson Creek Watershed 1706020203. Outlet(s) = Patterson Creek (Lat 44.534, Long −113.837) upstream to endpoint(s) in: Patterson Creek (44.566, −113.670).
            (10) Middle Salmon-Panther Subbasin 17060203—(i) Salmon River/Colson Creek Watershed 1706020301. Outlet(s) = Salmon River (Lat 45.297, Long −114.591) upstream to endpoint(s) in: Colson Creek (45.307, −114.531); Owl Creek (45.340, −114.462); Salmon River (45.316, −114.405).
            (ii) Owl Creek Watershed 1706020302. Outlet(s) = Owl Creek (Lat 45.340, Long −114.462) upstream to endpoint(s) in: East Fork Owl Creek (45.367, −114.430); Owl Creek (45.382, −114.469).
            (iii) Salmon River/Pine Creek Watershed 1706020303. Outlet(s) = Salmon River (Lat 45.316, Long −114.405) upstream to endpoint(s) in: Boulder Creek (45.385, −114.297); Pine Creek (45.307, −114.186); Salmon River (45.399, −114.168); Spring Creek (45.421, −114.278); Squaw Creek (45.449, −114.215).
            (iv) Indian Creek Watershed 1706020304. Outlet(s) = Indian Creek (Lat 45.400, Long −114.167) upstream to endpoint(s) in: Indian Creek (45.523, −114.151); McConn Creek (45.519, −114.185); West Fork Indian Creek (45.481, −114.168).
            (v) Salmon River/Moose Creek Watershed 1706020305. Outlet(s) = Salmon River (Lat 45.399, Long −114.168) upstream to endpoint(s) in: Dump Creek (45.369, −114.035); Fourth of July Creek (45.417, −113.857); Little Fourth of July Creek (45.396, −113.912); Moose Creek (45.346, −114.080); Salmon River (45.320, −113.909); Wagonhammer Creek (45.395, −113.945).
            (vi) North Fork Salmon River Watershed 1706020306. Outlet(s) = North Fork Salmon River (Lat 45.405, Long −113.994) upstream to endpoint(s) in: Anderson Creek (45.577, −113.918); Dahlonega Creek (45.559, −113.845); Ditch Creek (45.534, −113.994); Hughes Creek (45.541, −114.069); Hull Creek (45.471, −114.016); Moose Creek (45.674, −113.951); Pierce Creek (45.640, −113.937); Sheep Creek (45.502, −113.889); Smithy Creek (45.575, −113.889); Threemile Creek (45.577, −113.866); Twin Creek (45.591, −114.081).
            (vii) Salmon River/Tower Creek Watershed 1706020307. Outlet(s) = Salmon River (Lat 45.320, Long −113.909) upstream to endpoint(s) in: Salmon River (45.250, −113.899); Tower Creek (45.367, −113.857); Wallace Creek (45.2645, −113.9035).
            (viii) Carmen Creek Watershed 1706020308. Outlet(s) = Carmen Creek (Lat 45.250, Long −113.899) upstream to endpoint(s) in: Carmen Creek (45.316, −113.800); Freeman Creek (45.269, −113.752).
            (ix) Salmon River/Jesse Creek Watershed 1706020309. Outlet(s) = Salmon River (Lat 45.250, Long −113.899) upstream to endpoint(s) in: Salmon River (45.109, −113.901); Unnamed (45.180, −113.930).
            (x) Salmon River/Williams Creek Watershed 1706020310. Outlet(s) = Salmon River (Lat 45.109, Long −113.901) upstream to endpoint(s) in: Salmon River (45.011, −113.932); Williams Creek (45.081, −113.935).
            (xi) Salmon River/Twelvemile Creek Watershed 1706020311. Outlet(s) = Salmon River (Lat 45.011, Long −113.932) upstream to endpoint(s) in: Lake Creek (45.015, −113.959); Salmon River (44.896, −113.963); Twelvemile Creek (45.011, −113.927).
            (xii) Salmon River/Cow Creek Watershed 1706020312. Outlet(s) = Salmon River (Lat 44.896, Long −113.963) upstream to endpoint(s) in: Cow Creek (44.730, −113.940); McKim Creek (44.810, −114.008); Poison Creek (44.876, −113.934); Salmon River (44.692, −114.049); Warm Spring Creek (44.913, −113.914).
            (xiii) Hat Creek Watershed 1706020313. Outlet(s) = Hat Creek (Lat 44.795, Long −114.001) upstream to endpoint(s) in: Hat Creek (44.785, −114.040).
            (xiv) Iron Creek Watershed 1706020314. Outlet(s) = Iron Creek (Lat 44.887, Long −113.968) upstream to endpoint(s) in: Iron Creek (44.921, −114.124).
            (xv) Upper Panther Creek Watershed 1706020315. Outlet(s) = Panther Creek (Lat 45.022, Long −114.313) upstream to endpoint(s) in: Cabin Creek (44.957, −114.365); Opal Creek (44.901, −114.307); Panther Creek (44.887, −114.305); Porphyry Creek (45.034, −114.388).
            (xvi) Moyer Creek Watershed 1706020316. Outlet(s) = Moyer Creek (Lat 45.024, Long −114.311) upstream to endpoint(s) in: Moyer Creek (44.949, −114.265); South Fork Moyer Creek (44.944, −114.305).
            (xvii) Panther Creek/Woodtick Creek Watershed 1706020317. Outlet(s) = Panther Creek (Lat 45.079, Long −114.251) upstream to endpoint(s) in: Copper Creek (45.060, −114.258); Fawn Creek (45.073, −114.247); Musgrove Creek (45.054, −114.368); Panther Creek (45.022, −114.313); Woodtick Creek (45.008, −114.235).
            (xviii) Deep Creek Watershed 1706020318. Outlet(s) = Deep Creek (Lat 45.126, Long −114.215) upstream to endpoint(s) in: Deep Creek (45.108, −114.179).
            (xix) Panther Creek/Spring Creek Watershed 1706020320. Outlet(s) = Panther Creek (45.176, Long −114.314) upstream to endpoint(s) in: Little Deer Creek (45.156, −114.298); Panther Creek (45.079, −114.251); Spring Creek (45.088, −114.223).
            (xx) Big Deer Creek Watershed 1706020321. Outlet(s) = Big Deer Creek (Lat 45.1763, Long −114.3138) upstream to endpoint(s) in: Big Deer Creek (45.1695, −114.3256).
            (xxi) Panther Creek/Trail Creek Watershed 1706020322. Outlet(s) = Panther Creek (Lat 45.316, Long −114.405) upstream to endpoint(s) in: Beaver Creek (45.2816, −114.2744); Garden Creek (45.2959, −114.4293); Trail Creek (45.2318, −114.2663); Panther Creek (45.176, −114.314).
            (xxii) Clear Creek Watershed 1706020323. Outlet(s) = Clear Creek (Lat 45.295, Long −114.351) upstream to endpoint(s) in: Clear Creek (45.210, −114.485).
            (11) Lemhi Subbasin 17060204—(i) Lemhi River/Bohannon Creek Watershed 1706020401. Outlet(s) = Lemhi River (Lat 45.188, Long −113.889) upstream to endpoint(s) in: Bohannon Creek (45.189, −113.692); Lemhi River (45.098, −113.720).
            (ii) Lemhi River/Whimpey Creek Watershed 1706020402. Outlet(s) = Lemhi River (Lat 45.098, Long −113.720) upstream to endpoint(s) in: Lemhi River (45.032, −113.662); Wimpey Creek (45.131, −113.678); Withington Creek (45.058, −113.750).
            (iii) Lemhi River/Kenney Creek Watershed 1706020403. Outlet(s) = Lemhi River (Lat 45.032, Long −113.662) upstream to endpoint(s) in: Kenney Creek (45.087, −113.551); Lemhi River (44.940, −113.639).
            (iv) Lemhi River/McDevitt Creek Watershed 1706020405. Outlet(s) = Lemhi River (Lat 44.940, Long −113.639) upstream to endpoint(s) in: Lemhi River (44.870, −113.626).
            (v) Lemhi River/Yearian Creek Watershed 1706020406. Outlet(s) = Lemhi River (Lat 44.867, Long −113.626) upstream to endpoint(s) in: Lemhi River (44.778, −113.535).
            (vi) Peterson Creek Watershed 1706020407. Outlet(s) = Lemhi River (Lat 44.778, Long −113.535) upstream to endpoint(s) in: Lemhi River (44.739, −113.459).
            (vii) Big Eight Mile Creek Watershed 1706020408. Outlet(s) = Lemhi River (Lat 44.739, Long −113.459) upstream to endpoint(s) in: Lemhi River (44.692, −113.366).
            (viii) Canyon Creek Watershed 1706020409. Outlet(s) = Lemhi River (Lat 44.692, Long −113.366) upstream to endpoint(s) in: Lemhi River (44.682, −113.355).
            (ix) Texas Creek Watershed 1706020412. Outlet(s) = Texas Creek (Lat 44.6822, Long −113.3545) upstream to endpoint(s) in: Purcell Creek (44.5726, −113.3459), Texas Creek (44.5348, −113.3018).
            (x) Hayden Creek Watershed 1706020414. Outlet(s) = Hayden Creek (Lat 44.870, Long −113.626) upstream to endpoint(s) in: Bear Valley Creek (44.796, −113.790); East Fork Hayden Creek (44.708, −113.661); Hayden Creek (44.726, −113.769); Kadletz Creek (44.761, −113.767); West Fork Hayden Creek (44.706, −113.768); Wright Creek (44.759, −113.794).
            (12) Upper Middle Fork Salmon Subbasin 17060205—(i) Lower Loon Creek Watershed 1706020501. Outlet(s) = Loon Creek (Lat 44.808, Long −114.811) upstream to endpoint(s) in: Cabin Creek (44.742, −114.708); Loon Creek (44.552, −114.849).
            (ii) Warm Springs Watershed 1706020502. Outlet(s) = Warm Spring Creek (Lat 44.653, Long −114.736) upstream to endpoint(s) in: Trapper Creek (44.504, −114.617); Warm Spring Creek (44.609, −114.481).
            (iii) Upper Loon Creek Watershed 1706020503. Outlet(s) = Loon Creek (Lat 44.552, Long −114.849) upstream to endpoint(s) in: Cottonwood Creek (44.593, −114.679); East Fork Mayfield Creek (44.494, −114.700); Loon Creek (44.469, −114.923); Pioneer Creek (44.466, −114.873); South Fork Cottonwood Creek (44.563, −114.780); Trail Creek (44.506, −114.959); West Fork Mayfield Creek (44.473, −114.730).
            
            (iv) Little Loon Creek Watershed 1706020504. Outlet(s) = Little Loon Creek (Lat 44.731, Long −114.940) upstream to endpoint(s) in: Little Loon Creek (44.615, −114.963).
            (v) Rapid River Watershed 1706020505. Outlet(s) = Rapid River (Lat 44.680, Long −115.152) upstream to endpoint(s) in: Float Creek (44.546, −115.148); North Fork Sheep Creek (44.656, −114.997); Rapid River (44.551, −115.007); South Fork Sheep Creek (44.628, −114.988); Vanity Creek (44.500, −115.072).
            (vi) Marsh Creek Watershed 1706020506. Outlet(s) = Marsh Creek (Lat 44.449, Long −115.230) upstream to endpoint(s) in: Asher Creek (44.374, −115.126); Banner Creek (44.291, −115.187); Bear Creek (44.490, −115.098); Beaver Creek (44.494, −114.964); Camp Creek (44.384, −115.144); Cape Horn Creek (44.333, −115.287); Knapp Creek (44.424, −114.915); Marsh Creek (44.329, −115.091); Swamp Creek (44.300, −115.175); Winnemucca Creek (44.479, −114.972).
            (vii) Middle Fork Salmon River/Soldier Creek Watershed 1706020507. Outlet(s) = Middle Fork Salmon River (Lat 44.680, Long −115.152) upstream to endpoint(s) in: Boundary Creek (44.507, −115.328); Dagger Creek (44.498, −115.307); Elkhorn Creek (44.582, −115.369); Greyhound Creek (44.626, −115.158); Middle Fork Salmon River (44.449, −115.230); Soldier Creek (44.528, −115.201).
            (viii) Bear Valley Creek Watershed 1706020508. Outlet(s) = Bear Valley Creek (Lat 44.449, Long −115.230) upstream to endpoint(s) in: Ayers Creek (44.454, −115.330); Bear Valley Creek (44.236, −115.499); Bearskin Creek (44.331, −115.528); Cache Creek (44.286, −115.409); Cold Creek (44.371, −115.317); Cook Creek (44.389, −115.438); East Fork Elk Creek (44.481, −115.359); Fir Creek (44.354, −115.296); Little Beaver Creek (44.415, −115.504); Little East Fork Elk Creek (44.479, −115.407); Mace Creek (44.289, −115.443); North Fork Elk Creek (44.527, −115.458); Poker Creek (44.444, −115.345); Pole Creek (44.361, −115.366); Porter Creek (44.466, −115.529); Sack Creek (44.320, −115.351); Sheep Trail Creek (44.360, −115.451); West Fork Elk Creek (44.485, −115.499); Wyoming Creek (44.362, −115.335).
            (ix) Sulphur Creek Watershed 1706020509. Outlet(s) = Sulphur Creek (Lat 44.555, Long −115.297) upstream to endpoint(s) in: Blue Moon Creek (44.572, −115.364); Full Moon Creek (44.535, −115.400); Honeymoon Creek (44.605, −115.399); North Fork Sulphur Creek (44.583, −115.467); Sulphur Creek (44.510, −115.518).
            (x) Pistol Creek Watershed 1706020510. Outlet(s) = Pistol Creek (Lat 44.724, Long −115.149) upstream to endpoint(s) in: Little Pistol Creek (44.721, −115.404); Luger Creek (44.636, −115.386); Pistol Creek (44.644, −115.442).
            (xi) Indian Creek Watershed 1706020511. Outlet(s) = Indian Creek (Lat 44.770, Long −115.089) upstream to endpoint(s) in: Big Chief Creek (44.817, −115.368); Indian Creek (44.803, −115.383); Little Indian Creek (44.879, −115.226).
            (xii) Upper Marble Creek Watershed 1706020512. Outlet(s) = Marble Creek (Lat 44.797, Long −114.971) upstream to endpoint(s) in: Big Cottonwood Creek (44.879, −115.206); Canyon Creek (44.822, −114.943); Cornish Creek (44.933, −115.127); Dynamite Creek (44.871, −115.207); Marble Creek (44.983, −115.079); Trail Creek (44.917, −114.930).
            (xiii) Middle Fork Salmon River/Lower Marble Creek Watershed 1706020513. Outlet(s) = Middle Fork Salmon River (Lat 44.808, Long −114.811) upstream to endpoint(s) in: Marble Creek (44.797, −114.971); Middle Fork Salmon River (44.680, −115.152).
            (13) Lower Middle Fork Salmon Subbasin 17060206—(i) Lower Middle Fork Salmon River Watershed 1706020601. Outlet(s) = Middle Fork Salmon River (Lat 45.297, Long −114.591) upstream to endpoint(s) in: Middle Fork Salmon River (45.095, −114.732); Roaring Creek (45.186, −114.574); Stoddard Creek (45.244, −114.702).
            (ii) Wilson Creek Watershed 1706020602. Outlet(s) = Wilson Creek (Lat 45.033, Long −114.723) upstream to endpoint(s) in: Wilson Creek (45.032, −114.659).
            (iii) Middle Fork Salmon River/Brush Creek Watershed 1706020603. Outlet(s) = Middle Fork Salmon River (Lat 45.095, Long −114.732) upstream to endpoint(s) in: Brush Creek (44.955, −114.733); Middle Fork Salmon River (44.958, −114.747).
            (iv) Yellow Jacket Creek Watershed 1706020604. Outlet(s) = Yellowjacket Creek (Lat 44.892, Long −114.644) upstream to endpoint(s) in: Beagle Creek (44.993, −114.466); Hoodoo Creek (44.993, −114.568); Lake Creek (44.967, −114.603); Little Jacket Creek (44.931, −114.505); Meadow Creek (44.984, −114.481); Shovel Creek (45.006, −114.463); Trail Creek (44.939, −114.461); Yellowjacket Creek (45.050, −114.480).
            (v) Silver Creek Watershed 1706020605. Outlet(s) = Silver Creek (Lat 44.830, Long −114.501) upstream to endpoint(s) in: Silver Creek (44.856, −114.458).
            (vi) Upper Camas Creek Watershed 1706020606. Outlet(s) = Camas Creek (Lat 44.830, Long −114.501) upstream to endpoint(s) in: Castle Creek (44.825, −114.415); Fly Creek (44.703, −114.509); Furnace Creek (44.767, −114.421); J Fell Creek (44.669, −114.459); South Fork Camas Creek (44.731, −114.553); Spider Creek (44.688, −114.495); White Goat Creek (44.731, −114.460).
            (vii) West Fork Camas Creek Watershed 1706020607. Outlet(s) = West Fork Camas Creek (Lat 44.831, Long −114.504) upstream to endpoint(s) in: Flume Creek (44.806, −114.526); Martindale Creek (44.822, −114.560); West Fork Camas Creek (44.795, −114.595).
            (viii) Lower Camas Creek Watershed 1706020608. Outlet(s) = Camas Creek (Lat 44.892, Long −114.722) upstream to endpoint(s) in: Camas Creek (44.830, −114.501); Duck Creek (44.852, −114.521); Woodtick Creek (44.870, −114.636).
            (ix) Middle Fork Salmon River/Sheep Creek Watershed 1706020609. Outlet(s) = Middle Fork Salmon River (Lat 44.955, Long −114.733) upstream to endpoint(s) in: Middle Fork Salmon River (44.808, −114.811); Sheep Creek (44.923, −114.873).
            (x) Rush Creek Watershed 1706020610. Outlet(s) = Rush Creek (Lat 45.105, Long −114.861) upstream to endpoint(s) in: Rush Creek (44.958, −114.992); South Fork Rush Creek (45.013, −114.972); Two Point Creek (45.027, −114.947).
            (xi) Monumental Creek Watershed 1706020611. Outlet(s) = Monumental Creek (Lat 45.160, Long −115.129) upstream to endpoint(s) in: Monumental Creek (44.952, −115.179); Snowslide Creek (45.055, −115.266); West Fork Monumental Creek (45.011, −115.244).
            (xii) Big Creek/Little Marble Creek Watershed 1706020612. Outlet(s) = Big Creek (Lat 45.163, Long −115.128) upstream to endpoint(s) in: Big Creek (45.153, −115.297); Little Marble Creek (45.062, −115.276).
            (xiii) Upper Big Creek Watershed 1706020613. Outlet(s) = Big Creek (Lat 45.153, Long −115.297) upstream to endpoint(s) in: Big Creek (45.075, −115.342); Jacobs Ladder Creek (45.063, −115.322); Middle Fork Smith Creek (45.166, −115.411); Smith Creek (45.170, −115.380); Unnamed (45.129, −115.422).
            (xiv) Beaver Creek Watershed 1706020614. Outlet(s) = Beaver Creek (Lat 45.163, Long −115.242) upstream to endpoint(s) in: Beaver Creek (45.242, −115.314); Coin Creek (45.218, −115.328); HCreek (45.266, −115.270).
            (xv) Big Ramey Creek Watershed 1706020615. Outlet(s) = Big Ramey Creek (Lat 45.177, Long −115.159) upstream to endpoint(s) in: Big Ramey Creek (45.279, −115.243).
            (xvi) Big Creek/Crooked Creek Watershed 1706020616. Outlet(s) = Big Creek (Lat 45.127, Long −114.935) upstream to endpoint(s) in: Big Creek (45.163, −115.128); Cave Creek (45.219, −114.916); Coxey Creek (45.181, −115.022); East Fork Crooked Creek (45.250, −114.975); Fawn Creek (45.125, −115.032); West Fork Crooked Creek (45.251, −115.117).
            (xvii) Lower Big Creek Watershed 1706020617. Outlet(s) = Big Creek (Lat 45.095, Long −114.732) upstream to endpoint(s) in: Big Creek (45.127, −114.935); Cabin Creek (45.195, −114.837); Canyon Creek (45.087, −114.997); Cliff Creek (45.127, −114.857); Cougar Creek (45.138, −114.813); Pioneer Creek (45.066, −114.842).
            (14) Middle Salmon-Chamberlain Subbasin 17060207—(i) Salmon River/Fall Creek Watershed 1706020701. Outlet(s) = Salmon River (Lat 45.426, Long −116.025) upstream to endpoint(s) in: Carey Creek (45.4242, −115.9343); Fall Creek (45.4153, −115.9755); Salmon River (45.455, −115.941).
            (ii) Wind River Watershed 1706020702. Outlet(s) = Wind River (Lat 45.4553, Long −115.9411) upstream to endpoint(s) in: Wind River (45.4657, −115.9394).
            (iii) Salmon River/California Creek Watershed 1706020703. Outlet(s) = Salmon River (Lat 45.455, Long −115.941) upstream to endpoint(s) in: Bear Creek (45.435, −115.852); Bull Creek (45.482, −115.716); California Creek (45.341, −115.850); Cottontail Creek (45.388, −115.752); Maxwell Creek (45.392, −115.841); Salmon River (45.434, −115.666).
            (iv) Sheep Creek Watershed 1706020704. Outlet(s) = Sheep Creek (Lat 45.468, Long −115.810) upstream to endpoint(s) in: East Fork Sheep Creek (45.546, −115.769); Meadow Creek (45.544, −115.792); Plummer Creek (45.531, −115.807); Porcupine Creek (45.506, −115.817); Sheep Creek (45.591, −115.705).
            (v) Crooked Creek Watershed 1706020705. Outlet(s) = Crooked Creek (Lat 45.434, Long −115.666) upstream to endpoint(s) in: Arlington Creek (45.491, −115.678); Crooked Creek (45.515, −115.554); Lake Creek (45.616, −115.686).
            (vi) Salmon River/Rabbit Creek Watershed 1706020706. Outlet(s) = Salmon River (Lat 45.434, Long −115.666) upstream to endpoint(s) in: Indian Creek (45.409, −115.608); Rabbit Creek (45.416, −115.667); Salmon River (45.378, −115.512).
            (vii) Salmon River/Trout Creek Watershed 1706020708. Outlet(s) = Salmon River (Lat 45.378, Long −115.512) upstream to endpoint(s) in: Big Blowout Creek (45.468, −115.432); Big Elkhorn Creek (45.521, −115.331); Fivemile Creek (45.391, −115.452); Jersey Creek (45.494, −115.531); Little Fivemile Creek (45.416, −115.425); Little Mallard Creek (45.538, −115.317); Rhett Creek (45.483, −115.410); Richardson Creek (45.499, −115.265); Salmon River (45.567, −115.191); Trout Creek (45.396, −115.315).
            (viii) Bargamin Creek Watershed 1706020709. Outlet(s) = Bargamin Creek (Lat 45.567, Long −115.191) upstream to endpoint(s) in: Bargamin Creek (45.706, −115.046); Cache Creek (45.691, −115.180); Porcupine Creek (45.725, −115.128); Prospector Creek (45.688, −115.153); Rainey Creek (45.617, −115.210); Salt Creek (45.643, −115.189).
            (ix) Salmon River/Rattlesnake Creek Watershed 1706020710. Outlet(s) = Salmon River (Lat 45.567, Long −115.191) upstream to endpoint(s) in: Rattlesnake Creek (45.560, −115.143); Salmon River (45.511, −115.041).
            (x) Sabe Creek Watershed 1706020711. Outlet(s) = Sabe Creek (Lat 45.507, Long −115.024) upstream to endpoint(s) in: Center Creek (45.573, −115.040); Hamilton Creek (45.544, −114.826).
            (xi) Salmon River/Hot Springs Creek Watershed 1706020712. Outlet(s) = Salmon River (Lat 45.511, Long −115.041) upstream to endpoint(s) in: Big Harrington Creek (45.498, −114.895); Hot Springs Creek (45.465, −115.135); Salmon River (45.454, −114.931).
            (xii) Salmon River/Disappointment Creek Watershed 1706020713. Outlet(s) = Salmon River (Lat 45.454, Long −114.931) upstream to endpoint(s) in: Salmon River (45.395, −114.732).
            (xiii) Horse Creek Watershed 1706020714. Outlet(s) = Horse Creek (Lat 45.395, Long −114.732) upstream to endpoint(s) in: East Fork Reynolds Creek (45.541, −114.493); Horse Creek (45.498, −114.421); Reynolds Creek (45.555, −114.558); West Horse Creek (45.494, −114.754).
            (xiv) Salmon River/Kitchen Creek Watershed 1706020715. Outlet(s) = Salmon River (Lat 45.395, Long −114.732) upstream to endpoint(s) in: Corn Creek (45.370, −114.681); Kitchen Creek (45.295, −114.752); Salmon River (45.297, −114.591).
            (xv) Cottonwood Creek Watershed 1706020716. Outlet(s) = Cottonwood Creek (Lat 45.394, Long −114.802) upstream to endpoint(s) in: Cottonwood Creek (45.354, −114.823).
            (xvi) Lower Chamberlain/McCalla Creek Watershed 1706020717. Outlet(s) = Chamberlain Creek (Lat 45.454, Long −114.931) upstream to endpoint(s) in: McCalla Creek (45.321, −115.115); Unnamed (45.433, −114.935); Whimstick Creek (45.241, −115.053).
            (xvii) Upper Chamberlain Creek Watershed 1706020718. Outlet(s) = Chamberlain Creek (Lat 45.414, Long −114.981) upstream to endpoint(s) in: Flossie Creek (45.384, −115.248); Lodgepole Creek (45.305, −115.254); Moose Creek (45.283, −115.292); South Fork Chamberlain Creek (45.288, −115.342).
            (xviii) Warren Creek Watershed 1706020719. Outlet(s) = Warren Creek (Lat 45.397, Long −115.592) upstream to endpoint(s) in: Richardson Creek (45.372, −115.625); Slaughter Creek (45.269, −115.648); Steamboat Creek (45.259, −115.722); Warren Creek (45.248, −115.653).
            (15) South Fork Salmon Subbasin 17060208—(i) Lower South Fork Salmon River Watershed 1706020801. Outlet(s) = South Fork Salmon River (Lat 45.378, Long −115.512) upstream to endpoint(s) in: Big Buck Creek (45.253, −115.554); Pony Creek (45.209, −115.663); Porphyry Creek (45.255, −115.462); Smith Creek (45.265, −115.550); South Fork Salmon River (45.156, −115.585).
            (ii) South Fork Salmon River/Sheep Creek Watershed 1706020802. Outlet(s) = South Fork Salmon River (Lat 45.156, Long −115.585) upstream to endpoint(s) in: Bear Creek (45.124, −115.643); Contux Creek (45.155, −115.620); Deer Creek (45.162, −115.606); Elk Creek (45.149, −115.506); Sheep Creek (45.039, −115.583); South Fork Salmon River (45.025, −115.706).
            (iii) Lower East Fork South Fork Salmon River Watershed 1706020803. Outlet(s) = East Fork South Fork Salmon River (Lat 45.015, Long −115.713) upstream to endpoint(s) in: Caton Creek (44.900, −115.584); East Fork South Fork Salmon River (44.963, −115.501); Loosum Creek (44.918, −115.529); Parks Creek (44.969, −115.530).
            (iv) Upper East Fork South Fork Salmon River Watershed 1706020804. Outlet(s) = East Fork South Fork Salmon River (Lat 44.963, Long −115.501) upstream to endpoint(s) in: East Fork South Fork Salmon River (44.934, −115.336); Profile Creek (45.035, −115.409); Quartz Creek (45.048, −115.496); Salt Creek (44.962, −115.329); Sugar Creek (44.975, −115.245); Tamarack Creek (44.995, −115.318).
            (v) Lower Johnson Creek Watershed 1706020805. Outlet(s) = Johnson Creek (Lat 44.963, Long −115.501) upstream to endpoint(s) in: Johnson Creek (44.803, −115.518); Riordan Creek (44.898, −115.472); Trapper Creek (44.829, −115.508).
            (vi) Burntlog Creek Watershed 1706020806. Outlet(s) = Burntlog Creek (Lat 44.803, Long −115.518) upstream to endpoint(s) in: Burntlog Creek (44.718, −115.419).
            (vii) Upper Johnson Creek Watershed 1706020807. Outlet(s) = Johnson Creek (Lat 44.803, Long −115.518) upstream to endpoint(s) in: Boulder Creek (44.565, −115.595); Johnson Creek (44.550, −115.590); Landmark Creek (44.630, −115.574); Rock Creek (44.600, −115.592); SCreek (44.609, −115.413); Whiskey Creek (44.563, −115.486).
            (viii) Upper South Fork Salmon River Watershed 1706020808. Outlet(s) = South Fork Salmon River (Lat 44.652, Long −115.703) upstream to endpoint(s) in: Bear Creek (44.607, −115.600); Camp Creek (44.605, −115.633); Curtis Creek (44.593, −115.752); Lodgepole Creek (44.576, −115.610); Mormon Creek (44.499, −115.654); Rice Creek (44.510, −115.644); South Fork Salmon River (44.480, −115.688); Tyndall Creek (44.568, −115.736).
            (ix) South Fork Salmon River/Cabin Creek Watershed 1706020809. Outlet(s) = South Fork Salmon River (Lat 44.759, Long −115.684) upstream to endpoint(s) in: Cabin Creek (44.713, −115.638); Dollar Creek (44.759, −115.751); North Fork Dollar Creek (44.755, −115.745); Six-Bit Creek (44.684, −115.724); South Fork Salmon River (44.652, −115.703); Two-bit Creek (44.655, −115.747); Warm Lake Creek (44.653, −115.662).
            (x) South Fork Salmon River/Blackmare Creek Watershed 1706020810. Outlet(s) = South Fork Salmon River (Lat 44.898, Long −115.715) upstream to endpoint(s) in: Blackmare Creek (44.809, −115.795); Camp Creek (44.889, −115.691); Cougar Creek (44.823, −115.804); Phoebe Creek (44.910, −115.705); South Fork Salmon River (44.759, −115.684).
            (xi) [Reserved]
            (xii) Buckhorn Creek Watershed 1706020811. Outlet(s) = Buckhorn Creek (Lat 44.922, Long −115.736) upstream to endpoint(s) in: Buckhorn Creek (44.881, −115.856); Little Buckhorn Creek (44.902, −115.756); West Fork Buckhorn Creek (44.909, −115.832).
            (xiii) South Fork Salmon River/Fitsum Creek Watershed 1706020812. Outlet(s) = South Fork Salmon River (Lat 45.025, Long −115.706) upstream to endpoint(s) in: Fitsum Creek (44.996, −115.784); North Fork Fitsum Creek (44.992, −115.870); South Fork Fitsum Creek (44.981, −115.768); South Fork Salmon River (44.898, −115.715).
            (xiv) Lower Secesh River Watershed 1706020813. Outlet(s) = Secesh River (Lat 45.025, Long −115.706) upstream to endpoint(s) in: Cly Creek (45.031, −115.911); Hum Creek (45.070, −115.903); Lick Creek (45.049, −115.906); Secesh River (45.183, −115.821); Split Creek (45.109, −115.805); Zena Creek (45.057, −115.732).
            
            (xv) Middle Secesh River Watershed 1706020814. Outlet(s) = Secesh River (Lat 45.183, Long −115.821) upstream to endpoint(s) in: Grouse Creek (45.289, −115.835); Secesh River (45.257, −115.895); Victor Creek (45.186, −115.831).
            (xiv) Upper Secesh River Watershed 1706020815. Outlet(s) = Secesh River (Lat 45.257, Long −115.895) upstream to endpoint(s) in: Lake Creek (45.374, −115.867); Threemile Creek (45.334, −115.891).
            (16) Lower Salmon Subbasin 17060209—(i) Salmon River/China Creek Watershed 1706020901. Outlet(s) = Salmon River (Lat 45.857, Long −116.794) upstream to endpoint(s) in: China Creek (46.004, −116.817); Flynn Creek (45.911, −116.714); Salmon River (45.999, −116.695); Wapshilla Creek (45.945, −116.766).
            (ii) Eagle Creek Watershed 1706020902. Outlet(s) = Eagle Creek (Lat 45.997, Long −116.700) upstream to endpoint(s) in: Eagle Creek (46.057, −116.814).
            (iii) Deer Creek Watershed 1706020903. Outlet(s) = Deer Creek (Lat 45.999, Long −116.695) upstream to endpoint(s) in: Deer Creek (46.051, −116.702).
            (iv) Salmon River/Cottonwood Creek Watershed 1706020904. Outlet(s) = Salmon River (Lat 45.999, Long −116.695) upstream to endpoint(s) in: Billy Creek (45.990, −116.643); Cottonwood Creek (45.932, −116.598); Maloney Creek (46.068, −116.625); Salmon River (46.038, −116.625); West Fork Maloney Creek (46.061, −116.632).
            (v) Salmon River/Deep Creek Watershed 1706020905. Outlet(s) = Salmon River (Lat 46.038, Long −116.625) upstream to endpoint(s) in: Burnt Creek (45.966, −116.548); Deep Creek (46.005, −116.547); Round Spring Creek (45.972, −116.501); Salmon River (45.911, −116.410); Telcher Creek (45.978, −116.443).
            (vi) Rock Creek Watershed 1706020906. Outlet(s) = Rock Creek (Lat 45.905, Long −116.396) upstream to endpoint(s) in: Grave Creek (45.978, −116.359); Johns Creek (45.930, −116.245); Rock Creek (45.919, −116.245).
            (vii) Salmon River/Hammer Creek Watershed 1706020907. Outlet(s) = Salmon River (Lat 45.911, Long −116.410) upstream to endpoint(s) in: Salmon River (45.752, −116.322).
            (viii) White Bird Creek Watershed 1706020908. White Bird Creek (Lat 45.752, Long −116.322) upstream to endpoint(s) in: Asbestos Creek (45.722, −116.050); Cabin Creek (45.842, −116.110); Chapman Creek (45.841, −116.216); Cold Springs Creek (45.716, −116.037); Fish Creek (45.865, −116.084); Jungle Creek (45.739, −116.063); Little White Bird Creek (45.740, −116.087); North Fork White Bird Creek (45.797, −116.089); Pinnacle Creek (45.779, −116.086); South Fork White Bird Creek (45.772, −116.028); Twin Cabins Creek (45.782, −116.048); Unnamed (45.809, −116.086); Unnamed (45.841, −116.114); Unnamed (45.858, −116.105).
            (ix) Salmon River/McKinzie Creek Watershed 1706020909. Outlet(s) = Salmon River (Lat 45.752, Long −116.322) upstream to endpoint(s) in: Deer Creek (45.706, −116.332); McKinzie Creek (45.676, −116.260); Salmon River (45.640, −116.284); Sotin Creek (45.725, −116.341).
            (x) Skookumchuck Creek Watershed 1706020910. Outlet(s) = Skookumchuck Creek (Lat 45.700, Long −116.317) upstream to endpoint(s) in: North Fork Skookumchuck Creek (45.728, −116.114); South Fork Skookumchuck Creek (45.711, −116.197).
            (xi) Slate Creek Watershed 1706020911. Outlet(s) = Slate Creek (Lat 45.640, Long −116.284) upstream to endpoint(s) in: Deadhorse Creek (45.603, −116.093); Little Slate Creek (45.587, −116.075); North Fork Slate Creek (45.671, −116.095); Slate Creek (45.634, −116.000); Slide Creek (45.662, −116.146); Unnamed (45.5959, −116.1061); Waterspout Creek (45.631, −116.115).
            (xii) Salmon River/John Day Creek Watershed 1706020912. Outlet(s) = Salmon River (Lat 45.640, Long −116.284) upstream to endpoint(s) in: China Creek (45.547, −116.310); Cow Creek (45.539, −116.330); East Fork John Day Creek (45.575, −116.221); Fiddle Creek (45.495, −116.269); John Day Creek (45.564, −116.220); Race Creek (45.437, −116.316); South Fork Race Creek (45.440, −116.403); West Fork Race Creek (45.464, −116.352).
            (xiii) Salmon River/Lake Creek Watershed 1706020913. Outlet(s) = Salmon River (Lat 45.437, Long −116.316) upstream to endpoint(s) in: Allison Creek (45.507, −116.156); Berg Creek (45.426, −116.244); Lake Creek (45.294, −116.219); Salmon River (45.418, −116.162); West Fork Allison Creek (45.457, −116.184); West Fork Lake Creek (45.370, −116.241).
            (xiv) Salmon River/Van Creek Watershed 1706020914. Outlet(s) = Salmon River (Lat 45.418, Long −116.162) upstream to endpoint(s) in: Robbins Creek (45.430, −116.026); Salmon River (45.426, −116.025); Van Creek (45.431, −116.138).
            (xv) French Creek Watershed 1706020915. Outlet(s) = French Creek (Lat 45.425, Long −116.030) upstream to endpoint(s) in: French Creek (45.375, −116.040).
            (xvi) Partridge Creek Watershed 1706020916. Outlet(s) = Elkhorn Creek (Lat 45.4043, Long −116.0941); Partridge Creek (45.408, −116.126) upstream to endpoint(s) in: Elkhorn Creek (45.369, −116.092); Partridge Creek (45.369, −116.146).
            (17) Little Salmon Subbasin 17060210—(i) Lower Little Salmon River Watershed 1706021001. Outlet(s) = Little Salmon River (Lat 45.417, Long −116.313) upstream to endpoint(s) in: Denny Creek (45.306, −116.359); Elk Creek (45.218, −116.311); Hat Creek (45.313, −116.354); Little Salmon River (45.204, −116.310); Lockwood Creek (45.254, −116.366); North Fork Squaw Creek (45.4234, −116.4320); Papoose Creek (45.4078, −116.3920); Rattlesnake Creek (45.268, −116.339); Sheep Creek (45.344, −116.336); South Fork Squaw Creek (45.4093, −116.4356).
            (ii) Little Salmon River/Hard Creek Watershed 1706021002. Outlet(s) = Little Salmon River (Lat 45.204, Long −116.310) upstream to endpoint(s) in: Bascum Canyon (45.145, −116.248); Hard Creek (45.125, −116.239); Little Salmon River (45.123, −116.298); Trail Creek (45.164, −116.338).
            (iii) Hazard Creek Watershed 1706021003. Outlet(s) = Hazard Creek (Lat 45.183, Long −116.283) upstream to endpoint(s) in: Hazard Creek (45.201, −116.248).
            (iv) Boulder Creek Watershed 1706021006. Outlet(s) = Boulder Creek (Lat 45.204, Long −116.310) upstream to endpoint(s) in: Ant Basin Creek (45.128, −116.447); Boulder Creek (45.103, −116.479); Bull Horn Creek (45.159, −116.407); Pollock Creek (45.168, −116.395); Pony Creek (45.190, −116.374); Squirrel Creek (45.198, −116.368); Star Creek (45.152, −116.418); Unnamed (45.095, −116.461); Unnamed (45.116, −116.455); Yellow Jacket Creek (45.141, −116.426).
            (v) Rapid River Watershed 1706021007. Outlet(s) = Rapid River (Lat 45.375, Long −116.355) upstream to endpoint(s) in: Granite Fork Lake Fork Rapid River (45.179, −116.526); Paradise Creek (45.223, −116.550); Rapid River (45.157, −116.489); Shingle Creek (45.369, −116.409); West Fork Rapid River (45.306, −116.425).
            (18) Upper Selway Subbasin 17060301—(i) Selway River/Pettibone Creek Watershed 1706030101. Outlet(s) = Selway River (Lat 46.122, Long −114.935) upstream to endpoint(s) in: Ditch Creek (46.022, −114.900); Elk Creek (45.987, −114.872); Pettibone Creek (46.105, −114.745); Selway River (45.962, −114.828).
            (ii) Bear Creek Watershed 1706030102. Outlet(s) = Bear Creek (Lat 46.019, Long −114.844) upstream to endpoint(s) in: Bear Creek (46.104, −114.588); Brushy Fork Creek (45.978, −114.602); Cub Creek (46.021, −114.662); Granite Creek (46.102, −114.619); Paradise Creek (46.036, −114.710); Wahoo Creek (46.104, −114.633).
            (iii) Selway River/Gardner Creek Watershed 1706030103. Outlet(s) = Selway River (Lat 45.962, Long −114.828) upstream to endpoint(s) in: Bad Luck Creek (45.899, −114.752); Crooked Creek (45.865, −114.764); Gardner Creek (45.937, −114.772); Magruder Creek (45.702, −114.795); North Star Creek (45.950, −114.806); Selway River (45.707, −114.719); Sheep Creek (45.821, −114.741); Snake Creek (45.855, −114.728).
            (iv) White Cap Creek Watershed 1706030104. Outlet(s) = White Cap Creek (Lat 45.860, Long −114.744) upstream to endpoint(s) in: Barefoot Creek (45.886, −114.639); Canyon Creek (45.878, −114.422); Cedar Creek (45.895, −114.668); Cooper Creek (45.861, −114.557); Elk Creek (45.928, −114.574); Fox Creek (45.898, −114.597); Granite Creek (45.931, −114.506); Lookout Creek (45.959, −114.626); Paloma Creek (45.918, −114.592); Peach Creek (45.868, −114.607); South Fork Lookout Creek (45.929, −114.649); Unnamed (45.855, −114.557); White Cap Creek (45.947, −114.534).
            (v) Indian Creek Watershed 1706030105. Outlet(s) = Indian Creek (Lat 45.792, Long −114.764) upstream to endpoint(s) in: Indian Creek (45.786, −114.581); Jack Creek (45.789, −114.681); Saddle Gulch (45.766, −114.641); Schofield Creek (45.818, −114.586).
            (vi) Upper Selway River Watershed 1706030106. Outlet(s) = Selway River (Lat 45.707, Long −114.719) upstream to endpoint(s) in: Cayuse Creek (45.752, −114.572); Deep Creek (45.703, −114.517); French Creek (45.609, −114.561); Gabe Creek (45.714, −114.666); Hells Half Acre Creek (45.689, −114.708); Lazy Creek (45.670, −114.553); Line Creek (45.590, −114.585); Mist Creek (45.561, −114.629); Pete Creek (45.720, −114.557); Selway River (45.502, −114.702); Slow Gulch Creek (45.678, −114.520); Storm Creek (45.641, −114.596); Surprise Creek (45.533, −114.672); Swet Creek (45.516, −114.804); Three Lakes Creek (45.620, −114.803); Unnamed (45.569, −114.642); Vance Creek (45.681, −114.594); Wilkerson Creek (45.561, −114.601).
            (vii) Little Clearwater River Watershed 1706030107. Outlet(s) = Little Clearwater River (Lat 45.754, Long −114.775) upstream to endpoint(s) in: Burnt Knob Creek (45.697, −114.950); FCreek (45.644, −114.847); Little Clearwater River (45.740, −114.949); Lonely Creek (45.727, −114.865); Salamander Creek (45.655, −114.883); Short Creek (45.759, −114.859); Throng Creek (45.736, −114.904).
            (viii) Running Creek Watershed 1706030108. Outlet(s) = Running Creek (Lat 45.919, Long −114.832) upstream to endpoint(s) in: Eagle Creek (45.844, −114.886); Lynx Creek (45.794, −114.993); Running Creek (45.910, −115.027); South Fork Running Creek (45.820, −115.024).
            (ix) Goat Creek Watershed 1706030109. Outlet(s) = Goat Creek (Lat 45.962, Long −114.828) upstream to endpoint(s) in: Goat Creek (45.940, −115.038).
            (19) Lower Selway Subbasin 17060302—(i) Selway River/Goddard Creek Watershed 1706030201. Outlet(s) = Selway River (Lat 46.140, Long −115.599) upstream to endpoint(s) in: Boyd Creek (46.092, −115.431); Glover Creek (46.082, −115.361); Goddard Creek (46.059, −115.610); Johnson Creek (46.139, −115.514); Rackliff Creek (46.110, −115.494); Selway River (46.046, −115.295).
            (ii) Gedney Creek Watershed 1706030202. Outlet(s) = Gedney Creek (Lat 46.056, Long −115.313) upstream to endpoint(s) in: Gedney Creek (46.111, −115.268).
            (iii) Selway River/Three Links Creek Watershed 1706030203. Outlet(s) = Selway River (Lat 46.046, Long −115.295) upstream to endpoint(s) in: Mink Creek (46.041, −115.087); Otter Creek (46.042, −115.216); Pinchot Creek (46.120, −115.108); Selway River (46.098, −115.071); Three Links Creek (46.143, −115.093).
            (iv) Upper Three Links Creek Watershed 1706030204. Outlet(s) = Three Links Creek (Lat 46.143, Long −115.093) upstream to endpoint(s) in: Three Links Creek (46.155, −115.100).
            (v) Rhoda Creek Watershed 1706030205. Outlet(s) = Rhoda Creek (Lat 46.234, Long −114.960) upstream to endpoint(s) in: Lizard Creek (46.220, −115.136); Rhoda Creek (46.252, −115.164); Wounded Doe Creek (46.299, −115.078).
            (vi) North Fork Moose Creek Watershed 1706030207. Outlet(s) = North Fork Moose Creek (Lat 46.165, Long −114.897) upstream to endpoint(s) in: North Fork Moose Creek (46.305, −114.853); West Moose Creek (46.322, −114.970).
            (vii) East Fork Moose Creek/Trout Creek Watershed 1706030208. Outlet(s) = Selway River (Lat 46.098, Long −115.071) upstream to endpoint(s) in: Double Creek (46.230, −114.837); East Fork Moose Creek (46.204, −114.722); Elbow Creek (46.200, −114.716); Fitting Creek (46.231, −114.861); Maple Creek (46.218, −114.785); Monument Creek (46.189, −114.728); Selway River (46.122, −114.935); Trout Creek (46.141, −114.861).
            (viii) Upper East Fork Moose Creek Watershed 1706030209. Outlet(s) = East Fork Moose Creek (Lat 46.204, Long −114.722) upstream to endpoint(s) in: Cedar Creek (46.291, −114.708); East Fork Moose Creek (46.253, −114.700).
            (ix) Marten Creek Watershed 1706030210. Outlet(s) = Marten Creek (Lat 46.099, Long −115.052) upstream to endpoint(s) in: Marten Creek (45.988, −115.029).
            (x) Upper Meadow Creek Watershed 1706030211. Outlet(s) = Meadow Creek (Lat 45.88043738, Long −115.1034371) upstream to endpoint(s) in: Butter Creek (45.804, −115.149); Meadow Creek (45.698, −115.217); Three Prong Creek (45.790, −115.062).
            (xi) Middle Meadow Creek Watershed 1706030212. Outlet(s) = Meadow Creek (Lat 45.88157325, Long −115.2178401) upstream to endpoint(s) in: East Fork Meadow Creek (45.868, −115.067); Meadow Creek (45.880, −115.103); Sable Creek (45.853, −115.219); Schwar Creek (45.905, −115.108); Simmons Creek (45.856, −115.247).
            (xii) Lower Meadow Creek Watershed 1706030213. Outlet(s) = Meadow Creek (Lat 46.04563958, Long −115.2953459) upstream to endpoint(s) in: Buck Lake Creek (45.992, −115.084); Butte Creek (45.878, −115.248); Fivemile Creek (45.953, −115.310); Little Boulder Creek (45.935, −115.293); Meadow Creek (45.882, −115.218).
            (xiii) O'Hara Creek Watershed 1706030214. Outlet(s) = OHara Creek (Lat 46.08603027, Long −115.5170987) upstream to endpoint(s) in: East Fork OHara Creek (45.995, −115.521); West Fork O'Hara Creek (45.995, −115.543).
            (20) Lochsa Subbasin 17060303—(i) Lower Lochsa River Watershed 1706030301. Outlet(s) = Lochsa River (Lat 46.14004554, Long −115.5986467) upstream to endpoint(s) in: Canyon Creek (46.227, −115.580); Coolwater Creek (46.215, −115.464); Deadman Creek (46.262, −115.517); East Fork Deadman Creek (46.275, −115.505); Fire Creek (46.203, −115.411); Kerr Creek (46.162, −115.579); Lochsa River (46.338, −115.314); Nut Creek (46.180, −115.601); Pete King Creek (46.182, −115.697); Placer Creek (46.196, −115.631); South Fork Canyon Creek (46.211, −115.556); Split Creek (46.207, −115.364); Walde Creek (46.193, −115.662).
            (ii) Fish Creek Watershed 1706030302. Outlet(s) = Fish Creek (Lat 46.33337703, Long −115.3449332) upstream to endpoint(s) in: Alder Creek (46.319, −115.460); Ceanothus Creek (46.341, −115.470); Fish Creek (46.341, −115.575); Frenchman Creek (46.330, −115.544); Gass Creek (46.390, −115.511); Ham Creek (46.391, −115.365); Hungery Creek (46.377, −115.542); Myrtle Creek (46.343, −115.569); Poker Creek (46.346, −115.447); Willow Creek (46.396, −115.369).
            (iii) Lochsa River/Stanley Creek Watershed 1706030303. Outlet(s) = Lochsa River (Lat 46.33815653, Long −115.3141495) upstream to endpoint(s) in: Bald Mountain Creek (46.406, −115.254); Dutch Creek (46.377, −115.211); Eagle Mountain Creek (46.428, −115.130); Indian Grave Creek (46.472, −115.103); Indian Meadow Creek (46.450, −115.060); Lochsa River (46.466, −114.985); Lost Creek (46.432, −115.116); Sherman Creek (46.352, −115.320); Stanley Creek (46.387, −115.144); Unnamed (46.453, −115.028); Unnamed (46.460, −115.006); Unnamed (46.502, −115.050); Weir Creek (46.490, −115.035).
            (iv) Lochsa River/Squaw Creek Watershed 1706030304. Outlet(s) = Lochsa River (Lat 46.4656626, Long −114.9848623) upstream to endpoint(s) in: Badger Creek (46.535, −114.833); Bear Mtn. Creek (46.471, −114.962); Cliff Creek (46.482, −114.708); Colgate Creek (46.455, −114.914); Doe Creek (46.534, −114.914); East Fork Papoose Creek (46.555, −114.743); Jay Creek (46.513, −114.739); Lochsa River (46.508, −114.681); Postoffice Creek (46.529, −114.948); Squaw Creek (46.567, −114.859); Unnamed (46.463, −114.923); Wendover Creek (46.521, −114.788); West Fork Papoose Creek (46.576, −114.758); West Fork Postoffice Creek (46.493, −114.985); West Fork Squaw Creek (46.545, −114.884).
            (v) Lower Crooked Fork Watershed 1706030305. Outlet(s) = Crooked Fork Lochsa River (Lat 46.50828495, Long −114.680785) upstream to endpoint(s) in: Crooked Fork Lochsa River (46.578, −114.612).
            (vi) Upper Crooked Fork Watershed 1706030306. Outlet(s) = Crooked Fork Lochsa River (Lat 46.57831788, Long −114.6115072) upstream to endpoint(s) in: Boulder Creek (46.636, −114.703); Crooked Fork Lochsa River (46.653, −114.670); Haskell Creek (46.605, −114.596); Shotgun Creek (46.601, −114.667).
            (vii) Brushy Fork Watershed 1706030307. Outlet(s) = Brushy Fork (Lat 46.57831788, Long −114.6115072) upstream to endpoint(s) in: Brushy Fork (46.619, −114.450); Pack Creek (46.580, −114.588); Spruce Creek (46.609, −114.433).
            (viii) Lower White Sands Creek Watershed 1706030308. Outlet(s) = White Sands Creek (Lat 46.50828495, Long −114.680785) upstream to endpoint(s) in: Beaver Creek (46.509, −114.619); Cabin Creek (46.518, −114.641); Walton Creek (46.500, −114.673); White Sands Creek (46.433, −114.540).
            (ix) Storm Creek Watershed 1706030309. Outlet(s) = Storm Creek (Lat 46.46307502, Long −114.5482819) upstream to endpoint(s) in: Maud Creek (46.495, −114.511); Storm Creek (46.540, −114.424).
            (x) Upper White Sands Creek Watershed 1706030310. Outlet(s) = White Sands Creek (Lat 46.4330966, Long −114.5395027) upstream to endpoint(s) in: Big FCreek (46.401, −114.475); Big SCreek (46.407, −114.534); Colt Creek (46.403, −114.726); White Sands Creek (46.422, −114.462).
            (xi) Warm Springs Creek Watershed 1706030311. Outlet(s) = Warm Springs Creek (Lat 46.4733796, Long −114.8872254) upstream to endpoint(s) in: Cooperation Creek (46.453, −114.866); Warm Springs Creek (46.426, −114.868).
            (xii) Fish Lake Creek Watershed 1706030312. Outlet(s) = Fish Lake Creek (Lat 46.46336343, Long −114.9957028) upstream to endpoint(s) in: Fish Lake Creek (46.405, −115.000); Heslip Creek (46.393, −115.027); Sponge Creek (46.384, −115.048).
            (xiii) Boulder Creek Watershed 1706030313. Outlet(s) = Boulder Creek (Lat 46.33815653, Long −115.3141495) upstream to endpoint(s) in: Boulder Creek (46.320, −115.199).
            (xiv) Old Man Creek Watershed 1706030314. Outlet(s) = Old Man Creek (Lat 46.2524595, Long −115.3988563) upstream to endpoint(s) in: Old Man Creek (46.256, −115.343).
            (21) Middle Fork Clearwater Subbasin 17060304—(i) Middle Fork Clearwater River/Maggie Creek Watershed 1706030401. Outlet(s) = Middle Fork Clearwater River (Lat 46.1459, Long −115.9797) upstream to endpoint(s) in: Maggie Creek (46.195, −115.801); Middle Fork Clearwater River (46.140, −115.599).
            (ii) Clear Creek Watershed 1706030402. Outlet(s) = Clear Creek (Lat 46.1349, Long −115.9515) upstream to endpoint(s) in: Browns Spring Creek (46.067, −115.658); Clear Creek (46.056, −115.659); Kay Creek (46.005, −115.725); Middle Fork Clear Creek (46.030, −115.739); Pine Knob Creek (46.093, −115.702); South Fork Clear Creek (45.941, −115.769); West Fork Clear Creek (46.013, −115.821).
            (22) South Fork Clearwater Subbasin 17060305—(i) Lower South Fork Clearwater River Watershed 1706030501. Outlet(s) = South Fork Clearwater River (Lat 46.1459, Long −115.9797) upstream to endpoint(s) in: Butcher Creek (45.945, −116.064); Castle Creek (45.834, −115.966); Earthquake Creek (45.853, −116.005); Green Creek (45.957, −115.937); Lightning Creek (45.936, −115.946); Mill Creek (45.934, −116.010); Rabbit Creek (46.028, −115.877); Sally Ann Creek (46.019, −115.893); Schwartz Creek (45.914, −116.000); South Fork Clearwater River (45.830, −115.931); Wall Creek (45.998, −115.926).
            (ii) South Fork Clearwater River/Meadow Creek Watershed 1706030502. Outlet(s) = South Fork Clearwater River (Lat 45.8299, Long −115.9312) upstream to endpoint(s) in: Covert Creek (45.890, −115.933); North Meadow Creek (45.923, −115.890); South Fork Clearwater River (45.824, −115.889); Storm Creek (45.952, −115.848); Whitman Creek (45.914, −115.919).
            (iii) South Fork Clearwater River/Peasley Creek Watershed 1706030503. Outlet(s) = South Fork Clearwater River (Lat 45.8239, Long −115.8892) upstream to endpoint(s) in: South Fork Clearwater River (45.795, −115.763).
            (iv) South Fork Clearwater River/Leggett Creek Watershed 1706030504. Outlet(s) = South Fork Clearwater River (Lat 45.7952, Long −115.7628) upstream to endpoint(s) in: Allison Creek (45.832, −115.588); Buckhorn Creek (45.807, −115.658); Fall Creek (45.833, −115.696); Leggett Creek (45.862, −115.685); Maurice Creek (45.856, −115.514); Moose Creek (45.835, −115.578); Rabbit Creek (45.822, −115.603); Santiam Creek (45.811, −115.624); South Fork Clearwater River (45.808, −115.474); Twentymile Creek (45.791, −115.765); Whiskey Creek (45.869, −115.544).
            (v) Newsome Creek Watershed 1706030505. Outlet(s) = Newsome Creek (Lat 45.8284, Long −115.6147) upstream to endpoint(s) in: Baldy Creek (45.944, −115.681); Bear Creek (45.887, −115.580); Beaver Creek (45.943, −115.568); Haysfork Creek (45.953, −115.678); Mule Creek (45.985, −115.606); Newsome Creek (45.972, −115.654); Nuggett Creek (45.897, −115.600); Pilot Creek (45.939, −115.716); Sawmill Creek (45.904, −115.701); Sing Lee Creek (45.898, −115.677); West Fork Newsome Creek (45.880, −115.661).
            (vi) American River Watershed 1706030506. Outlet(s) = American River (Lat 45.8082, Long −115.4740) upstream to endpoint(s) in: American River (45.996, −115.445); Big Elk Creek (45.902, −115.513); Box Sing Creek (45.850, −115.386); Buffalo Gulch (45.873, −115.522); East Fork American River (45.905, −115.381); Flint Creek (45.913, −115.423); Kirks Fork American River (45.842, −115.385); Lick Creek (45.945, −115.477); Little Elk Creek (45.894, −115.476); Monroe Creek (45.871, −115.495); Unnamed (45.884, −115.510); West Fork American River (45.934, −115.510); West Fork Big Elk Creek (45.883, −115.515).
            (vii) Red River Watershed 1706030507. Outlet(s) = Red River (Lat 45.8082, Long −115.4740) upstream to endpoint(s) in: Bridge Creek (45.814, −115.163); Campbell Creek (45.792, −115.486); Dawson Creek (45.728, −115.393); Deadwood Creek (45.794, −115.471); Ditch Creek (45.7941, −115.2923); Jungle Creek (45.710, −115.286); Little Campbell Creek (45.801, −115.478); Little Moose Creek (45.710, −115.399); Moose Butte Creek (45.695, −115.365); Otterson Creek (45.803, −115.222); Red Horse Creek (45.822, −115.355); Red River (45.788, −115.174); Siegel Creek (45.800, −115.323); Soda Creek (45.741, −115.257); South Fork Red River (45.646, −115.407); Trail Creek (45.784, −115.265); Trapper Creek (45.672, −115.311); Unnamed (45.788, −115.199); West Fork Red River (45.662, −115.447).
            (viii) Crooked River Watershed 1706030508. Outlet(s) = Crooked River (Lat 45.8241, Long −115.5291) upstream to endpoint(s) in: American Creek (45.7159, −115.9679); East Fork Crooked River (45.655, −115.562); East Fork Relief Creek (45.7363, −115.4511); Fivemile Creek (45.721, −115.568); Quartz Creek (45.702, −115.536); Relief Creek (45.712, −115.472); Silver Creek (45.713, −115.535); Trout Creek (45.6876, −115.9463); West Fork Crooked River (45.666, −115.596).
            (ix) Ten Mile Creek Watershed 1706030509. Outlet(s) = Tenmile Creek (Lat 45.8064, Long −115.6833) upstream to endpoint(s) in: Mackey Creek (45.754, −115.683); Morgan Creek (45.731, −115.672); Sixmile Creek (45.762, −115.641); Tenmile Creek (45.694, −115.694); Williams Creek (45.703, −115.636).
            (x) John's Creek Watershed 1706030510. Outlet(s) = Johns Creek (Lat 45.8239, Long −115.8892) upstream to endpoint(s) in: American Creek (45.750, −115.961); Frank Brown Creek (45.708, −115.785); Gospel Creek (45.637, −115.915); Johns Creek (45.665, −115.827); Trout Creek (45.750, −115.909); West Fork Gospel Creek (45.657, −115.949).
            (xi) Mill Creek Watershed 1706030511. Outlet(s) = Mill Creek (Lat 45.8299, Long −115.9312) upstream to endpoint(s) in: Adams Creek (45.6556, −116.0408); Camp Creek (45.6613, −115.9820); Corral Creek (45.6719, −115.9779); Hunt Creek (45.6768, −115.9640); Mill Creek (45.641, −116.008); Unnamed (45.6964, −115.9641).
            (xii) Cottonwood Creek Watershed 1706030513. Outlet(s) = Cottonwood Creek (Lat 46.0810, Long −115.9764) upstream to endpoint(s) in: Cottonwood Creek (46.0503, −116.1109); Red Rock Creek (46.0807, −116.1579).
            (23) Clearwater Subbasin 17060306—(i) Lower Clearwater River Watershed 1706030601. Outlet(s) = Clearwater River (Lat 46.4281, Long −117.0380) upstream to endpoint(s) in: Clearwater River (46.447, −116.837).
            (ii) Clearwater River/Lower Potlatch River Watershed 1706030602. Outlet(s) = Clearwater River (Lat 46.4467, Long −116.8366) upstream to endpoint(s) in: Catholic Creek (46.489, −116.841); Clearwater River (46.474, −116.765); Howard Gulch (46.4976, −116.7791); Little Potlatch Creek (46.6322, −116.8320); Potlatch River (46.523, −116.728).
            (iii) Potlatch River/Middle Potlatch Creek Watershed 1706030603. Outlet(s) = Potlatch River (Lat 46.5231, Long −116.7284) upstream to endpoint(s) in: Middle Potlatch Creek (46.669, −116.796); Potlatch River (46.583, −116.700).
            (iv) Lower Big Bear Creek Watershed 1706030604. Outlet(s) = Big Bear Creek (Lat 46.6180, Long −116.6439) upstream to endpoint(s) in: Big Bear Creek (46.7145, −116.6632); Little Bear Creek (46.7360, −116.7010), West Fork Little Bear Creek (46.7413, −116.7789).
            
            (v) Upper Big Bear Creek 1706030605. Outlet(s) = Big Bear Creek (Lat 46.7145, Long −116.6632) upstream to endpoint(s) in: East Fork Big Bear Creek (46.8141, −116.5984).
            (vi) Potlatch River/Pine Creek Watershed 1706030606. Outlet(s) = Potlatch River (Lat 46.5830, Long −116.6998) upstream to endpoint(s) in: Boulder Creek (46.711, −116.450); Leopold Creek (46.6547, −116.4407); Pine Creek (46.706, −116.554); Potlatch River (46.699, −116.504).
            (vii) Upper Potlatch River Watershed 1706030607. Outlet(s) = Potlatch River (Lat 46.6987, Long −116.5036) upstream to endpoint(s) in: Corral Creek (46.8012, −116.4746); East Fork Potlatch River (46.876, −116.247); Feather Creek (46.938, −116.411); Head Creek (46.942, −116.366); Little Boulder Creek (46.768, −116.414); Nat Brown Creek (46.911, −116.375); Pasture Creek (46.940, −116.371); Porcupine Creek (46.937, −116.379); Potlatch River (46.941, −116.359); Ruby Creek (46.7992, −116.3037); Unnamed (46.8938, −116.3617); Unnamed (46.922, −116.449); West Fork Potlatch River (46.931, −116.458).
            (viii) Clearwater River/Bedrock Creek Watershed 1706030608. Outlet(s) = Clearwater River (Lat 46.4741, Long −116.7652) upstream to endpoint(s) in: Bedrock Creek (46.5738, −116.5000); Clearwater River (46.516, −116.590); Louse Creek (46.5380, −116.4411); Pine Creek (46.579, −116.615).
            (ix) Clearwater River/Jack's Creek Watershed 1706030609. Outlet(s) = Clearwater River (Lat 46.5159, Long −116.5903) upstream to endpoint(s) in: Clearwater River (46.498, −116.433); Jacks Creek (46.435, −116.462).
            (x) Big Canyon Creek Watershed 1706030610. Outlet(s) = Big Canyon Creek (Lat 46.4984, Long −116.4326) upstream to endpoint(s) in: Big Canyon Creek (46.2680, −116.5396); Cold Springs Creek (46.2500, −116.5210); Posthole Canyon (46.318, −116.450); Sixmile Canyon (46.372, −116.441); Unnamed (46.3801, −116.3750).
            (xi) Little Canyon Creek Watershed 1706030611. Outlet(s) = Little Canyon Creek (Lat 46.4681, Long −116.4172) upstream to endpoint(s) in: Little Canyon Creek (46.295, −116.279).
            (xii) Clearwater River/Lower Orofino Creek Watershed 1706030612. Outlet(s) = Clearwater River (Lat 46.4984, Long −116.4326) upstream to endpoint(s) in: Clearwater River (46.476, −116.254); Orofino Creek (46.485, −116.196); Whiskey Creek (46.5214, −116.1753).
            (xiii) Jim Ford Creek Watershed 1706030614. Outlet(s) = Jim Ford Creek (Lat 46.4394, Long −116.2115) upstream to endpoint(s) in: Jim Ford Creek (46.3957, −115.9570).
            (xiv) Lower Lolo Creek Watershed 1706030615. Outlet(s) = Lolo Creek (Lat 46.3718, Long −116.1697) upstream to endpoint(s) in: Big Creek (46.392, −116.118); Lolo Creek (46.284, −115.882), Schmidt Creek (46.3617, −116.0426).
            (xv) Middle Lolo Creek Watershed 1706030616. Outlet(s) = Lolo Creek (Lat 46.2844, Long −115.8818) upstream to endpoint(s) in: Crocker Creek (46.254, −115.859); Lolo Creek (46.381, −115.708); Mud Creek (46.274, −115.759); Nevada Creek (46.322, −115.735); Pete Charlie Creek (46.289, −115.823); Yakus Creek (46.238, −115.763).
            (xvi) Musselshell Creek Watershed 1706030617. Outlet(s) = Jim Brown Creek (Lat 46.3098, Long −115.7531) upstream to endpoint(s) in: Gold Creek (46.376, −115.735); Jim Brown Creek (46.357, −115.790); Musselshell Creek (46.394, −115.744).
            (xvii) Upper Lolo Creek Watershed 1706030618. Outlet(s) = Lolo Creek (Lat 46.3815, Long −115.7078) upstream to endpoint(s) in: Camp Creek (46.416, −115.624); Lolo Creek (46.425, −115.648); Max Creek (46.384, −115.679); Relaskon Creek (46.394, −115.647); Siberia Creek (46.384, −115.707); Yoosa Creek (46.408, −115.589).
            (xviii) Eldorado Creek Watershed 1706030619. Outlet(s) = Eldorado Creek (Lat 46.2947, Long −115.7500) upstream to endpoint(s) in: Cedar Creek (46.298, −115.711); Dollar Creek (46.301, −115.640); Eldorado Creek (46.300, −115.645); Four Bit Creek (46.294, −115.644).
            (xix) Clearwater River/Fivemile Creek Watershed 1706030620. Outlet(s) = Clearwater River (Lat 46.4759, Long −116.2543) upstream to endpoint(s) in: Clearwater River (46.350, −116.154); Fivemile Creek (46.3473, −116.1859).
            (xx) Clearwater River/Sixmile Creek Watershed 1706030621. Outlet(s) = Clearwater River (Lat 46.3500, Long −116.1541) upstream to endpoint(s) in: Clearwater River (46.257, −116.067); Sixmile Creek (46.269, −116.213).
            (xxi) Clearwater River/Tom Taha Creek Watershed 1706030622. Outlet(s) = Clearwater River (Lat 46.2565, Long −116.067) upstream to endpoint(s) in: Clearwater River (46.146, −115.980); Tom Taha Creek (46.244, −115.993).
            (xxii) Lower Lawyer Creek Watershed 1706030623. Outlet(s) = Lawyer Creek (Lat 46.2257, Long −116.0116) upstream to endpoint(s) in: Lawyer Creek (46.155, −116.190), Sevenmile Creek (46.1498, −116.0838).
            (xxiii) Middle Lawyer Creek Watershed 1706030624. Outlet(s) = Lawyer Creek (Lat 46.1546, Long −116.1899) upstream to endpoint(s) in: Lawyer Creek (46.188, −116.380).
            (xxiv) Cottonwood Creek Watershed 1706030627. Outlet(s) = Cottonwood Creek (Lat 46.5023, Long −116.7127) upstream to endpoint(s) in: Cottonwood Creek (46.387, −116.622), Coyote Creek (46.4622, −116.6377), Magpie Creek (46.4814, −116.6643).
            (xxv) Upper Lapwai Creek Watershed 1706030628. Outlet(s) = Lapwai Creek (Lat 46.3674, Long −116.7352) upstream to endpoint(s) in: Lapwai Creek (46.2961, −116.5955); Unnamed (46.3346, −116.5794).
            (xxvi) Mission Creek Watershed 1706030629. Outlet(s) = Mission Creek (Lat 46.3674, Long −116.73525) upstream to endpoint(s) in: Mission Creek (46.2724, −116.6949); Rock Creek (46.3048, −116.6250).
            (xxvii) Upper Sweetwater Creek Watershed 1706030630. Outlet(s) = Webb Creek (Lat 46.3310, Long −116.8369) upstream to endpoint(s) in: Sweetwater Creek (46.2751, −116.8513); Webb Creek (46.2338, −116.7500).
            (xxviii) Lower Sweetwater Creek Watershed 1706030631. Outlet(s) = Lapwai Creek (Lat 46.4512, Long −116.8182) upstream to endpoint(s) in: Lapwai Creek (46.364, −116.750); Sweetwater Creek (46.331, −116.837); Tom Beall Creek (46.4240, −116.7822).
            (24) Lower Snake/Columbia River Corridor—Lower Snake/Columbia River Corridor. Outlet(s) = Columbia River mouth (Lat 46.2485, Long −124.0782) upstream to endpoint at the confluence of the Palouse River (46.589, −117.215).
            (25) Maps of critical habitat for the Snake River Basin Steelhead ESU follow: 
            
              
              ER02SE05.139
            
            
              
              ER02SE05.140
            
            
              
              ER02SE05.141
            
            
              
              ER02SE05.142
            
            
              
              ER02SE05.143
            
            
              
              ER02SE05.144
            
            
              
              ER02SE05.145
            
            
              
              ER02SE05.146
            
            
              
              ER02SE05.147
            
            
              
              ER02SE05.148
            
            
              
              ER02SE05.149
            
            
              
              ER02SE05.150
            
            
              
              ER02SE05.151
            
            
              
              ER02SE05.152
            
            
              
              ER02SE05.153
            
            
              
              ER02SE05.154
            
            
              
              ER02SE05.155
            
            
              
              ER02SE05.156
            
            
              
              ER02SE05.157
            
            
              
              ER02SE05.158
            
            
              
              ER02SE05.159
            
            
              
              ER02SE05.160
            
            
              
              ER02SE05.161
            
            
              
              ER02SE05.162
            
            
              
              ER02SE05.163
            
            (p) Middle Columbia River Steelhead (Oncorhynchus mykiss). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Upper Yakima Subbasin 17030001—(i) Upper Yakima River Watershed 1703000101. Outlet(s) = Yakima River (Lat 47.1770, Long −120.9964) upstream to endpoint(s) in: Big Creek (47.1951, −121.1181); Cabin Creek (47.2140, −121.2400); Cle Elum River (47.2457, −121.0729); Kachess River (47.2645, −121.2062); Little Creek (47.2002, −121.0842); Peterson Creek (47.1765, −121.0592); Tucker Creek (47.2202, −121.1639); Yakima River (47.3219, −121.3371).
            (ii) Teanaway River Watershed 1703000102. Outlet(s) = Yakima River (Lat 47.1673, Long −120.8338) upstream to endpoint(s) in: Bear Creek (47.3684, −120.7902); DeRoux Creek (47.4202, −120.9477); Dickey Creek (47.2880, −120.8322); Indian Creek (47.3216, −120.8145); Jack Creek (47.3414, −120.8130); Jungle Creek (47.3453, −120.8951); Mason Creek (47.2528, −120.7889); Middle Creek (47.2973, −120.8204); Middle Fork Teanaway River (47.3750, −120.9800); Standup Creek (47.3764, −120.8362); Tillman Creek (47.1698, −120.9798); Unnamed (47.2809, −120.8995); West Fork Teanaway River (47.3040, −121.0179); Yakima River (47.1770, −120.9964).
            (iii) Middle Upper Yakima River Watershed 1703000103. Outlet(s) = Yakima River (Lat 46.8987, Long −120.5035) upstream to endpoint(s) in: Badger Creek (46.9305, −120.4805); Coleman Creek (46.9636, −120.4764); Cooke Creek (46.9738, −120.4381); Dry Creek (47.0366, −120.6122); First Creek (47.2082, −120.6732); Iron Creek (47.3495, −120.7032); Manastash Creek (46.9657, −120.7347); Naneum Creek (46.9561, −120.4987); North Fork Taneum Creek (47.1224, −121.0396); Reecer Creek (47.0066, −120.5817); South Fork Taneum Creek (47.0962, −120.9713); Swauk Creek (47.3274, −120.6586); Unnamed (46.9799, −120.5407); Unnamed (47.0000, −120.5524); Unnamed (47.0193, −120.5676); Williams Creek (47.2638, −120.6513); Wilson Creek (46.9931, −120.5497); Yakima River (47.1673, −120.8338).
            (iv) Umtanum/Wenas Watershed 1703000104. Outlet(s) = Yakima River (Lat 46.6309, Long −120.5130) upstream to endpoint(s) in: Burbank Creek (46.7663, −120.4238); Lmuma Creek (46.8224, −120.4510); Umtanum Creek (46.8928, −120.6130); Wenas Creek (46.7087, −120.5179); Yakima River (46.8987, −120.5035).
            (2) Naches Subbasin 17030002—(i) Little Naches River Watershed 1703000201. Outlet(s) = Little Naches River (Lat 46.9854, Long −121.0915) upstream to endpoint(s) in: American River (46.9008, −121.4194); Barton Creek (46.8645, −121.2869); Bear Creek (47.0793, −121.2415); Blowout Creek (47.0946, −121.3046); Crow Creek (47.0147, −121.3241); Goat Creek (46.9193, −121.2269); Kettle Creek (46.9360, −121.3262); Mathew Creek (47.0829, −121.1944); Miner Creek (46.9542, −121.3074); Morse Creek (46.9053, −121.4131); North Fork Little Naches River (47.0958, −121.3141); Parker Creek (46.9589, −121.2900); Pinus Creek (46.9682, −121.2766); Quartz Creek (47.0382, −121.1128); Scab Creek (46.8969, −121.2459); South Fork Little Naches River (47.0574, −121.2760); Sunrise Creek (46.9041, −121.2448); Survey Creek (46.9435, −121.3296); Timber Creek (46.9113, −121.3822); Union Creek (46.9366, −121.3596); Unnamed (46.8705, −121.2809); Unnamed (46.8741, −121.2956); Unnamed (46.8872, −121.2811); Unnamed (46.8911, −121.2816); Unnamed (46.9033, −121.4162); Unnamed (46.9128, −121.2286); Unnamed (46.9132, −121.4058); Unnamed (46.9158, −121.3710); Unnamed (46.9224, −121.2200); Unnamed (46.9283, −121.3484); Unnamed (46.9302, −121.2103); Unnamed (46.9339, −121.1970); Unnamed (46.9360, −121.3482); Unnamed (46.9384, −121.3200); Unnamed (46.9390, −121.1898); Unnamed (46.9396, −121.3404); Unnamed (46.9431, −121.3088); Unnamed (46.9507, −121.2894); Unnamed (47.0774, −121.3092); Wash Creek (46.9639, −121.2810).
            (ii) Naches River/Rattlesnake Creek Watershed 1703000202. Outlet(s) = Naches River (Lat 46.7467, Long −120.7858) upstream to endpoint(s) in: Glass Creek (46.8697, −121.0974); Gold Creek (46.9219, −121.0464); Hindoo Creek (46.7862, −121.1689); Little Rattlesnake Creek (46.7550, −121.0543); Lost Creek (46.9200, −121.0568); Naches River (46.9854, −121.0915); North Fork Rattlesnake Creek (46.8340, −121.1439); Rattlesnake Creek (46.7316, −121.2339); Rock Creek (46.8847, −120.9718).
            (iii) Naches River/Tieton River Watershed 1703000203. Outlet(s) = Naches River (Lat 46.6309, Long −120.5130) upstream to endpoint(s) in: Naches River (46.7467, −120.7858); Oak Creek (46.7295, −120.9348); South Fork Cowiche Creek (46.6595, −120.7601); Tieton River (46.6567, −121.1287); Unnamed (46.6446, −120.5923); Wildcat Creek (46.6715, −121.1520).
            (3) Lower Yakima Subbasin 17030003—(i) Ahtanum Creek Watershed 1703000301. Outlet(s) = Ahtanum Creek (Lat 46.5283, Long −120.4732) upstream to endpoint(s) in: Foundation Creek (46.5349, −121.0134); Middle Fork Ahtanum Creek (46.5075, −121.0225); Nasty Creek (46.5718, −120.9721); North Fork Ahtanum Creek (46.5217, −121.0917); South Fork Ahtanum Creek (46.4917, −120.9590); Unnamed (46.5811, −120.6390).
            (ii) Upper Lower Yakima River Watershed 1703000302. Outlet(s) = Yakima River (Lat 46.5283, Long −120.4732) upstream to endpoint(s) in: Unnamed (46.5460, −120.4383); Yakima River (46.6309, −120.5130).
            (iii) Upper Toppenish Creek Watershed 1703000303. Outlet(s) = Toppenish Creek (Lat 46.3767, Long −120.6172) upstream to endpoint(s) in: Agency Creek (46.3619, −120.9646); Branch Creek (46.2958, −120.9969); North Fork Simcoe Creek (46.4548, −120.9307); North Fork Toppenish Creek (46.3217, −120.9985); Old Maid Canyon (46.4210, −120.9349); South Fork Toppenish Creek (46.2422, −121.0885); Toppenish Creek (46.3180, −121.1387); Unnamed (46.3758, −120.9336); Unnamed (46.4555, −120.8436); Wahtum Creek (46.3942, −120.9146); Willy Dick Canyon (46.2952, −120.9021).
            (iv) Lower Toppenish Creek Watershed 1703000304. Outlet(s) = Yakima River (Lat 46.3246, Long −120.1671) upstream to endpoint(s) in: Toppenish Creek (46.3767, −120.6172); Unnamed (46.3224, −120.4464); Unnamed (46.3363, −120.5891); Unnamed (46.3364, −120.2288); Unnamed (46.3679, −120.2801); Unnamed (46.4107, −120.5582); Unnamed (46.4379, −120.4258); Yakima River (46.5283, −120.4732).
            (v) Satus Creek Watershed 1703000305. Outlet(s) = Satus Creek (Lat 46.2893, Long −120.1972) upstream to endpoint(s) in: Bull Creek (46.0314, −120.5147); Kusshi Creek (46.0994, −120.6094); Logy Creek (46.1357, −120.6389); Mule Dry Creek (46.0959, −120.3186); North Fork Dry Creek (46.1779, −120.7669); Satus Creek (46.0185, −120.7268); Unnamed (46.0883, −120.5278); Wilson Charley Canyon (46.0419, −120.6479).
            (vi) Yakima River/Spring Creek Watershed 1703000306. Outlet(s) = Yakima River (Lat 46.3361, Long −119.4817) upstream to endpoint(s) in: Corral Creek (46.2971, −119.5302); Satus Creek (46.2893, −120.1972); Snipes Creek (46.2419, −119.6802); Spring Creek (46.2359, −119.6952); Unnamed (46.2169, −120.0189); Unnamed (46.2426, −120.0993); Unnamed (46.2598, −120.1322); Unnamed (46.2514, −120.0190); Yakima River (46.3246, −120.1671).
            (vii) Yakima River/Cold Creek Watershed 1703000307. Outlet(s) = Yakima River (Lat 46.2534, Long −119.2268) upstream to endpoint(s) in: Yakima River (46.3361, −119.4817).
            (4) Middle Columbia/Lake Wallula Subbasin 17070101—(i) Upper Lake Wallula Watershed 1707010101. Outlet(s) = Columbia River (Lat 46.0594, Long −118.9445) upstream to endpoint(s) in: Columbia River (46.1776, −119.0183).
            (ii) Lower Lake Wallula Watershed 1707010102. Outlet(s) = Columbia River (Lat 45.9376, Long −119.2969) upstream to endpoint(s) in: Columbia River (46.0594, −118.9445).
            (iii) Glade Creek Watershed 1707010105. Outlet(s) = Glade Creek (Lat 45.8895, Long −119.6809) upstream to endpoint(s) in: Glade Creek (45.8978, −119.6962).
            (iv) Upper Lake Umatilla Watershed 1707010106. Outlet(s) = Columbia River (Lat 45.8895, Long −119.6809) upstream to endpoint(s) in: Columbia River (45.9376, −119.2969).
            (v) Middle Lake Umatilla Watershed 1707010109. Outlet(s) = Columbia River (Lat 45.8318, Long −119.9069) upstream to endpoint(s) in: Columbia River (45.8895, −119.6809).
            (vi) Alder Creek Watershed 1707010110. Outlet(s) = Alder Creek (Lat 45.8298, Long −119.9277) upstream to endpoint(s) in: Alder Creek (45.8668, −119.9224).
            (vii) Pine Creek Watershed 1707010111. Outlet(s) = Pine Creek (Lat 45.7843, Long −120.0823) upstream to endpoint(s) in: Pine Creek (45.8234, −120.1396).
            (viii) Wood Gulch Watershed 1707010112. Outlet(s) = Wood Creek (Lat 45.7443, Long −120.1930) upstream to endpoint(s) in: Big Horn Canyon (45.8322, −120.2467); Wood Gulch (45.8386, −120.3006).
            (ix) Rock Creek Watershed 1707010113. Outlet(s) = Rock Creek (Lat 45.6995, Long −120.4597) upstream to endpoint(s) in: Rock Creek (45.8835, −120.5557); Squaw Creek (45.8399, −120.4935).
            (x) Lower Lake Umatilla Watershed 1707010114. Outlet(s) = Columbia River (Lat 45.7168, Long −120.6927) upstream to endpoint(s) in: Chapman Creek (45.7293, −120.3148); Columbia River (45.8318, −119.9069).
            (5) Walla Walla Subbasin 17070102—(i) Upper Walla Walla River Watershed 1707010201. Outlet(s) = Walla Walla River (Lat 45.9104, Long −118.3696) upstream to endpoint(s) in: Bear Creek (45.8528, −118.0991); Big Meadow Canyon (45.900, −118.1116); Burnt Cabin Gulch (45.8056, −118.0593); Couse Creek (45.8035, −118.2032); Elbow Creek (45.7999, −118.1462); Kees Canyon (45.8262, −118.0927); Little Meadow Canyon (45.9094, −118.1333); North Fork Walla Walla River (45.9342, −118.0169); Reser Creek (45.8840, −117.9950); Rodgers Gulch (45.8513, −118.0839); Skiphorton Creek (45.8892, −118.0255); South Fork Walla Walla River (45.9512, −117.9647); Swede Canyon (45.8506, −118.0640); Table Creek (45.8540, −118.0546); Unnamed (45.8026, −118.1412); Unnamed (45.8547, −117.9915); Unnamed (45.8787-118.0387); Unnamed (45.8868, −117.9629); Unnamed (45.9095, −117.9621).
            (ii) Mill Creek Watershed 1707010202. Outlet(s) = Mill Creek (Lat 46.0391, Long −118.4779) upstream to endpoint(s) in: Blue Creek (46.0188, −118.0519); Broken Creek (45.9745, −117.9899); Cold Creek (46.0540, −118.4097); Deadman Creek (46.0421, −117.9503); Doan Creek (46.0437, −118.4353); Green Fork (46.0298, −117.9389); Henry Canyon (45.9554, −118.1104); Low Creek (45.9649, −117.9980); Mill Creek (46.0112, −117.9406); North Fork Mill Creek (46.0322, −117.9937); Paradise Creek (46.0005, −117.9900); Tiger Creek (45.9588, −118.0253); Unnamed (46.0253, −117.9320); Unnamed (46.0383, −117.9463); Webb Creek (45.9800, −118.0875).
            (iii) Upper Touchet River Watershed 1707010203. Outlet(s) = Touchet River (Lat 46.3196, Long −117.9841) upstream to endpoint(s) in: Burnt Fork (46.0838, −117.9311); Coates Creek (46.1585, −117.8431); Green Fork (46.0737, −117.9712); Griffin Fork (46.1100, −117.9336); Ireland Gulch (46.1894, −117.8070); Jim Creek (46.2156, −117.7959); Lewis Creek (46.1855, −117.7791); North Fork Touchet River (46.0938, −117.8460); North Patit Creek (46.3418, −117.7538); Robinson Fork (46.1200, −117.9006); Rodgers Gulch (46.2813, −117.8411); Spangler Creek (46.1156, −117.7934); Unnamed (46.1049, −117.9351); Unnamed (46.1061, −117.9544); Unnamed (46.1206, −117.9386); Unnamed (46.1334, −117.9512); Unnamed (46.1604, −117.9018); Unnamed (46.2900, −117.7339); Weidman Gulch (46.2359, −117.8067); West Patit Creek (46.2940, −117.7164); Whitney Creek (46.1348, −117.8491); Wolf Fork (46.1035, −117.8797).
            (iv) Middle Touchet River Watershed 1707010204. Outlet(s) = Touchet River (Lat 46.2952, Long −118.3320) upstream to endpoint(s) in: North Fork Coppei Creek (46.1384, −118.0181); South Fork Coppei Creek (46.1302, −118.0608); Touchet River (46.3196, −117.9841); Whisky Creek (46.2438, −118.0785).
            (v) Lower Touchet River Watershed 1707010207. Outlet(s) = Touchet River (Lat 46.0340, Long −118.6828) upstream to endpoint(s) in: Touchet River (46.2952, −118.3320).
            (vi) Cottonwood Creek Watershed 1707010208. Outlet(s) = Walla Walla River (Lat 46.0391, Long −118.4779) upstream to endpoint(s) in: Birch Creek (45.9489, −118.2541); Caldwell Creek (46.0493, −118.3022); East Little Walla Walla River (46.0009, −118.4069); Garrison Creek (46.0753, −118.2726); Middle Fork Cottonwood Creek (45.9566, −118.1776); North Fork Cottonwood Creek (45.9738, −118.1533); Reser Creek (46.0370, −118.3085); Russell Creek (46.0424, −118.2488); South Fork Cottonwood Creek (45.9252, −118.1798); Stone Creek (46.0618, −118.3081); Unnamed (45.9525, −118.2513); Unnamed (46.0022, −118.4070); Walla Walla River (45.9104, −118.3696); Yellowhawk Creek (46.0753, −118.2726).
            
            (vii) Dry Creek Watershed 1707010210. Outlet(s) = Dry Creek (Lat 46.0507, Long −118.5932) upstream to endpoint(s) in: Dry Creek (46.0725, −118.0268); Mud Creek (46.1414, −118.1313); South Fork Dry Creek (46.0751, −118.0514); Unnamed (46.1122, −118.1141).
            (viii) Lower Walla Walla River Watershed 1707010211. Outlet(s) = Walla Walla River (Lat 46.0594, Long −118.9445) upstream to endpoint(s) in: Walla Walla River (46.0391, −118.4779).
            (6) Umatilla Subbasin 17070103—(i) Upper Umatilla River Watershed 1707010301. Outlet(s) = Umatilla River (Lat 45.7024, Long −118.3593) upstream to endpoint(s) in: Bear Creek (45.7595, −118.1942); Bobsled Creek (45.7268, −118.2503); Buck Creek (45.7081, −118.1059); East Fork Coyote Creek (45.7553, −118.1263); Johnson Creek #4 (45.7239, −118.0797); Lake Creek #2 (45.7040, −118.1297); Lick Creek (45.7400, −118.1880); North Fork Umatilla River (45.7193, −118.0244); Rock Creek (45.7629, −118.2377); Ryan Creek (45.6362, −118.2963); Shimmiehorn Creek (45.6184, −118.1908); South Fork Umatilla River (45.6292, −118.2424); Spring Creek #2 (45.6288, −118.1525); Swamp Creek (45.6978, −118.1356); Thomas Creek (45.6546, −118.1435); Unnamed (45.6548, −118.1371); Unnamed (45.6737, −118.1616); Unnamed (45.6938, −118.3036); Unnamed (45.7060, −118.2123); Unnamed (45.7200, −118.3092); Unnamed (45.7241, −118.3197); Unnamed (45.7281, −118.1604); Unnamed (45.7282, −118.3372); Unnamed (45.7419, −118.1586); West Fork Coyote Creek (45.7713, −118.1513); Woodward Creek (45.7484, −118.0760).
            (ii) Meacham Creek Watershed 1707010302. Outlet(s) = Meacham Creek (Lat 45.7024, Long −118.3593) upstream to endpoint(s) in: Bear Creek #3 (45.4882, −118.1993); Beaver Creek (45.4940, −118.4411); Boston Canyon (45.6594, −118.3344); Butcher Creek (45.4558, −118.3737); Camp Creek (45.5895, −118.2800); Duncan Canyon (45.5674, −118.3244); East Meacham Creek (45.4570, −118.2212); Hoskins Creek (45.5188, −118.2059); Line Creek (45.6303, −118.3291); Meacham Creek (45.4364, −118.3963); North Fork Meacham Creek (45.5767, −118.1721); Owsley Creek (45.4349, −118.2434); Pot Creek (45.5036, −118.1438); Sheep Creek (45.5121, −118.3945); Twomile Creek (45.5085, −118.4579); Unnamed (45.4540, −118.2192); Unnamed (45.5585, −118.2064); Unnamed (45.6019, −118.2971); Unnamed (45.6774, −118.3415).
            (iii) Umatilla River/Mission Creek Watershed 1707010303. Outlet(s) = Umatilla River (Lat 45.6559, Long −118.8804) upstream to endpoint(s) in: Bachelor Canyon (45.6368, −118.3890); Buckaroo Creek (45.6062, −118.5000); Coonskin Creek (45.6556, −118.5239); Cottonwood Creek (45.6122, −118.5704); Little Squaw Creek (45.5969, −118.4095); Mission Creek (45.6256, −118.6133); Moonshine Creek (45.6166, −118.5392); Patawa Creek (45.6424, −118.7125); Red Elk Canyon (45.6773, −118.4431); Saddle Hollow (45.7067, −118.3968); South Patawa Creek (45.6250, −118.6919); Squaw Creek (45.5584, −118.4389); Stage Gulch (45.6533, −118.4481); Thorn Hollow Creek (45.6957, −118.4530); Umatilla River (45.7024, −118.3593); Unnamed (45.5649, −118.4221); Unnamed (45.6092, −118.7603); Unnamed (45.6100, −118.4046); Unnamed (45.6571, −118.7473); Unnamed (45.6599, −118.4641); Unnamed (45.6599, −118.4711); Unnamed (45.6676, −118.6176); Unnamed (45.6688, −118.5575); Unnamed (45.6745, −118.5859).
            (iv) McKay Creek Watershed 1707010305. Outlet(s) = McKay Creek (Lat 45.6685, Long −118.8400) upstream to endpoint(s) in: McKay Creek (45.6077, −118.7917).
            (v) Birch Creek Watershed 1707010306. Outlet(s) = Birch Creek (Lat 45.6559, Long −118.8804) upstream to endpoint(s) in: Bear Creek (45.2730, −118.8939); Bridge Creek (45.3603, −118.9039); California Gulch (45.3950, −118.8149); Dark Canyon (45.3119, −118.7572); East Birch Creek (45.3676, −118.6085); Johnson Creek #2 (45.3931, −118.7518); Little Pearson Creek (45.3852, −118.7415); Merle Gulch (45.3450, −118.8136); Owings Creek (45.3864, −118.9600); Pearson Creek (45.2901, −118.7985); South Canyon #2 (45.3444, −118.6949); Unnamed (45.2703, −118.7624); Unnamed (45.3016, −118.7705); Unnamed (45.3232, −118.7264); Unnamed (45.3470, −118.7984); Unnamed (45.3476, −118.6703); Unnamed (45.3511, −118.6328); Unnamed (45.4628, −118.7491); West Birch Creek (45.2973, −118.8341); Willow Spring Canyon (45.3426, −118.9833).
            (vi) Umatilla River/Alkali Canyon Watershed 1707010307. Outlet(s) = Umatilla River (Lat 45.7831, Long −119.2372) upstream to endpoint(s) in: Umatilla River (45.6559, −118.8804).
            (vii) Lower Umatilla River Watershed 1707010313. Outlet(s) = Umatilla River (Lat 45.9247, Long −119.3575) upstream to endpoint(s) in: Umatilla River (45.7831, −119.2372); Unnamed (45.8202, −119.3305).
            (7) Middle Columbia/Hood Subbasin 17070105—(i) Upper Middle Columbia/Hood Watershed 1707010501. Outlet(s) = Columbia River (Lat 45.6426, Long −120.9142) upstream to endpoint(s) in: Columbia River (45.7168, −120.6927); Frank Fulton Canyon (45.6244, −120.8258); Spanish Hollow Creek (45.6469, −120.8069); Unnamed (45.6404, −120.8654).
            (ii) Fifteenmile Creek Watershed 1707010502. Outlet(s) = Fifteenmile Creek (Lat 45.6197, Long −121.1265) upstream to endpoint(s) in: Cedar Creek (45.3713, −121.4153); Dry Creek (45.4918, −121.0479); Fifteenmile Creek (45.3658, −121.4390); Ramsey Creek (45.3979, −121.4454); Unnamed (45.3768, −121.4410).
            (iii) Fivemile Creek Watershed 1707010503. Outlet(s) = Eightmile Creek (Lat 45.6064, Long −121.0854) upstream to endpoint(s) in: Eightmile Creek (45.3944, −121.4983); Middle Fork Fivemile Creek (45.4502, −121.4324); South Fork Fivemile Creek (45.4622, −121.3641).
            (iv) Middle Columbia/Mill Creek Watershed 1707010504. Outlet(s) = Columbia River (Lat 45.6920, Long −121.2937) upstream to endpoint(s) in: Brown Creek (45.5911, −121.2729); Chenoweth Creek (45.6119, −121.2658); Columbia River (45.6426, −120.9142); North Fork Mill Creek (45.4999, −121.4537); South Fork Mill Creek (45.5187, −121.3367); Threemile Creek (45.5598, −121.1747).
            (v) Mosier Creek Watershed 1707010505. Outlet(s) = Mosier Creek (Lat 45.6950, Long −121.3996) upstream to endpoint(s) in: Mosier Creek (45.6826, −121.3896); Rock Creek (45.6649, −121.4352).
            (vi) White Salmon River Watershed 1707010509. Outlet(s) = White Salmon River (Lat 45.7267, Long −121.5209) upstream to endpoint(s) in: Unnamed (45.7395, −121.5500); White Salmon River (45.7676, −121.5374).
            (vii) Middle Columbia/Grays Creek Watershed 1707010512. Outlet(s) = Columbia River (Lat 45.7070, Long −121.7943) upstream to endpoint(s) in: Catherine Creek (45.7448, −121.4206); Columbia River (45.6920, −121.2937); Dog Creek (45.7200, −121.6804); East Fork Major Creek (45.8005, −121.3449); Hanson Creek (45.7472, −121.3143); Jewett Creek (45.7524, −121.4704); Rowena Creek (45.6940, −121.3122); Unnamed (45.7238, −121.7227); Unnamed (45.7248, −121.7322); Unnamed (45.7303, −121.3095); Unnamed (45.7316, −121.3094); Unnamed (45.7445, −121.3309); Unnamed (45.7486, −121.3203); Unnamed (45.7530, −121.4697); Unnamed (45.7632, −121.4795); Unnamed (45.7954, −121.3863); Unnamed (45.8003, −121.4062); West Fork Major Creek (45.8117, −121.3929).
            (8) Klickitat Subbasin 17070106—(i) Upper Klickitat River Watershed 1707010601. Outlet(s) = Klickitat River (Lat 46.1263, Long −121.2881) upstream to endpoint(s) in: Cedar Creek (46.2122, −121.2042); Coyote Creek (46.4640, −121.1839); Cuitin Creek (46.4602, −121.1662); Diamond Fork (46.4794, −121.2284); Huckleberry Creek (46.4273, −121.3720); Klickitat River (46.4439, −121.3756); McCreedy Creek (46.3319, −121.2529); Piscoe Creek (46.3708, −121.1436); Surveyors Creek (46.2181, −121.1838); Unnamed (46.4476, −121.2575); Unnamed (46.4585, −121.2565); West Fork Klickitat River (46.2757, −121.3267).
            (ii) Middle Klickitat River Watershed 1707010602. Outlet(s) = Klickitat River (Lat 45.9858, Long −121.1233) upstream to endpoint(s) in: Bear Creek (46.0770, −121.2262); Klickitat River (46.1263, −121.2881); Outlet Creek (46.0178, −121.1740); Summit Creek (46.0035, −121.0918); Trout Creek (46.1166, −121.1968); White Creek (46.1084, −121.0730).
            (iii) Little Klickitat River Watershed 1707010603. Outlet(s) = Little Klickitat River (Lat 45.8452, Long −121.0625) upstream to endpoint(s) in: Blockhouse Creek (45.8188, −120.9813); Butler Creek (45.9287, −120.7005); Canyon Creek (45.8833, −121.0504); East Prong Little Klickitat River (45.9279, −120.6832); Mill Creek (45.8374, −121.0001); Unnamed (45.8162, −120.9288); West Prong Little Klickitat River (45.9251, −120.7202).
            (iv) Lower Klickitat River Watershed 1707010604. Outlet(s) = Klickitat River (Lat 45.6920, Long −121.2937) upstream to endpoint(s) in: Dead Canyon (45.9473, −121.1734); Dillacort Canyon (45.7349, −121.1904); Klickitat River (45.9858, −121.1233); Logging Camp Canyon (45.7872, −121.2260); Snyder Canyon (45.8431, −121.2152); Swale Creek (45.7218, −121.0475); Wheeler Canyon (45.7946, −121.1615).
            (9) Upper John Day Subbasin 17070201—(i) Middle South Fork John Day Watershed 1707020103. Outlet(s) = South Fork John Day River (Lat 44.1918, Long −119.5261) upstream to endpoint(s) in: Blue Creek (44.2183, −119.3679); Corral Creek (44.1688, −119.3573); North Fork Deer Creek (44.2034, −119.3009); South Fork Deer Creek (44.1550, −119.3457); South Fork John Day River (44.1822, −119.5243) Unnamed (44.1824, −119.4210); Vester Creek (44.1794, −1193872).
            (ii) Murderers Creek Watershed 1707020104. Outlet(s) = Murderers Creek (Lat 44.3146, Long −119.5383) upstream to endpoint(s) in: Bark Cabin Creek (44.2481, −119.3967); Basin Creek (44.2700, −119.1711); Cabin Creek (44.3420, −119.4403); Charlie Mack Creek (44.2708, −119.2344); Crazy Creek (44.2421, −119.4282); Dans Creek (44.2500, −119.2774); Duncan Creek (44.3219, −119.3555); Lemon Creek (44.2528, −119.2500); Miner Creek (44.3237, −119.2416); Orange Creek (44.2524, −119.2613); Oregon Mine Creek (44.2816, −119.2945); South Fork Murderers Creek (44.2318, −119.3221); Sugar Creek (44.2914, −119.2326); Tennessee Creek (44.3041, −119.3029); Thorn Creek (44.3113, −119.3157); Todd Creek (44.3291, −119.3976); Unnamed (44.3133, −119.3533); Unnamed (44.3250, −119.3476); White Creek (44.2747, −119.1866).
            (iii) Lower South Fork John Day Watershed 1707020105. Outlet(s) = South Fork John Day River (Lat 44.4740, Long −119.5344) upstream to endpoint(s) in: Cougar Gulch (44.2279, −119.4898); Frazier Creek (44.2200, −119.5745); Jackass Creek (44.3564, −119.4958); North Fork Wind Creek (44.3019, −119.6632); Payten Creek (44.3692, −119.6185); Smoky Creek (44.3893, −119.4791); South Fork Black Canyon Creek (44.3789, −119.7293); South Fork John Day River (44.1918, −119.5261); South Fork Wind Creek (44.2169, −119.6192); South Prong Creek (44.3093, −119.6558); Squaw Creek (44.3000, −119.6143); Unnamed (44.2306, −119.6095); Unnamed (44.2358, −119.6013); Unnamed (44.3052, −119.6332); Wind Creek (44.2793, −119.6515).
            (iv) Upper John Day River Watershed 1707020106. Outlet(s) = John Day River (Lat 44.4534, Long −118.6711) upstream to endpoint(s) in: Bogue Gulch (44.3697, −118.5200); Call Creek (44.2973, −118.5169); Crescent Creek (44.2721, −118.5473); Dads Creek (44.5140, −118.6463); Dans Creek (44.4989, −118.5920); Deardorff Creek (44.3665, −118.4596); Eureka Gulch (44.4801, −118.5912); Graham Creek (44.3611, −118.6084); Isham Creek (44.4649, −118.5626); Jeff Davis Creek (44.4813, −118.6370); John Day River (44.2503, −118.5256); Mossy Gulch (44.4641, −118.5211); North Reynolds Creek (44.4525, −118.4886); Rail Creek #2 (44.3413, −118.5017); Reynolds Creek (44.4185, −118.4507); Roberts Creek (44.3060, −118.5815); Thompson Creek (44.3581, −118.5395); Unnamed (44.2710, −118.5412).
            (v) Canyon Creek Watershed 1707020107. Outlet(s) = Canyon Creek (Lat 44.4225, Long −118.9584) upstream to endpoint(s) in: Berry Creek (44.3084, −118.8791); Brookling Creek (44.3042, −118.8363); Canyon Creek (44.2368, −118.7775); Crazy Creek #2 (44.2165, −118.7751); East Brookling Creek (44.3029, −118.8082); East Fork Canyon Creek (44.2865, −118.7939); Middle Fork Canyon Creek (44.2885, −118.7500); Skin Shin Creek (44.3036, −118.8488); Tamarack Creek #2 (44.2965, −118.8611); Unnamed (44.2500, −118.8298); Unnamed (44.2717, −118.7500); Unnamed (44.2814, −118.7620); Vance Creek (44.2929, −118.9989); Wall Creek (44.2543, −118.8308).
            (vi) Strawberry Creek Watershed 1707020108. Outlet(s) = John Day River (Lat 44.4225, Long −118.9584) upstream to endpoint(s) in: Bear Creek (44.5434, −118.7508); Dixie Creek (44.5814, −118.7257); Dog Creek (44.3635, −118.8890); Grub Creek (44.5189, −118.8050); Hall Creek (44.5479, −118.7894); Indian Creek #3 (44.3092, −118.7438); John Day River (44.4534, −118.6711); Little Pine Creek (44.3771, −118.9103); Onion Creek (44.3151, −118.6972); Overholt Creek (44.3385, −118.7196); Pine Creek (44.3468, −118.8345); Slide Creek (44.2988, −118.6583); Standard Creek (44.5648, −118.6468); Strawberry Creek (44.3128, −118.6772); West Fork Little Indian Creek (44.3632, −118.7918).
            (vii) Beech Creek Watershed 1707020109. Outlet(s) = Beech Creek (Lat 44.4116, Long −119.1151) upstream to endpoint(s) in: Bear Creek (44.5268, −119.1002); Beech Creek (44.5682, −119.1170); Clear Creek (44.5522, −118.9942); Cottonwood Creek (44.5758, −119.0694); East Fork Beech Creek (44.5248, −118.9023); Ennis Creek (44.5409, −119.0207); Hog Creek (44.5484, −119.0379); Little Beech Creek (44.4676, −118.9733); McClellan Creek #2 (44.5570, −118.9490); Tinker Creek (44.5550, −118.8892); Unnamed (44.5349, −119.0827).
            (viii) Laycock Creek Watershed 1707020110. Outlet(s) = John Day River (Lat 44.4155, Long −119.2230) upstream to endpoint(s) in: Birch Creek #2 (44.4353, −119.2148); East Fork Dry Creek (44.4896, −119.1817); Fall Creek #2 (44.3551, −119.0420); Hanscombe Creek (44.3040, −119.0513); Harper Creek (44.3485, −119.1259); Ingle Creek (44.3154, −119.1153); John Day River (44.4225, −118.9584); Laycock Creek (44.3118, −119.0842); McClellan Creek (44.3510, −119.2004); Moon Creek (44.3483, −119.2389); Riley Creek (44.3450, −119.1664).
            (ix) Fields Creek Watershed 1707020111. Outlet(s) = John Day River (Lat 44.4740, Long −119.5344) upstream to endpoint(s) in: Belshaw Creek (44.5460, −119.2025); Bridge Creek (44.4062, −119.4180); Buck Cabin Creek (44.3412, −119.3313); Cummings Creek (44.5043, −119.3250); Fields Creek (44.3260, −119.2828); Flat Creek (44.3930, −119.4386); John Day River (44.4155, −119.2230); Marks Creek (44.5162, −119.3886); Wickiup Creek (44.3713, −119.3239); Widows Creek (44.3752, −119.3819); Wiley Creek (44.4752, −119.3784).
            (x) Upper Middle John Day Watershed 1707020112. Outlet(s) = John Day River (Lat 44.5289, Long −119.6320) upstream to endpoint(s) in: Back Creek (44.4164, −119.6858); Battle Creek (44.4658, −119.5863); Cottonwood Creek (44.3863, −119.7376); Cougar Creek (44.4031, −119.7056); East Fork Cottonwood Creek (44.3846, −119.6177); Ferris Creek (44.5446, −119.5250); Franks Creek (44.5067, −119.4903); John Day River (44.4740, −119.5344); Rattlesnake Creek (44.4673, −119.6953); Unnamed (44.3827, −119.6479); Unnamed (44.3961, −119.7403); Unnamed (44.4082, −119.6916).
            (xi) Mountain Creek Watershed 1707020113. Outlet(s) = Mountain Creek (Lat 44.5214, Long −119.7138) upstream to endpoint(s) in: Badger Creek (44.4491, −120.1186); Fopiano Creek (44.5899, −119.9429); Fort Creek (44.4656, −119.9253); Fry Creek (44.4647, −119.9940); Keeton Creek (44.4632, −120.0195); Mac Creek (44.4739, −119.9359); Milk Creek (44.4649, −120.1526); Unnamed (44.4700, −119.9427); Unnamed (44.4703, −120.0328); Unnamed (44.4703, −120.0597); Unnamed (44.4827, −119.8970); Willow Creek (44.6027, −119.8746).
            (xii) Rock Creek Watershed 1707020114. Outlet(s) = Rock Creek (Lat 44.5289, Long −119.6320) upstream to endpoint(s) in: Baldy Creek (44.3906, −119.7651); Bear Creek (44.3676, −119.8401); Fir Tree Creek (44.3902, −119.7893); First Creek (44.4086, −119.8120); Fred Creek (44.4602, −119.8549); Little Windy Creek (44.3751, −119.7595); Pine Hollow #2 (44.5007, −119.8559); Rock Creek (44.3509, −119.7636); Second Creek (44.3984, −119.8075); Unnamed (44.4000, −119.8501); Unnamed (44.4232, −119.7271); West Fork Birch Creek (44.4365, −119.7500).
            (xiii) John Day River/Johnson Creek Watershed 1707020115. Outlet(s) = John Day River (Lat 44.7554, Long −119.6382) upstream to endpoint(s) in: Buckhorn Creek (44.6137, −119.7382); Burnt Corral Creek (44.6987, −119.5733); Frank Creek (44.6262, −119.7177); Indian Creek (44.5925, −119.7636); John Day River (44.5289, −119.6320); Johnny Creek (44.6126, −119.5534); Johnson Creek (44.6766, −119.7363).
            (10) North Fork John Day Subbasin 17070202—(i) Upper North Fork John Day River Watershed 1707020201. Outlet(s) = North Fork John Day River (Lat 44.8661, Long −118.5605) upstream to endpoint(s) in: Baldy Creek (44.8687, −118.3172); Bear Gulch (44.8978, −118.5400); Bull Creek (44.8790, −118.2753); Crane Creek (44.8715, −118.3539); Crawfish Creek (44.9424, −118.2608); Cunningham Creek (44.9172, −118.2478); Davis Creek (44.9645, −118.4156); First Gulch (44.8831, −118.5588); Hoodoo Creek (44.9763, −118.3673); Long Meadow Creek (44.9490, −118.2932); McCarty Gulch (44.9131, −118.5114); Middle Trail Creek (44.9513, −118.3185); North Fork John Day River (44.8691, −118.2392); North Trail Creek (44.9675, −118.3219); South Trail Creek (44.9434, −118.2930); Trout Creek (44.9666, −118.4656); Unnamed (44.8576, −118.3169); Unnamed (44.8845, −118.3421); Unnamed (44.9221, −118.5000); Unnamed (44.9405, −118.4093); Unnamed (44.9471, −118.4797); Wagner Gulch (44.9390, −118.5148).
            (ii) Granite Creek Watershed 1707020202. Outlet(s) = Granite Creek (Lat 44.8661, Long −118.5605) upstream to endpoint(s) in: Beaver Creek (44.7425, −118.3940); Boulder Creek (44.8368, −118.3631); Boundary Creek (44.8106, −118.3420); Bull Run Creek (44.7534, −118.3154); Corral Creek #2 (44.8186, −118.3565); Deep Creek #2 (44.8017, −118.3200); East Ten Cent Creek (44.8584, −118.4253); Granite Creek (44.8578, −118.3736); Lake Creek (44.7875, −118.5929); Lick Creek (44.8503, −118.5065); Lightning Creek (44.7256, −118.5011); Lost Creek (44.7620, −118.5822); North Fork Ruby Creek (44.7898, −118.5073); Olive Creek (44.7191, −118.4677); Rabbit Creek (44.7819, −118.5616); Ruby Creek (44.7797, −118.5237); South Fork Beaver Creek (44.7432, −118.4272); Squaw Creek #5 (44.8552, −118.4705); Unnamed (44.8427, −118.4233); West Fork Clear Creek (44.7490, −118.5440); West Ten Cent Creek (44.8709, −118.4377); Wolesy Creek (44.7687, −118.5540).
            (iii) North Fork John Day River/Big Creek Watershed 1707020203. Outlet(s) = North Fork John Day River (Lat 44.9976, Long −118.9444) upstream to endpoint(s) in: Backout Creek (44.8560, −118.6289); Basin Creek (44.9081, −118.6671); Big Creek (45.0115, −118.6041); Bismark Creek (44.9548, −118.7020); Corral Creek (44.9592, −118.6368); Cougar Creek (44.9288, −118.6653); Meadow Creek (44.9856, −118.4664); North Fork John Day River (44.8661, −118.5605); Oregon Gulch (44.8694, −118.6119); Oriental Creek (45.0000, −118.7255); Otter Creek (44.9634, −118.7567); Paradise Creek (44.9168, −118.5850); Raspberry Creek (44.9638, −118.7356); Ryder Creek (44.9341, −118.5943); Silver Creek (44.9077, −118.5580); Simpson Creek (44.9383, −118.6794); South Fork Meadow Creek (44.9303, −118.5481); South Martin Creek (44.9479, −118.5281); Trough Creek (44.9960, −118.8499); Unnamed (44.8594, −118.6432); Unnamed (44.9073, −118.5690); Unnamed (45.0031, −118.7060); Unnamed (45.0267, −118.7635); Unnamed (45.0413, −118.8089); White Creek (45.0000, −118.5617); Winom Creek (44.9822, −118.6766).
            (iv) Desolation Creek Watershed 1707020204. Outlet(s) = Desolation Creek (Lat 44.9977, Long −118.9352) upstream to endpoint(s) in: Battle Creek (44.8895, −118.7010); Beeman Creek (44.8230, −118.7498); Bruin Creek (44.8936, −118.7600); Howard Creek (44.8513, −118.7004); Junkens Creek (44.8482, −118.7994); Kelsay Creek (44.9203, −118.6899); Little Kelsay Creek (44.9127, −118.7124); North Fork Desolation Creek (44.7791, −118.6231); Park Creek (44.9109, −118.7839); Peep Creek (44.9488, −118.8069); South Fork Desolation Creek (44.7890, −118.6732); Sponge Creek (44.8577, −118.7165); Starveout Creek (44.8994, −118.8220); Unnamed (44.8709, −118.7130); Unnamed (44.9058, −118.7689); Unnamed (44.9163, −118.8384); Unnamed (44.9203, −118.8315); Unnamed (44.9521, −118.8141); Unnamed (44.9735, −118.8707).
            (v) Upper Camas Creek Watershed 1707020205. Outlet(s) = Camas Creek (Lat 45.1576, Long −118.8411) upstream to endpoint(s) in: Bear Wallow Creek (45.2501, −118.7502); Bowman Creek (45.2281, −118.7028); Butcherknife Creek (45.1495, −118.6913); Camas Creek (45.1751, −118.5548); Dry Camas Creek (45.1582, −118.5846); Frazier Creek (45.1196, −118.6152); Hidaway Creek (45.0807, −118.5788); Lane Creek (45.2429, −118.7749); Line Creek (45.1067, −118.6562); North Fork Cable Creek (45.0535, −118.6569); Rancheria Creek (45.2144, −118.6552); Salsbury Creek (45.2022, −118.6206); South Fork Cable Creek (45.0077, −118.6942); Unnamed (45.0508, −118.6536); Unnamed (45.0579, −118.6705); Unnamed (45.0636, −118.6198); Unnamed (45.0638, −118.5908); Unnamed (45.0823, −118.6579); Unnamed (45.1369, −118.6771); Unnamed (45.1513, −118.5966); Unnamed (45.1854, −118.6842); Unnamed (45.1891, −118.6110); Unnamed (45.2429, −118.7575); Warm Spring Creek (45.1386, −118.6561).
            (vi) Lower Camas Creek Watershed 1707020206. Outlet(s) = Camas Creek (Lat 45.0101, Long −118.9950) upstream to endpoint(s) in: Bridge Creek (45.0395, −118.8633); Camas Creek (45.1576, −118.8411); Cooper Creek (45.2133, −118.9881); Deerlick Creek (45.1489, −119.0229); Dry Fivemile Creek (45.1313, −119.0898); Fivemile Creek (45.1804, −119.2259); Middle Fork Wilkins Creek (45.1193, −119.0439); North Fork Owens Creek (45.1872, −118.9705); Owens Creek (45.2562, −118.8305); Silver Creek (45.1066, −119.1268); Snipe Creek (45.2502, −118.9707); South Fork Wilkins Creek (45.1078, −119.0312); Sugarbowl Creek (45.1986, −119.0999); Taylor Creek (45.1482, −119.1820); Tribble Creek (45.1713, −119.1617); Unnamed (45.0797, −118.7878); Unnamed (45.1198, −118.8514); Unnamed (45.1993, −118.9062); Unnamed (45.2000, −118.8236); Unnamed (45.2141, −118.8079); Unnamed (45.1773, −119.0753); Unnamed (45.2062, −119.0717); Wilkins Creek (45.1239, −119.0094).
            (vii) North Fork John Day River/Potamus Creek Watershed 1707020207. Outlet(s) = North Fork John Day River (Lat 44.8832. Long −119.4090) upstream to endpoint(s) in: Buckaroo Creek (45.0245, −119.1187); Butcher Bill Creek (45.1290, −119.3197); Cabin Creek (44.9650, −119.3628); Deep Creek (45.0977, −119.2021); Deerhorn Creek (45.0513, −119.0542); Ditch Creek (45.1584, −119.3153); East Fork Meadow Brook Creek (44.9634, −118.9575); Ellis Creek (45.1197, −119.2167); Graves Creek (44.9927, −119.3171); Hinton Creek (44.9650, −119.0025); Hunter Creek (45.0114, −119.0896); Jericho Creek (45.0361, −119.0829); Little Potamus Creek (45.0462, −119.2579); Mallory Creek (45.1030, −119.3112); Martin Creek (45.1217, −119.3538); Matlock Creek (45.0762, −119.1837); No Name Creek (45.0730, −119.1459); North Fork John Day River (44.9976, −118.9444); Pole Creek (45.1666, −119.2533); Rush Creek (45.0498, −119.1219); Skull Creek (44.9726, −119.2035); Smith Creek (44.9443, −118.9687); Stalder Creek (45.0655, −119.2844); Stony Creek (45.0424, −119.1489); West Fork Meadow Brook (44.9428, −119.0319); Wickiup Creek (45.0256, −119.2776); Wilson Creek (45.1372, −119.2673).
            (viii) Wall Creek Watershed 1707020208. Outlet(s) = Big Wall Creek (Lat 44.8832, Long −119.4090) upstream to endpoint(s) in: Alder Creek (45.1049, −119.4170); Bacon Creek (45.0137, −119.4800); Bear Creek (45.0551, −119.4170); Big Wall Creek (44.9369, −119.6055); Bull Prairie Creek (44.9753, −119.6604); Colvin Creek (44.9835, −119.6911); East Fork Alder Creek (45.1028, −119.3929); East Fork Indian Creek (44.9009, −119.4918); Happy Jack Creek (44.8997, −119.5730); Hog Creek (45.0507, −119.4821); Indian Creek (44.8810, −119.5260); Johnson Creek (45.0097, −119.6282); Little Bear Creek (45.0433, −119.4084); Little Wall Creek (45.0271, −119.5235); Little Wilson Creek (44.8979, −119.5531); Lovlett Creek (44.9675, −119.5105); Skookum Creek (45.0894, −119.4725); South Fork Big Wall Creek (44.9315, −119.6167); Swale Creek (45.1162, −119.3836); Three Trough Creek (44.9927, −119.5318); Two Spring Creek (45.0251, −119.3938); Unnamed (44.9000, −119.6213); Unnamed (44.9830, −119.7364); Unnamed (44.9883, −119.7248); Unnamed (45.0922, −119.4374); Unnamed (45.1079, −119.4359); Willow Spring Creek (44.9467, −119.5921); Wilson Creek (44.9861, −119.6623).
            (ix) Cottonwood Creek Watershed 1707020209. Outlet(s) = Cottonwood Creek (Lat 44.8141, Long −119.4183) upstream to endpoint(s) in: BecK Creek (44.5795, −119.2664); Board Creek (44.5841, −119.3763); Boulder Creek (44.5876, −119.3006); Camp Creek #3 (44.6606, −119.3283); Cougar Creek #2 (44.6230, −119.4133); Day Creek (44.5946, −119.0235); Donaldson Creek (44.5919, −119.3480); Dunning Creek (44.6416, −119.0628); Fox Creek (44.6163, −119.0078); Indian Creek #3 (44.6794, −119.2196); McHaley Creek (44.5845, −119.2234); Mill Creek (44.6080, −119.0878); Mine Creek (44.5938, −119.1756); Murphy Creek (44.6062, −119.1114); Smith Creek (44.6627, −119.0808); Squaw Creek #3 (44.5715, −119.4069); Unnamed (44.6176, −119.0806).
            (x) Lower North Fork John Day River Watershed 1707020210. Outlet(s) = North Fork John Day River (Lat 44.7554, Long −119.6382) upstream to endpoint(s) in: East Fork Deer Creek (44.7033, −119.2753); Gilmore Creek (44.6744, −119.4875); North Fork John Day River (44.8832, −119.4090); Rudio Creek (44.6254, −119.5026); Straight Creek (44.6759, −119.4687); West Fork Deer Creek (44.6985, −119.3372).
            (11) Middle Fork John Day Subbasin 17070203—(i) Upper Middle Fork John Day River Watershed 1707020301. Outlet(s) = Middle Fork John Day River (Lat 44.5946, Long −118.5163) upstream to endpoint(s) in: Bridge Creek (44.5326, −118.5746); Clear Creek (44.4692, −118.4615); Crawford Creek (44.6381, −118.3887); Dry Fork Clear Creek (44.5339, −118.4484); Fly Creek (44.6108, −118.3810); Idaho Creek (44.6113, −118.3856); Middle Fork John Day River (44.5847, −118.4286); Mill Creek (44.6106, −118.4809); North Fork Bridge Creek (44.5479, −118.5663); North Fork Summit Creek (44.5878, −118.3560); Squaw Creek (44.5303, −118.4089); Summit Creek (44.5831, −118.3585).
            (ii) Camp Creek Watershed 1707020302. Outlet(s) = Middle Fork John Day River (Lat 44.6934, Long −118.7947) upstream to endpoint(s) in: Badger Creek (44.7102, −118.6738); Balance Creek (44.6756, −118.7661); Beaver Creek (44.6918, −118.6467); Bennett Creek (44.6095, −118.6432); Big Boulder Creek (44.7332, −118.6889); Blue Gulch (44.6952, −118.5220); Butte Creek (44.5913, −118.6481); Camp Creek (44.5692, −118.8041); Caribou Creek (44.6581, −118.5543); Charlie Creek (44.5829, −118.8277); Cottonwood Creek (44.6616, −118.8919); Cougar Creek (44.6014, −118.8261); Coxie Creek (44.5596, −118.8457); Coyote Creek (44.7040, −118.7436); Davis Creek (44.5720, −118.6026); Deerhorn Creek (44.5984, −118.5879); Dry Creek (44.6722, −118.6962); Eagle Creek (44.5715, −118.8269); Granite Boulder Creek (44.6860, −118.6039); Lemon Creek (44.6933, −118.6169); Lick Creek (44.6102, −118.7504); Little Boulder Creek (44.6661, −118.5807); Little Butte Creek (44.6093, −118.6188); Middle Fork John Day River (44.5946, −118.5163); Myrtle Creek (44.7336, −118.7187); Placer Gulch (44.5670, −118.5593); Ragged Creek (44.6366, −118.7048); Ruby Creek (44.6050, −118.6897); Sulphur Creek (44.6119, −118.6672); Sunshine Creek (44.6424, −118.7437); Tincup Creek (44.6489, −118.6320); Trail Creek (44.6249, −118.8469); Unnamed (44.5535, −118.8139); Unnamed (44.5697, −118.5975); Unnamed (44.6041, −118.6051); Unnamed (44.6471, −118.6869); Unnamed (44.6559, −118.5777); Vincent Creek (44.6663, −118.5345); Vinegar Creek (44.6861, −118.5378); West Fork Lick Creek (44.6021, −118.7891); Whiskey Creek (44.6776, −118.8659); Windlass Creek (44.6653, −118.6030); Wray Creek (44.6978, −118.6588).
            (iii) Big Creek Watershed 1707020303. Outlet(s) = Middle Fork John Day River (Lat 44.8363, Long −119.0306) upstream to endpoint(s) in: Barnes Creek (44.8911, −118.9974); Bear Creek (44.7068, −118.8742); Big Creek (44.7726, −118.6831); Deadwood Creek (44.7645, −118.7499); Deep Creek (44.7448, −118.7591); East Fork Big Creek (44.7923, −118.7783); Elk Creek (44.7167, −118.7721); Granite Creek (44.8893, −119.0103); Huckleberry Creek (44.8045, −118.8605); Indian Creek (44.8037, −118.7498); Lick Creek (44.8302, −118.9613); Little Indian Creek (44.8743, −118.8862); Lost Creek (44.7906, −118.7970); Middle Fork John Day River (44.6934, −118.7947); Mosquito Creek (44.7504, −118.8021); North Fork Elk Creek (44.7281, −118.7624); Onion Gulch (44.7622, −118.7846); Pizer Creek (44.7805, −118.8102); Slide Creek (44.6950, −118.9124); Swamp Gulch (44.7606, −118.7641); Unnamed (44.8249, −118.8718); Unnamed (44.8594, −118.9018).
            (iv) Long Creek Watershed 1707020304. Outlet(s) = Long Creek (Lat 44.8878, Long −119.2338) upstream to endpoint(s) in: Basin Creek (44.7458, −119.2452); Everett Creek (44.7106, −119.1063); Jonas Creek (44.6307, −118.9118); Long Creek (44.6076, −118.9402); Pass Creek (44.7681, −119.0414); Paul Creek (44.7243, −119.1304); Pine Creek (44.8125, −119.0859); South Fork Long Creek (44.6360, −118.9756).
            (v) Lower Middle Fork John Day River Watershed 1707020305. Outlet(s) = Middle Fork John Day River (Lat 44.9168, Long −119.3004) upstream to endpoint(s) in: Middle Fork John Day River (44.8363, −119.0306).
            (12) Lower John Day Subbasin 17070204—(i) Lower John Day River/Kahler Creek 1707020401. Outlet(s) = John Day River (Lat 44.8080, Long −119.9585) upstream to endpoint(s) in: Alder Creek (44.9575, −119.8621); Camp Creek (44.9005, −119.9505); East Bologna Canyon (44.8484, −119.5842); Henry Creek (44.9609, −119.7683); Horseshoe Creek (44.7076, −119.9465); John Day River (44.7554, −119.6382); Kahler Creek (44.9109, −119.7030); Lake Creek (44.9012, −119.9806); Left Hand Creek (44.7693, −119.7613); Parrish Creek (44.7207, −119.8369); Tamarack Butte #2 (44.6867, −119.7898); Tamarack Creek (44.9107, −119.7026); Unnamed (44.9334, −119.9164); Unnamed (44.9385, −119.9088); Unnamed (44.9451, −119.8932); Unnamed (44.9491, −119.8696); Unnamed (44.9546, −119.8739); Unnamed (44.9557, −119.7561); West Bologna Canyon (44.8338, −119.6422); Wheeler Creek (44.9483, −119.8447); William Creek (44.7458, −119.9027).
            (ii) Lower John Day River/Service Creek Watershed 1707020402. Outlet(s) = John Day River (Lat 44.7368, Long −120.3054) upstream to endpoint(s) in: Big Service Creek (44.9286, −120.0428); Girds Creek (44.6681, −120.1234); John Day River (44.8080, −119.9585); Rowe Creek (44.8043, −120.1751); Service Creek (44.8951, −120.0892); Shoofly Creek (44.6510, −120.0207).
            (iii) Bridge Creek Watershed 1707020403. Outlet(s) = Bridge Creek (Lat 44.7368, Long −120.3054) upstream to endpoint(s) in: Bear Creek (44.5585, −120.4198); Bridge Creek (44.4721, −120.2009); Carroll Creek (44.5460, −120.3322); Dodds Creek (44.5329, −120.3867); Gable Creek (44.5186, −120.2384); Johnson Creek #2 (44.5193, −120.0949); Slide Creek (44.4956, −120.3023); Thompson Creek (44.5270, −120.2489); West Branch Bridge Creek (44.4911, −120.3098).
            (iv) Lower John Day River/Muddy Creek Watershed 1707020404. Outlet(s) = John Day River (Lat 44.9062, Long −120.4460) upstream to endpoint(s) in: Cherry Creek (44.6344, −120.4543); Clubfoot Hollow (44.8865, −120.1929); Cove Creek (44.9299, −120.3791); Dry Creek (44.6771, −120.5367); John Day River (44.7368, −120.3054); Little Muddy Creek (44.7371, −120.5575); Muddy Creek (44.7491, −120.5071); Pine Creek (44.8931, −120.1797); Robinson Canyon (44.8807, −120.2678); Steers Canyon (44.9247, −120.2013).
            (v) Lower John Day River/Clarno Watershed 1707020405. Outlet(s) = John Day River (Lat 45.1626, Long −120.4681) upstream to endpoint(s) in: Pine Creek (44.9062, −120.4460); Sorefoot Creek (44.9428, −120.5481).
            (vi) Butte Creek Watershed 1707020406. Outlet(s) = Butte Creek (Lat 45.0574, Long −120.4831) upstream to endpoint(s) in: Butte Creek (44.9266, −120.1142); Cottonwood Creek (44.9816, −120.2136); Deep Creek (45.0166, −120.4165); Hunt Canyon (45.1050, −120.2838); Straw Fork (44.9536, −120.1024); Unnamed (45.0952, −120.2928); West Fork Butte Creek (44.9883, −120.3332).
            (vii) Pine Hollow Watershed 1707020407. Outlet(s) = Pine Hollow (Lat 45.1531, Long −120.4757) upstream to endpoint(s) in: Big Pine Hollow (44.9968, −120.7342); Brush Canyon (45.0255, −120.6329); Eakin Canyon (45.1608, −120.5863); Hannafin Canyon (45.1522, −120.6158); Long Hollow Creek (44.9922, −120.5565); West Little Pine Hollow (44.9921, −120.7324).
            (viii) Thirtymile Creek Watershed 1707020408. Outlet(s) = Thirtymile Creek (Lat 45.1626, Long −120.4681) upstream to endpoint(s) in: Condon Canyon (45.1870, −120.1829); Dry Fork Thirtymile Creek (45.1858, −120.1338); East Fork Thirtymile Creek (45.1575, −120.0556); Lost Valley Creek (45.1062, −119.9916); Patill Canyon (45.1252, −120.1870); Thirtymile Creek (44.9852, −120.0375); Unnamed (44.9753, −120.0469); Wehrli Canyon (45.1539, −120.2137).
            (ix) Lower John Day River/Ferry Canyon Watershed 1707020409. Outlet(s) = John Day River (Lat 45.3801, Long −120.5117) upstream to endpoint(s) in: Ferry Canyon (45.3424, −120.4388); Jackknife Creek (45.2490, −120.6106); John Day River (45.1626, −120.4681); Lamberson Canyon (45.3099, −120.4147); Little Ferry Canyon (45.3827, −120.5913).
            (x) Lower John Day River/Scott Canyon Watershed 1707020410. Outlet(s) = John Day River (Lat 45.5769, Long −120.4041) upstream to endpoint(s) in: Cottonwood Canyon (45.4143, −120.4490); Cottonwood Canyon (45.4898, −120.5118); Dry Fork Hay Creek (45.3093, −120.1612); John Day River (45.3801, −120.5117); Scott Canyon (45.4124, −120.1957); Unnamed (45.3407, −120.2299).
            (xi) Upper Rock Creek Watershed 1707020411. Outlet(s) = Rock Creek (Lat 45.2190, Long −119.9597) upstream to endpoint(s) in: Allen Canyon (45.1092, −119.5976); Allen Spring Canyon (45.0471, −119.6468); Board Creek (45.1120, −119.5390); Brown Creek (45.0365, −119.8296); Buckhorn Creek (45.0272, −119.9186); Chapin Creek (45.0538, −119.6727); Davidson Canyon (45.0515, −119.5952); Hahn Canyon (45.1491, −119.8320); Harris Canyon (45.0762, −119.5856); Hollywood Creek (45.0964, −119.5174); Indian Creek (45.0481, −119.6476); John Z Canyon (45.0829, −119.6058); Juniper Creek (45.0504, −119.7730); Middle Fork Rock Creek (45.0818, −119.7404); Rock Creek (45.0361, −119.5989); Stahl Canyon (45.0071, −119.8683); Tree Root Canyon (45.0626, −119.6314); Tupper Creek (45.0903, −119.4999); Unnamed (45.0293, −119.5907); Unnamed (45.0698, −119.5329); Unnamed (45.0714, −119.5227); West Fork Juniper Creek (45.0192, −119.7786).
            (xii) Lower Rock Creek Watershed 1707020412. Outlet(s) = Rock Creek (Lat 45.5769, Long −120.4041) upstream to endpoint(s) in: Dry Creek (45.3238, −119.9709); Rock Creek (45.2190, −119.9597); Sixmile Canyon (45.2448, −120.0283); South Fork Rock Creek (45.2770, −120.1232).
            (xiii) Grass Valley Canyon Watershed 1707020413. Outlet(s) = Grass Valley Canyon (Lat 45.5974, Long −120.4232) upstream to endpoint(s) in: Grass Valley Canyon (45.4071, −120.7226); Hay Canyon (45.5104, −120.6085); Rosebush Creek (45.3395, −120.7159).
            (xiv) Lower John Day River/McDonald Ferry Watershed 1707020414. Outlet(s) = John Day River (Lat 45.7389, Long −120.6520) upstream to endpoint(s) in: John Day River (45.5769, −120.4041).
            (13) Lower Deschutes Subbasin 17070306—(i) Upper Deschutes River Watershed 1707030603. Outlet(s) = Deschutes River (Lat 44.8579, Long −121.0668) upstream to endpoint(s) in: Deschutes River (44.7243, −121.2465); Shitike Creek (44.7655, −121.5835); Unnamed (44.7934, −121.3715).
            (ii) Mill Creek Watershed 1707030604. Outlet(s) = Mill Creek (Lat 44.8792, Long −121.3711) upstream to endpoint(s) in: Boulder Creek (44.8261, −121.4924); Mill Creek (44.8343, −121.6737); Unnamed (44.8330, −121.6756).
            (iii) Beaver Creek Watershed 1707030605. Outlet(s) = Beaver Creek (Lat 44.8730, Long −121.3405) upstream to endpoint(s) in: Beaver Butte Creek (45.0786, −121.5746); Beaver Creek (45.1306, −121.6468); Indian Creek (45.0835, −121.5113).
            (iv) Warm Springs River Watershed 1707030606. Outlet(s) = Warm Springs River (Lat 44.8579, Long −121.0668) upstream to endpoint(s) in: Badger Creek #2 (44.9352, −121.5569); South Fork Warm Springs River (44.9268, −121.6995); Warm Springs River (44.9812, −121.7976).
            (v) Middle Deschutes River Watershed 1707030607. Outlet(s) = Deschutes River (Lat 45.2642, Long −121.0232) upstream to endpoint(s) in: Cove Creek (44.9673, −121.0430); Deschutes River (44.8579, −121.0668); Eagle Creek (44.9999, −121.1688); Nena Creek (45.1030, −121.1653); Oak Creek (44.9336, −121.0981); Paquet Gulch (45.0676, −121.2911); Skookum Creek (44.9171, −121.1251); Stag Canyon (45.1249, −121.0563); Unnamed (45.0186, −121.0464); Unnamed (45.0930, −121.1511); Wapinitia Creek (45.1177, −121.3025).
            (vi) Bakeoven Creek Watershed 1707030608. Outlet(s) = Bakeoven Creek (Lat 45.1748, Long −121.0728) upstream to endpoint(s) in: Bakeoven Creek (45.1261, −120.9398); Booten Creek (45.1434, −121.0131); Cottonwood Creek (45.0036, −120.8720); Deep Creek (44.9723, −120.9480); Robin Creek (45.1209, −120.9652); Trail Hollow Creek (45.1481, −121.0423).
            (vii) Buck Hollow Creek Watershed 1707030611. Outlet(s) = Buck Hollow Creek (Lat 45.2642, Long −121.0232) upstream to endpoint(s) in: Buck Hollow Creek (45.0663, −120.7095); Finnegan Creek (45.2231, −120.8472); Macken Canyon (45.1093, −120.7011); Thorn Hollow (45.0450, −120.7386).
            (viii) Lower Deschutes River Watershed 1707030612. Outlet(s) = Deschutes River (Lat 45.6426, Long −120.9142) upstream to endpoint(s) in: Bull Run Canyon (45.4480, −120.8655); Deschutes River (45.2642, −121.0232); Fall Canyon (45.5222, −120.8538); Ferry Canyon (45.3854, −120.9373); Jones Canyon (45.3011, −120.9404); Macks Canyon (45.3659, −120.8524); Oak Canyon (45.3460, −120.9960); Sixteen Canyon (45.4050, −120.8529).
            (14) Trout Subbasin 17070307—(i) Upper Trout Creek Watershed 1707030701. Outlet(s) = Trout Creek (Lat 44.8229, Long −120.9193) upstream to endpoint(s) in: Amity Creek (44.6447, −120.5854); Auger Creek (44.5539, −120.5381); Beaver Creek (44.6390, −120.7034); Big Log Creek (44.5436, −120.6997); Big Whetstone Creek (44.6761, −120.7645); Board Hollow (44.6064, −120.7405); Cartwright Creek (44.5404, −120.6535); Clover Creek (44.6523, −120.7358); Dutchman Creek (44.5320, −120.6704); Foley Creek (44.5861, −120.6801); Little Trout Creek (44.7816, −120.7237); Opal Creek (44.5792, −120.5446); Potlid Creek (44.5366, −120.6207); Trout Creek (44.5286, −120.5805); Tub Springs Canyon (44.8155, −120.7888); Unnamed (44.5428, −120.5848); Unnamed (44.6043, −120.7403); Unnamed (44.6510, −120.7337).
            (ii) Antelope Creek Watershed 1707030702. Antelope Creek (Lat 44.8229, Long −120.9193) upstream to endpoint(s) in: Antelope Creek (44.8564, −120.8574); Boot Creek (44.9086, −120.8864); Pole Creek (44.9023, −120.9108); Ward Creek (44.9513, −120.8341).
            (iii) Lower Trout Creek Watershed 1707030705. Outlet(s) = Trout Creek (Lat 44.8214, Long −121.0876) upstream to endpoint(s) in: Brocher Creek (44.8357, −121.0330); Hay Creek (44.7824, −120.9652); Trout Creek (44.8229, −120.9193).
            (15) Upper Columbia/Priest Rapids Subbasin 17020016—Columbia River/Zintel Canyon Watershed 1702001606. Outlet(s) = Columbia River (Lat 46.1776, Long −119.0183) upstream to endpoint(s) in: Columbia River (46.2534, −119.2268).
            (16) Columbia River Corridor—Columbia River Corridor Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Columbia River (45.7070, −121.7943).
            (17) Maps of critical habitat for the Middle Columbia River Steelhead ESU follow: 
            
              
              ER02SE05.164
            
            
              
              ER02SE05.165
            
            
              
              ER02SE05.166
            
            
              
              ER02SE05.167
            
            
              
              ER02SE05.168
            
            
              
              ER02SE05.169
            
            
              
              ER02SE05.170
            
            
              
              ER02SE05.171
            
            
              
              ER02SE05.172
            
            
              
              ER02SE05.173
            
            
              
              ER02SE05.174
            
            
              
              ER02SE05.175
            
            
              
              ER02SE05.176
            
            
              
              ER02SE05.177
            
            
              
              ER02SE05.178
            
            
              
              ER02SE05.179
            
            
              
              ER02SE05.180
            
            (q) Lower Columbia River Steelhead (Oncorhynchus mykiss). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Middle Columbia/Hood Subbasin 17070105—(i) East Fork Hood River Watershed 1707010506. Outlet(s) = Hood River (Lat 45.6050, Long −121.6323) upstream to endpoint(s) in: Baldwin Creek (45.5618, −121.5585); Bear Creek (45.4894, −121.6516); Cat Creek (45.4708, −121.5591); Clark Creek (45.3335, −121.6420); Coe Branch (45.4342, −121.6673); Cold Spring Creek (45.4020, −121.5873);Culvert Creek (45.3770, −121.5660); Dog River (45.4404, −121.5623); East Fork Hood River (45.3172, −121.6390); Eliot Branch, Middle Fork Hood River (45.4534, −121.6362); Emil Creek (45.5223, −121.5886); Evans Creek (45.4872, −121.5894); Graham Creek (45.5463, −121.5639); Meadows Creek (45.3195, −121.6279); Newton Creek (45.3370, −121.6261); Pinnacle Creek (45.4595, −121.6568); Pocket Creek (45.3025, −121.5969); Polallie Creek (45.4132, −121.5826); Tony Creek (45.5254, −121.6584); Unnamed (45.3470, −121.5843); Unnamed (45.4661, −121.5627); Unnamed (45.5208, −121.6198); Unnamed (45.5445, −121.5738).
            (ii) West Fork Hood River Watershed 1707010507. Outlet(s) = West Fork Hood River (Lat 45.6050, Long −121.6323) upstream to endpoint(s) in: Divers Creek (45.5457, −121.7447); Elk Creek (45.4294, −121.7884); Green Point Creek (45.5915, −121.6981); Indian Creek (45.5375, −121.7857); Jones Creek (45.4673, −121.8020); Lake Branch (45.5083, −121.8485); McGee Creek (45.4120, −121.7598); No Name Creek (45.5347, −121.7929); Red Hill Creek (45.4720, −121.7705); Unnamed (45.5502, −121.7014).
            (iii) Hood River Watershed 1707010508. Outlet(s) = Hood River (Lat 45.7237, Long −121.5049) upstream to endpoint(s) in: Hood River (45.6050, −121.6323); Lenz Creek (45.6291, −121.5220); Neal Creek (45.5787, −121.4875); West Fork Neal Creek (45.5751, −121.5215); Whiskey Creek (45.6827, −121.5064).
            (iv) Wind River Watershed 1707010511. Outlet(s) = Wind River (Lat 45.7067, Long −121.7929) upstream to endpoint(s) in: Bear Creek (45.7619, −121.8295); Big Hollow Creek (45.9408, −122.0075); Bourbon Creek (45.9246, −121.9982); Brush Creek (45.7720, −121.7528); Cedar Creek (45.8388, −121.7956); Compass Creek (45.8372, −122.0633); Crater Creek (45.8637, −122.0639); Dry Creek (45.9551, −121.9924); East Fork Trout Creek (45.8503, −122.0096); Eightmile Creek (45.8616, −121.8966); Falls Creek (45.9107, −121.9151); Hollis Creek (45.8524, −121.9304); Jimmy Creek (45.7886, −121.8409); Layout Creek (45.8096, −122.0475); Little Wind River (45.7763, −121.7222); Martha Creek (45.7846, −121.9482); Mouse Creek (45.8415, −121.8428); Ninemile Creek (45.8942, −121.9023); Oldman Creek (45.9856, −121.9369); Panther Creek (45.8605, −121.8422); Pass Creek (45.8555, −122.0133); Planting Creek (45.8071, −122.0010); Proverbial Creek (45.9816, −121.9654); Tenmile Creek (45.8760, −121.8694); Trapper Creek (45.9113, −122.0470); Trout Creek (45.8679, −122.0477); Unnamed (45.7862, −121.9097); Unnamed (45.8008, −121.9881); Unnamed (45.8025, −121.9678); Unnamed (45.8142, −122.0204); Unnamed (45.8149, −122.0532); Unnamed (45.8161, −121.8437); Unnamed (45.8206, −121.8111); Unnamed (45.8218, −121.9470); Unnamed (45.8242, −122.0295); Unnamed (45.8427, −121.9180); Unnamed (45.8509, −121.9190); Unnamed (45.8529, −122.0406); Unnamed (45.8551, −122.0638); Unnamed (45.8610, −121.9635); Unnamed (45.8637, −122.0625); Unnamed (45.8640, −121.9764); Unnamed (45.8682, −121.9714); Unnamed (45.8940, −122.0348); Unnamed (45.8965, −122.0035); Unnamed (45.9652, −121.9517); Unnamed (45.9798, −121.8873); Unnamed (45.9844, −121.9171); Wind River (45.9964, −121.9000).
            (v) Middle Columbia/Grays Creek Watershed 1707010512. Outlet(s) = Columbia River (Lat 45.7070, Long −121.7943) upstream to endpoint(s) in: Columbia River (45.7237, −121.5049).
            (vi) Middle Columbia/Eagle Creek Watershed 1707010513. Outlet(s) = Columbia River (Lat 45.6453, Long −121.9395) upstream to endpoint(s) in: Columbia River (45.7070, −121.7943).
            (2) Lower Columbia/Sandy Subbasin 17080001—(i) Salmon River Watershed 17080001. Outlet(s) = Salmon River (Lat 45.3768, Long −122.0293) upstream to endpoint(s) in: Bighorn Creek (45.2582, −121.9204); Boulder Creek (45.3027, −122.0209); Cheeney Creek (45.2919, −121.9710); Copper Creek (45.2454, −121.9051); Mack Hall Creek (45.2391, −121.9508); Salmon River (45.2511, −121.9025); South Fork Salmon River (45.2500, −121.9770); Unnamed (45.2576, −121.9068); Unnamed (45.2600, −121.9093); Unnamed (45.2633, −121.9153); Unnamed (45.2646, −121.9175); Unnamed (45.2708, −121.9246); Unnamed (45.2946, −121.9388); Unnamed (45.3161, −121.9565); Unnamed (45.3225, −121.9609); Unnamed (45.3254, −121.9582); Unnamed (45.3277, −121.9635); Unnamed (45.3336, −121.9538); Unnamed (45.3383, −121.9768); Unnamed (45.3398, −121.9954).
            (ii) Zigzag River Watershed 1708000102. Outlet(s) = Zigzag River (Lat 45.3489, Long −121.9442) upstream to endpoint(s) in: Camp Creek (45.3070, −121.7921); Cool Creek (45.2867, −121.8849); Devil Canyon (45.3186, −121.8587); Henry Creek (45.3241, −121.8869); Lady Creek (45.3199, −121.8225); Little Zigzag Canyon (45.3138, −121.8035); Still Creek (45.3167, −121.7228); Unnamed (45.2647, −121.8342); Unnamed (45.2706, −121.8194); Unnamed (45.2793, −121.8529); Unnamed (45.2801, −121.8537); Wind Creek (45.2961, −121.8515); Zigzag River (45.3270, −121.7786).
            (iii) Upper Sandy River Watershed 1708000103. Outlet(s) = Sandy River (Lat 45.3489, Long −121.9442) upstream to endpoint(s) in: Cast Creek (45.3794, −121.8538); Clear Creek (45.3998, −121.8936); Clear Fork (45.4256, −121.8006); Horseshoe Creek (45.3664, −121.8680); Little Clear Creek (45.3854, −121.9190); Lost Creek (45.3670, −121.8091); Muddy Fork (45.3920, −121.7577); Sandy River (45.3719, −121.7560); Unnamed (45.3813, −121.8954); Unnamed (45.3904, −121.7979); Unnamed (45.4090, −121.8056); Unnamed (45.4164, −121.8342).
            (iv) Middle Sandy River Watershed 1708000104. Outlet(s) = Sandy River (Lat 45.4464, Long −122.2459) upstream to endpoint(s) in: Alder Creek (45.3459, −122.0875); Bear Creek #2 (45.3368, −121.9265); Cedar Creek (45.4046, −122.2513); Hackett Creek (45.3525, −121.9504); North Boulder Creek (45.3900, −122.0037); Sandy River (45.3489, −121.9442); Unnamed (45.3469, −122.0673); Unnamed (45.3699, −122.0764); Unnamed (45.3808, −122.0325); Unnamed (45.3864, −122.0355); Whisky Creek (45.3744, −122.1202).
            (v) Washougal River Watershed 1708000106. Outlet(s) = Unnamed (Lat 45.5812, Long −122.4077); Washougal River (45.5795, −122.4023) upstream to endpoint(s) in: Bear Creek (45.7732, −122.1468); Bluebird Creek (45.7486, −122.1717); Cougar Creek (45.6514, −122.2677); Dougan Creek (45.7080, −122.1817); East Fork Little Washougal River (45.6722, −122.2827); Grouse Creek (45.7574, −122.1352); Hagen Creek (45.7154, −122.2518); Jackson Creek (45.6755, −122.2530); Jones Creek (45.6913, −122.2870); Lacamas Creek (45.5972, −122.3933); Little Washougal River (45.7006, −122.3212); Lookout Creek (45.7806, −122.1006); Meander Creek (45.7708, −122.0848); Prospector Creek (45.7590, −122.0890); Silver Creek (45.7343, −122.1694); Stebbins Creek (45.7285, −122.0683); Texas Creek (45.6946, −122.1873); Timber Creek (45.7236, −122.1001); Unnamed (45.5873, −122.4121); Unnamed (45.6002, −122.3312); Unnamed (45.6132, −122.3238); Unnamed (45.6177, −122.2425); Unnamed (45.6206, −122.3449); Unnamed (45.6213, −122.2807); Unnamed (45.6243, −122.2283); Unnamed (45.6251, −122.3419); Unnamed (45.6279, −122.2549); Unnamed (45.6297, −122.2463); Unnamed (45.6321, −122.2753); Unnamed (45.6328, −122.2574); Unnamed (45.6382, −122.2915); Unnamed (45.6477, −122.3665); Unnamed (45.6487, −122.3336); Unnamed (45.6507, −122.1562); Unnamed (45.6531, −122.2739); Unnamed (45.6594, −122.2062); Unnamed (45.6622, −122.3015); Unnamed (45.6625, −122.3446); Unnamed (45.6675, −122.3415); Unnamed (45.6694, −122.1553); Unnamed (45.6703, −122.3399); Unnamed (45.6721, −122.1725); Unnamed (45.6749, −122.3370); Unnamed (45.6798, −122.2905); Unnamed (45.6835, −122.3336); Unnamed (45.6836, −122.1146); Unnamed (45.6871, −122.2996); Unnamed (45.6934, −122.1063); Unnamed (45.6949, −122.3305); Unnamed (45.6959, −122.3149); Unnamed (45.6965, −122.0837); Unnamed (45.7074, −122.1566); Unnamed (45.7080, −122.2600); Unnamed (45.7092, −122.2510); Unnamed (45.7179, −122.0744); Unnamed (45.7201, −122.1360); Unnamed (45.7249, −122.1067); Unnamed (45.7285, −122.1965); Unnamed (45.7303, −122.1126); Unnamed (45.7458, −122.1328); Unnamed (45.7476, −122.0518); Unnamed (45.7482, −122.1594); Unnamed (45.7624, −122.1308); Unnamed (45.7841, −122.1211); Washougal River (45.7798, −122.1403); West Fork Washougal River (45.7382, −122.2173); Wildboy Creek (45.6712, −122.2172); Winkler Creek (45.6377, −122.2588).
            (vi) Columbia Gorge Tributaries Watershed 1708000107. Outlet(s) = Columbia River (Lat 45.5710, Long −122.4021) upstream to endpoint(s) in: Columbia River (45.6453, −121.9395).
            (vii) Lower Sandy River Watershed 1708000108. Outlet(s) = Sandy River (Lat 45.5679, Long −122.4023) upstream to endpoint(s) in: Beaver Creek (45.4959, −122.3643); Big Creek (45.5068, −122.2966); Buck Creek (45.4985, −122.2671); Gordon Creek (45.5021, −122.1805); Kelly Creek (45.5134, −122.3953); Sandy River (45.4464, −122.2459); Smith Creek (45.5136, −122.3339); Trout Creek (45.4819, −122.2769); Unnamed (45.4889, −122.3513); Unnamed (45.5557, −122.3715); Unnamed (45.5600, −122.3650).
            (3) Lewis Subbasin 17080002—(i) East Fork Lewis River Watershed 1708000205. Outlet(s) = Allen Creek (Lat 45.8641, Long −122.7499); East Fork Lewis River (45.8664, −122.7189); Gee Creek (45.8462, −122.7803) upstream to endpoint(s) in: Allen Creek (45.8279, −122.6968); Anaconda Creek (45.8208, −122.2652); Basket Creek (45.8327, −122.4579); Big Tree Creek (45.8572, −122.3728); Brezee Creek (45.8625, −122.6637); Cedar Creek (45.7226, −122.3290); Cold Creek (45.7493, −122.3252); Copper Creek (45.8177, −122.2637); Coyote Creek (45.7554, −122.2641); East Fork Lewis River (45.8380, −122.0948); Gee Creek (45.7920, −122.6679); Green Fork (45.8462, −122.1274); Grouse Creek (45.7214, −122.2709); King Creek (45.7802, −122.2552); Little Creek (45.8417, −122.1779); Lockwood Creek (45.8986, −122.5953); Mason Creek (45.8661, −122.5430); McCormick Creek (45.8521, −122.6907); McKinley Creek (45.8026, −122.1797); Niccolls Creek (45.8148, −122.3093); Poison Gulch (45.7898, −122.1617); Riley Creek (45.8936, −122.6175); Rock Creek (45.7375, −122.2571); Roger Creek (45.8183, −122.3426); Slide Creek (45.8477, −122.2090); Unnamed (45.7212, −122.3389); Unnamed (45.7623, −122.2727); Unnamed (45.7697, −122.3157); Unnamed (45.7726, −122.6651); Unnamed (45.7770, −122.3539); Unnamed (45.7802, −122.6068); Unnamed (45.7858, −122.3283); Unnamed (45.7916, −122.3780); Unnamed (45.7919, −122.2780); Unnamed (45.7961, −122.1312); Unnamed (45.7980, −122.5650); Unnamed (45.8033, −122.6667); Unnamed (45.8038, −122.3545); Unnamed (45.8075, −122.1120); Unnamed (45.8076, −122.6285); Unnamed (45.8079, −122.2942); Unnamed (45.8146, −122.4818); Unnamed (45.8147, −122.3144); Unnamed (45.8149, −122.5653); Unnamed (45.8172, −122.5742); Unnamed (45.8207, −122.4916); Unnamed (45.8230, −122.7069); Unnamed (45.8242, −122.6390); Unnamed (45.8292, −122.6040); Unnamed (45.8306, −122.3769); Unnamed (45.8353, −122.4842); Unnamed (45.8363, −122.1252); Unnamed (45.8368, −122.6498); Unnamed (45.8381, −122.4685); Unnamed (45.8427, −122.3708); Unnamed (45.8432, −122.1480); Unnamed (45.8434, −122.2292); Unnamed (45.8439, −122.6478); Unnamed (45.8471, −122.7486); Unnamed (45.8475, −122.6486); Unnamed (45.8484, −122.4401); Unnamed (45.8498, −122.7300); Unnamed (45.8502, −122.5228); Unnamed (45.8513, −122.1323); Unnamed (45.8537, −122.5973); Unnamed (45.8600, −122.6112); Unnamed (45.8604, −122.3831); Unnamed (45.8606, −122.3981); Unnamed (45.8662, −122.5772); Unnamed (45.8667, −122.5744); Unnamed (45.8689, −122.4227); Unnamed (45.8698, −122.6777); Unnamed (45.8756, −122.4795); Unnamed (45.8813, −122.4772); Unnamed (45.8899, −122.6256); Unnamed (45.8986, −122.5742); Unnamed (45.8988, −122.6123); Unnamed (45.9055, −122.5187); Yacolt Creek (45.8761, −122.4220).
            (ii) Lower Lewis River Watershed 1708000206. Outlet(s) = Lewis River (Lat 45.8519, Long −122.7806) upstream to endpoint(s) in: Bitter Creek (45.9133, −122.4593); Brush Creek (45.9280, −122.4674); Cedar Creek (45.9019, −122.3655); Chelatchie Creek (45.9357, −122.3784); Colvin Creek (45.9400, −122.6081); Houghton Creek (45.9559, −122.6348); John Creek (45.9291, −122.4964); Johnson Creek (45.9536, −122.6183); Lewis River (45.9570, −122.5550); Pup Creek (45.9486, −122.5245); Robinson Creek (45.9362, −122.7243); Ross Creek (45.9536, −122.7043); Staples Creek (45.9423, −122.6665); Unnamed (45.8696, −122.7658); Unnamed (45.8878, −122.3688); Unnamed (45.8928, −122.4209); Unnamed (45.8940, −122.4371); Unnamed (45.9001, −122.7226); Unnamed (45.9136, −122.6836); Unnamed (45.9141, −122.5565); Unnamed (45.9172, −122.3591); Unnamed (45.9202, −122.5339); Unnamed (45.9203, −122.4557); Unnamed (45.9245, −122.3731); Unnamed (45.9258, −122.5964); Unnamed (45.9294, −122.6225); Unnamed (45.9396, −122.4097); Unnamed (45.9417, −122.7035); Unnamed (45.9436, −122.6417); Unnamed (45.9438, −122.6190); Unnamed (45.9446, −122.6437); Unnamed (45.9457, −122.3926); Unnamed (45.9474, −122.6695); Unnamed (45.9549, −122.6967).
            (4) Lower Columbia/Clatskanie Subbasin 17080003—Kalama River Watershed 1708000301. Outlet(s) = Burris Creek (Lat 45.8926, Long −122.7892); Bybee Creek (45.9667, −122.8150); Kalama River (46.0340, −122.8695); Mill Creek (45.9579, −122.8030); Schoolhouse Creek (45.9785, −122.8282); Unnamed (46.0001, −122.8438); Unnamed (46.0075, −122.8455) upstream to endpoint(s) in: Arnold Creek (46.0206, −122.5638); Bear Creek (46.0951, −122.5772); Burris Creek (45.9506, −122.7428); Bush Creek (46.0828, −122.4611); Bybee Creek (45.9695, −122.8135); Canyon Creek (45.9540, −122.7925); Cedar Creek (46.0333, −122.8110); Dee Creek (45.9953, −122.6525); Elk Creek (46.1154, −122.4796); Hatchery Creek (46.0673, −122.7548); Indian Creek (46.0516, −122.7502); Jacks Creek (46.0400, −122.5014); Kalama River (46.1109, −122.3579); Knowlton Creek (46.0245, −122.6454); Langdon Creek (46.1137, −122.4364); Little Kalama River (45.9745, −122.6604); Lost Creek (46.0692, −122.5292); Mill Creek (45.9741, −122.7756); North Fork Elk Creek (46.1086, −122.5284); North Fork Kalama River (46.1550, −122.4007); Schoolhouse Creek (45.9810, −122.8217); Spencer Creek (46.0253, −122.8285); Summers Creek (46.0357, −122.6529); Unnamed (45.9034, −122.7792); Unnamed (45.9423, −122.7761); Unnamed (45.9683, −122.7751); Unnamed (45.9772, −122.6534); Unnamed (45.9820, −122.7123); Unnamed (45.9830, −122.8249); Unnamed (45.9957, −122.6742); Unnamed (46.0023, −122.8001); Unnamed (46.0034, −122.8330); Unnamed (46.0059, −122.7350); Unnamed (46.0064, −122.7377); Unnamed (46.0238, −122.5834); Unnamed (46.0257, −122.5913); Unnamed (46.0389, −122.6305); Unnamed (46.0437, −122.5713); Unnamed (46.0440, −122.8548); Unnamed (46.0462, −122.5097); Unnamed (46.0473, −122.7668); Unnamed (46.0611, −122.5514); Unnamed (46.0618, −122.4290); Unnamed (46.0634, −122.5630); Unnamed (46.0645, −122.3953); Unnamed (46.0861, −122.6708); Unnamed (46.0882, −122.5729); Unnamed (46.0982, −122.4887); Unnamed (46.0986, −122.6384); Unnamed (46.0998, −122.6089); Unnamed (46.1031, −122.3851); Unnamed (46.1076, −122.5965); Unnamed (46.1086, −122.4399); Unnamed (46.1088, −122.3440); Unnamed (46.1124, −122.6411); Unnamed (46.1153, −122.5646); Unnamed (46.1159, −122.5728); Unnamed (46.1169, −122.3397); Unnamed (46.1242, −122.5932); Unnamed (46.1244, −122.4255); Unnamed (46.1355, −122.4413); Unnamed (46.1451, −122.4279); Unnamed (46.1543, −122.4131); Unnamed (46.1559, −122.4254); Wild Horse Creek (46.1018, −122.6755); Wolf Creek (46.0523, −122.4334).
            
            (5) Upper Cowlitz Subbasin 17080004—(i) Headwaters Cowlitz River Watershed 1708000401. Outlet(s) = Cowlitz River (Lat 46.6580, Long −121.6032) upstream to endpoint(s) in: Clear Fork Cowlitz River (46.6846, −121.5668); Muddy Fork Cowlitz River (46.6973, −121.6177); Ohanapecosh River (46.6909, −121.5809); Purcell Creek (46.6722, −121.5877).
            (ii) Upper Cowlitz River Watershed 1708000402. Outlet(s) = Cowlitz River (Lat 46.5742, Long −121.7059) upstream to endpoint(s) in: Butter Creek (46.6451, −121.6749); Coal Creek (46.6438, −121.6108); Cowlitz River (46.6580, −121.6032); Hall Creek (46.6044, −121.6609); Johnson Creek (46.5546, −121.6373); Lake Creek (46.6227, −121.6093); Skate Creek (46.6850, −121.8052); Unnamed (46.6930, −121.8024).
            (iii) Cowlitz Valley Frontal Watershed 1708000403. Outlet(s) = Cowlitz River (Lat 46.4765, Long −122.0952) upstream to endpoint(s) in: Burton Creek (46.5423, −121.7505); Cowlitz River (46.5742, −121.7059); Davis Creek (46.5410, −121.8084); Kilborn Creek (46.5081, −121.8007); Oliver Creek (46.5450, −121.9928); Peters Creek (46.5386, −121.9830); Siler Creek (46.4931, −121.9085); Silver Creek (46.5909, −121.9253); Smith Creek (46.5620, −121.6923); Unnamed (46.4913, −122.0820); Unnamed (46.5657, −122.0489); Willame Creek (46.5805, −121.7319).
            (iv) Upper Cispus River Watershed 1708000404. Outlet(s) = Cispus River (Lat 46.4449, Long −121.7954) upstream to endpoint(s) in: Cispus River (46.3450, −121.6833); East Canyon Creek (46.3472, −121.7028); North Fork Cispus River (46.4362, −121.6479); Timonium Creek (46.4318, −121.6548); Twin Creek (46.3748, −121.7297); Yozoo Creek (46.4363, −121.6637).
            (v) Lower Cispus River Watershed 1708000405. Outlet(s) = Cispus River (Lat 46.4765, Long −122.0952) upstream to endpoint(s) in: Ames Creek (46.4654, −121.9233); Camp Creek (46.4513, −121.8301); Cispus River (46.4449, −121.7954); Covell Creek (46.4331, −121.8516); Crystal Creek (46.4454, −122.0234); Greenhorn Creek (46.4217, −121.9042); Iron Creek (46.3887, −121.9702); McCoy Creek (46.3891, −121.8190); Quartz Creek (46.4250, −122.0519); Unnamed (46.4633, −121.9548); Woods Creek (46.4741, −121.9473); Yellowjacket Creek (46.3869, −121.8342).
            (6) Cowlitz Subbasin 17080005—(i) Riffe Reservoir Watershed 1708000502. Outlet(s) = Cowlitz River (Lat 46.5033, Long −122.5870) upstream to endpoint(s) in: Cowlitz River (46.4765, −122.0952).
            (ii) Jackson Prairie Watershed 1708000503. Outlet(s) = Cowlitz River (Lat 46.3678, Long −122.9337) upstream to endpoint(s) in: Bear Creek (46.4538, −122.9192); Blue Creek (46.4885, −122.7253); Brights Creek (46.5015, −122.6247); Cedar Creek (46.4110, −122.7316); Coon Creek (46.4371, −122.9065); Cougar Creek (46.3937, −122.7945); Cowlitz River (46.5033, −122.5870); Foster Creek (46.4073, −122.8897); Hopkey Creek (46.4587, −122.5533); Jones Creek (46.5125, −122.6825); Lacamas Creek (46.5246, −122.7923); Little Salmon Creek (46.4402, −122.7458); Mill Creek (46.5024, −122.8013); Mill Creek (46.5175, −122.6209); Otter Creek (46.4801, −122.7000); Pin Creek (46.4133, −122.8321); Rapid Creek (46.4320, −122.5465); Skook Creek (46.5031, −122.7561); Unnamed (46.3838, −122.7243); Unnamed (46.3841, −122.6789); Unnamed (46.3849, −122.7043); Unnamed (46.3857, −122.9224); Unnamed (46.3881, −122.6949); Unnamed (46.3900, −122.7368); Unnamed (46.3998, −122.8974); Unnamed (46.4001, −122.7437); Unnamed (46.4015, −122.7327); Unnamed (46.4097, −122.5887); Unnamed (46.4102, −122.6787); Unnamed (46.4106, −122.7075); Unnamed (46.4115, −122.9091); Unnamed (46.4117, −122.7554); Unnamed (46.4143, −122.7823); Unnamed (46.4174, −122.6365); Unnamed (46.4241, −122.8170); Unnamed (46.4269, −122.6124); Unnamed (46.4291, −122.6418); Unnamed (46.4293, −122.8354); Unnamed (46.4412, −122.5192); Unnamed (46.4454, −122.8662); Unnamed (46.4496, −122.5281); Unnamed (46.4514, −122.8699); Unnamed (46.4703, −122.7959); Unnamed (46.4708, −122.7713); Unnamed (46.4729, −122.6850); Unnamed (46.4886, −122.8067); Unnamed (46.5172, −122.6534); Unnamed (46.5312, −122.8196).
            (iii) North Fork Toutle River Watershed 1708000504. Outlet(s) = North Fork Toutle River (Lat 46.3669, Long −122.5859) upstream to endpoint(s) in: Alder Creek (46.2813, −122.4964); Bear Creek (46.3085, −122.3504); Coldwater Creek (46.2884, −122.2675); Cow Creek (46.3287, −122.4616); Hoffstadt Creek (46.3211, −122.3324); Maratta Creek (46.2925, −122.2845); Unnamed (46.3050, −122.5416); Unnamed (46.3346, −122.5460); Unnamed (46.3394, −122.3314).
            (iv) Green River Watershed 1708000505. Outlet(s) = Green River (Lat 46.3718, Long −122.5847) upstream to endpoint(s) in: Beaver Creek (46.4056, −122.5671); Cascade Creek (46.3924, −122.3529); Devils Creek (46.4017, −122.4089); Elk Creek (46.4178, −122.2477); Green River (46.3857, −122.1815); Jim Creek (46.3885, −122.5256); Miners Creek (46.3483, −122.1932); Shultz Creek (46.3684, −122.2848); Tradedollar Creek (46.3769, −122.2411); Unnamed (46.3271, −122.2978); Unnamed (46.3467, −122.2092); Unnamed (46.3602, −122.3257); Unnamed (46.3655, −122.4774); Unnamed (46.3683, −122.3454); Unnamed (46.3695, −122.4132); Unnamed (46.3697, −122.4705); Unnamed (46.3707, −122.5175); Unnamed (46.3734, −122.3883); Unnamed (46.3817, −122.2348); Unnamed (46.3844, −122.4335); Unnamed (46.3876, −122.4870); Unnamed (46.3931, −122.3726); Unnamed (46.4023, −122.5543); Unnamed (46.4060, −122.5415); Unnamed (46.4087, −122.5061); Unnamed (46.4106, −122.4300); Unnamed (46.4143, −122.4463); Unnamed (46.4173, −122.2910); Unnamed (46.4196, −122.2850); Unnamed (46.4226, −122.3029); Unnamed (46.4285, −122.2662).
            (v) South Fork Toutle River Watershed 1708000506. Outlet(s) = South Fork Toutle River (Lat 46.3282, Long −122.7215) upstream to endpoint(s) in: Bear Creek (46.2219, −122.4620); Big Wolf Creek (46.2259, −122.5662); Disappointment Creek (46.2138, −122.3080); Eighteen Creek (46.2453, −122.5989); Harrington Creek (46.2508, −122.4126); Johnson Creek (46.3047, −122.5923); Sheep Canyon (46.2066, −122.2672); South Fork Toutle River (46.2137, −122.2347); Studebaker Creek (46.2825, −122.6805); Thirteen Creek (46.2374, −122.6230); Trouble Creek (46.1999, −122.3774); Twenty Creek (46.2508, −122.5738); Unnamed (46.1858, −122.2983); Unnamed (46.1953, −122.2881); Unnamed (46.2068, −122.3301); Unnamed (46.2075, −122.3267); Unnamed (46.2082, −122.2591); Unnamed (46.2107, −122.4301); Unnamed (46.2115, −122.2786); Unnamed (46.2117, −122.2378); Unnamed (46.2121, −122.5188); Unnamed (46.2157, −122.3467); Unnamed (46.2215, −122.5318); Unnamed (46.2234, −122.3265); Unnamed (46.2265, −122.3906); Unnamed (46.2271, −122.3367); Unnamed (46.2277, −122.3719); Unnamed (46.2309, −122.3828); Unnamed (46.2357, −122.4802); Unnamed (46.2365, −122.4402); Unnamed (46.2424, −122.4860); Unnamed (46.2444, −122.5427); Unnamed (46.2457, −122.6283); Unnamed (46.2523, −122.5147); Unnamed (46.2587, −122.5333); Unnamed (46.2591, −122.5240); Unnamed (46.2608, −122.5493); Unnamed (46.2618, −122.5705); Unnamed (46.2693, −122.5763); Unnamed (46.2707, −122.6094); Unnamed (46.2932, −122.5890); Unnamed (46.2969, −122.6718); Unnamed (46.2976, −122.6129); Unnamed (46.3035, −122.5952); Unnamed (46.3128, −122.7032); Unnamed (46.3217, −122.6473); Whitten Creek (46.2328, −122.4944).
            (vi) East Willapa Watershed 1708000507. Outlet(s) = Cowlitz River (Lat 46.2660, Long −122.9154) upstream to endpoint(s) in: Arkansas Creek (46.3345, −123.0567); Baxter Creek (46.3367, −122.9841); Brim Creek (46.4446, −123.0395); Campbell Creek (46.3436, −123.0700); Cline Creek (46.3397, −122.8550); Cowlitz River (46.3678, −122.9337); Delameter Creek (46.2705, −123.0143); Ferrier Creek (46.4646, −122.9374); Hemlock Creek (46.2586.-122.7270); Hill Creek (46.3861, −122.8864); King Creek (46.5304, −123.0203); McMurphy Creek (46.4113, −122.9469); Monahan Creek (46.3041, −123.0614); North Fork Brim Creek (46.4627, −123.0222); North Fork Toutle River (46.3669, −122.5859); Owens Creek (46.3994, −123.0457); Rock Creek (46.3479, −122.8144); Rock Creek (46.3531, −122.9368); Snow Creek (46.4486, −122.9805); Stankey Creek (46.3259, −122.8266); Stillwater Creek (46.3583, −123.1144); Sucker Creek (46.2600, −122.7684); Tucker Creek (46.2565, −123.0162); Unnamed (46.2413, −122.9887); Unnamed (46.2480, −123.0169); Unnamed (46.2480, −122.7759); Unnamed (46.2517, −123.0173); Unnamed (46.2606, −122.9549); Unnamed (46.2629, −123.0188); Unnamed (46.2663, −122.9804); Unnamed (46.2709, −122.7687); Unnamed (46.2711, −122.8159); Unnamed (46.2840, −122.8128); Unnamed (46.2878, −123.0286); Unnamed (46.2883, −122.9051); Unnamed (46.2892, −122.9625); Unnamed (46.2900, −122.8124); Unnamed (46.3030, −123.0645); Unnamed (46.3092, −122.9826); Unnamed (46.3160, −122.7783); Unnamed (46.3161, −123.0123); Unnamed (46.3173, −122.8950); Unnamed (46.3229, −122.8152); Unnamed (46.3245, −122.8609); Unnamed (46.3248, −123.0292); Unnamed (46.3252, −122.9238); Unnamed (46.3294, −122.9084); Unnamed (46.3309, −123.0046); Unnamed (46.3316, −122.8257); Unnamed (46.3346, −123.0167); Unnamed (46.3378, −122.9398); Unnamed (46.3393, −122.9402); Unnamed (46.3415, −122.9208); Unnamed (46.3456, −122.6405); Unnamed (46.3472, −122.9457); Unnamed (46.3488, −123.0519); Unnamed (46.3510, −123.0079); Unnamed (46.3511, −122.7678); Unnamed (46.3584, −122.7902); Unnamed (46.3585, −123.0369); Unnamed (46.3586, −122.7477); Unnamed (46.3599, −123.0992); Unnamed (46.3623, −122.6910); Unnamed (46.3665, −122.6334); Unnamed (46.3667, −122.8953); Unnamed (46.3683, −122.8930); Unnamed (46.3683, −122.7502); Unnamed (46.3718, −122.6202); Unnamed (46.3720, −123.0933); Unnamed (46.3748, −122.6167); Unnamed (46.3818, −122.8822); Unnamed (46.3824, −122.6090); Unnamed (46.3942, −122.9794); Unnamed (46.4015, −123.0272); Unnamed (46.4045, −123.0194); Unnamed (46.4177, −122.9611); Unnamed (46.4200, −123.0403); Unnamed (46.4286, −123.0467); Unnamed (46.4362, −123.0451); Unnamed (46.4379, −122.9985); Unnamed (46.4571, −122.9604); Unnamed (46.4606, −123.0166); Unnamed (46.4724, −122.9989); Unnamed (46.4907, −122.9352); Unnamed (46.5074, −122.8877); Unnamed (46.5089, −122.9291); Unnamed (46.5228, −122.8539); Unnamed (46.5336, −122.9793); Unnamed (46.5371, −122.8214); Unnamed (46.5439, −122.8538); Whittle Creek (46.3122, −122.9501); Wyant Creek (46.3381, −122.6117).
            (vii) Coweeman River Watershed 1708000508. Outlet(s) = Cowlitz River (Lat 46.0977, Long −122.9141); Owl Creek (46.0771, −122.8676) upstream to endpoint(s) in: Baird Creek (46.1942, −122.5483); Coweeman River (46.1505, −122.5172); Cowlitz River (46.2660, −122.9154); Goble Creek (46.1103, −122.6789); Hill Creek (46.1784, −122.5990); Leckler Creek (46.2317, −122.9470); Little Baird Creek (46.1905, −122.5709); Martin Creek (46.1394, −122.5519); Mulholland Creek (46.2013, −122.6450); Nineteen Creek (46.1437, −122.6146); North Fork Goble Creek (46.1363, −122.6769); Nye Creek (46.1219, −122.8040); O'Neil Creek (46.1760, −122.5422); Ostrander Creek (46.2103, −122.7623); Owl Creek (46.0913, −122.8644); Salmon Creek (46.2547, −122.8839); Sandy Bend Creek (46.2319, −122.9140); Skipper Creek (46.1639, −122.5887); South Fork Ostrander Creek (46.1875, −122.8240); Turner Creek (46.1167, −122.8149); Unnamed (46.0719, −122.8607); Unnamed (46.0767, −122.8605); Unnamed (46.0824, −122.7200); Unnamed (46.0843, −122.7195); Unnamed (46.1185, −122.7253); Unnamed (46.1289, −122.8968); Unnamed (46.1390, −122.5709); Unnamed (46.1430, −122.8125); Unnamed (46.1433, −122.8084); Unnamed (46.1478, −122.8649); Unnamed (46.1546, −122.6376); Unnamed (46.1562, −122.7808); Unnamed (46.1579, −122.6476); Unnamed (46.1582, −122.5332); Unnamed (46.1605, −122.6681); Unnamed (46.1620, −122.5885); Unnamed (46.1671, −122.6284); Unnamed (46.1688, −122.9215); Unnamed (46.1724, −122.6118); Unnamed (46.1735, −122.8282); Unnamed (46.1750, −122.8428); Unnamed (46.1750, −122.7557); Unnamed (46.1797, −122.7746); Unnamed (46.1803, −122.7801); Unnamed (46.1811, −122.7631); Unnamed (46.1814, −122.7656); Unnamed (46.1840, −122.8191); Unnamed (46.1955, −122.9082); Unnamed (46.1966, −122.5542); Unnamed (46.1971, −122.7118); Unnamed (46.2014, −122.8241); Unnamed (46.2021, −122.6941); Unnamed (46.2027, −122.5593); Unnamed (46.2172, −122.9516); Unnamed (46.2192, −122.6663); Unnamed (46.2199, −122.8375); Unnamed (46.2208, −122.8887); Unnamed (46.2231, −122.9509); Unnamed (46.2257, −122.7667); Unnamed (46.2261, −122.8023); Unnamed (46.2379, −122.8859); Unnamed (46.2430, −122.8842).
            (7) Clackamas Subbasin 17090011—(i) Collawash River Watershed 1709001101. Outlet(s) = Collawash River (Lat 45.0321, Long −122.0600) upstream to endpoint(s) in: Blister Creek (44.9594, −122.1590); Dickey Creek (44.9335, −122.0469); East Fork Collawash River (44.8789, −121.9850); Elk Lake Creek (44.8886, −122.0128); Fan Creek (44.9926, −122.0735); Farm Creek (44.9620, −122.0604); Hot Springs Fork Collawash River (44.9005, −122.1616); Hugh Creek (44.9226, −122.1978); Pansy Creek (44.9463, −122.1420); Skin Creek (44.9477, −122.2015); Thunder Creek (44.9740, −122.1230).
            (ii) Upper Clackamas River Watershed 1709001102. Outlet(s) = Clackamas River (Lat 45.0321, Long −122.0600) upstream to endpoint(s) in: Berry Creek (44.8291, −121.9176); Cabin Creek (45.0087, −121.8958); Clackamas River (44.8723, −121.8470); Cub Creek (44.8288, −121.8863); Fawn Creek (44.9089, −121.9226); Hunter Creek (44.8926, −121.9285); Kansas Creek (44.9820, −121.8999); Last Creek (44.9759, −121.8424); Lost Creek (45.0180, −121.9070); Lowe Creek (44.9636, −121.9457); Pinhead Creek (44.9421, −121.8359); Pot Creek (45.0201, −121.9014); Rhododendron Creek (44.9358, −121.9154); Sisi Creek (44.9110, −121.8875); Unnamed (44.8286, −121.9225); Unnamed (44.8343, −121.8778); Unnamed (44.8944, −121.9028); Unnamed (44.9355, −121.8735); Unnamed (44.9661, −121.8894); Unnamed (44.9687, −121.8920); Unnamed (45.0000, −121.8910).
            (iii) Oak Grove Fork Clackamas River Watershed 1709001103. Outlet(s) = Oak Grove Fork Clackamas River (Lat 45.0746, Long −122.0520) upstream to endpoint(s) in: Oak Grove Fork Clackamas River (45.0823, −121.9861); Pint Creek (45.0834, −122.0355).
            (iv) Middle Clackamas River Watershed 1709001104. Outlet(s) = Clackamas River (Lat 45.2440, Long −122.2798) upstream to endpoint(s) in: Big Creek (45.0694, −122.0848); Calico Creek (45.0682, −122.1627); Clackamas River (45.0321, −122.0600); Cripple Creek (45.1149, −122.0618); Fish Creek (45.0634, −122.1597); Mag Creek (45.0587, −122.0488); North Fork Clackamas River (45.2371, −122.2181); Pick Creek (45.0738, −122.1994); Pup Creek (45.1451, −122.1055); Roaring River (45.1773, −122.0650); Sandstone Creek (45.0862, −122.0845); Second Creek (45.1081, −122.1601); South Fork Clackamas River (45.1912, −122.2261); Tag Creek (45.0605, −122.0475); Tar Creek (45.0494, −122.0569); Third Creek (45.0977, −122.1649); Trout Creek (45.0379, −122.0720); Wash Creek (45.0473, −122.1893); Whale Creek (45.1102, −122.0849).
            (v) Eagle Creek Watershed 1709001105. Outlet(s) = Eagle Creek (Lat 45.3535, Long −122.3823) upstream to endpoint(s) in: Bear Creek (45.3369, −122.2331); Currin Creek (45.3369, −122.3555); Delph Creek (45.2587, −122.2098); Eagle Creek (45.2766, −122.1998); Little Eagle Creek (45.3003, −122.1682); North Fork Eagle Creek (45.3142, −122.1135); Trout Creek (45.3305, −122.1187).
            (vi) Lower Clackamas River 1709001106. Outlet(s) = Clackamas River (Lat 45.3719, Long −122.6071) upstream to endpoint(s) in: Bargfeld Creek (45.3195, −122.4398); Clackamas River (45.2440, −122.2798); Clear Creek (45.2022, −122.3121); Deep Creek (45.3421, −122.2799); Foster Creek (45.3512, −122.4082); Goose Creek (45.3621, −122.3549); Little Clear Creek (45.2803, −122.4055); Mosier Creek (45.2683, −122.4516); North Fork Deep Creek (45.4271, −122.3094); Richardson Creek (45.4097, −122.4484); Rock Creek (45.4157, −122.5013); Tickle Creek (45.3932, −122.2775); Unnamed (45.3502, −122.4861); Unnamed (45.3626, −122.2858); Unnamed (45.3816, −122.3721); Unnamed (45.4057, −122.3223); Unnamed (45.4102, −122.2987); Wade Creek (45.2922, −122.3237).
            (8) Lower Willamette Subbasin 17090012—(i) Johnson Creek Watershed 1709001201. Outlet(s) = Willamette River (Lat 45.4423, Long −122.6453) upstream to endpoint(s) in: Crystal Springs Creek (45.4811, −122.6381); Crystal Springs Lake (45.4799, −122.6361); Johnson Creek (45.4610, −122.3432); Kellogg Creek (45.4083, −122.5925); Kelly Creek (45.4661, −122.4655); Mount Scott Creek (45.4306, −122.5556); Oswego Creek (45.4105, −122.6666); Phillips Creek (45.4328, −122.5763); Tryon Creek (45.4472, −122.6863); Unnamed (45.4793, −122.4165); Willamette River (45.3719, −122.6071).
            (ii) Scappoose Creek Watershed 1709001202. Outlet(s) = Multnomah Channel (Lat 45.8577, Long −122.7919) upstream to endpoint(s) in: Multnomah Channel (45.6188, −122.7921).
            (iii) Columbia Slough/Willamette River Watershed 1709001203. Outlet(s) = Willamette River (Lat 45.6530, Long −122.7646) upstream to endpoint(s) in: Bybee Lake (45.6266, −122.7523); Bybee/Smith Lakes (45.6105, −122.7285); Columbia Slough #1 (45.6078, −122.7447); Swan Island Basin (45.5652, −122.7120); Unnamed (45.6253, −122.7568); Willamette River (45.4423, −122.6453).
            (9) Lower Columbia River Corridor—Lower Columbia River Corridor Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Columbia River (45.5710, −122.4021).
            (10) Maps of critical habitat for the Lower Columbia River Steelhead ESU follow: 
            
              
              ER02SE05.181
            
            
              
              ER02SE05.182
            
            
              
              ER02SE05.183
            
            
              
              ER02SE05.184
            
            
              
              ER02SE05.185
            
            
              
              ER02SE05.186
            
            
              
              ER02SE05.187
            
            
              
              ER02SE05.188
            
            
              
              ER02SE05.189
            
            
              
              ER02SE05.190
            
            (r) Upper Willamette River Steelhead (Oncorhynchus mykiss). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Upper Willamette Subbasin 17090003—(i) Calapooia River Watershed 1709000303. Outlet(s) = Calapooia River (Lat 44.5088, Long −123.1101) upstream to endpoint(s) in: Bigs Creek (44.2883, −122.6133); Butte Creek (44.4684, −123.0488); Calapooia River (44.2361, −122.3664); Hands Creek (44.2559, −122.5127); King Creek (44.2458, −122.4452); McKinley Creek (44.2569, −122.5621); North Fork Calapooia River (44.2497, −122.4094); Potts Creek (44.2581, −122.4756); Spoon Creek (44.4379, −123.0877); United States Creek (44.2244, −122.3825).
            (ii) Oak Creek Watershed 1709000304. Outlet(s) = Willamette River (Lat 44.7504, Long −123.1421) upstream to endpoint(s) in: Calapooia River (44.5088, −123.1101); Cox Creek (44.6417, −123.0680); Periwinkle Creek (44.6250, −123.0814); Truax Creek (44.6560, −123.0598).
            (iii) Luckiamute River Watershed 1709000306. Outlet(s) = Luckiamute River (Lat 44.7561, Long −123.1468) upstream to endpoint(s) in: Bonner Creek (44.6735, −123.4849); Burgett Creek (44.6367, −123.4574); Clayton Creek (44.7749, −123.4870); Cooper Creek (44.8417, −123.3246); Grant Creek (44.8389, −123.4098); Little Luckiamute River (44.8673, −123.4375); Luckiamute River (44.7970, −123.5270); Maxfield Creek (44.6849, −123.3427); McTimmonds Creek (44.7622, −123.4125); North Fork Pedee Creek (44.7866, −123.4511); Plunkett Creek (44.6522, −123.4241); Price Creek (44.6677, −123.3732); Sheythe Creek (44.7683, −123.5027); Soap Creek (44.6943, −123.2488); South Fork Pedee Creek (44.7798, −123.4667); Teal Creek (44.8329, −123.4582); Unnamed (44.7562, −123.5293); Unnamed (44.7734, −123.2027); Unnamed (44.7902, −123.6211); Vincent Creek (44.6380, −123.4327); Waymire Creek (44.8725, −123.4128); Woods Creek (44.6564, −123.3905).
            (2) North Santiam Subbasin 17090005—(i) Middle North Santiam River Watershed 1709000504. Outlet(s) = North Santiam River (Lat 44.7852, Long −122.6079) upstream to endpoint(s) in: Little Rock Creek (44.7330, −122.3927); Mad Creek (44.7373, −122.3735); North Santiam River (44.7512, −122.2825); Rock Creek (44.7011, −122.4080); Snake Creek (44.7365, −122.4870).
            (ii) Little North Santiam River Watershed 1709000505. Outlet(s) = Little North Santiam River (Lat 44.7852, Long −122.6079) upstream to endpoint(s) in: Cedar Creek (44.8439, −122.2682); Elkhorn Creek (44.8139, −122.3451); Evans Creek (44.8412, −122.3601); Fish Creek (44.8282, −122.3915); Little North Santiam River (44.8534, −122.2887); Little Sinker Creek (44.8235, −122.4163); Sinker Creek (44.8211, −122.4210).
            (iii) Lower North Santiam River Watershed 1709000506. Outlet(s) = Santiam River (Lat 44.7504, Long −123.1421) upstream to endpoint(s) in: Bear Branch (44.7602, −122.7942); Chehulpum Creek (44.7554, −122.9898); Cold Creek (44.7537, −122.8812); Morgan Creek (44.7495, −123.0443); North Santiam River (44.7852, −122.6079); Salem Ditch (44.8000, −122.8120); Santiam River (44.6869, −123.0052); Smallman Creek (44.7293, −122.9139); Stout Creek (44.8089, −122.5994); Trask Creek (44.7725, −122.6152); Unnamed (44.7972, −122.7328); Valentine Creek (44.7999, −122.7311).
            (3) South Santiam Subbasin 17090006—(i) Hamilton Creek/South Santiam River Watershed 1709000601. Outlet(s) = South Santiam River (Lat 44.6869, Long −123.0052) upstream to endpoint(s) in: Albany—Santiam Canal (44.5512, −122.9032); Hamilton Creek (44.5392, −122.7018); Johnson Creek (44.4548, −122.7080); McDowell Creek (44.4640, −122.6803); Mill Creek (44.6628, −122.9575); Morgan Creek (44.4557, −122.7058); Noble Creek (44.4513, −122.7974); South Santiam River (44.4163, −122.6693).
            (ii) Crabtree Creek Watershed 1709000602. Outlet(s) = Crabtree Creek (Lat 44.6756, Long −122.9557) upstream to endpoint(s) in: Bald Barney Creek (44.5469, −122.5959); Bald Peter Creek (44.5325, −122.6024); Beaver Creek (44.6337, −122.8537); Camp Creek (44.5628, −122.5768); Crabtree Creek (44.6208, −122.5055); Cruiser Creek (44.5543, −122.5831); Green Mountain Creek (44.5777, −122.6258); Roaring River (44.6281, −122.7148); Rock Creek (44.5883, −122.6000); South Fork Crabtree Creek (44.5648, −122.5441); White Rock Creek (44.6050, −122.5209).
            (iii) Thomas Creek Watershed 1709000603. Outlet(s) = Thomas Creek (Lat 44.6778, Long −122.9654) upstream to endpoint(s) in: Criminal Creek (44.7122, −122.5709); Ella Creek (44.6815, −122.5228); Hortense Creek (44.6756, −122.5017); Jordan Creek (44.7527, −122.6519); Mill Creek (44.7060, −122.7849); Neal Creek (44.6923, −122.6484); South Fork Neal Creek (44.7016, −122.7049); Thomas Creek (44.6776, −122.4650); West Fork Ella Creek (44.6805, −122.5288).
            (iv) South Santiam River Watershed 1709000606. Outlet(s) = South Santiam River (Lat 44.3977, Long −122.4473) upstream to endpoint(s) in: Canyon Creek (44.3074, −122.3300); Falls Creek (44.4007, −122.3828); Harter Creek (44.4166, −122.2605); Keith Creek (44.4093, −122.2847); Moose Creek (44.4388, −122.3671), Owl Creek (44.2999, −122.3686); Shuttle Camp Creek (44.4336, −122.2597); Soda Fork South Santiam River (44.4410, −122.2466); South Santiam River (44.3980, −122.2610); Trout Creek (44.3993, −122.3464); Two Girls Creek (44.3248, −122.3346).
            (v) South Santiam River/Foster Reservoir Watershed 1709000607. Outlet(s) = South Santiam River (Lat 44.4163, Long −122.6693) upstream to endpoint(s) in: Lewis Creek (44.4387, −122.6223); Middle Santiam River (44.4498, −122.5479); South Santiam River (44.3977, −122.4473).
            (vi) Wiley Creek Watershed 1709000608. Outlet(s) = Wiley Creek (Lat 44.4140, Long −122.6752) upstream to endpoint(s) in: Farmers Creek (44.3383, −122.5812); Jackson Creek (44.3669, −122.6344); Little Wiley Creek (44.3633, −122.5228); Unnamed (44.3001, −122.4579); Unnamed (44.3121, −122.5197); Unnamed (44.3455, −122.5934); Unnamed (44.3565, −122.6051); Wiley Creek (44.2981, −122.4318).
            (4) Middle Willamette Subbasin 17090007—(i) Mill Creek/Willamette River Watershed 1709000701. Outlet(s) = Mill Creek (Lat 44.9520, Long −123.0381) upstream to endpoint(s) in: Mill Creek (44.8268, −122.8249).
            (ii) Rickreall Creek Watershed 1709000702. Outlet(s) = Willamette River (Lat 44.9288, Long −123.1124) upstream to endpoint(s) in: Willamette River (44.7504, −123.1421).
            (iii) Willamette River/Chehalem Creek Watershed 1709000703. Outlet(s) = Willamette River (Lat 45.2552, Long −122.8806) upstream to endpoint(s) in: Willamette River (44.9288, −123.1124).
            (iv) Abernethy Creek Watershed 1709000704. Outlet(s) = Willamette River (Lat 45.3540, Long −122.6186) upstream to endpoint(s) in: Willamette River (45.2552, −122.8806).
            (5) Yamhill Subbasin 17090008—(i) Upper South Yamhill River Watershed 1709000801. Outlet(s) = South Yamhill River (Lat 45.0784, Long −123.4753) upstream to endpoint(s) in: Agency Creek (45.1799, −123.6976); Cedar Creek (45.0892, −123.6969); Cockerham Creek (45.0584, −123.5077); Cosper Creek (45.1497, −123.6178); Cow Creek (45.0410, −123.6165); Crooked Creek (45.0964, −123.6611); Doane Creek (45.0449, −123.4929); Ead Creek (45.1214, −123.6969); Elmer Creek (45.0794, −123.6714); Gold Creek (45.0108, −123.5496); Jackass Creek (45.0589, −123.6495); Joe Creek (45.1216, −123.6216); Joe Day Creek (45.0285, −123.6660); Kitten Creek (45.1110, −123.7266); Klees Creek (45.0784, −123.5496); Lady Creek (45.0404, −123.5269); Little Rowell Creek (45.0235, −123.5792); Mule Tail Creek (45.0190, −123.5547); Pierce Creek (45.1152, −123.7203); Rock Creek (45.0130, −123.6344); Rogue River (45.0613, −123.6550); Rowell Creek (45.0187, −123.5699); Unnamed (45.0318, −123.5421); Unnamed (45.0390, −123.4620); Unnamed (45.0431, −123.5541); Unnamed (45.0438, −123.4721); Unnamed (45.0493, −123.6044); Unnamed (45.0599, −123.4661); Unnamed (45.0945, −123.6110); Unnamed (45.0994, −123.6276); Unnamed (45.1151, −123.6566); Unnamed (45.1164, −123.6717); Unnamed (45.1412, −123.6705); West Fork Agency Creek (45.1575, −123.7032); Wind River (45.1367, −123.6392); Yoncalla Creek (45.1345, −123.6614).
            (ii) Mill Creek/South Yamhill River Watershed 1709000803. Outlet(s) = Mill Creek (Lat 45.0908, Long −123.4434) upstream to endpoint(s) in: Mill Creek (45.0048, −123.4184).
            (iii) Lower South Yamhill River Watershed 1709000804. Outlet(s) = South Yamhill River (Lat 45.1616, Long −123.2190) upstream to endpoint(s) in: South Yamhill River (45.0784, −123.4753).
            (iv) Yamhill River Watershed 1709000807. Outlet(s) = Yamhill River (Lat 45.2301, Long −122.9950) upstream to endpoint(s) in: South Yamhill River (45.1616, −123.2190).
            (6) Molalla/Pudding Subbasin 17090009-(i) Abiqua Creek/Pudding River Watershed 1709000901. Outlet(s) = Pudding River (Lat 45.0740, Long −122.8525) upstream to endpoint(s) in : Abiqua Creek (44.9264, −122.5666); Little Abiqua Creek (44.9252, −122.6204); Little Pudding River (45.0435, −122.8965); Powers Creek (44.9552, −122.6796); Pudding (44.9998, −122.8412); Silver Creek (44.8981, −122.6799).
            (ii) Butte Creek/Pudding River Watershed 1709000902. Outlet(s) = Pudding River (Lat 45.1907, Long −122.7527) upstream to endpoint(s) in: Pudding River (45.0740, −122.8525).
            (iii) Rock Creek/Pudding River Watershed 1709000903. Outlet(s) = Rock Creek (Lat 45.1907, Long −122.7527) upstream to endpoint(s) in: Rock Creek (45.0876, −122.5916).
            (iv) Senecal Creek/Mill Creek Watershed 1709000904. Outlet(s) = Pudding River (Lat 45.2843, Long −122.7149) upstream to endpoint(s) in: Pudding River (45.1907, −122.7527).
            (v) Upper Molalla River Watershed 1709000905. Outlet(s) = Molalla River (Lat 45.1196, Long −122.5342) upstream to endpoint(s) in: Camp Creek (44.9630, −122.2928); Cedar Creek (45.0957, −122.5257); Copper Creek (44.8877, −122.3704); Cougar Creek (45.0421, −122.3145); Dead Horse Canyon Creek (45.0852, −122.3146); Gawley Creek (44.9320, −122.4304); Lost Creek (44.9913, −122.2444); Lukens Creek (45.0498, −122.2421); Molalla River (44.9124, −122.3228); North Fork Molalla River (45.0131, −122.2986); Pine Creek (45.0153, −122.4560); Table Rock Fork Molalla River (44.9731, −122.2629); Trout Creek (45.0577, −122.4657).
            (vi) Lower Molalla River Watershed 1709000906. Outlet(s) = Molalla River (Lat 45.2979, Long −122.7141) upstream to endpoint(s) in: Buckner Creek (45.2382, −122.5399); Canyon Creek (45.1317, −122.3858); Cedar Creek (45.2037, −122.5327); Gribble Creek (45.2004, −122.6867); Jackson Creek (45.1822, −122.3898); Milk Creek (45.2036, −122.3761); Molalla River (45.1196, −122.5342); Woodcock Creek (45.1508, −122.5075).
            (7) Tualatin Subbasin 17090010—Gales Creek Watershed 1709001002. Outlet(s) = Tualatin River (Lat 45.5019, Long −122.9946) upstream to endpoint(s) in: Bateman Creek (45.6350, −123.2966); Beaver Creek (45.6902, −123.2889); Clear Creek (45.5705, −123.2567); Gales Creek (45.6428, −123.3576); Iler Creek (45.5900, −123.2582); North Fork Gales Creek (45.6680, −123.3394); Roaring Creek (45.5620, −123.2574); Roderick Creek (45.5382, −123.2013); South Fork Gales Creek (45.6059, −123.2978); Tualatin River (45.4917, −123.1012).
            (8) Lower Willamette/Columbia River Corridor—Lower Willamette/Columbia River Corridor. Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Willamette River (45.3540, −122.6186).
            (9) Maps of critical habitat for the Upper Willamette River Steelhead ESU follow: 
            
              
              ER02SE05.191
            
            
              
              ER02SE05.192
            
            
              
              ER02SE05.193
            
            
              
              ER02SE05.194
            
            
              
              ER02SE05.195
            
            
              
              ER02SE05.196
            
            
              
              ER02SE05.197
            
            
              
              ER02SE05.198
            
            
              
              ER02SE05.199
            
            (s) Oregon Coast Coho Salmon (Oncorhynchus kisutch). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Necanicum Subbasin 17100201—Necanicum River Watershed 1710020101. Outlet(s) = Arch Cape Creek (Lat 45.8035, Long−123.9656); Asbury Creek (45.815,−123.9624); Ecola Creek (45.8959,−123.9649); Necanicum River (46.0113,−123.9264); Short Sand Creek (45.7595,−123.9641) upstream to endpoint(s) in: Arch Cape Creek (45.8044,−123.9404); Asbury Creek (45.8150,−123.9584); Beerman Creek (45.9557,−123.8749); Bergsvik Creek (45.8704,−123.7650); Brandis Creek (45.8894,−123.8529); Charlie Creek (45.9164,−123.7606); Circle Creek (45.9248,−123.9436); Circle Creek Trib A (45.9335,−123.9457); North Fork Ecola Creek (45.8705,−123.9070); West Fork Ecola Creek (45.8565,−123.9424); Grindy Creek (45.9179,−123.7390); Hawley Creek (45.9259,−123.8864); Joe Creek (45.8747,−123.7503); Johnson Creek (45.8885,−123.8816); Klootchie Creek (45.9450,−123.8413); Klootchie Creek Trib A (45.9250,−123.8447); Lindsley Creek (45.9198,−123.8339); Little Humbug Creek (45.9235,−123.7653); Little Joe Creek (45.8781,−123.7852); Little Muddy Creek (45.9551,−123.9559); Mail Creek (45.8887,−123.8655); Meyer Creek (45.9279,−123.9135); Mill Creek (46.0245,−123.8905); Mill Creek Trib 1 (46.0142,−123.8967); Neacoxie Creek (46.0245,−123.9157); Neawanna Creek (45.9810,−123.8809); Necanicum River (45.9197,−123.7106); North Fork Necanicum River (45.9308,−123.7986); North Fork Necanicum River Trib A (45.9398,−123.8109); South Fork Necanicum River (45.8760,−123.8122); Shangrila Creek (45.9706,−123.8778); Short Sand Creek (45.7763,−123.9406); Thompson Creek (46.0108,−123.8951); Tolovana Creek (45.8581,−123.9370); Unnamed (45.8648,−123.9371); Unnamed (45.8821,−123.9318); Unnamed (45.8881,−123.7436); Unnamed (45.8883,−123.9366); Unnamed (45.8906,−123.7460); Unnamed (45.8912,−123.9433); Unnamed (45.8950,−123.8715); Unnamed (45.9026,−123.9540); Unnamed (45.9046,−123.9578); Unnamed (45.9050,−123.9585); Unnamed (45.9143,−123.8656); Unnamed (45.9161,−123.9000); Unnamed (45.9210,−123.8668); Unnamed (45.9273,−123.8499); Unnamed (45.9292,−123.8900); Unnamed (45.9443,−123.9038); Unnamed (45.9850,−123.8999); Unnamed (46.0018,−123.8998); Volmer Creek (45.9049,−123.9139); Warner Creek (45.8887,−123.7801); Williamson Creek (45.9522,−123.9060).
            (2) Nehalem Subbasin 17100202—(i) Upper Nehalem River Watershed 1710020201. Outlet(s) = Nehalem River (Lat 45.9019, Long −123.1442) upstream to endpoint(s) in: Bear Creek (45.7781,−123.4252); Bear Creek (45.8556,−123.2205); Beaver Creek (45.7624,−123.2073); Beaver Creek Trib A (45.8071,−123.2143); Beaver Creek Trib B (45.7711,−123.2318); Carlson Creek (45.7173,−123.3425); Castor Creek (45.7103,−123.2698); Cedar Creek (45.8528,−123.2928); Clear Creek, Lower North Fork (45.8229,−123.3111); Clear Creek (45.8239,−123.3531); Coal Creek Trib B (45.8149,−123.1174); Coal Creek (45.7978,−123.1293); Coon Creek (45.8211,−123.1446); Dell Creek (45.7919,−123.1559); Derby Creek (45.7225,−123.3857); Dog Creek (45.8957,−123.0741); Elk Creek (45.8256,−123.1290); Fall Creek (45.8626,−123.3247); Ginger Creek (45.8520,−123.3511); Ivy Creek (45.8938,−123.3160); Jim George Creek (45.8009,−123.1041); Kenusky Creek (45.8859,−123.0422); Kist Creek (45.7826,−123.2507); Lousignont Creek (45.7424,−123.3722); Lousignont Creek, North Fork (45.7463,−123.3576); Martin Creek (45.8474,−123.4025); Maynard Creek (45.8556,−123.3038); Military Creek (45.8233,−123.4812); Nehalem River (45.7269,−123.4159); Nehalem River, East Fork (45.8324,−123.0502); Olson Creek (45.8129,−123.3853); Pebble Creek (45.7661,−123.1357); Pebble Creek, West Fork (45.7664,−123.1899); Robinson Creek (45.7363,−123.2512); Rock Creek (45.8135,−123.5201); Rock Creek, North Fork (45.8616,−123.4560); Rock Creek, South Fork (45.7598,−123.4249); Rock Creek Trib C (45.7957,−123.4882); South Fork Rock Creek Trib A (45.7753,−123.4586); South Fork Nehalem River (45.7073,−123.4017); Selder Creek (45.8975,−123.3806); South Fork Clear Creek (45.8141,−123.3484); South Prong Clear Creek (45.7832,−123.2975); Step Creek (45.6824,−123.3348); Swamp Creek (45.8217,−123.2004); Unnamed (45.7270,−123.3419); Unnamed (45.8095,−123.0908); Unnamed (45.7558,−123.2630); Unnamed (45.7938,−123.3847); Unnamed (45.7943,−123.4059); Unnamed (45.8197,−123.0679); Unnamed (45.8477,−123.0734); Unnamed (45.8817,−123.1266); Unnamed (45.8890,−123.3817); Unnamed (45.9019,−123.1346); Weed Creek (45.8707,−123.4049); Wolf Creek, South Fork (45.7989,−123.4028); Wolf Creek (45.7768,−123.3556).
            (ii) Middle Nehalem River Watershed 1710020202. Outlet(s) = Nehalem River (Lat 45.9838, Long −123.4214) upstream to endpoint(s) in: Adams Creek (46.0263,−123.2869); Archibald Creek (45.9218,−123.0829); Beaver Creek (46.0554,−123.2985); Boxler Creek (46.0486,−123.3521); Calvin Creek (45.9514,−123.2976); Cedar Creek (45.9752,−123.1143); Cook Creek (45.9212,−123.1087); Cow Creek (46.0500,−123.4326); Crooked Creek (45.9043,−123.2689); Deep Creek (45.9461,−123.3719); Deep Creek Trib A (45.9127,−123.3794); Deep Creek Trib B (45.9314,−123.3809); Deer Creek (45.9033,−123.3142); Eastman Creek (46.0100,−123.2262); Fall Creek (45.9438,−123.2012); Fishhawk Creek (46.0596,−123.3857); Fishhawk Creek, North Fork (46.0907,−123.3675); Fishhawk Creek, Trib C (46.0808,−123.3692); Ford Creek (46.0570,−123.2872); Gus Creek (45.9828,−123.1453); Johnson Creek (46.0021,−123.2133); Lane Creek (45.9448,−123.3253); Little Deer Creek (45.9378,−123.2780); Lousignont Creek (46.0342,−123.4186); Lundgren Creek (46.0240,−123.2092); McCoon Creek (46.0665,−123.3043); Messing Creek (46.0339,−123.2260); Nehalem River (45.9019,−123.1442); Northrup Creek (46.0672,−123.4377); Oak Ranch Creek (45.9085,−123.0834); Sager Creek (45.9388,−123.4020); Unnamed (45.9039,−123.2044); Unnamed (45.9067,−123.0595); Unnamed (45.9488,−123.2220); Unnamed (45.9629,−123.3845); Unnamed (45.9999,−123.1732); Unnamed (46.0088,−123.4508); Unnamed (46.0208,−123.4588); Unnamed (46.0236,−123.2381); Unnamed (46.0308,−123.3135); Unnamed (46.0325,−123.4650); Unnamed (46.0390,−123.3648); Unnamed (46.0776,−123.3274); Unnamed (46.0792,−123.3409); Unnamed (46.0345,−123.2956); Warner Creek (46.0312,−123.3817); Wrong Way Creek (46.0789,−123.3142).
            (iii) Lower Nehalem River Watershed 1710020203. Outlet(s) = Nehalem River (Lat 45.7507, Long −123.6530) upstream to endpoint(s) in: Alder Creek (45.9069,−123.5907); Beaver Creek (45.8949,−123.6764); Big Creek (45.8655,−123.6476); Bull Heifer Creek (45.9908,−123.5322); Buster Creek (45.9306,−123.4165); Cedar Creek (45.8931,−123.6029); Cow Creek (45.8587,−123.5206); Crawford Creek (45.9699,−123.4725); Cronin Creek, Middle Fork (45.7719,−123.5747); Cronin Creek, North Fork (45.7795,−123.6064); Cronin Creek, South Fork (45.7456,−123.5596); Destruction Creek (45.8750,−123.6571); East Humbug Creek (45.9454,−123.6358); Fishhawk Creek (45.9666,−123.5895); Fishhawk Creek (46.0224,−123.5374); George Creek (45.8461,−123.6226); George Creek (45.9118,−123.5766); Gilmore Creek (45.9609,−123.5372); Hamilton Creek (46.0034,−123.5881); Klines Creek (45.8703,−123.4908); Larsen Creek (45.8757,−123.5847); Little Fishhawk Creek (45.9256,−123.5501); Little Rock Creek (45.8886,−123.4558); McClure Creek (45.8560,−123.6227); Moores Creek (45.8801,−123.5178); Nehalem River (45.9838,−123.4214); Quartz Creek (45.8414,−123.5184); Spruce Run Creek (45.8103,−123.6028); Squaw Creek (45.9814,−123.4529); Stanley Creek (45.8861,−123.4352); Strum Creek (45.9321,−123.4275); Trailover Creek (46.0129,−123.4976); Unnamed (45.8083,−123.6280); Unnamed (45.8682,−123.6168); Unnamed (45.9078,−123.6630); Unnamed (45.9207,−123.4534); Unnamed (45.9405,−123.6338); Unnamed (45.9725,−123.5544); West Humbug Creek (45.9402,−123.6726); Walker Creek (45.9266,−123.4423); Walker Creek (46.0391,−123.5142); West Brook (45.9757,−123.4638).
            (iv) Salmonberry River Watershed 1710020204. Outlet(s) = Salmonberry River (Lat 45.7507, Long −123.6530) upstream to endpoint(s) in: Pennoyer Creek (45.7190,−123.4366); Salmonberry River (45.7248,−123.4436); Salmonberry River, North Fork (45.7181,−123.5204); Wolf Creek (45.6956,−123.4485).
            (v) North Fork of Nehalem River Watershed 1710020205. Outlet(s) = Nehalem River, North Fork (Lat 45.7317, Long −123.8765) upstream to endpoint(s) in: Acey Creek (45.7823,−123.8292); Anderson Creek (45.7643,−123.9073); Big Rackheap Creek (45.7546,−123.8145); Boykin Creek (45.8030,−123.8595); Buchanan Creek (45.8270,−123.7901); Coal Creek (45.7897,−123.8676); Coal Creek, West Fork (45.7753,−123.8871); Cougar Creek (45.8064,−123.8090); Fall Creek (45.7842,−123.8547); Fall Creek (45.8226,−123.7054); Gods Valley Creek (45.7689,−123.7793); Grassy Lake Creek (45.7988,−123.8193); Gravel Creek (45.7361,−123.8126); Henderson Creek (45.7932,−123.8548); Jack Horner Creek (45.8531,−123.7837); Lost Creek (45.7909,−123.7195); Nehalem River, Little North Fork (45.9101,−123.6972); Nehalem River, North Fork (45.8623,−123.7463); Nehalem River, North Fork, Trib R (45.8287,−123.6625); Nehalem River, North Fork, Trib T (45.8492,−123.6796); Rackheap Creek (45.7677,−123.8008); Sally Creek (45.8294,−123.7468); Soapstone Creek (45.8498,−123.7469); Soapstone Creek, Trib A (45.8591,−123.7616); Sweethome Creek (45.7699,−123.6616); Unnamed (45.7457,−123.8490); Unnamed (45.7716,−123.7691); Unnamed (45.7730,−123.7789); Unnamed (45.7736,−123.7607); Unnamed (45.7738,−123.7534); Unnamed (45.7780,−123.7434); Unnamed (45.7784,−123.7742); Unnamed (45.7794,−123.7315); Unnamed (45.7824,−123.7396); Unnamed (45.7833,−123.7680); Unnamed (45.7841,−123.7299); Unnamed (45.7858,−123.7660); Unnamed (45.7898,−123.7424); Unnamed (45.7946,−123.7365); Unnamed (45.7966,−123.7953); Unnamed (45.8008,−123.7349); Unnamed (45.8193,−123.7436); Unnamed (45.8322,−123.7789); Unnamed (45.8359,−123.7766); Unnamed (45.8569,−123.7235); Unnamed (45.8629,−123.7347); Unnamed (45.8662,−123.7444); Unnamed (45.8962,−123.7189).
            (vi) Lower Nehalem River/Cook Creek Watershed 1710020206. Outlet(s) = Nehalem River (Lat 45.6577, Long −123.9355) upstream to endpoint(s) in: Alder Creek (45.7286,−123.9091); Anderson Creek (45.6711,−123.7470); Bastard Creek (45.7667,−123.6943); Bob's Creek (45.7444,−123.9038); Cook Creek (45.6939,−123.6146); Cook Creek, East Fork (45.6705,−123.6440); Daniels Creek (45.6716,−123.8606); Dry Creek (45.6449,−123.8507); Dry Creek (45.6985,−123.7422); East Foley Creek (45.6621,−123.8068); Fall Creek (45.7489,−123.7778); Foley Creek (45.6436,−123.8933); Gallagher Slough (45.7140,−123.8657); Hanson Creek (45.6611,−123.7179); Harliss Creek (45.6851,−123.7249); Helloff Creek (45.7545,−123.7603); Hoevett Creek (45.6894,−123.6276); Jetty Creek (45.6615,−123.9103); Lost Creek (45.7216,−123.7164); Neahkahnie Creek (45.7197,−123.9247); Nehalem River (45.7507,−123.6530); Peterson Creek (45.6975,−123.8098); Piatt Canyon (45.6844,−123.6983); Roy Creek (45.7174,−123.8038); Snark Creek (45.7559,−123.6713); Unnamed (45.6336,−123.8549); Unnamed (45.6454,−123.8663); Unnamed (45.6483,−123.8605); Unnamed (45.6814,−123.8786); Unnamed (45.7231,−123.9016).
            (3) Wilson/Trask/Nestucca Subbasin 17100203—(i) Little Nestucca River Watershed 1710020301. Outlet(s) = Little Nestucca River (Lat 45.1827, Long −123.9543) upstream to endpoint(s) in: Austin Creek (45.1080,−123.8748); Austin Creek, West Fork (45.1074,−123.8894); Baxter Creek (45.1149,−123.7705); Bear Creek (45.1310,−123.8500); Bowers Creek (45.1393,−123.9198); Cedar Creek (45.0971,−123.8094); Fall Creek (45.1474,−123.8767); Hiack Creek (45.0759,−123.8042); Kautz Creek (45.0776,−123.8317); Kellow Creek (45.1271,−123.9072); Little Nestucca River (45.0730,−123.7825); Little Nestucca River, South Fork (45.0754,−123.8393); Louie Creek (45.1277,−123.7869); McKnight Creek (45.1124,−123.8363); Small Creek (45.1151,−123.8227); Sourgrass Creek (45.0917,−123.7623); Sourgrass Creek, Trib A (45.1109,−123.7664); Squaw Creek (45.1169,−123.8938); Stillwell Creek (45.0919,−123.8141); Unnamed (45.1169,−123.7974).
            (ii) Nestucca River Watershed 1710020302. Outlet(s) = Nestucca Bay (Lat 45.1607, Long −123.9678) upstream to endpoint(s) in: Alder Creek (45.1436,−123.7998); Alder Creek (45.2436,−123.7364); Bays Creek (45.3197,−123.7240); Bear Creek (45.3188,−123.6022); Bear Creek (45.3345,−123.7898); Beulah Creek (45.2074,−123.6747); Bible Creek (45.2331,−123.5868); Boulder Creek (45.2530,−123.7525); Buck Creek (45.1455,−123.7734); Cedar Creek (45.3288,−123.4531); Clarence Creek (45.2649,−123.6395); Clear Creek (45.1725,−123.8660); Crazy Creek (45.1636,−123.7595); Dahl Fork (45.2306,−123.7076); East Beaver Creek (45.3579,−123.6877); East Creek (45.3134,−123.6348); Elk Creek (45.3134,−123.5645); Elk Creek, Trib A (45.2926,−123.5381); Elk Creek, Trib B (45.2981,−123.5471); Fan Creek (45.2975,−123.4994); Farmer Creek (45.2593,−123.9074); Foland Creek (45.2508,−123.7890); Foland Creek, West Fork (45.2519,−123.8025); George Creek (45.2329,−123.8291); Ginger Creek (45.3283,−123.4680); Hartney Creek (45.2192,−123.8632); Horn Creek (45.2556,−123.9212); Lawrence Creek (45.1861,−123.7852); Limestone Creek (45.2472,−123.7169); Mina Creek (45.2444,−123.6197); Moon Creek (45.3293,−123.6762); North Beaver Creek (45.3497,−123.8961); Nestucca River (45.3093,−123.4077); Niagara Creek (45.1898,−123.6637); Pheasant Creek (45.2121,−123.6366); Pollard Creek (45.1951,−123.7958); Powder Creek (45.2305,−123.6974); Saling Creek (45.2691,−123.8474); Sanders Creek (45.2254,−123.8959); Slick Rock Creek (45.2683,−123.6106); Swab Creek (45.2889,−123.7656); Testament Creek (45.2513,−123.5488); Three Rivers (45.1785,−123.7557); Tiger Creek (45.3405,−123.8029); Tiger Creek, Trib A (45.3346,−123.8547); Tony Creek (45.2575,−123.7735); Turpy Creek (45.2537,−123.7620); Unnamed (45.1924,−123.8202); Unnamed (45.2290,−123.9398); Unnamed (45.3018,−123.4636); Unnamed (45.3102,−123.6628); Unnamed (45.3148,−123.6616); Unnamed (45.3158,−123.8679); Unnamed (45.3292,−123.8872); Walker Creek (45.2914,−123.4207); West Beaver Creek (45.3109,−123.8840); West Creek (45.2899,−123.8514); Wildcat Creek (45.3164,−123.8187); Wolfe Creek (45.3113,−123.7658); Woods Creek (45.1691,−123.8070).
            (iii) Tillamook River Watershed 1710020303. Outlet(s) = Tillamook River (Lat 45.4682, Long −123.8802) upstream to endpoint(s) in: Bear Creek (45.4213,−123.8885); Beaver Creek (45.4032,−123.8861); Bewley Creek (45.3637,−123.8965); Esther Creek (45.4464,−123.9017); Fawcett Creek (45.3824,−123.7210); Joe Creek (45.3754,−123.8257); Killam Creek (45.4087,−123.7276); Mills Creek (45.3461,−123.7915); Munson Creek (45.3626,−123.7681); Simmons Creek (45.3605,−123.7364); Sutton Creek (45.4049,−123.8568); Tillamook River (45.3595,−123.9115); Tomlinson Creek (45.4587,−123.8868); Unnamed (45.3660,−123.8313); Unnamed (45.3602,−123.8466); Unnamed (45.3654,−123.9050); Unnamed (45.3987,−123.7105); Unnamed (45.4083,−123.8160); Unnamed (45.4478,−123.8670); Unnamed (45.3950,−123.7348).
            (iv) Trask River Watershed 1710020304. Outlet(s) = Trask River (Lat 45.4682, Long −123.8802) upstream to endpoint(s) in: Bales Creek (45.3712,−123.5786); Bark Shanty Creek (45.4232,−123.5550); Bear Creek (45.4192,−123.7408); Bill Creek (45.3713,−123.6386); Blue Bus Creek (45.4148,−123.5949); Boundry Creek (45.3493,−123.5470); Clear Creek #1 (45.4638,−123.5571); Clear Creek #2 (45.5025,−123.4683); Cruiser Creek (45.4201,−123.4753); Dougherty Slough (45.4684,−123.7888); East Fork of South Fork Trask River (45.3563,−123.4752); Edwards Creek (45.3832,−123.6676); Elkhorn Creek, Trib C (45.4080,−123.4440); Elkhorn Creek (45.3928,−123.4709); Gold Creek (45.4326,−123.7218); Green Creek (45.4510,−123.7361); Hatchery Creek (45.4485,−123.6623); Headquarters Camp Creek (45.3317,−123.5072); Hoquarten Slough (45.4597,−123.8480); Joyce Creek (45.3881,−123.6386); Michael Creek (45.4799,−123.5119); Mill Creek (45.4100,−123.7450); Miller Creek (45.3582,−123.5666); Pigeon Creek (45.3910,−123.5656); Rawe Creek (45.4395,−123.6351); Rock Creek (45.3515,−123.5074); Samson Creek (45.4662,−123.6439); Scotch Creek (45.4015,−123.5873); Steampot Creek (45.3875,−123.5425); Stretch Creek (45.3483,−123.5382); Summit Creek (45.3481,−123.6054); Summit Creek, South Fork (45.3473,−123.6145); Trask River, North Fork, Middle Fork (45.4472,−123.3945); Trask River, North Fork, North Fork (45.5275,−123.4177); Trask River, South Fork (45.3538,−123.6445); Trib A (45.3766,−123.5191); Trib B (45.3776,−123.4988); Unnamed (45.3639,−123.6054); Unnamed (45.4105,−123.7741); Unnamed (45.4201,−123.6320); Unnamed (45.4220,−123.7654).
            (v) Wilson River Watershed 1710020305. Outlet(s) = Wilson River (Lat 45.4816, Long −123.8708) upstream to endpoint(s) in: Beaver Creek (45.4894,−123.7933); Ben Smith Creek (45.5772,−123.5072); Cedar Creek (45.5869,−123.6228); Cedar Creek, North Fork (45.6066,−123.6151); Deo Creek (45.6000,−123.3716); Drift Creek (45.6466,−123.3944); Elk Creek (45.6550,−123.4620); Elk Creek, West Fork (45.6208,−123.4717); Elliott Creek (45.5997,−123.3925); Fall Creek (45.4936,−123.5616); Fox Creek (45.5102,−123.5869); Hatchery Creek (45.4835,−123.7074); Hughey Creek (45.4540,−123.7526); Idiot Creek (45.6252,−123.4296); Jones Creek (45.6028,−123.5702); Jordan Creek (45.5610,−123.4557); Jordan Creek, South Fork (45.5099,−123.5279); Kansas Creek (45.4861,−123.6434); Morris Creek (45.6457,−123.5409); Tuffy Creek (45.5787,−123.4702); Unnamed (45.4809,−123.8362); Unnamed (45.5758,−123.5226); Unnamed (45.5942,−123.4259); Unnamed (45.6002,−123.5939); Unnamed (45.6151,−123.4385); White Creek (45.5181,−123.7223); Wilson River, Devil's Lake Fork (45.6008,−123.3301); Wilson River, North Fork (45.6679,−123.5138); Wilson River, North Fork, Little (45.5283,−123.6771); Wilson River, North Fork, West Fork (45.6330,−123.5879); Wilson River, North Fork, West Fork, North Fork (45.6495,−123.5779); Wilson River, South Fork (45.5567,−123.3965); Wolf Creek (45.5683,−123.6129).
            (vi) Kilchis River Watershed 1710020306. Outlet(s) = Kilchis River (Lat 45.4927, Long −123.8615) upstream to endpoint(s) in: Clear Creek (45.5000,−123.7647); Coal Creek (45.5004,−123.8085); Company Creek (45.5892,−123.7370); French Creek (45.6318,−123.6926); Kilchis River, Little South Fork (45.5668,−123.7178); Kilchis River, North Fork (45.6044,−123.6504); Kilchis River, South Fork (45.5875,−123.6944); Mapes Creek (45.5229,−123.8382); Murphy Creek (45.5320,−123.8341); Myrtle Creek (45.5296,−123.8156); Sam Downs Creek (45.5533,−123.7144); Schroeder Creek (45.6469,−123.7064); Unnamed (45.5625,−123.7593).
            (vii) Miami River Watershed 1710020307. Outlet(s) = Miami River (Lat 45.5597, Long −123.8904) upstream to endpoint(s) in: Diamond Creek (45.6158,−123.8184); Hobson Creek (45.5738,−123.8970); Illingsworth Creek (45.5547,−123.8693); Miami River (45.6362,−123.7533); Miami River, Trib S (45.6182,−123.8004); Miami River, Trib T (45.6546,−123.7463); Minich Creek (45.5869,−123.8936); Moss Creek (45.5628,−123.8319); Peterson Creek (45.6123,−123.8996); Prouty Creek (45.6304,−123.8435); Stuart Creek (45.6042,−123.8442); Unnamed (45.6317,−123.7906); Unnamed (45.6341,−123.7900); Waldron Creek (45.5856,−123.8483).
            (viii) Tillamook Bay Watershed 1710020308. Outlet(s) = Tillamook Bay (Lat 45.5600, Long −123.9366) upstream to endpoint(s) in: Douthy Creek (45.5277,−123.8570); Electric Creek (45.5579,−123.8925); Hall Slough (45.4736,−123.8637); Jacoby Creek (45.5297,−123.8665); Kilchis River (45.4927,−123.8615); Larson Creek (45.5366,−123.8849); Miami River (45.5597,−123.8904); Patterson Creek (45.5359,−123.8732); Tillamook Bay (45.4682,−123.8802); Vaughn Creek (45.5170,−123.8516); Wilson River (45.4816,−123.8708).
            (ix) Spring Creek/Sand Lake/Neskowin Creek Frontal Watershed 1710020309. Outlet(s) = Crescent Lake (45.6360,−123.9405); Neskowin Creek (45.1001,−123.9859); Netarts Bay (45.4339,−123.9512); Rover Creek (45.3290,−123.9670); Sand Creek (45.2748,−123.9589); Watesco Creek (45.5892,−123.9477) upstream to endpoint(s) in: Andy Creek (45.2905,−123.8744); Butte Creek (45.1159,−123.9360); Crescent Lake (45.6320,−123.9376); Davis Creek (45.3220,−123.9254); Fall Creek (45.0669,−123.9679); Hawk Creek (45.1104,−123.9436); Jackson Creek (45.3568,−123.9611); Jewel Creek (45.2865,−123.8905); Jim Creek (45.0896,−123.9224); Lewis Creek (45.0835,−123.8979); Meadow Creek (45.0823,−123.9824); Neskowin Creek (45.0574,−123.8812); Prospect Creek (45.0858,−123.9321); Reneke Creek (45.2594,−123.9434); Rover Creek (45.3284,−123.9438); Sand Creek (45.3448,−123.9156); Sloan Creek (45.0718,−123.8998); Watesco Creek (45.5909,−123.9353); Whiskey Creek (45.3839,−123.9193).
            (4) Siletz/Yaquina Subbasin 17100204-(i) Upper Yaquina River Watershed 1710020401. Outlet(s) = Yaquina River (Lat 44.6219, Long −123.8741) upstream to endpoint(s) in: Bales Creek (44.6893,−123.7503); Bales Creek, East Fork (44.6927,−123.7363); Bales Creek, East Fork, Trib A (44.6827,−123.7257); Bales Creek (44.6610,−123.8749); Bones Creek (44.6647,−123.6762); Bryant Creek (44.6746,−123.7139); Buckhorn Creek (44.6676,−123.6677); Buttermilk Creek (44.6338,−123.6827); Buttermilk Creek, Trib A (44.6518,−123.7173); Carlisle Creek (44.6451,−123.8847); Cline Creek (44.6084,−123.6844); Cook Creek (44.6909,−123.8583); Crystal Creek (44.6500,−123.8132); Davis Creek (44.6500,−123.6587); Eddy Creek (44.6388,−123.7951); Felton Creek (44.6626,−123.6502); Haxel Creek (44.6781,−123.8046); Hayes Creek (44.6749,−123.7749); Humphrey Creek (44.6697,−123.6329); Klamath Creek (44.6927,−123.8431); Little Elk Creek (44.6234,−123.6628); Little Elk Creek,Trib A (44.6196,−123.7583); Little Yaquina River (44.6822,−123.6123); Lytle Creek (44.6440,−123.5979); Miller Creek (44.6055,−123.7030); Oglesby Creek (44.6421,−123.7271); Oglesby Creek, Trib A (44.6368,−123.7100); Peterson Creek (44.6559,−123.7868); Randall Creek (44.6721,−123.6570); Salmon Creek (44.6087,−123.7379); Simpson Creek (44.6775,−123.8780); Sloop Creek (44.6654,−123.8595); Spilde Creek (44.6636,−123.5856); Stony Creek (44.6753,−123.7020); Thornton Creek (44.6923,−123.8208); Trapp Creek (44.6455,−123.8307); Twentythree Creek (44.6887,−123.8751); Unnamed (44.6074,−123.6738); Unnamed (44.6076,−123.7067); Unnamed (44.6077,−123.6633); Unnamed (44.6123,−123.6646); Unnamed (44.6188,−123.7237); Unnamed (44.6202,−123.7201); Unnamed (44.6367,−123.7444); Unnamed (44.6415,−123.6237); Unnamed (44.6472,−123.7793); Unnamed (44.6493,−123.6789); Unnamed (44.6707,−123.7908); Unnamed (44.6715,−123.6907); Unnamed (44.6881,−123.6089); Unnamed (44.6908,−123.7298); Wakefield Creek (44.6336,−123.6963); Yaquina River (44.6894,−123.5907); Young Creek (44.6372,−123.6027).
            (ii) Big Elk Creek Watershed 1710020402. Outlet(s) = Elk Creek (Lat 44.6219, Long −123.8741) upstream to endpoint(s) in: Adams Creek (44.5206,−123.6349); Baker Creek (44.5230,−123.6346); Bear Creek (44.5966,−123.8299); Beaver Creek (44.6040,−123.7999); Beaverdam Creek (44.5083,−123.6337); Bevens Creek (44.5635,−123.7371); Bull Creek (44.5408,−123.8162); Bull Creek (44.5431,−123.8142); Bull Creek, Trib A (44.5359,−123.8276); Cougar Creek (44.5070,−123.6482); Cougar Creek (44.5861,−123.7563); Deer Creek (44.6020,−123.7667); Devils Well Creek (44.6324,−123.8438); Dixon Creek (44.6041,−123.8659); Elk Creek (44.5075,−123.6022); Feagles Creek (44.4880,−123.7180); Feagles Creek, Trib B (44.5079,−123.6909); Feagles Creek, West Fork (44.5083,−123.7117); Grant Creek (44.5010,−123.7363); Harve Creek (44.5725,−123.8025); Jackass Creek (44.5443,−123.7790); Johnson Creek (44.5466,−123.6336); Lake Creek (44.5587,−123.6826); Leverage Creek (44.5536,−123.6343); Little Creek (44.5548,−123.6980); Little Wolf Creek (44.5590,−123.7165); Peterson Creek (44.5576,−123.6450); Rail Creek (44.5135,−123.6639); Spout Creek (44.5824,−123.6561); Sugarbowl Creek (44.5301,−123.5995); Unnamed (44.5048,−123.7566); Unnamed (44.5085,−123.6309); Unnamed (44.5108,−123.6249); Unnamed (44.5144,−123.6554); Unnamed (44.5204,−123.6148); Unnamed (44.5231,−123.6714); Unnamed (44.5256,−123.6804); Unnamed (44.5325,−123.7244); Unnamed (44.5332,−123.7211); Unnamed (44.5361,−123.7139); Unnamed (44.5370,−123.7643); Unnamed (44.5376,−123.6176); Unnamed (44.5410,−123.8213); Unnamed (44.5504,−123.8290); Unnamed (44.5530,−123.8282); Unnamed (44.5618,−123.8431); Unnamed (44.5687,−123.8563); Unnamed (44.5718,−123.7256); Unnamed (44.5734,−123.6696); Unnamed (44.5737,−123.6566); Unnamed (44.5771,−123.7027); Unnamed (44.5821,−123.8123); Unnamed (44.5840,−123.6678); Unnamed (44.5906,−123.7871); Unnamed (44.5990,−123.7808); Unnamed (44.5865,−123.8521); Wolf Creek (44.5873,−123.6939); Wolf Creek, Trib A (44.5862,−123.7188); Wolf Creek, Trib B (44.5847,−123.7062).
            (iii) Lower Yaquina River Watershed 1710020403. Outlet(s) = Yaquina River (Lat 44.6098, Long −124.0818) upstream to endpoint(s) in: Abbey Creek (44.6330,−123.8881); Babcock Creek (44.5873,−123.9221); Beaver Creek (44.6717,−123.9799); Blue Creek (44.6141,−123.9936); Boone Slough, Trib A (44.6134,−123.9769); Depot Creek, Little (44.6935,−123.9482); Depot Creek, Trib A (44.6837,−123.9420); Drake Creek (44.6974,−123.9690); East Fork Mill Creek (44.5691,−123.8834); Flesher Slough (44.5668,−123.9803); King Slough (44.5944,−124.0323); Little Beaver Creek (44.6531,−123.9728); McCaffery Slough (44.5659,−124.0180); Mill Creek (44.5550,−123.9064); Mill Creek, Trib A (44.5828,−123.8750); Montgomery Creek (44.5796,−123.9286); Nute Slough (44.6075,−123.9660); Olalla Creek (44.6810,−123.8972); Olalla Creek, Trib A (44.6511,−123.9034); Parker Slough (44.5889,−124.0119); Unnamed (44.5471,−123.9557); Unnamed (44.5485,−123.9308); Unnamed (44.5520,−123.9433); Unnamed (44.5528,−123.9695); Unnamed (44.5552,−123.9294); Unnamed (44.5619,−123.9348); Unnamed (44.5662,−123.8905); Unnamed (44.5827,−123.9456); Unnamed (44.5877,−123.8850); Unnamed (44.6444,−123.9059); Unnamed (44.6457,−123.9996); Unnamed (44.6530,−123.9914); Unnamed (44.6581,−123.8947); Unnamed (44.6727−123.8942); Unnamed (44.6831,−123.9940); West Olalla Creek (44.6812,−123.9299); West Olalla Creek, Trib A (44.6649,−123.9204); Wessel Creek (44.6988,−123.9863); Wright Creek (44.5506,−123.9250); Wright Creek, Trib A (44.5658,−123.9422); Yaquina River (44.6219,−123.8741).
            (iv) Middle Siletz River Watershed 1710020405. Outlet(s) = Siletz River (Lat 44.7375, Long −123.7917) upstream to endpoint(s) in: Buck Creek, East Fork (44.8410,−123.7970); Buck Creek, South Fork (44.8233,−123.8095); Buck Creek, West Fork (44.8352,−123.8084); Cerine Creek (44.7478,−123.7198); Deer Creek (44.8245,−123.7268); Deer Creek, Trib A (44.8178,−123.7397); Elk Creek (44.8704,−123.7668); Fourth of July Creek (44.8203,−123.6810); Gunn Creek (44.7816,−123.7679); Holman River (44.8412,−123.7707); Mill Creek, North Fork (44.7769,−123.7361); Mill Creek, South Fork (44.7554,−123.7276); Palmer Creek (44.7936,−123.8344); Siletz River (44.8629,−123.7323); Sunshine Creek (44.7977,−123.6963); Unnamed (44.7691,−123.7851); Unnamed (44.7747,−123.7740); Unnamed (44.7749,−123.7662); Unnamed (44.8118,−123.6926); Unnamed (44.8188,−123.6995); Unnamed (44.8312,−123.6983); Unnamed (44.8583,−123.7573); Whiskey Creek (44.8123,−123.6937).
            (v) Rock Creek/Siletz River Watershed 1710020406. Outlet(s) = Rock Creek (Lat 44.7375, Long −123.7917) upstream to endpoint(s) in: Beaver Creek (44.7288,−123.6773); Big Rock Creek (44.7636,−123.6969); Brush Creek (44.6829,−123.6582); Cedar Creek (44.7366,−123.6586); Fisher Creek (44.7149,−123.6359); Little Rock Creek (44.7164,−123.6155); Little Steere Creek (44.7219,−123.6368); Rock Creek, Trib A (44.7414,−123.7508); Steere Creek (44.7336,−123.6313); Unnamed (44.7175,−123.6496); William Creek (44.7391,−123.7277).
            (vi) Lower Siletz River Watershed 1710020407. Outlet(s) = Siletz Bay (Lat 44.9269, Long −124.0218) upstream to endpoint(s) in: Anderson Creek (44.9311,−123.9508); Bear Creek (44.8682,−123.8891); Bentilla Creek (44.7745,−123.8555); Butterfield Creek (44.8587,−123.9993); Cedar Creek (44.8653,−123.8488); Cedar Creek, Trib D (44.8606,−123.8696); Coon Creek (44.7959,−123.8468); Dewey Creek (44.7255,−123.9724); Drift Creek (44.9385,−123.8211); Erickson Creek (44.9629,−123.9490); Euchre Creek (44.8023,−123.8687); Fowler Creek (44.9271,−123.8440); Gordey Creek (44.9114,−123.9724); Hough Creek (44.8052,−123.8991); Jaybird Creek (44.7640,−123.9733); Long Prairie Creek (44.6970,−123.7499); Long Tom Creek (44.7037,−123.8533); Mann Creek (44.6987,−123.8025); Mill Creek (44.6949,−123.8967); Miller Creek (44.7487,−123.9733); North Creek (44.9279,−123.8908); North Roy Creek (44.7916,−123.9897); Ojalla Creek (44.7489,−123.9427); Quarry Creek (44.8989,−123.9360); Reed Creek (44.8020,−123.8835); Reed Creek (44.8475,−123.9267); Roots Creek (44.8300,−123.9351); South Roy Creek (44.7773,−123.9847); Sam Creek (44.7086,−123.7312); Sampson Creek (44.9089,−123.8173); Savage Creek (44.8021,−123.8608); Scare Creek (44.8246,−123.9954); Schooner Creek, North Fork (44.9661,−123.8793); Schooner Creek, South Fork (44.9401,−123.8689); Scott Creek (44.7414,−123.8268); Sijota Creek (44.8883,−124.0257); Siletz River (44.7375,−123.7917); Skunk Creek (44.8780,−123.9073); Smith Creek (44.9294,−123.8056); Stemple Creek (44.8405,−123.9492); Tangerman Creek (44.7278,−123.8944); Thayer Creek (44.7023,−123.8256); Thompson Creek (44.7520,−123.8893); Unnamed (44.7003,−123.7669); Unnamed (44.8904,−123.8034); Unnamed (44.8927,−123.8400); Unnamed (44.7034,−123.7754); Unnamed (44.7145,−123.8423); Unnamed (44.7410,−123.8800); Unnamed (44.7925,−123.9212); Unnamed (44.8396,−123.8896); Unnamed (44.9035,−123.8635); Unnamed (44.9240,−123.7913); West Fork Mill Creek (44.7119,−123.9703); Wildcat Creek (44.8915,−123.8842).
            (vii) Salmon River/Siletz/Yaquina Bay Watershed 1710020408. Outlet(s) = Salmon River (Lat 45.0474, Long −124.0031) upstream to endpoint(s) in: Alder Brook (45.0318,−123.8428); Bear Creek (44.9785,−123.8580); Boulder Creek (45.0428,−123.7817); Calkins Creek (45.0508,−123.9615); Crowley Creek (45.0540,−123.9819); Curl Creek (45.0150,−123.9198); Deer Creek (45.0196,−123.8091); Frazer Creek (45.0096,−123.9576); Gardner Creek (45.0352,−123.9024); Indian Creek (45.0495,−123.8010); Little Salmon River (45.0546,−123.7473); McMullen Creek (44.9829,−123.8682); Panther Creek (45.0208,−123.8878); Panther Creek, North Fork (45.0305,−123.8910); Prairie Creek (45.0535,−123.8129); Rowdy Creek (45.0182,−123.9751); Salmon River (45.0269,−123.7224); Slick Rock Creek (44.9903,−123.8158); Sulphur Creek (45.0403,−123.8216); Telephone Creek (45.0467,−123.9348); Toketa Creek (45.0482,−123.9088); Trout Creek (44.9693,−123.8337); Unnamed (44.9912,−123.8789); Unnamed (45.0370,−123.7333); Unnamed (45.0433,−123.7650); Widow Creek (45.0373,−123.8530); Widow Creek, West Fork (45.0320,−123.8643); Willis Creek (45.0059,−123.9391).
            (viii) Devils Lake/Moolack Frontal Watershed 1710020409. Outlet(s) = Big Creek (Lat 44.6590, Long −124.0571); Coal Creek (44.7074,−124.0615); D River (44.9684,−124.0172); Fogarty Creek (44.8395,−124.0520); Moolack Creek (44.7033,−124.0622); North Depoe Bay Creek (44.8098,−124.0617); Schoolhouse Creek (44.8734,−124.0401); Spencer Creek (44.7292,−124.0582); Wade Creek (44.7159,−124.0600) upstream to endpoint(s) in: Big Creek (44.6558,−124.0427); Coal Creek (44.7047,−124.0099); Devils Lake (44.9997,−123.9773); Fogarty Creek (44.8563,−124.0153); Jeffries Creek (44.6425,−124.0315); Moolack Creek (44.6931,−124.0150); North Depoe Bay Creek (44.8157,−124.0510); Rock Creek (44.9869,−123.9317); South Depoe Bay Creek (44.7939,−124.0126); Salmon Creek (44.8460,−124.0164); Schoolhouse Creek (44.8634,−124.0151); South Fork Spencer Creek (44.7323,−123.9974); Spencer Creek, North Fork (44.7453,−124.0276); Unnamed (44.8290,−124.0318); Unnamed (44.9544,−123.9867); Unnamed (44.9666,−123.9731); Unnamed (44.9774,−123.9706); Wade Creek (44.7166,−124.0057).
            (5) Alsea Subbasin 17100205—(i) Upper Alsea River Watershed 1710020501. Outlet(s) = Alsea River, South Fork (Lat 44.3767, Long −123.6024) upstream to endpoint(s) in: Alder Creek (44.4573,−123.5188); Alsea River, South Fork (44.3261,−123.4891); Baker Creek (44.4329,−123.5522); Banton Creek (44.3317,−123.6020); Brown Creek (44.3151,−123.6250); Bummer Creek (44.3020,−123.5765); Cabin Creek (44.4431,−123.5328); Crooked Creek (44.4579,−123.5099); Dubuque Creek (44.3436,−123.5527); Ernest Creek (44.4234,−123.5275); Hayden Creek (44.4062,−123.5815); Honey Grove Creek (44.3874,−123.5078); North Fork Alsea River (44.4527,−123.6102); Parker Creek (44.4702,−123.5978); Peak Creek (44.3358,−123.4933); Record Creek (44.3254,−123.6331); Seeley Creek (44.4051,−123.5177); Swamp Creek (44.3007,−123.6108); Tobe Creek (44.3273,−123.5719); Trout Creek (44.3684,−123.5163); Unnamed (44.3108,−123.6225); Unnamed (44.3698,−123.5670); Unnamed (44.4574,−123.5001); Unnamed (44.3708,−123.5740); Unnamed (44.3713,−123.5656); Unnamed (44.3788,−123.5528); Unnamed (44.4270,−123.5492); Unnamed (44.4518,−123.6236); Yew Creek (44.4581,−123.5373); Zahn Creek (44.4381,−123.5425).
            (ii) Five Rivers/Lobster Creek Watershed 1710020502. Outlet(s) = Five Rivers (Lat 44.3584, Long −123.8279) upstream to endpoint(s) in: Alder Creek (44.2947,−123.8105); Bear Creek (44.2824,−123.9123); Bear Creek (44.3588,−123.7930); Bear Creek (44.2589,−123.6647); Briar Creek (44.3184,−123.6602); Buck Creek (44.2428,−123.8989); Camp Creek (44.2685,−123.7552); Cascade Creek (44.3193,−123.9073); Cascade Creek, North Fork (44.3299,−123.8932); Cedar Creek (44.2732,−123.7753); Cherry Creek (44.3061,−123.8140); Coal Creek (44.2881,−123.6484); Cook Creek (44.2777,−123.6445); Cougar Creek (44.2723,−123.8678); Crab Creek (44.2458,−123.8750); Crazy Creek (44.2955,−123.7927); Crooked Creek (44.3154,−123.7986); Elk Creek (44.3432,−123.7969); Fendall Creek (44.2764,−123.7890); Five Rivers (44.2080,−123.8025); Green River (44.2286,−123.8751); Green River, East Fork (44.2255,−123.8143); Jasper Creek (44.2777,−123.7326); Little Lobster Creek (44.2961,−123.6266); Lobster Creek, East Fork (44.2552,−123.5897); Lobster Creek, South Fork (44.2326,−123.6060); Lobster Creek (44.2237,−123.6195); Lord Creek (44.2411,−123.7631); Martha Creek (44.2822,−123.6781); Meadow Creek (44.2925,−123.6591); Phillips Creek (44.3398,−123.7613); Preacher Creek (44.2482,−123.7440); Prindel Creek (44.2346,−123.7849); Ryan Creek (44.2576,−123.7971); Summers Creek (44.2589,−123.7627); Swamp Creek (44.3274,−123.8407); Unnamed (44.2845,−123.7007); Unnamed (44.2129,−123.7919); Unnamed (44.2262,−123.7982); Unnamed (44.2290,−123.8559); Unnamed (44.2327,−123.8344); Unnamed (44.2356,−123.8178); Unnamed (44.2447,−123.6460); Unnamed (44.2500,−123.8074); Unnamed (44.2511,−123.9011); Unnamed (44.2551,−123.8733); Unnamed (44.2614,−123.8652); Unnamed (44.2625,−123.8635); Unnamed (44.2694,−123.8180); Unnamed (44.2695,−123.7429); Unnamed (44.2696,−123.8497); Unnamed (44.2752,−123.7616); Unnamed (44.2760,−123.7121); Unnamed (44.2775,−123.8895); Unnamed (44.2802,−123.7097); Unnamed (44.2802,−123.8608); Unnamed (44.2823,−123.7900); Unnamed (44.2853,−123.7537); Unnamed (44.2895,−123.9083); Unnamed (44.2940,−123.7358); Unnamed (44.2954,−123.7602); Unnamed (44.2995,−123.7760); Unnamed (44.3024,−123.9064); Unnamed (44.3066,−123.8838); Unnamed (44.3070,−123.8280); Unnamed (44.3129,−123.7763); Unnamed (44.3214,−123.8161); Unnamed (44.3237,−123.9020); Unnamed (44.3252,−123.7382); Unnamed (44.3289,−123.8354); Unnamed (44.3336,−123.7431); Unnamed (44.3346,−123.7721); Wilkinson Creek (44.3296,−123.7249); Wilson Creek (44.3085,−123.8990).
            (iii) Drift Creek Watershed 1710020503. Outlet(s) = Drift Creek (Lat 44.4157, Long −124.0043) upstream to endpoint(s) in: Boulder Creek (44.4434,−123.8705); Bush Creek (44.5315,−123.8631); Cape Horn Creek (44.5153,−123.7844); Cedar Creek (44.4742,−123.9699); Cougar Creek (44.4405,−123.9144); Deer Creek (44.5514,−123.8778); Drift Creek (44.4688,−123.7859); Ellen Creek (44.4415,−123.9413); Flynn Creek (44.5498,−123.8520); Gold Creek (44.4778,−123.8802); Gopher Creek (44.5217,−123.7787); Horse Creek (44.5347,−123.9072); Lyndon Creek (44.4395,−123.9801); Needle Branch (44.5154,−123.8537); Nettle Creek (44.4940,−123.7845); Slickrock Creek (44.4757,−123.9007); Trout Creek (44.4965,−123.9113); Trout Creek, East Fork (44.4705,−123.9290); Unnamed (44.4995,−123.8488); Unnamed (44.4386,−123.9200); Unnamed (44.4409,−123.8738); Unnamed (44.4832,−123.9570); Unnamed (44.4868,−123.9340); Unnamed (44.4872,−123.9518); Unnamed (44.4875,−123.9460); Unnamed (44.4911,−123.9227); Unnamed (44.5187,−123.7996); Unnamed (44.5260,−123.7848); Unnamed (44.5263,−123.8868); Unnamed (44.5326,−123.8453); Unnamed (44.5387,−123.8440); Unnamed (44.5488,−123.8694); Unnamed (44.4624,−123.8216).
            (iv) Lower Alsea River Watershed 1710020504. Outlet(s) = Alsea River (Lat 44.4165, Long −124.0829) upstream to endpoint(s) in: Alsea River (44.3767,−123.6024); Arnold Creek (44.3922,−123.9503); Barclay Creek (44.4055,−123.8659); Bear Creek (44.3729,−123.9623); Bear Creek (44.3843,−123.7704); Beaty Creek (44.4044,−123.6043); Benner Creek (44.3543,−123.7447); Brush Creek (44.3826,−123.8537); Bull Run Creek (44.4745,−123.7439); Canal Creek (44.3322,−123.9460); Canal Creek, East Fork (44.3454,−123.9161); Carns Canyon (44.4027,−123.7550); Cedar Creek (44.3875,−123.7946); Cove Creek (44.4403,−123.7107); Cow Creek (44.3620,−123.7510); Darkey Creek (44.3910,−123.9927; Digger Creek (44.3906,−123.6890); Fall Creek (44.4527,−123.6864); Fall Creek (44.4661,−123.6933); George Creek (44.3556,−123.8603); Grass Creek (44.3577,−123.8798); Hatchery Creek (44.3952,−123.7269); Hatchery Creek (44.4121,−123.8734); Hoover Creek (44.3618,−123.8583); Lake Creek (44.3345,−123.8725); Lint Creek (44.3850,−124.0490); Maltby Creek (44.3833,−123.6770); Meadow Fork (44.3764,−123.8879); Mill Creek (44.4046,−123.6436); Minotti Creek (44.3750,−123.7718); Nye Creek (44.4326,−123.7648); Oxstable Creek (44.3912,−123.9603); Phillips Creek (44.3803,−123.7780); Red Creek (44.3722,−123.9162); Risley Creek (44.4097,−123.9380); Schoolhouse Creek (44.3897,−123.6545); Scott Creek, East Fork (44.4252,−123.7897); Scott Creek, West Fork (44.4212,−123.8225); Skinner Creek (44.3585,−123.9374); Skunk Creek (44.3998,−123.6912); Slide Creek (44.3986,−123.8419); Starr Creek (44.4477,−124.0130); Sudan Creek (44.3817,−123.9717); Sulmon Creek (44.3285,−123.7008); Sulmon Creek, North Fork (44.3421,−123.6374); Sulmon Creek, South Fork (44.3339,−123.6709); Swede Fork (44.3852,−124.0295); Unnamed (44.3319,−123.9318); Unnamed (44.3356,−123.9464); Unnamed (44.3393,−123.9360); Unnamed (44.3413,−123.9294); Unnamed (44.3490,−123.9058); Unnamed (44.3548,−123.6574); Unnamed (44.3592,−123.6363); Unnamed (44.3597,−123.9042); Unnamed (44.3598,−123.6563); Unnamed (44.3598,−123.6562); Unnamed (44.3600,−123.6514); Unnamed (44.3656,−123.9085); Unnamed (44.3680,−123.9629); Unnamed (44.3794,−123.8268); Unnamed (44.3800,−123.9134); Unnamed (44.3814,−123.7650); Unnamed (44.3822,−124.0555); Unnamed (44.3823,−124.0451); Unnamed (44.3989,−123.6050); Unnamed (44.4051,−124.0527); Unnamed (44.4166,−123.8149); Unnamed (44.4537,−123.7247); Walker Creek (44.4583,−124.0271); Weist Creek (44.3967,−124.0256); West Creek (44.3588,−123.9493).
            (v) Beaver Creek/Waldport Bay Watershed 1710020505. Outlet(s) = Beaver Creek (Lat 44.5233, Long −124.0734); Deer Creek (44.5076,−124.0807); Thiel Creek (44.5646,−124.0709) upstream to endpoint(s) in: Beaver Creek, North Fork, Trib G (44.5369,−123.9195); Beaver Creek, South Fork (44.4816,−123.9853); Beaver Creek, South Fork, Trib A (44.4644,−124.0332); Bowers Creek (44.5312,−124.0117); Bunnel Creek (44.5178,−124.0265); Deer Creek (44.5057,−124.0721); Elkhorn Creek (44.5013,−123.9572); Elkhorn Creek (44.4976,−123.9685); Lewis Creek (44.5326,−123.9532); North Fork Beaver Creek (44.5149,−123.8988); Oliver Creek (44.4660,−124.0471); Peterson Creek (44.5419,−123.9738); Pumphouse Creek (44.5278,−124.0569); Simpson Creek (44.5255,−124.0390); Thiel Creek (44.5408,−124.0254); Tracy Creek (44.5411,−124.0500); Unnamed (44.4956,−123.9751); Unnamed (44.5189,−124.0638); Unnamed (44.5225,−123.9313); Unnamed (44.5256,−123.9399); Unnamed (44.5435,−124.0221); Unnamed (44.5461,−124.0311); Unnamed (44.5472,−124.0591); Unnamed (44.5482,−124.0249); Unnamed (44.5519,−124.0279); Unnamed (44.5592,−124.0531); Worth Creek (44.5013,−124.0207).
            (vi) Yachats River Watershed 1710020506. Outlet(s) = Yachats River (Lat 44.3081, Long −124.1070) upstream to endpoint(s) in: Axtell Creek (44.3084,−123.9915); Beamer Creek (44.3142,−124.0124); Bend Creek (44.2826,−124.0077); Carson Creek (44.3160,−124.0030); Dawson Creek (44.2892,−124.0133); Depew Creek (44.3395,−123.9631); Earley Creek (44.3510,−123.9885); Fish Creek (44.3259,−123.9592); Glines Creek (44.3436,−123.9756); Grass Creek (44.2673,−123.9109); Helms Creek (44.2777,−123.9954); Keller Creek (44.2601,−123.9485); Little Beamer Creek (44.2993,−124.0213); Reedy Creek (44.3083,−124.0460); South Beamer Creek (44.2852,−124.0325); Stump Creek (44.2566,−123.9624); Unnamed (44.2596,−123.9279); Unnamed (44.2657,−123.9585); Unnamed (44.2660,−123.9183); Unnamed (44.2684,−123.9711); Unnamed (44.2837,−123.9268); Unnamed (44.2956,−123.9316); Unnamed (44.3005,−123.9324); Unnamed (44.3163,−123.9428); Unnamed (44.3186,−123.9568); Unnamed (44.3259,−123.9578); Unnamed (44.3431,−123.9711); West Fork Williamson Creek (44.3230,−124.0008); Williamson Creek (44.3300,−124.0026); Yachats River (44.2468,−123.9329); Yachats River, North Fork (44.3467,−123.9972); Yachats River, School Fork (44.3145,−123.9341).
            (vii) Cummins Creek/Tenmile Creek/Mercer Lake Frontal Watershed 1710020507. Outlet(s) = Berry Creek (Lat 44.0949, Long −124.1221); Big Creek (44.1767,−124.1148); Bob Creek (44.2448,−124.1118); Cape Creek (44.1336,−124.1211); Cummins Creek (44.2660,−124.1075); Rock Creek (44.1833,−124.1149); Sutton Creek (44.0605,−124.1269); Tenmile Creek (44.2245,−124.1083) upstream to endpoint(s) in: Bailey Creek (44.1037,−124.0530); Berry Creek (44.0998,−124.0885); Big Creek (44.1866,−123.9781); Big Creek, South Fork (44.1692,−123.9688); Big Creek, Trib A (44.1601,−124.0231); Bob Creek (44.2346,−124.0235); Cape Creek (44.1351,−124.0174); Cape Creek, North Fork (44.1458,−124.0489); Cummins Creek (44.2557,−124.0104); Fryingpan Creek (44.1723,−124.0401); Levage Creek (44.0745,−124.0588); Little Cummins Creek (44.2614,−124.0851); McKinney Creek (44.2187,−123.9985); Mercer Creek (44.0712,−124.0796); Mill Creek (44.2106,−124.0747); Quarry Creek (44.0881,−124.1124); Rath Creek (44.0747,−124.0901); Rock Creek (44.1882,−124.0310); Tenmile Creek (44.2143,−123.9351); Tenmile Creek, South Fork (44.2095,−123.9607); Unnamed (44.1771,−124.0908); Unnamed (44.0606,−124.0805); Unnamed (44.0624,−124.0552); Unnamed (44.0658,−124.0802); Unnamed (44.0690,−124.0490); Unnamed (44.0748,−124.0478); Unnamed (44.0814,−124.0464); Unnamed (44.0958,−124.0559); Unnamed (44.1283,−124.0242); Unnamed (44.1352,−124.0941); Unnamed (44.1712,−124.0558); Unnamed (44.1715,−124.0636); Unnamed (44.2011,−123.9634); Unnamed (44.2048,−123.9971); Unnamed (44.2146,−124.0358); Unnamed (44.2185,−124.0270); Unnamed (44.2209,−123.9368); Wapiti Creek (44.1216,−124.0448); Wildcat Creek (44.2339,−123.9632).
            (viii) Big Creek/Vingie Creek Watershed 1710020508. Outlet(s) = Big Creek (Lat 44.3742, Long −124.0896) upstream to endpoint(s) in: Big Creek (44.3564,−124.0613); Dicks Fork Big Creek (44.3627,−124.0389); Reynolds Creek (44.3768,−124.0740); South Fork Big Creek (44.3388,−124.0597); Unnamed (44.3643,−124.0355); Unnamed (44.3662,−124.0573); Unnamed (44.3686,−124.0683).
            (6) Siuslaw Subbasin 17100206—(i) Upper Siuslaw River Watershed 1710020601. Outlet(s) = Siuslaw River (Lat 44.0033, Long −123.6545) upstream to endpoint(s) in: Bear Creek (43.8482,−123.5172); Bear Creek, Trib A (43.8496,−123.5059); Bierce Creek (43.8750,−123.5559); Big Canyon Creek (43.9474,−123.6582); Bottle Creek (43.8791,−123.3871); Bounds Creek (43.9733,−123.7108); Buck Creek, Trib B (43.8198,−123.3913); Buck Creek, Trib E (43.8152,−123.4248); Burntwood Creek (43.9230,−123.5342); Cabin Creek (43.8970,−123.6754); Camp Creek (43.9154,−123.4904); Canyon Creek (43.9780,−123.6096); Clay Creek (43.8766,−123.5721); Collins Creek (43.8913,−123.6047); Conger Creek (43.8968,−123.4524); Doe Creek (43.8957,−123.3558); Doe Hollow Creek (43.8487,−123.4603); Dogwood Creek (43.8958,−123.3811); Douglas Creek (43.8705,−123.2836); Edris Creek (43.9224,−123.5531); Esmond Creek (43.8618,−123.5772); Esmond Creek, Trib 1 (43.9303,−123.6518); Esmond Creek, Trib A (43.8815,−123.6646); Farman Creek (43.8761,−123.2562); Fawn Creek (43.8743,−123.2992); Fawn Creek (43.9436,−123.6088); Fryingpan Creek (43.8329,−123.4241); Fryingpan Creek (43.8422,−123.4318); Gardner Creek (43.8024,−123.2582); Haight Creek (43.8406,−123.4862); Haskins Creek (43.8785,−123.5851); Hawley Creek (43.8599,−123.1558); Hawley Creek, North Fork (43.8717,−123.1751); Holland Creek (43.8775,−123.4156); Jeans Creek (43.8616,−123.4714); Johnson Creek (43.8822,−123.5332); Kelly Creek (43.8338,−123.1739); Kline Creek (43.9034,−123.6635); Leopold Creek (43.9199,−123.6890); Leopold Creek, Trib A (43.9283,−123.6630); Letz Creek, Trib B (43.7900,−123.3248); Lick Creek (43.8366,−123.2695); Little Siuslaw Creek (43.8048,−123.3412); Lucas Creek (43.8202,−123.2233); Luyne Creek (43.9155,−123.5068); Luyne Creek, Trib A (43.9179,−123.5208); Michaels Creek (43.8624,−123.5417); Mill Creek (43.9028,−123.6228); Norris Creek (43.8434,−123.2006); North Creek (43.9223,−123.5752); North Fork Siuslaw River (43.8513,−123.2302); Oxbow Creek (43.8384,−123.5433); Oxbow Creek, Trib C (43.8492,−123.5465); Pheasant Creek (43.9120,−123.4247); Pheasant Creek, Trib 2 (43.9115,−123.4411); Pugh Creek (43.9480,−123.5940); Russell Creek (43.8813,−123.3425); Russell Creek, Trib A (43.8619,−123.3498); Sandy Creek (43.7684,−123.2441); Sandy Creek, Trib B (43.7826,−123.2538); Shaw Creek (43.8817,−123.3289); Siuslaw River, East Trib (43.8723,−123.5378); Siuslaw River, North Fork, Upper Trib (43.8483,−123.2275); Smith Creek (43.8045,−123.3665); South Fork Siuslaw River (43.7831,−123.1569); Trail Creek (43.9142,−123.6241); Tucker Creek (43.8159,−123.1604); Unnamed (43.7796,−123.2019); Unnamed (43.7810,−123.2818); Unnamed (43.8278,−123.2610); Unnamed (43.8519,−123.2773); Unnamed (43.8559,−123.5520); Unnamed (43.8670,−123.6022); Unnamed (43.8876,−123.5194); Unnamed (43.8902,−123.5609); Unnamed (43.8963,−123.4171); Unnamed (43.8968,−123.4731); Unnamed (43.8992,−123.4033); Unnamed (43.9006,−123.4637); Unnamed (43.9030,−123.6434); Unnamed (43.9492,−123.6924); Unnamed (43.9519,−123.6886); Unnamed (43.9784,−123.6815); Unnamed (43.9656,−123.7145); Whittaker Creek (43.9490,−123.7004); Whittaker Creek, Trib B (43.9545,−123.7121).
            (ii) Wolf Creek Watershed 1710020602. Outlet(s) = Wolf Creek (Lat 43.9548, Long −123.6205) upstream to endpoint(s) in: Bill Lewis Creek (43.9357,−123.5708); Cabin Creek (43.9226,−123.4081); Eames Creek (43.9790,−123.4352); Eames Creek, Trib C (43.9506,−123.4371); Elkhorn Creek (43.9513,−123.3934); Fish Creek (43.9238,−123.3872); Gall Creek (43.9865,−123.5187); Gall Creek, Trib 1 (43.9850,−123.5285); Grenshaw Creek (43.9676,−123.4645); Lick Creek (43.9407,−123.5796); Oat Creek, Trib A (43.9566,−123.5052); Oat Creek, Trib C (43.9618,−123.4902); Oat Creek (43.9780,−123.4761); Panther Creek (43.9529,−123.3744); Pittenger Creek (43.9713,−123.5434); Saleratus Creek (43.9796,−123.5675); Saleratus Creek, Trib A (43.9776,−123.5797); Swamp Creek (43.9777,−123.4197); Swing Log Creek (43.9351,−123.3339); Unnamed (43.9035,−123.3358); Unnamed (43.9343,−123.3648); Unnamed (43.9617,−123.4507); Unnamed (43.9668,−123.6041); Unnamed (43.9693,−123.4846); Van Curen Creek (43.9364,−123.5520); Wolf Creek (43.9101,−123.3234).
            (iii) Wildcat Creek Watershed 1710020603. Outlet(s) = Wildcat Creek (Lat 44.0033, Long −123.6545) upstream to endpoint(s) in: Bulmer Creek (44.0099,−123.5206); Cattle Creek (44.0099,−123.5475); Fish Creek (44.0470,−123.5383); Fowler Creek (43.9877,−123.5918); Haynes Creek (44.1000,−123.5578); Kirk Creek (44.0282,−123.6270); Knapp Creek (44.1006,−123.5801); Miller Creek (44.0767,−123.6034); Pataha Creek (43.9914,−123.5361); Potato Patch Creek (43.9936,−123.5812); Salt Creek (44.0386,−123.5021); Shady Creek (44.0647,−123.5838); Shultz Creek (44.0220,−123.6320); Unnamed (43.9890,−123.5468); Unnamed (44.0210,−123.4805); Unnamed (44.0233,−123.4996); Unnamed (44.0242,−123.4796); Unnamed (44.0253,−123.4963); Unnamed (44.0283,−123.5311); Unnamed (44.0305,−123.5275); Unnamed (44.0479,−123.6199); Unnamed (44.0604,−123.5624); Unnamed (44.0674,−123.6075); Unnamed (44.0720,−123.5590); Unnamed (44.0839,−123.5777); Unnamed (44.0858,−123.5787); Unnamed (44.0860,−123.5741); Unnamed (44.0865,−123.5935); Unnamed (44.0945,−123.5838); Unnamed (44.0959,−123.5902); Walker Creek (44.0469,−123.6312); Walker Creek, Trib C (44.0418,−123.6048); Wildcat Creek (43.9892,−123.4308); Wildcat Creek, Trib ZH (43.9924,−123.4975); Wildcat Creek, Trib ZI (44.0055,−123.4681).
            (iv) Lake Creek Watershed 1710020604. Outlet(s) = Lake Creek (Lat 44.0556, Long −123.7968) upstream to endpoint(s) in: Chappell Creek (44.1158,−123.6921); Conrad Creek (44.1883,−123.4918); Druggs Creek (44.1996,−123.5926); Fish Creek (44.1679,−123.5149); Green Creek (44.1389,−123.7930); Greenleaf Creek (44.1766,−123.6391); Hula Creek (44.1202,−123.7087); Johnson Creek (44.1037,−123.7327); Lake Creek (44.2618,−123.5148); Lamb Creek (44.1401,−123.5991); Leaver Creek (44.0754,−123.6285); Leibo Canyon (44.2439,−123.4648); Little Lake Creek (44.1655,−123.6004); McVey Creek (44.0889,−123.6875); Nelson Creek (44.1229,−123.5558); North Fork Fish Creek (44.1535,−123.5437); Pontius Creek (44.1911,−123.5909); Pope Creek (44.2118,−123.5319); Post Creek (44.1828,−123.5259); Stakely Canyon (44.2153,−123.4690); Steinhauer Creek (44.1276,−123.6594); Swamp Creek (44.2150,−123.5687); Swartz Creek (44.2304,−123.4461); Target Canyon (44.2318,−123.4557); Unnamed (44.1048,−123.6540); Unnamed (44.1176,−123.5846); Unnamed (44.1355,−123.5473); Unnamed (44.1355,−123.6125); Unnamed (44.1382,−123.5539); Unnamed (44.1464,−123.5843); Unnamed (44.1659,−123.5658); Unnamed (44.1725,−123.5981); Unnamed (44.1750,−123.5914); Unnamed (44.1770,−123.5697); Unnamed (44.1782,−123.5419); Unnamed (44.1798,−123.5834); Unnamed (44.1847,−123.5862); Unnamed (44.2042,−123.5700); Unnamed (44.2143,−123.5873); Unnamed (44.2258,−123.4493); Unnamed (44.2269,−123.5478); Unnamed (44.2328,−123.5285); Unnamed (44.2403,−123.5358); Unnamed (44.2431,−123.5105); Unnamed (44.2437,−123.5739); Unnamed (44.2461,−123.5180); Unnamed (44.2484,−123.5501); Unnamed (44.2500,−123.5691); Unnamed (44.2573,−123.4736); Unnamed (44.2670,−123.4840); Wheeler Creek (44.1232,−123.6778).
            (v) Deadwood Creek Watershed 1710020605. Outlet(s) = Deadwood Creek (Lat 44.0949, Long −123.7594) upstream to endpoint(s) in: Alpha Creek (44.1679,−123.6951); Bear Creek (44.1685,−123.6627); Bear Creek, South Fork (44.1467,−123.6743); Buck Creek (44.2003,−123.6683); Deadwood Creek (44.2580,−123.6885); Deadwood Creek, West Fork (44.1946,−123.8023); Deer Creek (44.1655,−123.7229); Failor Creek (44.1597,−123.8003); Fawn Creek (44.2356,−123.7244); Karlstrom Creek (44.1776,−123.7133); Misery Creek (44.1758,−123.7950); North Fork Panther Creek (44.2346,−123.7362); Panther Creek (44.2273,−123.7558); Raleigh Creek (44.1354,−123.6926); Rock Creek (44.1812,−123.6683); Schwartz Creek (44.1306,−123.7258); Unnamed (44.2011,−123.7273); Unnamed (44.1806,−123.7693); Unnamed (44.1845,−123.6824); Unnamed (44.1918,−123.7521); Unnamed (44.1968,−123.7664); Unnamed (44.2094,−123.6674); Unnamed (44.2149,−123.7639); Unnamed (44.2451,−123.6705); Unnamed (44.2487,−123.7137); Unnamed (44.2500,−123.6933).
            (vi) Indian Creek/Lake Creek Watershed 1710020606. Outlet(s) = Indian Creek (Lat 44.0808, Long −123.7891) upstream to endpoint(s) in: Cremo Creek (44.1424,−123.8144); Elk Creek (44.1253,−123.8821); Gibson Creek (44.1548,−123.8132); Herman Creek (44.2089,−123.8220); Indian Creek (44.2086,−123.9171); Indian Creek, North Fork (44.2204,−123.9016); Indian Creek, West Fork (44.2014,−123.9075); Long Creek (44.1395,−123.8800); Maria Creek (44.1954,−123.9219); Pyle Creek (44.1792,−123.8623); Rogers Creek (44.1851,−123.9397); Smoot Creek (44.1562,−123.8449); Taylor Creek (44.1864,−123.8115); Unnamed (44.1643,−123.8993); Unnamed (44.1727,−123.8154); Unnamed (44.1795,−123.9180); Unnamed (44.1868,−123.9002); Unnamed (44.1905,−123.8633); Unnamed (44.1967,−123.8872); Unnamed (44.2088,−123.8381); Unnamed (44.2146,−123.8528); Unnamed (44.2176,−123.8462); Unnamed (44.2267,−123.8912); Velvet Creek (44.1295,−123.8087).
            (vii) North Fork Siuslaw River Watershed 1710020607. Outlet(s) = North Fork Siuslaw River (Lat 43.9719, Long −124.0783) upstream to endpoint(s) in: Billie Creek (44.0971,−124.0362); Cataract Creek (44.0854,−123.9497); Cedar Creek (44.1534,−123.9045); Condon Creek (44.1138,−123.9984); Coon Creek (44.0864,−124.0318); Deer Creek (44.1297,−123.9475); Drew Creek (44.1239,−123.9801); Drew Creek (44.1113,−123.9854); Elma Creek (44.1803,−123.9434); Hanson Creek (44.0776,−123.9328); Haring Creek (44.0307,−124.0462); Lawrence Creek (44.1710,−123.9504); Lindsley Creek (44.0389,−124.0591); McLeod Creek (44.1050,−123.8805); Morris Creek (44.0711,−124.0308); Porter Creek (44.1490,−123.9641); Russell Creek (44.0680,−123.9848); Sam Creek (44.1751,−123.9527); Slover Creek (44.0213,−124.0531); South Russell Creek (44.0515,−123.9840); Taylor Creek (44.1279,−123.9052); Uncle Creek (44.1080,−124.0174); Unnamed (43.9900,−124.0784); Unnamed (43.9907,−124.0759); Unnamed (43.9953,−124.0514); Unnamed (43.9958,−124.0623); Unnamed (43.9999,−124.0694); Unnamed (44.0018,−124.0596); Unnamed (44.0050,−124.0556); Unnamed (44.0106,−124.0650); Unnamed (44.0135,−124.0609); Unnamed (44.0166,−124.0371); Unnamed (44.0194,−124.0631); Unnamed (44.0211,−124.0663); Unnamed (44.0258,−124.0594); Unnamed (44.0304,−124.0129); Unnamed (44.0327,−124.0670); Unnamed (44.0337,−124.0070); Unnamed (44.0342,−124.0056); Unnamed (44.0370,−124.0391); Unnamed (44.0419,−124.0013); Unnamed (44.0441,−124.0321); Unnamed (44.0579,−124.0077); Unnamed (44.0886,−124.0192); Unnamed (44.0892,−123.9925); Unnamed (44.0941,−123.9131); Unnamed (44.0976,−124.0033); Unnamed (44.1046,−123.9032); Unnamed (44.1476,−123.8959); Unnamed (44.1586,−123.9150); West Branch North Fork Siuslaw River (44.1616,−123.9616); Wilhelm Creek (44.1408,−123.9774).
            (viii) Lower Siuslaw River Watershed 1710020608. Outlet(s) = Siuslaw River (Lat 44.0160, Long −124.1327) upstream to endpoint(s) in: Barber Creek (44.0294,−123.7598); Beech Creek (44.0588,−123.6980); Berkshire Creek (44.0508,−123.8890); Bernhardt Creek (43.9655,−123.9532); Brush Creek (44.0432,−123.7798); Brush Creek, East Fork (44.0414,−123.7782); Cedar Creek (43.9696,−123.9304); Cleveland Creek (44.0773,−123.8343); Demming Creek (43.9643,−124.0313); Dinner Creek (44.0108,−123.8069); Divide Creek (44.0516,−123.9421); Duncan Inlet (44.0081,−123.9921); Hadsall Creek (43.9846,−123.8221); Hadsall Creek, Trib D (43.9868,−123.8500); Hadsall Creek, Trib E (43.9812,−123.8359); Hanson Creek (44.0364,−123.9628); Hoffman Creek (43.9808,−123.9412); Hollenbeck Creek (44.0321,−123.8672); Hood Creek (43.9996,−123.7995); Karnowsky Creek (43.9847,−123.9658); Knowles Creek (43.9492,−123.7315); Knowles Creek, Trib L (43.9717,−123.7830); Lawson Creek, Trib B (43.9612,−123.9659); Meadow Creek (44.0311,−123.6490); Munsel Creek (44.0277,−124.0788); Old Man Creek (44.0543,−123.8022); Pat Creek (44.0659,−123.7245); Patterson Creek (43.9984,−124.0234); Rice Creek (44.0075,−123.8519); Rock Creek (44.0169,−123.6512); South Fork Waite Creek (43.9929,−123.7105); San Antone Creek (44.0564,−123.6515); Shoemaker Creek (44.0669,−123.8977); Shutte Creek (43.9939,−124.0339); Siuslaw River (44.0033,−123.6545); Skunk Hollow (43.9830,−124.0626); Smith Creek (44.0393,−123.6674); Spencer Creek (44.0676,−123.8809); Sulphur Creek (43.9822,−123.8015); Sweet Creek (43.9463,−123.9016); Sweet Creek, Trib A (44.0047,−123.8907); Sweet Creek, Trib D (43.9860,−123.8811); Thompson Creek (44.0974,−123.8615); Turner Creek (44.0096,−123.7607); Unnamed (43.9301,−124.0434); Unnamed (43.9596,−124.0337); Unnamed (43.9303,−124.0487); Unnamed (43.9340,−124.0529); Unnamed (43.9367,−124.0632); Unnamed (43.9374,−124.0442); Unnamed (43.9481,−124.0530); Unnamed (43.9501,−124.0622); Unnamed (43.9507,−124.0533); Unnamed (43.9571,−124.0658); Unnamed (43.9576,−124.0491); Unnamed (43.9587,−124.0988); Unnamed (43.9601,−124.0927); Unnamed (43.9615,−124.0527); Unnamed (43.9618,−124.0875); Unnamed (43.9624,−123.7499); Unnamed (43.9662,−123.7639); Unnamed (43.9664,−123.9252); Unnamed (43.9718,−124.0389; Unnamed (43.9720,−124.0075); Unnamed (43.9751,−124.0090); Unnamed (43.9784,−124.0191); Unnamed (43.9796,−123.9150); Unnamed (43.9852,−123.9802); Unnamed (43.9878,−123.9845); Unnamed (43.9915,−123.9732); Unnamed (43.9938,−123.9930); Unnamed (43.9942,−123.8547); Unnamed (43.9943,−123.9891); Unnamed (43.9954,−124.1185); Unnamed (43.9956,−123.7074); Unnamed (43.9995,−123.9825); Unnamed (44.0023,−123.7317); Unnamed (44.0210,−123.7874); Unnamed (44.0240,−123.8989); Unnamed (44.0366,−123.7363); Unnamed (44.0506,−123.9068); Waite Creek (43.9886,−123.7220); Walker Creek (44.0566,−123.9129); Wilson Creek (44.0716,−123.8792).
            (7) Siltcoos Subbasin 17100207—(i) Waohink River/Siltcoos River/Tahkenitch Lake Frontal Watershed 1710020701. Outlet(s) = Siltcoos River (Lat 43.8766, Long −124.1548); Tahkenitch Creek (43.8013,−124.1689) upstream to endpoint(s) in: Alder Creek (43.8967,−124.0114); Bear Creek (43.9198,−123.9293); Bear Creek Trib (43.9030,−123.9881); Bear Creek, South Fork (43.9017,−123.9555); Bell Creek (43.8541,−123.9718); Billy Moore Creek (43.8876,−123.9604); Carle Creek (43.9015,−124.0210); Carter Creek (43.9457,−124.0123); Dismal Swamp (43.8098,−124.0871); Elbow Lake Creek (43.7886,−124.1490); Fiddle Creek (43.9132,−123.9164); Fivemile Creek (43.8297,−123.9776); Grant Creek (43.9373,−124.0278); Harry Creek (43.8544,−124.0220); Henderson Canyon (43.8648,−123.9654); Henderson Creek (43.9427,−123.9704); John Sims Creek (43.8262,−124.0792); King Creek (43.8804,−124.0300); Lane Creek (43.8437,−124.0765); Leitel Creek (43.8181,−124.0200); Mallard Creek (43.7775,−124.0852); Maple Creek (43.9314,−123.9316); Maple Creek, North Prong (43.9483,−123.9510); Miles Canyon (43.8643,−124.0097); Miller Creek (43.9265,−124.0663); Mills Creek (43.8966,−124.0397); Morris Creek (43.8625,−123.9541); Perkins Creek (43.8257,−124.0448); Rider Creek (43.9210,−123.9700); Roache Creek (43.9087,−124.0049); Schrum Creek (43.9194,−124.0492); Schultz Creek (43.9245,−123.9371); Stokes Creek (43.9161,−123.9984); Tenmile Creek (43.9419,−123.9447); Unnamed (43.8928,−124.0461); Unnamed (43.7726,−124.1021); Unnamed (43.7741,−124.1313); Unnamed (43.7756,−124.1363); Unnamed (43.7824,−124.1342); Unnamed (43.7829,−124.0852); Unnamed (43.7837,−124.0812); Unnamed (43.7849,−124.0734); Unnamed (43.7862,−124.0711); Unnamed (43.7865,−124.1107); Unnamed (43.7892,−124.1163); Unnamed (43.7897,−124.0608); Unnamed (43.7946,−124.0477); Unnamed (43.7964,−124.0643); Unnamed (43.8015,−124.0450); Unnamed (43.8078,−124.0340); Unnamed (43.8095,−124.1362); Unnamed (43.8112,−124.0608); Unnamed (43.8152,−124.0981); Unnamed (43.8153,−124.1314); Unnamed (43.8172,−124.0752); Unnamed (43.8231,−124.0853); Unnamed (43.8321,−124.0128); Unnamed (43.8322,−124.0069); Unnamed (43.8323,−124.1016); Unnamed (43.8330,−124.0217); Unnamed (43.8361,−124.1209); Unnamed (43.8400,−123.9802); Unnamed (43.8407,−124.1051); Unnamed (43.8489,−124.0634); Unnamed (43.8500,−123.9852); Unnamed (43.8504,−124.1248); Unnamed (43.8504,−124.0024); Unnamed (43.8507,−124.0511); Unnamed (43.8589,−124.1231); Unnamed (43.8596,−124.0438); Unnamed (43.8605,−124.1211); Unnamed (43.8669,−124.0717); Unnamed (43.8670,−124.0327); Unnamed (43.8707,−124.0689); Unnamed (43.8802,−124.0605); Unnamed (43.8862,−124.0570); Unnamed (43.8913,−123.9380); Unnamed (43.8919,−124.0771); Unnamed (43.8976,−124.0725); Unnamed (43.9032,−124.0651); Unnamed (43.9045,−124.0548); Unnamed (43.9057,−124.0606); Unnamed (43.9065,−124.0656); Unnamed (43.9105,−124.0453); Unnamed (43.9106,−124.0203); Unnamed (43.9202,−124.0786); Unnamed (43.9209,−124.0734); Unnamed (43.9237,−124.0155); Unnamed (43.9249,−124.0074); Unnamed (43.9274,−124.0759); Unnamed (43.9275,−124.0308); Unnamed (43.9360,−124.0892); Unnamed (43.9365,−124.0297); Unnamed (43.9424,−124.0981); Unnamed (43.9438,−124.0929); Unnamed (43.9453,−124.0752); Unnamed (43.9518,−123.9953).
            (8) North Fork Umpqua Subbasin 17100301—(i) Boulder Creek Watershed 1710030106. Outlet(s) = Boulder Creek (Lat 43.3036, Long −122.5272) upstream to endpoint(s) in: Boulder Creek (Lat 43.3138, Long −122.5247)
            (ii) Middle North Umpqua Watershed 1710030107. Outlet(s) = North Umpqua River (Lat 43.3322, Long −123.0025) upstream to endpoint(s) in: Calf Creek (43.2852,−122.6229); Copeland Creek (43.2853,−122.5325); Deception Creek (43.2766,−122.5850); Dry Creek (43.2967,−122.6016); Honey Creek (43.3181,−122.9414); Limpy Creek (43.3020,−122.6795); North Umpqua River (43.3027,−122.4938); Panther Creek (43.3019,−122.6801); Steamboat Creek (43.3491,−122.7281); Susan Creek (43.3044,−122.9058); Williams Creek (43.3431,−122.7724).
            (iii) Rock Creek/North Umpqua River Watershed 1710030110. Outlet(s) = Rock Creek (Lat 43.3322, Long −123.0025) upstream to endpoint(s) in: Conley Creek (43.3594,−122.9663); Harrington Creek (43.4151,−122.9550); Kelly Creek (43.3592,−122.9912); McComas Creek (43.3536,−122.9923); Miller Creek (43.3864,−122.9371); Rock Creek (43.4247,−122.9055); Rock Creek, East Fork (43.3807,−122.8270); Rock Creek, East Fork, North Fork (43.4147,−122.8512); Shoup Creek (43.3882,−122.9674); Unnamed (43.3507,−122.9741); Woodstock Creek (43.3905,−122.9258).
            (iv) Little River Watershed 1710030111. Outlet(s) = Little River (Lat 43.2978, Long −123.1012) upstream to endpoint(s) in: Buck Peak Creek (43.1762,−123.0479); Buckhorn Creek (43.2592,−123.1072); Cavitt Creek (43.1464,−122.9758); Copperhead Creek (43.1626,−123.0595); Emile Creek (43.2544,−122.8849); Evarts Creek (43.2087,−123.0133); Jim Creek (43.2257,−123.0592); Little River (43.2065,−122.8231); McKay Creek (43.2092,−123.0356); Tuttle Creek (43.1440,−122.9813); White Rock Creek (43.1540,−123.0379); Wolf Creek (43.2179,−122.9461).
            (v) Lower North Umpqua River Watershed 1710030112. Outlet(s) = North Umpqua River (Lat 43.2682, Long −123.4448) upstream to endpoint(s) in: Bradley Creek (43.3350,−123.1025); Clover Creek (43.2490,−123.2604); Cooper Creek (43.3420,−123.1650); Cooper Creek (43.3797,−123.2807); Dixon Creek (43.2770,−123.2911); French Creek (43.3349,−123.0801); Huntley Creek (43.3363,−123.1340); North Umpqua River (43.3322,−123.0025); Oak Creek (43.2839,−123.2063); Short Creek (43.3204,−123.3315); Sutherlin Creek (43.3677,−123.2114); Unnamed (43.3285,−123.2016).
            (9) South Fork Umpqua Subbasin 17100302—(i) Jackson Creek Watershed 1710030202. Outlet(s) = Jackson Creek (Lat 42.9695, Long −122.8795) upstream to endpoint(s) in: Beaver Creek (Lat 42.9084, Long −122.7924); Jackson Creek (Lat 42.9965, Long −122.6459); Ralph Creek (Lat 42.9744, Long −122.6976); Squaw Creek (Lat 42.9684, Long −122.6913);Tallow Creek (Lat 42.98814, Long −122.6965); Whiskey Creek (Lat 42.9593, Long −122.7262); Winters Creek (Lat 42.9380, Long −122.8271).
            (ii) Middle South Umpqua River Watershed 1710030203. Outlet(s) = South Umpqua River (Lat 42.9272, Long −122.9504) upstream to endpoint(s) in: Boulder Creek (43.1056,−122.7379); Budd Creek (43.0506,−122.8185); Deadman Creek (43.0049,−122.8967); Dompier Creek (42.9553,−122.9166); Dumont Creek (43.0719,−122.8224); Francis Creek (43.0202,−122.8231); South Umpqua River (43.0481,−122.6998); Sam Creek (43.0037,−122.8412); Slick Creek (43.0986,−122.7867).
            (iii) Elk Creek/South Umpqua Watershed 1710030204. Outlet(s) = Elk Creek (Lat 42.9272, Long −122.9504) upstream to endpoint(s) in: Brownie Creek (Lat 42.8304, Long −122.8746); Callahan Creek (Lat 42.8778, Long −122.9609); Camp Creek (Lat 42.8667, Long −122.8958); Dixon Creek (Lat 42.8931, Long −122.9152); Drew Creek (Lat 42.8682, Long −122.9358); Flat Creek (Lat 42.8294, Long −122.8250); Joe Hall Creek (Lat 42.8756, Long −122.8202); Tom Creek (Lat 42.8389, Long −122.8959).
            (iv) South Umpqua River Watershed 1710030205. Outlet(s) = South Umpqua River (Lat 42.9476, Long −123.3368) upstream to endpoint(s) in: Alder Creek (42.9109,−123.2991); Canyon Creek (42.8798,−123.2410); Canyon Creek, West Fork (42.8757,−123.2734); Canyon Creek, West Fork, Trib A (42.8834,−123.2947); Coffee Creek (42.9416,−122.9993); Comer Brook (42.9082,−123.2908); Days Creek (43.0539,−123.0012); Days Creek, Trib 1 (43.0351,−123.0532); Doe Hollow (42.9805,−123.0812); Fate Creek (42.9943,−123.1028); Green Gulch (43.0040,−123.1276); Hatchet Creek (42.9251,−122.9757); Jordan Creek (42.9224,−123.3086); Lavadoure Creek (42.9545,−123.1049); Lick Creek (42.9213,−123.0261); May Creek (43.0153,−123.0725); Morgan Creek (42.9635,−123.2409); O'Shea Creek (42.9256,−123.2486); Perdue Creek (43.0038,−123.1192); Poole Creek (42.9321,−123.1106); Poole Creek, East Fork (42.9147,−123.0956); South Umpqua River (42.9272,−122.9504); Shively Creek (42.8888,−123.1635); Shively Creek, East Fork (42.8793,−123.1194); Small Creek (42.9631,−123.2519); St. John Creek (42.9598,−123.0514); Stinger Gulch Creek (42.9950,−123.1851); Stouts Creek, East Fork (42.9090,−123.0424); Stouts Creek, West Fork (42.8531,−123.0167); Sweat Creek (42.9293,−123.1899); Wood Creek (43.0048,−123.1486).
            (v) Middle Cow Creek Watershed 1710030207. Outlet(s) = Cow Creek (Lat 42.8114, Long −123.5947) upstream to endpoint(s) in: Bear Creek (42.8045,−123.3635); Booth Gulch (42.7804,−123.2282); Bull Run Creek (42.7555,−123.2366); Clear Creek (42.8218,−123.2610); Cow Creek (42.8487,−123.1780); Dads Creek (42.7650,−123.5401); East Fork Whitehorse Creek (42.7925,−123.1448); Fortune Branch (42.8051,−123.2971); Hogum Creek (42.7574,−123.1853); Lawson Creek (42.7896,−123.3752); Little Bull Run Creek (42.7532,−123.2479); McCullough Creek (42.7951,−123.4421); Mynatt Creek (42.8034,−123.2828); Panther Creek (42.7409,−123.4990); Perkins Creek (42.7331,−123.4997); Quines Creek (42.7278,−123.2396); Rattlesnake Creek (42.7106,−123.4774); Riffle Creek (42.7575,−123.6260); Section Creek (42.7300,−123.4373); Skull Creek (42.7527,−123.5779); Starveout Creek (42.7541,−123.1953); Stevens Creek (42.7255,−123.4835); Susan Creek (42.8035,−123.5762); Swamp Creek (42.7616,−123.3518); Tennessee Gulch (42.7265,−123.2591); Totten Creek (42.7448,−123.4610); Unnamed (42.7964,−123.4200); Unnamed (42.8101,−123.3150); Whitehorse Creek (42.7772,−123.1532); Wildcat Creek (42.7738,−123.2378); Windy Creek (42.8221,−123.3296); Wood Creek (42.8141,−123.4111); Woodford Creek (42.7458,−123.3180).
            (vi) West Fork Cow Creek Watershed 1710030208. Outlet(s) = West Fork Cow Creek (Lat 42.8118, Long −123.6006) upstream to endpoint(s) in: Bear Creek (42.7662,−123.6741); Bobby Creek (42.8199,−123.7196); Elk Valley Creek (42.8681,−123.7133); Elk Valley Creek, East Fork (42.8698,−123.6812); Goat Trail Creek (42.8002,−123.6828); Gold Mountain Creek (42.8639,−123.7787); No Sweat Creek (42.8024,−123.7081); Panther Creek (42.8596,−123.7506); Slaughter Pen Creek (42.8224,−123.6565); Sweat Creek (42.8018,−123.6995); Walker Creek (42.8228,−123.7614); Wallace Creek (42.8311,−123.7696); West Fork Cow Creek (42.8329,−123.7733).
            
            (vii) Lower Cow Creek Watershed 1710030209. Outlet(s) = Cow Creek (Lat 42.9476, Long −123.3368) upstream to endpoint(s) in: Ash Creek (42.9052,−123.3385); Boulder Creek (42.8607,−123.5494); Brush Creek (42.8526,−123.4369); Buck Creek (42.8093,−123.4979); Buck Creek (42.9347,−123.5163); Cattle Creek (42.8751,−123.5374); Cedar Gulch (42.8457,−123.5038); Council Creek (42.8929,−123.4366); Cow Creek (42.8114,−123.5947); Darby Creek (42.8553,−123.6123); Doe Creek (42.9333,−123.5057); Gravel Creek (42.8596,−123.4598); Iron Mountain Creek (42.9035,−123.5175); Island Creek (42.8957,−123.4749); Jerry Creek (42.9517,−123.4009); Little Dads Creek (42.8902,−123.5655); Martin Creek (42.8080,−123.4763); Middle Creek, South Fork (42.8298,−123.3870); Panther Creek (42.8417,−123.4492); Peavine Creek (42.8275,−123.4610); Russell Creek (42.9094,−123.3797); Salt Creek (42.9462,−123.4830); Shoestring Creek (42.9221,−123.3613); Smith Creek (42.8489,−123.4765); Smith Creek (42.9236,−123.5482); Table Creek (42.9114,−123.5695); Union Creek (42.8769,−123.5853); Unnamed (42.8891,−123.4080).
            (viii) Middle South Umpqua River Watershed 1710030210. Outlet(s) = South Umpqua River (Lat 43.1172, Long −123.4273) upstream to endpoint(s) in: Adams Creek (43.0724,−123.4776); Barrett Creek (43.0145,−123.4451); Clark Brook (43.0980,−123.2897); East Willis Creek (43.0151,−123.3845); Judd Creek (42.9852,−123.4060); Kent Creek (43.0490,−123.4792); Lane Creek (42.9704,−123.4001); Porter Creek (43.0444,−123.4597); Rice Creek (43.0181,−123.4779); Richardson Creek (43.0766,−123.2881); South Umpqua River (42.9476,−123.3368); Squaw Creek (43.0815,−123.4688); Van Dine Creek (43.0326,−123.3473); West Willis Creek (43.0172,−123.4355).
            (ix) Myrtle Creek Watershed 1710030211. Outlet(s) = North Myrtle Creek (Lat 43.0231, Long −123.2951) upstream to endpoint(s) in: Ben Branch Creek (43.0544,−123.1618); Big Lick (43.0778,−123.2175); Bilger Creek (43.1118,−123.2372); Buck Fork Creek (43.1415,−123.0831); Cedar Hollow (43.0096,−123.2297); Frozen Creek (43.1089,−123.1929); Frozen Creek, Left Fork (43.1157,−123.2306); Harrison Young Brook (43.0610,−123.2850); Lally Creek (43.0890,−123.0597); Lee Creek (43.1333,−123.1477); Letitia Creek (43.0710,−123.0907); Little Lick (43.0492,−123.2234); Long Wiley Creek (43.0584,−123.1067); Louis Creek (43.1165,−123.0783); North Myrtle Creek (43.1486,−123.1219); Riser Creek (43.1276,−123.0703); Rock Creek (43.0729,−123.2620); South Myrtle Creek (43.0850,−123.0103); School Hollow (43.0563,−123.1753); Short Wiley Creek (43.0589,−123.1158); Slide Creek (43.1110,−123.1078); Unnamed (43.1138,−123.1721); Weaver Creek (43.1102,−123.0576).
            (x) Ollala Creek/Lookingglass Watershed 1710030212. Outlet(s) = Lookingglass Creek (Lat 43.1172, Long −123.4273) upstream to endpoint(s) in: Archambeau Creek (43.2070,−123.5329); Bear Creek (43.1233,−123.6382); Berry Creek (43.0404,−123.5543); Bushnell Creek (43.0183,−123.5289); Byron Creek, East Fork (43.0192,−123.4939); Byron Creek, North Fork (43.0326,−123.4792); Coarse Gold Creek (43.0291,−123.5742); Flournoy Creek (43.2227,−123.5560); Little Muley Creek (43.0950,−123.6247); Lookingglass Creek (43.1597,−123.6015); McNabb Creek (43.0545,−123.4984); Muns Creek (43.0880,−123.6333); Olalla Creek (42.9695,−123.5914); Perron Creek (43.0960,−123.4904); Porter Creek (43.1381,−123.5569); Sheilds Creek (43.0640,−123.6189); Tenmile Creek (43.1482,−123.6537); Tenmile Creek, North Fork (43.1260,−123.6069); Thompson Creek (42.9860,−123.5140); Willingham Creek (42.9600,−123.5814).
            (xi) Lower South Umpqua River Watershed 1710030213. Outlet(s) = South Umpqua River (Lat 43.2682, Long −123.4448) upstream to endpoint(s) in: Callahan Creek (43.2291,−123.5355); Damotta Brook (43.2030,−123.2987); Deer Creek, North Fork (43.2166,−123.1437); Deer Creek, South Fork (43.1875,−123.1722); Deer Creek, South Fork, Trib 1 (43.1576,−123.2393); Deer Creek, South Fork, Middle Fork (43.1625,−123.1413); Doerner Creek (43.2370,−123.5153); Elgarose Creek (43.2747,−123.5105); Marsters Creek (43.1584,−123.4489); Melton Creek (43.1294,−123.2173); Roberts Creek (43.1124,−123.2831); South Umpqua River (43.1172,−123.4273); Stockel Creek (43.2205,−123.4392); Tucker Creek (43.1238,−123.2378); Unnamed (43.2184,−123.1709); Willow Creek (43.2543,−123.5143).
            (10) Umpqua Subbasin 17100303(i) Upper Umpqua River Watershed 1710030301. Outlet(s) = Umpqua River (Lat 43.6329, Long −123.5662) upstream to endpoint(s) in: Bear Creek (43.3202,−123.6118); Bear Creek (43.5436,−123.4481); Bottle Creek (43.4060,−123.5043); Brads Creek (43.5852,−123.4651); Camp Creek (43.2969,−123.5361); Case Knife Creek (43.4288,−123.6665); Cedar Creek (43.5360,−123.5969); Cougar Creek (43.3524,−123.6166); Doe Creek (43.5311,−123.4259); Fitzpatrick Creek (43.5819,−123.6308); Galagher Canyon (43.4708,−123.4394); Heddin Creek (43.5909,−123.6466); Hubbard Creek (43.2526,−123.5544); Leonard Creek (43.4448,−123.5402); Little Canyon Creek (43.4554,−123.4560); Little Wolf Creek (43.4232,−123.6633); Little Wolf Creek, Trib D (43.4052,−123.6477); Lost Creek (43.4355,−123.4902); Martin Creek (43.5539,−123.4633); McGee Creek (43.5125,−123.5632); Mehl Creek (43.5491,−123.6541); Mill Creek (43.3178,−123.5095); Miner Creek (43.4518,−123.6764); Panther Canyon (43.5541,−123.3484); Porter Creek (43.4348,−123.5530); Rader Creek (43.5203,−123.6517); Rader Creek, Trib A (43.4912,−123.5726); Umpqua River (43.2682,−123.4448); Unnamed (43.5781,−123.6170); Unnamed (43.5630,−123.6080); Unnamed (43.4011,−123.6474); Unnamed (43.4119,−123.6172); Unnamed (43.4212,−123.6398); Unnamed (43.4640,−123.6734); Unnamed (43.4940,−123.6166); Unnamed (43.5765,−123.4710); Waggoner Creek (43.5282,−123.6072); Whiskey Camp Creek (43.4587,−123.6755); Williams Creek (43.5952,−123.5222); Wolf Creek (43.4707,−123.6655).
            (ii) Calapooya Creek Watershed 1710030302. Outlet(s) = Calapooya Creek (Lat 43.3658, Long −123.4674) upstream to endpoint(s) in: Bachelor Creek (43.5480,−123.2062); Banks Creek (43.3631,−123.1755); Beaty Creek (43.4406,−123.0392); Boyd Creek (43.4957,−123.1573); Brome Creek (43.4016,−123.0490); Burke Creek (43.3987,−123.4463); Buzzard Roost Creek (43.4584,−123.0990); Cabin Creek (43.5421,−123.3294); Calapooya Creek, North Fork (43.4867,−123.0280); Coon Creek (43.4218,−123.4349); Coon Creek (43.5245,−123.0429); Dodge Canyon Creek (43.4362,−123.4420); Driver Valley Creek (43.4327,−123.1960); Field Creek (43.4043,−123.0917); Gassy Creek (43.3862,−123.1133); Gilbreath Creek (43.4218,−123.0931); Gossett Creek (43.4970,−123.1045); Haney Creek (43.4763,−123.1086); Hinkle Creek (43.4230,−123.0382); Hog Creek (43.4767,−123.2516); Jeffers Creek (43.4522,−123.1047); Long Valley Creek (43.4474,−123.1460); Middle Fork South Fork Calapooya Creek (43.4772,−122.9952); Markam Creek (43.3751,−123.1479); Marsh Creek (43.5223,−123.3348); Mill Creek (43.4927,−123.1315); Norton Creek (43.5046,−123.3736); Pine Tree Creek (43.4179,−123.0688); Pollock Creek (43.5326,−123.2685); Salt Creek (43.5161,−123.2504); Salt Lick Creek (43.4510,−123.1168); Slide Creek (43.3926,−123.0919); Timothy Creek (43.4862,−123.0896); Unnamed (43.4469,−123.4268); Unnamed (43.4481,−123.4283); Unnamed (43.4483,−123.4134); Unnamed (43.4658,−122.9899); Unnamed (43.4707,−122.9896); Unnamed (43.4908,−123.0703); Unnamed (43.5173,−123.0564); Wheeler Canyon (43.4840,−123.3631); White Creek (43.4637,−123.0451); Williams Creek (43.4703,−123.4096).
            (iii) Elk Creek Watershed 1710030303. Outlet(s) = Elk Creek (Lat 43.6329, Long −123.5662) upstream to endpoint(s) in: Adams Creek (43.5860,−123.2202); Allen Creek (43.6375,−123.3731); Andrews Creek (43.5837,−123.3920); Asker Creek (43.6290,−123.2668); Bear Creek (43.6195,−123.3703); Bear Creek (43.7119,−123.1757); Bennet Creek (43.6158,−123.1558); Big Tom Folley Creek (43.7293,−123.4053); Big Tom Folley Creek, North Fork (43.7393,−123.4917); Big Tom Folley Creek, Trib A (43.7231,−123.4465); Billy Creek, East Fork (43.5880,−123.3263); Billy Creek, South Fork (43.5725,−123.3603); Blue Hole Creek (43.5677,−123.4405); Brush Creek (43.5662,−123.4140); Buck Creek (43.6981,−123.1818); Cowan Creek (43.5915,−123.2615); Cox Creek (43.6356,−123.1794); Curtis Creek (43.6839,−123.1734); Dodge Canyon (43.6225,−123.2509); Elk Creek (43.5097,−123.1620); Ellenburg Creek (43.7378,−123.3296); Fitch Creek (43.6986,−123.3152); Five Point Canyon (43.5707,−123.3526); Flagler Creek (43.5729,−123.3382); Green Creek (43.6851,−123.4688); Green Ridge Creek (43.5920,−123.3958); Halo Creek (43.5990,−123.2658); Hancock Creek (43.6314,−123.5188); Hanlon Creek (43.6190,−123.2785); Hardscrabble Creek (43.7111,−123.3517); Huntington Creek (43.5882,−123.2808); Jack Creek (43.7071,−123.3819); Johnny Creek (43.7083,−123.3972); Johnson Creek (43.6830,−123.2715); Lancaster Creek (43.6442,−123.4361); Lane Creek (43.5483,−123.1221); Lees Creek (43.6610,−123.1888); Little Sand Creek (43.7655,−123.2778); Little Tom Folley Creek (43.6959,−123.5393); McClintock Creek (43.6664,−123.2703); Parker Creek (43.6823,−123.4178); Pass Creek (43.7527,−123.1528); Pheasant Creek (43.7758,−123.2099); Rock Creek (43.7759,−123.2730); Saddle Butte Creek (43.7214,−123.5219); Salt Creek (43.6796,−123.2213); Sand Creek (43.7709,−123.2912); Shingle Mill Creek (43.5314,−123.1308); Simpson Creek (43.6629,−123.2553); Smith Creek (43.6851,−123.3179); Squaw Creek (43.6010,−123.4284); Taylor Creek (43.7642,−123.2712); Thief Creek (43.6527,−123.1459); Thistleburn Creek (43.6313,−123.4332); Unnamed (43.5851,−123.3101); Walker Creek (43.5922,−123.1707); Ward Creek (43.7486,−123.2023); Wehmeyer Creek (43.6823,−123.2404); Wilson Creek (43.5699,−123.2681); Wise Creek (43.6679,−123.2772); Yoncalla Creek (43.5563,−123.2833).
            (iv) Middle Umpqua River Watershed 1710030304. Outlet(s) = Umpqua River (Lat 43.6556, Long −123.8752) upstream to endpoint(s) in: Burchard Creek (43.6680,−123.7520); Butler Creek (43.6325,−123.6867); Cedar Creek (43.7027,−123.6451); House Creek (43.7107,−123.6378); Little Mill Creek (43.6729,−123.8252); Little Paradise Creek (43.6981,−123.5630); Paradise Creek (43.7301,−123.5738); Patterson Creek (43.7076,−123.6977); Purdy Creek (43.6895,−123.7712); Sawyer Creek (43.6027,−123.6717); Scott Creek (43.6885,−123.6966); Umpqua River (43.6329,−123.5662); Unnamed (43.6011,−123.7084); Unnamed (43.5998,−123.6803); Unnamed (43.6143,−123.6674); Unnamed (43.6453,−123.7619); Unnamed (43.6461,−123.8064); Unnamed (43.6923,−123.7534); Unnamed (43.7068,−123.6109); Unnamed (43.7084,−123.7156); Unnamed (43.7098,−123.6300); Unnamed (43.7274,−123.6026); Weatherly Creek (43.7205,−123.6680); Wells Creek (43.6859,−123.7946).
            (v) Upper Smith River Watershed 1710030306. Outlet(s) = Smith River (Lat 43.7968, Long −123.7565) upstream to endpoint(s) in: Amberson Creek (43.7787,−123.4944); Argue Creek (43.7656,−123.6959); Beaver Creek (43.7865,−123.6949); Beaver Creek (43.8081,−123.4041); Big Creek (43.7372,−123.7112); Blackwell Creek (43.8145,−123.7460); Blind Creek (43.7518,−123.6551); Bum Creek (43.8044,−123.5802); Carpenter Creek (43.7947,−123.7258); Clabber Creek (43.7919,−123.5878); Clearwater Creek (43.8138,−123.7375); Cleghorn Creek (43.7508,−123.4997); Clevenger Creek (43.7826,−123.4087); Coldwater Creek (43.8316,−123.7232); Deer Creek (43.8109,−123.5362); Devils Club Creek (43.7916,−123.6148); Elk Creek (43.8004,−123.4347); Halfway Creek (43.7412,−123.5112); Hall Creek (43.7732,−123.3836); Haney Creek (43.8355,−123.5006); Hardenbrook Creek (43.7943,−123.5660); Hefty Creek (43.7881,−123.3954); Herb Creek (43.8661,−123.6782); Jeff Creek (43.8079,−123.6033); Marsh Creek (43.7831,−123.6185); Mosetown Creek (43.7326,−123.6613); Mosetown Creek, East Fork (43.7185,−123.6433); North Sister Creek (43.8492,−123.5771); Panther Creek (43.8295,−123.4464); Pearl Creek (43.8263,−123.5350); Peterson Creek (43.7575,−123.3947); Plank Creek (43.7635,−123.3980); Redford Creek (43.7878,−123.3520); Rock Creek (43.7733,−123.6222); Russell Creek (43.8538,−123.6971); South Sister Creek (43.8366,−123.5611); Salmonberry Creek (43.8085,−123.4482); Scare Creek (43.7631,−123.7260); Sleezer Creek (43.7535,−123.3711); Slideout Creek (43.7831,−123.5685); Smith River, Little South Fork (43.7392,−123.4583); Smith River, South Fork (43.7345,−123.3843); Smith River (43.7529,−123.3310); Spring Creek (43.7570,−123.3276); Summit Creek (43.7985,−123.3487); Sweden Creek (43.8618,−123.6468); Tip Davis Creek (43.7739,−123.3301); Twin Sister Creek (43.8348,−123.7168); Unnamed (43.7234,−123.6308); Unnamed (43.7397,−123.6984); Unnamed (43.7433,−123.4673); Unnamed (43.7492,−123.6911); Unnamed (43.7495,−123.5832); Unnamed (43.7527,−123.5210); Unnamed (43.7533,−123.7046); Unnamed (43.7541,−123.4805); Unnamed (43.7708,−123.4819); Unnamed (43.7726,−123.5039); Unnamed (43.7748,−123.6044); Unnamed (43.7775,−123.6927); Unnamed (43.7830,−123.5900); Unnamed (43.7921,−123.6335); Unnamed (43.7955,−123.7013); Unnamed (43.7993,−123.6171); Unnamed (43.8020,−123.6739); Unnamed (43.8034,−123.6959); Unnamed (43.8133,−123.5893); Unnamed (43.8197,−123.4827); Unnamed (43.8263,−123.5810); Unnamed (43.8360,−123.6951); Unnamed (43.8519,−123.5910); Unnamed (43.8535,−123.6357); Unnamed (43.8541,−123.6155); Unnamed (43.8585,−123.6867); Upper Johnson Creek (43.7509,−123.5426); West Fork Halfway Creek (43.7421,−123.6119); Yellow Creek (43.8193,−123.5545).
            (vi) Lower Smith River Watershed 1710030307. Outlet(s) = Smith River (Lat 43.7115, Long −124.0807) upstream to endpoint(s) in: Bear Creek (43.8087,−123.8202); Beaver Creek (43.8983,−123.7559); Black Creek (43.7544,−123.9967); Brainard Creek (43.7448,−124.0105); Buck Creek (43.7719,−123.7823); Cassady Creek (43.7578,−123.9744); Cedar Creek (43.8541,−123.8562); Chapman Creek (43.8181,−123.9380); Coon Creek (43.8495,−123.7857); Crane Creek (43.8592,−123.7739); Edmonds Creek (43.8257,−123.9000); Eslick Creek (43.8153,−123.9894); Eslick Creek, East Fork (43.8082,−123.9583); Franz Creek (43.7542,−124.1006); Frarey Creek (43.7683,−124.0615); Georgia Creek (43.8373,−123.8911); Gold Creek (43.9002,−123.7470); Harlan Creek (43.8635,−123.9319); Holden Creek (43.7901,−124.0178); Hudson Slough (43.7725,−124.0736); Johnson Creek (43.8291,−123.9582); Johnson Creek (43.8480,−123.8209); Joyce Creek (43.7892,−124.0356); Joyce Creek, West Fork (43.7708,−124.0457); Kentucky Creek (43.9313,−123.8153); Middle Fork of North Fork Smith River (43.8780,−123.7687); Moore Creek (43.8523,−123.8931); Moore Creek (43.8661,−123.7558); Murphy Creek (43.7449,−123.9527); Noel Creek (43.7989,−124.0109); Otter Creek (43.7216,−123.9626); Otter Creek, North Fork (43.7348,−123.9597); Paxton Creek (43.8847,−123.9004); Peach Creek (43.8963,−123.8599); Perkins Creek (43.7362,−123.9151); Railroad Creek (43.8086,−123.8998); Smith River, West Fork (43.9102,−123.7073); Smith River (43.7968,−123.7565); Spencer Creek (43.8429,−123.8321); Spencer Creek, West Fork (43.8321,−123.8685); Sulphur Creek (43.8512,−123.9422); Unnamed (43.7031,−123.7463); Unnamed (43.7106,−123.7666); Unnamed (43.7203,−123.7601); Unnamed (43.7267,−123.7396); Unnamed (43.7286,−123.7798); Unnamed (43.7322,−124.0585); Unnamed (43.7325,−123.7337); Unnamed (43.7470,−123.7416); Unnamed (43.7470,−123.7711); Unnamed (43.7569,−124.0844); Unnamed (43.7606,−124.0853); Unnamed (43.7623,−124.0753); Unnamed (43.7669,−124.0766); Unnamed (43.7734,−124.0674); Unnamed (43.7855,−124.0076); Unnamed (43.7877,−123.9936); Unnamed (43.8129,−123.9743); Unnamed (43.8212,−123.8777); Unnamed (43.8258,−123.8192); Unnamed (43.8375,−123.9631); Unnamed (43.8424,−123.7925); Unnamed (43.8437,−123.7989); Unnamed (43.8601,−123.7630); Unnamed (43.8603,−123.8155); Unnamed (43.8655,−123.8489); Unnamed (43.8661,−123.9136); Unnamed (43.8688,−123.7994); Unnamed (43.8831,−123.8534); Unnamed (43.8883,−123.7157); Unnamed (43.8906,−123.7759); Unnamed (43.8916,−123.8765); Unnamed (43.8922,−123.8144); Unnamed (43.8953,−123.8772); Unnamed (43.8980,−123.7865); Unnamed (43.8997,−123.7993); Unnamed (43.8998,−123.7197); Unnamed (43.9015,−123.8386); Unnamed (43.9015,−123.8949); Unnamed (43.9023,−123.8241); Unnamed (43.9048,−123.8316); Unnamed (43.9075,−123.7208); Unnamed (43.9079,−123.8263); Vincent Creek (43.7035,−123.7882); Wassen Creek (43.7419,−123.8905); West Branch North Fork Smith River (43.9113,−123.8958).
            (vii) Lower Umpqua River Watershed 1710030308. Outlet(s) = Umpqua River (Lat 43.6696, Long −124.2025) upstream to endpoint(s) in: Alder Creek (43.6310,−124.0483); Bear Creek (43.7053,−123.9529); Butler Creek (43.7157,−124.0059); Charlotte Creek (43.6320,−123.9307); Dean Creek (43.6214,−123.9740); Dry Creek (43.6369,−124.0595); Franklin Creek (43.6850,−123.8659); Hakki Creek (43.6711,−124.0161); Indian Charlie Creek (43.6611,−123.9404); Johnson Creek (43.6711,−123.9760); Koepke Slough (43.6909,−124.0294); Little Franklin Creek (43.6853,−123.8863); Luder Creek (43.6423,−123.9046); Miller Creek (43.6528,−124.0140); Oar Creek (43.6620,−124.0289); Providence Creek (43.7083,−124.1289); Scholfield Creek (43.6253,−124.0112); Umpqua River (43.6556,−123.8752); Unnamed (43.6359,−123.9572); Unnamed (43.6805,−124.1146); Unnamed (43.6904,−124.0506); Unnamed (43.6940,−124.0340); Unnamed (43.7069,−123.9824); Unnamed (43.7242,−123.9369); Winchester Creek (43.6657,−124.1247); Wind Creek, South Fork (43.6346,−124.0897).
            (11) Coos Subbasin 17100304—(i) South Fork Coos Watershed 1710030401. Outlet(s) = South Fork Coos (Lat 43.3905, Long −123.9634) upstream to endpoint(s) in: Beaver Slide Creek (43.2728,−123.8472); Bottom Creek (43.3751,−123.7065); Bottom Creek, North Fork (43.3896,−123.7264); Buck Creek (43.2476,−123.8023); Burnt Creek (43.2567,−123.7834); Cedar Creek (43.3388,−123.6303); Cedar Creek, Trib E (43.3423,−123.6749); Cedar Creek, Trib F (43.3330,−123.6523); Coal Creek (43.3426,−123.8685); Eight River Creek (43.2638,−123.8568); Fall Creek (43.2535,−123.7106); Fall Creek (43.4106,−123.7512); Fivemile Creek (43.2341,−123.6307); Gods Thumb Creek (43.3440,−123.7013); Gooseberry Creek (43.2452,−123.7081); Hatcher Creek (43.3021,−123.8370); Hog Ranch Creek (43.2754,−123.8125); Lake Creek (43.2971,−123.6354); Little Cow Creek (43.1886,−123.6133); Lost Creek (43.2325,−123.5769); Lost Creek, Trib A (43.2224,−123.5961); Mink Creek (43.3068,−123.8515); Panther Creek (43.2593,−123.6401); Shotgun Creek (43.2920,−123.7623); Susan Creek (43.2720,−123.7654); Tioga Creek (43.2110,−123.7786); Unnamed (43.2209,−123.7789); Unnamed (43.2305,−123.8360); Unnamed (43.2364,−123.7818); Unnamed (43.2548,−123.8569); Unnamed (43.2713,−123.8320); Unnamed (43.2902,−123.6662); Unnamed (43.3168,−123.6491); Unnamed (43.3692,−123.8320); Unnamed (43.3698,−123.8321); Unnamed (43.3806,−123.8327); Unnamed (43.3846,−123.8058); Unnamed (43.3887,−123.7927); Unnamed (43.3651,−123.7073); Wilson Creek (43.2083,−123.6691).
            (ii) Millicoma River Watershed 1710030402. Outlet(s) = West Fork Millicoma River (Lat 43.4242, Long −124.0288) upstream to endpoint(s) in: Bealah Creek (43.4271,−123.8445); Buck Creek (43.5659,−123.9765); Cougar Creek (43.5983,−123.8788); Crane Creek (43.5545,−123.9287); Dagget Creek (43.4862,−124.0557); Darius Creek (43.4741,−123.9407); Deer Creek (43.6207,−123.9616); Deer Creek, Trib A (43.6100,−123.9761); Deer Creek, Trib B (43.6191,−123.9482); Devils Elbow Creek (43.4439,−124.0608); East Fork Millicoma River (43.4204,−123.8330); Elk Creek (43.5441,−123.9175); Fish Creek (43.6015,−123.8968); Fox Creek (43.4189,−123.9459); Glenn Creek (43.4799,−123.9325); Hidden Creek (43.5646,−123.9235); Hodges Creek (43.4348,−123.9889); Joes Creek (43.5838,−123.9787); Kelly Creek (43.5948,−123.9036); Knife Creek (43.6163,−123.9310); Little Matson Creek (43.4375,−123.8890); Marlow Creek (43.4779,−123.9815); Matson Creek (43.4489,−123.9191); Otter Creek (43.5935,−123.9729); Panther Creek (43.5619,−123.9038); Rainy Creek (43.4293,−124.0400); Rodine Creek (43.4434,−123.9789); Schumacher Creek (43.4842,−124.0380); Totten Creek (43.4869,−124.0457); Trout Creek (43.5398,−123.9814); Unnamed (43.4686,−124.0143); Unnamed (43.5156,−123.9366); Unnamed (43.5396,−123.9373); Unnamed (43.5450,−123.9305); West Fork Millicoma River (43.5617,−123.8788).
            (iii) Lakeside Frontal Watershed 1710030403. Outlet(s) = Tenmile Creek (43.5618,−124.2308) upstream to endpoint(s) in: Adams Creek (43.5382,−124.1081); Alder Creek (43.6012,−124.0272); Alder Gulch (43.5892,−124.0665); Benson Creek (43.5813,−124.0086); Big Creek (43.6085,−124.0128); Blacks Creek (43.6365,−124.1188); Clear Creek (43.6040,−124.1871); Hatchery Creek (43.5275,−124.0761); Johnson Creek (43.5410,−124.0018); Murphy Creek (43.6243,−124.0534); Noble Creek (43.5897,−124.0347); Parker Creek (43.6471,−124.1246); Roberts Creek (43.5557,−124.0264); Saunders Creek (43.5417,−124.2136); Shutter Creek (43.5252,−124.1398); Swamp Creek (43.5550,−124.1948); Unnamed (43.5203,−124.0294); Unnamed (43.6302,−124.1460); Unnamed (43.6353,−124.1411); Unnamed (43.6369,−124.1515); Unnamed (43.6466,−124.1511); Unnamed (43.5081,−124.0382); Unnamed (43.6353,−124.16770; Wilkins Creek (43.6304,−124.0819); Winter Creek (43.6533,−124.1333).
            (iv) Coos Bay Watershed 1710030404. Outlet(s) = Big Creek (Lat 43.3326, Long −124.3739); Coos Bay (43.3544,−124.3384) upstream to endpoint(s) in: Bear Creek (43.5048,−124.1059); Bessey Creek (43.3844,−124.0253); Big Creek (43.2834,−124.3374), Big Creek (43.3980,−123.9396); Big Creek, Trib A (43.2999,−124.3711); Big Creek, Trib B (43.2854,−124.3570); Blossom Gulch (43.3598,−124.2410); Boatman Gulch (43.3445,−124.2483); Boone Creek (43.2864,−124.1762); Cardwell Creek (43.2793,−124.1277); Catching Creek (43.2513,−124.1586); Coalbank Creek (43.3154,−124.2503); Coos Bay (43.3566,−124.1592); Daniels Creek (43.3038,−124.0725); Davis Creek (43.2610,−124.2633); Day Creek (43.3129,−124.2888); Deton Creek (43.4249,−124.0771); Echo Creek (43.3797,−124.1529); Elliot Creek (43.3037,−124.2670); Farley Creek (43.3146,−124.3415); Ferry Creek (43.2628,−124.1728); Goat Creek (43.2700,−124.2109); Haywood Creek (43.3067,−124.3419); Hendrickson Creek (43.3907,−124.0594); Isthmus Slough (43.2622,−124.2049); Joe Ney Slough (43.3382,−124.2958); John B Creek (43.2607,−124.2814); Johnson Creek (43.4043,−124.1389); Kentuck Creek (43.4556,−124.0894); Larson Creek (43.4930,−124.0764); Laxstrom Gulch (43.3372,−124.1350); Lillian Creek (43.3550,−124.1330); Mart Davis Creek (43.3911,−124.0927); Matson Creek (43.3011,−124.1161); McKnight Creek (43.3841,−123.9991); Mettman Creek (43.4574,−124.1293); Millicoma River (43.4242,−124.0288); Monkey Ranch Gulch (43.3392,−124.1458); Morgan Creek (43.3460,−124.0318); North Slough (43.5032,−124.1408); Noble Creek (43.2387,−124.1665); Packard Creek (43.4058,−124.0211); Palouse Creek (43.5123,−124.0667); Panther Creek (43.2733,−124.1222); Pony Slough (43.4078,−124.2307); Rogers Creek (43.3831,−124.0370); Ross Slough (43.3027,−124.1781); Salmon Creek (43.3618,−123.9816); Seaman Creek (43.3634,−124.0111); Seelander Creek (43.2872,−124.1176); Shinglehouse Slough (43.3154,−124.2225); Smith Creek (43.3579,−124.1051); Snedden Creek (43.3372,−124.2177); Southport Slough (43.2981,−124.2194); Stock Slough (43.3277,−124.1195); Storey Creek (43.3238,−124.2969); Sullivan Creek (43.4718,−124.0872); Talbott Creek (43.2839,−124.2954); Theodore Johnson Creek (43.2756,−124.3457); Unnamed (43.5200,−124.1812); Unnamed (43.2274,−124.3236); Unnamed (43.2607,−124.2984); Unnamed (43.2772,−124.3246); Unnamed (43.2776,−124.3148); Unnamed (43.2832,−124.1532); Unnamed (43.2888,−124.1962); Unnamed (43.2893,−124.3406); Unnamed (43.2894,−124.2034); Unnamed (43.2914,−124.2917); Unnamed (43.2942,−124.1027); Unnamed (43.2984,−124.2847); Unnamed (43.3001,−124.3022); Unnamed (43.3034,−124.2001); Unnamed (43.3051,−124.2031); Unnamed (43.3062,−124.2030); Unnamed (43.3066,−124.3674); Unnamed (43.3094,−124.1947); Unnamed (43.3129,−124.1208); Unnamed (43.3149,−124.1347); Unnamed (43.3149,−124.1358); Unnamed (43.3149,−124.1358); Unnamed (43.3169,−124.0638); Unnamed (43.3224,−124.2390); Unnamed (43.3356,−124.1542); Unnamed (43.3356,−124.1526); Unnamed (43.3357,−124.1510); Unnamed (43.3357,−124.1534); Unnamed (43.3368,−124.1509); Unnamed (43.3430,−124.2352); Unnamed (43.3571,−124.2372); Unnamed (43.3643,−124.0474); Unnamed (43.3741,−124.0577); Unnamed (43.4126,−124.0599); Unnamed (43.4203,−123.9824); Unnamed (43.4314,−124.0998); Unnamed (43.4516,−124.1023); Unnamed (43.4521,−124.1110); Unnamed (43.5345,−124.1946); Vogel Creek (43.3511,−124.1206); Wasson Creek (43.2688,−124.3368); Willanch Creek (43.4233,−124.1061); Willanch Creek, Trib A (43.4032,−124.1169); Wilson Creek (43.2652,−124.1281); Winchester Creek (43.2145,−124.3116); Winchester Creek, Trib E (43.2463,−124.3067); Woodruff Creek (43.4206,−123.9746); Wren Smith Creek (43.3131,−124.0649).
            (12) Coquille Subbasin 17100305—(i) Middle Fork Coquille Watershed 1710030502. Outlet(s) = Middle Fork Coquille River (Lat 43.0340, Long −124.1161) upstream to endpoint(s) in: Anderson Creek (43.0087,−123.9445); Axe Creek (43.0516,−123.9468); Bear Creek (43.0657,−123.9284); Belieu Creek (43.0293,−123.9470); Big Creek (43.0991,−123.8983); Brownson Creek (43.0879,−123.9583); Endicott Creek (43.0401,−124.0710); Fall Creek (43.0514,−123.9910); Indian Creek (43.0203,−124.0842); Little Rock Creek (42.9913,−123.8335); McMullen Creek (43.0220,−124.0366); Middle Fork Coquille River (42.9701,−123.7621); Myrtle Creek (42.9642,−124.0170); Rasler Creek (42.9518,−123.9643); Rock Creek (42.9200,−123.9073); Rock Creek (43.0029,−123.8440); Salmon Creek (43.0075,−124.0273); Sandy Creek (43.0796,−123.8517); Sandy Creek, Trib F (43.0526,−123.8736); Sheilds Creek (42.9184,−123.9219); Slater Creek (42.9358,−123.7958); Slide Creek (42.9957,−123.9040); Smith Creek (43.0566,−124.0337); Swamp Creek (43.0934,−123.9000); Unnamed (43.0016,−123.9550); Unnamed (43.0681,−123.9812); Unnamed (43.0810,−123.9892).
            (ii) Middle Main Coquille Watershed 1710030503. Outlet(s) = South Fork Coquille River (Lat 43.0805, Long −124.1405) upstream to endpoint(s) in: Baker Creek (42.8913,−124.1297); Beaver Creek (42.9429,−124.0783); Catching Creek, Middle Fork (42.9913,−124.2331); Catching Creek, South Fork (42.9587,−124.2348); Coquille River, South Fork (42.8778,−124.0743); Cove Creek (43.0437,−124.2088); Dement Creek (42.9422,−124.2086); Gettys Creek (43.0028,−124.1988); Grants Creek (42.9730,−124.1041); Horse Hollow (43.0382,−124.1984); Knight Creek (43.0022,−124.2663); Koontz Creek (43.0111,−124.2505); Long Tom Creek (42.9342,−124.0992); Matheny Creek (43.0495,−124.1892); Mill Creek (42.9777,−124.1663); Rhoda Creek (43.0007,−124.1032); Roberts Creek (42.9748,−124.2385); Rowland Creek (42.9045,−124.1845); Russell Creek (42.9495,−124.1611); Unnamed (42.9684,−124.1033); Ward Creek (43.0429,−); 124.2358); Warner Creek (43.0196,−124.1187); Wildcat Creek (43.0277,−124.2225); Wolf Creek (43.0136,−124.2318); Woodward Creek (42.9023,−124.0658).
            (iii) East Fork Coquille Watershed 1710030504. Outlet(s) = East Fork Coquille River (Lat 43.1065, Long −124.0761) upstream to endpoint(s) in: Bills Creek (43.1709,−123.9244); China Creek (43.1736,−123.9086); East Fork Coquille River (43.1476,−123.8936); Elk Creek (43.1312,−123.9621); Hantz Creek (43.1832,−123.9713); South Fork Elk Creek (43.1212,−123.9200); Steel Creek (43.1810,−123.9354); Unnamed (43.0908,−124.0361); Unnamed (43.0925,−124.0495); Unnamed (43.0976,−123.9705); Unnamed (43.1006,−124.0052); Unnamed (43.1071,−123.9163); Unnamed (43.1655,−123.9078); Unnamed (43.1725,−123.9881); Weekly Creek (43.0944,−124.0271); Yankee Run (43.1517,−124.0483); Yankee Run, Trib C (43.1626,−124.0162).
            (iv) North Fork Coquille Watershed 1710030505. Outlet(s) = North Fork Coquille River (Lat 43.0805, Long −124.1405) upstream to endpoint(s) in: Alder Creek (43.2771,−123.9207); Blair Creek (43.1944,−124.1121); Cherry Creek, North Fork (43.2192,−123.9124); Cherry Creek, South Fork (43.2154,−123.9353); Coak Creek (43.2270,−124.0324); Coquille River, Little North Fork (43.2988,−123.9410); Coquille River, North Fork (43.2974,−123.8791); Coquille River, North Fork, Trib E (43.1881,−124.0764); Coquille River, North Fork, Trib I (43.2932,−123.8920); Coquille River, North Fork, Trib Y (43.3428,−123.9678); Evans Creek (43.2868,−124.0561); Fruin Creek (43.3016,−123.9198); Garage Creek (43.1508,−124.1020); Giles Creek (43.3129,−124.0337); Honcho Creek (43.2628,−123.8954); Hudson Creek (43.2755,−123.9604); Jerusalem Creek (43.1844,−124.0539); Johns Creek (43.0760,−124.0498); Little Cherry Creek (43.2007,−123.9594); Llewellyn Creek (43.1034,124.1063); Llewellyn Creek, Trib A (43.0969,−124.0995); Lost Creek (43.1768,−124.1047); Lost Creek (43.2451,−123.9745); Mast Creek (43.2264,−124.0207); Middle Creek (43.2332,−123.8726); Moon Creek (43.2902,−123.9493); Moon Creek, Trib A (43.2976,−123.9837); Moon Creek, Trib A-1 (43.2944,−123.9753); Neely Creek (43.2960,−124.0380); Park Creek (43.2508,−123.8661); Park Creek, Trib B (43.2702,−123.8782); Schoolhouse Creek (43.1637,−124.0949); Steele Creek (43.2203,−124.1018); Steinnon Creek (43.2534,−124.1076); Unnamed (43.1305,−124.0759); Unnamed (43.2047,−124.0314); Unnamed (43.2127,−124.1101); Unnamed (43.2165,−123.9144); Unnamed (43.2439,−123.9275); Unnamed (43.2444,−124.0868); Unnamed (43.2530,−124.0848); Unnamed (43.2582,−124.0794); Unnamed (43.2584,−123.8846); Unnamed (43.2625,−124.0474); Unnamed (43.2655,−123.9269); Unnamed (43.2676,−124.0367); Vaughns Creek (43.2378,−123.9106); Whitley Creek (43.2899,−124.0115); Wimer Creek (43.1303,−124.0640); Wood Creek (43.1392,−124.1274); Wood Creek, North Fork (43.1454,−124.1211).
            (v) Lower Coquille Watershed 1710030506. Outlet(s) = Coquille River (Lat 43.1237, Long −124.4261) upstream to endpoint(s) in: Alder Creek (43.1385,−124.2697); Bear Creek (43.0411,−124.2893); Beaver Creek (43.2249,−124.1923); Beaver Creek (43.2525,−124.2456); Beaver Slough, Trib A (43.2154,−124.2731); Bill Creek (43.0256,−124.3126); Budd Creek (43.2011,−124.1921); Calloway Creek (43.2060,−124.1684); Cawfield Creek (43.1839,−124.1372); China Creek (43.2170,−124.2076); Cold Creek (43.2038,−124.1419); Coquille River (43.0805,−124.1405); Coquille River, Trib A (43.2032,−124.2930); Cunningham Creek (43.2349,−124.1378); Dutch John Ravine (43.1744,−124.1781); Dye Creek (43.2274,−124.1569); Fahys Creek (43.1676,−124.3861); Fat Elk Creek (43.1373,−124.2560); Ferry Creek (43.1150,−124.3831); Fishtrap Creek (43.0841,−124.2544); Glen Aiken Creek (43.1482,−124.1497); Grady Creek (43.1032,−124.1381); Gray Creek (43.1222,−124.1286); Hall Creek (43.0583,−124.2516); Hall Creek, Trib A (43.0842,−124.1745); Harlin Creek (43.1326,−124.1633); Hatchet Slough, Trib A (43.1638,−124.3065); Hatchet Slough (43.1879,−124.3003); Lampa Creek (43.0531,−124.2665); Little Bear Creek (43.0407,−124.2783); Little Fishtrap Creek (43.1201,−124.2290); Lowe Creek (43.1401,−124.3232); Mack Creek (43.0604,−124.3306); Monroe Creek (43.0705,−124.2905); Offield Creek (43.1587,−124.3273); Pulaski Creek (43.1398,−124.2184); Randleman Creek (43.0818,−124.3039); Rich Creek (43.0576,−124.2067); Rink Creek (43.1764,−124.1369); Rock Robinson Creek (43.0860,−124.2306); Rollan Creek (43.1266,−124.2563); Sevenmile Creek (43.2157,−124.3350); Sevenmile Creek, Trib A (43.1853,−124.3187); Sevenmile Creek, Trib C (43.2081,−124.3340); Unnamed (43.1084,−124.2727); Unnamed 43.1731,−124.1852); Unnamed (43.1924,−124.1378); Unnamed (43.1997,−124.3346); Unnamed (43.2281,−124.2190); Unnamed (43.2424,−124.2737); Waddington Creek (43.1105,−124.2915).
            (13) Sixes Subbasin 17100306'(i) Sixes River Watershed 1710030603. Outlet(s) = Sixes River (Lat 42.8543, Long −124.5427) upstream to endpoint(s) in: Beaver Creek (42.7867,−124.4373); Carlton Creek (42.8594,−124.2382); Cold Creek (42.7824,−124.2070); Crystal Creek (42.8404,−124.4501); Dry Creek (42.7673,−124.3726); Edson Creek (42.8253,−124.3782); Hays Creek (42.8455,−124.1796); Little Dry Creek (42.8002,−124.3838); Murphy Canyon (42.8516,−124.1541); Sixes River (42.8232,−124.1704); Sixes River, Middle Fork (42.7651,−124.1782); Sixes River, North Fork (42.8878,−124.2320); South Fork Sixes River (42.8028,−124.3022); Sugar Creek (42.8217,−124.2035); Unnamed (42.8189,−124.3567); Unnamed (42.7952,−124.3918); Unnamed (42.8276,−124.4629).
            (ii) New River Frontal Watershed 1710030604. Outlet(s) = New River (Lat 43.0007, Long−124.4557); Twomile Creek (43.0440,−124.4415) upstream to endpoint(s) in: Bethel Creek (42.9519,−124.3954); Boulder Creek (42.8574,−124.5050); Butte Creek (42.9458,−124.4096); Conner Creek (42.9814,−124.4215); Davis Creek (42.9657,−124.3968); Floras Creek (42.9127,−124.3963); Fourmile Creek (42.9887,−124.3077); Fourmile Creek, South Fork (42.9642,−124.3734); Langlois Creek (42.9238,−124.4570); Little Creek (43.0030,−124.3562); Long Creek (42.9828,−124.3770); Lower Twomile Creek (43.0223,−124.4080); Morton Creek (42.9437,−124.4234); New River (42.8563,−124.4602); North Fourmile Creek (42.9900,−124.3176); Redibough Creek (43.0251,−124.3659); South Twomile Creek (43.0047,−124.3672); Spring Creek (43.0183,−124.4299); Twomile Creek (43.0100,−124.3291); Unnamed (43.0209,−124.3386); Unnamed (43.0350,−124.3506); Unnamed (43.0378,−124.3481); Unnamed (43.0409,−124.3544); Unnamed (42.8714,−124.4586); Unnamed (42.9029,−124.4222); Unnamed (42.9031,−124.4581); Unnamed (42.9294,−124.4421); Unnamed (42.9347,−124.4559); Unnamed (42.9737,−124.3363); Unnamed (42.9800,−124.3432); Unnamed (43.0058,−124.4066); Willow Creek (42.8880,−124.4505).
            (14) Maps of critical habitat for the Oregon Coast coho salmon ESU follow: 
            
              
              ER11FE08.000
            
            
              
              ER11FE08.001
            
            
              
              ER11FE08.002
            
            
              
              ER11FE08.003
            
            
              
              ER11FE08.004
            
            
              
              ER11FE08.005
            
            
              
              ER11FE08.006
            
            
              
              ER11FE08.007
            
            
              
              ER11FE08.008
            
            
              
              ER11FE08.009
            
            
              
              ER11FE08.010
            
            
              
              ER11FE08.011
            
            
              
              ER11FE08.012
            
            
              
              ER11FE08.013
            
            (t) Lower Columbia River Coho Salmon (Oncorhynchus kisutch). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Middle Columbia-Hood Subbasin 17070105—(i) East Fork Hood River Watershed 1707010506. Outlet(s) = Hood River (Lat 45.605237, Long −121.633264); upstream to endpoint(s) in: Bear Creek (45.491952, −121.648262); Cat Creek (45.470499, −121.555174); Dog River (45.447412, −121.567406); East Fork Hood River (45.310783, −121.626954); East Fork Hood River (45.412671, −121.570369); Evans Creek (45.486998, −121.590438); Graham Creek (45.551655, −121.567021); Griswell Creek (45.522055, −121.577151); Pinnacle Creek (45.460671, −121.656379); Pocket Creek (45.302362, −121.597799); Tony Creek (45.540932, −121.644048); Yellowjacket Creek (45.502652, −121.561138).
            (ii) West Fork Hood River Watershed 1707010507. Outlet(s) = West Fork Hood River (Lat 45.605237, Long −121.633264); upstream to endpoint(s) in: Green Point Creek (45.590219, −121.681893); McGee Creek (45.443322, −121.774845).
            (iii) Hood River Watershed 1707010508. Outlet(s) = Hood River (Lat 45.712335, Long −121.508062); upstream to endpoint(s) in: Lenz Creek (45.627282, −121.527217); Unnamed (45.695827, −121.499524); Hood River (45.605237, −121.633264); Neal Creek (45.589032, −121.495443); West Fork Neal Creek (45.589791, −121.50157); Whiskey Creek (45.682589, −121.507362).
            (iv) White Salmon River Watershed 1707010509. Outlet(s) = White Salmon River (Lat 45.722453, Long −121.522507); upstream to endpoint(s) in: White Salmon River (45.767475, −121.538582).
            (v) Little White Salmon River Watershed 1707010510. Outlet(s) = Little White Salmon River (Lat 45.709771, −121.648828); upstream to endpoint(s) in: Little White Salmon River (45.721722, −121.640905).
            (vi) Wind River Watershed 1707010511. Outlet(s) = Wind River (Lat 45.708031, Long −121.7937); upstream to endpoint(s) in: Little Wind River (45.764902, −121.743713); Wind River (45.738012, −121.805768).
            (vii) Middle Columbia/Grays Creek Watershed 1707010512. Outlet(s) = Columbia River (Lat 45.704232, Long −121.799197); upstream to endpoint(s) in: Unnamed (45.709771, −121.648828); Unnamed (45.71305, −121.765469); Unnamed (45.717006, −121.775974); Unnamed (45.724676, −121.733359); Dog Creek (45.711575, −121.670928); Gorton Creek (45.691091, −121.773139); Columbia River (45.712335, −121.508062); Lindsey Creek (45.686538, −121.716427); Perham Creek (45.694389, −121.636322); Viento Creek (45.697116, −121.668995).
            (viii) Middle Columbia/Eagle Creek Watershed 1707010513. Outlet(s) = Unnamed (Lat 45.644489, Long −121.940679); upstream to endpoint(s) in: Unnamed (45.665271, −121.8177); Unnamed (45.667271, −121.849896); Unnamed (45.668788, −121.845446); Unnamed (45.681125, −121.861863); Unnamed (45.710132, −121.845697); Camp Creek (45.667436, −121.817935); Carson Creek (45.715784, −121.820829); Columbia River (45.704232, −121.799197); Eagle Creek (45.636481, −121.918349); East Fork Herman Creek (45.653835, −121.814038); Herman Creek (45.65053, −121.819282); Kanaka Creek (45.703936, −121.886202); Nelson Creek (45.70486, −121.863199); Ruckel Creek (45.646027, −121.920243).
            (2) Lower Columbia-Sandy Subbasin 17080001—(i) Salmon River Watershed 1708000101. Outlet(s) = Salmon River (Lat 45.247288, Long −121.897384); upstream to endpoint(s) in: Unnamed (45.294351, −121.93992); Unnamed (45.327567, −121.964685); Unnamed (45.333577, −121.954887); Unnamed (45.343325, −121.993355); Bighorn Creek (45.261413, −121.920687); Boulder Creek (45.344594, −122.022551); Cheeney Creek (45.298138, −121.966984); Copper Creek (45.250573, −121.906523); Salmon River (45.250793, −121.903932); South Fork Salmon River (45.262376, −121.94569); Welches Creek (45.322357, −121.96209); Little Cheney Creek (45.315925, −121.957706).
            (ii) Zigzag River Watershed 1708000102. Outlet(s) = Zigzag River (Lat 45.348502, Long −121.945268); upstream to endpoint(s) in: Unnamed (45.264488, −121.835176); Unnamed (45.309925, −121.867436); Little Zigzag Canyon (45.313577, −121.804646); Camp Creek (45.304981, −121.813197); Cool Creek (45.292765, −121.884534); Henry Creek (45.328447, −121.895142); Lady Creek (45.319762, −121.823709); Still Creek (45.266162, −121.82967); Wind Creek (45.298307, −121.856182); Zigzag River (45.326883, −121.779753).
            (iii) Upper Sandy River Watershed 1708000103. Outlet(s) = Sandy River (Lat 45.348695, −121.945224); upstream to endpoint(s) in: Unnamed (45.375211, −121.831255); Unnamed (45.381082, −121.827389); Unnamed (45.38147, −121.902185); Unnamed (45.394711, −121.794578); Unnamed (45.399767, −121.901436); Unnamed (45.37727, −121.865508); Unnamed (45.393118, −121.862562); Unnamed (45.388254, −121.908771); Cast Creek (45.38071, −121.858383); Clear Creek (45.398769, −121.855261); Clear Fork (45.402752, −121.848249); Little Clear Creek (45.379681, −121.914907); Lost Creek (45.372028, −121.818608); Minikahda Creek (45.36933, −121.94042); Sandy River (45.388349, −121.842458); Short Creek (45.376861, −121.863405).
            (iv) Middle Sandy River Watershed 1708000104. Outlet(s) = Sandy River (Lat 45.446429, Long −122.248369); upstream to endpoint(s) in: Unnamed (45.37949, −122.03096); Unnamed (45.386346, −122.036698); Unnamed (45.371975, −122.039565); Unnamed (45.380525, −122.033513); Alder Creek (45.376772, −122.100846); Bear Creek (45.336648, −121.927798); Cedar Creek (45.404272, −122.252578); Hackett Creek (45.352288, −121.951609); North Boulder Creek (45.384502, −122.014263); Whisky Creek (45.377566, −122.128088); Wildcat Creek (45.370157, −122.077485).
            (v) Bull Run River Watershed 1708000105. Outlet(s) = Bull Run River (Lat 45.445672, −122.247943); upstream to endpoint(s) in: Bull Run River (45.449500, −122.1536); Little Sandy River (45.408124, −122.066052).
            (vi) Washougal River Watershed 1708000106. Outlet(s) = Washougal River (Lat 45.581011, Long −122.408885); upstream to endpoint(s) in: Unnamed (45.58717, −122.413316); Unnamed (45.600016, −122.332175); Unnamed (45.611824, −122.242999); Unnamed (45.612809, −122.324998); Unnamed (45.620381, −122.345921); Unnamed (45.626874, −122.34346); Unnamed (45.627736, −122.256085); Unnamed (45.629474, −122.247482); Unnamed (45.638035, −122.292731); Unnamed (45.647483, −122.367738); Unnamed (45.648358, −122.334455); Unnamed (45.650547, −122.157413); Unnamed (45.653255, −122.275218); Unnamed (45.657929, −122.220622); Unnamed (45.659093, −122.207653); Unnamed (45.6692, −122.156539); Unnamed (45.670112, −122.34117); Unnamed (45.672008, −122.173594); Unnamed (45.674178, −122.299555); Unnamed (45.683465, −122.334825); Unnamed (45.696755, −122.315224); Unnamed (45.700417, −122.32238); Unnamed (45.708896, −122.266302); Unnamed (45.708947, −122.252235); Unnamed (45.720695, −122.249333); Unnamed (45.729294, −122.195616); Cougar Creek (45.651259, −122.268846); Dougan Creek (45.67684, −122.153333); East Fork Little Washougal River (45.672014, −122.283888); Jackson Creek (45.675271, −122.254193); Jones Creek (45.689112, −122.291063); Lacamas Creek (45.597039, −122.394477); Texas Creek (45.689165, −122.187421); Washougal River (45.67269, −122.153567); West Fork Washougal River (45.733609, −122.214819); Wildboy Creek (45.671, −122.218436); Winkler Creek (45.632735, −122.261321); Hagen Creek (45.706875, −122.25864); Little Washougal River (45.676574, −122.342287); Little Washougal River (45.653083, −122.347546); Winkler Creek (45.631081, −122.26165).
            (vii) Columbia Gorge Tributaries Watershed 1708000107. Outlet(s) = Columbia River (Lat 45.573261, Long −122.397377); upstream to endpoint(s) in: Unnamed (45.548138, −122.351565); Unnamed (45.588566, −122.294521); Unnamed (45.590912, −122.2823); Unnamed (45.593653, −122.144297); Unnamed (45.596322, −122.298126); Unnamed (45.602186, −122.045501); Unnamed (45.603278, −122.117957); Unnamed (45.60427, −122.114465); Unnamed (45.604686, −122.111908); Unnamed (45.608658, −122.034755); Unnamed (45.618526, −122.046564); Unnamed (45.627848, −122.059877); Unnamed (45.644489, −121.940679); Unnamed (45.648055, −121.973672); Unnamed (45.648286, −121.937896); Unnamed (45.651152, −121.948423); Unnamed (45.663009, −121.945288); Unnamed (45.668112, −121.944275); Unnamed (45.705738, −122.030562); Unnamed (45.706583, −122.030264); Unnamed (45.712761, −122.031391); Bridal Veil Creek (45.554125, −122.180231); Campen Creek (45.588421, −122.32304); Coopey Creek (45.56249, −122.165304); Duncan Creek (45.668084, −122.087311); Gibbons Creek (45.578553, −122.280402); Greenleaf Creek (45.680477, −121.961898); Hamilton Creek (45.724649, −122.025155); Hardy Creek (45.637053, −122.006906); Horsetail Creek (45.588381, −122.068121); Indian Mary Creek (45.626983, −122.08352); Latourell Creek (45.54047, −122.218884); Lawton Creek (45.57449, −122.251177); Little Creek (45.644317, −122.037293); McCord Creek (45.611378, −121.994145); Moffett Creek (45.618491, −121.967182); Multnomah Creek (45.575938, −122.115489); Oneonta Creek (45.582044, −122.072688); Tanner Creek (45.629297, −121.954011); Tumalt Creek (45.609963, −122.029615); Wahkeena Creek (45.573123, −122.126812); Walton Creek (45.575513, −122.26303); Woodward Creek (45.632266, −122.044788); Young Creek (45.546713, −122.198337); Hardy Creek (45.633735, −121.99603).
            (viii) Lower Sandy River Watershed 1708000108. Outlet(s) = Sandy River (Lat 45.574301, Long −122.380188); upstream to endpoint(s) in: Unnamed (45.553991, −122.377876); Beaver Creek (45.497368, −122.360034); Big Creek (45.506685, −122.297833); Buck Creek (45.497012, −122.277464); Cat Creek (45.489237, −122.238503); Gordon Creek (45.502328, −122.181652); Kelly Creek (45.513162, −122.396503); Middle Fork Beaver Creek (45.488652, −122.352533); Sandy River (45.446429, −122.248369); Trout Creek (45.481334, −122.27692).
            (ix) Salmon Creek Watershed 1708000109. Outlet(s) = Unnamed (Lat 45.608827, Long −122.628396); Unnamed (45.782133, −122.770935); Unnamed (45.79137, −122.779096); Lake River (45.842318, −122.780058); Unnamed (45.583634, −122.493678); Unnamed (45.725544, −122.762187); Unnamed (45.708956, −122.765945); upstream to endpoint(s) in: Unnamed (45.597056, −122.48085); Unnamed (45.618497, −122.625455); Unnamed (45.692522, −122.750865); Unnamed (45.705359, −122.654729); Unnamed (45.736541, −122.738658); Unnamed (45.740616, −122.457587); Unnamed (45.741057, −122.541219); Unnamed (45.745405, −122.701278); Unnamed (45.750243, −122.641509); Unnamed (45.751664, −122.635603); Unnamed (45.758152, −122.697981); Unnamed (45.759293, −122.753826); Unnamed (45.760094, −122.420422); Unnamed (45.760678, −122.510984); Unnamed (45.763086, −122.392563); Unnamed (45.766128, −122.402833); Unnamed (45.768661, −122.410137); Unnamed (45.768856, −122.458956); Unnamed (45.771241, −122.481058); Unnamed (45.77272, −122.42969); Unnamed (45.779683, −122.608053); Unnamed (45.783976, −122.432545); Unnamed (45.785031, −122.709594); Unnamed (45.788669, −122.739027); Unnamed (45.796251, −122.438508); Unnamed (45.801421, −122.517285); Unnamed (45.807105, −122.454757); Unnamed (45.807885, −122.425007); Unnamed (45.808519, −122.754502); Unnamed (45.813822, −122.449343); Unnamed (45.817459, −122.771105); Unnamed (45.827212, −122.764666); Burnt Bridge Creek (45.660818, −122.511162); Cold Canyon (45.663287, −122.66699); Cougar Canyon Creek (45.707212, −122.682567); Curtin Creek (45.684387, −122.586094); Flume Creek (45.779893, −122.71596); Lalonde Creek (45.707849, −122.642314); Little Salmon Creek (45.784979, −122.421225); Mill Creek (45.77898, −122.566195); Morgan Creek (45.751434, −122.446616); Mud Creek (45.731816, −122.478143); Packard Creek (45.757922, −122.699539); Rock Creek (45.815043, −122.456123); Salmon Creek (45.757766, −122.424507); Weaver Creek (45.793553, −122.495211); Whipple Creek (45.734817, −122.657695).
            (3) Lewis Subbasin 17080002—(i) Upper Lewis River Watershed 1708000201. Outlet(s) = Lewis River (Lat 46.069463, Long −122.006838); upstream to endpoint(s) in: Big Creek (46.094659, −121.913097); Chickoon Creek (46.148528, −121.878749); Crab Creek (46.141771, −121.890849); Curly Creek (46.057396, −121.970510); Cussed Hollow (46.148088, −121.904757); Lewis River (46.154732, −121.880642); Little Creek (46.071497, −121.911930); Pepper Creek (46.076039, −121.986316); Rush Creek (46.050925, −121.905817); Spencer Creek (46.143417, −121.910603).
            (ii) Muddy River Watershed 1708000202. Outlet(s) = Muddy River (Lat 46.069463, Long −122.006838); upstream to endpoint(s) in: Clear Creek (46.210439, −121.951602); Clearwater Creek (46.208811, −122.016938); Muddy River (46.180853, −122.070616); Smith Creek (46.229009, −122.091210).
            (iii) Swift Reservoir Watershed 1708000203. Outlet(s) = Lewis River (46.061988, −122.192687); upstream to endpoint(s) in: Unnamed (46.067280, −122.031517); Unnamed (46.030884, −122.025805); Unnamed (46.021441, −122.094836); Unnamed (46.076975, −122.134548); Unnamed (46.096016, −122.067449); Drift Creek (45.992711, −122.064320); Lewis River (46.069463, −122.006838); Marble Creek (46.075248, −122.138077); Pine Creek (46.123411, −122.079154); Range Creek (46.028641, −122.121759); Swift Creek (46.090717, −122.205248).
            
            (iv) Yale Reservoir Watershed 1708000204. Outlet(s) = Lewis River (Lat 45.966180, Long −122.334825); upstream to endpoint(s) in: Dog Creek (46.061456, −122.317143); Cougar Creek (46.071149, −122.269881); Lewis River (46.061988, −122.192687); Ole Creek (46.049968, −122.239259); Panamaker Creek (46.076309, −122.298414); Rain Creek (46.041972, −122.204391).
            (v) East Fork Lewis River Watershed 1708000205. Outlet(s) = Gee Creek (Lat 45.846474, Long −122.784009); East Fork Lewis River (45.865974, −122.720015); upstream to endpoint(s) in: Unnamed (45.780025, −122.60805); Unnamed (45.794783, −122.698153); Unnamed (45.801134, −122.682844); Unnamed (45.804692, −122.580745); Unnamed (45.807413, −122.629756); Unnamed (45.814729, −122.56657); Unnamed (45.816914, −122.575875); Unnamed (45.822904, −122.708092); Unnamed (45.823983, −122.639331); Unnamed (45.828994, −122.605197); Unnamed (45.835126, −122.485374); Unnamed (45.836667, −122.650975); Unnamed (45.837829, −122.469846); Unnamed (45.846989, −122.749763); Unnamed (45.847364, −122.649785); Unnamed (45.848031, −122.441525); Unnamed (45.849976, −122.524001); Unnamed (45.853522, −122.598543); Unnamed (45.855146, −122.593372); Unnamed (45.859839, −122.612419); Unnamed (45.861417, −122.70149); Unnamed (45.866041, −122.5784); Unnamed (45.866516, −122.575586); Unnamed (45.867718, −122.647281); Unnamed (45.869512, −122.678967); Unnamed (45.872474, −122.647396); Unnamed (45.875583, −122.487609); Unnamed (45.881115, −122.478516); Unnamed (45.905677, −122.519797); Allen Creek (45.827926, −122.698134); Basket Creek (45.832585, −122.459163); Brezee Creek (45.880461, −122.655871); East Fork Lewis River (45.839345, −122.447538); Gee Creek (45.791622, −122.674464); Jenny Creek (45.870366, −122.700692); Lockwood Creek (45.8722, −122.612928); Mason Creek (45.865932, −122.544237); McCormick Creek (45.851953, −122.691964); Riley Creek (45.872133, −122.62657); Unnamed Creek (45.843693, −122.648975).
            (vi) Lower Lewis River Watershed 1708000206. Outlet(s) = Lewis River (Lat 45.855546, Long −122.775762); upstream to endpoint(s) in: Unnamed (45.870633, −122.756138); Unnamed (45.88666, −122.723102); Unnamed (45.892632, −122.422093); Unnamed (45.893766, −122.438283); Unnamed (45.901311, −122.727541); Unnamed (45.919994, −122.535139); Unnamed (45.920149, −122.456867); Unnamed (45.920747, −122.693543); Unnamed (45.923838, −122.424899); Unnamed (45.924295, −122.37431); Unnamed (45.928026, −122.689314); Unnamed (45.929363, −122.504918); Unnamed (45.939172, −122.41088); Unnamed (45.941429, −122.704591); Unnamed (45.942762, −122.671288); Unnamed (45.943605, −122.620229); Unnamed (45.944513, −122.644954); Unnamed (45.947599, −122.643073); Bitter Creek (45.913105, −122.460482); Brush Creek (45.927783, −122.468661); Cedar Creek (45.906562, −122.381815); Chelatchie Creek (45.935564, −122.379567); Colvin Creek (45.939847, −122.609332); Houghton Creek (45.951179, −122.634346); John Creek (45.943278, −122.477146); Johnson Creek (45.953443, −122.61949); Lewis River (45.966180, −122.334825); North Fork Chelatchie Creek (45.945494, −122.393811); Pup Creek (45.948425, −122.525655); Robinson Creek (45.936812, −122.725723); Ross Creek (45.94883, −122.703391); Staples Creek (45.942126, −122.667681).
            (4) Lower Columbia-Clatskanie Subbasin 17080003—(i) Kalama River Watershed 1708000301. Outlet(s) = Burris Creek (Lat 45.892513, Long −122.790279); Bybee Creek (45.966376, −122.816532); Kalama River (46.03393, −122.870595); Mill Creek (45.95816, −122.803634); Schoolhouse Creek (45.978378, −122.829247); Unnamed (45.999928, −122.848159); upstream to endpoint(s) in: Unnamed (45.903312, −122.780386); Unnamed (45.934119, −122.781977); Unnamed (45.977147, −122.825526); Unnamed (45.993614, −122.813527); Unnamed (46.043843, −122.856105); Burke Creek (45.94516, −122.775084); Burke Slough (45.924545, −122.797017); Burris Creek (45.932376, −122.743342); Bybee Creek (45.969366, −122.814717); Cedar Creek (46.03313, −122.812264); Hatchery Creek (46.049047, −122.801448); Indian Creek (46.049668, −122.752333); Indian Creek (46.0452, −122.752907); Kalama River (46.025868, −122.739474); Mill Creek (45.961948, −122.795944); Schoolhouse Creek (45.981238, −122.825927); Spencer Creek (46.025203, −122.829696).
            (ii) Beaver Creek/Columbia River Watershed 1708000302. Outlet(s) = Beaver Slough (Lat 46.121253, Long −123.22089); Fox Creek (46.092512, −122.938467); Goble Creek (46.020615, −122.876532); Green Creek (46.166661, −123.099119); Tide Creek (45.994307, −122.866712); upstream to endpoint(s) in: Unnamed (45.914995, −122.870367); Unnamed (45.985132, −122.928842); Unnamed (46.0165, −122.963794); Unnamed (46.019529, −122.944997); Unnamed (45.919698, −122.809782); Beaver Creek (46.104384, −123.124089); Fox Creek (46.069709, −122.937725); Goble Creek (46.006921, −122.989536); Green Creek (46.143721, −123.074477); McBride Creek (45.889718, −122.827703); Merrill Creek (45.908708, −122.887674); North Fork Stewart Creek (46.134963, −123.142788); South Fork Goble Creek (45.967146, −122.912205); Stewart Creek (46.121924, −123.134473); Tide Creek (45.998871, −123.005909).
            (iii) Clatskanie River Watershed 1708000303. Outlet(s) = Beaver Slough (Lat 46.139926, Long −123.230807); upstream to endpoint(s) in: Unnamed (45.871279, −123.016852); Unnamed (46.057, −123.256303); Unnamed (46.095794, −123.22606); Beaver Slough (46.121253, −123.22089); Carcus Creek (45.988589, −123.087952); Clatskanie River (45.878919, −122.9959); Conyers Creek (46.056042, −123.241614); Dribble Creek (45.902229, −123.009241); Fall Creek (46.10887, −123.212892); Keystone Creek (46.075658, −123.145555); Little Clatskanie River (45.914012, −122.995923); Merril Creek (46.081981, −123.187026); Miller Creek (46.043933, −123.146664); North Fork Clatskanie River (46.028796, −123.052308); Page Creek (46.04337, −123.126689); Perkins Creek (46.045692, −123.202675).
            (iv) Germany/Abernathy Watershed 1708000304. Outlet(s) = Abernathy Creek (46.190946, −123.16764); Coal Creek Slough (46.189618, −123.116548); Germany Creek (46.190472, −123.124221); Mill Creek (Lat 46.188644, Long −123.175717); upstream to endpoint(s) in: Unnamed (46.174387, −123.284405); Unnamed (46.177806, −123.244713); Unnamed (46.179048, −123.28534); Unnamed (46.179783, −123.014957); Unnamed (46.199235, −123.017367); Unnamed (46.209772, −123.250435); Unnamed (46.210569, −123.02174); Unnamed (46.2212, −123.233862); Unnamed (46.230005, −123.243579); Unnamed (46.23735, −123.217724); Unnamed (46.257704, −123.211771); Unnamed (46.260394, −123.156937); Unnamed (46.282123, −123.215419); Unnamed (46.28956, −123.229955); Unnamed (46.302937, −123.18012); Unnamed (46.30502, −123.175317); Unnamed (46.313744, −123.186815); Unnamed (46.315329, −123.111068); Unnamed (46.318441, −123.123571); Unnamed (46.329631, −123.132487); Abernathy Creek (46.298183, −123.20799); Cameron Creek (46.266183, −123.196747); Coal Creek (46.214039, −123.020114); Erick Creek (46.283486, −123.165659); Germany Creek (46.323938, −123.150029); Harmony Creek (46.191588, −123.045625); Hunter Creek (46.200371, −123.277768); Midway Creek (46.280132, −123.179387); North Fork Mill Creek (46.237142, −123.227829); Ordway Creek (46.312588, −123.1944); Slide Creek (46.251167, −123.180153); South Fork Mill Creek (46.184454, −123.282779); Spruce Creek (46.19379, −123.270758); Wiest Creek (46.27626, −123.159368).
            (v) Skamokawa/Elochoman Watershed 1708000305. Outlet(s) = Birnie Creek (Lat 46.200249, Long −123.388149); Elochoman River (46.22667, −123.400822); Jim Crow Creek (46.266028, −123.552297); Skamokawa Creek (46.268566, −123.45637); upstream to endpoint(s) in: Unnamed (46.225162, −123.303945); Unnamed (46.242407, −123.369715); Unnamed (46.264248, −123.311602); Unnamed (46.268968, −123.328113); Unnamed (46.27795, −123.384622); Unnamed (46.281109, −123.369818); Unnamed (46.294907, −123.320218); Unnamed (46.299508, −123.553063); Unnamed (46.30403, −123.499255); Unnamed (46.30564, −123.54826); Unnamed (46.320411, −123.244937); Unnamed (46.320842, −123.35815); Unnamed (46.325433, −123.281587); Unnamed (46.328108, −123.296011); Unnamed (46.33764, −123.44219); Unnamed (46.337892, −123.462614); Unnamed (46.34415, −123.256674); Unnamed (46.347782, −123.392349); Unnamed (46.349787, −123.211987); Unnamed (46.351596, −123.313042); Unnamed (46.35173, −123.19359); Unnamed (46.360802, −123.261039); Unnamed (46.364365, −123.276383); Unnamed (46.368463, −123.242642); Unnamed (46.377205, −123.262108); Unnamed (46.382024, −123.242299); Unnamed (46.386679, −123.223722); Unnamed (46.303663, −123.365059); Unnamed (46.311328, −123.478976); Unnamed (46.306534, −123.546046); Beaver Creek (46.216566, −123.297152); Bell Canyon Creek (46.288173, −123.405772); Birnie Creek (46.204016, −123.384532); Cadman Creek (46.302299, −123.508597); Clear Creek (46.260761, −123.300874); Duck Creek (46.265653, −123.337856); East Fork Elochoman River (46.378345, −123.193512); Falk Creek (46.321532, −123.381397); Fink Creek (46.276734, −123.570228); Jim Crow Creek (46.312074, −123.539923); Kelly Creek (46.32257, −123.48111); Left Fork Skamokawa Creek (46.339453, −123.470344); Longtain Creek (46.25861, −123.369188); McDonald Creek (46.346651, −123.382328); Nelson Creek (46.257717, −123.35252); North Fork Elochoman River (46.375393, −123.284959); Otter Creek (46.388034, −123.217495); Pollard Creek (46.307613, −123.412558); Quarry Creek (46.337806, −123.42712); Risk Creek (46.25136, −123.399855); Rock Creek (46.277795, −123.275871); Standard Creek (46.333628, −123.357041); West Fork Elochoman River (46.351711, −123.329823); West Fork Skamokawa Creek (46.327805, −123.498954); West Valley Creek (46.291358, −123.51591); Wilson Creek (46.31583, −123.328008); Unnamed Creek (46.306534, −123.546046); Unnamed Creek (46.311328, −123.478976); Unnamed Creek (46.386679, −123.223722); Unnamed Creek (46.303663, −123.365059).
            (vi) Plympton Creek Watershed 1708000306. Outlet(s) = Hunt Creek (Lat 46.202277, Long −123.445724); Westport Slough (46.143868, −123.383472); upstream to endpoint(s) in: Eilertsen Creek (46.099706, −123.328684); Graham Creek (46.09157, −123.277339); Hunt Creek (46.120882, −123.428478); Ok Creek (46.099703, −123.321777); Olsen Creek (46.101357, −123.360299); Plympton Creek (46.127423, −123.391111); Ross Creek (46.108505, −123.368667); Tandy Creek (46.102255, −123.293854); West Creek (46.121298, −123.373425); Westport Slough (46.124151, −123.245135).
            (5) Upper Cowlitz Subbasin 17080004—(i) Headwaters Cowlitz River Watershed 1708000401. Outlet(s) = Cowlitz River (Lat 46.657731, Long −121.604374); upstream to endpoint(s) in: Unnamed (46.675388, −121.580086); Clear Fork Cowlitz River (46.684326, −121.568004); Muddy Fork Cowlitz River (46.696095, −121.617841); Ohanapecosh River (46.68812, −121.582120); Purcell Creek (46.671171, −121.587667).
            (ii) Upper Cowlitz River Watershed 1708000402. Outlet(s) = Cowlitz River (46.576161, −121.706256); Johnson Creek (Lat 46.575836, Long −121.705564); upstream to endpoint(s) in: Unnamed (46.62375, −121.671832); Unnamed (46.641142, −121.654691); Unnamed (46.654671, −121.631508); Unnamed (46.692847, −121.803752); Butter Creek (46.646075, −121.675424); Coal Creek (46.643541, −121.611604); Cowlitz River (46.657731, −121.604374); Hall Creek (46.60701, −121.662269); Hinkle Tinkle Creek (46.651852, −121.63912); Johnson Creek (46.555366, −121.639734); Lake Creek (46.623804, −121.61673); Skate Creek (46.684892, −121.806283).
            (iii) Cowlitz Valley Frontal Watershed 1708000403. Outlet(s) = Cowlitz River (Lat 46.476278, Long −122.096306); upstream to endpoint(s) in: Unnamed (46.489922, −122.083268); Unnamed (46.518735, −121.858756); Burton Creek (46.541954, −121.750428); Cowlitz River (46.576161, −121.706256); Cunningham Creek (46.512691, −121.844636); Davis Creek (46.527807, −121.827406); Dry Creek (46.560084, −121.705732); Garrett Creek (46.523043, −121.773614); Hampton Creek (46.537971, −121.939923); Hopkin Creek (46.53512, −121.841854); Johnson Creek (Lat 46.575836, Long −121.705564); Kilborn Creek (46.507622, −121.801739); Kiona Creek (46.564304, −122.049702); Miller Creek (46.539348, −121.960377); Oliver Creek (46.543328, −121.993492); Peters Creek (46.538087, −121.983762); Schooley Creek (46.500722, −121.964414); Sethe Creek (46.534578, −121.867518); Siler Creek (46.492992, −121.911187); Silver Creek (46.55632, −121.91673); Smith Creek (46.561932, −121.693911); Surrey Creek (46.543475, −121.888707); Willame Creek (46.580526, −121.733077).
            (iv) Upper Cispus River Watershed 1708000404. Outlet(s) = Cispus River (Lat 46.443752, Long −121.798269); upstream to endpoint(s) in: Cispus River (46.344891, −121.68424); East Canyon Creek (46.347337, −121.703867); North Fork Cispus River (46.435538, −121.657768); Twin Creek (46.374273, −121.729578).
            (v) Lower Cispus River Watershed 1708000405. Outlet(s) = Cispus River (Lat 46.476761, Long −122.095709); upstream to endpoint(s) in: Unnamed (46.430554, −121.825682); Unnamed (46.455387, −121.954511); Unnamed (46.465418, −121.958732); Unnamed (46.452951, −122.046625); Ames Creek (46.466423, −121.918257); Camp Creek (46.449033, −121.832281); Cispus River (Lat 46.443752, Long −121.798269); Copper Canyon Creek (46.467296, −122.082101); Covell Creek (46.431961, −121.851825); Crystal Creek (46.445224, −122.024601); Dry Creek (46.452466, −121.852225); Greenhorn Creek (46.421576, −121.905397); Iron Creek (46.38938, −121.971317); McCoy Creek (46.389343, −121.822002); Quartz Creek (46.42561, −122.053071); Woods Creek (46.475527, −121.949635); Yellowjacket Creek (46.386924, −121.834674).
            (6) Cowlitz Subbasin 17080005—(i) Tilton River Watershed 1708000501. Outlet(s) = Tilton River (Lat 46.543356, Long −122.533164); upstream to endpoint(s) in: Unnamed (46.588777, −122.17989); Unnamed (46.608368, −122.314024); Unnamed (46.595355, −122.27852); Coal Creek (46.573383, −122.243464); Connelly Creek (46.603783, −122.316111); Coon Creek (46.615117, −122.275972); Eagle Creek (46.653164, −122.259058); East Fork Tilton River (46.594049, −122.170519); Jesse Creek (46.644485, −122.414873); Johnson Creek (46.531381, −122.237744); Little Creek (46.666231, −122.404381); Minnie Creek (46.539791, −122.234089); Nineteen Creek (46.599433, −122.22251); Otter Creek (46.620348, −122.409391); Rockies Creek (46.642452, −122.399153); Snow Creek (46.620326, −122.266924); South Fork Tilton Creek (46.564501, −122.161837); Tilton River (46.624549, −122.215133); Trout Creek (46.65834, −122.25936); Wallanding Creek (46.621001, −122.372088); West Fork Tilton River (46.658406, −122.308887); Winnie Creek (46.654766, −122.420066).
            (ii) Riffe Reservoir Watershed 1708000502. Outlet(s) = Cowlitz River (Lat 46.5031, Long −122.588332); upstream to endpoint(s) in: Cowlitz River (46.476278, −122.096306); Winston Creek (46.459003, −122.370859).
            (iii) Jackson Prairie Watershed 1708000503. Outlet(s) = Cowlitz River (Lat 46.367511, Long −122.934945); upstream to endpoint(s) in: Unnamed (46.383522, −122.679974); Unnamed (46.383941, −122.725937); Unnamed (46.385081, −122.705907); Unnamed (46.387856, −122.695831); Unnamed (46.39224, −122.75946); Unnamed (46.399666, −122.898638); Unnamed (46.400754, −122.733303); Unnamed (46.409488, −122.589866); Unnamed (46.410097, −122.680278); Unnamed (46.410422, −122.708726); Unnamed (46.411433, −122.756574); Unnamed (46.413363, −122.783988); Unnamed (46.417067, −122.637699); Unnamed (46.424466, −122.818117); Unnamed (46.427206, −122.613403); Unnamed (46.428381, −122.643499); Unnamed (46.429253, −122.83625); Unnamed (46.431112, −122.808741); Unnamed (46.440469, −122.519079); Unnamed (46.445258, −122.867273); Unnamed (46.449715, −122.529087); Unnamed (46.450991, −122.871663); Unnamed (46.472774, −122.686245); Unnamed (46.488493, −122.807753); Unnamed (46.517532, −122.654378); Unnamed (46.5309, −122.820885); Unnamed (46.533357, −122.758003); Unnamed (46.542935, −122.748007); Unnamed (46.464970, −122.610288); Unnamed (46.448115, −122.654992); Unnamed (46.442894, −122.667057); Unnamed (46.442944, −122.700366); Unnamed (46.465822, −122.580513); Unnamed (46.449279, −122.605026); Bear Creek (46.463967, −122.913037); Blue Creek (46.488339, −122.726491); Brights Creek (46.496407, −122.605179); Cedar Creek (46.482264, −122.580944); Coon Creek (46.445182, −122.895851); Cougar Creek (46.393389, −122.795962); Cowlitz River (46.5031, −122.588332); Foster Creek (46.40711, −122.890926); Hopkey Creek (46.459049, −122.554437); Jones Creek (46.518881, −122.675281); Lacamas Creek (46.556204, −122.688969); Little Salmon Creek (46.439872, −122.747395); Mill Creek (46.517371, −122.622126); Mill Creek (46.502438, −122.803167); North Fork Cedar Creek (46.462224, −122.673900); Otter Creek (46.479854, −122.700841); Pin Creek (46.411782, −122.832479); Rapid Creek (46.432098, −122.547553); Skook Creek (46.474731, −122.757751); Unnamed Creek (46.515124, −122.681226).
            
            (iv) North Fork Toutle River Watershed 1708000504. Outlet(s) = North Fork Toutle River (Lat 46.371819, Long −122.585848); upstream to endpoint(s) in: Unnamed (46.292893, −122.508359); Unnamed (46.294391, −122.526416); Unnamed (46.317597, −122.321791); Unnamed (46.321385, −122.488684); Unnamed (46.331761, −122.316562); Bear Creek (46.309744, −122.430749); Hoffstadt Creek (46.319718, −122.325454).
            (v) Green River Watershed 1708000505. Outlet(s) = North Fork Toutle River (Lat 46.366681, Long −122.587092); upstream to endpoint(s) in: Unnamed (46.332935, −122.298073); Unnamed (46.33485, −122.279213); Unnamed (46.355641, −122.205783); Unnamed (46.359811, −122.326801); Unnamed (46.373265, −122.389499); Unnamed (46.38427, −122.434721); Unnamed (46.387374, −122.488301); Unnamed (46.402102, −122.555537); Unnamed (46.40583, −122.542922); Unnamed (46.408718, −122.507384); Unnamed (46.410468, −122.431267); Unnamed (46.412392, −122.451557); Unnamed (46.416538, −122.283286); Unnamed (46.42, −122.292272); Unnamed (46.422599, −122.304017); Unnamed (46.428205, −122.267496); Beaver Creek (46.405735, −122.568826); Cascade Creek (46.417916, −122.331675); Devils Creek (46.401481, −122.409722); Elk Creek (46.41719, −122.250256); Green River (46.394118, −122.205161); Jim Creek (46.388361, −122.526853); Miners Creek (46.349143, −122.194242); Shultz Creek (46.344058, −122.275039); Tradedollar Creek (46.376142, −122.23987).
            (vi) South Fork Toutle River Watershed 1708000506. Outlet(s) = Toutle River (Lat 46.329223, Long −122.725131); upstream to endpoint(s) in: Unnamed (46.185704, −122.299471); Unnamed (46.186193, −122.40715); Unnamed (46.188524, −122.445753); Unnamed (46.199665, −122.471338); Unnamed (46.201636, −122.296552); Unnamed (46.206594, −122.331284); Unnamed (46.21036, −122.431482); Unnamed (46.21081, −122.427763); Unnamed (46.210915, −122.428229); Unnamed (46.211429, −122.279573); Unnamed (46.215533, −122.347972); Unnamed (46.223287, −122.327701); Unnamed (46.223773, −122.524201); Unnamed (46.226916, −122.337898); Unnamed (46.227233, −122.373391); Unnamed (46.238958, −122.490827); Unnamed (46.243346, −122.38038); Unnamed (46.245202, −122.629903); Unnamed (46.258398, −122.534433); Unnamed (46.260587, −122.550523); Unnamed (46.261618, −122.571707); Unnamed (46.268347, −122.577391); Unnamed (46.287125, −122.685581); Unnamed (46.292576, −122.659948); Unnamed (46.295532, −122.596926); Unnamed (46.296678, −122.585207); Unnamed (46.297388, −122.614534); Unnamed (46.310391, −122.606122); Unnamed (46.311754, −122.626346); Unnamed (46.312178, −122.704274); Unnamed (46.321553, −122.649148); Bear Creek (46.187484, −122.431406); Big Wolf Creek (46.225469, −122.567295); Brownell Creek (46.280407, −122.649708); Disappointment Creek (46.213614, −122.309153); Eighteen Creek (46.244881, −122.600184); Harrington Creek (46.247692, −122.419362); Johnson Creek (46.306181, −122.579585); Sheep Canyon (46.206343, −122.268258); South Fork Toutle River (46.209387, −122.263037); Studebaker Creek (46.28238, −122.681733); Thirteen Creek (46.237634, −122.624229); Trouble Creek (46.182362, −122.387761); Twenty Creek (46.232994, −122.5836); North Fork Toutle River (46.328728, −122.722386); Whitten Creek (46.203701, −122.502013).
            (vii) East Willapa Watershed 1708000507. Outlet(s) = Cowlitz River (46.265795, −122.915793); upstream to endpoint(s) in: Unnamed (46.241179, −122.990022); Unnamed (46.247733, −123.018044); Unnamed (46.247998, −122.777916); Unnamed (46.260464, −122.956364); Unnamed (46.263008, −123.020122); Unnamed (46.263983, −122.930316); Unnamed (46.266093, −122.981616); Unnamed (46.27194, −122.770063); Unnamed (46.281159, −122.760238); Unnamed (46.287658, −122.906283); Unnamed (46.289048, −122.963514); Unnamed (46.302765, −123.0657); Unnamed (46.307415, −122.93938); Unnamed (46.313054, −122.816361); Unnamed (46.314382, −122.943084); Unnamed (46.314535, −123.010247); Unnamed (46.315942, −122.865345); Unnamed (46.317235, −122.896545); Unnamed (46.319898, −122.814207); Unnamed (46.320644, −122.892218); Unnamed (46.322067, −122.814053); Unnamed (46.32332, −122.859461); Unnamed (46.323446, −122.886965); Unnamed (46.326968, −123.025803); Unnamed (46.328758, −122.817082); Unnamed (46.329235, −122.909613); Unnamed (46.334118, −122.817188); Unnamed (46.334241, −123.017807); Unnamed (46.336993, −122.893299); Unnamed (46.337756, −122.611236); Unnamed (46.337802, −122.940117); Unnamed (46.339026, −122.940678); Unnamed (46.343885, −122.762274); Unnamed (46.34681, −122.946071); Unnamed (46.348905, −122.769029); Unnamed (46.349667, −123.053432); Unnamed (46.350564, −122.799855); Unnamed (46.358221, −123.038147); Unnamed (46.358277, −122.791338); Unnamed (46.3604, −122.696281); Unnamed (46.360599, −122.736153); Unnamed (46.36403, −123.005163); Unnamed (46.36632, −122.634646); Unnamed (46.366869, −122.89658); Unnamed (46.368123, −122.894117); Unnamed (46.374172, −122.622494); Unnamed (46.375592, −123.099965); Unnamed (46.380427, −122.610242); Unnamed (46.38163, −122.883768); Unnamed (46.38939, −123.065756); Unnamed (46.394019, −122.98067); Unnamed (46.401297, −123.028366); Unnamed (46.41997, −123.040973); Unnamed (46.428911, −123.047482); Unnamed (46.43562, −123.045801); Unnamed (46.437797, −122.999776); Unnamed (46.460336, −123.01792); Unnamed (46.472152, −122.999706); Unnamed (46.508924, −122.885928); Unnamed (46.522845, −122.854611); Unnamed (46.534744, −122.980706); Unnamed (46.537092, −122.823206); Unnamed (46.543646, −122.855197); Arkansas Creek (46.334118, −123.054814); Baxter Creek (46.335963, −122.985106); Becker Creek (46.366541, −123.077711); Brim Creek (46.444408, −123.040408); Campbell Creek (46.345799, −123.069223); Cline Creek (46.339582, −122.856216); Cowlitz River (46.367511, −122.934945); Cowlitz River (46.280749, −122.908759); Cowlitz River (46.270301, −122.918872); Curtis Creek (46.479675, −122.978296); Delameter Creek (46.27323, −123.020718); Duffy Creek (46.436886, −122.972934); Ferrier Creek (46.469037, −122.92969); Hemlock Creek (46.258298, −122.728132); Hill Creek (46.385982, −122.887561); King Creek (46.528608, −123.017282); Monahan Creek (46.304091, −123.062738); North Fork Brim Creek (46.461931, −123.022977); North Fork Toutle River (46.366681, −122.587092); Olequa Creek (46.522827, −122.88994); Owens Creek (46.39917, −123.045965); Rock Creek (46.347737, −122.815672); Rock Creek (46.36466, −122.979025); Snow Creek (46.448627, −122.9822); Stankey Creek (46.325726, −122.827854); Stillwater Creek (46.376492, −123.114458); Sucker Creek (46.257038, −122.763973); Toutle River (46.329223, −122.725131); Tucker Creek (46.256345, −123.017401); Whittle Creek (46.313257, −122.951576); Unnamed Creek (46.365968, −123.078372); Unnamed Creek (46.366574, −122.6278); Unnamed Creek (46.322752, −122.727564); Unnamed Creek (46.358525, −122.749069); Wyant Creek (46.348562, −122.655808).
            (viii) Coweeman Watershed 1708000508. Outlet(s) = Cowlitz River (Lat 46.09677, Long −122.917179); Owl Creek (46.076672, −122.869072); upstream to endpoint(s) in: Unnamed (46.07177, −122.861942); Unnamed (46.080968, −122.726324); Unnamed (46.082482, −122.722033); Unnamed (46.08384, −122.719656); Unnamed (46.103901, −122.735682); Unnamed (46.11823, −122.725869); Unnamed (46.128746, −122.897993); Unnamed (46.133211, −122.702488); Unnamed (46.134412, −122.877742); Unnamed (46.134559, −122.874501); Unnamed (46.137294, −122.570127); Unnamed (46.140549, −122.616015); Unnamed (46.142157, −122.858404); Unnamed (46.142862, −122.813885); Unnamed (46.143869, −122.609969); Unnamed (46.147673, −122.866141); Unnamed (46.151541, −122.875978); Unnamed (46.157716, −122.6488); Unnamed (46.162608, −122.527406); Unnamed (46.164373, −122.573871); Unnamed (46.16697, −122.62965); Unnamed (46.169603, −122.912787); Unnamed (46.173346, −122.82947); Unnamed (46.174933, −122.844098); Unnamed (46.175151, −122.934081); Unnamed (46.175276, −122.532665); Unnamed (46.175583, −122.668586); Unnamed (46.180534, −122.898644); Unnamed (46.181396, −122.766774); Unnamed (46.183838, −122.820311); Unnamed (46.188804, −122.78364); Unnamed (46.193597, −122.911471); Unnamed (46.196887, −122.713022); Unnamed (46.20058, −122.827779); Unnamed (46.201892, −122.695345); Unnamed (46.202726, −122.560647); Unnamed (46.213243, −122.666442); Unnamed (46.217243, −122.951394); Unnamed (46.219673, −122.838549); Unnamed (46.220679, −122.889953); Unnamed (46.223168, −122.968869); Unnamed (46.226103, −122.771549); Unnamed (46.226208, −122.803239); Unnamed (46.237678, −122.887353); Unnamed (46.242901, −122.885918); Baird Creek (46.194037, −122.549476); Brown Creek (46.138569, −122.581603); Butler Creek (46.148896, −122.518149); Coweeman River (46.150297, −122.51847); Cowlitz River (46.265795, −122.915793); Goble Creek (46.109525, −122.68388); Hill Creek (46.178271, −122.600223); Jim Watson Creek (46.177642, −122.74165); Leckler Creek (46.231526, −122.948175); Little Baird Creek (46.190281, −122.572141); Mulholland Creek (46.201136, −122.646167); Nineteen Creek (46.140604, −122.623774); North Fork Goble Creek (46.136853, −122.680068); Nye Creek (46.121737, −122.805205); Ostrander Creek (46.210956, −122.764306); Owl Creek (46.091102, −122.865692); Owl Creek (46.076526, −122.861672); Salmon Creek (46.254572, −122.885114); Sam Smith Creek (46.165941, −122.725633); Sandy Bend Creek (46.231734, −122.915112); Skipper Creek (46.169104, −122.577264); South Fork Ostrander Creek (46.184505, −122.826132); Turner Creek (46.116534, −122.816196).
            (7) Lower Columbia Subbasin 17080006—(i) Youngs River Watershed 1708000601. Outlet(s) = Lewis and Clark River (Lat 46.157276, Long −123.8567); Adair Slough (46.164573, −123.890158); Youngs River (46.168659, −123.838128); Skipanon Waterway (46.183693, −123.907231); Alder Creek (46.183694, −123.923138); upstream to endpoint(s) in: Unnamed (45.961144, −123.760693); Unnamed (45.975677, −123.784472); Unnamed (45.987168, −123.864135); Unnamed (46.075646, −123.74625); Unnamed (46.074307, −123.722161); Unnamed (46.081494, −123.687949); Unnamed (46.098839, −123.782036); Unnamed (46.101257, −123.777885); Unnamed (46.101582, −123.791448); Unnamed (46.104561, −123.790689); Unnamed (46.105278, −123.778981); Unnamed (46.115179, −123.862193); Unnamed (46.11823, −123.798015); Unnamed (46.125146, −123.900778); Unnamed (46.133731, −123.821982); Unnamed (46.155148, −123.772037); Unnamed (46.163155, −123.798112); Unnamed (45.956438, −123.752083); Unnamed (45.992690, −123.779916); Unnamed (46.079767, −123.848993); Unnamed (46.081156, −123.752043); Unnamed (46.098781, −123.713321); Unnamed (46.11386, −123.748487); Abercrombie Creek (46.087084, −123.88937); Adair Slough (46.153356, −123.897783); Alder Creek (46.171207, −123.933132); Barrett Slough (46.12204, −123.85348); Binder Creek (46.142527, −123.821985); Binder Slough (46.121358, −123.819543); Brown Creek (46.172014, −123.806343); Casey Slough (46.115066, −123.815982); Cullaby Slough (46.022576, −123.880488); Green Slough (46.124806, −123.869053); Heckard Creek (46.057636, −123.87837); Hortill Creek (46.056683, −123.839636); Jeffers Slough (46.14965, −123.85163); Johnson Slough (46.071237, −123.882259); Klickitat Creek (46.049861, −123.842997); Lewis and Clark River (45.953527, −123.731398); Little Wallooskee River (46.140199, −123.737638); Loowit Creek (46.022396, −123.832364); Middle Fork North Fork Klaskanine River (46.061237, −123.638614); Moosmoos Creek (46.074807, −123.777539); North Fork Klaskanine River (46.048838, −123.636273); North Fork North Fork Klaskanine River (46.097739, −123.674883); Peterson Slough (46.10793, −123.85242); Shweeash Creek (46.019839, −123.839507); South Fork Klaskanine River (46.048461, −123.713622); South Fork Lewis and Clark River (45.981399, −123.841473); Speelyai Creek (46.032437, −123.83321); Stowebolt Creek (46.060439, −123.825132); Tucker Creek (46.075512, −123.824939); Wallooskee River (46.104416, −123.699695); Youngs River (46.06718, −123.789692).
            (ii) Big Creek Watershed 1708000602. Outlet(s) = Hillcrest Creek (Lat 46.171377, Long −123.655493); Bear Creek (46.1716, −123.665605); Marys Creek (46.173116, −123.668452); Fertile Valley Creek (46.188744, −123.588332); Blind Slough (46.20114, −123.584906); Big Creek (46.184561, −123.596303); John Day River (46.181573, −123.7404); Little Ferris Creek (46.158288, −123.629531); Mill Creek (46.19298, −123.759637); upstream to endpoint(s) in: Unnamed (46.067847, −123.49896); Unnamed (46.155656, −123.731589); Unnamed (46.176667, −123.477624); Unnamed (46.180584, −123.796858); Unnamed (46.199516, −123.501455); Unnamed (46.211835, −123.534242); Unnamed (46.213817, −123.557667); Unnamed (46.219749, −123.496059); Unnamed (46.183645, −123.484347); Bear Creek (46.122269, −123.636516); Big Creek (46.068744, −123.477937); Big Noise Creek (46.160378, −123.50188); Blind Slough (46.230154, −123.5256); Coon Creek (46.072977, −123.551698); Davis Creek (46.193487, −123.48968); Elk Creek (46.057446, −123.531954); Fertile Valley Creek (46.180229, −123.574191); McNary Creek (46.131584, −123.45871); Grizzly Slough (46.209179, −123.551962); Hillcrest Creek (46.155615, −123.633555); John Day River (46.151824, −123.718295); Gnat Creek (46.134382, −123.492375); Little Bear Creek (46.11197, −123.661934); Little Creek (46.138483, −123.606302); Marys Creek (46.136519, −123.685932); Mill Creek (46.143237, −123.582679); Mud Creek (46.089977, −123.55188); Pigpen Creek (46.102416, −123.559042); Saspal Slough (46.213023, −123.5376); Supply Creek (46.163644, −123.538404).
            (iii) Grays Bay Watershed 1708000603. Outlet(s) = Unnamed (Lat 46.242128, Long −123.884815); Unnamed (46.242369, −123.889547); Unnamed (46.246062, −123.909891); Unnamed (46.249228, −123.863946); Unnamed (46.259183, −123.852059); Unnamed (46.260409, −123.850081); Unnamed (46.261711, −123.842086); Unnamed (46.269817, −123.830183); Crooked Creek (46.296355, −123.677056); Sisson Creek (46.301761, −123.72555); Chinook River (46.303571, −123.968574); Grays River (46.306824, −123.685025); Deep River (46.310771, −123.714286); Wallacut River (46.315209, −124.020283); upstream to endpoint(s) in: Unnamed (46.252832, −123.906587); Unnamed (46.255601, −123.883337); Unnamed (46.257057, −123.892766); Unnamed (46.261834, −123.877718); Unnamed (46.26971, −123.872478); Unnamed (46.272099, −123.863261); Unnamed (46.272788, −123.855154); Unnamed (46.273099, −123.847441); Unnamed (46.273923, −123.833921); Unnamed (46.27462, −123.841297); Unnamed (46.282558, −123.76132); Unnamed (46.289926, −123.938085); Unnamed (46.296119, −123.751262); Unnamed (46.305607, −123.945919); Unnamed (46.320823, −123.638104); Unnamed (46.332306, −123.674913); Unnamed (46.349054, −123.563997); Unnamed (46.362133, −123.397387); Unnamed (46.367197, −123.661101); Unnamed (46.370018, −123.661652); Unnamed (46.383643, −123.54663); Unnamed (46.3861, −123.399009); Unnamed (46.389563, −123.443531); Unnamed (46.398896, −123.603127); Unnamed (46.409223, −123.563384); Unnamed (46.40988, −123.591182); Unnamed (46.414991, −123.598881); Unnamed (46.419132, −123.377411); Unnamed (46.4231, −123.465561); Unnamed (46.427724, −123.449351); Unnamed (46.428912, −123.389161); Unnamed (46.429717, −123.393596); Unnamed (46.429964, −123.55265); Unnamed (46.432969, −123.434984); Unnamed (46.435352, −123.530908); Unnamed (46.440181, −123.389495); Unnamed (46.440236, −123.539966); Unnamed (46.445599, −123.389398); Unnamed (46.453434, −123.501054); Unnamed (46.466604, −123.486435); Unnamed (46.472739, −123.394404); Unnamed (46.478038, −123.431439); Beaver Creek (46.401593, −123.550548); Blaney Creek (46.403572, −123.442837); Cabin Creek (46.44222, −123.485741); Campbell Creek (46.358257, −123.709343); Chinook River (46.274479, −123.902553); Crooked Creek (46.313288, −123.59644); Deep River (46.354054, −123.688621); East Fork Grays River (46.42414, −123.36983); Empi Creek (46.31383, −123.638514); Fossil Creek (46.354523, −123.484306); Grays River (46.491024, −123.4354); Hendrickson Canyon (46.373524, −123.664774); Hendrickson Creek (46.361368, −123.655366); Honey Creek (46.375646, −123.603913); Hull Creek (46.405494, −123.57846); Impie Creek (46.318309, −123.617177); Johnson Creek (46.463847, −123.502087); Kessel Creek (46.33321, −123.586047); King Creek (46.34008, −123.577604); Klints Creek (46.352885, −123.546067); Lassila Creek (46.330703, −123.717849); Malone Creek (46.362725, −123.638537); Mitchell Creek (46.457074, −123.405992); North Fork South Fork Crooked Creek (46.302415, −123.588653); Rangila Slough (46.379454, −123.663919); Salme Creek (46.345311, −123.727176); Seal Creek (46.330013, −123.666112); Shannon Creek (46.397758, −123.544779); Silver Creek (46.361718, −123.606566); Sisson Creek (46.326508, −123.744171); South Creek (46.298871, −123.634124); South Fork Crooked Creek (46.291379, −123.594068); South Fork Grays River (46.378555, −123.338976); Sweigiler Creek (46.421912, −123.519244); Thadbar Creek (46.338413, −123.617861); Wallacut River (46.320188, −124.009121); West Fork Grays River (46.45098, −123.56517); Unnamed Creek (46.30366, −123.59053).
            (8) Clackamas Subbasin 17090011—(i) Collawash River Watershed 1709001101. Outlet(s) = Collowash River (Lat 45.032022, Long −122.061189); upstream to endpoint(s) in: Collawash River (44.950761, −122.036265); Fan Creek (44.990371, −122.070099); Farm Creek (44.964523, −122.056455); Hot Springs Fork (44.938225, −122.172924); Nohorn Creek (44.951768, −122.178914); Pansy Creek (44.961276, −122.142173); Thunder Creek (44.971026, −122.114357).
            (ii) Upper Clackamas River Watershed 1709001102. Outlet(s) = Clackamas River (Lat 45.032073, Long −122.060326); upstream to endpoint(s) in: Unnamed (44.921586, −121.891779); Unnamed (44.946758, −121.870376); Unnamed (44.965941, −121.890584); Unnamed (44.984829, −121.88591); Unnamed (45.00955, −121.913461); Unnamed (45.009742, −121.911448); Berry Creek (44.842515, −121.913476); Clackamas River (44.872157, −121.84842); Cub Creek (44.840609, −121.886756); Fawn Creek (44.918888, −121.906568); Hunter Creek (44.892373, −121.929425); Kansas Creek (44.983299, −121.898876); Last Creek (44.971428, −121.855763); Lowe Creek (44.950581, −121.911761); Pinhead Creek (44.947076, −121.856905); Pot Creek (45.018321, −121.903626); Rhododendron Creek (44.935961, −121.905497); Wall Creek (44.954634, −121.88565); Wolf Creek (45.009327, −121.896447); Unnamed Creek (44.939221, −121.896788).
            (iii) Oak Grove Fork Clackamas River Watershed 1709001103. Outlet(s) = Oak Grove Fork Clackamas River (Lat 45.074631, Long −122.053402); upstream to endpoint(s) in: Oak Grove Fork Clackamas River (45.082079, −121.987346); Pint Creek (45.083562, −122.037835).
            (iv) Middle Clackamas River Watershed 1709001104. Outlet(s) = Clackamas River (Lat 45.243027, Long −122.28019); upstream to endpoint(s) in: Big Creek (45.071509, −122.07317); Clackamas River (45.032073, −122.060326); Fish Creek (45.063717, −122.160481); North Fork Clackamas River (45.238149, −122.218497); Oak Grove Fork Clackamas River (45.074631, −122.053402); Mag Creek (45.058467, −122.049959); Roaring River (45.181144, −122.060589); Sandstone Creek (45.088154, −122.075766); South Fork Clackamas River (45.193817, −122.226266); Tag Creek (45.060352, −122.048674); Tar Creek (45.049246, −122.058186); Trout Creek (45.037826, −122.073273); Wash Creek (45.047152, −122.190238); Whale Creek (45.110262, −122.085444).
            (v) Eagle Creek Watershed 1709001105. Outlet(s) = Eagle Creek (Lat 45.353023, Long −122.38235); upstream to endpoint(s) in: Unnamed (45.306541, −122.253481); Bear Creek (45.333888, −122.257969); Currin Creek (45.337212, −122.357579); Delph Creek (45.266726, −122.169986); Eagle Creek (45.276382, −122.200963); Little Eagle Creek (45.301454, −122.167019); North Fork Eagle Creek (45.315132, −122.116618); Trout Creek (45.330806, −122.124752).
            (vi) Lower Clackamas River Watershed 1709001106. Outlet(s) = Clackamas River (Lat 45.372568, Long −122.607652); upstream to endpoint(s) in: Unnamed (45.258538, −122.299446); Unnamed (45.350086, −122.487187); Unnamed (45.367637, −122.306895); Unnamed (45.377873, −122.36847); Unnamed (45.405591, −122.323467); Unnamed (45.411148, −122.302642); Bargfeld Creek (45.319393, −122.440978); Clackamas River (45.243027, −122.28019); Clear Creek (45.202385, −122.314579); Deep Creek (45.341779, −122.281223); Foster Creek (45.377099, −122.440414); Goose Creek (45.361912, −122.356092); Little Clear Creek (45.194779, −122.32996); Little Clear Creek (45.279953, −122.406729); Mosier Creek (45.268224, −122.452581); North Fork Deep Creek (45.426893, −122.304417); Richardson Creek (45.409345, −122.450358); Rock Creek (45.41554, −122.502566); Tickle Creek (45.391446, −122.27456).
            (9) Lower Willamette Subbasin 17090012—(i) Johnson Creek Watershed 1709001201. Outlet(s) = Johnson Creek (Lat 45.443607, Long −122.646568); upstream to endpoint(s) in: Unnamed (45.395793, −122.637786); Unnamed (45.479793, −122.637275); Unnamed (45.400038, −122.643353); Unnamed (45.427915, −122.679059); Unnamed (45.482333, −122.416496); Unnamed (45.483664, −122.416638); Unnamed (45.485757, −122.422255); Unnamed (45.490889, −122.423876); Badger Creek (45.459757, −122.386165); Crystal Springs Creek (45.481991, −122.636282); Hogan Creek (45.479786, −122.417896); Johnson Creek (45.462435, −122.305859); Kellogg Creek (45.416585, −122.599025); Kelly Creek (45.467217, −122.484045); Mount Scott Creek (45.430427, −122.557033); Oswego Creek (45.410712, −122.662215); Sunshine Creek (45.462297, −122.398193); Tryon Creek (45.453787, −122.691186); Willamette River (45.372568, −122.607652)).
            (ii) Scappoose Creek Watershed 1709001202. Outlet(s) = Multnomah Channel (Lat 45.618917, Long −122.796356); Multnomah Channel (45.856115, −122.795022); upstream to endpoint(s) in: Brush Creek (45.811623, −122.98903); Cox Creek (45.857229, −122.945231); Dart Creek (45.880546, −122.886563); Deep Creek (45.789148, −122.918002); Fall Creek (45.80123, −122.93963); Gourlay Creek (45.725088, −122.960632); Lazy Creek (45.745352, −122.992007); Lizzie Creek (45.824543, −122.994287); McCarthy Creek (45.616212, −122.859047); McNulty Creek (45.836482, −122.859642); Miller Creek (45.611495, −122.812947); Milton Creek (45.910301, −122.975949); North Scappoose Creek (45.826402, −123.0147); Raymond Creek (45.72705, −122.929237); Salmon Creek (45.867532, −122.901361); Scappoose Bay (45.790852, −122.876349); South Scappoose Creek (45.76167, −123.011604); Sturgeon Lake (45.72323, −122.79232); Sturgeon Lake (45.749815, −122.802752); Sturgeon Lake (45.725503, −122.830343); Wolf Creek (45.746648, −122.949214).
            (iii) Columbia Slough/Willamette River Watershed 1709001203. Outlet(s) = Willamette River (Lat 45.653521, Long −122.764965); upstream to endpoint(s) in: Swan Island Basin (45.565019, −122.713073); Columbia Slough (45.583522, −122.647913); Unnamed (45.615235, −122.740691); Unnamed (45.627985, −122.754739); Willamette River (45.372568, −122.607652).
            (10) Lower Columbia River Corridor—Lower Columbia River Corridor.Outlet(s) = Columbia River (Lat 46.2485, Long −124.0782) upstream to endpoint(s) in: Columbia River (Lat 45.605237, Long −121.633264).
            (11) Maps of proposed critical habitat for the lower Columbia River coho salmon DPS follow:
            
              
              ER24FE16.000
            
            
              
              ER24FE16.001
            
            
              
              ER24FE16.002
            
            
              
              ER24FE16.003
            
            
              
              ER24FE16.004
            
            
              
              ER24FE16.005
            
            
              
              ER24FE16.006
            
            
              
              ER24FE16.007
            
            
              
              ER24FE16.008
            
            
              
              ER24FE16.009
            
            
              
              ER24FE16.010
            
            (u) Puget Sound Steelhead (Oncorhynchus mykiss). Critical habitat is designated to include the areas defined in the following subbasins:
            (1) Strait Of Georgia Subbasin 17110002—(i) Bellingham Bay 1711000201. Outlet(s) = Chuckanut Creek (Lat 48.700204, Long −122.4949); Colony Creek (48.596632, −122.419321); Padden Creek (48.720212, −122.507267); Squalicum Creek (48.761135, −122.508464); Unnamed (48.614316, −122.441055); Whatcom Creek (48.754617, −122.482672); upstream to endpoint(s) in: Chuckanut Creek (48.695855, −122.459009); Colony Creek (48.595012, −122.368655); Padden Creek (48.716119, −122.492112); Squalicum Creek (48.800413, −122.401884); Toad Creek (48.790221, −122.420404); Unamed (48.61781, −122.439544); Unnamed (48.694566, −122.460342); Unnamed (48.749891, −122.443697); Unnamed (48.776621, −122.485934); Unnamed (48.798187, −122.478488); Unnamed (48.804196, −122.480665); Unnamed (48.808622, −122.395832); Unnamed (48.81125, −122.390305); Unnamed (48.818485, −122.394634); Whatcom Creek (48.755728, −122.439609).
            (ii) Samish River Watershed 1711000202. Outlet(s) = Samish River (Lat 48.554929, Long −122.456811); upstream to endpoint(s) in: Bear Creek (48.636953, −122.378411); Butler Creek (48.604896, −122.321047); Doolittle Creek (48.636011, −122.217771); Dry Creek (48.59728, −122.276992); Ennis Creek (48.656411, −122.192383); Friday Creek (48.648567, −122.371833); Parson Creek (48.601221, −122.282987); Silver Creek (48.64571, −122.329513); Swede Creek (48.558933, −122.226206); Thomas Creek (48.547551, −122.26923); Thunder Creek (48.597861, −122.214046); Unnamed (48.547031, −122.265845); Unnamed (48.601928, −122.266484); Unnamed (48.60898, −122.23177); Unnamed (48.624483, −122.220011); Unnamed (48.635349, −122.312454); Unnamed (48.636660, −122.376452); Unnamed (48.684736, −122.198027); Vernon Creek (48.592764, −122.243096).
            (iii) Birch Bay 1711000204. Outlet(s) = California Creek (Lat 48.96192, Long −122.732814); Dakota Creek (48.971842, −122.723798); Terrell Creek (48.921475, −122.745208); Unnamed (48.937195, −122.752893); upstream to endpoint(s) in: California Creek (48.894356, −122.608319); Haynie Creek (48.991982, −122.649909); North Fork Dakota Creek (48.984477, −122.568636); South Fork Dakota Creek (48.946745, −122.620945); Terrell Creek (48.873999, −122.688964); Unnamed (48.89583, −122.753422); Unnamed (48.937989, −122.750521); Unnamed (48.971309, −122.626164); Unnamed (48.975408, −122.668197); Unnamed (48.984629, −122.692849); Unnamed (48.986989, −122.701077); Unnamed (48.992777, −122.604054).
            (2) Nooksack Subbasin 17110004—(i) Upper North Fork Nooksack River Watershed 1711000401. Outlet(s) = Canyon Creek (Lat 48.90661, Long −121.989864); North Fork Nooksack River (48.90561, −121.987814); upstream to endpoint(s) in: Canyon Creek (48.922933, −121.966384); Cascade Creek (48.898964, −121.863499); Cornell Creek (48.88507, −121.95911); Deadhorse Creek (48.902507, −121.837147); Gallop Creek (48.883100, −121.947200); Glacier Creek (48.831251, −121.903097); Hedrick Creek (48.89601, −121.971728); Little Creek (48.882629, −121.937123); North Fork Nooksack River (48.905296, −121.8089); Thompson Creek (48.892411, −121.880668); West Cornell Creek (48.882149, −121.967178); Unnamed (48.83788, −121.90421); Unnamed (48.844181, −121.897301); Unnamed (48.891500, −121.967668); Unnamed (48.902338, −121.849472); Unnamed (48.90707, −121.83948).
            (ii) Middle Fork Nooksack River Watershed 1711000402. Outlet(s) = Canyon Creek (Lat 48.835008, Long −122.153051); Middle Fork Nooksack River (48.833037, 122.153128); upstream to endpoint(s) in: Canyon Creek (48.841923, −122.103727); Heislers Creek (48.778707, −122.092743); Middle Fork Nooksack River (48.771145, −122.072977); Porter Creek (48.794092, −122.103694); Unnamed (48.779218, −122.121048); Unnamed (48.780767, −122.116975); Unnamed (48.787472, −122.12477); Unnamed (48.820768, −122.122144).
            (iii) South Fork Nooksack River Watershed 1711000403. Outlet(s) = South Fork Nooksack River (Lat 48.807821, Long −122.20252); upstream to endpoint(s) in: Bell Creek (48.69622, −121.87518); Cavanaugh Creek (48.644428, −122.110678); Deer Creek (48.603978, −122.092479); Hard Scrabble Falls Creek (48.759936, −122.22864); Howard Creek (48.612814, −121.966548); Hutchinson Creek (48.722661, −122.098154); Jones Creek (48.715065, −122.215748); Loomis Creek (48.665079, −121.815934); Mccarty Creek (48.727377, −122.219879); Mcginnis Creek (48.61109, −121.958839); Plumbago Creek (48.607449, −122.097919); Skookum Creek (48.68695, −122.104163); Standard Creek (48.74615, −122.224446); Sygitowicz Creek (48.772017, −122.228041); Unnamed (48.599197, −122.073063); Unnamed (48.600525, −122.039331); Unnamed (48.600658, −122.022203); Unnamed (48.60222, −122.059486); Unnamed (48.602513, −122.016247); Unnamed (48.602549, −122.004019); Unnamed (48.604219, −121.992247); Unnamed (48.604523, −121.915611); Unnamed (48.60507, −122.068393); Unnamed (48.60642, −121.930219); Unnamed (48.607985, −121.918823); Unnamed (48.608266, −121.911587); Unnamed (48.609571, −121.982189); Unnamed (48.61019, −121.954851); Unnamed (48.622868, −122.117508); Unnamed (48.626209, −122.118838); Unnamed (48.630045, −122.118545); Unnamed (48.642631, −122.122994); Unnamed (48.661705, −122.11915); Unnamed (48.679949, −121.933538); Unnamed (48.681, −122.176044); Unnamed (48.687907, −122.159547); Unnamed (48.69125, −121.932816); Unnamed (48.698785, −121.912135); Unnamed (48.700841, −121.880954); Unnamed (48.70222, −122.109268); Unnamed (48.725471, −122.168225); Unnamed (48.738227, −122.105899); Unnamed (48.745076, −122.11099); Unnamed (48.776775, −122.221381); Unnamed (48.784569, −122.220861); Unnamed (48.80173, −122.17607); Unnamed (48.819062, −122.229914); Wanlick Creek (48.66309, −121.801322).
            (iv) Lower North Fork Nooksack River Watershed 1711000404. Outlet(s) = Anderson Creek (Lat 48.866658, Long −122.324286); Nooksack River (48.869803, −122.319417); upstream to endpoint(s) in: Anderson Creek (48.789701, −122.330514); Bell Creek (48.849394, −122.163142); Boulder Creek (48.936973, −122.02081); Canyon Creek (48.90661, −121.989864); Coal Creek (48.890899, −122.15529); Kendall Creek (48.926471, −122.148139); Kenney Creek (48.851169, −122.11389); Macaulay Creek (48.834461, −122.236136); Maple Creek (48.926054, −122.07647); Mitchell Creek (48.831119, −122.218653); North Fork Nooksack River (48.90561, −121.987814); Racehorse Creek (48.879840, −122.126400); Smith Creek (48.843717, −122.255666); South Fork Nooksack River (48.807821, −122.20252); Unnamed (48.803428, −122.320427); Unnamed (48.809155, −122.328886); Unnamed (48.816885, −122.229843); Unnamed (48.830856, −122.173308); Unnamed (48.834543, −122.153069); Unnamed (48.843097, −122.158088); Unnamed (48.850754, −122.120796); Unnamed (48.90233, −122.093446); Unnamed (48.904967, −122.085488); Unnamed (48.903288, −122.088323); Unnamed (48.91174, −122.01464); Unnamed (48.916501, −122.063237); Unnamed (48.918962, −122.015676); Unnamed (48.920779, −122.049370); Unnamed (48.916696, −122.103739); Wildcat Creek (48.903709, −122.000478).
            (v) Nooksack River Watershed 1711000405. Outlet(s) = Nooksack River (Lat 48.773567, Long −122.599888); Silver Creek (48.821901, −122.53218); East Silver Creek (48.81687, −122.529067); upstream to endpoint(s) in: Anderson Creek (48.866658, −122.324286); Bertrand Creek (49.002306, −122.523098); West Bertrand Creek (48.993346, −122.537903); Fishtrap Creek (49.000000, −122.406584); Fourmile Creek (48.888842, −122.422525); Mormon Ditch (48.943782, −122.382402); Nooksack River (48.869803, −122.319417); Pepin Creek (49.000000, −122.473673); Stickney Slough (48.971492, −122.390969); Tenmile Creek (48.841838, −122.377054); Wiser Lake (48.899749, −122.511319); Unnamed (48.840108, −122.411055); Unnamed (48.849253, −122.431795); Unnamed (48.854029, −122.477112); Unnamed (48.854666, −122.439035); Unnamed (48.870978, −122.599973); Unnamed (48.896998, −122.339775); Unnamed (48.913285, −122.364233); Unnamed (48.926314, −122.591314); Unnamed (48.967318, −122.524502); Unnamed (49.00182, −122.50126); Unnamed (49.000000, −122.474268).
            (3) Upper Skagit Subbasin 17110005—(i) Skagit River/Gorge Lake Watershed 1711000504. Outlet(s) = Goodell Creek (Lat 48.674399, Long −121.26504); Skagit River (48.672375, −121.262508); upstream to endpoint(s) in: Goodell Creek (48.729929, −121.314); Newhalem Creek (48.664832, −121.255072); Skagit River (48.676125, −121.241661).
            (ii) Skagit River/Diobsud Creek Watershed 1711000505. Outlet(s) = Skagit River (48.522186, −121.431634); upstream to endpoint(s) in: Alma Creek (48.599105, −121.36141); Bacon Creek (48.675306, −121.453097); Copper Creek (48.588469, −121.370907); Damnation Creek (48.627647, −121.339559); Diobsud Creek (48.583981, −121.441197); East Fork Bacon Creek (48.669034, −121.430334); Falls Creek (48.633251, −121.427043); Oakes Creek (48.619075, −121.412357); Skagit River (48.672375, −121.262508); Thorton Creek (48.649594, −121.307697); Unnamed (48.550953, −121.419261); Unnamed (48.627482, −121.324941); Unnamed (48.630803, −121.424055); Unnamed (48.652391, −121.297267); Unnamed (48.65642, −121.293119); Unnamed (48.657949, −121.279141); Unnamed (48.659526, −121.281845); Unnamed (48.659652, −121.284867).
            (iii) Cascade River Watershed 1711000506. Outlet(s) = Cascade River (Lat 48.52147, Long −121.431469); upstream to endpoint(s) in: Boulder Creek (48.511828, −121.363515); Cascade River (48.422406, −121.124592); Clark Creek (48.519616, −121.404247); Found Creek (48.481464, −121.244895); Jordan Creek (48.479149, −121.396302); Kindy Creek (48.40346, −121.19997); North Fork Cascade River (48.46574, −121.165301); Sibley Creek (48.511764, −121.255306); Unnamed (48.516916, −121.369934); Unnamed (48.519853, −121.355352); Unnamed (48.522841, −121.416253); Unnamed (48.540716, −121.187277).
            (iv) Skagit River/illabot Creek Watershed 1711000507. Outlet(s) = Skagit River (Lat 48.533888, Long −121.736697); upstream to endpoint(s) in: Aldon Creek (48.490787, −121.655981); Barr Creek (48.494766, −121.553562); Cascade River (48.52147, −121.431469); Corkindale Creek (48.523793, −121.481226); Illabot Creek (48.420072, −121.375128); Jackman Creek (48.52921, −121.696976); Mcleod Slough (48.478113, −121.628016); Miller Creek (48.483633, −121.657553); Olson Creek (48.554876, −121.448159); Rocky Creek (48.507094, −121.497771); Sauk River (48.48173, −121.607129); Skagit River (48.522186, −121.431634); Sutter Creek (48.495127, −121.549745); Unnamed (48.471463, −121.542227); Unnamed (48.485698, −121.594461); Unnamed (48.487325, −121.545692); Unnamed (48.487425, −121.533453); Unnamed (48.501107, −121.661145).
            (v) Baker River Watershed 1711000508. Outlet(s) = Baker River (Lat 48.533879, Long −121.736713); upstream to endpoint(s) in: Baker River (48.820068, −121.428469); Bald Eagle Creek (48.786682, −121.426929); Blum Creek (48.753095, −121.54535); Little Sandy Creek (48.704049, −121.698077); Morovitz Creek (48.745746, −121.677314); Park Creek (48.74079, −121.681977); Pass Creek (48.814934, −121.463275); Rocky Creek (48.645389, −121.707383); Skagit River (48.533888, −121.736697); Swift Creek (48.753261, −121.65719); Unnamed (48.734467, −121.636766).
            (4) Sauk Subbasin 17110006—(i) Upper Sauk River Watershed 1711000601. Outlet(s) = Sauk River (Lat 48.173216, Long −121.472863); upstream to endpoint(s) in: Bedal Creek (48.079796, −121.392862); Black Oak Creek (48.178866, −121.45057); Camp Creek (48.150358, −121.280495); Chocwich Creek (48.072804, −121.399295); Crystal Creek (48.182984, −121.360841); Dead Duck Creek (48.179803, −121.373501); Elliott Creek (48.055379, −121.415773); Falls Creek (48.136819, −121.432256); Martin Creek (48.091595, −121.402576); North Fork Sauk River (48.096, −121.372171); Owl Creek (48.162177, −121.295991); Peek-A-Boo Creek (48.149748, −121.441535); South Fork Sauk River (47.986322, −121.393336); Stujack Creek (48.176825, −121.392682); Swift Creek (48.099536, −121.40116); Unnamed (48.117404, −121.416221); Unnamed (48.164324, −121.447051); Unnamed (48.165143, −121.33003); Weden Creek (47.986316, −121.44378); White Chuck River (48.09948, −121.182565).
            (ii) Upper Suiattle River Watershed 1711000602. Outlet(s) = Suiattle River (48.258351, −121.224572); upstream to endpoint(s) in: Downey Creek (48.28262, −121.209548); Suiattle River (48.210571, −121.088734); Sulphur Creek (48.256889, −121.174591).
            (iii) Lower Suiattle River Watershed 1711000603. Outlet(s) = Suiattle River (Lat 48.335583, Long −121.547106); upstream to endpoint(s) in: All Creek (48.288401, −121.429156); Big Creek (48.343084, −121.441273); Black Creek (48.258382, −121.402801); Buck Creek (48.275388, −121.327822); Captain Creek (48.258384, −121.276479); Circle Creek (48.257783, −121.339964); Conrad Creek (48.276814, −121.414421); Harriet Creek (48.24803, −121.30351); Lime Creek (48.244288, −121.294507); Suiattle River (48.258351, −121.224572); Tenas Creek (48.336889, −121.431586); Unnamed (48.268285, −121.347595); Unnamed (48.2897, −121.432205); Unnamed (48.295835, −121.432122); Unnamed (48.303544, −121.423863).
            
            (iv) Lower Sauk River Watershed 1711000604. Outlet(s) = Mcleod Slough (Lat 48.478113, Long −121.628016); Sauk River (48.48173, −121.607129); upstream to endpoint(s) in: Clear Creek (48.202408, −121.569295); Dan Creek (48.265631, −121.540646); Dutch Creek (48.179125, −121.486809); Everett Creek (48.283836, −121.526243); Goodman Creek (48.185225, −121.499311); Hilt Creek (48.440932, −121.573433); Murphy Creek (48.183863, −121.523654); Rinker Creek (48.395207, −121.583449); Sauk River (48.173216, −121.472863); Suiattle River (48.335583, −121.547106); Unnamed (48.235207, −121.590179); Unnamed (48.282638, −121.530751); Unnamed (48.286653, −121.524888); Unnamed (48.305253, −121.545097); Unnamed (48.439232, −121.616077); White Creek (48.403202, −121.537828).
            (5) Lower Skagit Subbasin 17110007—(i) Middle Skagit River/Finney Creek Watershed 1711000701. Outlet(s) = Skagit River (Lat 48.488951, Long −122.217614); upstream to endpoint(s) in: Alder Creek (48.552575, −121.932183); Boyd Creek (48.504855, −121.892273); Childs Creek (48.536412, −122.080267); Coal Creek (48.533942, −122.153196); Cumberland Creek (48.510468, −121.993332); Day Creek (48.406901, −121.97766); Finney Creek (48.465302, −121.687051); Gilligan Creek (48.48009, −122.130644); Grandy Creek (48.561171, −121.818094); Hansen Creek (48.559859, −122.208046); Jones Creek (48.558032, −122.046527); Loretta Creek (48.492814, −122.018527); Marietta Creek (48.511246, −121.930245); Mill Creek (48.500192, −121.873597); Muddy Creek (48.545767, −121.985109); O Toole Creek (48.508466, −121.919329); Pressentin Creek (48.509721, −121.846156); Quartz Creek (48.50301, −121.788233); Red Cabin Creek (48.552388, −122.016014); Skagit River (48.533385, −121.737928); Sorenson Creek (48.488763, −122.104541); Unnamed (48.480893, −122.141637); Unnamed (48.489945, −122.098925); Unnamed (48.495815, −121.753486); Unnamed (48.506371, −122.061784); Unnamed (48.509168, −122.104561); Unnamed (48.514861, −122.118166); Unnamed (48.528239, −122.166675); Unnamed (48.528601, −122.102507); Unnamed (48.535185, −122.087068); Unnamed (48.536394, −122.085423); Unnamed (48.537986, −122.186437); Unnamed (48.542105, −122.059915); Unnamed (48.547274, −122.185153); Unnamed (48.547956, −122.187094); Unnamed (48.548129, −121.954555); Unnamed (48.550762, −122.195456); Unnamed (48.552902, −121.959069); Unnamed (48.558115, −122.198368); Unnamed (48.558227, −121.99464); Unnamed (48.561171, −121.818094); Unnamed (48.562984, −121.811731); Unnamed (48.55177, −122.204332); Wiseman Creek (48.532064, −122.135004).
            (ii) Lower Skagit River/Nookachamps Creek Watershed 1711000702. Outlet(s) = Freshwater Slough (Lat 48.310713, Long −122.389592); North Fork Skagit River (48.362362, −122.470128); South Fork Skagit River (48.291833, −122.368233); upstream to endpoint(s) in: Britt Slough (48.393312, −122.358366); Carpenter Creek (48.394245, −122.277339); East Fork Nookachamps Creek (48.404247, −122.180275); Fisher Creek (48.30521, −122.296248); Lake Creek (48.324016, −122.224344); Skagit River (48.488951, −122.217614); Turner Creek (48.447398, −122.195845); Unnamed (48.358837, −122.422683); Unnamed (48.366754, −122.41293); Unnamed (48.43207, −122.314617); Unnamed (48.380192, −122.17967); Walker Creek (48.375354, −122.176074).
            (6) Stillaguamish Subbasin 17110008—(i) North Fork Stillaguamish River Watershed 1711000801. Outlet(s) = North Fork Stillaguamish River (Lat 48.203615, Long −122.126717); upstream to endpoint(s) in: Boulder River (48.245122, −121.828242); Brooks Creek (48.289564, −121.906883); Deer Creek (48.364935, −121.794539); Deforest Creek (48.393279, −121.853014); Dicks Creek (48.300579, −121.836549); French Creek (48.239427, −121.774131); Fry Creek (48.256369, −121.897103); Furland Creek (48.25189, −121.699139); Grant Creek (48.295612, −122.031716); Hell Creek (48.252119, −121.964447); Higgins Creek (48.329407, −121.791932); Little Deer Creek (48.431748, −121.938181); Little French Creek (48.268189, −121.738851); Montague Creek (48.250887, −121.867164); Moose Creek (48.253373, −121.710713); North Fork Stillaguamish River (48.296662, −121.636091); Rick Creek (48.349662, −121.899994); Rock Creek (48.272543, −122.084907); Rollins Creek (48.292951, −121.851904); Segelsen Creek (48.301774, −121.705063); Snow Gulch (48.241837, −121.688972); Squire Creek (48.201836, −121.630783); Unnamed (48.225817, −122.090659); Unnamed (48.23139, −122.079834); Unnamed (48.236267, −121.625132); Unnamed (48.236753, −122.051497); Unnamed (48.243945, −121.64302); Unnamed (48.24766, −122.036676); Unnamed (48.252573, −122.029955); Unnamed (48.255611, −121.714995); Unnamed (48.256057, −122.095346); Unnamed (48.256367, −121.939918); Unnamed (48.256695, −122.025848); Unnamed (48.257104, −121.90825); Unnamed (48.258393, −122.05691); Unnamed (48.258869, −121.764439); Unnamed (48.259213, −121.70866); Unnamed (48.263641, −121.763092); Unnamed (48.264861, −121.758039); Unnamed (48.265601, −122.004059); Unnamed (48.267786, −122.043722); Unnamed (48.268038, −121.715334); Unnamed (48.272044, −121.726641); Unnamed (48.27601, −121.935088); Unnamed (48.277489, −122.036087); Unnamed (48.27989, −121.990779); Unnamed (48.281081, −121.995266); Unnamed (48.281713, −121.649707); Unnamed (48.283383, −121.683334); Unnamed (48.28395, −121.646562); Unnamed (48.284296, −121.658284); Unnamed (48.28446, −121.920135); Unnamed (48.285216, −121.62783); Unnamed (48.2891, −121.769358); Unnamed (48.289217, −121.680426); Unnamed (48.289395, −121.755674); Unnamed (48.289507, −121.702145); Unnamed (48.290513, −121.743771); Unnamed (48.290671, −121.721475); Unnamed (48.290801, −121.746827); Unnamed (48.291004, −121.691566); Unnamed (48.291597, −121.693818); Unnamed (48.294273, −121.732756); Unnamed (48.294703, −121.826142); Unnamed (48.294855, −121.94067); Unnamed (48.295803, −121.789706); Unnamed (48.296128, −121.825352); Unnamed (48.297676, −121.802133); Unnamed (48.319239, −121.964661); Unnamed (48.359397, −121.920923); Unnamed (48.361324, −121.93455); Unnamed (48.365655, −121.915496); Unnamed (48.366918, −121.941311); Unnamed (48.367183, −121.958052); Unnamed (48.367255, −121.956483); Unnamed (48.367469, −121.95337); Unnamed (48.370765, −121.89953); Unnamed (48.371334, −121.834956); Unnamed (48.372057, −121.893537); Unnamed (48.37667, −121.887195); Unnamed (48.384027, −121.879147); Unnamed (48.410307, −121.91761); Unnamed (48.297464, −121.81382); Unnamed (48.321184, −121.95493).
            (ii) South Fork Stillaguamish River Watershed 1711000802. Outlet(s) = North Fork Stillaguamish River (Lat 48.203615, Long −122.126716); South Fork Stillaguamish River (48.203615, −122.126717); upstream to endpoint(s) in: Bear Creek (48.064612, −121.729061); Bear Creek (48.184588, −122.027434); Beaver Creek (48.088637, −121.513947); Bender Creek (48.066866, −121.589809); Benson Creek (48.10167, −121.738611); Blackjack Creek (48.051331, −121.624223); Boardman Creek (48.04009, −121.674988); Buck Creek (48.051042, −121.469806); Coal Creek (48.093827, −121.535554); Cranberry Creek (48.121886, −121.803277); Cub Creek (48.211009, −121.940174); Deer Creek (48.094863, −121.554797); Eldredge Creek (48.074512, −121.637347); Gordon Creek (48.086169, −121.660042); Hawthorn Creek (48.078912, −121.8082); Heather Creek (48.086826, −121.782066); Hempel Creek (48.075711, −121.743146); Jim Creek (48.209443, −121.929313); Mallardy Creek (48.067197, −121.657137); March Creek (48.196056, −122.15374); Marten Creek (48.079769, −121.613497); North Fork Canyon Creek (48.17598, −121.82868); Palmer Creek (48.0427, −121.474893); Perry Creek (48.077976, −121.482351); Porter Creek (48.197684, −122.008959); Rotary Creek (48.092322, −121.828833); Schweitzer Creek (48.06862, −121.69012); Siberia Creek (48.166246, −122.022375); South Fork Canyon Creek (48.153787, −121.785021); South Fork Stillaguamish River (48.028261, −121.483458); Triple Creek (48.077106, −121.798123); Turlo Creek (48.108542, −121.764124); Twentytwo Creek (48.075825, −121.758819); Unnamed (48.047402, −121.505486); Unnamed (48.05552, −121.520966); Unnamed (48.075811, −121.563225); Unnamed (48.077807, −121.591337); Unnamed (48.080052, −121.580689); Unnamed (48.082802, −121.695828); Unnamed (48.084671, −121.683128); Unnamed (48.090013, −121.877766); Unnamed (48.091037, −121.815954); Unnamed (48.094741, −121.861679); Unnamed (48.100032, −121.796066); Unnamed (48.102487, −121.760967); Unnamed (48.10534, −122.027687); Unnamed (48.106381, −121.783693); Unnamed (48.107979, −121.790154); Unnamed (48.110592, −121.795323); Unnamed (48.11262, −121.80435); Unnamed (48.117007, −121.82596); Unnamed (48.118957, −121.83034); Unnamed (48.125862, −122.006135); Unnamed (48.131466, −121.905515); Unnamed (48.131881, −121.883717); Unnamed (48.134683, −121.938153); Unnamed (48.139202, −122.040321); Unnamed (48.140702, −121.932885); Unnamed (48.141896, −121.932379); Unnamed (48.143639, −121.932372); Unnamed (48.14431, −121.924623); Unnamed (48.14619, −122.017379); Unnamed (48.151471, −122.062372); Unnamed (48.166951, −122.097499); Unnamed (48.19464, −122.074897); Unnamed (48.199265, −122.091343); Unnamed (48.212118, −121.923782); Unnamed (48.21329, −122.028497); Unnamed (48.216753, −122.005396); Unnamed (48.219125, −121.989143); Unnamed (48.219724, −121.994297); Unnamed (48.224672, −121.975855); Unnamed (48.227563, −121.937492); Unnamed (48.233562, −121.953975); Wiley Creek (48.092015, −121.720605); Wisconsin Creek (48.068182, −121.719162).
            (iii) Lower Stillaguamish River Watershed 1711000803. Outlet(s) = Hat Slough (Lat 48.198102, Long −122.359125); Stillaguamish River (48.238335, −122.376115); upstream to endpoint(s) in: Church Creek (48.26413, −122.283181); Freedom Creek (48.271454, −122.314228); Harvey Creek (48.233538, −122.128366); Jackson Gulch (48.210323, −122.241546); North Fork Stillaguamish River (48.203615, −122.126716); Pilchuck Creek (48.317396, −122.149205); Portage Creek (48.178785, −122.182919); Stillaguamish River (48.203562, −122.126899); Unnamed (48.171029, −122.260136); Unnamed (48.186672, −122.277088); Unnamed (48.195788, −122.283335); Unnamed (48.195835, −122.168612); Unnamed (48.196884, −122.166822); Unnamed (48.20183, −122.295689); Unnamed (48.203545, −122.315975); Unnamed (48.203747, −122.19962); Unnamed (48.214373, −122.151954); Unnamed (48.224202, −122.14526); Unnamed (48.227416, −122.199181); Unnamed (48.232175, −122.226793); Unnamed (48.23644, −122.226298); Unnamed (48.240242, −122.207791); Unnamed (48.241888, −122.201199); Unnamed (48.251066, −122.202687); Unnamed (48.256206, −122.197528); Unnamed (48.262756, −122.185006); Unnamed (48.271258, −122.316101); Unnamed (48.281636, −122.206013); Unnamed (48.300059, −122.213286); Unnamed (48.303378, −122.161323).
            (7) Skykomish Subbasin 17110009—(i) Tye And Beckler Rivers Watershed 1711000901. Outlet(s) = Beckler River (Lat 47.715467, Long −121.341085); South Fork Skykomish River (47.71526, −121.339458); upstream to endpoint(s) in: Alpine Creek (47.70063, −121.253227); Beckler River (47.86115, −121.306314); East Fork Foss River (47.648892, −121.276727); Rapid River (47.819406, −121.237866); Tye River (47.717046, −121.226571); West Fork Foss River (47.627377, −121.310419).
            (ii) Skykomish River Forks Watershed 1711000902. Outlet(s) = North Fork Skykomish River (Lat 47.813603, Long −121.577995); South Fork Skykomish River (47.812617, −121.577943); upstream to endpoint(s) in: Barclay Creek (47.791478, −121.48993); Bear Creek (47.889803, −121.382157); Beckler River (47.715467, −121.341085); Bitter Creek (47.841172, −121.50341); Bridal Veil Creek (47.798538, −121.56095); East Fork Miller River (47.648482, −121.373599); Excelsior Creek (47.869782, −121.486781); Goblin Creek (47.925037, −121.311518); Index Creek (47.759736, −121.496132); Kimball Creek (47.701302, −121.431138); Lewis Creek (47.81892, −121.505851); Maloney Creek (47.704343, −121.354423); Money Creek (47.707177, −121.442116); North Fork Skykomish River (47.920573, −121.303744); Salmon Creek (47.904002, −121.467022); Silver Creek (47.940366, −121.437503); Snowslide Gulch (47.857696, −121.508333); South Fork Skykomish River (47.71526, −121.339458); Troublesome Creek (47.899315, −121.400435); Trout Creek (47.832847, −121.433624); West Cady Creek (47.897548, −121.305775); West Fork Miller River (47.665692, −121.400066).
            (iii) Skykomish River/Wallace River Watershed 1711000903. Outlet(s) = Mccoy Creek (Lat 47.847628, Long −121.824315); Skykomish River (47.860377, −121.819105); Unnamed (47.855571, −121.819268); upstream to endpoint(s) in: Anderson Creek (47.8044, −121.596583); Deer Creek (47.818891, −121.581685); Duffey Creek (47.833436, −121.689636); Hogarty Creek (47.842003, −121.612106); May Creek (47.856805, −121.632414); Mccoy Creek (47.831308, −121.826994); North Fork Skykomish River (47.813603, −121.577995); North Fork Wallace River (47.879351, −121.659897); Olney Creek (47.879416, −121.717566); Proctor Creek (47.816171, −121.652091); South Fork Skykomish River (47.812617, −121.577943); Unnamed (47.823821, −121.641583); Unnamed (47.854927, −121.788254); Unnamed (47.857101, −121.75812); Unnamed (47.858007, −121.797344); Unnamed (47.860413, −121.635072); Unnamed (47.84923, −121.784034); Unnamed (47.855893, −121.752873); Wagleys Creek (47.873165, −121.773098); Wallace River (47.877046, −121.645838).
            (iv) Sultan River Watershed 1711000904. Outlet(s) = Sultan River (Lat 47.861005, Long −121.820933); upstream to endpoint(s) in: Sultan River (47.959618, −121.796288); Unnamed (47.887034, −121.829974).
            (v) Skykomish River/Woods Creek Watershed 1711000905. Outlet(s) = Skykomish River (Lat 47.829872, Long −122.045091); upstream to endpoint(s) in: Barr Creek (Lat 47.829715, −121.905589); Carpenter Creek (48.015168, −121.930236); Elwell Creek (47.803646, −121.853672); Foye Creek (47.822602, −121.970674); High Rock Creek (47.837811, −121.959755); Mccoy Creek (47.847628, −121.824315); Richardson Creek (47.886315, −121.943935); Riley Slough (47.844202, −121.936904); Skykomish River (47.847403, −121.886481); Skykomish River (47.852292, −121.878907); Skykomish River (47.854738, −121.82681); Sorgenfrei Creek (47.961588, −121.934368); Sultan River (47.861005, −121.820933); Unnamed (47.818865, −122.005592); Unnamed (47.81969, −122.00526); Unnamed (47.829214, −121.844279); Unnamed (47.855571, −121.819268); Unnamed (47.88559, −121.921368); Unnamed (47.828244, −122.013516); Unnamed (47.834405, −122.016728); Unnamed (47.834695, −122.021191); Unnamed (47.836191, −121.980947); Unnamed (47.839322, −121.952037); Unnamed (47.839419, −121.843256); Unnamed (47.842963, −121.90049); Unnamed (47.844848, −121.889155); Unnamed (47.851422, −121.852499); Unnamed (47.853708, −121.907276); Unnamed (47.853713, −121.91338); Unnamed (47.857546, −121.830245); West Fork Woods Creek (47.983648, −121.957293); Woods Creek (47.895095, −121.875437); Youngs Creek (47.807915, −121.83447).
            (8) Snoqualmie Subbasin 17110010—(i) Middle Fork Snoqualmie River Watershed 1711001003. Outlet(s) = Langlois Creek (Lat 47.635728, Long −121.90751); Snoqualmie River (47.640786, −121.927225); upstream to endpoint(s) in: Canyon Creek (47.568828, −121.981984); East Fork Griffin Creek (47.667678, −121.79524); Griffin Creek (47.679643, −121.802134); Lake Creek (47.506498, −121.871475); Langlois Creek (47.632423, −121.900585); Langlois Creek (47.63436, −121.910479); Patterson Creek (47.643294, −122.008601); Raging River (47.443286, −121.841753); Snoqualmie River (47.54132, −121.837391); Tokul Creek (47.556115, −121.829753); Unnamed (47.435758, −121.840802); Unnamed (47.469131, −121.887371); Unnamed (47.552211, −121.892074); Unnamed (47.55902, −121.959053); Unnamed (47.594862, −121.869153); Unnamed (47.602188, −121.86105); Unnamed (47.611929, −121.844129); Unnamed (47.617761, −121.987517); Unnamed (47.620823, −121.818809); Unnamed (47.67586, −121.821881); Unnamed (47.550625, −121.860269); Unnamed (47.573184, −121.882046); Unnamed (47.574562, −121.935597); Unnamed (47.574643, −121.923532); Unnamed (47.575296, −121.934856); Unnamed (47.575302, −121.928863); Unnamed (47.577661, −121.922239); Unnamed (47.580744, −121.89107); Unnamed (47.604032, −121.909863); Unnamed (47.60579, −121.908524); Unnamed (47.611586, −121.940718); Unnamed (47.61275, −121.923865); Unnamed (47.619886, −121.913184); Unnamed (47.624753, −121.913661).
            (ii) Lower Snoqualmie River Watershed 1711001004. Outlet(s) = Snohomish River (47.832905, −122.05029); Unnamed (47.818865, −122.005592); upstream to endpoint(s) in: Adair Creek (47.713532, −122.00603); Cherry Creek (47.767647, −121.835764); Langlois Creek (47.635728, −121.90751); Margaret Creek (47.754562, −121.894491); North Fork Cherry Creek (47.747274, −121.922417); North Fork Creek (47.709704, −121.813858); Pearson Eddy Creek (47.7629, −121.993362); Peoples Creek (47.797003, −121.969785); Snoqualmie River (47.640786, −121.927225); South Fork Tolt River (47.692382, −121.690691); Stossel Creek (47.760057, −121.854479); Tolt River (47.639682, −121.925064); Tuck Creek (47.760138, −122.029513); Unnamed (47.66549, −121.969734); Unnamed (47.688103, −121.841747); Unnamed (47.697681, −121.877351); Unnamed (47.699359, −121.72867); Unnamed (47.711538, −121.835344); Unnamed (47.718309, −121.778212); Unnamed (47.719516, −121.683676); Unnamed (47.721128, −121.842676); Unnamed (47.721491, −121.711688); Unnamed (47.72187, −121.872933); Unnamed (47.639628, −121.916512); Unnamed (47.644835, −121.876373); Unnamed (47.652724, −121.927754); Unnamed (47.653832, −121.900784); Unnamed (47.663562, −121.912794); Unnamed (47.666377, −121.921884); Unnamed (47.66645, −121.968042); Unnamed (47.671854, −121.944823); Unnamed (47.6722, −121.934103); Unnamed (47.672893, −121.963119); Unnamed (47.673234, −121.906003); Unnamed (47.68202, −121.984816); Unnamed (47.683549, −121.985897); Unnamed (47.685397, −121.98674); Unnamed (47.688482, −121.942011); Unnamed (47.691215, −121.959693); Unnamed (47.691787, −121.975697); Unnamed (47.694662, −121.994754); Unnamed (47.701955, −121.998995); Unnamed (47.704253, −122.001792); Unnamed (47.709025, −122.004767); Unnamed (47.709854, −121.98468); Unnamed (47.716945, −122.001237); Unnamed (47.721749, −121.989604); Unnamed (47.722623, −121.987303); Unnamed (47.723963, −121.996696); Unnamed (47.726844, −121.989954); Unnamed (47.733263, −122.010612); Unnamed (47.733962, −121.989698); Unnamed (47.734647, −122.013111); Unnamed (47.736303, −122.013677); Unnamed (47.736874, −121.98844); Unnamed (47.741838, −122.009593); Unnamed (47.744396, −121.949708); Unnamed (47.745593, −121.952919); Unnamed (47.745918, −121.954099); Unnamed (47.747444, −122.005028); Unnamed (47.747524, −121.957434); Unnamed (47.747678, −121.996583); Unnamed (47.74965, −121.977289); Unnamed (47.750208, −121.96435); Unnamed (47.750524, −121.965961); Unnamed (47.75188, −121.927084); Unnamed (47.752108, −121.969501); Unnamed (47.752268, −122.004156); Unnamed (47.75256, −121.964546); Unnamed (47.752757, −121.969499); Unnamed (47.752947, −121.957481); Unnamed (47.753339, −121.969357); Unnamed (47.754942, −121.97775); Unnamed (47.756436, −122.004367); Unnamed (47.758452, −122.002775); Unnamed (47.761886, −122.000354); Unnamed (47.762689, −121.991876); Unnamed (47.762853, −121.977877); Unnamed (47.767489, −122.000623); Unnamed (47.775507, −121.995614); Unnamed (47.775755, −121.99995); Unnamed (47.776255, −121.999798); Unnamed (47.779073, −121.991757); Unnamed (47.782249, −121.966177); Unnamed (47.788539, −122.000183); Unnamed (47.797789, −121.978354); Unnamed (47.801619, −121.981418); Unnamed (47.815259, −121.976869); Unnamed (47.815443, −121.99813); Unnamed (47.818865, −122.005592).
            (9) Snohomish Subbasin 17110011—(i) Pilchuck River Watershed 1711001101. Outlet(s) = French Creek (Lat 47.888547, Long −122.087439); Pilchuck River (47.900972, −122.092133); upstream to endpoint(s) in: Boulder Creek (48.024989, −121.811255); Catherine Creek (48.033209, −122.077074); Dubuque Creek (47.996688, −122.010406); French Creek (47.898794, −122.057083); Kelly Creek (48.035392, −121.830635); Little Pilchuck Creek (48.112494, −122.060843); Miller Creek (47.996242, −121.781617); Pilchuck River (47.991273, −121.736285); Purdy Creek (48.008866, −121.892703); Worthy Creek (48.060661, −121.889486); Scott Creek (47.94956, −122.05759); Unnamed (47.946107, −122.078197); Unnamed (47.981529, −122.022251); Unnamed (48.014987, −122.065111); Unnamed (48.050521, −121.960436); Unnamed (48.052319, −121.873027); Unnamed (48.056823, −121.920701); Unnamed (47.893981, −122.064909); Unnamed (47.90029, −122.055264); Unnamed (47.900781, −122.071709); Unnamed (47.902216, −122.060278); Unnamed (47.909758, −122.055179); Unnamed (47.91308, −122.079588); Unnamed (47.91411, −122.073471); Unnamed (47.930159, −122.045611); Unnamed (47.970802, −122.07904); Wilson Creek (48.007178, −121.772124).
            
            (ii) Snohomish River Watershed 1711001102. Outlet(s) = Quilceda Creek (48.045077, −122.207633); Snohomish River (48.020024, −122.199952); Steamboat Slough (48.035252, −122.187716); Union Slough (48.033026, −122.187941); Unnamed (48.042687, −122.203304); upstream to endpoint(s) in: Allen Creek (48.060189, −122.155845); Anderson Creek (47.823494, −122.063169); Batt Slough (47.893752, −122.101932); Burri Creek (47.996254, −122.12825); Ebey Slough (47.942077, −122.172019); Elliott Creek (47.832096, −122.058076); Evans Creek (47.837998, −122.084366); French Creek (47.905702, −122.006538); Lake Beecher (47.853003, −122.08659); Larimer Creek (47.889935, −122.141659); Quilceda Creek (48.126701, −122.136538); Snohomish River (47.845642, −122.066164); Swan Trail Slough (47.924299, −122.144247); Thomas Creek (47.885779, −122.133759); Unnamed (47.89605, −122.024132); Unnamed (47.874632, −122.06789); Unnamed (47.878911, −122.062819); Unnamed (47.883214, −122.075259); Unnamed (47.883685, −122.064291); Unnamed (47.977505, −122.164439); Unnamed (47.989661, −122.153303); Unnamed (47.989986, −122.157628); Unnamed (47.992902, −122.153788); Unnamed (47.994226, −122.155257); Unnamed (47.999821, −122.157617); Unnamed (47.999833, −122.154307); Unnamed (48.000441, −122.160006); Unnamed (48.131795, −122.131717); Unnamed (47.826251, −122.063007); Unnamed (47.839617, −122.088583); Unnamed (47.842605, −122.060737); Unnamed (47.842773, −122.09302); Unnamed (47.845642, −122.066164); Unnamed (47.845758, −122.092344); Unnamed (47.846844, −122.064563); Unnamed (47.851113, −122.010167); Unnamed (47.852079, −122.018572); Unnamed (47.861172, −122.029372); Unnamed (47.864352, −122.091793); Unnamed (47.868184, −122.033887); Unnamed (47.868667, −122.071745); Unnamed (47.871627, −122.007148); Unnamed (47.872067, −122.012574); Unnamed (47.872807, −122.007458); Unnamed (47.872892, −122.020313); Unnamed (47.873683, −122.02625); Unnamed (47.873838, −122.023394); Unnamed (47.873972, −122.020824); Unnamed (47.873974, −122.018382); Unnamed (47.874621, −122.033932); Unnamed (47.87602, −122.018838); Unnamed (47.876587, −122.038858); Unnamed (47.877086, −122.10383); Unnamed (47.878155, −122.093306); Unnamed (47.878365, −122.047458); Unnamed (47.879616, −122.121293); Unnamed (47.880169, −122.120704); Unnamed (47.880744, −122.124328); Unnamed (47.880801, −122.115079); Unnamed (47.881683, −122.018106); Unnamed (47.882464, −122.049811); Unnamed (47.88295, −122.036805); Unnamed (47.883214, −122.128361); Unnamed (47.887449, −122.136266); Unnamed (47.887628, −122.115244); Unnamed (47.889292, −122.138508); Unnamed (47.889733, −122.139749); Unnamed (47.889949, −122.045002); Unnamed (47.891627, −122.052284); Unnamed (47.893918, −122.1473); Unnamed (47.893921, −122.15179); Unnamed (47.900751, −122.162699); Unnamed (47.901957, −122.165281); Unnamed (47.903224, −122.152517); Unnamed (47.905749, −122.171392); Unnamed (47.906952, −122.1713); Unnamed (47.909784, −122.174177); Unnamed (47.917745, −122.179549); Unnamed (47.91785, −122.170724); Unnamed (47.917965, −122.176424); Unnamed (47.918881, −122.166131); Unnamed (47.919953, −122.159256); Unnamed (47.920163, −122.112239); Unnamed (47.922557, −122.152328); Unnamed (47.926219, −122.164369); Unnamed (47.927044, −122.187844); Unnamed (47.927115, −122.181581); Unnamed (47.928771, −122.182785); Unnamed (47.929155, −122.1575); Unnamed (47.9292, −122.16225); Unnamed (47.931447, −122.155867); Unnamed (47.935459, −122.190942); Unnamed (47.935975, −122.19135); Unnamed (47.936814, −122.170221); Unnamed (47.939084, −122.174422); Unnamed (47.939185, −122.192305); Unnamed (47.939694, −122.150153); Unnamed (47.940939, −122.155435); Unnamed (47.940947, −122.157858); Unnamed (47.94244, −122.157373); Unnamed (47.942726, −122.17536); Unnamed (47.945442, −122.192582); Unnamed (47.94649, −122.146106); Unnamed (47.946592, −122.146917); Unnamed (47.947975, −122.179796); Unnamed (47.949211, −122.139884); Unnamed (47.949321, −122.159191); Unnamed (47.949477, −122.132724); Unnamed (47.949525, −122.141519); Unnamed (47.954551, −122.127872); Unnamed (47.954673, −122.126737); Unnamed (47.954755, −122.131233); Unnamed (47.955528, −122.131243); Unnamed (47.956927, −122.19563); Unnamed (47.959917, −122.126245); Unnamed (47.960424, −122.126126); Unnamed (47.960595, −122.12673); Unnamed (47.961773, −122.130148); Unnamed (47.99053, −122.133921); Unnamed (48.001732, −122.129584); Unnamed (48.035728, −122.158051); Unnamed (48.038525, −122.160828); Unnamed (48.039738, −122.153565); Unnamed (48.041372, −122.151583); Unnamed (48.042963, −122.150051); Unnamed (48.044102, −122.147735); Unnamed (48.047591, −122.150945); Unnamed (48.048094, −122.159389); Weiser Creek (48.004603, −122.127993); West Fork Quilceda Creek (48.114329, −122.192036); Wood Creek (47.925014, −122.184669); Wood Creek (47.946568, −122.177043).
            (10) Lake Washington 17110012—(i) Cedar River 1711001201. Outlet(s) = Cedar River (Lat 47.500458, Long −122.215889); upstream to endpoint(s) in: Cedar River (47.419017, −121.781807); Hotel Creek (47.412859, −121.910189); Madsen Creek (47.454959, −122.139271); Molasses Creek (47.458236, −122.160236); North Rock Creek (47.398935, −121.906887); Peterson Creek (47.421385, −122.071428); Rock Creek (47.361425, −121.989528); Seventeen Creek (47.392916, −121.820937); Steele Creek (47.41485, −121.820204); Taylor Creek (47.371712, −121.827216); Webster Creek (47.415607, −121.919722); Williams Creek (47.406308, −121.859432); Unnamed (47.412034, −122.005441); Unnamed (47.397644, −122.015869); Walsh Lake Diversion Ditch (47.388412, −121.983268).
            (ii) [Reserved]
            (11) Duwamish Subbasin 17110013—(i) Upper Green River Watershed 1711001301. Outlet(s) = Green River (Lat 47.147332, Long −121.337530); Smay Creek (47.22558, −121.608029); upstream to endpoint(s) in: Friday Creek (47.220272, −121.457068); Green Canyon (47.224794, −121.573207); Intake Creek (47.205494, −121.400407); Lester Creek (47.201505, −121.478166); Mccain Creek (47.209121, −121.530424); Sawmill Creek (47.169396, −121.450398); Smay Creek (47.262876, −121.571182); Snow Creek (47.267186, −121.414); Rock Creek (47.178042, −121.519565); Twin Camp (47.172731, −121.380409); West Creek (47.261865, −121.413235); West Fork Smay Creek (47.274569, −121.606566); Wolf Creek (47.21422, −121.581762); Sunday Creek (47.258566, −121.367101); Tacoma Creek (47.187342, −121.364175).
            (ii) Middle Green River Watershed 1711001302. Outlet(s) = Green River (Lat 47.288124, Long −121.97032); upstream to endpoint(s) in: Bear Creek (47.277192, −121.800206); Boundary Creek (47.274726, −121.71933); Charley Creek (47.245104, −121.789334); Cougar Creek (47.243692, −121.645414); Eagle Creek (47.304949, −121.723086); Gale Creek (47.263433, −121.700312); Green River (47.222773, −121.608297); North Fork Green River (47.284327, −121.665707); Piling Creek (47.281819, −121.756524); Smay Creek (47.22558, −121.608029); Sylvester Creek (47.245565, −121.654863).
            (iii) Lower Green River Watershed 1711001303. Outlet(s) = Duwamish Waterway (Lat 47.583483, Long −122.359684); Unnamed (47.588989, −122.34426); upstream to endpoint(s) in: Big Soos Creek (47.372078, −122.144432); Black River (47.417508, −122.185115); Burns Creek (47.289464, −122.075333); Crisp Creek (47.294623, −122.055513); Cristy Creek (47.27092, −122.017489); Green River (47.288124, −121.97032); Jenkins Creek (47.37728, −122.080576); Little Soos Creek (47.378342, −122.106081); Mill Creek (47.303262, −122.272491); Newaukum Creek (47.225659, −121.906874); Ravensdale Creek (47.33485, −122.02312); Rock Creek (47.310539, −122.024859); Stonequarry Creek (47.244084, −121.932273); Unnamed (47.220884, −122.023242); Unnamed (47.220892, −122.016139); Unnamed (47.234075, −121.931801); Unnamed (47.325011, −122.200079); Unnamed (47.335135, −122.154992); Unnamed (47.353478, −122.258274); Unnamed (47.360321, −122.225589); Unnamed (47.374183, −122.103011); Unnamed (47.389595, −122.225993).
            (12) Puyallup Subbasin 17110014—(i) Upper White River Watershed 1711001401. Outlet(s) = Greenwater River (Lat 47.158517, Long −121.659041); White River (47.158251, −121.659559); upstream to endpoint(s) in: George Creek (47.099306, −121.472868); Greenwater River (47.091025, −121.456044); Huckleberry Creek (47.053496, −121.616046); Pyramid Creek (47.113047, −121.455762); Twentyeight Mile Creek (47.060856, −121.511537); Unnamed (47.051445, −121.71716); Unnamed (47.12065, −121.554216); Unnamed (47.134311, −121.583518); West Fork White River (47.047717, −121.692719); Whistle Creek (47.118448, −121.489277); White River (47.01416, −121.529457); Wrong Creek (47.043096, −121.699618).
            (ii) Lower White River Watershed 1711001402. Outlet(s) = White River (Lat 47.200025, Long −122.255912); upstream to endpoint(s) in: Boise Creek (47.195608, −121.947967); Camp Creek (47.147051, −121.703951); Canyon Creek (47.13331, −121.862029); Clearwater River (47.084983, −121.783524); Greenwater River (47.158517, −121.659041); Scatter Creek (47.162429, −121.87438); Unnamed (47.222955, −122.097188); Unnamed (47.229087, −122.07162); Unnamed (47.233808, −122.109926); Unnamed (47.245631, −122.058795); Unnamed (47.247135, −122.22738); Unnamed (47.25371, −122.264826); Unnamed (47.261283, −122.13136); Unnamed (47.268104, −122.25123); Unnamed (47.238173, −122.223415); White River (47.158251, −121.659559).
            (iii) Carbon River Watershed 1711001403. Outlet(s) = Carbon River (Lat 47.123651, Long −122.229222); upstream to endpoint(s) in: Carbon River (46.993075, −121.926834); Coplar Creek (47.072996, −122.167682); Gale Creek (47.086262, −122.015047); Page Creek (47.12503, −122.009401); South Fork South Prairie Creek (47.099283, −121.954505); Unnamed (47.096464, −122.141219); Unnamed (47.097218, −122.145432); Unnamed (47.141246, −122.058699); Voight Creek (47.077134, −122.131266); Wilkeson Creek (47.089113, −122.011371).
            (iv) Upper Puyallup River Watershed 1711001404. Outlet(s) = Carbon River (Lat 47.130578, Long −122.232672); Puyallup River (47.130572, −122.232719); upstream to endpoint(s) in: Carbon River (47.123651, −122.229222); Fox Creek (47.012694, −122.183844); Kellog Creek (46.913785, −122.083644); Le Dout Creek (46.935374, −122.054579); Niesson Creek (46.88451, −122.032222); Ohop Creek (46.941896, −122.222784); Puyallup River (46.904305, −122.03511); Unnamed (46.901022, −122.053271); Unnamed (46.915301, −122.08532); Unnamed (47.033738, −122.183585); Unnamed (47.072524, −122.217752); Unnamed (47.077709, −122.21324).
            (v) Lower Puyallup River Watershed 1711001405. Outlet(s) = Hylebos Creek (Lat 47.260936, Long −122.360296); Puyallup River (47.262018, −122.419738); Wapato Creek (47.254142, −122.376043); upstream to endpoint(s) in: Canyonfalls Creek (47.141497, −122.220946); Carbon River (47.130578, −122.232672); Clarks Creek (47.175558, −122.318004); Clarks Creek (47.214046, −122.341441); Fennel Creek (47.149294, −122.186141); Hylebos Creek (47.268092, −122.304897); Puyallup River (47.130572, −122.232719); Simons Creek (47.223614, −122.306576); Swam Creek (47.198605, −122.392952); Unnamed (47.192643, −122.338319); Unnamed (47.212642, −122.362772); Unnamed (47.284933, −122.328406); West Hylebos Creek (47.28045, −122.319677); White River (47.200025, −122.255912).
            (13) Nisqually Subbasin 17110015—(i) Mashel/Ohop Watershed 1711001502. Outlet(s) = Lackamas Creek (Lat 46.8589, Long −122.488209); Nisqually River (46.864078, −122.478318); Tobolton Creek (46.863143, −122.480177); upstream to endpoint(s) in: Beaver Creek (46.858889, −122.187968); Busy Wild Creek (46.797885, −122.041534); Little Mashel River (46.850176, −122.27362); Lynch Creek (46.879792, −122.275113); Mashel River (46.84805, −122.104803); Nisqually River (46.823001, −122.30402); Ohop Valley Creek (46.924846, −122.260991); Powell Creek (46.84388, −122.436634); Tanwax Creek (46.941782, −122.280108); Tobolton Creek (46.823649, −122.48512); Twentyfive Mile Creek (46.924778, −122.259359); Unnamed (46.832309, −122.528978); Unnamed (46.907314, −122.261798).
            (ii) Lowland Watershed 1711001503. Outlet(s) = Mcallister Creek (Lat 47.086256, Long −122.72842); Nisqually River (47.098476, −122.698813); Red Salmon Creek (47.096419, −122.687018); upstream to endpoint(s) in: Horn Creek (46.917907, −122.464722); Lacamas Creek (46.974424, −122.477971); Lacamas Creek (47.008577, −122.53729); Lackamas Creek (46.8589, −122.488209); Mcallister Creek (47.029715, −122.724885); Muck Creek (47.024063, −122.333195); Murray Creek (46.978923, −122.494325); Nisqually River (46.864078, −122.478318); Red Salmon Creek (47.083089, −122.678869); South Creek (46.985228, −122.287693); Thompson Creek (46.953803, −122.63521); Tobolton Creek (46.863143, −122.480177); Unnamed (46.88276, −122.481929); Unnamed (46.92337, −122.522371); Unnamed (46.999957, −122.652251); Unnamed (47.034211, −122.674166); Unnamed (47.03749, −122.735619); Unnamed (47.083824, −122.682663); Yelm Creek (46.947774, −122.606162).
            (14) Deschutes 17110016—(i) Deschutes River-Lake Lawrence 1711001601. Outlet(s) = Deschutes River (Lat 46.858414, −122.703615); upstream to endpoint(s) in: Deschutes River (46.803719, −122.41723); Fall Creek (46.801851, −122.508518); Hull Creek (46.815628, −122.551688); Johnson Creek (46.771083, −122.424056); Mitchell Creek (46.764822, −122.520257); Pipeline Creek (46.815019, −122.557139); Thurston Creek (46.787177, −122.426181); Unnamed (46.776798, −122.456757); Unnamed (46.821012, −122.552051); Unnamed (46.825293, −122.597406).
            (ii) Deschutes River-Capitol Lake 1711001602. Outlet(s) = Deschutes River (Lat 47.043613, Long −122.909102); upstream to endpoint(s) in: Deschutes River (46.858414, −122.703615); Unnamed (46.883422, −122.791346); Unnamed (46.885585, −122.765692); Unnamed (46.900133, −122.761883); Unnamed (46.920776, −122.814054).
            (15) Skokomish Subbasin 17110017—(i) Skokomish River Watershed 1711001701. Outlet(s) = Skokomish River (Lat 47.354102, Long −123.113454); Unnamed (47.346915, −123.1288); upstream to endpoint(s) in: Aristine Creek (47.339036, −123.330797); Brown Creek (47.426884, −123.273846); Cedar Creek (47.438747, −123.412558); Church Creek (47.460295, −123.455165); Fir Creek (47.336146, −123.302908); Frigid Creek (47.378231, −123.241695); Gibbons Creek (47.401886, −123.237898); Harp Creek (47.403646, −123.307961); Kirkland Creek (47.31996, −123.290062); Le Bar Creek (47.42431, −123.321985); Mctaggert Creek (47.415308, −123.249773); Mussel Shell Creek (47.299392, −123.154163); North Fork Skokomish River (47.398124, −123.201673); Pine Creek (47.443201, −123.429394); Purdy Canyon (47.30192, −123.181551); Purdy Creek (47.304446, −123.188829); South Fork Skokomish River (47.490355, −123.460444); Unnamed (47.307518, −123.202431); Unnamed (47.309215, −123.151179); Unnamed (47.312777, −123.250097); Unnamed (47.314724, −123.179082); Unnamed (47.315244, −123.177395); Unnamed (47.317283, −123.233949); Unnamed (47.318056, −123.168869); Unnamed (47.319036, −123.198978); Unnamed (47.320262, −123.233188); Unnamed (47.321111, −123.168254); Unnamed (47.32192, −123.307559); Unnamed (47.32264, −123.166947); Unnamed (47.324298, −123.166032); Unnamed (47.32618, −123.165265); Unnamed (47.327954, −123.1645); Unnamed (47.340589, −123.229732); Vance Creek (47.363339, −123.37747); Weaver Creek (47.309516, −123.23971).
            (ii) [Reserved]
            (16) Hood Canal Subbasin 17110018—(i) Lower West Hood Canal Frontal Watershed 1711001802. Outlet(s) = Eagle Creek (Lat 47.484737, Long −123.077896); Finch Creek (47.406474, −123.13894); Fulton Creek (47.618077, −122.974895); Jorsted Creek (47.526147, −123.050128); Lilliwaup Creek (47.468701, −123.114852); Unnamed (47.457462, −123.112951); Unnamed (47.570832, −123.01278); upstream to endpoint(s) in: Eagle Creek (47.499033, −123.100927); Finch Creek (47.406575, −123.145463); Fulton Creek (47.628033, −122.985435); Jorsted Creek (47.52439, −123.066123); Lilliwaup Creek (47.470625, −123.116282); Unnamed (47.459167, −123.133047); Unnamed (47.57275, −123.020786).
            (ii) Hamma Hamma River Watershed 1711001803. Outlet(s) = Hamma Hamma River (Lat 47.546939, Long −123.045218); upstream to endpoint(s) in: Hamma Hamma River (47.560258, −123.066043); North Fork John Creek (47.545766, −123.072377); South Fork John Creek (47.541154, −123.07576).
            (iii) Duckabush River Watershed 1711001804. Outlet(s) = Duckabush River (Lat 47.650063, Long −122.936017); Unnamed (47.651985, −122.935914); upstream to endpoint(s) in: Duckabush River (47.683876, −123.069991); Unnamed (47.656559, −122.939617); Unnamed (47.658797, −122.946881); Unnamed (47.664171, −122.958939); Unnamed (47.665164, −122.971688).
            (iv) Dosewallips River Watershed 1711001805. Outlet(s) = Dosewallips River (Lat 47.687868, Long −122.895799); upstream to endpoint(s) in: Dosewallips River (47.728734, −123.112328); Gamm Creek (47.740548, −123.064117); Rocky Brook (47.720965, −122.941729); Unnamed (47.703663, −122.942585); Unnamed (47.718461, −123.001437).
            (v) Big Quilcene River Watershed 1711001806. Outlet(s) = Big Quilcene River (Lat 47.818629, Long −122.861797); upstream to endpoint(s) in: Big Quilcene River (47.81031, −122.91278); Unnamed (47.844904, −122.934513).
            (vi) Upper West Hood Canal Frontal Watershed 1711001807. Outlet(s) = Donovan Creek (Lat 47.827622, Long −122.858429); Indian George Creek (47.807881, −122.869227); Little Quilcene River (47.826459, −122.862109); Spencer Creek (47.745578, −122.875483); Tarboo Creek (47.860282, −122.813536); Thorndyke Creek (47.816713, −122.739675); Unnamed (47.69516, −122.807343); Unnamed (47.742597, −122.767326); Unnamed (47.780439, −122.865654); Unnamed (47.803054, −122.748043); Unnamed (47.809788, −122.791892); Unnamed (47.827807, −122.696476); Unnamed (47.870429, −122.693831); upstream to endpoint(s) in: Donovan Creek (47.852344, −122.859015); Indian George Creek (47.806041, −122.872191); Leland Creek (47.87993, −122.878552); Little Quilcene River (47.87162, −122.920887); Spencer Creek (47.757649, −122.895277); Tarboo Creek (47.917525, −122.825126); Unnamed (47.700468, −122.804836); Unnamed (47.745248, −122.772127); Unnamed (47.780486, −122.870015); Unnamed (47.817369, −122.763825); Unnamed (47.826301, −122.786512); Unnamed (47.845809, −122.709645); Unnamed (47.847797, −122.878694); Unnamed (47.857542, −122.837721); Unnamed (47.86785, −122.773687); Unnamed (47.871141, −122.795142); Unnamed (47.886493, −122.830585); Unnamed (47.888336, −122.801101); Unnamed (47.889882, −122.698239).
            (vii) West Kitsap Watershed 1711001808. Outlet(s) = Anderson Creek (Lat 47.566784, Long −122.967625); Anderson Creek (47.665387, −122.757767); Big Beef Creek (47.651916, −122.783607); Boyce Creek (47.609223, −122.915305); Dewatto River (47.45363, −123.048642); Mission Creek (47.430736, −122.872828); Seabeck Creek (47.63558, −122.834296); Stavis Creek (47.625046, −122.872893); Tahuya River (47.376565, −123.038419); Union River (47.44818, −122.838076); Unnamed (47.453546, −123.048616); Unnamed (47.585137, −122.945064); Unnamed (47.826269, −122.56367); upstream to endpoint(s) in: Anderson Creek (47.660179, −122.756351); Bear Creek (47.498732, −122.811755); Big Beef Creek (47.589887, −122.846319); Boyce Creek (47.609187, −122.914277); Mission Creek (47.499061, −122.850487); Seabeck Creek (47.623835, −122.838375); Stavis Creek (47.605496, −122.872936); Tin Mine Creek (47.577069, −122.829158); Union River (47.527109, −122.785967); Unnamed (47.416887, −122.999502); Unnamed (47.43499, −123.053793); Unnamed (47.438227, −123.043285); Unnamed (47.451055, −123.016346); Unnamed (47.451077, −122.914789); Unnamed (47.454548, −122.986648); Unnamed (47.457926, −122.82675); Unnamed (47.459434, −122.841199); Unnamed (47.461807, −122.986012); Unnamed (47.464136, −122.996728); Unnamed (47.471436, −123.026462); Unnamed (47.472953, −122.853144); Unnamed (47.473856, −122.98827); Unnamed (47.496903, −122.832756); Unnamed (47.499811, −122.959843); Unnamed (47.513538, −122.976821); Unnamed (47.518086, −122.944624); Unnamed (47.533867, −122.966128); Unnamed (47.556351, −122.93869); Unnamed (47.578134, −122.831814); Unnamed (47.578146, −122.944137); Unnamed (47.617962, −122.881294); Unnamed (47.823731, −122.557569).
            (17) Kitsap Subbasin 17110019—(i) Kennedy/Goldsborough Watershed 1711001900. Outlet(s) = Campbell Creek (Lat 47.222039, Long −123.025109); Cranberry Creek (47.262433, −123.015892); Deer Creek (47.259411, −123.009378); Goldsborough Creek (47.209541, −123.09519); Kennedy Creek (47.096767, −123.085708); Johns Creek (47.246105, −123.042959); Lynch Creek (47.152742, −123.052635); Malaney Creek (47.25142, −123.0197); Mill Creek (47.195478, −122.996269); Perry Creek (47.04923, −123.005168); Schneider Creek (47.091599, −123.075637); Shelton Creek (47.213868, −123.095177); Sherwood Creek (47.375171, −122.835464); Skookum Creek (47.127879, −123.088396); Uncle John Creek (47.223441, −123.028998); Unnamed (47.138813, −123.076426); Unnamed (47.348035, −123.073581); Unnamed (47.406636, −122.887438); Unnamed (47.43145, −122.848454); Unnamed (47.378832, −122.974308); Unnamed (47.382516, −122.948722); upstream to endpoint(s) in: Campbell Creek (47.226397, −122.997893); Cranberry Creek (47.283615, −123.111755); Deer Creek (47.327279, −122.911546); Gosnell Creek (47.132634, −123.208108); Johns Creek (47.252177, −123.129051); Kamilche Creek (47.109481, −123.120016); Kennedy Creek (47.079184, −123.126612); Lynch Creek (47.16124, −123.063246); Malaney Creek (47.248952, −123.011342); North Fork Goldsborough Creek (47.226417, −123.221454); Perry Creek (47.053893, −123.021482); Rock Creek (47.173241, −123.200765); Schneider Creek (47.071686, −123.056453); Shelton Creek (47.22776, −123.11259); Shumocher Creek (47.31782, −122.992107); South Fork Goldsborough Creek (47.186447, −123.252006); Uncle John Creek (47.230245, −123.028211); Unnamed (47.081522, −123.102753); Unnamed (47.097705, −123.216015); Unnamed (47.100105, −123.216045); Unnamed (47.1455, −123.081178); Unnamed (47.149979, −123.116498); Unnamed (47.154715, −123.122654); Unnamed (47.182813, −123.154821); Unnamed (47.183317, −122.993257); Unnamed (47.187858, −123.166457); Unnamed (47.209485, −123.249564); Unnamed (47.223587, −122.981336); Unnamed (47.225845, −123.243846); Unnamed (47.226397, −122.997893); Unnamed (47.25604, −123.060758); Unnamed (47.293868, −123.03765); Unnamed (47.322265, −122.993083); Unnamed (47.345989, −123.087997); Unnamed (47.361619, −122.901294); Unnamed (47.36676, −122.866433); Unnamed (47.37043, −122.975612); Unnamed (47.378331, −122.84611); Unnamed (47.37179, −122.957923); Unnamed (47.385117, −122.898154); Unnamed (47.41665, −122.847985).
            (ii) Puget Sound 1711001901. Outlet(s) = Anderson Creek (Lat 47.527851, Long −122.683072); Barker Creek (47.637847, −122.670114); Blackjack Creek (47.542244, −122.627229); Burley Creek (47.412304, −122.631424); Chico Creek (47.602679, −122.705419); Clear Creek (47.652349, −122.68632); Coulter Creek (47.406361, −122.819291); Crescent Valley (47.345209, −122.583101); Crouch Creek (47.652147, −122.62956); Curley Creek (47.523499, −122.546087); Gorst Creek (47.527855, −122.697881); Illahe Creek (−122.595950, 47.610235); Mccormick Creek (47.371692, −122.624236); Minter Creek (47.371035, −122.702469); North Creek (47.337484, −122.592533); Olalla Creek (47.425398, −122.551857); Purdy Creek (47.387232, −122.626582); Rocky Creek (47.371062, −122.78137); Unnamed (47.538696, −122.65636); Unnamed (47.645936, −122.69393); Unnamed (47.712429, −122.613727); Unnamed (47.717886, −122.656445); Unnamed (47.750936, −122.649151); Unnamed (47.770208, −122.559178); Unnamed (47.794724, −122.512034); upstream to endpoint(s) in: Anderson Creek (47.505029, −122.69725); Barker Creek (47.647598, −122.658222); Blackjack Creek (47.477097, −122.648962); Burley Creek (47.477671, −122.616862); Clear Creek (47.685465, −122.684758); Coulter Creek (47.44497, −122.768147); Crescent Valley (47.387661, −122.573475); Crouch Creek (47.652949, −122.636766); Curley Creek (47.470853, −122.591807); Dickerson Creek (47.574216, −122.730548); Gorst Creek (47.517739, −122.743902); Heins Creek (47.532474, −122.719281); Huge Creek (47.416967, −122.697785); Illahe Creek (−122.610219, 47.608727); Kitsap Creek (47.565562, −122.705833); Lost Creek (47.580058, −122.772143); Mccormick Creek (47.360692, −122.616179); Minter Creek (47.417427, −122.68133); North Creek (47.345176, −122.602062); Olalla Creek (47.458804, −122.575015); Parish Creek (47.525007, −122.715043); Purdy Creek (47.424097, −122.601949); Rocky Creek (47.406815, −122.784426); Salmonberry Creek (47.521201, −122.583691); Unnamed (47.375417, −122.764465); Unnamed (47.407431, −122.816273); Unnamed (47.458461, −122.654176); Unnamed (47.461146, −122.658942); Unnamed (47.508334, −122.678469); Unnamed (47.647488, −122.631401); Unnamed (47.652615, −122.705727); Unnamed (47.655222, −122.70488); Unnamed (47.656966, −122.63518); Unnamed (47.669431, −122.688117); Unnamed (47.717933, −122.672648); Unnamed (47.718897, −122.613062); Unnamed (47.760942, −122.618495); Unnamed (47.763767, −122.637787); Unnamed (47.809222, −122.537334); Unnamed (47.80967, −122.532478); Unnamed (47.583852, −122.799196); Unnamed (47.386707, −122.68788); Unnamed (47.772157, −122.560033); Unnamed (47.772641, −122.555341); Unnamed (47.796516, −122.513062); Unnamed (47.689613, −122.537011); Wildcat Creek (47.601646, −122.774958).
            (iii) Woodland Creek-McLane Creek Frontal 1711001902. Outlet(s) = McLane Creek (Lat 47.03475, Long −122.990395); Unnamed (47.095699, −122.94549); Woodard Creek (47.120914, −122.861775); Woodland Creek (47.092725, −122.823614); upstream to endpoint(s) in: McLane Creek (47.001481, −123.009329); Swift Creek (47.031622, −123.008267); Unnamed (47.028842, −122.985445); Unnamed (47.060468, −122.964496); Unnamed (47.071776, −122.827649); Woodard Creek (47.040784, −122.853709); Woodland Creek (47.034018, −122.781534);
            (iv) Puget Sound-East Passage 1711001904. Outlet(s) = Christensen Creek (Lat 47.403038, Long −122.51902); Judd Creek (47.402315, −122.467989); Lunds Gulch (47.859951, −122.334873); Shingle Mill Creek (47.480286, −122.482557); Unnamed (47.646085, −122.567546); Unnamed (47.694552, −122.536480); upstream to endpoint(s) in: Judd Creek (47.416852, −122.47661); Lunds Gulch (47.859132, −122.327183); Shingle Mill Creek (47.467927, −122.474433); Unnamed (47.40206, −122.512865); Unnamed (47.641478, −122.566998); Unnamed (47.689613, −122.537011).
            (v) Chambers Creek 1711001906. Outlet(s) = Chambers Creek (Lat 47.186966, Long −122.583739); upstream to endpoint(s) in: Chambers Creek (47.155756, −122.527739); Clover Creek (47.136455, −122.433679); Clover Creek (47.155756, −122.527739); Flett Creek (47.179364, −122.497762); Leach Creek (47.209364, −122.512372); Ponce De Leon Creek (47.162148, −122.52888).
            (vi) Port Ludlow Creek-Chimacum Creek 1711001908. Outlet(s) = Chimacum Creek (Lat 48.050532, Long −122.784429); Unnamed (47.917613, −122.703872); upstream to endpoint(s) in: Unnamed (47.918337, −122.709325); Unnamed (47.927687, −122.805588); Unnamed (47.947673, −122.850871); Unnamed (47.954906, −122.7614); Unnamed (47.986329, −122.80519).
            (18) Dungeness-Elwha Subbasin 17110020—(i) Discovery Bay Watershed 1711002001. Outlet(s) = Contractors Creek (Lat 48.04559, Long −122.874989); Salmon Creek (47.989306, −122.889155); Snow Creek (47.989848, −122.88472); upstream to endpoint(s) in: Andrews Creek (47.916408, −122.900812); Contractors Creek (48.041198, −122.879974); Salmon Creek (47.968169, −122.963869); Snow Creek (47.935356, −122.943211).
            (ii) Sequim Bay Watershed 1711002002. Outlet(s) = Bell Creek (Lat 48.083191, Long −123.052803); Jimmycomelately Creek (48.023348, −123.005179); Johnson Creek (48.062731, −123.040899); Unnamed (48.028495, −122.996498); upstream to endpoint(s) in: Bell Creek (48.062921, −123.103118); Jimmycomelately Creek (47.991106, −123.012853); Johnson Creek (48.054282, −123.060541); Unnamed (47.98473, −123.004078); Unnamed (48.028602, −122.994476); Unnamed (48.077698, −123.085489).
            (iii) Dungeness River Watershed 1711002003. Outlet(s) = Cassalery Creek (Lat 48.134645, Long −123.096671); Dungeness River (48.150413, −123.132404); Gierin Creek (48.115086, −123.060063); Unnamed (48.137866, −123.101098); Unnamed (48.153473, −123.12799); upstream to endpoint(s) in: Bear Creek (48.05479, −123.159906); Canyon Creek (48.022505, −123.141514); Cassalery Creek (48.105307, −123.121002); Dungeness River (47.938446, −123.089756); Gierin Creek (48.091597, −123.095521); Gold Creek (47.941297, −123.086086); Gray Wolf River (47.916035, −123.242895); Matriotti Creek (48.068168, −123.193047); Unnamed (48.065991, −123.17376); Unnamed (48.06625, −123.169857); Unnamed (48.068168, −123.193047); Unnamed (48.068308, −123.193024); Unnamed (48.090644, −123.191398); Unnamed (48.106277, −123.076132); Unnamed (48.107219, −123.187879); Unnamed (48.112875, −123.160292); Unnamed (48.116253, −123.157937); Unnamed (48.116481, −123.141572); Unnamed (48.118304, −123.078321); Unnamed (48.124002, −123.143503); Unnamed (48.127704, −123.111613); Unnamed (48.12912, −123.148566); Unnamed (48.130335, −123.127456).
            (iv) Port Angeles Harbor Watershed 1711002004. Outlet(s) = Bagley Creek (Lat 48.114035, Long −123.340599); Dry Creek (48.134316, −123.520821); Ennis Creek (48.117472, −123.405373); Lees Creek (48.114686, −123.388339); McDonald Creek (48.125382, −123.220649); Morse Creek (48.117713, −123.351674); Siebert Creek (48.120481, −123.289579); Tumwater Creek (48.124386, −123.445396); Valley Creek (48.122912, −123.437893); upstream to endpoint(s) in: Bagley Creek (48.057013, −123.319844); Dry Creek (48.123255, −123.520058); East Fork Lees Creek (48.075209, −123.37549); East Fork Siebert Creek (48.02011, −123.287767); Ennis Creek (48.052991, −123.411534); Lees Creek (48.078066, −123.394993); McDonald Creek (48.017887, −123.232576); Morse Creek (48.061048, −123.349345); Pederson Creek (48.026991, −123.253803); Tumwater Creek (48.092665, −123.4702); Unnamed (48.0143, −123.260326); Unnamed (48.030295, −123.301668); Valley Creek (48.106808, −123.451781); West Fork Siebert Creek (48.000634, −123.304205).
            (v) Elwha River Watershed 1711002007. Outlet(s) = Elwha River (Lat 48.146456, Long −123.568438); upstream to endpoint(s) in: Elwha River (47.742466, −123.54088); Unnamed (48.13353, −123.557816); Unnamed (48.143336, −123.555008); Indian Creek (48.07806, −123.725186); Little River (48.05994, −123.520805).
            (19) Maps of proposed critical habitat for the Puget Sound steelhead DPS follow:
            
              
              ER24FE16.011
            
            
              
              ER24FE16.012
            
            
              
              ER24FE16.013
            
            
              
              ER24FE16.014
            
            
              
              ER24FE16.015
            
            
              
              ER24FE16.016
            
            
              
              ER24FE16.017
            
            
              
              ER24FE16.018
            
            
              
              ER24FE16.019
            
            
              
              ER24FE16.020
            
            
              
              ER24FE16.021
            
            
              
              ER24FE16.022
            
            
              
              ER24FE16.023
            
            
              
              ER24FE16.024
            
            
              
              ER24FE16.025
            
            
              
              ER24FE16.026
            
            
              
              ER24FE16.027
            
            
              
              ER24FE16.028
            
            
              
              ER24FE16.029
            
            [70 FR 52684, Sept. 2, 2005, as amended at 73 FR 7844, Feb. 11, 2008; 81 FR 9277, Feb. 24, 2016]
          
          
            § 226.213
            Critical habitat for Johnson's seagrass.

            Critical habitat is designated to include substrate and water in the following ten portions of the Indian River Lagoon and Biscayne Bay within the current range of Johnson's seagrass.

            (a) A portion of the Indian River, Florida, north of Sebastian Inlet Channel, defined by the following coordinates:
            
            
              Northwest corner: 27°51′15.03″ N, 80°27′55.49″ W
              Northeast corner: 27°51′16.57″ N, 80°27′53.05″ W
              Southwest corner: 27°51′08.85″ N, 80°27′50.48″ W
              Southeast corner: 27°51′11.58″ N, 80°27′47.35″ W
            
            

            (b) A portion of the Indian River, Florida, south of the Sebastian Inlet Channel, defined by the following coordinates:
            
            
              Northwest corner: 27°51′01.32″ N, 80°27′46.10″ W
              Northeast corner: 27°51′02.69″ N, 80°27′45.27″ W
              Southwest corner: 27°50′59.08″ N, 80°27′41.84″ W
              Southeast corner: 27°51′01.07″ N, 80°27′40.50″ W
            
            

            (c) A portion of the Indian River Lagoon in the vicinity of the Fort Pierce Inlet. This site is located on the north side of the entrance channel just west of a small mangrove vegetated island where the main entrance channel bifurcates to the north. The area is defined by the following coordinates:
            
            
              Northwest corner: 27°28′06.00″ N, 80°18′48.89″ W
              Northeast corner: 27°28′04.43″ N, 80°18′42.25″ W
              Southwest corner: 27°28′02.86″ N, 80°18′49.06″ W
              Southeast corner: 27°28′01.46″ N, 80°18′42.42″ W
            
            

            (d) A portion of the Indian River Lagoon, Florida, north of the St. Lucie Inlet, from South Nettles Island to the Florida Oceanographic Institute, defined by the following coordinates and excluding the Federally-marked navigation channel of the Intracoastal Waterway (ICW):
            
            
              Northwest corner: 27°16′44.04″ N, 80°14′00.00″ W
              Northeast corner: 27°16′44.04″ N, 80°12′51.33″ W
              Southwest corner: 27°12′49.70″ N, 80°11′46.80″ W
              Southeast corner: 27°12′49.70″ N, 80°11′02.50″ W
            
            
            (e) Hobe Sound beginning at State Road 708 (27°03′49.90″ N, 80°07′20.57″ W) and extending south to 27°00′00.00″ N, 80°05′32.54″ W and excluding the federally-marked navigation channel of the ICW.

            (f) Jupiter Inlet at a site located just west of the entrance to Zeek's Marina on the south side of Jupiter Inlet and defined by the following coordinates (note a south central point was included to better define the shape of the southern boundary):
            
            
              Northwest corner: 26°56′43.34″ N, 80°04′47.84″ W
              Northeast corner: 26°56′40.93″ N, 80°04′42.61″ W
              Southwest corner: 26°56′40.73″ N, 80°04′48.65″ W
              South central point: 26°56′38.11″ N, 80°04′45.83″ W
              Southeast corner: 26°56′38.31″ N, 80°04′42.41″ W
            
            

            (g) A portion of Lake Worth, Florida, just north of Bingham Island defined by the following coordinates and excluding the Federally-marked navigation channel of the ICW:
            
            
              Northwest corner: 26°40′44.00″ N, 80°02′39.00″ W
              Northeast corner: 26°40′40.00″ N, 80°02′34.00″ W
              Southwest corner: 26°40′32.00″ N, 80°02′44.00″ W
              Southeast corner: 26°40′33.00″ N, 80°02′35.00″ W
            
            

            (h) A portion of Lake Worth Lagoon, Florida, located just north of the Boynton Inlet, on the west side of the ICW, defined by the following coordinates and excluding the Federally-marked navigation channel of the ICW:
            
            
              Northwest corner: 26°33′28.00″ N, 80°02′54.00″ W
              Northeast corner: 26°33′30.00″ N, 80°03′04.00″ W
              Southwest corner: 26°32′50.00″ N, 80°03′11.00″ W
              Southeast corner: 26°32′50.00″ N, 80°02′58.00″ W
            
            

            (i) A portion of northeast Lake Wyman, Boca Raton, Florida, defined by the following coordinates and excluding the Federally-marked navigation channel of the ICW:
            
            
              Northwest corner: 26°22′27.00″ N, 80°04′23.00″ W
              Northeast corner: 26°22′27.00″ N, 80°04′18.00″ W
              Southwest corner: 26°22′05.00″ N, 80°04′16.00″ W
              Southeast corner: 26°22′05.00″ N, 80°04′18.00″ W
            
            
            (j) A portion of Northern Biscayne Bay, Florida, defined by the following: The northern boundary of Biscayne Bay Aquatic Preserve, NE 163rd Street, and including all parts of the Biscayne Bay Aquatics Preserve as defined in 18-18.002 of the Florida Administrative Code (F.A.C.) excluding the Oleta River, Miami River and Little River beyond their mouths, the federally-marked navigation channel of the ICW, and all existing federally authorized navigation channels, basins, and berths at the Port of Miami to the currently documented southernmost range of Johnson's seagrass, Central Key Biscayne (25°45′ N). 
            
              
              ER05AP00.000
            
            
              
              ER05AP00.001
            
            
              
              ER05AP00.002
            
            
              
              ER05AP00.003
            
            
              
              ER05AP00.004
            
            
              
              ER05AP00.005
            
            
              
              ER05AP00.006
            
            
              
              ER05AP00.007
            
            
              
              ER05AP00.008
            
            [65 FR 17795, Apr. 5, 2000]
          
          
            § 226.214
            Critical habitat for Gulf sturgeon.

            Gulf sturgeon is under the joint jurisdiction of the U.S. Fish and Wildlife Service (FWS) and National Marine Fisheries Service (NMFS). The FWS will maintain primary responsibility for recovery actions and NMFS will assist in and continue to fund recovery actions pertaining to estuarine and marine habitats. In riverine units, the FWS will be responsible for all consultations regarding Gulf sturgeon and critical habitat. In estuarine units, we will divide responsibility based on the action agency involved. The FWS will consult with the Department of Transportation, the Environmental Protection Agency, the U.S. Coast Guard, and the Federal Emergency Management Agency. NMFS will consult with the Department of Defense, U.S. Army Corps of Engineers, Minerals Management Service and any other Federal agencies not mentioned here explicitly. In marine units, NMFS will be responsible for all consultations regarding Gulf sturgeon and critical habitat. Any Federal projects that extend into the jurisdiction of both the Services will be consulted on by the FWS with internal coordination with NMFS. Each agency will conduct its own intra-agency consultations as necessary.

            The primary constituent elements essential for the conservation of Gulf sturgeon are those habitat components that support feeding, resting, and sheltering, reproduction, migration, and physical features necessary for maintaining the natural processes that support these habitat components. The primary constituent elements include: abundant prey items within riverine habitats for larval and juvenile life stages, and within estuarine and marine habitats and substrates for juvenile, subadult, and adult life stages; riverine spawning sites with substrates suitable for egg deposition and development, such as limestone outcrops and cut limestone banks, bedrock, large gravel or cobble beds, marl, soapstone or hard clay; riverine aggregation areas, also referred to as resting, holding, and staging areas, used by adult, subadult, and/or juveniles, generally, but not always, located in holes below normal riverbed depths, believed necessary for minimizing energy expenditures during fresh water residency and possibly for osmoregulatory functions; a flow regime (i.e., the magnitude, frequency, duration, seasonality, and rate-of-change of fresh water discharge over time) necessary for normal behavior, growth, and survival of all life stages in the riverine environment, including migration, breeding site selection, courtship, egg fertilization, resting, and staging; and necessary for maintaining spawning sites in suitable condition for egg attachment, eggs sheltering, resting, and larvae staging; water quality, including temperature, salinity, pH, hardness, turbidity, oxygen content, and other chemical characteristics, necessary for normal behavior, growth, and viability of all life stages; sediment quality, including texture and other chemical characteristics, necessary for normal behavior, growth, and viability of all life stages; and safe and unobstructed migratory pathways necessary for passage within and between riverine, estuarine, and marine habitats (e.g. a river unobstructed by any permanent structure, or a dammed river that still allows for passage).
            The river reaches within Units 1 to 7 as critical habitat lie within the ordinary high water line. As defined in 33 CFR 329.11, the ordinary high water line on non-tidal rivers is the line on the shore established by the fluctuations of water and indicated by physical characteristics such as a clear, natural line impressed on the bank; shelving; changes in the character of soil; destruction of terrestrial vegetation; the presence of litter and debris; or other appropriate means that consider the characteristics of the surrounding areas.
            The downstream limit of the riverine units is the mouth of each river. The mouth is defined as rkm 0 (rmi 0). Although the interface of fresh and saltwater, referred to as the saltwater wedge, occurs within the lower-most reach of a river, for ease in delineating critical habitat units, we are defining the boundary between the riverine and estuarine units as rkm 0 (rmi 0).

            Regulatory jurisdiction in coastal areas extends to the line on the shore reached by the plane of the mean (average) high water (MHW) (33 CFR 329.12(a)(2)). All bays and estuaries within Units 8 to 14, therefore, lie below the MHW lines. Where precise determination of the actual location becomes necessary, it must be established by survey with reference to the available tidal datum, preferably averaged over a period of 18.6 years. Less precise methods, such as observation of the “apparent shoreline” which is determined by reference to physical markings, lines of vegetation, may be used only where an estimate is needed of the line reached by the mean high water.
            The term 72 COLREGS is defined as demarcation lines which delineate those waters upon which mariners shall comply with the International Regulations for Preventing Collisions at Sea, 1972 and those waters upon which mariners shall comply with the Inland Navigation Rules (33 CFR 80.01). The waters inside of these lines are Inland Rules waters and the waters outside the lines are COLREGS waters. These lines are defined in 33 CFR part 80, and have been used for identification purposes to delineate boundary lines of the estuarine and marine habitat Units 8, 9, 11, and 12.
            Critical habitat does not include existing developed sites such as dams, piers, marinas, bridges, boat ramps, exposed oil and gas pipelines, oil rigs, and similar structures or designated public swimming areas.
            Critical habitat units are depicted for Louisiana, Mississippi, Alabama and Florida on the maps below. The textual unit descriptions below are definitive sources for determining the critical habitat boundaries. General location maps by unit are provided for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries.
            (a) Unit 1: Pearl River System in St. Tammany and Washington Parishes in Louisiana and Walthall, Hancock, Pearl River, Marion, Lawrence, Simpson, Copiah, Hinds, Rankin, and Pike Counties in Mississippi. (1) Unit 1 includes the Pearl River main stem from the spillway of the Ross Barnett Dam, Hinds and Rankin Counties, Mississippi, downstream to where the main stem river drainage discharges at its mouth joining Lake Borgne, Little Lake, or The Rigolets in Hancock County, Mississippi, and St. Tammany Parish, Louisiana. It includes the main stems of the East Pearl River, West Pearl River, West Middle River, Holmes Bayou, Wilson Slough, downstream to where these main stem river drainages discharge at the mouths of Lake Borgne, Little Lake, or The Rigolets. Unit 1 also includes the Bogue Chitto River main stem, a tributary of the Pearl River, from Mississippi State Highway 570, Pike County, Mississippi, downstream to its confluence with the West Pearl River, St. Tammany Parish, Louisiana. The lateral extent of Unit 1 is the ordinary high water line on each bank of the associated rivers and shorelines.
            (2) Maps of Unit 1 follow: 
            
              
              ER19MR03.037
            
            
              
              ER19MR03.038
            
            
              
              ER19MR03.039
            
            (b) Unit 2: Pascagoula River System in Forrest, Perry, Greene, George, Jackson, Clarke, Jones, and Wayne Counties, Mississippi. (1) Unit 2 includes all of the Pascagoula River main stem and its distributaries, portions of the Bouie, Leaf, and Chickasawhay tributaries, and all of the Big Black Creek tributary. It includes the Bouie River main stem beginning on the southern-most road crossing of Interstate 59, Forrest County, Mississippi, downstream to its confluence with the Leaf River, Forrest County, Mississippi. The Leaf River main stem beginning from Mississippi State Highway 588, Jones County, Mississippi, downstream to its confluence with the Chickasawhay River, George County, Mississippi is included. The main stem of the Chickasawhay River from the mouth of Oaky Creek, Clarke County, Mississippi, downstream to its confluence with the Leaf River, George County, Mississippi is included. Unit 2 also includes Big Black Creek main stem from its confluence with Black and Red Creeks, Jackson County, Mississippi, to its confluence with the Pascagoula River, Jackson County, Mississippi. All of the main stem of the Pascagoula River from its confluence with the Leaf and Chickasawhay Rivers, George County, Mississippi, to the discharge of the East and West Pascagoula Rivers into Pascagoula Bay, Jackson County, Mississippi, is included. The lateral extent of Unit 2 is the ordinary high water line on each bank of the associated rivers and shorelines.
            
            (2) Major shipping channels in this unit are excluded under section 4(b)(2) of the Act.
            (3) Maps of Unit 2 follow: 
            
              ER19MR03.040
            
            
              
              ER19MR03.041
            
            
              
              ER19MR03.042
            
            
              
              ER19MR03.043
            
            
              
              ER19MR03.044
            
            
              
              ER19MR03.045
            
            (c) Unit 3: Escambia River System in Santa Rosa and Escambia Counties, Florida and Escambia, Conecuh, and Covington Counties, Alabama. (1) Unit 3 includes the Conecuh River main stem beginning just downstream of the spillway of Point A Dam, Covington County, Alabama, downstream to the Florida State line, where its name changes to the Escambia River, Escambia County, Alabama, and Escambia and Santa Rosa Counties, Florida. It includes the entire main stem of the Escambia River downstream to its discharge into Escambia Bay and Macky Bay, Escambia and Santa Rosa Counties, Florida. All of the distributaries of the Escambia River including White River, Little White River, Simpson River, and Dead River, Santa Rosa County, Florida are included. The Sepulga River main stem from Alabama County Road 42, Conecuh and Escambia Counties, Alabama, downstream to its confluence with the Conecuh River, Escambia County, Alabama, is also included. The lateral extent of Unit 3 is the ordinary high water line on each bank of the associated lakes, rivers, and shorelines.
            (2) Maps of Unit 3 follow: 
            
              
              ER19MR03.046
            
            
              
              ER19MR03.047
            
            
              
              ER19MR03.048
            
            (d) Unit 4: Yellow River System in Santa Rosa and Okaloosa Counties, Florida and Covington County, Alabama. (1) Unit 4 includes the Yellow River main stem from Alabama State Highway 55, Covington County, Alabama, downstream to its discharge at Blackwater Bay, Santa Rosa County, Florida. All Yellow River distributaries (including Weaver River and Skim Lake) discharging into Blackwater Bay are included. The Shoal River main stem, a Yellow River tributary, from Florida Highway 85, Okaloosa County, Florida, to its confluence with the Yellow River, is included. The Blackwater River from its confluence with Big Coldwater Creek, Santa Rosa County, Florida, downstream to its discharge into Blackwater Bay is included. Wright Basin and Cooper Basin, Santa Rosa County, on the Blackwater River are included. The lateral extent of Unit 4 is the ordinary high water line on each bank of the associated lakes, rivers, and shorelines.
            (2) Maps of Unit 4 follow:
            
              
              ER19MR03.049
            
            
              
              ER19MR03.050
            
            
              
              ER19MR03.051
            
            
              
              ER19MR03.052
            
            
              
              ER19MR03.053
            
            (e) Unit 5: Choctawhatchee River System in Holmes, Washington, and Walton Counties, Florida and Dale, Coffee, Geneva, and Houston Counties, Alabama. (1) Unit 5 includes the Choctawhatchee River main stem from its confluence with the west and east fork of the Choctawhatchee River, Dale County, Alabama, downstream to its discharge at Choctawhatchee Bay, Walton County, Florida. The distributaries discharging into Choctawhatchee Bay known as Mitchell River, Indian River, Cypress River, and Bells Leg are included. The Boynton Cutoff, Washington County, Florida, which joins the Choctawhatchee River main stem, and Holmes Creek, Washington County, Florida, are included. The section of Holmes Creek from Boynton Cutoff to the mouth of Holmes Creek, Washington County, Florida, is included. The Pea River main stem, a Choctawhatchee River tributary, from the Elba Dam, Coffee County, Alabama, to its confluence with the Choctawhatchee River, Geneva County, Alabama, is included. The lateral extent of Unit 5 is the ordinary high water line on each bank of the associated rivers and shorelines.
            (2) Maps of Unit 5 follow: 
            
              
              ER19MR03.054
            
            
              
              ER19MR03.055
            
            
              
              ER19MR03.056
            
            
              
              ER19MR03.057
            
            (f) Unit 6: Apalachicola River System in Franklin, Gulf, Liberty, Calhoun, Jackson, and Gadsen Counties, Florida. (1) Unit 6 includes the Apalachicola River mainstem, beginning from the Jim Woodruff Lock and Dam, Gadsden and Jackson Counties, Florida, downstream to its discharge at East Bay or Apalachicola Bay, Franklin County, Florida. All Apalachicola River distributaries, including the East River, Little St. Marks River, St. Marks River, Franklin County, Florida, to their discharge into East Bay and/or Apalachicola Bay are included. The entire main stem of the Brothers River, Franklin and Gulf Counties, Florida, a tributary of the Apalachicola River, is included. The lateral extent of Unit 6 is the ordinary high water line on each bank of the associated rivers and shorelines.
            (2) Maps of Unit 6 follow: 
            
              
              ER19MR03.058
            
            
              
              ER19MR03.059
            
            (g) Unit 7: Suwannee River System in Hamilton, Suwannee, Madison, Lafayette, Gilchrist, Levy, Dixie, and Columbia Counties, Florida. (1) Unit 7 includes the Suwannee River main stem, beginning from its confluence with Long Branch Creek, Hamilton County, Florida, downstream to the mouth of the Suwannee River. It includes all the Suwannee River distributaries, including the East Pass, West Pass, Wadley Pass, and Alligator Pass, Dixie and Levy Counties, Florida, to their discharge into the Suwannee Sound or the Gulf of Mexico. The Withlacoochee River main stem from Florida State Road 6, Madison and Hamilton Counties, Florida, to its confluence with the Suwannee River is included. The lateral extent of Unit 7 is the ordinary high water line on each bank of the associated rivers and shorelines.
            (2) Maps of Unit 7 follow: 
            
              
              ER19MR03.060
            
            
              
              ER19MR03.061
            
            
              
              ER19MR03.062
            
            
              
              ER19MR03.063
            
            (h) Unit 8: Lake Pontchartrain, Lake St. Catherine, The Rigolets, Little Lake, Lake Borgne, and Mississippi Sound in Jefferson, Orleans, St. Tammany, and St. Bernard Parish, Louisiana, Hancock, Jackson, and Harrison Counties in Mississippi, and in Mobile County, Alabama. (1) Unit 8 encompasses Lake Pontchartrain east of the Lake Pontchartrain Causeway, all of Little Lake, The Rigolets, Lake St. Catherine, Lake Borgne, including Heron Bay, and the Mississippi Sound. Critical habitat follows the shorelines around the perimeters of each included lake. The Mississippi Sound includes adjacent open bays including Pascagoula Bay, Point aux Chenes Bay, Grand Bay, Sandy Bay, and barrier island passes, including Ship Island Pass, Dog Keys Pass, Horn Island Pass, and Petit Bois Pass. The northern boundary of the Mississippi Sound is the shorelines of the mainland between Heron Bay Point, MS and Point aux Pins, AL. Designated critical habitat excludes St. Louis Bay, north of the railroad bridge across its mouth; Biloxi Bay, north of the U.S. Highway 90 bridge; and Back Bay of Biloxi. The southern boundary follows along the broken shoreline of Lake Borgne created by low swampy islands from Malheureux Point to Isle au Pitre. From the northeast point of Isle au Pitre, the boundary continues in a straight north-northeast line to the point 1 nm (1.9 km) seaward of the western most extremity of Cat Island (30°13″ N, 89°10″ W). The southern boundary continues 1 nm (1.9 km) offshore of the barrier islands and offshore of the 72 COLREGS lines at barrier island passes (defined at 33 CFR 80.815 (c)), (d) and (e) to the eastern boundary. Between Cat Island and Ship Island there is no 72 COLREGS line. We therefore, have defined that section of the southern boundary as 1 nm (1.9 km) offshore of a straight line drawn from the southern tip of Cat Island to the western tip of Ship Island. The eastern boundary is the line of longitude 88°18.8″ W from its intersection with the shore (Point aux Pins) to its intersection with the southern boundary. The lateral extent of Unit 8 is the MHW line on each shoreline of the included water bodies or the entrance to rivers, bayous, and creeks.
            (2) Major shipping channels in this unit, as identified on standard navigation charts and marked by buoys, are excluded under section 4(b)(2) of the Act.
            (3) Maps of Unit 8 follow: 
            
              
              ER19MR03.064
            
            
              
              ER19MR03.065
            
            
              
              ER19MR03.066
            
            
              
              ER19MR03.067
            
            (i) Unit 9: Pensacola Bay System in Escambia and Santa Rosa Counties, Florida. (1) Unit 9 includes Pensacola Bay and its adjacent main bays and coves. These include Big Lagoon, Escambia Bay, East Bay, Blackwater Bay, Bayou Grande, Macky Bay, Saultsmar Cove, Bass Hole Cove, and Catfish Basin. All other bays, bayous, creeks, and rivers are excluded at their mouths. The western boundary is the Florida State Highway 292 Bridge crossing Big Lagoon to Perdido Key. The southern boundary is the 72 COLREGS line between Perdido Key and Santa Rosa Island (defined at 33 CFR 80.810(g)). The eastern boundary is the Florida State Highway 399 Bridge at Gulf Breeze, FL. The lateral extent of Unit 9 is the MHW line on each included bay's shoreline.
            (2) Major shipping channels in this unit, as identified on standard navigation charts and marked by buoys, are excluded under section 4(b)(2) of the Act.
            (3) A Map of Unit 9 follows:
            
              
              ER19MR03.068
            
            (j) Unit 10: Santa Rosa Sound in Escambia, Santa Rosa, and Okaloosa Counties, Florida. (1) Unit 10 includes the Santa Rosa Sound, bounded on the west by the Florida State Highway 399 bridge in Gulf Breeze, FL. The eastern boundary is the U.S. Highway 98 bridge in Fort Walton Beach, FL. The northern and southern boundaries of Unit 10 are formed by the shorelines to the MHW line or by the entrance to rivers, bayous, and creeks.
            (2) A Map of Unit 10 follows:
            
              ER19MR03.069
            
            
            (k) Unit 11: Florida Nearshore Gulf of Mexico Unit in Escambia, Santa Rosa, Okaloosa, Walton, Bay, and Gulf Counties, Florida. (1) Unit 11 includes a portion of the Gulf of Mexico as defined by the following boundaries. The western boundary is the line of longitude 87°20.0′ W (approximately 1 nm (1.9 km) west of Pensacola Pass) from its intersection with the shore to its intersection with the southern boundary. The northern boundary is the MHW of the mainland shoreline and the 72 COLREGS lines at passes as defined at 30 CFR 80.810(a-g). The southern boundary is 1 nm (1.9 km) offshore of the northern boundary. The eastern boundary is the line of longitude 85°17.0′ W from its intersection with the shore (near Money Bayou between Cape San Blas and Indian Peninsula) to its intersection with the southern boundary.
            (2) A Map of Unit 11 follows:
            
              
              ER19MR03.070
            
            (j) Unit 12: Choctawhatchee Bay in Okaloosa and Walton Counties, Florida. (1) Unit 12 includes the main body of Choctawhatchee Bay, Hogtown Bayou, Jolly Bay, Bunker Cove, and Grassy Cove. All other bayous, creeks, rivers are excluded at their mouths/entrances. The western boundary is the U.S. Highway 98 bridge at Fort Walton Beach, FL. The southern boundary is the 72 COLREGS line across East (Destin) Pass as defined at 33 CFR 80.810(f). The lateral extent of Unit 12 is the MHW line on each shoreline of the included water bodies.
            (2) A Map of Unit 12 follows:
            
              ER19MR03.071
            
            
            (k) Unit 13: Apalachicola Bay in Gulf and Franklin County, Florida. (1) Unit 13 includes the main body of Apalachicola Bay and its adjacent sounds, bays, and the nearshore waters of the Gulf of Mexico. These consist of St. Vincent Sound, including Indian Lagoon; Apalachicola Bay including Horseshoe Cove and All Tides Cove; East Bay including Little Bay and Big Bay; and St George Sound, including Rattlesnake Cove and East Cove. Barrier Island passes (Indian Pass, West Pass, and East Pass) are also included. Sike's cut is excluded from the lighted buoys on the Gulf of Mexico side to the day boards on the bay side. The southern boundary includes water extending into the Gulf of Mexico 1 nm (1.9 km) from the MHW line of the barrier islands and from 72 COLREGS lines between the barrier islands (defined at 33 CFR 80.805(e-h)). The western boundary is the line of longitude 85°17.0′ W from its intersection with the shore (near Money Bayou between Cape San Blas and Indian Peninsula) to its intersection with the southern boundary. The eastern boundary is formed by a straight line drawn from the shoreline of Lanark Village at 29°53.1′ N, 84°35.0′ W to a point that is 1 nm (1.9 km) offshore from the northeastern extremity of Dog Island at 29°49.6′ N, 84°33.2′ W. The lateral extent of Unit 13 is the MHW line on each shoreline of the included water bodies or the entrance of excluded rivers, bayous, and creeks.
            (2) A Map of Unit 13 follows:
            
              
              ER19MR03.072
            
            (l) Unit 14: Suwannee Sound in Dixie and Levy Counties, Florida. (1) Unit 14 includes Suwannee Sound and a portion of adjacent Gulf of Mexico waters extending 9 nm from shore (16.7 km) out to the State territorial water boundary. Its northern boundary is formed by a straight line from the northern tip of Big Pine Island (at approximately 29°23′ N, 83°12′ W) to the Federal-State boundary at 29°17′ N, 83°21′ W. The southern boundary is formed by a straight line from the southern tip of Richards Island (at approximately 83°04′ W, 29°11′ N) to the Federal-State boundary at 83°15′ W, 29°04′ N. The lateral extent of Unit 14 is the MHW line along the shorelines and the mouths of the Suwannee River (East and West Pass), its distributaries, and other rivers, creeks, or water bodies.
            (2) A Map of Unit 14 follows:
            
              
              ER19MR03.073
            
            [68 FR 13454, Mar. 19, 2003]
          
          
            
            § 226.215

            Critical habitat for the North Pacific Right Whale (Eubalaena japonica).
            (a) Primary Constituent Elements. The primary constituent elements of the North Pacific right whale are the copepods Calanus marshallae, Neocalanus cristatus, and N. plumchris, and the euphausiid Thysanoessa raschii, in areas of the North Pacific Ocean in which North Pacific right whales are known or believed to feed, as described in paragraphs (b) and (c) of this section.
            (b) Bering Sea. An area described by a series of straight lines connecting the following coordinates in the order listed:
            58°00′ N/168°00′ W
            58°00′ N/163°00′ W
            56°30′ N/161°45′ W
            55°00′ N/166°00′ W
            56°00′ N/168°00′ W
            58 °00′ N/168°00′ W.
            (c) Gulf of Alaska. An area described by a series of straight lines connecting the following coordinates in the order listed:
            57°03′ N/153°00′ W
            57°18′ N/151°30′ W
            57°00′ N/ 151°30′ W
            56°45′ N/153°00′ W
            57°03′ N/153°00′ W.
            (d) Maps of critical habitat for the North Pacific right whale follow: 
            
              
              ER08AP08.005
            
            
              
              ER08AP08.006
            
            [73 FR 19011, Apr. 8, 2008]
          
          
            
            § 226.216
            Critical habitat for elkhorn (Acropora palmata) and staghorn (A. cervicornis) corals.
            Critical habitat is designated for both elkhorn and staghorn corals as described in this section. The textual descriptions of critical habitat in paragraphs (b) and (c) of this section are the definitive source for determining the critical habitat boundaries. The overview maps in paragraph (d) of this section are provided for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries.
            (a) Physical Feature Essential to the Conservation of Threatened Corals. The physical feature essential to the conservation of elkhorn and staghorn corals is: substrate of suitable quality and availability to support larval settlement and recruitment, and reattachment and recruitment of asexual fragments. “Substrate of suitable quality and availability” is defined as natural consolidated hard substrate or dead coral skeleton that is free from fleshy or turf macroalgae cover and sediment cover.
            (b) Critical Habitat Areas. Critical habitat includes one specific area of the Atlantic Ocean offshore of Palm Beach, Broward, Miami-Dade, and Monroe counties, Florida, and three specific areas of the Atlantic Ocean and Caribbean Sea offshore of the U.S. Territories of Puerto Rico and the U.S. Virgin Islands. The boundaries of each specific critical habitat area are described below. Except as specified below, the seaward boundary is the 98-ft (30-m) depth contour and the shoreward boundary is the line of mean low water (MLW; 33 CFR 2.20). Within these boundaries, discrete areas of water deeper than 98 ft (30 m) are not included.
            (1) Florida Area: The Florida area contains three sub-areas.
            (i) The shoreward boundary for Florida sub-area A begins at the 6-ft (1.8 m) contour at the south side of Boynton Inlet, Palm Beach County at 26°32′42.5″ N; then runs due east to the point of intersection with the 98-ft (30 m) contour; then follows the 98-ft (30 m) contour to the point of intersection with latitude 25°45′55″ N, Government Cut, Miami-Dade County; then runs due west to the point of intersection with the 6-ft (1.8 m) contour, then follows the 6-ft (1.8 m) contour to the beginning point.
            (ii) The shoreward boundary of Florida sub-area B begins at the MLW line at 25°45′55″ N, Government Cut, Miami-Dade County; then runs due east to the point of intersection with the 98-ft (30 m) contour; then follows the 98-ft (30 m) contour to the point of intersection with longitude 82° W; then runs due north to the point of intersection with the South Atlantic Fishery Management Council (SAFMC) boundary at 24°31′35.75″ N; then follows the SAFMC boundary to a point of intersection with the MLW line at Key West, Monroe County; then follows the MLW line, the SAFMC boundary (see 50 CFR 600.105(c)), and the COLREGS line (see 33 CFR 80.727. 730, 735, and 740) to the beginning point.
            (iii) The seaward boundary of Florida sub-area C (the Dry Tortugas) begins at the northern intersection of the 98-ft (30 m) contour and longitude 82°45′ W; then follows the 98-ft (30 m) contour west around the Dry Tortugas, to the southern point of intersection with longitude 82°45′ W; then runs due north to the beginning point.
            (2) Puerto Rico Area: All areas surrounding the islands of the Commonwealth of Puerto Rico, 98 ft (30 m) in depth and shallower, seaward of the COLREGS line (see 33 CFR 80.738).
            (3) St. Thomas/St. John Area: All areas surrounding the islands of St. Thomas and St. John, U.S. Virgin Islands, and smaller surrounding islands, 98 ft (30 m) in depth and shallower.
            (4) St. Croix Area: All areas surrounding the island of St. Croix, U.S. Virgin Islands, 98 ft (30 m) in depth and shallower.
            (c) Areas not included in critical habitat. Critical habitat does not include the following particular areas where they overlap with the areas described in paragraph (b) of this section:
            (1) Pursuant to ESA section 4(a)(3)(B), all areas subject to the 2008 Naval Air Station Key West Integrated Natural Resources Management Plan.

            (2) Pursuant to ESA section 3(5)(A)(i), all areas containing existing (already constructed) federally authorized or permitted man-made structures such as aids-to-navigation (ATONs), artificial reefs, boat ramps, docks, pilings, maintained channels, or marinas.
            (3) Pursuant to ESA section 3(5)(A)(i), all waters identified as existing (already constructed) federally authorized channels and harbors as follows:
            (i) Palm Beach Harbor.
            (ii) Hillsboro Inlet.
            (iii) Port Everglades.
            (iv) Miami Harbor.
            (v) Key West Harbor.
            (vi) Arecibo Harbor.
            (vii) San Juan Harbor.
            (viii) Fajardo Harbor.
            (ix) Ponce Harbor.
            (x) Mayaguez Harbor.
            (xi) St. Thomas Harbor.
            (xii) Christiansted Harbor.
            (d) Areas excluded from critical habitat. Pursuant to ESA Section 4(b)(2), all waters of the Restricted Anchorage Area as described at 33 CFR 334.580, beginning at a point located at 26°05′30″ N, 80 03′30″ W.; proceed west to 26°05′30″ N, 80°06′30″ W; thence, southerly to 26°03′00″ N, longitude 80°06′42″ W; thence, east to latitude 26°03′00″ N, 80°05′44″ W.; thence, south to 26°01′36″ N, 80°05′44″ W.; thence, east to 26°01′36″ N, 80°03′30″ W; thence, north to the point of beginning.
            (e) Overview maps of designated critical habitat for elkhorn and staghorn corals follow.
            
              
              ER26NO08.001
            
            
              
              ER26NO08.002
            
            
              
              ER26NO08.003
            
            
              
              ER26NO08.004
            
            [73 FR 72236, Nov. 26, 2008]
          
          
            § 226.217

            Critical habitat for the Gulf of Maine Distinct Population Segment of Atlantic Salmon (Salmo salar).

            Critical habitat is designated to include all perennial rivers, streams, and estuaries and lakes connected to the marine environment within the range of the Gulf of Maine Distinct Population Segment of Atlantic Salmon (GOM DPS), except for those particular areas within the range which are specifically excluded. Within the GOM DPS, the primary constituent elements (PCEs) for Atlantic salmon include sites for spawning and incubation, sites for juvenile rearing, and sites for migration. The essential physical and biological features of habitat are those features that allow Atlantic salmon to successfully use sites for spawning and rearing and sites for migration. These features include substrate of suitable size and quality; rivers and streams of adequate flow, depth, water temperature and water quality; rivers, streams, lakes and ponds with sufficient space and diverse, abundant food resources to support growth and survival; waterways that allow for free migration of both adult and juvenile Atlantic salmon; and diverse habitat and native fish communities in which salmon interact with while feeding, migrating, spawning, and resting.

            (a) The GOM DPS is divided into three salmon habitat recovery units (SHRUs) within the range of the GOM DPS: These are the Downeast Coastal SHRU, the Penobscot Bay SHRU, and the Merrymeeting Bay SHRU. Critical habitat is being considered only in specific areas currently occupied by the species. Critical habitat specific areas are identified by hydrological unit codes (HUC) and counties within the States of Maine. Hydrological units are those defined by the Department of Interior (DOI), U.S. Geological Survey (USGS) publication, “Hydrologic Unit Maps” Water Supply Paper (Seaber et al., 1994) and the following DOI, USGS 1:500,000 scale hydrologic unit map: State of Maine. These documents are incorporated by reference. The incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies of the USGS publication and the maps may be obtained from the USGS, Map Sales, Box 25286, Denver, CO 80225. Copies may be inspected at NMFS, Protected Resources Division, Office of Protected Resources, 1315 East-West Highway, Silver Spring, MD 20910, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
            
            (b) Critical habitat is designated in the Maine counties and towns for the three SHRUs described in paragraphs (b)(1) and (2) of this section. The textual descriptions of critical habitat for each SHRU are included in paragraphs (b)(3) through (6) of this section, and these descriptions are the definitive source for determining the critical habitat boundaries. A general location map (Figure 1) is provided at the end of paragraph (b)(2) and is for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries.
            (1) Maine counties and towns affected. Critical habitat is designated for the following SHRUs in the following counties and towns.
            (i) Counties and towns partially or entirely within areas containing critical habitat in the Downeast Coastal SHRU:
            
              
                Sub-basin
                County
                Town
              
              
                Coastal Washington Hancock
                Penobscot
                Clifton, Eddington, Grand Falls Twp, Greenfield Twp, Summit Twp.
              
              
                 
                Hancock
                Waltham, Bucksport, Dedham, Eastbrook, Ellsworth, Fletchers Landing Twp, Franklin, Great Pond, Hancock, Lamoine, Mariaville, Oqiton Twp, Orland, Osborn, Trenton Otis, Sullivan, Surry, T10 SD, T16 MD, T22 MD, T28 MD, T32 MD, T34 MD, T35 MD, T39 MD, T40 MD, T41 MD, T7 SD, T9 SD.
              
              
                 
                Washington
                Addison, Alexander, Baileyville, Baring Plt, Beddington, Centerville Twp, Charlotte, Cherryfield, Columbia, Columbia Falls, Cooper, Crawford, Cutler, Deblois, Dennysville, Devereaux Twp, East Machias, Edmunds Twp, Harrington, Jonesboro, Jonesport, Lubec, Machias, Machiasport, Marion Twp, Marshfield, Meddybemps, Milbridge, No 14 Twp, No 21 Twp, Northfield, Princeton, Roque Bluffs, Sakom Twp, Steuben, Trescott Twp, Whiting, Whitneyville, Wesley T18 ED BPP, T18 MD BPP, T19 ED BPP, T19 MD BPP, T24 MD BPP, T25 MD BPP, T26 ED BPP, T27 ED BPP, T30 MD BPP, T31 MD BPP, T36 MD BPP, T37 MD BPP, T42 MD BPP, T43 MD BPP.
              
            

            (ii) Counties and towns partially or entirely within areas containing critical habitat in the Penobscot Bay SHRU:
            
            
              
                Sub-basin
                County
                Town
              
              
                Piscataquis
                Penobscot
                T4 Indian Purchase Twp, Long A Twp, Seboeis Plt, Mattamiscontis Twp, Maxfield, Lagrange, Charleston, Howland, T3 R9 NWP, Edinburg, Hopkins Academy Grant Twp, Garland.
              
              
                 
                Piscataquis
                Shawtown Twp, TA R11 WELS, TA R10 WELS, TB R10 WELS, Greenville, T7 R9 NWP, Bowdoin College Grant West Twp, T4 R9 NWP, Ebeemee Twp, Moosehead Junction Twp, Lake View Plt, Brownville, Milo, Blanchard Twp, Sebec, Dover-Foxcroft, Abbot, Kingsbury Plt, Parkman, Wellington, Frenchtown Twp, Medford, Sangerville, TB R11 WELS, Katahdin Iron Works Twp, Elliottsville Twp, Shirley, Guilford, Atkinson, Beaver Cove, Williamsburg Twp, Bowdoin College Grant East Twp, Barnard Twp, Monson, Orneville Twp.
              
              
                 
                Somerset
                Squaretown Twp, Mayfield Twp, Brighton Plt, East Moxie Twp, Bald Mountain Twp T2 R3.
              
              
                East Branch
                Aroostook
                Moro Plt, T7 R5 WELS.
              
              
                 
                Penobscot
                Mount Chase, East Millinocket, Grindstone Twp, Herseytown Twp, Medway, Patten, Soldiertown Twp T2 R7 WELS, Stacyville, T1 R6 WELS, T2 R8 WELS, T3 R7 WELS, T3 R8 WELS, T4 R7 WELS, T4 R8 WELS, T5 R7 WELS, T5 R8 WELS, T6 R6 WELS, T6 R7 WELS, T6 R8 WELS, T7 R6 WELS, T7 R7 WELS, T7 R8 WELS, T8 R6 WELS, T8 R7 WELS, T8 R8 WELS.
              
              
                 
                Piscataquis
                Mount Katahdin Twp, Nesourdnahunk Twp, Trout Brook Twp, T3 R10 WELS, T4 R10 WELS, T4 R9 WELS, T5 R11 WELS, T5 R9 WELS, T6 R10 WELS, T6 R11 WELS, T7 R10 WELS, T7 R11 WELS, T7 R12 WELS, T7 R9 WELS.
              
              
                Mattawamkeag
                Aroostook
                Amity, Bancroft, Benedicta Twp, Crystal, Dudley Twp, Dyer Brook, Forkstown Twp, Moro Plt, North Yarmouth Academy Grant Twp, Oakfield, Orient, Reed Plt, Sherman, Silver Ridge Twp, Smyrna, Upper Molunkus Twp, Webbertown Twp, Weston, T1 R5 WELS, T2 R4 WELS, T3 R3 WELS, T3 R4 WELS, T4 R3 WELS, T7 R5 WELS, TA R2 WELS.
              
              
                 
                Penobscot
                Carroll Plt, Drew Plt, Herseytown Plt, Kingman Twp, Lee, Lincoln, Mattawamkeag, Mount Chase, Patten, Prentiss Twp T7 R3 NBPP, Springfield, Stacyville, Webster Plt, Winn, T1 R6 WELS, T4 R7 WELS, T6 R6 WELS.
              
              
                 
                Washington
                T8 R3 NBPP, T8 R4 NBPP.
              
              
                Penobscot
                Aroostook
                Benedicta TWP, Molunkus Twp, Sherman, T1 R5 WELS.
              
              
                 
                Hancock
                Amherst, Blue Hill, Bucksport, Castine, Dedham, Great Pond, Oqiton Twp, Orland, Penobscot, Surry, Verona Island, T3 ND, T32 MD, T34 MD, T35 MD, T39 MD, T40 MD, T41 MD.
              
              
                 
                Penobscot
                Alton, Argyle Twp, Bangor, Brewer, Burlington, Carmel, Charleston, Chester, Clifton, Corinna, Corinth, Dexter, Dixmont, Eddington, Edinburg, Enfield, Etna, Exeter, Garland, Glenburn, Grand Falls Twp, Hampden, Hermon, Herseytown Twp, Holden, Howland, Hudson, Indian Island, Kenduskeag, Lagrange, Lakeville, Lee, Levant, Lincoln, Lowell, Mattamiscontis Twp, Mattawamkeag, Maxfield, Medway, Milford, Newburgh, Newport, Old Town, Orono, Orrington, Passadumkeag, Plymouth, Seboeis Plt, Springfield, Stacyville, Stetson, Summit Twp, Veazie, Winn, Woodville T1 R6 WELS, T2 R8 NWP, T2 R9 NWP, T3 R1 NBPP, T3 R9 NWP, TA R7 WELS.
              
              
                 
                Piscataquis
                Medford.
              
              
                 
                Waldo
                Brooks, Frankfort, Jackson, Knox, Monroe, Montville, Prospect, Searsport, Stockton Springs, Swanville, Thorndike, Waldo, Winterport.
              
              
                Penobscot Bay
                Waldo
                Belfast, Belmont, Brooks, Frankfort, Knox, Lincolnville, Monroe, Montville, Morrill, Northport, Searsmont, Searsport, Swanville, Waldo.
              
            

            (iii) Counties and towns partially or entirely within areas containing critical habitat in the Merrymeeting Bay SHRU:
            
            
              
                Sub-basin
                County
                Town
              
              
                Lower Androscoggin
                Androscoggin
                Auburn, Durham, Greene, Leeds, Lewiston, Lisbon, Sabattus, Wales.
              
              
                 
                Cumberland
                Brunswick, Freeport.
              
              
                 
                Kennebec
                Litchfield, Monmouth
              
              
                 
                Sagadahoc
                Bath, Bowdoin, Bowdoinham, Richmond, Topsham.
              
              
                Merrymeeting Bay
                Androscoggin
                Livermore Falls.
              
              
                 
                Franklin
                Avon, Carthage, Chesterville, Farmington, Freeman Twp, Industry, Jay, Madrid Twp, Mount Abram Twp, New Sharon, New Vineyard, Perkins TWP, Phillips, Redington Twp, Salem Twp, Sandy River Plt, Strong, Temple, Township 6 North of Weld, Township E, Washington Twp, Weld, Wilton.
              
              
                 
                Kennebec
                Augusta, Benton, Chelsea, China, Clinton, Farmingdale, Fayette, Gardiner, Hallowell, Manchester, Oakland, Pittston, Randolph, Rome, Sidney, Vassalboro, Vienna, Waterville, West Gardiner, Windsor, Winslow.
              
              
                 
                Lincoln
                Alna, Dresden, Whitefield, Wiscasset.
              
              
                 
                Sagadahoc
                Bowdoinham, Perkins Twp Swan Island, Richmond, Woolwich.
              
              
                 
                Somerset
                Anson, Athens, Bingham, Brighton Plt, Canaan, Cornville, Fairfield, Hartland, Madison, Mayfield Twp, Mercer, Norridgewock, Pittsfield, Skowhegan, Smithfield, Solon, Starks.
              
              
                Coastal Drainages East of Small Point
                Cumberland
                Brunswick.
              
              
                 
                Kennebec
                Albion, Pittston, Windsor.
              
              
                 
                Knox
                Appleton, Camdem, Cushing, Friendship, Hope, Rockland, Rockport, Saint George, South Thomaston, Thomaston, Union, Warren, Washington.
              
              
                 
                Lincoln
                Alna, Boothbay, Boothbay Harbor, Bremen, Briston, Dresden, Edgecomb, Hibberts Gore, Jefferson, Newcastle, Nobleboro, Somerville, Southport, Waldoboro, Westport Island, Whitefield, Wiscasset.
              
              
                 
                Sagadahoc
                Arrowsic, Bath, Bowdoinham, Georgetown, Phippsburg, West Bath, Woolwich.
              
              
                 
                Waldo
                Belmont, Freedom, Liberty, Lincolnville, Montville, Morrill, Palermo, Searsmont.
              
            
            (2) Critical habitat boundaries. Critical habitat includes the stream channels within the designated stream reaches, and includes a lateral extent as defined by the ordinary high-water line (33 CFR 329.11). In areas where the ordinary high-water line has not been defined, the lateral extent will be defined by the bankfull elevation. Bankfull elevation is the level at which water begins to leave the channel and move into the floodplain and is reached at a discharge which generally has a recurrence interval of 1 to 2 years on an annual flood series. Critical habitat in estuaries is defined by the perimeter of the water body as displayed on standard 1:24,000 scale topographic maps or the elevation of extreme high water, whichever is greater.
            
              
              ER19JN09.001
            
            (i) HUC 10 watersheds in the Penobscot Bay SHRU analyzed for critical habitat, those that meet the criteria for critical habitat, and those excluded under ESA section 4(b)(2):
            
              
                Penobscot Bay SHRU
                HUC 10 Code
                HUC 10 Name
                Status
                Economic (E), Military (M), orTribal (T)
                  exclusions
                
              
              
                1
                0102000101
                North Branch Penobscot River
                 
                 
              
              
                2
                0102000102
                Seeboomook Lake
                 
                 
              
              
                
                3
                0102000103
                WEST Branch Penobscot River at Chesuncook Lake
                 
                 
              
              
                4
                0102000104
                Caucomgomok Lake
                 
                 
              
              
                5
                0102000105
                Chesuncook Lake
                 
                 
              
              
                6
                0102000106
                Nesowadnehunk Stream
                 
                 
              
              
                7
                0102000107
                Nahamakanta Stream
                 
                 
              
              
                8
                0102000108
                Jo-Mary Lake
                 
                 
              
              
                9
                0102000109
                West Branch Penobscot River (3)
                 
                 
              
              
                10
                0102000110
                West Branch Penobscot River (4)
                 
                 
              
              
                11
                0102000201
                Webster Brook
                 
                 
              
              
                12
                0102000202
                Grand Lake Matagamon
                Critical Habitat
                T
              
              
                13
                0102000203
                East Branch Penobscot River (2)
                Critical Habitat
                T
              
              
                14
                0102000204
                Seboeis River
                Critical Habitat
                T
              
              
                15
                0102000205
                East Branch Penobscot River (3)
                Critical Habitat
                T
              
              
                16
                0102000301
                West Branch Mattawamkeag River
                Critical Habitat
                T
              
              
                17
                0102000302
                East Branch Mattawamkeag River
                Critical Habitat
                 
              
              
                18
                0102000303
                Mattawamkeag River (1)
                Critical Habitat
                 
              
              
                19
                0102000304
                Baskahegan Stream
                 
                 
              
              
                20
                0102000305
                Mattawamkeag River (2)
                Critical Habitat
                 
              
              
                21
                0102000306
                Molunkus Stream
                Critical Habitat
                E
              
              
                22
                0102000307
                Mattawamkeag River (3
                Critical Habitat
                T
              
              
                23
                0102000401
                Piscataquis River (1)
                Critical Habitat
                 
              
              
                24
                0102000402
                Piscataquis River (3)
                Critical Habitat
                 
              
              
                25
                0102000403
                Sebec River
                 
                 
              
              
                26
                0102000404
                Pleasant River
                Critical Habitat
                T
              
              
                27
                0102000405
                Seboeis Stream
                Critical Habitat
                T
              
              
                28
                0102000406
                Piscataquis River (4)
                Critical Habitat
                “
              
              
                29
                0102000501
                Penobscot River (1) at Mattawamkeag
                Critical Habitat
                T
              
              
                30
                0102000502
                Penobscot River (2) at West Enfield
                Critical Habitat
                T
              
              
                31
                0102000503
                Passadumkeag River
                Critical Habitat
                E
              
              
                32
                0102000505
                Sunkhaze Stream
                Critical Habitat
                 
              
              
                33
                0102000506
                Penobscot River (3) at Orson Island
                Critical Habitat
                T
              
              
                34
                0102000507
                Birch Stream
                Critical Habitat
                T
              
              
                35
                0102000508
                Pushaw Stream
                 
                 
              
              
                36
                0102000509
                Penobscot River (4) at Veazie Dam
                Critical Habitat
                 
              
              
                37
                0102000510
                Kenduskeag Stream
                Critical Habitat
                 
              
              
                38
                0102000511
                Souadabscook Stream
                Critical Habitat
                 
              
              
                39
                0102000512
                Marsh River
                Critical Habitat
                 
              
              
                40
                0102000513
                Penobscot River (6)
                Critical Habitat
                 
              
              
                92
                0105000216
                Bagaduce River
                 
                 
              
              
                93
                0105000217
                Stonington Coastal
                 
                 
              
              
                94
                0105000218
                Belfast Bay
                Critical Habitat
                E
              
              
                105
                0105000219
                Ducktrap River
                Critical Habitat
                 
              
              
                103
                0102000504
                Olamon Stream
                 
                 
              
              
                95
                0105000220
                West Penobscot Bay Coastal
                 
                 
              
            
            (ii) HUC 10 watersheds in the Merrymeeting Bay SHRU analyzed for critical habitat, those that meet the criteria for critical habitat, and those excluded under ESA section 4(b)(2):
            
              
                Merrymeeting Bay SHRU
                HUC 10 code
                HUC 10 name
                Status
                Military (M)exclusions
                
              
              
                41
                0103000101
                South Branch Moose River
              
              
                42
                0103000102
                Moose River (2) above Attean Pond
              
              
                43
                0103000103
                Moose River (3) at Long Pond
              
              
                44
                0103000104
                Brassua Lake
              
              
                45
                0103000105
                Moosehead Lake
              
              
                46
                0103000106
                Kennebec River (2) above The Forks
              
              
                47
                0103000201
                North Branch Dead River
              
              
                48
                0103000202
                South Branch Dead River
              
              
                49
                0103000203
                Flagstaff Lake
              
              
                50
                0103000204
                Dead River
              
              
                51
                0103000301
                Kennebec River (4) at Wyman Dam
              
              
                52
                0103000302
                Austin Stream
              
              
                53
                0103000303
                Kennebec River (6)
              
              
                54
                0103000304
                Carrabassett River
              
              
                55
                0103000305
                Sandy River
                Critical Habitat
                M
              
              
                56
                0103000306
                Kennebec River at Waterville Dam
                Critical Habitat
              
              
                
                57
                0103000307
                Sebasticook River at Pittsfield
              
              
                58
                0103000308
                Sebasticook River (3) at Burnham
              
              
                59
                0103000309
                Sebasticook River (4) at Winslow
              
              
                60
                0103000310
                Messalonskee Stream
              
              
                61
                0103000311
                Cobbosseecontee Stream
              
              
                62
                0103000312
                Kennebec River at Merrymeeting Bay
                Critical Habitat
              
              
                63
                0104000101
                Mooselookmeguntic Lake
              
              
                64
                0104000102
                Umbagog Lake Drainage
              
              
                65
                0104000103
                Aziscohos Lake Drainage
              
              
                66
                0104000104
                Magalloway River
              
              
                67
                0104000105
                Clear Stream
              
              
                68
                0104000106
                Middle Androscoggin River
              
              
                69
                0104000201
                Gorham-Shelburne Tributaries
              
              
                70
                0104000202
                Androscoggin River (2) at Rumford Point
              
              
                71
                0104000203
                Ellis River
              
              
                72
                0104000204
                Ellis River
              
              
                73
                0104000205
                Androscoggin River (3) above Webb River
              
              
                74
                0104000206
                Androscoggin River (4) at Riley Dam
              
              
                75
                0104000207
                Androscoggin River (5) at Nezinscot River
              
              
                76
                0104000208
                Nezinscot River
              
              
                77
                0104000209
                Androscoggin River (6) above Little Androscoggin River
              
              
                78
                0104000210
                Little Androscoggin River
                Critical Habitat
                M
              
              
                96
                0105000301
                St. George River
                Critical Habitat
              
              
                97
                0105000302
                Medomak River
                Critical Habitat
              
              
                98
                0105000303
                Johns Bay
              
              
                99
                0105000304
                Damariscotta River
              
              
                100
                0105000305
                Sheepscot River
                Critical Habitat
              
              
                101
                0105000306
                Sheepscot Bay
                Critical Habitat
              
              
                102
                0105000307
                Kennebec River Estuary
                Critical Habitat
                M
              
            
            (iii) HUC 10 watersheds in the Downeast Coastal SHRU analyzed for critical habitat, and those that meet the criteria for critical habitat, and those excluded under ESA section 4(b)(2):
            
              
                Downeast SHRU
                HUC 10 code
                HUC 10 name
                Status
                Tribal (T)exclusions
                
              
              
                79
                0105000201
                Dennys River
                Critical Habitat
              
              
                80
                0105000203
                Grand Manan Channel
                Critical Habitat
              
              
                81
                0105000204
                East Machias River
                Critical Habitat
                T
              
              
                82
                0105000205
                Machias River
                Critical Habitat
              
              
                83
                0105000206
                Roque Bluffs Coastal
                Critical Habitat
              
              
                84
                0105000208
                Pleasant River
                Critical Habitat
              
              
                85
                0105000209
                Narraguagus River
                Critical Habitat
              
              
                86
                0105000210
                Tunk Stream
                Critical Habitat
              
              
                87
                0105000211
                Bois Bubert Coasta
              
              
                88
                0105000212
                Graham Lake
                Critical Habitat
              
              
                89
                0105000213
                Union River Bay
                Critical Habitat
              
              
                90
                0105000214
                Lamoine Coastal
              
              
                91
                0105000215
                Mt. Desert Coastal
              
              
                104
                0105000207
                Chandler River
                Critical Habitat
              
            
            (3) Primary constituent elements. Within the GOM DPS, the primary constituent elements (PCEs) for the conservation of Atlantic salmon include sites for spawning and incubation, sites for juvenile rearing, and sites for migration. The physical and biological features of the habitat that are essential to the conservation of Atlantic salmon are those features that allow Atlantic salmon to successfully use sites for spawning and rearing and sites for migration. These features include:
            (i) Deep, oxygenated pools and cover (e.g., boulders, woody debris, vegetation, etc.), near freshwater spawning sites, necessary to support adult migrants during the summer while they await spawning in the fall;

            (ii) Freshwater spawning sites that contain clean, permeable gravel and cobble substrate with oxygenated water and cool water temperatures to support spawning activity, egg incubation and larval development;
            (iii) Freshwater spawning and rearing sites with clean gravel in the presence of cool, oxygenated water and diverse substrate to support emergence, territorial development, and feeding activities of Atlantic salmon fry;
            (iv) Freshwater rearing sites with space to accommodate growth and survival of Atlantic salmon parr, and population densities needed to support sustainable populations;
            (v) Freshwater rearing sites with a combination of river, stream, and lake habitats, that accommodate parr's ability to occupy many niches and to maximize parr production;
            (vi) Freshwater rearing sites with cool, oxygenated water to support growth and survival of Atlantic salmon parr;
            (vii) Freshwater rearing sites with diverse food resources to support growth and survival of Atlantic salmon parr;
            (viii) Freshwater and estuary migratory sites free from physical and biological barriers that delay or prevent access to spawning grounds needed to support a recovered population;
            (ix) Freshwater and estuary migration sites with abundant, diverse native fish communities to serve as a protective buffer against predation;
            (x) Freshwater and estuary migration sites free from physical and biological barriers that delay or prevent emigration of smolts to the marine environment;
            (xi) Freshwater and estuary migration sites with sufficiently cool water temperatures and water flows that coincide with diurnal cues to stimulate smolt migration;
            (xii) Freshwater migration sites with water chemistry needed to support sea water adaptation of smolts; and
            (xiii) Freshwater and marine sites with diverse, abundant assemblages of native fish communities to enhance survivorship as Atlantic salmon smolts emigrating through the estuary.
            (4) Habitat that meets the definition of critical habitat in occupied habitat areas on Passamaquoddy Tribal Indian lands and Fee lands or lands held in Trust by the Penobscot Indian Reservation within the range of the GOM DPS are excluded from designation. Per request of the Penobscot Tribe, critical habitat does include occupied habitat that makes up the Penobscot Indian Reservation. The Indian lands specifically excluded from critical habitat are those defined in the Secretarial Order 3206, including:
            (i) Lands held in Trust by the United States for the benefit of any Indian Tribe;
            (ii) Lands held in trust by the United States for the benefit of any Indian Tribe or individual subject to restrictions by the United States against alienation;
            (iii) Fee lands, either within or outside the reservation boundaries, owned by the tribal government; and
            (iv) Fee lands within the reservation boundaries owned by individual Indians.
            The rivers, streams, lakes, and estuaries on approximately 9,500 acres (38.4 sq km) of lands held by the Passamaquoddy Tribe and approximately 60,500 acres (244.8 sq km) of Fee lands and land held in Trust for the Penobscot Tribe within the areas occupied by the GOM DPS are excluded from critical habitat designation based on the principles of the Secretarial Order discussed above. Per request of the Penobscot Nation, the rivers, lakes, and streams within the approximately 4,400-acre (17.8 sq km) Penobscot Reservation are included as critical habitat.
            (5) Areas that do not meet the definition of critical habitat under section 4(a)(3)(B)(i). Critical habitat does not include the following areas owned or controlled by the Department of Defense, or designated for its use, that are subject to an integrated natural resources management plan prepared under section 101 of the Sikes Act (16 U.S.C. 670a). These areas that are not included are:
            (i) The 435 acres (1.8 sq km) of the Brunswick Naval Air Station in Brunswick Maine within the Little Androscoggin HUC 10 watershed in the Merrymeeting Bay SHRU; and

            (ii) The 5,328 acres (21.5 sq km) of the Brunswick Naval Air Stations cold weather survival, evasion, resistance, and escape school within the Sandy River HUC 10 watershed in the Merrymeeting Bay SHRU.
            
            (6) Areas excluded under ESA Section 4(b)(2). (i) The 396 acres (1.6 sq km) of the Great Pond Outdoor Adventure Center in the Graham Lake HUC 10 watershed in the Downeast Coastal SHRU;
            (ii) The 3,000 acres (12.1 sq km) of the Naval Computer and Telecommunications Area Master Station Atlantic Detachment in the Roques Bluffs Coastal HUC 10 in the Downeast Coastal SHRU;
            (iii) The Bath Iron Works ship building facility that provides the design, building, and support of complex Navy warships, including AEGIS Class Destroyers. The excluded area extends from U.S. Route 1 bridge over the Kennebec River down river to 50 feet below the south side of BIWs dry dock, but does not include any portion of Hanson Bay or the thoroughfare between Hanson Bay and the Kennebec River. The specific area excluded from designation lies within a box between four points with the following coordinates: Point 1: N43 54′39.8″, W069 48′43.5″; Point 2: N43 54′40″, W069 48′17.8″; Point 3: N43 54′0.0″, W069 48′47″; Point 4: N43 54′0.0″, W069 48′28″;
            (iv) The Belfast Bay HUC 10 Watershed (HUC 105000218);
            (v) The Passadumkeag River HUC 10 Watershed (HUC 102000503); and
            (vi) The Molunkus Stream HUC 10 Watershed (HUC102000306).
            (7) Description of critical habitat. Critical habitat is designated to include the areas defined in the following hydrological units in the three SHRUs with the exception of those particular areas specifically identified:
            (i) Downeast Coastal SHRU. Critical habitat area (in sq km), areas excluded under ESA section 4(b)(2) (in sq km), and exclusion type, by HUC 10 watersheds:
            
              
                Sub-basin
                HUC 10 code
                HUC 10 watershed name
                Critical habitat
                River, stream and estuary (km)
                Lake(sq. km)
                
                Excluded areas [type]*
                River, stream and estuary (km)
                Lake(sq. km)
                
              
              
                Coastal Washington Hancock sub-basin
                0105000201
                Dennys River
                218
                45
              
              
                 
                0105000203
                Grand Manan Channel
                641
                15.5
              
              
                 
                0105000204
                East Machias River
                575
                70
                16 [T]
                0.1 [T]
              
              
                 
                0105000205
                Machias River
                991
                58
              
              
                 
                0105000206
                Roque Bluffs Coastal
                321
                .9
                13(M)
                .004(M)
              
              
                 
                0105000207
                Chandler River
                154
                0.1
              
              
                 
                0105000208
                Pleasant River
                325
                6.5
              
              
                 
                0105000209
                Narraguagus River
                573
                15.5
              
              
                 
                0105000210
                Tunk Stream
                117
                14
              
              
                 
                0105000212
                Graham Lake
                974
                121
                2.3(M)
                .2(M)
              
              
                 
                0105000213
                Union River Bay
                303
                18
              
              
                 
                0105000211
                Bois Bubert Coastal
              
              
                 
                0105000214
                Lamoine Coastal
              
              
                 
                0105000215
                Mt. Desert Coastal
              
              * Exclusion types: [E] = Economic, [M] = Military, and [T] = Tribal—considered unoccupied at the time of listing.
            
            (ii) Penobscot Bay SHRU. Critical habitat area (in sq km), areas excluded under ESA section 4(b)(2) (in sq km), and exclusion type, by HUC 10 watershed:
            
            
              
              ER10AU09.025
            
            
              
              ER10AU09.026
            
            (iii) Merrymeeting Bay SHRU. Critical habitat area (in sq km), areas excluded under ESA section 4(b)(2) (in sq km), and exclusion type, by HUC 10 watershed:
            
              
                Sub basin
                HUC 10 code
                HUC 10 watershed name
                Critical habitat
                River, stream and estuary (km)
                Lake(sq. km)
                
                Excluded areas [type] *
                River, stream and estuary (km)
                Lake(sq. km)
                
              
              
                Kennebec River above the Forks sub-basin
                0103000101
                South Branch Moose River
              
              
                 
                0103000102
                Moose River (2) above Attean Pond
              
              
                 
                0103000103
                Moose River (3) at Long Pond
              
              
                 
                0103000104
                Brassua Lake
              
              
                 
                0103000105
                Moosehead Lake
              
              
                 
                0103000106
                Kennebec River (2) above The Forks
              
              
                Dead River sub-basin
                0103000201
                North Branch Dead River
              
              
                 
                0103000202
                South Branch Dead River
              
              
                 
                0103000203
                Flagstaff Lake
              
              
                 
                0103000204
                Dead River
              
              
                Merrymeeting Bay sub-basin
                0103000305
                Sandy River
                1,215
                15.8
                12 [M]
                0.2 [M]
              
              
                 
                0103000306
                Kennebec River at Waterville Dam
                794
                14
              
              
                
                 
                0103000312
                Kennebec River at Merrymeeting Bay
                621
                22
              
              
                 
                0103000310
                Messalonskee Stream
              
              
                 
                0103000301
                Kennebec River (4) at Wyman Dam
              
              
                 
                0103000302
                Austin Stream
              
              
                 
                0103000303
                Kennebec River (6)
              
              
                 
                0103000304
                Carrabassett River
              
              
                 
                0103000307
                Sebasticook River at Pittsfield
              
              
                 
                0103000308
                Sebasticook River (3) at Burnham
              
              
                 
                0103000309
                Sebasticook River (4) at Winslow
              
              
                 
                0103000311
                Cobbosseecontee Stream
              
              
                Upper Androscoggin sub-basin
                0104000101
                Mooselookmeguntic Lake
              
              
                 
                0104000102
                Umbagog Lake Drainage
              
              
                 
                0104000103
                Aziscohos Lake Drainage
              
              
                 
                0104000104
                Magalloway River
              
              
                 
                0104000105
                Clear Stream
              
              
                 
                0104000106
                Middle Androscoggin River
              
              
                Lower Androscoggin sub-basin
                0104000210
                Little Androscoggin River
                549
                10.5
                1 [M]
              
              
                 
                0104000201
                Gorham-Shelburne Tributaries
              
              
                 
                0104000202
                Androscoggin River at Rumford Point
              
              
                 
                0104000203
                Ellis River
              
              
                 
                0104000204
                Ellis River
              
              
                 
                0104000205
                Androscoggin River above Webb River
              
              
                 
                0104000206
                Androscoggin River at Riley Dam
              
              
                 
                0104000207
                Androscoggin River at Nezinscot River
              
              
                 
                0104000208
                Nezinscot River
              
              
                 
                0104000209
                Androscoggin R. above L. Andro. R
              
              
                Coastal Drainages East of Small Point sub-basin
                0105000301
                St. George River
                624
                32
              
              
                 
                0105000302
                Medomak River
                318
                6
              
              
                 
                0105000305
                Sheepscot River
                553
                19
              
              
                 
                0105000306
                Sheepscot Bay
                220
                2
              
              
                 
                0105000307
                Kennebec River Estuary
                275
                3.5
                1 [M]
              
              
                 
                0105000303
                Johns Bay
              
              
                 
                0105000304
                Damariscotta River
              
              * Exclusion types: [E] = Economic, [M] = Military, and [T] = Tribal—considered unoccupied at the time of listing.
            
            [74 FR 29333, June 19, 2009, as amended at 74 FR 39904, Aug. 10, 2009]
          
          
            § 226.218

            Critical habitat for the U.S. DPS of smalltooth sawfish (Pristis pectinata).
            Critical habitat is designated for the U.S. DPS of smalltooth sawfish as described in this section. The textual descriptions in paragraph (b) of this section are the definitive source for determining the critical habitat boundaries. The maps of the critical habitat units provided in paragraph (d) of this section are for illustrative purposes only.
            (a) Physical and biological features essential to the conservation of the endangered U.S. DPS of smalltooth sawfish. The physical and biological features essential to the conservation of the U.S. DPS of smalltooth sawfish, which provide nursery area functions are: red mangroves and shallow euryhaline habitats characterized by water depths between the Mean High Water line and 3 ft (0.9 m) measured at Mean Lower Low Water (MLLW). These features are included in critical habitat within the boundaries of the specific areas in paragraph (b) of this section, except where the features were not physically accessible to sawfish at the time of this designation (September 2009); for example, areas where existing water control structures prevent sawfish passage to habitats beyond the structure.
            (b) Critical habitat boundaries. Critical habitat includes two areas (units) located along the southwest coast of peninsular Florida. The northern unit is the Charlotte Harbor Estuary Unit and the southern unit is the Ten Thousand Islands/Everglades (TTI/E) Unit. The units encompass portions of Charlotte, Lee, Collier, Monroe, and Miami-Dade Counties.
            (1) Charlotte Harbor Estuary Unit. The Charlotte Harbor Estuary Unit is located within Charlotte and Lee Counties. The unit includes Charlotte Harbor, Gasparilla Sound, Pine Island Sound, Matlacha Pass, San Carlos Bay, Estero Bay, and the Caloosahatchee River. The unit is defined by the following boundaries. It is bounded by the Peace River at the eastern extent at the mouth of Shell Creek at 81°59.467′ W, and the northern extent of the Charlotte Harbor Preserve State Park at 26°58.933′ N. At the Myakka River the unit is bounded by the SR-776 Bridge and in Gasparilla Sound by the SR-771 Bridge. The COLREGS-72 lines between Gasparilla Island, Lacosta Island, North Captiva Island, Captiva Island, Sanibel Island, and the northern point of Estero Island are used as the coastal boundary for the unit. The southern extent of the unit is the Estero Bay Aquatic Preserve, which is bounded on the south by the Lee/Collier County line. Inland waters are bounded by SR-867 (McGregor Boulevard) from Punta Rassa Road to SR-80 near Fort Myers, then by SR-80 (Palm Beach Boulevard) to Orange River Boulevard, then by Orange River Boulevard to Buckingham Road, then by Buckingham Road to SR-80, and then following SR-80 until it is due south of the Franklin Lock and Dam (S-79), which is the eastern boundary on the Caloosahatchee River and a structural barrier for sawfish access. Additional inland water boundaries north and west of the lock are bounded by North Franklin Lock Road to North River Road, then by North River Road to SR-31, then by SR-31 to SR-78 near Cape Coral, then by SR-78 to SR-765, then by SR-765 to US-41, then by US-41 to US-17 (Marion Avenue) in Punta Gorda, then by US-17 to Riverside Drive, and then by Riverside Drive to the eastern extent of the Peace River at 81°59.467′ W. From the northern extent of the Charlotte Harbor Preserve State Park at 26°58.933′ N, inland waters are bounded westward along that latitude to Harbor View Road, then by Harbor View Road to US-41, then by US-41 to SR-776, then by SR-776 to the Myakka River Bridge.
            (2) Ten Thousand Islands/Everglades Unit (TTI/E). The TTI/E Unit is located within Collier, Monroe, and Miami-Dade Counties, Florida. The unit includes waters within Everglades National Park (ENP), including Florida Bay, in the vicinity of Everglades City, within the Cape Romano-Ten Thousand Islands Aquatic Preserve (AP), and within the portion of Rookery Bay AP south of SR-92. The boundaries match the portion of Rookery Bay AP south of SR-92, and the Cape Romano-Ten Thousand Islands Aquatic Preserve AP. The unit boundaries also closely match the ENP boundaries with the following two exceptions: the unit boundary connects points 55 and 57 as illustrated in the critical habitat map that follows, which extend beyond the ENP boundary; and the unit boundary is located inside the ENP boundary between points 77 and 2, omitting the northeast portion of the ENP. The boundary of the unit is comprised of the following connected points, listed by point number in the ID field, degrees North latitude, degrees West longitude, and brief description of the boundary.
            
              Table 2—List of Latitude and Longitude Boundary Points
              
                ID
                Latitude
                Longitude
                Description
              
              
                1
                25.2527
                −80.7988
                Main Park Road (SR-9336) at Nine Mile Pond.
              
              
                2
                25.2874
                −80.5736
                Everglades National Park boundary.
              
              
                
                3
                25.2872
                −80.4448
                Everglades National Park boundary at US-HWY 1.
              
              
                4
                25.2237
                −80.4308
                Everglades National Park boundary at US-HWY 1.
              
              
                5
                25.1979
                −80.4173
                Everglades National Park boundary at US-HWY 1.
              
              
                6
                25.1846
                −80.3887
                Everglades National Park boundary at US-HWY 1.
              
              
                7
                25.1797
                −80.3905
                Everglades National Park boundary at US-HWY 1.
              
              
                8
                25.1480
                −80.4179
                Everglades National Park boundary at Intercoastal Waterway (ICW).
              
              
                9
                25.1432
                −80.4249
                Everglades National Park boundary at ICW.
              
              
                10
                25.1352
                −80.4253
                Everglades National Park boundary at ICW.
              
              
                11
                25.1309
                −80.4226
                Everglades National Park boundary at ICW.
              
              
                12
                25.1282
                −80.4230
                Everglades National Park boundary at ICW.
              
              
                13
                25.1265
                −80.4268
                Everglades National Park boundary at ICW.
              
              
                14
                25.1282
                −80.4432
                Everglades National Park boundary at ICW.
              
              
                15
                25.0813
                −80.4747
                Everglades National Park boundary at ICW.
              
              
                16
                25.0676
                −80.4998
                Everglades National Park boundary at ICW.
              
              
                17
                25.0582
                −80.5218
                Everglades National Park boundary at ICW.
              
              
                18
                25.0373
                −80.5178
                Everglades National Park boundary at ICW.
              
              
                19
                25.0326
                −80.5188
                Everglades National Park boundary at ICW.
              
              
                20
                25.0168
                −80.5487
                Everglades National Park boundary at ICW.
              
              
                21
                25.0075
                −80.5578
                Everglades National Park boundary at ICW.
              
              
                22
                24.9990
                −80.5609
                Everglades National Park boundary at ICW near Plantation.
              
              
                23
                24.9962
                −80.5648
                Everglades National Park boundary at ICW.
              
              
                24
                24.9655
                −80.6347
                Everglades National Park boundary at ICW.
              
              
                25
                24.9430
                −80.6585
                Everglades National Park boundary at ICW.
              
              
                26
                24.9388
                −80.6716
                Everglades National Park boundary at ICW.
              
              
                27
                24.9124
                −80.7255
                Everglades National Park boundary at ICW.
              
              
                28
                24.9006
                −80.7348
                Everglades National Park boundary at ICW.
              
              
                29
                24.8515
                −80.8326
                Everglades National Park boundary at COLREG-72.
              
              
                30
                24.8730
                −80.8875
                Everglades National Park boundary at Arsenic Bank Light.
              
              
                31
                24.9142
                −80.9372
                Everglades National Park boundary at Sprigger Bank Light.
              
              
                32
                25.0004
                −81.0221
                Everglades National Park boundary.
              
              
                33
                25.0723
                −81.0859
                Everglades National Park boundary.
              
              
                34
                25.0868
                −81.0858
                Everglades National Park boundary.
              
              
                35
                25.1567
                −81.1620
                Everglades National Park boundary at Middle Cape Sable.
              
              
                36
                25.2262
                −81.2044
                Everglades National Park boundary.
              
              
                37
                25.3304
                −81.1776
                Everglades National Park boundary at Little Shark River.
              
              
                38
                25.4379
                −81.1940
                Everglades National Park boundary.
              
              
                39
                25.5682
                −81.2581
                Everglades National Park boundary.
              
              
                40
                25.7154
                −81.3923
                Everglades National Park boundary at Pavillion Key.
              
              
                41
                25.8181
                −81.5205
                Everglades National Park boundary.
              
              
                42
                25.8326
                −81.5205
                Everglades National Park boundary at Cape Romano—Ten Thousand Islands Aquatic Preserve.
              
              
                43
                25.8315
                −81.7450
                Rookery Bay Aquatic Preserve boundary (southwest corner).
              
              
                44
                25.9003
                −81.7468
                Rookery Bay Aquatic Preserve boundary.
              
              
                45
                25.9030
                −81.6907
                Rookery Bay Aquatic Preserve boundary.
              
              
                46
                25.9380
                −81.6907
                Rookery Bay Aquatic Preserve boundary at SR-92.
              
              
                47
                25.9378
                −81.6834
                Rookery Bay Aquatic Preserve boundary at SR-92.
              
              
                48
                25.9319
                −81.6718
                Rookery Bay Aquatic Preserve boundary at SR-92.
              
              
                49
                25.9330
                −81.6508
                Rookery Bay Aquatic Preserve boundary at SR-92.
              
              
                50
                25.9351
                −81.6483
                Rookery Bay Aquatic Preserve boundary at SR-92.
              
              
                51
                25.9464
                −81.6433
                Rookery Bay Aquatic Preserve boundary at SR-92.
              
              
                52
                25.9470
                −81.6200
                Cape Romano—Ten Thousand Islands Aquatic Preserve boundary.
              
              
                53
                25.9615
                −81.6206
                Cape Romano—Ten Thousand Islands Aquatic Preserve boundary.
              
              
                54
                25.9689
                −81.6041
                Cape Romano—Ten Thousand Islands Aquatic Preserve boundary.
              
              
                55
                25.9130
                −81.4569
                Cape Romano—Ten Thousand Islands Aquatic Preserve boundary.
              
              
                56
                25.8916
                −81.4082
                Everglades National Park boundary west of Everglades City.
              
              
                57
                25.8630
                −81.3590
                Everglades National Park boundary east of Everglades City.
              
              
                58
                25.8619
                −81.2624
                Everglades National Park boundary.
              
              
                59
                25.8040
                −81.2602
                Everglades National Park boundary.
              
              
                60
                25.8040
                −81.2126
                Everglades National Park boundary.
              
              
                61
                25.7892
                −81.2128
                Everglades National Park boundary.
              
              
                62
                25.7892
                −81.1969
                Everglades National Park boundary.
              
              
                63
                25.7743
                −81.1966
                Everglades National Park boundary.
              
              
                64
                25.7740
                −81.1803
                Everglades National Park boundary.
              
              
                65
                25.7591
                −81.1803
                Everglades National Park boundary.
              
              
                66
                25.7592
                −81.1641
                Everglades National Park boundary.
              
              
                67
                25.7295
                −81.1638
                Everglades National Park boundary.
              
              
                68
                25.7299
                −81.1165
                Everglades National Park boundary.
              
              
                69
                25.7153
                −81.1164
                Everglades National Park boundary.
              
              
                70
                25.7154
                −81.1002
                Everglades National Park boundary.
              
              
                71
                25.6859
                −81.0997
                Everglades National Park boundary.
              
              
                72
                25.6862
                −81.0836
                Everglades National Park boundary.
              
              
                73
                25.6715
                −81.0835
                Everglades National Park boundary.
              
              
                
                74
                25.6718
                −81.0671
                Everglades National Park boundary.
              
              
                75
                25.6497
                −81.0665
                Everglades National Park boundary.
              
              
                76
                25.6501
                −81.0507
                Everglades National Park boundary.
              
              
                77
                25.6128
                −81.0497
                Everglades National Park boundary.
              
            
            (c) Areas not included in critical habitat. Critical habitat does not include the following particular areas where they overlap with the areas described in paragraph (b) of this section:
            (1) Pursuant to ESA section 3(5)(A)(i), all areas containing existing (already constructed) federally authorized or permitted man-made structures such as channels or canals maintained at depths greater than 3 ft. at MLLW, boat ramps, docks, and marinas deeper than 3 ft. at MLLW.
            (2) Pursuant to ESA section 3(5)(A)(i), all waters identified as existing (already constructed) federally authorized channels as follows:
            (i) Charlotte Harbor.
            (ii) Ft. Myers Beach (Matanzas Pass).
            (iii) Portions of the Gulf Intracoastal Waterway in the Caloosahatchee River.
            (d) Maps. Overview maps of designated critical habitat for the U.S. DPS of smalltooth sawfish follow.
            
              
              ER02SE09.000
            
            
              
              ER02SE09.001
            
            [74 FR 45373, Sept. 2, 2009]
          
          
            
            § 226.219

            Critical habitat for the Southern Distinct Population Segment of North American Green Sturgeon (Acipenser medirostris).
            Critical habitat is designated for the Southern Distinct Population Segment of North American green sturgeon (Southern DPS) as described in this section. The textual descriptions of critical habitat in this section are the definitive source for determining the critical habitat boundaries. The overview maps are provided for general guidance purposes only and not as a definitive source for determining critical habitat boundaries.
            (a) Critical habitat boundaries. Critical habitat in freshwater riverine areas includes the stream channels and a lateral extent as defined by the ordinary high-water line (33 CFR 329.11). In areas for which the ordinary high-water line has not been defined pursuant to 33 CFR 329.11, the lateral extent will be defined by the bankfull elevation. Bankfull elevation is the level at which water begins to leave the channel and move into the floodplain and is reached at a discharge which generally has a recurrence interval of 1 to 2 years on the annual flood series. Critical habitat in bays and estuaries includes tidally influenced areas as defined by the elevation of mean higher high water. The boundary between coastal marine areas and bays and estuaries are delineated by the COLREGS lines (33 CFR 80). Critical habitat in coastal marine areas is defined by the zone between the 60 fathom (fm) depth bathymetry line and the line on shore reached by mean lower low water (MLLW), or to the COLREGS lines.
            (1) Coastal marine areas: All U.S. coastal marine waters out to the 60 fm depth bathymetry line (relative to MLLW) from Monterey Bay, California (36°38′12″ N./121°56′13″ W.) north and east to include waters in the Strait of Juan de Fuca, Washington. The Strait of Juan de Fuca includes all U.S. marine waters: in Clallam County east of a line connecting Cape Flattery (48°23′10″ N./124°43′32″ W.), Tatoosh Island (48°23′30″ N./124°44′12″ W.), and Bonilla Point, British Columbia (48°35′30″ N./124°43′00″ W.); in Jefferson and Island counties north and west of a line connecting Point Wilson (48°08′38″ N./122°45′07″ W.) and Partridge Point (48°13′29″ N./122°46′11″ W.); and in San Juan and Skagit counties south of lines connecting the U.S.-Canada border (48°27′27″ N./123°09′46″ W.) and Pile Point (48°28′56″ N./123°05′33″ W.), Cattle Point (48°27′1″ N./122°57′39″ W.) and Davis Point (48°27′21″ N./122°56′03″ W.), and Fidalgo Head (48°29′34″ N./122°42′07″ W.) and Lopez Island (48°28′43″ N./122°49′08″ W.).
            (2) Freshwater riverine habitats: Critical habitat is designated to include the following freshwater riverine areas in California:
            (i) Sacramento River, California. From the Sacramento I-Street Bridge (40°9′10″ N./122°12′9″ W.) upstream to Keswick Dam (40°36′39″ N./122°26′46″ W.), including the waters encompassed by the Yolo Bypass and the Sutter Bypass areas and the lower American River from the confluence with the mainstem Sacramento River upstream to 38°35′47″ N./121°28′36″ W. (State Route 160 bridge over the American River).
            (ii) Lower Feather River, California. From the confluence with the mainstem Sacramento River upstream to Fish Barrier Dam (39°31′13″ N./121°32′51″ W.).
            (iii) Lower Yuba River, California. From the confluence with the mainstem Feather River upstream to Daguerre Dam (39°12′32″ N./121°35′53″ W.).
            (3) Sacramento-San Joaquin Delta, California: Critical habitat is designated to include the Sacramento-San Joaquin Delta including all waterways up to the elevation of mean higher high water within the area defined in California Water Code Section 12220, except for the following excluded areas: Clifton Court and California Aqueduct Intake Channel (all reaches upstream from the Clifton Court Radial Gates at 37°49′47″ N./121°33′25″ W.); Delta-Mendota Canal (upstream from 37°48′58″ N./121°33′30″ W.); Fivemile Slough (all reaches upstream from its confluence with Fourteenmile Slough at 38°00′50″ N./121°22′09″ W.); Indian Slough and Werner Cuts (all reaches between the entrance to Discovery Bay at 37°55′8″ N./121°35′12″ W. and the junction of Werner Cut and Rock Slough at 37°58′14″ N./121°35′41″ W.); Italian Slough (all reaches upstream from 37°51′39″ N./121°34′53″ W.); Rock Slough (all reaches upstream from the junction with the Old River at 37°58′22″ N./121°34′40″ W.); Sand Mound Slough (all reaches upstream from 37°58′37″ N./121°37′19″ W.); Sacramento Deep Water Ship Channel (upstream from the confluence with Cache Slough at 38°14′13″ N./121°40′23″ W.); Sevenmile Slough (all reaches between Threemile Slough at 38°06′55″ N./121°40′55″ W. and Jackson Slough at 38°06′59″ N./121°37′44″ W.); Snodgrass Slough (all reaches upstream from Lambert Road at 38°18′33″ N./121°30′46″ W.); Tom Paine Slough (all reaches upstream from its confluence with Middle River at 37°47′25″ N./121°25′08″ W.); Trapper Slough (all reaches upstream from 37°53′36″ N./121°29′15″ W.); Unnamed oxbow loop (upstream from the confluence with the San Joaquin River at 37°43′9″ N./121°16′36″ W.); Unnamed oxbow loop (upstream from the confluence with the San Joaquin River at 37°46′9″ N./121°18′6″ W.).
            (4) Coastal bays and estuaries: Critical habitat is designated to include the following coastal bays and estuaries in California, Oregon, and Washington:
            (i) San Francisco Bay, San Pablo Bay, and Suisun Bay in California. All tidally influenced areas of San Francisco Bay, San Pablo Bay, and Suisun Bay up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Adobe Creek (38°12′42″ N./122°36′6″ W.); Alameda Creek (37°36′47″ N./122°4′18″ W.); Arroyo Corte Madera del Presidio (37°53′43″ N./122°31′48″ W.); Black John Slough (38°8′12″ N./122°33′42″ W.); Black John Slough (38°7′59″ N./122°32′54″ W.); Carneros Creek (38°13′52″ N./122°18′49″ W.); Colma Creek (37°39′6″ N./122°25′9″ W.); Coyote Creek (37°52′45″ N./122°31′31″ W.); Coyote Creek (37°27′17″ N./121°55′36″ W.); Coyote Creek, unnamed waterway (37°27′56″ N./121°55′40″ W.); Coyote Creek, unnamed waterway (37°26′23″ N./121°57′29″ W.); Coyote Creek, unnamed waterway (37°27′15″ N./121°56′12″ W.); Coyote Hills Slough (37°34′26″ N./122°3′36″ W.); Deverton Creek (38°13′38″ N./121°53′47″ W.); Gallinas Creek (38°0′50″ N./122°32′24″ W.); Gallinas Creek, South Fork (38°0′4″ N./122°32′9″ W.); Green Valley Creek (38°12′49″ N./122°7′51″ W.); Hastings Slough (38°1′30″ N./122°3′35″ W.); Huichica Creek, unnamed tributary (38°12′36″ N./122°21′35″ W.); Mt Eden Creek (37°37′6″ N./122°7′23″ W.); Mud Slough, unnamed waterway (37°29′48″ N./121°57′14″ W.); Mud Slough, unnamed waterway (37°28′43″ N./121°57′3″ W.); Newark Slough (37°31′36″ N./122°3′24″ W.); Newark Slough, unnamed waterway (37°31′51″ N./122°4′7″ W.); Novato Creek (38°5′50″ N./122°33′52″ W.); Petaluma River (38°14′53″ N./122°38′17″ W.); Petaluma River, unnamed tributary (38°12′58″ N./122°34′23″ W.); Railroad Slough (38°13′30″ N./122°26′28″ W.); Richardson Bay, unnamed tributary (37°54′2″ N./122°31′36″ W.); San Antonio Creek, unnamed tributary (38°9′45″ N./122°34′1″ W.); San Clemente Creek (37°55′12″ N./122°30′25″ W.); San Francisco Bay shoreline (37°40′44″ N./122°10′18″ W.); San Francisquito Creek (37°27′10″ N./122°7′40″ W.); San Pablo Bay shoreline (38°2′44″ N./122°15′44″ W.); San Pablo Creek (37°58′6″ N./122°22′42″ W.); San Rafael Creek (37°58′5″ N./122°31′35″ W.); Seal Slough (37°34′9″ N./122°17′30″ W.); Suisun Marsh (38°2′28″ N./121°57′55″ W.); Suisun Marsh (38°2′50″ N./121°58′39″ W.); Suisun Marsh (38°2′42″ N./121°56′16″ W.); Suisun Marsh (38°2′30″ N./121°55′18″ W.); Suisun Marsh, Grizzly Bay shoreline (38°5′53″ N./122°0′35″ W.); Suisun Marsh, Grizzly Bay shoreline (38°6′49″ N./121°58′54″ W.); Suisun Marsh, Grizzly Bay shoreline (38°8′19″ N./121°59′31″ W.); Suisun Marsh, Grizzly Bay shoreline (38°8′6″ N./121°59′33″ W.); Tolay Creek (38°9′42″ N./122°26′49″ W.); Tolay Creek (38°9′6″ N./122°26′49″ W.); Walnut Creek (38°0′16″ N./122°3′41″ W.); Wildcat Creek (37°57′26″ N./122°22′45″ W.).
            (ii) Humboldt Bay, California. All tidally influenced areas of Humboldt Bay up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Elk River (40°43′45″ N./124°11′15″ W.); Elk River (40°45′9″ N./124°10′57″ W.); Elk River (40°45′7″ N./124°10′58″ W.); Eureka Slough (40°48′14″ N./124°7′15″ W.); Eureka Slough (40°48′18″ N./124°8′29″ W.); Eureka Slough (40°48′14″ N./124°8′22″ W.); Eureka Slough (40°48′9″ N./124°8′14″ W.); Freshwater Creek (40°46′43″ N./124°4′48″ W.); Freshwater Slough (40°47′18″ N./124°6′54″ W.); Freshwater Slough (40°47′10″ N./124°6′15″ W.); Freshwater Slough (40°48′3″ N./124°6′53″ W.); Gannon Slough (40°50′48″ N./124°4′54″ W.); Gannon Slough (40°50′37″ N./124°4′53″ W.); Jacoby Creek (40°50′22″ N./124°4′16″ W.); Jacoby Creek (40°50′25″ N./124°4′56″ W.); Liscom Slough (40°52′35″ N./124°8′14″ W.); Mad River Slough (40°53′14″ N./124°8′9″ W.); Mad River Slough (40°53′59″ N./124°8′1″ W.); Mad River Slough (40°54′1″ N./124°8′9″ W.); McDaniel Slough (40°51′54″ N./124°8′52″ W.); McDaniel Slough (40°51′39″ N./124°6′2″ W.); Rocky Gulch/Washington Gulch (40°49′52″ N./124°4′58″ W.); Salmon Creek (40°41′12″ N./124°13′10″ W.); Unnamed tributary (40°42′36″ N./124°15′45″ W.); White Slough (40°41′56″ N./124°12′18″ W.).
            (iii) Coos Bay, Oregon. All tidally influenced areas of Coos Bay up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Boone Creek (43°16′31″ N./124°9′26″ W.); Catching Creek (43°16′31″ N./124°9′11″ W.); Coalbank Slough (43°21′10″ N./124°13′17″ W.); Coos River, South Fork (43°22′32″ N./123°59′34″ W.); Cox Canyon Creek (43°16′13″ N./124°18′52″ W.); Daniels Creek (43°21′10″ N./124°5′29″ W.); Davis Creek (43°17′29″ N./124°14′30″ W.); Day Creek (43°18′59″ N./124°18′24″ W.); Delmar Creek (43°15′24″ N./124°13′52″ W.); Deton Creek (43°24′15″ N./124°3′53″ W.); Elliot Creek (43°17′45″ N./124°17′45″ W.); Goat Creek (43°15′42″ N./124°12′58″ W.); Haynes Inlet (43°27′56″ N./124°11′22″ W.); Hayward Creek (43°19′7″ N./124°19′59″ W.); Joe Ney Slough (43°20′12″ N./124°17′39″ W.); John B Creek (43°16′59″ N./124°18′27″ W.); Kentuck Slough (43°25′19″ N./124°11′19″ W.); Larson Slough (43°27′43″ N./124°11′38″ W.); Lillian Creek (43°21′41″ N./124°8′41″ W.); Mart Davis Creek (43°22′58″ N./124°5′38″ W.); Matson Creek (43°18′27″ N./124°8′16″ W.); Millicoma River, East Fork (43°25′50″ N./124°1′2″ W.); Millicoma River, West Fork (43°25′48″ N./124°2′50″ W.); Noble Creek (43°15′16″ N./124°12′54″ W.); North Slough (43°29′26″ N./124°13′14″ W.); Pony Creek (43°24′6″ N./124°13′55″ W.); Seelander Creek (43°17′15″ N./124°8′41″ W.); Shinglehouse Slough (43°19′4″ N./124°13′14″ W.); Stock Slough (43°19′58″ N./124°8′22″ W.); Talbot Creek (43°17′1″ N./124°17′49″ W.); Theodore Johnson Creek (43°16′16″ N./124°19′22″ W.); Unnamed Creek (43°17′24″ N./124°17′56″ W.); Unnamed Creek (43°18′27″ N./124°7′55″ W.); Unnamed Creek (43°21′12″ N./124°9′17″ W.); Vogel Creek (43°22′10″ N./124°8′49″ W.); Wasson Creek (43°16′3″ N./124°19′23″ W.); Willanch Slough (43°24′5″ N./124°11′27″ W.); Wilson Creek (43°16′51″ N./124°9′2″ W.); Winchester Creek (43°15′49″ N./124°19′10″ W.).
            (iv) Winchester Bay, Oregon. All tidally influenced areas of Winchester Bay up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Brainard Creek (43°44′46″ N./124°1′39″ W.); Butler Creek (43°42′50″ N./124°3′0″ W.); Eslick Creek (43°47′46″ N./123°58′40″ W.); Frantz Creek (43°44′50″ N./124°5′25″ W.); Hudson Slough (43°44′56″ N./124°4′43″ W.); Joyce Creek (43°45′32″ N./124°1′49″ W.); Noel Creek (43°46′21″ N./124°0′6″ W.); Oar Creek (43°40′26″ N./124°3′41″ W.); Otter Creek (43°43′28″ N./124°0′4″ W.); Providence Creek (43°43′13″ N./124°7′44″ W.); Scholfield Creek (43°40′36″ N./124°5′38″ W.); Silver Creek (43°40′37″ N./124°9′21″ W.); Smith River (43°47′48″ N./123°53′3″ W.); Smith River, North Fork (43°48′17″ N./123°55′59″ W.); Umpqua River (43°40′3″ N./123°48′32″ W.); Unnamed Creek (43°40′6″ N./124°10′44″ W.); Unnamed Creek (43°40′14″ N./124°9′26″ W.); Winchester Creek (43°40′20″ N./124°8′49″ W.).
            (v) Yaquina Bay, Oregon. All tidally influenced areas of Yaquina Bay up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Babcock Creek (44°35′33″ N./123°55′42″ W.); Big Elk Creek (44°35′23″ N./123°50′43″ W.); Boone Slough (44°35′5″ N./123°57′50″ W.); Depot Creek (44°38′30″ N./123°56′54″ W.); Flesher Slough (44°34′0″ N./123°58′53″ W.); Johnson Slough (44°34′60″ N./123°59′10″ W.); King Slough (44°35′35″ N./124°1′55″ W.); McCaffery Slough (44°33′56″ N./124°1′10″ W.); Mill Creek (44°35′7″ N./123°53′57″ W.); Montgomery Creek (44°35′8″ N./123°56′18″ W.); Nute Slough (44°35′19″ N./123°57′30″ W.); Olalla Creek (44°36′48″ N./123°55′30″ W.); Parker Slough (44°35′21″ N./124°0′50″ W.); Poole Slough (44°33′27″ N./123°58′46″ W.); Yaquina River (44°39′4″ N./123°51′26″ W.).
            (vi) Nehalem Bay, Oregon. All tidally influenced areas of Yaquina Bay up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Alder Creek (45°42′52″ N./123°54′12″ W.); Anderson Creek (45°44′25″ N./123°52′26″ W.); Coal Creek (45°44′49″ N./123°51′57″ W.); Foley Creek (45°41′48″ N./123°50′53″ W.); Gallagher Slough (45°42′4″ N./123°52′50″ W.); Messhouse Creek (45°40′0″ N./123°55′32″ W.); Nehalem River (45°41′48″ N./123°49′31″ W.); Nehalem River, North Fork (45°47′11″ N./123°49′19″ W.); Unnamed Creek (45°44′35″ N./123°51′53″ W.); Unnamed Creek (45°44′53″ N./123°51′12″ W.); Unnamed Creek (45°45′6″ N./123°50′56″ W.); Unnamed Creek (45°44′11″ N./123°51′40″ W.); Unnamed Creek (45°44′7″ N./123°51′40″ W.); Unnamed Creek (45°43′44″ N./123°52′35″ W.).
            (vii) Lower Columbia River estuary, Washington and Oregon. All tidally influenced areas of the lower Columbia River estuary from the mouth upstream to river kilometer 74, up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Bear Creek (46°10′0″ N./123°40′6″ W.); Big Creek (46°10′33″ N./123°35′30″ W.); Blind Slough/Gnat Creek (46°10′47″ N./123°31′45″ W.); Chinook River (46°18′14″ N./123°58′1″ W.); Deep Creek (46°19′3″ N./123°42′23″ W.); Driscol Slough (46°8′35″ N./123°23′44″ W.); Ferris Creek (46°10′5″ N./123°39′8″ W.); Grays River (46°21′34″ N./123°35′5″ W.); Hunt Creek (46°11′46″ N./123°26′30″ W.); Jim Crow Creek (46°16′19″ N./123°33′26″ W.); John Day River (46°9′13″ N./123°43′16″ W.); John Day River (46°9′10″ N./123°43′27″ W.); Klaskanine River (46°5′33″ N./123°44′52″ W.); Lewis and Clark River (46°5′52″ N./123°51′4″ W.); Marys Creek (46°10′12″ N./123°40′17″ W.); Seal Slough (46°19′20″ N./123°40′15″ W.); Sisson Creek (46°18′25″ N./123°43′46″ W.); Skamokawa Creek (46°19′11″ N./123°27′20″ W.); Skipanon River (46°9′31″ N./123°55′34″ W.); Wallacut River (46°19′28″ N./123°59′11″ W.); Wallooskee River (46°7′7″ N./123°46′25″ W.); Westport Slough/Clatskanie River (46°8′4″ N./123°13′31″ W.); Youngs River (46°4′11″ N./123°47′9″ W.).
            (viii) Willapa Bay, Washington. All tidally influenced areas of Willapa Bay up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Bear River (46°20′5″ N./123°56′8″ W.); Bone River (46°39′29″ N./123°54′2″ W.); Cedar River (46°45′37″ N./124°0′3″ W.); Naselle River (46°22′32″ N./123°49′19″ W.); Middle Nemah River (46°28′42″ N./123°51′13″ W.); North Nemah River (46°30′56″ N./123°52′27″ W.); South Nemah River (46°28′37″ N./123°53′15″ W.); Niawiakum River (46°36′39″ N./123°53′34″ W.); North River (46°48′51″ N./123°50′54″ W.); Palix River, Middle Fork (46°35′46″ N./123°52′29″ W.); Palix River, North Fork (46°36′10″ N./123°52′26″ W.); Palix River, South Fork (46°34′30″ N./123°53′42″ W.); Stuart Slough (46°41′9″ N./123°52′16″ W.); Willapa River (46°38′50″ N./123°38′50″ W.).
            (ix) Grays Harbor, Washington. All tidally influenced areas of Grays Harbor up to the elevation of mean higher high water, including, but not limited to, areas upstream to the head of tide endpoint in: Andrews Creek (46°49′23″ N./124°1′23″ W.); Beaver Creek (46°54′20″ N./123°58′53″ W.); Campbell Creek (46°56′9″ N./123°53′12″ W.); Campbell Slough (47°2′45″ N./124°3′40″ W.); Chapin Creek (46°56′18″ N./123°52′30″ W.); Charley Creek (46°56′55″ N./123°49′53″ W.); Chehalis River (46°58′16″ N./123°35′38″ W.); Chenois Creek (47°2′36″ N./124°0′54″ W.); Elk River (46°50′8″ N./123°59′8″ W.); Gillis Slough (47°2′34″ N./124°2′29″ W.); Grass Creek (47°1′41″ N./124°0′40″ W.); Hoquiam River (47°3′3″ N./123°55′34″ W.); Hoquiam River, East Fork (47°3′7″ N./123°51′25″ W.); Humptulips River (47°5′42″ N./124°3′34″ W.); Indian Creek (46°55′55″ N./123°53′47″ W.); Jessie Slough (47°3′23″ N./124°3′0″ W.); Johns River (46°52′28″ N./123°57′2″ W.); Newskah Creek (46°56′26″ N./123°50′58″ W.); O'Leary Creek (46°54′51″ N./123°57′24″ W.); Stafford Creek (46°55′51″ N./123°54′28″ W.); Wishkah River (47°2′39″ N./123°47′20″ W.); Wynoochee River (46°58′19″ N./123°36′57″ W.).
            (b) Primary constituent elements. The primary constituent elements essential for the conservation of the Southern DPS of green sturgeon are:
            (1) For freshwater riverine systems:
            
            (i) Food resources. Abundant prey items for larval, juvenile, subadult, and adult life stages.
            (ii) Substrate type or size (i.e., structural features of substrates). Substrates suitable for egg deposition and development (e.g., bedrock sills and shelves, cobble and gravel, or hard clean sand, with interstices or irregular surfaces to “collect” eggs and provide protection from predators, and free of excessive silt and debris that could smother eggs during incubation), larval development (e.g., substrates with interstices or voids providing refuge from predators and from high flow conditions), and subadults and adults (e.g., substrates for holding and spawning).
            (iii) Water flow. A flow regime (i.e., the magnitude, frequency, duration, seasonality, and rate-of-change of fresh water discharge over time) necessary for normal behavior, growth, and survival of all life stages.
            (iv) Water quality. Water quality, including temperature, salinity, oxygen content, and other chemical characteristics, necessary for normal behavior, growth, and viability of all life stages.
            (v) Migratory corridor. A migratory pathway necessary for the safe and timely passage of Southern DPS fish within riverine habitats and between riverine and estuarine habitats (e.g., an unobstructed river or dammed river that still allows for safe and timely passage).
            (vi) Depth. Deep (≥5 m) holding pools for both upstream and downstream holding of adult or subadult fish, with adequate water quality and flow to maintain the physiological needs of the holding adult or subadult fish.
            (vii) Sediment quality. Sediment quality (i.e., chemical characteristics) necessary for normal behavior, growth, and viability of all life stages.
            (2) For estuarine habitats:
            
            (i) Food resources. Abundant prey items within estuarine habitats and substrates for juvenile, subadult, and adult life stages.
            (ii) Water flow. Within bays and estuaries adjacent to the Sacramento River (i.e., the Sacramento-San Joaquin Delta and the Suisun, San Pablo, and San Francisco bays), sufficient flow into the bay and estuary to allow adults to successfully orient to the incoming flow and migrate upstream to spawning grounds.
            (iii) Water quality. Water quality, including temperature, salinity, oxygen content, and other chemical characteristics, necessary for normal behavior, growth, and viability of all life stages.
            (iv) Migratory corridor. A migratory pathway necessary for the safe and timely passage of Southern DPS fish within estuarine habitats and between estuarine and riverine or marine habitats.
            (v) Depth. A diversity of depths necessary for shelter, foraging, and migration of juvenile, subadult, and adult life stages.
            (vi) Sediment quality. Sediment quality (i.e., chemical characteristics) necessary for normal behavior, growth, and viability of all life stages.
            (3) For nearshore coastal marine areas:
            
            (i) Migratory corridor. A migratory pathway necessary for the safe and timely passage of Southern DPS fish within marine and between estuarine and marine habitats.
            (ii) Water quality. Nearshore marine waters with adequate dissolved oxygen levels and acceptably low levels of contaminants (e.g., pesticides, organochlorines, elevated levels of heavy metals) that may disrupt the normal behavior, growth, and viability of subadult and adult green sturgeon.
            (iii) Food resources. Abundant prey items for subadults and adults, which may include benthic invertebrates and fishes.
            (c) Sites owned or controlled by the Department of Defense. Critical habitat does not include the following areas owned or controlled by the Department of Defense, or designated for its use, in the States of California, Oregon, and Washington:
            (1) Mare Island U.S. Army Reserve Center, San Pablo Bay, CA;
            (2) Strait of Juan de Fuca naval air-to-surface weapon range, restricted area, WA;
            (3) Strait of Juan de Fuca and Whidbey Island naval restricted area, WA;
            (4) Admiralty Inlet naval restricted area, Strait of Juan de Fuca, WA; and
            (5) Navy 3 operating area, Strait of Juan de Fuca, WA.
            (d) Indian lands. Critical habitat does not include any Indian lands of the following Federally-recognized Tribes in the States of California, Oregon, and Washington:
            (1) Cachil DeHe Band of Wintun Indians of the Colusa Indian Community, California;
            (2) Cher-Ae Heights Trinidad Rancheria, California;

            (3) Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw, Oregon;
            
            (4) Coquille Indian Tribe, Oregon;
            (5) Hoh Tribe, Washington;
            (6) Jamestown S'Klallam Tribe, Washington;
            (7) Lower Elwha Tribe, Washington;
            (8) Makah Tribe, Washington;
            (9) Quileute Tribe, Washington;
            (10) Quinault Tribe, Washington;
            (11) Shoalwater Bay Tribe, Washington;
            (12) Wiyot Tribe, California; and
            (13) Yurok Tribe, California.
            (e) Overview maps of final critical habitat for the Southern DPS of green sturgeon follow:
            
              
              ER09OC09.000
            
            
              
              ER09OC09.001
            
            
              
              ER09OC09.002
            
            
            [74 FR 52345, Oct. 9, 2009]
          
          
            § 226.220

            Critical habitat for the Cook Inlet beluga whale (Delphinapterus leucas).
            Critical habitat is designated in Cook Inlet, Alaska, for the Cook Inlet beluga whale as described in paragraphs (a) and (b) of this section. The textual description of this critical habitat is the definitive source for determining the critical habitat boundaries. General location maps are provided for general guidance purposes only, and not as a definitive source for determining critical habitat boundaries. Critical habitat does not include manmade structures and the land on which they rest within the designated boundaries described in paragraphs (a)(1) and (2) of this section that were in existence as of May 11, 2011.
            (a) Critical Habitat Boundaries. Critical habitat includes two specific marine areas in Cook Inlet, Alaska. These areas are bounded on the upland by Mean High Water (MHW) datum, except for the lower reaches of four tributary rivers. Critical habitat shall not extend into the tidally-influenced channels of tributary waters of Cook Inlet, with the exceptions noted in the descriptions of each critical habitat area.
            (1) Area 1. All marine waters of Cook Inlet north of a line from the mouth of Threemile Creek (61°08.5′ N., 151°04.4′ W.) connecting to Point Possession (61°02.1′ N., 150°24.3′ W.), including waters of the Susitna River south of 61°20.0′ N., the Little Susitna River south of 61°18.0′ N., and the Chickaloon River north of 60°53.0′ N.
            (2) Area 2. All marine waters of Cook Inlet south of a line from the mouth of Threemile Creek (61°08.5′ N., 151°04.4′ W.) to Point Possession (61°02.1′ N., 150°24.3′ W.) and north of 60°15.0′ N., including waters within 2 nautical miles seaward of MHW along the western shoreline of Cook Inlet between 60°15.0′ N. and the mouth of the Douglas River (59°04.0′ N., 153°46.0′ W.); all waters of Kachemak Bay east of 151°40.0′ W.; and waters of the Kenai River below the Warren Ames bridge at Kenai, Alaska.
            (b) A map of the designated critical habitat for Cook Inlet beluga whale follows (Figure 1).
            
              
              ER11AP11.000
            
            (c) Primary constituent elements. The primary constituent elements essential to the conservation of the Cook Inlet beluga whale are:

            (1) Intertidal and subtidal waters of Cook Inlet with depths <30 feet (MLLW) and within 5 miles of high and medium flow anadromous fish streams.
            
            (2) Primary prey species consisting of four species of Pacific salmon (Chinook, sockeye, chum, and coho), Pacific eulachon, Pacific cod, walleye pollock, saffron cod, and yellowfin sole.
            (3) Waters free of toxins or other agents of a type and amount harmful to Cook Inlet beluga whales.
            (4) Unrestricted passage within or between the critical habitat areas.
            (5) Waters with in-water noise below levels resulting in the abandonment of critical habitat areas by Cook Inlet beluga whales.
            (d) Sites owned or controlled by the Department of Defense, or of interest to national security. Critical habitat does not include the following areas owned by the Department of Defense or for which the Secretary has determined to exclude for reasons of national security:
            (1) All property and overlying waters of Joint Base Elmendorf-Richardson between Mean Higher High Water and Mean High Water; and
            (2) All waters off the Port of Anchorage which are east of a line connecting Cairn Point (61°15.4′ N., 149°52.8′ W.) and Point MacKenzie (61°14.3′ N., 149°59.2′ W.) and north of a line connecting Point MacKenzie and the north bank of the mouth of Ship Creek (61°13.6′ N., 149°53.8′ W.).
            [76 FR 20212, Apr. 11, 2011]
          
          
            § 226.221
            Critical habitat for black abalone (Haliotis cracherodii).
            Critical habitat is designated for black abalone as described in this section. The textual descriptions of critical habitat in this section are the definitive source for determining the critical habitat boundaries. The overview maps are provided for general guidance purposes only and not as a definitive source for determining critical habitat boundaries.
            (a) Critical habitat boundaries—(1) Coastal Marine Areas: The critical habitat designation for black abalone within each coastal marine area below along the California coast is defined by four latitude and longitude coordinates that set the northern and southern boundaries, as well as by bathymetric specifications that set the shoreward and seaward boundaries. The northern boundary is the straight line between the northern coordinates and the southern boundary is the straight line between the southern coordinates, extending out as far as the seaward boundary, defined by the −6 m depth bathymetry line (relative to mean lower low water (MLLW)), and the shoreward boundary, defined by the line that marks mean higher high water (MHHW). Critical habitat only includes rocky intertidal and subtidal habitats within these areas from the MHHW line to a depth of −6 m relative to MLLW, as well as the marine waters above the rocky habitats.
            (i) Del Mar Landing Ecological Reserve in Sonoma County to Point Bonita in Marin County, California: northern coordinates: 38°44′25.04″ N, 123°30′52.067″ W and 38°44′25.948″ N, 123°30′19.175″ W; southern coordinates: 37°49′3.404″ N, 122°31′56.339″ W and 37°49′3.082″ N, 122°31′50.549″ W.
            (ii) South of San Francisco Bay in San Francisco County to Natural Bridges State Beach in Santa Cruz County, California: northern coordinates: 37°47′17.078″ N, 122°31′13.59″ W and 37°47′17.524″ N, 122°30′21.458″ W; southern coordinates: 36°57′11.547″ N, 121°58′36.276″ W and 36°57′15.208″ N, 121°58′31.424″ W.
            (iii) Pacific Grove in Monterey County to Cayucos in San Luis Obispo County, California: northern coordinates: 36°36′41.16″ N, 121°53′30.453″ W and 36°36′41.616″ N, 121°53′47.763″ W; southern coordinates: 35°26′22.887″ N, 120°54′6.264″ W and 35°26′23.708″ N, 120°53′39.427″ W.
            (iv) Montaña de Oro State Park in San Luis Obispo County, California to just south of Government Point in Santa Barbara County, California: northern coordinates: 35°17′15.72″ N, 120°53′30.537″ W and 35°17′15.965″ N, 120°52′59.583″ W; southern coordinates: 34°27′12.95″ N, 120°22′10.341″ W and 34°27′25.11″ N, 120°22′3.731″ W.
            (v) Palos Verdes Peninsula extending from the Palos Verdes/Torrance border to Los Angeles Harbor in southwestern Los Angeles County, California: northern coordinates: 33°48′22.604″ N, 118°24′3.534″ W and 33°48′22.268″ N, 118°23′35.504″ W; southern coordinates: 33°42′10.303″ N, 118°16′50.17″ W and 33°42′25.816″ N, 118°16′41.059″ W.
            (2) Coastal Offshore Islands: The black abalone critical habitat areas surrounding the coastal offshore islands listed below are defined by a seaward boundary that extends offshore to the −6m depth bathymetry line (relative to MLLW), and a shoreward boundary that is the line marking MHHW. Critical habitat only includes rocky intertidal and subtidal habitats from MHHW to a depth of −6 m relative to MLLW, including the marine waters above the rocky substrate.
            (i) Farallon Islands, San Francisco County, California.
            
            (ii) Año Nuevo Island, San Mateo County, California.
            
            (iii) San Miguel Island, Santa Barbara County, California.
            
            (iv) Santa Rosa Island, Santa Barbara County, California.
            
            (v) Santa Cruz Island, Santa Barbara County, California.
            
            (vi) Anacapa Island, Ventura County, California.
            
            (vii) Santa Barbara Island, Santa Barbara County, California.
            
            (viii) Santa Catalina Island, Los Angeles County, California.
            
            (b) Primary constituent elements. The primary constituent elements essential for the conservation of the black abalone are:
            (1) Rocky substrate. Suitable rocky substrate includes rocky benches formed from consolidated rock of various geological origins (e.g., igneous, metamorphic, and sedimentary) that contain channels with macro- and micro-crevices or large boulders (greater than or equal to 1 m in diameter) and occur from MHHW to a depth of −6 m relative to MLLW. All types of relief (high, medium and low; 0.5 to greater than 2 m vertical relief) support black abalone.
            (2) Food resources. Abundant food resources including bacterial and diatom films, crustose coralline algae, and a source of detrital macroalgae, are required for growth and survival of all stages of black abalone. The primary macroalgae consumed by juvenile and adult black abalone are giant kelp (Macrocystis pyrifera) and feather boa kelp (Egregia menziesii) in southern California (i.e., south of Point Conception) habitats, and bull kelp (Nereocystis leutkeana) in central and northern California habitats (i.e., north of Santa Cruz), although Macrocystis and Egregia may be more prominent in the habitat and diet in areas south of Santa Cruz. Southern sea palm (Eisenia arborea), elk kelp (Pelagophycus porra), stalked kelp (Pterygophora californica), and other brown kelps (Laminaria sp.) may also be consumed by black abalone.
            (3) Juvenile settlement habitat. Rocky intertidal and subtidal habitat containing crustose coralline algae and crevices or cryptic biogenic structures (e.g., urchins, mussels, chiton holes, conspecifics, anemones) is important for successful larval recruitment and juvenile growth and survival of black abalone less than approximately 25 mm shell length. Adult abalone may facilitate larval settlement and metamorphosis by grazing down algal competitors and thereby promoting the maintenance of substantial substratum cover by crustose coralline algae, outcompeting encrusting sessile invertebrates (e.g. tube worms and tube snails) for space and thereby promoting the maintenance of substantial substratum cover by crustose coralline algae as well as creating space for settling abalone, and emitting chemical cues that may induce settlement of abalone larvae.
            (4) Suitable water quality. Suitable water quality includes temperature (i.e., tolerance range: 12 to 25 °C; optimal range: 18 to 22 °C), salinity (i.e., 30 to 35 ppt), pH (i.e., 7.5 to 8.5), and other chemical characteristics necessary for normal settlement, growth, behavior, and viability of black abalone.
            (5) Suitable nearshore circulation patterns. Suitable circulation patterns are those that retain eggs, sperm, fertilized eggs, and ready-to-settle larvae within 100 km from shore so that successful fertilization and settlement to shallow intertidal habitat can take place.
            (c) Overview maps of black abalone critical habitat follow:
            
              
              ER27OC11.002
            
            
              
              ER27OC11.003
            
            [76 FR 66841, Oct. 27, 2011]
          
          
            § 226.222

            Critical habitat for the southern Distinct Population Segment of eulachon (Thaleichthys pacificus).

            Critical habitat is designated for the southern Distinct Population Segment of eulachon (southern DPS) as described in this section. The textual descriptions of critical habitat in this section are the definitive source for determining the critical habitat boundaries. The overview maps are provided for general guidance only and not as a definitive source for determining critical habitat boundaries. In freshwater areas, critical habitat includes the stream channel and a lateral extent as defined by the ordinary high-water line (33 CFR 329.11). In areas where the ordinary high-water line has not been defined, the lateral extent will be defined by the bankfull elevation. Bankfull elevation is the level at which water begins to leave the channel and move into the floodplain and is reached at a discharge which generally has a recurrence interval of 1 to 2 years on the annual flood series. In estuarine areas, critical habitat includes tidally influenced areas as defined by the elevation of mean higher high water.
            (a) Critical habitat boundaries. Critical habitat is designated to include the following areas in California, Oregon, and Washington:
            (1) Mad River, California. From the mouth of the Mad River (40°57′37″ N./124°7′36″ W.) upstream to the confluence with the North Fork Mad River (40°52′32″ N./123°59′30″ W.).
            (2) Redwood Creek, California. From the mouth of Redwood Creek (41°17′35″ N./124°5′30″ W.) upstream to the confluence with Tom McDonald Creek (41°12′25″ N./124°0′39″ W.).
            (3) Klamath River, California. From the mouth of the Klamath River (41°32′52″ N./124°4′58″ W.) upstream to the confluence with Omogar Creek (41°29′13″ N./123°57′39″ W.)
            (4) Umpqua River, Oregon. From the mouth of the Umpqua River (43°40′7″ N./124°13′6″ W.) upstream to the confluence with Mill Creek (43°39′20″ N./123°52′35″ W.).
            (5) Tenmile Creek, Oregon. From the mouth of Tenmile Creek (44°13′34″ N./124°6′45″ W.) upstream to the Highway 101 bridge crossing (44°13′27″ N./124°6′35″ W.).
            (6) Sandy River, Oregon. From the confluence with the Columbia River upstream to the confluence with Gordon Creek (45°29′45″ N./122°16′41″ W.).
            (7) Columbia River, Oregon and Washington. From the mouth of the Columbia River (46°14′48″ N./124°4′33″ W.) upstream to Bonneville Dam (45°38′40″ N./121°56′28″ W.).
            (8) Grays River, Washington. From the confluence with the Columbia River upstream to Covered Bridge Road (46°21′18″ N./123°34′52″ W.).
            (9) Skamokawa Creek, Washington. From the confluence with the Columbia River upstream to Peterson Road Bridge (46°18′52″ N./123°27′10″ W.).
            (10) Elochoman River, Washington. From the confluence with the Columbia River upstream to Monroe Road bridge crossing (46°13′33″ N./123°21′34″ W.).
            (11) Cowlitz River, Washington. From the confluence with the Columbia River upstream to the Cowlitz Salmon Hatchery barrier dam (46°30′45″ N./122°38′0″ W.).
            (12) Toutle River, Washington. From the confluence with the Cowlitz River upstream to Tower Road Bridge (46°20′4″ N./122°50′26″ W.).
            (13) Kalama River, Washington. From the confluence with the Columbia River upstream to the confluence with Indian Creek (46°2′22″ N./122°46′7″ W.).
            (14) Lewis River, Washington. Lewis River mainstem, from the confluence with the Columbia River upstream to Merwin Dam (45°57′24″ N./122°33′22″ W.); East Fork of the Lewis River, from the confluence with the mainstem of the Lewis River upstream to the confluence with Mason Creek (45°50′13″ N./122°38′37″ W.).
            (15) Quinault River, Washington. From the mouth of the Quinault River (47°20′58″ N./124°18′2″ W.) upstream to 47°19′58″ N./124°15′1″ W.
            (16) Elwha River, Washington. From the mouth of the Elwha River (48°8′51″ N./123°34′1″ W.) upstream to Elwha Dam (48°5′42″ N./123°33′22″ W.).
            (b) Physical or biological features essential for conservation. The physical or biological features essential for conservation of the southern DPS of eulachon are:
            (1) Freshwater spawning and incubation sites with water flow, quality and temperature conditions and substrate supporting spawning and incubation.
            (2) Freshwater and estuarine migration corridors free of obstruction and with water flow, quality and temperature conditions supporting larval and adult mobility, and with abundant prey items supporting larval feeding after the yolk sac is depleted.

            (3) Nearshore and offshore marine foraging habitat with water quality and available prey, supporting juveniles and adult survival.
            
            (c) Indian lands. Critical habitat does not include any Indian lands of the following Federally-recognized Tribes in the States of California, Oregon, and Washington:
            (1) Lower Elwha Tribe, Washington;
            (2) Quinault Tribe, Washington;
            (3) Yurok Tribe, California; and
            (4) Resighini Rancheria, California.
            (d) Maps of critical habitat for the southern DPS of eulachon follow:
            
              ER20OC11.000
            
            
              
              ER20OC11.001
            
            [76 FR 65349, Oct. 20, 2011]
          
          
            § 226.223

            Critical habitat for the Northwest Atlantic Ocean Distinct Population Segment of the loggerhead sea turtle (Caretta caretta).

            Critical habitat is designated for the Northwest Atlantic Ocean Distinct Population Segment of the loggerhead sea turtle (Caretta caretta) as described in this section. The textual descriptions of critical habitat in this section are the definitive source for determining the critical habitat boundaries. For nearshore reproductive areas, the areas extend directly from the mean high water (MHW) line datum at each end of the area seaward 1.6 km. Where beaches are within 1.6 km of each other, nearshore areas are connected, either along the shoreline (MHW line) or by delineating on GIS a straight line from the end of one beach to the beginning of another (either from island to island, or across an inlet or the mouth of an estuary). Although generally following these rules, the exact delineation of each area was determined individually because each was unique. The overview maps are provided for general guidance only and not as a definitive source for determining critical habitat boundaries.
            (a) Critical habitat boundaries. Critical habitat is designated to include the following areas:
            (1) LOGG-N-1—North Carolina Constricted Migratory Corridor and Northern Portion of the North Carolina Winter Concentration Area. This unit contains constricted migratory and winter habitat. The unit includes the North Carolina constricted migratory corridor and the overlapping northern half of the North Carolina winter concentration area. The constricted migratory corridor off North Carolina consists of waters between 36° N. lat. and Cape Lookout (approximately 34.58° N. lat.) from the edge of the Outer Banks, North Carolina, barrier islands to the 200 m (656 ft) depth contour (continental shelf). The constricted migratory corridor overlaps with the northern portion of winter concentration area off North Carolina. The western and eastern boundaries of winter habitat are the 20 m and 100 m (65.6 and 328 ft) depth contours, respectively. The northern boundary of winter habitat starts at Cape Hatteras (35°16′ N lat.) in a straight latitudinal line between 20 and 100 m (65.6-328 ft) depth contours and ends at Cape Lookout (approximately 34.58° N. lat.).
            (2) LOGG-N-2—Southern Portion of the North Carolina Winter Concentration Area. This unit contains winter habitat only. The boundaries include waters between the 20 and 100 m (65.6 and 328 ft) depth contours between Cape Lookout to Cape Fear. The eastern and western boundaries of winter habitat are the 20 m and 100 m (65.6 and 328 ft) depth contours, respectively. The northern boundary is Cape Lookout (approximately 34.58° N). The southern boundary is a 37.5 km (23.25 mile) line that extends from the 20 m (65.6 ft) depth contour at approximately 33.47° N, 77.58° W (off Cape Fear) to the 100 m (328 ft) depth contour at approximately 33.2° N, 77.32° W.
            (3) LOGG-N-3—Bogue Banks and Bear Island, Carteret and Onslow Counties,
              North Carolina. This unit contains nearshore reproductive habitat only. The unit consists of nearshore area from Beaufort Inlet to Bear Inlet (crossing Bogue Inlet) from the MHW line seaward 1.6 km.
            (4) LOGG-N-4—Topsail Island and Lea-Huttaf Island, Onslow and Pender Counties, North Carolina. This unit contains nearshore reproductive habitat only. The unit consists of nearshore area from New River Inlet to Rich Inlet (crossing New Topsail Inlet) from the MHW line seaward 1.6 km.
            (5) LOGG-N-5—Pleasure Island, Bald Head Island, Oak Island, and Holden Beach, New Hanover and Brunswick Counties, North Carolina. This unit contains nearshore reproductive habitat only. The unit consists of nearshore area from Carolina Beach Inlet around Cape Fear to Shallotte Inlet (crossing the mouths of the Cape Fear River and Lockwoods Folly Inlet), from the MHW line seaward 1.6 km.
            (6) LOGG-N-6—North, Sand, South and Cedar Islands, Georgetown County, South Carolina; Murphy, Cape, Lighthouse Islands and Racoon Key, Charleston County, South Carolina. This unit contains nearshore reproductive habitat only. The unit consists of nearshore area from North Inlet to Five Fathom Creek Inlet (crossing Winyah Bay, North Santee Inlet, South Santee Inlet, Cape Romain Inlet, and Key Inlet) from the MHW line seaward 1.6 km.
            (7) LOGG-N-7—Folly, Kiawah, Seabrook, Botany Bay Islands, Botany Bay Plantation, Interlude Beach, and Edingsville Beach, Charleston County, South Carolina; Edisto Beach State Park, Edisto Beach, and Pine and Otter Islands, Colleton County, South Carolina. This unit contains nearshore reproductive habitat only. The unit consists of nearshore area from Lighthouse Inlet to Saint Helena Sound (crossing Folly River, Stono, Captain Sam's, North Edisto, Frampton, Jeremy, South Edisto and Fish Creek Inlets) from the MHW line seaward 1.6 km.
            (8) LOGG-N-8—Harbor Island, Beaufort County, South Carolina. This unit contains nearshore reproductive habitat only. The unit consists of nearshore area from Harbor Inlet to Johnson Inlet from the MHW line seaward 1.6 km.
            (9) LOGG-N-9—Little Capers, St. Phillips, and Bay Point Islands, Beaufort County, South Carolina. This unit contains nearshore reproductive habitat only. The unit consists of nearshore area from Pritchards Inlet to Port Royal Sound (crossing Trenchards Inlet and Morse Island Creek Inlet East) from the MHW line seaward 1.6 km.
            (10) LOGG-N-10—Little Tybee Island, Chatham County, Georgia: This unit contains nearshore reproductive habitat only. The boundaries of this unit are from Tybee Creek Inlet to Wassaw Sound from the MHW line seaward 1.6 km.
            (11) LOGG-N-11—Wassaw Island, Chatham County, Georgia: This unit contains nearshore reproductive habitat only. The boundaries of the unit are from Wassaw Sound to Ossabaw Sound from the MHW line seaward 1.6 km.
            (12) LOGG-N-12—Ossabaw Island, Chatham County, Georgia; St. Catherines Island, Liberty County, Georgia; Blackbeard and Sapelo Islands, McIntosh County, Georgia: This unit contains nearshore reproductive habitat only. The boundaries of this unit are nearshore areas from the Ogeechee River to Deboy Sound (crossing St. Catherines Sound, McQueen Inlet, Sapelo Sound, and Cabretta Inlet), extending from the MHW line and seaward 1.6 km.
            (13) LOGG-N-13—Little Cumberland Island and Cumberland Island, Camden County, Georgia: This unit contains nearshore reproductive habitat only. The boundaries of this unit are nearshore areas from St. Andrew Sound to the St. Marys River (crossing Christmas Creek) from the MHW line seaward 1.6 km.
            (14) LOGG-N-14—Southern Boundary of Kathryn Abbey Hanna Park to Mantanzas Inlet, Duval and St. Johns Counties, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from the south boundary of Kathryn Abbey Hanna Park to Matanzas Inlet (crossing St. Augustine Inlet) from the MHW line seaward 1.6 km.
            (15) LOGG-N-15—Northern Boundary of River to Sea Preserve at Marineland to Granada Blvd., Flagler and Volusia Counties, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from the north boundary of River to Sea Preserve at Marineland to Granada Boulevard in Ormond Beach from the MHW line seaward 1.6 km.
            (16) LOGG-N-16—Canaveral National Seashore to 28.70° N, 80.66° W near
              Titusville, Volusia and Brevard Counties, Florida: This unit contains nearshore reproductive habitat only. Boundaries of the unit are nearshore areas from the north boundary of Canaveral National Seashore to 28.70° N, 80.66° W near Titusville (at the start of the Titusville—Floridana Beach concentrated breeding area) from the MHW line seaward 1.6 km.
            (17) LOGG-N-17—Titusville to Floridana Beach Concentrated Breeding Area, Northern Portion of the Florida Constricted Migratory Corridor, Nearshore Reproductive Habitat from 28.70° N, 80.66° W near Titusville to Cape Canaveral Air Force Station; and Nearshore Reproductive Habitat from Patrick Airforce Base and Central Brevard Beaches, Brevard County, Florida: This unit includes overlapping areas of nearshore reproductive habitat, constricted migratory habitat, breeding habitat, and Sargassum habitat. The concentrated breeding habitat area is from the MHW line on shore at 28.70° N, 80.66° W near Titusville to depths less than 60 m and extending south to Floridana Beach. This overlaps with waters in the northern portion of the Florida constricted migratory corridor, which begins at the tip of Cape Canaveral Air Force Station (28.46° N. lat.) and ends at Floridana beach, including waters from the MHW line on shore to the 30 m depth contour. Additionally, the above two habitat areas overlap with two nearshore reproductive habitat areas. The first begins near Titusville at 28.70° N, 80.66° W to the south boundary of the Cape Canaveral Air Force Station/Canaveral Barge Canal Inlet from the MHW line seaward 1.6 km. The second begins at Patrick Air Force Base, Brevard County, through the central Brevard Beaches to Floridana Beach from the MHW line seaward 1.6 km.
            (18) LOGG-N-18—Florida Constricted Migratory Corridor from Floridana Beach to Martin County/Palm Beach County Line; Nearshore Reproductive Habitat from Floridana Beach to the south end of Indian River Shores; Nearshore Reproductive Habitat from Fort Pierce inlet to Martin County/Palm Beach County Line, Brevard, Indian River and Martin Counties, Florida—This unit contains nearshore reproductive habitat and constricted migratory habitat. The unit contains a portion of the Florida constricted migratory corridor, which is located in the nearshore waters from the MHW line to the 30 m depth contour off Floridana Beach to the Martin County/Palm Beach County line. This overlaps with two nearshore reproductive habitat areas. The first nearshore reproductive area includes nearshore areas from Floridana Beach to the south end of Indian River Shores (crossing Sebastian Inlet) from the MHW line seaward1.6 km. The second nearshore reproductive habitat area includes nearshore areas from Fort Pierce inlet to Martin County/Palm Beach County line (crossing St. Lucie Inlet) from the MHW line seaward 1.6 km.
            (19) LOGG-N-19—Southern Florida Constricted Migratory Corridor; Southern Florida Concentrated Breeding Area; and Six Nearshore Reproductive Areas: Martin County/Palm Beach County line to Hillsboro Inlet, Palm Beach and Broward Counties, Florida; Long Key, Bahia Honda Key, Woman Key, Boca Grande Key, and Marquesas Keys, Monroe County, Florida—This unit contains nearshore reproductive habitat, constricted migratory habitat, and breeding habitat. The unit contains the southern Florida constricted migratory corridor habitat, overlapping southern Florida breeding habitat, and overlapping nearshore reproductive habitat. The southern portion of the Florida concentrated breeding area and the southern Florida constricted migratory corridor are both located in the nearshore waters starting at the Martin County/Palm Beach County line to the westernmost edge of the Marquesas Keys (82.17° W. long.), with the exception of the waters under the jurisdiction of NAS Key West. The seaward border then follows the 200 m depth contour to the westernmost edge at the Marquesas Keys. The overlapping nearshore reproductive habitat includes nearshore waters starting at the Martin County/Palm Beach County line to Hillsboro Inlet (crossing Jupiter, Lake Worth, Boyton, and Boca Raton Inlets) from the MHW line seaward 1.6 km; Long Key, which is bordered on the east by the Atlantic Ocean, on the west by Florida Bay, and on the north and south by natural channels between Keys (Fiesta Key to the north and Conch Key to the south), and has boundaries following the borders of the island from the MHW line seaward to 1.6 km; Bahia Honda Key, from the MHW line seaward 1.6 km; 4) Woman Key, from the MHW line and seaward to 1.6 km; 5) Boca Grande Key, from the MHW line seaward to 1.6 km; 6) the Marquesas Keys unit boundary, including nearshore areas from the MHW line seaward to 1.6 km from four islands where loggerhead sea turtle nesting has been documented within the Marquesas Keys: Marquesas Key, Unnamed Key 1, Unnamed Key 2, and Unnamed Key 3.
            (20) LOGG-N-20—Dry Tortugas, Monroe County, Florida: This unit contains nearshore reproductive habitat only. The unit boundary includes nearshore areas from the MHW line and seaward to 1.6 km (1.0 mile) from six islands where loggerhead sea turtle nesting has been documented within the Dry Tortugas. From west to east, these six islands are: Loggerhead Key, Garden Key, Bush Key, Long Key, Hospital Key, and East Key.
            (21) LOGG-N-21—Cape Sable, Monroe County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from the MHW line and seaward to 1.6 km from the north boundary of Cape Sable at 25.25° N, 81.17° W to the south boundary of Cape Sable at 25.12° N, 81.07° W.
            (22) LOGG-N-22—Graveyard Creek to Shark Point, Monroe County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of this unit are nearshore areas from Shark Point (25.39° N, 81.15° W) to Graveyard Creek Inlet from the MHW line seaward 1.6 km.
            (23) LOGG-N-23—Highland Beach, Monroe County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of this unit are from First Bay to Rogers River Inlet from the MHW line seaward 1.6 km.
            (24) LOGG-N-24—Ten Thousand Islands North, Collier County, Florida: This unit contains nearshore reproductive habitat only. The unit boundary includes nearshore areas from the MHW line seaward 1.6 km of nine keys where loggerhead sea turtle nesting has been documented within the northern part of the Ten Thousand Islands in Collier County in both the Ten Thousand Islands NWR and the Rookery Bay NERR.
            (25) LOGG-N-25—Cape Romano, Collier County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from Caxambas Pass to Gullivan Bay from the MHW line seaward 1.6 km.
            (26) LOGG-N-26—Keewaydin Island and Sea Oat Island, Collier County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from Gordon Pass to Big Marco Pass from the MHW line seaward 1.6 km.
            (27) LOGG-N-27—Little Hickory Island to Doctors Pass, Lee and Collier Counties, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from Little Hickory Island to Doctors Pass (crossing Wiggins Pass and Clam Pass) from the MHW line seaward 1.6 km.
            (28) LOGG-N-28—Captiva Island and Sanibel Island West, Lee County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from the north end of Captiva/Captiva Island Golf Club (starting at Redfish Pass and crossing Blind Pass) and along Sanibel Island West to Tarpon Bay Road, from the MHW line seaward 1.6 km.
            (29) LOGG-N-29—Siesta and Casey Keys, Sarasota County; Venice Beaches and Manasota Key, Sarasota and Charlotte Counties; Knight, Don Pedro, and Little Gasparilla Islands, Charlotte County; Gasparilla Island, Charlotte and Lee Counties; Cayo Costa, Lee County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of this unit are nearshore areas from Big Sarasota Pass to Catliva Pass (crossing Venice Inlet, Stump Pass, Gasparilla Pass, and Boca Grande Pass), from the MHW line seaward 1.6 km.
            (30) LOGG-N-30—Longboat Key, Manatee and Sarasota Counties, Florida: This unit contains nearshore reproductive habitat only. The boundaries of this unit are the north point of Longboat Key at Longboat Pass to New Pass, from the MHW line seaward 1.6 km.
            (31) LOGG-N-31—St. Joseph Peninsula, Cape San Blas, St. Vincent, St. George and Dog Islands, Gulf and Franklin Counties, Florida: This unit contains nearshore reproductive habitat only. The boundaries of this unit are from St. Joseph Bay to St. George Sound (crossing Indian, West, and East Passes) from the MHW line seaward 1.6 km.
            (32) LOGG-N-32—Mexico Beach and St. Joe Beach, Bay and Gulf Counties, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are from the eastern boundary of Tyndall Air Force Base to Gulf County Canal in St. Joseph Bay from the MHW line seaward 1.6 km.
            (33) LOGG-N-33—Gulf State Park to FL/AL state line, Baldwin County, Alabama; FL/AL state line to Pensacola Pass, Escambia County, Florida: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from the west boundary of Gulf State Park to the Pensacola Pass (crossing Perido Pass and the Alabama-Florida border) from the MHW line and seaward to 1.6 km.
            (34) LOGG-N-34—Mobile Bay — Little Lagoon Pass, Baldwin County, Alabama: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from Mobile Bay Inlet to Little Lagoon Pass from the MHW line and seaward to 1.6 km.
            (35) LOGG-N-35—Petit Bois Island, Jackson County, Mississippi: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from Horn Island Pass to Petit Bois Pass from the MHW line and seaward to 1.6 km.
            (36) LOGG-N-36—Horn Island, Jackson County, Mississippi: This unit contains nearshore reproductive habitat only. The boundaries of the unit are nearshore areas from Dog Keys Pass to the eastern most point of the ocean facing island shore from the MHW line and seaward to 1.6 km.
            (37) LOGG-S-1—Atlantic Ocean Sargassum: This unit contains Sargassum habitat and overlaps with breeding habitat (LOGG-N-17). The western edge of the unit is the Gulf of Mexico-Atlantic border (83° W. long.) from 24.58° N. lat. to 23.82° N. lat. The outer boundary of the unit is the U.S. EEZ, starting at the Gulf of Mexico-Atlantic border (23.82° N. lat., 83° W. long.) and proceeding east and north until the EEZ coincides with the Gulf Stream at 37.84° N. lat., 70.59° W. long. The inner boundary of the unit starts at the Gulf of Mexico-Atlantic border (24.58° N. lat., 83° W. long.) to the outer edge of the breeding/migratory critical habitat (LOGG-N-19) at 24.34° N. lat., 82.16° W. long., along the outer edge of the corridor (following the 200 m depth contour) until it coincides with the breeding habitat off of Cape Canaveral (LOGG-N-17) at 27.97° N. lat., 80.14° W. long., and from there roughly following the velocity of 0.401-0.50 m/second (Ocean Conservancy 2012; PMEL 2012) until it coincides with the outer edge of the EEZ at 37.84° N. lat., 70.59° W. long.
            (38) LOGG-S-2—Gulf of Mexico Sargassum. This unit contains Sargassum habitat only. The northern and western boundaries of the unit follow the 10 m depth contour starting at the mouth of South Pass of the Mississippi River proceeding west and south to the outer boundary of the U.S. EEZ. The southern boundary of the unit is the U.S. EEZ from the 10 m depth contour off of Texas to the Gulf of Mexico-Atlantic border (83° W. long.). The eastern boundary follows the 10 m depth contour from the mouth of South Pass of the Mississippi River at 28.97° N. lat., 89.15° W. long., in a straight line to the northernmost boundary of the Loop Current (28° N. lat., 89° W. long.) and along the eastern edge of the Loop Current roughly following the velocity of 0.101-0.20 m/second as depicted by Love et al. (2013) using the Gulf of Mexico summer mean sea surface currents from 1993-2011, to the Gulf of Mexico-Atlantic border (24.58° N. lat., 83° W. long.).
            (b) Physical or biological features and primary constituent elements essential for conservation. The physical or biological features (PBFs) and primary constituent elements (PCEs) essential for conservation of the Northwest Atlantic Ocean DPS of the loggerhead sea turtle are identified by habitat type below.
            (1) Nearshore reproductive habitat. The PBF of nearshore reproductive habitat as a portion of the nearshore waters adjacent to nesting beaches that are used by hatchlings to egress to the open-water environment as well as by nesting females to transit between beach and open water during the nesting season. The following PCEs support this habitat:
            (i) Nearshore waters directly off the highest density nesting beaches and their adjacent beaches, as identified in 50 CFR 17.95(c), to 1.6 km offshore;
            (ii) Waters sufficiently free of obstructions or artificial lighting to allow transit through the surf zone and outward toward open water; and

            (iii) Waters with minimal manmade structures that could promote predators (i.e., nearshore predator concentration caused by submerged and emergent offshore structures), disrupt wave patterns necessary for orientation, and/or create excessive longshore currents.
            (2) Winter habitat. We describe the PBF of the winter habitat as warm water habitat south of Cape Hatteras near the western edge of the Gulf Stream used by a high concentration of juveniles and adults during the winter months. PCEs that support this habitat are the following:
            
            (i) Water temperatures above 10 °C from November through April;
            (ii) Continental shelf waters in proximity to the western boundary of the Gulf Stream; and
            (iii) Water depths between 20 and 100 m.
            (3) Breeding habitat. We describe the PBF of concentrated breeding habitat as those sites with high densities of both male and female adult individuals during the breeding season. PCEs that support this habitat are the following:
            (i) High densities of reproductive male and female loggerheads;
            (ii) Proximity to primary Florida migratory corridor; and
            (iii) Proximity to Florida nesting grounds.
            (4) Constricted migratory habitat. We describe the PBF of constricted migratory habitat as high use migratory corridors that are constricted (limited in width) by land on one side and the edge of the continental shelf and Gulf Stream on the other side. PCEs that support this habitat are the following:
            (i) Constricted continental shelf area relative to nearby continental shelf waters that concentrate migratory pathways; and
            (ii) Passage conditions to allow for migration to and from nesting, breeding, and/or foraging areas.
            (5) Sargassum habitat. We describe the PBF of loggerhead Sargassum habitat as developmental and foraging habitat for young loggerheads where surface waters form accumulations of floating material, especially Sargassum. PCEs that support this habitat are the following:

            (i) Convergence zones, surface-water downwelling areas, the margins of major boundary currents (Gulf Stream), and other locations where there are concentrated components of the Sargassum community in water temperatures suitable for the optimal growth of Sargassum and inhabitance of loggerheads;
            
            (ii) Sargassum in concentrations that support adequate prey abundance and cover;

            (iii) Available prey and other material associated with Sargassum habitat including, but not limited to, plants and cyanobacteria and animals native to the Sargassum community such as hydroids and copepods; and

            (iv) Sufficient water depth and proximity to available currents to ensure offshore transport (out of the surf zone), and foraging and cover requirements by Sargassum for post-hatchling loggerheads, i.e., >10 m depth.
            (c) Areas not included in critical habitat. Critical habitat does not include the following particular areas where they overlap with the areas described in paragraph (a) of this section:
            (1) Pursuant to ESA section 4(a)(3)(B), all areas subject to the Naval Air Station Key West Integrated Natural Resources Management Plan.
            (2) Pursuant to ESA section 3(5)(A)(i), all federally authorized or permitted manmade structures such as aids-to-navigation, boat ramps, platforms, docks, and pilings existing within the legal boundaries on August 11, 2014.
            (d) Maps of loggerhead critical habitat follow:
            
              
              ER10JY14.275
            
            
              
              ER10JY14.276
            
            
              
              ER10JY14.277
            
            
              
              ER10JY14.278
            
            
              
              ER10JY14.279
            
            
              
              ER10JY14.280
            
            
              
              ER10JY14.281
            
            
              
              ER10JY14.282
            
            
              
              ER10JY14.283
            
            
              
              ER10JY14.284
            
            
              
              ER10JY14.285
            
            
              
              ER10JY14.286
            
            
              
              ER10JY14.287
            
            
              
              ER10JY14.288
            
            
              
              ER10JY14.289
            
            
              
              ER10JY14.290
            
            
              
              ER10JY14.291
            
            
              
              ER10JY14.292
            
            
              
              ER10JY14.293
            
            
              
              ER10JY14.294
            
            [79 FR 39889, July 10, 2014]
          
          
            § 226.224

            Critical habitat for the Puget Sound/Georgia Basin DPS of yelloweye rockfish (Sebastes ruberrimus), and Bocaccio (S. paucispinus).

            Critical habitat is designated in the following states and counties for the following DPSs as depicted in the maps below and described in paragraphs (a) through (d) of this section. The maps can be viewed or obtained with greater resolution (http://www.wcr.noaa.gov/) to enable a more precise inspection of critical habitat for yelloweye rockfish, canary rockfish and bocaccio.
            (a) Critical habitat is designated for the following DPSs in the following state and counties:
            
              
                DPS
                State-counties
              
              
                Yelloweye rockfish
                Wa—San Juan, Whatcom, Skagit, Island, Clallam, Jefferson Snohomish, King, Pierce, Kitsap, Thurston, Mason.
              
              
                Bocaccio
                Wa—San Juan, Whatcom, Skagit, Island, Clallam, Jefferson Snohomish, King, Pierce, Kitsap, Thurston, Mason.
              
            
            
            (b) Critical habitat boundaries. In delineating nearshore (shallower than 30 m (98 ft)) areas in Puget Sound, we define critical habitat for bocaccio, as depicted in the maps below, as occurring from the shoreline from extreme high water out to a depth no greater than 30 m (98 ft) relative to mean lower low water. Deepwater critical habitat for yelloweye rockfish and bocaccio occurs in some areas, as depicted in the maps below, from depths greater than 30 m (98 ft). The critical habitat designation includes the marine waters above (the entire water column) the nearshore and deepwater areas depicted in the maps in this section.
            (c) Essential features for juvenile bocaccio. (1) Juvenile settlement habitats located in the nearshore with substrates such as sand, rock and/or cobble compositions that also support kelp are essential for conservation because these features enable forage opportunities and refuge from predators and enable behavioral and physiological changes needed for juveniles to occupy deeper adult habitats. Several attributes of these sites determine the quality of the area and are useful in considering the conservation value of the associated feature and in determining whether the feature may require special management considerations or protection. These features also are relevant to evaluating the effects of an action in an ESA section 7 consultation if the specific area containing the site is designated as critical habitat. These attributes include:
            (i) Quantity, quality, and availability of prey species to support individual growth, survival, reproduction, and feeding opportunities; and
            (ii) Water quality and sufficient levels of dissolved oxygen to support growth, survival, reproduction, and feeding opportunities.
            (2) Nearshore areas are contiguous with the shoreline from the line of extreme high water out to a depth no greater than 30 meters (98 ft) relative to mean lower low water.
            (d) Essential features for adult bocaccio and adult and juvenile yelloweye rockfish. Benthic habitats and sites deeper than 30 m (98 ft) that possess or are adjacent to areas of complex bathymetry consisting of rock and or highly rugose habitat are essential to conservation because these features support growth, survival, reproduction, and feeding opportunities by providing the structure for rockfish to avoid predation, seek food and persist for decades. Several attributes of these sites determine the quality of the habitat and are useful in considering the conservation value of the associated feature, and whether the feature may require special management considerations or protection. These attributes are also relevant in the evaluation of the effects of a proposed action in an ESA section 7 consultation if the specific area containing the site is designated as critical habitat. These attributes include:
            (1) Quantity, quality, and availability of prey species to support individual growth, survival, reproduction, and feeding opportunities;
            (2) Water quality and sufficient levels of dissolved oxygen to support growth, survival, reproduction, and feeding opportunities; and
            (3) The type and amount of structure and rugosity that supports feeding opportunities and predator avoidance.
            
              
              ER23JA17.003
            
            
              
              ER23JA17.004
            
            
              
              ER23JA17.005
            
            
              
              ER23JA17.006
            
            
              
              ER23JA17.007
            
            
              
              ER23JA17.008
            
            
              
              ER23JA17.009
            
            
              
              ER23JA17.010
            
            
              
              ER23JA17.011
            
            
              
              ER23JA17.012
            
            [79 FR 68075, Nov. 13, 2014, as amended at 82 FR 7720, Jan. 23, 2017]
          
          
            
            § 226.225
            Critical habitat for the Gulf of Maine, New York Bight, Chesapeake Bay, Carolina, and South Atlantic distinct population segments (DPSs) of Atlantic Sturgeon.
            Critical habitat is designated for the Gulf of Maine, New York Bight, Chesapeake Bay, Carolina, and South Atlantic DPSs of Atlantic sturgeon as described in paragraphs (a) through (h) of this section. The maps, clarified by the textual descriptions in paragraphs (d) through (h) of this section, are the definitive source for determining the critical habitat boundaries.
            (a) Critical habitat for the Gulf of Maine, New York Bight, and Chesapeake Bay DPSs of Atlantic sturgeon. The physical features essential for the conservation of Atlantic sturgeon belonging to the Gulf of Maine, New York Bight, and Chesapeake Bay DPSs are those habitat components that support successful reproduction and recruitment. These are:
            (1) Hard bottom substrate (e.g., rock, cobble, gravel, limestone, boulder, etc.) in low salinity waters (i.e., 0.0-0.5 parts per thousand range) for settlement of fertilized eggs, refuge, growth, and development of early life stages;

            (2) Aquatic habitat with a gradual downstream salinity gradient of 0.5 up to as high as 30 parts per thousand and soft substrate (e.g., sand, mud) between the river mouth and spawning sites for juvenile foraging and physiological development;

            (3) Water of appropriate depth and absent physical barriers to passage (e.g., locks, dams, thermal plumes, turbidity, sound, reservoirs, gear, etc.) between the river mouth and spawning sites necessary to support:
            (i) Unimpeded movement of adults to and from spawning sites;
            (ii) Seasonal and physiologically dependent movement of juvenile Atlantic sturgeon to appropriate salinity zones within the river estuary; and

            (iii) Staging, resting, or holding of subadults or spawning condition adults. Water depths in main river channels must also be deep enough (e.g., at least 1.2 meters) to ensure continuous flow in the main channel at all times when any sturgeon life stage would be in the river;
            (4) Water, between the river mouth and spawning sites, especially in the bottom meter of the water column, with the temperature, salinity, and oxygen values that, combined, support:
            (i) Spawning;
            (ii) Annual and interannual adult, subadult, larval, and juvenile survival; and

            (iii) Larval, juvenile, and subadult growth, development, and recruitment (e.g., 13 to 26 °C for spawning habitat and no more than 30 °C for juvenile rearing habitat, and 6 milligrams per liter (mg/L) or greater dissolved oxygen for juvenile rearing habitat).
            (5) Pursuant to ESA section 4(a)(3)(B)(i), critical habitat for the New York Bight and Chesapeake Bay DPSs of Atlantic sturgeon does not include the following areas owned or controlled by the Department of Defense, or designated for its use, that are subject to an integrated natural resource management plan prepared under section 101 of the Sikes Act (16 U.S.C. 670a), and for which we have determined that such plan provides a conservation benefit to the species, and its habitat, for which critical habitat is designated.
            (i) The Department of the Army, U.S. Military Academy—West Point, NY;
            (ii) The Department of the Air Force, Joint Base Langley—Eustis, VA;
            (iii) The Department of the Navy, Marine Corps Base Quantico, VA;
            (iv) The Department of the Navy, Naval Weapons Station Yorktown, VA; and,
            (v) The Department of the Navy, Naval Support Facility Dahlgren, VA.
            (6) Pursuant to ESA section 3(5)(A)(i), critical habitat for the Gulf of Maine, New York Bight, and Chesapeake Bay DPSs of Atlantic sturgeon does not include existing (already constructed), as of September 18, 2017, manmade structures that do not provide the physical features such as aids-to-navigation (ATONs), artificial reefs, boat ramps, docks, or pilings within the legal boundaries of designated critical habitat.
            (b) Critical habitat for the Carolina and South Atlantic DPSs of Atlantic sturgeon. The physical features essential for the conservation of Atlantic sturgeon belonging to the Carolina and South Atlantic DPSs are those habitat components that support successful reproduction and recruitment. These are:
            (1) Hard bottom substrate (e.g., rock, cobble, gravel, limestone, boulder, etc.) in low salinity waters (i.e., 0.0-0.5 parts per thousand range) for settlement of fertilized eggs and refuge, growth, and development of early life stages;

            (2) Aquatic habitat inclusive of waters with a gradual downstream gradient of 0.5 up to as high as 30 parts per thousand and soft substrate (e.g., sand, mud) between the river mouth and spawning sites for juvenile foraging and physiological development;

            (3) Water of appropriate depth and absent physical barriers to passage (e.g., locks, dams, thermal plumes, turbidity, sound, reservoirs, gear, etc.) between the river mouth and spawning sites necessary to support:
            (i) Unimpeded movement of adults to and from spawning sites;
            (ii) Seasonal and physiologically dependent movement of juvenile Atlantic sturgeon to appropriate salinity zones within the river estuary; and
            (iii) Staging, resting, or holding of subadults or spawning condition adults. Water depths in main river channels must also be deep enough (at least 1.2 meters) to ensure continuous flow in the main channel at all times when any sturgeon life stage would be in the river;
            (4) Water quality conditions, especially in the bottom meter of the water column, with temperature and oxygen values that support:
            (i) Spawning;
            (ii) Annual and inter-annual adult, subadult, larval, and juvenile survival; and
            (iii) Larval, juvenile, and subadult growth, development, and recruitment. Appropriate temperature and oxygen values will vary interdependently, and depending on salinity in a particular habitat. For example, 6.0 mg/L dissolved oxygen or greater likely supports juvenile rearing habitat, whereas dissolved oxygen less than 5.0 mg/L for longer than 30 days is less likely to support rearing when water temperature is greater than 25 °C. In temperatures greater than 26 °C, dissolved oxygen greater than 4.3 mg/L is needed to protect survival and growth. Temperatures of 13 to 26 °C likely support spawning habitat.
            (5) Pursuant to ESA section 4(a)(3)(B)(i), critical habitat for the Carolina DPS of Atlantic sturgeon does not include certain waters of the Cooper River, South Carolina, adjacent to Joint Base Charleston. These areas are described in 33 CFR 334.460(a)(8)(ii)-(iv), 33 CFR 334.460(a)(9), and 33 CFR 334.460(a)(10).
            (6) Pursuant to ESA section 3(5)(A)(i), critical habitat for the Carolina and the South Atlantic DPSs of Atlantic sturgeon does not include existing (already constructed), as of September 18, 2017, manmade structures that do not provide the physical features such as aids-to-navigation (ATONs), artificial reefs, boat ramps, docks, or pilings within the legal boundaries of designated critical habitat.
            (c) States and counties affected by this critical habitat designation. Critical habitat is designated for the following DPSs in the following states and counties:
            
              
                DPS
                State—Counties
              
              
                Gulf of Maine
                ME—Androscoggin, Cumberland, Kennebec, Lincoln, Penobscot, Sagadahoc, Somerset, Waldo, and York.
              
              
                 
                NH—Rockingham and Stafford.
              
              
                 
                MA—Essex.
              
              
                New York Bight
                CT—Fairfield, Hartford, Litchfield, Middlesex, New Haven, New London, and Tolland.NJ—Bergen, Burlington, Camden, Cape May, Cumberland, Gloucester, Hudson, Mercer, Monmouth, and Salem.
                  NY—Albany, Bronx, Columbia, Dutchess, Greene, Kings, New York, Orange, Putnam, Queens, Rensselaer, Richmond, Rockland, Saratoga, Ulster, and Westchester.
                  DE—Kent, New Castle, and Sussex.
                  PA—Bucks, Delaware, and Philadelphia.
                
              
              
                
                Chesapeake Bay
                DC—District of Columbia.MD—Charles, Dorchester, Montgomery, Prince George's, St. Mary's, and Wicomico.
                  VA—Arlington, Caroline, Charles City, Chesterfield, Dinwiddie, Essex, Fairfax, Gloucester, Hanover, Henrico, Isle of Wight, King George, James City, King and Queen, King William, Lancaster, Loudoun, Middlesex, New Kent, Northumberland, Prince George, Prince William, Richmond, Spotsylvania, Stafford, Surry, Westmoreland, and York.
                
              
              
                Carolina
                NC—Anson, Bertie, Beaufort, Brunswick, Carteret, Columbus, Craven, Duplin, Edgecombe, Halifax, Hyde, Johnston, Lenoir, Martin, Nash, New Hanover, Northampton, Pamlico, Pender, Pitt, Richmond, Wake, Washington, and Wayne.SC—Berkeley, Charleston, Chesterfield, Clarendon, Darlington, Dillon, Florence, Georgetown, Horry, Marion, Marlboro, and Williamsburg.
                
              
              
                South Atlantic
                SC—Aiken, Allendale, Bamberg, Barnwell, Beaufort, Charleston, Colleton, Dorchester, Edgefield, Hampton, and Jasper.GA—Appling, Atkinson, Baldwin, Ben Hill, Bibb, Bleckley, Brantley, Bryan, Bulloch, Burke, Camden, Charlton, Chatham, Coffee, Dodge, Effingham, Emanuel, Glascock, Glynn, Hancock, Houston, Jeff Davis, Jefferson, Jenkins, Johnson, Jones, Laurens, Long, McIntosh, Monroe, Montgomery, Pierce, Pulaski, Richmond, Screven, Tattnall, Telfair, Toombs, Treutlen, Twiggs, Ware, Warren, Washington, Wayne, Wheeler, Wilcox, and Wilkinson.
                  FL—Baker and Nassau.
                
              
            
            (d) Critical habitat boundaries for the Gulf of Maine DPS. Critical habitat for the Gulf of Maine DPS of Atlantic sturgeon is the waters of:
            (1) Penobscot River main stem from the Milford Dam downstream to where the main stem river drainage discharges at its mouth into Penobscot Bay;
            (2) Kennebec River main stem from the Ticonic Falls/Lockwood Dam downstream to where the main stem river discharges at its mouth into the Atlantic Ocean;
            (3) Androscoggin River main stem from the Brunswick Dam downstream to where the main stem river drainage discharges into Merrymeeting Bay;
            (4) Piscataqua River from its confluence with the Salmon Falls and Cocheco rivers downstream to where the main stem river discharges at its mouth into the Atlantic Ocean as well as the waters of the Cocheco River from its confluence with the Piscataqua River and upstream to the Cocheco Falls Dam, and waters of the Salmon Falls River from its confluence with the Piscataqua River and upstream to the Route 4 Dam; and
            (5) Merrimack River from the Essex Dam (also known as the Lawrence Dam) downstream to where the main stem river discharges at its mouth into the Atlantic Ocean.
            (6) Maps of the Gulf of Maine DPS follow:
            
              
              ER17AU17.001
            
            
              
              ER17AU17.002
            
            
              
              ER17AU17.003
            
            (e) Critical habitat boundaries of the New York Bight DPS. Critical habitat for the New York Bight DPS of Atlantic sturgeon is the waters of:

            (1) Connecticut River from the Holyoke Dam downstream to where the main stem river discharges at its mouth into Long Island Sound;
            
            (2) Housatonic River from the Derby Dam downstream to where the main stem discharges at its mouth into Long Island Sound;
            (3) Hudson River from the Troy Lock and Dam (also known as the Federal Dam) downstream to where the main stem river discharges at its mouth into New York City Harbor; and
            (4) Delaware River at the crossing of the Trenton-Morrisville Route 1 Toll Bridge, downstream to where the main stem river discharges at its mouth into Delaware Bay.
            (5) Maps of the New York Bight DPS follow:
            
              
              ER17AU17.004
            
            
              
              ER17AU17.005
            
            
              
              ER17AU17.006
            
            
              
              ER17AU17.007
            
            
              
              ER17AU17.008
            
            (f) Critical habitat boundaries of the Chesapeake Bay DPS. Critical habitat for the Chesapeake Bay DPS of Atlantic sturgeon is the waters of:

            (1) Potomac River from the Little Falls Dam downstream to where the main stem river discharges at its mouth into the Chesapeake Bay;
            
            (2) Rappahannock River from the U.S. Highway 1 Bridge, downstream to where the river discharges at its mouth into the Chesapeake Bay;
            (3) York River from its confluence with the Mattaponi and Pamunkey rivers downstream to where the main stem river discharges at its mouth into the Chesapeake Bay as well as the waters of the Mattaponi River from its confluence with the York River and upstream to the Virginia State Route 360 Bridge of the Mattaponi River, and waters of the Pamunkey River from its confluence with the York River and upstream to the Nelson's Bridge Road Route 615 crossing of the Pamunkey River;
            (4) James River from Boshers Dam downstream to where the main stem river discharges at its mouth into the Chesapeake Bay at Hampton Roads; and
            (5) Nanticoke River from the Maryland State Route 313 Bridge crossing near Sharptown, MD to where the main stem discharges at its mouth into the Chesapeake Bay as well as Marshyhope Creek from its confluence with the Nanticoke River and upriver to the Maryland State Route 318 Bridge crossing near Federalsburg, MD.
            (6) Maps of the Chesapeake Bay DPS follow:
            
              
              ER17AU17.009
            
            
              
              ER17AU17.010
            
            
              
              ER17AU17.011
            
            
              
              ER17AU17.012
            
            
              
              ER17AU17.013
            
            (g) Critical habitat boundaries of the Carolina DPS. The lateral extent for all critical habitat units for the Carolina DPS of Atlantic sturgeon is the ordinary high water mark on each bank of the river and shorelines. Critical habitat for the Carolina DPS of Atlantic sturgeon is:
            
            (1) Carolina Unit 1 includes the Roanoke River main stem from the Roanoke Rapids Dam downstream to rkm 0;
            (2) Carolina Unit 2 includes the Tar-Pamlico River main stem from the Rocky Mount Millpond Dam downstream to rkm 0;
            (3) Carolina Unit 3 includes the Neuse River main stem from the Milburnie Dam downstream to rkm 0;
            (4) Carolina Unit 4 includes the Cape Fear River main stem from Lock and Dam #2 downstream to rkm 0 and the Northeast Cape Fear River from the upstream side of Rones Chapel Road Bridge downstream to the confluence with the Cape Fear River;
            (5) Carolina Unit 5 includes the Pee Dee River main stem from Blewett Falls Dam downstream to rkm 0, the Waccamaw River from Bull Creek downstream to rkm 0, and Bull Creek from the Pee Dee River to the confluence with the Waccamaw River;
            (6) Carolina Unit 6 includes the Black River main stem from Interstate Highway 95 downstream to rkm 0 (the confluence with the Pee Dee River); and
            (7) Carolina Unit 7 includes the Santee River main stem from the Wilson Dam downstream to the fork of the North Santee River and South Santee River distributaries, the Rediversion Canal from the St. Stephen Powerhouse downstream to the confluence with the Santee River, the North Santee River from the fork of the Santee River and South Santee River downstream to rkm 0, the South Santee River from the fork of the Santee River and North Santee River downstream to rkm 0, the Tailrace Canal from Pinopolis Dam downstream to the West Branch Cooper River, the West Branch Cooper River from the Tailrace Canal downstream to the confluence with the East Branch Cooper River, and the Cooper River from confluence of the West Branch Cooper River and East Branch Cooper River tributaries downstream to rkm 0, not including the area described in paragraph (b)(5) of this section.
            (8) Maps of the Carolina DPS follow:
            
              
              ER17AU17.014
            
            
              
              ER17AU17.015
            
            
              
              ER17AU17.016
            
            
              
              ER17AU17.017
            
            
              
              ER17AU17.018
            
            
              
              ER17AU17.019
            
            
              
              ER17AU17.020
            
            
              
              ER17AU17.021
            
            
              
              ER17AU17.022
            
            (h) Critical habitat boundaries of the South Atlantic DPS. The lateral extent for all critical habitat units for the South Atlantic DPS of Atlantic sturgeon is the ordinary high water mark on each bank of the river and shorelines. Critical habitat for the South Atlantic DPS of Atlantic sturgeon is:
            
            (1) South Atlantic Unit 1 includes the North Fork Edisto River from Cones Pond downstream to the confluence with the South Fork Edisto River, the South Fork Edisto River from Highway 121 downstream to the confluence with the North Fork Edisto River, the Edisto River main stem from the confluence of the North Fork Edisto River and South Fork Edisto River tributaries downstream to the fork at the North Edisto River and South Edisto River distributaries, the North Edisto River from the Edisto River downstream to rkm 0, and the South Edisto River from the Edisto River downstream to rkm 0;
            (2) South Atlantic Unit 2 includes the main stem Combahee-Salkehatchie River from the confluence of Buck and Rosemary Creeks with the Salkehatchie River downstream to the Combahee River, the Combahee River from the Salkehatchie River downstream to rkm 0;
            (3) South Atlantic Unit 3 includes the main stem Savannah River (including the Back River, Middle River, Front River, Little Back River, South River, Steamboat River, and McCoy's Cut) from the New Savannah Bluff Lock and Dam downstream to rkm 0;
            (4) South Atlantic Unit 4 includes the main stem Ogeechee River from the Mayfield Mill Dam downstream to rkm 0;
            (5) South Atlantic Unit 5 includes the main stem Oconee River from Sinclair Dam downstream to the confluence with the Ocmulgee River, the main stem Ocmulgee River from Juliette Dam downstream to the confluence with the Oconee River, and the main stem Altamaha River from the confluence of the Oconee River and Ocmulgee River downstream to rkm 0;
            (6) South Atlantic Unit 6 includes the main stem Satilla River from the confluence of Satilla and Wiggins Creeks downstream to rkm 0; and
            (7) South Atlantic Unit 7 includes the main stem St. Marys River from the confluence of Middle Prong St. Marys and the St. Marys Rivers downstream to rkm 0.
            (8) Maps of the South Atlantic DPS follow:
            
              
              ER17AU17.023
            
            
              
              ER17AU17.024
            
            
              
              ER17AU17.025
            
            
              
              ER17AU17.026
            
            
              
              ER17AU17.027
            
            
              
              ER17AU17.028
            
            
              
              ER17AU17.029
            
            
              
              ER17AU17.030
            
            
              
              ER17AU17.031
            
            
              
              ER17AU17.032
            
            
              
              ER17AU17.033
            
            [82 FR 39239, Aug. 17, 2017]
          
          
            
            § 226.226

            Critical habitat for the main Hawaiian Islands insular false killer whale (Pseudorca crassidens) Distinct Population Segment.
            Critical habitat is designated for main Hawaiian Islands insular false killer whale as described in this section. The maps, clarified by the textual descriptions in this section, are the definitive source for determining the critical habitat boundaries.
            (a) Critical habitat boundaries. Critical habitat is designated in the waters surrounding the main Hawaiian Islands from the 45-meter (m) depth contour out to the 3,200-m depth contour as depicted in the maps below.
            (b) Essential features. The essential feature for the conservation of the main Hawaiian Islands insular false killer whale is the following: Island-associated marine habitat for main Hawaiian Islands insular false killer whales. Main Hawaiian Islands insular false killer whales are island-associated whales that rely entirely on the productive submerged habitat of the main Hawaiian Islands to support all of their life-history stages. The following characteristics of this habitat support insular false killer whales' ability to travel, forage, communicate, and move freely around and among the waters surrounding the main Hawaiian Islands:
            (1) Adequate space for movement and use within shelf and slope habitat;
            (2) Prey species of sufficient quantity, quality, and availability to support individual growth, reproduction, and development, as well as overall population growth;
            (3) Waters free of pollutants of a type and amount harmful to main Hawaiian Islands insular false killer whales; and
            (4) Sound levels that would not significantly impair false killer whales' use or occupancy.
            (c) Areas not included in critical habitat. Critical habitat does not include the following particular areas where they overlap with the areas described in paragraph (a) of this section:
            (1) Pursuant to Endangered Species Act (ESA) section 4(b)(2), the following areas have been excluded from the designation: The Bureau of Ocean Energy Management Call Area offshore of the Island of Oahu (which includes two sites, one off Kaena point and one off the south shore), the Navy Pacific Missile Range Facility's Offshore ranges (including the Shallow Water Training Range (SWTR), the Barking Sands Tactical Underwater Range (BARSTUR), and the Barking Sands Underwater Range Extension (BSURE; west of Kauai), the Navy Kingfisher Range (northeast of Niihau), Warning Area 188 (west of Kauai), Kaula Island and Warning Area 187 (surrounding Kaula Island), the Navy Fleet Operational Readiness Accuracy Check Site (FORACS) (west of Oahu), the Navy Shipboard Electronic Systems Evaluation Facility (SESEF) (west of Oahu), Warning Areas 196 and 191 (south of Oahu), Warning Areas 193 and 194 (south of Oahu), the Kaulakahi Channel portion of Warning area 186 (the channel between Niihau and Kauai and extending east), the area north of Molokai (found offshore at the outer edge of the designation), the Alenuihaha Channel, the Hawaii Area Tracking System, and the Kahoolawe Training Minefield.
            (2) Pursuant to ESA section 4(a)(3)(B), all areas subject to the Joint Base Pearl Harbor-Hickam Integrated Natural Resource Management Pl69.
            (d) Maps of main Hawaiian Islands insular false killer whale critical habitat.
            
            
              
              ER24JY18.000
            
            
              
              ER24JY18.001
            
            
              
              ER24JY18.002
            
            
              
              ER24JY18.003
            
            
              
              ER24JY18.004
            
            [83 FR 35092, July 24, 2018]
          
          
            Pt. 226, Table 1
            Table 1 to Part 226—Major Steller Sea Lion Rookery Sites
            Major Steller sea lion rookery sites are identified in the following table. Where two sets of coordinates are given, the baseline extends in a clockwise direction from the first set of geographic coordinates along the shoreline at mean lower-low water to the second set of coordinates. Where only one set of coordinates is listed, that location is the base point.
            
              
                State/region/site
                Boundaries to—
                Latitude
                Longitude
                Latitude
                Longitude
              
              
                Alaska:
              
              
                Western Aleutians:
              
              
                Agattu I.:
              
              
                Cape Sabak 1
                
                52 23.5N
                173 43.5E
                52 22.0N
                173 41.0E
              
              
                Gillon Point 1
                
                52 24.0N
                173 21.5E
              
              
                Attu I.1
                
                52 54.5N
                172 28.5E
                52 57.5N
                172 31.5E
              
              
                Buldir I.1
                
                52 20.5N
                175 57.0E
                52 23.5N
                172 51.0E
              
              
                Central Aleutians:
              
              
                Adak I.1
                
                51 36.5N
                176 59.0W
                51 38.0N
                176 59.5W
              
              
                Agligadak I.1
                
                52 06.5N
                172 54.0W
              
              
                Amchitka I.:1
                
              
              
                Column Rock 1
                
                51 32.5N
                178 49.5E
              
              
                East Cape 1
                
                51 22.5N
                179 28.0E
                51 21.5N
                179 25.0E
              
              
                Ayugadak I.1
                
                51 45.5N
                178 24.5E
              
              
                Gramp Rock 1
                
                51 29.0N
                178 20.5W
              
              
                Kasatochi I.1
                
                52 10.0N
                175 31.5W
                52 10.5N
                175 29.0W
              
              
                Kiska I.:
              
              
                Lief Cove 1
                
                51 57.5N
                177 21.0E
                51 56.5N
                177 20.0E
              
              
                Cape St. Stephen 1
                
                51 52.5N
                177 13.0E
                51 53.5N
                177 12.0E
              
              
                Seguam I./Saddleridge 1
                
                52 21.0N
                172 35.0W
                52 21.0N
                172 33.0W
              
              
                
                Semisopochnoi I.:
              
              
                Pochnoi Pt 1
                
                51 58.5N
                179 45.5E
                51 57.0N
                179 46.0E
              
              
                Petrel Pt 1
                
                52 01.5N
                179 37.5E
                52 01.5E
                179 39.0E
              
              
                Tag I.1
                
                51 33.5N
                178 34.5W
              
              
                Ulak I.1
                
                51 20.0N
                178 57.0W
                51 18.5N
                178 59.5W
              
              
                Yunaska I.1
                
                52 42.0N
                170 38.5W
                52 41.0N
                170 34.5W
              
              
                Eastern Aleutian:
              
              
                Adugak I.1
                
                52 55.0N
                169 10.5W
              
              
                Akun I./Billings Head 1
                
                54 18.0N
                165 32.5W
                54 18.0N
                165 31.5W
              
              
                Akutan I./Cape Morgan 1
                
                54 03.5N
                166 00.0W
                54 05.5N
                166 05.0W
              
              
                Bogoslof I.1 2
                
                53 56.0N
                168 02.0W
              
              
                Ogchul I.1
                
                53 00.0N
                168 24.0W
              
              
                Sea Lion Rocks. (Amak) 1
                
                55 28.0N
                163 12.0W
              
              
                Ugamak I.1
                
                54 14.0N
                164 48.0W
                54 13.0N
                164 48.0W
              
              
                Bering Sea:
              
              
                Walrus I.1
                
                57 11.0N
                169 56.0W
              
              
                Western Gulf of Alaska:
              
              
                Atkins I.1
                
                55 03.5N
                159 18.5W
              
              
                Chernabura I.1
                
                54 47.5N
                159 31.0W
                54 45.5N
                159 33.5W
              
              
                Clubbing Rocks (N) 1
                
                54 43.0N
                162 26.5W
              
              
                Clubbing Rocks (S) 1
                
                54 42.0N
                162 26.5W
              
              
                Pinnacle Rock 1
                
                54 46.0N
                161 46.0W
              
              
                Central Gulf of Alaska:
              
              
                Chirikof I.1
                
                55 46.5N
                155 39.5W
                55 46.5N
                155 43.0W
              
              
                Chowiet I.1
                
                56 00.5N
                156 41.5W
                56 00.5N
                156 42.0W
              
              
                Marmot I.1
                
                58 14.5N
                151 47.5W
                58 10.0N
                151 51.0W
              
              
                Outer I.1
                
                59 20.5N
                150 23.0W
                59 21.0N
                150 24.5W
              
              
                Sugarloaf I.1
                
                58 53.0N
                152 02.0W
              
              
                Eastern Gulf of Alaska:
              
              
                Seal Rocks 1
                
                60 10.0N
                146 50.0W
              
              
                Fish I.1
                
                59 53.0N
                147 20.5W
              
              
                Southeast Alaska:
              
              
                Forrester I.
                54 51.0N
                133 32.0W
                54 52.5N
                133 35.5W
              
              
                Hazy I
                55 52.0N
                134 34.0W
                55 51.5N
                134 35.0W
              
              
                White Sisters
                57 38.0N
                136 15.5W
              
              
                Oregon:
              
              
                Rogue Reef: Pyramid Rock
                42 26.4N
                124 28.1W
              
              
                Orford Reef:
              
              
                Long Brown Rock
                42 47.3N
                124 36.2W
              
              
                Seal Rock
                42 47.1N
                124 35.4W
              
              
                California:
              
              
                Ano Nuevo I.
                37 06.3N
                122 20.3W
              
              
                Southeast Farallon I.
                37 41.3N
                123 00.1W
              
              
                Sugarloaf I. & Cape Mendocino
                40 26.0N
                124 24.0W
              
              
                1 Includes an associated 20 NM aquatic zone.
              
                2 Associated 20 NM aquatic zone lies entirely within one of the three special foraging areas.
            
            [58 FR 45278, Aug. 27, 1993]
          
          
            Pt. 226, Table 2
            Table 2 to Part 226—Major Steller Sea Lion Haulout Sites in Alaska
            Major Steller sea lion haulout sites in Alaska are identified in the following table. Where two sets of coordinates are given, the baseline extends in a clockwise direction from the first set of geographic coordinates along the shoreline at mean lower-low water to the second set of coordinates. Where only one set of coordinates is listed, that location is the basepoint.
            
              
                State/region/site
                Boundaries to—
                Latitude
                Longitude
                Latitude
                Longitude
              
              
                Alaska:
              
              
                Western Aleutians:
              
              
                Alaid I. 1
                
                52 45.0N
                173 56.5E
                52 46.5N
                173 51.5E
              
              
                Attu/Chirikof Pt. 1
                
                52 30.0N
                173 26.7E
              
              
                Shemya I. 1
                
                52 44.0N
                174 09.0E
              
              
                Central Aleutians:
              
              
                Amatignak I. 1
                
                51 13.0N
                179 08.0E
              
              
                
                Amlia I:
              
              
                East 1
                
                52 05.0N
                172 58.5W
                52 06.0N
                172 57.0W
              
              
                Sviech. Harbor 1
                
                52 02.0N
                173 23.0W
              
              
                Amukta I. & Rocks 1
                
                52 31.5N
                171 16.5W
                52 26.5N
                171 16.5W
              
              
                Anagaksik I. 1
                
                51 51.0N
                175 53.5W
              
              
                Atka I. 1
                
                52 23.5N
                174 17.0W
                52 24.5N
                174 07.5W
              
              
                Bobrof I. 1
                
                51 54.0N
                177 27.0W
              
              
                Chagulak I. 1
                
                52 34.0N
                171 10.5W
              
              
                Chuginadak I. 1
                
                52 46.5N
                169 44.5W
                52 46.5N
                169 42.0W
              
              
                Great Sitkin I. 1
                
                52 06.0N
                176 10.5W
                52 07.0N
                176 08.5W
              
              
                Kagamil I. 1
                
                53 02.5N
                169 41.0W
              
              
                Kanaga I:
              
              
                North Cape 1
                
                51 56.5N
                177 09.0W
              
              
                Ship Rock 1
                
                51 47.0N
                177 22.5W
              
              
                Kavalga I. 1
                
                51 34.5N
                178 51.5W
                51 34.5N
                178 49.5W
              
              
                Kiska I./Sirius Pt. 1
                
                52 08.5N
                177 36.5E
              
              
                Kiska I./Sobaka & Vega 1
                
                51 50.0N
                177 20.0E
                51 48.5N
                177 20.5E
              
              
                Little Sitkin I. 1
                
                51 59.5N
                178 30.0E
              
              
                Little Tanaga I. 1
                
                51 50.5N
                176 13.0W
                51 49.0N
                176 13.0W
              
              
                Sagigik I. 1
                
                52 00.5N
                173 08.0W
              
              
                Seguam I:
              
              
                South 1
                
                52 19.5N
                172 18.0W
                52 15.0N
                172 37.0W
              
              
                Finch Pt. 1
                
                52 23.5N
                172 25.5W
                52 23.5N
                172 24.0W
              
              
                Segula I. 1
                
                52 00.0N
                178 06.5E
                52 03.5N
                178 09.0E
              
              
                Tanaga I. 1
                
                51 55.0N
                177 58.5W
                51 55.0N
                177 57.0W
              
              
                Tanadak I. (Amlia) 1
                
                52 04.5N
                172 57.0W
              
              
                Tanadak I. (Kiska) 1
                
                51 57.0N
                177 47.0E
              
              
                Ugidak I. 1
                
                51 35.0N
                178 30.5W
              
              
                Uliaga I. 1
                
                53 04.0N
                169 47.0W
                53 05.0N
                169 46.0W
              
              
                Unalga & Dinkum Rocks 1
                
                51 34.0N
                179 04.0W
                51 34.5N
                179 03.0W
              
              
                Eastern Aleutians:
              
              
                Akutan I./Reef-Lava 1
                
                54 10.5N
                166 04.5W
                54 07.5N
                166 06.5W
              
              
                Amak I. 1
                
                55 24.0N
                163 07.0W
                55 26.0N
                163 10.0W
              
              
                Cape Sedanka & Island 1
                
                53 50.5N
                166 05.0W
              
              
                Emerald I. 1
                
                53 17.5N
                167 51.5W
              
              
                Old Man Rocks 1
                
                53 52.0N
                166 05.0W
              
              
                Polivnoi Rock 1
                
                53 16.0N
                167 58.0W
              
              
                Tanginak I. 1
                
                54 13.0N
                165 19.5W
              
              
                Tigalda I. 1
                
                54 08.5N
                164 58.5W
              
              
                Umnak I./Cape Aslik 1
                
                53 25.0N
                168 24.5W
              
              
                Bering Sea:
              
              
                Cape Newenham 1
                
                58 39.0N
                162 10.5W
              
              
                Hall I. 1
                
                60 37.0N
                173 00.0W
              
              
                Round I. 1
                
                58 36.0N
                159 58.0W
              
              
                St. Paul I:
              
              
                Northeast Point 1
                
                57 15.0N
                170 06.5W
              
              
                Sea Lion Rock 1
                
                57 06.0N
                170 17.5W
              
              
                St. George I:
              
              
                S Rookery 1
                
                56 33.5N
                169 40.0W
              
              
                Dalnoi Point 1
                
                56 36.0N
                169 46.0W
              
              
                St. Lawrence I:
              
              
                S Punuk I. 1
                
                64 04.0N
                168 51.0W
              
              
                SW Cape 1
                
                63 18.0N
                171 26.0W
              
              
                Western Gulf of Alaska:
              
              
                Bird I. 1
                
                54 40.5N
                163 18.0W
              
              
                Castle Rock 1
                
                55 17.0N
                159 30.0W
              
              
                Caton I. 1
                
                54 23.5N
                162 25.5W
              
              
                Jude I. 1
                
                55 16.0N
                161 06.0W
              
              
                Lighthouse Rocks 1
                
                55 47.5N
                157 24.0W
              
              
                Nagai I. 1
                
                54 52.5N
                160 14.0W
                54 56.0N
                160 15.0W
              
              
                Nagai Rocks 1
                
                55 50.0N
                155 46.0W
              
              
                Sea Lion Rocks (Unga) 1
                
                55 04.5N
                160 31.0W
              
              
                South Rock 1
                
                54 18.0N
                162 43.5W
              
              
                Spitz I. 1
                
                55 47.0N
                158 54.0W
              
              
                The Whaleback 1
                
                55 16.5N
                160 06.0W
              
              
                Central Gulf of Alaska:
              
              
                Cape Barnabas 1
                
                57 10.0N
                152 55.0W
                57 07.5N
                152 55.0W
              
              
                Cape Chiniak 1
                
                57 35.0N
                152 09.0W
                57 37.5N
                152 09.0W
              
              
                Cape Gull 1 2
                
                58 13.5N
                154 09.5W
                58 12.5N
                154 10.5W
              
              
                Cape Ikolik 1 2
                
                57 17.0N
                154 47.5W
              
              
                Cape Kuliak 1 2
                
                58 08.0N
                154 12.5W
              
              
                Cape Sitkinak 1
                
                56 32.0N
                153 52.0W
              
              
                
                Cape Ugat 1 2
                
                57 52.0N
                153 51.0W
              
              
                Gore Point 1
                
                59 12.0N
                150 58.0W
              
              
                Gull Point 1
                
                57 21.5N
                152 36.5W
                57 24.5N
                152 39.0W
              
              
                Latax Rocks 1
                
                58 42.0N
                152 28.5W
                58 40.5N
                152 30.0W
              
              
                Long I. 1
                
                57 45.5N
                152 16.0W
              
              
                Nagahut Rocks 1
                
                59 06.0N
                151 46.0W
              
              
                Puale Bay 1 2
                
                57 41.0N
                155 23.0W
              
              
                Sea Lion Rocks (Marmot) 1
                
                58 21.0N
                151 48.5W
              
              
                Sea Otter I. 1
                
                58 31.5N
                152 13.0W
              
              
                Shakun Rock 1 2
                
                58 33.0N
                153 41.5W
              
              
                Sud I. 1
                
                58 54.0N
                152 12.5W
              
              
                Sutwik I. 1
                
                56 32.0N
                157 14.0W
                56 32.0N
                157 20.0W
              
              
                Takli I. 1 2
                
                58 03.0N
                154 27.5W
                58 03.0N
                154 30.0W
              
              
                Two-headed I. 1
                
                56 54.5N
                153 33.0W
                56 53.5N
                153 35.5W
              
              
                Ugak I. 1
                
                57 23.0N
                152 15.5W
                57 22.0N
                152 19.0W
              
              
                Ushagat I. 1
                
                58 55.0N
                152 22.0W
              
              
                Eastern Gulf of Alaska:
              
              
                Cape Fairweather
                58 47.5N
                137 56.3W
              
              
                Cape St. Elias 1
                
                59 48.0N
                144 36.0W
              
              
                Chiswell Islands 1
                
                59 36.0N
                149 34.0W
              
              
                Graves Rock
                58 14.5N
                136 45.5W
              
              
                Hook Point 1
                
                60 20.0N
                146 15.5W
              
              
                Middleton I. 1
                
                59 26.5N
                146 20.0W
              
              
                Perry I. 1
                
                60 39.5N
                147 56.0W
              
              
                Point Eleanor 1
                
                60 35.0N
                147 34.0W
              
              
                Point Elrington 1
                
                59 56.0N
                148 13.5W
              
              
                Seal Rocks 1
                
                60 10.0N
                146 50.0W
              
              
                The Needle 1
                
                60 07.0N
                147 37.0W
              
              
                Southeast Alaska:
              
              
                Benjamin I.
                58 33.5N
                134 54.5W
              
              
                Biali Rock
                56 43.0N
                135 20.5W
              
              
                Biorka I.
                56 50.0N
                135 34.0W
              
              
                Cape Addington
                55 26.5N
                133 49.5W
              
              
                Cape Cross
                57 55.0N
                136 34.0W
              
              
                Cape Ommaney
                56 10.5N
                134 42.5W
              
              
                Coronation I.
                55 56.0N
                134 17.0W
              
              
                Gran Point
                59 08.0N
                135 14.5W
              
              
                Lull Point
                57 18.5N
                134 48.5W
              
              
                Sunset I.
                57 30.5N
                133 35.0W
              
              
                Timbered I.
                55 42.0N
                133 48.0W
              
              
                1 Includes an associated 20 NM aquatic zone.
              
                2 Associated 20 nm aquatic zone lies entirely within one of the three special foraging areas.
            
            [58 FR 45279, Aug. 27, 1993, as amended at 59 FR 30716, June 15, 1994]
          
          
            Pt. 226, Table 3
            Table 3 to Part 226—Hydrologic Units Containing Critical Habitat for Snake River Sockeye Salmon and Snake River Spring/Summer and Fall Chinook Salmon
            
              
                Hydrologic unit name
                Hydrologic unit number
                Sockeye salmon
                Spring/summer chinook salmon
                Fall chinook salmon
              
              
                Hells Canyon
                
                17060101
                17060101
              
              
                Imnaha
                
                17060102
                17060102
              
              
                Lower Snake—Asotin
                17060103
                17060103
                17060103
              
              
                Upper Grande Ronde
                
                17060104
              
              
                Wallowa
                
                17060105
              
              
                Lower Grande Ronde
                
                17060106
                17060106
              
              
                Lower Snake—Tucannon
                17060107
                17060107
                17060107
              
              
                Palouse
                
                
                17060108
              
              
                Lower Snake
                17060110
                17060110
                17060110
              
              
                Upper Salmon
                17060201
                17060201
              
              
                Pahsimeroi
                
                17060202
              
              
                Middle Salmon—Panther
                17060203
                17060203
              
              
                Lemhi
                
                17060204
              
              
                Upper Middle Fork Salmon
                
                17060205
              
              
                Lower Middle Fork Salmon
                
                17060206
              
              
                Middle Salmon—Chamberlain
                17060207
                17060207
              
              
                South Fork Salmon
                
                17060208
              
              
                
                Lower Salmon
                17060209
                17060209
                17060209
              
              
                Little Salmon
                
                17060210
              
              
                Clearwater
                
                
                17060306
              
              
                Lower North Fork Clearwater
                
                
                17060308
              
              
                1 Hydrologic units and names taken from DOI, USGS 1:500,000 scale hydrologic unit maps (available from USGS); State of Oregon, 1974; State of Washington, 1974; State of Idaho, 1974.
            
            [58 FR 68552, Dec. 28, 1993]
          
          
            Table 4 to Part 226 [Reserved]
          
          
            Pt. 226, Table 5
            Table 5 to Part 226—Hydrologic Units and Counties Containing Critical Habitat for Central California Coast Coho Salmon, Tribal Lands Within the Range of the ESU, and Dams/Reservoirs Representing the Upstream Extent of Critical Habitat
            
              
                Hydrologicunit name
                
                Hydrologic unit No.
                Counties and tribal lands contained in hydrologic unit and within the range of ESU 1 2
                
                Dams (reservoirs)
              
              
                San Lorenzo-Soquel
                18060001
                Santa Cruz (CA), San Mateo (CA)
                Newell Dam (Loch Lomond).
              
              
                San Francisco Coastal South
                18050006
                San Mateo (CA)
              
              
                San Pablo Bay
                18050002
                Marin (CA), Napa (CA)
                Phoenix Dam (Phoenix Lake).
              
              
                Tomales-Drake Bays
                18050005
                Marin (CA), Sonoma (CA)
                Peters Dam (Kent Lake); Seeger Dam (Nicasio Reservoir).
              
              
                Bodega Bay
                18010111
                Marin (CA), Sonoma (CA)
              
              
                Russian
                18010110
                Sonoma (CA), Mendocino (CA)—Cloverdale Rancheria; Coyote Valley Rancheria; Dry Creek Rancheria; Guidiville Rancheria; Hopland Rancheria; Lytton Rancheria; Pinoleville Rancheria; Stewarts Point Rancheria
                
                Warm Springs Dam (Lake Sonoma); Coyote Dam (Lake Mendocino).
              
              
                Gualala-Salmon
                18010109
                Sonoma (CA), Mendocino (CA)
              
              
                Big-Navarro-Garcia
                18010108
                Mendocino (CA)—Manchester/Point Arena Rancheria;
              
              
                1 Some counties have very limited overlap with estuarine, riverine, or riparian habitats identified as critical habitat for this ESU. Consult USGS hydrologic unit maps (available from USGS) to determine specific county and basin boundaries.
              
                2 Tribal lands are specifically excluded from critical habitat for this ESU.
            
            [64 FR 24061, May 5, 1999]
          
          
            Pt. 226, Table 6
            Table 6 to Part 226—Hydrologic Units and Counties Containing Critical Habitat for Southern Oregon/Northern California Coasts Coho Salmon, Tribal Lands Within the Range of the ESU, and Dams/Reservoirs Representing the Upstream Extent of Critical Habitat
            
              
                Hydrologic unit name
                Hydrologic unit No.
                Counties and tribal lands contained in hydrologic unit and within the range of ESU 1 2
                
                Dams (reservoirs)
              
              
                Mattole
                18010107
                Humboldt (CA), Mendocino (CA)
              
              
                South Fork Eel
                18010106
                Mendocino (CA), Humboldt (CA)—Laytonville Rancheria; Sherwood Valley Rancheria
                
              
              
                Lower Eel
                18010105
                Mendocino (CA), Humboldt (CA), Trinity (CA)
              
              
                Middle Fork Eel
                18010104

                Mendocino (CA), Trinity (CA), Glenn (CA), Lake (CA)—Round Valley Reservation
                
              
              
                Upper Eel
                18010103
                Mendocino (CA), Glenn (CA), Lake (CA)
                Scott Dam (Lake Pillsbury).
              
              
                Mad-Redwood
                18010102
                Humboldt (CA), Trinity (CA)—Big Lagoon Rancheria; Blue Lake Rancheria
                
              
              
                Smith
                18010101
                Del Norte (CA), Curry (OR)—Elk Valley Rancheria; Smith River Rancheria
                
              
              
                South Fork Trinity
                18010212
                Humboldt (CA), Trinity (CA)
              
              
                Trinity
                18010211
                Humboldt (CA), Trinity (CA)—Hoopa Valley Reservation
                
                Lewiston Dam (Lewiston Reservoir).
              
              
                Salmon
                18010210
                Siskiyou (CA)
              
              
                
                Lower Klamath
                18010209
                Del Norte (CA), Humboldt (CA), Siskiyou (CA)—Karuk Reservation; Resighini Rancheria; Yurok Reservation
                
              
              
                Scott
                18010208
                Siskiyou (CA)—Quartz Valley Reservation
                
              
              
                Shasta
                18010207
                Siskiyou (CA)
                Dwinnell Dam (Dwinnell Reservoir).
              
              
                Upper Klamath
                18010206
                Siskiyou (CA), Jackson (OR)
                Irongate Dam (Irongate Reservoir).
              
              
                Chetco
                17100312
                Curry (OR), Del Norte (CA)
              
              
                Illinois
                17100311
                Curry (OR), Josephine (OR), Del Norte (CA)
                Selmac Lake Dam (Lake Selmac).
              
              
                Lower Rogue
                17100310
                Curry (OR), Josephine (OR), Jackson (OR)
              
              
                Applegate
                17100309
                Josephine (OR), Jackson (OR), Siskiyou (CA)
                Applegate Dam (Applegate Reservoir).
              
              
                Middle Rogue
                17100308
                Josephine (OR), Jackson (OR)
                Emigrant Lake Dam (Emigrant Lake).
              
              
                Upper Rogue
                17100307
                Jackson (OR), Klamath (OR), Douglas (OR)
                Agate Lake Dam (Agate Lake); Fish Lake Dam (Fish Lake); Willow Lake Dam (Willow Lake); Lost Creek Dam (Lost Creek Reservoir).
              
              
                Sixes
                17100306
                Curry (OR)
              
              
                1 Some counties have very limited overlap with estuarine, riverine, or riparian habitats identified as critical habitat for this ESU. Consult USGS hydrologic unit maps (available from USGS) to determine specific county and basin boundaries.
              
                2 Tribal lands are specifically excluded from critical habitat for this ESU.
            
            [64 FR 24061, May 5, 1999]
          
        
        
          PART 227 [RESERVED]
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVI
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-200” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
        2015
        50 CFR
        80 FR
        Page
        Chapter II
        200—215 Removed from Subchapter C
        81198
        200 (Subchapter A) Added
        81198
        218.10—218.18 (Subpart B) Added; eff. 6-2-15 through 6-2-20
        31321
        218.40—218.48 (Subpart E) Added; eff. 3-13-15 through 3-12-20
        13284
        218.75 (f)(1)(ii)(F) introductory text revised
        73622
        218.85 (f)(1)(ii)(F) introductory text revised
        73622
        218.90—218.98 (Subpart J) Added; eff. 8-3-15 through 8-3-20
        46163
        218.125 (f)(1)(ii) introductory text revised
        73622
        218.140—218.148 (Subpart O) Added
        73622
        218.170—218.178 (Subpart R) Removed
        73622
        219 Added; eff. 10-30-15 through 10-30-20
        59004
        221 Revised; interim
        17207
        222 Policy statement
        14319
        222.102 Amended
        6928
        (e) table amended
        60564
        (e) table correctly amended
        7978
        223.205 (b)(17) through (20) revised
        6928
        223.206 (d)(10)(vii) revised
        6929
        (d)(11) revised
        22127
        224.101 (h) table amended
        7390, 60564
        (h) table correctly amended
        7978
        226.201 Revised
        50974
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter II
        216.3 Amended; eff. 1-1-17
        54412
        216.15 (j) added
        74719
        216.18 Added; eff. 10-11-16
        62020
        216.19 Added; eff. 10-11-16
        62017
        216.24 (b)(6)(iii)(C) revised
        36184
        (f)(2) introductory text, (i)(A), (D), (ii)(A), (D), (iii)(A), (B), (C), (3) introductory text, (i), (ii) and (iii) revised
        51132
        Heading revised; (h) added; eff. 1-1-17
        54413
        216.91 Revised; interim
        15448
        (a)(3)(ii) introductory text revised; (a)(3)(iii) and (5) added; interim
        15449
        216.93 (f) and (g)(2) revised
        51133
        217.130—217.137 (Subpart N) Added; eff. 8-19-16 through 7-20-21
        47275
        218.75 (f)(1)(ii)(F) introductory text revised
        73622
        218.85 (f)(1)(ii)(F) introductory text revised
        73622
        
        218.95 (g)(1)(ii)(F) introductory text revised
        73622
        218.125 (f)(1)(ii) introductory text revised
        73622
        218.140—218.148 (Subpart O) Added
        73622
        218.170—218.178 (Subpart R) Removed
        73622
        219.31—219.40 (Subpart D) Added; eff. 9-12-16 through 9-9-21
        53085
        221 Policy statement
        84389
        222.501—222.504 (Subpart E) Added
        33421
        223.102 (e) table amended
        3030, 9276, 17403, 20089, 42284, 72549
        (e) table amended; CFR correction
        17091
        (e) table amended; eff. 10-11-16
        62319
        223.213 Added; eff. 10-11-16
        62319
        223.214 Added; eff. 10-11-16
        62021
        224.101 (h) table amended; CFR correction
        17092
        (h) table amended
        20090, 50400, 60564, 72549
        (h) table amended; eff. 10-11-16
        62319
        224.103 (b) heading, (1) introductory text, (iii), (2)(ii), (vi) and (3) revised; eff. 10-11-16
        62021
        (a) removed; eff. 10-11-16
        62320
        226.203 Revised
        4871
        226.212 (g), (h) and (i) through (u) redesignated as (f)(3), (4) and new (g) through (s); heading, introductory text, (a) introductory text, (c) introductory text, (e)(9), (23), (24), (f) introductory text, new (3) and new (4) revised; (a)(14), (15), (e)(25), (f)(1), (2), (5), (6), new (t) and new (u) added
        9277
      
      
        2017
        50 CFR
        82 FR
        Page
        Chapter II
        216 Harvest estimates
        39045
        217.1—217.10 (Subpart A) Added; eff. 4-21-17 through 4-20-22
        13774
        217.11—217.18 (Subpart B) Regulation at 77 FR 31544 eff. date extended to 7-3-22
        27434
        Revised
        27442
        217.12 Correctly amended
        29010
        217.70—217.79 (Subpart H) Added
        15003
        217.230—217.237 (Subpart X) Added; eff. 5-1-17 through 4-30-22
        10306
        217 Subpart Y added
        26373
        217.250—2017.259 (Subpart Z) Added
        26373
        218.50—218.59 (Subpart F) Added (temporary)
        39698
        218.150—218.158 (Subpart P) Added; eff. 4-26-17 through 4-26-22
        19601
        221 Policy statement
        84389
        223.102 (e) table amended
        6316, 7719, 21740
        (e) table amended; eff. 10-19-17
        43710
        Regulation at 82 FR 6316 eff. date delayed to 3-21-17
        9975
        224.101 (h) table amended
        7719, 21740, 72549
        (h) table amended; eff. 10-19-17
        43710
        226.224 Heading, (b), (c) and (d) revised; (a) table amended
        7720
        226.225 Added
        39239
      
      
        2018
        50 CFR
        83 FR
        Page
        Chapter II
        216 Temporary regulations
        29460
        216 Notification
        43792
        216.24 (f)(3) introductory text revised
        3625
        216.91 (a)(3)(iii)(B), (iv) introductory text, and (v) introductory text revised
        3626
        216.95 (b) revised
        3626
        217.90—217.99 (Subpart J) Added; eff. 3-1-20 through 2-28-25
        36788
        218 Authority citation revised
        5568
        218.60—218.69 (Subpart G) Added
        5568
        219.41—219.50 (Subpart E) Added; eff. 8-27-18 through 8-28-23
        36394
        222 Policy statement
        21738
        223.102 (e) table amended
        2931, 4164
        223.102 (e) table amended; eff. 10-29-18
        48984
        224.101 (h) table amended
        21186, 35091
        226.226 Added
        35092
        218.70—218.79 (Subpart H) Revised; eff. 12-21-18 t hrough 12-20-23
        67019
        218.80—218.89 (Subpart I) Revised; eff. 11-14-18 through 11-13-23
        57248
        229 Fisheries list
        5349
        229 Temporary regulations
        33848
      
      
        
        2019
        (Regulations published from January 1, 2019, through October 1, 2019)
        50 CFR
        84 FR
        Page
        Chapter II
        216.24 (b)(4), (6)(iii)(A) through (D), (F), and (8)(iv)(A) revised; eff. date pending
        70043
        216.72 Heading, (d) introductory text, (1), (6) introductory text, (e), (f), and (g) revised; (b), (d)(3), (5), and (9) removed
        52382
        216.74 Revised
        52383
        217.20—217.29 (Subpart C) Added; eff. 3-7-19 through 2-29-2024
        8274
        217.30—217.39 (Subpart D) Added; eff. 12-1-21 through 11-30-26
        70322
        217.60—217.69 (Subpart G) Added; eff. 4-10-19 until 4-10-24
        14333
        217.160—217.169 (Subpart Q) Added; 7-30-19 through 7-3-24
        37502
        218.20—218.29 (Subpart C) Added; eff. 5-17-19 through 5-17-24
        15983
        218.80—218.89 (Subpart I) Revised
        70781
        218.230—218.238 (Subpart X) Added; eff. 8-12-19 through 8-11-26
        40208
        219.51—219.60 (Subpart F) Added; eff. 10-7-19 through 10-7-24
        46823
        223.206 (d)(2)(ii)(A)(3) and (3)(i) introductory text revised; eff. 4-1-21
        70063
        223.207 (a)(4), (6), (7)(ii)(B), (C), (d)(3)(ii), and (iii) revised; (d)(3)(v) added; eff. 4-1-21
        70063
        224.101 (h) table amended
        15487
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        50 CFR
        85 FR
        Page
        Chapter II
        Chapter II Notification
        60079
        216.24 Nomenclature change; (e)(4)(i) and (ii) added; eff. date delayed
        29669
        216.24 Regulation at 85 FR 29669 eff. date confirmed
        49975
        216.24 Regulation at 84 FR 70043 eff. date confirmed
        58297
        216.72 Correction: amended
        15948
        216.74 Correction: amended
        15948
        217 Technical correction
        20201
        217.40—217.49 (Subpart E) Added; eff. 1-1-21 through 12-31-25
        50751
        217.100—217.109 (Subpart K) Added
        18467
        218 Technical correction
        1770
        218.30—218.39 (Subpart D) Added; eff. 3-25-20 to 3-25-25
        10325
        218.70—218.79 (Subpart H) Revised; eff. 7-10-20 to 12-20-25
        41893
        218.90—218.97 (Subpart J) Revised; eff. 7-31-20 to 7-30-27
        46410
        219.71—219.80 (Subpart H) Added; eff. 6-5-20 through 6-5-25
        27079
        222 Determination
        53684
        223 Notification
        48331
        223.207 Correction: (d)(3)(v) amended; eff. 4-1-21
        59199
        224 Notification
        48331
        229 Fisheries list
        21079
        229 Temporary regulations
        50959
      
      ○
    
  
